Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21      Page 1 of 648 PageID 2688




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                                MINI RECORD
                                 VOLUME 1
       Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                    Page 2 of 648 PageID 2689
BTXN 101 (rev. 10/02)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                §
Highland Capital Management, L.P.                     §
                                                      §       Case No.: 19−34054−sgj11
                                   Debtor(s)          §       Chapter No.: 11
Highland Capital Management Fund Advisors, L.P. et al §
                                   Appellant(s)       §
      vs.                                             §
Highland Capital Management, L.P.                     §
                                   Appellee(s)        §
                                                      §
                                                      §
                                                      §
                                                      §


                        INDEX OF RECORD FOR THE PURPOSE OF APPEAL

  Page No.               Item Description

                         Appellant Index

                         Appellant's Statement of issues

  000001                 Notice of appeal

  000165                 Appealed order

  000326                 Docket sheet




DATED: 4/23/21                                 FOR THE COURT:
                                               Robert P. Colwell, Clerk of Court

                                               by: /s/J. Blanco, Deputy Clerk
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21   Page 3 of 648 PageID 2690
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21   Page 4 of 648 PageID 2691
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21   Page 5 of 648 PageID 2692
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21   Page 6 of 648 PageID 2693
Case 19-34054-sgj11 Doc 2015 Filed 03/11/21 Entered 03/11/21 15:44:25 Page 1 of 4
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 7 of 648 PageID 2694


    0816&++$5'7.23) +$553&               
    'DYRU5XNDYLQD(VT                         
    7H[DV%DU1R                       
    -XOLDQ39DVHN(VT
    7H[DV%DU1R
    5RVV7RZHU
    1$NDUG6WUHHW
    'DOODV7H[DV
    7HOHSKRQH  
    )DFVLPLOH  
    
    $77251(<6)25+,*+/$1'&$3,7$/
    0$1$*(0(17)81'$'9,6256/3$1'
    1(;32,17$'9,6256/3

                 ,17+(81,7('67$7(6%$1.5837&<&2857
                   )257+(1257+(51',675,&72)7(;$6
                               '$//$6',9,6,21
                                     
                                       
,QUH                                     &KDSWHU
                                       
+,*+/$1'&$3,7$/0$1$*(0(17/3                &DVH1R 6*- 
                                       
       'HEWRU                              
                                       
                                       
                                         
       67$7(0(17%<1(;32,17$'9,6256/3$1'+,*+/$1'&$3,7$/
           0$1$*(0(17)81'$'9,6256/32),668(621$33($/

        &20(12:+LJKODQG&DSLWDO0DQDJHPHQW)XQG$GYLVRUV/3DQG1H[3RLQW$GYLVRUV

/3 WKH ³$SSHOODQWV´  FUHGLWRUV DQG SDUWLHVLQLQWHUHVW LQ WKH DERYH VW\OHG DQG QXPEHUHG

EDQNUXSWF\FDVH WKH³%DQNUXSWF\&DVH´ RI+LJKODQG&DSLWDO0DQDJHPHQW/3 WKH³'HEWRU´ 

DQGZLWKUHVSHFWWRWKHLUNotice of Appeal>GRFNHWQR@KHUHE\ILOHWKHLUStatement of Issues

on Appeal WKH³6WDWHPHQW´ 

         :LWKUHVSHFWWRWKH%DQNUXSWF\&RXUW¶VOrder (i) Confirming the Fifth Amended Plan of

Reorganization of Highland Capital Management, L.P. (as Modified) and (ii) Granting Related

Relief>GRFNHWQR@ WKH³&RQILUPDWLRQ2UGHU´ E\ZKLFKWKH%DQNUXSWF\&RXUWFRQILUPHG



                                                                                                     
67$7(0(17%<1(;32,17$'9,6256/3$1'+,*+/$1'&$3,7$/0$1$*(0(17)81'
$'9,6256/32),668(621$33($/²3DJH
Case 19-34054-sgj11 Doc 2015 Filed 03/11/21 Entered 03/11/21 15:44:25 Page 2 of 4
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 8 of 648 PageID 2695



WKHDebtor’s Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as

Modified) >GRFNHWQR@DVIXUWKHUPRGLILHG WKH³3ODQ´ 

                 :KHWKHUWKH%DQNUXSWF\&RXUWHUUHGDVDPDWWHURIODZLQFRQILUPLQJWKH3ODQDQG

HQWHULQJ WKH &RQILUPDWLRQ 2UGHU XQGHU WKH $EVROXWH 3ULRULW\ 5XOH FRGLILHG E\  86& 

 E  % LL  EHFDXVH WKH 3ODQ SURYLGHV WKDW WKH KROGHUV RI HTXLW\ LQWHUHVWV LQ WKH IRUP RI

OLPLWHG SDUWQHUVKLS LQWHUHVWV LQ WKH 'HEWRU UHWDLQ RU UHFHLYH DQ\ SURSHUW\ XQGHU WKH 3ODQ HYHQ

WKRXJK&ODVVXQGHUWKH3ODQDFODVVRIXQVHFXUHGFUHGLWRUVQRWSDLGLQIXOOXQGHUWKH3ODQUHMHFWHG

WKH3ODQ"

                 :KHWKHUWKH%DQNUXSWF\&RXUWHUUHGDVDPDWWHURIODZLQFRQILUPLQJWKH3ODQDQG

HQWHULQJ WKH &RQILUPDWLRQ 2UGHU EHFDXVH WKH H[FXOSDWLRQ SURYLVLRQV RI WKH 3ODQ FRQWDLQHG LQ

$UWLFOH,;RIWKH3ODQHIIHFWXDWHG

            L     WKLUG SDUW\ UHOHDVHV i.e. UHOHDVLQJ D FODLP RI D QRQGHEWRU DJDLQVW D QRQGHEWRU 
                    SURKLELWHGE\WKH%DQNUXSWF\&RXUWDQGRYHUZKLFKWKH%DQNUXSWF\&RXUWKDGQR
                    MXULVGLFWLRQ LQ GLUHFW YLRODWLRQ RI )LIWK &LUFXLW DQG 1RUWKHUQ 'LVWULFW RI 7H[DV
                    SUHFHGHQW see, e.g., In re Pacific Lumber Co.)G WK&LU 
                    DQGIn re Thru, Inc.&LYLO$FWLRQ1R&9*:/DW 
                     1'7H[2FW DQGLQYLRODWLRQRIGXHSURFHVVULJKWV
        
            LL    UHOHDVHVRIEXVLQHVVGHFLVLRQVDFWLRQVDQGSRWHQWLDOOLDELOLWLHVDVRSSRVHGWRFDVH
                    DGPLQLVWUDWLRQPDWWHUV
        
            LL    UHOHDVHVRIQRQGHEWRUHQWLWLHVDQGWKHLUPDQDJHUVDQGSURIHVVLRQDOVDVRSSRVHGWR
                    HVWDWHPDQDJHUVDQGSURIHVVLRQDOVDQG
        
          LY      UHOHDVHVRISRVWFRQILUPDWLRQPDWWHUV
        
                 :KHWKHUWKH%DQNUXSWF\&RXUWHUUHGDVDPDWWHURIODZLQFRQILUPLQJWKH3ODQDQG

HQWHULQJWKH&RQILUPDWLRQ2UGHUEHFDXVHWKHSHUPDQHQWLQMXQFWLRQFRQWDLQHGLQ$UWLFOH,;RIWKH

3ODQZKLFKSURKLELWV³WDNLQJDQ\DFWLRQVWRLQWHUIHUHZLWKWKHLPSOHPHQWDWLRQRUFRQVXPPDWLRQ

RIWKH3ODQ´LVRYHUO\EURDGDQGLPSHUPLVVLEO\YDJXHDQGEHFDXVHWKHLQMXQFWLRQSURKLELWVWKH

$SSHOODQWVIURPDGYLVLQJYDULRXVIXQGVWKDWWKH\DGYLVHDQG PDQDJHRUFDXVLQJVDLGIXQGVWR

                                                                                                               
67$7(0(17%<1(;32,17$'9,6256/3$1'+,*+/$1'&$3,7$/0$1$*(0(17)81'
$'9,6256/32),668(621$33($/²3DJH
Case 19-34054-sgj11 Doc 2015 Filed 03/11/21 Entered 03/11/21 15:44:25 Page 3 of 4
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 9 of 648 PageID 2696



UHPRYHWKH'HEWRUDV&/2SRUWIROLRPDQDJHURYHUYDULRXV&/2VWKDWWKH'HEWRUPDQDJHVSXUVXDQW

WRH[HFXWRU\FRQWUDFWVDVVXPHGE\WKH3ODQHYHQWKRXJKWKHDVVXPSWLRQRIDQH[HFXWRU\FRQWUDFW

VXEMHFWVDVDPDWWHURIODZWKH'HEWRUWRDOOSURYLVLRQVRIWKHFRQWUDFWRQDJRIRUZDUGEDVLV"

                 :KHWKHUWKH%DQNUXSWF\&RXUWHUUHGDVDPDWWHURIODZLQFRQILUPLQJWKH3ODQDQG

HQWHULQJWKH&RQILUPDWLRQ2UGHUEHFDXVHWKH³JDWHNHHSHU´LQMXQFWLRQFRQWDLQHGLQ$UWLFOH,;RI

WKH3ODQZKLFKUHTXLUHVOHDYHRIWKH%DQNUXSWF\&RXUWXSRQDVKRZLQJRID³FRORUDEOH´FODLPRU

FDXVHRIDFWLRQLV

            L      QRWSHUPLWWHGE\WKH%DQNUXSWF\&RGHDQGHIIHFWLYHO\HIIHFWXDWHVSURKLELWHGWKLUG
                    SDUW\UHOHDVHVIRUWKHVDPHUHDVRQVDVVWDWHGDERYHZLWKUHVSHFWWRH[FXOSDWLRQ

            LL     QRWSHUPLWWHGZLWKUHVSHFWWRDQ\SRVWFRQILUPDWLRQPDWWHUDVWKH%DQNUXSWF\&RXUW
                    ZLOOKDYHQRMXULVGLFWLRQRYHUVXFKPDWWHUVWRPDNHDQ\ILQGLQJRUUHQGHUDQ\RUGHU
                    ZKLFKZRXOGEHSXUHO\DGYLVRU\DQG
        
            LLL    QRWSHUPLWWHGEHFDXVHLWYLRODWHVGXHSURFHVVE\UHTXLULQJDSDUW\ZLWKDFODLPWR
                    VHHNOHDYHIURPDFRXUWWKDWKDVQRMXULVGLFWLRQDQGLIVXFKOHDYHLVQRWJUDQWHG
                    VXFK FODLP ZLOO EH SHUPDQHQWO\ HQMRLQHG ZLWKRXW KDYLQJ D FRXUW RI FRPSHWHQW
                    MXULVGLFWLRQSDVVRQLWVPHULWV
        
                 :KHWKHUWKH%DQNUXSWF\&RXUWHUUHGDVDPDWWHURIIDFWLQFRQILUPLQJWKH3ODQDQG

HQWHULQJWKH&RQILUPDWLRQ2UGHUEHFDXVHWKH³JDWHNHHSHU´LQMXQFWLRQFRQWDLQHGLQ$UWLFOH,;RI

WKH3ODQZKLFKUHTXLUHVOHDYHRIWKH%DQNUXSWF\&RXUWXSRQDVKRZLQJRID³FRORUDEOH´FODLPRU

FDXVH RI DFWLRQ LV EDVHG RQ WKH %DQNUXSWF\ &RXUW¶V ILQGLQJ RI YH[DWLRXV OLWLJDWLRQ DJDLQVW WKH

$SSHOODQWVDQGWKHQHHGIRUDQDQWILOLQJRUSUHILOLQJLQMXQFWLRQZKHQWKHUHZDVQRHYLGHQFHWR

VXSSRUWVXFKILQGLQJ"

                :KHWKHUWKH%DQNUXSWF\&RXUWHUUHGDVDPDWWHURIODZLQFRQILUPLQJWKH3ODQDQG

HQWHULQJWKH&RQILUPDWLRQ2UGHUEHFDXVHWKH'HEWRUIDLOHGWRVDWLVI\WKH86& D  

HOHPHQWIRUFRQILUPDWLRQUHTXLULQJWKH'HEWRUWRKDYHFRPSOLHGZLWKDOODSSOLFDEOHSURYLVLRQVRI

WKH%DQNUXSWF\&RGHZKLFKWKH'HEWRUDGPLWWHGO\IDLOHGWRGREHFDXVHLWXWWHUO\IDLOHGWRFRPSO\

ZLWK%DQNUXSWF\5XOH"
                                                                                                           
67$7(0(17%<1(;32,17$'9,6256/3$1'+,*+/$1'&$3,7$/0$1$*(0(17)81'
$'9,6256/32),668(621$33($/²3DJH
Case 19-34054-sgj11 Doc 2015 Filed 03/11/21 Entered 03/11/21 15:44:25 Page 4 of 4
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 10 of 648 PageID 2697



         5(63(&7)8//<68%0,77('WKLVWKGD\RI0DUFK

                                              0816&++$5'7.23) +$553&
                                              
                                              
                                              %\V'DYRU5XNDYLQD        
                                                    'DYRU5XNDYLQD(VT
                                                    7H[DV%DU1R
                                                    5RVV7RZHU
                                                    1$NDUG6WUHHW
                                                    'DOODV7H[DV
                                                    7HOHSKRQH  
                                                    )DFVLPLOH  
                                                    (PDLO GUXNDYLQD#PXQVFKFRP
                                                           
                                              $77251(<6 )25 +,*+/$1' &$3,7$/
                                              0$1$*(0(17)81'$'9,6256/3$1'
                                              1(;32,17$'9,6256/3












                                 &(57,),&$7(2)6(59,&(

       7KHXQGHUVLJQHGKHUHE\FHUWLILHVWKDWRQWKLVWKHWKGD\RI0DUFKWUXHDQGFRUUHFW
FRSLHVRIWKLVGRFXPHQWZHUHHOHFWURQLFDOO\VHUYHGE\WKH&RXUW¶V(&)V\VWHPRQSDUWLHVHQWLWOHG
WRQRWLFHWKHUHRILQFOXGLQJRQFRXQVHOIRUWKH$SSHOOHH

                                              %\V'DYRU5XNDYLQD              
                                                       'DYRU5XNDYLQD(VT





                                                                                                  
67$7(0(17%<1(;32,17$'9,6256/3$1'+,*+/$1'&$3,7$/0$1$*(0(17)81'
$'9,6256/32),668(621$33($/²3DJH
Y
Case 19-34054-sgj11 Doc 1957 Filed 03/01/21 Entered 03/01/21 08:29:13 Page 1 of 3
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 11 of 648 PageID 2698


    0816&++$5'7.23) +$553&                   
    'DYRU5XNDYLQD(VT                             
    7H[DV%DU1R                           
    -XOLDQ39DVHN(VT
    7H[DV%DU1R
    5RVV7RZHU
    1$NDUG6WUHHW
    'DOODV7H[DV
    7HOHSKRQH  
    )DFVLPLOH  
    
    $77251(<6)25+,*+/$1'&$3,7$/
    0$1$*(0(17)81'$'9,6256/3$1'
    1(;32,17$'9,6256/3

                 ,17+(81,7('67$7(6%$1.5837&<&2857
                   )257+(1257+(51',675,&72)7(;$6
                               '$//$6',9,6,21
                                     
                                       
,QUH                                     &KDSWHU
                                       
+,*+/$1'&$3,7$/0$1$*(0(17/3                &DVH1R 6*- 
                                       
       'HEWRU                              
                                       
                                       
                                         
                              127,&(2)$33($/

        &20(12:+LJKODQG&DSLWDO0DQDJHPHQW)XQG$GYLVRUV/3DQG1H[3RLQW$GYLVRUV

/3 WKH ³$SSHOODQWV´  FUHGLWRUV DQG SDUWLHVLQLQWHUHVW LQ WKH DERYH VW\OHG DQG QXPEHUHG

EDQNUXSWF\FDVH WKH³%DQNUXSWF\&DVH´ RI+LJKODQG&DSLWDO0DQDJHPHQW/3 WKH³'HEWRU´ 

DQG SXUVXDQW WR  86&   D  KHUHE\ DSSHDO WR WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH

1RUWKHUQ 'LVWULFW RI 7H[DV WKDW FHUWDLQ Order (i) Confirming the Fifth Amended Plan of

Reorganization of Highland Capital Management, L.P. (as Modified) and (ii) Granting Related

Relief WKH³&RQILUPDWLRQ2UGHU´ HQWHUHGE\WKH%DQNUXSWF\&RXUWRQ)HEUXDU\DWGRFNHW

QRLQWKH%DQNUXSWF\&DVH

         $FRS\RIWKH&RQILUPDWLRQLVDWWDFKHGKHUHWRDV([KLELW³$´



                                                                                                            
127,&(2)$33($/²3DJH

                                                                                              000001
Case 19-34054-sgj11 Doc 1957 Filed 03/01/21 Entered 03/01/21 08:29:13 Page 2 of 3
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 12 of 648 PageID 2699



        7KHQDPHVRIWKHSDUWLHVWRWKH&RQILUPDWLRQ2UGHUDQGWKHFRQWDFWLQIRUPDWLRQIRUWKHLU

DWWRUQH\VLVDVIROORZV

     $SSHOODQWV

              +LJKODQG&DSLWDO0DQDJHPHQW)XQG$GYLVRUV/3
               1H[3RLQW$GYLVRUV/3
               
               $WWRUQH\V
               
                      'DYRU5XNDYLQD
                      -XOLDQ39DVHN
                      0816&++$5'7.23) +$553&
                      5RVV7RZHU
                      1$NDUG6WUHHW
                      'DOODV7H[DV
                      7HOHSKRQH  
                      )DFVLPLOH  
                      (PDLOGUXNDYLQD#PXQVFKFRP
                      
     $SSHOOHH

              +LJKODQG&DSLWDO0DQDJHPHQW/3

              $WWRUQH\V

                        -HIIUH\13RPHUDQW]
                        ,UD'.KDUDVFK
                        -RKQ$0RUULV
                        *UHJRU\9'HPR
                        +D\OH\5:LQRJUDG
                        3$&+8/6.,67$1*=,(+/ -21(6//3
                        6DQWD0RQLFD%OYGWK)ORRU
                        /RV$QJHOHV&$
                        7HOHSKRQH  
                        )DFVLPLOH  
                        (PDLOMSRPHUDQW]#SV]MODZFRP
                                LNKDUDVFK#SV]MODZFRP
                                MPRUULV#SV]MODZFRP
                                JGHPR#SV]MODZFRP
                                KZLQRJUDG#SV]MODZFRP     
        

        

        

                                                                                               
127,&(2)$33($/²3DJH

                                                                                   000002
Case 19-34054-sgj11 Doc 1957 Filed 03/01/21 Entered 03/01/21 08:29:13 Page 3 of 3
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 13 of 648 PageID 2700



         5(63(&7)8//<68%0,77('WKLVVWGD\RI0DUFK

                                             0816&++$5'7.23) +$553&
                                             
                                             
                                             %\V'DYRU5XNDYLQD        
                                                   'DYRU5XNDYLQD(VT
                                                   7H[DV%DU1R
                                                   5RVV7RZHU
                                                   1$NDUG6WUHHW
                                                   'DOODV7H[DV
                                                   7HOHSKRQH  
                                                   )DFVLPLOH  
                                                   (PDLO GUXNDYLQD#PXQVFKFRP
                                                          
                                             $77251(<6 )25 +,*+/$1' &$3,7$/
                                             0$1$*(0(17)81'$'9,6256/3$1'
                                             1(;32,17$'9,6256/3










                                 &(57,),&$7(2)6(59,&(

       7KHXQGHUVLJQHGKHUHE\FHUWLILHVWKDWRQWKLVWKHVWGD\RI0DUFKWUXHDQGFRUUHFW
FRSLHVRIWKLVGRFXPHQWZHUHHOHFWURQLFDOO\VHUYHGE\WKH&RXUW¶V(&)V\VWHPRQSDUWLHVHQWLWOHG
WRQRWLFHWKHUHRILQFOXGLQJRQFRXQVHOIRUWKH$SSHOOHH

                                              %\V'DYRU5XNDYLQD             
                                                      'DYRU5XNDYLQD(VT





                                                                                                 
127,&(2)$33($/²3DJH

                                                                                     000003
Y
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1943
                            1957-1
                                Filed
                                    Filed
                                       02/22/21
                                          03/01/21Entered
                                                     Entered
                                                          02/22/21
                                                             03/01/21
                                                                   16:48:16
                                                                      08:29:13Page
                                                                                Page
                                                                                   1 of1161
                                                                                         of
    Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 14 of 648 PageID 2701



                                                                

                                                                

7KHIROORZLQJFRQVWLWXWHVWKHUXOLQJRIWKHFRXUWDQGKDVWKHIRUFHDQGHIIHFWWKHUHLQGHVFULEHG
                                                     

                                                                

6LJQHG)HEUXDU\                                        

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                

                                                                

                             ,17+(81,7('67$7(6%$1.5837&<&2857
                               )257+(1257+(51',675,&72)7(;$6
                                         '$//$6',9,6,21

                                                                         
         ,QUH                                                            &KDSWHU
                                                                           
         +,*+/$1'&$3,7$/0$1$*(0(17/3                               &DVH1RVJM
                                                                           
                             'HEWRU                                       

                   25'(5 , &21),50,1*7+(),)7+$0(1'('
                 3/$12)5(25*$1,=$7,212)+,*+/$1'&$3,7$/
          0$1$*(0(17/3 $602',),(' $1' ,, *5$17,1*5(/$7('5(/,()
                                                                                                                            

              7KH%DQNUXSWF\&RXUW KDYLQJ
              D   HQWHUHG RQ 1RYHPEHU   WKH Order (A) Approving the Adequacy of the
                    Disclosure Statement, (B) Scheduling A Hearing to Confirm the Fifth Amended
                    Plan of Reorganization (C) Establishing Deadline for Filing Objections to
                    Confirmation of Plan, (D) Approving Form of Ballots, Voting Deadline and
                    Solicitation Procedures, and (E) Approving Form and Manner of Notice>'RFNHW
                    1R@ WKH³'LVFORVXUH6WDWHPHQW2UGHU´ SXUVXDQWWRZKLFKWKH%DQNUXSWF\
                    &RXUW DSSURYHG WKH DGHTXDF\ RI WKH Disclosure Statement Relating to the Fifth
                                         
     
      7KH'HEWRU¶VODVWIRXUGLJLWVRILWVWD[SD\HULGHQWLILFDWLRQQXPEHUDUH  7KHKHDGTXDUWHUVDQGVHUYLFHDGGUHVV
     IRUWKHDERYHFDSWLRQHG'HEWRULV&UHVFHQW&RXUW6XLWH'DOODV7;
     
      &DSLWDOL]HGWHUPVXVHGEXWQRWRWKHUZLVHGHILQHGKHUHLQKDYHWKHPHDQLQJVJLYHQWRWKHPLQWKH3ODQ DVGHILQHG
     EHORZ 7KHUXOHVRILQWHUSUHWDWLRQVHWIRUWKLQ$UWLFOH,RIWKH3ODQDSSO\WRWKLV&RQILUPDWLRQ2UGHU



     '2&6B6)                                                                           (;+,%,7 $
                                                                                                           000004
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 2 of2161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 15 of 648 PageID 2702



                    Amended Plan of Reorganization of Highland Capital Management, L.P.>'RFNHW
                    1R@ WKH³'LVFORVXUH6WDWHPHQW´ XQGHUVHFWLRQRIWKH%DQNUXSWF\&RGH
                    DQGDXWKRUL]HGVROLFLWDWLRQRIWKH'LVFORVXUH6WDWHPHQW

           E      VHW -DQXDU\   DW  SP SUHYDLOLQJ &HQWUDO 7LPH WKH ³2EMHFWLRQ
                    'HDGOLQH´  DV WKH GHDGOLQH IRU ILOLQJ REMHFWLRQV WR FRQILUPDWLRQ RI WKH Fifth
                    Amended Plan of Reorganization of Highland Capital Management, L.P. As
                    Modified >'RFNHW1R@ DVDPHQGHGVXSSOHPHQWHGRUPRGLILHGWKH³3ODQ´ 

           F      VHW-DQXDU\DWSPSUHYDLOLQJ&HQWUDO7LPHDVWKHGHDGOLQHIRUYRWLQJ
                    RQWKH3ODQ WKH³9RWLQJ'HDGOLQH´ LQDFFRUGDQFHZLWKWKH'LVFORVXUH6WDWHPHQW
                    2UGHU

           G      LQLWLDOO\VHW-DQXDU\DWDPSUHYDLOLQJ&HQWUDO7LPHDVWKHGDWHDQG
                    WLPH WR FRPPHQFH WKH KHDULQJ WR FRQVLGHU FRQILUPDWLRQ RI WKH 3ODQ SXUVXDQW WR
                    %DQNUXSWF\5XOHVDQGVHFWLRQVDQGRIWKH%DQNUXSWF\
                    &RGHDQGWKH'LVFORVXUH6WDWHPHQW2UGHUZKLFKKHDULQJZDVFRQWLQXHGWR-DQXDU\
                    DWDPSUHYDLOLQJ&HQWUDO7LPHDQGIXUWKHUFRQWLQXHGWR)HEUXDU\
                    

           H      UHYLHZHG L WKH3ODQ LL WKH'LVFORVXUH6WDWHPHQWDQG LLL Notice of (I) Entry of
                    Order Approving Disclosure Statement; (II) Hearing to Confirm; and (III) Related
                    Important Dates WKH ³&RQILUPDWLRQ +HDULQJ 1RWLFH´  WKH IRUP RI ZKLFK LV
                    DWWDFKHGDV([KLELW%WRWKH'LVFORVXUH6WDWHPHQW2UGHU

           I      UHYLHZHG L  WKH Debtor’s Notice of Filing of Plan Supplement for the Third
                    Amended Plan of Reorganization of Highland Capital Management, L.P.>'RFNHW
                    1R @ ILOHG 1RYHPEHU   LL  Debtor’s Notice of Filing of Plan
                    Supplement for the Fifth Amended Plan of Reorganization of Highland Capital
                    Management, L.P. >'RFNHW 1R @ ILOHG RQ 'HFHPEHU   LLL  WKH
                    Debtor’s Notice of Filing of Plan Supplement for the Fifth Amended Plan of
                    Reorganization of Highland Capital Management, L.P.>'RFNHW1R@ILOHGRQ
                    -DQXDU\ LY Notice of Filing Plan Supplement to the Fifth Amended Plan
                    of Reorganization of Highland Capital Management, L.P. (with Technical
                    Modifications)tGDWHG-DQXDU\>'RFNHW1R@DQG Y Debtor’s Notice
                    of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                    Highland of Highland Capital Management, L.P. (As Modified) RQ )HEUXDU\ 
                    >'RFNHW1R@ FROOHFWLYHO\WKHGRFXPHQWVOLVWHGLQ L WKURXJK Y RI
                    WKLVSDUDJUDSKWKH³3ODQ6XSSOHPHQWV´ 

           J      UHYLHZHG L  WKH Notice of (I) Executory Contracts and Unexpired Leases to be
                    Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if
                    Any, and (III) Related Procedures in Connection TherewithILOHGRQ'HFHPEHU
                     >'RFNHW 1R @ LL  WKH Second Notice of (I) Executory Contracts and

                                                      
  '2&6B6)

                                                                                              000005
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 3 of3161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 16 of 648 PageID 2703



                    Unexpired Leases to be Assumed by the Debtor Pursuant to the Fifth Amended
                    Plan, (II) Cure Amounts, if Any, and (III) Related Procedures in Connection
                    TherewithILOHGRQ-DQXDU\>'RFNHW1R@ LLL WKHThird Notice of
                    (I) Executory Contracts and Unexpired Leases to be Assumed by the Debtor
                    Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if Any, and (III) Related
                    Procedures in Connection TherewithILOHGRQ-DQXDU\>'RFNHW1R@
                     LY  WKH Notice of Withdrawal of Certain Executory Contracts and Unexpired
                    Leases from List of Executory Contracts and Unexpired Leases to be Assumed by
                    the Debtor Pursuant to the Fifth Amended Plan>'RFNHW1R@ Y WKHFourth
                    Notice of (I) Executory Contracts and Unexpired Leases to be Assumed by the
                    Debtor Pursuant to the Fifth Amended Plan (II) Cure Amounts, if Any, and (III)
                    Released Procedures in Connection TherewithILOHGRQ-DQXDU\>'RFNHW
                    1R @ YL  WKH Notice of Hearing on Agreed Motion to (I) Assume
                    Nonresidential Real Property Lease with Crescent TC Investors, L.P. Upon
                    Confirmation of Plan and (II) Extend Assumption Deadline ILOHG RQ -DQXDU\ 
                    >'RFNHW1R@DQG YLL WKHFifth Notice of (I) Executory Contracts and
                    Unexpired Leases to be Assumed by the Debtor Pursuant to the Fifth Amended Plan
                    (II) Cure Amounts, if Any, and (III) Released Procedures in Connection Therewith
                    ILOHGRQ)HEUXDU\>'RFNHW1R@ FROOHFWLYHO\WKHGRFXPHQWVUHIHUUHG
                    WRLQ L WR YLL DUHUHIHUUHGWRDV³/LVWRI$VVXPHG&RQWUDFWV´ 

           K      UHYLHZHG L WKHDebtor’s Memorandum of Law in Support of Confirmation of the
                    Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
                    >'RFNHW1R@ WKH³&RQILUPDWLRQ%ULHI´  LL WKHDebtor’s Omnibus Reply to
                    Objections to Confirmation of the Fifth Amended Chapter 11 Plan of
                    Reorganization of Highland Capital Management>'RFNHW1R@DQG LLL WKH
                    Certification of Patrick M. Leathem With Respect to the Tabulation of Votes on the
                    Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
                    >'RFNHW 1R @ DQG Supplemental Certification of Patrick M. Leathem With
                    Respect to the Tabulation of Votes on the Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P.>'RFNHW1R@ILOHGRQ)HEUXDU\
                     WRJHWKHUWKH³9RWLQJ&HUWLILFDWLRQV´ 

           L      UHYLHZHG L WKHNotice of Affidavit of PublicationGDWHG'HFHPEHU>'RFNHW
                    1R@ LL WKHCertificate of ServiceGDWHG 'HFHPEHU >'RFNHW1R
                    @ LLL  WKH Supplemental Certificate of Service GDWHG 'HFHPEHU  
                    >'RFNHW 1R @ LY  WKH Second Supplemental Certificate of Service GDWHG
                    'HFHPEHU   >'RFNHW 1R @ Y  WKH Certificate of Service GDWHG
                    'HFHPEHU>'RFNHW1R@ YL WKHCertificate of ServiceGDWHG-DQXDU\
                    >'RFNHW1R@ YLL WKHCertificate of ServiceGDWHG-DQXDU\
                    >'RFNHW1R@ YLLL WKHCertificate of ServiceGDWHG-DQXDU\>'RFNHW
                    1R@ L[ WKHCertificate of ServiceGDWHG-DQXDU\>'RFNHW1R@
                     [ WKHCertificate of ServiceGDWHG-DQXDU\>'RFNHW1R@ [L WKH


                                                    
  '2&6B6)

                                                                                         000006
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                4 of4161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 17 of 648 PageID 2704



                    Certificate of Service GDWHG -DQXDU\   >'RFNHW 1R @ [LL  WKH
                    Certificate of Service GDWHG -DQXDU\  >'RFNHW 1R @ [LLL  WKH
                    Certificate of Service GDWHG -DQXDU\   >'RFNHW 1R @ [LY  WKH
                    Certificate of Service GDWHG )HEUXDU\   >'RFNHW 1R @ [Y  WKH
                    Certificates of ServiceGDWHG)HEUXDU\>'RFNHW1RDQG@DQG
                     [YL WKHCertificates of ServiceGDWHG)HEUXDU\>'RFNHW1RV
                    DQG@ FROOHFWLYHO\WKH³$IILGDYLWVRI6HUYLFHDQG3XEOLFDWLRQ´ 

           M      UHYLHZHG DOO ILOHG  SOHDGLQJV H[KLELWV VWDWHPHQWV DQG FRPPHQWV UHJDUGLQJ
                    DSSURYDORIWKH'LVFORVXUH6WDWHPHQWDQGFRQILUPDWLRQRIWKH3ODQLQFOXGLQJDOO
                    REMHFWLRQVVWDWHPHQWVDQGUHVHUYDWLRQVRIULJKWV

           N      FRQGXFWHGDKHDULQJWRFRQVLGHUFRQILUPDWLRQRI WKH3ODQZKLFKFRPPHQFHGRQ
                    )HEUXDU\DWDPSUHYDLOLQJ&HQWUDO7LPHDQGFRQFOXGHGRQ)HEUXDU\
                      DQG LVVXHG LWV RUDO UXOLQJ RQ )HEUXDU\   FROOHFWLYHO\ WKH
                    ³&RQILUPDWLRQ+HDULQJ 

           O      KHDUGWKHVWDWHPHQWVDQGDUJXPHQWVPDGHE\FRXQVHOLQUHVSHFWRIFRQILUPDWLRQRI
                    WKH3ODQDQGKDYLQJFRQVLGHUHGWKHUHFRUGRIWKLV&KDSWHU&DVHDQGWDNHQMXGLFLDO
                    QRWLFHRIDOOSDSHUVDQGSOHDGLQJVILOHGLQWKLV&KDSWHU&DVHDQG

           P      FRQVLGHUHG DOO RUDO UHSUHVHQWDWLRQV WHVWLPRQ\ GRFXPHQWV ILOLQJV DQG RWKHU
                    HYLGHQFH UHJDUGLQJ FRQILUPDWLRQ RI WKH 3ODQ LQFOXGLQJ D  DOO RI WKH H[KLELWV
                    DGPLWWHG LQWR HYLGHQFH  E  WKH VZRUQ WHVWLPRQ\ RI L  -DPHV 3 6HHU\ -U WKH
                    'HEWRU¶V&KLHI([HFXWLYH2IILFHUDQG&KLHI5HVWUXFWXULQJ2IILFHUDQGDPHPEHURI
                    WKH %RDUG RI 'LUHFWRUVRI6WUDQG$GYLVRUV ,QF ³6WUDQG´ WKH'HEWRU¶V JHQHUDO
                    SDUWQHU LL -RKQ6'XEHODPHPEHURIWKH%RDUGRI6WUDQG LLL 0DUF7DXEHUD
                    9LFH 3UHVLGHQW DW $RQ )LQDQFLDO 6HUYLFHV DQG LY  5REHUW -DVRQ 3RVW WKH &KLHI
                    &RPSOLDQFH2IILFHURI1H[3RLQW$GYLVRUV/3 FROOHFWLYHO\WKH³:LWQHVVHV´  F 
                    WKHFUHGLELOLW\RIWKH:LWQHVVHVDQG G WKH9RWLQJ&HUWLILFDWLRQV

           12:7+(5()25(DIWHUGXHGHOLEHUDWLRQWKHUHRQDQGJRRGFDXVHDSSHDULQJWKHUHIRU

  WKH%DQNUXSWF\&RXUWKHUHE\PDNHVDQGLVVXHVWKHIROORZLQJILQGLQJVRIIDFWDQGFRQFOXVLRQVRI

  ODZ


                                       
  
   8QOHVVRWKHUZLVHLQGLFDWHGXVHRIWKHWHUP³ILOHG´KHUHLQUHIHUVDOVRWRWKHVHUYLFHRIWKHDSSOLFDEOHGRFXPHQWILOHG
  RQWKHGRFNHWLQWKLV&KDSWHU&DVHDVDSSOLFDEOH
  
   7KH&RXUWDGPLWWHGWKHIROORZLQJH[KLELWVLQWRHYLGHQFH D DOORIWKH'HEWRU¶VH[KLELWVORGJHGDW'RFNHW1R
   H[FHSW77777ZKLFKZDVZLWKGUDZQE\WKH'HEWRU  E DOORIWKH'HEWRU¶VH[KLELWVORGJHGDW'RFNHW1R F 
  DOORIWKH'HEWRU¶VH[KLELWVORGJHGDW'RFNHW1R G DOORIWKH'HEWRU¶VH[KLELWVORGJHGDW'RFNHW1R
  DQG H ([KLELWVDQGRIIHUHGE\0U-DPHV'RQGHURDQGORGJHGDW'RFNHW1R


                                                            
  '2&6B6)

                                                                                                         000007
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 5 of5161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 18 of 648 PageID 2705




                          ),1',1*62))$&7$1'&21&/86,2162)/$:

                          )LQGLQJVRI)DFWDQG&RQFOXVLRQVRI/DZ7KHILQGLQJVDQGFRQFOXVLRQV

  VHWIRUWKKHUHLQWRJHWKHUZLWKWKHILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZVHWIRUWKLQWKHUHFRUG

  GXULQJ WKH &RQILUPDWLRQ +HDULQJ FRQVWLWXWH WKH %DQNUXSWF\ &RXUW¶V ILQGLQJV RI IDFW DQG

  FRQFOXVLRQV RI ODZ SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH  PDGH DSSOLFDEOH WR WKLV

  SURFHHGLQJ SXUVXDQW WR %DQNUXSWF\ 5XOHV  DQG   7R WKH H[WHQW DQ\ RI WKH IROORZLQJ

  ILQGLQJVRIIDFWFRQVWLWXWHFRQFOXVLRQVRIODZWKH\DUHDGRSWHGDVVXFK7RWKHH[WHQWWKDWDQ\RI

  WKHIROORZLQJFRQFOXVLRQVRIODZFRQVWLWXWHILQGLQJVRIIDFWWKH\DUHDGRSWHGDVVXFK

                          ,QWURGXFWLRQDQG6XPPDU\RIWKH3ODQ3ULRUWRDGGUHVVLQJWKHVSHFLILF

  UHTXLUHPHQWVXQGHUWKH%DQNUXSWF\&RGHDQG%DQNUXSWF\5XOHVZLWKUHVSHFWWRWKHFRQILUPDWLRQ

  RI WKH 3ODQ WKH %DQNUXSWF\ &RXUW EHOLHYHV LW ZRXOG EH XVHIXO WR ILUVW SURYLGH WKH IROORZLQJ

  EDFNJURXQGRIWKH'HEWRU¶V&KDSWHU&DVHWKHSDUWLHVLQYROYHGWKHUHZLWKDQGVRPHRIWKHPDMRU

  HYHQWVWKDWKDYHWUDQVSLUHGFXOPLQDWLQJLQWKHILOLQJDQGVROLFLWDWLRQRIWKH3ODQRIWKLVYHU\XQXVXDO

  FDVH  %HIRUH WKH %DQNUXSWF\ &RXUW LV WKH Debtor’s Fifth Amended Plan of Reorganization of

  Highland Capital Management, L.PILOHGRQ1RYHPEHU DVPRGLILHGRQ-DQXDU\

  DQGDJDLQRQ)HEUXDU\7KHSDUWLHVKDYHUHSHDWHGO\UHIHUUHGWRWKH3ODQDVDQ³DVVHW

  PRQHWL]DWLRQSODQ´EHFDXVHLWLQYROYHVWKHRUGHUO\ZLQGGRZQRIWKH'HEWRU¶VHVWDWHLQFOXGLQJWKH

  VDOHRIDVVHWVDQGFHUWDLQRILWVIXQGVRYHUWLPHZLWKWKH5HRUJDQL]HG'HEWRUFRQWLQXLQJWRPDQDJH

  FHUWDLQ RWKHU IXQGV VXEMHFW WR WKH RYHUVLJKW RI WKH &ODLPDQW 7UXVW 2YHUVLJKW %RDUG  7KH 3ODQ

  SURYLGHVIRUD&ODLPDQW7UXVWWRDPRQJRWKHUWKLQJVPDQDJHDQGPRQHWL]HWKH&ODLPDQW7UXVW

  $VVHWVIRUWKHEHQHILWRIWKH'HEWRU¶VHFRQRPLFVWDNHKROGHUV7KH&ODLPDQW7UXVWHHLVUHVSRQVLEOH



                                                      
  '2&6B6)

                                                                                               000008
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 6 of6161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 19 of 648 PageID 2706




  IRUWKLVSURFHVVDPRQJRWKHUGXWLHVVSHFLILHGLQWKH3ODQ¶V&ODLPDQW7UXVW$JUHHPHQW7KHUHLV

  DOVR DQWLFLSDWHG WR EH D /LWLJDWLRQ 6XEWUXVW HVWDEOLVKHG IRU WKH SXUSRVH RI SXUVXLQJ FHUWDLQ

  DYRLGDQFHRURWKHUFDXVHVRIDFWLRQIRUWKHEHQHILWRIWKH'HEWRU¶VHFRQRPLFFRQVWLWXHQWV

                          &RQILUPDWLRQ 5HTXLUHPHQWV 6DWLVILHG  7KH 3ODQ LV VXSSRUWHG E\ WKH

  &RPPLWWHHDQGDOOFODLPDQWVZLWK&RQYHQLHQFH&ODLPV i.eJHQHUDOXQVHFXUHGFODLPVXQGHU

  PLOOLRQ ZKRYRWHGLQ&ODVV&ODLPDQWVZLWK&ODVV*HQHUDO8QVHFXUHG&ODLPVKRZHYHUYRWHG

  WRUHMHFWWKH3ODQEHFDXVHDOWKRXJKWKH3ODQZDVDFFHSWHGE\RIWKHDPRXQWRI&ODLPVLQ

  WKDWFODVVRQO\FODLPDQWVYRWHGWRDFFHSWWKH3ODQZKLOHFODLPDQWVYRWHGWRUHMHFWWKH3ODQ

  $VDUHVXOWRIVXFKYRWHVDQGEHFDXVH0U'RQGHURDQGWKH'RQGHUR5HODWHG(QWLWLHV DVGHILQHG

  EHORZ  REMHFWHG WR WKH 3ODQ RQ D YDULHW\ RI JURXQGV SULPDULO\ UHODWLQJ WR WKH 3ODQ¶V UHOHDVH

  H[FXOSDWLRQDQGLQMXQFWLRQSURYLVLRQVWKH%DQNUXSWF\&RXUWKHDUGWZRIXOOGD\VRIHYLGHQFHRQ

  )HEUXDU\DQGDQGFRQVLGHUHGWHVWLPRQ\IURPILYHZLWQHVVHVDQGWKRXVDQGVRISDJHVRI

  GRFXPHQWDU\ HYLGHQFH LQ GHWHUPLQLQJ ZKHWKHU WKH 3ODQ VDWLVILHV WKH FRQILUPDWLRQ VWDQGDUGV

  UHTXLUHGXQGHUWKH%DQNUXSWF\&RGH7KH%DQNUXSWF\&RXUWILQGVDQGFRQFOXGHVWKDWWKH3ODQ

  PHHWV DOO RI WKH UHOHYDQW UHTXLUHPHQWV RI VHFWLRQV   DQG  DQG RWKHU DSSOLFDEOH

  SURYLVLRQV RI WKH %DQNUXSWF\ &RGH DV PRUH IXOO\ VHW IRUWK EHORZ ZLWK UHVSHFW WR HDFK RI WKH

  DSSOLFDEOHFRQILUPDWLRQUHTXLUHPHQWV

                          1RW <RXU *DUGHQ 9DULHW\ 'HEWRU  7KH 'HEWRU¶V FDVH LV QRW D JDUGHQ

  YDULHW\FKDSWHUFDVH7KH'HEWRULVDPXOWLELOOLRQGROODUJOREDOLQYHVWPHQWDGYLVHUUHJLVWHUHG

  ZLWKWKH6(&SXUVXDQWWRWKH,QYHVWPHQW$GYLVHUV$FWRI,WZDVIRXQGHGLQE\-DPHV

  'RQGHUR DQG 0DUN 2NDGD  0DUN 2NDGD UHVLJQHG IURP KLV UROH ZLWK +LJKODQG SULRU WR WKH



                                                      
  '2&6B6)

                                                                                              000009
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 7 of7161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 20 of 648 PageID 2707




  EDQNUXSWF\FDVHEHLQJILOHGRQ2FWREHU WKH³3HWLWLRQ'DWH´ 0U'RQGHURFRQWUROOHG

  WKH'HEWRUDVRIWKH3HWLWLRQ'DWHEXWDJUHHGWRUHOLQTXLVKFRQWURORILWRQRUDERXW-DQXDU\

  SXUVXDQWWRDQDJUHHPHQWUHDFKHGZLWKWKH&RPPLWWHHDVGHVFULEHGEHORZ$OWKRXJK0U'RQGHUR

  UHPDLQHG ZLWK WKH 'HEWRU DV DQ XQSDLG HPSOR\HHSRUWIROLR PDQDJHU DIWHU -DQXDU\   KLV

  HPSOR\PHQWZLWKWKH'HEWRUWHUPLQDWHGRQ2FWREHU0U'RQGHURFRQWLQXHVWRZRUNIRU

  DQGRUFRQWUROQXPHURXVQRQGHEWRUHQWLWLHVLQWKHFRPSOH[+LJKODQGHQWHUSULVH

                          7KH 'HEWRU  7KH 'HEWRU LV KHDGTXDUWHUHG LQ 'DOODV 7H[DV  $V RI WKH

  3HWLWLRQ'DWHWKH'HEWRUHPSOR\HGDSSUR[LPDWHO\HPSOR\HHV7KH'HEWRULVSULYDWHO\RZQHG

      D E\WKH+XQWHU0RXQWDLQ,QYHVWPHQW7UXVW E E\7KH'XJDER\,QYHVWPHQW

  7UXVWDWUXVWFUHDWHGWRPDQDJHWKHDVVHWVRI0U'RQGHURDQGKLVIDPLO\ F E\0DUN

  2NDGD SHUVRQDOO\ DQG WKURXJK IDPLO\ WUXVWV DQG G   E\ 6WUDQG WKH 'HEWRU¶V JHQHUDO

  SDUWQHU

                          7KH+LJKODQG(QWHUSULVH3XUVXDQWWRYDULRXVFRQWUDFWXDODUUDQJHPHQWV

  WKH'HEWRUSURYLGHVPRQH\PDQDJHPHQWDQGDGYLVRU\VHUYLFHVIRUELOOLRQVRIGROODUVRIDVVHWV

  LQFOXGLQJFROODWHUDOL]HGORDQREOLJDWLRQYHKLFOHV ³&/2V´ DQGRWKHULQYHVWPHQWV6RPHRIWKHVH

  DVVHWVDUHPDQDJHGE\WKH'HEWRUSXUVXDQWWRVKDUHGVHUYLFHVDJUHHPHQWVZLWKFHUWDLQDIILOLDWHG

  HQWLWLHVLQFOXGLQJRWKHUDIILOLDWHGUHJLVWHUHGLQYHVWPHQWDGYLVRUV,QIDFWWKHUHDUHDSSUR[LPDWHO\

  HQWLWLHVLQWKHE\]DQWLQHFRPSOH[RIHQWLWLHVXQGHUWKH+LJKODQGXPEUHOOD1RQHRIWKHVH

  DIILOLDWHG HQWLWLHV ILOHG IRU FKDSWHU  SURWHFWLRQ  0RVW EXW QRW DOO RI WKHVH HQWLWLHV DUH QRW

  VXEVLGLDULHV GLUHFW RU LQGLUHFW  RI WKH 'HEWRU  0DQ\ RI WKH 'HEWRU¶V DIILOLDWHG FRPSDQLHV DUH




                                                         
  '2&6B6)

                                                                                                   000010
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 8 of8161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 21 of 648 PageID 2708




  RIIVKRUH HQWLWLHV RUJDQL]HG LQ MXULVGLFWLRQV VXFK DV WKH &D\PDQ ,VODQGV DQG *XHUQVH\ See

  'LVFORVXUH6WDWHPHQWDW

                          'HEWRU¶V2SHUDWLRQDO+LVWRU\7KH'HEWRU¶VSULPDU\PHDQVRIJHQHUDWLQJ

  UHYHQXH KDV KLVWRULFDOO\ EHHQ IURP IHHV FROOHFWHG IRU WKH PDQDJHPHQW DQG DGYLVRU\ VHUYLFHV

  SURYLGHGWRIXQGVWKDWLWPDQDJHVSOXVIHHVJHQHUDWHGIRUVHUYLFHVSURYLGHGWRLWVDIILOLDWHV)RU

  DGGLWLRQDO OLTXLGLW\ WKH 'HEWRU SULRU WR WKH 3HWLWLRQ 'DWH ZRXOG VHOO OLTXLG VHFXULWLHV LQ WKH

  RUGLQDU\FRXUVHSULPDULO\WKURXJKDEURNHUDJHDFFRXQWDW-HIIHULHV//&7KH'HEWRUZRXOGDOVR

  IURPWLPHWRWLPHVHOODVVHWVDWQRQ'HEWRUVXEVLGLDULHVDQGFDXVHWKRVHSURFHHGVWREHGLVWULEXWHG

  WRWKH'HEWRULQWKHRUGLQDU\FRXUVHRIEXVLQHVV7KH'HEWRU¶VFXUUHQW&KLHI([HFXWLYH2IILFHU

  -DPHV36HHU\-UFUHGLEO\WHVWLILHGDWWKH&RQILUPDWLRQ+HDULQJWKDWWKH'HEWRUZDV³UXQDWD

  GHILFLW IRU DORQJWLPHDQGWKHQZRXOG VHOODVVHWVRU GHIHU HPSOR\HHFRPSHQVDWLRQWRFRYHU LWV

  GHILFLWV´  7KH %DQNUXSWF\ &RXUW FDQQRW KHOS EXW ZRQGHU LI WKDW ZDV QHFHVVLWDWHG EHFDXVH RI

  HQRUPRXVOLWLJDWLRQIHHVDQGH[SHQVHVLQFXUUHGE\WKH'HEWRUGXHWRLWVFXOWXUHRIOLWLJDWLRQ²DV

  IXUWKHUDGGUHVVHGEHORZ

                          1RW<RXU*DUGHQ9DULHW\&UHGLWRU¶V&RPPLWWHH7KH'HEWRUDQGWKLV

  FKDSWHUFDVHDUHQRWJDUGHQYDULHW\IRUVRPDQ\UHDVRQV2QHRIWKHPRVWREYLRXVVWDQGRXWVLQ

  WKLVFDVHLVWKHFUHGLWRUFRQVWLWXHQF\7KH'HEWRUGLGQRWILOHIRUEDQNUXSWF\EHFDXVHRIDQ\RIWKH

  W\SLFDOUHDVRQVWKDWODUJHFRPSDQLHVILOHFKDSWHU)RUH[DPSOHWKH'HEWRUGLGQRWKDYHDODUJH

  DVVHWEDVHGVHFXUHGOHQGHUZLWKZKRPLWZDVLQGHIDXOWLWRQO\KDGUHODWLYHO\LQVLJQLILFDQWVHFXUHG

  LQGHEWHGQHVV RZLQJ WR -HIIULHV ZLWK ZKRP LW KDG D EURNHUDJH DFFRXQW DQG RQH RWKHU HQWLW\

  )URQWLHU6WDWH%DQN7KH'HEWRUDOVRGLGQRWKDYHSUREOHPVZLWKLWVWUDGHYHQGRUVRUODQGORUGV



                                                       
  '2&6B6)

                                                                                                 000011
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 9 of9161
                                                                             Page     of
 Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 22 of 648 PageID 2709




  7KH'HEWRUDOVRGLGQRWVXIIHUDQ\W\SHRIFDWDVWURSKLFEXVLQHVVFDODPLW\,QIDFWWKH'HEWRUILOHG

  IRU&KDSWHUSURWHFWLRQVL[PRQWKVEHIRUHWKHRQVHWRIWKH&29,'SDQGHPLF5DWKHUWKH

  'HEWRUILOHGIRU&KDSWHUSURWHFWLRQGXHWRDP\ULDGRIPDVVLYHXQUHODWHGEXVLQHVVOLWLJDWLRQ

  FODLPV WKDW LW IDFHG²PDQ\ RI ZKLFK KDG ILQDOO\ EHFRPH OLTXLGDWHG RU ZHUH DERXW WR EHFRPH

  OLTXLGDWHG DIWHUDGHFDGHRUPRUHRIFRQWHQWLRXVOLWLJDWLRQLQPXOWLSOHIRUXPVDOORYHUWKHZRUOG

  7KH &RPPLWWHH LQ WKLV FDVH KDV UHIHUUHG WR WKH 'HEWRU²XQGHU LWV IRUPHU FKLHI H[HFXWLYH 0U

  'RQGHUR²DVD³VHULDOOLWLJDWRU´7KH%DQNUXSWF\&RXUWDJUHHVZLWKWKDWGHVFULSWLRQ%\ZD\RI

  H[DPSOHWKHPHPEHUVRIWKH&RPPLWWHH DQGWKHLUKLVWRU\RIOLWLJDWLRQZLWKWKH'HEWRUDQGRWKHUV

  LQWKH+LJKODQGFRPSOH[ DUHDVIROORZV

           D      7KH 5HGHHPHU &RPPLWWHH RI WKH +LJKODQG &UXVDGHU )XQG WKH ³5HGHHPHU
                    &RPPLWWHH´ 7KLV&RPPLWWHHPHPEHUREWDLQHGDQDUELWUDWLRQDZDUGDJDLQVWWKH
                    'HEWRU LQ WKH DPRXQW RI  LQFOXVLYH RI LQWHUHVW DSSUR[LPDWHO\ ILYH
                    PRQWKV EHIRUH WKH 3HWLWLRQ 'DWH IURP D SDQHO RI WKH $PHULFDQ $UELWUDWLRQ
                    $VVRFLDWLRQ,WZDVRQWKHYHUJHRIKDYLQJWKDWDZDUGFRQILUPHGE\WKH'HODZDUH
                    &KDQFHU\&RXUWLPPHGLDWHO\SULRUWRWKH3HWLWLRQ'DWHDIWHU\HDUVRIGLVSXWHVWKDW
                    VWDUWHGLQODWH DQGLQFOXGHGOHJDOSURFHHGLQJVLQ%HUPXGD 7KLVFUHGLWRU¶V
                    FODLP ZDV VHWWOHG GXULQJ WKLV &KDSWHU  &DVH LQ WKH DPRXQW RI DSSUR[LPDWHO\
                     VXEMHFW WR RWKHU DGMXVWPHQWV DQG GHWDLOV QRW UHOHYDQW IRU WKLV
                    SXUSRVH 

           E      $FLV &DSLWDO 0DQDJHPHQW /3 DQG $FLV &DSLWDO 0DQDJHPHQW *3 //&
                     ³$FLV´ $FLVZDVIRUPHUO\LQWKH+LJKODQGFRPSOH[RIFRPSDQLHVEXWZDVQRW
                    DIILOLDWHGZLWK+LJKODQGDVRIWKH3HWLWLRQ'DWH7KLV&RPPLWWHHPHPEHUDQGLWV
                    QRZRZQHU-RVKXD7HUU\ZHUHLQYROYHGLQOLWLJDWLRQZLWKWKH'HEWRUGDWLQJEDFN
                    WR   $FLV ZDV IRUFHG E\ 0U 7HUU\ ZKR ZDV D IRUPHU +LJKODQG SRUWIROLR
                    PDQDJHU LQWRDQLQYROXQWDU\FKDSWHUEDQNUXSWF\LQWKH%DQNUXSWF\&RXUWIRU
                    WKH 1RUWKHUQ 'LVWULFW RI 7H[DV 'DOODV 'LYLVLRQ EHIRUH WKH %DQNUXSWF\ &RXUW LQ
                    DIWHU0U7HUU\REWDLQHGDQDSSUR[LPDWHO\PLOOLRQDUELWUDWLRQDZDUGDQG
                    MXGJPHQWDJDLQVW$FLV0U7HUU\XOWLPDWHO\ZDVDZDUGHGWKHHTXLW\RZQHUVKLSRI
                    $FLV E\ WKH %DQNUXSWF\ &RXUW LQ WKH $FLV EDQNUXSWF\ FDVH  $FLV VXEVHTXHQWO\
                    DVVHUWHGDPXOWLPLOOLRQGROODUFODLPDJDLQVW+LJKODQGLQWKH%DQNUXSWF\&RXUWIRU
                    +LJKODQG¶VDOOHJHGGHQXGLQJRI$FLVWRGHIUDXGLWVFUHGLWRUV²SULPDULO\0U7HUU\
                    7KH OLWLJDWLRQ LQYROYLQJ $FLV DQG 0U 7HUU\ GDWHV EDFN WR PLG DQG KDV


                                                      
  '2&6B6)

                                                                                              000012
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 10 of
                                                                             Page  10161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 23 of 648 PageID 2710



                    FRQWLQXHG RQ ZLWK QXPHURXV DSSHDOV RI %DQNUXSWF\ &RXUW RUGHUV LQFOXGLQJ RQH
                    DSSHDOVWLOOSHQGLQJDWWKH)LIWK&LUFXLW&RXUWRI$SSHDOV7KHUHZDVDOVROLWLJDWLRQ
                    LQYROYLQJ0U7HUU\DQG$FLVLQWKH5R\DO&RXUWRIWKH,VODQGRI*XHUQVH\DQGLQ
                    DVWDWHFRXUWLQ1HZ<RUN7KH$FLVFODLPZDVVHWWOHGGXULQJWKLV&KDSWHU&DVH
                    LQ%DQNUXSWF\&RXUWRUGHUHGPHGLDWLRQIRUDSSUR[LPDWHO\PLOOLRQ VXEMHFWWR
                    RWKHUGHWDLOVQRWUHOHYDQWIRUWKLVSXUSRVH DQGLVWKHVXEMHFWRIDQDSSHDOEHLQJ
                    SXUVXHGE\0U'RQGHUR

           F      8%6 6HFXULWLHV //& DQG 8%6 $* /RQGRQ %UDQFK ³8%6´   8%6 LV D
                    &RPPLWWHHPHPEHUWKDWILOHGDSURRIRIFODLPLQWKHDPRXQWRI
                    LQ WKLV &KDSWHU  &DVH  7KH 8%6 &ODLP ZDV EDVHG RQ D MXGJPHQW WKDW 8%6
                    UHFHLYHGIURPD1HZ<RUNVWDWHFRXUWLQ7KHXQGHUO\LQJGHFLVLRQZDVLVVXHG
                    LQ 1RYHPEHU  DIWHU D PXOWLZHHN EHQFK WULDO ZKLFK KDG RFFXUUHG PDQ\
                    PRQWKV HDUOLHU  RQ D EUHDFK RI FRQWUDFW FODLP DJDLQVW QRQ'HEWRU HQWLWLHV LQ WKH
                    +LJKODQGFRPSOH[7KH8%6OLWLJDWLRQUHODWHGWRDFWLYLWLHVWKDWRFFXUUHGLQ
                    DQG7KHOLWLJDWLRQLQYROYLQJ8%6DQG+LJKODQGDQGDIILOLDWHVZDVSHQGLQJ
                    IRUPRUHWKDQDGHFDGH WKHUHKDYLQJEHHQQXPHURXVLQWHUORFXWRU\DSSHDOVGXULQJ
                    LWVKLVWRU\ 7KH'HEWRUDQG8%6UHFHQWO\DQQRXQFHGDQDJUHHPHQWLQSULQFLSOHIRU
                    DVHWWOHPHQWRIWKH8%6FODLP ZKLFKFDPHDIHZPRQWKVDIWHU%DQNUXSWF\&RXUW
                    RUGHUHG PHGLDWLRQ  ZKLFK ZLOO EH VXEMHFW WR D  PRWLRQ WR EH ILOHG ZLWK WKH
                    %DQNUXSWF\&RXUWRQDIXWXUHGDWH

           G      0HWD('LVFRYHU\ ³0HWD(´ 0HWD(LVD&RPPLWWHHPHPEHUWKDWLVDYHQGRU
                    ZKRKDSSHQHGWRVXSSO\OLWLJDWLRQDQGGLVFRYHU\UHODWHGVHUYLFHVWRWKH'HEWRURYHU
                    WKH\HDUV,WKDGXQSDLGLQYRLFHVRQWKH3HWLWLRQ'DWHRIPRUHWKDQ

  ,WLVIDLUWRVD\WKDWWKHPHPEHUVRIWKH&RPPLWWHHLQWKLVFDVHDOOKDYHZLOOVRIVWHHO7KH\IRXJKW

  KDUGEHIRUHDQGGXULQJWKLV&KDSWHU&DVH7KHPHPEHUVRIWKH&RPPLWWHHDOORIZKRPKDYH

  YROXQWHHUHG WR VHUYH RQ WKH &ODLPDQW 7UXVW 2YHUVLJKW %RDUG SRVWFRQILUPDWLRQ DUH KLJKO\

  VRSKLVWLFDWHG DQG KDYH KDG KLJKO\ VRSKLVWLFDWHG SURIHVVLRQDOV UHSUHVHQWLQJ WKHP  7KH\ KDYH

  UHSUHVHQWHGWKHLUFRQVWLWXHQF\LQWKLVFDVHDVILGXFLDULHVH[WUHPHO\ZHOO

                          2WKHU.H\&UHGLWRU&RQVWLWXHQWV,QDGGLWLRQWRWKH&RPPLWWHHPHPEHUV

  ZKRZHUHDOOHPEURLOHGLQ\HDUVRIOLWLJDWLRQZLWK'HEWRUDQGLWVDIILOLDWHVLQYDULRXVZD\VWKH

  'HEWRUKDVEHHQLQOLWLJDWLRQZLWK3DWULFN'DXJKHUW\DIRUPHUOLPLWHGSDUWQHUDQGHPSOR\HHRIWKH

  'HEWRUIRUPDQ\\HDUVLQERWK'HODZDUHDQG7H[DVVWDWHFRXUWV0U'DXJKHUW\ILOHGDQDPHQGHG


                                                       
  '2&6B6)

                                                                                                000013
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 11 of
                                                                             Page  11161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 24 of 648 PageID 2711




  SURRI RI FODLP LQ WKLV &KDSWHU  &DVH IRU  UHODWLQJ WR DOOHJHG EUHDFKHV RI

  HPSOR\PHQWUHODWHGDJUHHPHQWVDQGIRUGHIDPDWLRQDULVLQJIURPDSUHVVUHOHDVHSRVWHGE\

  WKH'HEWRU7KH'HEWRUDQG0U'DXJKHUW\UHFHQWO\DQQRXQFHGDVHWWOHPHQWRI0U'DXJKHUW\¶V

  FODLPSXUVXDQWWRZKLFKKHZLOOUHFHLYHLQFDVKRQWKH(IIHFWLYH'DWHRIWKH3ODQDQ

  PLOOLRQJHQHUDOXQVHFXUHGFODLPDQGDPLOOLRQVXERUGLQDWHGFODLP VXEMHFWWRRWKHU

  GHWDLOVQRWUHOHYDQWIRUWKLVSXUSRVH $GGLWLRQDOO\HQWLWLHVFROOHFWLYHO\NQRZQDV³+DUERXU9HVW´

  LQYHVWHGPRUHWKDQPLOOLRQZLWKDQHQWLW\LQWKH+LJKODQGFRPSOH[DQGDVVHUWHGDPLOOLRQ

  SURRI RI FODLP DJDLQVW WKH 'HEWRU LQ WKLV FDVH DOOHJLQJ DPRQJ RWKHU WKLQJV IUDXG DQG 5,&2

  YLRODWLRQV+DUERXU9HVW¶VFODLPZDVVHWWOHGGXULQJWKHEDQNUXSWF\FDVHIRUDPLOOLRQJHQHUDO

  XQVHFXUHGFODLPDQGDPLOOLRQVXERUGLQDWHGFODLPDQGWKDWVHWWOHPHQWLVDOVREHLQJDSSHDOHG

  E\D'RQGHUR(QWLW\

                         2WKHU&ODLPV$VVHUWHG2WKHUWKDQWKH&ODLPVMXVWGHVFULEHGPRVWRIWKH

  RWKHU&ODLPVLQWKLV&KDSWHU&DVHDUH&ODLPVDVVHUWHGDJDLQVWWKH'HEWRUE\ D HQWLWLHVLQWKH

  +LJKODQGFRPSOH[²PRVWRIZKLFKHQWLWLHVWKH%DQNUXSWF\&RXUWILQGVWREHFRQWUROOHGE\0U

  'RQGHUR E HPSOR\HHVZKRFRQWHQGWKDWDUHHQWLWOHGWRODUJHERQXVHVRURWKHUW\SHVRIGHIHUUHG

  FRPSHQVDWLRQDQG F QXPHURXVODZILUPVWKDWZRUNHGIRUWKH'HEWRUSULRUWRWKH3HWLWLRQ'DWH

  DQGKDGRXWVWDQGLQJDPRXQWVGXHIRUWKHLUSUHSHWLWLRQVHUYLFHV

                         1RW <RXU *DUGHQ 9DULHW\ 3RVW3HWLWLRQ &RUSRUDWH *RYHUQDQFH

  6WUXFWXUH<HWDQRWKHUUHDVRQWKLVLVQRW\RXUJDUGHQYDULHW\FKDSWHUFDVHLVLWVSRVWSHWLWLRQ

  FRUSRUDWHJRYHUQDQFHVWUXFWXUH,PPHGLDWHO\IURPLWVDSSRLQWPHQWWKH&RPPLWWHH¶VUHODWLRQVKLS

  ZLWKWKH'HEWRUZDVFRQWHQWLRXVDWEHVW)LUVWWKH&RPPLWWHHPRYHGIRUDFKDQJHRIYHQXHIURP



                                                     
  '2&6B6)

                                                                                              000014
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                12 of
                                                                                   12161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 25 of 648 PageID 2712




  'HODZDUHWR'DOODV6HFRQGWKH&RPPLWWHH DQGODWHUWKH8QLWHG6WDWHV7UXVWHH H[SUHVVHGLWV

  WKHQGHVLUHIRUWKHDSSRLQWPHQWRIDFKDSWHUWUXVWHHGXHWRLWVFRQFHUQVRYHUDQGGLVWUXVWRI0U

  'RQGHUR KLV QXPHURXV FRQIOLFWV RI LQWHUHVW DQG KLV KLVWRU\ RI DOOHJHG PLVPDQDJHPHQW DQG

  SHUKDSVZRUVH 

                            3RVW3HWLWLRQ&RUSRUDWH*RYHUQDQFH6HWWOHPHQWZLWK&RPPLWWHH$IWHU

  VSHQGLQJPDQ\ZHHNVXQGHUWKHWKUHDWRIWKHSRWHQWLDODSSRLQWPHQWRIDWUXVWHHWKH'HEWRUDQG

  &RPPLWWHHHQJDJHGLQVXEVWDQWLDODQGOHQJWK\QHJRWLDWLRQVUHVXOWLQJLQDFRUSRUDWHJRYHUQDQFH

  VHWWOHPHQWDSSURYHGE\WKH%DQNUXSWF\&RXUWRQ-DQXDU\ $VDUHVXOWRIWKLVVHWWOHPHQW

  DPRQJRWKHUWKLQJV0U'RQGHURUHOLQTXLVKHGFRQWURORIWKH'HEWRUDQGUHVLJQHGKLVSRVLWLRQVDV

  DQRIILFHURUGLUHFWRURIWKH'HEWRUDQGLWVJHQHUDOSDUWQHU6WUDQG$VQRWHGDERYH0U'RQGHUR

  DJUHHGWRWKLVVHWWOHPHQWSXUVXDQWDVWLSXODWLRQKHH[HFXWHG DQGKHDOVRDJUHHGQRWWRFDXVHDQ\

  5HODWHG(QWLW\ DVGHILQHGLQWKH6HWWOHPHQW0RWLRQ WRWHUPLQDWHDQ\DJUHHPHQWVZLWKWKH'HEWRU

  7KH-DQXDU\2UGHUDOVR D UHTXLUHGWKDWWKH%DQNUXSWF\&RXUWVHUYHDV³JDWHNHHSHU´SULRUWRWKH

  FRPPHQFHPHQW RI DQ\ OLWLJDWLRQ DJDLQVW WKH WKUHH LQGHSHQGHQW ERDUG PHPEHUV DSSRLQWHG WR

  RYHUVHH DQG OHDG WKH 'HEWRU¶V UHVWUXFWXULQJ LQ OLHX RI 0U 'RQGHUR DQG E  SURYLGHG IRU WKH

  H[FXOSDWLRQRIWKRVHERDUGPHPEHUVE\OLPLWLQJFODLPVVXEMHFWWRWKH³JDWHNHHSHU´SURYLVLRQWR

  WKRVHDOOHJLQJZLOOIXOPLVFRQGXFWDQGJURVVQHJOLJHQFH



                                          
  
    7KLV RUGHU LV KHUHLQDIWHUUHIHUUHG WR DV WKH ³-DQXDU\  2UGHU´ DQG ZDV HQWHUHG E\ WKH &RXUW RQ -DQXDU\
  >'RFNHW1R@SXUVXDQWWRWKHMotion of the Debtor to Approve Settlement with Official Committee of Unsecured
  Creditors Regarding the Governance of the Debtor and Procedures for Operation in the Ordinary Course >'RFNHW
  1R@ WKH³6HWWOHPHQW0RWLRQ´ 
  
    See Stipulation in Support of Motion of the Debtor for Approval of Settlement With the Official Committee of
  Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations in Ordinary Course
  >'RFNHW1R@ WKH³6WLSXODWLRQ´ 


                                                                
  '2&6B6)

                                                                                                                 000015
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 13 of
                                                                             Page  13161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 26 of 648 PageID 2713




                         $SSRLQWPHQW RI ,QGHSHQGHQW 'LUHFWRUV  $V SDUW RI WKH %DQNUXSWF\

  &RXUWDSSURYHGVHWWOHPHQWWKUHHHPLQHQWO\TXDOLILHGLQGHSHQGHQWGLUHFWRUVZHUHFKRVHQWROHDG

  +LJKODQGWKURXJKLWV&KDSWHU&DVH7KH\DUH-DPHV36HHU\-U-RKQ6'XEHO HDFKFKRVHQ

  E\ WKH &RPPLWWHH  DQG 5HWLUHG %DQNUXSWF\-XGJH5XVVHOO1HOPV7KHVHWKUHHLQGLYLGXDOV DUH

  HDFK WHFKQLFDOO\ LQGHSHQGHQW GLUHFWRUV RI 6WUDQG 0U 'RQGHUR KDG SUHYLRXVO\ EHHQ WKH VROH

  GLUHFWRU RI 6WUDQG DQG WKXV WKH VROH SHUVRQ LQ XOWLPDWH FRQWURO RI WKH 'HEWRU   7KH WKUHH

  LQGHSHQGHQWERDUGPHPEHUV¶UHVXPHVDUHLQHYLGHQFH7KH%DQNUXSWF\&RXUWODWHUDSSURYHG0U

  6HHU\¶VDSSRLQWPHQWDVWKH'HEWRU¶V&KLHI ([HFXWLYH2IILFHU&KLHI5HVWUXFWXULQJ2IILFHUDQG

  )RUHLJQ 5HSUHVHQWDWLYH  6XIILFH LW WR VD\ WKDW WKLV VHWWOHPHQW DQG WKH DSSRLQWPHQW RI WKH

  LQGHSHQGHQW GLUHFWRUV FKDQJHG WKH HQWLUH WUDMHFWRU\ RI WKH FDVH DQG VDYHG WKH 'HEWRU IURP WKH

  DSSRLQWPHQWRIDWUXVWHH7KH%DQNUXSWF\&RXUWDQGWKH&RPPLWWHHHDFKWUXVWHGWKHLQGHSHQGHQW

  GLUHFWRUV7KH\ZHUHWKHULJKWVROXWLRQDWWKHULJKWWLPH%HFDXVHRIWKHXQLTXHFKDUDFWHURIWKH

  'HEWRU¶VEXVLQHVVWKH%DQNUXSWF\&RXUWEHOLHYHGWKHDSSRLQWPHQWRIWKUHHTXDOLILHGLQGHSHQGHQW

  GLUHFWRUVZDVDIDUEHWWHURXWFRPHIRUFUHGLWRUVWKDQWKHDSSRLQWPHQWRIDFRQYHQWLRQDOFKDSWHU

  WUXVWHH(DFKRIWKHLQGHSHQGHQWGLUHFWRUVEURXJKWXQLTXHTXDOLWLHVWRWKHWDEOH0U6HHU\LQ

  SDUWLFXODU NQHZ DQG KDG YDVW H[SHULHQFH DW SURPLQHQW ILUPV ZLWK KLJK\LHOG DQG GLVWUHVVHG

  LQYHVWLQJVLPLODUWRWKH'HEWRU¶VEXVLQHVV0U'XEHOKDG\HDUVRIH[SHULHQFHUHVWUXFWXULQJ

  ODUJHFRPSOH[EXVLQHVVHVDQGVHUYLQJRQERDUGVLQWKLVFRQWH[W$QG5HWLUHG-XGJH1HOPVKDGQRW

  RQO\YDVWEDQNUXSWF\H[SHULHQFHEXWVHHPHGSDUWLFXODUO\ZHOOVXLWHGWRKHOSWKH'HEWRUPDQHXYHU

  WKURXJKFRQIOLFWVDQGHWKLFDOTXDQGDULHV%\ZD\RIFRPSDULVRQLQWKHFKDSWHUFDVHRI$FLV

  WKHIRUPHUDIILOLDWHRI+LJKODQGWKDWWKH%DQNUXSWF\&RXUWSUHVLGHGRYHUDQGZKLFKFRPSDQ\ZDV



                                                     
  '2&6B6)

                                                                                              000016
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 14 of
                                                                             Page  14161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 27 of 648 PageID 2714




  PXFKVPDOOHULQVL]HDQGVFRSHWKDQ+LJKODQG PDQDJLQJRQO\&/2V WKHFUHGLWRUVHOHFWHGD

  FKDSWHUWUXVWHHZKRZDVQRWRQWKHQRUPDOWUXVWHHURWDWLRQSDQHOLQWKLVGLVWULFWEXWUDWKHUZDV

  DQDWLRQDOO\NQRZQEDQNUXSWF\DWWRUQH\ZLWKPRUHWKDQ\HDUVRIODUJHFKDSWHUH[SHULHQFH

  :KLOHWKH$FLVFKDSWHUWUXVWHHSHUIRUPHGYDOLDQWO\KHZDVVXHGE\HQWLWLHVLQWKH+LJKODQG

  FRPSOH[VKRUWO\DIWHUKHZDVDSSRLQWHG ZKLFKWKH%DQNUXSWF\&RXUWKDGWRDGGUHVV 7KH$FLV

  WUXVWHHZDVDOVRXQDEOHWRSHUVXDGHWKH'HEWRUDQGLWVDIILOLDWHVWRDJUHHWRDQ\DFWLRQVWDNHQLQWKH

  FDVH DQG KH ILQDOO\ REWDLQHG FRQILUPDWLRQ RI $FLV¶ FKDSWHU  SODQ RYHU WKH REMHFWLRQV RI WKH

  'HEWRUDQGLWVDIILOLDWHVRQKLVIRXUWKDWWHPSW ZKLFKFRQILUPDWLRQZDVSURPSWO\DSSHDOHG 

                         &RQGLWLRQV5HTXLUHGE\,QGHSHQGHQW'LUHFWRUV*LYHQWKHH[SHULHQFHV

  LQ$FLVDQGWKH'HEWRU¶VFXOWXUHRIFRQVWDQWOLWLJDWLRQLWZDVQRWDVHDV\WRJHWVXFKKLJKO\TXDOLILHG

  SHUVRQVWRVHUYHDVLQGHSHQGHQWERDUGPHPEHUVDQGODWHUDVWKH'HEWRU¶V&KLHI([HFXWLYH2IILFHU

  DVLWZRXOGEHLQDQRUGLQDU\FKDSWHUFDVH7KHLQGHSHQGHQWERDUGPHPEHUVZHUHVWHSSLQJLQWR

  DPRUDVVRISUREOHPV1DWXUDOO\WKH\ZHUHZRUULHGDERXWJHWWLQJVXHGQRPDWWHUKRZGHIHQVLEOH

  WKHLU HIIRUWV²JLYHQ WKH OLWLJDWLRQ FXOWXUH WKDW HQYHORSHG +LJKODQG KLVWRULFDOO\  %DVHG RQ WKH

  UHFRUGRIWKLV&DVHDQGWKHSURFHHGLQJVLQWKH$FLVFKDSWHUFDVHLWVHHPHGDVWKRXJKHYHU\WKLQJ

  DOZD\VHQGHGLQOLWLJDWLRQDW+LJKODQG7KH%DQNUXSWF\&RXUWKHDUGFUHGLEOHWHVWLPRQ\WKDWQRQH

  RIWKHLQGHSHQGHQWGLUHFWRUVZRXOGKDYHWDNHQRQWKHUROHRILQGHSHQGHQWGLUHFWRUZLWKRXW  DQ

  DGHTXDWHGLUHFWRUVDQGRIILFHUV¶ ³' 2´ LQVXUDQFHSROLF\SURWHFWLQJWKHP  LQGHPQLILFDWLRQ

  IURP6WUDQGWKDWZRXOGEHJXDUDQWHHGE\WKH'HEWRU  H[FXOSDWLRQIRUPHUHQHJOLJHQFHFODLPV

  DQG  DJDWHNHHSHUSURYLVLRQSURKLELWLQJWKHFRPPHQFHPHQWRIOLWLJDWLRQDJDLQVWWKHLQGHSHQGHQW

  GLUHFWRUV ZLWKRXW WKH %DQNUXSWF\ &RXUW¶V SULRU DXWKRULW\  7KLV JDWHNHHSHU SURYLVLRQ ZDV DOVR



                                                      
  '2&6B6)

                                                                                               000017
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                15 of
                                                                                   15161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 28 of 648 PageID 2715




  LQFOXGHGLQWKH%DQNUXSWF\&RXUW¶VRUGHUDXWKRUL]LQJWKHDSSRLQWPHQWRI0U6HHU\DVWKH'HEWRU¶V

  &KLHI ([HFXWLYH 2IILFHU &KLHI 5HVWUXFWXULQJ 2IILFHU DQG )RUHLJQ 5HSUHVHQWDWLYH HQWHUHG RQ

  -XO\    7KH JDWHNHHSHU SURYLVLRQV LQ ERWK WKH -DQXDU\  2UGHU DQG -XO\  2UGHU DUH

  SUHFLVHO\DQDORJRXVWRZKDWEDQNUXSWF\WUXVWHHVKDYHSXUVXDQWWRWKHVRFDOOHG³%DUWRQ'RFWULQH´

      ILUVWDUWLFXODWHGLQDQROG6XSUHPH&RXUWFDVHFDSWLRQHGBarton v. Barbour,86  

  7KH%DQNUXSWF\&RXUWDSSURYHGDOORIWKHVHSURWHFWLRQVLQWKH-DQXDU\2UGHUDQGWKH-XO\

  2UGHU DQG QR RQH DSSHDOHG HLWKHU RI WKRVH RUGHUV  $V QRWHG DERYH 0U 'RQGHUR VLJQHG WKH

  6WLSXODWLRQWKDWOHGWRWKHVHWWOHPHQWWKDWZDVDSSURYHGE\WKH-DQXDU\2UGHU7KH%DQNUXSWF\

  &RXUW ILQGV WKDW OLNH WKH &RPPLWWHH WKH LQGHSHQGHQW ERDUG PHPEHUV KDYH EHHQ UHVLOLHQW DQG

  XQZDYHULQJLQWKHLUHIIRUWVWRJHWWKHHQRUPRXVSUREOHPVLQWKLVFDVHVROYHG7KH\VHHPWRKDYH

  DW DOO WLPHV QHJRWLDWHG KDUG DQG LQ JRRG IDLWK ZKLFK FXOPLQDWHG LQ WKH SURSRVDO RI WKH 3ODQ

  FXUUHQWO\ EHIRUH WKH %DQNUXSWF\ &RXUW  $V QRWHG SUHYLRXVO\ WKH\ FRPSOHWHO\ FKDQJHG WKH

  WUDMHFWRU\RIWKLVFDVH

                         1RW<RXU*DUGHQ9DULHW\0HGLDWRUV$QGVWLOODQRWKHUUHDVRQZK\WKLV

  ZDVQRW\RXUJDUGHQYDULHW\FDVHZDVWKHPHGLDWLRQHIIRUW,QWKHVXPPHURIURXJKO\QLQH

  PRQWKVLQWRWKHFKDSWHUFDVHWKH%DQNUXSWF\&RXUWRUGHUHGPHGLDWLRQDPRQJWKH'HEWRU$FLV

  8%6WKH5HGHHPHU&RPPLWWHHDQG0U'RQGHUR7KH%DQNUXSWF\&RXUWVHOHFWHGFRPHGLDWRUV

  EHFDXVH PHGLDWLRQ DPRQJ WKHVH SDUWLHV VHHPHG OLNH VXFK D +HUFXOHDQ WDVN²HVSHFLDOO\ GXULQJ

  &29,'ZKHUHSHRSOHFRXOGQRWDOOEHLQWKHVDPHURRP7KRVHFRPHGLDWRUVZHUH5HWLUHG


                                     
  
    See Order Approving the Debtor’s Motion Under Bankruptcy Code Sections 105(a) and 363(b) Authorizing
  Retention of James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer, and Foreign Representative
  Nunc Pro Tunc to March 15, 2020>'RFNHW1R@HQWHUHGRQ-XO\ WKH³-XO\2UGHU´ 


                                                         
  '2&6B6)

                                                                                                      000018
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 16 of
                                                                             Page  16161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 29 of 648 PageID 2716




  %DQNUXSWF\-XGJH$ODQ*URSSHUIURPWKH6RXWKHUQ'LVWULFWRI1HZ<RUNZKRKDGDGLVWLQJXLVKHG

  FDUHHUSUHVLGLQJRYHUFRPSOH[FKDSWHUFDVHVDQG0V6\OYLD0D\HUZKROLNHZLVHKDVKDGD

  GLVWLQJXLVKHGFDUHHUILUVWDVDSDUWQHUDWDSUHHPLQHQWODZILUPZRUNLQJRQFRPSOH[FKDSWHU

  FDVHV DQG VXEVHTXHQWO\ DV D PHGLDWRU DQG DUELWUDWRU LQ +RXVWRQ 7H[DV  $V QRWHG HDUOLHU WKH

  5HGHHPHU&RPPLWWHHDQG$FLVFODLPVZHUHVHWWOHGGXULQJWKHPHGLDWLRQ²ZKLFKVHHPHGQRWKLQJ

  VKRUWRIDPLUDFOHWRWKH%DQNUXSWF\&RXUW²DQGWKH8%6FODLPZDVVHWWOHGVHYHUDOPRQWKVODWHU

  DQGWKH%DQNUXSWF\&RXUWEHOLHYHVWKHJURXQGZRUNIRUWKDWXOWLPDWHVHWWOHPHQWZDVODLGRUDW

  OHDVW KHOSHG WKURXJK WKH PHGLDWLRQ  $QG DV HDUOLHU QRWHG RWKHU VLJQLILFDQW FODLPV KDYH EHHQ

  VHWWOHGGXULQJWKLVFDVHLQFOXGLQJWKRVHRI+DUERXU9HVW ZKRDVVHUWHGDPLOOLRQFODLP DQG

  3DWULFN 'DXJKHUW\ ZKR DVVHUWHG D  PLOOLRQ FODLP   7KH %DQNUXSWF\ &RXUW FDQQRW VWUHVV

  VWURQJO\HQRXJKWKDWWKHUHVROXWLRQRIWKHVHHQRUPRXVFODLPV²DQGWKHDFFHSWDQFHE\DOORIWKHVH

  FUHGLWRUVRIWKH3ODQWKDWLVQRZEHIRUHWKH%DQNUXSWF\&RXUW²VHHPVQRWKLQJVKRUWRIDPLUDFOH

  ,WZDVPRUHWKDQD\HDULQWKHPDNLQJ

                         1RW <RXU *DUGHQ 9DULHW\ 3ODQ 2EMHFWRUV 7KDW ,V 7KRVH 7KDW

  5HPDLQ )LQDOO\DZRUGDERXWWKHFXUUHQWUHPDLQLQJREMHFWRUVWRWKH3ODQEHIRUHWKH%DQNUXSWF\

  &RXUW2QFHDJDLQWKH%DQNUXSWF\&RXUWZLOOXVHWKHSKUDVH³QRW\RXUJDUGHQYDULHW\´ZKLFK

  SKUDVHDSSOLHVWRWKLVFDVHIRUPDQ\UHDVRQV2ULJLQDOO\WKHUHZHUHRYHUDGR]HQREMHFWLRQVILOHG

  WRWKH3ODQ7KH'HEWRUWKHQPDGHFHUWDLQDPHQGPHQWVRUPRGLILFDWLRQVWRWKH3ODQWRDGGUHVV

  VRPHRIWKHVHREMHFWLRQVQRQHRIZKLFKUHTXLUHIXUWKHUVROLFLWDWLRQRIWKH3ODQIRUUHDVRQVVHWIRUWK

  LQPRUHGHWDLOEHORZ7KHRQO\REMHFWRUVWRWKH3ODQOHIWDWWKHWLPHRIWKH&RQILUPDWLRQ+HDULQJ




                                                      
  '2&6B6)

                                                                                               000019
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 17 of
                                                                             Page  17161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 30 of 648 PageID 2717




  ZHUH 0U 'RQGHUR >'RFNHW 1R @ DQG HQWLWLHV WKDW WKH %DQNUXSWF\ &RXUW ILQGV DUH RZQHG

  DQGRUFRQWUROOHGE\KLPDQGWKDWILOHGWKHIROORZLQJREMHFWLRQV

           D      Objection to Confirmation of the Debtor’s Fifth Amended Plan of Reorganization
                    ILOHGE\*HW*RRG7UXVWDQG7KH'XJDER\,QYHVWPHQW7UXVW >'RFNHW1R@

           E      Objection to Confirmation of Fifth Amended Plan of Reorganization of Highland
                    Capital Management, L.P. (filed by Highland Capital Management Fund Advisors,
                    L.P., Highland Fixed Income Fund, Highland Funds I and its series, Highland
                    Funds II and its series, Highland Global Allocation Fund, Highland Healthcare
                    Opportunities Fund, Highland Income Fund, Highland Merger Arbitrate Fund,
                    Highland Opportunistic Credit Fund, Highland Small-Cap Equity Fund, Highland
                    Socially Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx
                    Senior Loan ETF, NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Real
                    Estate Strategies Fund, NexPoint Strategic Opportunities Fund) >'RFNHW 1R
                    @

           F      $Joinder to the Objection filed at 1670 by: NexPoint Real Estate Finance Inc.,
                    NexPoint Real Estate Capital, LLC, NexPoint Residential Trust, Inc., NexPoint
                    Hospitality Trust, NexPoint Real Estate Partners, LLC, NexPoint Multifamily
                    Capital Trust, Inc., VineBrook Homes Trust, Inc., NexPoint Real Estate Advisors,
                    L.P., NexPoint Real Estate Advisors II, L.P., NexPoint Real Estate Advisors III,
                    L.P., NexPoint Real Estate Advisors IV, L.P., NexPoint Real Estate Advisors V,
                    L.P., NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors VII,
                    L.P., NexPoint Real Estate Advisors VIII, L.P., and any funds advised by the
                    foregoing>'RFNHW1R@

           G      NexPoint Real Estate Partners LLC’s Objection to Debtor’s Fifth Amended Plan
                    of Reorganization (filed by NexPoint Real Estate Partners LLC f/k/a HCRE
                    Partners LLC) >'RFNHW1R@DQG

           H      NexBank’s Objection to Debtor’s Fifth Amended Plan of Reorganization (filed by
                    NexBank Title, Inc., NexBank Securities, Inc., NexBank Capital, Inc., and
                    NexBank) >'RFNHW 1R @  7KH HQWLWLHV UHIHUUHG WR LQ L  WKURXJK Y  RI WKLV
                    SDUDJUDSKDUHKHUHLQDIWHUUHIHUUHGWRDVWKH³'RQGHUR5HODWHG(QWLWLHV´ 

                         4XHVWLRQDELOLW\ RI *RRG )DLWK DV WR 2XWVWDQGLQJ &RQILUPDWLRQ

  2EMHFWLRQV0U'RQGHURDQGWKH'RQGHUR5HODWHG(QWLWLHVWHFKQLFDOO\KDYHVWDQGLQJWRREMHFWWR

  WKH3ODQEXWWKHUHPRWHQHVVRIWKHLUHFRQRPLFLQWHUHVWVLVQRWHZRUWK\DQGWKH%DQNUXSWF\&RXUW



                                                       
  '2&6B6)

                                                                                                000020
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 18 of
                                                                             Page  18161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 31 of 648 PageID 2718




  TXHVWLRQVWKHJRRGIDLWKRI0U'RQGHUR¶VDQGWKH'RQGHUR5HODWHG(QWLWLHV¶REMHFWLRQV,QIDFW

  WKH %DQNUXSWF\&RXUWKDVJRRGUHDVRQWREHOLHYHWKDWWKHVHSDUWLHVDUHQRWREMHFWLQJWRSURWHFW

  HFRQRPLFLQWHUHVWVWKH\KDYHLQWKH'HEWRUEXWWREHGLVUXSWRUV0U'RQGHURZDQWVKLVFRPSDQ\

  EDFN7KLVLVXQGHUVWDQGDEOHEXWLWLVQRWDJRRGIDLWKEDVLVWROREREMHFWLRQVWRWKH3ODQ$V

  GHWDLOHGEHORZWKH%DQNUXSWF\&RXUWKDVVORZHGGRZQSODQFRQILUPDWLRQPXOWLSOHWLPHVDQGXUJHG

  WKHSDUWLHVWRWDONWR0U'RQGHURLQDQDWWHPSWWRDUULYHDWZKDWWKHSDUWLHVKDYHUHSHDWHGO\UHIHUUHG

  WRDVD³JUDQGEDUJDLQ´WKHXOWLPDWHJRDOWRUHVROYHWKH'HEWRU¶VUHVWUXFWXULQJ7KH'HEWRUDQG

  WKH &RPPLWWHH UHSUHVHQW WKDW WKH\ KDYH FRPPXQLFDWHG ZLWK 0U 'RQGHUR UHJDUGLQJ D JUDQG

  EDUJDLQVHWWOHPHQWDQGWKH%DQNUXSWF\&RXUWEHOLHYHVWKDWWKH\KDYH

                         5HPRWH,QWHUHVWRI2XWVWDQGLQJ&RQILUPDWLRQ2EMHFWRUV7REHVSHFLILF

  DERXWWKHUHPRWHQHVVRI0U'RQGHUR¶VDQGWKH'RQGHUR5HODWHG(QWLWLHV¶LQWHUHVWVWKH%DQNUXSWF\

  &RXUWZLOODGGUHVVWKHPHDFKVHSDUDWHO\)LUVW0U'RQGHURKDVDSHQGLQJREMHFWLRQWRWKH3ODQ

  0U'RQGHUR¶VRQO\HFRQRPLFLQWHUHVWZLWKUHJDUGWRWKH'HEWRULVDQXQOLTXLGDWHGLQGHPQLILFDWLRQ

  FODLP DQGEDVHGRQHYHU\WKLQJWKH%DQNUXSWF\&RXUWKDVKHDUGKLVLQGHPQLILFDWLRQFODLPVZRXOG

  EHKLJKO\TXHVWLRQDEOHDWWKLVMXQFWXUH 0U'RQGHURRZQVQRHTXLW\LQWKH'HEWRUGLUHFWO\0U

  'RQGHURRZQVWKH'HEWRU¶VJHQHUDOSDUWQHU6WUDQGZKLFKLQWXUQRZQVDTXDUWHUSHUFHQWRIWKH

  WRWDO HTXLW\ LQ WKH 'HEWRU  6HFRQG D MRLQW REMHFWLRQ KDV EHHQ ILOHG E\ 7KH 'XJDER\ 7UXVW

      ³'XJDER\´ DQGWKH*HW*RRG7UXVW ³*HW*RRG´ 7KH'XJDER\7UXVWZDVFUHDWHGWRPDQDJH

  WKHDVVHWVRI0U'RQGHURDQGKLVIDPLO\DQGRZQVDOLPLWHGSDUWQHUVKLSLQWHUHVWLQWKH

  'HEWRUSee 'LVFORVXUH6WDWHPHQWDWQ7KH%DQNUXSWF\&RXUWLVQRWFOHDUZKDWHFRQRPLF

  LQWHUHVWWKH*HW*RRG7UXVWKDVEXWLWOLNHZLVHVHHPVWREHUHODWHGWR0U'RQGHUR*HW*RRG



                                                    
  '2&6B6)

                                                                                             000021
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 19 of
                                                                             Page  19161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 32 of 648 PageID 2719




  ILOHGWKUHHSURRIVRIFODLPUHODWLQJWRDSHQGLQJIHGHUDOWD[DXGLWRIWKH'HEWRU¶VUHWXUQZKLFK

  WKH'HEWRUEHOLHYHVDULVHIURP*HW*RRG¶VHTXLW\VHFXULW\LQWHUHVWVDQGDUHVXEMHFWWRVXERUGLQDWLRQ

  DV VHW IRUWK LQ LWV &RQILUPDWLRQ %ULHI  'XJDER\ ILOHG WKUHH FODLPV DJDLQVW WKH 'HEWRU D  DQ

  DGPLQLVWUDWLYH FODLP UHODWLQJ WR WKH 'HEWRU¶V DOOHJHG SRVWSHWLWLRQ PDQDJHPHQW RI 0XOWL6WUDW

  &UHGLW)XQG/3 E DSUHSHWLWLRQFODLPDJDLQVWDVXEVLGLDU\RIWKH'HEWRUIRUZKLFKLWVHHNVWR

  SLHUFHWKHFRUSRUDWHYHLOHDFKRIZKLFKWKH'HEWRUPDLQWDLQVDUHIULYRORXVLQWKH&RQILUPDWLRQ

  %ULHI DQG F  D FODLP DULVLQJ IURP LWV HTXLW\ VHFXULW\ LQWHUHVW LQ WKH 'HEWRU ZKLFK WKH 'HEWRU

  DVVHUWV VKRXOG EH VXERUGLQDWHG  $QRWKHU JURXS RI REMHFWRUV WKDW KDV MRLQHG WRJHWKHU LQ RQH

  REMHFWLRQLVZKDWWKH%DQNUXSWF\&RXUWZLOOUHIHUWRDVWKH³+LJKODQG$GYLVRUVDQG)XQGV´See

  'RFNHW1R7KH%DQNUXSWF\&RXUWXQGHUVWDQGVWKH\DVVHUWGLVSXWHGDGPLQLVWUDWLYHH[SHQVH

  FODLPVDJDLQVWWKHHVWDWHWKDWZHUHILOHGVKRUWO\EHIRUHWKH&RQILUPDWLRQ+HDULQJRQ-DQXDU\

  >'RFNHW1R@DQGGXULQJWKH&RQILUPDWLRQ+HDULQJRQ)HEUXDU\>'RFNHW1R

  @$WWKH&RQILUPDWLRQ+HDULQJ0U3RVWWHVWLILHGRQEHKDOIRIWKH+LJKODQG$GYLVRUVDQG

  )XQGVWKDWWKH)XQGVKDYHLQGHSHQGHQWERDUGPHPEHUVWKDWUXQWKH)XQGVEXWWKH%DQNUXSWF\

  &RXUWZDVQRWFRQYLQFHGRIWKHLULQGHSHQGHQFHIURP0U'RQGHUREHFDXVHQRQHRIWKHVRFDOOHG

  LQGHSHQGHQWERDUGPHPEHUVKDYHHYHUWHVWLILHGEHIRUHWKH%DQNUXSWF\&RXUWDQGDOOKDYHEHHQ

  HQJDJHG ZLWK WKH +LJKODQG FRPSOH[ IRU PDQ\ \HDUV  1RWDEO\ WKH &RXUW TXHVWLRQV 0U 3RVW¶V

  FUHGLELOLW\EHFDXVHDIWHUPRUHWKDQ\HDUVRIVHUYLFHKHDEUXSWO\UHVLJQHGIURPWKH'HEWRULQ

  2FWREHUDWWKHH[DFWVDPHWLPHWKDW0U'RQGHURUHVLJQHGDWWKH%RDUGRI'LUHFWRUV¶UHTXHVW

  DQG KH LV FXUUHQWO\ HPSOR\HG E\ 0U 'RQGHUR  0RUHRYHU 'XVWLQ 1RUULV D ZLWQHVV LQ D SULRU

  SURFHHGLQJ ZKRVHWHVWLPRQ\ZDVPDGHSDUWRIWKHUHFRUGDWWKH&RQILUPDWLRQ+HDULQJ UHFHQWO\



                                                       
  '2&6B6)

                                                                                                 000022
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 20 of
                                                                             Page  20161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 33 of 648 PageID 2720




  WHVWLILHGRQEHKDOIRIWKH+LJKODQG$GYLVRUVDQG)XQGVLQDQRWKHUSURFHHGLQJWKDW0U'RQGHUR

  RZQHGDQGRUFRQWUROOHGWKHVHHQWLWLHV)LQDOO\YDULRXV1H[%DQN HQWLWLHVREMHFWHGWRWKH3ODQ

  7KH %DQNUXSWF\ &RXUW GRHV QRW EHOLHYH WKH\ KDYH OLTXLGDWHG FODLPV DJDLQVW WKH 'HEWRU  0U

  'RQGHURDSSHDUVWREHLQFRQWURORIWKHVHHQWLWLHVDVZHOO

                         %DFNJURXQG 5HJDUGLQJ 'RQGHUR 2EMHFWLQJ 3DUWLHV  7R EH FOHDU WKH

  %DQNUXSWF\ &RXUW KDV DOORZHG DOO WKHVH REMHFWRUV WR IXOO\ SUHVHQW DUJXPHQWV DQG HYLGHQFH LQ

  RSSRVLWLRQ WR FRQILUPDWLRQ HYHQ WKRXJK WKHLU HFRQRPLF LQWHUHVWV LQ WKH 'HEWRU DSSHDU WR EH

  H[WUHPHO\ UHPRWH DQG WKH %DQNUXSWF\ &RXUW TXHVWLRQV WKHLU JRRG IDLWK  6SHFLILFDOO\ WKH

  %DQNUXSWF\&RXUWFRQVLGHUVWKHPDOOWREHPDUFKLQJSXUVXDQWWRWKHRUGHUVRI0U'RQGHUR,Q

  WKHUHFHQWSDVW0U'RQGHURKDVEHHQVXEMHFWWRDWHPSRUDU\UHVWUDLQLQJRUGHUDQGSUHOLPLQDU\

  LQMXQFWLRQE\WKH%DQNUXSWF\&RXUWIRULQWHUIHULQJZLWK0U6HHU\¶VPDQDJHPHQWRIWKH'HEWRULQ

  VSHFLILFZD\VWKDWZHUHVXSSRUWHGE\HYLGHQFH$URXQGWKHWLPHWKDWWKLVDOOFDPHWROLJKWDQGWKH

  %DQNUXSWF\ &RXUW EHJDQ VHWWLQJ KHDULQJV RQ WKH DOOHJHG LQWHUIHUHQFH 0U 'RQGHUR¶V FRPSDQ\

  SKRQH ZKLFK KH KDG EHHQ DVNHG WR WXUQ LQ WR +LJKODQG P\VWHULRXVO\ ZHQW PLVVLQJ  7KH

  %DQNUXSWF\&RXUWPHUHO\PHQWLRQVWKLVLQWKLVFRQWH[WDVRQHRIPDQ\UHDVRQVWKDWWKH%DQNUXSWF\

  &RXUW KDV WR TXHVWLRQ WKH JRRG IDLWK RI 0U 'RQGHUR DQG KLV DIILOLDWHV LQ UDLVLQJ REMHFWLRQV WR

  FRQILUPDWLRQRIWKH3ODQ

                         2WKHU&RQILUPDWLRQ2EMHFWLRQV2WKHUWKDQWKHREMHFWLRQVILOHGE\0U

  'RQGHUR DQGWKH'RQGHUR5HODWHG(QWLWLHVWKHRQO\RWKHUSHQGLQJREMHFWLRQWRWKH3ODQLV WKH

  United States Trustee’s Limited Objection to Confirmation of Debtor’s Fifth Amended Plan of

  Reorganization >'RFNHW 1R @ ZKLFK REMHFWHG WR WKH 3ODQ¶V H[FXOSDWLRQ LQMXQFWLRQ DQG



                                                       
  '2&6B6)

                                                                                                 000023
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 21 of
                                                                             Page  21161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 34 of 648 PageID 2721




  'HEWRU UHOHDVH SURYLVLRQV  ,QMX[WDSRVLWLRQWRWKHVHSHQGLQJREMHFWLRQVWKH%DQNUXSWF\&RXUW

  QRWHVWKDWWKH'HEWRUUHVROYHGWKHIROORZLQJREMHFWLRQVWRWKH3ODQ

           D      CLO Holdco, Ltd.’s Joinder to Objection to Confirmation of Fifth Amended Plan
                    of Reorganization of Highland Capital Management, L.P. and Supplemental
                    Objections to Plan Confirmation >'RFNHW 1R @  7KLV 2EMHFWLRQ KDV EHHQ
                    UHVROYHGSXUVXDQWWRPXWXDOO\DJUHHGODQJXDJHE\WKHSDUWLHVVHWIRUWKLQSDUDJUDSK
                    99RIWKH&RQILUPDWLRQ2UGHU

           E      Objection of Dallas County, City of Allen, Allen ISD, City of Richardson, and
                    Kaufman County to Confirmation of the Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P.>'RFNHW1R@7KLV2EMHFWLRQKDVEHHQ
                    UHVROYHGSXUVXDQWWRPXWXDOO\DJUHHGODQJXDJHE\WKHSDUWLHVVHWIRUWKLQSDUDJUDSK
                    44RIWKH&RQILUPDWLRQ2UGHU

           F      Senior Employees’ Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization (filed by Scott Ellington, Thomas Surgent, Frank Waterhouse,
                    Isaac Leventon) >'RFNHW1R@7KLV2EMHFWLRQKDVEHHQUHVROYHGSXUVXDQWWR
                    PXWXDOO\DJUHHGODQJXDJHE\WKHSDUWLHVVHWIRUWKLQSDUDJUDSKDQGSDUDJUDSKV
                    55DQG66RIWKH&RQILUPDWLRQ2UGHU

           G      Limited Objection of Jack Yang and Brad Borud to Fifth Amended Plan of
                    Reorganization of Highland Capital Management, L.P.>'RFNHW1R@DQGWKH
                    DPHQGHG MRLQGHU ILOHG E\ 'DYLV 'HDGPDQ 3DXO .DXIIPDQ DQG 7RGG 7UDYHUV
                    >'RFNHW 1R @  7KLV 2EMHFWLRQ DQG WKH DPHQGHG MRLQGHU ZHUH UHVROYHG E\
                    DJUHHPHQWRIWKHSDUWLHVSXUVXDQWWRPRGLILFDWLRQVWRWKH3ODQILOHGE\WKH'HEWRU

           H      United States’ (IRS) Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization>'RFNHW1R@7KLV2EMHFWLRQKDVEHHQUHVROYHGSXUVXDQWWR
                    PXWXDOO\DJUHHGODQJXDJHE\WKHSDUWLHVVHWIRUWKLQSDUDJUDSKV77DQG88RIWKH
                    &RQILUPDWLRQ2UGHUDQG

           I      Patrick Hagaman Daugherty’s Objection to Confirmation of Fifth Amended Plan
                    of Reorganization>'RFNHW1R@7KLVREMHFWLRQZDVUHVROYHGE\WKHSDUWLHV
                    SXUVXDQWWRWKHVHWWOHPHQWRI0U'DXJKHUW\¶VFODLPDQQRXQFHGRQWKHUHFRUGRIWKH
                    &RQILUPDWLRQ+HDULQJ

                         &DSLWDOL]HG7HUPV&DSLWDOL]HGWHUPVXVHGKHUHLQEXWQRWGHILQHGKHUHLQ

  VKDOO KDYH WKH UHVSHFWLYH PHDQLQJV DWWULEXWHG WR VXFK WHUPV LQ WKH 3ODQ DQG WKH 'LVFORVXUH

  6WDWHPHQWDVDSSOLFDEOH


                                                     
  '2&6B6)

                                                                                            000024
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 22 of
                                                                             Page  22161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 35 of 648 PageID 2722




                         -XULVGLFWLRQDQG9HQXH7KH%DQNUXSWF\&RXUWKDVMXULVGLFWLRQRYHUWKH

  'HEWRU¶V &KDSWHU  &DVH SXUVXDQW WR  86&   DQG   7KLV LV D FRUH SURFHHGLQJ

  SXUVXDQWWR86& E  9HQXHRIWKLVSURFHHGLQJDQGWKLV&KDSWHU&DVHLVSURSHU

  LQWKLVGLVWULFWDQGLQWKH%DQNUXSWF\&RXUWSXUVXDQWWR86&DQG

                         &KDSWHU  3HWLWLRQ  2Q WKH 3HWLWLRQ 'DWH WKH 'HEWRU FRPPHQFHG D

  YROXQWDU\FDVHXQGHUFKDSWHURIWKH%DQNUXSWF\&RGHLQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUW

  IRUWKH'LVWULFWRI'HODZDUHZKLFKFDVHZDVWUDQVIHUUHGWRWKH%DQNUXSWF\&RXUWRQ'HFHPEHU

  7KH'HEWRUFRQWLQXHVWRRSHUDWHLWVEXVLQHVVDQGPDQDJHLWVSURSHUW\DVGHEWRULQSRVVHVVLRQ

  SXUVXDQWWRVHFWLRQV D DQGRIWKH%DQNUXSWF\&RGH1RWUXVWHHRUH[DPLQHUKDVEHHQ

  DSSRLQWHG LQ WKLV &KDSWHU  &DVH  7KH 2IILFH RI WKH 8QLWHG 6WDWHV 7UXVWHH DSSRLQWHG WKH

  &RPPLWWHHRQ2FWREHU

                         -XGLFLDO1RWLFH7KH%DQNUXSWF\&RXUWWDNHVMXGLFLDOQRWLFHRIWKHGRFNHW

  LQWKLV&KDSWHU&DVHPDLQWDLQHGE\WKHFOHUNRIWKH%DQNUXSWF\&RXUWDQGWKHFRXUWDSSRLQWHG

  FODLPV DJHQW .XUW]PDQ &DUVRQ &RQVXOWDQWV //& ³.&&´  LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DOO

  SOHDGLQJVQRWLFHVDQGRWKHUGRFXPHQWVILOHGDOORUGHUVHQWHUHGDQGDOOHYLGHQFHDQGDUJXPHQWV

  PDGHSURIIHUHGRUDGGXFHGDWWKHKHDULQJVKHOGEHIRUHWKH%DQNUXSWF\&RXUWGXULQJWKLV&KDSWHU

   &DVH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH KHDULQJ WR FRQVLGHU WKH DGHTXDF\ RI WKH 'LVFORVXUH

  6WDWHPHQWDQGWKH&RQILUPDWLRQ+HDULQJDVZHOODVDOOSOHDGLQJVQRWLFHVDQGRWKHUGRFXPHQWV

  ILOHGDOORUGHUVHQWHUHGDQGDOOHYLGHQFHDQGDUJXPHQWVPDGHSURIIHUHGRUDGGXFHGDWKHDULQJV

  KHOG EHIRUH WKH %DQNUXSWF\ &RXUW RU WKH 'LVWULFW &RXUW IRU WKH 1RUWKHUQ 'LVWULFW RI 7H[DV LQ




                                                     
  '2&6B6)

                                                                                              000025
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 23 of
                                                                             Page  23161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 36 of 648 PageID 2723




  FRQQHFWLRQ ZLWK DQ DGYHUVDU\ SURFHHGLQJ RU DSSHOODWH SURFHHGLQJ UHVSHFWLYHO\ UHODWHG WR WKLV

  &KDSWHU&DVH

                         3ODQ 6XSSOHPHQW 'RFXPHQWV  3ULRU WR WKH &RQILUPDWLRQ +HDULQJ WKH

  'HEWRU ILOHG HDFK RI WKH 3ODQ 6XSSOHPHQWV  7KH 3ODQ 6XSSOHPHQWV FRQWDLQ DPRQJ RWKHU

  GRFXPHQWV WKH 5HWDLQHG &DXVHV RI $FWLRQWKH &ODLPDQW7UXVW$JUHHPHQWWKH/LWLJDWLRQ6XE

  7UXVW $JUHHPHQW WKH 6HQLRU (PSOR\HH 6WLSXODWLRQ WKH 5HODWHG (QWLW\ /LVW WKH 6FKHGXOH RI

  (PSOR\HHV WKH 5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS $JUHHPHQW VXSSOHPHQWV WR WKH /LTXLGDWLRQ

  $QDO\VLV)LQDQFLDO3URMHFWLRQVWKH6FKHGXOHRI&RQWUDFWVDQG/HDVHVWREH$VVXPHGDQGWKHRWKHU

  3ODQ'RFXPHQWVVHWIRUWKWKHUHLQ FROOHFWLYHO\WKH³3ODQ6XSSOHPHQW'RFXPHQWV´ 

                         5HWDLQHG &DXVHV RI $FWLRQ $GHTXDWHO\ 3UHVHUYHG  7KH %DQNUXSWF\

  &RXUWILQGVWKDWWKHOLVWRI5HWDLQHG&DXVHVRI$FWLRQLQFOXGHGLQWKH3ODQ6XSSOHPHQWVVXIILFLHQWO\

  GHVFULEHVDOOSRWHQWLDO5HWDLQHG&DXVHVRI$FWLRQSURYLGHVDOOSHUVRQVZLWKDGHTXDWHQRWLFHRIDQ\

  &DXVHVRI$FWLRQ UHJDUGOHVVRI ZKHWKHUDQ\VSHFLILFFODLPWREHEURXJKW LQWKHIXWXUHLV OLVWHG

  WKHUHLQRUZKHWKHUDQ\VSHFLILFSRWHQWLDOGHIHQGDQWRURWKHUSDUW\LVOLVWHGWKHUHLQDQGVDWLVILHV

  DSSOLFDEOHODZLQDOOUHVSHFWVWRSUHVHUYHDOORIWKH5HWDLQHG&DXVHVRI$FWLRQ7KHGHILQLWLRQRI

  WKH&DXVHVRI$FWLRQDQG6FKHGXOHRI5HWDLQHG&DXVHVRI$FWLRQDQGWKHLULQFOXVLRQLQWKH3ODQ

  VSHFLILFDOO\DQGXQHTXLYRFDOO\SUHVHUYHWKH&DXVHVRI$FWLRQIRUWKHEHQHILWRIWKH5HRUJDQL]HG

  'HEWRUWKH&ODLPDQW7UXVWRUWKH/LWLJDWLRQ6XE7UXVWDVDSSOLFDEOH

                         3ODQ 0RGLILFDWLRQV $UH 1RQ0DWHULDO  ,Q DGGLWLRQ WR WKH 3ODQ

  6XSSOHPHQWVWKH'HEWRUPDGHFHUWDLQQRQPDWHULDOPRGLILFDWLRQVWRWKH3ODQZKLFKDUHUHIOHFWHG

  LQ L WKHRedline of Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.



                                                     
  '2&6B6)

                                                                                            000026
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 24 of
                                                                             Page  24161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 37 of 648 PageID 2724




  (as Modified)ILOHGRQ-DQXDU\>'RFNHW1R@DQG LL ([KLELW%WRWKHDebtor’s

  Notice of Filing of Plan Supplement to Fifth Amended Plan of Reorganization of Highland Capital

  Management, L.P. (as Modified)ILOHGRQ)HEUXDU\>'RFNHW1R@ FROOHFWLYHO\WKH

  ³3ODQ0RGLILFDWLRQV´ 6HFWLRQ D RIWKH%DQNUXSWF\&RGHSURYLGHVWKDWDSODQSURSRQHQW

  PD\ PRGLI\ LWV SODQ DW DQ\ WLPH EHIRUH FRQILUPDWLRQ VR ORQJ DV VXFK PRGLILHG SODQ PHHWV WKH

  UHTXLUHPHQWVRIVHFWLRQVDQGRIWKH%DQNUXSWF\&RGH1RQHRIWKHPRGLILFDWLRQVVHW

  IRUWKLQWKH3ODQ6XSSOHPHQWVRUWKH3ODQ0RGLILFDWLRQVUHTXLUHDQ\IXUWKHUVROLFLWDWLRQSXUVXDQW

  WR VHFWLRQV   RU  RI WKH %DQNUXSWF\ &RGH DQG %DQNUXSWF\ 5XOH  EHFDXVH

  DPRQJRWKHUWKLQJVWKH\GRQRWPDWHULDOO\DGYHUVHO\FKDQJHWKHWUHDWPHQWRIWKHFODLPVRIDQ\

  FUHGLWRUV RU LQWHUHVW KROGHUV ZKR KDYH QRW DFFHSWHG LQ ZULWLQJ VXFK VXSSOHPHQWV DQG

  PRGLILFDWLRQV$PRQJRWKHUWKLQJVWKHUHZHUHFKDQJHVWRWKHSURMHFWLRQVWKDWWKH'HEWRUILOHG

  VKRUWO\EHIRUHWKH&RQILUPDWLRQ+HDULQJ ZKLFKLQFOXGHGSURMHFWHGGLVWULEXWLRQVWRFUHGLWRUVDQG

  D FRPSDULVRQ RI SURMHFWHG GLVWULEXWLRQV XQGHU WKH 3ODQ WR SRWHQWLDO GLVWULEXWLRQV XQGHU D

  K\SRWKHWLFDOFKDSWHUOLTXLGDWLRQ 7KH3ODQ6XSSOHPHQWVDQG3ODQ0RGLILFDWLRQVGLGQRWPLVOHDG

  RUSUHMXGLFHDQ\FUHGLWRUVRULQWHUHVWKROGHUVQRUGRWKH\UHTXLUHWKDW+ROGHUVRI&ODLPVRU(TXLW\

  ,QWHUHVWVEHDIIRUGHGDQRSSRUWXQLW\WRFKDQJHSUHYLRXVO\FDVWYRWHVWRDFFHSWRUUHMHFWWKH3ODQ

  6SHFLILFDOO\WKH$PHQGHG/LTXLGDWLRQ$QDO\VLV)LQDQFLDO3URMHFWLRQVILOHGRQ)HEUXDU\

  >'RFNHW1R@GRQRWFRQVWLWXWHDQ\PDWHULDODGYHUVHFKDQJHWRWKHWUHDWPHQWRIDQ\FUHGLWRUV

  RULQWHUHVWKROGHUVEXWUDWKHUVLPSO\XSGDWHWKHHVWLPDWHGGLVWULEXWLRQVEDVHGRQ&ODLPVWKDWZHUH

  VHWWOHG LQ WKH LQWHULP DQG SURYLGH XSGDWHG ILQDQFLDO GDWD  7KH ILOLQJ DQG QRWLFH RI WKH 3ODQ

  6XSSOHPHQWV DQG 3ODQ 0RGLILFDWLRQV ZHUH DSSURSULDWH DQG FRPSOLHG ZLWK WKH UHTXLUHPHQWV RI



                                                      
  '2&6B6)

                                                                                               000027
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 25 of
                                                                             Page  25161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 38 of 648 PageID 2725




  VHFWLRQ D RIWKH%DQNUXSWF\&RGHDQGWKH%DQNUXSWF\5XOHVDQGQRRWKHUVROLFLWDWLRQRU

  GLVFORVXUHRUIXUWKHUQRWLFHLVRUVKDOOEHUHTXLUHG7KH3ODQ6XSSOHPHQWVDQG3ODQ0RGLILFDWLRQV

  HDFKEHFDPHSDUWRIWKH3ODQSXUVXDQWVHFWLRQ D RIWKH%DQNUXSWF\&RGH7KH'HEWRURU

  5HRUJDQL]HG 'HEWRU DV DSSOLFDEOH LV DXWKRUL]HG WR PRGLI\ WKH 3ODQ RU 3ODQ 6XSSOHPHQW

  'RFXPHQWVIROORZLQJHQWU\RIWKLV&RQILUPDWLRQ2UGHULQDPDQQHUFRQVLVWHQWZLWKVHFWLRQ E 

  RIWKH%DQNUXSWF\&RGHWKH3ODQDQGLIDSSOLFDEOHWKHWHUPVRIWKHDSSOLFDEOH3ODQ6XSSOHPHQW

  'RFXPHQW

                         1RWLFH RI 7UDQVPLWWDO 0DLOLQJ DQG 3XEOLFDWLRQ RI 0DWHULDOV  $V LV

  HYLGHQFHG E\ WKH 9RWLQJ &HUWLILFDWLRQV DQG WKH $IILGDYLWV RI 6HUYLFH DQG 3XEOLFDWLRQ WKH

  WUDQVPLWWDODQGVHUYLFHRIWKH3ODQWKH'LVFORVXUH6WDWHPHQW%DOORWVDQG&RQILUPDWLRQ+HDULQJ

  1RWLFHZHUHDGHTXDWHDQGVXIILFLHQWXQGHUWKHFLUFXPVWDQFHVDQGDOOSDUWLHVUHTXLUHGWREHJLYHQ

  QRWLFHRIWKH&RQILUPDWLRQ+HDULQJ LQFOXGLQJWKHGHDGOLQHIRUILOLQJDQGVHUYLQJREMHFWLRQVWRWKH

  FRQILUPDWLRQRIWKH3ODQ KDYHEHHQJLYHQGXHSURSHUWLPHO\DQGDGHTXDWHQRWLFHLQDFFRUGDQFH

  ZLWKWKH'LVFORVXUH6WDWHPHQW2UGHUDQGLQFRPSOLDQFHZLWKWKH%DQNUXSWF\&RGHWKH%DQNUXSWF\

  5XOHV WKH /RFDO 5XOHV DQG DSSOLFDEOH QRQEDQNUXSWF\ ODZ DQG VXFK SDUWLHV KDYH KDG DQ

  RSSRUWXQLW\WRDSSHDUDQGEHKHDUGZLWKUHVSHFWWKHUHWR1RRWKHURUIXUWKHUQRWLFHLVUHTXLUHG

  7KH SXEOLFDWLRQ RI WKH &RQILUPDWLRQ +HDULQJ 1RWLFH DV VHW IRUWK LQ WKH Notice of Affidavit of

  PublicationGDWHG'HFHPEHU>'RFNHW1R@FRPSOLHGZLWKWKH'LVFORVXUH6WDWHPHQW

  2UGHU

                         9RWLQJ  7KH %DQNUXSWF\ &RXUW KDV UHYLHZHG DQG FRQVLGHUHG WKH 9RWLQJ

  &HUWLILFDWLRQV7KHSURFHGXUHVE\ZKLFKWKH%DOORWVIRUDFFHSWDQFHRUUHMHFWLRQRIWKH3ODQZHUH



                                                      
  '2&6B6)

                                                                                            000028
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 26 of
                                                                             Page  26161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 39 of 648 PageID 2726




  GLVWULEXWHG DQG WDEXODWHG LQFOXGLQJ WKH WDEXODWLRQ DV VXEVHTXHQWO\ DPHQGHG WR UHIOHFW WKH

  VHWWOHPHQWRIFHUWDLQ&ODLPVWREH$OORZHGLQ&ODVVZHUHIDLUO\DQGSURSHUO\FRQGXFWHGDQG

  FRPSOLHGZLWKWKH'LVFORVXUH6WDWHPHQW2UGHUWKH%DQNUXSWF\&RGHWKH%DQNUXSWF\5XOHVDQG

  WKH/RFDO5XOHV

                         %DQNUXSWF\5XOH D ,QDFFRUGDQFHZLWK%DQNUXSWF\5XOH D 

  WKH3ODQLVGDWHGDQGLGHQWLILHVWKH'HEWRUDVWKHSURSRQHQWRIWKH3ODQ

                         3ODQ&RPSOLDQFHZLWK%DQNUXSWF\&RGH 86& D  $V

  VHWIRUWKEHORZWKH3ODQFRPSOLHVZLWKDOORIWKHDSSOLFDEOHSURYLVLRQVRIWKH%DQNUXSWF\&RGH

  WKHUHE\VDWLVI\LQJVHFWLRQ D  RIWKH%DQNUXSWF\&RGH

                         3URSHU&ODVVLILFDWLRQ 86& D  6HFWLRQRI

  WKH%DQNUXSWF\&RGHSURYLGHVWKDWDSODQPD\SODFHDFODLPRULQWHUHVWLQDSDUWLFXODUFODVVRQO\LI

  VXFKFODLPRULQWHUHVWLV VXEVWDQWLDOO\VLPLODUWRWKHRWKHUFODLPVRULQWHUHVWRIVXFKFODVV7KH

  &ODLPV DQG (TXLW\ ,QWHUHVWV SODFHG LQ HDFK &ODVV DUH VXEVWDQWLDOO\ VLPLODU WR RWKHU &ODLPV DQG

  (TXLW\,QWHUHVWVDVWKHFDVHPD\EHLQHDFKVXFK&ODVV9DOLGEXVLQHVVIDFWXDODQGOHJDOUHDVRQV

  H[LVWIRUVHSDUDWHO\FODVVLI\LQJWKHYDULRXV&ODVVHVRI&ODLPVDQG(TXLW\,QWHUHVWVFUHDWHGXQGHU

  WKH3ODQDQGVXFK&ODVVHVGRQRWXQIDLUO\GLVFULPLQDWHEHWZHHQ+ROGHUVRI&ODLPVDQG(TXLW\

  ,QWHUHVWV

                         &ODVVLILFDWLRQRI6HFXUHG&ODLPV&ODVV -HIIHULHV6HFXUHG&ODLP DQG

  &ODVV )URQWLHU6HFXUHG&ODLP HDFKFRQVWLWXWHVHSDUDWHVHFXUHGFODLPVKHOGE\-HIIHULHV//&

  DQG )URQWLHU 6WDWH %DQN UHVSHFWLYHO\ DQG LW LV SURSHU DQG FRQVLVWHQW ZLWK VHFWLRQ  RI WKH

  %DQNUXSWF\ &RGH WR VHSDUDWHO\ FODVVLI\ WKH FODLPV RI WKHVH VHFXUHG FUHGLWRUV  &ODVV  2WKHU



                                                      
  '2&6B6)

                                                                                                000029
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 27 of
                                                                             Page  27161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 40 of 648 PageID 2727




  6HFXUHG&ODLPV FRQVLVWVRIRWKHUVHFXUHGFODLPV WRWKHH[WHQWDQ\H[LVW DJDLQVWWKH'HEWRUDUH

  QRW VXEVWDQWLDOO\ VLPLODU WR WKH 6HFXUHG &ODLPV LQ &ODVV  RU &ODVV  DQG DUH DOVR SURSHUO\

  VHSDUDWHO\FODVVLILHG

                         &ODVVLILFDWLRQ RI 3ULRULW\ &ODLPV  &ODVV  3ULRULW\ 1RQ7D[ &ODLPV 

  FRQVLVWVRI&ODLPVHQWLWOHGWRSULRULW\XQGHUVHFWLRQ D RWKHUWKDQ3ULRULW\7D[&ODLPVDQGDUH

  SURSHUO\VHSDUDWHO\FODVVLILHGIURPQRQSULRULW\XQVHFXUHGFODLPV&ODVV 5HWDLQHG(PSOR\HH

  &ODLPV FRQVLVWVRIWKHSRWHQWLDOFODLPVRIHPSOR\HHVZKRPD\EHUHWDLQHGE\WKH'HEWRURQWKH

  (IIHFWLYH'DWHZKLFKFODLPVZLOOEH5HLQVWDWHGXQGHUWKH3ODQ DUHQRWVXEVWDQWLDOO\VLPLODUWR

  RWKHU&ODLPVDJDLQVWWKH'HEWRUDQGDUHSURSHUO\FODVVLILHG

                         &ODVVLILFDWLRQRI8QVHFXUHG&ODLPV&ODVV 372&ODLPV FRQVLVWVVROHO\

  RIWKHFODLPVRIWKH'HEWRU¶VHPSOR\HHVIRUXQSDLGSDLGWLPHRIILQH[FHVVRIWKHVWDWXWRU\

  FDSDPRXQWXQGHUVHFWLRQV D  DQG D  RIWKH%DQNUXSWF\&RGHDQGDUHGLVVLPLODUIURP

  RWKHUXQVHFXUHGFODLPVLQ&ODVVDQG&ODVV&ODVV &RQYHQLHQFH&ODLPV DOORZVKROGHUVRI

  HOLJLEOHDQGOLTXLGDWHG&ODLPV EHORZDFHUWDLQWKUHVKROGGROODUDPRXQW WRUHFHLYHDFDVKSD\RXW

  RIWKHOHVVHURIRIWKH$OORZHGDPRXQWRIWKHFUHGLWRU¶V&ODLPRUVXFKKROGHU¶Vpro rataVKDUH

  RI WKH &RQYHQLHQFH &ODLPV &DVK 3RRO &ODVV  &RQYHQLHQFH &ODLPV  DUH SURYLGHG IRU

  DGPLQLVWUDWLYHFRQYHQLHQFHSXUSRVHVLQRUGHUWRDOORZFUHGLWRUVPRVWRIZKRPDUHHLWKHUWUDGH

  FUHGLWRUVRUKROGHUVRISURIHVVLRQDOFODLPVWRUHFHLYHWUHDWPHQWSURYLGHGXQGHU&ODVVLQOLHXRI

  WKHWUHDWPHQWRI&ODVV *HQHUDO8QVHFXUHG&ODLPV 7KH3ODQDOVRSURYLGHVIRUUHFLSURFDO³RSW

  RXW´PHFKDQLVPVWRDOORZKROGHUVRI&ODVV&ODLPVWRHOHFWWRUHFHLYHWKHWUHDWPHQWIRU&ODVV

  &ODLPV&ODVVFUHGLWRUVSULPDULO\FRQVWLWXWHWKHOLWLJDWLRQFODLPVRIWKH'HEWRU&ODVV&UHGLWRUV



                                                     
  '2&6B6)

                                                                                              000030
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 28 of
                                                                             Page  28161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 41 of 648 PageID 2728




  ZLOO UHFHLYH &ODLPDQW 7UXVW ,QWHUHVWV ZKLFK ZLOO EH VDWLVILHG SXUVXDQW WR WKH WHUPV RI WKH 3ODQ

  &ODVVDOVRFRQWDLQVDQ³RSWRXW´PHFKDQLVPWRDOORZKROGHUVRIOLTXLGDWHG&ODVV&ODLPVDWRU

  EHORZDPLOOLRQWKUHVKROGWRHOHFWWRUHFHLYHWKHWUHDWPHQWRI&ODVV&RQYHQLHQFH&ODLPV7KH

  &ODLPVLQ&ODVV SULPDULO\WUDGHDQGSURIHVVLRQDO&ODLPVDJDLQVWWKH'HEWRU DUHQRWVXEVWDQWLDOO\

  VLPLODU WR WKH &ODLPV LQ &ODVV  SULPDULO\ WKH OLWLJDWLRQ &ODLPV DJDLQVW WKH 'HEWRU  DQG DUH

  DSSURSULDWHO\VHSDUDWHO\FODVVLILHG9DOLGEXVLQHVVUHDVRQVDOVRH[LVWWRFODVVLI\FUHGLWRUVLQ&ODVV

   VHSDUDWHO\ IURP FUHGLWRUV LQ &ODVV   &ODVV  FUHGLWRUV ODUJHO\ FRQVLVW RI OLTXLGDWHG WUDGH RU

  VHUYLFHSURYLGHUVWRWKH'HEWRU,QDGGLWLRQWKH&ODLPVRI&ODVVFUHGLWRUVDUHVPDOOUHODWLYHWR

  WKH ODUJH OLWLJDWLRQ FODLPV LQ &ODVV   )XUWKHUPRUH WKH &ODVV  &ODLPV ZHUH RYHUZKHOPLQJO\

  XQOLTXLGDWHGZKHQWKH3ODQZDVILOHG7KHQDWXUHRIWKH&ODVV&ODLPVDVEHLQJODUJHO\OLTXLGDWHG

  FUHDWHGDQH[SHFWDWLRQRIH[SHGLWHGSD\PHQWUHODWLYHWRWKHODUJHO\XQOLTXLGDWHG&ODLPVLQ&ODVV

  ZKLFKFRQVLVWVLQODUJHSDUWRISDUWLHVZKRKDYHEHHQHQJDJHGLQ\HDUVDQGLQVRPHFDVHVRYHU

  DGHFDGHRIOLWLJDWLRQZLWKWKH'HEWRU6HSDUDWHFODVVLILFDWLRQRI&ODVVDQG&ODVVFUHGLWRUVZDV

  WKH VXEMHFW RI VXEVWDQWLDO DUP¶VOHQJWK QHJRWLDWLRQV EHWZHHQ WKH 'HEWRU DQG WKH &RPPLWWHH WR

  DSSURSULDWHO\UHIOHFWWKHVHUHODWLYHGLIIHUHQFHV

                         &ODVVLILFDWLRQRI(TXLW\,QWHUHVWV7KH3ODQSURSHUO\VHSDUDWHO\FODVVLILHV

  WKH(TXLW\,QWHUHVWVLQ&ODVV &ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWV IURPWKH(TXLW\,QWHUHVWV

  LQ&ODVV &ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWV EHFDXVHWKH\UHSUHVHQWGLIIHUHQWW\SHVRIHTXLW\

  VHFXULW\LQWHUHVWVLQWKH'HEWRUDQGGLIIHUHQWSD\PHQWSULRULWLHV

                         (OLPLQDWLRQRI9DFDQW&ODVVHV6HFWLRQ,,,&RIWKH3ODQSURYLGHVIRUWKH

  HOLPLQDWLRQRI&ODVVHVWKDWGRQRWKDYHDWOHDVWRQHKROGHURID&ODLPRU(TXLW\,QWHUHVWWKDWLV



                                                        
  '2&6B6)

                                                                                                   000031
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 29 of
                                                                             Page  29161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 42 of 648 PageID 2729




  $OORZHGLQDQDPRXQWJUHDWHUWKDQ]HURIRUSXUSRVHVRIYRWLQJWRDFFHSWRUUHMHFWWKH3ODQDQGDUH

  GLVUHJDUGHG IRU SXUSRVHV RI GHWHUPLQLQJ ZKHWKHU WKH 3ODQ VDWLVILHV VHFWLRQ  D   RI WKH

  %DQNUXSWF\&RGHZLWKUHVSHFWWRVXFK&ODVV7KHSXUSRVHRIWKLVSURYLVLRQLVWRSURYLGHWKDWD

  &ODVVWKDWGRHVQRWKDYHYRWLQJPHPEHUVVKDOOQRWEHLQFOXGHGLQWKHWDEXODWLRQRIZKHWKHUWKDW

  &ODVV KDV DFFHSWHG RU UHMHFWHG WKH 3ODQ3XUVXDQWWRWKH9RWLQJ&HUWLILFDWLRQVWKHRQO\YRWLQJ

  &ODVV RI &ODLPV RU (TXLW\ ,QWHUHVWV WKDW GLG QRW KDYH DQ\ PHPEHUV LV &ODVV  5HWDLQHG

  (PSOR\HHV $VQRWHGDERYH&ODVVGRHVQRWKDYHDQ\YRWLQJPHPEHUVEHFDXVHDQ\SRWHQWLDO

  &ODLPVLQ&ODVVZRXOGQRWDULVHH[FHSWRQDFFRXQWRIDQ\FXUUHQWHPSOR\HHVRIWKH'HEWRUZKR

  PD\EHHPSOR\HGDVRIWKH(IIHFWLYH'DWHZKLFKLVFXUUHQWO\XQNQRZQ7KXVWKHHOLPLQDWLRQRI

  YDFDQW&ODVVHVSURYLGHGLQ$UWLFOH,,,&RIWKH3ODQGRHVQRWYLRODWHVHFWLRQRIWKH%DQNUXSWF\

  &RGH&ODVVLVSURSHUO\GLVUHJDUGHGIRUSXUSRVHVRIGHWHUPLQLQJZKHWKHURUQRWWKH3ODQKDV

  EHHQDFFHSWHGXQGHU%DQNUXSWF\&RGHVHFWLRQ D  EHFDXVHWKHUHDUHQRPHPEHUVLQWKDW

  &ODVV+RZHYHUWKH3ODQSURSHUO\SURYLGHVIRUWKHWUHDWPHQWRIDQ\&ODLPVWKDWPD\SRWHQWLDOO\

  EHFRPHPHPEHUVRI&ODVVDVRIWKH(IIHFWLYH'DWHLQDFFRUGDQFHZLWKWKHWHUPVRIWKH3ODQ7KH

  3ODQWKHUHIRUHVDWLVILHVVHFWLRQRIWKH%DQNUXSWF\&RGH

                         &ODVVLILFDWLRQRI&ODLPVDQG'HVLJQDWLRQRI1RQ&ODVVLILHG&ODLPV 

  86& D  6HFWLRQ D  RIWKH%DQNUXSWF\&RGHUHTXLUHVWKDWWKH3ODQ

  VSHFLI\WKHFODVVLILFDWLRQRIFODLPVDQGHTXLW\VHFXULW\LQWHUHVWVSXUVXDQWWRVHFWLRQRIWKH

  %DQNUXSWF\&RGHRWKHUWKDQFODLPVVSHFLILHGLQVHFWLRQV D   D  RU D  RIWKH

  %DQNUXSWF\&RGH,QDGGLWLRQWR$GPLQLVWUDWLYH&ODLPV3URIHVVLRQDO)HH&ODLPVDQG3ULRULW\

  7D[&ODLPVHDFKRIZKLFKQHHGQRWEHFODVVLILHGSXUVXDQWWRVHFWLRQ D  RIWKH%DQNUXSWF\



                                                   
  '2&6B6)

                                                                                          000032
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 30 of
                                                                             Page  30161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 43 of 648 PageID 2730




  &RGHWKH3ODQGHVLJQDWHVHOHYHQ  &ODVVHVRI&ODLPVDQG(TXLW\,QWHUHVWV7KH3ODQVDWLVILHV

  VHFWLRQVDQG D  RIWKH%DQNUXSWF\&RGH

                         6SHFLILFDWLRQRI8QLPSDLUHG&ODVVHV 86& D  $UWLFOH,,,

  RI WKH 3ODQ VSHFLILHV WKDW HDFK RI &ODVV  -HIIHULHV 6HFXUHG &ODLP  &ODVV  2WKHU 6HFXUHG

  &ODLPV &ODVV 3ULRULW\1RQ7D[&ODLPV &ODVV 5HWDLQHG(PSOR\HH&ODLPV DQG&ODVV

      372&ODLPV DUH8QLPSDLUHGXQGHUWKH3ODQ7KXVWKHUHTXLUHPHQWRIVHFWLRQ D  RIWKH

  %DQNUXSWF\&RGHLVVDWLVILHG

                         6SHFLILFDWLRQ RI 7UHDWPHQW RI ,PSDLUHG &ODVVHV  86& 

   D  $UWLFOH,,,RIWKH3ODQGHVLJQDWHVHDFKRI&ODVV )URQWLHU6HFXUHG&ODLP &ODVV

      &RQYHQLHQFH&ODLPV &ODVV *HQHUDO8QVHFXUHG&ODLPV &ODVV 6XERUGLQDWHG&ODLPV &ODVV

   &ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWV DQG&ODVV &ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWV 

  DV,PSDLUHGDQGVSHFLILHVWKHWUHDWPHQWRI&ODLPVDQG(TXLW\,QWHUHVWVLQVXFK&ODVVHV7KXVWKH

  UHTXLUHPHQWRIVHFWLRQ D  RIWKH%DQNUXSWF\&RGHLVVDWLVILHG

                         1R'LVFULPLQDWLRQ 86& D  7KH3ODQSURYLGHVIRUWKH

  VDPHWUHDWPHQWE\WKH3ODQSURSRQHQWIRUHDFK&ODLPRU(TXLW\,QWHUHVWLQHDFKUHVSHFWLYH&ODVV

  XQOHVVWKH+ROGHURIDSDUWLFXODU&ODLPRU(TXLW\,QWHUHVWKDVDJUHHGWRDOHVVIDYRUDEOHWUHDWPHQW

  RIVXFK&ODLPRU(TXLW\,QWHUHVW7KH3ODQVDWLVILHVWKLVUHTXLUHPHQWEHFDXVH+ROGHUVRI$OORZHG

  &ODLPVRU(TXLW\,QWHUHVWVLQHDFK&ODVVZLOOUHFHLYHWKHVDPHULJKWVDQGWUHDWPHQWDVRWKHU+ROGHUV

  RI$OORZHG&ODLPVRU(TXLW\,QWHUHVWVZLWKLQVXFKKROGHU¶VUHVSHFWLYHFODVVVXEMHFWRQO\WRWKH

  YROXQWDU\³RSWRXW´RSWLRQVDIIRUGHGWRPHPEHUVRI&ODVVDQG&ODVVLQDFFRUGDQFHZLWKWKH

  WHUPVRIWKH3ODQ7KXVWKHUHTXLUHPHQWRIVHFWLRQ D  RIWKH%DQNUXSWF\&RGHLVVDWLVILHG



                                                    
  '2&6B6)

                                                                                            000033
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 31 of
                                                                             Page  31161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 44 of 648 PageID 2731




                         ,PSOHPHQWDWLRQRIWKH3ODQ 86& D  $UWLFOH,9RIWKH

  3ODQVHWVIRUWKWKHPHDQVIRULPSOHPHQWDWLRQRIWKH3ODQZKLFKLQFOXGHVEXWLVQRWOLPLWHGWRWKH

  HVWDEOLVKPHQWRI L WKH&ODLPDQW7UXVW LL WKH/LWLJDWLRQ6XE7UXVW LLL WKH5HRUJDQL]HG'HEWRU

  DQG LY 1HZ*3//&LQWKHPDQQHUVHWIRUWKLQWKH3ODQ'RFXPHQWVWKHIRUPVRIZKLFKDUH

  LQFOXGHGLQWKH3ODQ6XSSOHPHQWV

           D      7KH &ODLPDQW 7UXVW  7KH &ODLPDQW 7UXVW $JUHHPHQW SURYLGHV IRU WKH
                    PDQDJHPHQW RI WKH &ODLPDQW 7UXVW DV ZHOO DV WKH 5HRUJDQL]HG 'HEWRU ZLWK WKH
                    &ODLPDQW7UXVWVHUYLQJDVWKHPDQDJLQJPHPEHURI1HZ*3//& DZKROO\RZQHG
                    VXEVLGLDU\RIWKH&ODLPDQW7UXVWWKDWZLOOPDQDJHWKH5HRUJDQL]HG'HEWRUDVLWV
                    JHQHUDOSDUWQHU 7KH&ODLPDQW7UXVWWKH&ODLPDQW7UXVWHHWKHPDQDJHPHQWDQG
                    PRQHWL]DWLRQRIWKH&ODLPDQW7UXVW$VVHWVDQGWKHPDQDJHPHQWRIWKH5HRUJDQL]HG
                    'HEWRU WKURXJKWKH&ODLPDQW7UXVW¶VUROHDVPDQDJLQJPHPEHURI1HZ*3//& 
                    DQG WKH /LWLJDWLRQ 6XE7UXVW ZLOO DOO EH PDQDJHG DQG RYHUVHHQ E\ WKH &ODLPDQW
                    7UXVW2YHUVLJKW&RPPLWWHH$GGLWLRQDOO\WKH3ODQSURYLGHVIRUWKHWUDQVIHUWRWKH
                    &ODLPDQW7UXVWRIDOORIWKH'HEWRU¶VULJKWVWLWOHDQGLQWHUHVWLQDQGWRDOORIWKH
                    &ODLPDQW7UXVW$VVHWVLQDFFRUGDQFHZLWKVHFWLRQRIWKH%DQNUXSWF\&RGHDQG
                    IRUWKH&ODLPDQW7UXVW$VVHWVWRDXWRPDWLFDOO\YHVWLQWKH&ODLPDQW7UXVWIUHHDQG
                    FOHDURIDOO&ODLPV/LHQVHQFXPEUDQFHVRULQWHUHVWVVXEMHFWRQO\WRWKH&ODLPDQW
                    7UXVW,QWHUHVWVDQGWKH&ODLPDQW7UXVW([SHQVHVDVSURYLGHGIRULQWKH&ODLPDQW
                    7UXVW$JUHHPHQW7KH&ODLPDQW7UXVWZLOODGPLQLVWHUWKH&ODLPDQW7UXVW$VVHWVDV
                    SURYLGHGXQGHUWKH3ODQDQGWKH&ODLPDQW7UXVW$JUHHPHQWFRQWDLQHGLQWKH3ODQ
                    6XSSOHPHQWV

           E      7KH /LWLJDWLRQ 6XE7UXVW  7KH 3ODQ DQG WKH /LWLJDWLRQ 6XE7UXVW $JUHHPHQW
                    SURYLGHIRUWKHWUDQVIHUWRWKH/LWLJDWLRQ6XE7UXVWDOORIWKH&ODLPDQW7UXVW¶VULJKWV
                    WLWOHDQGLQWHUHVWLQDQGWRDOORIWKH(VWDWH&ODLPV DVWUDQVIHUUHGWRWKH&ODLPDQW
                    7UXVWE\WKH'HEWRU LQDFFRUGDQFHZLWKVHFWLRQRIWKH%DQNUXSWF\&RGHDQG
                    IRUWKH(VWDWH&ODLPVWRDXWRPDWLFDOO\YHVWLQWKH/LWLJDWLRQ6XE7UXVWIUHHDQGFOHDU
                    RIDOO&ODLPV/LHQVHQFXPEUDQFHVRULQWHUHVWVVXEMHFWRQO\WRWKH/LWLJDWLRQ6XE
                    7UXVW ,QWHUHVWV DQG WKH /LWLJDWLRQ 6XE7UXVW ([SHQVHV DV SURYLGHG IRU LQ WKH
                    /LWLJDWLRQ 6XE7UXVW $JUHHPHQW  7KH /LWLJDWLRQ 7UXVWHH LV FKDUJHG ZLWK
                    LQYHVWLJDWLQJSXUVXLQJDQGRWKHUZLVHUHVROYLQJDQ\(VWDWH&ODLPV LQFOXGLQJWKRVH
                    ZLWKUHVSHFWWRZKLFKWKH&RPPLWWHHKDVVWDQGLQJWRSXUVXHSULRUWRWKH(IIHFWLYH
                    'DWHSXUVXDQWWRWKH-DQXDU\2UGHU SXUVXDQWWRWKHWHUPVRIWKH/LWLJDWLRQ6XE
                    7UXVW$JUHHPHQWDQGWKH3ODQUHJDUGOHVVRIZKHWKHUDQ\OLWLJDWLRQZLWKUHVSHFWWR
                    DQ\ (VWDWH &ODLP ZDV FRPPHQFHG E\ WKH 'HEWRU RU WKH &RPPLWWHH SULRU WR WKH
                    (IIHFWLYH'DWH


                                                      
  '2&6B6)

                                                                                              000034
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 32 of
                                                                             Page  32161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 45 of 648 PageID 2732



           F      7KH 5HRUJDQL]HG 'HEWRU  7KH 5HRUJDQL]HG 'HEWRU ZLOO DGPLQLVWHU WKH
                    5HRUJDQL]HG 'HEWRU $VVHWV ZKLFK LQFOXGHV PDQDJLQJ WKH ZLQG GRZQ RI WKH
                    0DQDJHG)XQGV

  7KHSUHFLVHWHUPVJRYHUQLQJWKHH[HFXWLRQRIWKHVHUHVWUXFWXULQJWUDQVDFWLRQVDUHVHWIRUWKLQJUHDWHU

  GHWDLO LQ WKH DSSOLFDEOH GHILQLWLYH GRFXPHQWV LQFOXGHG LQ WKH 3ODQ 6XSSOHPHQWV LQFOXGLQJ WKH

  &ODLPDQW 7UXVW $JUHHPHQW WKH /LWLJDWLRQ 6XE7UXVW $JUHHPHQW DQG WKH 6FKHGXOH RI 5HWDLQHG

  &DXVHVRI$FWLRQ7KH3ODQWRJHWKHUZLWKWKHGRFXPHQWVDQGIRUPVRIDJUHHPHQWLQFOXGHGLQWKH

  3ODQ6XSSOHPHQWVSURYLGHVDGHWDLOHGEOXHSULQWIRUWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKH3ODQ7KH

  3ODQ¶VYDULRXVPHFKDQLVPVSURYLGHIRUWKH'HEWRU¶VFRQWLQXHGPDQDJHPHQWRILWVEXVLQHVVDVLW

  VHHNVWROLTXLGDWHWKH'HEWRU¶VDVVHWVZLQGGRZQLWVDIIDLUVDQGSD\WKH&ODLPVRIWKH'HEWRU¶V

  FUHGLWRUV8SRQIXOOSD\PHQWRI$OORZHG&ODLPVSOXVLQWHUHVWDVSURYLGHGLQWKH3ODQDQ\UHVLGXDO

  YDOXHZRXOGWKHQIORZWRWKHKROGHUVRI&ODVV &ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWV DQG

  &ODVV  &ODVV $ /LPLWHG 3DUWQHUVKLS ,QWHUHVWV   )LQDOO\ 0U 6HHU\ WHVWLILHG WKDW WKH 'HEWRU

  HQJDJHGLQVXEVWDQWLDODQGDUP¶VOHQJWKQHJRWLDWLRQVZLWKWKH&RPPLWWHHUHJDUGLQJWKH'HEWRU¶V

  SRVW(IIHFWLYH 'DWH FRUSRUDWH JRYHUQDQFH DV UHIOHFWHG LQ WKH 3ODQ  0U 6HHU\ WHVWLILHG WKDW KH

  EHOLHYHVWKHVHOHFWLRQRIWKH&ODLPDQW7UXVWHH/LWLJDWLRQ7UXVWHHDQGPHPEHUVRIWKH&ODLPDQW

  7UXVW2YHUVLJKW%RDUGDUHLQWKHEHVWLQWHUHVWVRIWKH'HEWRU¶VHFRQRPLFFRQVWLWXHQWV7KXVWKH

  UHTXLUHPHQWVRIVHFWLRQ D  RIWKH%DQNUXSWF\&RGHDUHVDWLVILHG

                         1RQ9RWLQJ(TXLW\6HFXULWLHV 86& D  7KH'HEWRULV

  QRWDFRUSRUDWLRQDQGWKHFKDUWHUGRFXPHQWVILOHGLQWKH3ODQ6XSSOHPHQWVRWKHUZLVHFRPSO\ZLWK

  VHFWLRQ D  RIWKH%DQNUXSWF\&RGH7KHUHIRUHWKHUHTXLUHPHQWRIVHFWLRQ D  RI

  WKH%DQNUXSWF\&RGHLVVDWLVILHG




                                                      
  '2&6B6)

                                                                                                000035
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 33 of
                                                                             Page  33161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 46 of 648 PageID 2733




                         6HOHFWLRQRI2IILFHUVDQG'LUHFWRUV 86& D  $UWLFOH,9

  RI WKH 3ODQ SURYLGHV IRU WKH &ODLPDQW 7UXVW WR EH JRYHUQHG DQG DGPLQLVWHUHG E\ WKH &ODLPDQW

  7UXVWHH7KH&ODLPDQW7UXVWWKHPDQDJHPHQWRIWKH5HRUJDQL]HG'HEWRUDQGWKHPDQDJHPHQW

  DQGPRQHWL]DWLRQRIWKH&ODLPDQW7UXVW$VVHWVDQGWKH/LWLJDWLRQ6XE7UXVWZLOOEHPDQDJHGE\

  WKH&ODLPDQW7UXVW2YHUVLJKW%RDUG7KH&ODLPDQW7UXVW2YHUVLJKW%RDUGZLOOFRQVLVWRI  (ULF

  )HOWRQDVUHSUHVHQWDWLYHRIWKH5HGHHPHU&RPPLWWHH  -RVKXD7HUU\DVUHSUHVHQWDWLYHRI$FLV

       (OL]DEHWK.R]ORZVNLDVUHSUHVHQWDWLYHRI8%6  3DXO0F9R\DVUHSUHVHQWDWLYHRI0HWD(

  'LVFRYHU\ DQG   'DYLG 3DXNHU  )RXU RI WKH PHPEHUV RI WKH &ODLPDQW 7UXVW 2YHUVLJKW

  &RPPLWWHHDUHWKHKROGHUVRIVHYHUDORIWKHODUJHVW&ODLPVDJDLQVWWKH'HEWRUDQGRUDUHFXUUHQW

  PHPEHUVRIWKH&RPPLWWHH(DFKRIWKHVHFUHGLWRUVKDVDFWLYHO\SDUWLFLSDWHGLQWKH'HEWRU¶VFDVH

  ERWK WKURXJK WKHLU ILGXFLDU\ UROHV DV &RPPLWWHH PHPEHUV DQG LQ WKHLU LQGLYLGXDO FDSDFLWLHV DV

  FUHGLWRUV7KH\DUHWKHUHIRUHLQWLPDWHO\IDPLOLDUZLWKWKH'HEWRULWVEXVLQHVVDQGDVVHWV7KH

  ILIWK PHPEHU RI WKH &ODLPDQW 7UXVWHH 2YHUVLJKW %RDUG 'DYLG 3DXNHU LV D GLVLQWHUHVWHG

  UHVWUXFWXULQJ DGYLVRU DQG WXUQDURXQG PDQDJHU ZLWK PRUH WKDQ  \HDUV RI H[SHULHQFH DGYLVLQJ

  SXEOLFDQGSULYDWHFRPSDQLHVDQGWKHLULQYHVWRUVDQGKHKDVVXEVWDQWLDOH[SHULHQFHRYHUVHHLQJ

  DGYLVLQJRULQYHVWLJDWLQJWURXEOHGFRPSDQLHVLQWKHILQDQFLDOVHUYLFHVLQGXVWU\DQGKDVDGYLVHGRU

  PDQDJHGVXFKFRPSDQLHVRQEHKDOIRIERDUGVRUGLUHFWRUVFRXUWDSSRLQWHGWUXVWHHVH[DPLQHUVDQG

  VSHFLDOPDVWHUVJRYHUQPHQWDJHQFLHVDQGSULYDWHLQYHVWRUSDUWLHV7KHPHPEHUVRIWKH&ODLPDQW

  7UXVW2YHUVLJKW%RDUGZLOOVHUYHZLWKRXWFRPSHQVDWLRQH[FHSWIRU0U3DXNHUZKRZLOOUHFHLYH

  SD\PHQWRIIRUKLVILUVW\HDURIVHUYLFHDQGIRUVXEVHTXHQW\HDUV




                                                    
  '2&6B6)

                                                                                             000036
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 34 of
                                                                             Page  34161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 47 of 648 PageID 2734




                         6HOHFWLRQRI7UXVWHHV7KH3ODQ6XSSOHPHQWVGLVFORVHWKDW0U6HHU\ZLOO

  VHUYHDVWKH&ODLPDQW7UXVWHHDQG0DUF.LUVFKQHUZLOOVHUYHDVWKH/LWLJDWLRQ7UXVWHH$VQRWHG

  DERYH0U6HHU\KDVVHUYHG DVDQ ,QGHSHQGHQW %RDUG PHPEHU VLQFH -DQXDU\  DQG DV WKH

  &KLHI([HFXWLYH2IILFHUDQG&KLHI5HVWUXFWXULQJ2IILFHUVLQFH-XO\DQGKHKDVH[WHQVLYH

  PDQDJHPHQWDQGUHVWUXFWXULQJH[SHULHQFHDVHYLGHQFHGIURPKLVFXUULFXOXPYLWDHZKLFKLVSDUWRI

  WKH UHFRUG  7KH HYLGHQFH VKRZV WKDW 0U 6HHU\ LV LQWLPDWHO\ IDPLOLDU ZLWK WKH 'HEWRU¶V

  RUJDQL]DWLRQDOVWUXFWXUHEXVLQHVVDQGDVVHWVDVZHOODVKRZ&ODLPVZLOOEHWUHDWHGXQGHUWKH3ODQ

  $FFRUGLQJO\LWLVUHDVRQDEOHDQGLQWKH(VWDWH¶VEHVWLQWHUHVWVWRFRQWLQXH0U6HHU\¶VHPSOR\PHQW

  SRVWHPHUJHQFH DV WKH &ODLPDQW 7UXVWHH  0U 6HHU\ XSRQ FRQVXOWDWLRQ ZLWK WKH &RPPLWWHH

  WHVWLILHGWKDWKHLQWHQGVWRHPSOR\DSSUR[LPDWHO\RIWKH'HEWRU¶VHPSOR\HHVWRHQDEOHKLPWR

  PDQDJHWKH'HEWRU¶VEXVLQHVVXQWLOWKH&ODLPDQW7UXVWHIIHFWLYHO\PRQHWL]HVLWVUHPDLQLQJDVVHWV

  LQVWHDGRIKLULQJDVXEVHUYLFHUWRDFFRPSOLVKWKRVHWDVNV0U6HHU\WHVWLILHGWKDWKHEHOLHYHVWKDW

  WKH'HEWRU¶VSRVWFRQILUPDWLRQEXVLQHVVFDQPRVWHIILFLHQWO\DQGFRVWHIIHFWLYHO\EHVXSSRUWHGE\

  D VXEVHW RIWKH 'HEWRU¶VFXUUHQW HPSOR\HHV ZKR ZLOOEH PDQDJHGLQWHUQDOO\0U6HHU\ VKDOO

  LQLWLDOO\EHSDLGSHUPRQWKIRUVHUYLFHVUHQGHUHGDIWHUWKH(IIHFWLYH'DWHDV&ODLPDQW

  7UXVWHHKRZHYHU0U6HHU\¶VORQJWHUPVDODU\DV&ODLPDQW7UXVWHHDQGWKHWHUPVRIDQ\ERQXVHV

  DQGVHYHUDQFHDUHVXEMHFWWRIXUWKHUQHJRWLDWLRQE\0U6HHU\DQGWKH&ODLPDQW7UXVW2YHUVLJKW

  %RDUG ZLWKLQ IRUW\ILYH   GD\V DIWHU WKH (IIHFWLYH 'DWH  7KH %DQNUXSWF\ &RXUW KDV DOVR

  UHYLHZHG0U.LUVFKQHU¶VFXUULFXOXPYLWDH0U.LUVFKQHUKDVEHHQSUDFWLFLQJODZVLQFHDQG

  KDVVXEVWDQWLDOH[SHULHQFHLQEDQNUXSWF\OLWLJDWLRQPDWWHUVSDUWLFXODUO\ZLWKUHVSHFWWRKLVSULRU

  H[SHULHQFH DV D OLWLJDWLRQ WUXVWHH IRU VHYHUDO OLWLJDWLRQ WUXVWV DV VHW IRUWK RQ WKH UHFRUG RI WKH



                                                         
  '2&6B6)

                                                                                                    000037
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 35 of
                                                                             Page  35161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 48 of 648 PageID 2735




  &RQILUPDWLRQ+HDULQJDQGLQWKH&RQILUPDWLRQ%ULHI0U.LUVFKQHUVKDOOEHSDLGSHU

  PRQWKIRUWKHILUVWWKUHHPRQWKVDQGSHUPRQWKWKHUHDIWHUSOXVDVXFFHVVIHHUHODWHGWR

  OLWLJDWLRQUHFRYHULHV7KH&RPPLWWHHDQGWKH'HEWRUKDGDUP¶VOHQJWKVQHJRWLDWLRQVUHJDUGLQJWKH

  SRVW(IIHFWLYH'DWHFRUSRUDWHJRYHUQDQFHVWUXFWXUHRIWKH5HRUJDQL]HG'HEWRUDQGEHOLHYHWKDWWKH

  VHOHFWLRQ RI WKH &ODLPDQW 7UXVWHH WKH /LWLJDWLRQ 7UXVWHH DQG WKH &ODLPDQW 7UXVW 2YHUVLJKW

  &RPPLWWHHDUHLQWKHEHVWLQWHUHVWVRIWKH'HEWRU¶VHFRQRPLFVWDNHKROGHUV6HFWLRQ D  RI

  WKH%DQNUXSWF\&RGHLVVDWLVILHG

                         'HEWRU¶V&RPSOLDQFHZLWK%DQNUXSWF\&RGH 86& D  

  3XUVXDQW WR VHFWLRQ  D   RI WKH %DQNUXSWF\ &RGH WKH 'HEWRU KDV FRPSOLHG ZLWK WKH

  DSSOLFDEOHSURYLVLRQVRI WKH%DQNUXSWF\&RGHLQFOXGLQJVHFWLRQVDQG

   RI WKH %DQNUXSWF\ &RGH WKH %DQNUXSWF\ 5XOHV DQG WKH 'LVFORVXUH 6WDWHPHQW 2UGHU

  JRYHUQLQJ QRWLFH GLVFORVXUH DQG VROLFLWDWLRQ LQ FRQQHFWLRQ ZLWK WKH 3ODQ WKH 'LVFORVXUH

  6WDWHPHQW WKH 3ODQ 6XSSOHPHQWV DQG DOO RWKHUPDWWHUV FRQVLGHUHG E\ WKH %DQNUXSWF\ &RXUW LQ

  FRQQHFWLRQZLWKWKLV&KDSWHU&DVH

                         'HEWRU¶V6ROLFLWDWLRQ&RPSOLHGZLWK%DQNUXSWF\&RGHDQG'LVFORVXUH

  6WDWHPHQW2UGHU%HIRUHWKH'HEWRUVROLFLWHGYRWHVRQWKH3ODQWKH%DQNUXSWF\&RXUWHQWHUHG

  WKH'LVFORVXUH6WDWHPHQW2UGHU,QDFFRUGDQFHZLWKWKH'LVFORVXUH6WDWHPHQW2UGHUDQGHYLGHQFHG

  E\WKH$IILGDYLWVRI6HUYLFHDQG3XEOLFDWLRQWKH'HEWRUDSSURSULDWHO\VHUYHG L WKH6ROLFLWDWLRQ

  3DFNDJHV DVGHILQHGLQWKH'LVFORVXUH6WDWHPHQW2UGHU RQWKH+ROGHUVRI&ODLPVLQ&ODVVHV

  DQGDQG+ROGHUVRI(TXLW\,QWHUHVWVLQ&ODVVHVDQGZKRZHUHHQWLWOHGWRYRWHRQWKH3ODQ

  DQG LL WKH1RWLFHRI1RQYRWLQJ6WDWXV DVGHILQHGLQWKH'LVFORVXUH6WDWHPHQW2UGHU DQGWKH



                                                   
  '2&6B6)

                                                                                           000038
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 36 of
                                                                             Page  36161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 49 of 648 PageID 2736




  &RQILUPDWLRQ+HDULQJ1RWLFHWRWKH+ROGHUVRI&ODLPVLQ&ODVVHVDQGZKRZHUHQRW

  HQWLWOHGWRYRWHRQWKH3ODQSXUVXDQWWRWKH'LVFORVXUH6WDWHPHQW2UGHU7KH'LVFORVXUH6WDWHPHQW

  2UGHUDSSURYHGWKHFRQWHQWVRIWKH6ROLFLWDWLRQ3DFNDJHVSURYLGHGWR+ROGHUVRI&ODLPVDQG(TXLW\

  ,QWHUHVWVHQWLWOHGWRYRWHRQWKH3ODQWKHQRWLFHVSURYLGHGWRSDUWLHVQRWHQWLWOHGWRYRWHRQWKH3ODQ

  DQGWKHGHDGOLQHVIRUYRWLQJRQDQGREMHFWLQJWRWKH3ODQ7KH'HEWRUDQG.&&HDFKFRPSOLHG

  ZLWKWKHFRQWHQWDQGGHOLYHU\UHTXLUHPHQWVRIWKH'LVFORVXUH6WDWHPHQW2UGHUWKHUHE\VDWLVI\LQJ

  VHFWLRQV D DQG E RIWKH%DQNUXSWF\&RGHDVHYLGHQFHGE\WKH$IILGDYLWVRI6HUYLFHDQG

  3XEOLFDWLRQ7KH'HEWRUDOVRVDWLVILHGVHFWLRQ F RIWKH%DQNUXSWF\&RGHZKLFKSURYLGHV

  WKDWWKHVDPHGLVFORVXUHVWDWHPHQWPXVWEHWUDQVPLWWHGWRHDFKKROGHURIDFODLPRULQWHUHVWLQD

  SDUWLFXODUFODVV7KH'HEWRUFDXVHGWKHVDPH'LVFORVXUH6WDWHPHQWWREHWUDQVPLWWHGWRDOOKROGHUV

  RI&ODLPVDQG(TXLW\,QWHUHVWVHQWLWOHGWRYRWHRQWKH3ODQ7KH'HEWRUKDVFRPSOLHGLQDOOUHVSHFWV

  ZLWK WKH VROLFLWDWLRQ UHTXLUHPHQWV RI VHFWLRQ  RI WKH %DQNUXSWF\ &RGH DQG WKH 'LVFORVXUH

  6WDWHPHQW2UGHU7KH%DQNUXSWF\&RXUWUHMHFWVWKHDUJXPHQWVRIWKH0U'RQGHURDQGFHUWDLQ

  'RQGHUR5HODWHG(QWLWLHVWKDWWKHFKDQJHVPDGHWRFHUWDLQDVVXPSWLRQVDQGSURMHFWLRQVIURPWKH

  /LTXLGDWLRQ $QDO\VLV DQQH[HG DV ([KLELW & WR WKH 'LVFORVXUH 6WDWHPHQW WKH ³/LTXLGDWLRQ

  $QDO\VLV´ WRWKH$PHQGHG/LTXLGDWLRQ$QDO\VLV)LQDQFLDO3URMHFWLRQVUHTXLUHUHVROLFLWDWLRQRIWKH

  3ODQ7KH%DQNUXSWF\&RXUWKHDUGFUHGLEOHWHVWLPRQ\IURP0U6HHU\UHJDUGLQJWKHFKDQJHVWR

  WKH/LTXLGDWLRQ$QDO\VLVDVUHIOHFWHGLQWKH$PHQGHG/LTXLGDWLRQ$QDO\VLV)LQDQFLDO3URMHFWLRQV

  %DVHGRQWKHUHFRUGLQFOXGLQJWKHWHVWLPRQ\RI0U6HHU\WKH%DQNUXSWF\&RXUWILQGVWKDWWKH

  FKDQJHV EHWZHHQ WKH /LTXLGDWLRQ $QDO\VLV DQG WKH $PHQGHG /LTXLGDWLRQ $QDO\VLV)LQDQFLDO

  3URMHFWLRQV GR QRW FRQVWLWXWH PDWHULDOO\ DGYHUVH FKDQJH WR WKH WUHDWPHQW RI &ODLPV RU (TXLW\



                                                    
  '2&6B6)

                                                                                            000039
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 37 of
                                                                             Page  37161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 50 of 648 PageID 2737




  ,QWHUHVWV,QVWHDGWKHFKDQJHVVHUYHGWRXSGDWHWKHSURMHFWHGGLVWULEXWLRQVEDVHGRQ&ODLPVWKDW

  ZHUH VHWWOHG DIWHU WKH DSSURYDO RI WKH 'LVFORVXUH 6WDWHPHQW DQG WR RWKHUZLVH LQFRUSRUDWH PRUH

  UHFHQW ILQDQFLDO GDWD  6XFK FKDQJHV ZHUH HQWLUHO\ IRUHVHHDEOH JLYHQ WKH ODUJH DPRXQW RI

  XQOLTXLGDWHG &ODLPV DW WKH WLPH WKH 'LVFORVXUH 6WDWHPHQW ZDV DSSURYHG DQG WKH QDWXUH RI WKH

  'HEWRU¶VDVVHWV7KH%DQNUXSWF\&RXUWWKHUHIRUHILQGVWKDWKROGHUVRI&ODLPVDQG(TXLW\,QWHUHVWV

  ZHUHQRWPLVOHGRUSUHMXGLFHGE\WKH$PHQGHG/LTXLGDWLRQ$QDO\VLV)LQDQFLDO3URMHFWLRQVDQGWKH

  3ODQGRHVQRWQHHGWREHUHVROLFLWHG

                         3ODQ3URSRVHGLQ*RRG)DLWKDQG1RWE\0HDQV)RUELGGHQE\/DZ 

  86&   D    7KH 'HEWRU KDV SURSRVHG WKH 3ODQ LQ JRRG IDLWK DQG QRW E\ DQ\ PHDQV

  IRUELGGHQE\ODZWKHUHE\VDWLVI\LQJVHFWLRQ D  RIWKH%DQNUXSWF\&RGH,QGHWHUPLQLQJ

  WKDWWKH3ODQKDVEHHQSURSRVHGLQJRRGIDLWKWKH%DQNUXSWF\&RXUWKDVH[DPLQHGWKHWRWDOLW\RI

  WKHFLUFXPVWDQFHVVXUURXQGLQJWKHILOLQJRIWKLV&KDSWHU&DVHWKH3ODQLWVHOIDQGWKHH[WHQVLYH

  XQUHEXWWHGWHVWLPRQ\RI0U6HHU\LQZKLFKKHGHVFULEHGWKHSURFHVVOHDGLQJWR3ODQ¶VIRUPXODWLRQ

  %DVHGRQWKHWRWDOLW\RIWKHFLUFXPVWDQFHVDQG0U6HHU\¶VWHVWLPRQ\WKH%DQNUXSWF\&RXUWILQGV

  WKDWWKH3ODQLVWKHUHVXOWRIH[WHQVLYHDUP¶VOHQJWKQHJRWLDWLRQVDPRQJWKH'HEWRUWKH&RPPLWWHH

  DQG NH\ VWDNHKROGHUV DQG SURPRWHV WKH REMHFWLYHV DQG SXUSRVHV RI WKH %DQNUXSWF\ &RGH

  6SHFLILFDOO\ WKH 'HEWRU¶V JRRG IDLWK LQ SURSRVLQJ WKH 3ODQ LV VXSSRUWHG E\ WKH IROORZLQJ IDFWV

  DGGXFHGE\0U6HHU\

           D      7KH ,QGHSHQGHQW %RDUG GHWHUPLQHG WKDW LW VKRXOG FRQVLGHU DOO SRWHQWLDO
                    UHVWUXFWXULQJ DOWHUQDWLYHV LQFOXGLQJ SXUVXLW RI D WUDGLWLRQDO UHVWUXFWXULQJ DQG WKH
                    FRQWLQXDWLRQRIWKH'HEWRU¶VEXVLQHVVDSRWHQWLDOVDOHRIWKH'HEWRU¶VDVVHWVLQRQH
                    RU PRUH WUDQVDFWLRQV DQ DVVHW PRQHWL]DWLRQ SODQ VLPLODU WR WKDW GHVFULEHG LQ WKH
                    3ODQ DQG D VRFDOOHG ³JUDQG EDUJDLQ´ SODQ WKDW ZRXOG LQYROYH 0U 'RQGHUR¶V
                    VSRQVRUVKLSRIDSODQZLWKDVXEVWDQWLDOHTXLW\LQIXVLRQ

                                                       
  '2&6B6)

                                                                                                 000040
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 38 of
                                                                             Page  38161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 51 of 648 PageID 2738



           E      7KH'HEWRUVXEVHTXHQWO\HQJDJHGLQDUP¶VOHQJWKJRRGIDLWKQHJRWLDWLRQVZLWKWKH
                    &RPPLWWHH RYHU DQ DVVHW PRQHWL]DWLRQ 3ODQ FRPPHQFLQJ LQ -XQH  ZKLFK
                    QHJRWLDWLRQVRFFXUUHGRYHUWKHQH[WVHYHUDOPRQWKV

           F      1HJRWLDWLRQVEHWZHHQWKH'HEWRUDQGWKH&RPPLWWHHZHUHRIWHQFRQWHQWLRXVRYHU
                    GLVSXWHVLQFOXGLQJEXWQRWOLPLWHGWRWKHSRVWFRQILUPDWLRQFRUSRUDWHJRYHUQDQFH
                    VWUXFWXUHDQGWKHVFRSHRIUHOHDVHVFRQWHPSODWHGE\WKH3ODQ

           G      :KLOHQHJRWLDWLRQVZLWKWKH&RPPLWWHHSURJUHVVHGWKH,QGHSHQGHQW%RDUGHQJDJHG
                    LQGLVFXVVLRQVZLWK0U'RQGHURUHJDUGLQJDSRWHQWLDO³JUDQGEDUJDLQ´SODQZKLFK
                    FRQWHPSODWHGDVLJQLILFDQWHTXLW\LQIXVLRQE\0U'RQGHURDQGZKLFK0U6HHU\
                    SHUVRQDOO\VSHQWKXQGUHGVRIKRXUVSXUVXLQJRYHUPDQ\PRQWKV

           H      2Q$XJXVWWKH%DQNUXSWF\&RXUWHQWHUHGWKHOrder Directing Mediation
                    >'RFNHW1R@SXUVXDQWWRZKLFKWKH%DQNUXSWF\&RXUWRUGHUHGWKH'HEWRUWKH
                    &RPPLWWHH 8%6 $FLV WKH 5HGHHPHU &RPPLWWHH DQG 0U 'RQGHUR LQWR
                    PHGLDWLRQ$VDUHVXOWRIWKLVPHGLDWLRQWKH'HEWRUQHJRWLDWHGWKHVHWWOHPHQWRI
                    WKHFODLPVRI$FLVDQG0U7HUU\ZKLFKWKH%DQNUXSWF\&RXUWDSSURYHGRQ2FWREHU
                    >'RFNHW1R@

           I      2Q $XJXVW   WKH 'HEWRU ILOHG LWV Chapter 11 Plan of 5HRUJDQL]DWLRQ of
                    Highland Capital Management, L.P >'RFNHW 1R @ WKH ³,QLWLDO 3ODQ´  DQG
                    UHODWHG GLVFORVXUH VWDWHPHQW WKH ³,QLWLDO 'LVFORVXUH 6WDWHPHQW´  ZKLFK ZHUH QRW
                    VXSSRUWHGE\HLWKHUWKH&RPPLWWHHRU0U'RQGHUR7KH,QGHSHQGHQW%RDUGILOHG
                    WKH ,QLWLDO 3ODQ DQG ,QLWLDO 'LVFORVXUH 6WDWHPHQW LQ RUGHU WR DFW DV D FDWDO\VW IRU
                    FRQWLQXHGGLVFXVVLRQVZLWKWKH&RPPLWWHHZKLOHLWVLPXOWDQHRXVO\ZRUNHGZLWK0U
                    'RQGHURRQWKH³JUDQGEDUJDLQ´SODQ

           J      7KH %DQNUXSWF\ &RXUW FRQGXFWHG D FRQWHVWHG KHDULQJ RQ WKH ,QLWLDO 'LVFORVXUH
                    6WDWHPHQW RQ 2FWREHU    7KH &RPPLWWHH DQG RWKHU SDUWLHV REMHFWHG WR
                    DSSURYDORIWKH'LVFORVXUH6WDWHPHQWDWWKH,QLWLDO'LVFORVXUH6WDWHPHQWKHDULQJ
                    ZKLFKZDVHYHQWXDOO\FRQWLQXHGWR1RYHPEHU

           K      )ROORZLQJ WKH ,QLWLDO 'LVFORVXUH 6WDWHPHQW KHDULQJ WKH 'HEWRU FRQWLQXHG WR
                    QHJRWLDWH ZLWK WKH &RPPLWWHH DQG XOWLPDWHO\ UHVROYHG WKH UHPDLQLQJ PDWHULDO
                    GLVSXWHVDQGOHGWRWKH%DQNUXSWF\&RXUW¶VDSSURYDORIWKH'LVFORVXUH6WDWHPHQWRQ
                    1RYHPEHU

           L      (YHQDIWHUREWDLQLQJWKH%DQNUXSWF\&RXUW¶VDSSURYDORIWKH'LVFORVXUH6WDWHPHQW
                    WKH'HEWRUDQGWKH&RPPLWWHHFRQWLQXHGWRQHJRWLDWHZLWK0U'RQGHURDQGWKH
                    &RPPLWWHHRYHUDSRWHQWLDO³SRWSODQ´DVDQDOWHUQDWLYHWRWKH3ODQRQILOHZLWKWKH
                    %DQNUXSWF\&RXUWEXWVXFKHIIRUWVZHUHXQVXFFHVVIXO7KLVKLVWRU\FRQFOXVLYHO\
                    GHPRQVWUDWHVWKDWWKH3ODQLVEHLQJSURSRVHGLQJRRGIDLWKZLWKLQWKHPHDQLQJRI
                    VHFWLRQ D  


                                                         
  '2&6B6)

                                                                                                    000041
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 39 of
                                                                             Page  39161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 52 of 648 PageID 2739




                         3D\PHQWVIRU6HUYLFHVRU&RVWVDQG([SHQVHV 86& D  

  $UWLFOH ,,% RI WKH 3ODQ SURYLGHV WKDW 3URIHVVLRQDOV ZLOO ILOH DOO ILQDO UHTXHVWV IRU SD\PHQW RI

  3URIHVVLRQDO )HH &ODLPV QR ODWHU WKDQ  GD\V DIWHU WKH (IIHFWLYH 'DWH WKHUHE\ SURYLGLQJ DQ

  DGHTXDWHSHULRGRIWLPHIRULQWHUHVWHGSDUWLHVWRUHYLHZVXFKFODLPV7KHSURFHGXUHVVHWIRUWKLQ

  WKH 3ODQ IRU WKH %DQNUXSWF\ &RXUW¶V DSSURYDO RI WKH IHHV FRVWV DQG H[SHQVHV WR EH SDLG LQ

  FRQQHFWLRQZLWKWKLVFKDSWHU&DVHRULQFRQQHFWLRQZLWKWKH3ODQDQGLQFLGHQWWRWKLV&KDSWHU

  &DVHVDWLVI\WKHREMHFWLYHVRIDQGDUHLQFRPSOLDQFHZLWKVHFWLRQ D  RIWKH%DQNUXSWF\

  &RGH

                         'LUHFWRUV2IILFHUVDQG,QVLGHUV 86& D  $UWLFOH,9%

  RI WKH 3ODQ SURYLGHV IRU WKH DSSRLQWPHQW RI WKH &ODLPDQW 7UXVWHH /LWLJDWLRQ 7UXVWHH DQG WKH

  &ODLPDQW 7UXVW 2YHUVLJKW &RPPLWWHH DQG WKH PHPEHUV WKHUHWR  )RU WKH UHDVRQV PRUH IXOO\

  H[SODLQHG LQ SDUDJUDSKV  RI WKLV &RQILUPDWLRQ 2UGHU ZLWK UHVSHFW WR WKH UHTXLUHPHQW RI

  VHFWLRQ D  RIWKH%DQNUXSWF\&RGHWKH'HEWRUKDVGLVFORVHGWKHQDWXUHRIFRPSHQVDWLRQ

  RI DQ\ LQVLGHU WR EH HPSOR\HG RU UHWDLQHG E\ WKH 5HRUJDQL]HG 'HEWRU LI DSSOLFDEOH DQG

  FRPSHQVDWLRQIRUDQ\VXFKLQVLGHU7KHDSSRLQWPHQWRIVXFKLQGLYLGXDOVLVFRQVLVWHQWZLWKWKH

  LQWHUHVWVRI&ODLPVDQG(TXLW\,QWHUHVWVDQGZLWKSXEOLFSROLF\7KXVWKH3ODQVDWLVILHVVHFWLRQ

   D  RIWKH%DQNUXSWF\&RGH

                         1R5DWH&KDQJHV 86& D  7KH3ODQGRHVQRWSURYLGHIRU

  DQ\UDWHFKDQJHWKDWUHTXLUHVUHJXODWRU\DSSURYDO6HFWLRQ D  RIWKH%DQNUXSWF\&RGHLV

  WKXVQRWDSSOLFDEOH




                                                       
  '2&6B6)

                                                                                                 000042
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 40 of
                                                                             Page  40161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 53 of 648 PageID 2740




                         %HVW,QWHUHVWVRI&UHGLWRUV 86& D  7KH³EHVWLQWHUHVWV´

  WHVWLVVDWLVILHGDVWRDOO,PSDLUHG&ODVVHVXQGHUWKH3ODQDVHDFK+ROGHU RID&ODLPRU(TXLW\

  ,QWHUHVWLQVXFK,PSDLUHG&ODVVHVZLOOUHFHLYHRUUHWDLQSURSHUW\RIDYDOXHDVRIWKH(IIHFWLYH'DWH

  RI WKH 3ODQWKDWLVQRWOHVVWKDQWKH DPRXQWWKDWVXFK +ROGHUZRXOGVR UHFHLYHRU UHWDLQ LI WKH

  'HEWRUZHUHOLTXLGDWHGXQGHUFKDSWHURIWKH%DQNUXSWF\&RGH2Q2FWREHUWKH'HEWRU

  ILOHGWKH/LTXLGDWLRQ$QDO\VLV>'RFNHW@DVSUHSDUHGE\WKH'HEWRUZLWKWKHDVVLVWDQFHRILWV

  DGYLVRUVDQGZKLFKZDVDWWDFKHGDV([KLELW&WRWKH'LVFORVXUH6WDWHPHQW2Q-DQXDU\

  LQ DGYDQFH RI 0U 6HHU\¶V GHSRVLWLRQ LQ FRQQHFWLRQ ZLWK FRQILUPDWLRQ RI WKH 3ODQ WKH 'HEWRU

  SURYLGHG DQ XSGDWHG YHUVLRQ RI WKH /LTXLGDWLRQ $QDO\VLV WR WKH WKHQREMHFWRUV RI WKH 3ODQ

  LQFOXGLQJ0U'RQGHURDQGWKH'RQGHUR5HODWHG(QWLWLHV2Q)HEUXDU\WKH'HEWRUILOHG

  WKH $PHQGHG /LTXLGDWLRQ $QDO\VLV)LQDQFLDO 3URMHFWLRQV  7KH $PHQGHG /LTXLGDWLRQ

  $QDO\VLV)LQDQFLDO3URMHFWLRQVLQFOXGHGXSGDWHVWRWKH'HEWRU¶VSURMHFWHGDVVHWYDOXHVUHYHQXHV

  DQGH[SHQVHVWRUHIOHFW  WKHDFTXLVLWLRQRIDQLQWHUHVWLQDQHQWLW\NQRZQDV³+&/2)´WKDWWKH

  'HEWRUZLOODFTXLUHDVSDUWRILWVFRXUWDSSURYHGVHWWOHPHQWZLWK+DUERXU9HVWDQGWKDWZDVYDOXHG

  DWPLOOLRQ  DQLQFUHDVHLQWKHYDOXHRIFHUWDLQRIWKH'HEWRU¶VDVVHWVGXHWRFKDQJHVLQ

  PDUNHWFRQGLWLRQVDQGRWKHUIDFWRUV  H[SHFWHGUHYHQXHVDQGH[SHQVHVDULVLQJLQFRQQHFWLRQZLWK

  WKH 'HEWRU¶V FRQWLQXHG PDQDJHPHQW RIWKH&/2VSXUVXDQWWRPDQDJHPHQWDJUHHPHQWVWKDWWKH

  'HEWRUGHFLGHGWRUHWDLQ  LQFUHDVHVLQSURMHFWHGH[SHQVHVIRUKHDGFRXQW LQDGGLWLRQWRDGGLQJ

  WZR RU WKUHH HPSOR\HHV WR DVVLVW LQ WKH PDQDJHPHQW RI WKH &/2V WKH 'HEWRU DOVR LQFUHDVHG

  PRGHVWO\ WKH SURMHFWHG KHDGFRXQW DV D UHVXOW RI LWV GHFLVLRQ QRWWR HQJDJH D 6XE6HUYLFHU  DQG

  SURIHVVLRQDO IHHV DQG   DQ LQFUHDVH LQ SURMHFWHG UHFRYHULHV RQ QRWHV UHVXOWLQJ IURP WKH



                                                     
  '2&6B6)

                                                                                              000043
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 41 of
                                                                             Page  41161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 54 of 648 PageID 2741




  DFFHOHUDWLRQ RI WHUP QRWHV RZHG WR WKH 'HEWRU E\ WKH IROORZLQJ 'RQGHUR 5HODWHG (QWLWLHV

  1H[3RLQW$GYLVRUV/3+LJKODQG&DSLWDO0DQDJHPHQW6HUYLFHV,QFDQG+&5(3DUWQHUV//&

      QND1H[3RLQW5HDO(VWDWH3DUWQHUV//& 8QGHUWKH3ODQDVRIWKH&RQILUPDWLRQ'DWH D &ODVV

  *HQHUDO8QVHFXUHG&UHGLWRUVDUHSURMHFWHGWRUHFHLYHRQDFFRXQWRIWKHLUFODLPVDQG E 

  &ODVV  *HQHUDO 8QVHFXUHG &UHGLWRUV DUH SURMHFWHG WR UHFHLYH DW OHDVW DSSUR[LPDWHO\  RQ

  DFFRXQWRIWKHLU&ODLPV8QGHUDK\SRWKHWLFDOFKDSWHUOLTXLGDWLRQDOOJHQHUDOXQVHFXUHGFUHGLWRUV

  DUHSURMHFWHGWRUHFHLYHDSSUR[LPDWHO\RQDFFRXQWRIWKHLU&ODLPV7KH%DQNUXSWF\&RXUW

  ILQGVWKDWWKHGLVWULEXWLRQVWKDW&ODVVDQG*HQHUDO8QVHFXUHG&UHGLWRUVDUHSURMHFWHGWRUHFHLYH

  XQGHUWKH3ODQVXEVWDQWLDOO\H[FHHGVWKDWZKLFKWKH\ZRXOGUHFHLYHXQGHUDFKDSWHUOLTXLGDWLRQ

  EDVHG RQ 0U 6HHU\¶V WHVWLPRQ\ LQFOXGLQJ WKH IROORZLQJ FUHGLEOH UHDVRQV KH SRVLWHG DPRQJ

  RWKHUV

            D     7KHQDWXUHRIWKH'HEWRU¶VDVVHWVLVFRPSOH[&HUWDLQDVVHWVUHODWHWRFRPSOLFDWHG
                    UHDOHVWDWHVWUXFWXUHVDQGSULYDWHHTXLW\LQYHVWPHQWVLQRSHUDWLQJEXVLQHVVHV0U
                    6HHU\¶VH[WHQVLYHH[SHULHQFHZLWKWKH'HEWRUGXULQJWKHWKLUWHHQPRQWKVVLQFHKLV
                    DSSRLQWPHQW DV DQ ,QGHSHQGHQW 'LUHFWRU DQG ODWHU &KLHI ([HFXWLYH 2IILFHU DQG
                    &KLHI 5HVWUXFWXULQJ 2IILFHU SURYLGHV KLP ZLWK D VXEVWDQWLDO OHDUQLQJ FXUYH LQ
                    FRQQHFWLRQZLWKWKHGLVSRVLWLRQRIWKH'HEWRU¶VDVVHWVDQGDUHUHDVRQDEO\H[SHFWHG
                    WRUHVXOWLQKLPEHLQJDEOHWRUHDOL]HWHQVRIPLOOLRQVRIGROODUVPRUHYDOXHWKDQ
                    ZRXOGDFKDSWHUWUXVWHH

            E     $VVXPLQJ WKDW D K\SRWKHWLFDO FKDSWHU  WUXVWHH FRXOG HYHQ RSHUDWH WKH 'HEWRU¶V
                    EXVLQHVVXQGHUFKDSWHURIWKH%DQNUXSWF\&RGHDQGKLUHWKHQHFHVVDU\SHUVRQQHO
                    ZLWK WKH UHOHYDQW NQRZOHGJH DQG H[SHULHQFH WR DVVLVW KLP RU KHU LQ VHOOLQJ WKH
                    'HEWRU¶VDVVHWVDFKDSWHUWUXVWHH ZRXOGOLNHO\ VHHNWRGLVSRVHRIWKH'HEWRU¶V
                    DVVHWVLQDIRUFHGVDOHOLTXLGDWLRQZKLFKZRXOGJHQHUDWHVXEVWDQWLDOO\OHVVYDOXHIRU
                    WKH'HEWRU¶VFUHGLWRUVWKDQWKHDVVHWPRQHWL]DWLRQSODQFRQWHPSODWHGE\WKH3ODQ

            F     $FKDSWHUWUXVWHHZRXOGEHXQOLNHO\WRUHWDLQWKH'HEWRU¶VH[LVWLQJSURIHVVLRQDOV
                    WRDVVLVWLQLWVHIIRUWVWRPRQHWL]HDVVHWVUHVXOWLQJLQGHOD\VLQFUHDVHGH[SHQVHV
                    DQGUHGXFHGDVVHW\LHOGVIRUWKHFKDSWHUHVWDWH



                                                      
  '2&6B6)

                                                                                               000044
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 42 of
                                                                             Page  42161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 55 of 648 PageID 2742



            G     7KHFKDSWHUHVWDWHZRXOGEHXQOLNHO\WRPD[LPL]HYDOXHDVFRPSDUHGWRWKHDVVHW
                    PRQHWL]DWLRQSURFHVVFRQWHPSODWHGE\WKH3ODQEHFDXVHSRWHQWLDOEX\HUVDUHOLNHO\
                    WRSHUFHLYHDFKDSWHUWUXVWHHDVHQJDJLQJLQDTXLFNIRUFHG³ILUHVDOH´RIDVVHWV
                    DQG

            H     7KH 'HEWRU¶V HPSOR\HHV ZKR DUH YLWDO WR LWV HIIRUWV WR PD[LPXP YDOXH DQG
                    UHFRYHULHV IRU VWDNHKROGHUV PD\ EH XQZLOOLQJWR SURYLGH VHUYLFHV WR D FKDSWHU 
                    WUXVWHH

  )LQDOO\ WKHUH LV QR HYLGHQFH WR VXSSRUW WKH REMHFWRUV¶ DUJXPHQW WKDW WKH &ODLPDQW 7UXVW

  $JUHHPHQW¶VGLVFODLPHGOLDELOLW\IRURUGLQDU\QHJOLJHQFHE\WKH&ODLPDQW7UXVWHHFRPSDUHGWRD

  FKDSWHU  WUXVWHH¶VOLDELOLW\KDV DQ\ UHOHYDQFH WR FUHGLWRU UHFRYHULHVLQDK\SRWKHWLFDOFKDSWHU 

  OLTXLGDWLRQ7KXVVHFWLRQ D  RIWKH%DQNUXSWF\&RGHLVVDWLVILHG

                         $FFHSWDQFHE\&HUWDLQ&ODVVHV 86& D  &ODVVHV

  DQGDUH8QLPSDLUHGXQGHUWKH3ODQ&ODVV )URQWLHU6HFXUHG&ODLP &ODVV &RQYHQLHQFH

  &ODLPV DQG&ODVV 6XERUGLQDWHG&ODLPV KDYHHDFKYRWHGWRDFFHSWWKH3ODQLQDFFRUGDQFHZLWK

  WKH%DQNUXSWF\&RGHWKHUHE\VDWLVI\LQJVHFWLRQ D  DVWRWKRVH&ODVVHV+RZHYHU&ODVV

   *HQHUDO8QVHFXUHG&ODLPV &ODVV &ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWV DQG&ODVV

      &ODVV $ /LPLWHG 3DUWQHUVKLS ,QWHUHVWV  KDYH QRW DFFHSWHG WKH 3ODQ  $FFRUGLQJO\ VHFWLRQ

   D  RIWKH%DQNUXSWF\&RGHKDVQRWEHHQVDWLVILHG7KH3ODQKRZHYHULVVWLOOFRQILUPDEOH

  EHFDXVH LW VDWLVILHV WKH QRQFRQVHQVXDO FRQILUPDWLRQ SURYLVLRQV RI VHFWLRQ  E  DV VHW IRUWK

  EHORZ

                         7UHDWPHQW RI $GPLQLVWUDWLYH 3ULRULW\ 3ULRULW\ 7D[ &ODLPV DQG

  3URIHVVLRQDO )HH &ODLPV  86&   D    7KH WUHDWPHQW RI $GPLQLVWUDWLYH &ODLPV

  3ULRULW\&ODLPVDQG3URIHVVLRQDO)HH&ODLPVSXUVXDQWWR$UWLFOH,,,RIWKH3ODQDQGDVVHWIRUWK

  EHORZZLWKUHVSHFWWRWKHUHVROXWLRQRIWKHREMHFWLRQVILOHGE\WKH,QWHUQDO5HYHQXH6HUYLFHDQG



                                                      
  '2&6B6)

                                                                                               000045
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 43 of
                                                                             Page  43161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 56 of 648 PageID 2743




  FHUWDLQ7H[DVWD[LQJDXWKRULWLHVVDWLVILHVWKHUHTXLUHPHQWVRIVHFWLRQV D  RIWKH%DQNUXSWF\

  &RGH

                         $FFHSWDQFH E\ ,PSDLUHG &ODVV  86&   D    &ODVV 

      )URQWLHU6HFXUHG&ODLPV DQG&ODVV &RQYHQLHQFH&ODLPV DUHHDFK,PSDLUHG&ODVVHVRI&ODLPV

  WKDW YRWHG WR DFFHSW WKH 3ODQ GHWHUPLQHGZLWKRXWLQFOXGLQJDQ\DFFHSWDQFHRIWKH3ODQE\ DQ\

  LQVLGHU7KHUHIRUHWKHUHTXLUHPHQWRIVHFWLRQ D  RIWKH%DQNUXSWF\&RGHLVVDWLVILHG

                         )HDVLELOLW\ 86& D  $UWLFOH,9RIWKH3ODQSURYLGHVIRU

  WKH LPSOHPHQWDWLRQ RI WKH 3ODQ WKURXJK WKH &ODLPDQW 7UXVW WKH /LWLJDWLRQ 6XE7UXVW DQG WKH

  5HRUJDQL]HG'HEWRU7KH3ODQSURYLGHVWKDWWKH&ODLPDQW7UXVWDPRQJRWKHUWKLQJVZLOOPRQHWL]H

  DQGGLVWULEXWHWKH'HEWRU¶VUHPDLQLQJDVVHWV7KH'LVFORVXUH6WDWHPHQWWKH$PHQGHG/LTXLGDWLRQ

  $QDO\VLV)LQDQFLDO 3URMHFWLRQV DQG WKH RWKHU HYLGHQFH SUHVHQWHG DW WKH &RQILUPDWLRQ +HDULQJ

  SURYLGHDUHDVRQDEOHSUREDELOLW\RIVXFFHVVWKDWWKH'HEWRUZLOOEHDEOHWRHIIHFWXDWHWKHSURYLVLRQV

  RIWKH3ODQ7KH3ODQFRQWHPSODWHVWKHHVWDEOLVKPHQWRIWKH&ODLPDQW7UXVWXSRQWKH(IIHFWLYH

  'DWHZKLFKZLOOPRQHWL]HWKH(VWDWH¶VDVVHWVIRUWKHEHQHILWRIFUHGLWRUV0U6HHU\WHVWLILHGWKDW

  WKH&ODVV)URQWLHU6HFXUHG&ODLPZLOOEHSDLGRYHUWLPHSXUVXDQWWRWKHWHUPVRIWKH1HZ)URQWLHU

  1RWHDQGWKH5HRUJDQL]HG'HEWRUZLOOKDYHVXIILFLHQWDVVHWVWRVDWLVI\LWVREOLJDWLRQVXQGHUWKLV

  QRWH7KH&ODLPVRIWKH+ROGHUVRI&ODVV&ODLPV DVZHOODVWKRVH&ODVVFUHGLWRUVZKRYDOLGO\

  RSWHG WR UHFHLYH WKH WUHDWPHQW RI &ODVV  &ODLPV  DUH H[SHFWHG WR EH VDWLVILHG VKRUWO\ DIWHU WKH

  (IIHFWLYH'DWH+ROGHUVRI&ODVV&ODLPV LQFOXGLQJDQ\KROGHUVRI&ODVV&ODLPVZKRRSWHGWR

  UHFHLYH WKH WUHDWPHQW SURYLGHG WR &ODVV  &ODLPV  DUH QRW JXDUDQWHHG DQ\ UHFRYHU\ DQG ZLOO




                                                       
  '2&6B6)

                                                                                                  000046
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 44 of
                                                                             Page  44161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 57 of 648 PageID 2744




  SHULRGLFDOO\ UHFHLYH SUR UDWD GLVWULEXWLRQV DV DVVHWV DUH PRQHWL]HG SXUVXDQW WR WKH 3ODQ DQG WKH

  &ODLPDQW7UXVW$JUHHPHQW7KXVVHFWLRQ D  RIWKH%DQNUXSWF\&RGHLVVDWLVILHG

                         3D\PHQW RI )HHV 86& D    $OO IHHV SD\DEOH XQGHU 

  86&KDYHEHHQSDLGRUZLOOEHSDLGRQRUEHIRUHWKH(IIHFWLYH'DWHSXUVXDQWWR$UWLFOH

  ;,,$RIWKH3ODQWKXVVDWLVI\LQJWKHUHTXLUHPHQWRIVHFWLRQ D  RIWKH%DQNUXSWF\&RGH

  7KH'HEWRUKDVDJUHHGWKDWWKH5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVWDQGWKH/LWLJDWLRQ6XE

  7UXVWVKDOOEHMRLQWO\DQGVHYHUDOO\OLDEOHIRUSD\PHQWRITXDUWHUO\IHHVWRWKH2IILFHRIWKH8QLWHG

  6WDWHV7UXVWHHSXUVXDQWWR86&WKURXJKWKHHQWU\RIWKH)LQDO'HFUHHIRUWKH'HEWRU

  RUWKHGLVPLVVDORUFRQYHUVLRQRIWKH&KDSWHU&DVH

                         5HWLUHH%HQHILWV7KH3ODQSURYLGHVIRUWKHDVVXPSWLRQRIWKH3HQVLRQ3ODQ

      WRWKHH[WHQWVXFK3HQVLRQ3ODQSURYLGHV³UHWLUHHEHQHILWV´DQGLVJRYHUQHGE\VHFWLRQRIWKH

  %DQNUXSWF\&RGH 7KXVWKH3ODQFRPSOLHVZLWKVHFWLRQ D  RIWKH%DQNUXSWF\&RGHWR

  WKHH[WHQWDSSOLFDEOH

                         0LVFHOODQHRXV 3URYLVLRQV  86&   D      6HFWLRQV

   D     RI WKH %DQNUXSWF\ &RGH DUH LQDSSOLFDEOH DV WKH 'HEWRU L  KDV QR GRPHVWLF

  VXSSRUWREOLJDWLRQV VHFWLRQ D   LL LVQRWDQLQGLYLGXDO VHFWLRQ D  DQG LLL 

  LVQRWDQRQSURILWFRUSRUDWLRQ VHFWLRQ D  

                         1R8QIDLU'LVFULPLQDWLRQ)DLUDQG(TXLWDEOH7UHDWPHQW 86&

   E 7KHFODVVLILFDWLRQDQGWUHDWPHQWRI&ODLPVDQG(TXLW\,QWHUHVWVLQ&ODVVHVDQG

  ZKLFKKDYHQRWDFFHSWHGWKH3ODQLVSURSHUSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGHGRHV




                                                      
  '2&6B6)

                                                                                                000047
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 45 of
                                                                             Page  45161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 58 of 648 PageID 2745




  QRWGLVFULPLQDWHXQIDLUO\DQGLVIDLUDQGHTXLWDEOHSXUVXDQWWRVHFWLRQ E  RIWKH%DQNUXSWF\

  &RGH

           D      &ODVV7KH3ODQLVIDLUDQGHTXLWDEOHZLWKUHVSHFWWR&ODVV*HQHUDO8QVHFXUHG
                    &ODLPV:KLOH(TXLW\,QWHUHVWVLQ&ODVVDQG&ODVVZLOOUHFHLYHDFRQWLQJHQW
                    LQWHUHVW LQ WKH &ODLPDQW 7UXVW XQGHU WKH 3ODQ WKH ³&RQWLQJHQW ,QWHUHVWV´  WKH
                    &RQWLQJHQW ,QWHUHVWV ZLOO QRW YHVW XQOHVV DQG XQWLO KROGHUV RI &ODVV  *HQHUDO
                    8QVHFXUHG&ODLPVDQG&ODVV6XERUGLQDWHG&ODLPVUHFHLYHGLVWULEXWLRQVHTXDOWR
                    RIWKHDPRXQWRIWKHLU$OORZHG&ODLPVSOXVLQWHUHVWDVSURYLGHGXQGHUWKH
                    3ODQ DQG &ODLPDQW 7UXVW $JUHHPHQW  $FFRUGLQJO\ DV WKH KROGHUV RI (TXLW\
                    ,QWHUHVWVWKDWDUHMXQLRUWRWKH&ODLPVLQ&ODVVDQG&ODVVZLOOQRWUHFHLYHRU
                    UHWDLQXQGHUWKH3ODQRQDFFRXQWRIVXFKMXQLRUFODLPLQWHUHVWDQ\SURSHUW\XQOHVV
                    DQGXQWLOWKH&ODLPVLQ&ODVVDQG&ODVVDUHSDLGLQIXOOSOXVDSSOLFDEOHLQWHUHVW
                    WKH3ODQLVIDLUDQGHTXLWDEOHZLWKUHVSHFWWRKROGHUVRI&ODVV*HQHUDO8QVHFXUHG
                    &ODLPVSXUVXDQWWRVHFWLRQ E  % RIWKH%DQNUXSWF\&RGHDQGWKHUHDVRQLQJ
                    RIIn re Introgen Therapuetics%5 %DQNU:'7H[ 

           E      &ODVVDQG&ODVV7KHUHDUHQR&ODLPVRU(TXLW\,QWHUHVWVMXQLRUWRWKH(TXLW\
                    ,QWHUHVWVLQ&ODVVDQG&ODVV(TXLW\,QWHUHVWVLQ&ODVVDQGZLOOQHLWKHU
                    UHFHLYHQRUUHWDLQDQ\SURSHUW\XQGHUWKH3ODQXQOHVV$OORZHG&ODLPVLQ&ODVV
                    DQG&ODVVDUHSDLGLQIXOOSOXVDSSOLFDEOHLQWHUHVWSXUVXDQWWRWKHWHUPVRIWKH3ODQ
                    DQG&ODLPDQW7UXVW$JUHHPHQW7KXVWKH3ODQGRHVQRWYLRODWHWKHDEVROXWHSULRULW\
                    UXOH ZLWK UHVSHFW WR &ODVVHV  DQG  SXUVXDQW WR %DQNUXSWF\ &RGH VHFWLRQ
                     E  & 7KH3ODQGRHVQRWGLVFULPLQDWHXQIDLUO\DVWR(TXLW\,QWHUHVWV$V
                    QRWHGDERYHVHSDUDWHFODVVLILFDWLRQRIWKH&ODVV%&3DUWQHUVKLS,QWHUHVWVIURPWKH
                    &ODVV $ 3DUWQHUVKLSV ,QWHUHVWV LV DSSURSULDWH EHFDXVH WKH\ FRQVWLWXWH GLIIHUHQW
                    FODVVHV RI HTXLW\ VHFXULW\ LQWHUHVWV LQ WKH 'HEWRU DQG HDFK DUH DSSURSULDWHO\
                    VHSDUDWHO\FODVVLILHGDQGWUHDWHG


  $FFRUGLQJO\WKH3ODQGRHVQRWYLRODWHWKHDEVROXWHSULRULW\UXOHGRHVQRWGLVFULPLQDWHXQIDLUO\

  DQG LV IDLU DQG HTXLWDEOH ZLWK UHVSHFW WR HDFK &ODVV WKDW KDV UHMHFWHG WKH 3ODQ  7KXV WKH 3ODQ

  VDWLVILHVWKHUHTXLUHPHQWVRIVHFWLRQ E RIWKH%DQNUXSWF\&RGHZLWKUHVSHFWWR&ODVVHV

  DQG




                                                        
  '2&6B6)

                                                                                                   000048
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 46 of
                                                                             Page  46161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 59 of 648 PageID 2746




                         2QO\2QH3ODQ 86& F 7KH3ODQLVWKHRQO\FKDSWHUSODQ

  FRQILUPHG LQWKLV&KDSWHU&DVH DQGWKH UHTXLUHPHQWVRIVHFWLRQ  F  RI WKH %DQNUXSWF\

  &RGHDUHWKHUHIRUHVDWLVILHG

                         3ULQFLSDO 3XUSRVH  86&   G   0U 6HHU\ WHVWLILHG WKDW WKH

  SULQFLSDOSXUSRVHRIWKH3ODQLVQHLWKHUWKHDYRLGDQFHRIWD[HVQRUWKHDYRLGDQFHRIWKHDSSOLFDWLRQ

  RI VHFWLRQ  RI WKH 6HFXULWLHV $FW RI  DQG QR JRYHUQPHQWDO XQLW KDV REMHFWHG WR WKH

  FRQILUPDWLRQRIWKH3ODQRQDQ\VXFKJURXQGV$FFRUGLQJO\VHFWLRQ G RIWKH%DQNUXSWF\

  &RGHLVLQDSSOLFDEOH

                         6DWLVIDFWLRQRI&RQILUPDWLRQ5HTXLUHPHQWV%DVHGXSRQWKHIRUHJRLQJ

  WKH3ODQVDWLVILHVWKHUHTXLUHPHQWVIRUFRQILUPDWLRQVHWIRUWKLQVHFWLRQRIWKH%DQNUXSWF\

  &RGHDQGVKRXOGEHFRQILUPHG

                         *RRG )DLWK 6ROLFLWDWLRQ  86&   H   7KH 'HEWRU WKH

  ,QGHSHQGHQW'LUHFWRUVDQGWKH'HEWRU¶VHPSOR\HHVDGYLVRUV3URIHVVLRQDOVDQGDJHQWVKDYHDFWHG

  LQJRRGIDLWKZLWKLQWKHPHDQLQJRIVHFWLRQ H RIWKH%DQNUXSWF\&RGHDQGLQFRPSOLDQFH

  ZLWKWKHDSSOLFDEOHSURYLVLRQVRIWKH%DQNUXSWF\&RGHDQG%DQNUXSWF\5XOHVLQFRQQHFWLRQZLWK

  DOO RI WKHLU UHVSHFWLYH DFWLYLWLHV UHODWLQJ WR WKH VROLFLWDWLRQ RI DFFHSWDQFHV RI WKH 3ODQ DQG WKHLU

  SDUWLFLSDWLRQ LQ WKH DFWLYLWLHV GHVFULEHG LQ VHFWLRQ  RI WKH %DQNUXSWF\ &RGH DQG WKH\ DUH

  HQWLWOHGWRWKHSURWHFWLRQVDIIRUGHGE\VHFWLRQ H RIWKH%DQNUXSWF\&RGH

                         'LVFKDUJH 86& G  7KH'HEWRULVHQWLWOHGWRDGLVFKDUJH

  RIGHEWVSXUVXDQWWRVHFWLRQ G  % RIWKH%DQNUXSWF\&RGH8QGHUWKH3ODQWKH&ODLPDQW

  7UXVWRU5HRUJDQL]HG'HEWRUDVDSSOLFDEOHZLOOFRQWLQXHWRPDQDJHIXQGVDQGFRQGXFWEXVLQHVV



                                                         
  '2&6B6)

                                                                                                    000049
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 47 of
                                                                             Page  47161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 60 of 648 PageID 2747




  LQWKHVDPHPDQQHUDVWKH'HEWRUGLGSULRUWR3ODQFRQILUPDWLRQZKLFKLQFOXGHVWKHPDQDJHPHQW

  RIWKH&/2V0XOWL6WUDW5HVWRUDWLRQ&DSLWDOWKH6HOHFW)XQGDQGWKH.RUHD)XQG$OWKRXJKWKH

  3ODQ SURMHFWV WKDW LW ZLOO WDNH DSSUR[LPDWHO\ WZR \HDUV WR PRQHWL]H WKH 'HEWRU¶V DVVHWV IRU IDLU

  YDOXH 0U 6HHU\ WHVWLILHG WKDW ZKLOH WKH 5HRUJDQL]HG 'HEWRU DQG &ODLPDQW 7UXVW ZLOO EH

  PRQHWL]LQJWKHLUDVVHWVWKHUHLVQRVSHFLILHGWLPHIUDPHE\ZKLFKWKLVSURFHVVPXVWFRQFOXGH0U

  6HHU\¶VFUHGLEOHWHVWLPRQ\GHPRQVWUDWHVWKDWWKH'HEWRUZLOOFRQWLQXHWRHQJDJHLQEXVLQHVVDIWHU

  FRQVXPPDWLRQRIWKH3ODQZLWKLQWKH PHDQLQJRI 6HFWLRQ  G  E DQGWKDWWKH'HEWRU LV

  HQWLWOHGWRDGLVFKDUJHSXUVXDQWWRVHFWLRQ G  RIWKH%DQNUXSWF\&RGH

                         5HWHQWLRQ RI -XULVGLFWLRQ  7KH %DQNUXSWF\ &RXUW PD\ SURSHUO\ UHWDLQ

  MXULVGLFWLRQ RYHU WKH PDWWHUV VHW IRUWK LQ $UWLFOH ;, RI WKH 3ODQ DQGRU VHFWLRQ  RI WKH

  %DQNUXSWF\&RGHWRWKHPD[LPXPH[WHQWXQGHUDSSOLFDEOHODZ

                         $GGLWLRQDO3ODQ3URYLVLRQV 86& E 7KH3ODQ¶VSURYLVLRQV

  DUHDSSURSULDWHLQWKHEHVWLQWHUHVWVRIWKH'HEWRUDQGLWV(VWDWHDQGFRQVLVWHQWZLWKWKHDSSOLFDEOH

  SURYLVLRQVRIWKH%DQNUXSWF\&RGH%DQNUXSWF\5XOHVDQG/RFDO5XOHV

                         ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV  86&   E  

  7KH 'HEWRU KDV H[HUFLVHG UHDVRQDEOH EXVLQHVV MXGJPHQW ZLWK UHVSHFW WR WKH UHMHFWLRQ RI WKH

  ([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHVSXUVXDQWWKHWHUPVRIWKH3ODQDQGWKLV&RQILUPDWLRQ

  2UGHUDQGVXFKUHMHFWLRQVDUHMXVWLILHGDQGDSSURSULDWHLQWKLV&KDSWHU&DVH7KH'HEWRUDOVR

  ILOHGWKH/LVWRI$VVXPHG&RQWUDFWVZKLFKFRQWDLQQRWLFHVWRWKHDSSOLFDEOHFRXQWHUSDUWLHVWRWKH

  FRQWUDFWVVHWIRUWKRQ ([KLELW³))´WR3ODQ6XSSOHPHQWILOHGRQ)HEUXDU\>'RFNHW1R

  @ DQG ZKLFK H[KLELW VHWV IRUWK WKH OLVW RI H[HFXWRU\ FRQWUDFWV DQG XQH[SLUHG OHDVHV WR EH



                                                       
  '2&6B6)

                                                                                                 000050
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                48 of
                                                                                   48161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 61 of 648 PageID 2748




  DVVXPHGE\WKH'HEWRUSXUVXDQWWRWKH3ODQ FROOHFWLYHO\WKH³$VVXPHG&RQWUDFWV´ :LWKUHVSHFW

  WR WKH $VVXPHG &RQWUDFWV RQO\ RQH SDUW\ REMHFWHG WR WKH DVVXPSWLRQ RI DQ\ RI WKH $VVXPHG

  &RQWUDFWVEXWWKDWREMHFWLRQZDVZLWKGUDZQ $Q\PRGLILFDWLRQVDPHQGPHQWVVXSSOHPHQWVDQG

  UHVWDWHPHQWV WR WKH $VVXPHG &RQWUDFWV WKDW PD\ KDYH EHHQ H[HFXWHG E\ WKH 'HEWRU GXULQJ WKH

  &KDSWHU&DVHVKDOOQRWEHGHHPHGWRDOWHUWKHSUHSHWLWLRQQDWXUHRIWKH$VVXPHG&RQWUDFWVRU

  WKHYDOLGLW\SULRULW\RUDPRXQWRIDQ\&ODLPVWKDWPD\DULVHLQFRQQHFWLRQWKHUHZLWK$VVXPSWLRQ

  RIDQ\$VVXPHG&RQWUDFWSXUVXDQWWRWKH3ODQDQGIXOOSD\PHQWRIDQ\DSSOLFDEOH&XUHSXUVXDQW

  WRWKH3ODQVKDOOUHVXOWLQWKHIXOOUHOHDVHDQGVDWLVIDFWLRQRIDQ\&XUHV&ODLPVRUGHIDXOWVZKHWKHU

  PRQHWDU\ RU QRQPRQHWDU\ LQFOXGLQJ GHIDXOWV RI SURYLVLRQV UHVWULFWLQJ WKH FKDQJH LQ FRQWURO RU

  RZQHUVKLSLQWHUHVWFRPSRVLWLRQRURWKHUEDQNUXSWF\UHODWHGGHIDXOWVDULVLQJXQGHUDQ\DVVXPHG

  ([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHDWDQ\WLPHSULRUWRWKHHIIHFWLYHGDWHRIDVVXPSWLRQ

                         &RPSURPLVHVDQG6HWWOHPHQWV8QGHUDQGLQ&RQQHFWLRQZLWKWKH3ODQ

      86& E  $OORIWKHVHWWOHPHQWVDQGFRPSURPLVHVSXUVXDQWWRDQGLQFRQQHFWLRQ

  ZLWKWKH3ODQFRPSO\ZLWKWKHUHTXLUHPHQWVRIVHFWLRQ E  RIWKH%DQNUXSWF\&RGHDQG

  %DQNUXSWF\5XOH

                         'HEWRU5HOHDVH([FXOSDWLRQDQG,QMXQFWLRQV 86& E 7KH

  'HEWRU 5HOHDVH ([FXOSDWLRQ DQG ,QMXQFWLRQ SURYLVLRQV SURYLGHG LQ WKH 3ODQ L  DUH ZLWKLQ WKH

  MXULVGLFWLRQ RI WKH %DQNUXSWF\ &RXUW XQGHU  86&   LL  DUH LQWHJUDO HOHPHQWV RI WKH

  WUDQVDFWLRQVLQFRUSRUDWHGLQWRWKH3ODQDQGLQH[WULFDEO\ERXQGZLWKWKHRWKHUSURYLVLRQVRIWKH

  3ODQ LLL FRQIHUPDWHULDOEHQHILWRQDQGDUHLQWKHEHVWLQWHUHVWVRIWKH'HEWRULWV(VWDWHDQGLWV
                                    
  
   See Notice of Withdrawal of James Dondero’s Objection Debtor’s Proposed Assumption of Contracts and Cure
  Amounts Proposed in Connection Therewith>'RFNHW1R@


                                                     
  '2&6B6)

                                                                                              000051
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 49 of
                                                                             Page  49161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 62 of 648 PageID 2749




  FUHGLWRUV LY  DUH IDLU HTXLWDEOH DQG UHDVRQDEOH Y  DUH JLYHQ DQG PDGH DIWHU GXH QRWLFH DQG

  RSSRUWXQLW\ IRU KHDULQJ YL  VDWLVI\ WKH UHTXLUHPHQWV RI %DQNUXSWF\ 5XOH  DQG YLL  DUH

  FRQVLVWHQWZLWKWKH%DQNUXSWF\&RGHDQGRWKHUDSSOLFDEOHODZDQGDVVHWIRUWKEHORZ

                         'HEWRU5HOHDVH6HFWLRQ,;'RIWKH3ODQSURYLGHVIRUWKH'HEWRU¶VUHOHDVH

  RI WKH 'HEWRU¶V DQG (VWDWH¶V FODLPV DJDLQVW WKH 5HOHDVHG 3DUWLHV  5HOHDVHV E\ D GHEWRU DUH

  GLVFUHWLRQDU\DQGFDQEHSURYLGHGE\DGHEWRUWRSHUVRQVZKRKDYHSURYLGHGFRQVLGHUDWLRQWRWKH

  'HEWRUDQGLWVHVWDWHSXUVXDQWWRVHFWLRQ E  $ RIWKH%DQNUXSWF\&RGH&RQWUDU\WRWKH

  REMHFWLRQVUDLVHGE\0U'RQGHURDQGFHUWDLQRIWKH'RQGHUR5HODWHG(QWLWLHVWKH'HEWRU5HOHDVH

  LVDSSURSULDWHO\OLPLWHGWRUHOHDVHFODLPVKHOGE\WKH'HEWRUDQGGRHVQRWSXUSRUWWRUHOHDVHWKH

  FODLPVKHOGE\WKH&ODLPDQW7UXVW/LWLJDWLRQ6XE7UXVWRURWKHUWKLUGSDUWLHV7KH3ODQGRHVQRW

  SXUSRUWWRUHOHDVHDQ\FODLPVKHOGE\WKLUGSDUWLHVDQGWKH%DQNUXSWF\&RXUWILQGVWKDWWKH'HEWRU

  5HOHDVH LV QRW D ³GLVJXLVHG´ UHOHDVH RI DQ\ WKLUG SDUW\ FODLPV DV DVVHUWHG E\ FHUWDLQ REMHFWLQJ

  SDUWLHV7KHOLPLWHGVFRSHRIWKH'HEWRU5HOHDVHLQWKH3ODQZDVH[WHQVLYHO\QHJRWLDWHGZLWKWKH

  &RPPLWWHH SDUWLFXODUO\ ZLWK WKH UHVSHFW WR WKH 'HEWRU¶V FRQGLWLRQDO UHOHDVH RI FODLPV DJDLQVW

  HPSOR\HHVDVLGHQWLILHGLQWKH3ODQDQGWKH3ODQ¶VFRQGLWLRQVDQGWHUPVRIVXFKUHOHDVHV7KH

  3ODQGRHVQRWUHOHDVH L DQ\REOLJDWLRQVRIDQ\SDUW\XQGHUWKH3ODQRUDQ\GRFXPHQWLQVWUXPHQW

  RUDJUHHPHQWH[HFXWHGWRLPSOHPHQWWKH3ODQ LL WKHULJKWVRUREOLJDWLRQVRIDQ\FXUUHQWHPSOR\HH

  RIWKH'HEWRUXQGHUDQ\HPSOR\PHQWDJUHHPHQWRUSODQ LLL WKHULJKWVRIWKH'HEWRUZLWKUHVSHFW

  WRDQ\FRQILGHQWLDOLW\SURYLVLRQVRUFRYHQDQWVUHVWULFWLQJFRPSHWLWLRQLQIDYRURIWKH'HEWRUXQGHU

  DQ\HPSOR\PHQWDJUHHPHQWZLWKDFXUUHQWRUIRUPHUHPSOR\HHRIWKH'HEWRU LY DQ\$YRLGDQFH

  $FWLRQVRU Y DQ\&DXVHVRI$FWLRQDULVLQJIURPZLOOIXOPLVFRQGXFWFULPLQDOPLVFRQGXFWDFWXDO



                                                      
  '2&6B6)

                                                                                                000052
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 50 of
                                                                             Page  50161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 63 of 648 PageID 2750




  IUDXGRUJURVVQHJOLJHQFHRIVXFKDSSOLFDEOH5HOHDVHG3DUW\DVGHWHUPLQHGE\)LQDO2UGHURIWKH

  %DQNUXSWF\&RXUWRUDQ\RWKHUFRXUWRIFRPSHWHQWMXULVGLFWLRQ7KH'HEWRU5HOHDVHDOVRFRQWDLQV

  FRQGLWLRQVWRVXFKUHOHDVHVDVVHWIRUWKLQ$UWLFOH;'RIWKH3ODQZLWKUHVSHFWWRHPSOR\HHV WKH

  ³5HOHDVH &RQGLWLRQV´   8QWLO WKH DQ HPSOR\HH VDWLVILHV WKH 5HOHDVH &RQGLWLRQV RU WKH 5HOHDVH

  &RQGLWLRQV RWKHUZLVH WHUPLQDWH DQ\ FODLPV DJDLQVW VXFK HPSOR\HH ZLOO EH WROOHG VR WKDW LI WKH

  5HOHDVH&RQGLWLRQVDUHQRWPHWWKH/LWLJDWLRQ7UXVWHHPD\SXUVXHFODLPVDJDLQVWDQHPSOR\HHDWD

  ODWHUGDWH7KHHYLGHQFHEHIRUHWKH%DQNUXSWF\&RXUWLQFOXGLQJEXWQRWOLPLWHGWR0U6HHU\¶V

  WHVWLPRQ\GHPRQVWUDWHVWKDWWKH'HEWRULVQRWDZDUHRIDQ\FODLPVDJDLQVWDQ\RIWKH5HOHDVHG

  3DUWLHVWKDWWKH5HOHDVHG3DUWLHVKDYHEHHQLQVWUXPHQWDOLQDVVLVWLQJWKH'HEWRU¶VHIIRUWVWRZDUG

  FRQILUPDWLRQ RI WKH 3ODQ DQG WKDW WKHUHIRUH WKH UHOHDVHV DUH D quid pro quo IRU WKH 5HOHDVHG

  3DUWLHV¶ VLJQLILFDQW FRQWULEXWLRQV WR D KLJKO\ FRPSOH[ DQG FRQWHQWLRXV UHVWUXFWXULQJ  7KH

  &RPPLWWHH ZKRVH PHPEHUV KROG DSSUR[LPDWHO\  PLOOLRQ LQ FODLPV DJDLQVW WKH (VWDWH LV

  KLJKO\VRSKLVWLFDWHGDQGLVUHSUHVHQWHGE\KLJKO\VRSKLVWLFDWHGSURIHVVLRQDOVDQGKDVDFWLYHO\DQG

  YLJRURXVO\ QHJRWLDWHG WKH WHUPV RI WKH 'HEWRU 5HOHDVH ZKLFK ZDV WKH VXEMHFW RI VLJQLILFDQW

  FRQWURYHUV\DWWKH,QLWLDO'LVFORVXUH6WDWHPHQWKHDULQJKHOGE\WKH%DQNUXSWF\&RXUWRQ2FWREHU

  

                         ([FXOSDWLRQ  6HFWLRQ ,;& RI WKH 3ODQ SURYLGHV IRU WKH H[FXOSDWLRQ RI

  FHUWDLQ ([FXOSDWHG 3DUWLHV WR WKH H[WHQW SURYLGHG WKHUHLQ WKH ³([FXOSDWLRQ 3URYLVLRQ´   $V

  H[SODLQHGEHORZWKH([FXOSDWLRQ3URYLVLRQLVDSSURSULDWHXQGHUWKHXQLTXHFLUFXPVWDQFHVRIWKLV

  OLWLJLRXV&KDSWHU&DVHDQGFRQVLVWHQWZLWKDSSOLFDEOH)LIWK&LUFXLWSUHFHGHQW)LUVWZLWKUHVSHFW

  WRWKH,QGHSHQGHQW'LUHFWRUVWKHLUDJHQWVDQGWKHLUDGYLVRUVLQFOXGLQJDQ\HPSOR\HHVDFWLQJDW



                                                       
  '2&6B6)

                                                                                               000053
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 51 of
                                                                             Page  51161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 64 of 648 PageID 2751




  WKHLU GLUHFWLRQ WKH %DQNUXSWF\ &RXUW ILQGV DQG FRQFOXGHV WKDW LW KDV DOUHDG\ H[FXOSDWHG WKHVH

  SDUWLHVIRUDFWVRWKHUWKDQZLOOIXOPLVFRQGXFWDQGJURVVQHJOLJHQFHSXUVXDQWWRWKH-DQXDU\2UGHU

  7KH-DQXDU\2UGHUZDVVSHFLILFDOO\DJUHHGWRE\0U'RQGHURZKRZDVLQFRQWURORIWKH'HEWRU

  XSXQWLOHQWU\RIWKH-DQXDU\2UGHU7KH-DQXDU\2UGHUZDVQRWDSSHDOHG,QDGGLWLRQWRWKH

  DSSRLQWPHQWRIWKH,QGHSHQGHQW'LUHFWRUVLQDQDOUHDG\FRQWHQWLRXVDQGOLWLJLRXVFDVHWKH-DQXDU\

  2UGHUVHWWKHVWDQGDUGRIFDUHIRUWKH,QGHSHQGHQW'LUHFWRUVDQGVSHFLILFDOO\H[FXOSDWHGWKHPIRU

  QHJOLJHQFH0U6HHU\DQG0U'XEHOHDFKWHVWLILHGWKDWWKH\KDGLQSXWLQWRWKHFRQWHQWVRIWKH

  -DQXDU\2UGHUDQGZRXOGQRWKDYHDJUHHGWRWKHLUDSSRLQWPHQWDV,QGHSHQGHQW'LUHFWRUVLIWKH

  -DQXDU\2UGHUGLGQRWLQFOXGHWKHSURWHFWLRQVVHWIRUWKLQSDUDJUDSKRIWKH-DQXDU\2UGHU

  3DUDJUDSK  RI WKH -DQXDU\  2UGHU   UHTXLUHV WKDW SDUWLHV ZLVKLQJ WR VXH WKH ,QGHSHQGHQW

  'LUHFWRUVRUWKHLUDJHQWVDQGDGYLVRUVPXVWILUVWVHHNDSSURYDOIURPWKH%DQNUXSWF\&RXUWEHIRUH

  GRLQJVR  VHWVWKHVWDQGDUGRIFDUHIRUWKH,QGHSHQGHQW'LUHFWRUVGXULQJWKH&KDSWHU&DVH

  DQG H[FXOSDWHG WKH ,QGHSHQGHQW 'LUHFWRUV IRU DFWV RWKHU WKDQ ZLOOIXO PLVFRQGXFW RU JURVV

  QHJOLJHQFH  RQO\SHUPLWVVXLWVDJDLQVWWKH,QGHSHQGHQW'LUHFWRUVWRSURFHHGIRUFRORUDEOHFODLPV

  RIZLOOIXOPLVFRQGXFWDQGJURVVQHJOLJHQFHXSRQRUGHURIWKH%DQNUXSWF\&RXUWDQG  GRHVQRW

  H[SLUHE\LWVWHUPV

                         ([LVWLQJ([FXOSDWLRQRI,QGHSHQGHQW'LUHFWRUV7KH%DQNUXSWF\&RXUW

  DOVRILQGVDQGFRQFOXGHVWKDWLWKDVDOUHDG\H[FXOSDWHG0U6HHU\DFWLQJLQWKHFDSDFLW\DV&KLHI

  ([HFXWLYH2IILFHUDQG&KLHI5HVWUXFWXULQJ2IILFHUSXUVXDQWWRWKH-XO\2UGHU7KH%DQNUXSWF\

  &RXUWFRQFOXGHVLWVSUHYLRXVDSSURYDORIWKHH[FXOSDWLRQRIWKH,QGHSHQGHQW'LUHFWRUVWKHLUDJHQWV

  DGYLVRUVDQGHPSOR\HHVZRUNLQJDWWKHLUGLUHFWLRQSXUVXDQWWRWKH-DQXDU\2UGHUDQGWKH&KLHI



                                                     
  '2&6B6)

                                                                                             000054
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 52 of
                                                                             Page  52161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 65 of 648 PageID 2752




  ([HFXWLYH2IILFHUDQG&KLHI5HVWUXFWXULQJ2IILFHUSXUVXDQWWRWKH-XO\2UGHUFRQVWLWXWHVWKH

  ODZRIWKLVFDVHDQGDUHres judicataSXUVXDQWWRIn re Republic Supply Co. v. Shoaf)G

      WK&LU 7KH-DQXDU\2UGHUDQG-XO\2UGHUFDQQRWEHFROODWHUDOO\DWWDFNHGEDVHGRQ

  WKHREMHFWRUV¶REMHFWLRQWRWKHH[FXOSDWLRQRIWKH,QGHSHQGHQW'LUHFWRUVWKHLUDJHQWVDQGDGYLVRUV

  LQFOXGLQJDQ\HPSOR\HHVDFWLQJDWWKHLUGLUHFWLRQDVZHOODVWKH&KLHI([HFXWLYH2IILFHUDQG&KLHI

  5HVWUXFWXULQJ2IILFHUWKDWWKH%DQNUXSWF\&RXUWDOUHDG\DSSURYHGSXUVXDQWWRWKH-DQXDU\2UGHU

  DQGWKH-XO\2UGHU

                         7KH ([FXOSDWLRQ 3URYLVLRQ &RPSOLHV ZLWK $SSOLFDEOH /DZ  6HSDUDWH

  DQGDSDUWIURPWKHres judicata HIIHFWRIWKH-DQXDU\2UGHUDQGWKH-XO\2UGHUWKH%DQNUXSWF\

  &RXUWDOVRILQGVDQGFRQFOXGHVWKDWWKH([FXOSDWLRQ3URYLVLRQLVFRQVLVWHQWZLWKDSSOLFDEOHODZ

  LQFOXGLQJIn re Pacific Lumber Co)G WK&LU IRUVHYHUDOUHDVRQV

            D     )LUVW WKH VWDWXWRU\ EDVLV IRU Pacific Lumber’V GHQLDO RI H[FXOSDWLRQ IRU FHUWDLQ
                    SDUWLHVRWKHUWKDQDFUHGLWRUV¶FRPPLWWHHDQGLWVPHPEHUVLVWKDWVHFWLRQ H RI
                    WKH%DQNUXSWF\&RGH³RQO\UHOHDVHVWKHGHEWRUQRWFROLDEOHWKLUGSDUWLHV´Pacific
                    Lumber  )G DW   +RZHYHU Pacific Lumber GRHV QRW SURKLELW DOO
                    H[FXOSDWLRQV XQGHU WKH %DQNUXSWF\ &RGH DQG WKH FRXUW LQ VXFK FDVH VSHFLILFDOO\
                    DSSURYHG WKH H[FXOSDWLRQV RI D FUHGLWRUV¶ FRPPLWWHH DQG LWV PHPEHUV RQ WKH
                    JURXQGVWKDW³86& F ZKLFKOLVWVWKHFUHGLWRUV¶FRPPLWWHH¶VSRZHUV
                    LPSOLHVFRPPLWWHHPHPEHUVKDYHTXDOLILHGLPPXQLW\IRUDFWLRQVZLWKLQWKHVFRSH
                    RIWKHLUGXWLHV«>,@IPHPEHUVRIWKHFRPPLWWHHFDQEHVXHGE\SHUVRQVXQKDSS\
                    ZLWKWKHFRPPLWWHH¶VSHUIRUPDQFHGXULQJWKHFDVHRUXQKDSS\ZLWKWKHRXWFRPHRI
                    WKH FDVH LW ZLOO EH H[WUHPHO\ GLIILFXOW WR ILQG PHPEHUV WR VHUYH RQ DQ RIILFLDO
                    FRPPLWWHH´Pacific Lumber)GDW TXRWLQJ/DZUHQFH3.LQJHWDO
                    &ROOLHU RQ %DQNUXSWF\  >@>E@ WK (G @   Pacific Lumber’s
                    UDWLRQDOH IRU SHUPLWWHG H[FXOSDWLRQ RI FUHGLWRUV¶ FRPPLWWHHV DQG WKHLU PHPEHUV
                     ZKLFK ZDV FOHDUO\ SROLF\EDVHG DQG EDVHG RQ D FUHGLWRUV¶ FRPPLWWHH TXDOLILHG
                    LPPXQLW\IORZLQJIURPWKHLUGXWLHVXQGHUVHFWLRQ F RIWKH%DQNUXSWF\&RGH
                    DQGWKHLUGLVLQWHUHVWHGQHVVDQGLPSRUWDQFHLQFKDSWHUFDVHV GRHVQRWSUHFOXGH
                    H[FXOSDWLRQWRRWKHUSDUWLHVLQDSDUWLFXODUFKDSWHUFDVHWKDWSHUIRUPVLPLODUUROHV
                    WR D FUHGLWRUV¶ FRPPLWWHH DQG LWV PHPEHUV  7KH ,QGHSHQGHQW 'LUHFWRUV DQG E\
                    H[WHQVLRQWKH&KLHI([HFXWLYH2IILFHUDQG&KLHI5HVWUXFWXULQJ2IILFHUZHUHQRW

                                                        
  '2&6B6)

                                                                                                  000055
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                53 of
                                                                                   53161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 66 of 648 PageID 2753



                    SDUWRIWKH'HEWRU¶VHQWHUSULVHSULRUWRWKHLUDSSRLQWPHQWE\WKH%DQNUXSWF\&RXUW
                    XQGHU WKH -DQXDU\  2UGHU  7KH %DQNUXSWF\ &RXUW DSSRLQWHG WKH ,QGHSHQGHQW
                    'LUHFWRUV LQ OLHX RI D FKDSWHU  WUXVWHH WR DGGUHVV ZKDW WKH %DQNUXSWF\ &RXUW
                    SHUFHLYHGDVVHULRXVFRQIOLFWVRILQWHUHVWDQGILGXFLDU\GXW\FRQFHUQVZLWKWKHWKHQ
                    H[LVWLQJPDQDJHPHQWSULRUWR-DQXDU\DVLGHQWLILHGE\WKH&RPPLWWHH,Q
                    DGGLWLRQWKH%DQNUXSWF\&RXUWILQGVWKDWWKH,QGHSHQGHQW'LUHFWRUVH[SHFWHGWREH
                    H[FXOSDWHG IURP FODLPV RI QHJOLJHQFH DQG ZRXOG OLNHO\ KDYH EHHQ XQZLOOLQJ WR
                    VHUYH LQ FRQWHQWLRXV FDVHVDEVHQWH[FXOSDWLRQ 7KHXQFRQWURYHUWHG WHVWLPRQ\RI
                    0U6HHU\DQG0U'XEHOGHPRQVWUDWHVWKDWWKH,QGHSHQGHQW'LUHFWRUVZRXOGQRW
                    KDYHDJUHHGWRDFFHSWWKHLUUROHVZLWKRXWWKHH[FXOSDWLRQDQGJDWHNHHSHUSURYLVLRQ
                    LQWKH-DQXDU\2UGHU0U'XEHODOVRWHVWLILHGDVWRWKHLQFUHDVLQJLPSRUWDQWUROH
                    WKDWLQGHSHQGHQWGLUHFWRUVDUHSOD\LQJLQFRPSOH[FKDSWHUUHVWUXFWXULQJVDQGWKDW
                    XQOHVVLQGHSHQGHQWGLUHFWRUVFRXOGEHDVVXUHGRIH[FXOSDWLRQIRUVLPSOHQHJOLJHQFH
                    LQFRQWHQWLRXVEDQNUXSWF\FDVHVWKH\ZRXOGEHUHOXFWDQWWRDFFHSWDSSRLQWPHQWLQ
                    FKDSWHUFDVHVZKLFKZRXOGDGYHUVHO\DIIHFWWKHFKDSWHUUHVWUXFWXULQJSURFHVV
                    7KH %DQNUXSWF\ &RXUW FRQFOXGHV WKDW WKH ,QGHSHQGHQW 'LUHFWRUV ZHUH DSSRLQWHG
                    XQGHUWKH-DQXDU\2UGHULQRUGHUWRDYRLGWKHDSSRLQWPHQWRIDFKDSWHUWUXVWHH
                    DQG DUH DQDORJRXV WR D FUHGLWRUV¶ FRPPLWWHH UDWKHU WKDQ DQ LQFXPEHQW ERDUG RI
                    GLUHFWRUV  7KH %DQNUXSWF\ &RXUW DOVR FRQFOXGHV WKDW LI LQGHSHQGHQW GLUHFWRUV
                    FDQQRWEHDVVXUHGRIH[FXOSDWLRQIRUVLPSOHQHJOLJHQFHLQFRQWHQWLRXVEDQNUXSWF\
                    FDVHVWKH\PD\QRWEHZLOOLQJWRVHUYHLQWKDWFDSDFLW\%DVHGXSRQWKHIRUHJRLQJ
                    WKH %DQNUXSWF\ &RXUW FRQFOXGHV WKDW Pacific Lumber’s SROLF\ RI H[FXOSDWLQJ
                    FUHGLWRUV¶ FRPPLWWHHV DQG WKHLU PHPEHUV IURP ³EHLQJ VXHG E\ SHUVRQV XQKDSS\
                    ZLWKWKHFRPPLWWHH¶VSHUIRUPDQFHGXULQJWKHFDVHRUXQKDSS\ZLWKWKHRXWFRPHRI
                    WKHFDVH´LVDSSOLFDEOHWRWKH,QGHSHQGHQW'LUHFWRUVLQWKLV&KDSWHU&DVH 

           E      6HFRQG WKH %DQNUXSWF\ &RXUW DOVR FRQFOXGHV WKDW Pacific Lumber GRHV QRW
                    SUHFOXGH WKH H[FXOSDWLRQ RI SDUWLHV LI WKHUH LV D VKRZLQJ WKDW ³FRVWV >WKDW@ WKH
                    UHOHDVHGSDUWLHVPLJKWLQFXUGHIHQGLQJDJDLQVWVXFKVXLWVDOOHJLQJVXFKQHJOLJHQFH
                    DUHOLNHO\WRVZDPSHLWKHUWKH([FXOSDWHG3DUWLHVRUWKHUHRUJDQL]DWLRQ´Pacific
                    LumbeU)GDW,IHYHUWKHUHZDVDULVNRIWKDWKDSSHQLQJLQDFKDSWHU
                    UHRUJDQL]DWLRQLWLVWKLVRQH0U6HHU\FUHGLEO\WHVWLILHGWKDW0U'RQGHURVWDWHG
                    RXWVLGHWKHFRXUWURRPWKDWLI0U'RQGHUR¶VSRWSODQGRHVQRWJHWDSSURYHGWKDW
                    0U'RQGHURZLOO³EXUQWKHSODFHGRZQ´7KH%DQNUXSWF\&RXUWFDQHDVLO\H[SHFW
                    WKDWWKHSURSRVHG([FXOSDWHG3DUWLHVPLJKWH[SHFWWRLQFXUFRVWVWKDWFRXOGVZDPS
                    WKHPDQGWKHUHRUJDQL]DWLRQEDVHGRQWKHSULRUOLWLJLRXVFRQGXFWRI0U'RQGHUR
                    DQGKLVFRQWUROOHGHQWLWLHVWKDWMXVWLI\WKHLULQFOXVLRQLQWKH([FXOSDWLRQ3URYLVLRQ




                                     
  
   7KHVDPHUHDVRQLQJDSSOLHVWRWKHLQFOXVLRQRI6WUDQGLQWKH([FXOSDWLRQ3URYLVLRQEHFDXVH6WUDQGLVWKHJHQHUDO
  SDUWQHURIWKH'HEWRUWKURXJKZKLFKHDFKRIWKH,QGHSHQGHQW%RDUGPHPEHUVDFW


                                                        
  '2&6B6)

                                                                                                    000056
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 54 of
                                                                             Page  54161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 67 of 648 PageID 2754




                         ,QMXQFWLRQ  6HFWLRQ ,;' RI WKH 3ODQ SURYLGHV IRU D 3ODQ LQXQFWLRQ WR

  LPSOHPHQW DQG HQIRUFH WKH 3ODQ¶V UHOHDVH GLVFKDUJH DQG UHOHDVH SURYLVLRQV WKH ³,QMXQFWLRQ

  3URYLVLRQ´ 7KH,QMXQFWLRQ3URYLVLRQLVQHFHVVDU\WRLPSOHPHQWWKHSURYLVLRQVLQWKH3ODQ0U

  6HHU\WHVWLILHGWKDWWKH&ODLPDQW7UXVWHHZLOOPRQHWL]HWKH'HEWRU¶VDVVHWVLQRUGHUWRPD[LPL]H

  WKHLUYDOXH,QRUGHUWRDFFRPSOLVKWKLVJRDOWKH&ODLPDQW7UXVWHHQHHGVWREHDEOHWRSXUVXHWKLV

  REMHFWLYH ZLWKRXW WKH LQWHUIHUHQFH DQG KDUDVVPHQW RI 0U 'RQGHUR DQG KLV UHODWHG HQWLWLHV

  LQFOXGLQJWKH'RQGHUR5HODWHG(QWLWLHV0U6HHU\DOVRWHVWLILHGWKDWLIWKH&ODLPDQW7UXVWZDV

  VXEMHFWWRLQWHUIHUHQFHE\0U'RQGHURLWZRXOGWDNHDGGLWLRQDOWLPHWRPRQHWL]HWKH'HEWRU¶V

  DVVHWV DQG WKRVH DVVHWV FRXOG EH PRQHWL]HG IRU OHVV PRQH\ WR WKH GHWULPHQW RI WKH 'HEWRU¶V

  FUHGLWRUV7KH%DQNUXSWF\&RXUWILQGVDQGFRQFOXGHVWKDWWKH,QMXQFWLRQ3URYLVLRQLVFRQVLVWHQW

  ZLWKDQGSHUPLVVLEOHXQGHU%DQNUXSWF\&RGHVHFWLRQV D  D   D DQG F DQG

    7KH %DQNUXSWF\ &RXUW UHMHFWV DVVHUWLRQV E\ FHUWDLQ REMHFWLQJ SDUWLHV WKDW WKH ,QMXQFWLRQ

  3URYLVLRQFRQVWLWXWHVD³WKLUGSDUW\UHOHDVH´7KH,QMXQFWLRQ3URYLVLRQLVDSSURSULDWHXQGHUWKH

  FLUFXPVWDQFHV RI WKLV &KDSWHU  &DVH DQG FRPSOLHV ZLWK DSSOLFDEOH EDQNUXSWF\ ODZ  7KH

  %DQNUXSWF\&RXUWDOVRFRQFOXGHVWKDWWKHWHUPV³LPSOHPHQWDWLRQ´DQG³FRQVXPPDWLRQ´DUHQHLWKHU

  YDJXHQRUDPELJXRXV

                         *DWHNHHSHU 3URYLVLRQ  6HFWLRQ ,;) RI WKH 3ODQ FRQWDLQV D SURYLVLRQ

  FRQWDLQHGLQSDUDJUDSK$$RIWKLV&RQILUPDWLRQ2UGHUDQGZKLFKWKH'HEWRUKDVUHIHUUHGWRDVD

  JDWHNHHSHU SURYLVLRQ WKH ³*DWHNHHSHU 3URYLVLRQ´   7KH *DWHNHHSHU 3URYLVLRQ UHTXLUHV WKDW

  (QMRLQHG3DUWLHVILUVWVHHNDSSURYDORIWKH%DQNUXSWF\&RXUWEHIRUHWKH\PD\FRPPHQFHDQDFWLRQ

  DJDLQVW 3URWHFWHG 3DUWLHV  7KHUHDIWHU LI WKH %DQNUXSWF\ &RXUW GHWHUPLQHV WKDW WKH DFWLRQ LV



                                                       
  '2&6B6)

                                                                                                000057
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 55 of
                                                                             Page  55161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 68 of 648 PageID 2755




  FRORUDEOHWKH%DQNUXSWF\&RXUWPD\LILWKDVMXULVGLFWLRQDGMXGLFDWHWKHDFWLRQ7KH%DQNUXSWF\

  &RXUWILQGVWKDWWKHLQFOXVLRQRIWKH*DWHNHHSHU3URYLVLRQLVFULWLFDOWRWKHHIIHFWLYHDQGHIILFLHQW

  DGPLQLVWUDWLRQ LPSOHPHQWDWLRQ DQG FRQVXPPDWLRQ RI WKH 3ODQ  7KH %DQNUXSWF\ &RXUW DOVR

  FRQFOXGHVWKDWWKH%DQNUXSWF\&RXUWKDVWKHVWDWXWRU\DXWKRULW\DVVHWIRUWKEHORZWRDSSURYHWKH

  *DWHNHHSHU3URYLVLRQ

                         )DFWXDO6XSSRUWIRU*DWHNHHSHU3URYLVLRQ7KHIDFWVVXSSRUWLQJWKHQHHG

  IRUWKH*DWHNHHSHU3URYLVLRQDUHDVIROORZV$VGLVFXVVHGHDUOLHULQWKLV&RQILUPDWLRQ2UGHUSULRU

  WR WKH FRPPHQFHPHQW RI WKH 'HEWRU¶V EDQNUXSWF\ FDVH DQG ZKLOH XQGHU WKH GLUHFWLRQ RI 0U

  'RQGHURWKH'HEWRUKDGEHHQLQYROYHGLQDP\ULDGRIOLWLJDWLRQVRPHRIZKLFKKDGJRQHRQIRU

  \HDUVDQGLQVRPHFDVHVRYHUDGHFDGH6XEVWDQWLDOO\DOORIWKHFUHGLWRUVLQWKLVFDVHDUHHLWKHU

  SDUWLHV ZKR ZHUH HQJDJHG LQ OLWLJDWLRQ ZLWK WKH 'HEWRU SDUWLHV ZKR UHSUHVHQWHG WKH 'HEWRU LQ

  FRQQHFWLRQZLWKVXFKOLWLJDWLRQDQGKDGQRWEHHQSDLGRUWUDGHFUHGLWRUVZKRSURYLGHGOLWLJDWLRQ

  UHODWHG VHUYLFHV WR WKH 'HEWRU  'XULQJ WKH ODVW VHYHUDO PRQWKV 0U 'RQGHUR DQG WKH 'RQGHUR

  5HODWHG(QWLWLHVKDYHKDUDVVHGWKH'HEWRUZKLFKKDVUHVXOWHGLQIXUWKHUVXEVWDQWLDOFRVWO\DQG

  WLPHFRQVXPLQJ OLWLJDWLRQ IRU WKH 'HEWRU  6XFK OLWLJDWLRQ LQFOXGHV L  HQWU\ RI D WHPSRUDU\

  UHVWUDLQLQJ RUGHU DQG SUHOLPLQDU\ LQMXQFWLRQ DJDLQVW 0U 'RQGHUR >$GY 3URF 1R 

  'RFNHW1RDQG@EHFDXVHRIDPRQJRWKHUWKLQJVKLVKDUDVVPHQWRI0U6HHU\DQGHPSOR\HHV

  DQG LQWHUIHUHQFH ZLWK WKH 'HEWRU¶V EXVLQHVV RSHUDWLRQV LL  D FRQWHPSW PRWLRQ DJDLQVW 0U

  'RQGHURIRUYLRODWLRQRIWKHWHPSRUDU\UHVWUDLQLQJRUGHUZKLFKPRWLRQLVVWLOOSHQGLQJEHIRUHWKH

  %DQNUXSWF\ &RXUW >$GY 3URF 1R 'RFNHW1R@ LLL DPRWLRQE\0U'RQGHUR¶V

  FRQWUROOHGLQYHVWRUVLQFHUWDLQ&/2VPDQDJHGE\WKH'HEWRUWKDWWKH%DQNUXSWF\&RXUWUHIHUUHGWR



                                                     
  '2&6B6)

                                                                                             000058
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 56 of
                                                                             Page  56161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 69 of 648 PageID 2756




  DVIULYRORXVDQGDZDVWHRIWKH%DQNUXSWF\&RXUW¶VWLPH>'RFNHW1R@ZKLFKZDVGHQLHGE\

  WKH&RXUW>'RFNHW1R@ LY PXOWLSOHSODQFRQILUPDWLRQREMHFWLRQVIRFXVHGRQHQVXULQJWKH

  'RQGHUR5HODWHG(QWLWLHVEHDEOHWRFRQWLQXHWKHLUOLWLJDWLRQDJDLQVWWKH'HEWRUDQGLWVVXFFHVVRUV

  SRVWFRQILUPDWLRQ>'RFNHW1RVDQG@ Y REMHFWLRQVWR

  WKHDSSURYDORIWKH'HEWRU¶VVHWWOHPHQWVZLWK$FLVDQG+DUERXU9HVWDQGVXEVHTXHQWDSSHDOVRIWKH

  %DQNUXSWF\&RXUW¶VRUGHUDSSURYLQJHDFKRIWKRVHVHWWOHPHQWV>'RFNHW1RVDQG@DQG

      YL DFRPSODLQWDQGLQMXQFWLRQVRXJKWDJDLQVW0U'RQGHUR¶VDIILOLDWHGHQWLWLHVWRSUHYHQWWKHP

  IURPYLRODWLQJWKH-DQXDU\2UGHUDQGHQWU\RIDUHVWUDLQLQJRUGHUDJDLQVWWKRVHHQWLWLHV>$GY3URF

  1R'RFNHW1R@ FROOHFWLYHO\WKH³'RQGHUR3RVW3HWLWLRQ/LWLJDWLRQ´ 

                         )LQGLQJV5HJDUGLQJ'RQGHUR3RVW3HWLWLRQ/LWLJDWLRQ7KH%DQNUXSWF\

  &RXUWILQGVWKDWWKH'RQGHUR3RVW3HWLWLRQ/LWLJDWLRQZDVDUHVXOWRI0U'RQGHURIDLOLQJWRREWDLQ

  FUHGLWRUVXSSRUWIRUKLVSODQSURSRVDODQGFRQVLVWHQWZLWKKLVFRPPHQWVDVVHWIRUWKLQ0U6HHU\¶V

  FUHGLEOHWHVWLPRQ\WKDWLI0U'RQGHUR¶VSODQSURSRVDOZDVQRWDFFHSWHGKHZRXOG³EXUQGRZQ

  WKHSODFH´7KH%DQNUXSWF\&RXUWFRQFOXGHVWKDWZLWKRXWDSSURSULDWHSURWHFWLRQVLQSODFHLQWKH

  IRUP RI WKH *DWHNHHSHU 3URYLVLRQ 0U 'RQGHUR DQG KLV UHODWHG HQWLWLHV ZLOO OLNHO\ FRPPHQFH

  OLWLJDWLRQDJDLQVWWKH3URWHFWHG3DUWLHVDIWHUWKH(IIHFWLYH'DWHDQGGRVRLQMXULVGLFWLRQVRWKHUWKDQ

  WKH%DQNUXSWF\&RXUWLQDQHIIRUWWRREWDLQDIRUXPZKLFK0U'RQGHURSHUFHLYHVZLOOEHPRUH

  KRVSLWDEOHWRKLVFODLPV7KH%DQNUXSWF\&RXUWDOVRILQGVEDVHGXSRQ0U6HHU\¶VWHVWLPRQ\WKDW

  WKHWKUHDWRIFRQWLQXHGOLWLJDWLRQE\0U'RQGHURDQGKLVUHODWHGHQWLWLHVDIWHUWKH(IIHFWLYH'DWH

  ZLOOLPSHGHHIIRUWVE\WKH&ODLPDQW7UXVWWRPRQHWL]HDVVHWVIRUWKHEHQHILWRIFUHGLWRUVDQGUHVXOW




                                                   
  '2&6B6)

                                                                                           000059
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 57 of
                                                                             Page  57161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 70 of 648 PageID 2757




  LQORZHUGLVWULEXWLRQVWRFUHGLWRUVEHFDXVHRIFRVWVDQGGLVWUDFWLRQVXFKOLWLJDWLRQRUWKHWKUHDWVRI

  VXFKOLWLJDWLRQZRXOGFDXVH

                         1HFHVVLW\RI*DWHNHHSHU3URYLVLRQ7KH%DQNUXSWF\&RXUWIXUWKHUILQGV

  WKDWXQOHVVWKH%DQNUXSWF\&RXUWDSSURYHVWKH*DWHNHHSHU3URYLVLRQWKH&ODLPDQW7UXVWHHDQGWKH

  &ODLPDQW7UXVW2YHUVLJKW%RDUGZLOOQRWEHDEOHWRREWDLQ' 2LQVXUDQFHWKHDEVHQFHRIZKLFK

  ZLOOSUHVHQWXQDFFHSWDEOHULVNVWRSDUWLHVFXUUHQWO\ZLOOLQJWRVHUYHLQVXFKUROHV7KH%DQNUXSWF\

  &RXUW KHDUG WHVWLPRQ\ IURP 0DUN 7DXEHU D 9LFH 3UHVLGHQW ZLWK $21 )LQDQFLDO 6HUYLFHV WKH

  'HEWRU¶VLQVXUDQFHEURNHU ³$21´ UHJDUGLQJKLVHIIRUWVWRREWDLQ' 2LQVXUDQFH0U7DXEHU

  FUHGLEO\WHVWLILHGWKDWRIDOOWKHLQVXUDQFHFDUULHUVWKDW$21DSSURDFKHGWRSURYLGH' 2LQVXUDQFH

  FRYHUDJHDIWHUWKH(IIHFWLYH'DWHWKHRQO\RQHZLOOLQJWRGRVRZLWKRXWDQH[FOXVLRQIRUFODLPV

  DVVHUWHG E\ 0U 'RQGHUR DQG KLV DIILOLDWHV RWKHUZLVH UHTXLUHV WKDW WKLV 2UGHU DSSURYH WKH

  *DWHNHHSHU3URYLVLRQ%DVHGRQWKHIRUHJRLQJWKH%DQNUXSWF\&RXUWILQGVWKDWWKH*DWHNHHSHU

  3URYLVLRQLVQHFHVVDU\DQGDSSURSULDWHLQOLJKWRIWKHKLVWRU\RIWKHFRQWLQXHGOLWLJLRXVQHVVRI0U

  'RQGHURDQGKLVUHODWHGHQWLWLHVLQWKLV&KDSWHU&DVHDQGQHFHVVDU\WRWKHHIIHFWLYHDQGHIILFLHQW

  DGPLQLVWUDWLRQ LPSOHPHQWDWLRQ DQG FRQVXPPDWLRQ RI WKH 3ODQ DQG LV DSSURSULDWH SXUVXDQW WR

  Carroll v. Abide (In re Carroll   )G  WK &LU    $SSURYDO RI WKH *DWHNHHSHU

  3URYLVLRQZLOOSUHYHQWEDVHOHVVOLWLJDWLRQGHVLJQHGPHUHO\WRKDUDVVWKHSRVWFRQILUPDWLRQHQWLWLHV

  FKDUJHGZLWKPRQHWL]LQJWKH'HEWRU¶VDVVHWVIRUWKHEHQHILWRILWVHFRQRPLFFRQVWLWXHQWVZLOODYRLG

  DEXVH RI WKH FRXUW V\VWHP DQG SUHHPSW WKH XVH RI MXGLFLDO WLPH WKDW SURSHUO\ FRXOG EH XVHG WR

  FRQVLGHU WKH PHULWRULRXV FODLPV RI RWKHU OLWLJDQWV  $Q\ VXLW DJDLQVW D 3URWHFWHG 3DUW\ ZRXOG

  HIIHFWLYHO\EHDVXLWDJDLQVWWKH'HEWRUDQGWKH'HEWRUPD\EHUHTXLUHGWRLQGHPQLI\WKH3URWHFWHG



                                                      
  '2&6B6)

                                                                                                000060
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 58 of
                                                                             Page  58161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 71 of 648 PageID 2758




  3DUWLHVXQGHUWKH/LPLWHG3DUWQHUVKLS$JUHHPHQWZKLFKZLOOUHPDLQLQHIIHFWWKURXJKWKH(IIHFWLYH

  'DWHRUWKRVHFHUWDLQIndemnification and Guaranty AgreementsGDWHG-DQXDU\EHWZHHQ

  6WUDQGWKH'HEWRUDQGHDFK,QGHSHQGHQW'LUHFWRUIROORZLQJWKH&RQILUPDWLRQ'DWHDVHDFKVXFK

  DJUHHPHQWZLOOEHDVVXPHGSXUVXDQWWR86&SXUVXDQWWRWKH3ODQ

                         6WDWXWRU\ $XWKRULW\ WR $SSURYH *DWHNHHSHU 3URYLVLRQ  7KH

  %DQNUXSWF\&RXUWILQGVLWKDVWKHVWDWXWRU\DXWKRULW\WRDSSURYHWKH*DWHNHHSHU3URYLVLRQXQGHU

  VHFWLRQV  D    E     E  DQG  D   7KH *DWHNHHSHU 3URYLVLRQ LV DOVR

  ZLWKLQ WKH VSLULW RI WKH 6XSUHPH &RXUW¶V ³%DUWRQ 'RFWULQH´ Barton v. Barbour,  86 

       7KH*DWHNHHSHU3URYLVLRQLVDOVRFRQVLVWHQWZLWKWKHQRWLRQRIDSUHILOLQJLQMXQFWLRQWR

  GHWHUYH[DWLRXVOLWLJDQWVWKDWKDVEHHQDSSURYHGE\WKH)LIWK&LUFXLWLQVXFKFDVHVDVBaum v. Blue

  Moon Ventures, LLC)G WK&LU DQGIn re Carroll,)G WK&LU

   

                         -XULVGLFWLRQWR,PSOHPHQW*DWHNHHSHU3URYLVLRQ7KH%DQNUXSWF\&RXUW

  ILQGVWKDWLWZLOOKDYHMXULVGLFWLRQDIWHUWKH(IIHFWLYH'DWHWRLPSOHPHQWWKH*DWHNHHSHU3URYLVLRQ

  DVSRVWFRQILUPDWLRQEDQNUXSWF\FRXUWMXULVGLFWLRQKDVEHHQLQWHUSUHWHGE\WKH)LIWK&LUFXLWXQGHU

  United States Brass Corp. v. Travelers Ins. Group, Inc. (In re United States Brass Corp.))G

   WK &LU   DQG EOP-Colonnade of Dallas Ltd. P’Ship v. Faulkner (In re Stonebridge

  Techs., Inc.))G WK&LU %DVHGXSRQWKHUDWLRQDOHRIWKH)LIWK&LUFXLWLQVillegas

  v. Schmidt)G WK&LU WKH%DQNUXSWF\&RXUW¶VMXULVGLFWLRQWRDFWDVD

  JDWHNHHSHUGRHVQRWYLRODWHStern v. Marshall.7KH%DQNUXSWF\&RXUW¶VGHWHUPLQDWLRQRIZKHWKHU




                                                   
  '2&6B6)

                                                                                          000061
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                59 of
                                                                                   59161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 72 of 648 PageID 2759




  DFODLPLVFRORUDEOHZKLFKWKH%DQNUXSWF\&RXUWKDVMXULVGLFWLRQWRGHWHUPLQHLVGLVWLQFWIURP

  ZKHWKHUWKH%DQNUXSWF\&RXUWZRXOGKDYHMXULVGLFWLRQWRDGMXGLFDWHDQ\FODLPLWILQGVFRORUDEOH

                         5HVROXWLRQRI2EMHFWLRQVRI6FRWW(OOLQJWRQDQG,VDDF/HYHQWRQ(DFK

  RI 6FRWW (OOLQJWRQ ³0U (OOLQJWRQ´  DQG ,VDDF /HYHQWRQ ³0U /HYHQWRQ´  HDFK D ³6HQLRU

  (PSOR\HH&ODLPDQW´ KDVDVVHUWHGFHUWDLQFODLPVIRUOLTXLGDWHGEXWXQSDLGERQXVDPRXQWVIRUWKH

  IROORZLQJSHULRGVDQGDVVHWIRUWKLQ([KLELW$WRWKDWFHUWDLQSenior Employees’

  Limited Objection to Debtor’s Fifth Amended Plan of Reorganization >'RFNHW 1R @ WKH

  ³6HQLRU(PSOR\HHV¶2EMHFWLRQ´  IRUHDFK RI 0U (OOLQJWRQ DQG 0U/HYHQWRQWKH³/LTXLGDWHG

  %RQXV&ODLPV´ 

           D      0U(OOLQJWRQKDVDVVHUWHG /LTXLGDWHG%RQXV &ODLPVLQWKH DJJUHJDWHDPRXQW RI
                     DQG 0U /HYHQWRQ KDV DVVHUWHG /LTXLGDWHG %RQXV &ODLPV LQ WKH
                    DJJUHJDWHDPRXQWRI0U(OOLQJWRQUHFHLYHGWZR%DOORWV ±D%DOORW
                    IRU&ODVVRIWKH3ODQDQGD%DOORWIRU&ODVVRIWKH3ODQ0U(OOLQJWRQFRPSOHWHG
                    DQGWLPHO\UHWXUQHGERWKRIVXFK%DOORWVYRWHGWRUHMHFWWKH3ODQDQGHOHFWHGWR
                    KDYHKLV&ODVV/LTXLGDWHG%RQXV&ODLPVWUHDWHGXQGHU&ODVVRIWKH3ODQVXEMHFW
                    WR WKH REMHFWLRQV DQG UHVHUYDWLRQV RI ULJKWV VHW IRUWK LQ WKH 6HQLRU (PSOR\HHV¶
                    2EMHFWLRQ,I0U(OOLQJWRQLVSHUPLWWHGWRHOHFW&ODVVWUHDWPHQWIRUKLV/LTXLGDWHG
                    %RQXV&ODLPVWKHQWKHPD[LPXPDPRXQWRIKLV/LTXLGDWHG%RQXV&ODLPVZLOOEH
                    

           E      0U/HYHQWRQUHFHLYHGWZR%DOORWV²D%DOORWIRU&ODVVRIWKH3ODQDQGD%DOORW
                    IRU&ODVVRIWKH3ODQ0U/HYHQWRQFRPSOHWHGDQGWLPHO\UHWXUQHGERWKRIVXFK
                    %DOORWVDQGYRWHGHDFKVXFK%DOORWVWRUHMHFWHGWKH3ODQ

           F      7KH6HQLRU(PSOR\HHV¶2EMHFWLRQDPRQJRWKHUWKLQJVREMHFWVWRWKH3ODQRQWKH
                    JURXQGVWKDWWKH'HEWRULPSURSHUO\GLVSXWHVWKHULJKWRI0U(OOLQJWRQWRHOHFW&ODVV
                     WUHDWPHQW IRU KLV /LTXLGDWHG %RQXV &ODLPV DQG 0U /HYHQWRQ¶V HQWLWOHPHQW WR
                    UHFHLYH&ODVV&RQYHQLHQFH&ODVVWUHDWPHQWIRUKLV/LTXLGDWHG%RQXV&ODLPV7KH
                    'HEWRUFRQWHQGHGWKDWQHLWKHU0U(OOLQJWRQRU0U/HYHQWRQZHUHHQWLWOHGWRHOHFW
                    WR UHFHLYH &ODVV  &RQYHQLHQFH &ODVV WUHDWPHQW RQ DFFRXQW RI WKHLU /LTXLGDWHG

                                      
  
   $VGHILQHGLQWKH3ODQ³%DOORW´PHDQVWKHIRUPV V GLVWULEXWHGWRKROGHUVRI,PSDLUHG&ODLPVRU(TXLW\,QWHUHVWV
  HQWLWOHGWRYRWHRQWKH3ODQRQZKLFKWRLQGLFDWHWKHLUDFFHSWDQFHRUUHMHFWLRQRIWKH3ODQ


                                                          
  '2&6B6)

                                                                                                      000062
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 60 of
                                                                             Page  60161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 73 of 648 PageID 2760



                    %RQXV &ODLPV XQGHU WKH WHUPV RI WKH 3ODQ WKH 'LVFORVXUH 6WDWHPHQW 2UGHU RU
                    DSSOLFDEOHODZ

           G      7KH'HEWRUDQG0U(OOLQJWRQDQG0U/HYHQWRQQHJRWLDWHGDWDUPV¶OHQJWKLQDQ
                    HIIRUW WR UHVROYH DOO LVVXHV UDLVHG LQ WKH 6HQLRU (PSOR\HH¶V 2EMHFWLRQ LQFOXGLQJ
                    ZKHWKHU RU QRW 0U (OOLQJWRQ DQG 0U /HYHQWRQ ZHUH HQWLWOHG WR &ODVV 
                    &RQYHQLHQFH&ODVVWUHDWPHQWRIWKHLU/LTXLGDWHG%RQXV&ODLPV$VDUHVXOWRIVXFK
                    QHJRWLDWLRQ WKH 'HEWRU 0U (OOLQJWRQ DQG 0U /HYHQWRQ KDYH DJUHHG WR WKH
                    VHWWOHPHQWGHVFULEHGLQ SDUDJUDSKV  H  WKURXJK  N  EHORZ DQGDSSURYHG DQG
                    HIIHFWXDWHGSXUVXDQWWRGHFUHWDOSDUDJUDSKV55WKURXJK66 WKH³6HQLRU(PSOR\HHV 
                    6HWWOHPHQW´ 

           H      8QGHUWKHWHUPVRIWKH6HQLRU(PSOR\HHV 6HWWOHPHQWWKH'HEWRUKDVWKHULJKWWR
                    HOHFWRQHRIWZRWUHDWPHQWVRIWKH/LTXLGDWHG%RQXV&ODLPVIRUD6HQLRU(PSOR\HH
                    &ODLPDQW  8QGHU WKH ILUVW WUHDWPHQW RSWLRQ ³2SWLRQ $´  WKH /LTXLGDWHG %RQXV
                    &ODLPVZLOOEHHQWLWOHGWREHWUHDWHGLQ&ODVVRIWKH3ODQDQGWKH/LTXLGDWHG%RQXV
                    &ODLPVZLOOEHHQWLWOHGWRUHFHLYHSD\PHQWLQDQDPRXQWHTXDOWRRIWKH
                    &ODVVDPRXQWRIWKH/LTXLGDWHG%RQXV&ODLPVVXEMHFWWRWKH/LTXLGDWHG%RQXV
                    &ODLPV EHFRPLQJ $OORZHG &ODLPV XQGHU WKH WHUPV RI WKH 3ODQ  8QGHU WKLV
                    FDOFXODWLRQ0U(OOLQJWRQZRXOGEHHQWLWOHGWRUHFHLYHRQDFFRXQWRI
                    KLV&ODVV&RQYHQLHQFH&ODVV&ODLPZKHQDQGDV$OORZHGXQGHUWKH3ODQDQG0U
                    /HYHQWRQ ZRXOG EH HQWLWOHG WR UHFHLYH  RQ DFFRXQW RI KLV &ODVV 
                    &RQYHQLHQFH&ODVV&ODLPZKHQDQGDV$OORZHGXQGHUWKH3ODQ,IKRZHYHUDQ\
                    SDUW\ LQ LQWHUHVW REMHFWV WR WKH DOORZDQFH RI WKH 6HQLRU (PSOR\HH &ODLPDQW V
                    /LTXLGDWHG%RQXV&ODLPVDQGGRHVQRWSUHYDLOLQVXFKREMHFWLRQWKHQVXFK6HQLRU
                    (PSOR\HH&ODLPDQWZLOOEHHQWLWOHGWRDSD\PHQWLQDQDPRXQWHTXDOWRRIKLV
                    $OORZHG/LTXLGDWHG%RQXV&ODLPV VXEMHFWLQWKHFDVHRI0U(OOLQJWRQWRWKHFDS
                    LPSRVHGRQ&ODVV&ODLPV ,QDGGLWLRQXQGHU2SWLRQ$HDFKRI0U(OOLQJWRQ
                    DQG0U/HYHQWRQZRXOGUHWDLQWKHLUUHVSHFWLYHULJKWVWRDVVHUWWKDWWKH/LTXLGDWHG
                    %RQXV &ODLPV DUH HQWLWOHG WR EH WUHDWHG DV $GPLQLVWUDWLYH ([SHQVH &ODLPV DV
                    GHILQHGLQ$UWLFOH,%RIWKH3ODQLQZKLFKFDVHWKHKROGHURIVXFK/LTXLGDWHG
                    %RQXV &ODLPV ZRXOG EH HQWLWOHG WR SD\PHQW LQ IXOO RI WKH $OORZHG /LTXLGDWHG
                    %RQXV&ODLPV8QGHU2SWLRQ$SDUWLHVLQLQWHUHVWZRXOGUHWDLQWKHULJKWWRREMHFW
                    WR DQ\ PRWLRQ VHHNLQJ SD\PHQW RI WKH /LTXLGDWHG %RQXV $PRXQWV DV
                    $GPLQLVWUDWLYH([SHQVHV

           I      8QGHUWKHVHFRQGWUHDWPHQWRSWLRQ ³2SWLRQ%´ WKH'HEWRUZRXOGDJUHHWKDWWKH
                    6HQLRU (PSOR\HH &ODLPDQW KDV $OORZHG /LTXLGDWHG %RQXV &ODLPV QR ORQJHU
                    VXEMHFWWRREMHFWLRQE\DQ\SDUW\LQLQWHUHVWLQWKHDPRXQWVRIWKH/LTXLGDWHG%RQXV
                    &ODLPV VXEMHFWLQWKHFDVHRI0U(OOLQJWRQWRWKHFDSLPSRVHGE\&ODVV ,IWKH
                    'HEWRU HOHFWV 2SWLRQ % DV WR D 6HQLRU (PSOR\HH &ODLPDQW WKHQ VXFK 6HQLRU
                    (PSOR\HH &ODLPDQW ZRXOG EH HQWLWOHG WR D SD\PHQW RQ DFFRXQW RI KLV $OORZHG
                    /LTXLGDWHG %RQXV &ODLPV LQ DQ DPRXQW HTXDO WR  RI WKH DPRXQW RI WKH


                                                       
  '2&6B6)

                                                                                                000063
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 61 of
                                                                             Page  61161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 74 of 648 PageID 2761



                    /LTXLGDWHG%RQXV&ODLPV ZKLFKLQ0U(OOLQJWRQ¶VFDVHZRXOGEHDQG
                    LQ0U/HYHQWRQ¶VFDVHZRXOGEH DQGVXFKSD\PHQWZRXOGEHWKH
                    VROHUHFRYHU\RQDFFRXQWRIVXFK$OORZHG/LTXLGDWHG%RQXV&ODLPV

           J      7KH'HEWRUPD\ZLWKWKHFRQVHQWRIWKH&RPPLWWHHHOHFW2SWLRQ%ZLWKUHVSHFWWR
                    D6HQLRU(PSOR\HH&ODLPDQWDWDQ\WLPHSULRUWRWKHRFFXUUHQFHRIWKH(IIHFWLYH
                    'DWH,IWKH'HEWRUGRHVQRWPDNHDQHOHFWLRQWKHQ2SWLRQ$ZLOODSSO\

           K      8QGHUHLWKHU2SWLRQ$RU2SWLRQ%0U(OOLQJWRQDQG0U/HYHQWRQZLOOUHWDLQDOO
                    WKHLUULJKWVZLWKUHVSHFWWRDOO&ODLPVRWKHUWKDQWKH/LTXLGDWHG%RQXV$PRXQWV
                    LQFOXGLQJEXWQRWOLPLWHGWRWKHLU&ODVV372&ODLPVRWKHUFODLPVDVVHUWHGDV
                    &ODVV  *HQHUDO 8QVHFXUHG &ODLPV WKH 6HQLRU (PSOR\HHV¶ FODLPV IRU
                    LQGHPQLILFDWLRQ DJDLQVW WKH 'HEWRU DQG DQ\ RWKHU FODLPV WKDW WKH\ PD\ DVVHUW
                    FRQVWLWXWH$GPLQLVWUDWLYH([SHQVH&ODLPVDQGDQ\RWKHUVXFK&ODLPVDUHVXEMHFW
                    WRWKHULJKWVRIDQ\SDUW\LQLQWHUHVWWRREMHFWWRVXFK&ODLPVDQGWKH'HEWRUUHVHUYHV
                    DQ\DOORILWVULJKWVDQGGHIHQVHVLQFRQQHFWLRQWKHUHZLWK

           L      6XEMHFWWRHQWU\RIWKLV&RQILUPDWLRQ2UGHUDQGDVVHWIRUWKDQGDQQRXQFHGRQWKH
                    UHFRUGDWWKHKHDULQJRQFRQILUPDWLRQRIWKH3ODQDQGQRSDUW\REMHFWLQJWKHUHWR
                    0U (OOLQJWRQ DQG 0U /HYHQWRQ DJUHHG WR FKDQJH WKH YRWHV LQ WKHLU UHVSHFWLYH
                    %DOORWV IURP UHMHFWLRQ WR DFFHSWDQFH RI WKH 3ODQ DQG WR ZLWKGUDZ WKH 6HQLRU
                    (PSOR\HHV¶2EMHFWLRQ

           M      7KH 6HQLRU (PSOR\HHV¶ 6HWWOHPHQW UHSUHVHQWV D YDOLG H[HUFLVH RI WKH 'HEWRU¶V
                    EXVLQHVV MXGJPHQW DQG VDWLVILHV WKH UHTXLUHPHQWV IRU D FRPSURPLVH XQGHU
                    %DQNUXSWF\5XOH D 

           N      )RU WKH DYRLGDQFH RI GRXEW QHLWKHU 0U /HYHQWRQ QRU 0U (OOLQJWRQ VKDOO EH D
                    5HOHDVHG3DUW\XQGHUWKH3ODQUHJDUGOHVVRIKRZWKH6HQLRU(PSOR\HH&ODLPDQWV¶
                    &ODLPVDUHWREHWUHDWHGKHUHXQGHU

           %DVHGXSRQWKHIRUHJRLQJILQGLQJVDQGXSRQWKHUHFRUGPDGHEHIRUHWKH%DQNUXSWF\&RXUW

  DWWKH&RQILUPDWLRQ+HDULQJDQGJRRGDQGVXIILFLHQWFDXVHDSSHDULQJWKHUHIRULWLVKHUHE\

  25'(5('$'-8'*('$1''(&5(('7+$7

                    $      &RQILUPDWLRQ RI WKH 3ODQ  7KH 3ODQ LV DSSURYHG LQ LWV HQWLUHW\ DQG

  &21),50('XQGHUVHFWLRQRIWKH%DQNUXSWF\&RGH7KHWHUPVRIWKH3ODQLQFOXGLQJWKH




                                                      
  '2&6B6)

                                                                                               000064
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                62 of
                                                                                   62161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 75 of 648 PageID 2762




  3ODQ6XSSOHPHQWVDQG3ODQ0RGLILFDWLRQVDUHLQFRUSRUDWHGE\UHIHUHQFHLQWRDQGDUHDQLQWHJUDO

  SDUWRIWKLV&RQILUPDWLRQ2UGHU 

                       %      )LQGLQJVRI)DFWDQG&RQFOXVLRQVRI/DZ7KHILQGLQJVRIIDFWDQGWKH

  FRQFOXVLRQV RI ODZ VHW IRUWK LQ WKLV &RQILUPDWLRQ 2UGHU DQG RQ WKH UHFRUG RI WKH &RQILUPDWLRQ

  +HDULQJFRQVWLWXWHILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZLQDFFRUGDQFHZLWK%DQNUXSWF\5XOH

   PDGH DSSOLFDEOH WR WKLV SURFHHGLQJ E\ %DQNUXSWF\ 5XOH   $OO ILQGLQJV RI IDFW DQG

  FRQFOXVLRQRIODZDQQRXQFHGE\WKH%DQNUXSWF\&RXUWDWWKH&RQILUPDWLRQ+HDULQJLQUHODWLRQWR

  FRQILUPDWLRQRIWKH3ODQDUHKHUHE\LQFRUSRUDWHGLQWRWKLV&RQILUPDWLRQ2UGHU7RWKHH[WHQWWKDW

  DQ\RIWKHIROORZLQJFRQVWLWXWHVILQGLQJVRIIDFWRUFRQFOXVLRQVRIODZWKH\DUHDGRSWHGDVVXFK

  7R WKH H[WHQW DQ\ ILQGLQJV RI IDFW RU FRQFOXVLRQV RI ODZ VHW IRUWK LQ WKLV &RQILUPDWLRQ 2UGHU

      LQFOXGLQJDQ\ILQGLQJVRIIDFWRUFRQFOXVLRQVRIODZDQQRXQFHGE\WKH%DQNUXSWF\&RXUWDWWKH

  &RQILUPDWLRQ+HDULQJDQGLQFRUSRUDWHGKHUHLQ FRQVWLWXWHVDQRUGHURIWKH%DQNUXSWF\&RXUWDQG

  LVDGRSWHGDVVXFK

                       &      2EMHFWLRQV$Q\UHVROXWLRQRUGLVSRVLWLRQRIREMHFWLRQVWRFRQILUPDWLRQRI

  WKH 3ODQ RU RWKHUZLVH UXOHG XSRQ E\ WKH %DQNUXSWF\ &RXUW RQ WKH UHFRUG RI WKH &RQILUPDWLRQ

  +HDULQJ LV KHUHE\ LQFRUSRUDWHG E\ UHIHUHQFH  $OO REMHFWLRQV DQG DOO UHVHUYDWLRQV RI ULJKWV

  SHUWDLQLQJ WR FRQILUPDWLRQ RI WKH 3ODQ WKDW KDYH QRW EHHQ ZLWKGUDZQ ZDLYHG RU VHWWOHG DUH

  RYHUUXOHGRQWKHPHULWVH[FHSWDVRWKHUZLVHVSHFLILFDOO\SURYLGHGLQWKLV&RQILUPDWLRQ2UGHU

                       '      3ODQ 6XSSOHPHQWV DQG 3ODQ 0RGLILFDWLRQV  7KH ILOLQJ ZLWK WKH

  %DQNUXSWF\ &RXUW RI WKH 3ODQ 6XSSOHPHQWV DQG WKH 3ODQ 0RGLILFDWLRQV FRQVWLWXWHV GXH DQG

                                         
  
       7KH3ODQLVDWWDFKHGKHUHWRDV([KLELW$


                                                        
  '2&6B6)

                                                                                               000065
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 63 of
                                                                             Page  63161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 76 of 648 PageID 2763




  VXIILFLHQWQRWLFHWKHUHRI$FFRUGLQJO\SXUVXDQWWRVHFWLRQ D RIWKH%DQNUXSWF\&RGHDQG

  %DQNUXSWF\5XOHWKH3ODQ0RGLILFDWLRQVDQGWKH3ODQ6XSSOHPHQWVGRQRWUHTXLUHDGGLWLRQDO

  GLVFORVXUHXQGHUVHFWLRQRIWKH%DQNUXSWF\&RGHRUUHVROLFLWDWLRQRIYRWHVXQGHUVHFWLRQ

  RIWKH%DQNUXSWF\&RGHQRUGRWKH\UHTXLUHWKDW+ROGHUVRI&ODLPVRU(TXLW\,QWHUHVWVEHDIIRUGHG

  DQ RSSRUWXQLW\ WR FKDQJH SUHYLRXVO\ FDVW DFFHSWDQFHV RU UHMHFWLRQV RI WKH 3ODQ  7KH 3ODQ

  0RGLILFDWLRQV DQG WKH 3ODQ 6XSSOHPHQWV FRQVWLWXWH WKH 3ODQ SXUVXDQW WR VHFWLRQ  D  RI WKH

  %DQNUXSWF\&RGH$FFRUGLQJO\WKH3ODQDVPRGLILHGLVSURSHUO\EHIRUHWKH%DQNUXSWF\&RXUW

  DQGDOOYRWHVFDVWZLWKUHVSHFWWRWKH3ODQSULRUWRVXFKPRGLILFDWLRQVKDOOEHELQGLQJDQGVKDOO

  DSSO\ZLWKUHVSHFWWRWKH3ODQ

                    (      'HHPHG $FFHSWDQFH RI 3ODQ  ,Q DFFRUGDQFH ZLWK VHFWLRQ  RI WKH

  %DQNUXSWF\&RGHDQG%DQNUXSWF\5XOHDOO+ROGHUVRI&ODLPVDQG(TXLW\,QWHUHVWVZKRYRWHG

  WRDFFHSWWKH3ODQ RUZKRPDUHFRQFOXVLYHO\SUHVXPHGWRDFFHSWWKH3ODQ DUHGHHPHGWRKDYH

  DFFHSWHGWKH3ODQDVPRGLILHGE\WKH3ODQ0RGLILFDWLRQV1RKROGHURID&ODLPVKDOOEHSHUPLWWHG

  WRFKDQJHLWVYRWHDVDFRQVHTXHQFHRIWKH3ODQ0RGLILFDWLRQV

                    )      9HVWLQJ RI $VVHWV LQ WKH 5HRUJDQL]HG 'HEWRU  ([FHSW DV RWKHUZLVH

  SURYLGHGLQWKH3ODQRUWKLV&RQILUPDWLRQ2UGHURQRUDIWHUWKH(IIHFWLYH'DWHDOO5HRUJDQL]HG

  'HEWRU$VVHWVZLOOYHVWLQWKH5HRUJDQL]HG'HEWRUIUHHDQGFOHDURIDOO/LHQV&ODLPVFKDUJHVRU

  RWKHUHQFXPEUDQFHVSXUVXDQWWRVHFWLRQ F RIWKH%DQNUXSWF\&RGHH[FHSWZLWKUHVSHFWWR

  VXFK/LHQV&ODLPVFKDUJHVDQGRWKHUHQFXPEUDQFHVWKDWDUHVSHFLILFDOO\SUHVHUYHGXQGHUWKH3ODQ

  XSRQWKH(IIHFWLYH'DWH7KH5HRUJDQL]HG'HEWRUVKDOOEHWKHH[FOXVLYHWUXVWHHRIWKH5HRUJDQL]HG

  'HEWRU $VVHWV IRU SXUSRVHV RI  86& E DQG86& E  DVZHOODVWKH



                                                     
  '2&6B6)

                                                                                             000066
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 64 of
                                                                             Page  64161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 77 of 648 PageID 2764




  UHSUHVHQWDWLYHRIWKH(VWDWHDSSRLQWHGSXUVXDQWWRVHFWLRQ E  % RIWKH%DQNUXSWF\&RGH

  ZLWKUHVSHFWWRWKH5HRUJDQL]HG'HEWRU$VVHWV

                    *      (IIHFWLYHQHVV RI $OO $FWLRQV  $OO DFWLRQV FRQWHPSODWHG E\ WKH 3ODQ

  LQFOXGLQJ DOO DFWLRQV LQ FRQQHFWLRQ ZLWK WKH &ODLPDQW 7UXVW $JUHHPHQW WKH 6HQLRU (PSOR\HH

  6WLSXODWLRQ WKH 1HZ *3 //& 'RFXPHQWV WKH 1HZ )URQWLHU 1RWH WKH 5HRUJDQL]HG /LPLWHG

  3DUWQHUVKLS$JUHHPHQWWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDQGWKHRWKHU3ODQ'RFXPHQWVDUH

  DXWKRUL]HG WR EH WDNHQ RQ SULRU WR RU DIWHU WKH (IIHFWLYH 'DWH DV DSSOLFDEOH XQGHU WKLV

  &RQILUPDWLRQ2UGHUZLWKRXWIXUWKHUDSSOLFDWLRQWRRURUGHURIWKH%DQNUXSWF\&RXUWRUIXUWKHU

  DFWLRQE\WKHGLUHFWRUVPDQDJHUVRIILFHUVRUSDUWQHUVRIWKH'HEWRURUWKH5HRUJDQL]HG'HEWRUDQG

  ZLWKWKHHIIHFWWKDWVXFKDFWLRQVKDGEHHQWDNHQE\XQDQLPRXVDFWLRQRIVXFKSDUWLHV

                    +      5HVWUXFWXULQJ 7UDQVDFWLRQV  7KH 'HEWRU RU 5HRUJDQL]HG 'HEWRU DV

  DSSOLFDEOHDUHDXWKRUL]HGWRHQWHULQWRDQGHIIHFWXDWHWKH5HVWUXFWXULQJSURYLGHGXQGHUWKH3ODQ

  LQFOXGLQJZLWKRXWOLPLWDWLRQWKHHQWU\LQWRDQGFRQVXPPDWLRQRIWKHWUDQVDFWLRQVFRQWHPSODWHG

  E\WKH&ODLPDQW7UXVW$JUHHPHQWWKH6HQLRU(PSOR\HH6WLSXODWLRQWKH1HZ*3//&'RFXPHQWV

  WKH1HZ)URQWLHU1RWHWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQWWKH/LWLJDWLRQ6XE7UXVW

  $JUHHPHQW DQG WKH RWKHU 3ODQ 'RFXPHQWV DQG PD\ WDNH DQ\ DFWLRQV DV PD\ EH QHFHVVDU\ RU

  DSSURSULDWHWRHIIHFWDFRUSRUDWHUHVWUXFWXULQJRILWVEXVLQHVVRUDFRUSRUDWHUHVWUXFWXULQJRIWKH

  RYHUDOOFRUSRUDWHVWUXFWXUHRIWKH5HRUJDQL]HG'HEWRUDVDQGWRWKHH[WHQWSURYLGHGLQWKH3ODQ

  $Q\ WUDQVIHUV RI DVVHWV RU HTXLW\ LQWHUHVWV HIIHFWHG RU DQ\ REOLJDWLRQV LQFXUUHG WKURXJK WKH

  5HVWUXFWXULQJ SXUVXDQW WR WKH 3ODQ DUH KHUHE\ DSSURYHG DQG VKDOO QRW FRQVWLWXWH IUDXGXOHQW

  FRQYH\DQFHVRUIUDXGXOHQWWUDQVIHUVRURWKHUZLVHEHVXEMHFWWRDYRLGDQFH



                                                      
  '2&6B6)

                                                                                             000067
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 65 of
                                                                             Page  65161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 78 of 648 PageID 2765




                    ,      3UHVHUYDWLRQ RI &DXVHV RI $FWLRQ  8QOHVV D &DXVH RI $FWLRQ DJDLQVW D

  +ROGHURID&ODLPRUDQ(TXLW\,QWHUHVWRURWKHU(QWLW\LVH[SUHVVO\ZDLYHGUHOLQTXLVKHGUHOHDVHG

  FRPSURPLVHG RU VHWWOHG LQ WKH 3ODQ RU DQ\ )LQDO 2UGHU LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKLV

  &RQILUPDWLRQ 2UGHU  VXFK &DXVH RI $FWLRQ LV H[SUHVVO\ UHVHUYHG IRU ODWHU DGMXGLFDWLRQ E\ WKH

  5HRUJDQL]HG 'HEWRU WKH /LWLJDWLRQ 6XE7UXVW RU WKH &ODLPDQW 7UXVW DV DSSOLFDEOH LQFOXGLQJ

  ZLWKRXW OLPLWDWLRQ &DXVHV RI $FWLRQ QRW VSHFLILFDOO\ LGHQWLILHG RU RI ZKLFK WKH 'HEWRU PD\

  SUHVHQWO\ EH XQDZDUH RU WKDW PD\ DULVH RU H[LVW E\ UHDVRQ RI DGGLWLRQDO IDFWV RU FLUFXPVWDQFHV

  XQNQRZQWRWKH'HEWRUDWWKLVWLPHRUIDFWVRUFLUFXPVWDQFHVWKDWPD\FKDQJHRUEHGLIIHUHQWIURP

  WKRVHWKH'HEWRUQRZEHOLHYHVWRH[LVW DQGWKHUHIRUHQRSUHFOXVLRQGRFWULQHLQFOXGLQJZLWKRXW

  OLPLWDWLRQ WKH GRFWULQHV RI res judicata FROODWHUDO HVWRSSHO LVVXH SUHFOXVLRQ FODLP SUHFOXVLRQ

  ZDLYHUHVWRSSHO MXGLFLDOHTXLWDEOHRURWKHUZLVH RUODFKHVZLOODSSO\WRVXFK&DXVHVRI$FWLRQDV

  D FRQVHTXHQFH RI WKH FRQILUPDWLRQ HIIHFWLYHQHVV RU FRQVXPPDWLRQ RI WKH 3ODQ EDVHG RQ WKH

  'LVFORVXUH6WDWHPHQWWKH3ODQRUWKLV&RQILUPDWLRQ2UGHUH[FHSWZKHUHVXFK&DXVHVRI$FWLRQ

  KDYHEHHQH[SUHVVO\UHOHDVHGLQWKH3ODQRUDQ\RWKHU)LQDO2UGHU LQFOXGLQJZLWKRXWOLPLWDWLRQ

  WKLV&RQILUPDWLRQ2UGHU ,QDGGLWLRQWKHULJKWRIWKH5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVWRU

  WKH/LWLJDWLRQ6XE7UXVWWRSXUVXHRUDGRSWDQ\FODLPVDOOHJHGLQDQ\ODZVXLWLQZKLFKWKH'HEWRU

  LVDSODLQWLIIGHIHQGDQWRUDQLQWHUHVWHGSDUW\DJDLQVWDQ\(QWLW\LQFOXGLQJZLWKRXWOLPLWDWLRQWKH

  SODLQWLIIVRUFRGHIHQGDQWVLQVXFKODZVXLWVLVH[SUHVVO\UHVHUYHG

                    -      ,QGHSHQGHQW %RDUG RI 'LUHFWRUV RI 6WUDQG  7KH WHUPV RI WKH FXUUHQW

  ,QGHSHQGHQW'LUHFWRUVVKDOOH[SLUHRQWKH(IIHFWLYH'DWHZLWKRXWWKHQHHGIRUDQ\IXUWKHURURWKHU

  DFWLRQ E\ DQ\ RI WKH ,QGHSHQGHQW 'LUHFWRUV  )RU DYRLGDQFH RI GRXEW WKH $VVXPHG &RQWUDFWV



                                                       
  '2&6B6)

                                                                                               000068
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 66 of
                                                                             Page  66161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 79 of 648 PageID 2766




  LQFOXGHWKHIndemnification and Guaranty Agreement between Highland Capital Management,

  Strand Advisors, Inc. and James Seery WKH Indemnification and Guaranty Agreement between

  Highland Capital Management, Strand Advisors, Inc. and John DubelDQGIndemnification and

  Guaranty Agreement between Highland Capital Management, Strand Advisors, Inc. and Russell

  NelmsDQGVKDOOHDFKUHPDLQLQIXOOIRUFHDQGHIIHFWQRWZLWKVWDQGLQJWKHH[SLUDWLRQRIWKHWHUPVRI

  DQ\,QGHSHQGHQW'LUHFWRUV

                    .      &DQFHOODWLRQ RI (TXLW\ ,QWHUHVWV DQG ,VVXDQFH RI 1HZ 3DUWQHUVKLS

  ,QWHUHVWV2QWKH(IIHFWLYH'DWHDOO&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWVLQFOXGLQJWKH&ODVV$

  /LPLWHG 3DUWQHUVKLS ,QWHUHVWV KHOG E\ 6WUDQG DV JHQHUDO SDUWQHU DQG &ODVV %& /LPLWHG

  3DUWQHUVKLSV LQ WKH 'HEWRU ZLOO EH GHHPHG FDQFHOOHG DQG DOO REOLJDWLRQV RU GHEWV RZHG E\ RU

  &ODLPV DJDLQVW WKH 'HEWRU RQ DFFRXQW RI RU EDVHG XSRQ VXFK &ODVV $ /LPLWHG 3DUWQHUVKLS

  ,QWHUHVWVDQG&ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWVVKDOOEHGHHPHGDVFDQFHOOHGUHOHDVHGDQG

  GLVFKDUJHGLQFOXGLQJDOOREOLJDWLRQVRUGXWLHVE\WKH'HEWRUUHODWLQJWRWKH(TXLW\,QWHUHVWVLQDQ\

  RIWKH'HEWRU¶VIRUPDWLRQGRFXPHQWVLQFOXGLQJWKH/LPLWHG3DUWQHUVKLS$JUHHPHQW$VRIWKH

  (IIHFWLYH 'DWH DQG SXUVXDQW WR WKH 3ODQ QHZ &ODVV $ /LPLWHG 3DUWQHUVKLS ,QWHUHVWV LQ WKH

  5HRUJDQL]HG'HEWRUZLOOEHLVVXHGWRWKH&ODLPDQW7UXVWDQG1HZ*3//&7KH&ODLPDQW7UXVW

  DVOLPLWHGSDUWQHUZLOOUDWLI\1HZ*3//&¶VDSSRLQWPHQWDVJHQHUDOSDUWQHURIWKH5HRUJDQL]HG

  'HEWRU DQG RQ DQG IROORZLQJ WKH (IIHFWLYH 'DWH WKH &ODLPDQW 7UXVW ZLOO EH WKH 5HRUJDQL]HG

  'HEWRU¶VOLPLWHGSDUWQHUDQG1HZ*3//&ZLOOEHLWVJHQHUDOSDUWQHU7KH&ODLPDQW7UXVWDV

  OLPLWHG SDUWQHU DQG 1HZ *3 //& DV JHQHUDO SDUWQHU ZLOO H[HFXWH WKH 5HRUJDQL]HG /LPLWHG

  3DUWQHUVKLS$JUHHPHQWZKLFKZLOODPHQGDQGUHVWDWHLQDOOUHVSHFWVWKH'HEWRU¶VFXUUHQW/LPLWHG



                                                     
  '2&6B6)

                                                                                              000069
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 67 of
                                                                             Page  67161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 80 of 648 PageID 2767




  3DUWQHUVKLS$JUHHPHQW)ROORZLQJWKH(IIHFWLYH'DWHWKH5HRUJDQL]HG'HEWRUZLOOEHPDQDJHG

  FRQVLVWHQWZLWKWKHWHUPVRIWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQWE\1HZ*3//&

  7KHVROHPDQDJLQJPHPEHURI1HZ*3//&ZLOOEHWKH&ODLPDQW7UXVWDQGWKH&ODLPDQW7UXVWHH

  ZLOOEHWKHVROHRIILFHURI1HZ*3//&RQWKH(IIHFWLYH'DWH

                    /      7UDQVIHURI$VVHWVWR&ODLPDQW7UXVW2QRUSULRUWRWKH(IIHFWLYH'DWH

  WKH'HEWRUVKDOOLUUHYRFDEO\WUDQVIHUDQGVKDOOEHGHHPHGWRKDYHLUUHYRFDEO\WUDQVIHUUHGWRWKH

  &ODLPDQW7UXVWDOORILWVULJKWVWLWOHDQGLQWHUHVWLQDQGWRDOORIWKH&ODLPDQW7UXVW$VVHWVDQGLQ

  DFFRUGDQFH ZLWK VHFWLRQ  RI WKH %DQNUXSWF\ &RGH WKH &ODLPDQW 7UXVW $VVHWV VKDOO

  DXWRPDWLFDOO\ YHVW LQ WKH &ODLPDQW 7UXVW IUHH DQG FOHDU RI DOO&ODLPV /LHQV HQFXPEUDQFHV RU

  LQWHUHVWVVXEMHFWRQO\WRWKH&ODLPDQW7UXVW,QWHUHVWVDQGWKH&ODLPDQW7UXVW([SHQVHVDVSURYLGHG

  IRULQWKH&ODLPDQW7UXVW$JUHHPHQWDQGVXFKWUDQVIHUVKDOOEHH[HPSWIURPDQ\VWDPSUHDOHVWDWH

  WUDQVIHUPRUWJDJHIURPDQ\VWDPSWUDQVIHUUHSRUWLQJVDOHVXVHRURWKHUVLPLODUWD[)ROORZLQJ

  WKH(IIHFWLYH'DWHWKH&ODLPDQW7UXVWZLOODGPLQLVWHUWKH&ODLPDQW7UXVW$VVHWVSXUVXDQWWRWKH

  3ODQDQGWKH&ODLPDQW7UXVW$JUHHPHQW

                    0      7UDQVIHURI(VWDWH&ODLPVWR/LWLJDWLRQ6XE7UXVW2QRUSULRUWRWKH

  (IIHFWLYH 'DWH WKH &ODLPDQW 7UXVW VKDOO LUUHYRFDEO\ WUDQVIHU DQG VKDOO EH GHHPHG WR KDYH

  LUUHYRFDEO\ WUDQVIHUUHG WR WKH /LWLJDWLRQ 6XE7UXVW DOO RI WKH &ODLPDQW 7UXVW¶V ULJKWV WLWOH DQG

  LQWHUHVWLQDQGWRDOORIWKH(VWDWH&ODLPVDVVXFFHVVRULQLQWHUHVWWRWKH'HEWRUDQGLQDFFRUGDQFH

  ZLWK VHFWLRQ  RI WKH %DQNUXSWF\ &RGH WKH (VWDWH &ODLPV VKDOO DXWRPDWLFDOO\ YHVW LQ WKH

  /LWLJDWLRQ6XE7UXVWIUHHDQGFOHDURIDOO&ODLPV/LHQVHQFXPEUDQFHVRULQWHUHVWVVXEMHFWRQO\WR

  WKH/LWLJDWLRQ6XE7UXVW,QWHUHVWVDQG/LWLJDWLRQ6XE7UXVW([SHQVHV7KH/LWLJDWLRQ7UXVWHHZLOO



                                                       
  '2&6B6)

                                                                                                 000070
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 68 of
                                                                             Page  68161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 81 of 648 PageID 2768




  EHDXWKRUL]HGWRLQYHVWLJDWHSXUVXHDQGRWKHUZLVHUHVROYHWKH(VWDWH&ODLPVSXUVXDQWWRWKHWHUPV

  RIWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDQGWKH3ODQLQFOXGLQJDVVXFFHVVRULQLQWHUHVWWRWKH'HEWRU

  RU &RPPLWWHHDVDSSOLFDEOHLQDQ\OLWLJDWLRQFRPPHQFHGSULRUWRWKH(IIHFWLYH'DWHLQZKLFK

  (VWDWH&ODLPVDUHDVVHUWHG

                    1      &RPSURPLVHRI&RQWURYHUVLHV,QFRQVLGHUDWLRQIRUWKHGLVWULEXWLRQVDQG

  RWKHUEHQHILWVLQFOXGLQJUHOHDVHVSURYLGHGXQGHUWKH3ODQWKHSURYLVLRQVRIWKH3ODQFRQVWLWXWHD

  JRRGIDLWKFRPSURPLVHDQGVHWWOHPHQWRIDOO&ODLPV(TXLW\,QWHUHVWVDQGFRQWURYHUVLHVUHVROYHG

  XQGHUWKH3ODQDQGWKHHQWU\RIWKLV&RQILUPDWLRQ2UGHUFRQVWLWXWHVDSSURYDORIVXFKFRPSURPLVH

  DQGVHWWOHPHQWXQGHU%DQNUXSWF\5XOH

                    2      2EMHFWLRQVWR&ODLPV7KH&ODLPV2EMHFWLRQ'HDGOLQHVKDOOEHWKHGDWH

  WKDWLVGD\VDIWHUWKH(IIHFWLYH'DWHprovided, howeverWKDWWKH&ODLPV2EMHFWLRQ'HDGOLQH

  PD\EHH[WHQGHGE\WKH%DQNUXSWF\&RXUWXSRQDPRWLRQE\WKH&ODLPDQW7UXVWHHDQGDVRWKHUZLVH

  SURYLGHGXQGHUWKH3ODQ

                    3      $VVXPSWLRQ RI &RQWUDFWV DQG /HDVHV  (IIHFWLYH DV RI WKH GDWH RI WKLV

  &RQILUPDWLRQ2UGHUHDFKRIWKH$VVXPHG&RQWDFWVVKDOOEHDVVXPHGE\WKH'HEWRUZLWKRXWWKH

  QHHGIRUDQ\IXUWKHUQRWLFHWRRUDFWLRQRUGHURUDSSURYDORIWKH%DQNUXSWF\&RXUWXQGHUVHFWLRQ

  RIWKH%DQNUXSWF\&RGHDQGWKHSD\PHQWRI&XUHVLIDQ\VKDOOEHSDLGLQDFFRUGDQFHZLWKWKH

  3ODQ  (DFK $VVXPHG &RQWUDFW VKDOO LQFOXGH DOO PRGLILFDWLRQV DPHQGPHQWV VXSSOHPHQWV

  UHVWDWHPHQWVRURWKHUDJUHHPHQWVUHODWHGWKHUHWRDQGDOOULJKWVUHODWHGWKHUHWRLIDQ\LQFOXGLQJ

  DOOHDVHPHQWVOLFHQVHVSHUPLWVULJKWVSULYLOHJHVLPPXQLWLHVRSWLRQVULJKWVRIILUVWUHIXVDODQG

  DQ\ RWKHU LQWHUHVWV  0RGLILFDWLRQV DPHQGPHQWV VXSSOHPHQWV DQG UHVWDWHPHQWV WR DQ\ RI WKH



                                                       
  '2&6B6)

                                                                                               000071
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 69 of
                                                                             Page  69161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 82 of 648 PageID 2769




  $VVXPHG&RQWUDFWVWKDWKDYHEHHQH[HFXWHGE\WKH'HEWRUGXULQJWKH&KDSWHU&DVHVKDOOQRW

  EHGHHPHGWRDOWHUWKHSUHSHWLWLRQQDWXUHRIVXFK$VVXPHG&RQWUDFWVRUWKHYDOLGLW\SULRULW\RU

  DPRXQW RI DQ\ &ODLPV WKDW PD\ DULVH LQ FRQQHFWLRQ WKHUHZLWK  $VVXPSWLRQ RI WKH $VVXPHG

  &RQWUDFWVSXUVXDQWWR$UWLFOH9$RIWKH3ODQDQGIXOOSD\PHQWRIDQ\DSSOLFDEOH&XUHSXUVXDQWWR

  WKH3ODQVKDOOUHVXOWLQWKHIXOOUHOHDVHDQGVDWLVIDFWLRQRIDQ\&XUHV&ODLPVRUGHIDXOWVZKHWKHU

  PRQHWDU\ RU QRQPRQHWDU\ LQFOXGLQJ GHIDXOWV RI SURYLVLRQV UHVWULFWLQJ WKH FKDQJH LQ FRQWURO RU

  RZQHUVKLSLQWHUHVWFRPSRVLWLRQRURWKHUEDQNUXSWF\UHODWHGGHIDXOWVDULVLQJXQGHUDQ\$VVXPHG

  &RQWUDFWV

                    4      5HMHFWLRQRI&RQWUDFWVDQG/HDVHV8QOHVVSUHYLRXVO\DVVXPHGGXULQJWKH

  SHQGHQF\ RI WKH &KDSWHU  &DVH RU SXUVXDQW WR WKH 3ODQ DOO RWKHU ([HFXWRU\ &RQWUDFWV DQG

  8QH[SLUHG/HDVHVDUHUHMHFWHGDVRIWKHGDWHRIWKHHQWU\RIWKLV&RQILUPDWLRQ2UGHUDQGSXUVXDQW

  WR WKH WHUPV RI WKH 3ODQ  7R WKH H[WHQW WKDW DQ\ SDUW\ DVVHUWV DQ\ GDPDJHV UHVXOWLQJ IURP WKH

  UHMHFWLRQRIDQ\([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHVXFKFODLPPXVWEHILOHGZLWKLQWKLUW\

       GD\VIROORZLQJHQWU\RIWKLV&RQILUPDWLRQ2UGHURUVXFKFODLPZLOOEHIRUHYHUEDUUHGDQG

  GLVDOORZHGDJDLQVWWKH5HRUJDQL]HG'HEWRU

                    5      $VVXPSWLRQRI,VVXHU([HFXWRU\&RQWUDFWV2QWKH&RQILUPDWLRQ'DWH

  WKH 'HEWRU ZLOO DVVXPH WKH DJUHHPHQWV VHW IRUWK RQ ([KLELW % KHUHWR FROOHFWLYHO\ WKH ³,VVXHU

  ([HFXWRU\&RQWUDFWV´ SXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGHDQG$UWLFOH9RIWKH3ODQ

  ,Q IXOO DQG FRPSOHWH VDWLVIDFWLRQ RI LWV REOLJDWLRQ WR FXUH RXWVWDQGLQJ GHIDXOWV XQGHU VHFWLRQ

   E  RIWKH%DQNUXSWF\&RGHWKH'HEWRURUDVDSSOLFDEOHDQ\VXFFHVVRUPDQDJHUXQGHUWKH




                                                       
  '2&6B6)

                                                                                                  000072
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                70 of
                                                                                   70161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 83 of 648 PageID 2770




  ,VVXHU ([HFXWRU\ &RQWUDFWV FROOHFWLYHO\ WKH ³3RUWIROLR 0DQDJHU´  ZLOO SD\ WR WKH ,VVXHUV  D

  FXPXODWLYHDPRXQWRI WKH³&XUH$PRXQW´ DVIROORZV

           D      LQFDVKRQWKHGDWHWKDWLVILYHEXVLQHVVGD\VIURPWKH(IIHFWLYH'DWHZLWK
                    VXFKSD\PHQWSDLGGLUHFWO\WR6FKXOWH5RWK =DEHO//3 ³65=´ LQWKHDPRXQWRI
                    -RQHV:DONHU//3 ³-:´ LQWKHDPRXQWRIDQG0DSOHV
                    *URXS ³0DSOHV´DQGFROOHFWLYHO\ZLWK65=DQG-:WKH³,VVXHUV¶&RXQVHO´ LQWKH
                    DPRXQW RI  DV UHLPEXUVHPHQW IRU WKH DWWRUQH\¶V IHHV DQG RWKHU OHJDO
                    H[SHQVHVLQFXUUHGE\WKH,VVXHUVLQFRQQHFWLRQZLWKWKH'HEWRU¶VEDQNUXSWF\FDVH
                    DQG

           E       LQ IRXU HTXDO TXDUWHUO\ SD\PHQWV RI  HDFK D ³3D\PHQW´ 
                    ZKLFKDPRXQWVVKDOOEHSDLGWR65=LQWKHDPRXQWRI-:LQWKHDPRXQW
                    RI  DQG 0DSOHV LQ WKH DPRXQW RI  DV DGGLWLRQDO
                    UHLPEXUVHPHQW IRU WKH DWWRUQH\¶V IHHV DQG RWKHU OHJDO H[SHQVHV LQFXUUHG E\ WKH
                    ,VVXHUVLQFRQQHFWLRQZLWKWKH'HEWRU¶VEDQNUXSWF\FDVH L IURPDQ\PDQDJHPHQW
                    IHHVDFWXDOO\SDLGWRWKH3RUWIROLR0DQDJHUXQGHUWKH,VVXHU([HFXWRU\&RQWUDFWV
                     WKH³0DQDJHPHQW)HHV´ DQG LL RQWKHGDWH V 0DQDJHPHQW)HHVDUHUHTXLUHGWR
                    EH SDLG XQGHU WKH ,VVXHU ([HFXWRU\ &RQWUDFWV WKH ³3D\PHQW 'DWHV´  DQG VXFK
                    REOLJDWLRQ VKDOO EH FRQVLGHUHG DQ LUUHYRFDEOH GLUHFWLRQ IURP WKH 'HEWRU DQG WKH
                    %DQNUXSWF\&RXUWWRWKHUHOHYDQW&/27UXVWHHWRSD\RQHDFK3D\PHQW'DWHWKH
                    3D\PHQW WR ,VVXHUV¶ &RXQVHO DOORFDWHG LQ WKH SURSRUWLRQ VHW IRUWK LQ VXFK
                    DJUHHPHQWprovided, however,WKDW [ LIWKH0DQDJHPHQW)HHVDUHLQVXIILFLHQWWR
                    PDNHDQ\3D\PHQWLQ IXOORQD3D\PHQW 'DWHVXFKVKRUWIDOOLQDGGLWLRQ WRDQ\
                    RWKHUDPRXQWVGXHKHUHXQGHUVKDOOEHSDLGRXWRIWKH0DQDJHPHQW)HHVRZHGRQ
                    WKH IROORZLQJ 3D\PHQW 'DWH DQG \  QRWKLQJ KHUHLQ VKDOO OLPLW HLWKHU 'HEWRU¶V
                    OLDELOLW\ WR SD\ WKH DPRXQWV VHW IRUWK KHUHLQ QRU WKH UHFRXUVH RI WKH ,VVXHUV RU
                    ,VVXHUV¶&RXQVHOWRWKH'HEWRULQWKHHYHQWRIDQ\IDLOXUHWRPDNHDQ\3D\PHQW

                    6      5HOHDVHRI,VVXHU&ODLPV(IIHFWLYHDVRIWKH&RQILUPDWLRQ'DWHDQGWR

  WKHPD[LPXPH[WHQWSHUPLWWHGE\ODZHDFK,VVXHURQEHKDOIRILWVHOIDQGHDFKRILWVFXUUHQWDQG

  IRUPHU DGYLVRUV WUXVWHHV GLUHFWRUV RIILFHUV PDQDJHUV PHPEHUV SDUWQHUV HPSOR\HHV

  EHQHILFLDULHVVKDUHKROGHUVDJHQWVSDUWLFLSDQWVVXEVLGLDULHVSDUHQWVVXFFHVVRUVGHVLJQHHVDQG
                                     
  
    7KH³,VVXHUV´DUH%UHQWZRRG&/2/WG*OHQHDJOHV&/2/WG*UHHQEULDU&/2/WG+LJKODQG&/2
  /WG+LJKODQG/HJDF\/LPLWHG+LJKODQG/RDQ)XQGLQJ9/WG+LJKODQG3DUN&'2,/WG3DP&DSLWDO)XQGLQJ
  /35RFNZDOO&'2,,/WG5RFNZDOO&'2/WG6RXWKIRUN&/2/WG6WUDWIRUG&/2/WG:HVWFKHVWHU&/2/WG
  $EHUGHHQ/RDQ)XQGLQJ/WG(DVWODQG&/2/WG*UD\VRQ&/2/WG+LJKODQG&UHGLW2SSRUWXQLWLHV&'2/WG
  -DVSHU&/2/WG/LEHUW\&D\PDQ+ROGLQJV/WG/LEHUW\&/2/WG5HG5LYHU&/2/WG9DOKDOOD&/2/WG


                                                        
  '2&6B6)

                                                                                                   000073
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 71 of
                                                                             Page  71161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 84 of 648 PageID 2771




  DVVLJQVKHUHE\IRUHYHUILQDOO\IXOO\XQFRQGLWLRQDOO\DQGFRPSOHWHO\UHOHDVHVUHOLHYHVDFTXLWV

  UHPLVHV DQG H[RQHUDWHV DQG FRYHQDQWV QHYHU WR VXH L  WKH 'HEWRU DQG LL  WKH 3URIHVVLRQDOV

  UHWDLQHGE\WKH'HEWRUDQGWKH&RPPLWWHHLQWKH&KDSWHU&DVHWKH,QGHSHQGHQW'LUHFWRUVWKH

  &(2&52 DQGZLWKUHVSHFWWRWKH3HUVRQVOLVWHGLQWKLVVXEVHFWLRQ LL VXFK3HUVRQ¶V5HODWHG

  3HUVRQV FROOHFWLYHO\ WKH ³'HEWRU 5HOHDVHG 3DUWLHV´  IRU DQG IURP DQ\ DQG DOO FODLPV GHEWV

  OLDELOLWLHV GHPDQGV REOLJDWLRQV SURPLVHV DFWV DJUHHPHQWV OLHQV ORVVHV FRVWV DQG H[SHQVHV

      LQFOXGLQJZLWKRXWOLPLWDWLRQDWWRUQH\¶VIHHVDQGUHODWHGFRVWV GDPDJHVLQMXULHVVXLWVDFWLRQV

  DQG FDXVHV RI DFWLRQ RI ZKDWHYHU NLQG RU QDWXUH ZKHWKHU NQRZQ RU XQNQRZQ VXVSHFWHG RU

  XQVXVSHFWHGPDWXUHGRUXQPDWXUHGOLTXLGDWHGRUXQOLTXLGDWHGFRQWLQJHQWRUIL[HGDWODZRULQ

  HTXLW\VWDWXWRU\RURWKHUZLVHLQFOXGLQJZLWKRXWOLPLWDWLRQDQ\FODLPVGHIHQVHVDQGDIILUPDWLYH

  GHIHQVHVZKHWKHUNQRZQRUXQNQRZQLQFOXGLQJZLWKRXWOLPLWDWLRQWKRVHZKLFKZHUHRUFRXOG

  KDYHEHHQDVVHUWHGLQLQFRQQHFWLRQZLWKRUZLWKUHVSHFWWRWKH%DQNUXSWF\&DVH FROOHFWLYHO\WKH

  ³,VVXHU5HOHDVHG&ODLPV´ 

                    7      5HOHDVHRI'HEWRU&ODLPVDJDLQVW,VVXHU5HOHDVHG3DUWLHV8SRQHQWU\

  RIWKLV2UGHUDQGWRWKHPD[LPXPH[WHQWSHUPLWWHGE\ODZWKH'HEWRUKHUHE\IRUHYHUILQDOO\

  IXOO\ XQFRQGLWLRQDOO\ DQG FRPSOHWHO\ UHOHDVHV UHOLHYHV DFTXLWV UHPLVHV DQG H[RQHUDWHV DQG

  FRYHQDQWV QHYHU WR VXH > L  HDFK ,VVXHU DQG LL  :HQG\ (EDQNV LLL  <XQ =KHQJ LY  /DXUD

  &KLVKROP Y 0RUD*RGGDUG YL 6WDF\%RGGHQ YLL 6X]DQ0HUUHQ YLLL 6FRWW'DNHUV L[ 6DPLW

  *KRVK [ ,QGHUMLW6LQJK [L (OOHQ&KULVWLDQ [LL $QGUHZ'HDQ [LLL %HWV\0RUWHO [LY 'DYLG

  +RJDQ [Y &OHYHODQG6WHZDUW [YL 5DFKDHO5DQNLQ [YLL 2WHOLD6FRWW [YLLL 0DUWLQ&RXFK

      [[ )HURQD%DUWOH\'DYLV [[L &KDUORWWH&ORHWH [[LL &KULVWLQD0F/HDQ [[LLL .DUHQ(OOHUEH



                                                     
  '2&6B6)

                                                                                             000074
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 72 of
                                                                             Page  72161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 85 of 648 PageID 2772




      [[LY *HQQLH.D\%LJRUG [[Y (YHUW%UXQHNUHHI [[YLL (YDQ&KDUOHV%XUWWRQ FROOHFWLYHO\

  WKH ³,VVXHU 5HOHDVHG 3DUWLHV´ @ IRU DQG IURP DQ\ DQG DOO FODLPV GHEWV OLDELOLWLHV GHPDQGV

  REOLJDWLRQV SURPLVHV DFWV DJUHHPHQWV OLHQV ORVVHV FRVWV DQG H[SHQVHV LQFOXGLQJ ZLWKRXW

  OLPLWDWLRQDWWRUQH\¶VIHHVDQGUHODWHGFRVWV GDPDJHVLQMXULHVVXLWVDFWLRQVDQGFDXVHVRIDFWLRQ

  RIZKDWHYHUNLQGRUQDWXUHZKHWKHUNQRZQRUXQNQRZQVXVSHFWHGRUXQVXVSHFWHGPDWXUHGRU

  XQPDWXUHG OLTXLGDWHG RU XQOLTXLGDWHG FRQWLQJHQW RU IL[HG DW ODZ RU LQ HTXLW\ VWDWXWRU\ RU

  RWKHUZLVHLQFOXGLQJZLWKRXWOLPLWDWLRQDQ\FODLPVGHIHQVHVDQGDIILUPDWLYHGHIHQVHVZKHWKHU

  NQRZQRUXQNQRZQZKLFKZHUHRUFRXOGKDYHEHHQDVVHUWHGLQLQFRQQHFWLRQZLWKRUZLWKUHVSHFW

  WR WKH %DQNUXSWF\ &DVH FROOHFWLYHO\ WKH ³'HEWRU 5HOHDVHG &ODLPV´  provided, however, WKDW

  QRWZLWKVWDQGLQJ DQ\WKLQJ KHUHLQ WR WKH FRQWUDU\ WKH UHOHDVH FRQWDLQHG KHUHLQ ZLOO DSSO\ WR WKH

  ,VVXHU 5HOHDVHG 3DUWLHV VHW IRUWK LQ VXEVHFWLRQ LL  DERYH RQO\ ZLWK UHVSHFW WR 'HEWRU 5HOHDVHG

  &ODLPVDULVLQJIURPRUUHODWLQJWRWKH,VVXHU([HFXWRU\&RQWUDFWV1RWZLWKVWDQGLQJDQ\WKLQJLQ

  WKLV2UGHUWRWKHFRQWUDU\WKHUHOHDVHVVHWIRUWKLQSDUDJUDSKV6DQG7KHUHRIZLOOQRWDSSO\ZLWK

  UHVSHFWWRWKHGXWLHVULJKWVRUREOLJDWLRQVRIWKH'HEWRURUDQ\,VVXHUKHUHXQGHU

                    8      $XWKRUL]DWLRQWR&RQVXPPDWH7KH'HEWRULVDXWKRUL]HGWRFRQVXPPDWH

  WKH 3ODQ DIWHU WKH HQWU\ RI WKLV &RQILUPDWLRQ 2UGHU VXEMHFW WR VDWLVIDFWLRQ RU ZDLYHU RI WKH

  FRQGLWLRQVSUHFHGHQWWRWKH(IIHFWLYH'DWHRIWKH3ODQVHWIRUWKLQ$UWLFOH9,,,$RIWKH3ODQ7KH

  3ODQVKDOOQRWEHFRPHHIIHFWLYHXQOHVVDQGXQWLOWKHFRQGLWLRQVVHWIRUWKLQ$UWLFOH9,,,$RIWKH

  3ODQKDYHEHHQVDWLVILHGRURWKHUZLVHZDLYHGSXUVXDQWWR$UWLFOH9,,,%RIWKH3ODQ

                    9      3URIHVVLRQDO&RPSHQVDWLRQ$OOUHTXHVWVIRUSD\PHQWRI3URIHVVLRQDO)HH

  &ODLPVIRUVHUYLFHVUHQGHUHGDQGUHLPEXUVHPHQWRIH[SHQVHVLQFXUUHGSULRUWRWKH(IIHFWLYH'DWH



                                                     
  '2&6B6)

                                                                                              000075
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 73 of
                                                                             Page  73161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 86 of 648 PageID 2773




  PXVWEHILOHGQRODWHUWKDQVL[W\  GD\VDIWHUWKH(IIHFWLYH'DWH7KH%DQNUXSWF\&RXUWVKDOO

  GHWHUPLQHWKH$OORZHGDPRXQWVRIVXFK3URIHVVLRQDO)HH&ODLPVDIWHUQRWLFHDQGDQRSSRUWXQLW\

  IRU KHDULQJ LQ DFFRUGDQFH ZLWK WKH SURFHGXUHV HVWDEOLVKHG E\ WKH %DQNUXSWF\ &RGH DQG WKH

  %DQNUXSWF\&RXUW7KH'HEWRUVKDOOIXQGWKH3URIHVVLRQDO)HH5HVHUYHDVSURYLGHGXQGHUWKH3ODQ

  7KH5HRUJDQL]HG'HEWRUVKDOOSD\3URIHVVLRQDO)HH&ODLPVLQ&DVKLQWKHDPRXQWVWKH%DQNUXSWF\

  &RXUWDOORZV7KH'HEWRULVDXWKRUL]HGWRSD\WKHSUH(IIHFWLYH 'DWH IHHV DQG H[SHQVHV RI DOO

  RUGLQDU\ FRXUVH SURIHVVLRQDOV LQ WKH RUGLQDU\ FRXUVH RI EXVLQHVV ZLWKRXW WKH QHHG IRU IXUWKHU

  %DQNUXSWF\ &RXUW RUGHU RU DSSURYDO  )URP DQG DIWHU WKH (IIHFWLYH 'DWH DQ\ UHTXLUHPHQW WKDW

  3URIHVVLRQDOVFRPSO\ZLWKVHFWLRQVWKURXJKDQG LIDSSOLFDEOH RIWKH%DQNUXSWF\

  &RGHLQVHHNLQJUHWHQWLRQRUFRPSHQVDWLRQIRUVHUYLFHVUHQGHUHGDIWHUVXFKGDWHVKDOOWHUPLQDWH

  DQG WKH 5HRUJDQL]HG 'HEWRU RU &ODLPDQW 7UXVWHH DV DSSOLFDEOH PD\ HPSOR\ DQG SD\ DQ\

  3URIHVVLRQDORU(QWLW\HPSOR\HGLQWKHRUGLQDU\FRXUVHRIWKH'HEWRU¶VEXVLQHVVZLWKRXWDQ\IXUWKHU

  QRWLFHWRRUDFWLRQRUGHURUDSSURYDORIWKH%DQNUXSWF\&RXUW

                    :      5HOHDVH ([FXOSDWLRQ 'LVFKDUJH DQG ,QMXQFWLRQ 3URYLVLRQV  7KH

  IROORZLQJUHOHDVHH[FXOSDWLRQGLVFKDUJHDQGLQMXQFWLRQSURYLVLRQVVHWIRUWKLQWKH3ODQDUH

  DSSURYHGDQGDXWKRUL]HGLQWKHLUHQWLUHW\DQGVXFKSURYLVLRQVDUHHIIHFWLYHDQGELQGLQJRQ

  DOOSDUWLHVDQG(QWLWLHVWRWKHH[WHQWSURYLGHGWKHUHLQ

                    ;      'LVFKDUJHRI&ODLPVDQG7HUPLQDWLRQRI,QWHUHVWV7RWKHIXOOHVWH[WHQW

  SURYLGHGXQGHUVHFWLRQ G  $  DQGRWKHUDSSOLFDEOHSURYLVLRQVRIWKH%DQNUXSWF\&RGH

  H[FHSWDVRWKHUZLVHH[SUHVVO\SURYLGHGE\WKH3ODQRUWKLV&RQILUPDWLRQ2UGHUDOOFRQVLGHUDWLRQ

  GLVWULEXWHG XQGHU WKH 3ODQ ZLOO EH LQ H[FKDQJH IRU DQG LQ FRPSOHWH VDWLVIDFWLRQ VHWWOHPHQW



                                                    
  '2&6B6)

                                                                                             000076
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 74 of
                                                                             Page  74161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 87 of 648 PageID 2774




  GLVFKDUJHDQGUHOHDVHRIDOO&ODLPVDQG(TXLW\,QWHUHVWVRIDQ\NLQGRUQDWXUHZKDWVRHYHUDJDLQVW

  WKH'HEWRURUDQ\RILWV$VVHWVRUSURSHUWLHVDQGUHJDUGOHVVRIZKHWKHUDQ\SURSHUW\ZLOOKDYHEHHQ

  GLVWULEXWHGRUUHWDLQHGSXUVXDQWWRWKH3ODQRQDFFRXQWRIVXFK&ODLPVRU(TXLW\,QWHUHVWV([FHSW

  DVRWKHUZLVHH[SUHVVO\SURYLGHGE\WKH3ODQRUWKLV&RQILUPDWLRQ2UGHUXSRQWKH(IIHFWLYH'DWH

  WKH'HEWRUDQGLWV(VWDWHZLOOEHGHHPHGGLVFKDUJHGDQGUHOHDVHGXQGHUDQGWRWKHIXOOHVWH[WHQW

  SURYLGHG XQGHU VHFWLRQ  G  $  DQG RWKHU DSSOLFDEOH SURYLVLRQV RI WKH %DQNUXSWF\ &RGH

  IURPDQ\DQGDOO&ODLPVDQG(TXLW\,QWHUHVWVRIDQ\NLQGRUQDWXUHZKDWVRHYHULQFOXGLQJEXWQRW

  OLPLWHGWRGHPDQGVDQGOLDELOLWLHVWKDWDURVHEHIRUHWKH&RQILUPDWLRQ'DWHDQGDOOGHEWVRIWKH

  NLQGVSHFLILHGLQVHFWLRQ J  K RU L RIWKH%DQNUXSWF\&RGH

                    <      ([FXOSDWLRQ  6XEMHFWLQDOOUHVSHFWVWR$UWLFOH ;,,'RIWKH3ODQWR WKH

  PD[LPXPH[WHQWSHUPLWWHGE\DSSOLFDEOHODZQR([FXOSDWHG3DUW\ZLOOKDYHRULQFXUDQGHDFK

  ([FXOSDWHG 3DUW\ LV KHUHE\ H[FXOSDWHG IURP DQ\ FODLP REOLJDWLRQ VXLW MXGJPHQW GDPDJH

  GHPDQGGHEWULJKW&DXVHRI$FWLRQUHPHG\ORVVDQGOLDELOLW\IRUFRQGXFWRFFXUULQJRQRUDIWHU

  WKH3HWLWLRQ'DWHLQFRQQHFWLRQZLWKRUDULVLQJRXWRI L WKHILOLQJDQGDGPLQLVWUDWLRQRIWKH&KDSWHU

  &DVH LL WKHQHJRWLDWLRQDQGSXUVXLWRIWKH'LVFORVXUH6WDWHPHQWWKH3ODQRUWKHVROLFLWDWLRQ

  RIYRWHVIRURUFRQILUPDWLRQRIWKH3ODQ LLL WKHIXQGLQJRUFRQVXPPDWLRQRIWKH3ODQ LQFOXGLQJ

  WKH3ODQ6XSSOHPHQW RUDQ\UHODWHGDJUHHPHQWVLQVWUXPHQWVRURWKHUGRFXPHQWVWKHVROLFLWDWLRQ

  RIYRWHVRQWKH3ODQWKHRIIHULVVXDQFHDQG3ODQ'LVWULEXWLRQRIDQ\VHFXULWLHVLVVXHGRUWREH

  LVVXHG SXUVXDQW WR WKH 3ODQ LQFOXGLQJ WKH &ODLPDQW 7UXVW ,QWHUHVWV ZKHWKHU RU QRW VXFK 3ODQ

  'LVWULEXWLRQVRFFXUIROORZLQJWKH(IIHFWLYH'DWH LY WKHLPSOHPHQWDWLRQRIWKH3ODQDQG Y DQ\

  QHJRWLDWLRQV WUDQVDFWLRQV DQG GRFXPHQWDWLRQ LQ FRQQHFWLRQ ZLWK WKH IRUHJRLQJ FODXVHV L  Y 



                                                      
  '2&6B6)

                                                                                              000077
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 75 of
                                                                             Page  75161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 88 of 648 PageID 2775




  provided, howeverWKHIRUHJRLQJZLOOQRWDSSO\WR D DQ\DFWVRURPLVVLRQVRIDQ([FXOSDWHG3DUW\

  DULVLQJ RXW RI RU UHODWHG WR DFWV RU RPLVVLRQV WKDW FRQVWLWXWH EDG IDLWK IUDXG JURVV QHJOLJHQFH

  FULPLQDOPLVFRQGXFWRUZLOOIXOPLVFRQGXFWRU E 6WUDQGRUDQ\(PSOR\HHRWKHUWKDQZLWKUHVSHFW

  WRDFWLRQVWDNHQE\VXFK(QWLWLHVIURPWKHGDWHRIDSSRLQWPHQWRIWKH,QGHSHQGHQW'LUHFWRUVWKURXJK

  WKH(IIHFWLYH'DWH7KH3ODQ¶VH[FXOSDWLRQVKDOOEHLQDGGLWLRQWRDQGQRWLQOLPLWDWLRQRIDOORWKHU

  UHOHDVHVLQGHPQLWLHVH[FXOSDWLRQVDQ\RWKHUDSSOLFDEOHODZRUUXOHVRUDQ\RWKHUSURYLVLRQVRI

  WKH3ODQLQFOXGLQJ$UWLFOH,9&RIWKH3ODQSURWHFWLQJVXFK([FXOSDWHG3DUWLHVIURPOLDELOLW\

                    =      5HOHDVHVE\WKH'HEWRU2QDQGDIWHUWKH(IIHFWLYH'DWHHDFK5HOHDVHG

  3DUW\LVGHHPHGWREHKHUHE\FRQFOXVLYHO\DEVROXWHO\XQFRQGLWLRQDOO\LUUHYRFDEO\DQGIRUHYHU

  UHOHDVHGDQGGLVFKDUJHGE\WKH'HEWRUDQGWKH(VWDWHLQHDFKFDVHRQEHKDOIRIWKHPVHOYHVDQG

  WKHLUUHVSHFWLYHVXFFHVVRUVDVVLJQVDQGUHSUHVHQWDWLYHVLQFOXGLQJEXWQRWOLPLWHGWRWKH&ODLPDQW

  7UXVWDQGWKH/LWLJDWLRQ6XE7UXVWIURPDQ\DQGDOO&DXVHVRI$FWLRQLQFOXGLQJDQ\GHULYDWLYH

  FODLPV DVVHUWHG RQ EHKDOI RI WKH 'HEWRU ZKHWKHU NQRZQ RU XQNQRZQ IRUHVHHQ RU XQIRUHVHHQ

  PDWXUHGRUXQPDWXUHGH[LVWLQJRUKHUHDIWHUDULVLQJLQODZHTXLW\FRQWUDFWWRUWRURWKHUZLVHWKDW

  WKH 'HEWRURUWKH(VWDWHZRXOGKDYHEHHQOHJDOO\HQWLWOHGWR DVVHUW LQ WKHLU RZQ ULJKW ZKHWKHU

  LQGLYLGXDOO\RUFROOHFWLYHO\ RURQEHKDOIRIWKHKROGHURIDQ\&ODLPDJDLQVWRU,QWHUHVWLQD'HEWRU

  RURWKHU3HUVRQ1RWZLWKVWDQGLQJDQ\WKLQJFRQWDLQHGKHUHLQWRWKHFRQWUDU\WKHIRUHJRLQJUHOHDVH

  GRHVQRWUHOHDVH L DQ\REOLJDWLRQVRIDQ\SDUW\XQGHUWKH3ODQRUDQ\GRFXPHQWLQVWUXPHQWRU

  DJUHHPHQWH[HFXWHGWRLPSOHPHQWWKH3ODQ LL WKHULJKWVRUREOLJDWLRQVRIDQ\FXUUHQWHPSOR\HH

  RIWKH'HEWRUXQGHUDQ\HPSOR\PHQWDJUHHPHQWRUSODQ LLL WKHULJKWVRIWKH'HEWRUZLWKUHVSHFW

  WRDQ\FRQILGHQWLDOLW\SURYLVLRQVRUFRYHQDQWVUHVWULFWLQJFRPSHWLWLRQLQIDYRURIWKH'HEWRUXQGHU



                                                        
  '2&6B6)

                                                                                                   000078
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 76 of
                                                                             Page  76161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 89 of 648 PageID 2776




  DQ\HPSOR\PHQWDJUHHPHQWZLWKDFXUUHQWRUIRUPHUHPSOR\HHRIWKH'HEWRU LY DQ\$YRLGDQFH

  $FWLRQVRU Y DQ\&DXVHVRI$FWLRQDULVLQJIURPZLOOIXOPLVFRQGXFWFULPLQDOPLVFRQGXFWDFWXDO

  IUDXGRUJURVVQHJOLJHQFHRIVXFKDSSOLFDEOH5HOHDVHG3DUW\DVGHWHUPLQHGE\)LQDO2UGHURIWKH

  %DQNUXSWF\&RXUWRUDQ\RWKHUFRXUWRIFRPSHWHQWMXULVGLFWLRQ

                    $$     ,QMXQFWLRQ  8SRQ HQWU\ RI WKLV &RQILUPDWLRQ 2UGHU DOO (QMRLQHG

  3DUWLHVDUHDQGVKDOOEHSHUPDQHQWO\HQMRLQHGRQDQGDIWHUWKH(IIHFWLYH'DWHIURPWDNLQJ

  DQ\DFWLRQVWRLQWHUIHUHZLWKWKHLPSOHPHQWDWLRQRUFRQVXPPDWLRQRIWKH3ODQ([FHSWDV

  H[SUHVVO\ SURYLGHG LQ WKH 3ODQ WKLV &RQILUPDWLRQ 2UGHU RU D VHSDUDWH RUGHU RI WKH

  %DQNUXSWF\&RXUWDOO(QMRLQHG3DUWLHVDUHDQGVKDOOEHSHUPDQHQWO\HQMRLQHGRQDQGDIWHU

  WKH (IIHFWLYH 'DWH ZLWK UHVSHFW WR DQ\ &ODLPV DQG (TXLW\ ,QWHUHVWV IURP GLUHFWO\ RU

  LQGLUHFWO\ L  FRPPHQFLQJ FRQGXFWLQJ RU FRQWLQXLQJ LQ DQ\ PDQQHU DQ\ VXLW DFWLRQ RU

  RWKHUSURFHHGLQJRIDQ\NLQG LQFOXGLQJDQ\SURFHHGLQJLQDMXGLFLDODUELWUDODGPLQLVWUDWLYH

  RURWKHUIRUXP DJDLQVWRUDIIHFWLQJWKH'HEWRURUWKHSURSHUW\RIWKH'HEWRU LL HQIRUFLQJ

  OHY\LQJ DWWDFKLQJ LQFOXGLQJ DQ\ SUHMXGJPHQW DWWDFKPHQW  FROOHFWLQJ RU RWKHUZLVH

  UHFRYHULQJHQIRUFLQJRUDWWHPSWLQJWRUHFRYHURUHQIRUFHE\DQ\PDQQHURUPHDQVDQ\

  MXGJPHQW DZDUGGHFUHHRURUGHUDJDLQVWWKH'HEWRURUWKHSURSHUW\ RI WKH 'HEWRU LLL 

  FUHDWLQJ SHUIHFWLQJ RU RWKHUZLVH HQIRUFLQJ LQ DQ\ PDQQHU DQ\ VHFXULW\ LQWHUHVW OLHQ RU

  HQFXPEUDQFHRIDQ\NLQGDJDLQVWWKH'HEWRURUWKHSURSHUW\RIWKH'HEWRU LY DVVHUWLQJDQ\

  ULJKW RI VHWRII GLUHFWO\ RU LQGLUHFWO\ DJDLQVW DQ\ REOLJDWLRQ GXH WR WKH 'HEWRU RU DJDLQVW

  SURSHUW\RULQWHUHVWVLQSURSHUW\RIWKH'HEWRUH[FHSWWRWKHOLPLWHGH[WHQWSHUPLWWHGXQGHU

  6HFWLRQVDQGRIWKH%DQNUXSWF\&RGHDQG Y DFWLQJRUSURFHHGLQJLQDQ\PDQQHU



                                                    
  '2&6B6)

                                                                                             000079
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 77 of
                                                                             Page  77161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 90 of 648 PageID 2777




  LQDQ\SODFHZKDWVRHYHUWKDWGRHVQRWFRQIRUPWRRUFRPSO\ZLWKWKHSURYLVLRQVRIWKH3ODQ

  7KHLQMXQFWLRQVVHWIRUWKLQWKH3ODQDQGWKLV&RQILUPDWLRQ2UGHUVKDOOH[WHQGWRDQGDSSO\

  WR DQ\ DFW RI WKH W\SH VHW IRUWK LQ DQ\ RI FODXVHV L  Y  RI WKH LPPHGLDWHO\ SUHFHGLQJ

  SDUDJUDSK DJDLQVW DQ\ VXFFHVVRUV RI WKH 'HEWRU LQFOXGLQJ EXW QRW OLPLWHG WR WKH

  5HRUJDQL]HG'HEWRUWKH/LWLJDWLRQ6XE7UXVWDQGWKH&ODLPDQW7UXVWDQGWKHLUUHVSHFWLYH

  SURSHUW\DQGLQWHUHVWVLQSURSHUW\6XEMHFWLQDOOUHVSHFWVWR$UWLFOH;,,'RIWKH3ODQQR

  (QMRLQHG3DUW\PD\FRPPHQFHRUSXUVXHDFODLPRUFDXVHRIDFWLRQRIDQ\NLQGDJDLQVWDQ\

  3URWHFWHG3DUW\WKDWDURVHRUDULVHVIURPRULVUHODWHGWRWKH&KDSWHU&DVHWKHQHJRWLDWLRQ

  RIWKH3ODQWKHDGPLQLVWUDWLRQRIWKH3ODQRUSURSHUW\WREHGLVWULEXWHGXQGHUWKH3ODQWKH

  ZLQGGRZQRIWKHEXVLQHVVRIWKH'HEWRURU5HRUJDQL]HG'HEWRUWKHDGPLQLVWUDWLRQRIWKH

  &ODLPDQW 7UXVW RU WKH /LWLJDWLRQ 6XE7UXVW RU WKH WUDQVDFWLRQV LQ IXUWKHUDQFH RI WKH

  IRUHJRLQJ ZLWKRXW WKH %DQNUXSWF\ &RXUW L ILUVWGHWHUPLQLQJDIWHU QRWLFHDQGDKHDULQJ

  WKDWVXFKFODLPRUFDXVHRIDFWLRQUHSUHVHQWVDFRORUDEOHFODLPRIDQ\NLQGLQFOXGLQJEXW

  QRWOLPLWHGWRQHJOLJHQFHEDGIDLWKFULPLQDOPLVFRQGXFWZLOOIXOPLVFRQGXFWIUDXGRUJURVV

  QHJOLJHQFHDJDLQVWD3URWHFWHG3DUW\DQG LL VSHFLILFDOO\DXWKRUL]LQJVXFK(QMRLQHG3DUW\WR

  EULQJVXFKFODLPRUFDXVHRIDFWLRQDJDLQVWDQ\VXFK3URWHFWHG3DUW\provided, howeverWKH

  IRUHJRLQJZLOOQRWDSSO\WRDFODLPRUFDXVHRIDFWLRQDJDLQVW6WUDQGRUDJDLQVWDQ\(PSOR\HH

  RWKHUWKDQZLWKUHVSHFWWRDFWLRQVWDNHQUHVSHFWLYHO\E\6WUDQGRUE\VXFK(PSOR\HHIURP

  WKH GDWH RI DSSRLQWPHQW RI WKH ,QGHSHQGHQW 'LUHFWRUV WKURXJK WKH (IIHFWLYH 'DWH  7KH

  %DQNUXSWF\&RXUWZLOOKDYHVROHDQGH[FOXVLYHMXULVGLFWLRQWRGHWHUPLQHZKHWKHUDFODLPRU

  FDXVHRIDFWLRQLVFRORUDEOHDQGRQO\WRWKHH[WHQWOHJDOO\SHUPLVVLEOHDQGDVSURYLGHGIRULQ



                                                  
  '2&6B6)

                                                                                         000080
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 78 of
                                                                             Page  78161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 91 of 648 PageID 2778




  $UWLFOH;,RIWKH3ODQVKDOOKDYHMXULVGLFWLRQWRDGMXGLFDWHWKHXQGHUO\LQJFRORUDEOHFODLPRU

  FDXVHRIDFWLRQ

                    %%     'XUDWLRQ RI ,QMXQFWLRQ DQG 6WD\V  8QOHVV RWKHUZLVH SURYLGHG LQ WKH

  3ODQ LQ WKLV &RQILUPDWLRQ 2UGHU RU LQ D )LQDO 2UGHU RI WKH %DQNUXSWF\ &RXUW L  DOO

  LQMXQFWLRQV DQG VWD\V HQWHUHG GXULQJ WKH &KDSWHU  &DVH DQG LQ H[LVWHQFH RQ WKH

  &RQILUPDWLRQ'DWHVKDOOUHPDLQLQIXOOIRUFHDQGHIIHFWLQDFFRUGDQFHZLWKWKHLUWHUPVDQG

      LL WKHDXWRPDWLFVWD\DULVLQJXQGHUVHFWLRQRIWKH%DQNUXSWF\&RGHVKDOOUHPDLQLQIXOO

  IRUFHDQGHIIHFWVXEMHFWWR6HFWLRQ F RIWKH%DQNUXSWF\&RGHDQGWRWKHH[WHQWQHFHVVDU\

  LIWKH'HEWRUGRHVQRWUHFHLYHDGLVFKDUJHWKH%DQNUXSWF\&RXUWZLOOHQWHUDQHTXLYDOHQW

  RUGHUXQGHU6HFWLRQ

                    &&     &RQWLQXDQFHRI-DQXDU\2UGHUDQG-XO\2UGHU8QOHVVRWKHUZLVH

  SURYLGHGLQWKH3ODQLQWKLV&RQILUPDWLRQ2UGHURULQD)LQDO2UGHURIWKH%DQNUXSWF\&RXUWHDFK

  RI WKH Order Approving Settlement with Official Committee of Unsecured Creditors Regarding

  Governance of the Debtor and Procedures for Operations in the Ordinary Course, entered by the

  Bankruptcy Court on January 9, 2020>'RFNHW1R@DQGOrder Approving the Debtor’s Motion

  Under Bankruptcy Code Sections 105(a) and 363(b) Authorizing Retention of James P. Seery, Jr.,

  as Chief Executive Officer, Chief Restructuring Officer, and Foreign Representative Nunc Pro

  Tunc to March 15, 2020>'RFNHW1R@HQWHUHGRQ-XO\VKDOOUHPDLQLQIXOOIRUFHDQG

  HIIHFWIURPWKH&RQILUPDWLRQ'DWHDQGIROORZLQJWKH(IIHFWLYH'DWH

                    ''     1R*RYHUQPHQWDO5HOHDVHV 1RWKLQJLQWKLV&RQILUPDWLRQ2UGHURU WKH

  3ODQVKDOOHIIHFWDUHOHDVHRIDQ\FODLPE\WKH8QLWHG6WDWHV*RYHUQPHQWRUDQ\RILWVDJHQFLHVRU



                                                     
  '2&6B6)

                                                                                            000081
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 79 of
                                                                             Page  79161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 92 of 648 PageID 2779




  DQ\VWDWHDQGORFDODXWKRULW\ZKDWVRHYHULQFOXGLQJZLWKRXWOLPLWDWLRQDQ\FODLPDULVLQJXQGHUWKH

  ,QWHUQDO5HYHQXH&RGHWKHHQYLURQPHQWDOODZVRUDQ\FULPLQDOODZVRIWKH8QLWHG6WDWHVRUDQ\

  VWDWHDQGORFDODXWKRULW\DJDLQVWDQ\SDUW\RUSHUVRQQRUVKDOODQ\WKLQJLQWKLV&RQILUPDWLRQ2UGHU

  RUWKH3ODQHQMRLQWKH8QLWHG6WDWHVRUDQ\VWDWHRUORFDODXWKRULW\IURPEULQJLQJDQ\FODLPVXLW

  DFWLRQRURWKHUSURFHHGLQJVDJDLQVWDQ\SDUW\RUSHUVRQIRUDQ\OLDELOLW\RIVXFKSHUVRQVZKDWHYHU

  LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\FODLPVXLWRUDFWLRQDULVLQJXQGHUWKH,QWHUQDO5HYHQXH&RGH

  WKHHQYLURQPHQWDOODZVRUDQ\FULPLQDOODZVRIWKH8QLWHG6WDWHVRUDQ\VWDWHDQGORFDODXWKRULW\

  DJDLQVWVXFKSHUVRQVQRUVKDOODQ\WKLQJLQWKLV&RQILUPDWLRQ2UGHURUWKH3ODQH[FXOSDWHDQ\SDUW\

  RUSHUVRQIURPDQ\OLDELOLW\WRWKH8QLWHG6WDWHV*RYHUQPHQWRUDQ\RILWVDJHQFLHVRUDQ\VWDWH

  DQGORFDODXWKRULW\ZKDWVRHYHULQFOXGLQJDQ\OLDELOLWLHVDULVLQJXQGHUWKH,QWHUQDO5HYHQXH&RGH

  WKHHQYLURQPHQWDOODZVRUDQ\FULPLQDOODZVRIWKH8QLWHG6WDWHVRUDQ\VWDWHDQGORFDODXWKRULW\

  DJDLQVWDQ\SDUW\RUSHUVRQ

                    ((     ([HPSWLRQ IURP 7UDQVIHU 7D[HV  3XUVXDQW WR VHFWLRQ  D  RI WKH

  %DQNUXSWF\&RGHDQ\WUDQVIHUV ZKHWKHUIURPWKH'HEWRUWRWKH5HRUJDQL]HG'HEWRURUWRDQ\

  RWKHU3HUVRQ RISURSHUW\XQGHUWKH3ODQRUSXUVXDQWWR D WKHLVVXDQFHGLVWULEXWLRQWUDQVIHURU

  H[FKDQJHRIDQ\GHEWHTXLW\VHFXULW\RURWKHULQWHUHVWLQWKH'HEWRURUWKH5HRUJDQL]HG'HEWRU

      E  WKH 5HVWUXFWXULQJ WUDQVDFWLRQV SXUVXDQW WR WKH 3ODQ F  WKH FUHDWLRQ PRGLILFDWLRQ

  FRQVROLGDWLRQWHUPLQDWLRQUHILQDQFLQJDQGRUUHFRUGLQJRIDQ\PRUWJDJHGHHGRIWUXVWRURWKHU

  VHFXULW\LQWHUHVWRUWKHVHFXULQJRIDGGLWLRQDOLQGHEWHGQHVVE\VXFKRURWKHUPHDQV G WKHPDNLQJ

  DVVLJQPHQWRUUHFRUGLQJRIDQ\OHDVHRUVXEOHDVHRU H WKHPDNLQJGHOLYHU\RUUHFRUGLQJRIDQ\

  GHHG RU RWKHU LQVWUXPHQW RI WUDQVIHU XQGHU LQ IXUWKHUDQFH RI RU LQ FRQQHFWLRQ ZLWK WKH 3ODQ



                                                      
  '2&6B6)

                                                                                                000082
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 80 of
                                                                             Page  80161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 93 of 648 PageID 2780




  LQFOXGLQJ DQ\ GHHGV ELOOV RI VDOH DVVLJQPHQWV RU RWKHU LQVWUXPHQW RI WUDQVIHU H[HFXWHG LQ

  FRQQHFWLRQZLWKDQ\WUDQVDFWLRQDULVLQJRXWRIFRQWHPSODWHGE\RULQDQ\ZD\UHODWHGWRWKH3ODQ

  VKDOO QRW EH VXEMHFW WR DQ\ GRFXPHQW UHFRUGLQJ WD[ VWDPS WD[ FRQYH\DQFH IHH LQWDQJLEOHV RU

  VLPLODUWD[PRUWJDJHWD[UHDOHVWDWHWUDQVIHUWD[PRUWJDJHUHFRUGLQJWD[8QLIRUP&RPPHUFLDO

  &RGHILOLQJRUUHFRUGLQJIHHUHJXODWRU\ILOLQJRUUHFRUGLQJIHHRURWKHUVLPLODUWD[RUJRYHUQPHQWDO

  DVVHVVPHQWWRWKHIXOOHVWH[WHQWFRQWHPSODWHGE\VHFWLRQ D RIWKH%DQNUXSWF\&RGHDQGXSRQ

  HQWU\RIWKLV&RQILUPDWLRQ2UGHUWKHDSSURSULDWHVWDWHRUORFDOJRYHUQPHQWDORIILFLDOVRUDJHQWV

  VKDOOIRUHJRWKHFROOHFWLRQRIDQ\VXFKWD[RUJRYHUQPHQWDODVVHVVPHQWDQGDFFHSWIRUILOLQJDQG

  UHFRUGDWLRQRIDQ\RIWKHIRUHJRLQJLQVWUXPHQWVRURWKHUGRFXPHQWVZLWKRXWWKHSD\PHQWRIDQ\

  VXFKWD[UHFRUGDWLRQIHHRUJRYHUQPHQWDODVVHVVPHQW

                    ))     &DQFHOODWLRQ RI 1RWHV &HUWLILFDWHV DQG ,QVWUXPHQWV  ([FHSW IRU WKH

  SXUSRVHRIHYLGHQFLQJDULJKWWRDGLVWULEXWLRQXQGHUWKH3ODQDQGH[FHSWDVRWKHUZLVHVHWIRUWKLQ

  WKH3ODQRUDVRWKHUZLVHSURYLGHGLQWKLV&RQILUPDWLRQ2UGHURQWKH(IIHFWLYH'DWHDOODJUHHPHQWV

  LQVWUXPHQWV6HFXULWLHVDQGRWKHUGRFXPHQWVHYLGHQFLQJDQ\SUHSHWLWLRQ&ODLPRU(TXLW\,QWHUHVW

  DQGDQ\ULJKWVRIDQ\+ROGHULQUHVSHFWWKHUHRIVKDOOEHGHHPHGFDQFHOOHGGLVFKDUJHGDQGRIQR

  IRUFH RU HIIHFW  7KH KROGHUV RI RU SDUWLHV WR VXFK FDQFHOOHG LQVWUXPHQWV 6HFXULWLHV DQG RWKHU

  GRFXPHQWDWLRQZLOOKDYHQRULJKWVDULVLQJIURPRUUHODWHGWRVXFKLQVWUXPHQWV6HFXULWLHVRURWKHU

  GRFXPHQWDWLRQRUWKHFDQFHOODWLRQWKHUHRIH[FHSWWKHULJKWVSURYLGHGIRUSXUVXDQWWRWKH3ODQDQG

  WKH REOLJDWLRQV RI WKH 'HEWRU WKHUHXQGHU RU LQ DQ\ ZD\ UHODWHG WKHUHWR ZLOO EH IXOO\ UHOHDVHG

  WHUPLQDWHG H[WLQJXLVKHG DQG GLVFKDUJHG LQ HDFK FDVH ZLWKRXW IXUWKHU QRWLFH WR RU RUGHU RI WKH




                                                       
  '2&6B6)

                                                                                                 000083
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 81 of
                                                                             Page  81161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 94 of 648 PageID 2781




  %DQNUXSWF\&RXUWDFWRUDFWLRQXQGHUDSSOLFDEOHODZUHJXODWLRQRUGHURUUXOHRUDQ\UHTXLUHPHQW

  RIIXUWKHUDFWLRQYRWHRURWKHUDSSURYDORUDXWKRUL]DWLRQE\DQ\3HUVRQ

                    ** 'RFXPHQWV 0RUWJDJHV DQG ,QVWUXPHQWV  (DFK IHGHUDO VWDWH

  FRPPRQZHDOWKORFDOIRUHLJQRURWKHUJRYHUQPHQWDODJHQF\LVDXWKRUL]HGWRDFFHSWDQ\DQGDOO

  GRFXPHQWV PRUWJDJHV DQG LQVWUXPHQWV QHFHVVDU\ RU DSSURSULDWH WR HIIHFWXDWH LPSOHPHQW RU

  FRQVXPPDWHWKH3ODQLQFOXGLQJWKH5HVWUXFWXULQJWUDQVDFWLRQVFRQWHPSODWHGXQGHUWKH3ODQDQG

  WKLV&RQILUPDWLRQ2UGHU

                    ++ 3RVW&RQILUPDWLRQ 0RGLILFDWLRQV  6XEMHFW VHFWLRQ  E  RI WKH

  %DQNUXSWF\ &RGHDQGWKH3ODQWKH 'HEWRU DQG WKH 5HRUJDQL]HG 'HEWRU H[SUHVVO\ UHVHUYHWKHLU

  ULJKWVWRUHYRNHRUZLWKGUDZRUWRDOWHUDPHQGRUPRGLI\PDWHULDOO\WKH3ODQRQHRUPRUHWLPHV

  DIWHU&RQILUPDWLRQDQGWRWKHH[WHQWQHFHVVDU\PD\LQLWLDWHSURFHHGLQJVLQWKH%DQNUXSWF\&RXUW

  WR VR DOWHU DPHQG RU PRGLI\ WKH 3ODQ RU UHPHG\ DQ\ GHIHFW RU RPLVVLRQ RU UHFRQFLOH DQ\

  LQFRQVLVWHQFLHVLQWKH3ODQRUWKLV&RQILUPDWLRQ2UGHULQVXFKPDQQHUDVPD\EHQHFHVVDU\WR

  FDUU\ RXW WKH SXUSRVHV DQG LQWHQW RI WKH 3ODQ  $Q\ VXFK PRGLILFDWLRQ RU VXSSOHPHQW VKDOO EH

  FRQVLGHUHGDPRGLILFDWLRQRIWKH3ODQDQGVKDOOEHPDGHLQDFFRUGDQFHZLWK$UWLFOH;,,%RIWKH

  3ODQ

                    ,,     $SSOLFDEOH 1RQEDQNUXSWF\ /DZ  7KH SURYLVLRQV RI WKLV &RQILUPDWLRQ

  2UGHUWKH3ODQDQGUHODWHGGRFXPHQWVRUDQ\DPHQGPHQWVRUPRGLILFDWLRQVWKHUHWRVKDOODSSO\

  DQGEHHQIRUFHDEOHQRWZLWKVWDQGLQJDQ\RWKHUZLVHDSSOLFDEOHQRQEDQNUXSWF\ODZ

                    --     *RYHUQPHQWDO$SSURYDOV1RW5HTXLUHG7KLV&RQILUPDWLRQ2UGHUVKDOO

  FRQVWLWXWHDOODSSURYDOVDQGFRQVHQWVUHTXLUHGLIDQ\E\WKHODZVUXOHVRUUHJXODWLRQVRIDQ\VWDWH



                                                     
  '2&6B6)

                                                                                              000084
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 82 of
                                                                             Page  82161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 95 of 648 PageID 2782




  IHGHUDO RU RWKHU JRYHUQPHQWDO DXWKRULW\ ZLWK UHVSHFW WR WKH GLVVHPLQDWLRQ LPSOHPHQWDWLRQ RU

  FRQVXPPDWLRQ RI WKH 3ODQ DQG WKH 'LVFORVXUH 6WDWHPHQW DQ\ FHUWLILFDWLRQV GRFXPHQWV

  LQVWUXPHQWV RU DJUHHPHQWV DQG DQ\ DPHQGPHQWV RU PRGLILFDWLRQV WKHUHWR DQG DQ\ RWKHU DFWV

  UHIHUUHGWRLQRUFRQWHPSODWHGE\WKH3ODQDQGWKH'LVFORVXUH6WDWHPHQW

                    .. 1RWLFH RI (IIHFWLYH 'DWH  $V VRRQ DV UHDVRQDEO\ SUDFWLFDEOH DIWHU WKH

  (IIHFWLYH'DWHWKH5HRUJDQL]HG'HEWRUVKDOOILOHQRWLFHRIWKH(IIHFWLYH'DWHDQGVKDOOVHUYHD

  FRS\RIWKHVDPHRQDOO+ROGHUVRI&ODLPVDQG(TXLW\,QWHUHVWVDQGDOOSDUWLHVZKRKDYHILOHGZLWK

  WKH%DQNUXSWF\&RXUWUHTXHVWVWRUHFHLYHQRWLFHVLQDFFRUGDQFHZLWK%DQNUXSWF\5XOHVDQG

   F 1RWZLWKVWDQGLQJWKHDERYHQRQRWLFHRI&RQILUPDWLRQRU&RQVXPPDWLRQRUVHUYLFHRI

  DQ\NLQGVKDOOEHUHTXLUHGWREHPDLOHGRUPDGHXSRQDQ\(QWLW\WRZKRPWKH'HEWRUPDLOHGQRWLFH

  RI WKH &RQILUPDWLRQ +HDULQJ EXW UHFHLYHG VXFK QRWLFH UHWXUQHG PDUNHG ³XQGHOLYHUDEOH DV

  DGGUHVVHG´³PRYHGOHIWQRIRUZDUGLQJDGGUHVV´RU³IRUZDUGLQJRUGHUH[SLUHG´RUVLPLODUUHDVRQ

  XQOHVV WKH 'HEWRU KDV EHHQ LQIRUPHG LQ ZULWLQJ E\ VXFK (QWLW\ RU LV RWKHUZLVH DZDUH RI WKDW

  (QWLW\¶V QHZ DGGUHVV 7KH DERYHUHIHUHQFHG QRWLFHV DUH DGHTXDWH XQGHU WKH SDUWLFXODU

  FLUFXPVWDQFHVRIWKLV&KDSWHU&DVHDQGQRRWKHURUIXUWKHUQRWLFHLVQHFHVVDU\

                    //     6XEVWDQWLDO &RQVXPPDWLRQ  2Q WKH (IIHFWLYH 'DWH WKH 3ODQ VKDOO EH

  GHHPHGWREHVXEVWDQWLDOO\FRQVXPPDWHGXQGHUVHFWLRQVDQGRIWKH%DQNUXSWF\&RGH

                    00 :DLYHURI6WD\)RUJRRGFDXVHVKRZQWKHVWD\RIWKLV&RQILUPDWLRQ2UGHU

  SURYLGHGE\DQ\%DQNUXSWF\5XOHLVZDLYHGDQGWKLV&RQILUPDWLRQ2UGHUVKDOOEHHIIHFWLYHDQG

  HQIRUFHDEOHLPPHGLDWHO\XSRQLWVHQWU\E\WKH%DQNUXSWF\&RXUW




                                                      
  '2&6B6)

                                                                                               000085
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 83 of
                                                                             Page  83161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 96 of 648 PageID 2783




                    11     5HIHUHQFHVWRDQG2PLVVLRQVRI3ODQ3URYLVLRQV5HIHUHQFHVWRDUWLFOHV

  VHFWLRQV DQG SURYLVLRQV RI WKH 3ODQ DUHLQVHUWHG IRUFRQYHQLHQFHRIUHIHUHQFHRQO\ DQGDUH QRW

  LQWHQGHGWREHDSDUWRIRUWRDIIHFWWKHLQWHUSUHWDWLRQRIWKH3ODQ7KHIDLOXUHWRVSHFLILFDOO\LQFOXGH

  RUWRUHIHUWRDQ\SDUWLFXODUDUWLFOHVHFWLRQRUSURYLVLRQRIWKH3ODQLQWKLV&RQILUPDWLRQ2UGHU

  VKDOOQRWGLPLQLVKRULPSDLUWKHHIIHFWLYHQHVVRIVXFKDUWLFOHVHFWLRQRUSURYLVLRQLWEHLQJWKH

  LQWHQW RI WKH %DQNUXSWF\ &RXUW WKDW WKH 3ODQ EH FRQILUPHG LQ LWV HQWLUHW\ H[FHSW DV H[SUHVVO\

  PRGLILHGKHUHLQDQGLQFRUSRUDWHGKHUHLQE\WKLVUHIHUHQFH

                    22 +HDGLQJV+HDGLQJVXWLOL]HGKHUHLQDUHIRUFRQYHQLHQFHDQGUHIHUHQFHRQO\

  DQGGRQRWFRQVWLWXWHDSDUWRIWKH3ODQRUWKLV&RQILUPDWLRQ2UGHUIRUDQ\RWKHUSXUSRVH

                    33     (IIHFWRI&RQIOLFW7KLV&RQILUPDWLRQ2UGHUVXSHUVHGHVDQ\%DQNUXSWF\

  &RXUWRUGHULVVXHGSULRUWRWKH&RQILUPDWLRQ'DWHWKDWPD\EHLQFRQVLVWHQWZLWKWKLV&RQILUPDWLRQ

  2UGHU  ,I WKHUH LV DQ\ LQFRQVLVWHQF\ EHWZHHQ WKH WHUPV RI WKH 3ODQ DQG WKH WHUPV RI WKLV

  &RQILUPDWLRQ 2UGHU WKH WHUPV RI WKLV &RQILUPDWLRQ 2UGHU JRYHUQ DQG FRQWURO  ,I WKHUH LV DQ\

  LQFRQVLVWHQF\EHWZHHQWKHWHUPVRIWKLV&RQILUPDWLRQ2UGHUDQGWKHWHUPVRIDILQDOH[HFXWHG3ODQ

  6XSSOHPHQW'RFXPHQWWKHWHUPVRIWKHILQDOH[HFXWHG3ODQ6XSSOHPHQW'RFXPHQWZLOOJRYHUQ

  DQGFRQWURO

                    44 5HVROXWLRQ RI 2EMHFWLRQ RI 7H[DV 7D[LQJ $XWKRULWLHV  'DOODV &RXQW\

  .DXIPDQ &RXQW\ &LW\ RI $OOHQ $OOHQ ,6' DQG &LW\ RI 5LFKDUGVRQ FROOHFWLYHO\ WKH ³7D[

  $XWKRULWLHV´ DVVHUWWKDWWKH\DUHWKHKROGHUVRISUHSHWLWLRQDQGDGPLQLVWUDWLYHH[SHQVHFODLPVIRU

    DQG  DG YDORUHP UHDO DQG EXVLQHVV SHUVRQDO SURSHUW\ WD[HV  7KH DG YDORUHP

  SURSHUW\WD[HVIRUWD[\HDUVKDOOEHSDLGLQDFFRUGDQFHZLWKDQGWRWKHH[WHQWUHTXLUHGXQGHU



                                                      
  '2&6B6)

                                                                                               000086
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 84 of
                                                                             Page  84161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 97 of 648 PageID 2784




  DSSOLFDEOHQRQEDQNUXSWF\ODZ,QWKHHYHQWWKHWD[HVDUHSDLGDIWHU)HEUXDU\WKH

  7D[$XWKRULWLHVPD\DVVHUWDQ\ULJKWVDQGDPRXQWVWKH\FODLPDUHRZHGZLWKUHVSHFWWRSHQDOWLHV

  DQGLQWHUHVWWKDWKDYHDFFUXHGWKURXJKWKHGDWHRISD\PHQWDQGWKH'HEWRUDQG5HRUJDQL]HG'HEWRU

  UHVHUYHDQ\DOOULJKWVDQGGHIHQVHVLQFRQQHFWLRQWKHUHZLWK

           D      7KH'HEWRU5HRUJDQL]HG'HEWRUVKDOOSD\DOODPRXQWVRZHGWRWKH7D[$XWKRULWLHV
                    IRUWD[\HDULQDFFRUGDQFHZLWKDQGWRWKHH[WHQWUHTXLUHGXQGHUDSSOLFDEOH
                    QRQEDQNUXSWF\ODZ7KH7D[$XWKRULWLHVVKDOOQRWEHUHTXLUHGWRILOHDQGVHUYHDQ
                    DGPLQLVWUDWLYHH[SHQVHFODLPDQGUHTXHVWIRUSD\PHQWDVDFRQGLWLRQRIDOORZDQFH
                    RIWKHLUDGPLQLVWUDWLYHH[SHQVHFODLPVSXUVXDQWWR86&6HFWLRQ E  ' 
                    :LWK UHJDUG WR \HDU  DG YDORUHP SURSHUW\ WD[HV WKH 7D[ $XWKRULWLHV ZLOO
                    UHFHLYHSD\PHQWRIWKHLUSUHSHWLWLRQFODLPVZLWKLQGD\VRIWKH(IIHFWLYH'DWHRI
                    WKH 3ODQ  7KH SD\PHQW ZLOO LQFOXGH LQWHUHVW IURP WKH 3HWLWLRQ 'DWH WKURXJK WKH
                    (IIHFWLYH 'DWH DQG IURP WKH (IIHFWLYH 'DWH WKURXJK SD\PHQW LQ IXOO DW WKH VWDWH
                    VWDWXWRU\UDWHSXUVXDQWWR86&6HFWLRQV E DQGLIDSSOLFDEOH
                    VXEMHFW WR DOO RI WKH 'HEWRU¶V DQG 5HRUJDQL]HG 'HEWRU¶V ULJKWV DQG GHIHQVHV LQ
                    FRQQHFWLRQ WKHUHZLWK 1RWZLWKVWDQGLQJ DQ\ RWKHU SURYLVLRQ LQ WKH 3ODQ WKH 7D[
                    $XWKRULWLHV VKDOO L  UHWDLQ WKH OLHQV WKDW VHFXUH DOO SUHSHWLWLRQ DQG SRVWSHWLWLRQ
                    DPRXQWVXOWLPDWHO\RZHGWRWKHPLIDQ\DVZHOODV LL WKHVWDWHODZSULRULW\RI
                    WKRVHOLHQVXQWLOWKHFODLPVDUHSDLGLQIXOO

           E      7KH 7D[ $XWKRULWLHV¶ SUHSHWLWLRQ FODLPV DQG WKHLU DGPLQLVWUDWLYH H[SHQVH FODLPV
                    VKDOOQRWEHGLVFKDUJHGXQWLOVXFKWLPHDVWKHDPRXQWVRZHGDUHSDLGLQIXOO,QWKH
                    HYHQW RI D GHIDXOW DVVHUWHG E\ WKH 7D[LQJ $XWKRULWLHV WKH 7D[ $XWKRULWLHV VKDOO
                    SURYLGHQRWLFH'HEWRURU5HRUJDQL]HG'HEWRUDVDSSOLFDEOHDQGPD\GHPDQGFXUH
                    RIDQ\VXFKDVVHUWHGGHIDXOW6XEMHFWWRDOORILWVULJKWVDQGGHIHQVHVWKH'HEWRURU
                    5HRUJDQL]HG'HEWRUVKDOOKDYHILIWHHQ  GD\VIURPWKHGDWHRIWKHQRWLFHWRFXUH
                    WKHGHIDXOW,IWKHDOOHJHGGHIDXOWLVQRWFXUHGWKH7D[$XWKRULWLHVPD\H[HUFLVH
                    DQ\ RI WKHLU UHVSHFWLYH ULJKWV XQGHU DSSOLFDEOH ODZ DQG SXUVXH FROOHFWLRQ RI DOO
                    DPRXQWVRZHGSXUVXDQWWRVWDWHODZRXWVLGHRIWKH%DQNUXSWF\&RXUWVXEMHFWLQDOO
                    UHVSHFWVWRWKH'HEWRU¶VDQG5HRUJDQL]HG'HEWRU¶VDSSOLFDEOHULJKWVDQGGHIHQVHV
                    7KH'HEWRU5HRUJDQL]HG'HEWRUVKDOOEHHQWLWOHGWRDQ\QRWLFHVRIGHIDXOWUHTXLUHG
                    XQGHUDSSOLFDEOHQRQEDQNUXSWF\ODZDQGHDFKRIWKH7D[LQJ$XWKRULWLHVWKH'HEWRU
                    DQG WKH 5HRUJDQL]HG 'HEWRU UHVHUYH DQ\ DQG DOO RI WKHLU UHVSHFWLYH ULJKWV DQG
                    GHIHQVHVLQFRQQHFWLRQWKHUHZLWK7KH'HEWRU¶VDQG5HRUJDQL]HG'HEWRU¶VULJKWV
                    DQG GHIHQVHV XQGHU 7H[DV /DZ DQG WKH %DQNUXSWF\ &RGH ZLWK UHVSHFW WR WKLV
                    SURYLVLRQRIWKH&RQILUPDWLRQ2UGHULQFOXGLQJWKHLUULJKWWRGLVSXWHRUREMHFWWRWKH
                    7D[$XWKRULWLHV¶&ODLPVDQGOLHQVDUHIXOO\SUHVHUYHG



                                                       
  '2&6B6)

                                                                                                000087
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 85 of
                                                                             Page  85161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 98 of 648 PageID 2785




                    55     5HVROXWLRQ RI 2EMHFWLRQV RI 6FRWW (OOLQJWRQ DQG ,VDDF /HYHQWRQ

  3XUVXDQW WR %DQNUXSWF\ 5XOH  D  WKH 6HQLRU (PSOR\HHV¶ 6HWWOHPHQW LV DSSURYHG LQ DOO

  UHVSHFWV7KH'HEWRUPD\RQO\ZLWKWKHFRQVHQWRIWKH&RPPLWWHHHOHFW2SWLRQ%IRUD6HQLRU

  (PSOR\HH &ODLPDQW E\ ZULWWHQ QRWLFH WR VXFK 6HQLRU (PSOR\HH &ODLPDQW RQ RU EHIRUH WKH

  RFFXUUHQFHRIWKH(IIHFWLYH'DWH,IWKH'HEWRUGRHVQRWHOHFW2SWLRQ%WKHQ2SWLRQ$ZLOOJRYHUQ

  WKHWUHDWPHQWRIWKH/LTXLGDWHG%RQXV&ODLPV

           D      1RWZLWKVWDQGLQJ DQ\ ODQJXDJH LQ WKH 3ODQ WKH 'LVFORVXUH 6WDWHPHQW RU WKLV
                    &RQILUPDWLRQ2UGHUWRWKHFRQWUDU\LI2SWLRQ$DSSOLHVWRWKH/LTXLGDWHG%RQXV
                    &ODLPVRID6HQLRU(PSOR\HH&ODLPDQWWKHQWKH/LTXLGDWHG%RQXV&ODLPVRIVXFK
                    6HQLRU(PSOR\HH&ODLPDQWZLOOUHFHLYHWKHWUHDWPHQWGHVFULEHGLQSDUDJUDSK H 
                    KHUHRI DQG LI WKH 'HEWRU WLPHO\ HOHFWV 2SWLRQ % ZLWK UHVSHFW WR WKH /LTXLGDWHG
                    %RQXV&ODLPVRID6HQLRU(PSOR\HH&ODLPDQWWKHQWKH/LTXLGDWHG%RQXV&ODLPV
                    RIVXFK6HQLRU(PSOR\HHZLOOUHFHLYHWKHWUHDWPHQWGHVFULEHGLQSDUDJUDSK I 
                    KHUHRI

           E      7KH 6HQLRU (PSOR\HHV¶ 6HWWOHPHQW LV KHUHE\ DSSURYHG ZLWKRXW SUHMXGLFH WR WKH
                    UHVSHFWLYHULJKWVRI0U(OOLQJWRQDQG0U/HYHQWRQWRDVVHUWDOOWKHLUUHPDLQLQJ
                    &ODLPVDJDLQVWWKH'HEWRU¶VHVWDWHLQFOXGLQJEXWQRWOLPLWHGWRWKHLU&ODVV372
                    &ODLPVWKHLUUHPDLQLQJ&ODVV*HQHUDO8QVHFXUHG&ODLPVDQ\LQGHPQLILFDWLRQ
                    FODLPVDQGDQ\$GPLQLVWUDWLYH([SHQVH&ODLPVWKDWWKH\PD\DVVHUWDQGLVZLWKRXW
                    SUHMXGLFHWRWKHULJKWVRIDQ\SDUW\LQLQWHUHVWWRREMHFWWRDQ\VXFK&ODLPV

           F      3XUVXDQW WR %DQNUXSWF\ 5XOH  D  0U (OOLQJWRQ DQG 0U /HYHQWRQ ZHUH
                    SHUPLWWHGWRFKDQJHWKHLUYRWHVRQWKH3ODQ$FFRUGLQJO\0U(OOLQJWRQ¶VYRWHVRQ
                    KLV%DOORWVLQ&ODVVDQG&ODVVRIWKH3ODQZHUHFKDQJHGIURPDUHMHFWLRQRIWKH
                    3ODQWRDFFHSWDQFHRIWKH3ODQDQG0U/HYHQWRQ¶VYRWHVRQKLV%DOORWVLQ&ODVV
                    DQG&ODVVRIWKH3ODQZHUHFKDQJHGIURPUHMHFWLRQVRIWKH3ODQWRDFFHSWDQFHVRI
                    WKH3ODQ

           G      7KH6HQLRU(PSOR\HHV¶2EMHFWLRQLVGHHPHGZLWKGUDZQ

                    66     1R 5HOHDVH RI &ODLPV $JDLQVW 6HQLRU (PSOR\HH &ODLPDQWV  )RU WKH

  DYRLGDQFHRIGRXEWWKH6HQLRU(PSOR\HHV¶6HWWOHPHQWDVDSSURYHGKHUHLQVKDOOQRWDQGVKDOOQRW

  EHGHHPHGWRUHOHDVHDQ\&ODLPVRU&DXVHVRI$FWLRQKHOGE\WKH'HEWRUDJDLQVWHLWKHU6HQLRU


                                                       
  '2&6B6)

                                                                                                000088
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 86 of
                                                                             Page  86161
                                                                                      of
  Case 3:21-cv-00538-N Document 26-1 Filed 161 06/09/21 Page 99 of 648 PageID 2786




  (PSOR\HH&ODLPDQWQRUVKDOOHLWKHU6HQLRU(PSOR\HH&ODLPDQWEHRUEHGHHPHGWREHD³5HOHDVHG

  3DUW\´XQGHUWKH3ODQ

                    77     5HVROXWLRQRI2EMHFWLRQRI,QWHUQDO5HYHQXH6HUYLFH1RWZLWKVWDQGLQJ

  DQ\RWKHUSURYLVLRQRUWHUPRIWKH3ODQRU&RQILUPDWLRQ2UGHUWKHIROORZLQJ'HIDXOW3URYLVLRQ

  VKDOOFRQWURODVWRWKH8QLWHG6WDWHVRI$PHULFD,QWHUQDO5HYHQXH6HUYLFH ³,56´ DQGDOORILWV

  FODLPVLQFOXGLQJDQ\DGPLQLVWUDWLYHFODLP WKH³,56&ODLP´ 

            D 1RWZLWKVWDQGLQJDQ\RWKHUSURYLVLRQLQWKH3ODQLIWKH'HEWRUWKH5HRUJDQL]HG'HEWRU
           RUDQ\VXFFHVVRULQLQWHUHVWIDLOVWRSD\ZKHQGXHDQ\SD\PHQWUHTXLUHGWREHPDGHRQ
           IHGHUDOWD[HVWKH,56&ODLPRURWKHUSD\PHQWUHTXLUHGWREHPDGHWRWKH,56XQGHUWKH
           WHUPVDQGSURYLVLRQVRIWKLV3ODQWKH&RQILUPDWLRQ2UGHURUWKH,QWHUQDO5HYHQXH&RGH
            86& RUIDLOVWRWLPHO\ILOHDQ\UHTXLUHGIHGHUDOWD[UHWXUQRULIDQ\RWKHUHYHQWRI
           GHIDXOW DV VHW IRUWK LQ WKH 3ODQ RFFXUV WKH ,56 VKDOO EH HQWLWOHG WR JLYH WKH 'HEWRU WKH
           5HRUJDQL]HG'HEWRUDQGRUDQ\VXFFHVVRULQLQWHUHVWDQGWKHLUFRXQVHORIUHFRUGE\8QLWHG
           6WDWHV&HUWLILHG0DLOZULWWHQQRWLFHRIWKHIDLOXUHDQGRUGHIDXOWZLWKGHPDQGWKDWLWEH
           FXUHGDQGLIWKHIDLOXUHDQGRUGHIDXOWLVQRWFXUHGZLWKLQGD\VRIWKHGDWHRIVDLGQRWLFH
           DQGGHPDQGWKHQWKHIROORZLQJVKDOODSSO\WRWKH,56
  
                          7KHDGPLQLVWUDWLYHFROOHFWLRQSRZHUVDQGWKHULJKWVRIWKH,56VKDOO
                    EHUHLQVWDWHGDVWKH\H[LVWHGSULRUWRWKHILOLQJRIWKHEDQNUXSWF\SHWLWLRQ
                    LQFOXGLQJEXWQRWOLPLWHGWRWKHDVVHVVPHQWRIWD[HVWKHILOLQJRIDQRWLFH
                    RI )HGHUDO WD[ OLHQ DQG WKH SRZHUV RI OHY\ VHL]XUH DQG FROOHFWLRQ DV
                    SURYLGHGXQGHUWKH,QWHUQDO5HYHQXH&RGH
                    
                          7KHDXWRPDWLFVWD\RI86&DQGDQ\LQMXQFWLRQRIWKH
                    3ODQRULQWKH&RQILUPDWLRQ2UGHUVKDOOZLWKUHJDUGWRWKH,56RQO\OLIWRU
                    WHUPLQDWHZLWKRXWIXUWKHUQRWLFHRUKHDULQJE\WKH%DQNUXSWF\&RXUWDQG
                    WKHHQWLUHSUHSHWLWLRQOLDELOLW\ RZHG WR WKH ,56 WRJHWKHU ZLWKDQ\XQSDLG
                    SRVWSHWLWLRQWD[OLDELOLWLHVPD\EHFRPHGXHDQGSD\DEOHLPPHGLDWHO\DQG
  
                           7KH,56VKDOOKDYHWKHULJKWWRSURFHHGWRFROOHFWIURPWKH'HEWRU
                    WKH5HRUJDQL]HG'HEWRURUDQ\VXFFHVVRULQLQWHUHVWDQ\RIWKHSUHSHWLWLRQ
                    WD[ OLDELOLWLHV DQG UHODWHG SHQDOWLHV DQG LQWHUHVW WKURXJK DGPLQLVWUDWLYH RU
                    MXGLFLDOFROOHFWLRQSURFHGXUHVDYDLODEOHXQGHUWKH8QLWHG6WDWHV&RGHDVLI
                    QREDQNUXSWF\SHWLWLRQKDGEHHQILOHGDQGDVLIQRSODQKDGEHHQFRQILUPHG

            E ,IWKH,56GHFODUHVWKH'HEWRUWKH5HRUJDQL]HG'HEWRURUDQ\VXFFHVVRULQLQWHUHVWWR
           EHLQGHIDXOWRIWKH'HEWRU¶VWKH5HRUJDQL]HG'HEWRU¶VDQGRUDQ\VXFFHVVRULQLQWHUHVW¶V
           REOLJDWLRQV XQGHU WKH 3ODQ WKHQ HQWLUH SUHSHWLWLRQ OLDELOLW\ RI DQ ,56¶ $OORZHG &ODLP
           WRJHWKHU ZLWK DQ\ XQSDLG SRVWSHWLWLRQ WD[ OLDELOLWLHV VKDOO EHFRPH GXH DQG SD\DEOH

                                                         
  '2&6B6)

                                                                                                     000089
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 87 of
                                                                             Page  87161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 100 of 648 PageID 2787



           LPPHGLDWHO\ XSRQ ZULWWHQ GHPDQG WR WKH 'HEWRU 5HRUJDQL]HG 'HEWRU DQGRU DQ\
           VXFFHVVRULQLQWHUHVW  )DLOXUH RI WKH ,56 WR GHFODUH D IDLOXUH DQGRU GHIDXOW GRHV QRW
           FRQVWLWXWHDZDLYHUE\WKH8QLWHG6WDWHVRULWVDJHQF\WKH,56RIWKHULJKWWRGHFODUHWKDW
           WKH'HEWRU5HRUJDQL]HG'HEWRUDQGRUDQ\VXFFHVVRULQLQWHUHVWLVLQGHIDXOW

            F 7KH,56VKDOORQO\EHUHTXLUHGWRVHQGWZRQRWLFHVRIIDLOXUHDQGRUGHIDXOWDQGXSRQ
           WKHWKLUGHYHQWRIDIDLOXUHDQGRUGHIDXOWWKH,56VKDOOEHHQWLWOHGWRSURFHHGDVVHWRXWLQ
           SDUDJUDSKV     DQGRU   KHUHLQ DERYH ZLWKRXW IXUWKHU QRWLFH WR WKH 'HEWRU WKH
           5HRUJDQL]HG 'HEWRU RU DQ\ VXFFHVVRU LQ LQWHUHVW RU LWV FRXQVHO  7KH FROOHFWLRQ VWDWXWH
           H[SLUDWLRQ GDWH IRU DOO XQSDLG IHGHUDO WD[ OLDELOLWLHV VKDOO EH H[WHQGHG SXUVXDQW WR QRQ
           EDQNUXSWF\ODZ

            G 7KH,QWHUQDO5HYHQXH6HUYLFHVKDOOQRWEHERXQGE\DQ\UHOHDVHSURYLVLRQVLQWKH3ODQ
           WKDWZRXOGUHOHDVHDQ\OLDELOLW\RIWKHUHVSRQVLEOHSHUVRQVRIWKH'HEWRUWKH5HRUJDQL]HG
           'HEWRUDQGRUDQ\VXFFHVVRULQLQWHUHVWWRWKH,567KH,QWHUQDO5HYHQXH6HUYLFHPD\
           WDNHVXFKDFWLRQVDVLWGHHPVQHFHVVDU\WRDVVHVVDQ\OLDELOLW\WKDWPD\EHGXHDQGRZLQJ
           E\WKHUHVSRQVLEOHSHUVRQVRIWKH'HEWRUWKH5HRUJDQL]HG'HEWRUDQGRUDQ\VXFFHVVRULQ
           LQWHUHVWWRWKH,QWHUQDO5HYHQXH6HUYLFH

            H 1RWKLQJFRQWDLQHGLQWKH3ODQRUWKH&RQILUPDWLRQ2UGHUVKDOOEHGHHPHGWREHDZDLYHU
           RUUHOLQTXLVKPHQWRIDQ\ULJKWVFODLPVFDXVHVRIDFWLRQULJKWVRIVHWRIIRUUHFRXSPHQW
           ULJKWVWRDSSHDOWD[DVVHVVPHQWV RU RWKHU OHJDORU HTXLWDEOHGHIHQVHVWKDWWKH'HEWRU RU
           5HRUJDQL]HG'HEWRUKDYHXQGHUQRQEDQNUXSWF\ODZLQFRQQHFWLRQZLWKDQ\FODLPOLDELOLW\
           RUFDXVHRIDFWLRQRIWKH8QLWHG6WDWHVDQGLWVDJHQF\WKH,QWHUQDO5HYHQXH6HUYLFH

            I 7KHWHUP³DQ\SD\PHQWUHTXLUHGWREHPDGHRQIHGHUDOWD[HV´DVXVHGKHUHLQDERYHLV
           GHILQHGDVDQ\SD\PHQWRUGHSRVLWUHTXLUHGE\WKH,QWHUQDO5HYHQXH&RGHWREHPDGHE\
           WKH'HEWRUIURPDQGDIWHUWKH&RQILUPDWLRQ'DWHRUWKH5HRUJDQL]HG'HEWRUDQGRUDQ\
           VXFFHVVRULQLQWHUHVWIURPDQGDIWHUWKH(IIHFWLYH'DWHWRWKHGDWHWKH,56&ODLPLVWRJHWKHU
           ZLWK LQWHUHVW SDLG LQ IXOO  7KH WHUP ³DQ\ UHTXLUHG WD[ UHWXUQ´ DV XVHG KHUHLQ DERYH LV
           GHILQHGDVDQ\WD[UHWXUQRUUHSRUWUHTXLUHGE\WKH,QWHUQDO5HYHQXH&RGHWREHPDGHE\
           WKH'HEWRUIURPDQGDIWHUWKH&RQILUPDWLRQ'DWHRUWKH5HRUJDQL]HG'HEWRUDQGRUDQ\
           VXFFHVVRULQLQWHUHVWIURPDQGDIWHUWKH(IIHFWLYH'DWHWRWKHGDWHWKH,56&ODLPLVWRJHWKHU
           ZLWKLQWHUHVWSDLGLQIXOO

                    88     ,56 3URRI RI &ODLP  1RWZLWKVWDQGLQJ DQ\WKLQJ LQ WKH 3ODQ RU LQ WKLV

  &RQILUPDWLRQ2UGHUXQWLODOOUHTXLUHGWD[UHWXUQVDUHILOHGZLWKDQGSURFHVVHGE\WKH,56WKH,56¶V

  SURRIRIFODLPZLOOQRWEHGHHPHGIL[HGIRUSXUSRVHVRI6HFWLRQRIWKH%DQNUXSWF\&RGHDQG

  PD\EHDPHQGHGLQRUGHUWRUHIOHFWWKH,56¶DVVHVVPHQWRIWKH'HEWRU¶VXQSDLGSULRULW\DQGJHQHUDO

  XQVHFXUHGWD[HVSHQDOWLHVDQGLQWHUHVW




                                                        
  '2&6B6)

                                                                                                   000090
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 88 of
                                                                             Page  88161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 101 of 648 PageID 2788




                    99     &/2 +ROGFR /WG 6HWWOHPHQW   1RWZLWKVWDQGLQJ DQ\WKLQJ FRQWDLQHG

  KHUHLQWRWKHFRQWUDU\QRWKLQJLQWKLV2UGHULVRULVLQWHQGHGWRVXSHUVHGHWKHULJKWVDQGREOLJDWLRQV

  RIHLWKHUWKH'HEWRURU&/2+ROGFRFRQWDLQHGLQWKDWFHUWDLQSettlement Agreement between CLO

  Holdco, Ltd., and Highland Capital Management, L.P., dated January 25,2021>'RFNHW1R

  @ WKH³&/2+6HWWOHPHQW$JUHHPHQW´ ,QWKHHYHQWRIDQ\FRQIOLFWEHWZHHQWKHWHUPVRIWKLV

  2UGHU DQG WKH WHUPV RI WKH &/2+ 6HWWOHPHQW $JUHHPHQW WKH WHUPV RI WKH &/2+ 6HWWOHPHQW

  $JUHHPHQWZLOOJRYHUQ

                    :: 5HWHQWLRQRI-XULVGLFWLRQ7KH%DQNUXSWF\&RXUWPD\SURSHUO\DQGXSRQ

  WKH(IIHFWLYH'DWHVKDOOWRWKHPD[LPXPH[WHQWSHUPLWWHGXQGHUDSSOLFDEOHODZUHWDLQMXULVGLFWLRQ

  RYHUDOOPDWWHUVDULVLQJRXWRIDQGUHODWHGWRWKLV&KDSWHU&DVHLQFOXGLQJWKHPDWWHUVVHWIRUWK

  LQ$UWLFOH;,RIWKH3ODQDQGVHFWLRQRIWKH%DQNUXSWF\&RGH

                    ;;     3D\PHQW RI 6WDWXWRU\ )HHV )LOLQJ RI 4XDUWHUO\ 5HSRUWV  $OO IHHV

  SD\DEOH SXUVXDQW WR  86&   VKDOO EH SDLG RQ RU EHIRUH WKH (IIHFWLYH 'DWH  7KH

  5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVWDQGWKH/LWLJDWLRQ6XE7UXVWVKDOOEHMRLQWO\DQGVHYHUDOO\

  OLDEOHIRUSD\PHQWRITXDUWHUO\IHHVWRWKH2IILFHRIWKH8QLWHG6WDWHV7UXVWHHSXUVXDQWWR86&

  WKURXJKWKHHQWU\RIWKH)LQDO'HFUHHIRUWKH'HEWRURUWKHGLVPLVVDORUFRQYHUVLRQRIWKH

  &KDSWHU&DVH1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\LQWKH3ODQWKH867UXVWHHVKDOOQRW

  EHUHTXLUHGWRILOHDQ\SURRIVRIFODLPZLWKUHVSHFWWRTXDUWHUO\IHHVSD\DEOHSXUVXDQWWR86&

  

                    <<     'LVVROXWLRQRIWKH&RPPLWWHH2QWKH(IIHFWLYH'DWHWKH&RPPLWWHHZLOO

  GLVVROYHDQGWKHPHPEHUVRIWKH&RPPLWWHHDQGWKH&RPPLWWHH¶V3URIHVVLRQDOVZLOOFHDVHWRKDYH



                                                     
  '2&6B6)

                                                                                            000091
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 89 of
                                                                             Page  89161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 102 of 648 PageID 2789




  DQ\ UROH DULVLQJ IURP RU UHODWLQJ WR WKH &KDSWHU  &DVH H[FHSW LQ FRQQHFWLRQ ZLWK ILQDO IHH

  DSSOLFDWLRQVRI3URIHVVLRQDOVIRUVHUYLFHVUHQGHUHGSULRUWRWKH(IIHFWLYH'DWH LQFOXGLQJWKHULJKW

  WRREMHFWWKHUHWR 1RWZLWKVWDQGLQJWKHIRUHJRLQJDQ\&RPPLWWHHPHPEHURU3URIHVVLRQDOPD\

  VHUYHIROORZLQJWKH(IIHFWLYH'DWHZLWKUHVSHFWWRWKH&ODLPDQW7UXVW2YHUVLJKW%RDUGRU/LWLJDWLRQ

  6XE7UXVW  7KH 3URIHVVLRQDOV UHWDLQHG E\ WKH &RPPLWWHH DQG WKH PHPEHUV WKHUHRI ZLOO QRW EH

  HQWLWOHGWRDVVHUWDQ\IHHFODLPVIRUDQ\VHUYLFHVUHQGHUHGWRWKH&RPPLWWHHRUH[SHQVHVLQFXUUHG

  LQWKHVHUYLFHRIWKH&RPPLWWHHDIWHUWKH(IIHFWLYH'DWHH[FHSWIRUUHDVRQDEOHIHHVIRUVHUYLFHV

  UHQGHUHG DQG DFWXDO DQG QHFHVVDU\ FRVWV LQFXUUHG LQ FRQQHFWLRQ ZLWK DQ\ DSSOLFDWLRQV IRU

  DOORZDQFHRI3URIHVVLRQDO)HHVSHQGLQJRQWKH(IIHFWLYH'DWHRUILOHGDQGVHUYHGDIWHUWKH(IIHFWLYH

  'DWHSXUVXDQWWRWKH3ODQ1RWKLQJLQWKH3ODQVKDOOSURKLELWRUOLPLWWKHDELOLW\RIWKH'HEWRU¶VRU

  &RPPLWWHH¶V3URIHVVLRQDOVWRUHSUHVHQWHLWKHURIWKH7UXVWHHVRUWREHFRPSHQVDWHGRUUHLPEXUVHG

  SHUWKH3ODQWKH&ODLPDQW7UXVW$JUHHPHQWDQGRU/LWLJDWLRQ6XE7UXVWLQFRQQHFWLRQZLWKVXFK

  UHSUHVHQWDWLRQ

                    ==     0LVFHOODQHRXV  $IWHU WKH (IIHFWLYH 'DWH WKH 'HEWRU RU 5HRUJDQL]HG

  'HEWRUDVDSSOLFDEOHVKDOOKDYHQRREOLJDWLRQWRILOHZLWKWKH%DQNUXSWF\&RXUWRUVHUYHRQDQ\

  SDUWLHVUHSRUWVWKDWWKH'HEWRURU5HRUJDQL]HG'HEWRUDVDSSOLFDEOHZHUHREOLJDWHGWRILOHXQGHU

  WKH%DQNUXSWF\&RGHRUDFRXUWRUGHULQFOXGLQJPRQWKO\RSHUDWLQJUHSRUWV HYHQIRUWKRVHSHULRGV

  IRU ZKLFK D PRQWKO\ RSHUDWLQJ UHSRUWZDVQRWILOHGEHIRUHWKH(IIHFWLYH 'DWH RUGLQDU\FRXUVH

  SURIHVVLRQDOUHSRUWVUHSRUWVWRDQ\SDUWLHVRWKHUZLVHUHTXLUHGXQGHUWKH³ILUVW´DQG³VHFRQG´GD\

  RUGHUVHQWHUHGLQWKLV&KDSWHU&DVH LQFOXGLQJDQ\FDVKFROODWHUDOILQDQFLQJRUGHUVHQWHUHGLQ

  WKLV&KDSWHU&DVH DQGPRQWKO\RUTXDUWHUO\UHSRUWVIRU3URIHVVLRQDOVprovidedhoweverWKDW



                                                      
  '2&6B6)

                                                                                               000092
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 90 of
                                                                             Page  90161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 103 of 648 PageID 2790




  WKH 'HEWRU RU 5HRUJDQL]HG 'HEWRU DV DSSOLFDEOH ZLOO FRPSO\ ZLWK WKH 86 7UXVWHH¶V SRVW

  FRQILUPDWLRQUHSRUWLQJUHTXLUHPHQWV
                                              
                                       (1'2)25'(5




                                                  
  '2&6B6)

                                                                                         000093
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1943
                         1957-1  Filed
                             Filed     03/01/21Entered
                                    02/22/21      Entered 03/01/21
                                                       02/22/21    08:29:13Page
                                                                16:48:16     Page  91161
                                                                                91 of of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 104 of 648 PageID 2791



                                            ([KLELW$
                                                
                                 )LIWK$PHQGHG3ODQ DV0RGLILHG 




  '2&6B6)

                                                                         000094
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                92 of
                                                                                   92161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 105 of 648 PageID 2792



                     ,17+(81,7('67$7(6%$1.5837&<&2857
                       )257+(1257+(51',675,&72)7(;$6
                                  '$//$6',9,6,21
                                         
                                               
      ,QUH                                   &KDSWHU
                                               
      +,*+/$1'&$3,7$/0$1$*(0(17/3      &DVH1RVJM
                                               
                             'HEWRU           
                                               
                                         
              ),)7+$0(1'('3/$12)5(25*$1,=$7,212)+,*+/$1'
                      &$3,7$/0$1$*(0(17/3 $602',),(' 
   
  3$&+8/6.,67$1*=,(+/ -21(6//3 +$<:$5' $662&,$7(63//&
  -HIIUH\13RPHUDQW] &$%DU1R            0HOLVVD6+D\ZDUG 7;%DU1R 
  ,UD'.KDUDVFK &$%DU1R                =DFKHU\=$QQDEOH 7;%DU1R 
  *UHJRU\9'HPR 1<%DU1R               1&HQWUDO([S\6WH
  6DQWD0RQLFD%RXOHYDUGWK)ORRU          'DOODV7;
  /RV$QJHOHV&$                             7HOHSKRQH  
  7HOHSKRQH                           )DFVLPLOH  
  )DFVLPLOH                          (PDLO0+D\ZDUG#+D\ZDUG)LUPFRP
  (PDLOMSRPHUDQW]#SV]MODZFRP                           =$QQDEOH#+D\ZDUG)LUPFRP
         LNKDUDVFK#SV]MODZFRP
         JGHPR#SV]MODZFRP
   
                          &RXQVHOIRUWKH'HEWRUDQG'HEWRULQ3RVVHVVLRQ
   

  




                                       
  
   7KH'HEWRU¶VODVWIRXUGLJLWVRILWVWD[SD\HULGHQWLILFDWLRQQXPEHUDUH  7KHKHDGTXDUWHUVDQGVHUYLFHDGGUHVV
  IRUWKHDERYHFDSWLRQHG'HEWRULV&UHVFHQW&RXUW6XLWH'DOODV7;



                                                                                                                     
                                                                                                        000095
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 93 of
                                                                             Page  93161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 106 of 648 PageID 2793
  


  $57,&/(,58/(62),17(535(7$7,21&20387$7,212)7,0(
                *29(51,1*/$:$1''(),1('7(506

          $      5XOHVRI,QWHUSUHWDWLRQ&RPSXWDWLRQRI7LPHDQG*RYHUQLQJ/DZ

          %      'HILQHG7HUPV

  $57,&/(,,$'0,1,675$7,9((;3(16(6$1'35,25,7<7$;&/$,06

          $      $GPLQLVWUDWLYH([SHQVH&ODLPV

          %      3URIHVVLRQDO)HH&ODLPV

          &      3ULRULW\7D[&ODLPV

  $57,&/(,,,&/$66,),&$7,21$1'75($70(172)&/$66,),('&/$,06
                 $1'(48,7<,17(5(676

          $      6XPPDU\

          %      6XPPDU\RI&ODVVLILFDWLRQDQG7UHDWPHQWRI&ODVVLILHG&ODLPVDQG
                   (TXLW\,QWHUHVWV

          &      (OLPLQDWLRQRI9DFDQW&ODVVHV

          '      ,PSDLUHG9RWLQJ&ODVVHV

          (      8QLPSDLUHG1RQ9RWLQJ&ODVVHV

          )      ,PSDLUHG1RQ9RWLQJ&ODVVHV

          *      &UDPGRZQ

          +      &ODVVLILFDWLRQDQG7UHDWPHQWRI&ODLPVDQG(TXLW\,QWHUHVWV

          ,      6SHFLDO3URYLVLRQ*RYHUQLQJ8QLPSDLUHG&ODLPV

          -      6XERUGLQDWHG&ODLPV

  $57,&/(,90($16)25,03/(0(17$7,212)7+,63/$1

          $      6XPPDU\

          %      7KH&ODLPDQW7UXVW

                           &UHDWLRQDQG*RYHUQDQFHRIWKH&ODLPDQW7UXVWDQG/LWLJDWLRQ
                              6XE7UXVW

                           &ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH



                                                               L                                                                    
                                                                                                                        000096
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                94 of
                                                                                   94161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 107 of 648 PageID 2794


                                                                                                                                    3DJH

                      3XUSRVHRIWKH&ODLPDQW7UXVW

                      3XUSRVHRIWKH/LWLJDWLRQ6XE7UXVW

                      &ODLPDQW7UXVW$JUHHPHQWDQG/LWLJDWLRQ6XE7UXVW$JUHHPHQW

                      &RPSHQVDWLRQDQG'XWLHVRI7UXVWHHV

                      &RRSHUDWLRQRI'HEWRUDQG5HRUJDQL]HG'HEWRU

                      8QLWHG6WDWHV)HGHUDO,QFRPH7D[7UHDWPHQWRIWKH&ODLPDQW
                         7UXVW

                      7D[5HSRUWLQJ

                     &ODLPDQW7UXVW$VVHWV

                     &ODLPDQW7UXVW([SHQVHV

                     7UXVW'LVWULEXWLRQVWR&ODLPDQW7UXVW%HQHILFLDULHV

                     &DVK,QYHVWPHQWV

                     'LVVROXWLRQRIWKH&ODLPDQW7UXVWDQG/LWLJDWLRQ6XE7UXVW

         &   7KH5HRUJDQL]HG'HEWRU

                      &RUSRUDWH([LVWHQFH

                      &DQFHOODWLRQRI(TXLW\,QWHUHVWVDQG5HOHDVH

                      ,VVXDQFHRI1HZ3DUWQHUVKLS,QWHUHVWV

                      0DQDJHPHQWRIWKH5HRUJDQL]HG'HEWRU

                      9HVWLQJRI$VVHWVLQWKH5HRUJDQL]HG'HEWRU

                      3XUSRVHRIWKH5HRUJDQL]HG'HEWRU

                      'LVWULEXWLRQRI3URFHHGVIURPWKH5HRUJDQL]HG'HEWRU$VVHWV
                         7UDQVIHURI5HRUJDQL]HG'HEWRU$VVHWV

         '   &RPSDQ\$FWLRQ

         (   5HOHDVHRI/LHQV&ODLPVDQG(TXLW\,QWHUHVWV

         )   &DQFHOODWLRQRI1RWHV&HUWLILFDWHVDQG,QVWUXPHQWV



                                                           LL                                                                      
                                                                                                                      000097
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                95 of
                                                                                   95161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 108 of 648 PageID 2795


                                                                                                                                            3DJH

            *       &DQFHOODWLRQRI([LVWLQJ,QVWUXPHQWV*RYHUQLQJ6HFXULW\,QWHUHVWV

            +       &RQWURO3URYLVLRQV

            ,       7UHDWPHQWRI9DFDQW&ODVVHV

            -       3ODQ'RFXPHQWV

            .       +LJKODQG&DSLWDO0DQDJHPHQW/35HWLUHPHQW3ODQDQG7UXVW

  $57,&/(975($70(172)(;(&8725<&2175$&76$1'81(;3,5('
               /($6(6

            $       $VVXPSWLRQ$VVLJQPHQWRU5HMHFWLRQRI([HFXWRU\&RQWUDFWVDQG
                      8QH[SLUHG/HDVHV

            %       &ODLPV%DVHGRQ5HMHFWLRQRI([HFXWRU\&RQWUDFWVRU8QH[SLUHG
                      /HDVHV

            &       &XUHRI'HIDXOWVIRU$VVXPHGRU$VVLJQHG([HFXWRU\&RQWUDFWVDQG
                      8QH[SLUHG/HDVHV

  $57,&/(9,3529,6,216*29(51,1*',675,%87,216

            $       'DWHVRI'LVWULEXWLRQV

            %       'LVWULEXWLRQ$JHQW

            &       &DVK'LVWULEXWLRQV

            '       'LVSXWHG&ODLPV5HVHUYH

            (       'LVWULEXWLRQVIURPWKH'LVSXWHG&ODLPV5HVHUYH

            )       5RXQGLQJRI3D\PHQWV

            *       De Minimis'LVWULEXWLRQ

            +       'LVWULEXWLRQVRQ$FFRXQWRI$OORZHG&ODLPV

            ,       *HQHUDO'LVWULEXWLRQ3URFHGXUHV

            -       $GGUHVVIRU'HOLYHU\RI'LVWULEXWLRQV

            .       8QGHOLYHUDEOH'LVWULEXWLRQVDQG8QFODLPHG3URSHUW\

            /       :LWKKROGLQJ7D[HV



                                                                   LLL                                                                     
                                                                                                                              000098
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 96 of
                                                                             Page  96161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 109 of 648 PageID 2796


                                                                                                                                        3DJH

          0     6HWRIIV

          1     6XUUHQGHURI&DQFHOOHG,QVWUXPHQWVRU6HFXULWLHV

          2     /RVW6WROHQ0XWLODWHGRU'HVWUR\HG6HFXULWLHV

  $57,&/(9,,352&('85(6)255(62/9,1*&217,1*(17
                81/,48,'$7('$1'',6387('&/$,06

          $     )LOLQJRI3URRIVRI&ODLP

          %     'LVSXWHG&ODLPV

          &     3URFHGXUHV5HJDUGLQJ'LVSXWHG&ODLPVRU'LVSXWHG(TXLW\,QWHUHVWV

          '     $OORZDQFHRI&ODLPVDQG(TXLW\,QWHUHVWV

                          $OORZDQFHRI&ODLPV

                          (VWLPDWLRQ

                          'LVDOORZDQFHRI&ODLPV

  $57,&/(9,,,())(&7,9(1(662)7+,63/$1

          $     &RQGLWLRQV3UHFHGHQWWRWKH(IIHFWLYH'DWH

          %     :DLYHURI&RQGLWLRQV

          &     'LVVROXWLRQRIWKH&RPPLWWHH

  $57,&/(,;(;&8/3$7,21,1-81&7,21$1'5(/$7('3529,6,216

          $     *HQHUDO

          %     'LVFKDUJHRI&ODLPV

          &     ([FXOSDWLRQ

          '     5HOHDVHVE\WKH'HEWRU

          (     3UHVHUYDWLRQRI5LJKWVRI$FWLRQ

                          0DLQWHQDQFHRI&DXVHVRI$FWLRQ

                          3UHVHUYDWLRQRI$OO&DXVHVRI$FWLRQ1RW([SUHVVO\6HWWOHGRU
                             5HOHDVHG



                                                               LY                                                                      
                                                                                                                          000099
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943
                         1957-1
                             Filed
                                 Filed
                                    02/22/21
                                       03/01/21Entered
                                                  Entered
                                                       02/22/21
                                                          03/01/21
                                                                16:48:16
                                                                   08:29:13Page
                                                                             Page
                                                                                97 of
                                                                                   97161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 110 of 648 PageID 2797


                                                                                                                                       3DJH

          )      ,QMXQFWLRQ

          *      'XUDWLRQRI,QMXQFWLRQVDQG6WD\V

          +      &RQWLQXDQFHRI-DQXDU\2UGHU

  $57,&/(;%,1',1*1$785(2)3/$1

  $57,&/(;,5(7(17,212)-85,6',&7,21

  $57,&/(;,,0,6&(//$1(2863529,6,216

          $      3D\PHQWRI6WDWXWRU\)HHVDQG)LOLQJRI5HSRUWV

          %      0RGLILFDWLRQRI3ODQ

          &      5HYRFDWLRQRI3ODQ

          '      2EOLJDWLRQV1RW&KDQJHG

          (      (QWLUH$JUHHPHQW

          )      &ORVLQJRI&KDSWHU&DVH

          *      6XFFHVVRUVDQG$VVLJQV

          +      5HVHUYDWLRQRI5LJKWV

          ,      )XUWKHU$VVXUDQFHV

          -      6HYHUDELOLW\

          .      6HUYLFHRI'RFXPHQWV

          /      ([HPSWLRQIURP&HUWDLQ7UDQVIHU7D[HV3XUVXDQWWR6HFWLRQ D RI
                   WKH%DQNUXSWF\&RGH

          0      *RYHUQLQJ/DZ

          1      7D[5HSRUWLQJDQG&RPSOLDQFH

          2      ([KLELWVDQG6FKHGXOHV

          3      &RQWUROOLQJ'RFXPHQW




                                                                Y                                                                     
                                                                                                                         000100
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1943
                         1957-1  Filed
                             Filed     03/01/21Entered
                                    02/22/21      Entered 03/01/21
                                                       02/22/21    08:29:13Page
                                                                16:48:16     Page  98161
                                                                                98 of of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 111 of 648 PageID 2798
  


                     '(%725¶6&+$37(53/$12)5(25*$1,=$7,21
           

          +,*+/$1'&$3,7$/0$1$*(0(17/3DVGHEWRUDQGGHEWRULQSRVVHVVLRQLQWKH
  DERYHFDSWLRQHGFDVH WKH³'HEWRU´ SURSRVHVWKHIROORZLQJFKDSWHUSODQRIUHRUJDQL]DWLRQ WKH
  ³3ODQ´  IRU DPRQJ RWKHU WKLQJV WKH UHVROXWLRQ RI WKH RXWVWDQGLQJ &ODLPV DJDLQVW DQG (TXLW\
  ,QWHUHVWV LQ WKH 'HEWRU  8QOHVV RWKHUZLVH QRWHG FDSLWDOL]HG WHUPV XVHG LQ WKLV 3ODQ KDYH WKH
  PHDQLQJVVHWIRUWKLQ$UWLFOH,RIWKLV3ODQ7KH'HEWRULVWKHSURSRQHQWRIWKLV3ODQZLWKLQWKH
  PHDQLQJRIVHFWLRQRIWKH%DQNUXSWF\&RGH

          5HIHUHQFH LV PDGH WR WKH 'LVFORVXUH 6WDWHPHQW DV VXFK WHUP LV GHILQHG KHUHLQ DQG
  GLVWULEXWHGFRQWHPSRUDQHRXVO\KHUHZLWK IRUDGLVFXVVLRQRIWKH'HEWRU¶VKLVWRU\EXVLQHVVUHVXOWV
  RI RSHUDWLRQV KLVWRULFDO ILQDQFLDO LQIRUPDWLRQ SURMHFWLRQV DQG DVVHWV DQG IRU D VXPPDU\ DQG
  DQDO\VLVRIWKLV3ODQDQGWKHWUHDWPHQWSURYLGHGIRUKHUHLQ7KHUHDOVRDUHRWKHUDJUHHPHQWVDQG
  GRFXPHQWVWKDWPD\EH)LOHGZLWKWKH%DQNUXSWF\&RXUWWKDWDUHUHIHUHQFHGLQWKLV3ODQRUWKH
  'LVFORVXUH6WDWHPHQWDV([KLELWVDQG3ODQ'RFXPHQWV$OOVXFK([KLELWVDQG3ODQ'RFXPHQWVDUH
  LQFRUSRUDWHG LQWR DQG DUH D SDUW RI WKLV 3ODQ DV LI VHW IRUWK LQ IXOO KHUHLQ  6XEMHFW WR WKH RWKHU
  SURYLVLRQVRIWKLV3ODQDQGLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVVHWIRUWKLQVHFWLRQRIWKH
  %DQNUXSWF\&RGHDQG%DQNUXSWF\5XOHWKH'HEWRUUHVHUYHVWKHULJKWWRDOWHUDPHQGPRGLI\
  UHYRNHRUZLWKGUDZWKLV3ODQSULRUWRWKH(IIHFWLYH'DWH

          ,IWKLV3ODQFDQQRWEHFRQILUPHGIRUDQ\UHDVRQWKHQVXEMHFWWRWKHWHUPVVHWIRUWKKHUHLQ
  WKLV3ODQPD\EHUHYRNHG

                                       $57,&/(,
                      58/(62),17(535(7$7,21&20387$7,212)7,0(
                            *29(51,1*/$:$1''(),1('7(506

  $      5XOHVRI,QWHUSUHWDWLRQ&RPSXWDWLRQRI7LPHDQG*RYHUQLQJ/DZ

           )RU SXUSRVHV KHUHRI  D LQ WKH DSSURSULDWH FRQWH[W HDFK WHUP ZKHWKHU VWDWHG LQ WKH
  VLQJXODURUWKHSOXUDOVKDOOLQFOXGHERWKWKHVLQJXODUDQGWKHSOXUDODQGSURQRXQVVWDWHGLQWKH
  PDVFXOLQHIHPLQLQHRUQHXWHUJHQGHUVKDOOLQFOXGHWKHPDVFXOLQHIHPLQLQHDQGWKHQHXWHUJHQGHU
   E DQ\UHIHUHQFHKHUHLQWRDFRQWUDFWOHDVHLQVWUXPHQWUHOHDVHLQGHQWXUHRURWKHUDJUHHPHQWRU
  GRFXPHQWEHLQJLQDSDUWLFXODUIRUPRURQSDUWLFXODUWHUPVDQGFRQGLWLRQVPHDQVWKDWWKHUHIHUHQFHG
  GRFXPHQWDVSUHYLRXVO\DPHQGHGPRGLILHGRUVXSSOHPHQWHGLIDSSOLFDEOHVKDOOEHVXEVWDQWLDOO\
  LQWKDWIRUPRUVXEVWDQWLDOO\RQWKRVHWHUPVDQGFRQGLWLRQV F DQ\UHIHUHQFHKHUHLQWRDQH[LVWLQJ
  GRFXPHQWRUH[KLELWKDYLQJEHHQ)LOHGRUWREH)LOHGVKDOOPHDQWKDWGRFXPHQWRUH[KLELWDVLW
  PD\ WKHUHDIWHUEHDPHQGHGPRGLILHGRUVXSSOHPHQWHGLQDFFRUGDQFH ZLWK LWV WHUPV G XQOHVV
  RWKHUZLVH VSHFLILHG DOO UHIHUHQFHV KHUHLQ WR ³$UWLFOHV´ ³6HFWLRQV´ ³([KLELWV´ DQG ³3ODQ
  'RFXPHQWV´DUHUHIHUHQFHVWR$UWLFOHV6HFWLRQV([KLELWVDQG3ODQ'RFXPHQWVKHUHRIRUKHUHWR
   H XQOHVVRWKHUZLVHVWDWHGWKHZRUGV³KHUHLQ´³KHUHRI´³KHUHXQGHU´DQG³KHUHWR´UHIHUWRWKLV
  3ODQ LQ LWV HQWLUHW\ UDWKHU WKDQ WR D SDUWLFXODU SRUWLRQ RI WKLV 3ODQ I FDSWLRQV DQG KHDGLQJV WR
  $UWLFOHVDQG6HFWLRQVDUHLQVHUWHGIRUFRQYHQLHQFHRIUHIHUHQFHRQO\DQGDUHQRWLQWHQGHGWREHD
  SDUWRIRUWRDIIHFWWKHLQWHUSUHWDWLRQKHUHRI J DQ\UHIHUHQFHWRDQ(QWLW\DVD+ROGHURID&ODLP
  RU(TXLW\,QWHUHVWLQFOXGHVVXFK(QWLW\¶VVXFFHVVRUVDQGDVVLJQV K WKHUXOHVRIFRQVWUXFWLRQVHW



                                                                                                                    
                                                                                                       000101
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1943 Filed
                         1957-1     02/22/21
                                 Filed 03/01/21Entered 02/22/21
                                                  Entered       16:48:16
                                                          03/01/21 08:29:13Page 99 of
                                                                             Page  99161
                                                                                      of
 Case 3:21-cv-00538-N Document 26-1 Filed  161 06/09/21 Page 112 of 648 PageID 2799
  


  IRUWK LQ VHFWLRQ RI WKH %DQNUXSWF\ &RGH VKDOO DSSO\ L DQ\ WHUP XVHG LQ FDSLWDOL]HG IRUP
  KHUHLQWKDWLVQRWRWKHUZLVHGHILQHGEXWWKDWLVXVHGLQWKH%DQNUXSWF\&RGHRUWKH%DQNUXSWF\
  5XOHV VKDOO KDYH WKH PHDQLQJ DVVLJQHGWRWKDWWHUPLQWKH%DQNUXSWF\&RGHRUWKH%DQNUXSWF\
  5XOHVDVWKHFDVHPD\EHDQG M ³´RU³GROODUV´PHDQV'ROODUVLQODZIXOFXUUHQF\RIWKH8QLWHG
  6WDWHV RI $PHULFD  7KH SURYLVLRQV RI %DQNUXSWF\ 5XOH D  VKDOO DSSO\ LQ FRPSXWLQJ DQ\
  SHULRGRIWLPHSUHVFULEHGRUDOORZHGKHUHLQ

  %     'HILQHG7HUPV

        8QOHVV WKH FRQWH[W RWKHUZLVH UHTXLUHV WKH IROORZLQJ WHUPV VKDOO KDYH WKH IROORZLQJ
  PHDQLQJVZKHQXVHGLQFDSLWDOL]HGIRUPKHUHLQ

                 ³Acis´PHDQVFROOHFWLYHO\$FLV&DSLWDO0DQDJHPHQW/3DQG$FLV&DSLWDO
  0DQDJHPHQW*3//3

                       ³Administrative Expense Claim´PHDQVDQ\&ODLPIRUFRVWVDQGH[SHQVHV
  RIDGPLQLVWUDWLRQRIWKH&KDSWHU&DVHWKDWLV$OORZHGSXUVXDQWWRVHFWLRQV E  D  
   E  RU    RI WKH %DQNUXSWF\ &RGH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ D  WKH DFWXDO DQG
  QHFHVVDU\FRVWVDQGH[SHQVHVLQFXUUHGDIWHUWKH3HWLWLRQ'DWHDQGWKURXJKWKH(IIHFWLYH'DWHRI
  SUHVHUYLQJWKH(VWDWHDQGRSHUDWLQJWKHEXVLQHVVRIWKH'HEWRUDQG E DOOIHHVDQGFKDUJHVDVVHVVHG
  DJDLQVWWKH(VWDWHSXUVXDQWWRVHFWLRQVWKURXJKRIFKDSWHURIWLWOHRIWKH8QLWHG
  6WDWHV&RGHDQGWKDWKDYHQRWDOUHDG\EHHQSDLGE\WKH'HEWRUGXULQJWKH&KDSWHU&DVHDQGD
  3URIHVVLRQDO)HH&ODLP

                      ³Administrative Expense Claims Bar Date´ PHDQV ZLWK UHVSHFW WR DQ\
  $GPLQLVWUDWLYH([SHQVH&ODLP RWKHUWKDQD3URIHVVLRQDO)HH&ODLP EHFRPLQJGXHRQRUSULRUWR
  WKH(IIHFWLYH'DWHSP SUHYDLOLQJ&HQWUDO7LPH RQVXFKGDWHWKDWLVIRUW\ILYHGD\VDIWHU
  WKH(IIHFWLYH'DWH

                       ³Administrative Expense Claims Objection Deadline´PHDQVZLWKUHVSHFW
  WRDQ\$GPLQLVWUDWLYH([SHQVH&ODLPWKHODWHURI D QLQHW\  GD\VDIWHUWKH(IIHFWLYH'DWHDQG
   E  VL[W\   GD\V DIWHU WKH WLPHO\ )LOLQJ RI WKH DSSOLFDEOH UHTXHVW IRU SD\PHQW RI VXFK
  $GPLQLVWUDWLYH ([SHQVH &ODLP provided, however, WKDW WKH $GPLQLVWUDWLYH ([SHQVH &ODLPV
  2EMHFWLRQ 'HDGOLQHPD\EHH[WHQGHGE\WKH%DQNUXSWF\&RXUWXSRQ D PRWLRQ E\ WKH&ODLPDQW
  7UXVWHH

                         ³Affiliate´RIDQ\3HUVRQPHDQVDQ\(QWLW\WKDWZLWKUHVSHFWWRVXFK3HUVRQ
  HLWKHU L LV DQ ³DIILOLDWH´ DV GHILQHG LQ VHFWLRQ   RI WKH %DQNUXSWF\ &RGH RU LL LV DQ
  ³DIILOLDWH´ DV GHILQHG LQ 5XOH  RI WKH 6HFXULWLHV $FW RI  RU LLL GLUHFWO\ RU LQGLUHFWO\
  WKURXJKRQHRUPRUHLQWHUPHGLDULHVFRQWUROVLVFRQWUROOHGE\RULVXQGHUFRPPRQFRQWUROZLWK
  VXFK3HUVRQ)RUWKHSXUSRVHVRIWKLVGHILQLWLRQWKHWHUP³FRQWURO´ LQFOXGLQJZLWKRXWOLPLWDWLRQ
  WKHWHUPV³FRQWUROOHGE\´DQG³XQGHUFRPPRQFRQWUROZLWK´ PHDQVWKHSRVVHVVLRQGLUHFWO\RU
  LQGLUHFWO\RIWKHSRZHUWRGLUHFWRUFDXVHWKHGLUHFWLRQLQDQ\UHVSHFWRIWKHPDQDJHPHQWRUSROLFLHV
  RID3HUVRQZKHWKHUWKURXJKWKHRZQHUVKLSRIYRWLQJVHFXULWLHVE\FRQWUDFWRURWKHUZLVH

                      ³Allowed´PHDQVZLWKUHVSHFWWRDQ\&ODLPH[FHSWDVRWKHUZLVHSURYLGHG
  LQWKH3ODQ D DQ\&ODLPWKDWLVHYLGHQFHGE\D3URRIRI&ODLPWKDWKDVEHHQWLPHO\)LOHGE\WKH
  %DU'DWHRUWKDWLVQRWUHTXLUHGWREHHYLGHQFHGE\D)LOHG3URRIRI&ODLPXQGHUWKH%DQNUXSWF\


                                                                                                             
                                                                                                 000102
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page100
                                                                               100ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 113 of 648 PageID 2800
  


  &RGHRUD)LQDO2UGHU E D&ODLPWKDWLVOLVWHGLQWKH6FKHGXOHVDVQRWFRQWLQJHQWQRWXQOLTXLGDWHG
  DQG QRW GLVSXWHG DQG IRU ZKLFK QR 3URRIRI&ODLPKDVEHHQWLPHO\ILOHG F D&ODLP$OORZHG
  SXUVXDQWWRWKH3ODQRUDQRUGHURIWKH%DQNUXSWF\&RXUWWKDWLVQRWVWD\HGSHQGLQJDSSHDORU G 
  D &ODLP WKDW LV QRW 'LVSXWHG LQFOXGLQJ IRU ZKLFK D 3URRI RI &ODLP KDV EHHQ WLPHO\ ILOHG LQ D
  OLTXLGDWHG DQG QRQFRQWLQJHQW DPRXQW WKDW KDV QRW EHHQ REMHFWHG WR E\ WKH &ODLPV 2EMHFWLRQ
  'HDGOLQHRUDVWRZKLFKDQ\VXFKREMHFWLRQKDVEHHQRYHUUXOHGE\)LQDO2UGHU provided, however,
  WKDWZLWKUHVSHFWWRD&ODLPGHVFULEHGLQFODXVHV D DQG E DERYHVXFK&ODLPVKDOOEHFRQVLGHUHG
  $OORZHGRQO\LIDQGWRWKHH[WHQWWKDWZLWKUHVSHFWWRVXFK&ODLPQRREMHFWLRQWRWKHDOORZDQFH
  WKHUHRIKDVEHHQLQWHUSRVHGZLWKLQWKHDSSOLFDEOHSHULRGRIWLPHIL[HGE\WKH3ODQWKH%DQNUXSWF\
  &RGHWKH%DQNUXSWF\5XOHVRUWKH%DQNUXSWF\&RXUWRUVXFKDQREMHFWLRQLVVRLQWHUSRVHGDQG
  WKH&ODLPVKDOOKDYHEHHQ$OORZHGDVVHWIRUWKDERYH

                      ³Allowed Claim or Equity Interest´PHDQVD&ODLPRUDQ(TXLW\,QWHUHVWRI
  WKHW\SHWKDWKDVEHHQ$OORZHG

                       ³Assets´ PHDQV DOO RI WKH ULJKWV WLWOHV DQG LQWHUHVW RI WKH 'HEWRU
  5HRUJDQL]HG'HEWRURU&ODLPDQW7UXVWLQDQGWRSURSHUW\RIZKDWHYHUW\SHRUQDWXUHLQFOXGLQJ
  ZLWKRXW OLPLWDWLRQ UHDO SHUVRQDO PL[HG LQWHOOHFWXDO WDQJLEOH DQG LQWDQJLEOH SURSHUW\ WKH
  'HEWRU¶VERRNVDQGUHFRUGVDQGWKH&DXVHVRI$FWLRQ

                      ³Available Cash´PHDQVDQ\&DVKLQH[FHVVRIWKHDPRXQWQHHGHGIRUWKH
  &ODLPDQW7UXVWDQG5HRUJDQL]HG'HEWRUWRPDLQWDLQEXVLQHVVRSHUDWLRQVDVGHWHUPLQHGLQWKHVROH
  GLVFUHWLRQRIWKH&ODLPDQW7UXVWHH

                   ³Avoidance Actions´PHDQVDQ\DQGDOODYRLGDQFHUHFRYHU\VXERUGLQDWLRQ
  RURWKHUDFWLRQVRUUHPHGLHVWKDWPD\EHEURXJKWE\DQGRQEHKDOIRIWKH'HEWRURULWV(VWDWHXQGHU
  WKH%DQNUXSWF\&RGHRUDSSOLFDEOHQRQEDQNUXSWF\ODZLQFOXGLQJZLWKRXWOLPLWDWLRQDFWLRQVRU
  UHPHGLHVDULVLQJXQGHUVHFWLRQVDQGRIWKH%DQNUXSWF\&RGHRUXQGHU
  VLPLODUVWDWHRUIHGHUDOVWDWXWHVDQGFRPPRQODZLQFOXGLQJIUDXGXOHQWWUDQVIHUODZV

                  ³Ballot´ PHDQV WKH IRUP V  GLVWULEXWHG WR KROGHUV RI ,PSDLUHG &ODLPV RU
  (TXLW\,QWHUHVWVHQWLWOHGWRYRWHRQWKH3ODQRQZKLFKWRLQGLFDWHWKHLUDFFHSWDQFHRUUHMHFWLRQRI
  WKH3ODQ

                 ³Bankruptcy Code´ PHDQV WLWOH  RI WKH 8QLWHG 6WDWHV &RGH  86&
  DVDPHQGHGIURPWLPHWRWLPHDQGDVDSSOLFDEOHWRWKH&KDSWHU&DVH

                  ³Bankruptcy Court´ PHDQV WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH
  1RUWKHUQ 'LVWULFW RI 7H[DV 'DOODV 'LYLVLRQ RU DQ\ RWKHU FRXUW KDYLQJ MXULVGLFWLRQ RYHU WKH
  &KDSWHU&DVH

                   ³Bankruptcy Rules´PHDQVWKH)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUHDQG
  WKH/RFDO5XOHVRI%DQNUXSWF\3UDFWLFHDQG3URFHGXUHRIWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRU
  WKH1RUWKHUQ'LVWULFWRI7H[DV'DOODV'LYLVLRQLQHDFKFDVHDVDPHQGHGIURPWLPHWRWLPHDQGDV
  DSSOLFDEOHWRWKH&KDSWHU&DVH




                                                                                                           
                                                                                               000103
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page101
                                                                               101ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 114 of 648 PageID 2801
  


                   ³Bar Date´PHDQVWKHDSSOLFDEOHGHDGOLQHVVHWE\WKH%DQNUXSWF\&RXUWIRU
  WKHILOLQJRI3URRIVRI&ODLPDJDLQVWWKH'HEWRUDVVHWIRUWKLQWKH%DU'DWH2UGHUZKLFKGHDGOLQHV
  PD\EHRUKDYHEHHQH[WHQGHGIRUFHUWDLQ&ODLPDQWVE\RUGHURIWKH%DQNUXSWF\&RXUW

                 ³Bar Date Order´PHDQVWKHOrder (I) Establishing Bar Dates for Filing
  Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof >',@

                  ³Business Day´ PHDQV DQ\ GD\ RWKHU WKDQ D 6DWXUGD\ 6XQGD\ RU ³OHJDO
  KROLGD\´ DVGHILQHGLQ%DQNUXSWF\5XOH D 

                  ³Cash´ PHDQV WKH OHJDO WHQGHU RI WKH 8QLWHG 6WDWHV RI $PHULFD RU WKH
  HTXLYDOHQWWKHUHRI

                   ³Causes of Action´PHDQVDQ\DFWLRQFODLPFURVVFODLPWKLUGSDUW\FODLP
  FDXVH RI DFWLRQ FRQWURYHUV\ GHPDQG ULJKW /LHQ LQGHPQLW\ FRQWULEXWLRQ JXDUDQW\ VXLW
  REOLJDWLRQOLDELOLW\GHEWGDPDJHMXGJPHQWDFFRXQWGHIHQVHUHPHG\RIIVHWSRZHUSULYLOHJH
  OLFHQVHDQGIUDQFKLVHRIDQ\NLQGRUFKDUDFWHUZKDWVRHYHULQHDFKFDVHZKHWKHUNQRZQXQNQRZQ
  FRQWLQJHQW RU QRQFRQWLQJHQW PDWXUHG RU XQPDWXUHG VXVSHFWHG RU XQVXVSHFWHG OLTXLGDWHG RU
  XQOLTXLGDWHGGLVSXWHGRUXQGLVSXWHGIRUHVHHQRUXQIRUHVHHQGLUHFWRULQGLUHFWFKRDWHRULQFKRDWH
  VHFXUHGRUXQVHFXUHGDVVHUWDEOHGLUHFWO\RUGHULYDWLYHO\ LQFOXGLQJZLWKRXWOLPLWDWLRQXQGHUDOWHU
  HJRWKHRULHV ZKHWKHUDULVLQJEHIRUHRQRUDIWHUWKH3HWLWLRQ'DWHLQFRQWUDFWRULQWRUWLQODZRU
  LQHTXLW\RUSXUVXDQWWRDQ\RWKHUWKHRU\RIODZ)RUWKHDYRLGDQFHRIGRXEW&DXVHRI$FWLRQ
  LQFOXGHVZLWKRXWOLPLWDWLRQ D DQ\ULJKWRIVHWRIIFRXQWHUFODLPRUUHFRXSPHQWDQGDQ\FODLPIRU
  EUHDFKRIFRQWUDFWRUIRUEUHDFKRIGXWLHVLPSRVHGE\ODZRULQHTXLW\ E WKHULJKWWRREMHFWWR
  &ODLPVRU(TXLW\,QWHUHVWV F DQ\FODLPSXUVXDQWWRVHFWLRQRUFKDSWHURIWKH%DQNUXSWF\
  &RGH G DQ\FODLPRUGHIHQVHLQFOXGLQJIUDXGPLVWDNHGXUHVVDQGXVXU\DQGDQ\RWKHUGHIHQVHV
  VHWIRUWKLQVHFWLRQRIWKH%DQNUXSWF\&RGH H DQ\FODLPVXQGHUDQ\VWDWHRUIRUHLJQODZ
  LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\IUDXGXOHQWWUDQVIHURUVLPLODUFODLPV I WKH$YRLGDQFH$FWLRQV
  DQG J WKH(VWDWH&ODLPV7KH&DXVHVRI$FWLRQLQFOXGHZLWKRXWOLPLWDWLRQWKH&DXVHVRI$FWLRQ
  EHORQJLQJWRWKH'HEWRU¶V(VWDWHOLVWHGRQWKHVFKHGXOHRI&DXVHVRI$FWLRQWREHILOHGZLWKWKH
  3ODQ6XSSOHPHQW

                   ³CEO/CRO´PHDQV-DPHV36HHU\-UWKH'HEWRU¶VFKLHIH[HFXWLYHRIILFHU
  DQGFKLHIUHVWUXFWXULQJRIILFHU

                    ³Chapter 11 Case´ PHDQV WKH 'HEWRU¶V FDVH XQGHU FKDSWHU  RI WKH
  %DQNUXSWF\ &RGH FRPPHQFHG RQ WKH 3HWLWLRQ 'DWH LQ WKH 'HODZDUH %DQNUXSWF\ &RXUW DQG
  WUDQVIHUUHG WR WKH %DQNUXSWF\ &RXUW RQ 'HFHPEHU   DQG VW\OHG In re Highland Capital
  Management, L.P.&DVH1RVJM

                 ³Claim´PHDQVDQ\³FODLP´DJDLQVWWKH'HEWRUDVGHILQHGLQVHFWLRQ  
  RIWKH%DQNUXSWF\&RGH

                ³Claims Objection Deadline´ PHDQV WKH GDWH WKDW LV  GD\V DIWHU WKH
  &RQILUPDWLRQ'DWHprovided, however,WKH&ODLPV2EMHFWLRQ'HDGOLQHPD\EHH[WHQGHGE\WKH
  %DQNUXSWF\&RXUWXSRQDPRWLRQE\WKH&ODLPDQW7UXVWHH




                                                                                                      
                                                                                          000104
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page102
                                                                               102ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 115 of 648 PageID 2802
  


                  ³Claimant Trust´PHDQVWKHWUXVWHVWDEOLVKHGIRUWKHEHQHILWRIWKH&ODLPDQW
  7UXVW %HQHILFLDULHV RQ WKH (IIHFWLYH 'DWH LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKLV 3ODQ DQG WKH
  &ODLPDQW7UXVW$JUHHPHQW

                ³Claimant Trust Agreement´ PHDQV WKH DJUHHPHQW )LOHG LQ WKH 3ODQ
  6XSSOHPHQWHVWDEOLVKLQJDQGGHOLQHDWLQJWKHWHUPVDQGFRQGLWLRQVRIWKH&ODLPDQW7UXVW

                    ³Claimant Trust Assets´ PHDQV L  RWKHU WKDQ WKH 5HRUJDQL]HG 'HEWRU
  $VVHWV ZKLFKDUHH[SUHVVO\H[FOXGHGIURPWKLVGHILQLWLRQ DOORWKHU$VVHWVRIWKH(VWDWHLQFOXGLQJ
  EXWQRWOLPLWHGWRDOO&DXVHVRI$FWLRQ$YDLODEOH&DVKDQ\SURFHHGVUHDOL]HGRUUHFHLYHGIURP
  VXFK$VVHWVDOOULJKWVRIVHWRIIUHFRXSPHQWDQGRWKHUGHIHQVHVZLWKUHVSHFWUHODWLQJWRRUDULVLQJ
  IURPVXFK$VVHWV LL DQ\$VVHWVWUDQVIHUUHGE\WKH5HRUJDQL]HG'HEWRUWRWKH&ODLPDQW7UXVWRQ
  RUDIWHUWKH(IIHFWLYH'DWH LLL WKHOLPLWHGSDUWQHUVKLSLQWHUHVWVLQWKH5HRUJDQL]HG'HEWRUDQG
   LY WKHRZQHUVKLSLQWHUHVWVLQ1HZ*3//&)RUWKHDYRLGDQFHRIGRXEWDQ\&DXVHVRI$FWLRQ
  WKDWIRU DQ\UHDVRQDUH QRWFDSDEOHRI EHLQJ WUDQVIHUUHG WR WKH&ODLPDQW7UXVWVKDOOFRQVWLWXWH
  5HRUJDQL]HG'HEWRU$VVHWV

                   ³Claimant Trust Beneficiaries´ PHDQV WKH +ROGHUV RI $OORZHG *HQHUDO
  8QVHFXUHG &ODLPV +ROGHUV RI $OORZHG 6XERUGLQDWHG &ODLPV LQFOXGLQJ XSRQ $OORZDQFH
  'LVSXWHG *HQHUDO 8QVHFXUHG &ODLPV DQG 'LVSXWHG 6XERUGLQDWHG &ODLPV WKDW EHFRPH $OORZHG
  IROORZLQJWKH(IIHFWLYH'DWHDQGRQO\XSRQFHUWLILFDWLRQE\WKH&ODLPDQW7UXVWHHWKDWWKH+ROGHUV
  RIVXFK&ODLPVKDYHEHHQSDLGLQGHIHDVLEO\LQIXOOSOXVWRWKHH[WHQWDOO$OORZHGXQVHFXUHG&ODLPV
  H[FOXGLQJ6XERUGLQDWHG&ODLPVKDYHEHHQSDLGLQIXOOSRVWSHWLWLRQLQWHUHVWIURPWKH3HWLWLRQ'DWH
  DWWKH)HGHUDO-XGJPHQW5DWHLQDFFRUGDQFHZLWKWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQWKH&ODLPDQW
  7UXVW$JUHHPHQWDQGDOO'LVSXWHG&ODLPVLQ&ODVVDQG&ODVVKDYHEHHQUHVROYHG+ROGHUVRI
  $OORZHG &ODVV %& /LPLWHG 3DUWQHUVKLS ,QWHUHVWV DQG +ROGHUV RI $OORZHG &ODVV $ /LPLWHG
  3DUWQHUVKLS,QWHUHVWV

                    ³Claimant Trustee´PHDQV-DPHV36HHU\-UWKH'HEWRU¶VFKLHIH[HFXWLYH
  RIILFHUDQGFKLHIUHVWUXFWXULQJRIILFHURUVXFKRWKHU3HUVRQLGHQWLILHGLQWKH3ODQ6XSSOHPHQWZKR
  ZLOODFWDVWKHWUXVWHHRIWKH&ODLPDQW7UXVWLQDFFRUGDQFHZLWKWKH3ODQWKH&RQILUPDWLRQ2UGHU
  DQG&ODLPDQW7UXVW$JUHHPHQWRUDQ\UHSODFHPHQWWUXVWHHSXUVXDQWWR DQGLQDFFRUGDQFHZLWK 
  WKH&ODLPDQW7UXVW$JUHHPHQW7KH&ODLPDQW7UXVWHHVKDOOEHUHVSRQVLEOHIRUDPRQJRWKHUWKLQJV
  PRQHWL]LQJWKH(VWDWH¶VLQYHVWPHQWDVVHWVUHVROYLQJ&ODLPV RWKHUWKDQWKRVH&ODLPVDVVLJQHGWR
  WKH/LWLJDWLRQ6XE7UXVWIRUUHVROXWLRQ DQGDVWKHVROHRIILFHURI1HZ*3//&ZLQGLQJGRZQ
  WKH5HRUJDQL]HG'HEWRU¶VEXVLQHVVRSHUDWLRQV

                  ³Claimant Trust Expenses´PHDQVDOOUHDVRQDEOHOHJDODQGRWKHUUHDVRQDEOH
  SURIHVVLRQDOIHHVFRVWVDQGH[SHQVHVLQFXUUHGE\WKH7UXVWHHVRQDFFRXQWRIDGPLQLVWUDWLRQRIWKH
  &ODLPDQW7UXVWLQFOXGLQJDQ\UHDVRQDEOHDGPLQLVWUDWLYHIHHVDQGH[SHQVHVUHDVRQDEOHDWWRUQH\V¶
  IHHV DQG H[SHQVHV UHDVRQDEOH LQVXUDQFH FRVWV WD[HV UHDVRQDEOH HVFURZ H[SHQVHV DQG RWKHU
  H[SHQVHV

                   ³Claimant Trust Interests´ PHDQV WKH QRQWUDQVIHUDEOH LQWHUHVWV LQ WKH
  &ODLPDQW7UXVWWKDWDUHLVVXHGWRWKH&ODLPDQW7UXVW%HQHILFLDULHVSXUVXDQWWRWKLV3ODQprovided
  however+ROGHUVRI&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWV&ODVV%/LPLWHG3DUWQHUVKLS,QWHUHVWV
  DQG &ODVV & /LPLWHG 3DUWQHUVKLS ,QWHUHVWV ZLOO QRW EH GHHPHG WR KROG &ODLPDQW 7UXVW ,QWHUHVWV



                                                                                                         
                                                                                            000105
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page103
                                                                               103ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 116 of 648 PageID 2803
  


  XQOHVV DQG XQWLO WKH &RQWLQJHQW &ODLPDQW 7UXVW ,QWHUHVWV GLVWULEXWHG WR VXFK +ROGHUV YHVW LQ
  DFFRUGDQFHZLWKWKHWHUPVRIWKLV3ODQDQGWKH&ODLPDQW7UXVW$JUHHPHQW

                   ³Claimant Trust Oversight Committee´ PHDQV WKH FRPPLWWHH RI ILYH
  3HUVRQV HVWDEOLVKHG SXUVXDQW WR $57,&/( ,9 RI WKLV 3ODQ WR RYHUVHH WKH &ODLPDQW 7UXVWHH¶V
  SHUIRUPDQFHRILWVGXWLHVDQGRWKHUZLVHVHUYHWKHIXQFWLRQVGHVFULEHGLQWKLV3ODQDQGWKH&ODLPDQW
  7UXVW$JUHHPHQW

                 ³Class´PHDQVDFDWHJRU\RI+ROGHUVRI&ODLPVRU(TXLW\,QWHUHVWVDVVHW
  IRUWKLQ$57,&/(,,,KHUHRISXUVXDQWWRVHFWLRQ D RIWKH%DQNUXSWF\&RGH

                   ³Class A Limited Partnership Interest´ PHDQV WKH &ODVV $ /LPLWHG
  3DUWQHUVKLS ,QWHUHVWV DV GHILQHG LQ WKH /LPLWHG 3DUWQHUVKLS $JUHHPHQW KHOG E\ 7KH 'XJDER\
  ,QYHVWPHQW 7UXVW 0DUN DQG 3DPHOD 2NDGD )DPLO\ 7UXVW ± ([HPSW 7UXVW  0DUN DQG 3DPHOD
  2NDGD±([HPSW'HVFHQGDQWV¶7UXVWDQG0DUN.L\RVKL2NDGDDQGWKH*HQHUDO3DUWQHU,QWHUHVW

                  ³Class B Limited Partnership Interest´ PHDQV WKH &ODVV % /LPLWHG
  3DUWQHUVKLS,QWHUHVWVDVGHILQHGLQWKH/LPLWHG3DUWQHUVKLS$JUHHPHQWKHOGE\+XQWHU0RXQWDLQ
  ,QYHVWPHQW7UXVW

                 ³Class B/C Limited Partnership Interests´PHDQVFROOHFWLYHO\WKH&ODVV%
  /LPLWHG3DUWQHUVKLSDQG&ODVV&/LPLWHG3DUWQHUVKLS,QWHUHVWV

                  ³Class C Limited Partnership Interest´ PHDQV WKH &ODVV & /LPLWHG
  3DUWQHUVKLS,QWHUHVWVDVGHILQHGLQWKH/LPLWHG3DUWQHUVKLS$JUHHPHQWKHOGE\+XQWHU0RXQWDLQ
  ,QYHVWPHQW7UXVW

                   ³Committee´ PHDQV WKH 2IILFLDO &RPPLWWHH RI 8QVHFXUHG &UHGLWRUV
  DSSRLQWHGE\WKH867UXVWHHSXUVXDQWWR86& D  RQ2FWREHU>',@
  FRQVLVWLQJ RI L  WKH 5HGHHPHU &RPPLWWHH RI +LJKODQG &UXVDGHU )XQG LL  0HWDH 'LVFRYHU\
   LLL 8%6DQG LY $FLV

                  ³Confirmation Date´PHDQVWKHGDWHRQZKLFKWKHFOHUNRIWKH%DQNUXSWF\
  &RXUWHQWHUVWKH&RQILUPDWLRQ2UGHURQWKHGRFNHWRIWKH%DQNUXSWF\&RXUW

                  ³Confirmation Hearing´PHDQVWKHKHDULQJKHOGE\WKH%DQNUXSWF\&RXUW
  SXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGHWRFRQVLGHUFRQILUPDWLRQRIWKLV3ODQDVVXFK
  KHDULQJPD\EHDGMRXUQHGRUFRQWLQXHGIURPWLPHWRWLPH

                  ³Confirmation Order´PHDQVWKHRUGHURIWKH%DQNUXSWF\&RXUWFRQILUPLQJ
  WKLV3ODQSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH

                    “Convenience Claim” PHDQV DQ\ SUHSHWLWLRQ OLTXLGDWHG DQG XQVHFXUHG
  &ODLPDJDLQVWWKH'HEWRUWKDWDVRIWKH&RQILUPDWLRQ'DWHLVOHVVWKDQRUHTXDOWRRU
  DQ\*HQHUDO8QVHFXUHG&ODLPWKDWPDNHVWKH&RQYHQLHQFH&ODVV(OHFWLRQ)RUWKHDYRLGDQFHRI
  GRXEWWKH5HGXFHG(PSOR\HH&ODLPVZLOOEH&RQYHQLHQFH&ODLPV




                                                                                                       
                                                                                           000106
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page104
                                                                               104ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 117 of 648 PageID 2804
  


                   ³Convenience Claim Pool´ PHDQV WKH  LQ &DVK WKDW VKDOO EH
  DYDLODEOH XSRQ WKH (IIHFWLYH 'DWH IRUGLVWULEXWLRQWR+ROGHUVRI&RQYHQLHQFH&ODLPVXQGHUWKH
  3ODQDVVHWIRUWKKHUHLQ$Q\&DVKUHPDLQLQJLQWKH&RQYHQLHQFH&ODLP3RRODIWHUDOOGLVWULEXWLRQV
  RQDFFRXQWRI&RQYHQLHQFH&ODLPVKDYHEHHQPDGHZLOOEHWUDQVIHUUHGWRWKH&ODLPDQW7UXVWDQG
  DGPLQLVWHUHGDVD&ODLPDQW7UXVW$VVHW

                   ³Convenience Class Election´PHDQVWKHRSWLRQSURYLGHGWRHDFK+ROGHURI
  D*HQHUDO8QVHFXUHG&ODLPWKDWLVDOLTXLGDWHG&ODLPDVRIWKH&RQILUPDWLRQ'DWHRQWKHLU%DOORW
  WRHOHFWWRUHGXFHWKHLUFODLPWRDQGUHFHLYHWKHWUHDWPHQWSURYLGHGWR&RQYHQLHQFH
  &ODLPV

                    ³Contingent Claimant Trust Interests”PHDQVWKHFRQWLQJHQW&ODLPDQW7UXVW
  ,QWHUHVWVWREHGLVWULEXWHGWR+ROGHUVRI&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWV+ROGHUVRI&ODVV%
  /LPLWHG3DUWQHUVKLS,QWHUHVWVDQG+ROGHUVRI&ODVV&/LPLWHG3DUWQHUVKLS,QWHUHVWVLQDFFRUGDQFH
  ZLWK WKLV 3ODQ WKH ULJKWV RI ZKLFK VKDOO QRW YHVW DQG FRQVHTXHQWO\ FRQYHUW WR &ODLPDQW 7UXVW
  ,QWHUHVWVXQOHVVDQGXQWLOWKH&ODLPDQW7UXVWHH)LOHVDFHUWLILFDWLRQWKDWDOOKROGHUVRI$OORZHG
  *HQHUDO 8QVHFXUHG &ODLPV KDYH EHHQ SDLG LQGHIHDVLEO\ LQ IXOO SOXV WR WKH H[WHQW DOO $OORZHG
  XQVHFXUHG&ODLPVH[FOXGLQJ6XERUGLQDWHG&ODLPVKDYHEHHQSDLGLQIXOODOODFFUXHGDQGXQSDLG
  SRVWSHWLWLRQLQWHUHVWIURPWKH3HWLWLRQ'DWHDWWKH)HGHUDO-XGJPHQW5DWHDQGDOO'LVSXWHG&ODLPV
  LQ&ODVVDQG&ODVVKDYHEHHQUHVROYHG$VVHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQWWKH
  &RQWLQJHQW &ODLPDQW 7UXVW ,QWHUHVWV GLVWULEXWHG WR WKH +ROGHUV RI &ODVV $ /LPLWHG 3DUWQHUVKLS
  ,QWHUHVWVZLOOEHVXERUGLQDWHGWRWKH&RQWLQJHQW&ODLPDQW7UXVW,QWHUHVWVGLVWULEXWHGWRWKH+ROGHUV
  RI&ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWV

                 ³Debtor´ PHDQV +LJKODQG &DSLWDO 0DQDJHPHQW /3 LQ LWV FDSDFLW\ DV
  GHEWRUDQGGHEWRULQSRVVHVVLRQLQWKH&KDSWHU&DVH

                    “Delaware Bankruptcy Court”PHDQVWKH8QLWHG6WDWHV%DQNUXSWF\&RXUW
  IRUWKH'LVWULFWRI'HODZDUH

                  ³Disclosure Statement´ PHDQV WKDW FHUWDLQ Disclosure Statement for
  Debtor’s Fifth Amended Chapter 11 Plan of Reorganization DV DPHQGHG VXSSOHPHQWHG RU
  PRGLILHGIURPWLPHWRWLPHZKLFKGHVFULEHVWKLV3ODQLQFOXGLQJDOOH[KLELWVDQGVFKHGXOHVWKHUHWR
  DQGUHIHUHQFHVWKHUHLQWKDWUHODWHWRWKLV3ODQ

                  ³Disputed´ PHDQVZLWKUHVSHFWWRDQ\&ODLPRU(TXLW\,QWHUHVWDQ\&ODLP
  RU(TXLW\,QWHUHVWWKDWLVQRW\HW$OORZHG

                    ³DisputedClaims Reserve´PHDQVWKHDSSURSULDWHUHVHUYH V RUDFFRXQW V 
  WR EH HVWDEOLVKHG RQ WKH ,QLWLDO 'LVWULEXWLRQ 'DWH DQG PDLQWDLQHG E\ WKH &ODLPDQW 7UXVWHH IRU
  GLVWULEXWLRQVRQDFFRXQWRI'LVSXWHG&ODLPVWKDWPD\VXEVHTXHQWO\EHFRPHDQ$OORZHG&ODLP

                  ³Disputed Claims Reserve Amount´PHDQVIRUSXUSRVHVRIGHWHUPLQLQJWKH
  'LVSXWHG&ODLPV5HVHUYHWKH&DVKWKDWZRXOGKDYHRWKHUZLVHEHHQGLVWULEXWHGWRD+ROGHURID
  'LVSXWHG&ODLPDWWKHWLPHDQ\GLVWULEXWLRQVRI&DVKDUHPDGHWRWKH+ROGHUVRI$OORZHG&ODLPV
  7KHDPRXQWRIWKH'LVSXWHG&ODLPXSRQZKLFKWKH'LVSXWHG&ODLPV5HVHUYHLVFDOFXODWHGVKDOO
  EH D WKHDPRXQWVHWIRUWKRQHLWKHUWKH6FKHGXOHVRUWKHILOHG3URRIRI&ODLPDVDSSOLFDEOH E 
  WKHDPRXQWDJUHHGWRE\WKH+ROGHURIWKH'LVSXWHG&ODLPDQGWKH&ODLPDQW7UXVWHHRU5HRUJDQL]HG


                                                                                                           
                                                                                              000107
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page105
                                                                               105ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 118 of 648 PageID 2805
  


  'HEWRU DV DSSOLFDEOH F  WKH DPRXQW RUGHUHG E\ WKH %DQNUXSWF\ &RXUW LI LW HQWHUV DQ RUGHU
  GLVDOORZLQJLQZKROHRULQSDUWD'LVSXWHG&ODLPRU G DVRWKHUZLVHRUGHUHGE\WKH%DQNUXSWF\
  &RXUWLQFOXGLQJDQRUGHUHVWLPDWLQJWKH'LVSXWHG&ODLP

                 ³Distribution Agent´PHDQVWKH&ODLPDQW7UXVWHHRUDQ\SDUW\GHVLJQDWHG
  E\WKH&ODLPDQW7UXVWHHWRVHUYHDVGLVWULEXWLRQDJHQWXQGHUWKLV3ODQ

                   ³Distribution Date´PHDQVWKHGDWHRUGDWHVGHWHUPLQHGE\WKH5HRUJDQL]HG
  'HEWRURUWKH&ODLPDQW7UXVWHHDVDSSOLFDEOHRQRUDIWHUWKH,QLWLDO'LVWULEXWLRQ'DWHXSRQZKLFK
  WKH'LVWULEXWLRQ$JHQWVKDOOPDNHGLVWULEXWLRQVWRKROGHUVRI$OORZHG&ODLPVDQG,QWHUHVWVHQWLWOHG
  WRUHFHLYHGLVWULEXWLRQVXQGHUWKH3ODQ

                  ³Distribution Record Date´PHDQVWKHGDWHIRUGHWHUPLQLQJZKLFK+ROGHUV
  RI&ODLPVDQG(TXLW\,QWHUHVWVDUHHOLJLEOHWRUHFHLYHGLVWULEXWLRQVKHUHXQGHUZKLFKGDWHVKDOOEH
  WKH(IIHFWLYH'DWHRUVXFKODWHUGDWHGHWHUPLQHGE\WKH%DQNUXSWF\&RXUW

                  ³Effective Date´PHDQVWKH%XVLQHVV'D\WKDWWKLV3ODQEHFRPHVHIIHFWLYH
  DVSURYLGHGLQ$57,&/(9,,,KHUHRI

                      ³Employees´ PHDQV WKH HPSOR\HHV RI WKH 'HEWRU VHW IRUWK LQ WKH 3ODQ
  6XSSOHPHQW

                   ³Enjoined Parties´PHDQV L DOO(QWLWLHVZKRKDYHKHOGKROGRUPD\KROG
  &ODLPVDJDLQVWRU(TXLW\,QWHUHVWVLQWKH'HEWRU ZKHWKHURUQRWSURRIRIVXFK&ODLPVRU(TXLW\
  ,QWHUHVWVKDVEHHQILOHGDQGZKHWKHURUQRWVXFK(QWLWLHVYRWHLQIDYRURIDJDLQVWRUDEVWDLQIURP
  YRWLQJRQWKH3ODQRUDUHSUHVXPHGWRKDYHDFFHSWHGRUGHHPHGWRKDYHUHMHFWHGWKH3ODQ  LL 
  -DPHV'RQGHUR ³'RQGHUR´  LLL DQ\(QWLW\WKDWKDVDSSHDUHGDQGRUILOHGDQ\PRWLRQREMHFWLRQ
  RURWKHUSOHDGLQJLQWKLV&KDSWHU&DVHUHJDUGOHVVRIWKHFDSDFLW\LQZKLFKVXFK(QWLW\DSSHDUHG
  DQGDQ\RWKHUSDUW\LQLQWHUHVW LY DQ\5HODWHG(QWLW\DQG Y WKH5HODWHG3HUVRQVRIHDFKRIWKH
  IRUHJRLQJ

                 ³Entity´PHDQVDQ\³HQWLW\´DVGHILQHGLQVHFWLRQ  RIWKH%DQNUXSWF\
  &RGHDQGDOVRLQFOXGHVDQ\3HUVRQRUDQ\RWKHUHQWLW\

                   ³Equity Interest´ PHDQV DQ\ (TXLW\ 6HFXULW\ LQ WKH 'HEWRU LQFOXGLQJ
  ZLWKRXWOLPLWDWLRQDOOLVVXHGXQLVVXHGDXWKRUL]HGRURXWVWDQGLQJSDUWQHUVKLSLQWHUHVWVVKDUHVRI
  VWRFNRUOLPLWHGFRPSDQ\LQWHUHVWVWKH&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWVWKH&ODVV%/LPLWHG
  3DUWQHUVKLS,QWHUHVWVDQGWKH&ODVV&/LPLWHG3DUWQHUVKLS,QWHUHVWV

                 ³Equity Security´PHDQVDQ³HTXLW\VHFXULW\´DVGHILQHGLQVHFWLRQ  
  RIWKH%DQNUXSWF\&RGH

                  ³Estate´ PHDQV WKH EDQNUXSWF\ HVWDWH RI WKH 'HEWRU FUHDWHG E\ YLUWXH RI
  VHFWLRQRIWKH%DQNUXSWF\&RGHXSRQWKHFRPPHQFHPHQWRIWKH&KDSWHU&DVH

                 ³Estate Claims´KDVWKHPHDQLQJJLYHQWRLWLQ([KLELW$WRWKHNotice of
  Final Term Sheet>',@




                                                                                                       
                                                                                           000108
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page106
                                                                               106ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 119 of 648 PageID 2806
  


                    ³Exculpated Parties´PHDQVFROOHFWLYHO\ L WKH'HEWRUDQGLWVVXFFHVVRUV
  DQGDVVLJQV LL WKH(PSOR\HHV LLL 6WUDQG LY WKH,QGHSHQGHQW'LUHFWRUV Y WKH&RPPLWWHH
   YL WKHPHPEHUVRIWKH&RPPLWWHH LQWKHLURIILFLDOFDSDFLWLHV  YLL WKH3URIHVVLRQDOVUHWDLQHGE\
  WKH'HEWRUDQGWKH&RPPLWWHHLQWKH&KDSWHU&DVH YLLL WKH&(2&52DQG L[ WKH5HODWHG
  3HUVRQVRIHDFKRIWKHSDUWLHVOLVWHGLQ LY WKURXJK YLLL provided, however,WKDWIRUWKHDYRLGDQFH
  RI GRXEW QRQH RI -DPHV 'RQGHUR 0DUN 2NDGD 1H[3RLQW $GYLVRUV /3 DQG DQ\ RI LWV
  VXEVLGLDULHV DQG PDQDJHG HQWLWLHV  WKH &KDULWDEOH 'RQRU $GYLVHG )XQG /3 DQG DQ\ RI LWV
  VXEVLGLDULHVLQFOXGLQJ&/2+ROGFR/WGDQGPDQDJHGHQWLWLHV +LJKODQG&/2)XQGLQJ/WG
   DQGDQ\RILWVVXEVLGLDULHVPHPEHUVDQGPDQDJHGHQWLWLHV +LJKODQG&DSLWDO0DQDJHPHQW)XQG
  $GYLVRUV/3 DQGDQ\RILWVVXEVLGLDULHVDQGPDQDJHGHQWLWLHV 1H[%DQN66% DQGDQ\RILWV
  VXEVLGLDULHV  WKH +XQWHU 0RXQWDLQ ,QYHVWPHQW 7UXVW RU DQ\ WUXVWHH DFWLQJ IRU WKH WUXVW  WKH
  'XJDER\,QYHVWPHQW7UXVW RUDQ\WUXVWHHDFWLQJIRUWKHWUXVW RU*UDQW6FRWWLVLQFOXGHGLQWKH
  WHUP³([FXOSDWHG3DUW\´

                   ³Executory Contract´PHDQVDFRQWUDFWWRZKLFKWKH'HEWRULVDSDUW\WKDW
  LVVXEMHFWWRDVVXPSWLRQRUUHMHFWLRQXQGHUVHFWLRQVRURIWKH%DQNUXSWF\&RGH

                  ³Exhibit´PHDQVDQH[KLELWDQQH[HGKHUHWRRUWRWKH'LVFORVXUH6WDWHPHQW
   DVVXFKH[KLELWVDUHDPHQGHGPRGLILHGRURWKHUZLVHVXSSOHPHQWHGIURPWLPHWRWLPH ZKLFKDUH
  LQFRUSRUDWHGE\UHIHUHQFHKHUHLQ

                 ³Federal Judgment Rate´PHDQVWKHSRVWMXGJPHQWLQWHUHVWUDWHVHWIRUWKLQ
  86&DVRIWKH(IIHFWLYH'DWH

                   ³File´RU³Filed´RU³Filing´PHDQVILOHILOHGRUILOLQJZLWKWKH%DQNUXSWF\
  &RXUWRULWVDXWKRUL]HGGHVLJQHHLQWKH&KDSWHU&DVH

                     ³Final Order´PHDQVDQRUGHURUMXGJPHQWRIWKH%DQNUXSWF\&RXUWZKLFK
  LVLQIXOOIRUFHDQGHIIHFWDQGDVWRZKLFKWKHWLPHWRDSSHDOSHWLWLRQIRUcertiorariRUPRYHIRUD
  QHZWULDOUHDUJXPHQWRUUHKHDULQJKDVH[SLUHGDQGDVWRZKLFKQRDSSHDOSHWLWLRQIRUcertiorari
  RURWKHUSURFHHGLQJVIRUDQHZWULDOUHDUJXPHQWRUUHKHDULQJVKDOOWKHQEHSHQGLQJRUDVWRZKLFK
  DQ\ ULJKW WR DSSHDO SHWLWLRQ IRU certiorari QHZ WULDO UHDUJXPHQW RU UHKHDULQJ VKDOO KDYH EHHQ
  ZDLYHGLQZULWLQJLQIRUPDQGVXEVWDQFHVDWLVIDFWRU\WRWKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH
  &ODLPDQW 7UXVWHH DV DSSOLFDEOH RU LQ WKH HYHQW WKDW DQ DSSHDO ZULW RI certiorari QHZ WULDO
  UHDUJXPHQWRUUHKHDULQJWKHUHRIKDVEHHQVRXJKWVXFKRUGHURIWKH%DQNUXSWF\&RXUWVKDOOKDYH
  EHHQGHWHUPLQHGE\WKHKLJKHVWFRXUWWRZKLFKVXFKRUGHUZDVDSSHDOHGRUcertiorariQHZWULDO
  UHDUJXPHQWRUUHKHDULQJVKDOOKDYHEHHQGHQLHGDQGWKHWLPHWRWDNHDQ\IXUWKHUDSSHDOSHWLWLRQ
  IRU certiorari RU PRYH IRU D QHZ WULDO UHDUJXPHQW RU UHKHDULQJ VKDOO KDYH H[SLUHG provided,
  howeverWKDWWKHSRVVLELOLW\WKDWDPRWLRQXQGHU5XOHRIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH
  RUDQ\DQDORJRXVUXOHXQGHUWKH%DQNUXSWF\5XOHVPD\EH)LOHGZLWKUHVSHFWWRVXFKRUGHUVKDOO
  QRWSUHFOXGHVXFKRUGHUIURPEHLQJD)LQDO2UGHU

                  ³Frontier Secured Claim´PHDQVWKHORDQIURP)URQWLHU6WDWH%DQNWRWKH
  'HEWRULQWKHSULQFLSDODPRXQWRIPDGHSXUVXDQWWRWKDWFHUWDLQ)LUVW$PHQGHGDQG
  5HVWDWHG/RDQ$JUHHPHQWGDWHG0DUFK




                                                                                                            
                                                                                                000109
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page107
                                                                               107ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 120 of 648 PageID 2807
  


                  ³General Partner Interest´PHDQVWKH&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVW
  KHOGE\6WUDQGDVWKH'HEWRU¶VJHQHUDOSDUWQHU

                   ³General Unsecured Claim´ PHDQV DQ\ SUHSHWLWLRQ &ODLP DJDLQVW WKH
  'HEWRUWKDWLVQRW6HFXUHGDQGLVQRWDDQ D $GPLQLVWUDWLYH([SHQVH&ODLP E 3URIHVVLRQDO)HH
  &ODLP F 3ULRULW\7D[&ODLP G 3ULRULW\1RQ7D[&ODLPRU H &RQYHQLHQFH&ODLP

                 ³Governmental Unit´ PHDQV D ³JRYHUQPHQWDO XQLW´ DV GHILQHG LQ
  VHFWLRQ  RIWKH%DQNUXSWF\&RGH

                ³GUC Election´ PHDQV WKH RSWLRQ SURYLGHG WR HDFK +ROGHU RI D
  &RQYHQLHQFH&ODLPRQWKHLU%DOORWWRHOHFWWRUHFHLYHWKHWUHDWPHQWSURYLGHGWR*HQHUDO8QVHFXUHG
  &ODLPV

                       ³Holder´PHDQVDQ(QWLW\KROGLQJD&ODLPDJDLQVWRU(TXLW\,QWHUHVWLQWKH
  'HEWRU

                 ³Impaired´PHDQVZKHQXVHGLQUHIHUHQFHWRD&ODLPRU(TXLW\,QWHUHVWD
  &ODLPRU(TXLW\,QWHUHVWWKDWLVLPSDLUHGZLWKLQWKHPHDQLQJRIVHFWLRQRIWKH%DQNUXSWF\
  &RGH

                    ³Independent Directors´ PHDQV -RKQ 6 'XEHO -DPHV 3 6HHU\ -U DQG
  5XVVHOO 1HOPV WKH LQGHSHQGHQW GLUHFWRUV RI 6WUDQG DSSRLQWHG RQ -DQXDU\   DQG DQ\
  DGGLWLRQDO RU UHSODFHPHQW GLUHFWRUV RI 6WUDQG DSSRLQWHG DIWHU -DQXDU\   EXW SULRU WR WKH
  (IIHFWLYH'DWH

                 ³Initial Distribution Date´ PHDQV VXEMHFW WR WKH ³7UHDWPHQW´ VHFWLRQV LQ
  $57,&/(,,,KHUHRIWKHGDWHWKDWLVRQRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH(IIHFWLYH
  'DWHZKHQGLVWULEXWLRQVXQGHUWKLV3ODQVKDOOFRPPHQFHWR+ROGHUVRI$OORZHG&ODLPVDQG(TXLW\
  ,QWHUHVWV

                    ³Insurance Policies´PHDQVDOOLQVXUDQFHSROLFLHVPDLQWDLQHGE\WKH'HEWRU
  DVRIWKH3HWLWLRQ'DWH

                  ³Jefferies Secured Claim´ PHDQV DQ\ &ODLP LQ IDYRU RI -HIIHULHV //&
  DULVLQJXQGHUWKDWFHUWDLQ3ULPH%URNHUDJH&XVWRPHU$JUHHPHQWGDWHG0D\EHWZHHQ
  WKH 'HEWRU DQG -HIIHULHV //& WKDW LV VHFXUHG E\ WKH DVVHWV LI DQ\ PDLQWDLQHG LQ WKH SULPH
  EURNHUDJHDFFRXQWFUHDWHGE\VXFK3ULPH%URNHUDJH&XVWRPHU$JUHHPHQW

                   ³Lien´PHDQVD³OLHQ´DVGHILQHGLQVHFWLRQ  RIWKH%DQNUXSWF\&RGH
  DQGZLWKUHVSHFWWR DQ\DVVHWLQFOXGHVZLWKRXWOLPLWDWLRQDQ\PRUWJDJHOLHQSOHGJHFKDUJH
  VHFXULW\LQWHUHVWRURWKHUHQFXPEUDQFHRIDQ\NLQGRUDQ\RWKHUW\SHRISUHIHUHQWLDODUUDQJHPHQW
  WKDWKDVWKHSUDFWLFDOHIIHFWRIFUHDWLQJDVHFXULW\LQWHUHVWLQUHVSHFWRIVXFKDVVHW

                 ³Limited Partnership Agreement´PHDQVWKDWFHUWDLQ)RXUWK$PHQGHGDQG
  5HVWDWHG $JUHHPHQW RI /LPLWHG 3DUWQHUVKLS RI +LJKODQG &DSLWDO 0DQDJHPHQW /3 GDWHG
  'HFHPEHUDVDPHQGHG




                                                                                                          
                                                                                              000110
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page108
                                                                               108ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 121 of 648 PageID 2808
  


                  ³Litigation Sub-Trust´PHDQVWKHVXEWUXVWHVWDEOLVKHGZLWKLQWKH&ODLPDQW
  7UXVWRUDVDZKROO\±RZQHGVXEVLGLDU\RIWKH&ODLPDQW7UXVWRQWKH(IIHFWLYH'DWHLQHDFKFDVH
  LQDFFRUGDQFHZLWKWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDQG
  &ODLPDQW 7UXVW $JUHHPHQW  $V VHW IRUWKLQWKH /LWLJDWLRQ6XE7UXVW$JUHHPHQWWKH/LWLJDWLRQ
  6XE7UXVWVKDOOKROGWKH&ODLPDQW7UXVW$VVHWVWKDWDUH(VWDWH&ODLPV

                ³Litigation Sub-Trust Agreement´ PHDQV WKH DJUHHPHQW ILOHG LQ WKH 3ODQ
  6XSSOHPHQWHVWDEOLVKLQJDQGGHOLQHDWLQJWKHWHUPVDQGFRQGLWLRQVRIWKH/LWLJDWLRQ6XE7UXVW

                   ³Litigation Trustee´ PHDQV WKH WUXVWHH DSSRLQWHG E\ WKH &RPPLWWHH DQG
  UHDVRQDEO\ DFFHSWDEOH WR WKH 'HEWRU ZKR VKDOO EH UHVSRQVLEOH IRU LQYHVWLJDWLQJ OLWLJDWLQJ DQG
  VHWWOLQJWKH(VWDWH&ODLPVIRUWKHEHQHILWRIWKH&ODLPDQW7UXVWLQDFFRUGDQFHZLWKWKHWHUPVDQG
  FRQGLWLRQVVHWIRUWKLQWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQW

                 ³Managed Funds´ PHDQV +LJKODQG 0XOWL6WUDWHJ\ &UHGLW )XQG /3
  +LJKODQG 5HVWRUDWLRQ &DSLWDO 3DUWQHUV /3 DQG DQ\ RWKHU LQYHVWPHQW YHKLFOH PDQDJHG E\ WKH
  'HEWRUSXUVXDQWWRDQ([HFXWRU\&RQWUDFWDVVXPHGSXUVXDQWWRWKLV3ODQ

                 ³New Frontier Note´ PHDQV WKDW SURPLVVRU\ QRWH WR EH SURYLGHG WR WKH
  $OORZHG +ROGHUV RI &ODVV  &ODLPV XQGHU WKLV 3ODQ DQG DQ\ RWKHU GRFXPHQWV RU VHFXULW\
  DJUHHPHQWVVHFXULQJWKHREOLJDWLRQVWKHUHXQGHU

                  ³New GP LLC´PHDQVDOLPLWHGOLDELOLW\FRPSDQ\LQFRUSRUDWHGLQWKH6WDWH
  RI 'HODZDUH SXUVXDQW WR WKH 1HZ *3 //& 'RFXPHQWV WR VHUYH DV WKH JHQHUDO SDUWQHU RI WKH
  5HRUJDQL]HG'HEWRURQWKH(IIHFWLYH'DWH

                  ³New GP LLC Documents´ PHDQV WKH FKDUWHU RSHUDWLQJ DJUHHPHQW DQG
  RWKHUIRUPDWLRQDOGRFXPHQWVRI1HZ*3//&

                  ³Ordinary Course Professionals Order´PHDQVWKDWFHUWDLQOrder Pursuant
  to Sections 105(a), 327, 328, and 330 of the Bankruptcy Code Authorizing the Debtor to Retain,
  Employ, and Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course
  >',@

                  ³Other Unsecured Claim´ PHDQV DQ\ 6HFXUHG &ODLP RWKHU WKDQ WKH
  -HIIHULHV6HFXUHG&ODLPDQGWKH)URQWLHU6HFXUHG&ODLP

                    “Person´PHDQVD³SHUVRQ´DVGHILQHGLQVHFWLRQ  RIWKH%DQNUXSWF\
  &RGHDQGDOVRLQFOXGHVDQ\QDWXUDOSHUVRQLQGLYLGXDOFRUSRUDWLRQFRPSDQ\JHQHUDORUOLPLWHG
  SDUWQHUVKLS OLPLWHG OLDELOLW\ FRPSDQ\ XQLQFRUSRUDWHG RUJDQL]DWLRQ ILUP WUXVW HVWDWH EXVLQHVV
  WUXVW DVVRFLDWLRQ MRLQW VWRFN FRPSDQ\ MRLQW YHQWXUH JRYHUQPHQW JRYHUQPHQWDO DJHQF\
  *RYHUQPHQWDO 8QLW RU DQ\ VXEGLYLVLRQ WKHUHRI WKH 8QLWHG 6WDWHV 7UXVWHH RU DQ\ RWKHU HQWLW\
  ZKHWKHUDFWLQJLQDQLQGLYLGXDOILGXFLDU\RURWKHUFDSDFLW\

                      ³3HWLWLRQ Date´PHDQV2FWREHU

                 ³Plan´ PHDQV WKLV Debtor’s Fifth Amended Chapter 11 Plan of
  ReorganizationLQFOXGLQJWKH([KLELWVDQGWKH3ODQ'RFXPHQWVDQGDOOVXSSOHPHQWVDSSHQGLFHV



                                                                                                        
                                                                                            000111
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page109
                                                                               109ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 122 of 648 PageID 2809
  


  DQGVFKHGXOHVWKHUHWRHLWKHULQLWVSUHVHQWIRUPRUDVWKHVDPHPD\EHDOWHUHGDPHQGHGPRGLILHG
  RURWKHUZLVHVXSSOHPHQWHGIURPWLPHWRWLPH

                 ³Plan Distribution´PHDQVWKHSD\PHQWRUGLVWULEXWLRQRIFRQVLGHUDWLRQWR
  +ROGHUVRI$OORZHG&ODLPVDQG$OORZHG(TXLW\,QWHUHVWVXQGHUWKLV3ODQ

                  ³Plan Documents´PHDQVDQ\RIWKHGRFXPHQWVRWKHUWKDQWKLV3ODQEXW
  LQFOXGLQJZLWKRXWOLPLWDWLRQWKHGRFXPHQWVWREHILOHGZLWKWKH3ODQ6XSSOHPHQWWREHH[HFXWHG
  GHOLYHUHGDVVXPHGRUSHUIRUPHGLQFRQQHFWLRQZLWKWKHRFFXUUHQFHRIWKH(IIHFWLYH'DWHDQGDV
  PD\EHPRGLILHGFRQVLVWHQWZLWKWKHWHUPVKHUHRIZLWKWKHFRQVHQWRIWKH&RPPLWWHH

                   ³Plan Supplement´ PHDQV WKH DQFLOODU\ GRFXPHQWV QHFHVVDU\ IRU WKH
  LPSOHPHQWDWLRQDQGHIIHFWXDWLRQRIWKH3ODQLQFOXGLQJZLWKRXWOLPLWDWLRQ L WKHIRUPRI&ODLPDQW
  7UXVW$JUHHPHQW LL WKHIRUPVRI1HZ*3//&'RFXPHQWV LLL WKHIRUPRI5HRUJDQL]HG/LPLWHG
  3DUWQHUVKLS $JUHHPHQW LY  WKH 6XE6HUYLFHU $JUHHPHQW LI DSSOLFDEOH  Y  WKH LGHQWLW\ RI WKH
  LQLWLDOPHPEHUVRIWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH YL WKHIRUPRI/LWLJDWLRQ6XE7UXVW
  $JUHHPHQW YLL WKHVFKHGXOHRIUHWDLQHG&DXVHVRI$FWLRQ YLLL WKH1HZ)URQWLHU1RWH L[ WKH
  VFKHGXOHRI(PSOR\HHV [ WKHIRUPRI6HQLRU(PSOR\HH6WLSXODWLRQDQG [L WKHVFKHGXOHRI
  ([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHVWREHDVVXPHGSXUVXDQWWRWKLV3ODQZKLFKLQHDFK
  FDVHZLOOEHLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH'HEWRUDQGWKH&RPPLWWHH

                  ³Priority Non-Tax Claim´ PHDQV D &ODLP HQWLWOHG WR SULRULW\ SXUVXDQW WR
  VHFWLRQ D RIWKH%DQNUXSWF\&RGHLQFOXGLQJDQ\&ODLPVIRUSDLGWLPHRIIHQWLWOHGWRSULRULW\
  XQGHU VHFWLRQ  D   RI WKH %DQNUXSWF\ &RGH RWKHU WKDQ D 3ULRULW\ 7D[ &ODLP RU DQ
  $GPLQLVWUDWLYH&ODLP

                  ³Pro Rata´PHDQVWKHSURSRUWLRQWKDW D WKH$OORZHGDPRXQWRID&ODLPRU
  (TXLW\,QWHUHVWLQDSDUWLFXODU&ODVVEHDUVWR E WKHDJJUHJDWH$OORZHGDPRXQWRIDOO&ODLPVRU
  (TXLW\,QWHUHVWVLQVXFK&ODVV

                  ³Professional´ PHDQV D DQ\ (QWLW\ HPSOR\HG LQ WKH &KDSWHU &DVH
  SXUVXDQWWRVHFWLRQRURIWKH%DQNUXSWF\&RGHRURWKHUZLVHDQG E DQ\(QWLW\
  VHHNLQJ FRPSHQVDWLRQ RU UHLPEXUVHPHQW RI H[SHQVHV LQ FRQQHFWLRQ ZLWK WKH &KDSWHU &DVH
  SXUVXDQWWRVHFWLRQV E  E  DQGRIWKH%DQNUXSWF\&RGH

                    ³Professional Fee Claim´PHDQVD&ODLPXQGHUVHFWLRQV D 
    RU  RI WKH %DQNUXSWF\ &RGH ZLWK UHVSHFW WR D SDUWLFXODU 3URIHVVLRQDO IRU
  FRPSHQVDWLRQIRUVHUYLFHVUHQGHUHGRUUHLPEXUVHPHQWRIFRVWVH[SHQVHVRURWKHUFKDUJHVLQFXUUHG
  DIWHUWKH3HWLWLRQ'DWHDQGSULRUWRDQGLQFOXGLQJWKH(IIHFWLYH'DWH

                 ³Professional Fee Claims Bar Date´PHDQVZLWKUHVSHFWWR3URIHVVLRQDO)HH
  &ODLPVWKH%XVLQHVV'D\ZKLFKLVVL[W\  GD\VDIWHUWKH(IIHFWLYH'DWHRUVXFKRWKHUGDWHDV
  DSSURYHGE\RUGHURIWKH%DQNUXSWF\&RXUW

                  ³Professional Fee Claims Objection Deadline´PHDQVZLWKUHVSHFWWRDQ\
  3URIHVVLRQDO )HH &ODLP WKLUW\   GD\V DIWHU WKH WLPHO\ )LOLQJ RI WKH DSSOLFDEOH UHTXHVW IRU
  SD\PHQWRIVXFK3URIHVVLRQDO)HH&ODLP



                                                                                                        
                                                                                            000112
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page110
                                                                               110ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 123 of 648 PageID 2810
  


                  ³Professional Fee Reserve´PHDQVWKHUHVHUYHHVWDEOLVKHGDQGIXQGHGE\
  WKH&ODLPDQW7UXVWHHSXUVXDQWWKLV3ODQWRSURYLGHVXIILFLHQWIXQGVWRVDWLVI\LQIXOOXQSDLG$OORZHG
  3URIHVVLRQDO)HH&ODLPV

                  ³Proof of Claim´PHDQVDZULWWHQSURRIRI&ODLPRU(TXLW\,QWHUHVW)LOHG
  DJDLQVWWKH'HEWRULQWKH&KDSWHU&DVH

                   ³Priority Tax Claim´PHDQVDQ\&ODLPRID*RYHUQPHQWDO8QLWRIWKHNLQG
  VSHFLILHGLQVHFWLRQ D  RIWKH%DQNUXSWF\&RGH

                   ³Protected Parties´PHDQVFROOHFWLYHO\ L WKH 'HEWRUDQGLWVVXFFHVVRUV
  DQG DVVLJQV GLUHFW DQG LQGLUHFW PDMRULW\RZQHG VXEVLGLDULHV DQG WKH 0DQDJHG )XQGV LL  WKH
  (PSOR\HHV LLL  6WUDQG LY  WKH 5HRUJDQL]HG 'HEWRU Y  WKH ,QGHSHQGHQW 'LUHFWRUV YL  WKH
  &RPPLWWHH YLL WKHPHPEHUVRIWKH&RPPLWWHH LQWKHLURIILFLDOFDSDFLWLHV  YLLL WKH&ODLPDQW
  7UXVW L[ WKH&ODLPDQW7UXVWHH [ WKH/LWLJDWLRQ6XE7UXVW [L WKH/LWLJDWLRQ7UXVWHH [LL WKH
  PHPEHUVRIWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH LQWKHLURIILFLDOFDSDFLWLHV  [LLL 1HZ*3
  //& [LY WKH3URIHVVLRQDOVUHWDLQHGE\WKH'HEWRUDQGWKH&RPPLWWHHLQWKH&KDSWHU&DVH
   [Y WKH&(2&52DQG [YL WKH5HODWHG3HUVRQVRIHDFKRIWKHSDUWLHVOLVWHGLQ LY WKURXJK [Y 
  provided, however, WKDW IRU WKH DYRLGDQFH RI GRXEW QRQH RI -DPHV 'RQGHUR 0DUN 2NDGD
  1H[3RLQW$GYLVRUV/3 DQGDQ\RILWVVXEVLGLDULHVDQGPDQDJHGHQWLWLHV WKH&KDULWDEOH'RQRU
  $GYLVHG )XQG /3 DQG DQ\ RI LWV VXEVLGLDULHV LQFOXGLQJ &/2 +ROGFR /WG DQG PDQDJHG
  HQWLWLHV  +LJKODQG &/2 )XQGLQJ /WG DQG DQ\ RI LWV VXEVLGLDULHV PHPEHUV DQG PDQDJHG
  HQWLWLHV  1H[%DQN 66% DQG DQ\ RI LWV VXEVLGLDULHV  +LJKODQG &DSLWDO 0DQDJHPHQW )XQG
  $GYLVRUV/3 DQGDQ\RILWVVXEVLGLDULHVDQGPDQDJHGHQWLWLHV WKH+XQWHU0RXQWDLQ,QYHVWPHQW
  7UXVW RUDQ\WUXVWHHDFWLQJIRUWKHWUXVW WKH'XJDER\,QYHVWPHQW7UXVW RUDQ\WUXVWHHDFWLQJIRU
  WKHWUXVW RU*UDQW6FRWWLVLQFOXGHGLQWKHWHUP³3URWHFWHG3DUW\´

                 ³PTO Claims´PHDQVDQ\&ODLPIRUSDLGWLPHRIILQIDYRURIDQ\'HEWRU
  HPSOR\HHLQH[FHVVRIWKHDPRXQWWKDWZRXOGTXDOLI\DVD3ULRULW\1RQ7D[&ODLPXQGHUVHFWLRQ
   D  RIWKH%DQNUXSWF\&RGH

                   ³Reduced Employee Claims´KDVWKHPHDQLQJVHWIRUWKLQ$57,&/(,;'

                      ³Reinstated´ PHDQV ZLWK UHVSHFW WR DQ\ &ODLP RU (TXLW\ ,QWHUHVW D 
  OHDYLQJXQDOWHUHGWKHOHJDOHTXLWDEOHDQGFRQWUDFWXDOULJKWVWRZKLFKD&ODLPHQWLWOHVWKH+ROGHU
  RIVXFK&ODLPRU(TXLW\,QWHUHVWLQDFFRUGDQFHZLWKVHFWLRQRIWKH%DQNUXSWF\&RGHRU E 
  QRWZLWKVWDQGLQJDQ\FRQWUDFWXDOSURYLVLRQRUDSSOLFDEOHODZWKDWHQWLWOHVWKH+ROGHURIVXFK&ODLP
  RU(TXLW\,QWHUHVWWRGHPDQGRUUHFHLYHDFFHOHUDWHGSD\PHQWRIVXFK&ODLPRU(TXLW\,QWHUHVWDIWHU
  WKHRFFXUUHQFHRIDGHIDXOW L FXULQJDQ\VXFKGHIDXOWWKDWRFFXUUHGEHIRUHRUDIWHUWKH3HWLWLRQ
  'DWHRWKHUWKDQDGHIDXOWRIDNLQGVSHFLILHGLQVHFWLRQ E  RIWKH%DQNUXSWF\&RGHRURID
  NLQGWKDWVHFWLRQ E  RIWKH%DQNUXSWF\&RGHH[SUHVVO\GRHVQRWUHTXLUHWREHFXUHG LL 
  UHLQVWDWLQJ WKH PDWXULW\ RI VXFK &ODLP RU (TXLW\ ,QWHUHVW DV VXFK PDWXULW\ H[LVWHG EHIRUH VXFK
  GHIDXOW LLL FRPSHQVDWLQJWKH+ROGHURIVXFK&ODLPRU(TXLW\,QWHUHVWIRUDQ\GDPDJHVLQFXUUHG
  DV D UHVXOW RI DQ\ UHDVRQDEOH UHOLDQFH E\ VXFK +ROGHU RQ VXFK FRQWUDFWXDO SURYLVLRQ RU VXFK
  DSSOLFDEOH ODZ LY  LI VXFK &ODLP RU (TXLW\ ,QWHUHVW DULVHV IURP DQ\ IDLOXUH WR SHUIRUP D
  QRQPRQHWDU\REOLJDWLRQRWKHUWKDQDGHIDXOWDULVLQJIURPIDLOXUHWRRSHUDWHDQRQUHVLGHQWLDOUHDO
  SURSHUW\OHDVHVXEMHFWWRVHFWLRQ E  $ RIWKH%DQNUXSWF\&RGHFRPSHQVDWLQJWKH+ROGHU



                                                                                                         
                                                                                             000113
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page111
                                                                               111ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 124 of 648 PageID 2811
  


  RIVXFK&ODLPRU(TXLW\,QWHUHVW RWKHUWKDQDQ\'HEWRURUDQLQVLGHURIDQ\'HEWRU IRUDQ\DFWXDO
  SHFXQLDU\ORVVLQFXUUHGE\VXFK+ROGHUDVDUHVXOWRIVXFKIDLOXUHDQG Y QRWRWKHUZLVHDOWHULQJ
  WKHOHJDOHTXLWDEOHRUFRQWUDFWXDOULJKWVWRZKLFKVXFK&ODLPHQWLWOHVWKH+ROGHURIVXFK&ODLP

                   ³RejectionClaim´PHDQVDQ\&ODLPIRUPRQHWDU\GDPDJHVDVDUHVXOWRI
  WKHUHMHFWLRQRIDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVHSXUVXDQWWRWKH&RQILUPDWLRQ2UGHU

                    ³Related Entity´PHDQVZLWKRXWGXSOLFDWLRQ D 'RQGHUR E 0DUN2NDGD
   ³2NDGD´  F *UDQW6FRWW ³6FRWW´  G +XQWHU&RYLW] ³&RYLW]´  H DQ\HQWLW\RUSHUVRQWKDW
  ZDV DQ LQVLGHU RI WKH 'HEWRU RQ RU EHIRUH WKH 3HWLWLRQ 'DWH XQGHU 6HFWLRQ    RI WKH
  %DQNUXSWF\ &RGH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ HQWLW\ RU SHUVRQ WKDW ZDV D QRQVWDWXWRU\
  LQVLGHU I  DQ\HQWLW\WKDWDIWHUWKH(IIHFWLYH'DWHLVDQLQVLGHURU$IILOLDWHRIRQHRUPRUHRI
  'RQGHUR2NDGD6FRWW&RYLW]RUDQ\RIWKHLUUHVSHFWLYHLQVLGHUVRU$IILOLDWHVLQFOXGLQJZLWKRXW
  OLPLWDWLRQ7KH'XJDER\,QYHVWPHQW7UXVW J WKH+XQWHU0RXQWDLQ,QYHVWPHQW7UXVWDQGDQ\RI
  LWVGLUHFWRULQGLUHFWSDUHQWV K WKH&KDULWDEOH'RQRU$GYLVHG)XQG/3DQGDQ\RILWVGLUHFWRU
  LQGLUHFWVXEVLGLDULHVDQG L $IILOLDWHVRIWKH'HEWRUDQGDQ\RWKHU(QWLWLHVOLVWHGRQWKH5HODWHG
  (QWLW\/LVW

                   ³Related Entity List´ PHDQV WKDW OLVW RI (QWLWLHV ILOHG ZLWK WKH 3ODQ
  6XSSOHPHQW

                   ³Related Persons´ PHDQV ZLWK UHVSHFW WR DQ\ 3HUVRQ VXFK 3HUVRQ¶V
  SUHGHFHVVRUVVXFFHVVRUVDVVLJQV ZKHWKHUE\RSHUDWLRQRIODZRURWKHUZLVH DQGHDFKRIWKHLU
  UHVSHFWLYHSUHVHQWIXWXUHRUIRUPHURIILFHUVGLUHFWRUVHPSOR\HHVPDQDJHUVPDQDJLQJPHPEHUV
  PHPEHUV ILQDQFLDO DGYLVRUV DWWRUQH\V DFFRXQWDQWV LQYHVWPHQW EDQNHUV FRQVXOWDQWV
  SURIHVVLRQDOV DGYLVRUV VKDUHKROGHUV SULQFLSDOV SDUWQHUV VXEVLGLDULHV GLYLVLRQV PDQDJHPHQW
  FRPSDQLHVKHLUVDJHQWVDQGRWKHUUHSUHVHQWDWLYHVLQHDFKFDVHVROHO\LQWKHLUFDSDFLW\DVVXFK

                    ³Released Parties´PHDQVFROOHFWLYHO\ L WKH,QGHSHQGHQW'LUHFWRUV LL 
  6WUDQG VROHO\IURPWKHGDWHRIWKHDSSRLQWPHQWRIWKH,QGHSHQGHQW'LUHFWRUVWKURXJKWKH(IIHFWLYH
  'DWH  LLL WKH&(2&52 LY WKH&RPPLWWHH Y WKHPHPEHUVRIWKH&RPPLWWHH LQWKHLURIILFLDO
  FDSDFLWLHV  YL  WKH 3URIHVVLRQDOV UHWDLQHG E\ WKH 'HEWRU DQG WKH &RPPLWWHH LQ WKH &KDSWHU 
  &DVHDQG YLL WKH(PSOR\HHV

                  ³Reorganized Debtor´ PHDQV WKH 'HEWRU DV UHRUJDQL]HG SXUVXDQW WR WKLV
  3ODQRQDQGDIWHUWKH(IIHFWLYH'DWH

                   ³Reorganized Debtor Assets´ PHDQV DQ\ OLPLWHG DQG JHQHUDO SDUWQHUVKLS
  LQWHUHVWVKHOGE\WKH'HEWRUWKHPDQDJHPHQWRIWKH0DQDJHG)XQGVDQGWKRVH&DXVHVRI$FWLRQ
   LQFOXGLQJZLWKRXWOLPLWDWLRQFODLPVIRUEUHDFKRIILGXFLDU\GXW\ WKDWIRUDQ\UHDVRQDUHQRW
  FDSDEOH RI EHLQJ WUDQVIHUUHG WR WKH &ODLPDQW 7UXVW  )RU WKH DYRLGDQFH RI GRXEW ³5HRUJDQL]HG
  'HEWRU$VVHWV´LQFOXGHVDQ\SDUWQHUVKLSLQWHUHVWVRUVKDUHVRI0DQDJHG)XQGVKHOGE\WKH'HEWRU
  EXWGRHVQRWLQFOXGHWKHXQGHUO\LQJSRUWIROLRDVVHWVKHOGE\WKH0DQDJHG)XQGV

                  ³Reorganized Limited Partnership Agreement´ PHDQV WKDW FHUWDLQ )LIWK
  $PHQGHGDQG5HVWDWHG$JUHHPHQWRI/LPLWHG3DUWQHUVKLSRI+LJKODQG&DSLWDO0DQDJHPHQW/3
  E\DQGDPRQJWKH&ODLPDQW7UXVWDVOLPLWHGSDUWQHUDQG1HZ*3//&DVJHQHUDOSDUWQHU)LOHG
  ZLWKWKH3ODQ6XSSOHPHQW


                                                                                                        
                                                                                             000114
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page112
                                                                               112ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 125 of 648 PageID 2812
  


                  ³Restructuring´PHDQVWKHUHVWUXFWXULQJRIWKH'HEWRUWKHSULQFLSDOWHUPV
  RIZKLFKDUHVHWIRUWKLQWKLV3ODQDQGWKH'LVFORVXUH6WDWHPHQW

                  ³Retained Employee Claim´PHDQVDQ\&ODLPILOHGE\DFXUUHQWHPSOR\HH
  RIWKH'HEWRUZKRZLOOEHHPSOR\HGE\WKH5HRUJDQL]HG'HEWRUXSRQWKH(IIHFWLYH'DWH

                   ³Schedules´ PHDQV WKH VFKHGXOHV RI $VVHWV DQG OLDELOLWLHV VWDWHPHQWV RI
  ILQDQFLDO DIIDLUV OLVWV RI +ROGHUV RI &ODLPV DQG (TXLW\ ,QWHUHVWV DQG DOO DPHQGPHQWV RU
  VXSSOHPHQWVWKHUHWR)LOHGE\WKH'HEWRUZLWKWKH%DQNUXSWF\&RXUW>',@

                    ³Secured´ PHDQV ZKHQ UHIHUULQJ WR D &ODLP D  VHFXUHG E\ D /LHQ RQ
  SURSHUW\ LQ ZKLFK WKH 'HEWRU¶V (VWDWH KDV DQ LQWHUHVW ZKLFK /LHQ LV YDOLG SHUIHFWHG DQG
  HQIRUFHDEOHSXUVXDQWWRDSSOLFDEOHODZRUE\UHDVRQRID%DQNUXSWF\&RXUWRUGHURUWKDWLVVXEMHFW
  WRVHWRIISXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGHWRWKHH[WHQWRIWKHYDOXHRIWKHFUHGLWRU¶V
  LQWHUHVWLQWKHLQWHUHVWRIWKH'HEWRU¶V(VWDWHLQVXFKSURSHUW\RUWRWKHH[WHQWRIWKHDPRXQWVXEMHFW
  WRVHWRIIDVDSSOLFDEOHDVGHWHUPLQHGSXUVXDQWWRVHFWLRQ D RIWKH%DQNUXSWF\&RGHRU E 
  $OORZHGSXUVXDQWWRWKH3ODQDVD6HFXUHG&ODLP

                 ³Security´ RU ³security´ PHDQV DQ\ VHFXULW\ DV VXFK WHUP LV GHILQHG LQ
  VHFWLRQ  RIWKH%DQNUXSWF\&RGH

                ³Senior Employees´PHDQVWKHVHQLRUHPSOR\HHVRIWKH'HEWRU)LOHGLQWKH
  3ODQ6XSSOHPHQW

                ³Senior Employee Stipulation´ PHDQV WKH DJUHHPHQWV ILOHG LQ WKH 3ODQ
  6XSSOHPHQWEHWZHHQHDFK6HQLRU(PSOR\HHDQGWKH'HEWRU

                    ³Stamp or Similar Tax´ PHDQV DQ\ VWDPS WD[ UHFRUGLQJ WD[ SHUVRQDO
  SURSHUW\WD[FRQYH\DQFHIHHLQWDQJLEOHVRUVLPLODUWD[UHDOHVWDWHWUDQVIHUWD[VDOHVWD[XVHWD[
  WUDQVDFWLRQSULYLOHJHWD[ LQFOXGLQJZLWKRXWOLPLWDWLRQVXFKWD[HVRQSULPHFRQWUDFWLQJDQGRZQHU
  EXLOGHU VDOHV  SULYLOHJH WD[HV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ SULYLOHJH WD[HV RQ FRQVWUXFWLRQ
  FRQWUDFWLQJ ZLWK UHJDUG WR VSHFXODWLYH EXLOGHUV DQG RZQHU EXLOGHUV  DQG RWKHU VLPLODU WD[HV
  LPSRVHGRUDVVHVVHGE\DQ\*RYHUQPHQWDO8QLW

                   ³Statutory Fees´PHDQVIHHVSD\DEOHSXUVXDQWWR86&

                   ³Strand´PHDQV6WUDQG$GYLVRUV,QFWKH'HEWRU¶VJHQHUDOSDUWQHU

                  ³Sub-Servicer´ PHDQV D WKLUGSDUW\ VHOHFWHG E\ WKH &ODLPDQW 7UXVWHH WR
  VHUYLFHRUVXEVHUYLFHWKH5HRUJDQL]HG'HEWRU$VVHWV

                  ³Sub-Servicer Agreement´PHDQVWKHDJUHHPHQWWKDWPD\EHHQWHUHGLQWR
  SURYLGLQJIRUWKHVHUYLFLQJRIWKH5HRUJDQL]HG'HEWRU$VVHWVE\WKH6XE6HUYLFHU

                  ³Subordinated Claim´ PHDQV DQ\ &ODLP WKDW LV VXERUGLQDWHG WR WKH
  &RQYHQLHQFH &ODLPV DQG *HQHUDO 8QVHFXUHG &ODLPV SXUVXDQW WR DQ RUGHU HQWHUHG E\ WKH
  %DQNUXSWF\&RXUW LQFOXGLQJDQ\RWKHUFRXUWKDYLQJMXULVGLFWLRQRYHUWKH&KDSWHU&DVH DIWHU
  QRWLFHDQGDKHDULQJ



                                                                                                     
                                                                                          000115
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page113
                                                                               113ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 126 of 648 PageID 2813
  


                   ³Subordinated Claimant Trust Interests´PHDQVWKH&ODLPDQW7UXVW,QWHUHVWV
  WREHGLVWULEXWHGWR+ROGHUVRI$OORZHG6XERUGLQDWHG&ODLPVXQGHUWKH3ODQZKLFKVXFKLQWHUHVWV
  VKDOOEHVXERUGLQDWHGLQULJKWDQGSULRULW\WRWKH&ODLPDQW7UXVW,QWHUHVWVGLVWULEXWHGWR+ROGHUVRI
  $OORZHG*HQHUDO8QVHFXUHG&ODLPVDVSURYLGHGLQWKH&ODLPDQW7UXVW$JUHHPHQW

                 ³Trust Distribution´ PHDQV WKH WUDQVIHU RI &DVK RU RWKHU SURSHUW\ E\ WKH
  &ODLPDQW7UXVWHHWRWKH&ODLPDQW7UXVW%HQHILFLDULHV

                   ³Trustees´ PHDQV FROOHFWLYHO\ WKH &ODLPDQW 7UXVWHH DQG /LWLJDWLRQ
  7UXVWHH

                   ³UBS´ PHDQV FROOHFWLYHO\ 8%6 6HFXULWLHV //& DQG 8%6 $* /RQGRQ
  %UDQFK

                  ³Unexpired Lease´ PHDQV D OHDVH WR ZKLFK WKH 'HEWRU LV D SDUW\ WKDW LV
  VXEMHFWWRDVVXPSWLRQRUUHMHFWLRQXQGHUVHFWLRQRIWKH%DQNUXSWF\&RGH

                   ³Unimpaired´PHDQVZLWKUHVSHFWWRD&ODVVRI&ODLPVRU(TXLW\,QWHUHVWV
  WKDWLVQRWLPSDLUHGZLWKLQWKHPHDQLQJRIVHFWLRQRIWKH%DQNUXSWF\&RGH

                     ³VotingDeadline´PHDQVWKHGDWHDQGWLPHE\ZKLFKDOO%DOORWVWRDFFHSW
  RU UHMHFW WKH 3ODQ PXVW EH UHFHLYHG LQ RUGHU WR EH FRXQWHG XQGHU WKH XQGHU WKH 2UGHU RI WKH
  %DQNUXSWF\ &RXUW DSSURYLQJ WKH 'LVFORVXUH 6WDWHPHQW DV FRQWDLQLQJ DGHTXDWH LQIRUPDWLRQ
  SXUVXDQW WR VHFWLRQ  D  RI WKH %DQNUXSWF\ &RGH DQG DXWKRUL]LQJ WKH 'HEWRU WR VROLFLW
  DFFHSWDQFHVRIWKH3ODQ

                   ³VotingRecordDate´PHDQV1RYHPEHU

                                   $57,&/(,,
                  $'0,1,675$7,9((;3(16(6$1'35,25,7<7$;&/$,06

  $     $GPLQLVWUDWLYH([SHQVH&ODLPV

          2QWKHODWHURIWKH(IIHFWLYH'DWHRUWKHGDWHRQZKLFKDQ$GPLQLVWUDWLYH([SHQVH&ODLP
  EHFRPHVDQ$OORZHG$GPLQLVWUDWLYH([SHQVH&ODLPRULQHDFKVXFKFDVHDVVRRQDVSUDFWLFDEOH
  WKHUHDIWHUHDFK+ROGHURIDQ$OORZHG$GPLQLVWUDWLYH([SHQVH&ODLP RWKHUWKDQ3URIHVVLRQDO)HH
  &ODLPV ZLOOUHFHLYHLQIXOOVDWLVIDFWLRQVHWWOHPHQWGLVFKDUJHDQGUHOHDVHRIDQGLQH[FKDQJHIRU
  VXFK$OORZHG$GPLQLVWUDWLYH([SHQVH&ODLPHLWKHU L SD\PHQWLQIXOOLQ$YDLODEOH&DVKIRUWKH
  XQSDLGSRUWLRQRIVXFK$OORZHG$GPLQLVWUDWLYH([SHQVH&ODLPRU LL VXFKRWKHUOHVVIDYRUDEOH
  WUHDWPHQWDVDJUHHGWRLQZULWLQJE\WKH'HEWRURUWKH5HRUJDQL]HG'HEWRUDVDSSOLFDEOHDQGVXFK
  +ROGHU provided, however, WKDW $GPLQLVWUDWLYH ([SHQVH &ODLPV LQFXUUHG E\ WKH 'HEWRU LQ WKH
  RUGLQDU\FRXUVHRIEXVLQHVVPD\EHSDLGLQWKHRUGLQDU\FRXUVHRIEXVLQHVVLQWKHGLVFUHWLRQRIWKH
  'HEWRULQDFFRUGDQFHZLWKVXFKDSSOLFDEOHWHUPVDQGFRQGLWLRQVUHODWLQJWKHUHWRZLWKRXWIXUWKHU
  QRWLFHWRRURUGHURIWKH%DQNUXSWF\&RXUW$OOVWDWXWRU\IHHVSD\DEOHXQGHU86& D 
  VKDOOEHSDLGDVVXFKIHHVEHFRPHGXH

         ,IDQ$GPLQLVWUDWLYH([SHQVH&ODLP RWKHUWKDQD3URIHVVLRQDO)HH&ODLP LVQRWSDLGE\
  WKH'HEWRULQWKHRUGLQDU\FRXUVHWKH+ROGHURIVXFK$GPLQLVWUDWLYH([SHQVH&ODLPPXVW)LOHRQ



                                                                                                          
                                                                                              000116
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page114
                                                                               114ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 127 of 648 PageID 2814
  


  RU EHIRUH WKH DSSOLFDEOH $GPLQLVWUDWLYH ([SHQVH &ODLPV %DU 'DWH DQG VHUYH RQ WKH 'HEWRU RU
  5HRUJDQL]HG'HEWRUDVDSSOLFDEOHDQGVXFKRWKHU(QWLWLHVZKRDUHGHVLJQDWHGE\WKH%DQNUXSWF\
  5XOHVWKH&RQILUPDWLRQ2UGHURURWKHURUGHURIWKH%DQNUXSWF\&RXUWDQDSSOLFDWLRQIRUDOORZDQFH
  DQGSD\PHQWRIVXFK$GPLQLVWUDWLYH([SHQVH&ODLP

          2EMHFWLRQVWRDQ\$GPLQLVWUDWLYH([SHQVH&ODLP RWKHUWKDQD3URIHVVLRQDO)HH&ODLP 
  PXVWEH)LOHGDQGVHUYHGRQWKH'HEWRURUWKH5HRUJDQL]HG'HEWRUDVDSSOLFDEOHDQGWKHSDUW\
  DVVHUWLQJVXFK$GPLQLVWUDWLYH([SHQVH&ODLPE\WKH$GPLQLVWUDWLYH([SHQVH&ODLPV2EMHFWLRQ
  'HDGOLQH

  %     3URIHVVLRQDO)HH&ODLPV

          3URIHVVLRQDOV RU RWKHU (QWLWLHV DVVHUWLQJ D 3URIHVVLRQDO )HH &ODLP IRU VHUYLFHV UHQGHUHG
  WKURXJKWKH(IIHFWLYH'DWHPXVWVXEPLWIHHDSSOLFDWLRQVXQGHUVHFWLRQV
   E  RU  RI WKH %DQNUXSWF\ &RGH DQG XSRQ HQWU\ RI DQ RUGHU RI WKH %DQNUXSWF\ &RXUW
  JUDQWLQJVXFKIHHDSSOLFDWLRQVVXFK3URIHVVLRQDO)HH&ODLPVKDOOSURPSWO\EHSDLGLQ&DVKLQIXOO
  WRWKHH[WHQWSURYLGHGLQVXFKRUGHU

          3URIHVVLRQDOVRURWKHU(QWLWLHVDVVHUWLQJD3URIHVVLRQDO)HH&ODLPIRUVHUYLFHVUHQGHUHGRQ
  RUSULRUWRWKH(IIHFWLYH'DWHPXVW)LOHRQRUEHIRUHWKH3URIHVVLRQDO)HH&ODLPV%DU'DWHDQG
  VHUYH RQ WKH 'HEWRU RU 5HRUJDQL]HG 'HEWRU DV DSSOLFDEOH DQG VXFK RWKHU (QWLWLHV ZKR DUH
  GHVLJQDWHG DV UHTXLULQJ VXFK QRWLFH E\ WKH %DQNUXSWF\ 5XOHV WKH &RQILUPDWLRQ 2UGHU RU RWKHU
  RUGHURIWKH%DQNUXSWF\&RXUWDQDSSOLFDWLRQIRUILQDODOORZDQFHRIVXFK3URIHVVLRQDO)HH&ODLP

          2EMHFWLRQV WR DQ\ 3URIHVVLRQDO )HH &ODLP PXVW EH )LOHG DQG VHUYHG RQ WKH 'HEWRU RU
  5HRUJDQL]HG 'HEWRU DV DSSOLFDEOH DQG WKH SDUW\ DVVHUWLQJ WKH 3URIHVVLRQDO )HH &ODLP E\ WKH
  3URIHVVLRQDO)HH&ODLP2EMHFWLRQ'HDGOLQH(DFK+ROGHURIDQ$OORZHG3URIHVVLRQDO)HH&ODLP
  ZLOOEHSDLGE\WKH'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOHLQ&DVKZLWKLQWHQ  %XVLQHVV
  'D\VRIHQWU\RIWKHRUGHUDSSURYLQJVXFK$OORZHG3URIHVVLRQDO)HH&ODLP

          2QWKH(IIHFWLYH'DWHWKH&ODLPDQW7UXVWHHVKDOOHVWDEOLVKWKH3URIHVVLRQDO)HH5HVHUYH
  7KH 3URIHVVLRQDO )HH 5HVHUYH VKDOO YHVW LQ WKH &ODLPDQW 7UXVW DQG VKDOO EH PDLQWDLQHG E\ WKH
  &ODLPDQW7UXVWHHLQDFFRUGDQFHZLWKWKH3ODQDQG&ODLPDQW7UXVW$JUHHPHQW7KH&ODLPDQW7UXVW
  VKDOOIXQGWKH3URIHVVLRQDO)HH5HVHUYHRQWKH(IIHFWLYH'DWHLQDQHVWLPDWHGDPRXQWGHWHUPLQHG
  E\WKH'HEWRULQJRRGIDLWKSULRUWRWKH&RQILUPDWLRQ'DWHDQGWKDWDSSUR[LPDWHVWKHWRWDOSURMHFWHG
  DPRXQWRIXQSDLG3URIHVVLRQDO)HH&ODLPVRQWKH(IIHFWLYH'DWH)ROORZLQJWKHSD\PHQWRIDOO
  $OORZHG 3URIHVVLRQDO )HH &ODLPV DQ\ H[FHVV IXQGV LQ WKH 3URIHVVLRQDO )HH 5HVHUYH VKDOO EH
  UHOHDVHG WR WKH &ODLPDQW 7UXVW WR EH XVHG IRU RWKHU SXUSRVHV FRQVLVWHQW ZLWK WKH 3ODQ DQG WKH
  &ODLPDQW7UXVW$JUHHPHQW

  &     3ULRULW\7D[&ODLPV

          2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKHODWHURI L WKH,QLWLDO'LVWULEXWLRQ'DWHLI
  VXFK3ULRULW\7D[&ODLPLVDQ$OORZHG3ULRULW\7D[&ODLPDVRIWKH(IIHFWLYH'DWHRU LL WKHGDWH
  RQZKLFKVXFK3ULRULW\7D[&ODLPEHFRPHVDQ$OORZHG3ULRULW\7D[&ODLPHDFK+ROGHURIDQ
  $OORZHG3ULRULW\7D[&ODLPZLOOUHFHLYHLQIXOOVDWLVIDFWLRQVHWWOHPHQWGLVFKDUJHDQGUHOHDVHRI
  DQGLQH[FKDQJHIRUVXFK$OORZHG3ULRULW\7D[&ODLPDWWKHHOHFWLRQRIWKH'HEWRU D &DVKLQ
  DQDPRXQWRIDWRWDOYDOXHDVRIWKH(IIHFWLYH'DWHRIWKH3ODQHTXDOWRWKHDPRXQWRIVXFK$OORZHG


                                                                                                         
                                                                                              000117
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page115
                                                                               115ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 128 of 648 PageID 2815
  


  3ULRULW\7D[&ODLPLQDFFRUGDQFHZLWKVHFWLRQ D  & RIWKH%DQNUXSWF\&RGHRU E LI
  SDLG RYHU WLPH SD\PHQW RI VXFK $OORZHG 3ULRULW\ 7D[ &ODLP LQ DFFRUGDQFH ZLWK VHFWLRQ
   D  & RIWKH%DQNUXSWF\&RGHRU F VXFKRWKHUOHVVIDYRUDEOHWUHDWPHQWDVDJUHHGWRLQ
  ZULWLQJE\WKH'HEWRUDQGVXFK+ROGHU3D\PHQWRIVWDWXWRU\IHHVGXHSXUVXDQWWR86&
   D  ZLOOEHPDGHDWDOODSSURSULDWHWLPHVXQWLOWKHHQWU\RIDILQDOGHFUHHprovided, however
  WKDWWKH'HEWRUPD\SUHSD\DQ\RUDOOVXFK&ODLPVDWDQ\WLPHZLWKRXWSUHPLXPRUSHQDOW\

                                         $57,&/(,,,
                              &/$66,),&$7,21$1'75($70(172)
                            &/$66,),('&/$,06$1'(48,7<,17(5(676

  $       6XPPDU\

          $OO&ODLPVDQG(TXLW\,QWHUHVWVH[FHSW$GPLQLVWUDWLYH([SHQVH&ODLPVDQG3ULRULW\7D[
  &ODLPVDUHFODVVLILHGLQWKH&ODVVHVVHWIRUWKEHORZ,QDFFRUGDQFHZLWKVHFWLRQ D  RIWKH
  %DQNUXSWF\ &RGH $GPLQLVWUDWLYH ([SHQVH &ODLPV DQG 3ULRULW\ 7D[ &ODLPV KDYH QRW EHHQ
  FODVVLILHG

          7KH FDWHJRULHV RI &ODLPV DQG (TXLW\ ,QWHUHVWV OLVWHG EHORZ FODVVLI\ &ODLPV DQG (TXLW\
  ,QWHUHVWVIRUDOOSXUSRVHVLQFOXGLQJZLWKRXWOLPLWDWLRQFRQILUPDWLRQDQGGLVWULEXWLRQSXUVXDQWWR
  WKH3ODQDQGSXUVXDQWWRVHFWLRQVDQG D  RIWKH%DQNUXSWF\&RGH7KH3ODQGHHPV
  D&ODLPRU(TXLW\,QWHUHVWWREHFODVVLILHGLQDSDUWLFXODU&ODVVRQO\WRWKHH[WHQWWKDWWKH&ODLPRU
  (TXLW\,QWHUHVWTXDOLILHV ZLWKLQWKHGHVFULSWLRQRIWKDW&ODVVDQGZLOOEHGHHPHGFODVVLILHGLQD
  GLIIHUHQW&ODVVWRWKHH[WHQWWKDWDQ\UHPDLQGHURIVXFK&ODLPRU(TXLW\,QWHUHVWTXDOLILHVZLWKLQ
  WKHGHVFULSWLRQRIVXFKGLIIHUHQW&ODVV$&ODLPRU(TXLW\,QWHUHVWLVLQDSDUWLFXODU&ODVVRQO\WR
  WKHH[WHQWWKDWDQ\VXFK&ODLPRU(TXLW\,QWHUHVWLV$OORZHGLQWKDW&ODVVDQGKDVQRWEHHQSDLG
  UHOHDVHGRURWKHUZLVHVHWWOHG LQHDFKFDVHE\WKH'HEWRURUDQ\RWKHU(QWLW\ SULRUWRWKH(IIHFWLYH
  'DWH

  %       6XPPDU\RI&ODVVLILFDWLRQDQG7UHDWPHQWRI&ODVVLILHG&ODLPVDQG(TXLW\,QWHUHVWV

      &ODVV   &ODLP                                           6WDWXV          9RWLQJ5LJKWV
              -HIIHULHV6HFXUHG&ODLP                         8QLPSDLUHG      'HHPHGWR$FFHSW
              )URQWLHU6HFXUHG&ODLP                          ,PSDLUHG        (QWLWOHGWR9RWH
              2WKHU6HFXUHG&ODLPV                            8QLPSDLUHG      'HHPHGWR$FFHSW
              3ULRULW\1RQ7D[&ODLP                          8QLPSDLUHG      'HHPHGWR$FFHSW
              5HWDLQHG(PSOR\HH&ODLP                         8QLPSDLUHG      'HHPHGWR$FFHSW
              372&ODLPV                                      8QLPSDLUHG      'HHPHGWR$FFHSW
              &RQYHQLHQFH&ODLPV                              ,PSDLUHG        (QWLWOHGWR9RWH
              *HQHUDO8QVHFXUHG&ODLPV                        ,PSDLUHG        (QWLWOHGWR9RWH
              6XERUGLQDWHG&ODLPV                             ,PSDLUHG        (QWLWOHGWR9RWH
             &ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVWV        ,PSDLUHG        (QWLWOHGWR9RWH
             &ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWV          ,PSDLUHG        (QWLWOHGWR9RWH




                                                                                                      
                                                                                           000118
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page116
                                                                               116ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 129 of 648 PageID 2816
  


  &     (OLPLQDWLRQRI9DFDQW&ODVVHV

          $Q\&ODVVWKDWDVRIWKHFRPPHQFHPHQWRIWKH&RQILUPDWLRQ+HDULQJGRHVQRWKDYHDW
  OHDVWRQH+ROGHURID&ODLPRU(TXLW\,QWHUHVWWKDWLV$OORZHGLQDQDPRXQWJUHDWHUWKDQ]HURIRU
  YRWLQJ SXUSRVHV VKDOO EH FRQVLGHUHG YDFDQW GHHPHG HOLPLQDWHG IURP WKH 3ODQ IRU SXUSRVHV RI
  YRWLQJWRDFFHSWRUUHMHFWWKH3ODQDQGGLVUHJDUGHGIRUSXUSRVHVRIGHWHUPLQLQJZKHWKHUWKH3ODQ
  VDWLVILHVVHFWLRQ D  RIWKH%DQNUXSWF\&RGHZLWKUHVSHFWWRVXFK&ODVV

  '     ,PSDLUHG9RWLQJ&ODVVHV

         &ODLPVDQG(TXLW\,QWHUHVWVLQ&ODVVDQG&ODVVWKURXJK&ODVVDUH,PSDLUHGE\WKH
  3ODQDQGRQO\WKH+ROGHUVRI&ODLPVRU(TXLW\,QWHUHVWVLQWKRVH&ODVVHVDUHHQWLWOHGWRYRWHWR
  DFFHSWRUUHMHFWWKH3ODQ

  (     8QLPSDLUHG1RQ9RWLQJ&ODVVHV

         &ODLPV LQ &ODVV  DQG &ODVV  WKURXJK &ODVV  DUH 8QLPSDLUHG E\ WKH 3ODQ DQG VXFK
  +ROGHUVDUHGHHPHGWRKDYHDFFHSWHGWKH3ODQDQGDUHWKHUHIRUHQRWHQWLWOHGWRYRWHRQWKH3ODQ

  )     ,PSDLUHG1RQ9RWLQJ&ODVVHV

         7KHUHDUHQR&ODVVHVXQGHUWKH 3ODQ WKDW ZLOO QRW UHFHLYH RU UHWDLQDQ\SURSHUW\DQG QR
  &ODVVHVDUHGHHPHGWRUHMHFWWKH3ODQ

  *     &UDPGRZQ

          ,IDQ\&ODVVRI&ODLPVRU(TXLW\,QWHUHVWVLVGHHPHGWRUHMHFWWKLV3ODQRUGRHVQRWYRWHWR
  DFFHSWWKLV3ODQWKH'HEWRUPD\ L VHHNFRQILUPDWLRQRIWKLV3ODQXQGHUVHFWLRQ E RIWKH
  %DQNUXSWF\&RGHRU LL DPHQGRUPRGLI\WKLV3ODQLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIDQGWKH
  %DQNUXSWF\&RGH,IDFRQWURYHUV\DULVHVDVWRZKHWKHUDQ\&ODLPVRU(TXLW\,QWHUHVWVRUDQ\
  FODVVRI&ODLPVRU(TXLW\,QWHUHVWVDUH,PSDLUHGWKH%DQNUXSWF\&RXUWVKDOODIWHUQRWLFHDQGD
  KHDULQJGHWHUPLQHVXFKFRQWURYHUV\RQRUEHIRUHWKH&RQILUPDWLRQ'DWH

  +     &ODVVLILFDWLRQDQG7UHDWPHQWRI&ODLPVDQG(TXLW\,QWHUHVWV

               Class 1 – Jefferies Secured Claim

                  x      Classification&ODVVFRQVLVWVRIWKH-HIIHULHV6HFXUHG&ODLP

                  x      Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH(IIHFWLYH'DWH
                          HDFK+ROGHURIDQ$OORZHG&ODVV&ODLPZLOOUHFHLYHLQIXOOVDWLVIDFWLRQ
                          VHWWOHPHQW GLVFKDUJH DQG UHOHDVH RI DQG LQ H[FKDQJH IRU VXFK $OORZHG
                          &ODVV&ODLPDWWKHHOHFWLRQRIWKH'HEWRU $ &DVKHTXDOWRWKHDPRXQW
                          RIVXFK$OORZHG&ODVV&ODLP % VXFKRWKHUOHVVIDYRUDEOHWUHDWPHQWDV
                          WRZKLFKWKH'HEWRU DQGWKH+ROGHURIVXFK$OORZHG&ODVV&ODLPZLOO
                          KDYH DJUHHG XSRQ LQ ZULWLQJ RU &  VXFK RWKHU WUHDWPHQW UHQGHULQJ VXFK
                          &ODLP8QLPSDLUHG(DFK+ROGHURIDQ$OORZHG&ODVV&ODLPZLOOUHWDLQ
                          WKH/LHQVVHFXULQJLWV$OORZHG&ODVV&ODLPDVRIWKH(IIHFWLYH'DWHXQWLO



                                                                                                      
                                                                                           000119
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page117
                                                                               117ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 130 of 648 PageID 2817
  


                       IXOODQGILQDOSD\PHQWRIVXFK$OORZHG&ODVV&ODLPLVPDGHDVSURYLGHG
                       KHUHLQ

                x     Impairment and Voting&ODVVLV8QLPSDLUHGDQGWKH+ROGHUVRI&ODVV
                       &ODLPV DUH FRQFOXVLYHO\ GHHPHG WR KDYH DFFHSWHG WKLV 3ODQ SXUVXDQW WR
                       VHFWLRQ I RIWKH%DQNUXSWF\&RGH7KHUHIRUHWKH+ROGHUVRI&ODVV
                       &ODLPVDUHQRWHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQDQGZLOOQRWEH
                       VROLFLWHG

             Class 2 – Frontier Secured Claim

                x     Classification&ODVVFRQVLVWVRIWKH)URQWLHU6HFXUHG&ODLP

                x     Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH(IIHFWLYH'DWH
                       HDFK+ROGHURIDQ$OORZHG&ODVV&ODLPZLOOUHFHLYHLQIXOOVDWLVIDFWLRQ
                       VHWWOHPHQW GLVFKDUJH DQG UHOHDVH RI DQG LQ H[FKDQJH IRU VXFK $OORZHG
                       &ODVV  &ODLP  $  &DVK LQ DQ DPRXQW HTXDO WR DOO DFFUXHG EXW XQSDLG
                       LQWHUHVWRQWKH)URQWLHU&ODLPWKURXJKDQGLQFOXGLQJWKH(IIHFWLYH'DWHDQG
                        % WKH1HZ)URQWLHU1RWH7KH+ROGHURIDQ$OORZHG&ODVV&ODLPZLOO
                       UHWDLQWKH/LHQVVHFXULQJLWV$OORZHG&ODVV&ODLPDVRIWKH(IIHFWLYH'DWH
                       XQWLO IXOO DQG ILQDO SD\PHQW RI VXFK $OORZHG &ODVV  &ODLP LV PDGH DV
                       SURYLGHGKHUHLQ

                x     Impairment and Voting&ODVVLV,PSDLUHGDQGWKH+ROGHUVRI&ODVV
                       &ODLPVDUHHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQ

             Class 3 – Other Secured Claims

                x     Classification&ODVVFRQVLVWVRIWKH2WKHU6HFXUHG&ODLPV

                x     Allowance and Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH
                       ODWHURI L WKH,QLWLDO'LVWULEXWLRQ'DWHLIVXFK&ODVV&ODLPLV$OORZHGRQ
                       WKH(IIHFWLYH'DWHRU LL WKHGDWHRQZKLFKVXFK&ODVV&ODLPEHFRPHVDQ
                       $OORZHG &ODVV  &ODLP HDFK +ROGHU RI DQ $OORZHG &ODVV  &ODLP ZLOO
                       UHFHLYH LQ IXOO VDWLVIDFWLRQ VHWWOHPHQW GLVFKDUJH DQG UHOHDVH RI DQG LQ
                       H[FKDQJHIRULWV$OORZHG&ODLP&ODLPDWWKHRSWLRQRIWKH'HEWRURU
                       IROORZLQJWKH(IIHFWLYH'DWHWKH5HRUJDQL]HG'HEWRURU&ODLPDQW7UXVWHH
                       DVDSSOLFDEOH L &DVKHTXDOWRVXFK$OORZHG2WKHU6HFXUHG&ODLP LL WKH
                       FROODWHUDO VHFXULQJ LWV $OORZHG 2WKHU 6HFXUHG &ODLP SOXV SRVWSHWLWLRQ
                       LQWHUHVW WR WKH H[WHQWUHTXLUHGXQGHU%DQNUXSWF\ &RGH6HFWLRQ E  RU
                        LLL VXFKRWKHUWUHDWPHQWUHQGHULQJVXFK&ODLP8QLPSDLUHG

                x     Impairment and Voting&ODVVLV8QLPSDLUHGDQGWKH+ROGHUVRI&ODVV
                       &ODLPV DUH FRQFOXVLYHO\ GHHPHG WR KDYH DFFHSWHG WKLV 3ODQ SXUVXDQW WR
                       VHFWLRQ I RIWKH%DQNUXSWF\&RGH7KHUHIRUHWKH+ROGHUVRI&ODVV
                       &ODLPVDUHQRWHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQDQGZLOOQRWEH
                       VROLFLWHG



                                                                                                     
                                                                                          000120
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page118
                                                                               118ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 131 of 648 PageID 2818
  


             Class 4 – Priority Non-Tax Claims

                x     Classification&ODVVFRQVLVWVRIWKH3ULRULW\1RQ7D[&ODLPV

                x     Allowance and Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH
                       ODWHURI L WKH,QLWLDO'LVWULEXWLRQ'DWHLIVXFK&ODVV&ODLPLV$OORZHGRQ
                       WKH(IIHFWLYH'DWHRU LL WKHGDWHRQZKLFKVXFK&ODVV&ODLPEHFRPHVDQ
                       $OORZHG &ODVV  &ODLP HDFK +ROGHU RI DQ $OORZHG &ODVV  &ODLP ZLOO
                       UHFHLYH LQ IXOO VDWLVIDFWLRQ VHWWOHPHQW GLVFKDUJH DQG UHOHDVH RI DQG LQ
                       H[FKDQJHIRULWV$OORZHG&ODLP&ODLP&DVKHTXDOWRWKHDPRXQWRIVXFK
                       $OORZHG&ODVV&ODLP

                x     Impairment and Voting&ODVVLV8QLPSDLUHGDQGWKH+ROGHUVRI&ODVV
                       &ODLPV DUH FRQFOXVLYHO\ GHHPHG WR KDYH DFFHSWHG WKLV 3ODQ SXUVXDQW WR
                       VHFWLRQ I RIWKH%DQNUXSWF\&RGH7KHUHIRUHWKH+ROGHUVRI&ODVV
                       &ODLPVDUHQRWHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQDQGZLOOQRWEH
                       VROLFLWHG

             Class 5 – Retained Employee Claims

                x     Classification&ODVVFRQVLVWVRIWKH5HWDLQHG(PSOR\HH&ODLPV

                x     Allowance and Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH
                       (IIHFWLYH'DWHHDFK$OORZHG&ODVV&ODLPZLOOEH5HLQVWDWHG

                x     Impairment and Voting&ODVVLV8QLPSDLUHGDQGWKH+ROGHUVRI&ODVV
                       &ODLPV DUH FRQFOXVLYHO\ GHHPHG WR KDYH DFFHSWHG WKLV 3ODQ SXUVXDQW WR
                       VHFWLRQ I RIWKH%DQNUXSWF\&RGH7KHUHIRUHWKH+ROGHUVRI&ODVV
                       &ODLPVDUHQRWHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQDQGZLOOQRWEH
                       VROLFLWHG

             Class 6 – PTO Claims

                x     Classification&ODVVFRQVLVWVRIWKH372&ODLPV

                x     Allowance and Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH
                       ODWHURI L WKH,QLWLDO'LVWULEXWLRQ'DWHLIVXFK&ODVV&ODLPLV$OORZHGRQ
                       WKH(IIHFWLYH'DWHRU LL WKHGDWHRQZKLFKVXFK&ODVV&ODLPEHFRPHVDQ
                       $OORZHG &ODVV  &ODLP HDFK +ROGHU RI DQ $OORZHG &ODVV  &ODLP ZLOO
                       UHFHLYH LQ IXOO VDWLVIDFWLRQ VHWWOHPHQW GLVFKDUJH DQG UHOHDVH RI DQG LQ
                       H[FKDQJHIRULWV$OORZHG&ODLP&ODLP&DVKHTXDOWRWKHDPRXQWRIVXFK
                       $OORZHG&ODVV&ODLP

                x     Impairment and Voting&ODVVLV8QLPSDLUHGDQGWKH+ROGHUVRI&ODVV
                       &ODLPV DUH FRQFOXVLYHO\ GHHPHG WR KDYH DFFHSWHG WKLV 3ODQ SXUVXDQW WR
                       VHFWLRQ I RIWKH%DQNUXSWF\&RGH7KHUHIRUHWKH+ROGHUVRI&ODVV




                                                                                                      
                                                                                          000121
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page119
                                                                               119ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 132 of 648 PageID 2819
  


                      &ODLPVDUHQRWHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQDQGZLOOQRWEH
                      VROLFLWHG

             Class 7 – Convenience Claims

                x    Classification&ODVVFRQVLVWVRIWKH&RQYHQLHQFH&ODLPV

                x    Allowance and Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH
                      ODWHURI L WKH,QLWLDO'LVWULEXWLRQ'DWHLIVXFK&ODVV&ODLPLV$OORZHGRQ
                      WKH(IIHFWLYH'DWHRU LL WKHGDWHRQZKLFKVXFK&ODVV&ODLPEHFRPHVDQ
                      $OORZHG &ODVV  &ODLP HDFK +ROGHU RI DQ $OORZHG &ODVV  &ODLP ZLOO
                      UHFHLYH LQ IXOO VDWLVIDFWLRQ VHWWOHPHQW GLVFKDUJH DQG UHOHDVH RI DQG LQ
                      H[FKDQJH IRU LWV $OORZHG &ODVV  &ODLP   WKH WUHDWPHQW SURYLGHG WR
                      $OORZHG+ROGHUVRI&ODVV*HQHUDO8QVHFXUHG&ODLPVLIWKH+ROGHURIVXFK
                      &ODVV&ODLPPDNHVWKH*8&(OHFWLRQRU  DQDPRXQWLQ&DVKHTXDOWR
                      WKHOHVVHURI D RIWKH$OORZHGDPRXQWRIVXFK+ROGHU¶V&ODVV&ODLP
                      RU E VXFK+ROGHU¶V3UR5DWDVKDUHRIWKH&RQYHQLHQFH&ODLPV&DVK3RRO

                x    Impairment and Voting&ODVVLV,PSDLUHGDQGWKH+ROGHUVRI&ODVV
                      &ODLPVDUHHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQ

             Class 8 – General Unsecured Claims

                x    Classification&ODVVFRQVLVWVRIWKH*HQHUDO8QVHFXUHG&ODLPV

                x    Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH(IIHFWLYH'DWH
                      HDFK+ROGHURIDQ$OORZHG&ODVV&ODLPLQIXOOVDWLVIDFWLRQVHWWOHPHQW
                      GLVFKDUJHDQGUHOHDVHRIDQGLQH[FKDQJHIRUVXFK&ODLPVKDOOUHFHLYH L 
                      LWV 3UR 5DWD VKDUH RI WKH &ODLPDQW 7UXVW ,QWHUHVWV LL  VXFK RWKHU OHVV
                      IDYRUDEOHWUHDWPHQWDVWRZKLFKVXFK+ROGHUDQGWKH&ODLPDQW7UXVWHHVKDOO
                      KDYH DJUHHG XSRQ LQ ZULWLQJ RU LLL  WKH WUHDWPHQW SURYLGHG WR $OORZHG
                      +ROGHUV RI &ODVV  &RQYHQLHQFH &ODLPV LI WKH +ROGHU RI VXFK &ODVV 
                      *HQHUDO8QVHFXUHG&ODLPLVHOLJLEOHDQGPDNHVDYDOLG&RQYHQLHQFH&ODVV
                      (OHFWLRQ

                      1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQDIWHUWKH(IIHFWLYH'DWH
                      DQGVXEMHFWWRWKHRWKHUSURYLVLRQVRIWKLV3ODQWKH'HEWRUWKH5HRUJDQL]HG
                      'HEWRUDQGWKH&ODLPDQW7UXVWDVDSSOLFDEOHZLOOKDYHDQGZLOOUHWDLQDQ\
                      DQGDOOULJKWVDQGGHIHQVHVXQGHUEDQNUXSWF\RUQRQEDQNUXSWF\ODZWKDWWKH
                      'HEWRU KDG ZLWK UHVSHFW WR DQ\ *HQHUDO 8QVHFXUHG &ODLP H[FHSW ZLWK
                      UHVSHFW WR DQ\ *HQHUDO 8QVHFXUHG &ODLP $OORZHG E\ )LQDO 2UGHU RI WKH
                      %DQNUXSWF\&RXUW

                x    Impairment and Voting&ODVVLV,PSDLUHGDQGWKH+ROGHUVRI&ODVV
                      &ODLPVDUHHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQ




                                                                                                    
                                                                                         000122
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page120
                                                                               120ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 133 of 648 PageID 2820
  


              Class 9 – Subordinated Claims

                 x     Classification&ODVVFRQVLVWVRIWKH6XERUGLQDWHG&ODLPV

                        Treatment2QWKH(IIHFWLYH'DWH+ROGHUVRI6XERUGLQDWHG&ODLPVVKDOO
                        UHFHLYHHLWKHU L WKHLU3UR5DWDVKDUHRIWKH6XERUGLQDWHG&ODLPDQW7UXVW
                        ,QWHUHVWVRU LL VXFKRWKHUOHVVIDYRUDEOHWUHDWPHQWDVWRZKLFKVXFK+ROGHU
                        DQGWKH&ODLPDQW7UXVWHHPD\DJUHHXSRQLQZULWLQJ

                        
                        1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQDIWHUWKH(IIHFWLYH'DWH
                        DQGVXEMHFWWRWKHRWKHUSURYLVLRQVRIWKLV3ODQWKH'HEWRUWKH5HRUJDQL]HG
                        'HEWRUDQGWKH&ODLPDQW7UXVWDVDSSOLFDEOHZLOOKDYHDQGZLOOUHWDLQDQ\
                        DQGDOOULJKWVDQGGHIHQVHVXQGHUEDQNUXSWF\RUQRQEDQNUXSWF\ODZWKDWWKH
                        'HEWRUKDGZLWKUHVSHFWWRDQ\6XERUGLQDWHG&ODLPH[FHSWZLWKUHVSHFWWR
                        DQ\6XERUGLQDWHG&ODLP$OORZHGE\)LQDO2UGHURIWKH%DQNUXSWF\&RXUW

                 x     Impairment and Voting&ODVVLV,PSDLUHGDQGWKH+ROGHUVRI&ODVV
                        &ODLPVDUHHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQ

             Class 10 – Class B/C Limited Partnership Interests

                 x     Classification  &ODVV  FRQVLVWV RI WKH &ODVV %& /LPLWHG 3DUWQHUVKLS
                        ,QWHUHVWV

                 x     Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH(IIHFWLYH'DWH
                        HDFK+ROGHURIDQ$OORZHG&ODVV&ODLPLQIXOOVDWLVIDFWLRQVHWWOHPHQW
                        GLVFKDUJHDQGUHOHDVHRIDQGLQH[FKDQJHIRUVXFK&ODLPVKDOOUHFHLYH L 
                        LWV3UR5DWDVKDUHRIWKH&RQWLQJHQW&ODLPDQW7UXVW,QWHUHVWVRU LL  VXFK
                        RWKHUOHVV IDYRUDEOHWUHDWPHQWDVWR ZKLFKVXFK +ROGHU DQGWKH&ODLPDQW
                        7UXVWHHVKDOOKDYHDJUHHGXSRQLQZULWLQJ

                        1RWZLWKVWDQGLQJDQ\WKLQJ WR WKH FRQWUDU\ KHUHLQ DIWHUWKH (IIHFWLYH'DWH
                        DQGVXEMHFWWRWKHRWKHUSURYLVLRQVRIWKLV3ODQWKH'HEWRUWKH5HRUJDQL]HG
                        'HEWRUDQGWKH&ODLPDQW7UXVWDVDSSOLFDEOHZLOOKDYHDQGZLOOUHWDLQDQ\
                        DQGDOOULJKWVDQGGHIHQVHVXQGHUEDQNUXSWF\RUQRQEDQNUXSWF\ODZWKDWWKH
                        'HEWRU KDG ZLWK UHVSHFW WR DQ\ &ODVV %& /LPLWHG 3DUWQHUVKLS ,QWHUHVW
                        &ODLPH[FHSWZLWKUHVSHFWWRDQ\&ODVV%&/LPLWHG3DUWQHUVKLS,QWHUHVW
                        &ODLP$OORZHGE\)LQDO2UGHURIWKH%DQNUXSWF\&RXUW

                 x     Impairment and Voting&ODVVLV,PSDLUHGDQGWKH+ROGHUVRI&ODVV
                        &ODLPVDUHHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQ

             Class 11 – Class A Limited Partnership Interests

                 x     Classification  &ODVV  FRQVLVWV RI WKH &ODVV $ /LPLWHG 3DUWQHUVKLS
                        ,QWHUHVWV



                                                                                                    
                                                                                         000123
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page121
                                                                               121ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 134 of 648 PageID 2821
  


                  x      Treatment2QRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOHDIWHUWKH(IIHFWLYH'DWH
                          HDFK+ROGHURIDQ$OORZHG&ODVV&ODLPLQIXOOVDWLVIDFWLRQVHWWOHPHQW
                          GLVFKDUJHDQGUHOHDVHRIDQGLQH[FKDQJHIRUVXFK&ODLPVKDOOUHFHLYH L 
                          LWV3UR5DWDVKDUHRIWKH&RQWLQJHQW&ODLPDQW7UXVW,QWHUHVWVRU LL  VXFK
                          RWKHUOHVV IDYRUDEOHWUHDWPHQWDVWR ZKLFKVXFK +ROGHU DQGWKH&ODLPDQW
                          7UXVWHHVKDOOKDYHDJUHHGXSRQLQZULWLQJ

                          1RWZLWKVWDQGLQJDQ\WKLQJ WR WKH FRQWUDU\ KHUHLQ DIWHUWKH (IIHFWLYH'DWH
                          DQGVXEMHFWWRWKHRWKHUSURYLVLRQVRIWKLV3ODQWKH'HEWRUWKH5HRUJDQL]HG
                          'HEWRUDQGWKH&ODLPDQW7UXVWDVDSSOLFDEOHZLOOKDYHDQGZLOOUHWDLQDQ\
                          DQGDOOULJKWVDQGGHIHQVHVXQGHUEDQNUXSWF\RUQRQEDQNUXSWF\ODZWKDWWKH
                          'HEWRUKDGZLWKUHVSHFWWRDQ\&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWH[FHSW
                          ZLWKUHVSHFWWRDQ\&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVW$OORZHGE\)LQDO
                          2UGHURIWKH%DQNUXSWF\&RXUW

                  x      Impairment and Voting&ODVVLV,PSDLUHGDQGWKH+ROGHUVRI&ODVV
                          &ODLPVDUHHQWLWOHGWRYRWHWRDFFHSWRUUHMHFWWKLV3ODQ

  ,     6SHFLDO3URYLVLRQ*RYHUQLQJ8QLPSDLUHG&ODLPV

          ([FHSWDVRWKHUZLVHSURYLGHGLQWKH3ODQQRWKLQJXQGHUWKH3ODQZLOODIIHFWWKH'HEWRU¶V
  ULJKWVLQUHVSHFWRIDQ\8QLPSDLUHG&ODLPVLQFOXGLQJZLWKRXWOLPLWDWLRQDOOULJKWVLQUHVSHFWRI
  OHJDODQGHTXLWDEOHGHIHQVHVWRRUVHWRIIVRUUHFRXSPHQWVDJDLQVWDQ\VXFK8QLPSDLUHG&ODLPV

  -     6XERUGLQDWHG&ODLPV

          7KHDOORZDQFHFODVVLILFDWLRQDQGWUHDWPHQWRIDOO&ODLPVXQGHUWKH3ODQVKDOOWDNHLQWR
  DFFRXQWDQGFRQIRUPWRWKHFRQWUDFWXDOOHJDODQGHTXLWDEOHVXERUGLQDWLRQULJKWVUHODWLQJWKHUHWR
  ZKHWKHU DULVLQJ XQGHU JHQHUDO SULQFLSOHV RI HTXLWDEOH VXERUGLQDWLRQ VHFWLRQ  E  RI WKH
  %DQNUXSWF\ &RGHRURWKHUZLVH8SRQZULWWHQQRWLFHDQGKHDULQJ WKH 'HEWRU WKH 5HRUJDQL]HG
  'HEWRUDQGWKH&ODLPDQW7UXVWHHUHVHUYHWKHULJKWWRVHHNHQWU\RIDQRUGHUE\WKH%DQNUXSWF\
  &RXUW WR UHFODVVLI\ RU WR VXERUGLQDWH DQ\ &ODLP LQ DFFRUGDQFH ZLWK DQ\ FRQWUDFWXDO OHJDO RU
  HTXLWDEOHVXERUGLQDWLRQUHODWLQJWKHUHWRDQGWKHWUHDWPHQWDIIRUGHGDQ\&ODLPXQGHUWKH3ODQWKDW
  EHFRPHVDVXERUGLQDWHG&ODLPDWDQ\WLPHVKDOOEHPRGLILHGWRUHIOHFWVXFKVXERUGLQDWLRQ

                                      $57,&/(,9
                          0($16)25,03/(0(17$7,212)7+,63/$1

  $     6XPPDU\

        $V GLVFXVVHG LQ WKH 'LVFORVXUH6WDWHPHQWWKH 3ODQ ZLOOEH LPSOHPHQWHGWKURXJK L WKH
  &ODLPDQW7UXVW LL WKH/LWLJDWLRQ6XE7UXVWDQG LLL WKH5HRUJDQL]HG'HEWRU

          2Q WKH (IIHFWLYH 'DWH DOO &ODVV $ /LPLWHG 3DUWQHUVKLS ,QWHUHVWV LQFOXGLQJ WKH &ODVV $
  /LPLWHG 3DUWQHUVKLS ,QWHUHVWV KHOG E\ 6WUDQG DV JHQHUDO SDUWQHU DQG &ODVV %& /LPLWHG
  3DUWQHUVKLSVLQWKH'HEWRUZLOOEHFDQFHOOHGDQGQHZ&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWVLQWKH
  5HRUJDQL]HG'HEWRUZLOOEHLVVXHGWRWKH&ODLPDQW7UXVWDQG1HZ*3//&±DQHZO\FKDUWHUHG
  OLPLWHGOLDELOLW\FRPSDQ\ZKROO\RZQHGE\WKH&ODLPDQW7UXVW7KH&ODLPDQW7UXVWDVOLPLWHG


                                                                                                         
                                                                                             000124
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page122
                                                                               122ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 135 of 648 PageID 2822
  


  SDUWQHUZLOOUDWLI\1HZ*3//&¶VDSSRLQWPHQWDVJHQHUDOSDUWQHURIWKH5HRUJDQL]HG'HEWRUDQG
  RQDQGIROORZLQJWKH(IIHFWLYH'DWHWKH&ODLPDQW7UXVWZLOOEHWKH5HRUJDQL]HG'HEWRU¶VOLPLWHG
  SDUWQHUDQG1HZ*3//&ZLOOEHLWVJHQHUDOSDUWQHU7KH&ODLPDQW7UXVWDVOLPLWHGSDUWQHUDQG
  1HZ*3//&DVJHQHUDOSDUWQHUZLOOH[HFXWHWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQW
  ZKLFKZLOODPHQGDQGUHVWDWHLQDOOUHVSHFWVWKH'HEWRU¶VFXUUHQW/LPLWHG3DUWQHUVKLS$JUHHPHQW
  )ROORZLQJWKH(IIHFWLYH'DWHWKH5HRUJDQL]HG'HEWRUZLOOEHPDQDJHGFRQVLVWHQWZLWKWKHWHUPV
  RIWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQWE\1HZ*3//&7KHVROHPDQDJLQJPHPEHU
  RI1HZ*3//&ZLOOEHWKH&ODLPDQW7UXVWDQGWKH&ODLPDQW7UXVWHHZLOOEHWKHVROHRIILFHURI
  1HZ*3//&RQWKH(IIHFWLYH'DWH

           )ROORZLQJWKH(IIHFWLYH'DWHWKH&ODLPDQW7UXVWZLOODGPLQLVWHUWKH&ODLPDQW7UXVW$VVHWV
  SXUVXDQWWRWKLV3ODQDQGWKH&ODLPDQW7UXVW$JUHHPHQWDQGWKH/LWLJDWLRQ7UXVWHHZLOOSXUVXHLI
  DSSOLFDEOHWKH(VWDWH&ODLPVSXUVXDQWWRWKHWHUPVRIWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDQGWKH
  3ODQ7KH5HRUJDQL]HG'HEWRUZLOODGPLQLVWHUWKH5HRUJDQL]HG'HEWRU$VVHWVDQGLIQHHGHGZLWK
  WKHXWLOL]DWLRQRID6XE6HUYLFHUZKLFKDGPLQLVWUDWLRQZLOOLQFOXGHDPRQJRWKHUWKLQJVPDQDJLQJ
  WKHZLQGGRZQRIWKH0DQDJHG)XQGV

          $OWKRXJKWKH5HRUJDQL]HG'HEWRUZLOOPDQDJHWKHZLQGGRZQRIWKH0DQDJHG)XQGVLWLV
  FXUUHQWO\DQWLFLSDWHGWKDWQHLWKHUWKH5HRUJDQL]HG'HEWRUQRUWKH&ODLPDQW7UXVWZLOODVVXPHRU
  DVVXPHDQGDVVLJQWKHFRQWUDFWVEHWZHHQWKH'HEWRUDQGFHUWDLQ5HODWHG(QWLWLHVSXUVXDQWWRZKLFK
  WKH 'HEWRU SURYLGHV VKDUHG VHUYLFHV DQG VXEDGYLVRU\ VHUYLFHV WR WKRVH 5HODWHG (QWLWLHV  7KH
  'HEWRUEHOLHYHVWKDWWKHFRQWLQXHGSURYLVLRQRIWKHVHUYLFHVXQGHUVXFKFRQWUDFWVZLOOQRWEHFRVW
  HIIHFWLYH

          7KH5HRUJDQL]HG'HEWRUZLOOGLVWULEXWHDOOSURFHHGVIURPWKHZLQGGRZQWRWKH&ODLPDQW
  7UXVWDVLWVOLPLWHGSDUWQHUDQG1HZ*3//&DVLWVJHQHUDOSDUWQHULQHDFKFDVHLQDFFRUGDQFH
  ZLWKWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQW6XFKSURFHHGVDORQJZLWKWKHSURFHHGVRI
  WKH&ODLPDQW7UXVW$VVHWVZLOOXOWLPDWHO\EHGLVWULEXWHGWRWKH&ODLPDQW7UXVW%HQHILFLDULHVDVVHW
  IRUWKLQWKLV3ODQDQGWKH&ODLPDQW7UXVW$JUHHPHQW

  %     7KH&ODLPDQW7UXVW 

                Creation and Governance of the Claimant Trust and Litigation Sub-Trust.

           2QRUSULRUWRWKH(IIHFWLYH'DWHWKH'HEWRUDQGWKH&ODLPDQW7UXVWHHVKDOOH[HFXWHWKH
  &ODLPDQW7UXVW$JUHHPHQWDQGVKDOOWDNHDOOVWHSVQHFHVVDU\WRHVWDEOLVKWKH&ODLPDQW7UXVWDQG
  WKH/LWLJDWLRQ6XE7UXVWLQDFFRUGDQFHZLWKWKH3ODQLQHDFKFDVHIRUWKHEHQHILWRIWKH&ODLPDQW
  7UXVW%HQHILFLDULHV$GGLWLRQDOO\RQRUSULRUWRWKH(IIHFWLYH'DWHWKH'HEWRUVKDOOLUUHYRFDEO\
  WUDQVIHUDQGVKDOOEHGHHPHGWRKDYHLUUHYRFDEO\WUDQVIHUUHGWRWKH&ODLPDQW7UXVWDOORILWVULJKWV
  WLWOHDQGLQWHUHVWLQDQGWRDOORIWKH&ODLPDQW7UXVW$VVHWVDQGLQDFFRUGDQFHZLWKVHFWLRQ
  RIWKH%DQNUXSWF\&RGHWKH&ODLPDQW7UXVW$VVHWVVKDOODXWRPDWLFDOO\YHVWLQWKH&ODLPDQW7UXVW
  IUHHDQGFOHDURIDOO&ODLPV/LHQVHQFXPEUDQFHVRULQWHUHVWVVXEMHFWRQO\WRWKH&ODLPDQW7UXVW
  ,QWHUHVWVDQGWKH&ODLPDQW7UXVW([SHQVHVDVSURYLGHGIRULQWKH&ODLPDQW7UXVW$JUHHPHQWDQG

                                     
  
   ,QWKHHYHQWRIDFRQIOLFWEHWZHHQWKHWHUPVRIWKLVVXPPDU\DQGWKHWHUPVRIWKH&ODLPDQW7UXVW$JUHHPHQWDQGWKH
  /LWLJDWLRQ6XE7UXVW$JUHHPHQWWKHWHUPVRIWKH&ODLPDQW7UXVW$JUHHPHQWRUWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQW
  DVDSSOLFDEOHVKDOOFRQWURO



                                                                                                                 
                                                                                                    000125
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page123
                                                                               123ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 136 of 648 PageID 2823
  


  VXFK WUDQVIHU VKDOO EH H[HPSW IURP DQ\ VWDPS UHDO HVWDWH WUDQVIHU PRUWJDJH IURP DQ\ VWDPS
  WUDQVIHUUHSRUWLQJVDOHVXVHRURWKHUVLPLODUWD[

          7KH&ODLPDQW7UXVWHHVKDOOEHWKHH[FOXVLYHWUXVWHHRIWKH&ODLPDQW7UXVW$VVHWVH[FOXGLQJ
  WKH(VWDWH&ODLPVDQGWKH/LWLJDWLRQ7UXVWHHVKDOOEHWKHH[FOXVLYHWUXVWHHZLWKUHVSHFWWRWKH(VWDWH
  &ODLPVLQHDFKFDVHIRUSXUSRVHVRI86& E DQG86& E  DVZHOODV
  WKH UHSUHVHQWDWLYH RI WKH (VWDWH DSSRLQWHG SXUVXDQW WR VHFWLRQ  E  %  RI WKH %DQNUXSWF\
  &RGHZLWKUHVSHFWWRWKH&ODLPDQW7UXVW$VVHWV7KH&ODLPDQW7UXVWHHVKDOODOVREHUHVSRQVLEOH
  IRUUHVROYLQJDOO&ODLPVDQG(TXLW\,QWHUHVWVLQ&ODVVWKURXJK&ODVVXQGHUWKHVXSHUYLVLRQRI
  WKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH

          2Q WKH (IIHFWLYH 'DWH WKH &ODLPDQW 7UXVWHH DQG /LWLJDWLRQ 7UXVWHH VKDOO H[HFXWH WKH
  /LWLJDWLRQ6XE7UXVW$JUHHPHQWDQGVKDOOWDNHDOOVWHSVQHFHVVDU\WRHVWDEOLVKWKH/LWLJDWLRQ6XE
  7UXVW8SRQWKHFUHDWLRQRIWKH/LWLJDWLRQ6XE7UXVWWKH&ODLPDQW7UXVWVKDOOLUUHYRFDEO\WUDQVIHU
  DQGDVVLJQWRWKH/LWLJDWLRQ6XE7UXVWWKH(VWDWH&ODLPV7KH&ODLPDQW7UXVWVKDOOEHJRYHUQHG
  E\WKH&ODLPDQW7UXVW$JUHHPHQWDQGDGPLQLVWHUHGE\WKH&ODLPDQW7UXVWHH7KHSRZHUVULJKWV
  DQGUHVSRQVLELOLWLHVRIWKH&ODLPDQW7UXVWHHVKDOOEHVSHFLILHGLQWKH&ODLPDQW7UXVW$JUHHPHQW
  DQGVKDOOLQFOXGHWKHDXWKRULW\DQGUHVSRQVLELOLW\WRDPRQJRWKHUWKLQJVWDNHWKHDFWLRQVVHWIRUWK
  LQWKLV$57,&/(,9VXEMHFWWRDQ\UHTXLUHGUHSRUWLQJWRWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH
  DVPD\EHVHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQW7KH&ODLPDQW7UXVWVKDOOKROGDQGGLVWULEXWH
  WKH&ODLPDQW7UXVW$VVHWV LQFOXGLQJWKHSURFHHGVIURPWKH(VWDWH&ODLPVLIDQ\ LQDFFRUGDQFH
  ZLWK WKH SURYLVLRQVRIWKH3ODQDQGWKH &ODLPDQW7UXVW $JUHHPHQWprovidedWKDWWKH&ODLPDQW
  7UXVW2YHUVLJKW&RPPLWWHHPD\GLUHFWWKH&ODLPDQW7UXVWWRUHVHUYH&DVKIURPGLVWULEXWLRQVDV
  QHFHVVDU\ WR IXQG WKH &ODLPDQW 7UXVW DQG /LWLJDWLRQ 6XE7UXVW  2WKHU ULJKWV DQG GXWLHV RI WKH
  &ODLPDQW7UXVWHHDQGWKH&ODLPDQW7UXVW%HQHILFLDULHVVKDOOEHDVVHWIRUWKLQWKH&ODLPDQW7UXVW
  $JUHHPHQW$IWHUWKH(IIHFWLYH'DWHQHLWKHUWKH'HEWRUQRUWKH5HRUJDQL]HG'HEWRUVKDOOKDYH
  DQ\LQWHUHVWLQWKH&ODLPDQW7UXVW$VVHWV

          7KH/LWLJDWLRQ6XE7UXVWVKDOOEHJRYHUQHGE\WKH/LWLJDWLRQ6XE7UXVW$JUHHPHQW DQG
  DGPLQLVWHUHGE\WKH/LWLJDWLRQ7UXVWHH7KHSRZHUVULJKWVDQGUHVSRQVLELOLWLHVRIWKH/LWLJDWLRQ
  7UXVWHHVKDOOEHVSHFLILHGLQWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDQGVKDOOLQFOXGHWKHDXWKRULW\
  DQGUHVSRQVLELOLW\WRDPRQJRWKHUWKLQJVWDNHWKHDFWLRQVVHWIRUWKLQWKLV$57,&/(,9VXEMHFW
  WRDQ\UHTXLUHGUHSRUWLQJDVPD\EHVHWIRUWKLQWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQW7KH/LWLJDWLRQ
  6XE7UXVWVKDOOLQYHVWLJDWHSURVHFXWHVHWWOHRURWKHUZLVHUHVROYHWKH(VWDWH&ODLPVLQDFFRUGDQFH
  ZLWKWKHSURYLVLRQVRIWKH3ODQDQGWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDQGVKDOOGLVWULEXWHWKH
  SURFHHGVWKHUHIURPWRWKH&ODLPDQW7UXVWIRUGLVWULEXWLRQ2WKHUULJKWVDQGGXWLHVRIWKH/LWLJDWLRQ
  7UXVWHHVKDOOEHDVVHWIRUWKLQWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQW

               Claimant Trust Oversight Committee

          7KH &ODLPDQW 7UXVW WKH &ODLPDQW 7UXVWHH WKH PDQDJHPHQW DQG PRQHWL]DWLRQ RI WKH
  &ODLPDQW 7UXVW $VVHWV DQG WKH PDQDJHPHQW RI WKH 5HRUJDQL]HG 'HEWRU WKURXJK WKH &ODLPDQW
  7UXVW¶VUROHDVPDQDJLQJPHPEHURI1HZ*3//& DQGWKH/LWLJDWLRQ6XE7UXVWZLOOEHRYHUVHHQ
  E\WKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHHVXEMHFWWRWKHWHUPVRIWKH&ODLPDQW7UXVW$JUHHPHQW
  DQGWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQWDVDSSOLFDEOH




                                                                                                         
                                                                                              000126
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page124
                                                                               124ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 137 of 648 PageID 2824
  


           7KH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHHZLOOLQLWLDOO\FRQVLVWRIILYHPHPEHUV)RXURI
  WKH ILYH PHPEHUV ZLOO EH UHSUHVHQWDWLYHV RI WKH PHPEHUV RI WKH &RPPLWWHH  L  WKH 5HGHHPHU
  &RPPLWWHHRI+LJKODQG&UXVDGHU)XQG LL 8%6 LLL $FLVDQG LY 0HWDH'LVFRYHU\7KHILIWK
  PHPEHU ZLOO EH DQ LQGHSHQGHQW QDWXUDO 3HUVRQ FKRVHQ E\ WKH &RPPLWWHH DQG UHDVRQDEO\
  DFFHSWDEOH WR WKH 'HEWRU  7KH PHPEHUV RI WKH &ODLPDQW 7UXVW 2YHUVLJKW &RPPLWWHH PD\ EH
  UHSODFHGDVVHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQW7KHLGHQWLW\RIWKHPHPEHUVRIWKH&ODLPDQW
  7UXVW2YHUVLJKW&RPPLWWHHZLOOEHGLVFORVHGLQWKH3ODQ6XSSOHPHQW

         $VVHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQWLQQRHYHQWZLOODQ\PHPEHURIWKH&ODLPDQW
  7UXVW2YHUVLJKW&RPPLWWHHZLWKD&ODLPDJDLQVWWKH(VWDWHEHHQWLWOHGWRYRWHRSLQHRURWKHUZLVH
  EHLQYROYHGLQDQ\PDWWHUVUHODWHGWRVXFKPHPEHU¶V&ODLP

          7KHLQGHSHQGHQWPHPEHU V RIWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHHPD\EHHQWLWOHG
  WRFRPSHQVDWLRQIRUWKHLUVHUYLFHVDVVHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQW$Q\PHPEHURI
  WKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHHPD\EHUHPRYHGDQGVXFFHVVRUFKRVHQLQWKHPDQQHU
  VHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQW

               Purpose of the Claimant Trust.

          7KH&ODLPDQW7UXVWVKDOOEHHVWDEOLVKHGIRUWKHSXUSRVHRI L PDQDJLQJDQGPRQHWL]LQJ
  WKH&ODLPDQW7UXVW$VVHWVVXEMHFWWRWKHWHUPVRIWKH&ODLPDQW7UXVW$JUHHPHQWDQGWKHRYHUVLJKW
  RIWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH LL VHUYLQJDVWKHOLPLWHGSDUWQHURIDQGKROGLQJWKH
  OLPLWHG SDUWQHUVKLS LQWHUHVWV LQ WKH 5HRUJDQL]HG 'HEWRU LLL  VHUYLQJ DV WKH VROH PHPEHU DQG
  PDQDJHURI1HZ*3//&WKH5HRUJDQL]HG'HEWRU¶VJHQHUDOSDUWQHU LY LQLWVFDSDFLW\DVWKHVROH
  PHPEHU DQG PDQDJHU RI 1HZ *3 //& RYHUVHHLQJ WKH PDQDJHPHQW DQG PRQHWL]DWLRQ RI WKH
  5HRUJDQL]HG 'HEWRU $VVHWV SXUVXDQW WR WKH WHUPV RI WKH 5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS
  $JUHHPHQWDQG Y DGPLQLVWHULQJWKH'LVSXWHG&ODLPV5HVHUYHDQGVHUYLQJDV'LVWULEXWLRQ$JHQW
  ZLWKUHVSHFWWR'LVSXWHG&ODLPVLQ&ODVVRU&ODVV

           ,QLWVPDQDJHPHQWRIWKH&ODLPDQW7UXVW$VVHWVWKH&ODLPDQW7UXVWZLOODOVRUHFRQFLOHDQG
  REMHFW WR WKH *HQHUDO 8QVHFXUHG &ODLPV 6XERUGLQDWHG &ODLPV &ODVV %& /LPLWHG 3DUWQHUVKLS
  ,QWHUHVWVDQG&ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWVDVSURYLGHGIRULQWKLV3ODQDQGWKH&ODLPDQW
  7UXVW$JUHHPHQWDQGPDNH7UXVW'LVWULEXWLRQVWRWKH&ODLPDQW7UXVW%HQHILFLDULHVLQDFFRUGDQFH
  ZLWK7UHDVXU\5HJXODWLRQVHFWLRQ G ZLWKQRREMHFWLYHWRFRQWLQXHRUHQJDJHLQWKH
  FRQGXFWRIDWUDGHRUEXVLQHVV

          7KHSXUSRVHRIWKH5HRUJDQL]HG'HEWRULVGLVFXVVHGDWJUHDWHUOHQJWKLQ$57,&/(,9&

               Purpose of the Litigation Sub-Trust.

          7KH/LWLJDWLRQ6XE7UXVWVKDOOEHHVWDEOLVKHGIRUWKHSXUSRVHRILQYHVWLJDWLQJSURVHFXWLQJ
  VHWWOLQJRURWKHUZLVHUHVROYLQJWKH(VWDWH&ODLPV$Q\SURFHHGVWKHUHIURPVKDOOEHGLVWULEXWHGE\
  WKH/LWLJDWLRQ6XE7UXVWWRWKH&ODLPDQW7UXVWIRUGLVWULEXWLRQWRWKH&ODLPDQW7UXVW%HQHILFLDULHV
  SXUVXDQWWRWKHWHUPVRIWKH&ODLPDQW7UXVW$JUHHPHQW

               Claimant Trust Agreement and Litigation Sub-Trust Agreement.

          7KH&ODLPDQW7UXVW$JUHHPHQWJHQHUDOO\ZLOOSURYLGHIRUDPRQJRWKHUWKLQJV


                                                                                                       
                                                                                            000127
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page125
                                                                               125ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 138 of 648 PageID 2825
  


               L     WKHSD\PHQWRIWKH&ODLPDQW7UXVW([SHQVHV

               LL    WKHSD\PHQWRIRWKHUUHDVRQDEOHH[SHQVHVRIWKH&ODLPDQW7UXVW

              LLL  WKHUHWHQWLRQRIHPSOR\HHVFRXQVHODFFRXQWDQWVILQDQFLDODGYLVRUVRURWKHU
  SURIHVVLRQDOVDQGWKHSD\PHQWRIWKHLUUHDVRQDEOHFRPSHQVDWLRQ

              LY  WKH LQYHVWPHQW RI &DVK E\ WKH &ODLPDQW 7UXVWHH ZLWKLQ FHUWDLQ OLPLWDWLRQV
  LQFOXGLQJWKRVHVSHFLILHGLQWKH3ODQ

               Y     WKHRUGHUO\PRQHWL]DWLRQRIWKH&ODLPDQW7UXVW$VVHWV

               YL  OLWLJDWLRQ RI DQ\ &DXVHV RI $FWLRQ ZKLFK PD\ LQFOXGH WKH SURVHFXWLRQ
  VHWWOHPHQW DEDQGRQPHQW RU GLVPLVVDO RI DQ\ VXFK &DXVHV RI $FWLRQ VXEMHFW WR UHSRUWLQJ DQG
  RYHUVLJKWE\WKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH

               YLL  WKH UHVROXWLRQ RI &ODLPV DQG (TXLW\ ,QWHUHVWV LQ &ODVV  WKURXJK &ODVV 
  VXEMHFWWRUHSRUWLQJDQGRYHUVLJKWE\WKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH

              YLLL  WKHDGPLQLVWUDWLRQRIWKH'LVSXWHG&ODLPV5HVHUYHDQGGLVWULEXWLRQVWREHPDGH
  WKHUHIURPDQG

              L[  WKHPDQDJHPHQWRIWKH5HRUJDQL]HG'HEWRULQFOXGLQJWKHXWLOL]DWLRQRID6XE
  6HUYLFHUZLWKWKH&ODLPDQW7UXVWVHUYLQJDVWKHPDQDJLQJPHPEHURI1HZ*3//&

          ([FHSWDVRWKHUZLVHRUGHUHGE\WKH%DQNUXSWF\&RXUWWKH&ODLPDQW7UXVW([SHQVHVVKDOO
  EHSDLGIURPWKH&ODLPDQW7UXVW$VVHWVLQDFFRUGDQFHZLWKWKH3ODQDQG&ODLPDQW7UXVW$JUHHPHQW
  7KH &ODLPDQW 7UXVWHH PD\ HVWDEOLVK D UHVHUYH IRU WKH SD\PHQW RI &ODLPDQW 7UXVW ([SHQVH
   LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\UHVHUYHIRUSRWHQWLDOLQGHPQLILFDWLRQFODLPVDVDXWKRUL]HGDQG
  SURYLGHGXQGHUWKH&ODLPDQW7UXVW$JUHHPHQW DQGVKDOOSHULRGLFDOO\UHSOHQLVKVXFKUHVHUYHDV
  QHFHVVDU\

           ,QIXUWKHUDQFHRIDQGFRQVLVWHQWZLWKWKHSXUSRVHRIWKH&ODLPDQW7UXVWDQGWKH3ODQWKH
  7UXVWHHV IRUWKHEHQHILW RIWKH&ODLPDQW 7UXVWVKDOOVXEMHFW WR UHSRUWLQJ DQG RYHUVLJKWE\ WKH
  &ODLPDQW7UXVW2YHUVLJKW&RPPLWWHHDVVHWIRUWKLQWKH&ODLPDQW7UXVW$JUHHPHQW L KROGWKH
  &ODLPDQW7UXVW$VVHWVIRUWKHEHQHILWRIWKH&ODLPDQW7UXVW%HQHILFLDULHV LL PDNH'LVWULEXWLRQV
  WRWKH&ODLPDQW7UXVW%HQHILFLDULHVDVSURYLGHGKHUHLQDQGLQWKH&ODLPDQW7UXVW$JUHHPHQWDQG
   LLL  KDYH WKH VROH SRZHU DQG DXWKRULW\ WR SURVHFXWH DQG UHVROYH DQ\ &DXVHV RI $FWLRQ DQG
  REMHFWLRQVWR&ODLPVDQG(TXLW\,QWHUHVWV RWKHUWKDQWKRVHDVVLJQHGWRWKH/LWLJDWLRQ6XE7UXVW 
  ZLWKRXWDSSURYDORIWKH%DQNUXSWF\&RXUW([FHSWDVRWKHUZLVHSURYLGHGLQWKH&ODLPDQW7UXVW
  $JUHHPHQWWKH&ODLPDQW7UXVWHHVKDOOEHUHVSRQVLEOHIRUDOOGHFLVLRQVDQGGXWLHVZLWKUHVSHFWWR
  WKH&ODLPDQW7UXVWDQGWKH&ODLPDQW7UXVW$VVHWVprovided, however,WKDWWKHSURVHFXWLRQDQG
  UHVROXWLRQRIDQ\(VWDWH&ODLPVLQFOXGHGLQWKH&ODLPDQW7UXVW$VVHWVVKDOOEHWKHUHVSRQVLELOLW\
  RIWKH/LWLJDWLRQ7UXVWHH7KH/LWLJDWLRQ6XE7UXVW$JUHHPHQWJHQHUDOO\ZLOOSURYLGHIRUDPRQJ
  RWKHUWKLQJV

               L     WKHSD\PHQWRIRWKHUUHDVRQDEOHH[SHQVHVRIWKH/LWLJDWLRQ6XE7UXVW




                                                                                                      
                                                                                           000128
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page126
                                                                               126ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 139 of 648 PageID 2826
  


              LL    WKH UHWHQWLRQ RI HPSOR\HHVFRXQVHODFFRXQWDQWVILQDQFLDODGYLVRUVRURWKHU
  SURIHVVLRQDOVDQGWKHSD\PHQWRIWKHLUUHDVRQDEOHFRPSHQVDWLRQDQG

              LLL  WKH LQYHVWLJDWLRQ DQG SURVHFXWLRQ RI (VWDWH &ODLPV ZKLFK PD\ LQFOXGH WKH
  SURVHFXWLRQVHWWOHPHQWDEDQGRQPHQWRUGLVPLVVDORIDQ\VXFK(VWDWH&ODLPVVXEMHFWWRUHSRUWLQJ
  DQGRYHUVLJKWDVVHWIRUWKLQWKH/LWLJDWLRQ6XE7UXVW$JUHHPHQW

          7KH7UXVWHHVRQEHKDOIRIWKH&ODLPDQW7UXVWDQG/LWLJDWLRQ6XE7UXVWDVDSSOLFDEOHPD\
  HDFKHPSOR\ZLWKRXWIXUWKHURUGHURIWKH%DQNUXSWF\&RXUWHPSOR\HHVDQGRWKHUSURIHVVLRQDOV
   LQFOXGLQJWKRVHSUHYLRXVO\UHWDLQHGE\WKH'HEWRUDQGWKH&RPPLWWHH WRDVVLVWLQFDUU\LQJRXWWKH
  7UXVWHHV¶GXWLHVKHUHXQGHUDQGPD\FRPSHQVDWHDQGUHLPEXUVHWKHUHDVRQDEOHH[SHQVHVRIWKHVH
  SURIHVVLRQDOVZLWKRXWIXUWKHU2UGHURIWKH%DQNUXSWF\&RXUWIURPWKH&ODLPDQW7UXVW$VVHWVLQ
  DFFRUGDQFHZLWKWKH3ODQDQGWKH&ODLPDQW7UXVW$JUHHPHQW

         7KH &ODLPDQW 7UXVW $JUHHPHQW DQG /LWLJDWLRQ 6XE7UXVW $JUHHPHQW PD\ LQFOXGH
  UHDVRQDEOHDQGFXVWRPDU\SURYLVLRQVWKDWDOORZIRULQGHPQLILFDWLRQE\WKH&ODLPDQW7UXVWLQIDYRU
  RIWKH&ODLPDQW7UXVWHH/LWLJDWLRQ7UXVWHHDQGWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHH$Q\
  VXFKLQGHPQLILFDWLRQVKDOOEHWKHVROHUHVSRQVLELOLW\RIWKH&ODLPDQW7UXVWDQGSD\DEOHVROHO\IURP
  WKH&ODLPDQW7UXVW$VVHWV

               Compensation and Duties of Trustees.

        7KH VDOLHQW WHUPV RI HDFK 7UXVWHH¶V HPSOR\PHQW LQFOXGLQJ VXFK 7UXVWHH¶V GXWLHV DQG
  FRPSHQVDWLRQ VKDOO EH VHW IRUWK LQ WKH &ODLPDQW 7UXVW $JUHHPHQW DQG WKH /LWLJDWLRQ 6XE7UXVW
  $JUHHPHQWDVDSSURSULDWH7KH7UXVWHHVVKDOOHDFKEHHQWLWOHGWRUHDVRQDEOHFRPSHQVDWLRQLQDQ
  DPRXQWFRQVLVWHQWZLWKWKDWRIVLPLODUIXQFWLRQDULHVLQVLPLODUW\SHVRIEDQNUXSWF\FDVHV

               Cooperation of Debtor and Reorganized Debtor.

           7RHIIHFWLYHO\LQYHVWLJDWHSURVHFXWHFRPSURPLVHDQGRUVHWWOHWKH&ODLPVDQGRU&DXVHV
  RI$FWLRQWKDWFRQVWLWXWH&ODLPDQW7UXVW$VVHWV LQFOXGLQJ(VWDWH&ODLPV WKH&ODLPDQW7UXVWHH
  /LWLJDWLRQ7UXVWHHDQGHDFKRIWKHLUSURIHVVLRQDOVPD\UHTXLUHUHDVRQDEOHDFFHVVWRWKH'HEWRU¶V
  DQG 5HRUJDQL]HG 'HEWRU¶V GRFXPHQWV LQIRUPDWLRQ DQG ZRUN SURGXFW UHODWLQJ WR WKH &ODLPDQW
  7UXVW$VVHWV$FFRUGLQJO\WKH'HEWRUDQGWKH5HRUJDQL]HG'HEWRUDVDSSOLFDEOHVKDOOUHDVRQDEO\
  FRRSHUDWHZLWKWKH&ODLPDQW7UXVWHHDQG/LWLJDWLRQ7UXVWHHDVDSSOLFDEOHLQWKHLUSURVHFXWLRQRI
  &DXVHV RI $FWLRQ DQG LQ SURYLGLQJ WKH &ODLPDQW 7UXVWHH DQG /LWLJDWLRQ 7UXVWHH ZLWK FRSLHV RI
  GRFXPHQWVDQGLQIRUPDWLRQLQWKH'HEWRU¶VSRVVHVVLRQFXVWRG\RUFRQWURORQWKH(IIHFWLYH'DWH
  WKDWHLWKHU7UXVWHHLQGLFDWHVUHODWHVWRWKH(VWDWH&ODLPVRURWKHU&DXVHVRI$FWLRQ

           7KH'HEWRUDQG5HRUJDQL]HG'HEWRUVKDOOSUHVHUYHDOOUHFRUGVGRFXPHQWVRUZRUNSURGXFW
   LQFOXGLQJDOOHOHFWURQLFUHFRUGVGRFXPHQWVRUZRUNSURGXFW UHODWHGWRWKH&ODLPVDQG&DXVHVRI
  $FWLRQLQFOXGLQJ(VWDWH&ODLPVXQWLOWKHHDUOLHURI D WKHGLVVROXWLRQRIWKH5HRUJDQL]HG'HEWRU
  RU E WHUPLQDWLRQRIWKH&ODLPDQW7UXVWDQG/LWLJDWLRQ6XE7UXVW

               United States Federal Income Tax Treatment of the Claimant Trust.

          8QOHVVWKH,56UHTXLUHVRWKHUZLVHIRUDOO8QLWHG6WDWHVIHGHUDOLQFRPHWD[SXUSRVHVWKH
  SDUWLHVVKDOOWUHDWWKHWUDQVIHURIWKH&ODLPDQW7UXVW$VVHWVWRWKH&ODLPDQW7UXVWDV D DWUDQVIHU


                                                                                                       
                                                                                            000129
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page127
                                                                               127ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 140 of 648 PageID 2827
  


  RIWKH&ODLPDQW7UXVW$VVHWV RWKHUWKDQWKHDPRXQWVVHWDVLGHLQWKH'LVSXWHG&ODLPV5HVHUYHLI
  WKH&ODLPDQW7UXVWHHPDNHVWKHHOHFWLRQGHVFULEHGLQ6HFWLRQEHORZ GLUHFWO\WRWKHDSSOLFDEOH
  &ODLPDQW7UXVW%HQHILFLDULHVIROORZHGE\ E WKHWUDQVIHUE\WKHVXFK&ODLPDQW7UXVW%HQHILFLDULHV
  WRWKH&ODLPDQW7UXVWRIVXFK&ODLPDQW7UXVW$VVHWVLQH[FKDQJHIRUWKH&ODLPDQW7UXVW,QWHUHVWV
  $FFRUGLQJO\WKHDSSOLFDEOH&ODLPDQW7UXVW%HQHILFLDULHVVKDOOEHWUHDWHGIRU8QLWHG6WDWHVIHGHUDO
  LQFRPHWD[SXUSRVHVDVWKHJUDQWRUVDQGRZQHUVRIWKHLUUHVSHFWLYHVKDUHRIWKH&ODLPDQW7UXVW
  $VVHWV7KHIRUHJRLQJWUHDWPHQWVKDOODOVRDSSO\WRWKHH[WHQWSHUPLWWHGE\DSSOLFDEOHODZIRU
  VWDWHDQGORFDOLQFRPHWD[SXUSRVHV

               Tax Reporting.

           D 7KH&ODLPDQW7UXVWHHVKDOOILOHWD[UHWXUQVIRUWKH&ODLPDQW7UXVWWUHDWLQJWKH&ODLPDQW
  7UXVWDVDJUDQWRUWUXVWSXUVXDQWWR7UHDVXU\5HJXODWLRQVHFWLRQ D 7KH&ODLPDQW7UXVWHH
  PD\ILOH DQHOHFWLRQSXUVXDQWWR7UHDVXU\5HJXODWLRQ% F WRWUHDWWKH'LVSXWHG&ODLPV
  5HVHUYHDVDGLVSXWHGRZQHUVKLSIXQGLQZKLFKFDVHWKH&ODLPDQW7UXVWHHZLOOILOHIHGHUDOLQFRPH
  WD[UHWXUQVDQGSD\WD[HVIRUWKH'LVSXWHG&ODLPV5HVHUYHDVDVHSDUDWHWD[DEOHHQWLW\

          E  7KH &ODLPDQW 7UXVWHH VKDOO EH UHVSRQVLEOH IRU SD\PHQW RXW RI WKH &ODLPDQW 7UXVW
  $VVHWVRIDQ\WD[HVLPSRVHGRQWKH&ODLPDQW7UXVWRULWVDVVHWV

           F 7KH&ODLPDQW7UXVWHHVKDOOGHWHUPLQHWKHIDLUPDUNHWYDOXHRIWKH&ODLPDQW7UXVW$VVHWV
  DVRIWKH(IIHFWLYH'DWHDQGQRWLI\WKHDSSOLFDEOH&ODLPDQW7UXVW%HQHILFLDULHVRIVXFKYDOXDWLRQ
  DQGVXFKYDOXDWLRQVKDOOEHXVHGFRQVLVWHQWO\IRUDOOIHGHUDOLQFRPHWD[SXUSRVHV

          G 7KH&ODLPDQW7UXVWHHVKDOOGLVWULEXWHVXFKWD[LQIRUPDWLRQWRWKHDSSOLFDEOH&ODLPDQW
  7UXVW%HQHILFLDULHVDVWKH&ODLPDQW7UXVWHHGHWHUPLQHVLVUHTXLUHGE\DSSOLFDEOHODZ

              Claimant Trust Assets.

           7KH&ODLPDQW7UXVWHHVKDOOKDYHWKHH[FOXVLYHULJKWRQEHKDOIRIWKH&ODLPDQW7UXVWWR
  LQVWLWXWHILOHSURVHFXWHHQIRUFHDEDQGRQVHWWOHFRPSURPLVHUHOHDVHRUZLWKGUDZDQ\DQGDOO
  &DXVHVRI$FWLRQLQFOXGHGLQWKH&ODLPDQW7UXVW$VVHWV H[FHSWIRUWKH(VWDWH&ODLPV ZLWKRXWDQ\
  IXUWKHURUGHURIWKH%DQNUXSWF\&RXUWDQGWKH&ODLPDQW7UXVWHHVKDOOKDYHWKHH[FOXVLYHULJKWRQ
  EHKDOIRIWKH&ODLPDQW7UXVWWRVHOOOLTXLGDWHRURWKHUZLVHPRQHWL]HDOO&ODLPDQW7UXVW$VVHWV
  H[FHSWDVRWKHUZLVHSURYLGHGLQWKLV3ODQRULQWKH&ODLPDQW7UXVW$JUHHPHQWZLWKRXWDQ\IXUWKHU
  RUGHURIWKH%DQNUXSWF\&RXUW1RWZLWKVWDQGLQJDQ\WKLQJKHUHLQWRWKHFRQWUDU\WKH/LWLJDWLRQ
  7UXVWHH VKDOO KDYH WKH H[FOXVLYH ULJKW WR LQVWLWXWH ILOH SURVHFXWH HQIRUFH DEDQGRQ VHWWOH
  FRPSURPLVHUHOHDVHRUZLWKGUDZDQ\DQGDOO(VWDWH&ODLPVLQFOXGHGLQWKH&ODLPDQW7UXVW$VVHWV
  ZLWKRXWDQ\IXUWKHURUGHURIWKH%DQNUXSWF\&RXUW

           )URPDQGDIWHUWKH(IIHFWLYH'DWHWKH7UXVWHHVLQDFFRUGDQFHZLWKVHFWLRQ E  DQG
     RI WKH %DQNUXSWF\ &RGH DQG RQ EHKDOI RI WKH &ODLPDQW 7UXVW VKDOO HDFK VHUYH DV D
  UHSUHVHQWDWLYHRIWKH(VWDWHZLWKUHVSHFWWRDQ\DQGDOO&ODLPDQW7UXVW$VVHWVLQFOXGLQJWKH&DXVHV
  RI$FWLRQDQG(VWDWH&ODLPVDVDSSURSULDWHDQGVKDOOUHWDLQDQGSRVVHVVWKHULJKWWR D FRPPHQFH
  SXUVXHVHWWOHFRPSURPLVHRUDEDQGRQDVDSSURSULDWHDQ\DQGDOO&DXVHVRI$FWLRQLQDQ\FRXUW
  RURWKHUWULEXQDODQG E VHOOOLTXLGDWHRURWKHUZLVHPRQHWL]HDOO&ODLPDQW7UXVW$VVHWV




                                                                                                        
                                                                                            000130
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page128
                                                                               128ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 141 of 648 PageID 2828
  


              Claimant Trust Expenses.

         )URP DQG DIWHU WKH (IIHFWLYH 'DWH WKH &ODLPDQW 7UXVW VKDOO LQ WKH RUGLQDU\ FRXUVH RI
  EXVLQHVVDQGZLWKRXWWKHQHFHVVLW\RIDQ\DSSURYDOE\WKH%DQNUXSWF\&RXUWSD\WKHUHDVRQDEOH
  SURIHVVLRQDOIHHVDQGH[SHQVHVLQFXUUHGE\WKH&ODLPDQW7UXVWWKH/LWLJDWLRQ6XE7UXVWDQGDQ\
  SURIHVVLRQDOV UHWDLQHG E\ VXFK SDUWLHV DQG HQWLWLHV IURP WKH &ODLPDQW 7UXVW $VVHWV H[FHSW DV
  RWKHUZLVHSURYLGHGLQWKH&ODLPDQW7UXVW$JUHHPHQW

              Trust Distributions to Claimant Trust Beneficiaries.

         7KH&ODLPDQW7UXVWHHLQLWVGLVFUHWLRQPD\PDNH7UXVW'LVWULEXWLRQVWRWKH&ODLPDQW7UXVW
  %HQHILFLDULHVDWDQ\WLPHDQGRUXVHWKH&ODLPDQW7UXVW$VVHWVRUSURFHHGVWKHUHRIprovidedWKDW
  VXFK7UXVW'LVWULEXWLRQVRUXVHLVRWKHUZLVHSHUPLWWHGXQGHUWKHWHUPVRIWKH3ODQWKH&ODLPDQW
  7UXVW$JUHHPHQWDQGDSSOLFDEOHODZ

              Cash Investments.

          :LWKWKHFRQVHQWRIWKH&ODLPDQW7UXVW2YHUVLJKW&RPPLWWHHWKH&ODLPDQW7UXVWHHPD\
  LQYHVW&DVK LQFOXGLQJDQ\HDUQLQJVWKHUHRQRUSURFHHGVWKHUHIURP LQDPDQQHUFRQVLVWHQWZLWK
  WKH WHUPV RI WKH &ODLPDQW 7UXVW $JUHHPHQW provided, however, WKDW VXFK LQYHVWPHQWV DUH
  LQYHVWPHQWV SHUPLWWHG WR EH PDGH E\ D ³OLTXLGDWLQJ WUXVW´ ZLWKLQ WKH PHDQLQJ RI 7UHDVXU\
  5HJXODWLRQVHFWLRQ G DVUHIOHFWHGWKHUHLQRUXQGHUDSSOLFDEOH,56JXLGHOLQHVUXOLQJV
  RURWKHUFRQWUROOLQJDXWKRULWLHV

              Dissolution of the Claimant Trust and Litigation Sub-Trust.

          7KH 7UXVWHHV DQG WKH &ODLPDQW 7UXVW DQG /LWLJDWLRQ 6XE7UXVW VKDOO EH GLVFKDUJHG RU
  GLVVROYHGDVWKHFDVHPD\EHDWVXFKWLPHDV D WKH/LWLJDWLRQ7UXVWHHGHWHUPLQHVWKDWWKHSXUVXLW
  RI(VWDWH&ODLPVLVQRWOLNHO\WR\LHOGVXIILFLHQWDGGLWLRQDOSURFHHGVWRMXVWLI\IXUWKHUSXUVXLWRI
  VXFK(VWDWH&ODLPV E WKH&ODLPDQW7UXVWHHGHWHUPLQHVWKDWWKHSXUVXLWRI&DXVHVRI$FWLRQ RWKHU
  WKDQ(VWDWH&ODLPV LVQRWOLNHO\WR\LHOGVXIILFLHQWDGGLWLRQDOSURFHHGVWRMXVWLI\IXUWKHUSXUVXLWRI
  VXFK &DXVHV RI $FWLRQ F  WKH &ODPDQW 7UXVWHH GHWHUPLQHV WKDW WKH SXUVXLW RI VDOHV RI RWKHU
  &ODLPDQW7UXVW$VVHWVLVQRWOLNHO\WR\LHOGVXIILFLHQWDGGLWLRQDOSURFHHGVWRMXVWLI\IXUWKHUSXUVXLW
  RIVXFKVDOHVRI&ODLPDQW7UXVW$VVHWV G DOOREMHFWLRQVWR'LVSXWHG&ODLPVDQG(TXLW\,QWHUHVWV
  DUHIXOO\UHVROYHG H WKH5HRUJDQL]HG'HEWRULVGLVVROYHGDQG I DOO'LVWULEXWLRQVUHTXLUHGWREH
  PDGHE\WKH&ODLPDQW7UXVWHHWRWKH&ODLPDQW7UXVW%HQHILFLDULHVXQGHUWKH3ODQKDYHEHHQPDGH
  EXWLQQRHYHQWVKDOOWKH&ODLPDQW7UXVWEHGLVVROYHGODWHUWKDQWKUHH\HDUVIURPWKH(IIHFWLYH'DWH
  XQOHVVWKH%DQNUXSWF\&RXUWXSRQPRWLRQPDGHZLWKLQWKHVL[PRQWKSHULRGEHIRUHVXFKWKLUG
  DQQLYHUVDU\ DQGLQWKHHYHQWRIIXUWKHUH[WHQVLRQE\RUGHURIWKH%DQNUXSWF\&RXUWXSRQPRWLRQ
  PDGHDWOHDVWVL[PRQWKVEHIRUHWKHHQGRIWKHSUHFHGLQJH[WHQVLRQ GHWHUPLQHVWKDWDIL[HGSHULRG
  H[WHQVLRQ QRWWRH[FHHGWZR\HDUVWRJHWKHUZLWKDQ\SULRUH[WHQVLRQVZLWKRXWDIDYRUDEOHOHWWHU
  UXOLQJIURPWKH,QWHUQDO5HYHQXH6HUYLFHRUDQRSLQLRQRIFRXQVHOWKDWDQ\IXUWKHUH[WHQVLRQZRXOG
  QRWDGYHUVHO\DIIHFWWKHVWDWXVRIWKH&ODLPDQW7UXVWDVDOLTXLGDWLQJWUXVWIRUIHGHUDOLQFRPHWD[
  SXUSRVHV LVQHFHVVDU\WRIDFLOLWDWHRUFRPSOHWHWKHUHFRYHU\RQDQGOLTXLGDWLRQRIWKH&ODLPDQW
  7UXVW$VVHWVprovided, however,WKDWHDFKH[WHQVLRQPXVWEHDSSURYHGXSRQDILQGLQJWKDWWKH
  H[WHQVLRQLVQHFHVVDU\WRIDFLOLWDWHRUFRPSOHWHWKHUHFRYHU\RQDQGOLTXLGDWLRQRIWKH&ODLPDQW
  7UXVW$VVHWVE\WKH%DQNUXSWF\&RXUWZLWKLQPRQWKVRIWKHEHJLQQLQJRIWKHH[WHQGHGWHUPDQG



                                                                                                        
                                                                                            000131
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page129
                                                                               129ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 142 of 648 PageID 2829
  


  QRH[WHQVLRQWRJHWKHUZLWKDQ\SULRUH[WHQVLRQVVKDOOH[FHHGWKUHH\HDUVZLWKRXWDIDYRUDEOHOHWWHU
  UXOLQJIURPWKH,QWHUQDO5HYHQXH6HUYLFHRUDQRSLQLRQRIFRXQVHOWKDWDQ\IXUWKHUH[WHQVLRQZRXOG
  QRWDGYHUVHO\DIIHFWWKHVWDWXVRIWKH&ODLPDQW7UXVWDVDOLTXLGDWLQJWUXVWIRUIHGHUDOLQFRPHWD[
  SXUSRVHV

          8SRQGLVVROXWLRQRIWKH&ODLPDQW7UXVWDQGSXUVXDQWWRWKH&ODLPDQW7UXVW$JUHHPHQW
  DQ\UHPDLQLQJ&ODLPDQW7UXVW$VVHWVWKDWH[FHHGWKHDPRXQWVUHTXLUHGWREHSDLGXQGHUWKH3ODQ
  ZLOOEHWUDQVIHUUHG LQWKHVROHGLVFUHWLRQRIWKH&ODLPDQW7UXVWHH LQ&DVKRULQNLQGWRWKH+ROGHUV
  RIWKH&ODLPDQW7UXVW,QWHUHVWVDVSURYLGHGLQWKH&ODLPDQW7UXVW$JUHHPHQW

  &     7KH5HRUJDQL]HG'HEWRU

               Corporate Existence

         7KH 'HEWRU ZLOO FRQWLQXH WR H[LVW DIWHU WKH (IIHFWLYH 'DWH ZLWK DOO RI WKH SRZHUV RI
  SDUWQHUVKLSV SXUVXDQW WR WKH ODZ RI WKH 6WDWH RI 'HODZDUH DQG DV VHW IRUWK LQ WKH 5HRUJDQL]HG
  /LPLWHG3DUWQHUVKLS$JUHHPHQW

               Cancellation of Equity Interests and Release

          2QWKH(IIHFWLYH'DWH L DOOSUHSHWLWLRQ(TXLW\,QWHUHVWVLQFOXGLQJWKH&ODVV$/LPLWHG
  3DUWQHUVKLS ,QWHUHVWV DQG WKH &ODVV %& /LPLWHG 3DUWQHUVKLS ,QWHUHVWV LQ WKH 'HEWRU VKDOO EH
  FDQFHOHGDQG LL DOOREOLJDWLRQVRUGHEWVRZHGE\RU&ODLPVDJDLQVWWKH'HEWRURQDFFRXQWRIRU
  EDVHG XSRQ WKH ,QWHUHVWV VKDOO EH GHHPHG DV FDQFHOOHG UHOHDVHG DQG GLVFKDUJHG LQFOXGLQJ DOO
  REOLJDWLRQVRUGXWLHVE\WKH'HEWRUUHODWLQJWRWKH(TXLW\,QWHUHVWVLQDQ\RIWKH'HEWRU¶VIRUPDWLRQ
  GRFXPHQWVLQFOXGLQJWKH/LPLWHG3DUWQHUVKLS$JUHHPHQW

               Issuance of New Partnership Interests

          2QWKH(IIHFWLYH'DWHWKH'HEWRURUWKH5HRUJDQL]HG'HEWRUDVDSSOLFDEOHZLOOLVVXHQHZ
  &ODVV$/LPLWHG3DUWQHUVKLS,QWHUHVWVWR L WKH&ODLPDQW7UXVWDVOLPLWHGSDUWQHUDQG LL 1HZ
  *3//&DVJHQHUDOSDUWQHUDQGZLOODGPLW D WKH&ODLPDQW7UXVWDVWKHOLPLWHGSDUWQHURIWKH
  5HRUJDQL]HG'HEWRUDQG E 1HZ*3//&DVWKHJHQHUDOSDUWQHURIWKH5HRUJDQL]HG'HEWRU7KH
  &ODLPDQW7UXVWDVOLPLWHGSDUWQHUZLOOUDWLI\1HZ*3//&¶VDSSRLQWPHQWDVJHQHUDOSDUWQHURI
  WKH5HRUJDQL]HG'HEWRU$OVRRQWKH(IIHFWLYH'DWHWKH&ODLPDQW7UXVWDVOLPLWHGSDUWQHUDQG
  1HZ*3//&DVJHQHUDOSDUWQHUZLOOH[HFXWHWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQW
  DQG UHFHLYH SDUWQHUVKLS LQWHUHVWV LQ WKH 5HRUJDQL]HG 'HEWRU FRQVLVWHQW ZLWK WKH WHUPV RI WKH
  5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQW

          7KH 5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS $JUHHPHQW GRHV QRW SURYLGH IRU DQG VSHFLILFDOO\
  GLVFODLPV WKH LQGHPQLILFDWLRQ REOLJDWLRQV XQGHU WKH /LPLWHG 3DUWQHUVKLS $JUHHPHQW LQFOXGLQJ
  DQ\VXFKLQGHPQLILFDWLRQREOLJDWLRQVWKDWDFFUXHGRUDURVHRUFRXOGKDYHEHHQEURXJKWSULRUWRWKH
  (IIHFWLYH 'DWH  $Q\ LQGHPQLILFDWLRQ &ODLPV XQGHU WKH /LPLWHG 3DUWQHUVKLS $JUHHPHQW WKDW
  DFFUXHGDURVHRUFRXOGKDYHEHHQILOHGSULRUWRWKH(IIHFWLYH'DWHZLOOEHUHVROYHGWKURXJKWKH
  &ODLPV UHVROXWLRQ SURFHVV SURYLGHG WKDW D &ODLP LV SURSHUO\ ILOHG LQ DFFRUGDQFH ZLWK WKH
  %DQNUXSWF\&RGHWKH3ODQRUWKH%DU'DWH2UGHU(DFKRIWKH'HEWRUWKH5HRUJDQL]HG'HEWRU
  WKH &ODLPDQW 7UXVW DQG WKH /LWLJDWLRQ 6XE7UXVW UHVHUYH DOO ULJKWV ZLWK UHVSHFW WR DQ\ VXFK
  LQGHPQLILFDWLRQ&ODLPV


                                                                                                          
                                                                                              000132
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page130
                                                                               130ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 143 of 648 PageID 2830
  


               Management of the Reorganized Debtor

           6XEMHFW WR DQG FRQVLVWHQW ZLWK WKH WHUPV RI WKH 5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS
  $JUHHPHQWWKH5HRUJDQL]HG'HEWRUVKDOOEHPDQDJHGE\LWVJHQHUDOSDUWQHU1HZ*3//&7KH
  LQLWLDORIILFHUVDQGHPSOR\HHVRIWKH5HRUJDQL]HG'HEWRUVKDOOEHVHOHFWHGE\WKH&ODLPDQW7UXVWHH
  7KH5HRUJDQL]HG'HEWRUPD\LQLWVGLVFUHWLRQDOVRXWLOL]HD6XE6HUYLFHULQDGGLWLRQWRRULQOLHX
  RIWKHUHWHQWLRQRIRIILFHUVDQGHPSOR\HHV

          $VVHWIRUWKLQWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQW1HZ*3//&ZLOOUHFHLYH
  DIHHIRUPDQDJLQJWKH5HRUJDQL]HG'HEWRU$OWKRXJK1HZ*3//&ZLOOEHDOLPLWHGOLDELOLW\
  FRPSDQ\LWZLOOHOHFWWREHWUHDWHGDVD&&RUSRUDWLRQIRUWD[SXUSRVHV7KHUHIRUH1HZ*3//&
   DQG DQ\ WD[DEOH LQFRPH DWWULEXWDEOH WR LW  ZLOO EH VXEMHFW WR FRUSRUDWH LQFRPH WD[DWLRQ RQ D
  VWDQGDORQHEDVLVZKLFKPD\UHGXFHWKHUHWXUQWR&ODLPDQWV

               Vesting of Assets in the Reorganized Debtor

          ([FHSW DV RWKHUZLVH SURYLGHG LQ WKLV 3ODQ RU WKH &RQILUPDWLRQ 2UGHU RQ RU DIWHU WKH
  (IIHFWLYH'DWHDOO5HRUJDQL]HG'HEWRU$VVHWVZLOOYHVWLQWKH5HRUJDQL]HG'HEWRUIUHHDQGFOHDU
  RIDOO/LHQV&ODLPVFKDUJHVRURWKHUHQFXPEUDQFHVSXUVXDQWWRVHFWLRQ F RIWKH%DQNUXSWF\
  &RGH H[FHSW ZLWK UHVSHFW WR VXFK /LHQV &ODLPV FKDUJHV DQG RWKHU HQFXPEUDQFHV WKDW DUH
  VSHFLILFDOO\SUHVHUYHGXQGHUWKLV3ODQXSRQWKH(IIHFWLYH'DWH

          7KH5HRUJDQL]HG'HEWRUVKDOOEHWKHH[FOXVLYHWUXVWHHRIWKH5HRUJDQL]HG'HEWRU$VVHWV
  IRUSXUSRVHVRI86& E DQG86& E  DVZHOODVWKHUHSUHVHQWDWLYHRI
  WKH(VWDWHDSSRLQWHGSXUVXDQWWRVHFWLRQ E  % RIWKH%DQNUXSWF\&RGHZLWKUHVSHFWWRWKH
  5HRUJDQL]HG'HEWRU$VVHWV

               Purpose of the Reorganized Debtor

          ([FHSW DV PD\ EH RWKHUZLVH SURYLGHG LQ WKLV 3ODQ RU WKH &RQILUPDWLRQ 2UGHU WKH
  5HRUJDQL]HG'HEWRUZLOOFRQWLQXHWRPDQDJHWKH5HRUJDQL]HG'HEWRU$VVHWV ZKLFKVKDOOLQFOXGH
  IRUWKHDYRLGDQFHRIGRXEWVHUYLQJDVWKHLQYHVWPHQWPDQDJHURIWKH0DQDJHG)XQGV DQGPD\
  XVHDFTXLUHRUGLVSRVHRIWKH5HRUJDQL]HG'HEWRU$VVHWVDQGFRPSURPLVHRUVHWWOHDQ\&ODLPV
  ZLWKUHVSHFWWRWKH5HRUJDQL]HG'HEWRU$VVHWVZLWKRXWVXSHUYLVLRQRUDSSURYDOE\WKH%DQNUXSWF\
  &RXUWDQGIUHHRIDQ\UHVWULFWLRQVRIWKH%DQNUXSWF\&RGHRU%DQNUXSWF\5XOHV7KH5HRUJDQL]HG
  'HEWRUVKDOORYHUVHHWKHUHVROXWLRQRI&ODLPVLQ&ODVVWKURXJK&ODVV

          :LWKRXWOLPLWLQJWKHIRUHJRLQJWKH5HRUJDQL]HG'HEWRUZLOOSD\WKHFKDUJHVWKDWLWLQFXUV
  DIWHUWKH(IIHFWLYH'DWHIRU3URIHVVLRQDOV¶IHHVGLVEXUVHPHQWVH[SHQVHVRUUHODWHGVXSSRUWVHUYLFHV
   LQFOXGLQJ UHDVRQDEOH IHHV UHODWLQJ WR WKH SUHSDUDWLRQ RI 3URIHVVLRQDO IHH DSSOLFDWLRQV  LQ WKH
  RUGLQDU\FRXUVHRIEXVLQHVVDQGZLWKRXWDSSOLFDWLRQRUQRWLFHWRRURUGHURIWKH%DQNUXSWF\&RXUW

               Distribution of Proceeds from the Reorganized Debtor Assets; Transfer of
                  Reorganized Debtor Assets

          $Q\SURFHHGVUHFHLYHGE\WKH5HRUJDQL]HG'HEWRUZLOOEHGLVWULEXWHGWRWKH&ODLPDQW7UXVW
  DVOLPLWHGSDUWQHUDQG1HZ*3//&DVJHQHUDOSDUWQHULQWKHPDQQHUVHWIRUWKLQWKH5HRUJDQL]HG
  /LPLWHG3DUWQHUVKLS$JUHHPHQW$VVHWIRUWKLQWKH5HRUJDQL]HG/LPLWHG3DUWQHUVKLS$JUHHPHQW


                                                                                                         
                                                                                             000133
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page131
                                                                               131ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 144 of 648 PageID 2831
  


  WKH 5HRUJDQL]HG 'HEWRU PD\ IURP WLPH WR WLPH GLVWULEXWH 5HRUJDQL]HG 'HEWRU $VVHWV WR WKH
  &ODLPDQW7UXVWHLWKHULQ&DVKRULQNLQGLQFOXGLQJWRLQVWLWXWHWKHZLQGGRZQDQGGLVVROXWLRQRI
  WKH 5HRUJDQL]HG 'HEWRU  $Q\ DVVHWV GLVWULEXWHG WR WKH &ODLPDQW 7UXVW ZLOO EH L  GHHPHG
  WUDQVIHUUHGLQDOOUHVSHFWVDVIRUWKLQ$57,&/(,9% LL GHHPHG&ODLPDQW7UXVW$VVHWVDQG
   LLL DGPLQLVWHUHGDV&ODLPDQW7UXVW$VVHWV

  '     &RPSDQ\$FWLRQ

          (DFKRIWKH'HEWRUWKH5HRUJDQL]HG'HEWRUDQGWKH7UXVWHHVDVDSSOLFDEOHPD\WDNHDQ\
  DQGDOODFWLRQVWRH[HFXWHGHOLYHU)LOHRUUHFRUGVXFKFRQWUDFWVLQVWUXPHQWVUHOHDVHVDQGRWKHU
  DJUHHPHQWVRUGRFXPHQWVDQGWDNHVXFKDFWLRQVDVPD\EHQHFHVVDU\RUDSSURSULDWHWRHIIHFWXDWH
  DQGLPSOHPHQWWKHSURYLVLRQVRIWKLV3ODQWKH&ODLPDQW7UXVW$JUHHPHQWWKH5HRUJDQL]HG/LPLWHG
  3DUWQHUVKLS $JUHHPHQW RU WKH 1HZ *3//&'RFXPHQWVDVDSSOLFDEOHLQWKHQDPHRIDQGRQ
  EHKDOI RI WKH 'HEWRU WKH 5HRUJDQL]HG 'HEWRU RU WKH 7UXVWHHV DV DSSOLFDEOH DQG LQ HDFK FDVH
  ZLWKRXW IXUWKHUQRWLFHWRRURUGHURIWKH%DQNUXSWF\&RXUWDFWRUDFWLRQ XQGHUDSSOLFDEOHODZ
  UHJXODWLRQ RUGHU RU UXOH RU DQ\ UHTXLUHPHQW RI IXUWKHU DFWLRQ YRWH RU RWKHU DSSURYDO RU
  DXWKRUL]DWLRQ E\ WKH VHFXULW\ KROGHUV RIILFHUV RU GLUHFWRUV RI WKH 'HEWRU RU WKH 5HRUJDQL]HG
  'HEWRUDVDSSOLFDEOHRUE\DQ\RWKHU3HUVRQ

           3ULRUWRRQRUDIWHUWKH(IIHFWLYH'DWH DVDSSURSULDWH DOOPDWWHUVSURYLGHGIRUSXUVXDQW
  WR WKLV 3ODQ WKDW ZRXOG RWKHUZLVH UHTXLUH DSSURYDO RI WKH VWRFNKROGHUV SDUWQHUV GLUHFWRUV
  PDQDJHUVRUPHPEHUVRIWKH'HEWRUDQ\5HODWHG(QWLW\RUDQ\$IILOLDWHWKHUHRI DVRISULRUWR
  WKH(IIHFWLYH'DWH ZLOOEHGHHPHGWRKDYHEHHQVRDSSURYHGDQGZLOOEHLQHIIHFWSULRUWRRQRU
  DIWHUWKH(IIHFWLYH'DWH DVDSSURSULDWH SXUVXDQWWRDSSOLFDEOHODZDQGZLWKRXWDQ\UHTXLUHPHQW
  RIIXUWKHUDFWLRQE\WKHVWRFNKROGHUVSDUWQHUVGLUHFWRUVPDQDJHUVRUPHPEHUVRIVXFK3HUVRQV
  RUWKHQHHGIRUDQ\DSSURYDOVDXWKRUL]DWLRQVDFWLRQVRUFRQVHQWVRIDQ\3HUVRQ

          $OOPDWWHUVSURYLGHGIRULQWKLV3ODQLQYROYLQJWKHOHJDORUFRUSRUDWHVWUXFWXUHRIWKH'HEWRU
  WKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOHDQGDQ\OHJDORUFRUSRUDWHDFWLRQ
  UHTXLUHGE\WKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOHLQFRQQHFWLRQ
  ZLWKWKLV3ODQZLOOEHGHHPHGWRKDYHRFFXUUHGDQGZLOOEHLQIXOOIRUFHDQGHIIHFWLQDOOUHVSHFWV
  LQ HDFK FDVH ZLWKRXW IXUWKHU QRWLFH WR RU RUGHU RI WKH %DQNUXSWF\ &RXUW DFW RU DFWLRQ XQGHU
  DSSOLFDEOH ODZ UHJXODWLRQ RUGHU RU UXOH RU DQ\ UHTXLUHPHQW RI IXUWKHU DFWLRQ YRWH RU RWKHU
  DSSURYDORUDXWKRUL]DWLRQE\WKHVHFXULW\KROGHUVSDUWQHUVGLUHFWRUVPDQDJHUVRUPHPEHUVRIWKH
  'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOHRUE\DQ\RWKHU3HUVRQ2Q
  WKH (IIHFWLYH 'DWH WKH DSSURSULDWH RIILFHUV RI WKH 'HEWRU DQG WKH 5HRUJDQL]HG 'HEWRU DV
  DSSOLFDEOHDVZHOODVWKH7UXVWHHVDUHDXWKRUL]HGWRLVVXHH[HFXWHGHOLYHUDQGFRQVXPPDWHWKH
  WUDQVDFWLRQV FRQWHPSODWHG E\ WKH FRQWUDFWV DJUHHPHQWV GRFXPHQWV JXDUDQWHHV SOHGJHV
  FRQVHQWVVHFXULWLHVFHUWLILFDWHVUHVROXWLRQVDQGLQVWUXPHQWVFRQWHPSODWHGE\RUGHVFULEHGLQWKLV
  3ODQ LQ WKH QDPH RI DQG RQ EHKDOI RI WKH 'HEWRU DQG WKH 5HRUJDQL]HG 'HEWRU DV ZHOO DV WKH
  7UXVWHHVLQHDFKFDVHZLWKRXWIXUWKHUQRWLFHWRRURUGHURIWKH%DQNUXSWF\&RXUWDFWRUDFWLRQ
  XQGHUDSSOLFDEOHODZUHJXODWLRQRUGHURUUXOHRUDQ\UHTXLUHPHQWRIIXUWKHUDFWLRQYRWHRURWKHU
  DSSURYDORUDXWKRUL]DWLRQE\DQ\3HUVRQ7KHDSSURSULDWHRIILFHURIWKH'HEWRUWKH5HRUJDQL]HG
  'HEWRUDVZHOODVWKH7UXVWHHVZLOOEHDXWKRUL]HGWRFHUWLI\RUDWWHVWWRDQ\RIWKHIRUHJRLQJDFWLRQV




                                                                                                          
                                                                                              000134
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page132
                                                                               132ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 145 of 648 PageID 2832
  


  (     5HOHDVHRI/LHQV&ODLPVDQG(TXLW\,QWHUHVWV

           ([FHSWDVRWKHUZLVHSURYLGHGLQWKH3ODQRULQDQ\FRQWUDFWLQVWUXPHQWUHOHDVHRURWKHU
  DJUHHPHQWRUGRFXPHQWHQWHUHGLQWRRUGHOLYHUHGLQFRQQHFWLRQZLWKWKH3ODQIURPDQGDIWHUWKH
  (IIHFWLYH'DWHDQGFRQFXUUHQWO\ZLWKWKHDSSOLFDEOHGLVWULEXWLRQVPDGHSXUVXDQWWRWKH3ODQDOO
  /LHQV&ODLPV(TXLW\,QWHUHVWVPRUWJDJHVGHHGVRIWUXVWRURWKHUVHFXULW\LQWHUHVWVDJDLQVWWKH
  SURSHUW\RIWKH(VWDWHZLOOEHIXOO\UHOHDVHGWHUPLQDWHGH[WLQJXLVKHGDQGGLVFKDUJHGLQHDFKFDVH
  ZLWKRXW IXUWKHUQRWLFHWRRURUGHURIWKH%DQNUXSWF\&RXUWDFWRUDFWLRQ XQGHUDSSOLFDEOHODZ
  UHJXODWLRQRUGHURUUXOHRUWKHYRWHFRQVHQWDXWKRUL]DWLRQRUDSSURYDORIDQ\(QWLW\$Q\(QWLW\
  KROGLQJVXFK/LHQVRU(TXLW\,QWHUHVWVH[WLQJXLVKHGSXUVXDQWWRWKHSULRUVHQWHQFHZLOOSXUVXDQW
  WR VHFWLRQ  RI WKH %DQNUXSWF\ &RGH SURPSWO\ H[HFXWH DQG GHOLYHU WR WKH 'HEWRU WKH
  5HRUJDQL]HG 'HEWRU RU WKH &ODLPDQW 7UXVWHH DV DSSOLFDEOH VXFK LQVWUXPHQWV RI WHUPLQDWLRQ
  UHOHDVHVDWLVIDFWLRQDQGRUDVVLJQPHQW LQUHFRUGDEOHIRUP DVPD\EHUHDVRQDEO\UHTXHVWHGE\WKH
  'HEWRU WKH 5HRUJDQL]HG 'HEWRU RU WKH &ODLPDQW 7UXVWHH DV DSSOLFDEOH  )RU WKH DYRLGDQFH RI
  GRXEWWKLVVHFWLRQLVLQDGGLWLRQWRDQGVKDOOQRWEHUHDGWROLPLWLQDQ\UHVSHFWV$57,&/(,9&

  )     &DQFHOODWLRQRI1RWHV&HUWLILFDWHVDQG,QVWUXPHQWV

          ([FHSWIRUWKHSXUSRVHRIHYLGHQFLQJDULJKWWRDGLVWULEXWLRQXQGHUWKLV3ODQDQGH[FHSWDV
  RWKHUZLVHVHWIRUWKLQWKLV3ODQRQWKH(IIHFWLYH'DWHDOODJUHHPHQWVLQVWUXPHQWV6HFXULWLHVDQG
  RWKHUGRFXPHQWVHYLGHQFLQJDQ\SUHSHWLWLRQ&ODLPRU(TXLW\,QWHUHVWDQGDQ\ULJKWVRIDQ\+ROGHU
  LQUHVSHFWWKHUHRIVKDOOEHGHHPHGFDQFHOOHGGLVFKDUJHGDQGRIQRIRUFHRUHIIHFW7KHKROGHUVRI
  RUSDUWLHVWRVXFKFDQFHOOHGLQVWUXPHQWV6HFXULWLHVDQGRWKHUGRFXPHQWDWLRQZLOOKDYHQRULJKWV
  DULVLQJIURPRUUHODWHGWRVXFKLQVWUXPHQWV6HFXULWLHVRURWKHUGRFXPHQWDWLRQRUWKHFDQFHOODWLRQ
  WKHUHRI H[FHSW WKH ULJKWV SURYLGHG IRU SXUVXDQW WR WKLV 3ODQ DQG WKH REOLJDWLRQV RI WKH 'HEWRU
  WKHUHXQGHU RU LQ DQ\ ZD\ UHODWHG WKHUHWR ZLOO EH IXOO\ UHOHDVHG WHUPLQDWHG H[WLQJXLVKHG DQG
  GLVFKDUJHGLQHDFKFDVHZLWKRXWIXUWKHUQRWLFHWRRURUGHURIWKH%DQNUXSWF\&RXUWDFWRUDFWLRQ
  XQGHUDSSOLFDEOHODZUHJXODWLRQRUGHURUUXOHRUDQ\UHTXLUHPHQWRIIXUWKHUDFWLRQYRWHRURWKHU
  DSSURYDORUDXWKRUL]DWLRQE\DQ\3HUVRQ)RUWKHDYRLGDQFHRIGRXEWWKLVVHFWLRQLVLQDGGLWLRQWR
  DQGVKDOOQRWEHUHDGWROLPLWLQDQ\UHVSHFWV$57,&/(,9&

  *     &DQFHOODWLRQRI([LVWLQJ,QVWUXPHQWV*RYHUQLQJ6HFXULW\,QWHUHVWV

          8SRQSD\PHQWRURWKHUVDWLVIDFWLRQRIDQ$OORZHG&ODVVRU$OORZHG&ODVV&ODLPRU
  SURPSWO\WKHUHDIWHUWKH+ROGHURIVXFK$OORZHG&ODVVRU$OORZHG&ODVV&ODLPVKDOOGHOLYHUWR
  WKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDVDSSOLFDEOHDQ\FROODWHUDORURWKHU
  SURSHUW\RIWKH'HEWRUKHOGE\VXFK+ROGHUWRJHWKHUZLWKDQ\WHUPLQDWLRQVWDWHPHQWVLQVWUXPHQWV
  RIVDWLVIDFWLRQRUUHOHDVHVRIDOOVHFXULW\LQWHUHVWVZLWKUHVSHFWWRLWV$OORZHG&ODVVRU$OORZHG
  &ODVV  &ODLP WKDW PD\ EH UHDVRQDEO\ UHTXLUHG WR WHUPLQDWH DQ\ UHODWHG ILQDQFLQJ VWDWHPHQWV
  PRUWJDJHVPHFKDQLFV¶RURWKHUVWDWXWRU\/LHQVRUlis pendensRUVLPLODULQWHUHVWVRUGRFXPHQWV

  +     &RQWURO3URYLVLRQV

           7RWKHH[WHQWWKDWWKHUHLVDQ\LQFRQVLVWHQF\EHWZHHQWKLV3ODQDVLWUHODWHVWRWKH&ODLPDQW
  7UXVW WKH &ODLPDQW 7UXVW $JUHHPHQW WKH 5HRUJDQL]HG 'HEWRU RU WKH 5HRUJDQL]HG /LPLWHG
  3DUWQHUVKLS$JUHHPHQWWKLV3ODQVKDOOFRQWURO




                                                                                                           
                                                                                                000135
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page133
                                                                               133ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 146 of 648 PageID 2833
  


  ,     7UHDWPHQWRI9DFDQW&ODVVHV

         $Q\&ODLPRU(TXLW\,QWHUHVWLQD&ODVVFRQVLGHUHGYDFDQWXQGHU$57,&/(,,,&RIWKLV
  3ODQVKDOOUHFHLYHQR3ODQ'LVWULEXWLRQV

  -     3ODQ'RFXPHQWV

          7KHGRFXPHQWVLIDQ\WREH)LOHGDVSDUWRIWKH3ODQ'RFXPHQWVLQFOXGLQJDQ\GRFXPHQWV
  ILOHG ZLWK WKH 3ODQ 6XSSOHPHQW DQG DQ\ DPHQGPHQWV UHVWDWHPHQWV VXSSOHPHQWV RU RWKHU
  PRGLILFDWLRQVWRVXFKGRFXPHQWVDQGDQ\FRQVHQWVZDLYHUVRURWKHUGHYLDWLRQVXQGHURUIURP
  DQ\VXFKGRFXPHQWVVKDOOEHLQFRUSRUDWHGKHUHLQE\WKLVUHIHUHQFH LQFOXGLQJWRWKHDSSOLFDEOH
  GHILQLWLRQVLQ$57,&/(,KHUHRI DQGIXOO\HQIRUFHDEOHDVLIVWDWHGLQIXOOKHUHLQ

          7KH'HEWRUDQGWKH&RPPLWWHHDUHFXUUHQWO\ZRUNLQJWRILQDOL]HWKHIRUPVRIFHUWDLQRIWKH
  3ODQ 'RFXPHQWV WR EH ILOHG ZLWK WKH 3ODQ 6XSSOHPHQW  7R WKH H[WHQW WKDW WKH 'HEWRU DQG WKH
  &RPPLWWHHFDQQRWDJUHHDVWRWKHIRUPDQGFRQWHQWRIVXFK3ODQ'RFXPHQWVWKH\LQWHQGWRVXEPLW
  WKHLVVXHWRQRQELQGLQJPHGLDWLRQSXUVXDQWWRWKHOrder Directing MediationHQWHUHGRQ$XJXVW
  >',@

  .     +LJKODQG&DSLWDO0DQDJHPHQW/35HWLUHPHQW3ODQDQG7UXVW

          7KH+LJKODQG&DSLWDO0DQDJHPHQW/35HWLUHPHQW3ODQ$QG7UXVW ³3HQVLRQ3ODQ´ LVD
  VLQJOHHPSOR\HUGHILQHG EHQHILWSHQVLRQSODQFRYHUHGE\7LWOH ,9RIWKH (PSOR\HH5HWLUHPHQW
  ,QFRPH6HFXULW\$FWRIDVDPHQGHG ³(5,6$´ 86&7KH'HEWRULV
  WKHFRQWULEXWLQJVSRQVRUDQGDVVXFKWKH3%*&DVVHUWVWKDWWKH'HEWRULVOLDEOHDORQJZLWKDQ\
  PHPEHUV RI WKH FRQWULEXWLQJ VSRQVRU¶V FRQWUROOHGJURXS ZLWKLQ WKH PHDQLQJ RI  86& 
   D    ZLWKUHVSHFWWRWKH3HQVLRQ3ODQ

          8SRQWKH(IIHFWLYH'DWHWKH5HRUJDQL]HG'HEWRUVKDOOEHGHHPHGWRKDYHDVVXPHGWKH
  3HQVLRQ3ODQDQGVKDOOFRPSO\ZLWKDOODSSOLFDEOHVWDWXWRU\SURYLVLRQVRI(5,6$DQGWKH,QWHUQDO
  5HYHQXH &RGH WKH ³,5&´  LQFOXGLQJ EXW QRW OLPLWHG WR VDWLVI\LQJ WKH PLQLPXP IXQGLQJ
  VWDQGDUGV SXUVXDQWWR86& DQG  86&  SD\LQJWKH 3%*&
  SUHPLXPVLQDFFRUGDQFHZLWK86&DQGDQGDGPLQLVWHULQJWKH3HQVLRQ3ODQLQ
  DFFRUGDQFHZLWKLWVWHUPVDQGWKHSURYLVLRQVRI(5,6$DQGWKH,5&,QWKHHYHQWWKDWWKH3HQVLRQ
  3ODQ WHUPLQDWHV DIWHU WKH 3ODQ RI 5HRUJDQL]DWLRQ (IIHFWLYH 'DWH WKH 3%*& DVVHUWV WKDW WKH
  5HRUJDQL]HG'HEWRUDQGHDFKRILWVFRQWUROOHGJURXSPHPEHUVZLOOEHUHVSRQVLEOHIRUWKHOLDELOLWLHV
  LPSRVHGE\7LWOH,9RI(5,6$

          1RWZLWKVWDQGLQJ DQ\ SURYLVLRQ RI WKH 3ODQ WKH &RQILUPDWLRQ 2UGHU RU WKH %DQNUXSWF\
  &RGH LQFOXGLQJVHFWLRQWKHUHRI WRWKHFRQWUDU\QHLWKHUWKH3ODQWKH&RQILUPDWLRQ2UGHURU
  WKH %DQNUXSWF\ &RGH VKDOO EH FRQVWUXHG DV GLVFKDUJLQJ UHOHDVLQJ H[FXOSDWLQJ RU UHOLHYLQJ WKH
  'HEWRU WKH 5HRUJDQL]HG 'HEWRU RU DQ\ SHUVRQ RU HQWLW\ LQ DQ\ FDSDFLW\ IURP DQ\ OLDELOLW\ RU
  UHVSRQVLELOLW\LIDQ\ZLWKUHVSHFWWRWKH 3HQVLRQ 3ODQ XQGHU DQ\ODZJRYHUQPHQWDOSROLF\RU
  UHJXODWRU\ SURYLVLRQ 3%*& DQG WKH 3HQVLRQ 3ODQ VKDOO QRW EH HQMRLQHG RU SUHFOXGHG IURP
  HQIRUFLQJ VXFK OLDELOLW\ RU UHVSRQVLELOLW\ DJDLQVW DQ\ SHUVRQ RU HQWLW\ DV D UHVXOW RI DQ\ RI WKH
  SURYLVLRQVRIWKH3ODQWKH&RQILUPDWLRQ2UGHURUWKH%DQNUXSWF\&RGH7KH'HEWRUUHVHUYHVWKH
  ULJKWWRFRQWHVWDQ\VXFKOLDELOLW\RUUHVSRQVLELOLW\



                                                                                                             
                                                                                                  000136
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page134
                                                                               134ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 147 of 648 PageID 2834
  


                               $57,&/(9
           75($70(172)(;(&8725<&2175$&76$1'81(;3,5('/($6(6

  $     $VVXPSWLRQ$VVLJQPHQWRU5HMHFWLRQRI([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV

          8QOHVVDQ([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVH L ZDVSUHYLRXVO\DVVXPHGRUUHMHFWHG
  E\WKH'HEWRUSXUVXDQWWRWKLV3ODQRQRUSULRUWRWKH&RQILUPDWLRQ'DWH LL SUHYLRXVO\H[SLUHGRU
  WHUPLQDWHGSXUVXDQWWRLWVRZQWHUPVRUE\DJUHHPHQWRIWKHSDUWLHVWKHUHWR LLL LVWKHVXEMHFWRID
  PRWLRQWRDVVXPHILOHGE\WKH'HEWRURQRUEHIRUHWKH&RQILUPDWLRQ'DWH LY FRQWDLQVDFKDQJH
  RI FRQWURO RU VLPLODU SURYLVLRQ WKDW ZRXOG EH WULJJHUHG E\ WKH &KDSWHU  &DVH XQOHVV VXFK
  SURYLVLRQKDVEHHQLUUHYRFDEO\ZDLYHG RU Y LVVSHFLILFDOO\GHVLJQDWHGDVDFRQWUDFWRUOHDVHWR
  EHDVVXPHGLQWKH3ODQRUWKH3ODQ6XSSOHPHQWRQWKH&RQILUPDWLRQ'DWHHDFK([HFXWRU\&RQWUDFW
  DQG8QH[SLUHG/HDVHVKDOOEHGHHPHGUHMHFWHGSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH
  ZLWKRXWWKHQHHGIRUDQ\IXUWKHUQRWLFHWRRUDFWLRQRUGHURUDSSURYDORIWKH%DQNUXSWF\&RXUW
  XQOHVVVXFK([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHLVOLVWHGLQWKH3ODQ6XSSOHPHQW

           $W DQ\ WLPH RQ RU SULRU WR WKH &RQILUPDWLRQ 'DWH WKH 'HEWRU PD\ L  DPHQG WKH 3ODQ
  6XSSOHPHQWLQRUGHUWRDGGRUUHPRYHDFRQWUDFWRUOHDVHIURPWKHOLVWRIFRQWUDFWVWREHDVVXPHG
  RU LL DVVLJQ VXEMHFWWRDSSOLFDEOHODZ DQ\([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHDVGHWHUPLQHG
  E\WKH'HEWRULQFRQVXOWDWLRQZLWKWKH&RPPLWWHHRUWKH5HRUJDQL]HG'HEWRUDVDSSOLFDEOH

          7KH&RQILUPDWLRQ2UGHUZLOOFRQVWLWXWHDQRUGHURIWKH%DQNUXSWF\&RXUWDSSURYLQJWKH
  DERYHGHVFULEHGDVVXPSWLRQVUHMHFWLRQVDQGDVVXPSWLRQVDQGDVVLJQPHQWV([FHSWDVRWKHUZLVH
  SURYLGHG KHUHLQ RU DJUHHG WR E\ WKH 'HEWRU DQG WKH DSSOLFDEOH FRXQWHUSDUW\ HDFK DVVXPHG
  ([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHVKDOOLQFOXGHDOOPRGLILFDWLRQVDPHQGPHQWVVXSSOHPHQWV
  UHVWDWHPHQWV RU RWKHU DJUHHPHQWV UHODWHG WKHUHWR DQG DOO ULJKWV UHODWHG WKHUHWR  0RGLILFDWLRQV
  DPHQGPHQWV VXSSOHPHQWV DQG UHVWDWHPHQWV WR SUHSHWLWLRQ ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG
  /HDVHVWKDWKDYHEHHQH[HFXWHGE\WKH'HEWRUGXULQJWKH&KDSWHU&DVHVKDOOQRWEHGHHPHGWR
  DOWHUWKHSUHSHWLWLRQQDWXUHRIWKH([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHRUWKHYDOLGLW\SULRULW\
  RUDPRXQWRIDQ\&ODLPVWKDWPD\DULVHLQ FRQQHFWLRQWKHUHZLWK7RWKHH[WHQWDSSOLFDEOHQR
  FKDQJH RI FRQWURO RU VLPLODU SURYLVLRQ  ZLOO EH GHHPHG WR RFFXU XQGHU DQ\ VXFK ([HFXWRU\
  &RQWUDFWRU8QH[SLUHG/HDVH

          ,IFHUWDLQEXWQRWDOORIDFRQWUDFWFRXQWHUSDUW\¶V([HFXWRU\&RQWUDFWVDQGRU8QH[SLUHG
  /HDVHVDUHUHMHFWHGSXUVXDQWWRWKH3ODQWKH&RQILUPDWLRQ2UGHUVKDOOEHDGHWHUPLQDWLRQWKDWVXFK
  FRXQWHUSDUW\¶V([HFXWRU\&RQWUDFWVDQGRU8QH[SLUHG/HDVHVWKDWDUHEHLQJDVVXPHGSXUVXDQWWR
  WKH3ODQDUHVHYHUDEOHDJUHHPHQWVWKDWDUHQRWLQWHJUDWHGZLWKWKRVH([HFXWRU\&RQWUDFWVDQGRU
  8QH[SLUHG /HDVHV WKDW DUH EHLQJ UHMHFWHG SXUVXDQW WR WKH 3ODQ  3DUWLHV VHHNLQJ WR FRQWHVW WKLV
  ILQGLQJ ZLWK UHVSHFW WR WKHLU ([HFXWRU\ &RQWUDFWV DQGRU 8QH[SLUHG /HDVHV PXVW ILOH D WLPHO\
  REMHFWLRQWRWKH3ODQRQWKHJURXQGVWKDWWKHLUDJUHHPHQWVDUHLQWHJUDWHGDQGQRWVHYHUDEOHDQG
  DQ\VXFKGLVSXWHVKDOOEHUHVROYHGE\WKH%DQNUXSWF\&RXUWDWWKH&RQILUPDWLRQ+HDULQJ WRWKH
  H[WHQWQRWUHVROYHGE\WKHSDUWLHVSULRUWRWKH&RQILUPDWLRQ+HDULQJ 

          1RWZLWKVWDQGLQJ DQ\WKLQJ KHUHLQ WR WKH FRQWUDU\ WKH 'HEWRU VKDOO DVVXPH RU UHMHFW WKDW
  FHUWDLQ UHDO SURSHUW\ OHDVH ZLWK &UHVFHQW 7& ,QYHVWRUV /3 ³/DQGORUG´  IRU WKH 'HEWRU¶V
  KHDGTXDUWHUVORFDWHGDW&UHVFHQW&W6XLWH'DOODV7H[DV WKH³/HDVH´ LQ
  DFFRUGDQFHZLWKWKHQRWLFHWR/DQGORUGSURFHGXUHVDQGWLPLQJUHTXLUHGE\86& G  



                                                                                                           
                                                                                               000137
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page135
                                                                               135ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 148 of 648 PageID 2835
  


  DVPRGLILHGE\WKDWFHUWDLQAgreed Order Granting Motion to Extend Time to Assume or Reject
  Unexpired Nonresidential Real Property Lease>'RFNHW1R@

  %     &ODLPV%DVHGRQ5HMHFWLRQRI([HFXWRU\&RQWUDFWVRU8QH[SLUHG/HDVHV

          $Q\ ([HFXWRU\ &RQWUDFW RU 8QH[SLUHG /HDVH QRW DVVXPHG RU UHMHFWHG RQ RU EHIRUH WKH
  &RQILUPDWLRQ'DWHVKDOOEHGHHPHGUHMHFWHG SXUVXDQWWR WKH &RQILUPDWLRQ2UGHU$Q\3HUVRQ
  DVVHUWLQJD5HMHFWLRQ&ODLPVKDOO)LOHDSURRIRIFODLPZLWKLQWKLUW\GD\VRIWKH&RQILUPDWLRQ'DWH
  $Q\5HMHFWLRQ&ODLPVWKDWDUHQRWWLPHO\)LOHGSXUVXDQWWRWKLV3ODQVKDOOEHIRUHYHUGLVDOORZHG
  DQGEDUUHG,IRQHRUPRUH5HMHFWLRQ&ODLPVDUHWLPHO\)LOHGWKH&ODLPDQW7UXVWHHPD\)LOHDQ
  REMHFWLRQWRDQ\5HMHFWLRQ&ODLP

         5HMHFWLRQ&ODLPVVKDOOEHFODVVLILHGDV*HQHUDO8QVHFXUHG&ODLPVDQGVKDOOEHWUHDWHGLQ
  DFFRUGDQFHZLWK$57,&/(,,,RIWKLV3ODQ

  &     &XUH RI 'HIDXOWV IRU $VVXPHG RU $VVLJQHG ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG
          /HDVHV

         $Q\ PRQHWDU\ DPRXQWV E\ ZKLFK DQ\ ([HFXWRU\ &RQWUDFW RU 8QH[SLUHG /HDVH WR EH
  DVVXPHG RU DVVLJQHG KHUHXQGHU LV LQ GHIDXOW VKDOO EH VDWLVILHG XQGHU VHFWLRQ  E   RI WKH
  %DQNUXSWF\&RGHE\WKH'HEWRUXSRQDVVXPSWLRQRUDVVLJQPHQWWKHUHRIE\SD\PHQWRIWKHGHIDXOW
  DPRXQWLQ&DVKDVDQGZKHQGXHLQWKHRUGLQDU\FRXUVHRURQVXFKRWKHUWHUPVDVWKHSDUWLHVWR
  VXFK([HFXWRU\&RQWUDFWVPD\RWKHUZLVHDJUHH7KH'HEWRUPD\VHUYHDQRWLFHRQWKH&RPPLWWHH
  DQGSDUWLHVWR([HFXWRU\&RQWUDFWVRU8QH[SLUHG/HDVHVWREHDVVXPHGRUDVVLJQHGUHIOHFWLQJWKH
  'HEWRU¶V RU 5HRUJDQL]HG 'HEWRU¶V LQWHQWLRQ WR DVVXPH RU DVVLJQ WKH ([HFXWRU\ &RQWUDFW RU
  8QH[SLUHG/HDVHLQFRQQHFWLRQZLWKWKLV3ODQDQGVHWWLQJIRUWKWKHSURSRVHGFXUHDPRXQW LIDQ\ 

         ,IDGLVSXWHUHJDUGLQJ  WKHDPRXQWRIDQ\SD\PHQWVWRFXUHDGHIDXOW  WKHDELOLW\RI
  WKH 'HEWRU WKH 5HRUJDQL]HG 'HEWRU RU DQ\ DVVLJQHH WR SURYLGH ³DGHTXDWH DVVXUDQFH RI IXWXUH
  SHUIRUPDQFH´ ZLWKLQWKHPHDQLQJRIVHFWLRQRIWKH%DQNUXSWF\&RGH XQGHUWKH([HFXWRU\
  &RQWUDFW RU 8QH[SLUHG /HDVH WR EH DVVXPHG RU DVVLJQHG RU   DQ\ RWKHU PDWWHU SHUWDLQLQJ WR
  DVVXPSWLRQ RU DVVLJQPHQW WKH FXUH SD\PHQWV UHTXLUHG E\ VHFWLRQ  E   RI WKH %DQNUXSWF\
  &RGH ZLOO EH PDGH IROORZLQJ WKH HQWU\ RI D )LQDO 2UGHU RU RUGHUV UHVROYLQJ WKH GLVSXWH DQG
  DSSURYLQJWKHDVVXPSWLRQRUDVVLJQPHQW

          $VVXPSWLRQRUDVVLJQPHQWRIDQ\([HFXWRU\&RQWUDFWRU8QH[SLUHG/HDVHSXUVXDQWWRWKH
  3ODQRURWKHUZLVHDQGIXOOSD\PHQWRIDQ\DSSOLFDEOHFXUHDPRXQWVSXUVXDQWWRWKLV$57,&/(9&
  VKDOOUHVXOWLQWKHIXOOUHOHDVHDQGVDWLVIDFWLRQRIDQ\FXUHDPRXQWV&ODLPVRUGHIDXOWVZKHWKHU
  PRQHWDU\ RU QRQPRQHWDU\ LQFOXGLQJ GHIDXOWV RI SURYLVLRQV UHVWULFWLQJ WKH FKDQJH LQ FRQWURO RU
  RZQHUVKLSLQWHUHVWFRPSRVLWLRQRURWKHUEDQNUXSWF\UHODWHGGHIDXOWVDULVLQJXQGHUDQ\DVVXPHGRU
  DVVLJQHG ([HFXWRU\ &RQWUDFW RU 8QH[SLUHG /HDVH DW DQ\ WLPH SULRU WR WKH HIIHFWLYH GDWH RI
  DVVXPSWLRQ RU DVVLJQPHQW  $Q\ DQG DOO 3URRIV RI &ODLP EDVHG XSRQ ([HFXWRU\ &RQWUDFWV RU
  8QH[SLUHG/HDVHVWKDWKDYHEHHQDVVXPHGRUDVVLJQHGLQWKH&KDSWHU&DVHLQFOXGLQJSXUVXDQW
  WRWKH&RQILUPDWLRQ2UGHUDQGIRUZKLFKDQ\FXUHDPRXQWVKDYHEHHQIXOO\SDLGSXUVXDQWWRWKLV
  $57,&/(9&VKDOOEHGHHPHGGLVDOORZHGDQGH[SXQJHGDVRIWKH&RQILUPDWLRQ'DWHZLWKRXW
  WKH QHHG IRU DQ\ REMHFWLRQ WKHUHWR RU DQ\ IXUWKHU QRWLFH WR RU DFWLRQ RUGHU RU DSSURYDO RI WKH
  %DQNUXSWF\&RXUW



                                                                                                             
                                                                                                  000138
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page136
                                                                               136ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 149 of 648 PageID 2836
  


                                       $57,&/(9,
                            3529,6,216*29(51,1*',675,%87,216

  $     'DWHVRI'LVWULEXWLRQV

           ([FHSWDVRWKHUZLVHSURYLGHGLQWKLV3ODQRQWKH(IIHFWLYH'DWHRUDVVRRQDVUHDVRQDEO\
  SUDFWLFDEOHWKHUHDIWHU RULID&ODLPLVQRWDQ$OORZHG&ODLPRU(TXLW\,QWHUHVWRQWKH(IIHFWLYH
  'DWHRQWKHGDWHWKDWVXFK&ODLPRU(TXLW\,QWHUHVWEHFRPHVDQ$OORZHG&ODLPRU(TXLW\,QWHUHVW
  RU DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH WKHUHDIWHU  HDFK +ROGHU RI DQ $OORZHG &ODLP RU (TXLW\
  ,QWHUHVWDJDLQVWWKH'HEWRUVKDOOUHFHLYHWKHIXOODPRXQWRIWKHGLVWULEXWLRQVWKDWWKLV3ODQSURYLGHV
  IRU$OORZHG&ODLPVRU$OORZHG(TXLW\,QWHUHVWVLQWKHDSSOLFDEOH&ODVVDQGLQWKHPDQQHUSURYLGHG
  KHUHLQ,IDQ\SD\PHQWRUDFWXQGHUWKLV3ODQLVUHTXLUHGWREHPDGHRUSHUIRUPHGRQDGDWHWKDWLV
  QRWRQD%XVLQHVV'D\WKHQWKHPDNLQJRIVXFKSD\PHQWRUWKHSHUIRUPDQFHRIVXFKDFWPD\EH
  FRPSOHWHGRQWKHQH[WVXFFHHGLQJ%XVLQHVV'D\EXWVKDOOEHGHHPHGWRKDYHEHHQFRPSOHWHGDV
  RIWKHUHTXLUHGGDWH,IDQGWRWKHH[WHQWWKHUHDUH'LVSXWHG&ODLPVRU(TXLW\,QWHUHVWVGLVWULEXWLRQV
  RQ DFFRXQW RI DQ\ VXFK 'LVSXWHG &ODLPV RU (TXLW\ ,QWHUHVWV VKDOO EH PDGH SXUVXDQW WR WKH
  SURYLVLRQVSURYLGHGLQWKLV3ODQ([FHSWDVRWKHUZLVHSURYLGHGLQWKLV3ODQ+ROGHUVRI&ODLPVDQG
  (TXLW\,QWHUHVWVVKDOOQRWEHHQWLWOHGWRLQWHUHVWGLYLGHQGVRUDFFUXDOVRQWKHGLVWULEXWLRQVSURYLGHG
  IRUWKHUHLQUHJDUGOHVVRIZKHWKHUGLVWULEXWLRQVDUHGHOLYHUHGRQRUDWDQ\WLPHDIWHUWKH(IIHFWLYH
  'DWH

            8SRQWKH(IIHFWLYH'DWHDOO&ODLPVDQG(TXLW\,QWHUHVWVDJDLQVWWKH'HEWRUVKDOOEHGHHPHG
  IL[HGDQGDGMXVWHGSXUVXDQWWRWKLV3ODQDQGQRQHRIWKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH
  &ODLPDQW7UXVWZLOOKDYHOLDELOLW\RQDFFRXQWRIDQ\&ODLPVRU(TXLW\,QWHUHVWVH[FHSWDVVHWIRUWK
  LQ WKLV 3ODQ DQG LQ WKH &RQILUPDWLRQ 2UGHU  $OO SD\PHQWV DQG DOO GLVWULEXWLRQV PDGH E\ WKH
  'LVWULEXWLRQ$JHQWXQGHUWKLV3ODQVKDOOEHLQIXOODQGILQDOVDWLVIDFWLRQVHWWOHPHQWDQGUHOHDVHRI
  DOO&ODLPVDQG(TXLW\,QWHUHVWVDJDLQVWWKH'HEWRUDQGWKH5HRUJDQL]HG'HEWRU

          $WWKHFORVHRIEXVLQHVVRQWKH'LVWULEXWLRQ5HFRUG'DWHWKHWUDQVIHUOHGJHUVIRUWKH&ODLPV
  DJDLQVWWKH'HEWRUDQGWKH(TXLW\,QWHUHVWVLQWKH'HEWRUVKDOOEHFORVHGDQGWKHUHVKDOOEHQR
  IXUWKHU FKDQJHV LQ WKH UHFRUG KROGHUV RI VXFK &ODLPV DQG (TXLW\ ,QWHUHVWV  7KH 'HEWRU WKH
  5HRUJDQL]HG'HEWRUWKH7UXVWHHVDQGWKH'LVWULEXWLRQ$JHQWDQGHDFKRIWKHLUUHVSHFWLYHDJHQWV
  VXFFHVVRUVDQGDVVLJQVVKDOOKDYHQRREOLJDWLRQWRUHFRJQL]HWKHWUDQVIHURIDQ\&ODLPVDJDLQVWWKH
  'HEWRURU(TXLW\,QWHUHVWVLQWKH'HEWRURFFXUULQJDIWHUWKH'LVWULEXWLRQ5HFRUG'DWHDQGVKDOOEH
  HQWLWOHGLQVWHDGWRUHFRJQL]HDQGGHDOIRUDOOSXUSRVHVKHUHXQGHUZLWKRQO\WKRVHUHFRUGKROGHUV
  VWDWHG RQ WKH WUDQVIHU OHGJHUV DV RI WKH FORVH RI EXVLQHVV RQ WKH 'LVWULEXWLRQ 5HFRUG 'DWH
  LUUHVSHFWLYHRIWKHQXPEHURIGLVWULEXWLRQVWREHPDGHXQGHUWKLV3ODQWRVXFK3HUVRQVRUWKHGDWH
  RIVXFKGLVWULEXWLRQV

  %     'LVWULEXWLRQ$JHQW

         ([FHSWDVSURYLGHGKHUHLQDOOGLVWULEXWLRQVXQGHUWKLV3ODQVKDOOEHPDGHE\WKH&ODLPDQW
  7UXVWHHDV'LVWULEXWLRQ$JHQWRUE\VXFKRWKHU(QWLW\GHVLJQDWHGE\WKH&ODLPDQW7UXVWHHDVD
  'LVWULEXWLRQ $JHQW RQ WKH (IIHFWLYH 'DWH RU WKHUHDIWHU  7KH 5HRUJDQL]HG 'HEWRU ZLOO EH WKH
  'LVWULEXWLRQ$JHQWZLWKUHVSHFWWR&ODLPVLQ&ODVVWKURXJK&ODVV




                                                                                                        
                                                                                            000139
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page137
                                                                               137ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 150 of 648 PageID 2837
  


          7KH&ODLPDQW7UXVWHHRUVXFKRWKHU(QWLW\GHVLJQDWHGE\WKH&ODLPDQW7UXVWHHWREHWKH
  'LVWULEXWLRQ $JHQW VKDOO QRW EH UHTXLUHG WR JLYH DQ\ ERQG RU VXUHW\ RU RWKHU VHFXULW\ IRU WKH
  SHUIRUPDQFH RI VXFK 'LVWULEXWLRQ $JHQW¶V GXWLHV XQOHVV RWKHUZLVH RUGHUHG E\ WKH %DQNUXSWF\
  &RXUW

          7KH 'LVWULEXWLRQ $JHQW VKDOO EH HPSRZHUHG WR D  HIIHFW DOO DFWLRQV DQG H[HFXWH DOO
  DJUHHPHQWV LQVWUXPHQWV DQG RWKHU GRFXPHQWV QHFHVVDU\ WR SHUIRUP LWV GXWLHV XQGHU WKLV 3ODQ
   E PDNH DOO GLVWULEXWLRQV FRQWHPSODWHG KHUHE\ F  HPSOR\ SURIHVVLRQDOV WR UHSUHVHQW LW ZLWK
  UHVSHFW WR LWV UHVSRQVLELOLWLHV DQG G  H[HUFLVH VXFK RWKHU SRZHUV DV PD\ EH YHVWHG LQ WKH
  'LVWULEXWLRQ$JHQWE\RUGHURIWKH%DQNUXSWF\&RXUWSXUVXDQWWRWKLV3ODQRUDVGHHPHGE\WKH
  'LVWULEXWLRQ$JHQWWREHQHFHVVDU\DQGSURSHUWRLPSOHPHQWWKHSURYLVLRQVKHUHRI

          7KH'LVWULEXWLRQ$JHQWVKDOOQRWKDYHDQ\REOLJDWLRQWRPDNHDSDUWLFXODUGLVWULEXWLRQWRD
  VSHFLILF+ROGHURIDQ$OORZHG&ODLPLIVXFK+ROGHULVDOVRWKH+ROGHURID'LVSXWHG&ODLP

  &     &DVK'LVWULEXWLRQV

         'LVWULEXWLRQVRI&DVKPD\EHPDGHE\ZLUHWUDQVIHUIURPDGRPHVWLFEDQNH[FHSWWKDW&DVK
  SD\PHQWV PDGH WR IRUHLJQ FUHGLWRUV PD\ EH PDGH LQ VXFK IXQGV DQG E\ VXFK PHDQV DV WKH
  'LVWULEXWLRQ$JHQWGHWHUPLQHVDUHQHFHVVDU\RUFXVWRPDU\LQDSDUWLFXODUIRUHLJQMXULVGLFWLRQ

  '     'LVSXWHG&ODLPV5HVHUYH

         2QRUSULRUWRWKH,QLWLDO'LVWULEXWLRQ'DWHWKH&ODLPDQW7UXVWHHVKDOOHVWDEOLVKIXQGDQG
  PDLQWDLQWKH'LVSXWHG&ODLPV5HVHUYH V LQWKHDSSURSULDWH'LVSXWHG&ODLPV5HVHUYH$PRXQWVRQ
  DFFRXQWRIDQ\'LVSXWHG&ODLPV

  (     'LVWULEXWLRQVIURPWKH'LVSXWHG&ODLPV5HVHUYH

            7KH'LVSXWHG&ODLPV5HVHUYHVKDOODWDOOWLPHVKROG&DVKLQDQDPRXQWQROHVVWKDQWKH
  'LVSXWHG&ODLPV5HVHUYH$PRXQW7RWKHH[WHQWD'LVSXWHG&ODLPEHFRPHVDQ$OORZHG&ODLP
  SXUVXDQW WR WKH WHUPV RI WKLV 3ODQ ZLWKLQ  GD\V RI WKH GDWH RQ ZKLFK VXFK 'LVSXWHG &ODLP
  EHFRPHVDQ$OORZHG&ODLPSXUVXDQWWRWKHWHUPVRIWKLV3ODQWKH&ODLPDQW7UXVWHHVKDOOGLVWULEXWH
  IURPWKH'LVSXWHG&ODLPV5HVHUYHWRWKH+ROGHUWKHUHRIDQ\SULRUGLVWULEXWLRQVLQ&DVKWKDWZRXOG
  KDYHEHHQPDGHWRVXFK$OORZHG&ODLPLILWKDGEHHQ$OORZHGDVRIWKH(IIHFWLYH'DWH)RUWKH
  DYRLGDQFH RI GRXEW HDFK +ROGHU RI D 'LVSXWHG &ODLP WKDW VXEVHTXHQWO\ EHFRPHV DQ $OORZHG
  &ODLPZLOODOVRUHFHLYHLWV3UR5DWDVKDUHRIWKH&ODLPDQW7UXVW,QWHUHVWV,IXSRQWKHUHVROXWLRQ
  RI DOO 'LVSXWHG &ODLPV DQ\ &DVK UHPDLQV LQ WKH 'LVSXWHG &ODLPV 5HVHUYH VXFK &DVK VKDOO EH
  WUDQVIHUUHGWRWKH&ODLPDQW7UXVWDQGEHGHHPHGD&ODLPDQW7UXVW$VVHW

  )     5RXQGLQJRI3D\PHQWV

          :KHQHYHUWKLV3ODQZRXOGRWKHUZLVHFDOOIRUZLWKUHVSHFWWRDSDUWLFXODU3HUVRQSD\PHQW
  RIDIUDFWLRQRIDGROODUWKHDFWXDOSD\PHQWRUGLVWULEXWLRQVKDOOUHIOHFWDURXQGLQJRIVXFKIUDFWLRQ
  WRWKHQHDUHVWZKROHGROODU XSRUGRZQ ZLWKKDOIGROODUVEHLQJURXQGHGGRZQ7RWKHH[WHQWWKDW
  &DVK WR EH GLVWULEXWHG XQGHU WKLV 3ODQ UHPDLQV XQGLVWULEXWHG DV D UHVXOW RI WKH DIRUHPHQWLRQHG
  URXQGLQJVXFK&DVKRUVWRFNVKDOOEHWUHDWHGDV³8QFODLPHG3URSHUW\´XQGHUWKLV3ODQ




                                                                                                          
                                                                                               000140
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page138
                                                                               138ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 151 of 648 PageID 2838
  


  *     De Minimis'LVWULEXWLRQ

           ([FHSWDVWRDQ\$OORZHG&ODLPWKDWLV8QLPSDLUHGXQGHUWKLV3ODQQRQHRIWKH'HEWRU
  WKH 5HRUJDQL]HG 'HEWRU RU WKH 'LVWULEXWLRQ $JHQW VKDOO KDYH DQ\ REOLJDWLRQ WR PDNH DQ\ 3ODQ
  'LVWULEXWLRQVZLWKDYDOXHRIOHVVWKDQXQOHVVDZULWWHQUHTXHVWWKHUHIRULVUHFHLYHGE\WKH
  'LVWULEXWLRQ$JHQWIURPWKHUHOHYDQWUHFLSLHQWDWWKHDGGUHVVHVVHWIRUWKLQ$57,&/(9,-KHUHRI
  ZLWKLQGD\VDIWHUWKHODWHURIWKH L (IIHFWLYH'DWHDQG LL WKHGDWHVXFK&ODLPEHFRPHVDQ
  $OORZHG&ODLPDe minimisGLVWULEXWLRQVIRUZKLFKQRVXFKUHTXHVWLVWLPHO\UHFHLYHGVKDOOUHYHUW
  WR WKH &ODLPDQW 7UXVW  8SRQ VXFK UHYHUVLRQ WKH UHOHYDQW $OORZHG &ODLP DQG DQ\ &ODLP RQ
  DFFRXQWRIPLVVHGGLVWULEXWLRQV VKDOOEHDXWRPDWLFDOO\GHHPHGVDWLVILHGGLVFKDUJHGDQGIRUHYHU
  EDUUHGQRWZLWKVWDQGLQJDQ\IHGHUDORUVWDWHHVFKHDWODZVWRWKHFRQWUDU\

  +     'LVWULEXWLRQVRQ$FFRXQWRI$OORZHG&ODLPV

            ([FHSWDVRWKHUZLVHDJUHHGE\WKH+ROGHURIDSDUWLFXODU&ODLPRUDVSURYLGHGLQWKLV3ODQ
  DOO GLVWULEXWLRQV VKDOO EH PDGH SXUVXDQW WR WKH WHUPV RI WKLV 3ODQ DQG WKH &RQILUPDWLRQ 2UGHU
  ([FHSWDVRWKHUZLVHSURYLGHGLQWKLV3ODQGLVWULEXWLRQVWRDQ\+ROGHURIDQ$OORZHG&ODLPVKDOO
  WRWKHH[WHQWDSSOLFDEOHEHDOORFDWHGILUVWWRWKHSULQFLSDODPRXQWRIDQ\VXFK$OORZHG&ODLPDV
  GHWHUPLQHGIRU86IHGHUDOLQFRPHWD[SXUSRVHVDQGWKHQWRWKHH[WHQWWKHFRQVLGHUDWLRQH[FHHGV
  VXFKDPRXQWWRWKHUHPDLQGHURIVXFK&ODLPFRPSULVLQJDFFUXHGEXWXQSDLGLQWHUHVWLIDQ\ EXW
  VROHO\WRWKHH[WHQWWKDWLQWHUHVWLVDQDOORZDEOHSRUWLRQRIVXFK$OORZHG&ODLP 

  ,     *HQHUDO'LVWULEXWLRQ3URFHGXUHV

          7KH 'LVWULEXWLRQ $JHQW VKDOO PDNH DOO GLVWULEXWLRQV RI &DVK RU RWKHU SURSHUW\ UHTXLUHG
  XQGHUWKLV3ODQXQOHVVWKLV3ODQVSHFLILFDOO\SURYLGHVRWKHUZLVH$OO&DVKDQGRWKHUSURSHUW\KHOG
  E\ WKH 'HEWRU WKH 5HRUJDQL]HG 'HEWRU RU WKH &ODLPDQW 7UXVW DV DSSOLFDEOH IRU XOWLPDWH
  GLVWULEXWLRQXQGHUWKLV3ODQVKDOOQRWEHVXEMHFWWRDQ\FODLPE\DQ\3HUVRQ

  -     $GGUHVVIRU'HOLYHU\RI'LVWULEXWLRQV

          'LVWULEXWLRQVWR+ROGHUVRI$OORZHG&ODLPVWRWKHH[WHQWSURYLGHG IRUXQGHUWKLV3ODQ
  VKDOOEHPDGH  DWWKHDGGUHVVHVVHWIRUWKLQDQ\ZULWWHQQRWLFHVRIDGGUHVVFKDQJHGHOLYHUHGWR
  WKH'HEWRUDQGWKH'LVWULEXWLRQ$JHQW  DWWKHDGGUHVVVHWIRUWKRQDQ\3URRIVRI&ODLP)LOHGE\
  VXFK+ROGHUV WRWKHH[WHQWVXFK3URRIVRI&ODLPDUH)LOHGLQWKH&KDSWHU&DVH   RU  DW
  WKHDGGUHVVHVLQWKH'HEWRU¶VERRNVDQGUHFRUGV

          ,IWKHUHLVDQ\FRQIOLFWRUGLVFUHSDQF\EHWZHHQWKHDGGUHVVHVVHWIRUWKLQ  WKURXJK  LQ
  WKHIRUHJRLQJVHQWHQFHWKHQ L WKHDGGUHVVLQ6HFWLRQ  VKDOOFRQWURO LL LI  GRHVQRWDSSO\
  WKHDGGUHVVLQ  VKDOOFRQWURODQG LLL LI  GRHVQRWDSSO\WKHDGGUHVVLQ  VKDOOFRQWURO

  .     8QGHOLYHUDEOH'LVWULEXWLRQVDQG8QFODLPHG3URSHUW\

          ,I WKH GLVWULEXWLRQ WR WKH +ROGHU RI DQ\ $OORZHG &ODLP LV UHWXUQHG WR WKH 5HRUJDQL]HG
  'HEWRURUWKH&ODLPDQW7UXVWDVXQGHOLYHUDEOHQRIXUWKHUGLVWULEXWLRQVKDOOEHPDGHWRVXFK+ROGHU
  DQG'LVWULEXWLRQ$JHQWVKDOOQRWKDYHDQ\REOLJDWLRQWRPDNHDQ\IXUWKHUGLVWULEXWLRQWRWKH+ROGHU
  XQOHVVDQGXQWLOWKH'LVWULEXWLRQ$JHQWLVQRWLILHGLQZULWLQJRIVXFK+ROGHU¶VWKHQFXUUHQWDGGUHVV




                                                                                                          
                                                                                              000141
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page139
                                                                               139ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 152 of 648 PageID 2839
  


          $Q\ (QWLW\ WKDW IDLOV WR FODLP DQ\ &DVK ZLWKLQ VL[ PRQWKV IURPWKH GDWH XSRQ ZKLFK D
  GLVWULEXWLRQLVILUVWPDGHWRVXFK(QWLW\VKDOOIRUIHLWDOOULJKWVWRDQ\GLVWULEXWLRQXQGHUWKLV3ODQ
  DQG VXFK &DVK VKDOO WKHUHDIWHU EH GHHPHG DQ &ODLPDQW 7UXVW $VVHW LQ DOO UHVSHFWV DQG IRU DOO
  SXUSRVHV(QWLWLHVWKDWIDLOWRFODLP&DVKVKDOOIRUIHLWWKHLUULJKWVWKHUHWRDQGVKDOOKDYHQRFODLP
  ZKDWVRHYHUDJDLQVWWKH'HEWRU¶V(VWDWHWKH5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVWRUDJDLQVW
  DQ\+ROGHURIDQ$OORZHG&ODLPWRZKRPGLVWULEXWLRQVDUHPDGHE\WKH'LVWULEXWLRQ$JHQW

  /     :LWKKROGLQJ7D[HV

          ,QFRQQHFWLRQZLWKWKLV3ODQWRWKHH[WHQWDSSOLFDEOHWKH'LVWULEXWLRQ$JHQWVKDOOFRPSO\
  ZLWKDOOWD[ZLWKKROGLQJDQGUHSRUWLQJUHTXLUHPHQWVLPSRVHGRQWKHPE\DQ\*RYHUQPHQWDO8QLW
  DQGDOOGLVWULEXWLRQVPDGHSXUVXDQWWRWKLV3ODQVKDOOEHVXEMHFWWRVXFKZLWKKROGLQJDQGUHSRUWLQJ
  UHTXLUHPHQWV7KH'LVWULEXWLRQ$JHQWVKDOOEHHQWLWOHGWRGHGXFWDQ\86IHGHUDOVWDWHRUORFDO
  ZLWKKROGLQJWD[HVIURPDQ\&DVKSD\PHQWVPDGHZLWKUHVSHFWWR$OORZHG&ODLPVDVDSSURSULDWH
  $VDFRQGLWLRQWRUHFHLYLQJDQ\GLVWULEXWLRQXQGHUWKLV3ODQWKH'LVWULEXWLRQ$JHQWPD\UHTXLUH
  WKDWWKH+ROGHURIDQ$OORZHG&ODLPHQWLWOHGWRUHFHLYHDGLVWULEXWLRQSXUVXDQWWRWKLV3ODQSURYLGH
  VXFK+ROGHU¶VWD[SD\HULGHQWLILFDWLRQQXPEHUDQGVXFKRWKHULQIRUPDWLRQDQGFHUWLILFDWLRQDVPD\
  EH GHHPHG QHFHVVDU\ IRU WKH 'LVWULEXWLRQ $JHQW WR FRPSO\ ZLWK DSSOLFDEOH WD[ UHSRUWLQJ DQG
  ZLWKKROGLQJODZV,ID+ROGHUIDLOVWRFRPSO\ZLWKVXFKDUHTXHVWZLWKLQRQH\HDUVXFKGLVWULEXWLRQ
  VKDOOEHGHHPHGDQXQFODLPHGGLVWULEXWLRQ$Q\DPRXQWVZLWKKHOGSXUVXDQWKHUHWRVKDOOEHGHHPHG
  WRKDYHEHHQGLVWULEXWHGWRDQGUHFHLYHGE\WKHDSSOLFDEOHUHFLSLHQWIRUDOOSXUSRVHVRIWKLV3ODQ

  0     6HWRIIV

          7KH'LVWULEXWLRQ$JHQWPD\WRWKHH[WHQWSHUPLWWHGXQGHUDSSOLFDEOHODZVHWRIIDJDLQVW
  DQ\ $OORZHG &ODLP DQG DQ\ GLVWULEXWLRQVWREH PDGHSXUVXDQWWRWKLV3ODQRQ DFFRXQWRIVXFK
  $OORZHG &ODLP WKH FODLPV ULJKWV DQG FDXVHV RI DFWLRQ RI DQ\ QDWXUH WKDW WKH 'HEWRU WKH
  5HRUJDQL]HG'HEWRURUWKH'LVWULEXWLRQ$JHQWPD\KROGDJDLQVWWKH+ROGHURIVXFK$OORZHG&ODLP
  WKDWDUHQRWRWKHUZLVHZDLYHGUHOHDVHGRUFRPSURPLVHGLQDFFRUGDQFHZLWKWKLV3ODQprovided,
  howeverWKDWQHLWKHUVXFKDVHWRIIQRUWKHDOORZDQFHRIDQ\&ODLPKHUHXQGHUVKDOOFRQVWLWXWHD
  ZDLYHU RU UHOHDVHE\WKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHRIDQ\ VXFK
  FODLPVULJKWVDQGFDXVHVRIDFWLRQWKDWWKH'HEWRUWKH5HRUJDQL]HG'HEWRURU&ODLPDQW7UXVWHH
  SRVVHVVHVDJDLQVWVXFK+ROGHU$Q\+ROGHURIDQ$OORZHG&ODLPVXEMHFWWRVXFKVHWRIIUHVHUYHV
  WKHULJKWWRFKDOOHQJHDQ\VXFKVHWRIILQWKH%DQNUXSWF\&RXUWRUDQ\RWKHUFRXUWZLWKMXULVGLFWLRQ
  ZLWKUHVSHFWWRVXFKFKDOOHQJH

  1     6XUUHQGHURI&DQFHOOHG,QVWUXPHQWVRU6HFXULWLHV

         $VDFRQGLWLRQSUHFHGHQWWRUHFHLYLQJDQ\GLVWULEXWLRQSXUVXDQWWRWKLV3ODQRQDFFRXQWRI
  DQ$OORZHG&ODLPHYLGHQFHGE\QHJRWLDEOHLQVWUXPHQWVVHFXULWLHVRUQRWHVFDQFHOHGSXUVXDQWWR
  $57,&/( ,9 RI WKLV 3ODQ WKH +ROGHU RI VXFK &ODLP ZLOO WHQGHU WKH DSSOLFDEOH QHJRWLDEOH
  LQVWUXPHQWV VHFXULWLHV RU QRWHV HYLGHQFLQJ VXFK &ODLP RU D VZRUQ DIILGDYLW LGHQWLI\LQJ WKH
  QHJRWLDEOHLQVWUXPHQWVVHFXULWLHVRUQRWHVIRUPHUO\KHOGE\VXFK+ROGHUDQGFHUWLI\LQJWKDWWKH\
  KDYHEHHQORVW WRWKH'LVWULEXWLRQ$JHQWXQOHVVZDLYHGLQZULWLQJE\WKH'LVWULEXWLRQ$JHQW




                                                                                                         
                                                                                             000142
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page140
                                                                               140ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 153 of 648 PageID 2840
  


  2     /RVW6WROHQ0XWLODWHGRU'HVWUR\HG6HFXULWLHV

           ,QDGGLWLRQWRDQ\UHTXLUHPHQWVXQGHUDQ\DSSOLFDEOHDJUHHPHQWDQGDSSOLFDEOHODZDQ\
  +ROGHURID&ODLPRU(TXLW\,QWHUHVWHYLGHQFHGE\DVHFXULW\RUQRWHWKDWKDVEHHQORVWVWROHQ
  PXWLODWHGRUGHVWUR\HGZLOOLQOLHXRIVXUUHQGHULQJVXFKVHFXULW\RUQRWHWRWKHH[WHQWUHTXLUHGE\
  WKLV3ODQGHOLYHUWRWKH'LVWULEXWLRQ$JHQW L HYLGHQFHUHDVRQDEO\VDWLVIDFWRU\WRWKH'LVWULEXWLRQ
  $JHQWRIVXFKORVVWKHIWPXWLODWLRQRUGHVWUXFWLRQDQG LL VXFKVHFXULW\RULQGHPQLW\DVPD\EH
  UHTXLUHGE\WKH'LVWULEXWLRQ$JHQWWRKROGVXFKSDUW\KDUPOHVVIURPDQ\GDPDJHVOLDELOLWLHVRU
  FRVWV LQFXUUHG LQ WUHDWLQJ VXFK LQGLYLGXDO DV D +ROGHU RI DQ $OORZHG &ODLP RU (TXLW\ ,QWHUHVW
  8SRQFRPSOLDQFHZLWK$57,&/(9,2RIWKLV3ODQDVGHWHUPLQHGE\WKH'LVWULEXWLRQ$JHQWE\D
  +ROGHURID&ODLPHYLGHQFHGE\DVHFXULW\RUQRWHVXFK+ROGHUZLOOIRUDOOSXUSRVHVXQGHUWKLV
  3ODQEHGHHPHGWRKDYHVXUUHQGHUHGVXFKVHFXULW\RUQRWHWRWKH'LVWULEXWLRQ$JHQW

                                     $57,&/(9,,
                          352&('85(6)255(62/9,1*&217,1*(17
                            81/,48,'$7('$1'',6387('&/$,06

  $     )LOLQJRI3URRIVRI&ODLP

         8QOHVVVXFK&ODLPDSSHDUHGLQWKH6FKHGXOHVDQGLVQRWOLVWHGDVGLVSXWHGFRQWLQJHQWRU
  XQOLTXLGDWHG RU VXFK &ODLP KDV RWKHUZLVH EHHQ $OORZHG RU SDLG HDFK +ROGHU RI D &ODLP ZDV
  UHTXLUHGWRILOHD3URRIRI&ODLPRQRUSULRUWRWKH%DU'DWH

  %     'LVSXWHG&ODLPV

           )ROORZLQJWKH(IIHFWLYH'DWHHDFKRIWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDV
  DSSOLFDEOHPD\)LOHZLWKWKH%DQNUXSWF\&RXUWDQREMHFWLRQWRWKHDOORZDQFHRIDQ\'LVSXWHG
  &ODLP RU 'LVSXWHG (TXLW\ ,QWHUHVW UHTXHVW WKH %DQNUXSWF\ &RXUW VXERUGLQDWH DQ\ &ODLPV WR
  6XERUGLQDWHG&ODLPVRUDQ\RWKHUDSSURSULDWHPRWLRQRUDGYHUVDU\SURFHHGLQJZLWKUHVSHFWWRWKH
  IRUHJRLQJE\WKH&ODLPV2EMHFWLRQ'HDGOLQHRUDWWKHGLVFUHWLRQRIWKH5HRUJDQL]HG'HEWRURU
  &ODLPDQW7UXVWHHDVDSSOLFDEOHFRPSURPLVHGVHWWOHGZLWKGUHZRUUHVROYHGZLWKRXWIXUWKHURUGHU
  RI WKH %DQNUXSWF\ &RXUW DQG LL  XQOHVV RWKHUZLVH SURYLGHG LQ WKH &RQILUPDWLRQ 2UGHU WKH
  5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOHDUHDXWKRUL]HGWRVHWWOHRUZLWKGUDZDQ\
  REMHFWLRQV WR DQ\ 'LVSXWHG &ODLP RU 'LVSXWHG (TXLW\ ,QWHUHVWV IROORZLQJ WKH (IIHFWLYH 'DWH
  ZLWKRXWIXUWKHUQRWLFHWRFUHGLWRUV RWKHUWKDQWKH(QWLW\KROGLQJVXFK'LVSXWHG&ODLPRU'LVSXWHG
  (TXLW\,QWHUHVW RUDXWKRUL]DWLRQRIWKH%DQNUXSWF\&RXUWLQZKLFKHYHQWVXFK&ODLPRU(TXLW\
  ,QWHUHVWVKDOOEHGHHPHGWREHDQ$OORZHG&ODLPRU(TXLW\,QWHUHVWLQWKHDPRXQWFRPSURPLVHG
  IRUSXUSRVHVRIWKLV3ODQ

  &     3URFHGXUHV5HJDUGLQJ'LVSXWHG&ODLPVRU'LVSXWHG(TXLW\,QWHUHVWV

          1R SD\PHQW RU RWKHU GLVWULEXWLRQ RU WUHDWPHQW VKDOO EH PDGH RQ DFFRXQW RI D 'LVSXWHG
  &ODLPRU'LVSXWHG(TXLW\,QWHUHVWXQOHVVDQGXQWLOVXFK'LVSXWHG&ODLPRU'LVSXWHG(TXLW\,QWHUHVW
  EHFRPHVDQ$OORZHG&ODLPRU(TXLW\,QWHUHVWVDQGWKHDPRXQWRIVXFK$OORZHG&ODLPRU(TXLW\
  ,QWHUHVWDVDSSOLFDEOHLVGHWHUPLQHGE\RUGHURIWKH%DQNUXSWF\&RXUWRUE\VWLSXODWLRQEHWZHHQ
  WKH5HRUJDQL]HG'HEWRURU&ODLPDQW7UXVWDVDSSOLFDEOHDQGWKH+ROGHURIWKH&ODLPRU(TXLW\
  ,QWHUHVW



                                                                                                          
                                                                                              000143
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page141
                                                                               141ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 154 of 648 PageID 2841
  


  '     $OORZDQFHRI&ODLPVDQG(TXLW\,QWHUHVWV

          )ROORZLQJWKHGDWHRQZKLFKD'LVSXWHG&ODLPRU'LVSXWHG(TXLW\,QWHUHVWEHFRPHVDQ
  $OORZHG&ODLPRU(TXLW\,QWHUHVWDIWHUWKH'LVWULEXWLRQ'DWHWKH'LVWULEXWLRQ$JHQWVKDOOPDNHD
  GLVWULEXWLRQWRWKH+ROGHURIVXFK$OORZHG&ODLPRU(TXLW\,QWHUHVWLQDFFRUGDQFHZLWKWKH3ODQ

               Allowance of Claims

          $IWHUWKH(IIHFWLYH'DWHDQGVXEMHFWWRWKHRWKHUSURYLVLRQVRIWKLV3ODQWKH5HRUJDQL]HG
  'HEWRU RU WKH &ODLPDQW 7UXVW DV DSSOLFDEOH ZLOO KDYH DQG ZLOO UHWDLQ DQ\ DQG DOO ULJKWV DQG
  GHIHQVHVXQGHUEDQNUXSWF\RUQRQEDQNUXSWF\ODZWKDWWKH'HEWRUKDGZLWKUHVSHFWWRDQ\&ODLP
  ([FHSWDVH[SUHVVO\SURYLGHGLQWKLV3ODQRULQDQ\RUGHUHQWHUHGLQWKH&KDSWHU&DVHSULRUWR
  WKH (IIHFWLYH 'DWH LQFOXGLQJ ZLWKRXWOLPLWDWLRQWKH&RQILUPDWLRQ 2UGHU  QR &ODLP RU (TXLW\
  ,QWHUHVWZLOOEHFRPHDQ$OORZHG&ODLPRU(TXLW\,QWHUHVWXQOHVVDQGXQWLOVXFK&ODLPRU(TXLW\
  ,QWHUHVWLVGHHPHG$OORZHGXQGHUWKLV3ODQRUWKH%DQNUXSWF\&RGHRUWKH%DQNUXSWF\&RXUWKDV
  HQWHUHGDQRUGHULQFOXGLQJZLWKRXWOLPLWDWLRQWKH&RQILUPDWLRQ2UGHULQWKH&KDSWHU&DVH
  DOORZLQJVXFK&ODLPRU(TXLW\,QWHUHVW

               Estimation

           6XEMHFWWRWKHRWKHUSURYLVLRQVRIWKLV3ODQWKH'HEWRUSULRUWRWKH(IIHFWLYH'DWHDQGWKH
  5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDVDSSOLFDEOHDIWHUWKH(IIHFWLYH'DWHPD\DWDQ\
  WLPH UHTXHVW WKDW WKH %DQNUXSWF\ &RXUW HVWLPDWH D  DQ\ 'LVSXWHG &ODLP RU 'LVSXWHG (TXLW\
  ,QWHUHVW SXUVXDQW WR DSSOLFDEOH ODZ DQG LQ DFFRUGDQFH ZLWK WKLV 3ODQ DQG E  DQ\ FRQWLQJHQW RU
  XQOLTXLGDWHG&ODLPSXUVXDQWWRDSSOLFDEOHODZLQFOXGLQJZLWKRXWOLPLWDWLRQVHFWLRQ F RIWKH
  %DQNUXSWF\&RGHDQGWKH%DQNUXSWF\&RXUWZLOOUHWDLQMXULVGLFWLRQXQGHU86&DQG
  WRHVWLPDWHDQ\'LVSXWHG&ODLPRU'LVSXWHG(TXLW\,QWHUHVWFRQWLQJHQW&ODLPRUXQOLTXLGDWHG
  &ODLPLQFOXGLQJGXULQJWKHOLWLJDWLRQFRQFHUQLQJDQ\REMHFWLRQWRDQ\&ODLPRU(TXLW\,QWHUHVWRU
  GXULQJ WKH SHQGHQF\ RI DQ\ DSSHDO UHODWLQJ WR DQ\ VXFK REMHFWLRQ  $OO RI WKH DIRUHPHQWLRQHG
  REMHFWLRQHVWLPDWLRQDQGUHVROXWLRQSURFHGXUHVDUHFXPXODWLYHDQGQRWH[FOXVLYHRIRQHDQRWKHU
  &ODLPVRU(TXLW\,QWHUHVWVPD\EHHVWLPDWHGDQGVXEVHTXHQWO\FRPSURPLVHGVHWWOHGZLWKGUDZQ
  RUUHVROYHGE\DQ\PHFKDQLVPDSSURYHGE\WKH%DQNUXSWF\&RXUW7KHULJKWVDQGREMHFWLRQVRI
  DOOSDUWLHVDUHUHVHUYHGLQFRQQHFWLRQZLWKDQ\VXFKHVWLPDWLRQSURFHHGLQJ

               Disallowance of Claims

          $Q\&ODLPVRU(TXLW\,QWHUHVWVKHOGE\(QWLWLHVIURPZKLFKSURSHUW\LVUHFRYHUDEOHXQGHU
  VHFWLRQV    RU  RI WKH %DQNUXSWF\ &RGH RU WKDW DUH D WUDQVIHUHH RI D WUDQVIHU
  DYRLGDEOH XQGHU VHFWLRQV  I   K       RU  D  RI WKH %DQNUXSWF\
  &RGHVKDOOEHGHHPHGGLVDOORZHGSXUVXDQWWRVHFWLRQ G RIWKH%DQNUXSWF\&RGHDQGKROGHUV
  RIVXFK&ODLPVRU,QWHUHVWVPD\QRWUHFHLYHDQ\GLVWULEXWLRQVRQDFFRXQWRIVXFK&ODLPVRU,QWHUHVWV
  XQWLOVXFKWLPHDVVXFK&DXVHVRI$FWLRQDJDLQVWWKDW(QWLW\KDYHEHHQVHWWOHGRUD%DQNUXSWF\
  &RXUW2UGHUZLWKUHVSHFWWKHUHWRKDVEHHQHQWHUHGDQGDOOVXPVGXHLIDQ\WRWKH5HRUJDQL]HG
  'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOHE\WKDW(QWLW\KDYHEHHQWXUQHGRYHURUSDLGWRWKH
  5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWDVDSSOLFDEOH

      (;&(37$627+(5:,6(3529,'('+(5(,125$6$*5(('72%<7+(
  '(%725 5(25*$1,=(' '(%725 25 &/$,0$17 75867(( $6 $33/,&$%/(


                                                                                                           
                                                                                               000144
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page142
                                                                               142ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 155 of 648 PageID 2842
  


  $1< $1' $// 3522)6 2) &/$,0 ),/(' $)7(5 7+( %$5 '$7( 6+$// %(
  '((0(' ',6$//2:(' $1' (;381*(' $6 2) 7+( ())(&7,9( '$7(
  :,7+287 $1< )857+(5 127,&(7225 $&7,21 25'(5 25$33529$/ 2)
  7+( %$1.5837&< &2857 $1' +2/'(56 2) 68&+ &/$,06 0$< 127
  5(&(,9($1<',675,%87,21621$&&28172)68&+&/$,0681/(6668&+
  /$7(3522)2)&/$,0+$6%((1'((0('7,0(/<),/('%<$),1$/25'(5

                                         $57,&/(9,,,
                                    ())(&7,9(1(662)7+,63/$1

  $     &RQGLWLRQV3UHFHGHQWWRWKH(IIHFWLYH'DWH

         7KH(IIHFWLYH'DWHRIWKLV3ODQZLOOEHFRQGLWLRQHGXSRQWKHVDWLVIDFWLRQRUZDLYHUE\WKH
  'HEWRU DQGWRWKHH[WHQWVXFKFRQGLWLRQUHTXLUHVWKHFRQVHQWRIWKH&RPPLWWHHWKHFRQVHQWRIWKH
  &RPPLWWHH ZLWK VXFK FRQVHQW QRW WR EH XQUHDVRQDEO\ ZLWKKHOG  SXUVXDQW WR WKH SURYLVLRQV RI
  $57,&/(9,,,%RIWKLV3ODQRIWKHIROORZLQJ

          x 7KLV3ODQDQGWKH3ODQ'RFXPHQWVLQFOXGLQJWKH&ODLPDQW7UXVW$JUHHPHQWDQGWKH
             5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS $JUHHPHQW DQG DOO VFKHGXOHV GRFXPHQWV
             VXSSOHPHQWV DQG H[KLELWV WR WKLV 3ODQ VKDOO KDYH EHHQ )LOHG LQ IRUP DQG VXEVWDQFH
             UHDVRQDEO\DFFHSWDEOHWRWKH'HEWRUDQGWKH&RPPLWWHH

          x 7KH &RQILUPDWLRQ 2UGHU VKDOO KDYH EHFRPH D )LQDO 2UGHU DQG VKDOO EH LQ IRUP DQG
             VXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH'HEWRUDQGWKH&RPPLWWHH7KH&RQILUPDWLRQ
             2UGHUVKDOOSURYLGHWKDWDPRQJRWKHUWKLQJV L WKH'HEWRUWKH5HRUJDQL]HG'HEWRU
             WKH &ODLPDQW 7UXVWHH RU WKH /LWLJDWLRQ 7UXVWHH DUH DXWKRUL]HG WR WDNH DOO DFWLRQV
             QHFHVVDU\RUDSSURSULDWHWR HIIHFWXDWH DQG FRQVXPPDWH WKLV3ODQLQFOXGLQJZLWKRXW
             OLPLWDWLRQ D  HQWHULQJ LQWR LPSOHPHQWLQJ HIIHFWXDWLQJ DQG FRQVXPPDWLQJ WKH
             FRQWUDFWV LQVWUXPHQWV UHOHDVHV DQG RWKHU DJUHHPHQWV RU GRFXPHQWV FUHDWHG LQ
             FRQQHFWLRQZLWKRUGHVFULEHGLQWKLV3ODQ E DVVXPLQJWKH([HFXWRU\&RQWUDFWVDQG
             8QH[SLUHG/HDVHVVHWIRUWKLQ WKH3ODQ 6XSSOHPHQW F  PDNLQJ DOOGLVWULEXWLRQV DQG
             LVVXDQFHVDVUHTXLUHGXQGHUWKLV3ODQDQG G HQWHULQJLQWRDQ\WUDQVDFWLRQVDVVHWIRUWK
             LQWKH3ODQ'RFXPHQWV LL WKHSURYLVLRQVRIWKH&RQILUPDWLRQ2UGHUDQGWKLV3ODQDUH
             QRQVHYHUDEOH DQG PXWXDOO\ GHSHQGHQW LLL  WKH LPSOHPHQWDWLRQ RI WKLV 3ODQ LQ
             DFFRUGDQFHZLWKLWVWHUPVLVDXWKRUL]HG LY SXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\
             &RGHWKHGHOLYHU\RIDQ\GHHGRURWKHULQVWUXPHQWRUWUDQVIHURUGHULQIXUWKHUDQFHRI
             RU LQ FRQQHFWLRQ ZLWK WKLV 3ODQ LQFOXGLQJ DQ\ GHHGV ELOOV RI VDOH RU DVVLJQPHQWV
             H[HFXWHGLQFRQQHFWLRQZLWKDQ\GLVSRVLWLRQRUWUDQVIHURI$VVHWVFRQWHPSODWHGXQGHU
             WKLV3ODQVKDOOQRWEHVXEMHFWWRDQ\6WDPSRU6LPLODU7D[DQG Y WKHYHVWLQJRIWKH
             &ODLPDQW7UXVW$VVHWVLQWKH&ODLPDQW7UXVWDQGWKH5HRUJDQL]HG'HEWRU$VVHWVLQWKH
             5HRUJDQL]HG'HEWRULQHDFKFDVHDVRIWKH(IIHFWLYH'DWHIUHHDQGFOHDURIOLHQVDQG
             FODLPVWRWKHIXOOHVWH[WHQWSHUPLVVLEOHXQGHUDSSOLFDEOHODZSXUVXDQWWRVHFWLRQ F 
             RIWKH%DQNUXSWF\&RGHH[FHSWZLWKUHVSHFWWRVXFK/LHQV&ODLPVFKDUJHVDQGRWKHU
             HQFXPEUDQFHVWKDWDUHVSHFLILFDOO\SUHVHUYHGXQGHUWKLV3ODQXSRQWKH(IIHFWLYH'DWH

          x $OO GRFXPHQWV DQG DJUHHPHQWV QHFHVVDU\ WR LPSOHPHQW WKLV 3ODQ LQFOXGLQJ ZLWKRXW
             OLPLWDWLRQ WKH 5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS $JUHHPHQW WKH &ODLPDQW 7UXVW



                                                                                                        
                                                                                            000145
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page143
                                                                               143ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 156 of 648 PageID 2843
  


              $JUHHPHQW DQG WKH 1HZ *3 //& 'RFXPHQWV LQ HDFK FDVH LQ IRUP DQG VXEVWDQFH
              UHDVRQDEO\DFFHSWDEOHWRWKH'HEWRUDQGWKH&RPPLWWHHVKDOOKDYH D EHHQWHQGHUHG
              IRUGHOLYHU\DQG E EHHQHIIHFWHGE\H[HFXWHGE\RURWKHUZLVHGHHPHGELQGLQJXSRQ
              DOO(QWLWLHVSDUW\WKHUHWRDQGVKDOOEHLQIXOOIRUFHDQGHIIHFW$OOFRQGLWLRQVSUHFHGHQW
              WRVXFKGRFXPHQWVDQGDJUHHPHQWVVKDOOKDYHEHHQVDWLVILHGRUZDLYHGSXUVXDQWWRWKH
              WHUPVRIVXFKGRFXPHQWVRUDJUHHPHQWV

          x $OO DXWKRUL]DWLRQV FRQVHQWV DFWLRQV GRFXPHQWV DSSURYDOV LQFOXGLQJ DQ\
             JRYHUQPHQWDODSSURYDOV FHUWLILFDWHVDQGDJUHHPHQWVQHFHVVDU\WRLPSOHPHQWWKLV3ODQ
             LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH 5HRUJDQL]HG /LPLWHG 3DUWQHUVKLS $JUHHPHQW WKH
             &ODLPDQW 7UXVW $JUHHPHQW DQG WKH 1HZ *3 //& 'RFXPHQWV VKDOO KDYH EHHQ
             REWDLQHGHIIHFWHGRUH[HFXWHGDQGGHOLYHUHGWRWKHUHTXLUHGSDUWLHVDQGWRWKHH[WHQW
             UHTXLUHGILOHGZLWKWKHDSSOLFDEOHJRYHUQPHQWDOXQLWVLQDFFRUGDQFHZLWKDSSOLFDEOH
             ODZVDQGDQ\DSSOLFDEOHZDLWLQJSHULRGVVKDOOKDYHH[SLUHGZLWKRXWDQ\DFWLRQEHLQJ
             WDNHQ RU WKUHDWHQHG E\ DQ\ FRPSHWHQW DXWKRULW\ WKDW ZRXOG UHVWUDLQ RU SUHYHQW
             HIIHFWLYHQHVVRUFRQVXPPDWLRQRIWKH5HVWUXFWXULQJ

          x 7KH'HEWRUVKDOOKDYHREWDLQHGDSSOLFDEOHGLUHFWRUV¶DQGRIILFHUV¶LQVXUDQFHFRYHUDJH
             WKDWLVDFFHSWDEOHWRHDFKRIWKH'HEWRUWKH&RPPLWWHHWKH&ODLPDQW7UXVW2YHUVLJKW
             &RPPLWWHHWKH&ODLPDQW7UXVWHHDQGWKH/LWLJDWLRQ7UXVWHH

          x 7KH 3URIHVVLRQDO )HH 5HVHUYH VKDOO EH IXQGHG SXUVXDQW WR WKLV 3ODQ LQ DQ DPRXQW
             GHWHUPLQHGE\WKH'HEWRULQJRRGIDLWK

  %     :DLYHURI&RQGLWLRQV

           7KHFRQGLWLRQVWRHIIHFWLYHQHVVRIWKLV3ODQVHWIRUWKLQWKLV$57,&/(9,,, RWKHUWKDQWKDW
  WKH&RQILUPDWLRQ2UGHUVKDOOKDYHEHHQHQWHUHG PD\EHZDLYHGLQZKROHRULQSDUWE\WKH'HEWRU
   DQG WR WKH H[WHQW VXFK FRQGLWLRQ UHTXLUHV WKH FRQVHQW RI WKH &RPPLWWHH WKH FRQVHQW RI WKH
  &RPPLWWHH ZLWKRXWQRWLFHOHDYHRURUGHURIWKH%DQNUXSWF\&RXUWRUDQ\IRUPDODFWLRQRWKHU
  WKDQSURFHHGLQJWRFRQILUPRUHIIHFWXDWHWKLV3ODQ7KHIDLOXUHWRVDWLVI\RUZDLYHDFRQGLWLRQWR
  WKH(IIHFWLYH'DWHPD\EHDVVHUWHGE\WKH'HEWRUUHJDUGOHVVRIWKHFLUFXPVWDQFHVJLYLQJULVHWRWKH
  IDLOXUHRIVXFKFRQGLWLRQWREHVDWLVILHG7KHIDLOXUHRIWKH'HEWRUWRH[HUFLVHDQ\RIWKHIRUHJRLQJ
  ULJKWVZLOOQRWEHGHHPHGDZDLYHURIDQ\RWKHUULJKWVDQGHDFKULJKWZLOOEHGHHPHGDQRQJRLQJ
  ULJKWWKDWPD\EH DVVHUWHGDWDQ\WLPHE\WKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW
  7UXVWDVDSSOLFDEOH

  &     'LVVROXWLRQRIWKH&RPPLWWHH

          2QWKH(IIHFWLYH'DWHWKH&RPPLWWHHZLOOGLVVROYHDQGWKHPHPEHUVRIWKH&RPPLWWHH
  DQG WKH &RPPLWWHH¶V 3URIHVVLRQDOV ZLOO FHDVH WR KDYH DQ\ UROH DULVLQJ IURP RU UHODWLQJ WR WKH
  &KDSWHU  &DVH H[FHSW LQ FRQQHFWLRQ ZLWK ILQDO IHH DSSOLFDWLRQV RI 3URIHVVLRQDOV IRU VHUYLFHV
  UHQGHUHG SULRU WR WKH (IIHFWLYH 'DWH LQFOXGLQJ WKH ULJKW WR REMHFW WKHUHWR   7KH 3URIHVVLRQDOV
  UHWDLQHGE\WKH&RPPLWWHHDQGWKHPHPEHUVWKHUHRIZLOOQRWEHHQWLWOHGWRDVVHUWDQ\IHHFODLPV
  IRUDQ\VHUYLFHVUHQGHUHGWRWKH&RPPLWWHHRUH[SHQVHVLQFXUUHGLQWKHVHUYLFHRIWKH&RPPLWWHH
  DIWHUWKH(IIHFWLYH'DWHH[FHSWIRUUHDVRQDEOHIHHVIRUVHUYLFHVUHQGHUHGDQGDFWXDODQGQHFHVVDU\
  FRVWVLQFXUUHGLQFRQQHFWLRQZLWKDQ\DSSOLFDWLRQVIRUDOORZDQFHRI3URIHVVLRQDO)HHVSHQGLQJRQ



                                                                                                          
                                                                                              000146
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page144
                                                                               144ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 157 of 648 PageID 2844
  


  WKH(IIHFWLYH'DWHRUILOHGDQGVHUYHGDIWHUWKH(IIHFWLYH'DWHSXUVXDQWWRWKH3ODQ1RWKLQJLQWKH
  3ODQVKDOOSURKLELWRUOLPLWWKHDELOLW\RIWKH'HEWRU¶VRU&RPPLWWHH¶V3URIHVVLRQDOVWRUHSUHVHQW
  HLWKHURIWKH7UXVWHHVRUWREHFRPSHQVDWHGRUUHLPEXUVHGSHUWKH3ODQDQGWKH&ODLPDQW7UXVW
  $JUHHPHQWLQFRQQHFWLRQZLWKVXFKUHSUHVHQWDWLRQ

                                    $57,&/(,;
                   (;&8/3$7,21,1-81&7,21$1'5(/$7('3529,6,216

  $     *HQHUDO

          1RWZLWKVWDQGLQJ DQ\WKLQJ FRQWDLQHG LQ WKH 3ODQ WR WKH FRQWUDU\ WKH DOORZDQFH
  FODVVLILFDWLRQ DQG WUHDWPHQW RI DOO $OORZHG &ODLPV DQG (TXLW\ ,QWHUHVWV DQG WKHLU UHVSHFWLYH
  GLVWULEXWLRQVDQGWUHDWPHQWVXQGHUWKH3ODQVKDOOWDNHLQWRDFFRXQWWKHUHODWLYHSULRULW\DQGULJKWV
  RIWKH&ODLPVDQGWKH(TXLW\,QWHUHVWVLQHDFK&ODVVLQFRQQHFWLRQZLWKDQ\FRQWUDFWXDOOHJDODQG
  HTXLWDEOHVXERUGLQDWLRQULJKWVUHODWLQJWKHUHWRZKHWKHUDULVLQJXQGHUJHQHUDOSULQFLSOHVRIHTXLWDEOH
  VXERUGLQDWLRQVHFWLRQRIWKH%DQNUXSWF\&RGHRURWKHUZLVH

  %     'LVFKDUJHRI&ODLPV

          7RWKHIXOOHVWH[WHQWSURYLGHGXQGHUVHFWLRQ G  $ DQGRWKHUDSSOLFDEOHSURYLVLRQV
  RIWKH%DQNUXSWF\&RGHH[FHSWDVRWKHUZLVHH[SUHVVO\SURYLGHGE\WKLV3ODQRUWKH&RQILUPDWLRQ
  2UGHU DOO FRQVLGHUDWLRQ GLVWULEXWHG XQGHU WKLV 3ODQ ZLOO EH LQ H[FKDQJH IRU DQG LQ FRPSOHWH
  VDWLVIDFWLRQVHWWOHPHQWGLVFKDUJHDQGUHOHDVHRIDOO&ODLPVDQG(TXLW\,QWHUHVWVRIDQ\NLQGRU
  QDWXUHZKDWVRHYHUDJDLQVWWKH'HEWRURUDQ\RILWV$VVHWVRUSURSHUWLHVDQGUHJDUGOHVVRIZKHWKHU
  DQ\SURSHUW\ZLOOKDYHEHHQGLVWULEXWHGRUUHWDLQHGSXUVXDQWWRWKLV3ODQRQDFFRXQWRIVXFK&ODLPV
  RU (TXLW\ ,QWHUHVWV  ([FHSW DV RWKHUZLVH H[SUHVVO\ SURYLGHG E\ WKLV 3ODQ RU WKH &RQILUPDWLRQ
  2UGHUXSRQWKH(IIHFWLYH'DWHWKH'HEWRUDQGLWV(VWDWHZLOOEHGHHPHGGLVFKDUJHGDQGUHOHDVHG
  XQGHU DQG WR WKH IXOOHVW H[WHQW SURYLGHG XQGHU VHFWLRQ  G  $  DQG RWKHU DSSOLFDEOH
  SURYLVLRQVRIWKH%DQNUXSWF\&RGHIURPDQ\DQGDOO&ODLPVDQG(TXLW\,QWHUHVWVRIDQ\NLQGRU
  QDWXUH ZKDWVRHYHU LQFOXGLQJ EXW QRW OLPLWHG WR GHPDQGV DQG OLDELOLWLHV WKDW DURVH EHIRUH WKH
  &RQILUPDWLRQ'DWHDQGDOOGHEWVRIWKHNLQGVSHFLILHGLQVHFWLRQ J  K RU L RIWKH
  %DQNUXSWF\&RGH

  &     ([FXOSDWLRQ

          6XEMHFWLQDOOUHVSHFWVWR$57,&/(;,,'RIWKLV3ODQWRWKHPD[LPXPH[WHQWSHUPLWWHG
  E\DSSOLFDEOHODZQR([FXOSDWHG3DUW\ZLOOKDYHRULQFXUDQGHDFK([FXOSDWHG3DUW\LVKHUHE\
  H[FXOSDWHG IURP DQ\ FODLP REOLJDWLRQ VXLW MXGJPHQW GDPDJH GHPDQG GHEW ULJKW &DXVH RI
  $FWLRQUHPHG\ORVVDQGOLDELOLW\IRUFRQGXFWRFFXUULQJRQRUDIWHUWKH3HWLWLRQ'DWHLQFRQQHFWLRQ
  ZLWKRUDULVLQJRXWRI L WKHILOLQJDQGDGPLQLVWUDWLRQRIWKH&KDSWHU&DVH LL WKHQHJRWLDWLRQ
  DQGSXUVXLWRIWKH'LVFORVXUH6WDWHPHQWWKH3ODQRUWKHVROLFLWDWLRQRIYRWHVIRURUFRQILUPDWLRQ
  RIWKH3ODQ LLL WKHIXQGLQJRUFRQVXPPDWLRQRIWKH3ODQ LQFOXGLQJWKH3ODQ6XSSOHPHQW RUDQ\
  UHODWHGDJUHHPHQWVLQVWUXPHQWVRURWKHUGRFXPHQWVWKHVROLFLWDWLRQRIYRWHVRQWKH3ODQWKHRIIHU
  LVVXDQFH DQG 3ODQ 'LVWULEXWLRQ RI DQ\ VHFXULWLHV LVVXHG RU WR EH LVVXHG SXUVXDQW WR WKH 3ODQ
  LQFOXGLQJWKH&ODLPDQW7UXVW,QWHUHVWVZKHWKHURUQRWVXFK3ODQ'LVWULEXWLRQVRFFXUIROORZLQJWKH
  (IIHFWLYH'DWH LY WKHLPSOHPHQWDWLRQRIWKH3ODQDQG Y DQ\QHJRWLDWLRQVWUDQVDFWLRQV DQG
  GRFXPHQWDWLRQLQFRQQHFWLRQZLWKWKHIRUHJRLQJFODXVHV L  LY providedhowever, WKHIRUHJRLQJ



                                                                                                          
                                                                                              000147
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page145
                                                                               145ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 158 of 648 PageID 2845
  


  ZLOOQRWDSSO\WR D DQ\DFWVRURPLVVLRQVRIDQ([FXOSDWHG3DUW\DULVLQJRXWRIRUUHODWHGWRDFWV
  RU RPLVVLRQV WKDW FRQVWLWXWH EDG IDLWK IUDXG JURVV QHJOLJHQFH FULPLQDO PLVFRQGXFW RU ZLOOIXO
  PLVFRQGXFWRU E 6WUDQGRUDQ\(PSOR\HHRWKHUWKDQZLWKUHVSHFWWRDFWLRQVWDNHQE\VXFK(QWLWLHV
  IURP WKH GDWH RI DSSRLQWPHQW RI WKH ,QGHSHQGHQW 'LUHFWRUV WKURXJK WKH (IIHFWLYH 'DWH  7KLV
  H[FXOSDWLRQ VKDOO EH LQ DGGLWLRQ WR DQG QRW LQ OLPLWDWLRQ RI DOO RWKHU UHOHDVHV LQGHPQLWLHV
  H[FXOSDWLRQV DQ\ RWKHU DSSOLFDEOH ODZ RU UXOHV RU DQ\ RWKHU SURYLVLRQV RI WKLV 3ODQ LQFOXGLQJ
  $57,&/(,9&SURWHFWLQJVXFK([FXOSDWHG3DUWLHVIURPOLDELOLW\

  '     5HOHDVHVE\WKH'HEWRU

          2QDQGDIWHUWKH(IIHFWLYH'DWHHDFK5HOHDVHG3DUW\LVGHHPHGWREHKHUHE\FRQFOXVLYHO\
  DEVROXWHO\XQFRQGLWLRQDOO\LUUHYRFDEO\DQGIRUHYHUUHOHDVHGDQGGLVFKDUJHGE\WKH'HEWRUDQG
  WKH (VWDWH LQ HDFK FDVH RQ EHKDOI RI WKHPVHOYHV DQG WKHLU UHVSHFWLYH VXFFHVVRUV DVVLJQV DQG
  UHSUHVHQWDWLYHVLQFOXGLQJEXWQRWOLPLWHGWRWKH&ODLPDQW7UXVWDQGWKH/LWLJDWLRQ6XE7UXVWIURP
  DQ\DQGDOO&DXVHVRI$FWLRQLQFOXGLQJDQ\GHULYDWLYHFODLPVDVVHUWHGRQEHKDOIRIWKH'HEWRU
  ZKHWKHUNQRZQRUXQNQRZQIRUHVHHQRUXQIRUHVHHQPDWXUHGRUXQPDWXUHGH[LVWLQJRUKHUHDIWHU
  DULVLQJLQODZHTXLW\FRQWUDFWWRUWRURWKHUZLVHWKDWWKH'HEWRURUWKH(VWDWHZRXOGKDYHEHHQ
  OHJDOO\HQWLWOHGWRDVVHUWLQWKHLURZQULJKW ZKHWKHULQGLYLGXDOO\RUFROOHFWLYHO\ RURQEHKDOIRI
  WKHKROGHURIDQ\&ODLPDJDLQVWRU,QWHUHVWLQD'HEWRURURWKHU3HUVRQ

          1RWZLWKVWDQGLQJDQ\WKLQJFRQWDLQHGKHUHLQWRWKHFRQWUDU\WKHIRUHJRLQJUHOHDVHGRHVQRW
  UHOHDVH L DQ\REOLJDWLRQVRIDQ\SDUW\XQGHUWKH3ODQRUDQ\GRFXPHQWLQVWUXPHQWRUDJUHHPHQW
  H[HFXWHGWRLPSOHPHQWWKH3ODQ LL WKHULJKWVRUREOLJDWLRQVRIDQ\FXUUHQWHPSOR\HHRIWKH'HEWRU
  XQGHU DQ\ HPSOR\PHQW DJUHHPHQW RU SODQ LLL  WKH ULJKWV RI WKH 'HEWRU ZLWK UHVSHFW WR DQ\
  FRQILGHQWLDOLW\SURYLVLRQVRUFRYHQDQWVUHVWULFWLQJFRPSHWLWLRQLQIDYRURIWKH'HEWRUXQGHUDQ\
  HPSOR\PHQW DJUHHPHQW ZLWK D FXUUHQW RU IRUPHU HPSOR\HH RI WKH 'HEWRU LY  DQ\ $YRLGDQFH
  $FWLRQVRU Y DQ\&DXVHVRI$FWLRQDULVLQJIURPZLOOIXOPLVFRQGXFWFULPLQDOPLVFRQGXFWDFWXDO
  IUDXGRUJURVVQHJOLJHQFHRIVXFKDSSOLFDEOH5HOHDVHG3DUW\DVGHWHUPLQHGE\)LQDO2UGHURIWKH
  %DQNUXSWF\&RXUWRUDQ\RWKHUFRXUWRIFRPSHWHQWMXULVGLFWLRQ

           1RWZLWKVWDQGLQJ DQ\WKLQJ KHUHLQ WR WKH FRQWUDU\ DQ\ UHOHDVH SURYLGHG SXUVXDQW WR WKLV
  $57,&/(,;' L ZLWKUHVSHFWWRD6HQLRU(PSOR\HHLVFRQGLWLRQHGLQDOOUHVSHFWVRQ D VXFK
  6HQLRU(PSOR\HHH[HFXWLQJD6HQLRU(PSOR\HH6WLSXODWLRQRQRUSULRUWRWKH(IIHFWLYH'DWHDQG
   E WKHUHGXFWLRQRIVXFK6HQLRU(PSOR\HH¶V$OORZHG&ODLPDVVHWIRUWKLQWKH6HQLRU(PSOR\HH
  6WLSXODWLRQ VXFKDPRXQWWKH³5HGXFHG(PSOR\HH&ODLP´ DQG LL ZLWKUHVSHFWWRDQ\(PSOR\HH
  LQFOXGLQJD6HQLRU(PSOR\HHVKDOOEHGHHPHGQXOODQGYRLGDQGRIQRIRUFHDQGHIIHFW  LIWKHUH
  LV PRUH WKDQ RQH PHPEHU RI WKH &ODLPDQW 7UXVW 2YHUVLJKW &RPPLWWHH ZKR GRHV QRW UHSUHVHQW
  HQWLWLHVKROGLQJD'LVSXWHGRU$OORZHG&ODLP WKH³,QGHSHQGHQW0HPEHUV´ WKH&ODLPDQW7UXVWHH
  DQGWKH,QGHSHQGHQW0HPEHUVE\PDMRULW\YRWHGHWHUPLQHRU  LIWKHUHLVRQO\RQH,QGHSHQGHQW
  0HPEHUWKH,QGHSHQGHQW0HPEHUDIWHUGLVFXVVLRQZLWKWKH&ODLPDQW7UXVWHHGHWHUPLQHV LQHDFK
  FDVH DIWHU GLVFXVVLQJ ZLWK WKH IXOO &ODLPDQW 7UXVW 2YHUVLJKW &RPPLWWHH  WKDW VXFK (PSOR\HH
   UHJDUGOHVVRIZKHWKHUWKH(PSOR\HHLVWKHQFXUUHQWO\HPSOR\HGE\WKH'HEWRUWKH5HRUJDQL]HG
  'HEWRURUWKH&ODLPDQW7UXVWHH 

          x VXHVDWWHPSWVWRVXHRUWKUHDWHQVRUZRUNVZLWKRUDVVLVWVDQ\HQWLW\RUSHUVRQWRVXH
             DWWHPSWWRVXHRUWKUHDWHQWKH5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVWWKH/LWLJDWLRQ




                                                                                                           
                                                                                               000148
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page146
                                                                               146ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 159 of 648 PageID 2846
  


                6XE7UXVWRUDQ\RIWKHLUUHVSHFWLYHHPSOR\HHVRUDJHQWVRUDQ\5HOHDVHG3DUW\RQRU
                LQFRQQHFWLRQZLWKDQ\FODLPRUFDXVHRIDFWLRQDULVLQJSULRUWRWKH(IIHFWLYH'DWH

          x KDVWDNHQDQ\DFWLRQWKDWLPSDLUVRUKDUPVWKHYDOXHRIWKH&ODLPDQW7UXVW$VVHWVRU
             WKH5HRUJDQL]HG'HEWRU$VVHWVRU

          x     [ XSRQWKHUHTXHVWRIWKH&ODLPDQW7UXVWHHKDVIDLOHGWRSURYLGHUHDVRQDEOHDVVLVWDQFH
                LQJRRGIDLWKWRWKH&ODLPDQW7UXVWHHRUWKH5HRUJDQL]HG'HEWRUZLWKUHVSHFWWR  WKH
                PRQHWL]DWLRQRIWKH&ODLPDQW7UXVW$VVHWVRU5HRUJDQL]HG'HEWRU$VVHWVDVDSSOLFDEOH
                RU  WKHUHVROXWLRQRI&ODLPVRU \ KDVWDNHQDQ\DFWLRQWKDWLPSHGHVRUIUXVWUDWHV
                WKH&ODLPDQW7UXVWHHRUWKH5HRUJDQL]HG'HEWRUZLWKUHVSHFWWRDQ\RIWKHIRUHJRLQJ

  Provided, however,WKDWWKHUHOHDVHSURYLGHGSXUVXDQWWRWKLV$57,&/(,;'ZLOOYHVWDQGWKH
  (PSOR\HH ZLOO EH LQGHIHDVLEO\ UHOHDVHG SXUVXDQW WR WKLV $57,&/( ,;' LI VXFK (PSOR\HH¶V
  UHOHDVHKDVQRWEHHQGHHPHGQXOODQGYRLGDQGRIQRIRUFHDQGHIIHFWRQRUSULRUWRWKHGDWHWKDWLV
  WKHGDWHRIGLVVROXWLRQRIWKH&ODLPDQW7UXVWSXUVXDQWWRWKH&ODLPDQW7UXVW$JUHHPHQW

        %\ H[HFXWLQJ WKH 6HQLRU (PSOR\HH 6WLSXODWLRQ HPERG\LQJ WKLV UHOHDVH HDFK 6HQLRU
  (PSOR\HHDFNQRZOHGJHVDQGDJUHHVZLWKRXWOLPLWDWLRQWRWKHWHUPVRIWKLVUHOHDVHDQGWKHWROOLQJ
  DJUHHPHQWFRQWDLQHGLQWKH6HQLRU(PSOR\HH6WLSXODWLRQ

           7KHSURYLVLRQVRIWKLVUHOHDVHDQGWKHH[HFXWLRQRID6HQLRU(PSOR\HH6WLSXODWLRQZLOOQRW
  LQ DQ\ ZD\ SUHYHQW RU OLPLW DQ\ (PSOR\HH IURP L  SURVHFXWLQJ LWV &ODLPV LI DQ\ DJDLQVW WKH
  'HEWRU¶V(VWDWH LL GHIHQGLQJKLPRUKHUVHOIDJDLQVWDQ\FODLPVRUFDXVHVRIDFWLRQEURXJKWDJDLQVW
  WKH(PSOR\HHE\DWKLUGSDUW\RU LLL DVVLVWLQJRWKHUSHUVRQVLQGHIHQGLQJWKHPVHOYHVIURPDQ\
  (VWDWH&ODLPVEURXJKWE\WKH/LWLJDWLRQ7UXVWHH EXWRQO\ZLWKUHVSHFWWR(VWDWH&ODLPVEURXJKW
  E\WKH/LWLJDWLRQ7UXVWHHDQGQRWFROOHFWLRQRURWKHUDFWLRQVEURXJKWE\WKH&ODLPDQW7UXVWHH 

  (     3UHVHUYDWLRQRI5LJKWVRI$FWLRQ

                Maintenance of Causes of Action

           ([FHSWDVRWKHUZLVHSURYLGHGLQWKLV3ODQDIWHUWKH(IIHFWLYH'DWHWKH5HRUJDQL]HG'HEWRU
  RUWKH&ODLPDQW7UXVWZLOOUHWDLQDOOULJKWVWRFRPPHQFHSXUVXHOLWLJDWHRUVHWWOHDVDSSURSULDWH
  DQ\DQGDOO&DXVHVRI$FWLRQLQFOXGHGLQWKH5HRUJDQL]HG'HEWRU$VVHWVRU&ODLPDQW7UXVW$VVHWV
  DVDSSOLFDEOHZKHWKHUH[LVWLQJDVRIWKH3HWLWLRQ'DWHRUWKHUHDIWHUDULVLQJLQDQ\FRXUWRURWKHU
  WULEXQDOLQFOXGLQJZLWKRXWOLPLWDWLRQLQDQDGYHUVDU\SURFHHGLQJ)LOHGLQWKH&KDSWHU&DVH
  DQGDVWKHVXFFHVVRUVLQLQWHUHVWWRWKH'HEWRUDQGWKH(VWDWHPD\DQGZLOOKDYHWKHH[FOXVLYH
  ULJKW WR HQIRUFH VXH RQ VHWWOH FRPSURPLVH WUDQVIHU RU DVVLJQ RU GHFOLQH WR GR DQ\ RI WKH
  IRUHJRLQJ DQ\RUDOORIWKH&DXVHVRI$FWLRQZLWKRXWQRWLFHWRRUDSSURYDOIURPWKH%DQNUXSWF\
  &RXUW

                Preservation of All Causes of Action Not Expressly Settled or Released

           8QOHVVD&DXVHRI$FWLRQDJDLQVWD+ROGHURID&ODLPRUDQ(TXLW\,QWHUHVWRURWKHU(QWLW\
  LVH[SUHVVO\ZDLYHGUHOLQTXLVKHGUHOHDVHGFRPSURPLVHGRUVHWWOHGLQWKLV3ODQRUDQ\)LQDO2UGHU
   LQFOXGLQJZLWKRXWOLPLWDWLRQWKH&RQILUPDWLRQ2UGHU VXFK&DXVHRI$FWLRQLVH[SUHVVO\UHVHUYHG
  IRU ODWHU DGMXGLFDWLRQ E\ WKH 5HRUJDQL]HG 'HEWRU RU &ODLPDQW 7UXVW DV DSSOLFDEOH LQFOXGLQJ


                                                                                                          
                                                                                              000149
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page147
                                                                               147ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 160 of 648 PageID 2847
  


  ZLWKRXW OLPLWDWLRQ &DXVHV RI $FWLRQ QRW VSHFLILFDOO\ LGHQWLILHG RU RI ZKLFK WKH 'HEWRU PD\
  SUHVHQWO\ EH XQDZDUH RU WKDW PD\ DULVH RU H[LVW E\ UHDVRQ RI DGGLWLRQDO IDFWV RU FLUFXPVWDQFHV
  XQNQRZQWRWKH'HEWRUDWWKLVWLPHRUIDFWVRUFLUFXPVWDQFHVWKDWPD\FKDQJHRUEHGLIIHUHQWIURP
  WKRVHWKH'HEWRUQRZEHOLHYHVWRH[LVW DQGWKHUHIRUHQRSUHFOXVLRQGRFWULQHLQFOXGLQJZLWKRXW
  OLPLWDWLRQ WKH GRFWULQHV RI UHV MXGLFDWD FROODWHUDO HVWRSSHO LVVXH SUHFOXVLRQ FODLP SUHFOXVLRQ
  ZDLYHUHVWRSSHO MXGLFLDOHTXLWDEOHRURWKHUZLVH RUODFKHVZLOODSSO\WRVXFK&DXVHVRI$FWLRQDV
  D FRQVHTXHQFH RI WKH FRQILUPDWLRQ HIIHFWLYHQHVV RU FRQVXPPDWLRQ RI WKLV 3ODQ EDVHG RQ WKH
  'LVFORVXUH6WDWHPHQWWKLV3ODQRUWKH&RQILUPDWLRQ2UGHUH[FHSWZKHUHVXFK&DXVHVRI$FWLRQ
  KDYHEHHQH[SUHVVO\UHOHDVHGLQWKLV3ODQRUDQ\RWKHU)LQDO2UGHU LQFOXGLQJZLWKRXWOLPLWDWLRQ
  WKH&RQILUPDWLRQ2UGHU ,QDGGLWLRQWKHULJKWRIWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVW
  WRSXUVXHRUDGRSWDQ\FODLPVDOOHJHGLQDQ\ODZVXLWLQZKLFKWKH'HEWRULVDSODLQWLIIGHIHQGDQW
  RU DQ LQWHUHVWHG SDUW\ DJDLQVW DQ\ (QWLW\ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH SODLQWLIIV RU FR
  GHIHQGDQWVLQVXFKODZVXLWVLVH[SUHVVO\UHVHUYHG

  )     ,QMXQFWLRQ

         8SRQ HQWU\ RI WKH &RQILUPDWLRQ 2UGHU DOO (QMRLQHG 3DUWLHV DUH DQG VKDOO EH
  SHUPDQHQWO\HQMRLQHGRQDQGDIWHUWKH(IIHFWLYH'DWHIURPWDNLQJDQ\DFWLRQVWRLQWHUIHUH
  ZLWKWKHLPSOHPHQWDWLRQRUFRQVXPPDWLRQRIWKH3ODQ

          ([FHSWDVH[SUHVVO\SURYLGHGLQWKH3ODQWKH&RQILUPDWLRQ2UGHURUDVHSDUDWHRUGHU
  RIWKH%DQNUXSWF\&RXUWDOO(QMRLQHG3DUWLHVDUHDQGVKDOOEHSHUPDQHQWO\HQMRLQHGRQDQG
  DIWHUWKH(IIHFWLYH'DWHZLWKUHVSHFWWRDQ\&ODLPVDQG(TXLW\,QWHUHVWVIURPGLUHFWO\RU
  LQGLUHFWO\ L FRPPHQFLQJFRQGXFWLQJRUFRQWLQXLQJLQDQ\PDQQHUDQ\VXLWDFWLRQRURWKHU
  SURFHHGLQJRIDQ\NLQG LQFOXGLQJDQ\SURFHHGLQJLQDMXGLFLDODUELWUDODGPLQLVWUDWLYHRU
  RWKHUIRUXP DJDLQVWRUDIIHFWLQJWKH'HEWRURUWKHSURSHUW\RIWKH'HEWRU LL HQIRUFLQJ
  OHY\LQJ DWWDFKLQJ LQFOXGLQJ DQ\ SUHMXGJPHQW DWWDFKPHQW  FROOHFWLQJ RU RWKHUZLVH
  UHFRYHULQJHQIRUFLQJRUDWWHPSWLQJWRUHFRYHURUHQIRUFHE\DQ\PDQQHURUPHDQVDQ\
  MXGJPHQWDZDUGGHFUHHRURUGHUDJDLQVWWKH'HEWRURUWKHSURSHUW\ RI WKH'HEWRU LLL 
  FUHDWLQJ SHUIHFWLQJ RU RWKHUZLVH HQIRUFLQJ LQ DQ\ PDQQHU DQ\ VHFXULW\ LQWHUHVW OLHQ RU
  HQFXPEUDQFHRIDQ\NLQGDJDLQVWWKH'HEWRURUWKHSURSHUW\RIWKH'HEWRU LY DVVHUWLQJDQ\
  ULJKW RI VHWRII GLUHFWO\ RU LQGLUHFWO\ DJDLQVW DQ\ REOLJDWLRQ GXH WR WKH 'HEWRU RU DJDLQVW
  SURSHUW\RULQWHUHVWVLQSURSHUW\RIWKH'HEWRUH[FHSWWRWKHOLPLWHGH[WHQWSHUPLWWHGXQGHU
  6HFWLRQVDQGRIWKH%DQNUXSWF\&RGHDQG Y DFWLQJRUSURFHHGLQJLQDQ\PDQQHU
  LQDQ\SODFHZKDWVRHYHUWKDWGRHVQRWFRQIRUPWRRUFRPSO\ZLWKWKHSURYLVLRQVRIWKH3ODQ

           7KHLQMXQFWLRQVVHWIRUWKKHUHLQVKDOOH[WHQGWRDQGDSSO\WRDQ\DFWRIWKHW\SHVHW
  IRUWKLQDQ\RIFODXVHV L  Y RIWKHLPPHGLDWHO\SUHFHGLQJSDUDJUDSKDJDLQVWDQ\VXFFHVVRUV
  RI WKH 'HEWRU LQFOXGLQJ EXW QRW OLPLWHG WR WKH 5HRUJDQL]HG 'HEWRU WKH /LWLJDWLRQ 6XE
  7UXVWDQGWKH&ODLPDQW7UXVWDQGWKHLUUHVSHFWLYHSURSHUW\DQGLQWHUHVWVLQSURSHUW\

         6XEMHFW LQ DOO UHVSHFWV WR $57,&/( ;,,' QR (QMRLQHG 3DUW\ PD\ FRPPHQFH RU
  SXUVXHDFODLPRUFDXVHRIDFWLRQRIDQ\NLQGDJDLQVWDQ\3URWHFWHG3DUW\WKDWDURVHRUDULVHV
  IURPRULVUHODWHGWRWKH&KDSWHU&DVHWKHQHJRWLDWLRQRIWKH3ODQWKHDGPLQLVWUDWLRQRI
  WKH3ODQRUSURSHUW\WREHGLVWULEXWHGXQGHUWKH3ODQWKHZLQGGRZQRIWKHEXVLQHVVRIWKH
  'HEWRURU5HRUJDQL]HG'HEWRUWKHDGPLQLVWUDWLRQRIWKH&ODLPDQW7UXVWRUWKH/LWLJDWLRQ
  6XE7UXVWRUWKHWUDQVDFWLRQVLQIXUWKHUDQFHRIWKHIRUHJRLQJZLWKRXWWKH%DQNUXSWF\&RXUW



                                                                                                           
                                                                                               000150
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page148
                                                                               148ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 161 of 648 PageID 2848
  


   L ILUVWGHWHUPLQLQJDIWHUQRWLFHDQGDKHDULQJWKDWVXFKFODLPRUFDXVHRIDFWLRQUHSUHVHQWV
  DFRORUDEOHFODLPRIDQ\NLQGLQFOXGLQJEXWQRWOLPLWHGWRQHJOLJHQFHEDGIDLWKFULPLQDO
  PLVFRQGXFWZLOOIXOPLVFRQGXFWIUDXGRUJURVVQHJOLJHQFHDJDLQVWD3URWHFWHG3DUW\DQG LL 
  VSHFLILFDOO\DXWKRUL]LQJVXFK(QMRLQHG3DUW\WREULQJVXFKFODLPRUFDXVHRIDFWLRQDJDLQVW
  DQ\VXFK3URWHFWHG3DUW\provided, however,WKHIRUHJRLQJZLOOQRWDSSO\WRDFODLPRUFDXVH
  RIDFWLRQDJDLQVW6WUDQGRUDJDLQVWDQ\(PSOR\HHRWKHUWKDQZLWKUHVSHFWWRDFWLRQVWDNHQ
  UHVSHFWLYHO\ E\ 6WUDQG RU E\ VXFK (PSOR\HH IURP WKH GDWH RI DSSRLQWPHQW RI WKH
  ,QGHSHQGHQW'LUHFWRUVWKURXJKWKH(IIHFWLYH'DWH7KH%DQNUXSWF\&RXUWZLOOKDYHVROHDQG
  H[FOXVLYHMXULVGLFWLRQWRGHWHUPLQHZKHWKHUDFODLPRUFDXVHRIDFWLRQLVFRORUDEOHDQGRQO\
  WRWKHH[WHQWOHJDOO\SHUPLVVLEOHDQGDVSURYLGHGIRULQ$57,&/(;,VKDOOKDYHMXULVGLFWLRQ
  WRDGMXGLFDWHWKHXQGHUO\LQJFRORUDEOHFODLPRUFDXVHRIDFWLRQ

  *     'XUDWLRQRI,QMXQFWLRQVDQG6WD\V

          $57,&/(,,8QOHVVRWKHUZLVHSURYLGHGLQWKLV3ODQLQWKH&RQILUPDWLRQ2UGHURU
  LQD)LQDO2UGHURIWKH%DQNUXSWF\&RXUW L DOOLQMXQFWLRQVDQGVWD\VHQWHUHGGXULQJWKH
  &KDSWHU&DVHDQGLQH[LVWHQFHRQWKH&RQILUPDWLRQ'DWHVKDOOUHPDLQLQIXOOIRUFHDQG
  HIIHFWLQDFFRUGDQFHZLWKWKHLUWHUPVDQG LL WKHDXWRPDWLFVWD\DULVLQJXQGHUVHFWLRQ
  RIWKH%DQNUXSWF\&RGHVKDOOUHPDLQLQIXOOIRUFHDQGHIIHFWVXEMHFWWR6HFWLRQ F RIWKH
  %DQNUXSWF\&RGHDQGWRWKHH[WHQWQHFHVVDU\LIWKH'HEWRUGRHVQRWUHFHLYHDGLVFKDUJHWKH
  &RXUWZLOOHQWHUDQHTXLYDOHQWRUGHUXQGHU6HFWLRQ

  +     &RQWLQXDQFHRI-DQXDU\2UGHU

         8QOHVVRWKHUZLVHSURYLGHGLQWKLV3ODQLQWKH&RQILUPDWLRQ2UGHURULQD)LQDO2UGHURI
  WKH%DQNUXSWF\&RXUWWKHUHVWULFWLRQVVHWIRUWKLQSDUDJUDSKVDQGRIWKHOrder Approving
  Settlement with Official Committee of Unsecured Creditors Regarding Governance of the Debtor
  and Procedures for Operations in the Ordinary Course HQWHUHG E\ WKH %DQNUXSWF\ &RXUW RQ
  -DQXDU\>',@VKDOOUHPDLQLQIXOOIRUFHDQGHIIHFWIROORZLQJWKH(IIHFWLYH'DWH

          

                                            $57,&/(;
                                       %,1',1*1$785(2)3/$1

          2QWKH(IIHFWLYH'DWHDQGHIIHFWLYHDVRIWKH(IIHFWLYH'DWHWKH3ODQLQFOXGLQJZLWKRXW
  OLPLWDWLRQWKHSURYLVLRQVLQ$57,&/(,;ZLOOELQGDQGZLOOEHGHHPHGELQGLQJXSRQDOO+ROGHUV
  RI&ODLPVDJDLQVWDQG(TXLW\,QWHUHVWVLQWKH'HEWRUDQGVXFK+ROGHU¶VUHVSHFWLYHVXFFHVVRUVDQG
  DVVLJQVWRWKHPD[LPXPH[WHQWSHUPLWWHGE\DSSOLFDEOHODZQRWZLWKVWDQGLQJZKHWKHURUQRWVXFK
  +ROGHUZLOOUHFHLYHRUUHWDLQDQ\SURSHUW\RULQWHUHVWLQSURSHUW\XQGHUWKH3ODQ$OO&ODLPVDQG
  'HEWV VKDOO EH IL[HG DQG DGMXVWHG SXUVXDQW WR WKLV 3ODQ 7KH 3ODQ VKDOO DOVR ELQG DQ\ WD[LQJ
  DXWKRULW\UHFRUGHURIGHHGVRUVLPLODURIILFLDOIRUDQ\FRXQW\VWDWH*RYHUQPHQWDO8QLWRUSDULVK
  LQZKLFKDQ\LQVWUXPHQWUHODWHGWRWKH3ODQRUUHODWHGWRDQ\WUDQVDFWLRQFRQWHPSODWHGWKHUHE\LV
  WREHUHFRUGHGZLWKUHVSHFWWRQD\WD[HVRIWKHNLQGVSHFLILHGLQ%DQNUXSWF\&RGHVHFWLRQ D 




                                                                                                         
                                                                                             000151
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page149
                                                                               149ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 162 of 648 PageID 2849
  


                                         $57,&/(;,
                                    5(7(17,212)-85,6',&7,21

           3XUVXDQWWRVHFWLRQVDQGRIWKH%DQNUXSWF\&RGHDQGQRWZLWKVWDQGLQJWKHHQWU\
  RIWKH&RQILUPDWLRQ2UGHUDQGWKHRFFXUUHQFHRIWKH(IIHFWLYH'DWHWKH%DQNUXSWF\&RXUWVKDOO
  DIWHU WKH (IIHFWLYH'DWHUHWDLQVXFKMXULVGLFWLRQRYHUWKH&KDSWHU&DVHDQGDOO(QWLWLHV ZLWK
  UHVSHFWWRDOOPDWWHUVUHODWHGWRWKH&KDSWHU&DVHWKH5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVW
  DQGWKLV3ODQWRWKHPD[LPXPH[WHQWOHJDOO\SHUPLVVLEOHLQFOXGLQJZLWKRXWOLPLWDWLRQMXULVGLFWLRQ
  WR

          x DOORZ GLVDOORZ GHWHUPLQH OLTXLGDWH FODVVLI\ HVWLPDWH RU HVWDEOLVK WKH SULRULW\
             VHFXUHGXQVHFXUHGRUVXERUGLQDWHGVWDWXVRIDQ\&ODLPRU(TXLW\,QWHUHVWLQFOXGLQJ
             ZLWKRXW OLPLWDWLRQ WKH UHVROXWLRQ RI DQ\ UHTXHVW IRU SD\PHQW RI DQ\ $GPLQLVWUDWLYH
             ([SHQVH&ODLPDQGWKHUHVROXWLRQRIDQ\DQGDOOREMHFWLRQVWRWKHDOORZDQFHRUSULRULW\
             RIDQ\&ODLPRU(TXLW\,QWHUHVW

          x JUDQW RU GHQ\ DQ\ DSSOLFDWLRQV IRU DOORZDQFH RI FRPSHQVDWLRQ RU UHLPEXUVHPHQW RI
             H[SHQVHVDXWKRUL]HGSXUVXDQWWRWKH%DQNUXSWF\&RGHRUWKLV3ODQIRUSHULRGVHQGLQJ
             RQRUEHIRUHWKH(IIHFWLYH'DWHprovidedhoweverWKDWIURPDQGDIWHUWKH(IIHFWLYH
             'DWHWKH5HRUJDQL]HG'HEWRUVKDOOSD\3URIHVVLRQDOVLQWKHRUGLQDU\FRXUVHRIEXVLQHVV
             IRUDQ\ZRUNSHUIRUPHGDIWHUWKH(IIHFWLYH'DWHVXEMHFWWRWKHWHUPVRIWKLV3ODQDQG
             WKH&RQILUPDWLRQ2UGHUDQGVXFKSD\PHQWVKDOOQRWEHVXEMHFWWRWKHDSSURYDORIWKH
             %DQNUXSWF\&RXUW

          x UHVROYHDQ\PDWWHUVUHODWHGWRWKHDVVXPSWLRQDVVLJQPHQWRUUHMHFWLRQRIDQ\([HFXWRU\
             &RQWUDFWRU8QH[SLUHG/HDVHWRZKLFKWKH'HEWRULVSDUW\RUZLWKUHVSHFWWRZKLFKWKH
             'HEWRU5HRUJDQL]HG'HEWRURU&ODLPDQW7UXVWPD\EHOLDEOHDQGWRDGMXGLFDWHDQGLI
             QHFHVVDU\OLTXLGDWHDQ\&ODLPVDULVLQJWKHUHIURPLQFOXGLQJZLWKRXWOLPLWDWLRQDQ\
             GLVSXWHUHJDUGLQJZKHWKHUDFRQWUDFWRUOHDVHLVRUZDVH[HFXWRU\RUH[SLUHG

          x PDNHDQ\GHWHUPLQDWLRQZLWKUHVSHFWWRDFODLPRUFDXVHRIDFWLRQDJDLQVWD3URWHFWHG
             3DUW\DVVHWIRUWKLQ$57,&/(,;

          x UHVROYHDQ\FODLPRUFDXVHRIDFWLRQDJDLQVWDQ([FXOSDWHG3DUW\ RU 3URWHFWHG 3DUW\
             DULVLQJ IURP RU UHODWHG WR WKH &KDSWHU  &DVH WKH QHJRWLDWLRQ RI WKLV 3ODQ WKH
             DGPLQLVWUDWLRQRIWKH3ODQRUSURSHUW\WREHGLVWULEXWHGXQGHUWKH3ODQWKHZLQGGRZQ
             RIWKHEXVLQHVVRIWKH'HEWRURU5HRUJDQL]HG'HEWRURUWKHWUDQVDFWLRQVLQIXUWKHUDQFH
             RIWKHIRUHJRLQJ

          x LIUHTXHVWHGE\WKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDXWKRUL]HDSSURYH
             DQGDOORZDQ\VDOHGLVSRVLWLRQDVVLJQPHQWRURWKHUWUDQVIHURIWKH5HRUJDQL]HG'HEWRU
             $VVHWV RU &ODLPDQW 7UXVW $VVHWV LQFOXGLQJ DQ\ EUHDNXS FRPSHQVDWLRQ RU H[SHQVH
             UHLPEXUVHPHQWWKDWPD\EHUHTXHVWHGE\DSXUFKDVHUWKHUHRI; provided, howeverWKDW
             QHLWKHUWKH5HRUJDQL]HG'HEWRUQRUWKH&ODLPDQW7UXVWHHVKDOOEHUHTXLUHGWRVHHNVXFK
             DXWKRULW\RUDSSURYDOIURPWKH%DQNUXSWF\&RXUWXQOHVVRWKHUZLVHVSHFLILFDOO\UHTXLUHG
             E\WKLV3ODQRUWKH&RQILUPDWLRQ2UGHU




                                                                                                       
                                                                                            000152
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page150
                                                                               150ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 163 of 648 PageID 2850
  


          x LIUHTXHVWHGE\WKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDXWKRUL]HDSSURYH
             DQG DOORZ DQ\ ERUURZLQJ RU WKH LQFXUUHQFH RI LQGHEWHGQHVV ZKHWKHU VHFXUHG RU
             XQVHFXUHG E\ WKH 5HRUJDQL]HG 'HEWRU RU &ODLPDQW 7UXVW provided, however WKDW
             QHLWKHUWKH5HRUJDQL]HG'HEWRUQRUWKH&ODLPDQW7UXVWHHVKDOOEHUHTXLUHGWRVHHNVXFK
             DXWKRULW\RUDSSURYDOIURPWKH%DQNUXSWF\&RXUWXQOHVVRWKHUZLVHVSHFLILFDOO\UHTXLUHG
             E\WKLV3ODQRUWKH&RQILUPDWLRQ2UGHU

          x UHVROYHDQ\LVVXHVUHODWHGWRDQ\PDWWHUVDGMXGLFDWHGLQWKH&KDSWHU&DVH

          x HQVXUHWKDWGLVWULEXWLRQVWR+ROGHUVRI$OORZHG&ODLPVDQG$OORZHG(TXLW\,QWHUHVWV
             DUHDFFRPSOLVKHGSXUVXDQWWRWKHSURYLVLRQVRIWKLV3ODQ

          x GHFLGH RU UHVROYH DQ\ PRWLRQVDGYHUVDU\SURFHHGLQJVFRQWHVWHG RUOLWLJDWHGPDWWHUV
             DQGDQ\RWKHU&DXVHVRI$FWLRQ LQFOXGLQJ(VWDWH&ODLPV WKDWDUHSHQGLQJDVRIWKH
             (IIHFWLYH 'DWH RU WKDW PD\ EH FRPPHQFHG LQ WKH IXWXUH LQFOXGLQJ DSSURYDO RI DQ\
             VHWWOHPHQWVFRPSURPLVHVRURWKHUUHVROXWLRQVDVPD\EHUHTXHVWHGE\WKH'HEWRUWKH
             5HRUJDQL]HG 'HEWRU WKH &ODLPDQW 7UXVWHH RU WKH /LWLJDWLRQ 7UXVWHH ZKHWKHU XQGHU
             %DQNUXSWF\5XOHRURWKHUZLVHDQGJUDQWRUGHQ\DQ\DSSOLFDWLRQVLQYROYLQJWKH
             'HEWRU WKDW PD\ EH SHQGLQJ RQ WKH (IIHFWLYH 'DWH RU LQVWLWXWHG E\ WKH 5HRUJDQL]HG
             'HEWRUWKH&ODLPDQW7UXVWHHRU/LWLJDWLRQ7UXVWHHDIWHUWKH(IIHFWLYH'DWHSURYLGHG
             WKDW WKH 5HRUJDQL]HG 'HEWRU WKH &ODLPDQW 7UXVWHH DQG WKH /LWLJDWLRQ 7UXVWHH VKDOO
             UHVHUYHWKHULJKWWRFRPPHQFHDFWLRQVLQDOODSSURSULDWHIRUXPVDQGMXULVGLFWLRQV

          x HQWHU VXFK RUGHUV DV PD\ EH QHFHVVDU\ RU DSSURSULDWH WR LPSOHPHQW HIIHFWXDWH RU
             FRQVXPPDWHWKHSURYLVLRQVRIWKLV3ODQWKH3ODQ'RFXPHQWVDQGDOORWKHUFRQWUDFWV
             LQVWUXPHQWVUHOHDVHVDQGRWKHUDJUHHPHQWVRUGRFXPHQWVDGRSWHGLQFRQQHFWLRQZLWK
             WKLV3ODQWKH3ODQ'RFXPHQWVRUWKH'LVFORVXUH6WDWHPHQW

          x UHVROYHDQ\FDVHVFRQWURYHUVLHVVXLWVRUGLVSXWHVWKDWPD\DULVHLQFRQQHFWLRQZLWKWKH
             LPSOHPHQWDWLRQ HIIHFWLYHQHVV FRQVXPPDWLRQ LQWHUSUHWDWLRQ RU HQIRUFHPHQW RI WKLV
             3ODQRUDQ\(QWLW\¶VREOLJDWLRQVLQFXUUHGLQFRQQHFWLRQZLWKWKLV3ODQ

          x LVVXHLQMXQFWLRQVDQGHQIRUFHWKHPHQWHUDQGLPSOHPHQWRWKHURUGHUVRUWDNHVXFKRWKHU
             DFWLRQVDVPD\EHQHFHVVDU\RUDSSURSULDWHWRUHVWUDLQLQWHUIHUHQFHE\DQ\(QWLW\ZLWK
             LPSOHPHQWDWLRQHIIHFWLYHQHVVFRQVXPPDWLRQRUHQIRUFHPHQWRIWKLV3ODQH[FHSWDV
             RWKHUZLVHSURYLGHGLQWKLV3ODQ

          x HQIRUFHWKHWHUPVDQGFRQGLWLRQVRIWKLV3ODQDQGWKH&RQILUPDWLRQ2UGHU

          x UHVROYH DQ\ FDVHV FRQWURYHUVLHV VXLWV RU GLVSXWHV ZLWK UHVSHFW WR WKH UHOHDVH
             H[FXOSDWLRQ LQGHPQLILFDWLRQ DQG RWKHU SURYLVLRQV FRQWDLQHG KHUHLQ DQG HQWHU VXFK
             RUGHUVRUWDNHVXFKRWKHUVDFWLRQVDVPD\EHQHFHVVDU\RUDSSURSULDWHWRLPSOHPHQWRU
             HQIRUFHDOOVXFKUHOHDVHVLQMXQFWLRQVDQGRWKHUSURYLVLRQV

          x HQWHUDQGLPSOHPHQWVXFKRUGHUVRUWDNHVXFKRWKHUVDFWLRQVDVPD\EHQHFHVVDU\RU
             DSSURSULDWH LI WKH &RQILUPDWLRQ 2UGHU LV PRGLILHG VWD\HG UHYHUVHG UHYRNHG RU
             YDFDWHG



                                                                                                      
                                                                                           000153
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page151
                                                                               151ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 164 of 648 PageID 2851
  


          x UHVROYHDQ\RWKHUPDWWHUVWKDWPD\DULVHLQFRQQHFWLRQZLWKRUUHODWHWRWKLV3ODQWKH
             'LVFORVXUH6WDWHPHQWWKH&RQILUPDWLRQ2UGHUWKH3ODQ'RFXPHQWVRUDQ\FRQWUDFW
             LQVWUXPHQWUHOHDVHLQGHQWXUHRURWKHUDJUHHPHQWRUGRFXPHQWDGRSWHGLQFRQQHFWLRQ
             ZLWKWKLV3ODQRUWKH'LVFORVXUH6WDWHPHQWDQG

          x HQWHUDQRUGHUFRQFOXGLQJRUFORVLQJWKH&KDSWHU&DVHDIWHUWKH(IIHFWLYH'DWH

                                          $57,&/(;,,
                                     0,6&(//$1(2863529,6,216

  $     3D\PHQWRI6WDWXWRU\)HHVDQG)LOLQJRI5HSRUWV

           $OORXWVWDQGLQJ6WDWXWRU\)HHVVKDOOEHSDLGRQWKH(IIHFWLYH'DWH$OOVXFKIHHVSD\DEOH
  DQG DOO VXFK IHHV WKDW EHFRPH GXH DQG SD\DEOH DIWHU WKH (IIHFWLYH 'DWH VKDOO EH SDLG E\ WKH
  5HRUJDQL]HG'HEWRUZKHQGXHRUDVVRRQWKHUHDIWHUDVSUDFWLFDEOHXQWLOWKH&KDSWHU&DVHLV
  FORVHGFRQYHUWHGRUGLVPLVVHG7KH&ODLPDQW7UXVWHHVKDOO)LOHDOOTXDUWHUO\UHSRUWVGXHSULRUWR
  WKH(IIHFWLYH'DWHZKHQWKH\EHFRPHGXHLQDIRUPUHDVRQDEO\DFFHSWDEOHWRWKH867UXVWHH
  $IWHU WKH (IIHFWLYH 'DWH WKH &ODLPDQW 7UXVWHH VKDOO )LOH ZLWK WKH %DQNUXSWF\ &RXUW TXDUWHUO\
  UHSRUWV ZKHQ WKH\ EHFRPH GXH LQ D IRUP UHDVRQDEO\ DFFHSWDEOH WR WKH 86 7UXVWHH  7KH
  5HRUJDQL]HG'HEWRUVKDOOUHPDLQREOLJDWHGWRSD\6WDWXWRU\)HHVWRWKH2IILFHRIWKH867UXVWHH
  XQWLOWKHHDUOLHVWRIWKH'HEWRU¶VFDVHEHLQJFORVHGGLVPLVVHGRUFRQYHUWHGWRDFDVHXQGHUFKDSWHU
  RIWKH%DQNUXSWF\&RGH

  %     0RGLILFDWLRQRI3ODQ

          (IIHFWLYHDVRIWKHGDWHKHUHRIDQGVXEMHFWWRWKHOLPLWDWLRQVDQGULJKWVFRQWDLQHGLQWKLV
  3ODQ  D  WKH 'HEWRU UHVHUYHV WKH ULJKW LQ DFFRUGDQFH ZLWK WKH %DQNUXSWF\ &RGH DQG WKH
  %DQNUXSWF\5XOHVWRDPHQGRUPRGLI\WKLV3ODQSULRUWRWKHHQWU\RIWKH&RQILUPDWLRQ2UGHUZLWK
  WKHFRQVHQWRIWKH&RPPLWWHHVXFKFRQVHQWQRWWREHXQUHDVRQDEO\ZLWKKHOGDQG E DIWHUWKHHQWU\
  RIWKH&RQILUPDWLRQ2UGHUWKH'HEWRUPD\DIWHUQRWLFHDQGKHDULQJDQGHQWU\RIDQRUGHURIWKH
  %DQNUXSWF\ &RXUW DPHQG RU PRGLI\ WKLV 3ODQ LQ DFFRUGDQFH ZLWK VHFWLRQ  E  RI WKH
  %DQNUXSWF\&RGHRUUHPHG\DQ\GHIHFWRURPLVVLRQRUUHFRQFLOHDQ\LQFRQVLVWHQF\LQWKLV3ODQLQ
  VXFKPDQQHUDVPD\EHQHFHVVDU\WRFDUU\RXWWKHSXUSRVHDQGLQWHQWRIWKLV3ODQ

  &     5HYRFDWLRQRI3ODQ

          7KH'HEWRUUHVHUYHVWKHULJKWWRUHYRNHRUZLWKGUDZWKLV3ODQSULRUWRWKH&RQILUPDWLRQ
  'DWHDQGWR)LOHDVXEVHTXHQWFKDSWHUSODQZLWKWKHFRQVHQWRIWKH&RPPLWWHH,IWKH'HEWRU
  UHYRNHVRUZLWKGUDZVWKLV3ODQSULRUWRWKH&RQILUPDWLRQ'DWHWKHQ L WKLV3ODQVKDOOEHQXOODQG
  YRLG LQ DOO UHVSHFWV LL  DQ\ VHWWOHPHQW RU FRPSURPLVH HPERGLHG LQ WKLV 3ODQ DVVXPSWLRQ RI
  ([HFXWRU\&RQWUDFWVRU8QH[SLUHG/HDVHVHIIHFWHGE\WKLV3ODQDQGDQ\GRFXPHQWRUDJUHHPHQW
  H[HFXWHGSXUVXDQWKHUHWRVKDOOEHGHHPHGQXOODQGYRLGH[FHSWDVPD\EHVHWIRUWKLQDVHSDUDWH
  RUGHUHQWHUHGE\WKH%DQNUXSWF\&RXUWDQG LLL QRWKLQJFRQWDLQHGLQWKLV3ODQVKDOO D FRQVWLWXWH
  DZDLYHURUUHOHDVHRIDQ\&ODLPVE\RUDJDLQVWRUDQ\(TXLW\,QWHUHVWVLQWKH'HEWRURUDQ\RWKHU
  (QWLW\ E SUHMXGLFHLQDQ\PDQQHUWKHULJKWVRIWKH'HEWRURUDQ\RWKHU(QWLW\RU F FRQVWLWXWH
  DQDGPLVVLRQDFNQRZOHGJHPHQWRIIHURUXQGHUWDNLQJRIDQ\VRUWE\WKH'HEWRURUDQ\RWKHU(QWLW\




                                                                                                         
                                                                                              000154
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1957-1 Filed02/22/21
                         1943 Filed  03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page152
                                                                               152ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 165 of 648 PageID 2852
  


  '     2EOLJDWLRQV1RW&KDQJHG

          1RWZLWKVWDQGLQJ DQ\WKLQJ LQ WKLV 3ODQ WR WKH FRQWUDU\ QRWKLQJ KHUHLQ ZLOO DIIHFW RU
  RWKHUZLVHOLPLWRUUHOHDVHDQ\QRQ'HEWRU(QWLW\¶V LQFOXGLQJDQ\([FXOSDWHG3DUW\¶V GXWLHVRU
  REOLJDWLRQV LQFOXGLQJ DQ\ FRQWUDFWXDO DQG LQGHPQLILFDWLRQ REOLJDWLRQV WR WKH 'HEWRU WKH
  5HRUJDQL]HG'HEWRURUDQ\RWKHU(QWLW\ZKHWKHUDULVLQJXQGHUFRQWUDFWVWDWXWHRURWKHUZLVH

  (     (QWLUH$JUHHPHQW

         ([FHSW DV RWKHUZLVH GHVFULEHG KHUHLQ WKLV 3ODQ VXSHUVHGHV DOO SUHYLRXV DQG
  FRQWHPSRUDQHRXV QHJRWLDWLRQV SURPLVHV FRYHQDQWV DJUHHPHQWV XQGHUVWDQGLQJV DQG
  UHSUHVHQWDWLRQVRQVXFKVXEMHFWVDOORIZKLFKKDYHEHFRPHPHUJHGDQGLQWHJUDWHGLQWRWKLV3ODQ

  )     &ORVLQJRI&KDSWHU&DVH

          7KH &ODLPDQW 7UXVWHH VKDOO DIWHU WKH (IIHFWLYH 'DWH DQG SURPSWO\ DIWHU WKH IXOO
  DGPLQLVWUDWLRQRIWKH&KDSWHU&DVH)LOHZLWKWKH%DQNUXSWF\&RXUWDOOGRFXPHQWVUHTXLUHGE\
  %DQNUXSWF\5XOHDQGDQ\DSSOLFDEOHRUGHURIWKH%DQNUXSWF\&RXUWWRFORVHWKH&KDSWHU
  &DVH

  *     6XFFHVVRUVDQG$VVLJQV

          7KLV3ODQVKDOOEHELQGLQJXSRQDQGLQXUHWRWKHEHQHILWRIWKH'HEWRUDQGLWVVXFFHVVRUV
  DQGDVVLJQVLQFOXGLQJZLWKRXWOLPLWDWLRQWKH5HRUJDQL]HG'HEWRUDQGWKH&ODLPDQW7UXVWHH7KH
  ULJKWVEHQHILWVDQGREOLJDWLRQVRIDQ\3HUVRQRU(QWLW\QDPHGRUUHIHUUHGWRLQWKLV3ODQVKDOOEH
  ELQGLQJRQDQGVKDOOLQXUHWRWKHEHQHILWRIDQ\KHLUH[HFXWRUDGPLQLVWUDWRUVXFFHVVRURUDVVLJQ
  RIVXFK3HUVRQRU(QWLW\

  +     5HVHUYDWLRQRI5LJKWV

          ([FHSWDVH[SUHVVO\VHWIRUWKKHUHLQWKLV3ODQVKDOOKDYHQRIRUFHRUHIIHFWXQOHVVDQGXQWLO
  WKH%DQNUXSWF\&RXUWHQWHUVWKH&RQILUPDWLRQ2UGHUDQGWKH(IIHFWLYH'DWHRFFXUV1HLWKHUWKH
  ILOLQJRIWKLV3ODQDQ\VWDWHPHQWRUSURYLVLRQFRQWDLQHGKHUHLQQRUWKHWDNLQJRIDQ\DFWLRQE\WKH
  'HEWRUWKH5HRUJDQL]HG'HEWRUWKH&ODLPDQW7UXVWHHRUDQ\RWKHU(QWLW\ZLWKUHVSHFWWRWKLV3ODQ
  VKDOOEHRUVKDOOEHGHHPHGWREHDQDGPLVVLRQRU ZDLYHU RI DQ\ULJKWVRI  WKH'HEWRU WKH
  5HRUJDQL]HG 'HEWRU RU WKH &ODLPDQW 7UXVWHH ZLWK UHVSHFW WR WKH +ROGHUV RI &ODLPV RU (TXLW\
  ,QWHUHVWVRURWKHU(QWLW\RU  DQ\+ROGHURID&ODLPRUDQ(TXLW\,QWHUHVWRURWKHU(QWLW\SULRUWR
  WKH(IIHFWLYH'DWH

          1HLWKHUWKHH[FOXVLRQRULQFOXVLRQE\WKH'HEWRURIDQ\FRQWUDFWRUOHDVHRQDQ\H[KLELW
  VFKHGXOHRURWKHUDQQH[WRWKLV3ODQRULQWKH3ODQ'RFXPHQWVQRUDQ\WKLQJFRQWDLQHGLQWKLV3ODQ
  ZLOOFRQVWLWXWHDQDGPLVVLRQE\WKH'HEWRUWKDWDQ\VXFKFRQWUDFWRUOHDVHLVRULVQRWDQH[HFXWRU\
  FRQWUDFW RU OHDVH RU WKDW WKH 'HEWRU WKH 5HRUJDQL]HG 'HEWRU WKH &ODLPDQW 7UXVWHH RU WKHLU
  UHVSHFWLYH$IILOLDWHVKDVDQ\OLDELOLW\WKHUHXQGHU

         ([FHSW DV H[SOLFLWO\ SURYLGHG LQ WKLV 3ODQ QRWKLQJ KHUHLQ VKDOO ZDLYH H[FXVH OLPLW
  GLPLQLVKRURWKHUZLVHDOWHUDQ\RIWKHGHIHQVHVFODLPV&DXVHVRI$FWLRQRURWKHUULJKWVRIWKH




                                                                                                       
                                                                                            000155
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page153
                                                                               153ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 166 of 648 PageID 2853
  


  'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHXQGHUDQ\H[HFXWRU\RUQRQH[HFXWRU\
  FRQWUDFW

         1RWKLQJ LQ WKLV 3ODQ ZLOO LQFUHDVH DXJPHQW RU DGG WR DQ\ RI WKH GXWLHV REOLJDWLRQV
  UHVSRQVLELOLWLHVRUOLDELOLWLHVRIWKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDV
  DSSOLFDEOHXQGHUDQ\H[HFXWRU\RUQRQH[HFXWRU\FRQWUDFWRUOHDVH

          ,IWKHUHLVDGLVSXWHUHJDUGLQJZKHWKHUDFRQWUDFWRUOHDVHLVRUZDVH[HFXWRU\DWWKHWLPHRI
  LWVDVVXPSWLRQXQGHUWKLV3ODQWKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDV
  DSSOLFDEOHVKDOOKDYHWKLUW\  GD\VIROORZLQJHQWU\RID)LQDO2UGHUUHVROYLQJVXFKGLVSXWHWR
  DOWHUWKHLUWUHDWPHQWRIVXFKFRQWUDFW

  ,     )XUWKHU$VVXUDQFHV

          7KH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH&ODLPDQW7UXVWHHDVDSSOLFDEOHDOO+ROGHUVRI
  &ODLPVDQG(TXLW\,QWHUHVWVUHFHLYLQJGLVWULEXWLRQVKHUHXQGHUDQGDOORWKHU(QWLWLHVVKDOOIURP
  WLPHWRWLPHSUHSDUHH[HFXWHDQGGHOLYHUDQ\DJUHHPHQWVRUGRFXPHQWVDQGWDNHDQ\RWKHUDFWLRQV
  DV PD\ EH QHFHVVDU\ RU DGYLVDEOH WR HIIHFWXDWH WKH SURYLVLRQV DQG LQWHQW RI WKLV 3ODQ RU WKH
  &RQILUPDWLRQ2UGHU2QRUEHIRUHWKH(IIHFWLYH'DWHWKH'HEWRUVKDOO)LOHZLWKWKH%DQNUXSWF\
  &RXUWDOODJUHHPHQWVDQGRWKHUGRFXPHQWVWKDWPD\EHQHFHVVDU\RUDSSURSULDWHWRHIIHFWXDWHDQG
  IXUWKHUHYLGHQFHWKHWHUPVDQGFRQGLWLRQVKHUHRI

  -     6HYHUDELOLW\

           ,ISULRUWRWKH&RQILUPDWLRQ'DWHDQ\WHUPRUSURYLVLRQRIWKLV3ODQLVGHWHUPLQHGE\WKH
  %DQNUXSWF\&RXUWWREHLQYDOLGYRLGRUXQHQIRUFHDEOHWKH%DQNUXSWF\&RXUWZLOOKDYHWKHSRZHU
  WRDOWHUDQGLQWHUSUHWVXFKWHUPRUSURYLVLRQWRPDNHLWYDOLGRUHQIRUFHDEOHWRWKHPD[LPXPH[WHQW
  SUDFWLFDEOHFRQVLVWHQWZLWKWKHRULJLQDOSXUSRVHRIWKHWHUPRUSURYLVLRQKHOGWREHLQYDOLGYRLG
  RU XQHQIRUFHDEOH DQG VXFK WHUP RU SURYLVLRQ ZLOO WKHQ EH DSSOLFDEOH DV DOWHUHG RU LQWHUSUHWHG
  1RWZLWKVWDQGLQJ DQ\ VXFK KROGLQJ DOWHUDWLRQ RU LQWHUSUHWDWLRQ WKH UHPDLQGHU RI WKH WHUPV DQG
  SURYLVLRQVRIWKLV3ODQZLOOUHPDLQLQIXOOIRUFHDQGHIIHFWDQGZLOOLQQRZD\EHDIIHFWHGLPSDLUHG
  RU LQYDOLGDWHG E\ VXFK KROGLQJ DOWHUDWLRQ RU LQWHUSUHWDWLRQ  7KH &RQILUPDWLRQ 2UGHU ZLOO
  FRQVWLWXWHDMXGLFLDOGHWHUPLQDWLRQDQGZLOOSURYLGHWKDWHDFKWHUPDQGSURYLVLRQRIWKLV3ODQDVLW
  PD\KDYHEHHQDOWHUHGRULQWHUSUHWHGLQDFFRUGDQFHZLWKWKHIRUHJRLQJLVYDOLGDQGHQIRUFHDEOH
  SXUVXDQWWRLWVWHUPV

  .     6HUYLFHRI'RFXPHQWV

          $OOQRWLFHVUHTXHVWVDQGGHPDQGVWRRUXSRQWKH'HEWRUWKH5HRUJDQL]HG'HEWRURUWKH
  &ODLPDQW 7UXVWHH WR EH HIIHFWLYH VKDOO EH LQ ZULWLQJ DQG XQOHVV RWKHUZLVH H[SUHVVO\ SURYLGHG
  KHUHLQVKDOOEHGHHPHGWRKDYHEHHQGXO\JLYHQRUPDGHZKHQDFWXDOO\GHOLYHUHGDGGUHVVHGDV
  IROORZV

                  ,IWRWKH&ODLPDQW7UXVW

                  +LJKODQG&ODLPDQW7UXVW
                  FR+LJKODQG&DSLWDO0DQDJHPHQW/3
                  &UHVFHQW&RXUW6XLWH


                                                                                                          
                                                                                              000156
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page154
                                                                               154ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 167 of 648 PageID 2854
  


                  'DOODV7H[DV
                  $WWHQWLRQ-DPHV36HHU\-U
                  
                  ,IWRWKH'HEWRU

                  +LJKODQG&DSLWDO0DQDJHPHQW/3
                  &UHVFHQW&RXUW6XLWH
                  'DOODV7H[DV
                  $WWHQWLRQ-DPHV36HHU\-U
                  
                  ZLWKFRSLHVWR

                  3DFKXOVNL6WDQJ=LHKO -RQHV//3
                  6DQWD0RQLFD%OYGWK)ORRU
                  /RV$QJHOHV&$
                  7HOHSKRQH  
                  )DFVLPLOH  
                  $WWQ -HIIUH\13RPHUDQW](VT
                        ,UD'.KDUDVFK(VT
                        *UHJRU\9'HPR(VT

                  ,IWRWKH5HRUJDQL]HG'HEWRU

                  +LJKODQG&DSLWDO0DQDJHPHQW/3
                  &UHVFHQW&RXUW6XLWH
                  'DOODV7H[DV
                  $WWHQWLRQ-DPHV36HHU\-U
                  ZLWKFRSLHVWR

                  3DFKXOVNL6WDQJ=LHKO -RQHV//3
                  6DQWD0RQLFD%OYGWK)ORRU
                  /RV$QJHOHV&$
                  $WWQ -HIIUH\13RPHUDQW](VT
                        ,UD'.KDUDVFK(VT
                        *UHJRU\9'HPR(VT

  /     ([HPSWLRQ IURP &HUWDLQ 7UDQVIHU 7D[HV 3XUVXDQW WR 6HFWLRQ D  RI WKH
          %DQNUXSWF\&RGH

          7RWKHH[WHQWSHUPLWWHGE\DSSOLFDEOHODZSXUVXDQWWRVHFWLRQ D RIWKH%DQNUXSWF\
  &RGHDQ\WUDQVIHUVRISURSHUW\SXUVXDQWKHUHWRVKDOOQRWEHVXEMHFWWRDQ\6WDPSRU6LPLODU7D[
  RU JRYHUQPHQWDO DVVHVVPHQW LQ WKH 8QLWHG 6WDWHV DQG WKH &RQILUPDWLRQ 2UGHU VKDOO GLUHFW WKH
  DSSURSULDWHIHGHUDOVWDWHRUORFDOJRYHUQPHQWDORIILFLDOVRUDJHQWVRUWD[LQJDXWKRULW\WRIRUHJRWKH
  FROOHFWLRQRIDQ\VXFK6WDPSRU6LPLODU7D[RUJRYHUQPHQWDODVVHVVPHQWDQGWRDFFHSWIRUILOLQJ
  DQGUHFRUGDWLRQLQVWUXPHQWVRURWKHUGRFXPHQWVSXUVXDQWWRVXFKWUDQVIHUVRISURSHUW\ZLWKRXWWKH
  SD\PHQW RI DQ\ VXFK 6WDPS RU 6LPLODU 7D[ RU JRYHUQPHQWDO DVVHVVPHQW  6XFK H[HPSWLRQ
  VSHFLILFDOO\DSSOLHVZLWKRXWOLPLWDWLRQWR L DOODFWLRQVDJUHHPHQWVDQGGRFXPHQWVQHFHVVDU\WR



                                                                                                      
                                                                                           000157
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page155
                                                                               155ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 168 of 648 PageID 2855
  


  HYLGHQFHDQGLPSOHPHQWWKHSURYLVLRQVRIDQGWKHGLVWULEXWLRQVWREHPDGHXQGHUWKLV3ODQ LL WKH
  PDLQWHQDQFHRUFUHDWLRQRIVHFXULW\RUDQ\/LHQDVFRQWHPSODWHGE\WKLV3ODQDQG LLL DVVLJQPHQWV
  VDOHVRUWUDQVIHUVH[HFXWHGLQFRQQHFWLRQZLWKDQ\WUDQVDFWLRQRFFXUULQJXQGHUWKLV3ODQ

  0       *RYHUQLQJ/DZ

              ([FHSWWRWKHH[WHQWWKDWWKH%DQNUXSWF\&RGHWKH%DQNUXSWF\5XOHVRURWKHUIHGHUDO
      ODZLVDSSOLFDEOHRUWRWKHH[WHQWWKDWDQH[KLELWRUVFKHGXOHWRWKLV3ODQSURYLGHVRWKHUZLVHWKH
      ULJKWVDQGREOLJDWLRQVDULVLQJXQGHUWKLV3ODQVKDOOEHJRYHUQHGE\DQGFRQVWUXHGDQGHQIRUFHG
      LQDFFRUGDQFHZLWKWKHODZVRI7H[DVZLWKRXWJLYLQJHIIHFWWRWKHSULQFLSOHVRIFRQIOLFWVRIODZ
      RI VXFK MXULVGLFWLRQ provided, however, WKDW FRUSRUDWH JRYHUQDQFH PDWWHUV UHODWLQJ WR WKH
      'HEWRUWKH5HRUJDQL]HG'HEWRU1HZ*3//&RUWKH&ODLPDQW7UXVWDVDSSOLFDEOHVKDOOEH
      JRYHUQHGE\WKHODZVRIWKHVWDWHRIRUJDQL]DWLRQRIWKH'HEWRUWKH5HRUJDQL]HG'HEWRU1HZ
      *3//&RUWKH&ODLPDQW7UXVWHHDVDSSOLFDEOH

  1       7D[5HSRUWLQJDQG&RPSOLDQFH

          7KH 'HEWRU LV KHUHE\ DXWKRUL]HG WR UHTXHVW DQ H[SHGLWHG GHWHUPLQDWLRQ XQGHU
  VHFWLRQ E RIWKH%DQNUXSWF\&RGHRIWKHWD[OLDELOLW\RIWKH'HEWRULVIRUDOOWD[DEOHSHULRGV
  HQGLQJDIWHUWKH3HWLWLRQ'DWHWKURXJKDQGLQFOXGLQJWKH(IIHFWLYH'DWH

  2       ([KLELWVDQG6FKHGXOHV

       $OO H[KLELWV DQG VFKHGXOHV WR WKLV 3ODQ LI DQ\ LQFOXGLQJ WKH ([KLELWV DQG WKH 3ODQ
  'RFXPHQWVDUHLQFRUSRUDWHGDQGDUHDSDUWRIWKLV3ODQDVLIVHWIRUWKLQIXOOKHUHLQ

  3       &RQWUROOLQJ'RFXPHQW

          ,QWKHHYHQWRIDQLQFRQVLVWHQF\EHWZHHQWKLV3ODQDQGDQ\RWKHULQVWUXPHQWRUGRFXPHQW
  FUHDWHGRUH[HFXWHGSXUVXDQWWRWKLV3ODQRUEHWZHHQWKLV3ODQDQGWKH'LVFORVXUH6WDWHPHQWWKLV
  3ODQVKDOOFRQWURO7KHSURYLVLRQVRIWKLV3ODQWKH'LVFORVXUH6WDWHPHQWDQGDQ\3ODQ'RFXPHQW
  RQWKHRQHKDQGDQGRIWKH&RQILUPDWLRQ2UGHURQWKHRWKHUKDQGVKDOOEHFRQVWUXHGLQDPDQQHU
  FRQVLVWHQWZLWKHDFKRWKHUVRDVWRHIIHFWXDWHWKHSXUSRVHVRIHDFKprovided, howeverWKDWLIWKHUH
  LV GHWHUPLQHG WR EH DQ\ LQFRQVLVWHQF\ EHWZHHQ DQ\ SURYLVLRQ RI WKLV 3ODQ WKH 'LVFORVXUH
  6WDWHPHQWDQGDQ\3ODQ'RFXPHQWRQWKHRQHKDQGDQGDQ\SURYLVLRQRIWKH&RQILUPDWLRQ2UGHU
  RQWKHRWKHUKDQGWKDWFDQQRWEHVRUHFRQFLOHGWKHQVROHO\WRWKHH[WHQWRIVXFKLQFRQVLVWHQF\
  WKH SURYLVLRQV RI WKH &RQILUPDWLRQ 2UGHU VKDOO JRYHUQ DQG DQ\ VXFK SURYLVLRQV RI WKH
  &RQILUPDWLRQ2UGHUVKDOOEHGHHPHGDPRGLILFDWLRQRIWKLV3ODQWKH'LVFORVXUH6WDWHPHQWDQGWKH
  3ODQ'RFXPHQWVDVDSSOLFDEOH

                                  [Remainder of Page Intentionally Blank]




                                                                                                      
                                                                                           000158
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page156
                                                                               156ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 169 of 648 PageID 2856




                                                                        000159
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page157
                                                                               157ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 170 of 648 PageID 2857



                                      ([KLELW%
      6FKHGXOHRI&/20DQDJHPHQW$JUHHPHQWVDQG5HODWHG&RQWUDFWVWR%H$VVXPHG

  




                                                                        000160
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page158
                                                                               158ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 171 of 648 PageID 2858



            6FKHGXOHRI&/20DQDJHPHQW$JUHHPHQWVDQG5HODWHG&RQWUDFWVWR%H$VVXPHG

       6HUYLFLQJ $JUHHPHQW GDWHG 'HFHPEHU   E\ DQG DPRQJ *UHHQEULDU &/2 /WG
          DQG+LJKODQG&DSLWDO0DQDJHPHQW/3
       ,QYHVWPHQW0DQDJHPHQW$JUHHPHQWGDWHG1RYHPEHUE\DQGEHWZHHQ/RQJKRUQ
          &UHGLW)XQGLQJ//&DQG+LJKODQG&DSLWDO0DQDJHPHQW/3 DVDPHQGHG 
       5HIHUHQFH 3RUWIROLR 0DQDJHPHQW $JUHHPHQW GDWHG $XJXVW   E\ DQG EHWZHHQ
          +LJKODQG&DSLWDO0DQDJHPHQW/3DQG9DOKDOOD&/2/WG
       &ROODWHUDO6HUYLFLQJ$JUHHPHQWGDWHG'HFHPEHUE\DQGDPRQJ+LJKODQG3DUN
          &'2,/WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
       3RUWIROLR0DQDJHPHQW$JUHHPHQWGDWHG0DUFKE\DQGDPRQJ6RXWKIRUN&/2
          /WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
       $PHQGHGDQG5HVWDWHG3RUWIROLR0DQDJHPHQW$JUHHPHQWGDWHG1RYHPEHUE\
          DQGDPRQJ-DVSDU&/2/WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
       6HUYLFLQJ $JUHHPHQW GDWHG 0D\   E\ DQG DPRQJ :HVWFKHVWHU &/2 /WG DQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3
       6HUYLFLQJ $JUHHPHQW GDWHG 0D\   E\ DQG DPRQJ 5RFNZDOO &'2 /WG DQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3 DVDPHQGHG 
       3RUWIROLR 0DQDJHPHQW $JUHHPHQW GDWHG 'HFHPEHU   E\ DQG EHWZHHQ /LEHUW\
          &/2/WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      6HUYLFLQJ $JUHHPHQW GDWHG 0DUFK   E\ DQG DPRQJ $EHUGHHQ /RDQ )XQGLQJ
          /WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      6HUYLFLQJ $JUHHPHQW GDWHG 0D\   E\ DQG DPRQJ 5RFNZDOO &'2 ,, /WG DQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3
      &ROODWHUDO0DQDJHPHQW$JUHHPHQWE\DQGEHWZHHQ+LJKODQG/RDQ)XQGLQJ9/WGDQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3GDWHG$XJXVW
      &ROODWHUDO 0DQDJHPHQW $JUHHPHQW GDWHG $XJXVW   E\ DQG EHWZHHQ +LJKODQG
          /HJDF\/LPLWHGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      6HUYLFLQJ$JUHHPHQWGDWHG1RYHPEHUE\DQGDPRQJ*UD\VRQ&/2/WGDQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3 DVDPHQGHG 
      6HUYLFLQJ $JUHHPHQW GDWHG 2FWREHU   E\ DQG DPRQJ 6WUDWIRUG &/2 /WG DQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3
      6HUYLFLQJ $JUHHPHQW GDWHG $XJXVW   E\ DQG DPRQJ 5HG 5LYHU &/2 /WG DQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3 DVDPHQGHG 
      6HUYLFLQJ $JUHHPHQW GDWHG 'HFHPEHU   E\ DQG DPRQJ %UHQWZRRG &/2 /WG
          DQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      6HUYLFLQJ $JUHHPHQW GDWHG 0DUFK   E\ DQG DPRQJ (DVWODQG &/2 /WG DQG
          +LJKODQG&DSLWDO0DQDJHPHQW/3



  '2&6B1<

                                                                                        000161
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page159
                                                                               159ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 172 of 648 PageID 2859



      3RUWIROLR 0DQDJHPHQW $JUHHPHQW GDWHG 2FWREHU   E\ DQG DPRQJ *OHQHDJOHV
          &/2/WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      0HPEHUV¶ $JUHHPHQW DQG $PHQGPHQW GDWHG 1RYHPEHU   E\ DQG EHWZHHQ
          +LJKODQG&/2)XQGLQJ/WGDQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      &ROODWHUDO 0DQDJHPHQW $JUHHPHQW GDWHG 0D\   E\ DQG EHWZHHQ 3DP &DSLWDO
          )XQGLQJ/35DQJHU$VVHW0JW/3DQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      &ROODWHUDO 0DQDJHPHQW $JUHHPHQW GDWHG $XJXVW   E\ DQG EHWZHHQ 3DPFR
          &D\PDQ/WG5DQJHU$VVHW0JW/3DQG+LJKODQG&DSLWDO0DQDJHPHQW/3
      $PHQGPHQW1RWR6HUYLFLQJ$JUHHPHQW2FWREHUEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW/3DQG5HG5LYHU&/2/WGHWDO
      ,QWHULP &ROODWHUDO 0DQDJHPHQW $JUHHPHQW -XQH   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG5RFNZDOO&'2/WG
      $PHQGPHQW1RWR6HUYLFLQJ$JUHHPHQW2FWREHUEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW/3DQG5RFNZDOO&'2/WG
      &ROODWHUDO 6HUYLFLQJ $JUHHPHQW GDWHG 'HFHPEHU   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW /3 DQG +LJKODQG 3DUN &'2 , /WG 7KH %DQN RI 1HZ <RUN 7UXVW
          &RPSDQ\1DWLRQDO$VVRFLDWLRQ
      5HSUHVHQWDWLRQVDQG:DUUDQWLHV$JUHHPHQWGDWHG'HFHPEHUEHWZHHQ+LJKODQG
          &DSLWDO0DQDJHPHQW/3DQG+LJKODQG3DUN&'2,/WG
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG0DUFKEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW /3 DQG $EHUGHHQ /RDQ )XQGLQJ /WG 6WDWH 6WUHHW %DQN DQG 7UXVW
          &RPSDQ\
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 'HFHPEHU   EHWZHHQ +LJKODQG
          &DSLWDO 0DQDJHPHQW /3 DQG *UHHQEULDU &/2 /WG 6WDWH 6WUHHW %DQN DQG 7UXVW
          &RPSDQ\
      &ROODWHUDO $FTXLVLWLRQ $JUHHPHQW GDWHG 0DUFK   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG(DVWODQG&/2/WG
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG0DUFKEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW/3DQG(DVWODQG&/2/WGDQG,QYHVWRUV%DQNDQG7UXVW&RPSDQ\
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG2FWREHUEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW /3 DQG *OHQHDJOHV &/2 /WG -30RUJDQ &KDVH %DQN 1DWLRQDO
          $VVRFLDWLRQ
      &ROODWHUDO$FTXLVLWLRQ$JUHHPHQWGDWHG1RYHPEHUEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW/3DQG*UD\VRQ&/2/WG
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 1RYHPEHU   EHWZHHQ +LJKODQG
          &DSLWDO0DQDJHPHQW/3DQG*UD\VRQ&/2/WG,QYHVWRUV%DQN 7UXVW&RPSDQ\
      &ROODWHUDO $FTXLVLWLRQ $JUHHPHQW GDWHG $XJXVW   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG5HG5LYHU&/2/WG



                                                 
  '2&6B1<

                                                                                      000162
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page160
                                                                               160ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 173 of 648 PageID 2860



      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG $XJXVW   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG5HG5LYHU&/2/WG86%DQN1DWLRQDO$VVRFLDWLRQ
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW GDWHG $SULO   EHWZHHQ
          +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG +LJKODQG 6SHFLDO
          2SSRUWXQLWLHV+ROGLQJ&RPSDQ\
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW GDWHG )HEUXDU\   EHWZHHQ
          +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG 003 )XQGLQJ //&
          ,;,6)LQDQFLDO3URGXFWV,QF
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW $PHQGPHQW 1R   GDWHG 0D\ 
           EHWZHHQ +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG 003
          )XQGLQJ//&,;,6)LQDQFLDO3URGXFWV,QF
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ$JUHHPHQW $PHQGPHQW1R  GDWHG $SULO 
           EHWZHHQ +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG 003
          )XQGLQJ//&,;,6)LQDQFLDO3URGXFWV,QF
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW $PHQGPHQW 1R   GDWHG -XQH 
           EHWZHHQ +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG 003
          )XQGLQJ//&,;,6)LQDQFLDO3URGXFWV,QF
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW $PHQGPHQW 1R   GDWHG -XO\ 
           EHWZHHQ +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG 003
          )XQGLQJ//&,;,6)LQDQFLDO3URGXFWV,QF
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG)HEUXDU\EHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG 86 %DQN 1DWLRQDO $VVRFLDWLRQ ,;,6
          )LQDQFLDO3URGXFWV,QF
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG $SULO   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW /3 DQG 5HG 5LYHU &/2 /WG +LJKODQG 6SHFLDO 2SSRUWXQLWLHV +ROGLQJ
          &RPSDQ\86%DQN1DWLRQDO$VVRFLDWLRQ
      0DVWHU 3DUWLFLSDWLRQ $JUHHPHQW GDWHG -XQH   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG5HG5LYHU&/2/WG*UDQG&HQWUDO$VVHW7UXVW
      $ 5 $VVHW $FTXLVLWLRQ $JUHHPHQW GDWHG -XO\   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG6DORPRQ6PLWK%DUQH\,QF+LJKODQG/RDQ)XQGLQJ9/WG
      $ 5 0DVWHU 3DUWLFLSDWLRQ $JUHHPHQW GDWHG -XO\   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG6DORPRQ%URWKHUV+ROGLQJ&RPSDQ\+LJKODQG/RDQ)XQGLQJ9
          /WG
      &ROODWHUDO $FTXLVLWLRQ $JUHHPHQW GDWHG -XQH   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG-DVSHU&/2/WG
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG -XQH   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG-DVSHU&/2/WG-30RUJDQ&KDVH%DQN1DWLRQDO$VVRFLDWLRQ
      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW GDWHG 0DUFK   EHWZHHQ
          +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG -DVSHU &/2 /WG 003 )XQGLQJ //& DQG
          ,;,6)LQDQFLDO3URGXFWV,QF


                                                  
  '2&6B1<

                                                                                        000163
 Case19-34054-sgj11
Case  19-34054-sgj11Doc
                     Doc1957-1
                         1943 Filed
                               Filed02/22/21
                                     03/01/21 Entered
                                               Entered02/22/21
                                                       03/01/2116:48:16
                                                                08:29:13 Page
                                                                          Page161
                                                                               161ofof
 Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 174 of 648 PageID 2861



      0DVWHU :DUHKRXVLQJ DQG 3DUWLFLSDWLRQ $JUHHPHQW $PHQGPHQW 1R   GDWHG 0D\ 
           EHWZHHQ +LJKODQG &DSLWDO 0DQDJHPHQW /3 DQG -DVSHU &/2 /WG 003
          )XQGLQJ//&DQG,;,6)LQDQFLDO3URGXFWV,QF
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 'HFHPEHU   EHWZHHQ +LJKODQG
          &DSLWDO0DQDJHPHQW/3DQG/LEHUW\&/2/WG
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 0D\   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG5RFNZDOO&'2/WG-30RUJDQ&KDVH%DQN1DWLRQDO$VVRFLDWLRQ
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 0D\   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG5RFNZDOO&'2,,/WG,QYHVWRUV%DQN 7UXVW&RPSDQ\
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG0DUFKEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW /3 DQG 6RXWKIRUN &/2 /WG -30RUJDQ &KDVH %DQN 1DWLRQDO
          $VVRFLDWLRQ
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG2FWREHUEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW/3DQG6WUDWIRUG&/2/WG6WDWH6WUHHW
      &ROODWHUDO$GPLQLVWUDWLRQ$JUHHPHQWGDWHG$XJXVWEHWZHHQ+LJKODQG&DSLWDO
          0DQDJHPHQW/3DQG9DOKDOOD&/2/WG-30RUJDQ&KDVH%DQN
      &ROODWHUDO $FTXLVLWLRQ $JUHHPHQW GDWHG 0D\   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG:HVWFKHVWHU&/2/WG
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 0D\   EHWZHHQ +LJKODQG &DSLWDO
          0DQDJHPHQW/3DQG:HVWFKHVWHU&/2/WG,QYHVWRUV%DQN 7UXVW&RPSDQ\
      &ROODWHUDO $GPLQLVWUDWLRQ $JUHHPHQW GDWHG 'HFHPEHU   EHWZHHQ +LJKODQG
          &DSLWDO0DQDJHPHQW/3DQG%UHQWZRRG&/2/WG,QYHVWRUV%DQN 7UXVW&RPSDQ\
          




                                                 
  '2&6B1<

                                                                                      000164
   Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 1 of 161
    Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 175 of 648 PageID 2862




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 22, 2021
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                                       )
         In re:                                                        )   Chapter 11
                                                                       )
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          )   Case No. 19-34054-sgj11
                                                                       )
                                          Debtor.                      )

                    ORDER (I) CONFIRMING THE FIFTH AMENDED
                  PLAN OF REORGANIZATION OF HIGHLAND CAPITAL
           MANAGEMENT, L.P. (AS MODIFIED) AND (II) GRANTING RELATED RELIEF


                  The Bankruptcy Court 2 having:
                  a.     entered, on November 24, 2020, the Order (A) Approving the Adequacy of the
                         Disclosure Statement, (B) Scheduling A Hearing to Confirm the Fifth Amended
                         Plan of Reorganization (C) Establishing Deadline for Filing Objections to
                         Confirmation of Plan, (D) Approving Form of Ballots, Voting Deadline and
                         Solicitation Procedures, and (E) Approving Form and Manner of Notice [Docket
                         No. 1476] (the “Disclosure Statement Order”), pursuant to which the Bankruptcy
                         Court approved the adequacy of the Disclosure Statement Relating to the Fifth

     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
      Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan (as defined
     below). The rules of interpretation set forth in Article I of the Plan apply to this Confirmation Order.



     DOCS_SF:104487.21 36027/002

                                                                                                         000165
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 2 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 176 of 648 PageID 2863



                    Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket
                    No. 1473] (the “Disclosure Statement”) under section 1125 of the Bankruptcy Code
                    and authorized solicitation of the Disclosure Statement;

           b.       set January 5, 2021, at 5:00 p.m. prevailing Central Time (the “Objection
                    Deadline”), as the deadline for filing objections to confirmation of the Fifth
                    Amended Plan of Reorganization of Highland Capital Management, L.P. (As
                    Modified) [Docket No. 1808] (as amended, supplemented or modified, the “Plan”);

           c.       set January 5, 2021, at 5:00 p.m. prevailing Central Time, as the deadline for voting
                    on the Plan (the “Voting Deadline”) in accordance with the Disclosure Statement
                    Order;

           d.       initially set January 13, 2021, at 9:30 a.m. prevailing Central Time, as the date and
                    time to commence the hearing to consider confirmation of the Plan pursuant to
                    Bankruptcy Rules 3017 and 3018, sections 1126, 1128, and 1129 of the Bankruptcy
                    Code, and the Disclosure Statement Order, which hearing was continued to January
                    26, 2021, at 9:30 a.m. prevailing Central Time and further continued to February 2,
                    2021;

           e.       reviewed: (i) the Plan; (ii) the Disclosure Statement; and (iii) Notice of (I) Entry of
                    Order Approving Disclosure Statement; (II) Hearing to Confirm; and (III) Related
                    Important Dates (the “Confirmation Hearing Notice”), the form of which is
                    attached as Exhibit 1-B to the Disclosure Statement Order;

           f.       reviewed: (i) the Debtor’s Notice of Filing of Plan Supplement for the Third
                    Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket
                    No. 1389] filed November 13, 2020; (ii) Debtor’s Notice of Filing of Plan
                    Supplement for the Fifth Amended Plan of Reorganization of Highland Capital
                    Management, L.P. [Docket No. 1606] filed on December 18, 2020; (iii) the
                    Debtor’s Notice of Filing of Plan Supplement for the Fifth Amended Plan of
                    Reorganization of Highland Capital Management, L.P. [Docket No. 1656] filed on
                    January 4, 2021; (iv) Notice of Filing Plan Supplement to the Fifth Amended Plan
                    of Reorganization of Highland Capital Management, L.P. (with Technical
                    Modifications)t dated January 22, 2021 [Docket No. 1811]; and (v) Debtor’s Notice
                    of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                    Highland of Highland Capital Management, L.P. (As Modified) on February 1,
                    2021 [Docket No. 1875]; (collectively, the documents listed in (i) through (v) of
                    this paragraph, the “Plan Supplements”);

           g.       reviewed: (i) the Notice of (I) Executory Contracts and Unexpired Leases to be
                    Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if
                    Any, and (III) Related Procedures in Connection Therewith filed on December 30,
                    2020 [Docket No. 1648]; (ii) the Second Notice of (I) Executory Contracts and

                                                      2
  DOCS_SF:104487.21 36027/002

                                                                                            000166
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 3 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 177 of 648 PageID 2864



                    Unexpired Leases to be Assumed by the Debtor Pursuant to the Fifth Amended
                    Plan, (II) Cure Amounts, if Any, and (III) Related Procedures in Connection
                    Therewith filed on January 11, 2021 [Docket No.1719]; (iii) the Third Notice of
                    (I) Executory Contracts and Unexpired Leases to be Assumed by the Debtor
                    Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if Any, and (III) Related
                    Procedures in Connection Therewith filed on January 15, 2021 [Docket No. 1749];
                    (iv) the Notice of Withdrawal of Certain Executory Contracts and Unexpired
                    Leases from List of Executory Contracts and Unexpired Leases to be Assumed by
                    the Debtor Pursuant to the Fifth Amended Plan [Docket No. 1791]; (v) the Fourth
                    Notice of (I) Executory Contracts and Unexpired Leases to be Assumed by the
                    Debtor Pursuant to the Fifth Amended Plan (II) Cure Amounts, if Any, and (III)
                    Released Procedures in Connection Therewith filed on January 27, 2021 [Docket
                    No. 1847]; (vi) the Notice of Hearing on Agreed Motion to (I) Assume
                    Nonresidential Real Property Lease with Crescent TC Investors, L.P. Upon
                    Confirmation of Plan and (II) Extend Assumption Deadline filed on January 28,
                    2021 [Docket No. 1857]; and (vii) the Fifth Notice of (I) Executory Contracts and
                    Unexpired Leases to be Assumed by the Debtor Pursuant to the Fifth Amended Plan
                    (II) Cure Amounts, if Any, and (III) Released Procedures in Connection Therewith
                    filed on February 1, 2021 [Docket No. 1873] (collectively, the documents referred
                    to in (i) to (vii) are referred to as “List of Assumed Contracts”);

           h.       reviewed: (i) the Debtor’s Memorandum of Law in Support of Confirmation of the
                    Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
                    [Docket No. 1814] (the “Confirmation Brief”); (ii) the Debtor’s Omnibus Reply to
                    Objections to Confirmation of the Fifth Amended Chapter 11 Plan of
                    Reorganization of Highland Capital Management; [Docket No. 1807]; and (iii) the
                    Certification of Patrick M. Leathem With Respect to the Tabulation of Votes on the
                    Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
                    [Docket No. 1772] and Supplemental Certification of Patrick M. Leathem With
                    Respect to the Tabulation of Votes on the Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 1887] filed on February 3, 2021
                    (together, the “Voting Certifications”).

           i.       reviewed: (i) the Notice of Affidavit of Publication dated December 3, 2020 [Docket
                    No. 1505]; (ii) the Certificate of Service dated December 23, 2020 [Docket No.
                    1630]; (iii) the Supplemental Certificate of Service dated December 24, 2020
                    [Docket No. 1637]; (iv) the Second Supplemental Certificate of Service dated
                    December 31, 2020 [Docket No. 1653]; (v) the Certificate of Service dated
                    December 23, 2020 [Docket No. 1627]; (vi) the Certificate of Service dated January
                    6, 2021 [Docket No. 1696]; (vii) the Certificate of Service dated January 7, 2021
                    [Docket No. 1699]; (viii) the Certificate of Service dated January 7, 2021 [Docket
                    No 1700]; (ix) the Certificate of Service dated January 15, 2021 [Docket No. 1761];
                    (x) the Certificate of Service dated January 19, 2021 [Docket No. 1775]; (xi) the


                                                     3
  DOCS_SF:104487.21 36027/002

                                                                                        000167
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 4 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 178 of 648 PageID 2865



                    Certificate of Service dated January 20, 2021 [Docket No. 1787]; (xii) the
                    Certificate of Service dated January 26, 2021[Docket No. 1844]; (xiii) the
                    Certificate of Service dated January 27, 2021 [Docket No. 1854]; (xiv) the
                    Certificate of Service dated February 1, 2021 [Docket No. 1879]; (xv) the
                    Certificates of Service dated February 3, 2021 [Docket No. 1891 and 1893]; and
                    (xvi) the Certificates of Service dated February 5, 2021 [Docket Nos. 1906, 1907,
                    1908 and 1909] (collectively, the “Affidavits of Service and Publication”);

           j.       reviewed all filed 3 pleadings, exhibits, statements, and comments regarding
                    approval of the Disclosure Statement and confirmation of the Plan, including all
                    objections, statements, and reservations of rights;

           k.       conducted a hearing to consider confirmation of the Plan, which commenced on
                    February 2, 2021, at 9:30 a.m. prevailing Central Time and concluded on February
                    3, 2021, and issued its oral ruling on February 8, 2021 (collectively, the
                    “Confirmation Hearing);

           l.       heard the statements and arguments made by counsel in respect of confirmation of
                    the Plan and having considered the record of this Chapter 11 Case and taken judicial
                    notice of all papers and pleadings filed in this Chapter 11 Case; and

           m.       considered all oral representations, testimony, documents, filings, and other
                    evidence regarding confirmation of the Plan, including (a) all of the exhibits
                    admitted into evidence; 4 (b) the sworn testimony of (i) James P. Seery, Jr., the
                    Debtor’s Chief Executive Officer and Chief Restructuring Officer and a member of
                    the Board of Directors of Strand Advisors, Inc. (“Strand”), the Debtor’s general
                    partner; (ii) John S. Dubel, a member of the Board of Strand; (iii) Marc Tauber, a
                    Vice President at Aon Financial Services; and (iv) Robert Jason Post, the Chief
                    Compliance Officer of NexPoint Advisors, LP (collectively, the “Witnesses”); (c)
                    the credibility of the Witnesses; and (d) the Voting Certifications.

           NOW, THEREFORE, after due deliberation thereon and good cause appearing therefor,

  the Bankruptcy Court hereby makes and issues the following findings of fact and conclusions of

  law:



  3
   Unless otherwise indicated, use of the term “filed” herein refers also to the service of the applicable document filed
  on the docket in this Chapter 11 Case, as applicable.
  4
    The Court admitted the following exhibits into evidence: (a) all of the Debtor’s exhibits lodged at Docket No. 1822
  (except TTTTT, which was withdrawn by the Debtor); (b) all of the Debtor’s exhibits lodged at Docket No. 1866; (c)
  all of the Debtor’s exhibits lodged at Docket No. 1877; (d) all of the Debtor’s exhibits lodged at Docket No. 1895;
  and (e) Exhibits 6-12 and 15-17 offered by Mr. James Dondero and lodged at Docket No. 1874.


                                                            4
  DOCS_SF:104487.21 36027/002

                                                                                                       000168
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 5 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 179 of 648 PageID 2866




                         FINDINGS OF FACT AND CONCLUSIONS OF LAW

                    1.          Findings of Fact and Conclusions of Law. The findings and conclusions

  set forth herein, together with the findings of fact and conclusions of law set forth in the record

  during the Confirmation Hearing, constitute the Bankruptcy Court’s findings of fact and

  conclusions of law pursuant to Federal Rule of Civil Procedure 52, made applicable to this

  proceeding pursuant to Bankruptcy Rules 7052 and 9014. To the extent any of the following

  findings of fact constitute conclusions of law, they are adopted as such. To the extent that any of

  the following conclusions of law constitute findings of fact, they are adopted as such.

                    2.          Introduction and Summary of the Plan. Prior to addressing the specific

  requirements under the Bankruptcy Code and Bankruptcy Rules with respect to the confirmation

  of the Plan, the Bankruptcy Court believes it would be useful to first provide the following

  background of the Debtor’s Chapter 11 Case, the parties involved therewith, and some of the major

  events that have transpired culminating in the filing and solicitation of the Plan of this very unusual

  case. Before the Bankruptcy Court is the Debtor’s Fifth Amended Plan of Reorganization of

  Highland Capital Management, L.P., filed on November 24, 2020, as modified on January 22,

  2021 and again on February 1, 2021. The parties have repeatedly referred to the Plan as an “asset

  monetization plan” because it involves the orderly wind-down of the Debtor’s estate, including the

  sale of assets and certain of its funds over time, with the Reorganized Debtor continuing to manage

  certain other funds, subject to the oversight of the Claimant Trust Oversight Board. The Plan

  provides for a Claimant Trust to, among other things, manage and monetize the Claimant Trust

  Assets for the benefit of the Debtor’s economic stakeholders. The Claimant Trustee is responsible



                                                       5
  DOCS_SF:104487.21 36027/002

                                                                                          000169
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 6 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 180 of 648 PageID 2867




  for this process, among other duties specified in the Plan’s Claimant Trust Agreement. There is

  also anticipated to be a Litigation Sub-trust established for the purpose of pursuing certain

  avoidance or other causes of action for the benefit of the Debtor’s economic constituents.

                    3.          Confirmation Requirements Satisfied. The Plan is supported by the

  Committee and all claimants with Convenience Claims (i.e., general unsecured claims under $1

  million) who voted in Class 7. Claimants with Class 8 General Unsecured Claims, however, voted

  to reject the Plan because, although the Plan was accepted by 99.8% of the amount of Claims in

  that class, only 17 claimants voted to accept the Plan while 27 claimants voted to reject the Plan.

  As a result of such votes, and because Mr. Dondero and the Dondero Related Entities (as defined

  below) objected to the Plan on a variety of grounds primarily relating to the Plan’s release,

  exculpation and injunction provisions, the Bankruptcy Court heard two full days of evidence on

  February 2 and 3, 2021, and considered testimony from five witnesses and thousands of pages of

  documentary evidence in determining whether the Plan satisfies the confirmation standards

  required under the Bankruptcy Code. The Bankruptcy Court finds and concludes that the Plan

  meets all of the relevant requirements of sections 1123, 1124, and 1129, and other applicable

  provisions of the Bankruptcy Code, as more fully set forth below with respect to each of the

  applicable confirmation requirements.

                    4.          Not Your Garden Variety Debtor. The Debtor’s case is not a garden

  variety chapter 11 case. The Debtor is a multibillion-dollar global investment adviser registered

  with the SEC, pursuant to the Investment Advisers Act of 1940. It was founded in 1993 by James

  Dondero and Mark Okada. Mark Okada resigned from his role with Highland prior to the



                                                      6
  DOCS_SF:104487.21 36027/002

                                                                                      000170
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 7 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 181 of 648 PageID 2868




  bankruptcy case being filed on October 16, 2019 (the “Petition Date”). Mr. Dondero controlled

  the Debtor as of the Petition Date but agreed to relinquish control of it on or about January 9, 2020,

  pursuant to an agreement reached with the Committee, as described below. Although Mr. Dondero

  remained with the Debtor as an unpaid employee/portfolio manager after January 9, 2020, his

  employment with the Debtor terminated on October 9, 2020. Mr. Dondero continues to work for

  and/or control numerous non-debtor entities in the complex Highland enterprise.

                    5.          The Debtor. The Debtor is headquartered in Dallas, Texas. As of the

  Petition Date, the Debtor employed approximately 76 employees. The Debtor is privately-owned:

  (a) 99.5% by the Hunter Mountain Investment Trust; (b) 0.1866% by The Dugaboy Investment

  Trust, a trust created to manage the assets of Mr. Dondero and his family; (c) 0.0627% by Mark

  Okada, personally and through family trusts; and (d) 0.25% by Strand, the Debtor’s general

  partner.

                    6.          The Highland Enterprise. Pursuant to various contractual arrangements,

  the Debtor provides money management and advisory services for billions of dollars of assets,

  including collateralized loan obligation vehicles (“CLOs”), and other investments. Some of these

  assets are managed by the Debtor pursuant to shared services agreements with certain affiliated

  entities, including other affiliated registered investment advisors. In fact, there are approximately

  2,000 entities in the byzantine complex of entities under the Highland umbrella. None of these

  affiliated entities filed for chapter 11 protection. Most, but not all, of these entities are not

  subsidiaries (direct or indirect) of the Debtor. Many of the Debtor’s affiliated companies are




                                                       7
  DOCS_SF:104487.21 36027/002

                                                                                         000171
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 8 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 182 of 648 PageID 2869




  offshore entities, organized in jurisdictions such as the Cayman Islands and Guernsey. See

  Disclosure Statement, at 17-18.

                    7.          Debtor’s Operational History. The Debtor’s primary means of generating

  revenue has historically been from fees collected for the management and advisory services

  provided to funds that it manages, plus fees generated for services provided to its affiliates. For

  additional liquidity, the Debtor, prior to the Petition Date, would sell liquid securities in the

  ordinary course, primarily through a brokerage account at Jefferies, LLC. The Debtor would also,

  from time to time, sell assets at non-Debtor subsidiaries and cause those proceeds to be distributed

  to the Debtor in the ordinary course of business. The Debtor’s current Chief Executive Officer,

  James P. Seery, Jr., credibly testified at the Confirmation Hearing that the Debtor was “run at a

  deficit for a long time and then would sell assets or defer employee compensation to cover its

  deficits.” The Bankruptcy Court cannot help but wonder if that was necessitated because of

  enormous litigation fees and expenses incurred by the Debtor due to its culture of litigation—as

  further addressed below.

                    8.          Not Your Garden Variety Creditor’s Committee. The Debtor and this

  chapter 11 case are not garden variety for so many reasons. One of the most obvious standouts in

  this case is the creditor constituency. The Debtor did not file for bankruptcy because of any of the

  typical reasons that large companies file chapter 11. For example, the Debtor did not have a large,

  asset-based secured lender with whom it was in default; it only had relatively insignificant secured

  indebtedness owing to Jeffries, with whom it had a brokerage account, and one other entity,

  Frontier State Bank. The Debtor also did not have problems with its trade vendors or landlords.



                                                       8
  DOCS_SF:104487.21 36027/002

                                                                                        000172
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 9 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 183 of 648 PageID 2870




  The Debtor also did not suffer any type of catastrophic business calamity. In fact, the Debtor filed

  for Chapter 11 protection six months before the onset of the COVID-19 pandemic. Rather, the

  Debtor filed for Chapter 11 protection due to a myriad of massive, unrelated, business litigation

  claims that it faced—many of which had finally become liquidated (or were about to become

  liquidated) after a decade or more of contentious litigation in multiple forums all over the world.

  The Committee in this case has referred to the Debtor—under its former chief executive, Mr.

  Dondero—as a “serial litigator.” The Bankruptcy Court agrees with that description. By way of

  example, the members of the Committee (and their history of litigation with the Debtor and others

  in the Highland complex) are as follows:

           a.       The Redeemer Committee of the Highland Crusader Fund (the “Redeemer
                    Committee”). This Committee member obtained an arbitration award against the
                    Debtor in the amount of $190,824,557, inclusive of interest, approximately five
                    months before the Petition Date, from a panel of the American Arbitration
                    Association. It was on the verge of having that award confirmed by the Delaware
                    Chancery Court immediately prior to the Petition Date, after years of disputes that
                    started in late 2008 (and included legal proceedings in Bermuda). This creditor’s
                    claim was settled during this Chapter 11 Case in the amount of approximately
                    $137,696,610 (subject to other adjustments and details not relevant for this
                    purpose).

           b.       Acis Capital Management, L.P., and Acis Capital Management GP, LLC
                    (“Acis”). Acis was formerly in the Highland complex of companies, but was not
                    affiliated with Highland as of the Petition Date. This Committee member and its
                    now-owner, Joshua Terry, were involved in litigation with the Debtor dating back
                    to 2016. Acis was forced by Mr. Terry (who was a former Highland portfolio
                    manager) into an involuntary chapter 11 bankruptcy in the Bankruptcy Court for
                    the Northern District of Texas, Dallas Division before the Bankruptcy Court in
                    2018, after Mr. Terry obtained an approximately $8 million arbitration award and
                    judgment against Acis. Mr. Terry ultimately was awarded the equity ownership of
                    Acis by the Bankruptcy Court in the Acis bankruptcy case. Acis subsequently
                    asserted a multi-million dollar claim against Highland in the Bankruptcy Court for
                    Highland’s alleged denuding of Acis to defraud its creditors—primarily Mr. Terry.
                    The litigation involving Acis and Mr. Terry dates back to mid-2016 and has


                                                     9
  DOCS_SF:104487.21 36027/002

                                                                                        000173
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 10 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 184 of 648 PageID 2871



                    continued on with numerous appeals of Bankruptcy Court orders, including one
                    appeal still pending at the Fifth Circuit Court of Appeals. There was also litigation
                    involving Mr. Terry and Acis in the Royal Court of the Island of Guernsey and in
                    a state court in New York. The Acis claim was settled during this Chapter 11 Case,
                    in Bankruptcy Court-ordered mediation, for approximately $23 million (subject to
                    other details not relevant for this purpose), and is the subject of an appeal being
                    pursued by Mr. Dondero.

           c.       UBS Securities LLC and UBS AG London Branch (“UBS”). UBS is a
                    Committee member that filed a proof of claim in the amount of $1,039,957,799.40
                    in this Chapter 11 Case. The UBS Claim was based on a judgment that UBS
                    received from a New York state court in 2020. The underlying decision was issued
                    in November 2019, after a multi-week bench trial (which had occurred many
                    months earlier) on a breach of contract claim against non-Debtor entities in the
                    Highland complex. The UBS litigation related to activities that occurred in 2008
                    and 2009. The litigation involving UBS and Highland and affiliates was pending
                    for more than a decade (there having been numerous interlocutory appeals during
                    its history). The Debtor and UBS recently announced an agreement in principle for
                    a settlement of the UBS claim (which came a few months after Bankruptcy Court-
                    ordered mediation) which will be subject to a 9019 motion to be filed with the
                    Bankruptcy Court on a future date.

           d.       Meta-E Discovery (“Meta-E”). Meta-E is a Committee member that is a vendor
                    who happened to supply litigation and discovery-related services to the Debtor over
                    the years. It had unpaid invoices on the Petition Date of more than $779,000.

  It is fair to say that the members of the Committee in this case all have wills of steel. They fought

  hard before and during this Chapter 11 Case. The members of the Committee, all of whom have

  volunteered to serve on the Claimant Trust Oversight Board post-confirmation, are highly

  sophisticated and have had highly sophisticated professionals representing them. They have

  represented their constituency in this case as fiduciaries extremely well.

                    9.          Other Key Creditor Constituents. In addition to the Committee members

  who were all embroiled in years of litigation with Debtor and its affiliates in various ways, the

  Debtor has been in litigation with Patrick Daugherty, a former limited partner and employee of the

  Debtor, for many years in both Delaware and Texas state courts. Mr. Daugherty filed an amended


                                                       10
  DOCS_SF:104487.21 36027/002

                                                                                          000174
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 11 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 185 of 648 PageID 2872




  proof of claim in this Chapter 11 Case for $40,710,819.42 relating to alleged breaches of

  employment-related agreements and for defamation arising from a 2017 press release posted by

  the Debtor. The Debtor and Mr. Daugherty recently announced a settlement of Mr. Daugherty’s

  claim pursuant to which he will receive $750,000 in cash on the Effective Date of the Plan, an

  $8.25 million general unsecured claim, and a $2.75 million subordinated claim (subject to other

  details not relevant for this purpose). Additionally, entities collectively known as “HarbourVest”

  invested more than $70 million with an entity in the Highland complex and asserted a $300 million

  proof of claim against the Debtor in this case, alleging, among other things, fraud and RICO

  violations. HarbourVest’s claim was settled during the bankruptcy case for a $45 million general

  unsecured claim and a $35 million subordinated claim, and that settlement is also being appealed

  by a Dondero Entity.

                    10.         Other Claims Asserted. Other than the Claims just described, most of the

  other Claims in this Chapter 11 Case are Claims asserted against the Debtor by: (a) entities in the

  Highland complex—most of which entities the Bankruptcy Court finds to be controlled by Mr.

  Dondero; (b) employees who contend that are entitled to large bonuses or other types of deferred

  compensation; and (c) numerous law firms that worked for the Debtor prior to the Petition Date

  and had outstanding amounts due for their prepetition services.

                    11.         Not Your Garden Variety Post-Petition Corporate Governance

  Structure. Yet another reason this is not your garden variety chapter 11 case is its post-petition

  corporate governance structure. Immediately from its appointment, the Committee’s relationship

  with the Debtor was contentious at best. First, the Committee moved for a change of venue from



                                                       11
  DOCS_SF:104487.21 36027/002

                                                                                          000175
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 12 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 186 of 648 PageID 2873




  Delaware to Dallas. Second, the Committee (and later, the United States Trustee) expressed its

  then-desire for the appointment of a chapter 11 trustee due to its concerns over and distrust of Mr.

  Dondero, his numerous conflicts of interest, and his history of alleged mismanagement (and

  perhaps worse).

                    12.         Post-Petition Corporate Governance Settlement with Committee. After

  spending many weeks under the threat of the potential appointment of a trustee, the Debtor and

  Committee engaged in substantial and lengthy negotiations resulting in a corporate governance

  settlement approved by the Bankruptcy Court on January 9, 2020. 5 As a result of this settlement,

  among other things, Mr. Dondero relinquished control of the Debtor and resigned his positions as

  an officer or director of the Debtor and its general partner, Strand. As noted above, Mr. Dondero

  agreed to this settlement pursuant a stipulation he executed, 6 and he also agreed not to cause any

  Related Entity (as defined in the Settlement Motion) to terminate any agreements with the Debtor.

  The January 9 Order also (a) required that the Bankruptcy Court serve as “gatekeeper” prior to the

  commencement of any litigation against the three independent board members appointed to

  oversee and lead the Debtor’s restructuring in lieu of Mr. Dondero and (b) provided for the

  exculpation of those board members by limiting claims subject to the “gatekeeper” provision to

  those alleging willful misconduct and gross negligence.



  5
   This order is hereinafter referred to as the “January 9 Order” and was entered by the Court on January 9, 2020
  [Docket No. 339] pursuant to the Motion of the Debtor to Approve Settlement with Official Committee of Unsecured
  Creditors Regarding the Governance of the Debtor and Procedures for Operation in the Ordinary Course [Docket
  No. 281] (the “Settlement Motion”).
  6
    See Stipulation in Support of Motion of the Debtor for Approval of Settlement With the Official Committee of
  Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations in Ordinary Course
  [Docket No. 338] (the “Stipulation”).


                                                        12
  DOCS_SF:104487.21 36027/002

                                                                                                  000176
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 13 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 187 of 648 PageID 2874




                    13.         Appointment of Independent Directors. As part of the Bankruptcy

  Court-approved settlement, three eminently qualified independent directors were chosen to lead

  Highland through its Chapter 11 Case. They are: James P. Seery, Jr., John S. Dubel (each chosen

  by the Committee), and Retired Bankruptcy Judge Russell Nelms. These three individuals are

  each technically independent directors of Strand (Mr. Dondero had previously been the sole

  director of Strand and, thus, the sole person in ultimate control of the Debtor). The three

  independent board members’ resumes are in evidence. The Bankruptcy Court later approved Mr.

  Seery’s appointment as the Debtor’s Chief Executive Officer, Chief Restructuring Officer, and

  Foreign Representative.          Suffice it to say that this settlement and the appointment of the

  independent directors changed the entire trajectory of the case and saved the Debtor from the

  appointment of a trustee. The Bankruptcy Court and the Committee each trusted the independent

  directors. They were the right solution at the right time. Because of the unique character of the

  Debtor’s business, the Bankruptcy Court believed the appointment of three qualified independent

  directors was a far better outcome for creditors than the appointment of a conventional chapter 11

  trustee. Each of the independent directors brought unique qualities to the table. Mr. Seery, in

  particular, knew and had vast experience at prominent firms with high-yield and distressed

  investing similar to the Debtor’s business. Mr. Dubel had 40 years of experience restructuring

  large complex businesses and serving on boards in this context. And Retired Judge Nelms had not

  only vast bankruptcy experience but seemed particularly well-suited to help the Debtor maneuver

  through conflicts and ethical quandaries. By way of comparison, in the chapter 11 case of Acis,

  the former affiliate of Highland that the Bankruptcy Court presided over and which company was



                                                     13
  DOCS_SF:104487.21 36027/002

                                                                                       000177
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 14 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 188 of 648 PageID 2875




  much smaller in size and scope than Highland (managing only 5-6 CLOs), the creditors elected a

  chapter 11 trustee who was not on the normal trustee rotation panel in this district but, rather, was

  a nationally known bankruptcy attorney with more than 45 years of large chapter 11 experience.

  While the Acis chapter 11 trustee performed valiantly, he was sued by entities in the Highland

  complex shortly after he was appointed (which the Bankruptcy Court had to address). The Acis

  trustee was also unable to persuade the Debtor and its affiliates to agree to any actions taken in the

  case, and he finally obtained confirmation of Acis’ chapter 11 plan over the objections of the

  Debtor and its affiliates on his fourth attempt (which confirmation was promptly appealed).

                    14.         Conditions Required by Independent Directors. Given the experiences

  in Acis and the Debtor’s culture of constant litigation, it was not as easy to get such highly qualified

  persons to serve as independent board members and, later, as the Debtor’s Chief Executive Officer,

  as it would be in an ordinary chapter 11 case. The independent board members were stepping into

  a morass of problems. Naturally, they were worried about getting sued no matter how defensible

  their efforts—given the litigation culture that enveloped Highland historically. Based on the

  record of this Case and the proceedings in the Acis chapter 11 case, it seemed as though everything

  always ended in litigation at Highland. The Bankruptcy Court heard credible testimony that none

  of the independent directors would have taken on the role of independent director without (1) an

  adequate directors and officers’ (“D&O”) insurance policy protecting them; (2) indemnification

  from Strand that would be guaranteed by the Debtor; (3) exculpation for mere negligence claims;

  and (4) a gatekeeper provision prohibiting the commencement of litigation against the independent

  directors without the Bankruptcy Court’s prior authority. This gatekeeper provision was also



                                                      14
  DOCS_SF:104487.21 36027/002

                                                                                           000178
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 15 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 189 of 648 PageID 2876




  included in the Bankruptcy Court’s order authorizing the appointment of Mr. Seery as the Debtor’s

  Chief Executive Officer, Chief Restructuring Officer, and Foreign Representative entered on

  July 16, 2020. 7 The gatekeeper provisions in both the January 9 Order and July 16 Order are

  precisely analogous to what bankruptcy trustees have pursuant to the so-called “Barton Doctrine”

  (first articulated in an old Supreme Court case captioned Barton v. Barbour, 104 U.S. 126 (1881)).

  The Bankruptcy Court approved all of these protections in the January 9 Order and the July 16

  Order, and no one appealed either of those orders. As noted above, Mr. Dondero signed the

  Stipulation that led to the settlement that was approved by the January 9 Order. The Bankruptcy

  Court finds that, like the Committee, the independent board members have been resilient and

  unwavering in their efforts to get the enormous problems in this case solved. They seem to have

  at all times negotiated hard and in good faith, which culminated in the proposal of the Plan

  currently before the Bankruptcy Court. As noted previously, they completely changed the

  trajectory of this case.

                    15.         Not Your Garden Variety Mediators. And still another reason why this

  was not your garden variety case was the mediation effort. In the summer of 2020, roughly nine

  months into the chapter 11 case, the Bankruptcy Court ordered mediation among the Debtor, Acis,

  UBS, the Redeemer Committee, and Mr. Dondero. The Bankruptcy Court selected co-mediators

  because mediation among these parties seemed like such a Herculean task—especially during

  COVID-19 where people could not all be in the same room. Those co-mediators were: Retired



  7
   See Order Approving the Debtor’s Motion Under Bankruptcy Code Sections 105(a) and 363(b) Authorizing
  Retention of James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer, and Foreign Representative
  Nunc Pro Tunc to March 15, 2020 [Docket No. 854] entered on July 16, 2020 (the “July 16 Order”)


                                                          15
  DOCS_SF:104487.21 36027/002

                                                                                                      000179
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 16 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 190 of 648 PageID 2877




  Bankruptcy Judge Alan Gropper from the Southern District of New York, who had a distinguished

  career presiding over complex chapter 11 cases, and Ms. Sylvia Mayer, who likewise has had a

  distinguished career, first as a partner at a preeminent law firm working on complex chapter 11

  cases, and subsequently as a mediator and arbitrator in Houston, Texas. As noted earlier, the

  Redeemer Committee and Acis claims were settled during the mediation—which seemed nothing

  short of a miracle to the Bankruptcy Court—and the UBS claim was settled several months later

  and the Bankruptcy Court believes the ground work for that ultimate settlement was laid, or at

  least helped, through the mediation. And, as earlier noted, other significant claims have been

  settled during this case, including those of HarbourVest (who asserted a $300 million claim) and

  Patrick Daugherty (who asserted a $40 million claim). The Bankruptcy Court cannot stress

  strongly enough that the resolution of these enormous claims—and the acceptance by all of these

  creditors of the Plan that is now before the Bankruptcy Court—seems nothing short of a miracle.

  It was more than a year in the making.

                    16.         Not Your Garden Variety Plan Objectors (That Is, Those That

  Remain). Finally, a word about the current, remaining objectors to the Plan before the Bankruptcy

  Court. Once again, the Bankruptcy Court will use the phrase “not your garden variety”, which

  phrase applies to this case for many reasons. Originally, there were over a dozen objections filed

  to the Plan. The Debtor then made certain amendments or modifications to the Plan to address

  some of these objections, none of which require further solicitation of the Plan for reasons set forth

  in more detail below. The only objectors to the Plan left at the time of the Confirmation Hearing




                                                   16
  DOCS_SF:104487.21 36027/002

                                                                                         000180
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 17 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 191 of 648 PageID 2878




  were Mr. Dondero [Docket No. 1661] and entities that the Bankruptcy Court finds are owned

  and/or controlled by him and that filed the following objections:

           a.       Objection to Confirmation of the Debtor’s Fifth Amended Plan of Reorganization
                    (filed by Get Good Trust and The Dugaboy Investment Trust) [Docket No. 1667];

           b.       Objection to Confirmation of Fifth Amended Plan of Reorganization of Highland
                    Capital Management, L.P. (filed by Highland Capital Management Fund Advisors,
                    L.P., Highland Fixed Income Fund, Highland Funds I and its series, Highland
                    Funds II and its series, Highland Global Allocation Fund, Highland Healthcare
                    Opportunities Fund, Highland Income Fund, Highland Merger Arbitrate Fund,
                    Highland Opportunistic Credit Fund, Highland Small-Cap Equity Fund, Highland
                    Socially Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx
                    Senior Loan ETF, NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Real
                    Estate Strategies Fund, NexPoint Strategic Opportunities Fund) [Docket No.
                    1670];

           c.       A Joinder to the Objection filed at 1670 by: NexPoint Real Estate Finance Inc.,
                    NexPoint Real Estate Capital, LLC, NexPoint Residential Trust, Inc., NexPoint
                    Hospitality Trust, NexPoint Real Estate Partners, LLC, NexPoint Multifamily
                    Capital Trust, Inc., VineBrook Homes Trust, Inc., NexPoint Real Estate Advisors,
                    L.P., NexPoint Real Estate Advisors II, L.P., NexPoint Real Estate Advisors III,
                    L.P., NexPoint Real Estate Advisors IV, L.P., NexPoint Real Estate Advisors V,
                    L.P., NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors VII,
                    L.P., NexPoint Real Estate Advisors VIII, L.P., and any funds advised by the
                    foregoing [Docket No. 1677];

           d.       NexPoint Real Estate Partners LLC’s Objection to Debtor’s Fifth Amended Plan
                    of Reorganization (filed by NexPoint Real Estate Partners LLC f/k/a HCRE
                    Partners LLC) [Docket No. 1673]; and

           e.       NexBank’s Objection to Debtor’s Fifth Amended Plan of Reorganization (filed by
                    NexBank Title, Inc., NexBank Securities, Inc., NexBank Capital, Inc., and
                    NexBank) [Docket No. 1676]. The entities referred to in (i) through (v) of this
                    paragraph are hereinafter referred to as the “Dondero Related Entities”).

                    17.         Questionability of Good Faith as to Outstanding Confirmation

  Objections. Mr. Dondero and the Dondero Related Entities technically have standing to object to

  the Plan, but the remoteness of their economic interests is noteworthy, and the Bankruptcy Court



                                                   17
  DOCS_SF:104487.21 36027/002

                                                                                      000181
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 18 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 192 of 648 PageID 2879




  questions the good faith of Mr. Dondero’s and the Dondero Related Entities’ objections. In fact,

  the Bankruptcy Court has good reason to believe that these parties are not objecting to protect

  economic interests they have in the Debtor but to be disruptors. Mr. Dondero wants his company

  back. This is understandable, but it is not a good faith basis to lob objections to the Plan. As

  detailed below, the Bankruptcy Court has slowed down plan confirmation multiple times and urged

  the parties to talk to Mr. Dondero in an attempt to arrive at what the parties have repeatedly referred

  to as a “grand bargain,” the ultimate goal to resolve the Debtor’s restructuring. The Debtor and

  the Committee represent that they have communicated with Mr. Dondero regarding a grand

  bargain settlement, and the Bankruptcy Court believes that they have.

                    18.         Remote Interest of Outstanding Confirmation Objectors. To be specific

  about the remoteness of Mr. Dondero’s and the Dondero Related Entities’ interests, the Bankruptcy

  Court will address them each separately. First, Mr. Dondero has a pending objection to the Plan.

  Mr. Dondero’s only economic interest with regard to the Debtor is an unliquidated indemnification

  claim (and, based on everything the Bankruptcy Court has heard, his indemnification claims would

  be highly questionable at this juncture). Mr. Dondero owns no equity in the Debtor directly. Mr.

  Dondero owns the Debtor’s general partner, Strand, which in turn owns a quarter percent of the

  total equity in the Debtor. Second, a joint objection has been filed by The Dugaboy Trust

  (“Dugaboy”) and the Get Good Trust (“Get Good”). The Dugaboy Trust was created to manage

  the assets of Mr. Dondero and his family and owns a 0.1866% limited partnership interest in the

  Debtor. See Disclosure Statement at 7, n.3. The Bankruptcy Court is not clear what economic

  interest the Get Good Trust has, but it likewise seems to be related to Mr. Dondero. Get Good



                                                       18
  DOCS_SF:104487.21 36027/002

                                                                                          000182
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 19 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 193 of 648 PageID 2880




  filed three proofs of claim relating to a pending federal tax audit of the Debtor’s 2008 return, which

  the Debtor believes arise from Get Good’s equity security interests and are subject to subordination

  as set forth in its Confirmation Brief. Dugaboy filed three claims against the Debtor: (a) an

  administrative claim relating to the Debtor’s alleged postpetition management of Multi-Strat

  Credit Fund, L.P., (b) a prepetition claim against a subsidiary of the Debtor for which it seeks to

  pierce the corporate veil, each of which the Debtor maintains are frivolous in the Confirmation

  Brief, and (c) a claim arising from its equity security interest in the Debtor, which the Debtor

  asserts should be subordinated. Another group of objectors that has joined together in one

  objection is what the Bankruptcy Court will refer to as the “Highland Advisors and Funds.” See

  Docket No. 1863. The Bankruptcy Court understands they assert disputed administrative expense

  claims against the estate that were filed shortly before the Confirmation Hearing on January 23,

  2021 [Docket No. 1826], and during the Confirmation Hearing on February 3, 2021 [Docket No.

  1888]. At the Confirmation Hearing, Mr. Post testified on behalf of the Highland Advisors and

  Funds that the Funds have independent board members that run the Funds, but the Bankruptcy

  Court was not convinced of their independence from Mr. Dondero because none of the so-called

  independent board members have ever testified before the Bankruptcy Court and all have been

  engaged with the Highland complex for many years. Notably, the Court questions Mr. Post’s

  credibility because, after more than 12 years of service, he abruptly resigned from the Debtor in

  October 2020 at the exact same time that Mr. Dondero resigned at the Board of Directors’ request,

  and he is currently employed by Mr. Dondero. Moreover, Dustin Norris, a witness in a prior

  proceeding (whose testimony was made part of the record at the Confirmation Hearing), recently



                                                   19
  DOCS_SF:104487.21 36027/002

                                                                                         000183
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 20 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 194 of 648 PageID 2881




  testified on behalf of the Highland Advisors and Funds in another proceeding that Mr. Dondero

  owned and/or controlled these entities. Finally, various NexBank entities objected to the Plan.

  The Bankruptcy Court does not believe they have liquidated claims against the Debtor. Mr.

  Dondero appears to be in control of these entities as well.

                    19.         Background Regarding Dondero Objecting Parties. To be clear, the

  Bankruptcy Court has allowed all these objectors to fully present arguments and evidence in

  opposition to confirmation, even though their economic interests in the Debtor appear to be

  extremely remote and the Bankruptcy Court questions their good faith.              Specifically, the

  Bankruptcy Court considers them all to be marching pursuant to the orders of Mr. Dondero. In

  the recent past, Mr. Dondero has been subject to a temporary restraining order and preliminary

  injunction by the Bankruptcy Court for interfering with Mr. Seery’s management of the Debtor in

  specific ways that were supported by evidence. Around the time that this all came to light and the

  Bankruptcy Court began setting hearings on the alleged interference, Mr. Dondero’s company

  phone, which he had been asked to turn in to Highland, mysteriously went missing. The

  Bankruptcy Court merely mentions this in this context as one of many reasons that the Bankruptcy

  Court has to question the good faith of Mr. Dondero and his affiliates in raising objections to

  confirmation of the Plan.

                    20.         Other Confirmation Objections. Other than the objections filed by Mr.

  Dondero and the Dondero Related Entities, the only other pending objection to the Plan is the

  United States Trustee’s Limited Objection to Confirmation of Debtor’s Fifth Amended Plan of

  Reorganization [Docket No. 1671], which objected to the Plan’s exculpation, injunction, and



                                                      20
  DOCS_SF:104487.21 36027/002

                                                                                        000184
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 21 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 195 of 648 PageID 2882




  Debtor release provisions. In juxtaposition, to these pending objections, the Bankruptcy Court

  notes that the Debtor resolved the following objections to the Plan:

           a.       CLO Holdco, Ltd.’s Joinder to Objection to Confirmation of Fifth Amended Plan
                    of Reorganization of Highland Capital Management, L.P. and Supplemental
                    Objections to Plan Confirmation [Docket No. 1675]. This Objection has been
                    resolved pursuant to mutually agreed language by the parties set forth in paragraph
                    VV of the Confirmation Order;

           b.       Objection of Dallas County, City of Allen, Allen ISD, City of Richardson, and
                    Kaufman County to Confirmation of the Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 1662]. This Objection has been
                    resolved pursuant to mutually agreed language by the parties set forth in paragraph
                    QQ of the Confirmation Order;

           c.       Senior Employees’ Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization (filed by Scott Ellington, Thomas Surgent, Frank Waterhouse,
                    Isaac Leventon) [Docket No. 1669]. This Objection has been resolved pursuant to
                    mutually agreed language by the parties set forth in paragraph 82 and paragraphs
                    RR and SS of the Confirmation Order;

           d.       Limited Objection of Jack Yang and Brad Borud to Fifth Amended Plan of
                    Reorganization of Highland Capital Management, L.P. [Docket No. 1666] and the
                    amended joinder filed by Davis Deadman, Paul Kauffman and Todd Travers
                    [Docket No. 1679]. This Objection and the amended joinder were resolved by
                    agreement of the parties pursuant to modifications to the Plan filed by the Debtor;

           e.       United States’ (IRS) Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization [Docket No. 1668]. This Objection has been resolved pursuant to
                    mutually agreed language by the parties set forth in paragraphs TT and UU of the
                    Confirmation Order; and

           f.       Patrick Hagaman Daugherty’s Objection to Confirmation of Fifth Amended Plan
                    of Reorganization [Docket No. 1678]. This objection was resolved by the parties
                    pursuant to the settlement of Mr. Daugherty’s claim announced on the record of the
                    Confirmation Hearing.

                    21.         Capitalized Terms. Capitalized terms used herein, but not defined herein,

  shall have the respective meanings attributed to such terms in the Plan and the Disclosure

  Statement, as applicable.


                                                        21
  DOCS_SF:104487.21 36027/002

                                                                                           000185
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 22 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 196 of 648 PageID 2883




                    22.         Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over the

  Debtor’s Chapter 11 Case pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding

  pursuant to 28 U.S.C. § 157(b)(2). Venue of this proceeding and this Chapter 11 Case is proper

  in this district and in the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                    23.         Chapter 11 Petition. On the Petition Date, the Debtor commenced a

  voluntary case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

  for the District of Delaware, which case was transferred to the Bankruptcy Court on December 19,

  2019. The Debtor continues to operate its business and manage its property as debtor in possession

  pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been

  appointed in this Chapter 11 Case. The Office of the United States Trustee appointed the

  Committee on October 29, 2019.

                    24.         Judicial Notice. The Bankruptcy Court takes judicial notice of the docket

  in this Chapter 11 Case maintained by the clerk of the Bankruptcy Court and the court-appointed

  claims agent, Kurtzman Carson Consultants LLC (“KCC”), including, without limitation, all

  pleadings, notices, and other documents filed, all orders entered, and all evidence and arguments

  made, proffered or adduced at the hearings held before the Bankruptcy Court during this Chapter

  11 Case, including, without limitation, the hearing to consider the adequacy of the Disclosure

  Statement and the Confirmation Hearing, as well as all pleadings, notices, and other documents

  filed, all orders entered, and all evidence and arguments made, proffered, or adduced at hearings

  held before the Bankruptcy Court or the District Court for the Northern District of Texas in




                                                        22
  DOCS_SF:104487.21 36027/002

                                                                                           000186
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 23 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 197 of 648 PageID 2884




  connection with an adversary proceeding or appellate proceeding, respectively, related to this

  Chapter 11 Case.

                    25.         Plan Supplement Documents. Prior to the Confirmation Hearing, the

  Debtor filed each of the Plan Supplements.           The Plan Supplements contain, among other

  documents, the Retained Causes of Action, the Claimant Trust Agreement, the Litigation Sub-

  Trust Agreement, the Senior Employee Stipulation, the Related Entity List, the Schedule of

  Employees, the Reorganized Limited Partnership Agreement, supplements to the Liquidation

  Analysis/Financial Projections, the Schedule of Contracts and Leases to be Assumed, and the other

  Plan Documents set forth therein (collectively, the “Plan Supplement Documents”).

                    26.         Retained Causes of Action Adequately Preserved. The Bankruptcy

  Court finds that the list of Retained Causes of Action included in the Plan Supplements sufficiently

  describes all potential Retained Causes of Action, provides all persons with adequate notice of any

  Causes of Action regardless of whether any specific claim to be brought in the future is listed

  therein or whether any specific potential defendant or other party is listed therein, and satisfies

  applicable law in all respects to preserve all of the Retained Causes of Action. The definition of

  the Causes of Action and Schedule of Retained Causes of Action, and their inclusion in the Plan,

  specifically and unequivocally preserve the Causes of Action for the benefit of the Reorganized

  Debtor, the Claimant Trust, or the Litigation Sub-Trust, as applicable.

                    27.         Plan Modifications Are Non-Material.        In addition to the Plan

  Supplements, the Debtor made certain non-material modifications to the Plan, which are reflected

  in (i) the Redline of Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.



                                                     23
  DOCS_SF:104487.21 36027/002

                                                                                       000187
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 24 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 198 of 648 PageID 2885




  (as Modified) filed on January 22, 2021 [Docket No. 1809], and (ii) Exhibit B to the Debtor’s

  Notice of Filing of Plan Supplement to Fifth Amended Plan of Reorganization of Highland Capital

  Management, L.P. (as Modified) filed on February 1, 2021 [Docket No. 1875] (collectively, the

  “Plan Modifications”). Section 1127(a) of the Bankruptcy Code provides that a plan proponent

  may modify its plan at any time before confirmation so long as such modified plan meets the

  requirements of sections 1122 and 1123 of the Bankruptcy Code. None of the modifications set

  forth in the Plan Supplements or the Plan Modifications require any further solicitation pursuant

  to sections 1125, 1126, or 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, because,

  among other things, they do not materially adversely change the treatment of the claims of any

  creditors or interest holders who have not accepted, in writing, such supplements and

  modifications. Among other things, there were changes to the projections that the Debtor filed

  shortly before the Confirmation Hearing (which included projected distributions to creditors and

  a comparison of projected distributions under the Plan to potential distributions under a

  hypothetical chapter 7 liquidation). The Plan Supplements and Plan Modifications did not mislead

  or prejudice any creditors or interest holders nor do they require that Holders of Claims or Equity

  Interests be afforded an opportunity to change previously cast votes to accept or reject the Plan.

  Specifically, the Amended Liquidation Analysis/Financial Projections filed on February 1, 2021

  [Docket No. 1875] do not constitute any material adverse change to the treatment of any creditors

  or interest holders but, rather, simply update the estimated distributions based on Claims that were

  settled in the interim and provide updated financial data. The filing and notice of the Plan

  Supplements and Plan Modifications were appropriate and complied with the requirements of



                                                  24
  DOCS_SF:104487.21 36027/002

                                                                                       000188
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 25 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 199 of 648 PageID 2886




  section 1127(a) of the Bankruptcy Code and the Bankruptcy Rules, and no other solicitation or

  disclosure or further notice is or shall be required. The Plan Supplements and Plan Modifications

  each became part of the Plan pursuant section 1127(a) of the Bankruptcy Code. The Debtor or

  Reorganized Debtor, as applicable, is authorized to modify the Plan or Plan Supplement

  Documents following entry of this Confirmation Order in a manner consistent with section 1127(b)

  of the Bankruptcy Code, the Plan, and, if applicable, the terms of the applicable Plan Supplement

  Document.

                    28.         Notice of Transmittal, Mailing and Publication of Materials. As is

  evidenced by the Voting Certifications and the Affidavits of Service and Publication, the

  transmittal and service of the Plan, the Disclosure Statement, Ballots, and Confirmation Hearing

  Notice were adequate and sufficient under the circumstances, and all parties required to be given

  notice of the Confirmation Hearing (including the deadline for filing and serving objections to the

  confirmation of the Plan) have been given due, proper, timely, and adequate notice in accordance

  with the Disclosure Statement Order and in compliance with the Bankruptcy Code, the Bankruptcy

  Rules, the Local Rules, and applicable non-bankruptcy law, and such parties have had an

  opportunity to appear and be heard with respect thereto. No other or further notice is required.

  The publication of the Confirmation Hearing Notice, as set forth in the Notice of Affidavit of

  Publication dated December 3, 2020 [Docket No. 1505], complied with the Disclosure Statement

  Order.

                    29.         Voting. The Bankruptcy Court has reviewed and considered the Voting

  Certifications. The procedures by which the Ballots for acceptance or rejection of the Plan were



                                                      25
  DOCS_SF:104487.21 36027/002

                                                                                      000189
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 26 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 200 of 648 PageID 2887




  distributed and tabulated, including the tabulation as subsequently amended to reflect the

  settlement of certain Claims to be Allowed in Class 7, were fairly and properly conducted and

  complied with the Disclosure Statement Order, the Bankruptcy Code, the Bankruptcy Rules, and

  the Local Rules.

                    30.         Bankruptcy Rule 3016(a). In accordance with Bankruptcy Rule 3016(a),

  the Plan is dated and identifies the Debtor as the proponent of the Plan.

                    31.         Plan Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(1)). As

  set forth below, the Plan complies with all of the applicable provisions of the Bankruptcy Code,

  thereby satisfying section 1129(a)(1) of the Bankruptcy Code.

                    32.         Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). Section 1122 of

  the Bankruptcy Code provides that a plan may place a claim or interest in a particular class only if

  such claim or interest is substantially similar to the other claims or interest of such class. The

  Claims and Equity Interests placed in each Class are substantially similar to other Claims and

  Equity Interests, as the case may be, in each such Class. Valid business, factual, and legal reasons

  exist for separately classifying the various Classes of Claims and Equity Interests created under

  the Plan, and such Classes do not unfairly discriminate between Holders of Claims and Equity

  Interests.

                    33.         Classification of Secured Claims. Class 1 (Jefferies Secured Claim) and

  Class 2 (Frontier Secured Claim) each constitute separate secured claims held by Jefferies LLC

  and Frontier State Bank, respectively, and it is proper and consistent with section 1122 of the

  Bankruptcy Code to separately classify the claims of these secured creditors. Class 3 (Other



                                                       26
  DOCS_SF:104487.21 36027/002

                                                                                         000190
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 27 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 201 of 648 PageID 2888




  Secured Claims) consists of other secured claims (to the extent any exist) against the Debtor, are

  not substantially similar to the Secured Claims in Class 1 or Class 2, and are also properly

  separately classified.

                    34.         Classification of Priority Claims. Class 4 (Priority Non-Tax Claims)

  consists of Claims entitled to priority under section 507(a), other than Priority Tax Claims, and are

  properly separately classified from non-priority unsecured claims. Class 5 (Retained Employee

  Claims) consists of the potential claims of employees who may be retained by the Debtor on the

  Effective Date, which claims will be Reinstated under the Plan, are not substantially similar to

  other Claims against the Debtor, and are properly classified.

                    35.         Classification of Unsecured Claims. Class 6 (PTO Claims) consists solely

  of the claims of the Debtor’s employees for unpaid paid time off in excess of the $13,650 statutory

  cap amount under sections 507(a)(4) and (a)(5) of the Bankruptcy Code and are dissimilar from

  other unsecured claims in Class 7 and Class 8. Class 7 (Convenience Claims) allows holders of

  eligible and liquidated Claims (below a certain threshold dollar amount) to receive a cash payout

  of the lesser of 85% of the Allowed amount of the creditor’s Claim or such holder’s pro rata share

  of the Convenience Claims Cash Pool. Class 7 (Convenience Claims) are provided for

  administrative convenience purposes in order to allow creditors, most of whom are either trade

  creditors or holders of professional claims, to receive treatment provided under Class 7 in lieu of

  the treatment of Class 8 (General Unsecured Claims). The Plan also provides for reciprocal “opt

  out” mechanisms to allow holders of Class 7 Claims to elect to receive the treatment for Class 8

  Claims. Class 8 creditors primarily constitute the litigation claims of the Debtor. Class 8 Creditors



                                                       27
  DOCS_SF:104487.21 36027/002

                                                                                          000191
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 28 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 202 of 648 PageID 2889




  will receive Claimant Trust Interests which will be satisfied pursuant to the terms of the Plan.

  Class 8 also contains an “opt out” mechanism to allow holders of liquidated Class 8 Claims at or

  below a $1 million threshold to elect to receive the treatment of Class 7 Convenience Claims. The

  Claims in Class 7 (primarily trade and professional Claims against the Debtor) are not substantially

  similar to the Claims in Class 8 (primarily the litigation Claims against the Debtor), and are

  appropriately separately classified. Valid business reasons also exist to classify creditors in Class

  7 separately from creditors in Class 8. Class 7 creditors largely consist of liquidated trade or

  service providers to the Debtor. In addition, the Claims of Class 7 creditors are small relative to

  the large litigation claims in Class 8. Furthermore, the Class 8 Claims were overwhelmingly

  unliquidated when the Plan was filed. The nature of the Class 7 Claims as being largely liquidated

  created an expectation of expedited payment relative to the largely unliquidated Claims in Class

  8, which consists in large part of parties who have been engaged in years, and in some cases over

  a decade of litigation with the Debtor. Separate classification of Class 7 and Class 8 creditors was

  the subject of substantial arm’s-length negotiations between the Debtor and the Committee to

  appropriately reflect these relative differences.

                    36.         Classification of Equity Interests. The Plan properly separately classifies

  the Equity Interests in Class 10 (Class B/C Limited Partnership Interests) from the Equity Interests

  in Class 11 (Class A Limited Partnership Interests) because they represent different types of equity

  security interests in the Debtor and different payment priorities.

                    37.         Elimination of Vacant Classes. Section III.C of the Plan provides for the

  elimination of Classes that do not have at least one holder of a Claim or Equity Interest that is



                                                        28
  DOCS_SF:104487.21 36027/002

                                                                                             000192
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 29 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 203 of 648 PageID 2890




  Allowed in an amount greater than zero for purposes of voting to accept or reject the Plan, and are

  disregarded for purposes of determining whether the Plan satisfies section 1129(a)(8) of the

  Bankruptcy Code with respect to such Class. The purpose of this provision is to provide that a

  Class that does not have voting members shall not be included in the tabulation of whether that

  Class has accepted or rejected the Plan. Pursuant to the Voting Certifications, the only voting

  Class of Claims or Equity Interests that did not have any members is Class 5 (Retained

  Employees). As noted above, Class 5 does not have any voting members because any potential

  Claims in Class 5 would not arise, except on account of any current employees of the Debtor who

  may be employed as of the Effective Date, which is currently unknown. Thus, the elimination of

  vacant Classes provided in Article III.C of the Plan does not violate section 1122 of the Bankruptcy

  Code. Class 5 is properly disregarded for purposes of determining whether or not the Plan has

  been accepted under Bankruptcy Code section 1129(a)(8) because there are no members in that

  Class. However, the Plan properly provides for the treatment of any Claims that may potentially

  become members of Class 5 as of the Effective Date in accordance with the terms of the Plan. The

  Plan therefore satisfies section 1122 of the Bankruptcy Code.

                    38.         Classification of Claims and Designation of Non-Classified Claims (11

  U.S.C. §§ 1122, 1123(a)(1)). Section 1123(a)(1) of the Bankruptcy Code requires that the Plan

  specify the classification of claims and equity security interests pursuant to section 1122 of the

  Bankruptcy Code, other than claims specified in sections 507(a)(2), 507(a)(3), or 507(a)(8) of the

  Bankruptcy Code. In addition to Administrative Claims, Professional Fee Claims, and Priority

  Tax Claims, each of which need not be classified pursuant to section 1123(a)(1) of the Bankruptcy



                                                      29
  DOCS_SF:104487.21 36027/002

                                                                                        000193
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 30 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 204 of 648 PageID 2891




  Code, the Plan designates eleven (11) Classes of Claims and Equity Interests. The Plan satisfies

  sections 1122 and 1123(a)(1) of the Bankruptcy Code.

                    39.         Specification of Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III

  of the Plan specifies that each of Class 1 (Jefferies Secured Claim), Class 3 (Other Secured

  Claims), Class 4 (Priority Non-Tax Claims), Class 5 (Retained Employee Claims), and Class 6

  (PTO Claims) are Unimpaired under the Plan. Thus, the requirement of section 1123(a)(2) of the

  Bankruptcy Code is satisfied.

                    40.         Specification of Treatment of Impaired Classes (11 U.S.C. §

  1123(a)(3)). Article III of the Plan designates each of Class 2 (Frontier Secured Claim), Class 7

  (Convenience Claims), Class 8 (General Unsecured Claims), Class 9 (Subordinated Claims), Class

  10 (Class B/C Limited Partnership Interests), and Class 11 (Class A Limited Partnership Interests)

  as Impaired and specifies the treatment of Claims and Equity Interests in such Classes. Thus, the

  requirement of section 1123(a)(3) of the Bankruptcy Code is satisfied.

                    41.         No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the

  same treatment by the Plan proponent for each Claim or Equity Interest in each respective Class

  unless the Holder of a particular Claim or Equity Interest has agreed to a less favorable treatment

  of such Claim or Equity Interest. The Plan satisfies this requirement because Holders of Allowed

  Claims or Equity Interests in each Class will receive the same rights and treatment as other Holders

  of Allowed Claims or Equity Interests within such holder’s respective class, subject only to the

  voluntary “opt out” options afforded to members of Class 7 and Class 8 in accordance with the

  terms of the Plan. Thus, the requirement of section 1123(a)(4) of the Bankruptcy Code is satisfied.



                                                        30
  DOCS_SF:104487.21 36027/002

                                                                                           000194
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 31 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 205 of 648 PageID 2892




                    42.         Implementation of the Plan (11 U.S.C. § 1123(a)(5)). Article IV of the

  Plan sets forth the means for implementation of the Plan which includes, but is not limited to, the

  establishment of: (i) the Claimant Trust; (ii) the Litigation Sub-Trust; (iii) the Reorganized Debtor;

  and (iv) New GP LLC, in the manner set forth in the Plan Documents, the forms of which are

  included in the Plan Supplements.

           a.       The Claimant Trust. The Claimant Trust Agreement provides for the
                    management of the Claimant Trust, as well as the Reorganized Debtor with the
                    Claimant Trust serving as the managing member of New GP LLC (a wholly-owned
                    subsidiary of the Claimant Trust that will manage the Reorganized Debtor as its
                    general partner). The Claimant Trust, the Claimant Trustee, the management and
                    monetization of the Claimant Trust Assets, and the management of the Reorganized
                    Debtor (through the Claimant Trust’s role as managing member of New GP LLC)
                    and the Litigation Sub-Trust will all be managed and overseen by the Claimant
                    Trust Oversight Committee. Additionally, the Plan provides for the transfer to the
                    Claimant Trust of all of the Debtor’s rights, title, and interest in and to all of the
                    Claimant Trust Assets in accordance with section 1141 of the Bankruptcy Code and
                    for the Claimant Trust Assets to automatically vest in the Claimant Trust free and
                    clear of all Claims, Liens, encumbrances, or interests subject only to the Claimant
                    Trust Interests and the Claimant Trust Expenses, as provided for in the Claimant
                    Trust Agreement. The Claimant Trust will administer the Claimant Trust Assets as
                    provided under the Plan and the Claimant Trust Agreement contained in the Plan
                    Supplements.

           b.       The Litigation Sub-Trust. The Plan and the Litigation Sub-Trust Agreement
                    provide for the transfer to the Litigation Sub-Trust all of the Claimant Trust’s rights,
                    title, and interest in and to all of the Estate Claims (as transferred to the Claimant
                    Trust by the Debtor) in accordance with section 1141 of the Bankruptcy Code and
                    for the Estate Claims to automatically vest in the Litigation Sub-Trust free and clear
                    of all Claims, Liens, encumbrances, or interests subject only to the Litigation Sub-
                    Trust Interests and the Litigation Sub-Trust Expenses, as provided for in the
                    Litigation Sub-Trust Agreement. The Litigation Trustee is charged with
                    investigating, pursuing, and otherwise resolving any Estate Claims (including those
                    with respect to which the Committee has standing to pursue prior to the Effective
                    Date pursuant to the January 9 Order) pursuant to the terms of the Litigation Sub-
                    Trust Agreement and the Plan, regardless of whether any litigation with respect to
                    any Estate Claim was commenced by the Debtor or the Committee prior to the
                    Effective Date.


                                                       31
  DOCS_SF:104487.21 36027/002

                                                                                             000195
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 32 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 206 of 648 PageID 2893



           c.       The Reorganized Debtor. The Reorganized Debtor will administer the
                    Reorganized Debtor Assets, which includes managing the wind down of the
                    Managed Funds.

  The precise terms governing the execution of these restructuring transactions are set forth in greater

  detail in the applicable definitive documents included in the Plan Supplements, including the

  Claimant Trust Agreement, the Litigation Sub-Trust Agreement, and the Schedule of Retained

  Causes of Action. The Plan, together with the documents and forms of agreement included in the

  Plan Supplements, provides a detailed blueprint for the transactions contemplated by the Plan. The

  Plan’s various mechanisms provide for the Debtor’s continued management of its business as it

  seeks to liquidate the Debtor’s assets, wind down its affairs, and pay the Claims of the Debtor’s

  creditors. Upon full payment of Allowed Claims, plus interest as provided in the Plan, any residual

  value would then flow to the holders of Class 10 (Class B/C Limited Partnership Interests), and

  Class 11 (Class A Limited Partnership Interests). Finally, Mr. Seery testified that the Debtor

  engaged in substantial and arm’s length negotiations with the Committee regarding the Debtor’s

  post-Effective Date corporate governance, as reflected in the Plan. Mr. Seery testified that he

  believes the selection of the Claimant Trustee, Litigation Trustee, and members of the Claimant

  Trust Oversight Board are in the best interests of the Debtor’s economic constituents. Thus, the

  requirements of section 1123(a)(5) of the Bankruptcy Code are satisfied.

                    43.         Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)). The Debtor is

  not a corporation and the charter documents filed in the Plan Supplements otherwise comply with

  section 1123(a)(6) of the Bankruptcy Code. Therefore, the requirement of section 1123(a)(6) of

  the Bankruptcy Code is satisfied.




                                                      32
  DOCS_SF:104487.21 36027/002

                                                                                         000196
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 33 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 207 of 648 PageID 2894




                    44.         Selection of Officers and Directors (11 U.S.C. § 1123(a)(7)). Article IV

  of the Plan provides for the Claimant Trust to be governed and administered by the Claimant

  Trustee. The Claimant Trust, the management of the Reorganized Debtor, and the management

  and monetization of the Claimant Trust Assets and the Litigation Sub-Trust will be managed by

  the Claimant Trust Oversight Board. The Claimant Trust Oversight Board will consist of: (1) Eric

  Felton, as representative of the Redeemer Committee; (2) Joshua Terry, as representative of Acis;

  (3) Elizabeth Kozlowski, as representative of UBS; (4) Paul McVoy, as representative of Meta-E

  Discovery; and (5) David Pauker.             Four of the members of the Claimant Trust Oversight

  Committee are the holders of several of the largest Claims against the Debtor and/or are current

  members of the Committee. Each of these creditors has actively participated in the Debtor’s case,

  both through their fiduciary roles as Committee members and in their individual capacities as

  creditors. They are therefore intimately familiar with the Debtor, its business, and assets. The

  fifth member of the Claimant Trustee Oversight Board, David Pauker, is a disinterested

  restructuring advisor and turnaround manager with more than 25 years of experience advising

  public and private companies and their investors, and he has substantial experience overseeing,

  advising or investigating troubled companies in the financial services industry and has advised or

  managed such companies on behalf of boards or directors, court-appointed trustees, examiners and

  special masters, government agencies, and private investor parties. The members of the Claimant

  Trust Oversight Board will serve without compensation, except for Mr. Pauker, who will receive

  payment of $250,000 for his first year of service, and $150,000 for subsequent years.




                                                        33
  DOCS_SF:104487.21 36027/002

                                                                                          000197
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 34 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 208 of 648 PageID 2895




                    45.         Selection of Trustees. The Plan Supplements disclose that Mr. Seery will

  serve as the Claimant Trustee and Marc Kirschner will serve as the Litigation Trustee. As noted

  above, Mr. Seery has served as an Independent Board member since January 2020, and as the

  Chief Executive Officer and Chief Restructuring Officer since July 2020, and he has extensive

  management and restructuring experience, as evidenced from his curriculum vitae which is part of

  the record.      The evidence shows that Mr. Seery is intimately familiar with the Debtor’s

  organizational structure, business, and assets, as well as how Claims will be treated under the Plan.

  Accordingly, it is reasonable and in the Estate’s best interests to continue Mr. Seery’s employment

  post-emergence as the Claimant Trustee. Mr. Seery, upon consultation with the Committee,

  testified that he intends to employ approximately 10 of the Debtor’s employees to enable him to

  manage the Debtor’s business until the Claimant Trust effectively monetizes its remaining assets,

  instead of hiring a sub-servicer to accomplish those tasks. Mr. Seery testified that he believes that

  the Debtor’s post-confirmation business can most efficiently and cost-effectively be supported by

  a sub-set of the Debtor’s current employees, who will be managed internally. Mr. Seery shall

  initially be paid $150,000 per month for services rendered after the Effective Date as Claimant

  Trustee; however, Mr. Seery’s long-term salary as Claimant Trustee and the terms of any bonuses

  and severance are subject to further negotiation by Mr. Seery and the Claimant Trust Oversight

  Board within forty-five (45) days after the Effective Date. The Bankruptcy Court has also

  reviewed Mr. Kirschner’s curriculum vitae. Mr. Kirschner has been practicing law since 1967 and

  has substantial experience in bankruptcy litigation matters, particularly with respect to his prior

  experience as a litigation trustee for several litigation trusts, as set forth on the record of the



                                                       34
  DOCS_SF:104487.21 36027/002

                                                                                          000198
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 35 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 209 of 648 PageID 2896




  Confirmation Hearing and in the Confirmation Brief. Mr. Kirschner shall be paid $40,000 per

  month for the first three months and $20,000 per month thereafter, plus a success fee related to

  litigation recoveries. The Committee and the Debtor had arm’s lengths negotiations regarding the

  post-Effective Date corporate governance structure of the Reorganized Debtor and believe that the

  selection of the Claimant Trustee, the Litigation Trustee, and the Claimant Trust Oversight

  Committee are in the best interests of the Debtor’s economic stakeholders. Section 1123(a)(7) of

  the Bankruptcy Code is satisfied.

                    46.         Debtor’s Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

  Pursuant to section 1129(a)(2) of the Bankruptcy Code, the Debtor has complied with the

  applicable provisions of the Bankruptcy Code, including sections 1122, 1123, 1124, 1125, and

  1126 of the Bankruptcy Code, the Bankruptcy Rules, and the Disclosure Statement Order

  governing notice, disclosure, and solicitation in connection with the Plan, the Disclosure

  Statement, the Plan Supplements, and all other matters considered by the Bankruptcy Court in

  connection with this Chapter 11 Case.

                    47.         Debtor’s Solicitation Complied with Bankruptcy Code and Disclosure

  Statement Order. Before the Debtor solicited votes on the Plan, the Bankruptcy Court entered

  the Disclosure Statement Order. In accordance with the Disclosure Statement Order and evidenced

  by the Affidavits of Service and Publication, the Debtor appropriately served (i) the Solicitation

  Packages (as defined in the Disclosure Statement Order) on the Holders of Claims in Classes 2, 7,

  8 and 9 and Holders of Equity Interests in Classes 10 and 11 who were entitled to vote on the Plan;

  and (ii) the Notice of Nonvoting Status (as defined in the Disclosure Statement Order) and the



                                                     35
  DOCS_SF:104487.21 36027/002

                                                                                      000199
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 36 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 210 of 648 PageID 2897




  Confirmation Hearing Notice to the Holders of Claims in Classes 1, 3, 4, 5 and 6, who were not

  entitled to vote on the Plan pursuant to the Disclosure Statement Order. The Disclosure Statement

  Order approved the contents of the Solicitation Packages provided to Holders of Claims and Equity

  Interests entitled to vote on the Plan, the notices provided to parties not entitled to vote on the Plan,

  and the deadlines for voting on and objecting to the Plan. The Debtor and KCC each complied

  with the content and delivery requirements of the Disclosure Statement Order, thereby satisfying

  sections 1125(a) and (b) of the Bankruptcy Code, as evidenced by the Affidavits of Service and

  Publication. The Debtor also satisfied section 1125(c) of the Bankruptcy Code, which provides

  that the same disclosure statement must be transmitted to each holder of a claim or interest in a

  particular class. The Debtor caused the same Disclosure Statement to be transmitted to all holders

  of Claims and Equity Interests entitled to vote on the Plan. The Debtor has complied in all respects

  with the solicitation requirements of section 1125 of the Bankruptcy Code and the Disclosure

  Statement Order. The Bankruptcy Court rejects the arguments of the Mr. Dondero and certain

  Dondero Related Entities that the changes made to certain assumptions and projections from the

  Liquidation Analysis annexed as Exhibit C to the Disclosure Statement (the “Liquidation

  Analysis”) to the Amended Liquidation Analysis/Financial Projections require resolicitation of the

  Plan. The Bankruptcy Court heard credible testimony from Mr. Seery regarding the changes to

  the Liquidation Analysis as reflected in the Amended Liquidation Analysis/Financial Projections.

  Based on the record, including the testimony of Mr. Seery, the Bankruptcy Court finds that the

  changes between the Liquidation Analysis and the Amended Liquidation Analysis/Financial

  Projections do not constitute materially adverse change to the treatment of Claims or Equity



                                                     36
  DOCS_SF:104487.21 36027/002

                                                                                            000200
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 37 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 211 of 648 PageID 2898




  Interests. Instead, the changes served to update the projected distributions based on Claims that

  were settled after the approval of the Disclosure Statement and to otherwise incorporate more

  recent financial data.          Such changes were entirely foreseeable given the large amount of

  unliquidated Claims at the time the Disclosure Statement was approved and the nature of the

  Debtor’s assets. The Bankruptcy Court therefore finds that holders of Claims and Equity Interests

  were not misled or prejudiced by the Amended Liquidation Analysis/Financial Projections and the

  Plan does not need to be resolicited.

                    48.         Plan Proposed in Good Faith and Not by Means Forbidden by Law (11

  U.S.C. § 1129(a)(3)). The Debtor has proposed the Plan in good faith and not by any means

  forbidden by law, thereby satisfying section 1129(a)(3) of the Bankruptcy Code. In determining

  that the Plan has been proposed in good faith, the Bankruptcy Court has examined the totality of

  the circumstances surrounding the filing of this Chapter 11 Case, the Plan itself, and the extensive,

  unrebutted testimony of Mr. Seery in which he described the process leading to Plan’s formulation.

  Based on the totality of the circumstances and Mr. Seery’s testimony, the Bankruptcy Court finds

  that the Plan is the result of extensive arm’s-length negotiations among the Debtor, the Committee,

  and key stakeholders, and promotes the objectives and purposes of the Bankruptcy Code.

  Specifically, the Debtor’s good faith in proposing the Plan is supported by the following facts

  adduced by Mr. Seery:

           a.       The Independent Board determined that it should consider all potential
                    restructuring alternatives, including pursuit of a traditional restructuring and the
                    continuation of the Debtor’s business, a potential sale of the Debtor’s assets in one
                    or more transactions, an asset monetization plan similar to that described in the
                    Plan, and a so-called “grand bargain” plan that would involve Mr. Dondero’s
                    sponsorship of a plan with a substantial equity infusion.

                                                     37
  DOCS_SF:104487.21 36027/002

                                                                                          000201
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 38 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 212 of 648 PageID 2899



           b.       The Debtor subsequently engaged in arm’s-length, good faith negotiations with the
                    Committee over an asset monetization Plan commencing in June 2020, which
                    negotiations occurred over the next several months.

           c.       Negotiations between the Debtor and the Committee were often contentious over
                    disputes, including, but not limited to, the post-confirmation corporate governance
                    structure and the scope of releases contemplated by the Plan.

           d.       While negotiations with the Committee progressed, the Independent Board engaged
                    in discussions with Mr. Dondero regarding a potential “grand bargain” plan which
                    contemplated a significant equity infusion by Mr. Dondero, and which Mr. Seery
                    personally spent hundreds of hours pursuing over many months.

           e.       On August 3, 2020, the Bankruptcy Court entered the Order Directing Mediation
                    [Docket No. 912] pursuant to which the Bankruptcy Court ordered the Debtor, the
                    Committee, UBS, Acis, the Redeemer Committee, and Mr. Dondero into
                    mediation. As a result of this mediation, the Debtor negotiated the settlement of
                    the claims of Acis and Mr. Terry, which the Bankruptcy Court approved on October
                    28, 2020 [Docket No. 1302].

           f.       On August 12, 2020, the Debtor filed its Chapter 11 Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 944] (the “Initial Plan”) and
                    related disclosure statement (the “Initial Disclosure Statement”) which were not
                    supported by either the Committee or Mr. Dondero. The Independent Board filed
                    the Initial Plan and Initial Disclosure Statement in order to act as a catalyst for
                    continued discussions with the Committee while it simultaneously worked with Mr.
                    Dondero on the “grand bargain” plan.

           g.       The Bankruptcy Court conducted a contested hearing on the Initial Disclosure
                    Statement on October 27, 2020. The Committee and other parties objected to
                    approval of the Disclosure Statement at the Initial Disclosure Statement hearing,
                    which was eventually continued to November 23, 2020.

           h.       Following the Initial Disclosure Statement hearing, the Debtor continued to
                    negotiate with the Committee and ultimately resolved the remaining material
                    disputes and led to the Bankruptcy Court’s approval of the Disclosure Statement on
                    November 23, 2020.

           i.       Even after obtaining the Bankruptcy Court’s approval of the Disclosure Statement,
                    the Debtor and the Committee continued to negotiate with Mr. Dondero and the
                    Committee over a potential “pot plan” as an alternative to the Plan on file with the
                    Bankruptcy Court, but such efforts were unsuccessful. This history conclusively
                    demonstrates that the Plan is being proposed in good faith within the meaning of
                    section 1129(a)(3).


                                                     38
  DOCS_SF:104487.21 36027/002

                                                                                         000202
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 39 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 213 of 648 PageID 2900




                    49.         Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)).

  Article II.B of the Plan provides that Professionals will file all final requests for payment of

  Professional Fee Claims no later than 60 days after the Effective Date, thereby providing an

  adequate period of time for interested parties to review such claims. The procedures set forth in

  the Plan for the Bankruptcy Court’s approval of the fees, costs, and expenses to be paid in

  connection with this chapter 11 Case, or in connection with the Plan and incident to this Chapter

  11 Case, satisfy the objectives of and are in compliance with section 1129(a)(4) of the Bankruptcy

  Code.

                    50.         Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). Article IV.B

  of the Plan provides for the appointment of the Claimant Trustee, Litigation Trustee, and the

  Claimant Trust Oversight Committee and the members thereto. For the reasons more fully

  explained in paragraphs 44-45 of this Confirmation Order with respect to the requirement of

  section 1123(a)(7) of the Bankruptcy Code, the Debtor has disclosed the nature of compensation

  of any insider to be employed or retained by the Reorganized Debtor, if applicable, and

  compensation for any such insider. The appointment of such individuals is consistent with the

  interests of Claims and Equity Interests and with public policy. Thus, the Plan satisfies section

  1129(a)(5) of the Bankruptcy Code.

                    51.         No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for

  any rate change that requires regulatory approval. Section 1129(a)(6) of the Bankruptcy Code is

  thus not applicable.




                                                        39
  DOCS_SF:104487.21 36027/002

                                                                                          000203
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 40 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 214 of 648 PageID 2901




                    52.         Best Interests of Creditors (11 U.S.C. § 1129(a)(7)). The “best interests”

  test is satisfied as to all Impaired Classes under the Plan, as each Holder of a Claim or Equity

  Interest in such Impaired Classes will receive or retain property of a value, as of the Effective Date

  of the Plan, that is not less than the amount that such Holder would so receive or retain if the

  Debtor were liquidated under chapter 7 of the Bankruptcy Code. On October 15, 2020, the Debtor

  filed the Liquidation Analysis [Docket 1173], as prepared by the Debtor with the assistance of its

  advisors and which was attached as Exhibit C to the Disclosure Statement. On January 29, 2021,

  in advance of Mr. Seery’s deposition in connection with confirmation of the Plan, the Debtor

  provided an updated version of the Liquidation Analysis to the then-objectors of the Plan,

  including Mr. Dondero and the Dondero Related Entities. On February 1, 2021, the Debtor filed

  the Amended Liquidation Analysis/Financial Projections.                   The Amended Liquidation

  Analysis/Financial Projections included updates to the Debtor’s projected asset values, revenues,

  and expenses to reflect: (1) the acquisition of an interest in an entity known as “HCLOF” that the

  Debtor will acquire as part of its court-approved settlement with HarbourVest and that was valued

  at $22.5 million; (2) an increase in the value of certain of the Debtor’s assets due to changes in

  market conditions and other factors; (3) expected revenues and expenses arising in connection with

  the Debtor’s continued management of the CLOs pursuant to management agreements that the

  Debtor decided to retain; (4) increases in projected expenses for headcount (in addition to adding

  two or three employees to assist in the management of the CLOs, the Debtor also increased

  modestly the projected headcount as a result of its decision not to engage a Sub-Servicer) and

  professional fees; and (5) an increase in projected recoveries on notes resulting from the



                                                        40
  DOCS_SF:104487.21 36027/002

                                                                                            000204
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 41 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 215 of 648 PageID 2902




  acceleration of term notes owed to the Debtor by the following Dondero Related Entities:

  NexPoint Advisors, L.P.; Highland Capital Management Services, Inc.; and HCRE Partners, LLC

  (n/k/a NexPoint Real Estate Partners, LLC). Under the Plan, as of the Confirmation Date, (a) Class

  7 General Unsecured Creditors are projected to receive 85% on account of their claims; and (b)

  Class 8 General Unsecured Creditors are projected to receive at least approximately 71% on

  account of their Claims. Under a hypothetical chapter 7 liquidation, all general unsecured creditors

  are projected to receive approximately 55% on account of their Claims. The Bankruptcy Court

  finds that the distributions that Class 7 and 8 General Unsecured Creditors are projected to receive

  under the Plan substantially exceeds that which they would receive under a chapter 7 liquidation

  based on Mr. Seery’s testimony, including the following credible reasons he posited, among

  others:

            a.      The nature of the Debtor’s assets is complex. Certain assets relate to complicated
                    real estate structures and private equity investments in operating businesses. Mr.
                    Seery’s extensive experience with the Debtor during the thirteen months since his
                    appointment as an Independent Director and later Chief Executive Officer and
                    Chief Restructuring Officer, provides him with a substantial learning curve in
                    connection with the disposition of the Debtor’s assets and are reasonably expected
                    to result in him being able to realize tens of millions of dollars more value than
                    would a chapter 7 trustee.

            b.      Assuming that a hypothetical chapter 7 trustee could even operate the Debtor’s
                    business under chapter 7 of the Bankruptcy Code and hire the necessary personnel
                    with the relevant knowledge and experience to assist him or her in selling the
                    Debtor’s assets, a chapter 7 trustee would likely seek to dispose of the Debtor’s
                    assets in a forced sale liquidation which would generate substantially less value for
                    the Debtor’s creditors than the asset monetization plan contemplated by the Plan.

            c.      A chapter 7 trustee would be unlikely to retain the Debtor’s existing professionals
                    to assist in its efforts to monetize assets, resulting in delays, increased expenses,
                    and reduced asset yields for the chapter 7 estate.



                                                     41
  DOCS_SF:104487.21 36027/002

                                                                                          000205
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 42 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 216 of 648 PageID 2903



           d.       The chapter 7 estate would be unlikely to maximize value as compared to the asset
                    monetization process contemplated by the Plan because potential buyers are likely
                    to perceive a chapter 7 trustee as engaging in a quick, forced “fire sale” of assets;
                    and

           e.       The Debtor’s employees, who are vital to its efforts to maximum value and
                    recoveries for stakeholders, may be unwilling to provide services to a chapter 7
                    trustee.

  Finally, there is no evidence to support the objectors’ argument that the Claimant Trust

  Agreement’s disclaimed liability for ordinary negligence by the Claimant Trustee compared to a

  chapter 7 trustee’s liability has any relevance to creditor recoveries in a hypothetical chapter 7

  liquidation. Thus, section 1129(a)(7) of the Bankruptcy Code is satisfied.

                    53.         Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). Classes 1, 3, 4,

  5 and 6 are Unimpaired under the Plan. Class 2 (Frontier Secured Claim), Class 7 (Convenience

  Claims), and Class 9 (Subordinated Claims) have each voted to accept the Plan in accordance with

  the Bankruptcy Code, thereby satisfying section 1129(a)(8) as to those Classes. However, Class

  8 (General Unsecured Claims), Class 10 (Class B/C Limited Partnership Interests), and Class 11

  (Class A Limited Partnership Interests) have not accepted the Plan.              Accordingly, section

  1129(a)(8) of the Bankruptcy Code has not been satisfied. The Plan, however, is still confirmable

  because it satisfies the nonconsensual confirmation provisions of section 1129(b), as set forth

  below.

                    54.         Treatment of Administrative, Priority, Priority Tax Claims, and

  Professional Fee Claims (11 U.S.C. § 1129(a)(9)). The treatment of Administrative Claims,

  Priority Claims, and Professional Fee Claims pursuant to Article III of the Plan, and as set forth

  below with respect to the resolution of the objections filed by the Internal Revenue Service and



                                                        42
  DOCS_SF:104487.21 36027/002

                                                                                          000206
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 43 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 217 of 648 PageID 2904




  certain Texas taxing authorities satisfies the requirements of sections 1129(a)(9) of the Bankruptcy

  Code.

                    55.         Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)).           Class 2

  (Frontier Secured Claims) and Class 7 (Convenience Claims) are each Impaired Classes of Claims

  that voted to accept the Plan, determined without including any acceptance of the Plan by any

  insider. Therefore, the requirement of section 1129(a)(10) of the Bankruptcy Code is satisfied.

                    56.         Feasibility (11 U.S.C. § 1129(a)(11)). Article IV of the Plan provides for

  the implementation of the Plan through the Claimant Trust, the Litigation Sub-Trust, and the

  Reorganized Debtor. The Plan provides that the Claimant Trust, among other things, will monetize

  and distribute the Debtor’s remaining assets. The Disclosure Statement, the Amended Liquidation

  Analysis/Financial Projections, and the other evidence presented at the Confirmation Hearing

  provide a reasonable probability of success that the Debtor will be able to effectuate the provisions

  of the Plan. The Plan contemplates the establishment of the Claimant Trust upon the Effective

  Date, which will monetize the Estate’s assets for the benefit of creditors. Mr. Seery testified that

  the Class 2 Frontier Secured Claim will be paid over time pursuant to the terms of the New Frontier

  Note and the Reorganized Debtor will have sufficient assets to satisfy its obligations under this

  note. The Claims of the Holders of Class 7 Claims (as well as those Class 8 creditors who validly

  opted to receive the treatment of Class 7 Claims) are expected to be satisfied shortly after the

  Effective Date. Holders of Class 8 Claims (including any holders of Class 7 Claims who opted to

  receive the treatment provided to Class 8 Claims) are not guaranteed any recovery and will




                                                        43
  DOCS_SF:104487.21 36027/002

                                                                                            000207
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 44 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 218 of 648 PageID 2905




  periodically receive pro rata distributions as assets are monetized pursuant to the Plan and the

  Claimant Trust Agreement. Thus, section 1129(a)(11) of the Bankruptcy Code is satisfied.

                    57.         Payment of Fees (11 U.S.C. § 1129(a)(12)). All fees payable under 28

  U.S.C. § 1930 have been paid or will be paid on or before the Effective Date pursuant to Article

  XII.A of the Plan, thus satisfying the requirement of section 1129(a)(12) of the Bankruptcy Code.

  The Debtor has agreed that the Reorganized Debtor, the Claimant Trust, and the Litigation Sub-

  Trust shall be jointly and severally liable for payment of quarterly fees to the Office of the United

  States Trustee pursuant to 28 U.S.C. § 1930 through the entry of the Final Decree for the Debtor

  or the dismissal or conversion of the Chapter 11 Case.

                    58.         Retiree Benefits. The Plan provides for the assumption of the Pension Plan

  (to the extent such Pension Plan provides “retiree benefits” and is governed by section 1114 of the

  Bankruptcy Code). Thus, the Plan complies with section 1129(a)(13) of the Bankruptcy Code, to

  the extent applicable.

                    59.         Miscellaneous Provisions (11 U.S.C. §§ 1129(a)(14)-(16)).        Sections

  1129(a)(14)-(16) of the Bankruptcy Code are inapplicable as the Debtor (i) has no domestic

  support obligations (section 1129(a)(14)), (ii) is not an individual (section 1129(a)(15)), and (iii)

  is not a nonprofit corporation (section 1129(a)(16)).

                    60.         No Unfair Discrimination; Fair and Equitable Treatment (11 U.S.C. §

  1129(b)). The classification and treatment of Claims and Equity Interests in Classes 8, 10 and 11,

  which have not accepted the Plan, is proper pursuant to section 1122 of the Bankruptcy Code, does




                                                        44
  DOCS_SF:104487.21 36027/002

                                                                                            000208
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 45 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 219 of 648 PageID 2906




  not discriminate unfairly, and is fair and equitable pursuant to section 1129(b)(1) of the Bankruptcy

  Code.

            a.      Class 8. The Plan is fair and equitable with respect to Class 8 General Unsecured
                    Claims. While Equity Interests in Class 10 and Class 11 will receive a contingent
                    interest in the Claimant Trust under the Plan (the “Contingent Interests”), the
                    Contingent Interests will not vest unless and until holders of Class 8 General
                    Unsecured Claims and Class 9 Subordinated Claims receive distributions equal to
                    100% of the amount of their Allowed Claims plus interest as provided under the
                    Plan and Claimant Trust Agreement. Accordingly, as the holders of Equity
                    Interests that are junior to the Claims in Class 8 and Class 9 will not receive or
                    retain under the Plan on account of such junior claim interest any property unless
                    and until the Claims in Class 8 and Class 9 are paid in full plus applicable interest,
                    the Plan is fair and equitable with respect to holders of Class 8 General Unsecured
                    Claims pursuant to section 1129(b)(2)(B) of the Bankruptcy Code and the reasoning
                    of In re Introgen Therapuetics 429 B.R 570 (Bankr. W.D. Tex. 2010).

            b.      Class 10 and Class 11. There are no Claims or Equity Interests junior to the Equity
                    Interests in Class 10 and Class 11. Equity Interests in Class 10 and 11 will neither
                    receive nor retain any property under the Plan unless Allowed Claims in Class 8
                    and Class 9 are paid in full plus applicable interest pursuant to the terms of the Plan
                    and Claimant Trust Agreement. Thus, the Plan does not violate the absolute priority
                    rule with respect to Classes 10 and 11 pursuant to Bankruptcy Code section
                    1129(b)(2)(C). The Plan does not discriminate unfairly as to Equity Interests. As
                    noted above, separate classification of the Class B/C Partnership Interests from the
                    Class A Partnerships Interests is appropriate because they constitute different
                    classes of equity security interests in the Debtor, and each are appropriately
                    separately classified and treated.


  Accordingly, the Plan does not violate the absolute priority rule, does not discriminate unfairly,

  and is fair and equitable with respect to each Class that has rejected the Plan. Thus, the Plan

  satisfies the requirements of section 1129(b) of the Bankruptcy Code with respect to Classes 8, 10,

  and 11.




                                                      45
  DOCS_SF:104487.21 36027/002

                                                                                            000209
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 46 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 220 of 648 PageID 2907




                    61.         Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only chapter 11 plan

  confirmed in this Chapter 11 Case, and the requirements of section 1129(c) of the Bankruptcy

  Code are therefore satisfied.

                    62.         Principal Purpose (11 U.S.C. § 1129(d)). Mr. Seery testified that the

  principal purpose of the Plan is neither the avoidance of taxes nor the avoidance of the application

  of section 5 of the Securities Act of 1933, and no governmental unit has objected to the

  confirmation of the Plan on any such grounds. Accordingly, section 1129(d) of the Bankruptcy

  Code is inapplicable.

                    63.         Satisfaction of Confirmation Requirements. Based upon the foregoing,

  the Plan satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy

  Code and should be confirmed.

                    64.         Good Faith Solicitation (11 U.S.C. § 1125(e)).         The Debtor, the

  Independent Directors, and the Debtor’s employees, advisors, Professionals, and agents have acted

  in good faith within the meaning of section 1125(e) of the Bankruptcy Code and in compliance

  with the applicable provisions of the Bankruptcy Code and Bankruptcy Rules in connection with

  all of their respective activities relating to the solicitation of acceptances of the Plan and their

  participation in the activities described in section 1125 of the Bankruptcy Code, and they are

  entitled to the protections afforded by section 1125(e) of the Bankruptcy Code.

                    65.         Discharge (11 U.S.C. § 1141(d)(3)). The Debtor is entitled to a discharge

  of debts pursuant to section 1141(d)(3)(B) of the Bankruptcy Code. Under the Plan, the Claimant

  Trust or Reorganized Debtor, as applicable, will continue to manage funds and conduct business



                                                        46
  DOCS_SF:104487.21 36027/002

                                                                                           000210
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 47 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 221 of 648 PageID 2908




  in the same manner as the Debtor did prior to Plan confirmation, which includes the management

  of the CLOs, Multi-Strat, Restoration Capital, the Select Fund and the Korea Fund. Although the

  Plan projects that it will take approximately two years to monetize the Debtor’s assets for fair

  value, Mr. Seery testified that while the Reorganized Debtor and Claimant Trust will be

  monetizing their assets, there is no specified time frame by which this process must conclude. Mr.

  Seery’s credible testimony demonstrates that the Debtor will continue to engage in business after

  consummation of the Plan, within the meaning of Section 1141(d)(3)(b) and that the Debtor is

  entitled to a discharge pursuant to section 1141(d)(1) of the Bankruptcy Code.

                    66.         Retention of Jurisdiction. The Bankruptcy Court may properly retain

  jurisdiction over the matters set forth in Article XI of the Plan and/or section 1142 of the

  Bankruptcy Code to the maximum extent under applicable law.

                    67.         Additional Plan Provisions (11 U.S.C. § 1123(b)). The Plan’s provisions

  are appropriate, in the best interests of the Debtor and its Estate, and consistent with the applicable

  provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

                    68.         Executory Contracts and Unexpired Leases (11 U.S.C. § 1123(b)(2)).

  The Debtor has exercised reasonable business judgment with respect to the rejection of the

  Executory Contracts and Unexpired Leases pursuant the terms of the Plan and this Confirmation

  Order, and such rejections are justified and appropriate in this Chapter 11 Case. The Debtor also

  filed the List of Assumed Contracts, which contain notices to the applicable counterparties to the

  contracts set forth on Exhibit “FF” to Plan Supplement filed on February 1, 2021 [Docket No.

  1875] and which exhibit sets forth the list of executory contracts and unexpired leases to be



                                                       47
  DOCS_SF:104487.21 36027/002

                                                                                          000211
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 48 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 222 of 648 PageID 2909




  assumed by the Debtor pursuant to the Plan (collectively, the “Assumed Contracts”). With respect

  to the Assumed Contracts, only one party objected to the assumption of any of the Assumed

  Contracts, but that objection was withdrawn. 8 Any modifications, amendments, supplements, and

  restatements to the Assumed Contracts that may have been executed by the Debtor during the

  Chapter 11 Case shall not be deemed to alter the prepetition nature of the Assumed Contracts or

  the validity, priority, or amount of any Claims that may arise in connection therewith. Assumption

  of any Assumed Contract pursuant to the Plan and full payment of any applicable Cure pursuant

  to the Plan shall result in the full release and satisfaction of any Cures, Claims, or defaults, whether

  monetary or nonmonetary, including defaults of provisions restricting the change in control or

  ownership interest composition or other bankruptcy-related defaults, arising under any assumed

  Executory Contract or Unexpired Lease at any time prior to the effective date of assumption.

                    69.         Compromises and Settlements Under and in Connection with the Plan

  (11 U.S.C. § 1123(b)(3)). All of the settlements and compromises pursuant to and in connection

  with the Plan, comply with the requirements of section 1123(b)(3) of the Bankruptcy Code and

  Bankruptcy Rule 9019.

                    70.         Debtor Release, Exculpation and Injunctions (11 U.S.C. § 1123(b)). The

  Debtor Release, Exculpation, and Injunction provisions provided in the Plan (i) are within the

  jurisdiction of the Bankruptcy Court under 28 U.S.C. § 1334; (ii) are integral elements of the

  transactions incorporated into the Plan, and inextricably bound with the other provisions of the

  Plan; (iii) confer material benefit on, and are in the best interests of, the Debtor, its Estate, and its

  8
    See Notice of Withdrawal of James Dondero’s Objection Debtor’s Proposed Assumption of Contracts and Cure
  Amounts Proposed in Connection Therewith [Docket No. 1876]


                                                       48
  DOCS_SF:104487.21 36027/002

                                                                                            000212
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 49 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 223 of 648 PageID 2910




  creditors; (iv) are fair, equitable, and reasonable; (v) are given and made after due notice and

  opportunity for hearing; (vi) satisfy the requirements of Bankruptcy Rule 9019; and (vii) are

  consistent with the Bankruptcy Code and other applicable law, and as set forth below.

                    71.         Debtor Release. Section IX.D of the Plan provides for the Debtor’s release

  of the Debtor’s and Estate’s claims against the Released Parties. Releases by a debtor are

  discretionary and can be provided by a debtor to persons who have provided consideration to the

  Debtor and its estate pursuant to section 1123(b)(3)(A) of the Bankruptcy Code. Contrary to the

  objections raised by Mr. Dondero and certain of the Dondero Related Entities, the Debtor Release

  is appropriately limited to release claims held by the Debtor and does not purport to release the

  claims held by the Claimant Trust, Litigation Sub-Trust, or other third parties. The Plan does not

  purport to release any claims held by third parties and the Bankruptcy Court finds that the Debtor

  Release is not a “disguised” release of any third party claims as asserted by certain objecting

  parties. The limited scope of the Debtor Release in the Plan was extensively negotiated with the

  Committee, particularly with the respect to the Debtor’s conditional release of claims against

  employees, as identified in the Plan, and the Plan’s conditions and terms of such releases. The

  Plan does not release (i) any obligations of any party under the Plan or any document, instrument,

  or agreement executed to implement the Plan, (ii) the rights or obligations of any current employee

  of the Debtor under any employment agreement or plan, (iii) the rights of the Debtor with respect

  to any confidentiality provisions or covenants restricting competition in favor of the Debtor under

  any employment agreement with a current or former employee of the Debtor, (iv) any Avoidance

  Actions, or (v) any Causes of Action arising from willful misconduct, criminal misconduct, actual



                                                        49
  DOCS_SF:104487.21 36027/002

                                                                                            000213
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 50 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 224 of 648 PageID 2911




  fraud, or gross negligence of such applicable Released Party as determined by Final Order of the

  Bankruptcy Court or any other court of competent jurisdiction. The Debtor Release also contains

  conditions to such releases as set forth in Article X.D of the Plan with respect to employees (the

  “Release Conditions”). Until the an employee satisfies the Release Conditions or the Release

  Conditions otherwise terminate, any claims against such employee will be tolled so that if the

  Release Conditions are not met the Litigation Trustee may pursue claims against an employee at a

  later date. The evidence before the Bankruptcy Court, including, but not limited to Mr. Seery’s

  testimony, demonstrates that the Debtor is not aware of any claims against any of the Released

  Parties, that the Released Parties have been instrumental in assisting the Debtor’s efforts toward

  confirmation of the Plan and that, therefore, the releases are a quid pro quo for the Released

  Parties’ significant contributions to a highly complex and contentious restructuring.           The

  Committee, whose members hold approximately $200 million in claims against the Estate, is

  highly sophisticated and is represented by highly sophisticated professionals, and has actively and

  vigorously negotiated the terms of the Debtor Release, which was the subject of significant

  controversy at the Initial Disclosure Statement hearing held by the Bankruptcy Court on October

  27, 2020.

                    72.         Exculpation. Section IX.C of the Plan provides for the exculpation of

  certain Exculpated Parties to the extent provided therein (the “Exculpation Provision”). As

  explained below, the Exculpation Provision is appropriate under the unique circumstances of this

  litigious Chapter 11 Case and consistent with applicable Fifth Circuit precedent. First, with respect

  to the Independent Directors, their agents, and their advisors, including any employees acting at



                                                       50
  DOCS_SF:104487.21 36027/002

                                                                                        000214
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 51 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 225 of 648 PageID 2912




  their direction, the Bankruptcy Court finds and concludes that it has already exculpated these

  parties for acts other than willful misconduct and gross negligence pursuant to the January 9 Order.

  The January 9 Order was specifically agreed to by Mr. Dondero, who was in control of the Debtor

  up until entry of the January 9 Order. The January 9 Order was not appealed. In addition to the

  appointment of the Independent Directors in an already contentious and litigious case, the January

  9 Order set the standard of care for the Independent Directors and specifically exculpated them for

  negligence. Mr. Seery and Mr. Dubel each testified that they had input into the contents of the

  January 9 Order and would not have agreed to their appointment as Independent Directors if the

  January 9 Order did not include the protections set forth in paragraph 10 of the January 9 Order.

  Paragraph 10 of the January 9 Order (1) requires that parties wishing to sue the Independent

  Directors or their agents and advisors must first seek approval from the Bankruptcy Court before

  doing so; (2) sets the standard of care for the Independent Directors during the Chapter 11 Case

  and exculpated the Independent Directors for acts other than willful misconduct or gross

  negligence; (3) only permits suits against the Independent Directors to proceed for colorable claims

  of willful misconduct and gross negligence upon order of the Bankruptcy Court; and (4) does not

  expire by its terms.

                    73.         Existing Exculpation of Independent Directors. The Bankruptcy Court

  also finds and concludes that it has already exculpated Mr. Seery acting in the capacity as Chief

  Executive Officer and Chief Restructuring Officer pursuant to the July 16 Order. The Bankruptcy

  Court concludes its previous approval of the exculpation of the Independent Directors, their agents,

  advisors and employees working at their direction pursuant to the January 9 Order, and the Chief



                                                      51
  DOCS_SF:104487.21 36027/002

                                                                                       000215
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 52 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 226 of 648 PageID 2913




  Executive Officer and Chief Restructuring Officer pursuant to the July 16 Order constitutes the

  law of this case and are res judicata pursuant to In re Republic Supply Co. v. Shoaf, 815 F.2d 1046

  (5th Cir.1987). The January 9 Order and July 16 Order cannot be collaterally attacked based on

  the objectors’ objection to the exculpation of the Independent Directors, their agents, and advisors,

  including any employees acting at their direction, as well as the Chief Executive Officer and Chief

  Restructuring Officer, that the Bankruptcy Court already approved pursuant to the January 9 Order

  and the July 16 Order.

                    74.         The Exculpation Provision Complies with Applicable Law. Separate

  and apart from the res judicata effect of the January 9 Order and the July 16 Order, the Bankruptcy

  Court also finds and concludes that the Exculpation Provision is consistent with applicable law,

  including In re Pacific Lumber Co., 584 F.3d 229 (5th Cir. 2009), for several reasons:

           a.       First, the statutory basis for Pacific Lumber’s denial of exculpation for certain
                    parties other than a creditors’ committee and its members is that section 524(e) of
                    the Bankruptcy Code “only releases the debtor, not co-liable third parties.” Pacific
                    Lumber, 253 F.3d. at 253. However, Pacific Lumber does not prohibit all
                    exculpations under the Bankruptcy Code and the court in such case specifically
                    approved the exculpations of a creditors’ committee and its members on the
                    grounds that “11 U.S.C. § 1103(c), which lists the creditors’ committee’s powers,
                    implies committee members have qualified immunity for actions within the scope
                    of their duties…. [I]f members of the committee can be sued by persons unhappy
                    with the committee’s performance during the case or unhappy with the outcome of
                    the case, it will be extremely difficult to find members to serve on an official
                    committee.” Pacific Lumber, 253 F.3d at 253 (quoting Lawrence P. King, et al,
                    Collier on Bankruptcy, ¶ 1103.05[4][b] (15th Ed. 2008]). Pacific Lumber’s
                    rationale for permitted exculpation of creditors’ committees and their members
                    (which was clearly policy-based and based on a creditors’ committee qualified
                    immunity flowing from their duties under section 1103(c) of the Bankruptcy Code
                    and their disinterestedness and importance in chapter 11 cases) does not preclude
                    exculpation to other parties in a particular chapter 11 case that perform similar roles
                    to a creditors’ committee and its members. The Independent Directors, and by
                    extension the Chief Executive Officer and Chief Restructuring Officer, were not

                                                      52
  DOCS_SF:104487.21 36027/002

                                                                                            000216
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 53 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 227 of 648 PageID 2914



                    part of the Debtor’s enterprise prior to their appointment by the Bankruptcy Court
                    under the January 9 Order. The Bankruptcy Court appointed the Independent
                    Directors in lieu of a chapter 11 trustee to address what the Bankruptcy Court
                    perceived as serious conflicts of interest and fiduciary duty concerns with the then-
                    existing management prior to January 9, 2020, as identified by the Committee. In
                    addition, the Bankruptcy Court finds that the Independent Directors expected to be
                    exculpated from claims of negligence, and would likely have been unwilling to
                    serve in contentious cases absent exculpation. The uncontroverted testimony of
                    Mr. Seery and Mr. Dubel demonstrates that the Independent Directors would not
                    have agreed to accept their roles without the exculpation and gatekeeper provision
                    in the January 9 Order. Mr. Dubel also testified as to the increasing important role
                    that independent directors are playing in complex chapter 11 restructurings and that
                    unless independent directors could be assured of exculpation for simple negligence
                    in contentious bankruptcy cases they would be reluctant to accept appointment in
                    chapter 11 cases which would adversely affect the chapter 11 restructuring process.
                    The Bankruptcy Court concludes that the Independent Directors were appointed
                    under the January 9 Order in order to avoid the appointment of a chapter 11 trustee
                    and are analogous to a creditors’ committee rather than an incumbent board of
                    directors. The Bankruptcy Court also concludes that if independent directors
                    cannot be assured of exculpation for simple negligence in contentious bankruptcy
                    cases, they may not be willing to serve in that capacity. Based upon the foregoing,
                    the Bankruptcy Court concludes that Pacific Lumber’s policy of exculpating
                    creditors’ committees and their members from “being sued by persons unhappy
                    with the committee’s performance during the case or unhappy with the outcome of
                    the case” is applicable to the Independent Directors in this Chapter 11 Case. 9

           b.       Second, the Bankruptcy Court also concludes that Pacific Lumber does not
                    preclude the exculpation of parties if there is a showing that “costs [that] the
                    released parties might incur defending against such suits alleging such negligence
                    are likely to swamp either the Exculpated Parties or the reorganization.” Pacific
                    Lumber, 584 F.3d at 252. If ever there was a risk of that happening in a chapter 11
                    reorganization, it is this one. Mr. Seery credibly testified that Mr. Dondero stated
                    outside the courtroom that if Mr. Dondero’s pot plan does not get approved, that
                    Mr. Dondero will “burn the place down.” The Bankruptcy Court can easily expect
                    that the proposed Exculpated Parties might expect to incur costs that could swamp
                    them and the reorganization based on the prior litigious conduct of Mr. Dondero
                    and his controlled entities that justify their inclusion in the Exculpation Provision.




  9
    The same reasoning applies to the inclusion of Strand in the Exculpation Provision because Strand is the general
  partner of the Debtor through which each of the Independent Board members act.


                                                         53
  DOCS_SF:104487.21 36027/002

                                                                                                   000217
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 54 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 228 of 648 PageID 2915




                    75.         Injunction. Section IX.D of the Plan provides for a Plan inunction to

  implement and enforce the Plan’s release, discharge and release provisions (the “Injunction

  Provision”). The Injunction Provision is necessary to implement the provisions in the Plan. Mr.

  Seery testified that the Claimant Trustee will monetize the Debtor’s assets in order to maximize

  their value. In order to accomplish this goal, the Claimant Trustee needs to be able to pursue this

  objective without the interference and harassment of Mr. Dondero and his related entities,

  including the Dondero Related Entities. Mr. Seery also testified that if the Claimant Trust was

  subject to interference by Mr. Dondero, it would take additional time to monetize the Debtor’s

  assets and those assets could be monetized for less money to the detriment of the Debtor’s

  creditors. The Bankruptcy Court finds and concludes that the Injunction Provision is consistent

  with and permissible under Bankruptcy Code sections 1123(a), 1123(a)(6), 1141(a) and (c), and

  1142. The Bankruptcy Court rejects assertions by certain objecting parties that the Injunction

  Provision constitutes a “third-party release.” The Injunction Provision is appropriate under the

  circumstances of this Chapter 11 Case and complies with applicable bankruptcy law. The

  Bankruptcy Court also concludes that the terms “implementation” and “consummation” are neither

  vague nor ambiguous

                    76.         Gatekeeper Provision. Section IX.F of the Plan contains a provision

  contained in paragraph AA of this Confirmation Order and which the Debtor has referred to as a

  gatekeeper provision (the “Gatekeeper Provision”). The Gatekeeper Provision requires that

  Enjoined Parties first seek approval of the Bankruptcy Court before they may commence an action

  against Protected Parties. Thereafter, if the Bankruptcy Court determines that the action is



                                                      54
  DOCS_SF:104487.21 36027/002

                                                                                        000218
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 55 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 229 of 648 PageID 2916




  colorable, the Bankruptcy Court may, if it has jurisdiction, adjudicate the action. The Bankruptcy

  Court finds that the inclusion of the Gatekeeper Provision is critical to the effective and efficient

  administration, implementation, and consummation of the Plan. The Bankruptcy Court also

  concludes that the Bankruptcy Court has the statutory authority as set forth below to approve the

  Gatekeeper Provision.

                    77.         Factual Support for Gatekeeper Provision. The facts supporting the need

  for the Gatekeeper Provision are as follows. As discussed earlier in this Confirmation Order, prior

  to the commencement of the Debtor’s bankruptcy case, and while under the direction of Mr.

  Dondero, the Debtor had been involved in a myriad of litigation, some of which had gone on for

  years and, in some cases, over a decade. Substantially all of the creditors in this case are either

  parties who were engaged in litigation with the Debtor, parties who represented the Debtor in

  connection with such litigation and had not been paid, or trade creditors who provided litigation-

  related services to the Debtor. During the last several months, Mr. Dondero and the Dondero

  Related Entities have harassed the Debtor, which has resulted in further substantial, costly, and

  time-consuming litigation for the Debtor. Such litigation includes: (i) entry of a temporary

  restraining order and preliminary injunction against Mr. Dondero [Adv. Proc. No. 20-03190

  Docket No. 10 and 59] because of, among other things, his harassment of Mr. Seery and employees

  and interference with the Debtor’s business operations; (ii) a contempt motion against Mr.

  Dondero for violation of the temporary restraining order, which motion is still pending before the

  Bankruptcy Court [Adv. Proc. No. 20-03190 Docket No. 48]; (iii) a motion by Mr. Dondero’s

  controlled investors in certain CLOs managed by the Debtor that the Bankruptcy Court referred to



                                                       55
  DOCS_SF:104487.21 36027/002

                                                                                         000219
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 56 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 230 of 648 PageID 2917




  as frivolous and a waste of the Bankruptcy Court’s time [Docket No. 1528] which was denied by

  the Court [Docket No. 1605]; (iv) multiple plan confirmation objections focused on ensuring the

  Dondero Related Entities be able to continue their litigation against the Debtor and its successors

  post-confirmation [Docket Nos. 1661, 1667, 1670, 1673, 1676, 1677 and 1868]; (v) objections to

  the approval of the Debtor’s settlements with Acis and HarbourVest and subsequent appeals of the

  Bankruptcy Court’s order approving each of those settlements [Docket Nos. 1347 and 1870]; and

  (vi) a complaint and injunction sought against Mr. Dondero’s affiliated entities to prevent them

  from violating the January 9 Order and entry of a restraining order against those entities [Adv Proc.

  No. 21-03000 Docket No 1] (collectively, the “Dondero Post-Petition Litigation”).

                    78.         Findings Regarding Dondero Post-Petition Litigation. The Bankruptcy

  Court finds that the Dondero Post-Petition Litigation was a result of Mr. Dondero failing to obtain

  creditor support for his plan proposal and consistent with his comments, as set forth in Mr. Seery’s

  credible testimony, that if Mr. Dondero’s plan proposal was not accepted, he would “burn down

  the place.” The Bankruptcy Court concludes that without appropriate protections in place, in the

  form of the Gatekeeper Provision, Mr. Dondero and his related entities will likely commence

  litigation against the Protected Parties after the Effective Date and do so in jurisdictions other than

  the Bankruptcy Court in an effort to obtain a forum which Mr. Dondero perceives will be more

  hospitable to his claims. The Bankruptcy Court also finds, based upon Mr. Seery’s testimony, that

  the threat of continued litigation by Mr, Dondero and his related entities after the Effective Date

  will impede efforts by the Claimant Trust to monetize assets for the benefit of creditors and result




                                                      56
  DOCS_SF:104487.21 36027/002

                                                                                          000220
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 57 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 231 of 648 PageID 2918




  in lower distributions to creditors because of costs and distraction such litigation or the threats of

  such litigation would cause.

                    79.         Necessity of Gatekeeper Provision. The Bankruptcy Court further finds

  that unless the Bankruptcy Court approves the Gatekeeper Provision, the Claimant Trustee and the

  Claimant Trust Oversight Board will not be able to obtain D&O insurance, the absence of which

  will present unacceptable risks to parties currently willing to serve in such roles. The Bankruptcy

  Court heard testimony from Mark Tauber, a Vice President with AON Financial Services, the

  Debtor’s insurance broker (“AON”), regarding his efforts to obtain D&O insurance. Mr. Tauber

  credibly testified that of all the insurance carriers that AON approached to provide D&O insurance

  coverage after the Effective Date, the only one willing to do so without an exclusion for claims

  asserted by Mr. Dondero and his affiliates otherwise requires that this Order approve the

  Gatekeeper Provision. Based on the foregoing, the Bankruptcy Court finds that the Gatekeeper

  Provision is necessary and appropriate in light of the history of the continued litigiousness of Mr.

  Dondero and his related entities in this Chapter 11 Case and necessary to the effective and efficient

  administration, implementation and consummation of the Plan and is appropriate pursuant to

  Carroll v. Abide (In re Carroll) 850 F.3d 811 (5th Cir. 2017). Approval of the Gatekeeper

  Provision will prevent baseless litigation designed merely to harass the post-confirmation entities

  charged with monetizing the Debtor’s assets for the benefit of its economic constituents, will avoid

  abuse of the court system and preempt the use of judicial time that properly could be used to

  consider the meritorious claims of other litigants. Any suit against a Protected Party would

  effectively be a suit against the Debtor, and the Debtor may be required to indemnify the Protected



                                                      57
  DOCS_SF:104487.21 36027/002

                                                                                         000221
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 58 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 232 of 648 PageID 2919




  Parties under the Limited Partnership Agreement, which will remain in effect through the Effective

  Date, or those certain Indemnification and Guaranty Agreements, dated January 9, 2020, between

  Strand, the Debtor, and each Independent Director, following the Confirmation Date as each such

  agreement will be assumed pursuant to 11 U.S.C. § 365 pursuant to the Plan.

                    80.         Statutory Authority to Approve Gatekeeper Provision.               The

  Bankruptcy Court finds it has the statutory authority to approve the Gatekeeper Provision under

  sections 1123(a)(5), 1123(b)(6), 1141, 1142(b), and 105(a). The Gatekeeper Provision is also

  within the spirit of the Supreme Court’s “Barton Doctrine.” Barton v. Barbour, 104 U.S. 126

  (1881). The Gatekeeper Provision is also consistent with the notion of a prefiling injunction to

  deter vexatious litigants, that has been approved by the Fifth Circuit in such cases as Baum v. Blue

  Moon Ventures, LLC, 513 F.3d 181, 189 (5th Cir. 2008), and In re Carroll, 850 F.3d 811 (5th Cir.

  2017).

                    81.         Jurisdiction to Implement Gatekeeper Provision. The Bankruptcy Court

  finds that it will have jurisdiction after the Effective Date to implement the Gatekeeper Provision

  as post-confirmation bankruptcy court jurisdiction has been interpreted by the Fifth Circuit under

  United States Brass Corp. v. Travelers Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d

  296 (5th Cir. 2002) and EOP-Colonnade of Dallas Ltd. P’Ship v. Faulkner (In re Stonebridge

  Techs., Inc.), 430 F.3d 260 (5th Cir. 2005). Based upon the rationale of the Fifth Circuit in Villegas

  v. Schmidt, 788 F.3d 156, 158-59 (5th Cir. 2015), the Bankruptcy Court’s jurisdiction to act as a

  gatekeeper does not violate Stern v. Marshall. The Bankruptcy Court’s determination of whether




                                                      58
  DOCS_SF:104487.21 36027/002

                                                                                         000222
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 59 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 233 of 648 PageID 2920




  a claim is colorable, which the Bankruptcy Court has jurisdiction to determine, is distinct from

  whether the Bankruptcy Court would have jurisdiction to adjudicate any claim it finds colorable.

                    82.         Resolution of Objections of Scott Ellington and Isaac Leventon. Each

  of Scott Ellington (“Mr. Ellington”) and Isaac Leventon (“Mr. Leventon”) (each, a “Senior

  Employee Claimant”) has asserted certain claims for liquidated but unpaid bonus amounts for the

  following periods: 2016, 2017, and 2018, as set forth in Exhibit A to that certain Senior Employees’

  Limited Objection to Debtor’s Fifth Amended Plan of Reorganization [Docket No. 1669] (the

  “Senior Employees’ Objection”) (for each of Mr. Ellington and Mr. Leventon, the “Liquidated

  Bonus Claims”).

           a.       Mr. Ellington has asserted Liquidated Bonus Claims in the aggregate amount of
                    $1,367,197.00, and Mr. Leventon has asserted Liquidated Bonus Claims in the
                    aggregate amount of $598,198.00. Mr. Ellington received two Ballots 10 – a Ballot
                    for Class 7 of the Plan and a Ballot for Class 8 of the Plan. Mr. Ellington completed
                    and timely returned both of such Ballots, voted to reject the Plan, and elected to
                    have his Class 8 Liquidated Bonus Claims treated under Class 7 of the Plan, subject
                    to the objections and reservations of rights set forth in the Senior Employees’
                    Objection. If Mr. Ellington is permitted to elect Class 7 treatment for his Liquidated
                    Bonus Claims, then the maximum amount of his Liquidated Bonus Claims will be
                    $1,000,000.

           b.       Mr. Leventon received two Ballots—a Ballot for Class 7 of the Plan and a Ballot
                    for Class 8 of the Plan. Mr. Leventon completed and timely returned both of such
                    Ballots and voted each such Ballots to rejected the Plan.

           c.       The Senior Employees’ Objection, among other things, objects to the Plan on the
                    grounds that the Debtor improperly disputes the right of Mr. Ellington to elect Class
                    7 treatment for his Liquidated Bonus Claims and Mr. Leventon’s entitlement to
                    receive Class 7 Convenience Class treatment for his Liquidated Bonus Claims. The
                    Debtor contended that neither Mr. Ellington or Mr. Leventon were entitled to elect
                    to receive Class 7 Convenience Class treatment on account of their Liquidated


  10
    As defined in the Plan, “Ballot” means the forms(s) distributed to holders of Impaired Claims or Equity Interests
  entitled to vote on the Plan on which to indicate their acceptance or rejection of the Plan.


                                                           59
  DOCS_SF:104487.21 36027/002

                                                                                                      000223
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 60 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 234 of 648 PageID 2921



                    Bonus Claims under the terms of the Plan, the Disclosure Statement Order or
                    applicable law.

           d.       The Debtor and Mr. Ellington and Mr. Leventon negotiated at arms’ length in an
                    effort to resolve all issues raised in the Senior Employee’s Objection, including
                    whether or not Mr. Ellington and Mr. Leventon were entitled to Class 7
                    Convenience Class treatment of their Liquidated Bonus Claims. As a result of such
                    negotiation, the Debtor, Mr. Ellington, and Mr. Leventon have agreed to the
                    settlement described in paragraphs 82(e) through 82(k) below and approved and
                    effectuated pursuant to decretal paragraphs RR through SS (the “Senior Employees'
                    Settlement”).

           e.       Under the terms of the Senior Employees' Settlement, the Debtor has the right to
                    elect one of two treatments of the Liquidated Bonus Claims for a Senior Employee
                    Claimant. Under the first treatment option (“Option A”), the Liquidated Bonus
                    Claims will be entitled to be treated in Class 7 of the Plan, and the Liquidated Bonus
                    Claims will be entitled to receive payment in an amount equal to 70.125% of the
                    Class 7 amount of the Liquidated Bonus Claims, subject to the Liquidated Bonus
                    Claims becoming Allowed Claims under the terms of the Plan. Under this
                    calculation, Mr. Ellington would be entitled to receive $701,250.00 on account of
                    his Class 7 Convenience Class Claim when and as Allowed under the Plan, and Mr.
                    Leventon would be entitled to receive $413,175.10 on account of his Class 7
                    Convenience Class Claim when and as Allowed under the Plan. If, however, any
                    party in interest objects to the allowance of the Senior Employee Claimant's
                    Liquidated Bonus Claims and does not prevail in such objection, then such Senior
                    Employee Claimant will be entitled to a payment in an amount equal to 85% of his
                    Allowed Liquidated Bonus Claims (subject, in the case of Mr. Ellington, to the cap
                    imposed on Class 7 Claims). In addition, under Option A, each of Mr. Ellington
                    and Mr. Leventon would retain their respective rights to assert that the Liquidated
                    Bonus Claims are entitled to be treated as Administrative Expense Claims, as
                    defined in Article I.B.2. of the Plan, in which case the holder of such Liquidated
                    Bonus Claims would be entitled to payment in full of the Allowed Liquidated
                    Bonus Claims. Under Option A, parties in interest would retain the right to object
                    to any motion seeking payment of the Liquidated Bonus Amounts as
                    Administrative Expenses.

           f.       Under the second treatment option (“Option B”), the Debtor would agree that the
                    Senior Employee Claimant has Allowed Liquidated Bonus Claims, no longer
                    subject to objection by any party in interest, in the amounts of the Liquidated Bonus
                    Claims (subject, in the case of Mr. Ellington, to the cap imposed by Class 7). If the
                    Debtor elects Option B as to a Senior Employee Claimant, then such Senior
                    Employee Claimant would be entitled to a payment on account of his Allowed
                    Liquidated Bonus Claims in an amount equal to 60% of the amount of the


                                                     60
  DOCS_SF:104487.21 36027/002

                                                                                           000224
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 61 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 235 of 648 PageID 2922



                    Liquidated Bonus Claims (which, in Mr. Ellington’s case, would be $600,000 and
                    in Mr. Leventon’s case, would be $358,918.80), and such payment would be the
                    sole recovery on account of such Allowed Liquidated Bonus Claims.

           g.       The Debtor may, with the consent of the Committee, elect Option B with respect to
                    a Senior Employee Claimant at any time prior to the occurrence of the Effective
                    Date. If the Debtor does not make an election, then Option A will apply.

           h.       Under either Option A or Option B, Mr. Ellington and Mr. Leventon will retain all
                    their rights with respect to all Claims other than the Liquidated Bonus Amounts,
                    including, but not limited to, their Class 6 PTO Claims, other claims asserted as
                    Class 8 General Unsecured Claims, the Senior Employees’ claims for
                    indemnification against the Debtor, and any other claims that they may assert
                    constitute Administrative Expense Claims, and any other such Claims are subject
                    to the rights of any party in interest to object to such Claims, and the Debtor reserves
                    any all of its rights and defenses in connection therewith.

           i.       Subject to entry of this Confirmation Order and as set forth and announced on the
                    record at the hearing on confirmation of the Plan and no party objecting thereto,
                    Mr. Ellington and Mr. Leventon agreed to change the votes in their respective
                    Ballots from rejection to acceptance of the Plan and to withdraw the Senior
                    Employees’ Objection.

           j.       The Senior Employees’ Settlement represents a valid exercise of the Debtor’s
                    business judgment and satisfies the requirements for a compromise under
                    Bankruptcy Rule 9019(a).

           k.       For the avoidance of doubt, neither Mr. Leventon nor Mr. Ellington shall be a
                    Released Party under the Plan regardless of how the Senior Employee Claimants’
                    Claims are to be treated hereunder.

           Based upon the foregoing findings, and upon the record made before the Bankruptcy Court

  at the Confirmation Hearing, and good and sufficient cause appearing therefor, it is hereby

  ORDERED, ADJUDGED AND DECREED THAT:

                    A.          Confirmation of the Plan. The Plan is approved in its entirety and

  CONFIRMED under section 1129 of the Bankruptcy Code. The terms of the Plan, including the




                                                      61
  DOCS_SF:104487.21 36027/002

                                                                                             000225
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 62 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 236 of 648 PageID 2923




  Plan Supplements and Plan Modifications, are incorporated by reference into and are an integral

  part of this Confirmation Order. 11

                      B.        Findings of Fact and Conclusions of Law. The findings of fact and the

  conclusions of law set forth in this Confirmation Order and on the record of the Confirmation

  Hearing constitute findings of fact and conclusions of law in accordance with Bankruptcy Rule

  7052, made applicable to this proceeding by Bankruptcy Rule 9014. All findings of fact and

  conclusion of law announced by the Bankruptcy Court at the Confirmation Hearing in relation to

  confirmation of the Plan are hereby incorporated into this Confirmation Order. To the extent that

  any of the following constitutes findings of fact or conclusions of law, they are adopted as such.

  To the extent any findings of fact or conclusions of law set forth in this Confirmation Order

  (including any findings of fact or conclusions of law announced by the Bankruptcy Court at the

  Confirmation Hearing and incorporated herein) constitutes an order of the Bankruptcy Court, and

  is adopted as such.

                      C.        Objections. Any resolution or disposition of objections to confirmation of

  the Plan or otherwise ruled upon by the Bankruptcy Court on the record of the Confirmation

  Hearing is hereby incorporated by reference.               All objections and all reservations of rights

  pertaining to confirmation of the Plan that have not been withdrawn, waived or settled are

  overruled on the merits, except as otherwise specifically provided in this Confirmation Order.

                      D.        Plan Supplements and Plan Modifications.             The filing with the

  Bankruptcy Court of the Plan Supplements and the Plan Modifications constitutes due and


  11
       The Plan is attached hereto as Exhibit A.


                                                        62
  DOCS_SF:104487.21 36027/002

                                                                                            000226
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 63 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 237 of 648 PageID 2924




  sufficient notice thereof. Accordingly, pursuant to section 1127(a) of the Bankruptcy Code and

  Bankruptcy Rule 3019, the Plan Modifications and the Plan Supplements do not require additional

  disclosure under section 1125 of the Bankruptcy Code or resolicitation of votes under section 1126

  of the Bankruptcy Code, nor do they require that Holders of Claims or Equity Interests be afforded

  an opportunity to change previously cast acceptances or rejections of the Plan.         The Plan

  Modifications and the Plan Supplements constitute the Plan pursuant to section 1127(a) of the

  Bankruptcy Code. Accordingly, the Plan, as modified, is properly before the Bankruptcy Court

  and all votes cast with respect to the Plan prior to such modification shall be binding and shall

  apply with respect to the Plan.

                    E.          Deemed Acceptance of Plan. In accordance with section 1127 of the

  Bankruptcy Code and Bankruptcy Rule 3019, all Holders of Claims and Equity Interests who voted

  to accept the Plan (or whom are conclusively presumed to accept the Plan) are deemed to have

  accepted the Plan as modified by the Plan Modifications. No holder of a Claim shall be permitted

  to change its vote as a consequence of the Plan Modifications.

                    F.          Vesting of Assets in the Reorganized Debtor.   Except as otherwise

  provided in the Plan or this Confirmation Order, on or after the Effective Date, all Reorganized

  Debtor Assets will vest in the Reorganized Debtor, free and clear of all Liens, Claims, charges or

  other encumbrances pursuant to section 1141(c) of the Bankruptcy Code, except with respect to

  such Liens, Claims, charges, and other encumbrances that are specifically preserved under the Plan

  upon the Effective Date. The Reorganized Debtor shall be the exclusive trustee of the Reorganized

  Debtor Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the



                                                     63
  DOCS_SF:104487.21 36027/002

                                                                                      000227
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 64 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 238 of 648 PageID 2925




  representative of the Estate appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code

  with respect to the Reorganized Debtor Assets.

                    G.          Effectiveness of All Actions.   All actions contemplated by the Plan,

  including all actions in connection with the Claimant Trust Agreement, the Senior Employee

  Stipulation, the New GP LLC Documents, the New Frontier Note, the Reorganized Limited

  Partnership Agreement, the Litigation Sub-Trust Agreement, and the other Plan Documents, are

  authorized to be taken on, prior to, or after the Effective Date, as applicable, under this

  Confirmation Order, without further application to or order of the Bankruptcy Court, or further

  action by the directors, managers, officers or partners of the Debtor or the Reorganized Debtor and

  with the effect that such actions had been taken by unanimous action of such parties.

                    H.          Restructuring Transactions.     The Debtor or Reorganized Debtor, as

  applicable, are authorized to enter into and effectuate the Restructuring provided under the Plan,

  including, without limitation, the entry into and consummation of the transactions contemplated

  by the Claimant Trust Agreement, the Senior Employee Stipulation, the New GP LLC Documents,

  the New Frontier Note, the Reorganized Limited Partnership Agreement, the Litigation Sub-Trust

  Agreement, and the other Plan Documents, and may take any actions as may be necessary or

  appropriate to effect a corporate restructuring of its business or a corporate restructuring of the

  overall corporate structure of the Reorganized Debtor, as and to the extent provided in the Plan.

  Any transfers of assets or equity interests effected or any obligations incurred through the

  Restructuring pursuant to the Plan are hereby approved and shall not constitute fraudulent

  conveyances or fraudulent transfers or otherwise be subject to avoidance.



                                                      64
  DOCS_SF:104487.21 36027/002

                                                                                        000228
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 65 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 239 of 648 PageID 2926




                    I.          Preservation of Causes of Action. Unless a Cause of Action against a

  Holder of a Claim or an Equity Interest or other Entity is expressly waived, relinquished, released,

  compromised or settled in the Plan or any Final Order (including, without limitation, this

  Confirmation Order), such Cause of Action is expressly reserved for later adjudication by the

  Reorganized Debtor, the Litigation Sub-Trust, or the Claimant Trust, as applicable (including,

  without limitation, Causes of Action not specifically identified or of which the Debtor may

  presently be unaware or that may arise or exist by reason of additional facts or circumstances

  unknown to the Debtor at this time or facts or circumstances that may change or be different from

  those the Debtor now believes to exist) and, therefore, no preclusion doctrine, including, without

  limitation, the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,

  waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such Causes of Action as

  a consequence of the confirmation, effectiveness, or consummation of the Plan based on the

  Disclosure Statement, the Plan, or this Confirmation Order, except where such Causes of Action

  have been expressly released in the Plan or any other Final Order (including, without limitation,

  this Confirmation Order). In addition, the right of the Reorganized Debtor, the Claimant Trust, or

  the Litigation Sub-Trust to pursue or adopt any claims alleged in any lawsuit in which the Debtor

  is a plaintiff, defendant or an interested party, against any Entity, including, without limitation, the

  plaintiffs or co-defendants in such lawsuits, is expressly reserved.

                    J.          Independent Board of Directors of Strand. The terms of the current

  Independent Directors shall expire on the Effective Date without the need for any further or other

  action by any of the Independent Directors. For avoidance of doubt, the Assumed Contracts



                                                      65
  DOCS_SF:104487.21 36027/002

                                                                                           000229
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 66 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 240 of 648 PageID 2927




  include the Indemnification and Guaranty Agreement between Highland Capital Management,

  Strand Advisors, Inc. and James Seery; the Indemnification and Guaranty Agreement between

  Highland Capital Management, Strand Advisors, Inc. and John Dubel and Indemnification and

  Guaranty Agreement between Highland Capital Management, Strand Advisors, Inc. and Russell

  Nelms and shall each remain in full force and effect notwithstanding the expiration of the terms of

  any Independent Directors.

                    K.          Cancellation of Equity Interests and Issuance of New Partnership

  Interests. On the Effective Date, all Class A Limited Partnership Interests, including the Class A

  Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited

  Partnerships in the Debtor will be deemed cancelled, and all obligations or debts owed by, or

  Claims against, the Debtor on account of, or based upon, such Class A Limited Partnership

  Interests and Class B/C Limited Partnership Interests shall be deemed as cancelled, released, and

  discharged, including all obligations or duties by the Debtor relating to the Equity Interests in any

  of the Debtor’s formation documents, including the Limited Partnership Agreement. As of the

  Effective Date and pursuant to the Plan, new Class A Limited Partnership Interests in the

  Reorganized Debtor will be issued to the Claimant Trust and New GP LLC. The Claimant Trust,

  as limited partner, will ratify New GP LLC’s appointment as general partner of the Reorganized

  Debtor, and on and following the Effective Date, the Claimant Trust will be the Reorganized

  Debtor’s limited partner and New GP LLC will be its general partner. The Claimant Trust, as

  limited partner, and New GP LLC, as general partner, will execute the Reorganized Limited

  Partnership Agreement, which will amend and restate, in all respects, the Debtor’s current Limited



                                                     66
  DOCS_SF:104487.21 36027/002

                                                                                        000230
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 67 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 241 of 648 PageID 2928




  Partnership Agreement. Following the Effective Date, the Reorganized Debtor will be managed

  consistent with the terms of the Reorganized Limited Partnership Agreement by New GP LLC.

  The sole managing member of New GP LLC will be the Claimant Trust, and the Claimant Trustee

  will be the sole officer of New GP LLC on the Effective Date.

                    L.          Transfer of Assets to Claimant Trust. On or prior to the Effective Date,

  the Debtor shall irrevocably transfer and shall be deemed to have irrevocably transferred to the

  Claimant Trust all of its rights, title, and interest in and to all of the Claimant Trust Assets, and in

  accordance with section 1141 of the Bankruptcy Code, the Claimant Trust Assets shall

  automatically vest in the Claimant Trust free and clear of all Claims, Liens, encumbrances, or

  interests subject only to the Claimant Trust Interests and the Claimant Trust Expenses, as provided

  for in the Claimant Trust Agreement, and such transfer shall be exempt from any stamp, real estate

  transfer, mortgage from any stamp, transfer, reporting, sales, use, or other similar tax. Following

  the Effective Date, the Claimant Trust will administer the Claimant Trust Assets pursuant to the

  Plan and the Claimant Trust Agreement.

                    M.          Transfer of Estate Claims to Litigation Sub-Trust. On or prior to the

  Effective Date, the Claimant Trust shall irrevocably transfer and shall be deemed to have

  irrevocably transferred to the Litigation Sub-Trust all of the Claimant Trust’s rights, title, and

  interest in and to all of the Estate Claims as successor in interest to the Debtor, and in accordance

  with section 1141 of the Bankruptcy Code, the Estate Claims shall automatically vest in the

  Litigation Sub-Trust free and clear of all Claims, Liens, encumbrances, or interests subject only to

  the Litigation Sub-Trust Interests and Litigation Sub-Trust Expenses. The Litigation Trustee will



                                                        67
  DOCS_SF:104487.21 36027/002

                                                                                           000231
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 68 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 242 of 648 PageID 2929




  be authorized to investigate, pursue, and otherwise resolve the Estate Claims pursuant to the terms

  of the Litigation Sub-Trust Agreement and the Plan, including as successor in interest to the Debtor

  or Committee, as applicable, in any litigation commenced prior to the Effective Date in which

  Estate Claims are asserted.

                    N.          Compromise of Controversies. In consideration for the distributions and

  other benefits, including releases, provided under the Plan, the provisions of the Plan constitute a

  good faith compromise and settlement of all Claims, Equity Interests, and controversies resolved

  under the Plan and the entry of this Confirmation Order constitutes approval of such compromise

  and settlement under Bankruptcy Rule 9019.

                    O.          Objections to Claims. The Claims Objection Deadline shall be the date

  that is 180 days after the Effective Date, provided, however, that the Claims Objection Deadline

  may be extended by the Bankruptcy Court upon a motion by the Claimant Trustee and as otherwise

  provided under the Plan.

                    P.          Assumption of Contracts and Leases. Effective as of the date of this

  Confirmation Order, each of the Assumed Contacts shall be assumed by the Debtor without the

  need for any further notice to or action, order, or approval of the Bankruptcy Court, under section

  365 of the Bankruptcy Code and the payment of Cures, if any, shall be paid in accordance with the

  Plan.    Each Assumed Contract shall include all modifications, amendments, supplements,

  restatements, or other agreements related thereto, and all rights related thereto, if any, including

  all easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and

  any other interests. Modifications, amendments, supplements, and restatements to any of the



                                                       68
  DOCS_SF:104487.21 36027/002

                                                                                          000232
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 69 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 243 of 648 PageID 2930




  Assumed Contracts that have been executed by the Debtor during the Chapter 11 Case shall not

  be deemed to alter the prepetition nature of such Assumed Contracts or the validity, priority, or

  amount of any Claims that may arise in connection therewith. Assumption of the Assumed

  Contracts pursuant to Article V.A of the Plan and full payment of any applicable Cure pursuant to

  the Plan shall result in the full release and satisfaction of any Cures, Claims, or defaults, whether

  monetary or nonmonetary, including defaults of provisions restricting the change in control or

  ownership interest composition, or other bankruptcy-related defaults, arising under any Assumed

  Contracts.

                    Q.          Rejection of Contracts and Leases. Unless previously assumed during the

  pendency of the Chapter 11 Case or pursuant to the Plan, all other Executory Contracts and

  Unexpired Leases are rejected as of the date of the entry of this Confirmation Order and pursuant

  to the terms of the Plan. To the extent that any party asserts any damages resulting from the

  rejection of any Executory Contract or Unexpired Lease, such claim must be filed within thirty

  (30) days following entry of this Confirmation Order, or such claim will be forever barred and

  disallowed against the Reorganized Debtor.

                    R.          Assumption of Issuer Executory Contracts. On the Confirmation Date,

  the Debtor will assume the agreements set forth on Exhibit B hereto (collectively, the “Issuer

  Executory Contracts”) pursuant to section 365 of the Bankruptcy Code and Article V of the Plan.

  In full and complete satisfaction of its obligation to cure outstanding defaults under section

  365(b)(1) of the Bankruptcy Code, the Debtor or, as applicable, any successor manager under the




                                                       69
  DOCS_SF:104487.21 36027/002

                                                                                         000233
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 70 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 244 of 648 PageID 2931




  Issuer Executory Contracts (collectively, the “Portfolio Manager”) will pay to the Issuers 12 a

  cumulative amount of $525,000 (the “Cure Amount”) as follows:

           a.       $200,000 in cash on the date that is five business days from the Effective Date, with
                    such payment paid directly to Schulte Roth & Zabel LLP (“SRZ”) in the amount of
                    $85,714.29, Jones Walker LLP (“JW”) in the amount of $72,380.95, and Maples
                    Group (“Maples” and collectively with SRZ and JW, the “Issuers’ Counsel”) in the
                    amount of $41,904.76 as reimbursement for the attorney’s fees and other legal
                    expenses incurred by the Issuers in connection with the Debtor’s bankruptcy case;
                    and

           b.       $325,000 in four equal quarterly payments of $81,250.00 (each, a “Payment”),
                    which amounts shall be paid to SRZ in the amount of $34,821.43, JW in the amount
                    of $29,404.76, and Maples in the amount of $17,023.81 as additional
                    reimbursement for the attorney’s fees and other legal expenses incurred by the
                    Issuers in connection with the Debtor’s bankruptcy case (i) from any management
                    fees actually paid to the Portfolio Manager under the Issuer Executory Contracts
                    (the “Management Fees”), and (ii) on the date(s) Management Fees are required to
                    be paid under the Issuer Executory Contracts (the “Payment Dates”), and such
                    obligation shall be considered an irrevocable direction from the Debtor and the
                    Bankruptcy Court to the relevant CLO Trustee to pay, on each Payment Date, the
                    Payment to Issuers’ Counsel, allocated in the proportion set forth in such
                    agreement; provided, however, that (x) if the Management Fees are insufficient to
                    make any Payment in full on a Payment Date, such shortfall, in addition to any
                    other amounts due hereunder, shall be paid out of the Management Fees owed on
                    the following Payment Date, and (y) nothing herein shall limit either Debtor’s
                    liability to pay the amounts set forth herein, nor the recourse of the Issuers or
                    Issuers’ Counsel to the Debtor, in the event of any failure to make any Payment.

                    S.          Release of Issuer Claims. Effective as of the Confirmation Date, and to

  the maximum extent permitted by law, each Issuer on behalf of itself and each of its current and

  former advisors, trustees, directors, officers, managers, members, partners, employees,

  beneficiaries, shareholders, agents, participants, subsidiaries, parents, successors, designees, and

  12
    The “Issuers” are: Brentwood CLO, Ltd., Gleneagles CLO, Ltd., Greenbriar CLO, Ltd., Highland CLO 2018-1,
  Ltd., Highland Legacy Limited, Highland Loan Funding V Ltd., Highland Park CDO I, Ltd., Pam Capital Funding
  LP, Rockwall CDO II Ltd., Rockwall CDO Ltd., Southfork CLO Ltd., Stratford CLO Ltd., Westchester CLO, Ltd.,
  Aberdeen Loan Funding, Ltd., Eastland CLO, Ltd., Grayson CLO, Ltd., Highland Credit Opportunities CDO Ltd.,
  Jasper CLO, Ltd., Liberty Cayman Holdings, Ltd., Liberty CLO, Ltd., Red River CLO, Ltd., Valhalla CLO, Ltd.


                                                       70
  DOCS_SF:104487.21 36027/002

                                                                                             000234
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 71 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 245 of 648 PageID 2932




  assigns hereby forever, finally, fully, unconditionally, and completely releases, relieves, acquits,

  remises, and exonerates, and covenants never to sue, (i) the Debtor and (ii) the Professionals

  retained by the Debtor and the Committee in the Chapter 11 Case, the Independent Directors, the

  CEO/CRO, and with respect to the Persons listed in this subsection (ii), such Person’s Related

  Persons (collectively, the “Debtor Released Parties”), for and from any and all claims, debts,

  liabilities, demands, obligations, promises, acts, agreements, liens, losses, costs and expenses

  (including, without limitation, attorney’s fees and related costs), damages, injuries, suits, actions,

  and causes of action of whatever kind or nature, whether known or unknown, suspected or

  unsuspected, matured or unmatured, liquidated or unliquidated, contingent or fixed, at law or in

  equity, statutory or otherwise, including, without limitation, any claims, defenses, and affirmative

  defenses, whether known or unknown, including, without limitation, those which were or could

  have been asserted in, in connection with, or with respect to the Bankruptcy Case (collectively, the

  “Issuer Released Claims”).

                    T.          Release of Debtor Claims against Issuer Released Parties. Upon entry

  of this Order, and to the maximum extent permitted by law, the Debtor hereby forever, finally,

  fully, unconditionally, and completely releases, relieves, acquits, remises, and exonerates, and

  covenants never to sue [(i) each Issuer and (ii) Wendy Ebanks, (iii) Yun Zheng, (iv) Laura

  Chisholm, (v) Mora Goddard, (vi) Stacy Bodden, (vii) Suzan Merren (viii) Scott Dakers, (ix) Samit

  Ghosh, (x) Inderjit Singh, (xi) Ellen Christian, (xii) Andrew Dean, (xiii) Betsy Mortel, (xiv) David

  Hogan, (xv) Cleveland Stewart, (xvi) Rachael Rankin, (xvii) Otelia Scott, (xviii) Martin Couch,

  (xx) Ferona Bartley-Davis, (xxi) Charlotte Cloete, (xxii) Christina McLean, (xxiii) Karen Ellerbe,



                                                      71
  DOCS_SF:104487.21 36027/002

                                                                                         000235
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 72 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 246 of 648 PageID 2933




  (xxiv) Gennie Kay Bigord, (xxv) Evert Brunekreef, (xxvii) Evan Charles Burtton (collectively,

  the “Issuer Released Parties”),] for and from any and all claims, debts, liabilities, demands,

  obligations, promises, acts, agreements, liens, losses, costs and expenses (including, without

  limitation, attorney’s fees and related costs), damages, injuries, suits, actions, and causes of action

  of whatever kind or nature, whether known or unknown, suspected or unsuspected, matured or

  unmatured, liquidated or unliquidated, contingent or fixed, at law or in equity, statutory or

  otherwise, including, without limitation, any claims, defenses, and affirmative defenses, whether

  known or unknown, which were or could have been asserted in, in connection with, or with respect

  to the Bankruptcy Case (collectively, the “Debtor Released Claims”); provided, however, that

  notwithstanding anything herein to the contrary, the release contained herein will apply to the

  Issuer Released Parties set forth in subsection (ii) above only with respect to Debtor Released

  Claims arising from or relating to the Issuer Executory Contracts. Notwithstanding anything in

  this Order to the contrary, the releases set forth in paragraphs S and T hereof will not apply with

  respect to the duties, rights, or obligations of the Debtor or any Issuer hereunder.

                    U.          Authorization to Consummate. The Debtor is authorized to consummate

  the Plan after the entry of this Confirmation Order subject to satisfaction or waiver of the

  conditions precedent to the Effective Date of the Plan set forth in Article VIII.A of the Plan. The

  Plan shall not become effective unless and until the conditions set forth in Article VIII.A of the

  Plan have been satisfied, or otherwise waived pursuant to Article VIII.B of the Plan.

                    V.          Professional Compensation. All requests for payment of Professional Fee

  Claims for services rendered and reimbursement of expenses incurred prior to the Effective Date



                                                       72
  DOCS_SF:104487.21 36027/002

                                                                                          000236
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 73 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 247 of 648 PageID 2934




  must be filed no later than sixty (60) days after the Effective Date. The Bankruptcy Court shall

  determine the Allowed amounts of such Professional Fee Claims after notice and an opportunity

  for hearing in accordance with the procedures established by the Bankruptcy Code and the

  Bankruptcy Court. The Debtor shall fund the Professional Fee Reserve as provided under the Plan.

  The Reorganized Debtor shall pay Professional Fee Claims in Cash in the amounts the Bankruptcy

  Court allows. The Debtor is authorized to pay the pre-Effective Date fees and expenses of all

  ordinary course professionals in the ordinary course of business without the need for further

  Bankruptcy Court order or approval. From and after the Effective Date, any requirement that

  Professionals comply with sections 327 through 331 and 1103 (if applicable) of the Bankruptcy

  Code in seeking retention or compensation for services rendered after such date shall terminate,

  and the Reorganized Debtor or Claimant Trustee, as applicable, may employ and pay any

  Professional or Entity employed in the ordinary course of the Debtor’s business without any further

  notice to or action, order, or approval of the Bankruptcy Court.

                    W.          Release, Exculpation, Discharge, and Injunction Provisions.        The

  following release, exculpation, discharge, and injunction provisions set forth in the Plan are

  approved and authorized in their entirety, and such provisions are effective and binding on

  all parties and Entities to the extent provided therein.

                    X.          Discharge of Claims and Termination of Interests. To the fullest extent

  provided under section 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code,

  except as otherwise expressly provided by the Plan or this Confirmation Order, all consideration

  distributed under the Plan will be in exchange for, and in complete satisfaction, settlement,



                                                       73
  DOCS_SF:104487.21 36027/002

                                                                                         000237
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 74 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 248 of 648 PageID 2935




  discharge, and release of, all Claims and Equity Interests of any kind or nature whatsoever against

  the Debtor or any of its Assets or properties, and regardless of whether any property will have been

  distributed or retained pursuant to the Plan on account of such Claims or Equity Interests. Except

  as otherwise expressly provided by the Plan or this Confirmation Order, upon the Effective Date,

  the Debtor and its Estate will be deemed discharged and released under and to the fullest extent

  provided under section 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code

  from any and all Claims and Equity Interests of any kind or nature whatsoever, including, but not

  limited to, demands and liabilities that arose before the Confirmation Date, and all debts of the

  kind specified in section 502(g), 502(h), or 502(i) of the Bankruptcy Code.

                    Y.          Exculpation. Subject in all respects to Article XII.D of the Plan, to the

  maximum extent permitted by applicable law, no Exculpated Party will have or incur, and each

  Exculpated Party is hereby exculpated from, any claim, obligation, suit, judgment, damage,

  demand, debt, right, Cause of Action, remedy, loss, and liability for conduct occurring on or after

  the Petition Date in connection with or arising out of (i) the filing and administration of the Chapter

  11 Case; (ii) the negotiation and pursuit of the Disclosure Statement, the Plan, or the solicitation

  of votes for, or confirmation of, the Plan; (iii) the funding or consummation of the Plan (including

  the Plan Supplement) or any related agreements, instruments, or other documents, the solicitation

  of votes on the Plan, the offer, issuance, and Plan Distribution of any securities issued or to be

  issued pursuant to the Plan, including the Claimant Trust Interests, whether or not such Plan

  Distributions occur following the Effective Date; (iv) the implementation of the Plan; and (v) any

  negotiations, transactions, and documentation in connection with the foregoing clauses (i)-(v);



                                                        74
  DOCS_SF:104487.21 36027/002

                                                                                           000238
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 75 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 249 of 648 PageID 2936




  provided, however, the foregoing will not apply to (a) any acts or omissions of an Exculpated Party

  arising out of or related to acts or omissions that constitute bad faith, fraud, gross negligence,

  criminal misconduct, or willful misconduct or (b) Strand or any Employee other than with respect

  to actions taken by such Entities from the date of appointment of the Independent Directors through

  the Effective Date. The Plan’s exculpation shall be in addition to, and not in limitation of, all other

  releases, indemnities, exculpations, any other applicable law or rules, or any other provisions of

  the Plan, including Article IV.C.2 of the Plan, protecting such Exculpated Parties from liability.

                    Z.          Releases by the Debtor. On and after the Effective Date, each Released

  Party is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably, and forever

  released and discharged by the Debtor and the Estate, in each case on behalf of themselves and

  their respective successors, assigns, and representatives, including, but not limited to, the Claimant

  Trust and the Litigation Sub-Trust from any and all Causes of Action, including any derivative

  claims, asserted on behalf of the Debtor, whether known or unknown, foreseen or unforeseen,

  matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or otherwise, that

  the Debtor or the Estate would have been legally entitled to assert in their own right (whether

  individually or collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor

  or other Person. Notwithstanding anything contained herein to the contrary, the foregoing release

  does not release: (i) any obligations of any party under the Plan or any document, instrument, or

  agreement executed to implement the Plan, (ii) the rights or obligations of any current employee

  of the Debtor under any employment agreement or plan, (iii) the rights of the Debtor with respect

  to any confidentiality provisions or covenants restricting competition in favor of the Debtor under



                                                       75
  DOCS_SF:104487.21 36027/002

                                                                                          000239
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 76 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 250 of 648 PageID 2937




  any employment agreement with a current or former employee of the Debtor, (iv) any Avoidance

  Actions, or (v) any Causes of Action arising from willful misconduct, criminal misconduct, actual

  fraud, or gross negligence of such applicable Released Party as determined by Final Order of the

  Bankruptcy Court or any other court of competent jurisdiction.

                    AA.         Injunction.   Upon entry of this Confirmation Order, all Enjoined

  Parties are and shall be permanently enjoined, on and after the Effective Date, from taking

  any actions to interfere with the implementation or consummation of the Plan. Except as

  expressly provided in the Plan, this Confirmation Order, or a separate order of the

  Bankruptcy Court, all Enjoined Parties are and shall be permanently enjoined, on and after

  the Effective Date, with respect to any Claims and Equity Interests, from directly or

  indirectly (i) commencing, conducting, or continuing in any manner, any suit, action, or

  other proceeding of any kind (including any proceeding in a judicial, arbitral, administrative

  or other forum) against or affecting the Debtor or the property of the Debtor, (ii) enforcing,

  levying, attaching (including any prejudgment attachment), collecting, or otherwise

  recovering, enforcing, or attempting to recover or enforce, by any manner or means, any

  judgment, award, decree, or order against the Debtor or the property of the Debtor, (iii)

  creating, perfecting, or otherwise enforcing in any manner, any security interest, lien or

  encumbrance of any kind against the Debtor or the property of the Debtor, (iv) asserting any

  right of setoff, directly or indirectly, against any obligation due to the Debtor or against

  property or interests in property of the Debtor, except to the limited extent permitted under

  Sections 553 and 1141 of the Bankruptcy Code, and (v) acting or proceeding in any manner,



                                                      76
  DOCS_SF:104487.21 36027/002

                                                                                     000240
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 77 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 251 of 648 PageID 2938




  in any place whatsoever, that does not conform to or comply with the provisions of the Plan.

  The injunctions set forth in the Plan and this Confirmation Order shall extend to, and apply

  to any act of the type set forth in any of clauses (i)-(v) of the immediately preceding

  paragraph against any successors of the Debtor, including, but not limited to, the

  Reorganized Debtor, the Litigation Sub-Trust, and the Claimant Trust and their respective

  property and interests in property. Subject in all respects to Article XII.D of the Plan, no

  Enjoined Party may commence or pursue a claim or cause of action of any kind against any

  Protected Party that arose or arises from or is related to the Chapter 11 Case, the negotiation

  of the Plan, the administration of the Plan or property to be distributed under the Plan, the

  wind down of the business of the Debtor or Reorganized Debtor, the administration of the

  Claimant Trust or the Litigation Sub-Trust, or the transactions in furtherance of the

  foregoing without the Bankruptcy Court (i) first determining, after notice and a hearing,

  that such claim or cause of action represents a colorable claim of any kind, including, but

  not limited to, negligence, bad faith, criminal misconduct, willful misconduct, fraud, or gross

  negligence against a Protected Party and (ii) specifically authorizing such Enjoined Party to

  bring such claim or cause of action against any such Protected Party; provided, however, the

  foregoing will not apply to a claim or cause of action against Strand or against any Employee

  other than with respect to actions taken, respectively, by Strand or by such Employee from

  the date of appointment of the Independent Directors through the Effective Date. The

  Bankruptcy Court will have sole and exclusive jurisdiction to determine whether a claim or

  cause of action is colorable and, only to the extent legally permissible and as provided for in



                                                77
  DOCS_SF:104487.21 36027/002

                                                                                   000241
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 78 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 252 of 648 PageID 2939




  Article XI of the Plan, shall have jurisdiction to adjudicate the underlying colorable claim or

  cause of action.

                    BB.         Duration of Injunction and Stays. Unless otherwise provided in the

  Plan, in this Confirmation Order, or in a Final Order of the Bankruptcy Court, (i) all

  injunctions and stays entered during the Chapter 11 Case and in existence on the

  Confirmation Date, shall remain in full force and effect in accordance with their terms; and

  (ii) the automatic stay arising under section 362 of the Bankruptcy Code shall remain in full

  force and effect subject to Section 362(c) of the Bankruptcy Code, and to the extent necessary

  if the Debtor does not receive a discharge, the Bankruptcy Court will enter an equivalent

  order under Section 105.

                    CC.         Continuance of January 9 Order and July 16 Order. Unless otherwise

  provided in the Plan, in this Confirmation Order, or in a Final Order of the Bankruptcy Court, each

  of the Order Approving Settlement with Official Committee of Unsecured Creditors Regarding

  Governance of the Debtor and Procedures for Operations in the Ordinary Course, entered by the

  Bankruptcy Court on January 9, 2020 [Docket No. 339] and Order Approving the Debtor’s Motion

  Under Bankruptcy Code Sections 105(a) and 363(b) Authorizing Retention of James P. Seery, Jr.,

  as Chief Executive Officer, Chief Restructuring Officer, and Foreign Representative Nunc Pro

  Tunc to March 15, 2020 [Docket No. 854] entered on July 16, 2020 shall remain in full force and

  effect from the Confirmation Date and following the Effective Date.

                    DD.         No Governmental Releases. Nothing in this Confirmation Order or the

  Plan shall effect a release of any claim by the United States Government or any of its agencies or



                                                      78
  DOCS_SF:104487.21 36027/002

                                                                                      000242
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 79 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 253 of 648 PageID 2940




  any state and local authority whatsoever, including without limitation any claim arising under the

  Internal Revenue Code, the environmental laws or any criminal laws of the United States or any

  state and local authority against any party or person, nor shall anything in this Confirmation Order

  or the Plan enjoin the United States or any state or local authority from bringing any claim, suit,

  action, or other proceedings against any party or person for any liability of such persons whatever,

  including without limitation any claim, suit, or action arising under the Internal Revenue Code,

  the environmental laws or any criminal laws of the United States or any state and local authority

  against such persons, nor shall anything in this Confirmation Order or the Plan exculpate any party

  or person from any liability to the United States Government or any of its agencies or any state

  and local authority whatsoever, including any liabilities arising under the Internal Revenue Code,

  the environmental laws, or any criminal laws of the United States or any state and local authority

  against any party or person.

                    EE.         Exemption from Transfer Taxes. Pursuant to section 1146(a) of the

  Bankruptcy Code, any transfers (whether from the Debtor to the Reorganized Debtor or to any

  other Person) of property under the Plan or pursuant to: (a) the issuance, distribution, transfer, or

  exchange of any debt, equity security, or other interest in the Debtor or the Reorganized Debtor;

  (b) the Restructuring transactions pursuant to the Plan; (c) the creation, modification,

  consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or other

  security interest, or the securing of additional indebtedness by such or other means; (d) the making,

  assignment, or recording of any lease or sublease; or (e) the making, delivery, or recording of any

  deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan,



                                                     79
  DOCS_SF:104487.21 36027/002

                                                                                        000243
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 80 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 254 of 648 PageID 2941




  including any deeds, bills of sale, assignments, or other instrument of transfer executed in

  connection with any transaction arising out of, contemplated by, or in any way related to the Plan,

  shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or

  similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform Commercial

  Code filing or recording fee, regulatory filing or recording fee, or other similar tax or governmental

  assessment to the fullest extent contemplated by section 1146(a) of the Bankruptcy Code, and upon

  entry of this Confirmation Order, the appropriate state or local governmental officials or agents

  shall forego the collection of any such tax or governmental assessment and accept for filing and

  recordation of any of the foregoing instruments or other documents without the payment of any

  such tax, recordation fee, or governmental assessment.

                    FF.         Cancellation of Notes, Certificates and Instruments. Except for the

  purpose of evidencing a right to a distribution under the Plan and except as otherwise set forth in

  the Plan or as otherwise provided in this Confirmation Order, on the Effective Date, all agreements,

  instruments, Securities and other documents evidencing any prepetition Claim or Equity Interest

  and any rights of any Holder in respect thereof shall be deemed cancelled, discharged, and of no

  force or effect. The holders of or parties to such cancelled instruments, Securities, and other

  documentation will have no rights arising from or related to such instruments, Securities, or other

  documentation or the cancellation thereof, except the rights provided for pursuant to the Plan, and

  the obligations of the Debtor thereunder or in any way related thereto will be fully released,

  terminated, extinguished and discharged, in each case without further notice to or order of the




                                                      80
  DOCS_SF:104487.21 36027/002

                                                                                         000244
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 81 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 255 of 648 PageID 2942




  Bankruptcy Court, act or action under applicable law, regulation, order, or rule or any requirement

  of further action, vote or other approval or authorization by any Person.

                    GG.         Documents, Mortgages, and Instruments.            Each federal, state,

  commonwealth, local, foreign, or other governmental agency is authorized to accept any and all

  documents, mortgages, and instruments necessary or appropriate to effectuate, implement, or

  consummate the Plan, including the Restructuring transactions contemplated under the Plan, and

  this Confirmation Order.

                    HH.         Post-Confirmation Modifications.     Subject section 1127(b) of the

  Bankruptcy Code and the Plan, the Debtor and the Reorganized Debtor expressly reserve their

  rights to revoke or withdraw, or to alter, amend, or modify materially the Plan, one or more times

  after Confirmation and, to the extent necessary, may initiate proceedings in the Bankruptcy Court

  to so alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any

  inconsistencies in the Plan or this Confirmation Order, in such manner as may be necessary to

  carry out the purposes and intent of the Plan. Any such modification or supplement shall be

  considered a modification of the Plan and shall be made in accordance with Article XII.B of the

  Plan.

                    II.         Applicable Nonbankruptcy Law. The provisions of this Confirmation

  Order, the Plan and related documents, or any amendments or modifications thereto, shall apply

  and be enforceable notwithstanding any otherwise applicable nonbankruptcy law.

                    JJ.         Governmental Approvals Not Required. This Confirmation Order shall

  constitute all approvals and consents required, if any, by the laws, rules, or regulations of any state,



                                                      81
  DOCS_SF:104487.21 36027/002

                                                                                           000245
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 82 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 256 of 648 PageID 2943




  federal, or other governmental authority with respect to the dissemination, implementation, or

  consummation of the Plan and the Disclosure Statement, any certifications, documents,

  instruments or agreements, and any amendments or modifications thereto, and any other acts

  referred to in, or contemplated by, the Plan and the Disclosure Statement.

                    KK.         Notice of Effective Date. As soon as reasonably practicable after the

  Effective Date, the Reorganized Debtor shall file notice of the Effective Date and shall serve a

  copy of the same on all Holders of Claims and Equity Interests, and all parties who have filed with

  the Bankruptcy Court requests to receive notices in accordance with Bankruptcy Rules 2002 and

  3020(c). Notwithstanding the above, no notice of Confirmation or Consummation or service of

  any kind shall be required to be mailed or made upon any Entity to whom the Debtor mailed notice

  of the Confirmation Hearing, but received such notice returned marked “undeliverable as

  addressed,” “moved, left no forwarding address” or “forwarding order expired,” or similar reason,

  unless the Debtor has been informed in writing by such Entity, or is otherwise aware, of that

  Entity’s new address. The above-referenced notices are adequate under the particular

  circumstances of this Chapter 11 Case and no other or further notice is necessary.

                    LL.         Substantial Consummation. On the Effective Date, the Plan shall be

  deemed to be substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.

                    MM. Waiver of Stay. For good cause shown, the stay of this Confirmation Order

  provided by any Bankruptcy Rule is waived, and this Confirmation Order shall be effective and

  enforceable immediately upon its entry by the Bankruptcy Court.




                                                       82
  DOCS_SF:104487.21 36027/002

                                                                                        000246
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 83 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 257 of 648 PageID 2944




                    NN.         References to and Omissions of Plan Provisions. References to articles,

  sections, and provisions of the Plan are inserted for convenience of reference only and are not

  intended to be a part of or to affect the interpretation of the Plan. The failure to specifically include

  or to refer to any particular article, section, or provision of the Plan in this Confirmation Order

  shall not diminish or impair the effectiveness of such article, section, or provision, it being the

  intent of the Bankruptcy Court that the Plan be confirmed in its entirety, except as expressly

  modified herein, and incorporated herein by this reference.

                    OO.         Headings. Headings utilized herein are for convenience and reference only,

  and do not constitute a part of the Plan or this Confirmation Order for any other purpose.

                    PP.         Effect of Conflict. This Confirmation Order supersedes any Bankruptcy

  Court order issued prior to the Confirmation Date that may be inconsistent with this Confirmation

  Order.    If there is any inconsistency between the terms of the Plan and the terms of this

  Confirmation Order, the terms of this Confirmation Order govern and control. If there is any

  inconsistency between the terms of this Confirmation Order and the terms of a final, executed Plan

  Supplement Document, the terms of the final, executed Plan Supplement Document will govern

  and control.

                    QQ.         Resolution of Objection of Texas Taxing Authorities. Dallas County,

  Kaufman County, City of Allen, Allen ISD and City of Richardson (collectively, the “Tax

  Authorities”) assert that they are the holders of prepetition and administrative expense claims for

  2019, 2020 and 2021 ad valorem real and business personal property taxes. The ad valorem

  property taxes for tax year 2020 shall be paid in accordance with and to the extent required under



                                                        83
  DOCS_SF:104487.21 36027/002

                                                                                            000247
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 84 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 258 of 648 PageID 2945




  applicable nonbankruptcy law. In the event the 2020 taxes are paid after February 1, 2021, the

  Tax Authorities may assert any rights and amounts they claim are owed with respect to penalties

  and interest that have accrued through the date of payment and the Debtor and Reorganized Debtor

  reserve any all rights and defenses in connection therewith.

           a.       The Debtor/Reorganized Debtor shall pay all amounts owed to the Tax Authorities
                    for tax year 2021 in accordance with and to the extent required under applicable
                    nonbankruptcy law. The Tax Authorities shall not be required to file and serve an
                    administrative expense claim and request for payment as a condition of allowance
                    of their administrative expense claims pursuant to 11 U.S.C. Section 503(b)(1)(D).
                    With regard to year 2019 ad valorem property taxes, the Tax Authorities will
                    receive payment of their prepetition claims within 30 days of the Effective Date of
                    the Plan. The payment will include interest from the Petition Date through the
                    Effective Date and from the Effective Date through payment in full at the state
                    statutory rate pursuant to 11 U.S.C. Sections 506(b), 511, and 1129, if applicable,
                    subject to all of the Debtor’s and Reorganized Debtor’s rights and defenses in
                    connection therewith. Notwithstanding any other provision in the Plan, the Tax
                    Authorities shall (i) retain the liens that secure all prepetition and postpetition
                    amounts ultimately owed to them, if any, as well as (ii) the state law priority of
                    those liens until the claims are paid in full.

           b.       The Tax Authorities’ prepetition claims and their administrative expense claims
                    shall not be discharged until such time as the amounts owed are paid in full. In the
                    event of a default asserted by the Taxing Authorities, the Tax Authorities shall
                    provide notice Debtor or Reorganized Debtor, as applicable, and may demand cure
                    of any such asserted default. Subject to all of its rights and defenses, the Debtor or
                    Reorganized Debtor shall have fifteen (15) days from the date of the notice to cure
                    the default. If the alleged default is not cured, the Tax Authorities may exercise
                    any of their respective rights under applicable law and pursue collection of all
                    amounts owed pursuant to state law outside of the Bankruptcy Court, subject in all
                    respects to the Debtor’s and Reorganized Debtor’s applicable rights and defenses.
                    The Debtor/Reorganized Debtor shall be entitled to any notices of default required
                    under applicable nonbankruptcy law and each of the Taxing Authorities, the Debtor
                    and the Reorganized Debtor reserve any and all of their respective rights and
                    defenses in connection therewith. The Debtor’s and Reorganized Debtor’s rights
                    and defenses under Texas Law and the Bankruptcy Code with respect to this
                    provision of the Confirmation Order, including their right to dispute or object to the
                    Tax Authorities’ Claims and liens, are fully preserved.



                                                     84
  DOCS_SF:104487.21 36027/002

                                                                                           000248
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 85 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 259 of 648 PageID 2946




                    RR.         Resolution of Objections of Scott Ellington and Isaac Leventon.

  Pursuant to Bankruptcy Rule 9019(a), the Senior Employees’ Settlement is approved in all

  respects. The Debtor may, only with the consent of the Committee, elect Option B for a Senior

  Employee Claimant by written notice to such Senior Employee Claimant on or before the

  occurrence of the Effective Date. If the Debtor does not elect Option B, then Option A will govern

  the treatment of the Liquidated Bonus Claims.

           a.       Notwithstanding any language in the Plan, the Disclosure Statement, or this
                    Confirmation Order to the contrary, if Option A applies to the Liquidated Bonus
                    Claims of a Senior Employee Claimant, then the Liquidated Bonus Claims of such
                    Senior Employee Claimant will receive the treatment described in paragraph 82(e)
                    hereof, and if the Debtor timely elects Option B with respect to the Liquidated
                    Bonus Claims of a Senior Employee Claimant, then the Liquidated Bonus Claims
                    of such Senior Employee will receive the treatment described in paragraph 82(f)
                    hereof.

           b.       The Senior Employees’ Settlement is hereby approved, without prejudice to the
                    respective rights of Mr. Ellington and Mr. Leventon to assert all their remaining
                    Claims against the Debtor’s estate, including, but not limited to, their Class 6 PTO
                    Claims, their remaining Class 8 General Unsecured Claims, any indemnification
                    claims, and any Administrative Expense Claims that they may assert and is without
                    prejudice to the rights of any party in interest to object to any such Claims.

           c.       Pursuant to Bankruptcy Rule 3018(a), Mr. Ellington and Mr. Leventon were
                    permitted to change their votes on the Plan. Accordingly, Mr. Ellington’s votes on
                    his Ballots in Class 7 and Class 8 of the Plan were changed from a rejection of the
                    Plan to acceptance of the Plan, and Mr. Leventon’s votes on his Ballots in Class 7
                    and Class 8 of the Plan were, changed from rejections of the Plan to acceptances of
                    the Plan.

           d.       The Senior Employees’ Objection is deemed withdrawn.

                    SS.         No Release of Claims Against Senior Employee Claimants. For the

  avoidance of doubt, the Senior Employees’ Settlement, as approved herein, shall not, and shall not

  be deemed to, release any Claims or Causes of Action held by the Debtor against either Senior


                                                     85
  DOCS_SF:104487.21 36027/002

                                                                                         000249
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 86 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 260 of 648 PageID 2947




  Employee Claimant nor shall either Senior Employee Claimant be, or be deemed to be, a “Released

  Party” under the Plan.

                    TT.         Resolution of Objection of Internal Revenue Service. Notwithstanding

  any other provision or term of the Plan or Confirmation Order, the following Default Provision

  shall control as to the United States of America, Internal Revenue Service (“IRS”) and all of its

  claims, including any administrative claim (the “IRS Claim”):

           (a) Notwithstanding any other provision in the Plan, if the Debtor, the Reorganized Debtor,
           or any successor in interest fails to pay when due any payment required to be made on
           federal taxes, the IRS Claim, or other payment required to be made to the IRS under the
           terms and provisions of this Plan, the Confirmation Order, or the Internal Revenue Code
           (26 U.S.C.), or fails to timely file any required federal tax return, or if any other event of
           default as set forth in the Plan occurs, the IRS shall be entitled to give the Debtor, the
           Reorganized Debtor and/or any successor in interest and their counsel of record, by United
           States Certified Mail, written notice of the failure and/or default with demand that it be
           cured, and if the failure and/or default is not cured within 14 days of the date of said notice
           and demand, then the following shall apply to the IRS:

                        (1) The administrative collection powers and the rights of the IRS shall
                    be reinstated as they existed prior to the filing of the bankruptcy petition,
                    including, but not limited to, the assessment of taxes, the filing of a notice
                    of Federal tax lien and the powers of levy, seizure, and collection as
                    provided under the Internal Revenue Code;

                        (2) The automatic stay of 11 U.S.C. § 362 and any injunction of the
                    Plan or in the Confirmation Order shall, with regard to the IRS only, lift or
                    terminate without further notice or hearing by the Bankruptcy Court, and
                    the entire prepetition liability owed to the IRS, together with any unpaid
                    postpetition tax liabilities, may become due and payable immediately; and

                        (3) The IRS shall have the right to proceed to collect from the Debtor,
                    the Reorganized Debtor or any successor in interest any of the prepetition
                    tax liabilities and related penalties and interest through administrative or
                    judicial collection procedures available under the United States Code as if
                    no bankruptcy petition had been filed and as if no plan had been confirmed.

           (b) If the IRS declares the Debtor, the Reorganized Debtor, or any successor-in-interest to
           be in default of the Debtor’s, the Reorganized Debtor’s and/ or any successor- in-interest’s
           obligations under the Plan, then entire prepetition liability of an IRS’ Allowed Claim,
           together with any unpaid postpetition tax liabilities shall become due and payable

                                                      86
  DOCS_SF:104487.21 36027/002

                                                                                           000250
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 87 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 261 of 648 PageID 2948



           immediately upon written demand to the Debtor, Reorganized Debtor and/or any
           successor-in-interest. Failure of the IRS to declare a failure and/or default does not
           constitute a waiver by the United States or its agency the IRS of the right to declare that
           the Debtor, Reorganized Debtor, and/or any successor in interest is in default.

           (c) The IRS shall only be required to send two notices of failure and/or default, and upon
           the third event of a failure and/or default, the IRS shall be entitled to proceed as set out in
           paragraphs (1), (2), and/or (3) herein above without further notice to the Debtor, the
           Reorganized Debtor, or any successor in interest, or its counsel. The collection statute
           expiration date for all unpaid federal tax liabilities shall be extended pursuant to non-
           bankruptcy law.

           (d) The Internal Revenue Service shall not be bound by any release provisions in the Plan
           that would release any liability of the responsible persons of the Debtor, the Reorganized
           Debtor, and/or any successor in interest to the IRS. The Internal Revenue Service may
           take such actions as it deems necessary to assess any liability that may be due and owing
           by the responsible persons of the Debtor, the Reorganized Debtor and/or any successor in
           interest to the Internal Revenue Service.

           (e) Nothing contained in the Plan or the Confirmation Order shall be deemed to be a waiver
           or relinquishment of any rights, claims, causes of action, rights of setoff or recoupment,
           rights to appeal tax assessments, or other legal or equitable defenses that the Debtor or
           Reorganized Debtor have under non-bankruptcy law in connection with any claim, liability
           or cause of action of the United States and its agency the Internal Revenue Service.

           (f) The term “any payment required to be made on federal taxes,” as used herein above, is
           defined as: any payment or deposit required by the Internal Revenue Code to be made by
           the Debtor from and after the Confirmation Date, or the Reorganized Debtor and/or any
           successor in interest from and after the Effective Date, to the date the IRS Claim is together
           with interest paid in full. The term “any required tax return,” as used herein above, is
           defined as: any tax return or report required by the Internal Revenue Code to be made by
           the Debtor from and after the Confirmation Date, or the Reorganized Debtor and/or any
           successor in interest from and after the Effective Date, to the date the IRS Claim is together
           with interest paid in full.

                    UU.         IRS Proof of Claim. Notwithstanding anything in the Plan or in this

  Confirmation Order, until all required tax returns are filed with and processed by the IRS, the IRS’s

  proof of claim will not be deemed fixed for purposes of Section 502 of the Bankruptcy Code and

  may be amended in order to reflect the IRS’ assessment of the Debtor’s unpaid priority and general

  unsecured taxes, penalties and interest.




                                                      87
  DOCS_SF:104487.21 36027/002

                                                                                           000251
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 88 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 262 of 648 PageID 2949




                    VV.         CLO Holdco, Ltd. Settlement        Notwithstanding anything contained

  herein to the contrary, nothing in this Order is or is intended to supersede the rights and obligations

  of either the Debtor or CLO Holdco contained in that certain Settlement Agreement between CLO

  Holdco, Ltd., and Highland Capital Management, L.P., dated January 25,2021 [Docket No. 1838-

  1] (the “CLOH Settlement Agreement”). In the event of any conflict between the terms of this

  Order and the terms of the CLOH Settlement Agreement, the terms of the CLOH Settlement

  Agreement will govern.

                    WW. Retention of Jurisdiction. The Bankruptcy Court may properly, and upon

  the Effective Date shall, to the maximum extent permitted under applicable law, retain jurisdiction

  over all matters arising out of, and related to, this Chapter 11 Case, including the matters set forth

  in Article XI of the Plan and section 1142 of the Bankruptcy Code.

                    XX.         Payment of Statutory Fees; Filing of Quarterly Reports.         All fees

  payable pursuant to 28 U.S.C. § 1930 shall be paid on or before the Effective Date. The

  Reorganized Debtor, the Claimant Trust, and the Litigation Sub-Trust shall be jointly and severally

  liable for payment of quarterly fees to the Office of the United States Trustee pursuant to 28 U.S.C.

  § 1930 through the entry of the Final Decree for the Debtor or the dismissal or conversion of the

  Chapter 11 Case. Notwithstanding anything to the contrary in the Plan, the U.S. Trustee shall not

  be required to file any proofs of claim with respect to quarterly fees payable pursuant to 28 U.S.C.

  § 1930.

                    YY.         Dissolution of the Committee. On the Effective Date, the Committee will

  dissolve, and the members of the Committee and the Committee’s Professionals will cease to have



                                                       88
  DOCS_SF:104487.21 36027/002

                                                                                          000252
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 89 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 263 of 648 PageID 2950




  any role arising from or relating to the Chapter 11 Case, except in connection with final fee

  applications of Professionals for services rendered prior to the Effective Date (including the right

  to object thereto). Notwithstanding the foregoing, any Committee member or Professional may

  serve following the Effective Date with respect to the Claimant Trust Oversight Board or Litigation

  Sub-Trust. The Professionals retained by the Committee and the members thereof will not be

  entitled to assert any fee claims for any services rendered to the Committee or expenses incurred

  in the service of the Committee after the Effective Date, except for reasonable fees for services

  rendered, and actual and necessary costs incurred, in connection with any applications for

  allowance of Professional Fees pending on the Effective Date or filed and served after the Effective

  Date pursuant to the Plan. Nothing in the Plan shall prohibit or limit the ability of the Debtor’s or

  Committee’s Professionals to represent either of the Trustees or to be compensated or reimbursed

  per the Plan, the Claimant Trust Agreement, and/or Litigation Sub-Trust in connection with such

  representation.

                    ZZ.         Miscellaneous.   After the Effective Date, the Debtor or Reorganized

  Debtor, as applicable, shall have no obligation to file with the Bankruptcy Court or serve on any

  parties reports that the Debtor or Reorganized Debtor, as applicable, were obligated to file under

  the Bankruptcy Code or a court order, including monthly operating reports (even for those periods

  for which a monthly operating report was not filed before the Effective Date), ordinary course

  professional reports, reports to any parties otherwise required under the “first” and “second” day

  orders entered in this Chapter 11 Case (including any cash collateral financing orders entered in

  this Chapter 11 Case) and monthly or quarterly reports for Professionals; provided, however, that



                                                       89
  DOCS_SF:104487.21 36027/002

                                                                                        000253
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 90 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 264 of 648 PageID 2951




  the Debtor or Reorganized Debtor, as applicable, will comply with the U.S. Trustee’s post

  confirmation reporting requirements.

                                   ###END OF ORDER###




                                             90
  DOCS_SF:104487.21 36027/002

                                                                              000254
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 91 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 265 of 648 PageID 2952



                                           Exhibit A

                                Fifth Amended Plan (as Modified)




  DOCS_SF:104487.21 36027/002

                                                                      000255
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 92 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 266 of 648 PageID 2953



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                     )
      In re:                                                         )   Chapter 11
                                                                     )
      HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                                     )
                                       Debtor.                       )
                                                                     )

               FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                      CAPITAL MANAGEMENT, L.P. (AS MODIFIED)

  PACHULSKI STANG ZIEHL & JONES LLP                              HAYWARD & ASSOCIATES PLLC
  Jeffrey N. Pomerantz (CA Bar No.143717)                        Melissa S. Hayward (TX Bar No. 24044908)
  Ira D. Kharasch (CA Bar No. 109084)                            Zachery Z. Annable (TX Bar No. 24053075)
  Gregory V. Demo (NY Bar No. 5371992)                           10501 N. Central Expy, Ste. 106
  10100 Santa Monica Boulevard, 13th Floor                       Dallas, TX 75231
  Los Angeles, CA 90067                                          Telephone: (972) 755-7100
  Telephone: (310) 277-6910                                      Facsimile: (972) 755-7110
  Facsimile: (310) 201-0760                                      Email: MHayward@HaywardFirm.com
  Email: jpomerantz@pszjlaw.com                                          ZAnnable@HaywardFirm.com:
          ikharasch@pszjlaw.com
          gdemo@pszjlaw.com

                               Counsel for the Debtor and Debtor-in-Possession




  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
  for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




                                                                                                       000256
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 93 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 267 of 648 PageID 2954



  ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
                GOVERNING LAW AND DEFINED TERMS .............................................. 1

          A.       Rules of Interpretation, Computation of Time and Governing Law ..................... 1

          B.       Defined Terms ...................................................................................................... 2

  ARTICLE II. ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS................. 16

          A.       Administrative Expense Claims.......................................................................... 16

          B.       Professional Fee Claims ...................................................................................... 17

          C.       Priority Tax Claims ............................................................................................. 17

  ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                 AND EQUITY INTERESTS ......................................................................... 18

          A.       Summary ............................................................................................................. 18

          B.       Summary of Classification and Treatment of Classified Claims and
                   Equity Interests ................................................................................................... 18

          C.       Elimination of Vacant Classes ............................................................................ 19

          D.       Impaired/Voting Classes ..................................................................................... 19

          E.       Unimpaired/Non-Voting Classes ........................................................................ 19

          F.       Impaired/Non-Voting Classes ............................................................................. 19

          G.       Cramdown ........................................................................................................... 19

          H.       Classification and Treatment of Claims and Equity Interests ............................. 19

          I.       Special Provision Governing Unimpaired Claims .............................................. 24

          J.       Subordinated Claims ........................................................................................... 24

  ARTICLE IV. MEANS FOR IMPLEMENTATION OF THIS PLAN ..................................... 24

          A.       Summary ............................................................................................................. 24

          B.       The Claimant Trust ............................................................................................. 25

                   1.         Creation and Governance of the Claimant Trust and Litigation
                              Sub-Trust................................................................................................. 25

                   2.         Claimant Trust Oversight Committee ..................................................... 26



                                                                -i-
                                                                                                                        000257
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 94 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 268 of 648 PageID 2955


                                                                                                                                   Page

              3.        Purpose of the Claimant Trust. ............................................................... 27

              4.        Purpose of the Litigation Sub-Trust........................................................ 27

              5.        Claimant Trust Agreement and Litigation Sub-Trust Agreement. ......... 27

              6.        Compensation and Duties of Trustees. ................................................... 29

              7.        Cooperation of Debtor and Reorganized Debtor. ................................... 29

              8.        United States Federal Income Tax Treatment of the Claimant
                        Trust. ....................................................................................................... 29

              9.        Tax Reporting. ........................................................................................ 30

              10.       Claimant Trust Assets. ............................................................................ 30

              11.       Claimant Trust Expenses. ....................................................................... 31

              12.       Trust Distributions to Claimant Trust Beneficiaries. .............................. 31

              13.       Cash Investments. ................................................................................... 31

              14.       Dissolution of the Claimant Trust and Litigation Sub-Trust. ................. 31

        C.    The Reorganized Debtor ..................................................................................... 32

              1.        Corporate Existence ................................................................................ 32

              2.        Cancellation of Equity Interests and Release.......................................... 32

              3.        Issuance of New Partnership Interests .................................................... 32

              4.        Management of the Reorganized Debtor ................................................ 33

              5.        Vesting of Assets in the Reorganized Debtor ......................................... 33

              6.        Purpose of the Reorganized Debtor ........................................................ 33

              7.        Distribution of Proceeds from the Reorganized Debtor Assets;
                        Transfer of Reorganized Debtor Assets .................................................. 33

        D.    Company Action ................................................................................................. 34

        E.    Release of Liens, Claims and Equity Interests.................................................... 35

        F.    Cancellation of Notes, Certificates and Instruments........................................... 35



                                                           - ii -
                                                                                                                      000258
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 95 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 269 of 648 PageID 2956


                                                                                                                                            Page

            G.        Cancellation of Existing Instruments Governing Security Interests ................... 35

            H.        Control Provisions .............................................................................................. 35

            I.        Treatment of Vacant Classes .............................................................................. 36

            J.        Plan Documents .................................................................................................. 36

            K.        Highland Capital Management, L.P. Retirement Plan and Trust ....................... 36

  ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES ......................................................................................................... 37

            A.        Assumption, Assignment, or Rejection of Executory Contracts and
                      Unexpired Leases ................................................................................................ 37

            B.        Claims Based on Rejection of Executory Contracts or Unexpired
                      Leases .................................................................................................................. 38

            C.        Cure of Defaults for Assumed or Assigned Executory Contracts and
                      Unexpired Leases ................................................................................................ 38

  ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................. 39

            A.        Dates of Distributions ......................................................................................... 39

            B.        Distribution Agent .............................................................................................. 39

            C.        Cash Distributions............................................................................................... 40

            D.        Disputed Claims Reserve .................................................................................... 40

            E.        Distributions from the Disputed Claims Reserve ............................................... 40

            F.        Rounding of Payments ........................................................................................ 40

            G.        De Minimis Distribution ..................................................................................... 41

            H.        Distributions on Account of Allowed Claims ..................................................... 41

            I.        General Distribution Procedures ......................................................................... 41

            J.        Address for Delivery of Distributions................................................................. 41

            K.        Undeliverable Distributions and Unclaimed Property ........................................ 41

            L.        Withholding Taxes .............................................................................................. 42



                                                                    - iii -
                                                                                                                               000259
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 96 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 270 of 648 PageID 2957


                                                                                                                                        Page

          M.      Setoffs ................................................................................................................. 42

          N.      Surrender of Cancelled Instruments or Securities .............................................. 42

          O.      Lost, Stolen, Mutilated or Destroyed Securities ................................................. 43

  ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,
                UNLIQUIDATED AND DISPUTED CLAIMS ............................................ 43

          A.      Filing of Proofs of Claim .................................................................................... 43

          B.      Disputed Claims .................................................................................................. 43

          C.      Procedures Regarding Disputed Claims or Disputed Equity Interests ............... 43

          D.      Allowance of Claims and Equity Interests.......................................................... 44

                  1.         Allowance of Claims............................................................................... 44

                  2.         Estimation ............................................................................................... 44

                  3.         Disallowance of Claims .......................................................................... 44

  ARTICLE VIII. EFFECTIVENESS OF THIS PLAN ............................................................... 45

          A.      Conditions Precedent to the Effective Date ........................................................ 45

          B.      Waiver of Conditions .......................................................................................... 46

          C.      Dissolution of the Committee ............................................................................. 46

  ARTICLE IX. EXCULPATION, INJUNCTION AND RELATED PROVISIONS ................. 47

          A.      General ................................................................................................................ 47

          B.      Discharge of Claims............................................................................................ 47

          C.      Exculpation ......................................................................................................... 47

          D.      Releases by the Debtor........................................................................................ 48

          E.      Preservation of Rights of Action......................................................................... 49

                  1.         Maintenance of Causes of Action ........................................................... 49

                  2.         Preservation of All Causes of Action Not Expressly Settled or
                             Released .................................................................................................. 49



                                                                - iv -
                                                                                                                           000260
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 97 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 271 of 648 PageID 2958


                                                                                                                                       Page

          F.       Injunction ............................................................................................................ 50

          G.       Duration of Injunctions and Stays....................................................................... 51

          H.       Continuance of January 9 Order ......................................................................... 51

  ARTICLE X. BINDING NATURE OF PLAN .......................................................................... 51

  ARTICLE XI. RETENTION OF JURISDICTION .................................................................... 52

  ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................. 54

          A.       Payment of Statutory Fees and Filing of Reports ............................................... 54

          B.       Modification of Plan ........................................................................................... 54

          C.       Revocation of Plan .............................................................................................. 54

          D.       Obligations Not Changed .................................................................................... 55

          E.       Entire Agreement ................................................................................................ 55

          F.       Closing of Chapter 11 Case ................................................................................ 55

          G.       Successors and Assigns....................................................................................... 55

          H.       Reservation of Rights .......................................................................................... 55

          I.       Further Assurances.............................................................................................. 56

          J.       Severability ......................................................................................................... 56

          K.       Service of Documents ......................................................................................... 56

          L.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
                   the Bankruptcy Code........................................................................................... 57

          M.       Governing Law ................................................................................................... 58

          N.       Tax Reporting and Compliance .......................................................................... 58

          O.       Exhibits and Schedules ....................................................................................... 58

          P.       Controlling Document ........................................................................................ 58




                                                                 -v-
                                                                                                                          000261
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 98 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 272 of 648 PageID 2959



                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION


          HIGHLAND CAPITAL MANAGEMENT, L.P., as debtor and debtor-in-possession in the
  above-captioned case (the “Debtor”), proposes the following chapter 11 plan of reorganization (the
  “Plan”) for, among other things, the resolution of the outstanding Claims against, and Equity
  Interests in, the Debtor. Unless otherwise noted, capitalized terms used in this Plan have the
  meanings set forth in Article I of this Plan. The Debtor is the proponent of this Plan within the
  meaning of section 1129 of the Bankruptcy Code.

          Reference is made to the Disclosure Statement (as such term is defined herein and
  distributed contemporaneously herewith) for a discussion of the Debtor’s history, business, results
  of operations, historical financial information, projections and assets, and for a summary and
  analysis of this Plan and the treatment provided for herein. There also are other agreements and
  documents that may be Filed with the Bankruptcy Court that are referenced in this Plan or the
  Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and Plan Documents are
  incorporated into and are a part of this Plan as if set forth in full herein. Subject to the other
  provisions of this Plan, and in accordance with the requirements set forth in section 1127 of the
  Bankruptcy Code and Bankruptcy Rule 3019, the Debtor reserves the right to alter, amend, modify,
  revoke, or withdraw this Plan prior to the Effective Date.

          If this Plan cannot be confirmed, for any reason, then subject to the terms set forth herein,
  this Plan may be revoked.

                                   ARTICLE I.
                  RULES OF INTERPRETATION, COMPUTATION OF TIME,
                        GOVERNING LAW AND DEFINED TERMS

  A.     Rules of Interpretation, Computation of Time and Governing Law

           For purposes hereof: (a) in the appropriate context, each term, whether stated in the
  singular or the plural, shall include both the singular and the plural, and pronouns stated in the
  masculine, feminine or neuter gender shall include the masculine, feminine and the neuter gender;
  (b) any reference herein to a contract, lease, instrument, release, indenture or other agreement or
  document being in a particular form or on particular terms and conditions means that the referenced
  document, as previously amended, modified or supplemented, if applicable, shall be substantially
  in that form or substantially on those terms and conditions; (c) any reference herein to an existing
  document or exhibit having been Filed or to be Filed shall mean that document or exhibit, as it
  may thereafter be amended, modified or supplemented in accordance with its terms; (d) unless
  otherwise specified, all references herein to “Articles,” “Sections,” “Exhibits” and “Plan
  Documents” are references to Articles, Sections, Exhibits and Plan Documents hereof or hereto;
  (e) unless otherwise stated, the words “herein,” “hereof,” “hereunder” and “hereto” refer to this
  Plan in its entirety rather than to a particular portion of this Plan; (f) captions and headings to
  Articles and Sections are inserted for convenience of reference only and are not intended to be a
  part of or to affect the interpretation hereof; (g) any reference to an Entity as a Holder of a Claim
  or Equity Interest includes such Entity’s successors and assigns; (h) the rules of construction set




                                                                                        000262
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 99 of 161
 Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21 Page 273 of 648 PageID 2960



  forth in section 102 of the Bankruptcy Code shall apply; (i) any term used in capitalized form
  herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
  Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
  Rules, as the case may be; and (j) “$” or “dollars” means Dollars in lawful currency of the United
  States of America. The provisions of Bankruptcy Rule 9006(a) shall apply in computing any
  period of time prescribed or allowed herein.

  B.     Defined Terms

        Unless the context otherwise requires, the following terms shall have the following
  meanings when used in capitalized form herein:

              1.    “Acis” means collectively Acis Capital Management, L.P. and Acis Capital
  Management GP, LLP.

                 2.      “Administrative Expense Claim” means any Claim for costs and expenses
  of administration of the Chapter 11 Case that is Allowed pursuant to sections 503(b), 507(a)(2),
  507(b) or 1114(2) of the Bankruptcy Code, including, without limitation, (a) the actual and
  necessary costs and expenses incurred after the Petition Date and through the Effective Date of
  preserving the Estate and operating the business of the Debtor; and (b) all fees and charges assessed
  against the Estate pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United
  States Code, and that have not already been paid by the Debtor during the Chapter 11 Case and a
  Professional Fee Claim.

                 3.      “Administrative Expense Claims Bar Date” means, with respect to any
  Administrative Expense Claim (other than a Professional Fee Claim) becoming due on or prior to
  the Effective Date, 5:00 p.m. (prevailing Central Time) on such date that is forty-five days after
  the Effective Date.

                4.      “Administrative Expense Claims Objection Deadline” means, with respect
  to any Administrative Expense Claim, the later of (a) ninety (90) days after the Effective Date and
  (b) sixty (60) days after the timely Filing of the applicable request for payment of such
  Administrative Expense Claim; provided, however, that the Administrative Expense Claims
  Objection Deadline may be extended by the Bankruptcy Court upon a motion by the Claimant
  Trustee.

                   5.     “Affiliate” of any Person means any Entity that, with respect to such Person,
  either (i) is an “affiliate” as defined in section 101(2) of the Bankruptcy Code, or (ii) is an
  “affiliate” as defined in Rule 405 of the Securities Act of 1933, or (iii) directly or indirectly,
  through one or more intermediaries, controls, is controlled by, or is under common control with,
  such Person. For the purposes of this definition, the term “control” (including, without limitation,
  the terms “controlled by” and “under common control with”) means the possession, directly or
  indirectly, of the power to direct or cause the direction in any respect of the management or policies
  of a Person, whether through the ownership of voting securities, by contract, or otherwise.

                  6.     “Allowed” means, with respect to any Claim, except as otherwise provided
  in the Plan: (a) any Claim that is evidenced by a Proof of Claim that has been timely Filed by the
  Bar Date, or that is not required to be evidenced by a Filed Proof of Claim under the Bankruptcy


                                                    2
                                                                                         000263
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 100 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 274 of 648 PageID 2961



 Code or a Final Order; (b) a Claim that is listed in the Schedules as not contingent, not unliquidated,
 and not disputed and for which no Proof of Claim has been timely filed; (c) a Claim Allowed
 pursuant to the Plan or an order of the Bankruptcy Court that is not stayed pending appeal; or (d)
 a Claim that is not Disputed (including for which a Proof of Claim has been timely filed in a
 liquidated and noncontingent amount that has not been objected to by the Claims Objection
 Deadline or as to which any such objection has been overruled by Final Order); provided, however,
 that with respect to a Claim described in clauses (a) and (b) above, such Claim shall be considered
 Allowed only if and to the extent that, with respect to such Claim, no objection to the allowance
 thereof has been interposed within the applicable period of time fixed by the Plan, the Bankruptcy
 Code, the Bankruptcy Rules, or the Bankruptcy Court, or such an objection is so interposed and
 the Claim shall have been Allowed as set forth above.

                 7.     “Allowed Claim or Equity Interest” means a Claim or an Equity Interest of
 the type that has been Allowed.

               8.      “Assets” means all of the rights, titles, and interest of the Debtor,
 Reorganized Debtor, or Claimant Trust, in and to property of whatever type or nature, including,
 without limitation, real, personal, mixed, intellectual, tangible, and intangible property, the
 Debtor’s books and records, and the Causes of Action.

                 9.     “Available Cash” means any Cash in excess of the amount needed for the
 Claimant Trust and Reorganized Debtor to maintain business operations as determined in the sole
 discretion of the Claimant Trustee.

                 10.     “Avoidance Actions” means any and all avoidance, recovery, subordination
 or other actions or remedies that may be brought by and on behalf of the Debtor or its Estate under
 the Bankruptcy Code or applicable nonbankruptcy law, including, without limitation, actions or
 remedies arising under sections 502, 510, 544, 545, and 547-553 of the Bankruptcy Code or under
 similar state or federal statutes and common law, including fraudulent transfer laws

                11.      “Ballot” means the form(s) distributed to holders of Impaired Claims or
 Equity Interests entitled to vote on the Plan on which to indicate their acceptance or rejection of
 the Plan.

               12.   “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
 §§ 101-1532, as amended from time to time and as applicable to the Chapter 11 Case.

               13.    “Bankruptcy Court” means the United States Bankruptcy Court for the
 Northern District of Texas, Dallas Division, or any other court having jurisdiction over the
 Chapter 11 Case.

                 14.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and
 the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for
 the Northern District of Texas, Dallas Division, in each case as amended from time to time and as
 applicable to the Chapter 11 Case.




                                                   3
                                                                                         000264
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 101 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 275 of 648 PageID 2962



                 15.     “Bar Date” means the applicable deadlines set by the Bankruptcy Court for
 the filing of Proofs of Claim against the Debtor as set forth in the Bar Date Order, which deadlines
 may be or have been extended for certain Claimants by order of the Bankruptcy Court.

               16.     “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing
 Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [D.I. 488].

                17.     “Business Day” means any day, other than a Saturday, Sunday or “legal
 holiday” (as defined in Bankruptcy Rule 9006(a)).

                18.     “Cash” means the legal tender of the United States of America or the
 equivalent thereof.

                 19.      “Causes of Action” means any action, claim, cross-claim, third-party claim,
 cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
 obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
 license and franchise of any kind or character whatsoever, in each case whether known, unknown,
 contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
 unliquidated, disputed or undisputed, foreseen or unforeseen, direct or indirect, choate or inchoate,
 secured or unsecured, assertable directly or derivatively (including, without limitation, under alter
 ego theories), whether arising before, on, or after the Petition Date, in contract or in tort, in law or
 in equity or pursuant to any other theory of law. For the avoidance of doubt, Cause of Action
 includes, without limitation,: (a) any right of setoff, counterclaim or recoupment and any claim for
 breach of contract or for breach of duties imposed by law or in equity; (b) the right to object to
 Claims or Equity Interests; (c) any claim pursuant to section 362 or chapter 5 of the Bankruptcy
 Code; (d) any claim or defense including fraud, mistake, duress and usury, and any other defenses
 set forth in section 558 of the Bankruptcy Code; (e) any claims under any state or foreign law,
 including, without limitation, any fraudulent transfer or similar claims; (f) the Avoidance Actions,
 and (g) the Estate Claims. The Causes of Action include, without limitation, the Causes of Action
 belonging to the Debtor’s Estate listed on the schedule of Causes of Action to be filed with the
 Plan Supplement.

                 20.    “CEO/CRO” means James P. Seery, Jr., the Debtor’s chief executive officer
 and chief restructuring officer.

                21.    “Chapter 11 Case” means the Debtor’s case under chapter 11 of the
 Bankruptcy Code commenced on the Petition Date in the Delaware Bankruptcy Court and
 transferred to the Bankruptcy Court on December 4, 2019, and styled In re Highland Capital
 Management, L.P., Case No. 19-34054-sgj-11.

               22.    “Claim” means any “claim” against the Debtor as defined in section 101(5)
 of the Bankruptcy Code.

              23.     “Claims Objection Deadline” means the date that is 180 days after the
 Confirmation Date; provided, however, the Claims Objection Deadline may be extended by the
 Bankruptcy Court upon a motion by the Claimant Trustee.




                                                    4
                                                                                          000265
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 102 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 276 of 648 PageID 2963



               24.    “Claimant Trust” means the trust established for the benefit of the Claimant
 Trust Beneficiaries on the Effective Date in accordance with the terms of this Plan and the
 Claimant Trust Agreement.

               25.     “Claimant Trust Agreement” means the agreement Filed in the Plan
 Supplement establishing and delineating the terms and conditions of the Claimant Trust.

                 26.     “Claimant Trust Assets” means (i) other than the Reorganized Debtor
 Assets (which are expressly excluded from this definition), all other Assets of the Estate, including,
 but not limited to, all Causes of Action, Available Cash, any proceeds realized or received from
 such Assets, all rights of setoff, recoupment, and other defenses with respect, relating to, or arising
 from such Assets, (ii) any Assets transferred by the Reorganized Debtor to the Claimant Trust on
 or after the Effective Date, (iii) the limited partnership interests in the Reorganized Debtor, and
 (iv) the ownership interests in New GP LLC. For the avoidance of doubt, any Causes of Action
 that, for any reason, are not capable of being transferred to the Claimant Trust shall constitute
 Reorganized Debtor Assets.

                 27.    “Claimant Trust Beneficiaries” means the Holders of Allowed General
 Unsecured Claims, Holders of Allowed Subordinated Claims, including, upon Allowance,
 Disputed General Unsecured Claims and Disputed Subordinated Claims that become Allowed
 following the Effective Date, and, only upon certification by the Claimant Trustee that the Holders
 of such Claims have been paid indefeasibly in full plus, to the extent all Allowed unsecured Claims,
 excluding Subordinated Claims, have been paid in full, post-petition interest from the Petition Date
 at the Federal Judgment Rate in accordance with the terms and conditions set forth in the Claimant
 Trust Agreement and all Disputed Claims in Class 8 and Class 9 have been resolved, Holders of
 Allowed Class B/C Limited Partnership Interests, and Holders of Allowed Class A Limited
 Partnership Interests.

                  28.    “Claimant Trustee” means James P. Seery, Jr., the Debtor’s chief executive
 officer and chief restructuring officer, or such other Person identified in the Plan Supplement who
 will act as the trustee of the Claimant Trust in accordance with the Plan, the Confirmation Order,
 and Claimant Trust Agreement or any replacement trustee pursuant to (and in accordance with)
 the Claimant Trust Agreement. The Claimant Trustee shall be responsible for, among other things,
 monetizing the Estate’s investment assets, resolving Claims (other than those Claims assigned to
 the Litigation Sub-Trust for resolution), and, as the sole officer of New GP LLC, winding down
 the Reorganized Debtor’s business operations.

                29.     “Claimant Trust Expenses” means all reasonable legal and other reasonable
 professional fees, costs, and expenses incurred by the Trustees on account of administration of the
 Claimant Trust, including any reasonable administrative fees and expenses, reasonable attorneys’
 fees and expenses, reasonable insurance costs, taxes, reasonable escrow expenses, and other
 expenses.

               30.     “Claimant Trust Interests” means the non-transferable interests in the
 Claimant Trust that are issued to the Claimant Trust Beneficiaries pursuant to this Plan; provided,
 however, Holders of Class A Limited Partnership Interests, Class B Limited Partnership Interests,
 and Class C Limited Partnership Interests will not be deemed to hold Claimant Trust Interests



                                                   5
                                                                                         000266
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 103 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 277 of 648 PageID 2964



 unless and until the Contingent Claimant Trust Interests distributed to such Holders vest in
 accordance with the terms of this Plan and the Claimant Trust Agreement.

                31.     “Claimant Trust Oversight Committee” means the committee of five
 Persons established pursuant to ARTICLE IV of this Plan to oversee the Claimant Trustee’s
 performance of its duties and otherwise serve the functions described in this Plan and the Claimant
 Trust Agreement.

               32.    “Class” means a category of Holders of Claims or Equity Interests as set
 forth in ARTICLE III hereof pursuant to section 1122(a) of the Bankruptcy Code.

                33.    “Class A Limited Partnership Interest” means the Class A Limited
 Partnership Interests as defined in the Limited Partnership Agreement held by The Dugaboy
 Investment Trust, Mark and Pamela Okada Family Trust – Exempt Trust 2, Mark and Pamela
 Okada – Exempt Descendants’ Trust, and Mark Kiyoshi Okada, and the General Partner Interest.

                34.     “Class B Limited Partnership Interest” means the Class B Limited
 Partnership Interests as defined in the Limited Partnership Agreement held by Hunter Mountain
 Investment Trust.

               35.     “Class B/C Limited Partnership Interests” means, collectively, the Class B
 Limited Partnership and Class C Limited Partnership Interests.

                36.     “Class C Limited Partnership Interest” means the Class C Limited
 Partnership Interests as defined in the Limited Partnership Agreement held by Hunter Mountain
 Investment Trust.

                37.      “Committee” means the Official Committee of Unsecured Creditors
 appointed by the U.S. Trustee pursuant to 11 U.S.C. § 1102(a)(1) on October 29, 2019 [D.I. 65],
 consisting of (i) the Redeemer Committee of Highland Crusader Fund, (ii) Meta-e Discovery,
 (iii) UBS, and (iv) Acis.

                38.    “Confirmation Date” means the date on which the clerk of the Bankruptcy
 Court enters the Confirmation Order on the docket of the Bankruptcy Court.

                39.    “Confirmation Hearing” means the hearing held by the Bankruptcy Court
 pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such
 hearing may be adjourned or continued from time to time.

                40.     “Confirmation Order” means the order of the Bankruptcy Court confirming
 this Plan pursuant to section 1129 of the Bankruptcy Code.

               41.     “Convenience Claim” means any prepetition, liquidated, and unsecured
 Claim against the Debtor that as of the Confirmation Date is less than or equal to $1,000,000 or
 any General Unsecured Claim that makes the Convenience Class Election. For the avoidance of
 doubt, the Reduced Employee Claims will be Convenience Claims.




                                                 6
                                                                                     000267
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 104 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 278 of 648 PageID 2965



                 42.     “Convenience Claim Pool” means the $13,150,000 in Cash that shall be
 available upon the Effective Date for distribution to Holders of Convenience Claims under the
 Plan as set forth herein. Any Cash remaining in the Convenience Claim Pool after all distributions
 on account of Convenience Claims have been made will be transferred to the Claimant Trust and
 administered as a Claimant Trust Asset.

                 43.    “Convenience Class Election” means the option provided to each Holder of
 a General Unsecured Claim that is a liquidated Claim as of the Confirmation Date on their Ballot
 to elect to reduce their claim to $1,000,000 and receive the treatment provided to Convenience
 Claims.

                 44.      “Contingent Claimant Trust Interests” means the contingent Claimant Trust
 Interests to be distributed to Holders of Class A Limited Partnership Interests, Holders of Class B
 Limited Partnership Interests, and Holders of Class C Limited Partnership Interests in accordance
 with this Plan, the rights of which shall not vest, and consequently convert to Claimant Trust
 Interests, unless and until the Claimant Trustee Files a certification that all holders of Allowed
 General Unsecured Claims have been paid indefeasibly in full, plus, to the extent all Allowed
 unsecured Claims, excluding Subordinated Claims, have been paid in full, all accrued and unpaid
 post-petition interest from the Petition Date at the Federal Judgment Rate and all Disputed Claims
 in Class 8 and Class 9 have been resolved. As set forth in the Claimant Trust Agreement, the
 Contingent Claimant Trust Interests distributed to the Holders of Class A Limited Partnership
 Interests will be subordinated to the Contingent Claimant Trust Interests distributed to the Holders
 of Class B/C Limited Partnership Interests.

               45.     “Debtor” means Highland Capital Management, L.P. in its capacity as
 debtor and debtor in possession in the Chapter 11 Case.

                 46.     “Delaware Bankruptcy Court” means the United States Bankruptcy Court
 for the District of Delaware.

                47.      “Disclosure Statement” means that certain Disclosure Statement for
 Debtor’s Fifth Amended Chapter 11 Plan of Reorganization, as amended, supplemented, or
 modified from time to time, which describes this Plan, including all exhibits and schedules thereto
 and references therein that relate to this Plan.

                48.      “Disputed” means with respect to any Claim or Equity Interest, any Claim
 or Equity Interest that is not yet Allowed.

                49.    “Disputed Claims Reserve” means the appropriate reserve(s) or account(s)
 to be established on the Initial Distribution Date and maintained by the Claimant Trustee for
 distributions on account of Disputed Claims that may subsequently become an Allowed Claim.

               50.     “Disputed Claims Reserve Amount” means, for purposes of determining the
 Disputed Claims Reserve, the Cash that would have otherwise been distributed to a Holder of a
 Disputed Claim at the time any distributions of Cash are made to the Holders of Allowed Claims.
 The amount of the Disputed Claim upon which the Disputed Claims Reserve is calculated shall
 be: (a) the amount set forth on either the Schedules or the filed Proof of Claim, as applicable; (b)
 the amount agreed to by the Holder of the Disputed Claim and the Claimant Trustee or Reorganized


                                                  7
                                                                                      000268
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 105 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 279 of 648 PageID 2966



 Debtor, as applicable; (c) the amount ordered by the Bankruptcy Court if it enters an order
 disallowing, in whole or in part, a Disputed Claim; or (d) as otherwise ordered by the Bankruptcy
 Court, including an order estimating the Disputed Claim.

               51.     “Distribution Agent” means the Claimant Trustee, or any party designated
 by the Claimant Trustee to serve as distribution agent under this Plan.

                 52.     “Distribution Date” means the date or dates determined by the Reorganized
 Debtor or the Claimant Trustee, as applicable, on or after the Initial Distribution Date upon which
 the Distribution Agent shall make distributions to holders of Allowed Claims and Interests entitled
 to receive distributions under the Plan.

                53.     “Distribution Record Date” means the date for determining which Holders
 of Claims and Equity Interests are eligible to receive distributions hereunder, which date shall be
 the Effective Date or such later date determined by the Bankruptcy Court.

                54.   “Effective Date” means the Business Day that this Plan becomes effective
 as provided in ARTICLE VIII hereof.

                55.     “Employees” means the employees of the Debtor set forth in the Plan
 Supplement.

                 56.     “Enjoined Parties” means (i) all Entities who have held, hold, or may hold
 Claims against or Equity Interests in the Debtor (whether or not proof of such Claims or Equity
 Interests has been filed and whether or not such Entities vote in favor of, against or abstain from
 voting on the Plan or are presumed to have accepted or deemed to have rejected the Plan), (ii)
 James Dondero (“Dondero”), (iii) any Entity that has appeared and/or filed any motion, objection,
 or other pleading in this Chapter 11 Case regardless of the capacity in which such Entity appeared
 and any other party in interest, (iv) any Related Entity, and (v) the Related Persons of each of the
 foregoing.

               57.    “Entity” means any “entity” as defined in section 101(15) of the Bankruptcy
 Code and also includes any Person or any other entity.

                 58.     “Equity Interest” means any Equity Security in the Debtor, including,
 without limitation, all issued, unissued, authorized or outstanding partnership interests, shares, of
 stock or limited company interests, the Class A Limited Partnership Interests, the Class B Limited
 Partnership Interests, and the Class C Limited Partnership Interests.

               59.    “Equity Security” means an “equity security” as defined in section 101(16)
 of the Bankruptcy Code.

                60.    “Estate” means the bankruptcy estate of the Debtor created by virtue of
 section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Case.

               61.     “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
 Final Term Sheet [D.I. 354].




                                                  8
                                                                                       000269
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 106 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 280 of 648 PageID 2967



                 62.     “Exculpated Parties” means, collectively, (i) the Debtor and its successors
 and assigns, (ii) the Employees, (iii) Strand, (iv) the Independent Directors, (v) the Committee,
 (vi) the members of the Committee (in their official capacities), (vii) the Professionals retained by
 the Debtor and the Committee in the Chapter 11 Case, (viii) the CEO/CRO; and (ix) the Related
 Persons of each of the parties listed in (iv) through (viii); provided, however, that, for the avoidance
 of doubt, none of James Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its
 subsidiaries and managed entities), the Charitable Donor Advised Fund, L.P. (and any of its
 subsidiaries, including CLO Holdco, Ltd., and managed entities), Highland CLO Funding, Ltd.
 (and any of its subsidiaries, members, and managed entities), Highland Capital Management Fund
 Advisors, L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
 subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the
 Dugaboy Investment Trust (or any trustee acting for the trust), or Grant Scott is included in the
 term “Exculpated Party.”

                 63.    “Executory Contract” means a contract to which the Debtor is a party that
 is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                64.     “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement
 (as such exhibits are amended, modified or otherwise supplemented from time to time), which are
 incorporated by reference herein.

               65.     “Federal Judgment Rate” means the post-judgment interest rate set forth in
 28 U.S.C. § 1961 as of the Effective Date.

                 66.    “File” or “Filed” or “Filing” means file, filed or filing with the Bankruptcy
 Court or its authorized designee in the Chapter 11 Case.

                  67.     “Final Order” means an order or judgment of the Bankruptcy Court, which
 is in full force and effect, and as to which the time to appeal, petition for certiorari, or move for a
 new trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari,
 or other proceedings for a new trial, reargument or rehearing shall then be pending or as to which
 any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall have been
 waived in writing in form and substance satisfactory to the Debtor, the Reorganized Debtor, or the
 Claimant Trustee, as applicable, or, in the event that an appeal, writ of certiorari, new trial,
 reargument, or rehearing thereof has been sought, such order of the Bankruptcy Court shall have
 been determined by the highest court to which such order was appealed, or certiorari, new trial,
 reargument or rehearing shall have been denied and the time to take any further appeal, petition
 for certiorari, or move for a new trial, reargument or rehearing shall have expired; provided,
 however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
 or any analogous rule under the Bankruptcy Rules, may be Filed with respect to such order shall
 not preclude such order from being a Final Order.

                68.     “Frontier Secured Claim” means the loan from Frontier State Bank to the
 Debtor in the principal amount of $7,879,688.00 made pursuant to that certain First Amended and
 Restated Loan Agreement, dated March 29, 2018.




                                                    9
                                                                                          000270
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 107 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 281 of 648 PageID 2968



                69.     “General Partner Interest” means the Class A Limited Partnership Interest
 held by Strand, as the Debtor’s general partner.

                 70.    “General Unsecured Claim” means any prepetition Claim against the
 Debtor that is not Secured and is not a/an: (a) Administrative Expense Claim; (b) Professional Fee
 Claim; (c) Priority Tax Claim; (d) Priority Non-Tax Claim; or (e) Convenience Claim.

               71.      “Governmental Unit” means a “governmental unit” as defined in
 section 101(27) of the Bankruptcy Code.

              72.    “GUC Election” means the option provided to each Holder of a
 Convenience Claim on their Ballot to elect to receive the treatment provided to General Unsecured
 Claims.

                73.    “Holder” means an Entity holding a Claim against, or Equity Interest in, the
 Debtor.

               74.    “Impaired” means, when used in reference to a Claim or Equity Interest, a
 Claim or Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy
 Code.

                75.    “Independent Directors” means John S. Dubel, James P. Seery, Jr., and
 Russell Nelms, the independent directors of Strand appointed on January 9, 2020, and any
 additional or replacement directors of Strand appointed after January 9, 2020, but prior to the
 Effective Date.

               76.     “Initial Distribution Date” means, subject to the “Treatment” sections in
 ARTICLE III hereof, the date that is on or as soon as reasonably practicable after the Effective
 Date, when distributions under this Plan shall commence to Holders of Allowed Claims and Equity
 Interests.

                  77.   “Insurance Policies” means all insurance policies maintained by the Debtor
 as of the Petition Date.

                78.     “Jefferies Secured Claim” means any Claim in favor of Jefferies, LLC,
 arising under that certain Prime Brokerage Customer Agreement, dated May 24, 2013, between
 the Debtor and Jefferies, LLC, that is secured by the assets, if any, maintained in the prime
 brokerage account created by such Prime Brokerage Customer Agreement.

                 79.     “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code
 and, with respect to any asset, includes, without limitation, any mortgage, lien, pledge, charge,
 security interest or other encumbrance of any kind, or any other type of preferential arrangement
 that has the practical effect of creating a security interest, in respect of such asset.

              80.     “Limited Partnership Agreement” means that certain Fourth Amended and
 Restated Agreement of Limited Partnership of Highland Capital Management, L.P., dated
 December 24, 2015, as amended.




                                                10
                                                                                     000271
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 108 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 282 of 648 PageID 2969



                81.     “Litigation Sub-Trust” means the sub-trust established within the Claimant
 Trust or as a wholly –owned subsidiary of the Claimant Trust on the Effective Date in each case
 in accordance with the terms and conditions set forth in the Litigation Sub-Trust Agreement and
 Claimant Trust Agreement. As set forth in the Litigation Sub-Trust Agreement, the Litigation
 Sub-Trust shall hold the Claimant Trust Assets that are Estate Claims.

               82.    “Litigation Sub-Trust Agreement” means the agreement filed in the Plan
 Supplement establishing and delineating the terms and conditions of the Litigation Sub-Trust.

                 83.     “Litigation Trustee” means the trustee appointed by the Committee and
 reasonably acceptable to the Debtor who shall be responsible for investigating, litigating, and
 settling the Estate Claims for the benefit of the Claimant Trust in accordance with the terms and
 conditions set forth in the Litigation Sub-Trust Agreement.

               84.     “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
 Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
 Debtor pursuant to an Executory Contract assumed pursuant to this Plan.

               85.     “New Frontier Note” means that promissory note to be provided to the
 Allowed Holders of Class 2 Claims under this Plan and any other documents or security
 agreements securing the obligations thereunder.

              86.    “New GP LLC” means a limited liability company incorporated in the State
 of Delaware pursuant to the New GP LLC Documents to serve as the general partner of the
 Reorganized Debtor on the Effective Date.

                87.    “New GP LLC Documents” means the charter, operating agreement, and
 other formational documents of New GP LLC.

                88.    “Ordinary Course Professionals Order” means that certain Order Pursuant
 to Sections 105(a), 327, 328, and 330 of the Bankruptcy Code Authorizing the Debtor to Retain,
 Employ, and Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course
 [D.I. 176].

                89.     “Other Unsecured Claim” means any Secured Claim other than the
 Jefferies Secured Claim and the Frontier Secured Claim.

                 90.    “Person” means a “person” as defined in section 101(41) of the Bankruptcy
 Code and also includes any natural person, individual, corporation, company, general or limited
 partnership, limited liability company, unincorporated organization firm, trust, estate, business
 trust, association, joint stock company, joint venture, government, governmental agency,
 Governmental Unit or any subdivision thereof, the United States Trustee, or any other entity,
 whether acting in an individual, fiduciary or other capacity.

               91.      “Petition Date” means October 16, 2019.

               92.     “Plan” means this Debtor’s Fifth Amended Chapter 11 Plan of
 Reorganization, including the Exhibits and the Plan Documents and all supplements, appendices,


                                                11
                                                                                    000272
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 109 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 283 of 648 PageID 2970



 and schedules thereto, either in its present form or as the same may be altered, amended, modified
 or otherwise supplemented from time to time.

               93.    “Plan Distribution” means the payment or distribution of consideration to
 Holders of Allowed Claims and Allowed Equity Interests under this Plan.

                94.    “Plan Documents” means any of the documents, other than this Plan, but
 including, without limitation, the documents to be filed with the Plan Supplement, to be executed,
 delivered, assumed, or performed in connection with the occurrence of the Effective Date, and as
 may be modified consistent with the terms hereof with the consent of the Committee.

                 95.    “Plan Supplement” means the ancillary documents necessary for the
 implementation and effectuation of the Plan, including, without limitation, (i) the form of Claimant
 Trust Agreement, (ii) the forms of New GP LLC Documents, (iii) the form of Reorganized Limited
 Partnership Agreement, (iv) the Sub-Servicer Agreement (if applicable), (v) the identity of the
 initial members of the Claimant Trust Oversight Committee, (vi) the form of Litigation Sub-Trust
 Agreement; (vii) the schedule of retained Causes of Action; (viii) the New Frontier Note, (ix) the
 schedule of Employees; (x) the form of Senior Employee Stipulation,; and (xi) the schedule of
 Executory Contracts and Unexpired Leases to be assumed pursuant to this Plan, which, in each
 case, will be in form and substance reasonably acceptable to the Debtor and the Committee.

                96.     “Priority Non-Tax Claim” means a Claim entitled to priority pursuant to
 section 507(a) of the Bankruptcy Code, including any Claims for paid time-off entitled to priority
 under section 507(a)(4) of the Bankruptcy Code, other than a Priority Tax Claim or an
 Administrative Claim.

                97.     “Pro Rata” means the proportion that (a) the Allowed amount of a Claim or
 Equity Interest in a particular Class bears to (b) the aggregate Allowed amount of all Claims or
 Equity Interests in such Class.

                98.     “Professional” means (a) any Entity employed in the Chapter 11 Case
 pursuant to section 327, 328 363 or 1103 of the Bankruptcy Code or otherwise and (b) any Entity
 seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case
 pursuant to sections 327, 328, 330, 331, 363, 503(b), 503(b)(4) and 1103 of the Bankruptcy Code.

                  99.    “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
 363, 503 or 1103 of the Bankruptcy Code, with respect to a particular Professional, for
 compensation for services rendered or reimbursement of costs, expenses or other charges incurred
 after the Petition Date and prior to and including the Effective Date.

               100. “Professional Fee Claims Bar Date” means with respect to Professional Fee
 Claims, the Business Day which is sixty (60) days after the Effective Date or such other date as
 approved by order of the Bankruptcy Court.

               101. “Professional Fee Claims Objection Deadline” means, with respect to any
 Professional Fee Claim, thirty (30) days after the timely Filing of the applicable request for
 payment of such Professional Fee Claim.



                                                 12
                                                                                      000273
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 110 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 284 of 648 PageID 2971



                102. “Professional Fee Reserve” means the reserve established and funded by
 the Claimant Trustee pursuant this Plan to provide sufficient funds to satisfy in full unpaid Allowed
 Professional Fee Claims.

                103. “Proof of Claim” means a written proof of Claim or Equity Interest Filed
 against the Debtor in the Chapter 11 Case.

                 104. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
 specified in section 507(a)(8) of the Bankruptcy Code.

                 105. “Protected Parties” means, collectively, (i) the Debtor and its successors
 and assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
 Employees, (iii) Strand, (iv) the Reorganized Debtor, (v) the Independent Directors, (vi) the
 Committee, (vii) the members of the Committee (in their official capacities), (viii) the Claimant
 Trust, (ix) the Claimant Trustee, (x) the Litigation Sub-Trust, (xi) the Litigation Trustee, (xii) the
 members of the Claimant Trust Oversight Committee (in their official capacities), (xiii) New GP
 LLC, (xiv) the Professionals retained by the Debtor and the Committee in the Chapter 11 Case,
 (xv) the CEO/CRO; and (xvi) the Related Persons of each of the parties listed in (iv) through (xv);
 provided, however, that, for the avoidance of doubt, none of James Dondero, Mark Okada,
 NexPoint Advisors, L.P. (and any of its subsidiaries and managed entities), the Charitable Donor
 Advised Fund, L.P. (and any of its subsidiaries, including CLO Holdco, Ltd., and managed
 entities), Highland CLO Funding, Ltd. (and any of its subsidiaries, members, and managed
 entities), NexBank, SSB (and any of its subsidiaries), Highland Capital Management Fund
 Advisors, L.P. (and any of its subsidiaries and managed entities), the Hunter Mountain Investment
 Trust (or any trustee acting for the trust), the Dugaboy Investment Trust (or any trustee acting for
 the trust), or Grant Scott is included in the term “Protected Party.”

                106. “PTO Claims” means any Claim for paid time off in favor of any Debtor
 employee in excess of the amount that would qualify as a Priority Non-Tax Claim under section
 507(a)(4) of the Bankruptcy Code.

                107.    “Reduced Employee Claims” has the meaning set forth in ARTICLE IX.D.

                  108. “Reinstated” means, with respect to any Claim or Equity Interest, (a)
 leaving unaltered the legal, equitable, and contractual rights to which a Claim entitles the Holder
 of such Claim or Equity Interest in accordance with section 1124 of the Bankruptcy Code or (b)
 notwithstanding any contractual provision or applicable law that entitles the Holder of such Claim
 or Equity Interest to demand or receive accelerated payment of such Claim or Equity Interest after
 the occurrence of a default: (i) curing any such default that occurred before or after the Petition
 Date, other than a default of a kind specified in section 365(b)(2) of the Bankruptcy Code or of a
 kind that section 365(b)(2) of the Bankruptcy Code expressly does not require to be cured; (ii)
 reinstating the maturity of such Claim or Equity Interest as such maturity existed before such
 default; (iii) compensating the Holder of such Claim or Equity Interest for any damages incurred
 as a result of any reasonable reliance by such Holder on such contractual provision or such
 applicable law; (iv) if such Claim or Equity Interest arises from any failure to perform a
 nonmonetary obligation, other than a default arising from failure to operate a non-residential real
 property lease subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder



                                                  13
                                                                                        000274
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 111 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 285 of 648 PageID 2972



 of such Claim or Equity Interest (other than any Debtor or an insider of any Debtor) for any actual
 pecuniary loss incurred by such Holder as a result of such failure; and (v) not otherwise altering
 the legal, equitable, or contractual rights to which such Claim entitles the Holder of such Claim.

                 109. “Rejection Claim” means any Claim for monetary damages as a result of
 the rejection of an executory contract or unexpired lease pursuant to the Confirmation Order.

                  110. “Related Entity” means, without duplication, (a) Dondero, (b) Mark Okada
 (“Okada”), (c) Grant Scott (“Scott”), (d) Hunter Covitz (“Covitz”), (e) any entity or person that
 was an insider of the Debtor on or before the Petition Date under Section 101(31) of the
 Bankruptcy Code, including, without limitation, any entity or person that was a non-statutory
 insider, (f) any entity that, after the Effective Date, is an insider or Affiliate of one or more of
 Dondero, Okada, Scott, Covitz, or any of their respective insiders or Affiliates, including, without
 limitation, The Dugaboy Investment Trust, (g) the Hunter Mountain Investment Trust and any of
 its direct or indirect parents, (h) the Charitable Donor Advised Fund, L.P., and any of its direct or
 indirect subsidiaries, and (i) Affiliates of the Debtor and any other Entities listed on the Related
 Entity List.

                111.    “Related Entity List” means that list of Entities filed with the Plan
 Supplement.

                112. “Related Persons” means, with respect to any Person, such Person’s
 predecessors, successors, assigns (whether by operation of law or otherwise), and each of their
 respective present, future, or former officers, directors, employees, managers, managing members,
 members, financial advisors, attorneys, accountants, investment bankers, consultants,
 professionals, advisors, shareholders, principals, partners, subsidiaries, divisions, management
 companies, heirs, agents, and other representatives, in each case solely in their capacity as such.

                  113. “Released Parties” means, collectively, (i) the Independent Directors; (ii)
 Strand (solely from the date of the appointment of the Independent Directors through the Effective
 Date); (iii) the CEO/CRO; (iv) the Committee; (v) the members of the Committee (in their official
 capacities), (vi) the Professionals retained by the Debtor and the Committee in the Chapter 11
 Case; and (vii) the Employees.

                114. “Reorganized Debtor” means the Debtor, as reorganized pursuant to this
 Plan on and after the Effective Date.

                 115. “Reorganized Debtor Assets” means any limited and general partnership
 interests held by the Debtor, the management of the Managed Funds and those Causes of Action
 (including, without limitation, claims for breach of fiduciary duty), that, for any reason, are not
 capable of being transferred to the Claimant Trust. For the avoidance of doubt, “Reorganized
 Debtor Assets” includes any partnership interests or shares of Managed Funds held by the Debtor
 but does not include the underlying portfolio assets held by the Managed Funds.

                116. “Reorganized Limited Partnership Agreement” means that certain Fifth
 Amended and Restated Agreement of Limited Partnership of Highland Capital Management, L.P.,
 by and among the Claimant Trust, as limited partner, and New GP LLC, as general partner, Filed
 with the Plan Supplement.


                                                  14
                                                                                       000275
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 112 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 286 of 648 PageID 2973



                117. “Restructuring” means the restructuring of the Debtor, the principal terms
 of which are set forth in this Plan and the Disclosure Statement.

                118. “Retained Employee Claim” means any Claim filed by a current employee
 of the Debtor who will be employed by the Reorganized Debtor upon the Effective Date.

                119. “Schedules” means the schedules of Assets and liabilities, statements of
 financial affairs, lists of Holders of Claims and Equity Interests and all amendments or
 supplements thereto Filed by the Debtor with the Bankruptcy Court [D.I. 247].

                  120. “Secured” means, when referring to a Claim: (a) secured by a Lien on
 property in which the Debtor’s Estate has an interest, which Lien is valid, perfected, and
 enforceable pursuant to applicable law or by reason of a Bankruptcy Court order, or that is subject
 to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s
 interest in the interest of the Debtor’s Estate in such property or to the extent of the amount subject
 to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code or (b)
 Allowed pursuant to the Plan as a Secured Claim.

               121. “Security” or “security” means any security as such term is defined in
 section 101(49) of the Bankruptcy Code.

              122.      “Senior Employees” means the senior employees of the Debtor Filed in the
 Plan Supplement.

              123. “Senior Employee Stipulation” means the agreements filed in the Plan
 Supplement between each Senior Employee and the Debtor.

                 124. “Stamp or Similar Tax” means any stamp tax, recording tax, personal
 property tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales tax, use tax,
 transaction privilege tax (including, without limitation, such taxes on prime contracting and owner-
 builder sales), privilege taxes (including, without limitation, privilege taxes on construction
 contracting with regard to speculative builders and owner builders), and other similar taxes
 imposed or assessed by any Governmental Unit.

                125.    “Statutory Fees” means fees payable pursuant to 28 U.S.C. § 1930.

                126.    “Strand” means Strand Advisors, Inc., the Debtor’s general partner.

                127. “Sub-Servicer” means a third-party selected by the Claimant Trustee to
 service or sub-service the Reorganized Debtor Assets.

                128. “Sub-Servicer Agreement” means the agreement that may be entered into
 providing for the servicing of the Reorganized Debtor Assets by the Sub-Servicer.

                129. “Subordinated Claim” means any Claim that is subordinated to the
 Convenience Claims and General Unsecured Claims pursuant to an order entered by the
 Bankruptcy Court (including any other court having jurisdiction over the Chapter 11 Case) after
 notice and a hearing.



                                                   15
                                                                                         000276
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 113 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 287 of 648 PageID 2974



                 130. “Subordinated Claimant Trust Interests” means the Claimant Trust Interests
 to be distributed to Holders of Allowed Subordinated Claims under the Plan, which such interests
 shall be subordinated in right and priority to the Claimant Trust Interests distributed to Holders of
 Allowed General Unsecured Claims as provided in the Claimant Trust Agreement.

               131. “Trust Distribution” means the transfer of Cash or other property by the
 Claimant Trustee to the Claimant Trust Beneficiaries.

                132.    “Trustees” means, collectively, the Claimant Trustee and Litigation
 Trustee.

                133.    “UBS” means, collectively, UBS Securities LLC and UBS AG London
 Branch.

                134. “Unexpired Lease” means a lease to which the Debtor is a party that is
 subject to assumption or rejection under section 365 of the Bankruptcy Code.

                 135. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
 that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                136. “Voting Deadline” means the date and time by which all Ballots to accept
 or reject the Plan must be received in order to be counted under the under the Order of the
 Bankruptcy Court approving the Disclosure Statement as containing adequate information
 pursuant to section 1125(a) of the Bankruptcy Code and authorizing the Debtor to solicit
 acceptances of the Plan.

                137.    “Voting Record Date” means November 23, 2020.

                                 ARTICLE II.
                ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

 A.     Administrative Expense Claims

         On the later of the Effective Date or the date on which an Administrative Expense Claim
 becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
 thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional Fee
 Claims) will receive, in full satisfaction, settlement, discharge and release of, and in exchange for,
 such Allowed Administrative Expense Claim either (i) payment in full in Available Cash for the
 unpaid portion of such Allowed Administrative Expense Claim; or (ii) such other less favorable
 treatment as agreed to in writing by the Debtor or the Reorganized Debtor, as applicable, and such
 Holder; provided, however, that Administrative Expense Claims incurred by the Debtor in the
 ordinary course of business may be paid in the ordinary course of business in the discretion of the
 Debtor in accordance with such applicable terms and conditions relating thereto without further
 notice to or order of the Bankruptcy Court. All statutory fees payable under 28 U.S.C. § 1930(a)
 shall be paid as such fees become due.

        If an Administrative Expense Claim (other than a Professional Fee Claim) is not paid by
 the Debtor in the ordinary course, the Holder of such Administrative Expense Claim must File, on


                                                  16
                                                                                        000277
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 114 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 288 of 648 PageID 2975



 or before the applicable Administrative Expense Claims Bar Date, and serve on the Debtor or
 Reorganized Debtor, as applicable, and such other Entities who are designated by the Bankruptcy
 Rules, the Confirmation Order or other order of the Bankruptcy Court, an application for allowance
 and payment of such Administrative Expense Claim.

         Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
 must be Filed and served on the Debtor or the Reorganized Debtor, as applicable, and the party
 asserting such Administrative Expense Claim by the Administrative Expense Claims Objection
 Deadline.

 B.     Professional Fee Claims

         Professionals or other Entities asserting a Professional Fee Claim for services rendered
 through the Effective Date must submit fee applications under sections 327, 328, 329,330, 331,
 503(b) or 1103 of the Bankruptcy Code and, upon entry of an order of the Bankruptcy Court
 granting such fee applications, such Professional Fee Claim shall promptly be paid in Cash in full
 to the extent provided in such order.

         Professionals or other Entities asserting a Professional Fee Claim for services rendered on
 or prior to the Effective Date must File, on or before the Professional Fee Claims Bar Date, and
 serve on the Debtor or Reorganized Debtor, as applicable, and such other Entities who are
 designated as requiring such notice by the Bankruptcy Rules, the Confirmation Order or other
 order of the Bankruptcy Court, an application for final allowance of such Professional Fee Claim.

         Objections to any Professional Fee Claim must be Filed and served on the Debtor or
 Reorganized Debtor, as applicable, and the party asserting the Professional Fee Claim by the
 Professional Fee Claim Objection Deadline. Each Holder of an Allowed Professional Fee Claim
 will be paid by the Debtor or the Claimant Trust, as applicable, in Cash within ten (10) Business
 Days of entry of the order approving such Allowed Professional Fee Claim.

         On the Effective Date, the Claimant Trustee shall establish the Professional Fee Reserve.
 The Professional Fee Reserve shall vest in the Claimant Trust and shall be maintained by the
 Claimant Trustee in accordance with the Plan and Claimant Trust Agreement. The Claimant Trust
 shall fund the Professional Fee Reserve on the Effective Date in an estimated amount determined
 by the Debtor in good faith prior to the Confirmation Date and that approximates the total projected
 amount of unpaid Professional Fee Claims on the Effective Date. Following the payment of all
 Allowed Professional Fee Claims, any excess funds in the Professional Fee Reserve shall be
 released to the Claimant Trust to be used for other purposes consistent with the Plan and the
 Claimant Trust Agreement.

 C.     Priority Tax Claims

         On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
 such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
 on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
 Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
 and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
 an amount of a total value as of the Effective Date of the Plan equal to the amount of such Allowed


                                                   17
                                                                                         000278
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 115 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 289 of 648 PageID 2976



 Priority Tax Claim in accordance with section 1129(a)(9)(C) of the Bankruptcy Code, or (b) if
 paid over time, payment of such Allowed Priority Tax Claim in accordance with section
 1129(a)(9)(C) of the Bankruptcy Code; or (c) such other less favorable treatment as agreed to in
 writing by the Debtor and such Holder. Payment of statutory fees due pursuant to 28 U.S.C. §
 1930(a)(6) will be made at all appropriate times until the entry of a final decree; provided, however,
 that the Debtor may prepay any or all such Claims at any time, without premium or penalty.

                                     ARTICLE III.
                          CLASSIFICATION AND TREATMENT OF
                        CLASSIFIED CLAIMS AND EQUITY INTERESTS

 A.       Summary

         All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
 Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of the
 Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
 classified.

         The categories of Claims and Equity Interests listed below classify Claims and Equity
 Interests for all purposes including, without limitation, confirmation and distribution pursuant to
 the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
 a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim or
 Equity Interest qualifies within the description of that Class and will be deemed classified in a
 different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
 the description of such different Class. A Claim or Equity Interest is in a particular Class only to
 the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
 released or otherwise settled (in each case, by the Debtor or any other Entity) prior to the Effective
 Date.

 B.       Summary of Classification and Treatment of Classified Claims and Equity Interests

  Class     Claim                                             Status          Voting Rights
  1         Jefferies Secured Claim                           Unimpaired      Deemed to Accept
  2         Frontier Secured Claim                            Impaired        Entitled to Vote
  3         Other Secured Claims                              Unimpaired      Deemed to Accept
  4         Priority Non-Tax Claim                            Unimpaired      Deemed to Accept
  5         Retained Employee Claim                           Unimpaired      Deemed to Accept
  6         PTO Claims                                        Unimpaired      Deemed to Accept
  7         Convenience Claims                                Impaired        Entitled to Vote
  8         General Unsecured Claims                          Impaired        Entitled to Vote
  9         Subordinated Claims                               Impaired        Entitled to Vote
  10        Class B/C Limited Partnership Interests           Impaired        Entitled to Vote
  11        Class A Limited Partnership Interests             Impaired        Entitled to Vote




                                                  18
                                                                                        000279
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 116 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 290 of 648 PageID 2977



 C.     Elimination of Vacant Classes

         Any Class that, as of the commencement of the Confirmation Hearing, does not have at
 least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
 voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
 voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
 satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

 D.     Impaired/Voting Classes

        Claims and Equity Interests in Class 2 and Class 7 through Class 11 are Impaired by the
 Plan, and only the Holders of Claims or Equity Interests in those Classes are entitled to vote to
 accept or reject the Plan.

 E.     Unimpaired/Non-Voting Classes

        Claims in Class 1 and Class 3 through Class 6 are Unimpaired by the Plan, and such
 Holders are deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.

 F.     Impaired/Non-Voting Classes

        There are no Classes under the Plan that will not receive or retain any property and no
 Classes are deemed to reject the Plan.

 G.     Cramdown

         If any Class of Claims or Equity Interests is deemed to reject this Plan or does not vote to
 accept this Plan, the Debtor may (i) seek confirmation of this Plan under section 1129(b) of the
 Bankruptcy Code or (ii) amend or modify this Plan in accordance with the terms hereof and the
 Bankruptcy Code. If a controversy arises as to whether any Claims or Equity Interests, or any
 class of Claims or Equity Interests, are Impaired, the Bankruptcy Court shall, after notice and a
 hearing, determine such controversy on or before the Confirmation Date.

 H.     Classification and Treatment of Claims and Equity Interests

        1.      Class 1 – Jefferies Secured Claim

                x       Classification: Class 1 consists of the Jefferies Secured Claim.

                x       Treatment: On or as soon as reasonably practicable after the Effective Date,
                        each Holder of an Allowed Class 1 Claim will receive in full satisfaction,
                        settlement, discharge and release of, and in exchange for, such Allowed
                        Class 1 Claim, at the election of the Debtor: (A) Cash equal to the amount
                        of such Allowed Class 1 Claim; (B) such other less favorable treatment as
                        to which the Debtor and the Holder of such Allowed Class 1 Claim will
                        have agreed upon in writing; or (C) such other treatment rendering such
                        Claim Unimpaired. Each Holder of an Allowed Class 1 Claim will retain
                        the Liens securing its Allowed Class 1 Claim as of the Effective Date until



                                                 19
                                                                                      000280
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 117 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 291 of 648 PageID 2978



                    full and final payment of such Allowed Class 1 Claim is made as provided
                    herein.

             x      Impairment and Voting: Class 1 is Unimpaired, and the Holders of Class 1
                    Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 1
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

       2.    Class 2 – Frontier Secured Claim

             x      Classification: Class 2 consists of the Frontier Secured Claim.

             x      Treatment: On or as soon as reasonably practicable after the Effective Date,
                    each Holder of an Allowed Class 2 Claim will receive in full satisfaction,
                    settlement, discharge and release of, and in exchange for, such Allowed
                    Class 2 Claim: (A) Cash in an amount equal to all accrued but unpaid
                    interest on the Frontier Claim through and including the Effective Date and
                    (B) the New Frontier Note. The Holder of an Allowed Class 2 Claim will
                    retain the Liens securing its Allowed Class 2 Claim as of the Effective Date
                    until full and final payment of such Allowed Class 2 Claim is made as
                    provided herein.

             x      Impairment and Voting: Class 2 is Impaired, and the Holders of Class 2
                    Claims are entitled to vote to accept or reject this Plan.

       3.    Class 3 – Other Secured Claims

             x      Classification: Class 3 consists of the Other Secured Claims.

             x      Allowance and Treatment: On or as soon as reasonably practicable after the
                    later of (i) the Initial Distribution Date if such Class 3 Claim is Allowed on
                    the Effective Date or (ii) the date on which such Class 3 Claim becomes an
                    Allowed Class 3 Claim, each Holder of an Allowed Class 3 Claim will
                    receive in full satisfaction, settlement, discharge and release of, and in
                    exchange for, its Allowed Claim 3 Claim, at the option of the Debtor, or
                    following the Effective Date, the Reorganized Debtor or Claimant Trustee,
                    as applicable, (i) Cash equal to such Allowed Other Secured Claim, (ii) the
                    collateral securing its Allowed Other Secured Claim, plus postpetition
                    interest to the extent required under Bankruptcy Code Section 506(b), or
                    (iii) such other treatment rendering such Claim Unimpaired.

             x      Impairment and Voting: Class 3 is Unimpaired, and the Holders of Class 3
                    Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 3
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.



                                              20
                                                                                   000281
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 118 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 292 of 648 PageID 2979



       4.    Class 4 – Priority Non-Tax Claims

             x      Classification: Class 4 consists of the Priority Non-Tax Claims.

             x      Allowance and Treatment: On or as soon as reasonably practicable after the
                    later of (i) the Initial Distribution Date if such Class 4 Claim is Allowed on
                    the Effective Date or (ii) the date on which such Class 4 Claim becomes an
                    Allowed Class 4 Claim, each Holder of an Allowed Class 4 Claim will
                    receive in full satisfaction, settlement, discharge and release of, and in
                    exchange for, its Allowed Claim 4 Claim Cash equal to the amount of such
                    Allowed Class 4 Claim.

             x      Impairment and Voting: Class 4 is Unimpaired, and the Holders of Class 4
                    Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 4
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

       5.    Class 5 – Retained Employee Claims

             x      Classification: Class 5 consists of the Retained Employee Claims.

             x      Allowance and Treatment: On or as soon as reasonably practicable after the
                    Effective Date, each Allowed Class 5 Claim will be Reinstated.

             x      Impairment and Voting: Class 5 is Unimpaired, and the Holders of Class 5
                    Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 5
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

       6.    Class 6 – PTO Claims

             x      Classification: Class 6 consists of the PTO Claims.

             x      Allowance and Treatment: On or as soon as reasonably practicable after the
                    later of (i) the Initial Distribution Date if such Class 6 Claim is Allowed on
                    the Effective Date or (ii) the date on which such Class 6 Claim becomes an
                    Allowed Class 6 Claim, each Holder of an Allowed Class 6 Claim will
                    receive in full satisfaction, settlement, discharge and release of, and in
                    exchange for, its Allowed Claim 6 Claim Cash equal to the amount of such
                    Allowed Class 6 Claim.

             x      Impairment and Voting: Class 6 is Unimpaired, and the Holders of Class 6
                    Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 6




                                             21
                                                                                   000282
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 119 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 293 of 648 PageID 2980



                   Claims are not entitled to vote to accept or reject this Plan and will not be
                   solicited.

       7.    Class 7 – Convenience Claims

             x     Classification: Class 7 consists of the Convenience Claims.

             x     Allowance and Treatment: On or as soon as reasonably practicable after the
                   later of (i) the Initial Distribution Date if such Class 7 Claim is Allowed on
                   the Effective Date or (ii) the date on which such Class 7 Claim becomes an
                   Allowed Class 7 Claim, each Holder of an Allowed Class 7 Claim will
                   receive in full satisfaction, settlement, discharge and release of, and in
                   exchange for, its Allowed Class 7 Claim (1) the treatment provided to
                   Allowed Holders of Class 8 General Unsecured Claims if the Holder of such
                   Class 7 Claim makes the GUC Election or (2) an amount in Cash equal to
                   the lesser of (a) 85% of the Allowed amount of such Holder’s Class 7 Claim
                   or (b) such Holder’s Pro Rata share of the Convenience Claims Cash Pool.

             x     Impairment and Voting: Class 7 is Impaired, and the Holders of Class 7
                   Claims are entitled to vote to accept or reject this Plan.

       8.    Class 8 – General Unsecured Claims

             x     Classification: Class 8 consists of the General Unsecured Claims.

             x     Treatment: On or as soon as reasonably practicable after the Effective Date,
                   each Holder of an Allowed Class 8 Claim, in full satisfaction, settlement,
                   discharge and release of, and in exchange for, such Claim shall receive (i)
                   its Pro Rata share of the Claimant Trust Interests, (ii) such other less
                   favorable treatment as to which such Holder and the Claimant Trustee shall
                   have agreed upon in writing, or (iii) the treatment provided to Allowed
                   Holders of Class 7 Convenience Claims if the Holder of such Class 8
                   General Unsecured Claim is eligible and makes a valid Convenience Class
                   Election.

                   Notwithstanding anything to the contrary herein, after the Effective Date
                   and subject to the other provisions of this Plan, the Debtor, the Reorganized
                   Debtor, and the Claimant Trust, as applicable, will have and will retain any
                   and all rights and defenses under bankruptcy or nonbankruptcy law that the
                   Debtor had with respect to any General Unsecured Claim, except with
                   respect to any General Unsecured Claim Allowed by Final Order of the
                   Bankruptcy Court.

             x     Impairment and Voting: Class 8 is Impaired, and the Holders of Class 8
                   Claims are entitled to vote to accept or reject this Plan.




                                            22
                                                                                  000283
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 120 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 294 of 648 PageID 2981



       9.    Class 9 – Subordinated Claims

             x      Classification: Class 9 consists of the Subordinated Claims.

                    Treatment: On the Effective Date, Holders of Subordinated Claims shall
                    receive either (i) their Pro Rata share of the Subordinated Claimant Trust
                    Interests or, (ii) such other less favorable treatment as to which such Holder
                    and the Claimant Trustee may agree upon in writing.


                    Notwithstanding anything to the contrary herein, after the Effective Date
                    and subject to the other provisions of this Plan, the Debtor, the Reorganized
                    Debtor, and the Claimant Trust, as applicable, will have and will retain any
                    and all rights and defenses under bankruptcy or nonbankruptcy law that the
                    Debtor had with respect to any Subordinated Claim, except with respect to
                    any Subordinated Claim Allowed by Final Order of the Bankruptcy Court.

             x      Impairment and Voting: Class 9 is Impaired, and the Holders of Class 9
                    Claims are entitled to vote to accept or reject this Plan.

       10.   Class 10 – Class B/C Limited Partnership Interests

             x      Classification: Class 10 consists of the Class B/C Limited Partnership
                    Interests.

             x      Treatment: On or as soon as reasonably practicable after the Effective Date,
                    each Holder of an Allowed Class 10 Claim, in full satisfaction, settlement,
                    discharge and release of, and in exchange for, such Claim shall receive (i)
                    its Pro Rata share of the Contingent Claimant Trust Interests or (ii) such
                    other less favorable treatment as to which such Holder and the Claimant
                    Trustee shall have agreed upon in writing.

                    Notwithstanding anything to the contrary herein, after the Effective Date
                    and subject to the other provisions of this Plan, the Debtor, the Reorganized
                    Debtor, and the Claimant Trust, as applicable, will have and will retain any
                    and all rights and defenses under bankruptcy or nonbankruptcy law that the
                    Debtor had with respect to any Class B/C Limited Partnership Interest
                    Claim, except with respect to any Class B/C Limited Partnership Interest
                    Claim Allowed by Final Order of the Bankruptcy Court.

             x      Impairment and Voting: Class 10 is Impaired, and the Holders of Class 10
                    Claims are entitled to vote to accept or reject this Plan.

       11.   Class 11 – Class A Limited Partnership Interests

             x      Classification:   Class 11 consists of the Class A Limited Partnership
                    Interests.



                                             23
                                                                                   000284
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 121 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 295 of 648 PageID 2982



                x      Treatment: On or as soon as reasonably practicable after the Effective Date,
                       each Holder of an Allowed Class 11 Claim, in full satisfaction, settlement,
                       discharge and release of, and in exchange for, such Claim shall receive (i)
                       its Pro Rata share of the Contingent Claimant Trust Interests or (ii) such
                       other less favorable treatment as to which such Holder and the Claimant
                       Trustee shall have agreed upon in writing.

                       Notwithstanding anything to the contrary herein, after the Effective Date
                       and subject to the other provisions of this Plan, the Debtor, the Reorganized
                       Debtor, and the Claimant Trust, as applicable, will have and will retain any
                       and all rights and defenses under bankruptcy or nonbankruptcy law that the
                       Debtor had with respect to any Class A Limited Partnership Interest, except
                       with respect to any Class A Limited Partnership Interest Allowed by Final
                       Order of the Bankruptcy Court.

                x      Impairment and Voting: Class 11 is Impaired, and the Holders of Class 11
                       Claims are entitled to vote to accept or reject this Plan.

 I.     Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
 rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
 legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

 J.     Subordinated Claims

        The allowance, classification, and treatment of all Claims under the Plan shall take into
 account and conform to the contractual, legal, and equitable subordination rights relating thereto,
 whether arising under general principles of equitable subordination, section 510(b) of the
 Bankruptcy Code, or otherwise. Upon written notice and hearing, the Debtor the Reorganized
 Debtor, and the Claimant Trustee reserve the right to seek entry of an order by the Bankruptcy
 Court to re-classify or to subordinate any Claim in accordance with any contractual, legal, or
 equitable subordination relating thereto, and the treatment afforded any Claim under the Plan that
 becomes a subordinated Claim at any time shall be modified to reflect such subordination.

                                   ARTICLE IV.
                       MEANS FOR IMPLEMENTATION OF THIS PLAN

 A.     Summary

       As discussed in the Disclosure Statement, the Plan will be implemented through (i) the
 Claimant Trust, (ii) the Litigation Sub-Trust, and (iii) the Reorganized Debtor.

         On the Effective Date, all Class A Limited Partnership Interests, including the Class A
 Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited
 Partnerships in the Debtor will be cancelled, and new Class A Limited Partnership Interests in the
 Reorganized Debtor will be issued to the Claimant Trust and New GP LLC – a newly-chartered
 limited liability company wholly-owned by the Claimant Trust. The Claimant Trust, as limited


                                                 24
                                                                                     000285
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 122 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 296 of 648 PageID 2983



 partner, will ratify New GP LLC’s appointment as general partner of the Reorganized Debtor, and
 on and following the Effective Date, the Claimant Trust will be the Reorganized Debtor’s limited
 partner and New GP LLC will be its general partner. The Claimant Trust, as limited partner, and
 New GP LLC, as general partner, will execute the Reorganized Limited Partnership Agreement,
 which will amend and restate, in all respects, the Debtor’s current Limited Partnership Agreement.
 Following the Effective Date, the Reorganized Debtor will be managed consistent with the terms
 of the Reorganized Limited Partnership Agreement by New GP LLC. The sole managing member
 of New GP LLC will be the Claimant Trust, and the Claimant Trustee will be the sole officer of
 New GP LLC on the Effective Date.

          Following the Effective Date, the Claimant Trust will administer the Claimant Trust Assets
 pursuant to this Plan and the Claimant Trust Agreement, and the Litigation Trustee will pursue, if
 applicable, the Estate Claims pursuant to the terms of the Litigation Sub-Trust Agreement and the
 Plan. The Reorganized Debtor will administer the Reorganized Debtor Assets and, if needed, with
 the utilization of a Sub-Servicer, which administration will include, among other things, managing
 the wind down of the Managed Funds.

         Although the Reorganized Debtor will manage the wind down of the Managed Funds, it is
 currently anticipated that neither the Reorganized Debtor nor the Claimant Trust will assume or
 assume and assign the contracts between the Debtor and certain Related Entities pursuant to which
 the Debtor provides shared services and sub-advisory services to those Related Entities. The
 Debtor believes that the continued provision of the services under such contracts will not be cost
 effective.

         The Reorganized Debtor will distribute all proceeds from the wind down to the Claimant
 Trust, as its limited partner, and New GP LLC, as its general partner, in each case in accordance
 with the Reorganized Limited Partnership Agreement. Such proceeds, along with the proceeds of
 the Claimant Trust Assets, will ultimately be distributed to the Claimant Trust Beneficiaries as set
 forth in this Plan and the Claimant Trust Agreement.

 B.      The Claimant Trust 2

         1.       Creation and Governance of the Claimant Trust and Litigation Sub-Trust.

          On or prior to the Effective Date, the Debtor and the Claimant Trustee shall execute the
 Claimant Trust Agreement and shall take all steps necessary to establish the Claimant Trust and
 the Litigation Sub-Trust in accordance with the Plan in each case for the benefit of the Claimant
 Trust Beneficiaries. Additionally, on or prior to the Effective Date, the Debtor shall irrevocably
 transfer and shall be deemed to have irrevocably transferred to the Claimant Trust all of its rights,
 title, and interest in and to all of the Claimant Trust Assets, and in accordance with section 1141
 of the Bankruptcy Code, the Claimant Trust Assets shall automatically vest in the Claimant Trust
 free and clear of all Claims, Liens, encumbrances, or interests subject only to the Claimant Trust
 Interests and the Claimant Trust Expenses, as provided for in the Claimant Trust Agreement, and


 2
  In the event of a conflict between the terms of this summary and the terms of the Claimant Trust Agreement and the
 Litigation Sub-Trust Agreement, the terms of the Claimant Trust Agreement or the Litigation Sub-Trust Agreement,
 as applicable, shall control.



                                                         25
                                                                                                   000286
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 123 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 297 of 648 PageID 2984



 such transfer shall be exempt from any stamp, real estate transfer, mortgage from any stamp,
 transfer, reporting, sales, use, or other similar tax.

         The Claimant Trustee shall be the exclusive trustee of the Claimant Trust Assets, excluding
 the Estate Claims and the Litigation Trustee shall be the exclusive trustee with respect to the Estate
 Claims in each case for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as
 the representative of the Estate appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy
 Code with respect to the Claimant Trust Assets. The Claimant Trustee shall also be responsible
 for resolving all Claims and Equity Interests in Class 8 through Class 11, under the supervision of
 the Claimant Trust Oversight Committee.

         On the Effective Date, the Claimant Trustee and Litigation Trustee shall execute the
 Litigation Sub-Trust Agreement and shall take all steps necessary to establish the Litigation Sub-
 Trust. Upon the creation of the Litigation Sub-Trust, the Claimant Trust shall irrevocably transfer
 and assign to the Litigation Sub-Trust the Estate Claims. The Claimant Trust shall be governed
 by the Claimant Trust Agreement and administered by the Claimant Trustee. The powers, rights,
 and responsibilities of the Claimant Trustee shall be specified in the Claimant Trust Agreement
 and shall include the authority and responsibility to, among other things, take the actions set forth
 in this ARTICLE IV, subject to any required reporting to the Claimant Trust Oversight Committee
 as may be set forth in the Claimant Trust Agreement. The Claimant Trust shall hold and distribute
 the Claimant Trust Assets (including the proceeds from the Estate Claims, if any) in accordance
 with the provisions of the Plan and the Claimant Trust Agreement; provided that the Claimant
 Trust Oversight Committee may direct the Claimant Trust to reserve Cash from distributions as
 necessary to fund the Claimant Trust and Litigation Sub-Trust. Other rights and duties of the
 Claimant Trustee and the Claimant Trust Beneficiaries shall be as set forth in the Claimant Trust
 Agreement. After the Effective Date, neither the Debtor nor the Reorganized Debtor shall have
 any interest in the Claimant Trust Assets.

         The Litigation Sub-Trust shall be governed by the Litigation Sub-Trust Agreement and
 administered by the Litigation Trustee. The powers, rights, and responsibilities of the Litigation
 Trustee shall be specified in the Litigation Sub-Trust Agreement and shall include the authority
 and responsibility to, among other things, take the actions set forth in this ARTICLE IV, subject
 to any required reporting as may be set forth in the Litigation Sub-Trust Agreement. The Litigation
 Sub-Trust shall investigate, prosecute, settle, or otherwise resolve the Estate Claims in accordance
 with the provisions of the Plan and the Litigation Sub-Trust Agreement and shall distribute the
 proceeds therefrom to the Claimant Trust for distribution. Other rights and duties of the Litigation
 Trustee shall be as set forth in the Litigation Sub-Trust Agreement.

        2.      Claimant Trust Oversight Committee

         The Claimant Trust, the Claimant Trustee, the management and monetization of the
 Claimant Trust Assets, and the management of the Reorganized Debtor (through the Claimant
 Trust’s role as managing member of New GP LLC) and the Litigation Sub-Trust will be overseen
 by the Claimant Trust Oversight Committee, subject to the terms of the Claimant Trust Agreement
 and the Litigation Sub-Trust Agreement, as applicable.




                                                  26
                                                                                        000287
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 124 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 298 of 648 PageID 2985



         The Claimant Trust Oversight Committee will initially consist of five members. Four of
 the five members will be representatives of the members of the Committee: (i) the Redeemer
 Committee of Highland Crusader Fund, (ii) UBS, (iii) Acis, and (iv) Meta-e Discovery. The fifth
 member will be an independent, natural Person chosen by the Committee and reasonably
 acceptable to the Debtor. The members of the Claimant Trust Oversight Committee may be
 replaced as set forth in the Claimant Trust Agreement. The identity of the members of the Claimant
 Trust Oversight Committee will be disclosed in the Plan Supplement.

        As set forth in the Claimant Trust Agreement, in no event will any member of the Claimant
 Trust Oversight Committee with a Claim against the Estate be entitled to vote, opine, or otherwise
 be involved in any matters related to such member’s Claim.

         The independent member(s) of the Claimant Trust Oversight Committee may be entitled
 to compensation for their services as set forth in the Claimant Trust Agreement. Any member of
 the Claimant Trust Oversight Committee may be removed, and successor chosen, in the manner
 set forth in the Claimant Trust Agreement.

        3.      Purpose of the Claimant Trust.

         The Claimant Trust shall be established for the purpose of (i) managing and monetizing
 the Claimant Trust Assets, subject to the terms of the Claimant Trust Agreement and the oversight
 of the Claimant Trust Oversight Committee, (ii) serving as the limited partner of, and holding the
 limited partnership interests in, the Reorganized Debtor, (iii) serving as the sole member and
 manager of New GP LLC, the Reorganized Debtor’s general partner, (iv) in its capacity as the sole
 member and manager of New GP LLC, overseeing the management and monetization of the
 Reorganized Debtor Assets pursuant to the terms of the Reorganized Limited Partnership
 Agreement; and (v) administering the Disputed Claims Reserve and serving as Distribution Agent
 with respect to Disputed Claims in Class 7 or Class 8.

         In its management of the Claimant Trust Assets, the Claimant Trust will also reconcile and
 object to the General Unsecured Claims, Subordinated Claims, Class B/C Limited Partnership
 Interests, and Class A Limited Partnership Interests, as provided for in this Plan and the Claimant
 Trust Agreement, and make Trust Distributions to the Claimant Trust Beneficiaries in accordance
 with Treasury Regulation section 301.7701-4(d), with no objective to continue or engage in the
 conduct of a trade or business.

        The purpose of the Reorganized Debtor is discussed at greater length in ARTICLE IV.C.

        4.      Purpose of the Litigation Sub-Trust.

         The Litigation Sub-Trust shall be established for the purpose of investigating, prosecuting,
 settling, or otherwise resolving the Estate Claims. Any proceeds therefrom shall be distributed by
 the Litigation Sub-Trust to the Claimant Trust for distribution to the Claimant Trust Beneficiaries
 pursuant to the terms of the Claimant Trust Agreement.

        5.      Claimant Trust Agreement and Litigation Sub-Trust Agreement.

        The Claimant Trust Agreement generally will provide for, among other things:


                                                 27
                                                                                      000288
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 125 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 299 of 648 PageID 2986



            (i)     the payment of the Claimant Trust Expenses;

            (ii)    the payment of other reasonable expenses of the Claimant Trust;

            (iii)    the retention of employees, counsel, accountants, financial advisors, or other
 professionals and the payment of their reasonable compensation;

            (iv)    the investment of Cash by the Claimant Trustee within certain limitations,
 including those specified in the Plan;

            (v)     the orderly monetization of the Claimant Trust Assets;

            (vi)    litigation of any Causes of Action, which may include the prosecution,
 settlement, abandonment, or dismissal of any such Causes of Action, subject to reporting and
 oversight by the Claimant Trust Oversight Committee;

             (vii) the resolution of Claims and Equity Interests in Class 8 through Class 11,
 subject to reporting and oversight by the Claimant Trust Oversight Committee;

            (viii) the administration of the Disputed Claims Reserve and distributions to be made
 therefrom; and

            (ix)    the management of the Reorganized Debtor, including the utilization of a Sub-
 Servicer, with the Claimant Trust serving as the managing member of New GP LLC.

         Except as otherwise ordered by the Bankruptcy Court, the Claimant Trust Expenses shall
 be paid from the Claimant Trust Assets in accordance with the Plan and Claimant Trust Agreement.
 The Claimant Trustee may establish a reserve for the payment of Claimant Trust Expense
 (including, without limitation, any reserve for potential indemnification claims as authorized and
 provided under the Claimant Trust Agreement), and shall periodically replenish such reserve, as
 necessary.

         In furtherance of, and consistent with the purpose of, the Claimant Trust and the Plan, the
 Trustees, for the benefit of the Claimant Trust, shall, subject to reporting and oversight by the
 Claimant Trust Oversight Committee as set forth in the Claimant Trust Agreement: (i) hold the
 Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries, (ii) make Distributions
 to the Claimant Trust Beneficiaries as provided herein and in the Claimant Trust Agreement, and
 (iii) have the sole power and authority to prosecute and resolve any Causes of Action and
 objections to Claims and Equity Interests (other than those assigned to the Litigation Sub-Trust),
 without approval of the Bankruptcy Court. Except as otherwise provided in the Claimant Trust
 Agreement, the Claimant Trustee shall be responsible for all decisions and duties with respect to
 the Claimant Trust and the Claimant Trust Assets; provided, however, that the prosecution and
 resolution of any Estate Claims included in the Claimant Trust Assets shall be the responsibility
 of the Litigation Trustee. The Litigation Sub-Trust Agreement generally will provide for, among
 other things:

            (i)     the payment of other reasonable expenses of the Litigation Sub-Trust;




                                                 28
                                                                                      000289
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 126 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 300 of 648 PageID 2987



            (ii)    the retention of employees, counsel, accountants, financial advisors, or other
 professionals and the payment of their reasonable compensation; and

            (iii) the investigation and prosecution of Estate Claims, which may include the
 prosecution, settlement, abandonment, or dismissal of any such Estate Claims, subject to reporting
 and oversight as set forth in the Litigation Sub-Trust Agreement.

         The Trustees, on behalf of the Claimant Trust and Litigation Sub-Trust, as applicable, may
 each employ, without further order of the Bankruptcy Court, employees and other professionals
 (including those previously retained by the Debtor and the Committee) to assist in carrying out the
 Trustees’ duties hereunder and may compensate and reimburse the reasonable expenses of these
 professionals without further Order of the Bankruptcy Court from the Claimant Trust Assets in
 accordance with the Plan and the Claimant Trust Agreement.

         The Claimant Trust Agreement and Litigation Sub-Trust Agreement may include
 reasonable and customary provisions that allow for indemnification by the Claimant Trust in favor
 of the Claimant Trustee, Litigation Trustee, and the Claimant Trust Oversight Committee. Any
 such indemnification shall be the sole responsibility of the Claimant Trust and payable solely from
 the Claimant Trust Assets.

        6.      Compensation and Duties of Trustees.

       The salient terms of each Trustee’s employment, including such Trustee’s duties and
 compensation shall be set forth in the Claimant Trust Agreement and the Litigation Sub-Trust
 Agreement, as appropriate. The Trustees shall each be entitled to reasonable compensation in an
 amount consistent with that of similar functionaries in similar types of bankruptcy cases.

        7.      Cooperation of Debtor and Reorganized Debtor.

          To effectively investigate, prosecute, compromise and/or settle the Claims and/or Causes
 of Action that constitute Claimant Trust Assets (including Estate Claims), the Claimant Trustee,
 Litigation Trustee, and each of their professionals may require reasonable access to the Debtor’s
 and Reorganized Debtor’s documents, information, and work product relating to the Claimant
 Trust Assets. Accordingly, the Debtor and the Reorganized Debtor, as applicable, shall reasonably
 cooperate with the Claimant Trustee and Litigation Trustee, as applicable, in their prosecution of
 Causes of Action and in providing the Claimant Trustee and Litigation Trustee with copies of
 documents and information in the Debtor’s possession, custody, or control on the Effective Date
 that either Trustee indicates relates to the Estate Claims or other Causes of Action.

          The Debtor and Reorganized Debtor shall preserve all records, documents or work product
 (including all electronic records, documents, or work product) related to the Claims and Causes of
 Action, including Estate Claims, until the earlier of (a) the dissolution of the Reorganized Debtor
 or (b) termination of the Claimant Trust and Litigation Sub-Trust.

        8.      United States Federal Income Tax Treatment of the Claimant Trust.

         Unless the IRS requires otherwise, for all United States federal income tax purposes, the
 parties shall treat the transfer of the Claimant Trust Assets to the Claimant Trust as: (a) a transfer


                                                  29
                                                                                        000290
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 127 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 301 of 648 PageID 2988



 of the Claimant Trust Assets (other than the amounts set aside in the Disputed Claims Reserve, if
 the Claimant Trustee makes the election described in Section 7 below) directly to the applicable
 Claimant Trust Beneficiaries followed by (b) the transfer by the such Claimant Trust Beneficiaries
 to the Claimant Trust of such Claimant Trust Assets in exchange for the Claimant Trust Interests.
 Accordingly, the applicable Claimant Trust Beneficiaries shall be treated for United States federal
 income tax purposes as the grantors and owners of their respective share of the Claimant Trust
 Assets. The foregoing treatment shall also apply, to the extent permitted by applicable law, for
 state and local income tax purposes.

        9.      Tax Reporting.

         (a) The Claimant Trustee shall file tax returns for the Claimant Trust treating the Claimant
 Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a). The Claimant Trustee
 may file an election pursuant to Treasury Regulation 1.468B-9(c) to treat the Disputed Claims
 Reserve as a disputed ownership fund, in which case the Claimant Trustee will file federal income
 tax returns and pay taxes for the Disputed Claims Reserve as a separate taxable entity.

         (b) The Claimant Trustee shall be responsible for payment, out of the Claimant Trust
 Assets, of any taxes imposed on the Claimant Trust or its assets.

         (c) The Claimant Trustee shall determine the fair market value of the Claimant Trust Assets
 as of the Effective Date and notify the applicable Claimant Trust Beneficiaries of such valuation,
 and such valuation shall be used consistently for all federal income tax purposes.

        (d) The Claimant Trustee shall distribute such tax information to the applicable Claimant
 Trust Beneficiaries as the Claimant Trustee determines is required by applicable law.

        10.     Claimant Trust Assets.

          The Claimant Trustee shall have the exclusive right, on behalf of the Claimant Trust, to
 institute, file, prosecute, enforce, abandon, settle, compromise, release, or withdraw any and all
 Causes of Action included in the Claimant Trust Assets (except for the Estate Claims) without any
 further order of the Bankruptcy Court, and the Claimant Trustee shall have the exclusive right, on
 behalf of the Claimant Trust, to sell, liquidate, or otherwise monetize all Claimant Trust Assets,
 except as otherwise provided in this Plan or in the Claimant Trust Agreement, without any further
 order of the Bankruptcy Court. Notwithstanding anything herein to the contrary, the Litigation
 Trustee shall have the exclusive right to institute, file, prosecute, enforce, abandon, settle,
 compromise, release, or withdraw any and all Estate Claims included in the Claimant Trust Assets
 without any further order of the Bankruptcy Court.

         From and after the Effective Date, the Trustees, in accordance with section 1123(b)(3) and
 (4) of the Bankruptcy Code, and on behalf of the Claimant Trust, shall each serve as a
 representative of the Estate with respect to any and all Claimant Trust Assets, including the Causes
 of Action and Estate Claims, as appropriate, and shall retain and possess the right to (a) commence,
 pursue, settle, compromise, or abandon, as appropriate, any and all Causes of Action in any court
 or other tribunal and (b) sell, liquidate, or otherwise monetize all Claimant Trust Assets.




                                                 30
                                                                                      000291
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 128 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 302 of 648 PageID 2989



        11.     Claimant Trust Expenses.

        From and after the Effective Date, the Claimant Trust shall, in the ordinary course of
 business and without the necessity of any approval by the Bankruptcy Court, pay the reasonable
 professional fees and expenses incurred by the Claimant Trust, the Litigation Sub-Trust, and any
 professionals retained by such parties and entities from the Claimant Trust Assets, except as
 otherwise provided in the Claimant Trust Agreement.

        12.     Trust Distributions to Claimant Trust Beneficiaries.

        The Claimant Trustee, in its discretion, may make Trust Distributions to the Claimant Trust
 Beneficiaries at any time and/or use the Claimant Trust Assets or proceeds thereof, provided that
 such Trust Distributions or use is otherwise permitted under the terms of the Plan, the Claimant
 Trust Agreement, and applicable law.

        13.     Cash Investments.

         With the consent of the Claimant Trust Oversight Committee, the Claimant Trustee may
 invest Cash (including any earnings thereon or proceeds therefrom) in a manner consistent with
 the terms of the Claimant Trust Agreement; provided, however, that such investments are
 investments permitted to be made by a “liquidating trust” within the meaning of Treasury
 Regulation section 301.7701-4(d), as reflected therein, or under applicable IRS guidelines, rulings
 or other controlling authorities.

        14.     Dissolution of the Claimant Trust and Litigation Sub-Trust.

         The Trustees and the Claimant Trust and Litigation Sub-Trust shall be discharged or
 dissolved, as the case may be, at such time as: (a) the Litigation Trustee determines that the pursuit
 of Estate Claims is not likely to yield sufficient additional proceeds to justify further pursuit of
 such Estate Claims, (b) the Claimant Trustee determines that the pursuit of Causes of Action (other
 than Estate Claims) is not likely to yield sufficient additional proceeds to justify further pursuit of
 such Causes of Action, (c) the Clamant Trustee determines that the pursuit of sales of other
 Claimant Trust Assets is not likely to yield sufficient additional proceeds to justify further pursuit
 of such sales of Claimant Trust Assets, (d) all objections to Disputed Claims and Equity Interests
 are fully resolved, (e) the Reorganized Debtor is dissolved, and (f) all Distributions required to be
 made by the Claimant Trustee to the Claimant Trust Beneficiaries under the Plan have been made,
 but in no event shall the Claimant Trust be dissolved later than three years from the Effective Date
 unless the Bankruptcy Court, upon motion made within the six-month period before such third
 anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon motion
 made at least six months before the end of the preceding extension), determines that a fixed period
 extension (not to exceed two years, together with any prior extensions, without a favorable letter
 ruling from the Internal Revenue Service or an opinion of counsel that any further extension would
 not adversely affect the status of the Claimant Trust as a liquidating trust for federal income tax
 purposes) is necessary to facilitate or complete the recovery on, and liquidation of, the Claimant
 Trust Assets; provided, however, that each extension must be approved, upon a finding that the
 extension is necessary to facilitate or complete the recovery on, and liquidation of the Claimant
 Trust Assets, by the Bankruptcy Court within 6 months of the beginning of the extended term and



                                                   31
                                                                                         000292
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 129 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 303 of 648 PageID 2990



 no extension, together with any prior extensions, shall exceed three years without a favorable letter
 ruling from the Internal Revenue Service or an opinion of counsel that any further extension would
 not adversely affect the status of the Claimant Trust as a liquidating trust for federal income tax
 purposes.

         Upon dissolution of the Claimant Trust, and pursuant to the Claimant Trust Agreement,
 any remaining Claimant Trust Assets that exceed the amounts required to be paid under the Plan
 will be transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the Holders
 of the Claimant Trust Interests as provided in the Claimant Trust Agreement.

 C.     The Reorganized Debtor

        1.      Corporate Existence

        The Debtor will continue to exist after the Effective Date, with all of the powers of
 partnerships pursuant to the law of the State of Delaware and as set forth in the Reorganized
 Limited Partnership Agreement.

        2.      Cancellation of Equity Interests and Release

         On the Effective Date, (i) all prepetition Equity Interests, including the Class A Limited
 Partnership Interests and the Class B/C Limited Partnership Interests, in the Debtor shall be
 canceled, and (ii) all obligations or debts owed by, or Claims against, the Debtor on account of, or
 based upon, the Interests shall be deemed as cancelled, released, and discharged, including all
 obligations or duties by the Debtor relating to the Equity Interests in any of the Debtor’s formation
 documents, including the Limited Partnership Agreement.

        3.      Issuance of New Partnership Interests

        On the Effective Date, the Debtor or the Reorganized Debtor, as applicable, will issue new
 Class A Limited Partnership Interests to (i) the Claimant Trust, as limited partner, and (ii) New
 GP LLC, as general partner, and will admit (a) the Claimant Trust as the limited partner of the
 Reorganized Debtor, and (b) New GP LLC as the general partner of the Reorganized Debtor. The
 Claimant Trust, as limited partner, will ratify New GP LLC’s appointment as general partner of
 the Reorganized Debtor. Also, on the Effective Date, the Claimant Trust, as limited partner, and
 New GP LLC, as general partner, will execute the Reorganized Limited Partnership Agreement
 and receive partnership interests in the Reorganized Debtor consistent with the terms of the
 Reorganized Limited Partnership Agreement.

         The Reorganized Limited Partnership Agreement does not provide for, and specifically
 disclaims, the indemnification obligations under the Limited Partnership Agreement, including
 any such indemnification obligations that accrued or arose or could have been brought prior to the
 Effective Date. Any indemnification Claims under the Limited Partnership Agreement that
 accrued, arose, or could have been filed prior to the Effective Date will be resolved through the
 Claims resolution process provided that a Claim is properly filed in accordance with the
 Bankruptcy Code, the Plan, or the Bar Date Order. Each of the Debtor, the Reorganized Debtor,
 the Claimant Trust, and the Litigation Sub-Trust reserve all rights with respect to any such
 indemnification Claims.


                                                  32
                                                                                        000293
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 130 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 304 of 648 PageID 2991



        4.      Management of the Reorganized Debtor

          Subject to and consistent with the terms of the Reorganized Limited Partnership
 Agreement, the Reorganized Debtor shall be managed by its general partner, New GP LLC. The
 initial officers and employees of the Reorganized Debtor shall be selected by the Claimant Trustee.
 The Reorganized Debtor may, in its discretion, also utilize a Sub-Servicer in addition to or in lieu
 of the retention of officers and employees.

         As set forth in the Reorganized Limited Partnership Agreement, New GP LLC will receive
 a fee for managing the Reorganized Debtor. Although New GP LLC will be a limited liability
 company, it will elect to be treated as a C-Corporation for tax purposes. Therefore, New GP LLC
 (and any taxable income attributable to it) will be subject to corporate income taxation on a
 standalone basis, which may reduce the return to Claimants.

        5.      Vesting of Assets in the Reorganized Debtor

         Except as otherwise provided in this Plan or the Confirmation Order, on or after the
 Effective Date, all Reorganized Debtor Assets will vest in the Reorganized Debtor, free and clear
 of all Liens, Claims, charges or other encumbrances pursuant to section 1141(c) of the Bankruptcy
 Code except with respect to such Liens, Claims, charges and other encumbrances that are
 specifically preserved under this Plan upon the Effective Date.

         The Reorganized Debtor shall be the exclusive trustee of the Reorganized Debtor Assets
 for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative of
 the Estate appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with respect to the
 Reorganized Debtor Assets.

        6.      Purpose of the Reorganized Debtor

         Except as may be otherwise provided in this Plan or the Confirmation Order, the
 Reorganized Debtor will continue to manage the Reorganized Debtor Assets (which shall include,
 for the avoidance of doubt, serving as the investment manager of the Managed Funds) and may
 use, acquire or dispose of the Reorganized Debtor Assets and compromise or settle any Claims
 with respect to the Reorganized Debtor Assets without supervision or approval by the Bankruptcy
 Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. The Reorganized
 Debtor shall oversee the resolution of Claims in Class 1 through Class 7.

         Without limiting the foregoing, the Reorganized Debtor will pay the charges that it incurs
 after the Effective Date for Professionals’ fees, disbursements, expenses or related support services
 (including reasonable fees relating to the preparation of Professional fee applications) in the
 ordinary course of business and without application or notice to, or order of, the Bankruptcy Court.

        7.      Distribution of Proceeds from the Reorganized Debtor Assets; Transfer of
                Reorganized Debtor Assets

         Any proceeds received by the Reorganized Debtor will be distributed to the Claimant Trust,
 as limited partner, and New GP LLC, as general partner, in the manner set forth in the Reorganized
 Limited Partnership Agreement. As set forth in the Reorganized Limited Partnership Agreement,


                                                  33
                                                                                       000294
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 131 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 305 of 648 PageID 2992



 the Reorganized Debtor may, from time to time distribute Reorganized Debtor Assets to the
 Claimant Trust either in Cash or in-kind, including to institute the wind-down and dissolution of
 the Reorganized Debtor. Any assets distributed to the Claimant Trust will be (i) deemed
 transferred in all respects as forth in ARTICLE IV.B.1, (ii) deemed Claimant Trust Assets, and
 (iii) administered as Claimant Trust Assets.

 D.      Company Action

         Each of the Debtor, the Reorganized Debtor, and the Trustees, as applicable, may take any
 and all actions to execute, deliver, File or record such contracts, instruments, releases and other
 agreements or documents and take such actions as may be necessary or appropriate to effectuate
 and implement the provisions of this Plan, the Claimant Trust Agreement, the Reorganized Limited
 Partnership Agreement, or the New GP LLC Documents, as applicable, in the name of and on
 behalf of the Debtor, the Reorganized Debtor, or the Trustees, as applicable, and in each case
 without further notice to or order of the Bankruptcy Court, act or action under applicable law,
 regulation, order, or rule or any requirement of further action, vote or other approval or
 authorization by the security holders, officers, or directors of the Debtor or the Reorganized
 Debtor, as applicable, or by any other Person.

         Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
 to this Plan that would otherwise require approval of the stockholders, partners, directors,
 managers, or members of the Debtor, any Related Entity, or any Affiliate thereof (as of prior to
 the Effective Date) will be deemed to have been so approved and will be in effect prior to, on or
 after the Effective Date (as appropriate) pursuant to applicable law and without any requirement
 of further action by the stockholders, partners, directors, managers or members of such Persons,
 or the need for any approvals, authorizations, actions or consents of any Person.

         All matters provided for in this Plan involving the legal or corporate structure of the Debtor,
 the Reorganized Debtor, or the Claimant Trust, as applicable, and any legal or corporate action
 required by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, in connection
 with this Plan, will be deemed to have occurred and will be in full force and effect in all respects,
 in each case without further notice to or order of the Bankruptcy Court, act or action under
 applicable law, regulation, order, or rule or any requirement of further action, vote or other
 approval or authorization by the security holders, partners, directors, managers, or members of the
 Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, or by any other Person. On
 the Effective Date, the appropriate officers of the Debtor and the Reorganized Debtor, as
 applicable, as well as the Trustees, are authorized to issue, execute, deliver, and consummate the
 transactions contemplated by, the contracts, agreements, documents, guarantees, pledges,
 consents, securities, certificates, resolutions and instruments contemplated by or described in this
 Plan in the name of and on behalf of the Debtor and the Reorganized Debtor, as well as the
 Trustees, in each case without further notice to or order of the Bankruptcy Court, act or action
 under applicable law, regulation, order, or rule or any requirement of further action, vote or other
 approval or authorization by any Person. The appropriate officer of the Debtor, the Reorganized
 Debtor, as well as the Trustees, will be authorized to certify or attest to any of the foregoing actions.




                                                    34
                                                                                          000295
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 132 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 306 of 648 PageID 2993



 E.     Release of Liens, Claims and Equity Interests

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
 agreement or document entered into or delivered in connection with the Plan, from and after the
 Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
 Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
 property of the Estate will be fully released, terminated, extinguished and discharged, in each case
 without further notice to or order of the Bankruptcy Court, act or action under applicable law,
 regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any Entity
 holding such Liens or Equity Interests extinguished pursuant to the prior sentence will, pursuant
 to section 1142 of the Bankruptcy Code, promptly execute and deliver to the Debtor, the
 Reorganized Debtor, or the Claimant Trustee, as applicable, such instruments of termination,
 release, satisfaction and/or assignment (in recordable form) as may be reasonably requested by the
 Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable. For the avoidance of
 doubt, this section is in addition to, and shall not be read to limit in any respects, ARTICLE IV.C.2.

 F.     Cancellation of Notes, Certificates and Instruments

         Except for the purpose of evidencing a right to a distribution under this Plan and except as
 otherwise set forth in this Plan, on the Effective Date, all agreements, instruments, Securities and
 other documents evidencing any prepetition Claim or Equity Interest and any rights of any Holder
 in respect thereof shall be deemed cancelled, discharged, and of no force or effect. The holders of
 or parties to such cancelled instruments, Securities, and other documentation will have no rights
 arising from or related to such instruments, Securities, or other documentation or the cancellation
 thereof, except the rights provided for pursuant to this Plan, and the obligations of the Debtor
 thereunder or in any way related thereto will be fully released, terminated, extinguished and
 discharged, in each case without further notice to or order of the Bankruptcy Court, act or action
 under applicable law, regulation, order, or rule or any requirement of further action, vote or other
 approval or authorization by any Person. For the avoidance of doubt, this section is in addition to,
 and shall not be read to limit in any respects, ARTICLE IV.C.2.

 G.     Cancellation of Existing Instruments Governing Security Interests

         Upon payment or other satisfaction of an Allowed Class 1 or Allowed Class 2 Claim, or
 promptly thereafter, the Holder of such Allowed Class 1 or Allowed Class 2 Claim shall deliver to
 the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, any collateral or other
 property of the Debtor held by such Holder, together with any termination statements, instruments
 of satisfaction, or releases of all security interests with respect to its Allowed Class 1 or Allowed
 Class 2 Claim that may be reasonably required to terminate any related financing statements,
 mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or documents.

 H.     Control Provisions

         To the extent that there is any inconsistency between this Plan as it relates to the Claimant
 Trust, the Claimant Trust Agreement, the Reorganized Debtor, or the Reorganized Limited
 Partnership Agreement, this Plan shall control.




                                                  35
                                                                                        000296
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 133 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 307 of 648 PageID 2994



 I.     Treatment of Vacant Classes

        Any Claim or Equity Interest in a Class considered vacant under ARTICLE III.C of this
 Plan shall receive no Plan Distributions.

 J.     Plan Documents

         The documents, if any, to be Filed as part of the Plan Documents, including any documents
 filed with the Plan Supplement, and any amendments, restatements, supplements, or other
 modifications to such documents, and any consents, waivers, or other deviations under or from
 any such documents, shall be incorporated herein by this reference (including to the applicable
 definitions in ARTICLE I hereof) and fully enforceable as if stated in full herein.

         The Debtor and the Committee are currently working to finalize the forms of certain of the
 Plan Documents to be filed with the Plan Supplement. To the extent that the Debtor and the
 Committee cannot agree as to the form and content of such Plan Documents, they intend to submit
 the issue to non-binding mediation pursuant to the Order Directing Mediation entered on August
 3, 2020 [D.I. 912].

 K.     Highland Capital Management, L.P. Retirement Plan and Trust

         The Highland Capital Management, L.P. Retirement Plan And Trust (“Pension Plan”) is a
 single-employer defined benefit pension plan covered by Title IV of the Employee Retirement
 Income Security Act of 1974, as amended (“ERISA”). 29 U.S.C. §§ 1301-1461. The Debtor is
 the contributing sponsor and, as such, the PBGC asserts that the Debtor is liable along with any
 members of the contributing sponsor’s controlled-group within the meaning of 29 U.S.C. §§
 1301(a)(13), (14) with respect to the Pension Plan.

        Upon the Effective Date, the Reorganized Debtor shall be deemed to have assumed the
 Pension Plan and shall comply with all applicable statutory provisions of ERISA and the Internal
 Revenue Code (the “IRC”), including, but not limited to, satisfying the minimum funding
 standards pursuant to 26 U.S.C. §§ 412, 430, and 29 U.S.C. §§ 1082, 1083; paying the PBGC
 premiums in accordance with 29 U.S.C. §§ 1306 and 1307; and administering the Pension Plan in
 accordance with its terms and the provisions of ERISA and the IRC. In the event that the Pension
 Plan terminates after the Plan of Reorganization Effective Date, the PBGC asserts that the
 Reorganized Debtor and each of its controlled group members will be responsible for the liabilities
 imposed by Title IV of ERISA.

         Notwithstanding any provision of the Plan, the Confirmation Order, or the Bankruptcy
 Code (including section 1141 thereof) to the contrary, neither the Plan, the Confirmation Order, or
 the Bankruptcy Code shall be construed as discharging, releasing, exculpating or relieving the
 Debtor, the Reorganized Debtor, or any person or entity in any capacity, from any liability or
 responsibility, if any, with respect to the Pension Plan under any law, governmental policy, or
 regulatory provision. PBGC and the Pension Plan shall not be enjoined or precluded from
 enforcing such liability or responsibility against any person or entity as a result of any of the
 provisions of the Plan, the Confirmation Order, or the Bankruptcy Code. The Debtor reserves the
 right to contest any such liability or responsibility.



                                                 36
                                                                                     000297
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 134 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 308 of 648 PageID 2995



                             ARTICLE V.
         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.     Assumption, Assignment, or Rejection of Executory Contracts and Unexpired Leases

         Unless an Executory Contract or Unexpired Lease: (i) was previously assumed or rejected
 by the Debtor pursuant to this Plan on or prior to the Confirmation Date; (ii) previously expired or
 terminated pursuant to its own terms or by agreement of the parties thereto; (iii) is the subject of a
 motion to assume filed by the Debtor on or before the Confirmation Date; (iv) contains a change
 of control or similar provision that would be triggered by the Chapter 11 Case (unless such
 provision has been irrevocably waived); or (v) is specifically designated as a contract or lease to
 be assumed in the Plan or the Plan Supplement, on the Confirmation Date, each Executory Contract
 and Unexpired Lease shall be deemed rejected pursuant to section 365 of the Bankruptcy Code,
 without the need for any further notice to or action, order, or approval of the Bankruptcy Court,
 unless such Executory Contract or Unexpired Lease is listed in the Plan Supplement.

          At any time on or prior to the Confirmation Date, the Debtor may (i) amend the Plan
 Supplement in order to add or remove a contract or lease from the list of contracts to be assumed
 or (ii) assign (subject to applicable law) any Executory Contract or Unexpired Lease, as determined
 by the Debtor in consultation with the Committee, or the Reorganized Debtor, as applicable.

         The Confirmation Order will constitute an order of the Bankruptcy Court approving the
 above-described assumptions, rejections, and assumptions and assignments. Except as otherwise
 provided herein or agreed to by the Debtor and the applicable counterparty, each assumed
 Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
 restatements, or other agreements related thereto, and all rights related thereto. Modifications,
 amendments, supplements, and restatements to prepetition Executory Contracts and Unexpired
 Leases that have been executed by the Debtor during the Chapter 11 Case shall not be deemed to
 alter the prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority,
 or amount of any Claims that may arise in connection therewith. To the extent applicable, no
 change of control (or similar provision) will be deemed to occur under any such Executory
 Contract or Unexpired Lease.

         If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired
 Leases are rejected pursuant to the Plan, the Confirmation Order shall be a determination that such
 counterparty’s Executory Contracts and/or Unexpired Leases that are being assumed pursuant to
 the Plan are severable agreements that are not integrated with those Executory Contracts and/or
 Unexpired Leases that are being rejected pursuant to the Plan. Parties seeking to contest this
 finding with respect to their Executory Contracts and/or Unexpired Leases must file a timely
 objection to the Plan on the grounds that their agreements are integrated and not severable, and
 any such dispute shall be resolved by the Bankruptcy Court at the Confirmation Hearing (to the
 extent not resolved by the parties prior to the Confirmation Hearing).

         Notwithstanding anything herein to the contrary, the Debtor shall assume or reject that
 certain real property lease with Crescent TC Investors L.P. (“Landlord”) for the Debtor’s
 headquarters located at 200/300 Crescent Ct., Suite #700, Dallas, Texas 75201 (the “Lease”) in
 accordance with the notice to Landlord, procedures and timing required by 11 U.S.C. §365(d)(4),



                                                  37
                                                                                        000298
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 135 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 309 of 648 PageID 2996



 as modified by that certain Agreed Order Granting Motion to Extend Time to Assume or Reject
 Unexpired Nonresidential Real Property Lease [Docket No. 1122].

 B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

         Any Executory Contract or Unexpired Lease not assumed or rejected on or before the
 Confirmation Date shall be deemed rejected, pursuant to the Confirmation Order. Any Person
 asserting a Rejection Claim shall File a proof of claim within thirty days of the Confirmation Date.
 Any Rejection Claims that are not timely Filed pursuant to this Plan shall be forever disallowed
 and barred. If one or more Rejection Claims are timely Filed, the Claimant Trustee may File an
 objection to any Rejection Claim.

        Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
 accordance with ARTICLE III of this Plan.

 C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
        Leases

        Any monetary amounts by which any Executory Contract or Unexpired Lease to be
 assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
 Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the default
 amount in Cash as and when due in the ordinary course or on such other terms as the parties to
 such Executory Contracts may otherwise agree. The Debtor may serve a notice on the Committee
 and parties to Executory Contracts or Unexpired Leases to be assumed or assigned reflecting the
 Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory Contract or
 Unexpired Lease in connection with this Plan and setting forth the proposed cure amount (if any).

        If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
 the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
 performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
 Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
 assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
 Code will be made following the entry of a Final Order or orders resolving the dispute and
 approving the assumption or assignment.

         Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
 Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE V.C
 shall result in the full release and satisfaction of any cure amounts, Claims, or defaults, whether
 monetary or nonmonetary, including defaults of provisions restricting the change in control or
 ownership interest composition or other bankruptcy-related defaults, arising under any assumed or
 assigned Executory Contract or Unexpired Lease at any time prior to the effective date of
 assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts or
 Unexpired Leases that have been assumed or assigned in the Chapter 11 Case, including pursuant
 to the Confirmation Order, and for which any cure amounts have been fully paid pursuant to this
 ARTICLE V.C, shall be deemed disallowed and expunged as of the Confirmation Date without
 the need for any objection thereto or any further notice to or action, order, or approval of the
 Bankruptcy Court.



                                                 38
                                                                                      000299
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 136 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 310 of 648 PageID 2997



                                     ARTICLE VI.
                          PROVISIONS GOVERNING DISTRIBUTIONS

 A.     Dates of Distributions

         Except as otherwise provided in this Plan, on the Effective Date or as soon as reasonably
 practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
 Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity Interest,
 or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or Equity
 Interest against the Debtor shall receive the full amount of the distributions that this Plan provides
 for Allowed Claims or Allowed Equity Interests in the applicable Class and in the manner provided
 herein. If any payment or act under this Plan is required to be made or performed on a date that is
 not on a Business Day, then the making of such payment or the performance of such act may be
 completed on the next succeeding Business Day, but shall be deemed to have been completed as
 of the required date. If and to the extent there are Disputed Claims or Equity Interests, distributions
 on account of any such Disputed Claims or Equity Interests shall be made pursuant to the
 provisions provided in this Plan. Except as otherwise provided in this Plan, Holders of Claims and
 Equity Interests shall not be entitled to interest, dividends or accruals on the distributions provided
 for therein, regardless of whether distributions are delivered on or at any time after the Effective
 Date.

         Upon the Effective Date, all Claims and Equity Interests against the Debtor shall be deemed
 fixed and adjusted pursuant to this Plan and none of the Debtor, the Reorganized Debtor, or the
 Claimant Trust will have liability on account of any Claims or Equity Interests except as set forth
 in this Plan and in the Confirmation Order. All payments and all distributions made by the
 Distribution Agent under this Plan shall be in full and final satisfaction, settlement and release of
 all Claims and Equity Interests against the Debtor and the Reorganized Debtor.

         At the close of business on the Distribution Record Date, the transfer ledgers for the Claims
 against the Debtor and the Equity Interests in the Debtor shall be closed, and there shall be no
 further changes in the record holders of such Claims and Equity Interests. The Debtor, the
 Reorganized Debtor, the Trustees, and the Distribution Agent, and each of their respective agents,
 successors, and assigns shall have no obligation to recognize the transfer of any Claims against the
 Debtor or Equity Interests in the Debtor occurring after the Distribution Record Date and shall be
 entitled instead to recognize and deal for all purposes hereunder with only those record holders
 stated on the transfer ledgers as of the close of business on the Distribution Record Date
 irrespective of the number of distributions to be made under this Plan to such Persons or the date
 of such distributions.

 B.     Distribution Agent

        Except as provided herein, all distributions under this Plan shall be made by the Claimant
 Trustee, as Distribution Agent, or by such other Entity designated by the Claimant Trustee, as a
 Distribution Agent on the Effective Date or thereafter. The Reorganized Debtor will be the
 Distribution Agent with respect to Claims in Class 1 through Class 7.




                                                   39
                                                                                         000300
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 137 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 311 of 648 PageID 2998



        The Claimant Trustee, or such other Entity designated by the Claimant Trustee to be the
 Distribution Agent, shall not be required to give any bond or surety or other security for the
 performance of such Distribution Agent’s duties unless otherwise ordered by the Bankruptcy
 Court.

        The Distribution Agent shall be empowered to (a) effect all actions and execute all
 agreements, instruments, and other documents necessary to perform its duties under this Plan;
 (b) make all distributions contemplated hereby; (c) employ professionals to represent it with
 respect to its responsibilities; and (d) exercise such other powers as may be vested in the
 Distribution Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
 Distribution Agent to be necessary and proper to implement the provisions hereof.

         The Distribution Agent shall not have any obligation to make a particular distribution to a
 specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

 C.     Cash Distributions

        Distributions of Cash may be made by wire transfer from a domestic bank, except that Cash
 payments made to foreign creditors may be made in such funds and by such means as the
 Distribution Agent determines are necessary or customary in a particular foreign jurisdiction.

 D.     Disputed Claims Reserve

        On or prior to the Initial Distribution Date, the Claimant Trustee shall establish, fund and
 maintain the Disputed Claims Reserve(s) in the appropriate Disputed Claims Reserve Amounts on
 account of any Disputed Claims.

 E.     Distributions from the Disputed Claims Reserve

         The Disputed Claims Reserve shall at all times hold Cash in an amount no less than the
 Disputed Claims Reserve Amount. To the extent a Disputed Claim becomes an Allowed Claim
 pursuant to the terms of this Plan, within 30 days of the date on which such Disputed Claim
 becomes an Allowed Claim pursuant to the terms of this Plan, the Claimant Trustee shall distribute
 from the Disputed Claims Reserve to the Holder thereof any prior distributions, in Cash, that would
 have been made to such Allowed Claim if it had been Allowed as of the Effective Date. For the
 avoidance of doubt, each Holder of a Disputed Claim that subsequently becomes an Allowed
 Claim will also receive its Pro Rata share of the Claimant Trust Interests. If, upon the resolution
 of all Disputed Claims any Cash remains in the Disputed Claims Reserve, such Cash shall be
 transferred to the Claimant Trust and be deemed a Claimant Trust Asset.

 F.     Rounding of Payments

         Whenever this Plan would otherwise call for, with respect to a particular Person, payment
 of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such fraction
 to the nearest whole dollar (up or down), with half dollars being rounded down. To the extent that
 Cash to be distributed under this Plan remains undistributed as a result of the aforementioned
 rounding, such Cash or stock shall be treated as “Unclaimed Property” under this Plan.



                                                   40
                                                                                         000301
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 138 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 312 of 648 PageID 2999



 G.     De Minimis Distribution

         Except as to any Allowed Claim that is Unimpaired under this Plan, none of the Debtor,
 the Reorganized Debtor, or the Distribution Agent shall have any obligation to make any Plan
 Distributions with a value of less than $100, unless a written request therefor is received by the
 Distribution Agent from the relevant recipient at the addresses set forth in ARTICLE VI.J hereof
 within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes an
 Allowed Claim. De minimis distributions for which no such request is timely received shall revert
 to the Claimant Trust. Upon such reversion, the relevant Allowed Claim (and any Claim on
 account of missed distributions) shall be automatically deemed satisfied, discharged and forever
 barred, notwithstanding any federal or state escheat laws to the contrary.

 H.     Distributions on Account of Allowed Claims

          Except as otherwise agreed by the Holder of a particular Claim or as provided in this Plan,
 all distributions shall be made pursuant to the terms of this Plan and the Confirmation Order.
 Except as otherwise provided in this Plan, distributions to any Holder of an Allowed Claim shall,
 to the extent applicable, be allocated first to the principal amount of any such Allowed Claim, as
 determined for U.S. federal income tax purposes and then, to the extent the consideration exceeds
 such amount, to the remainder of such Claim comprising accrued but unpaid interest, if any (but
 solely to the extent that interest is an allowable portion of such Allowed Claim).

 I.     General Distribution Procedures

         The Distribution Agent shall make all distributions of Cash or other property required
 under this Plan, unless this Plan specifically provides otherwise. All Cash and other property held
 by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, for ultimate
 distribution under this Plan shall not be subject to any claim by any Person.

 J.     Address for Delivery of Distributions

         Distributions to Holders of Allowed Claims, to the extent provided for under this Plan,
 shall be made (1) at the addresses set forth in any written notices of address change delivered to
 the Debtor and the Distribution Agent; (2) at the address set forth on any Proofs of Claim Filed by
 such Holders (to the extent such Proofs of Claim are Filed in the Chapter 11 Case), (2), or (3) at
 the addresses in the Debtor’s books and records.

         If there is any conflict or discrepancy between the addresses set forth in (1) through (3) in
 the foregoing sentence, then (i) the address in Section (2) shall control; (ii) if (2) does not apply,
 the address in (1) shall control, and (iii) if (1) does not apply, the address in (3) shall control.

 K.     Undeliverable Distributions and Unclaimed Property

         If the distribution to the Holder of any Allowed Claim is returned to the Reorganized
 Debtor or the Claimant Trust as undeliverable, no further distribution shall be made to such Holder,
 and Distribution Agent shall not have any obligation to make any further distribution to the Holder,
 unless and until the Distribution Agent is notified in writing of such Holder’s then current address.



                                                  41
                                                                                        000302
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 139 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 313 of 648 PageID 3000



         Any Entity that fails to claim any Cash within six months from the date upon which a
 distribution is first made to such Entity shall forfeit all rights to any distribution under this Plan
 and such Cash shall thereafter be deemed an Claimant Trust Asset in all respects and for all
 purposes. Entities that fail to claim Cash shall forfeit their rights thereto and shall have no claim
 whatsoever against the Debtor’s Estate, the Reorganized Debtor, the Claimant Trust, or against
 any Holder of an Allowed Claim to whom distributions are made by the Distribution Agent.

 L.     Withholding Taxes

         In connection with this Plan, to the extent applicable, the Distribution Agent shall comply
 with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
 and all distributions made pursuant to this Plan shall be subject to such withholding and reporting
 requirements. The Distribution Agent shall be entitled to deduct any U.S. federal, state or local
 withholding taxes from any Cash payments made with respect to Allowed Claims, as appropriate.
 As a condition to receiving any distribution under this Plan, the Distribution Agent may require
 that the Holder of an Allowed Claim entitled to receive a distribution pursuant to this Plan provide
 such Holder’s taxpayer identification number and such other information and certification as may
 be deemed necessary for the Distribution Agent to comply with applicable tax reporting and
 withholding laws. If a Holder fails to comply with such a request within one year, such distribution
 shall be deemed an unclaimed distribution. Any amounts withheld pursuant hereto shall be deemed
 to have been distributed to and received by the applicable recipient for all purposes of this Plan.

 M.     Setoffs

         The Distribution Agent may, to the extent permitted under applicable law, set off against
 any Allowed Claim and any distributions to be made pursuant to this Plan on account of such
 Allowed Claim, the claims, rights and causes of action of any nature that the Debtor, the
 Reorganized Debtor, or the Distribution Agent may hold against the Holder of such Allowed Claim
 that are not otherwise waived, released or compromised in accordance with this Plan; provided,
 however, that neither such a setoff nor the allowance of any Claim hereunder shall constitute a
 waiver or release by the Debtor, the Reorganized Debtor, or the Claimant Trustee of any such
 claims, rights and causes of action that the Debtor, the Reorganized Debtor, or Claimant Trustee
 possesses against such Holder. Any Holder of an Allowed Claim subject to such setoff reserves
 the right to challenge any such setoff in the Bankruptcy Court or any other court with jurisdiction
 with respect to such challenge.

 N.     Surrender of Cancelled Instruments or Securities

        As a condition precedent to receiving any distribution pursuant to this Plan on account of
 an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
 ARTICLE IV of this Plan, the Holder of such Claim will tender the applicable negotiable
 instruments, securities, or notes evidencing such Claim (or a sworn affidavit identifying the
 negotiable instruments, securities, or notes formerly held by such Holder and certifying that they
 have been lost), to the Distribution Agent unless waived in writing by the Distribution Agent.




                                                  42
                                                                                        000303
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 140 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 314 of 648 PageID 3001



 O.     Lost, Stolen, Mutilated or Destroyed Securities

         In addition to any requirements under any applicable agreement and applicable law, any
 Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
 mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required by
 this Plan, deliver to the Distribution Agent: (i) evidence reasonably satisfactory to the Distribution
 Agent of such loss, theft, mutilation, or destruction; and (ii) such security or indemnity as may be
 required by the Distribution Agent to hold such party harmless from any damages, liabilities, or
 costs incurred in treating such individual as a Holder of an Allowed Claim or Equity Interest.
 Upon compliance with ARTICLE VI.O of this Plan as determined by the Distribution Agent, by a
 Holder of a Claim evidenced by a security or note, such Holder will, for all purposes under this
 Plan, be deemed to have surrendered such security or note to the Distribution Agent.

                                   ARTICLE VII.
                        PROCEDURES FOR RESOLVING CONTINGENT,
                          UNLIQUIDATED AND DISPUTED CLAIMS

 A.     Filing of Proofs of Claim

        Unless such Claim appeared in the Schedules and is not listed as disputed, contingent, or
 unliquidated, or such Claim has otherwise been Allowed or paid, each Holder of a Claim was
 required to file a Proof of Claim on or prior to the Bar Date.

 B.     Disputed Claims

         Following the Effective Date, each of the Reorganized Debtor or the Claimant Trustee, as
 applicable, may File with the Bankruptcy Court an objection to the allowance of any Disputed
 Claim or Disputed Equity Interest, request the Bankruptcy Court subordinate any Claims to
 Subordinated Claims, or any other appropriate motion or adversary proceeding with respect to the
 foregoing by the Claims Objection Deadline or, at the discretion of the Reorganized Debtor or
 Claimant Trustee, as applicable, compromised, settled, withdrew or resolved without further order
 of the Bankruptcy Court, and (ii) unless otherwise provided in the Confirmation Order, the
 Reorganized Debtor or the Claimant Trust, as applicable, are authorized to settle, or withdraw any
 objections to, any Disputed Claim or Disputed Equity Interests following the Effective Date
 without further notice to creditors (other than the Entity holding such Disputed Claim or Disputed
 Equity Interest) or authorization of the Bankruptcy Court, in which event such Claim or Equity
 Interest shall be deemed to be an Allowed Claim or Equity Interest in the amount compromised
 for purposes of this Plan.

 C.     Procedures Regarding Disputed Claims or Disputed Equity Interests

         No payment or other distribution or treatment shall be made on account of a Disputed
 Claim or Disputed Equity Interest unless and until such Disputed Claim or Disputed Equity Interest
 becomes an Allowed Claim or Equity Interests and the amount of such Allowed Claim or Equity
 Interest, as applicable, is determined by order of the Bankruptcy Court or by stipulation between
 the Reorganized Debtor or Claimant Trust, as applicable, and the Holder of the Claim or Equity
 Interest.



                                                  43
                                                                                        000304
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 141 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 315 of 648 PageID 3002



 D.     Allowance of Claims and Equity Interests

         Following the date on which a Disputed Claim or Disputed Equity Interest becomes an
 Allowed Claim or Equity Interest after the Distribution Date, the Distribution Agent shall make a
 distribution to the Holder of such Allowed Claim or Equity Interest in accordance with the Plan.

        1.      Allowance of Claims

         After the Effective Date and subject to the other provisions of this Plan, the Reorganized
 Debtor or the Claimant Trust, as applicable, will have and will retain any and all rights and
 defenses under bankruptcy or nonbankruptcy law that the Debtor had with respect to any Claim.
 Except as expressly provided in this Plan or in any order entered in the Chapter 11 Case prior to
 the Effective Date (including, without limitation, the Confirmation Order), no Claim or Equity
 Interest will become an Allowed Claim or Equity Interest unless and until such Claim or Equity
 Interest is deemed Allowed under this Plan or the Bankruptcy Code or the Bankruptcy Court has
 entered an order, including, without limitation, the Confirmation Order, in the Chapter 11 Case
 allowing such Claim or Equity Interest.

        2.      Estimation

          Subject to the other provisions of this Plan, the Debtor, prior to the Effective Date, and the
 Reorganized Debtor or the Claimant Trustee, as applicable, after the Effective Date, may, at any
 time, request that the Bankruptcy Court estimate (a) any Disputed Claim or Disputed Equity
 Interest pursuant to applicable law and in accordance with this Plan and (b) any contingent or
 unliquidated Claim pursuant to applicable law, including, without limitation, section 502(c) of the
 Bankruptcy Code, and the Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157 and
 1334 to estimate any Disputed Claim or Disputed Equity Interest, contingent Claim or unliquidated
 Claim, including during the litigation concerning any objection to any Claim or Equity Interest or
 during the pendency of any appeal relating to any such objection. All of the aforementioned
 objection, estimation and resolution procedures are cumulative and not exclusive of one another.
 Claims or Equity Interests may be estimated and subsequently compromised, settled, withdrawn
 or resolved by any mechanism approved by the Bankruptcy Court. The rights and objections of
 all parties are reserved in connection with any such estimation proceeding.

        3.      Disallowance of Claims

         Any Claims or Equity Interests held by Entities from which property is recoverable under
 sections 542, 543, 550, or 553 of the Bankruptcy Code, or that are a transferee of a transfer
 avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy
 Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders
 of such Claims or Interests may not receive any distributions on account of such Claims or Interests
 until such time as such Causes of Action against that Entity have been settled or a Bankruptcy
 Court Order with respect thereto has been entered and all sums due, if any, to the Reorganized
 Debtor or the Claimant Trust, as applicable, by that Entity have been turned over or paid to the
 Reorganized Debtor or the Claimant Trust, as applicable.

     EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS AGREED TO BY THE
 DEBTOR, REORGANIZED DEBTOR, OR CLAIMANT TRUSTEE, AS APPLICABLE,


                                                   44
                                                                                         000305
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 142 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 316 of 648 PageID 3003



 ANY AND ALL PROOFS OF CLAIM FILED AFTER THE BAR DATE SHALL BE
 DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE
 WITHOUT ANY FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF
 THE BANKRUPTCY COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT
 RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH
 LATE PROOF OF CLAIM HAS BEEN DEEMED TIMELY FILED BY A FINAL ORDER.

                                     ARTICLE VIII.
                                EFFECTIVENESS OF THIS PLAN

 A.     Conditions Precedent to the Effective Date

        The Effective Date of this Plan will be conditioned upon the satisfaction or waiver by the
 Debtor (and, to the extent such condition requires the consent of the Committee, the consent of the
 Committee with such consent not to be unreasonably withheld), pursuant to the provisions of
 ARTICLE VIII.B of this Plan of the following:

        x   This Plan and the Plan Documents, including the Claimant Trust Agreement and the
            Reorganized Limited Partnership Agreement, and all schedules, documents,
            supplements and exhibits to this Plan shall have been Filed in form and substance
            reasonably acceptable to the Debtor and the Committee.

        x   The Confirmation Order shall have become a Final Order and shall be in form and
            substance reasonably acceptable to the Debtor and the Committee. The Confirmation
            Order shall provide that, among other things, (i) the Debtor, the Reorganized Debtor,
            the Claimant Trustee, or the Litigation Trustee are authorized to take all actions
            necessary or appropriate to effectuate and consummate this Plan, including, without
            limitation, (a) entering into, implementing, effectuating, and consummating the
            contracts, instruments, releases, and other agreements or documents created in
            connection with or described in this Plan, (b) assuming the Executory Contracts and
            Unexpired Leases set forth in the Plan Supplement, (c) making all distributions and
            issuances as required under this Plan; and (d) entering into any transactions as set forth
            in the Plan Documents; (ii) the provisions of the Confirmation Order and this Plan are
            nonseverable and mutually dependent; (iii) the implementation of this Plan in
            accordance with its terms is authorized; (iv) pursuant to section 1146 of the Bankruptcy
            Code, the delivery of any deed or other instrument or transfer order, in furtherance of,
            or in connection with this Plan, including any deeds, bills of sale, or assignments
            executed in connection with any disposition or transfer of Assets contemplated under
            this Plan, shall not be subject to any Stamp or Similar Tax; and (v) the vesting of the
            Claimant Trust Assets in the Claimant Trust and the Reorganized Debtor Assets in the
            Reorganized Debtor, in each case as of the Effective Date free and clear of liens and
            claims to the fullest extent permissible under applicable law pursuant to section 1141(c)
            of the Bankruptcy Code except with respect to such Liens, Claims, charges and other
            encumbrances that are specifically preserved under this Plan upon the Effective Date.

        x   All documents and agreements necessary to implement this Plan, including without
            limitation, the Reorganized Limited Partnership Agreement, the Claimant Trust



                                                 45
                                                                                       000306
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 143 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 317 of 648 PageID 3004



            Agreement, and the New GP LLC Documents, in each case in form and substance
            reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
            for delivery, and (b) been effected by, executed by, or otherwise deemed binding upon,
            all Entities party thereto and shall be in full force and effect. All conditions precedent
            to such documents and agreements shall have been satisfied or waived pursuant to the
            terms of such documents or agreements.

        x   All authorizations, consents, actions, documents, approvals (including any
            governmental approvals), certificates and agreements necessary to implement this Plan,
            including, without limitation, the Reorganized Limited Partnership Agreement, the
            Claimant Trust Agreement, and the New GP LLC Documents, shall have been
            obtained, effected or executed and delivered to the required parties and, to the extent
            required, filed with the applicable governmental units in accordance with applicable
            laws and any applicable waiting periods shall have expired without any action being
            taken or threatened by any competent authority that would restrain or prevent
            effectiveness or consummation of the Restructuring.

        x   The Debtor shall have obtained applicable directors’ and officers’ insurance coverage
            that is acceptable to each of the Debtor, the Committee, the Claimant Trust Oversight
            Committee, the Claimant Trustee and the Litigation Trustee.

        x   The Professional Fee Reserve shall be funded pursuant to this Plan in an amount
            determined by the Debtor in good faith.

 B.     Waiver of Conditions

         The conditions to effectiveness of this Plan set forth in this ARTICLE VIII (other than that
 the Confirmation Order shall have been entered) may be waived in whole or in part by the Debtor
 (and, to the extent such condition requires the consent of the Committee, the consent of the
 Committee), without notice, leave or order of the Bankruptcy Court or any formal action other
 than proceeding to confirm or effectuate this Plan. The failure to satisfy or waive a condition to
 the Effective Date may be asserted by the Debtor regardless of the circumstances giving rise to the
 failure of such condition to be satisfied. The failure of the Debtor to exercise any of the foregoing
 rights will not be deemed a waiver of any other rights, and each right will be deemed an ongoing
 right that may be asserted at any time by the Debtor, the Reorganized Debtor, or the Claimant
 Trust, as applicable.

 C.     Dissolution of the Committee

         On the Effective Date, the Committee will dissolve, and the members of the Committee
 and the Committee’s Professionals will cease to have any role arising from or relating to the
 Chapter 11 Case, except in connection with final fee applications of Professionals for services
 rendered prior to the Effective Date (including the right to object thereto). The Professionals
 retained by the Committee and the members thereof will not be entitled to assert any fee claims
 for any services rendered to the Committee or expenses incurred in the service of the Committee
 after the Effective Date, except for reasonable fees for services rendered, and actual and necessary
 costs incurred, in connection with any applications for allowance of Professional Fees pending on



                                                  46
                                                                                       000307
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 144 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 318 of 648 PageID 3005



 the Effective Date or filed and served after the Effective Date pursuant to the Plan. Nothing in the
 Plan shall prohibit or limit the ability of the Debtor’s or Committee’s Professionals to represent
 either of the Trustees or to be compensated or reimbursed per the Plan and the Claimant Trust
 Agreement in connection with such representation.

                                  ARTICLE IX.
                 EXCULPATION, INJUNCTION AND RELATED PROVISIONS

 A.     General

         Notwithstanding anything contained in the Plan to the contrary, the allowance,
 classification and treatment of all Allowed Claims and Equity Interests and their respective
 distributions and treatments under the Plan shall take into account the relative priority and rights
 of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
 equitable subordination rights relating thereto whether arising under general principles of equitable
 subordination, section 510 of the Bankruptcy Code, or otherwise.

 B.     Discharge of Claims

         To the fullest extent provided under section 1141(d)(1)(A) and other applicable provisions
 of the Bankruptcy Code, except as otherwise expressly provided by this Plan or the Confirmation
 Order, all consideration distributed under this Plan will be in exchange for, and in complete
 satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of any kind or
 nature whatsoever against the Debtor or any of its Assets or properties, and regardless of whether
 any property will have been distributed or retained pursuant to this Plan on account of such Claims
 or Equity Interests. Except as otherwise expressly provided by this Plan or the Confirmation
 Order, upon the Effective Date, the Debtor and its Estate will be deemed discharged and released
 under and to the fullest extent provided under section 1141(d)(1)(A) and other applicable
 provisions of the Bankruptcy Code from any and all Claims and Equity Interests of any kind or
 nature whatsoever, including, but not limited to, demands and liabilities that arose before the
 Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or 502(i) of the
 Bankruptcy Code.

 C.     Exculpation

         Subject in all respects to ARTICLE XII.D of this Plan, to the maximum extent permitted
 by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is hereby
 exculpated from, any claim, obligation, suit, judgment, damage, demand, debt, right, Cause of
 Action, remedy, loss, and liability for conduct occurring on or after the Petition Date in connection
 with or arising out of (i) the filing and administration of the Chapter 11 Case; (ii) the negotiation
 and pursuit of the Disclosure Statement, the Plan, or the solicitation of votes for, or confirmation
 of, the Plan; (iii) the funding or consummation of the Plan (including the Plan Supplement) or any
 related agreements, instruments, or other documents, the solicitation of votes on the Plan, the offer,
 issuance, and Plan Distribution of any securities issued or to be issued pursuant to the Plan,
 including the Claimant Trust Interests, whether or not such Plan Distributions occur following the
 Effective Date; (iv) the implementation of the Plan; and (v) any negotiations, transactions, and
 documentation in connection with the foregoing clauses (i)-(iv); provided, however, the foregoing



                                                  47
                                                                                        000308
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 145 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 319 of 648 PageID 3006



 will not apply to (a) any acts or omissions of an Exculpated Party arising out of or related to acts
 or omissions that constitute bad faith, fraud, gross negligence, criminal misconduct, or willful
 misconduct or (b) Strand or any Employee other than with respect to actions taken by such Entities
 from the date of appointment of the Independent Directors through the Effective Date. This
 exculpation shall be in addition to, and not in limitation of, all other releases, indemnities,
 exculpations, any other applicable law or rules, or any other provisions of this Plan, including
 ARTICLE IV.C.2, protecting such Exculpated Parties from liability.

 D.     Releases by the Debtor

         On and after the Effective Date, each Released Party is deemed to be, hereby conclusively,
 absolutely, unconditionally, irrevocably, and forever released and discharged by the Debtor and
 the Estate, in each case on behalf of themselves and their respective successors, assigns, and
 representatives, including, but not limited to, the Claimant Trust and the Litigation Sub-Trust from
 any and all Causes of Action, including any derivative claims, asserted on behalf of the Debtor,
 whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter
 arising, in law, equity, contract, tort or otherwise, that the Debtor or the Estate would have been
 legally entitled to assert in their own right (whether individually or collectively) or on behalf of
 the holder of any Claim against, or Interest in, a Debtor or other Person.

         Notwithstanding anything contained herein to the contrary, the foregoing release does not
 release: (i) any obligations of any party under the Plan or any document, instrument, or agreement
 executed to implement the Plan, (ii) the rights or obligations of any current employee of the Debtor
 under any employment agreement or plan, (iii) the rights of the Debtor with respect to any
 confidentiality provisions or covenants restricting competition in favor of the Debtor under any
 employment agreement with a current or former employee of the Debtor, (iv) any Avoidance
 Actions, or (v) any Causes of Action arising from willful misconduct, criminal misconduct, actual
 fraud, or gross negligence of such applicable Released Party as determined by Final Order of the
 Bankruptcy Court or any other court of competent jurisdiction.

          Notwithstanding anything herein to the contrary, any release provided pursuant to this
 ARTICLE IX.D (i) with respect to a Senior Employee, is conditioned in all respects on (a) such
 Senior Employee executing a Senior Employee Stipulation on or prior to the Effective Date and
 (b) the reduction of such Senior Employee’s Allowed Claim as set forth in the Senior Employee
 Stipulation (such amount, the “Reduced Employee Claim”), and (ii) with respect to any Employee,
 including a Senior Employee, shall be deemed null and void and of no force and effect (1) if there
 is more than one member of the Claimant Trust Oversight Committee who does not represent
 entities holding a Disputed or Allowed Claim (the “Independent Members”), the Claimant Trustee
 and the Independent Members by majority vote determine or (2) if there is only one Independent
 Member, the Independent Member after discussion with the Claimant Trustee, determines (in each
 case after discussing with the full Claimant Trust Oversight Committee) that such Employee
 (regardless of whether the Employee is then currently employed by the Debtor, the Reorganized
 Debtor, or the Claimant Trustee):

        x   sues, attempts to sue, or threatens or works with or assists any entity or person to sue,
            attempt to sue, or threaten the Reorganized Debtor, the Claimant Trust, the Litigation




                                                 48
                                                                                      000309
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 146 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 320 of 648 PageID 3007



             Sub-Trust, or any of their respective employees or agents, or any Released Party on or
             in connection with any claim or cause of action arising prior to the Effective Date,

        x    has taken any action that, impairs or harms the value of the Claimant Trust Assets or
             the Reorganized Debtor Assets, or

        x    (x) upon the request of the Claimant Trustee, has failed to provide reasonable assistance
             in good faith to the Claimant Trustee or the Reorganized Debtor with respect to (1) the
             monetization of the Claimant Trust Assets or Reorganized Debtor Assets, as applicable,
             or (2) the resolution of Claims, or (y) has taken any action that impedes or frustrates
             the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.

 Provided, however, that the release provided pursuant to this ARTICLE IX.D will vest and the
 Employee will be indefeasibly released pursuant to this ARTICLE IX.D if such Employee’s
 release has not been deemed null and void and of no force and effect on or prior to the date that is
 the date of dissolution of the Claimant Trust pursuant to the Claimant Trust Agreement.

       By executing the Senior Employee Stipulation embodying this release, each Senior
 Employee acknowledges and agrees, without limitation, to the terms of this release and the tolling
 agreement contained in the Senior Employee Stipulation.

        The provisions of this release and the execution of a Senior Employee Stipulation will not
 in any way prevent or limit any Employee from (i) prosecuting its Claims, if any, against the
 Debtor’s Estate, (ii) defending him or herself against any claims or causes of action brought against
 the Employee by a third party, or (iii) assisting other persons in defending themselves from any
 Estate Claims brought by the Litigation Trustee (but only with respect to Estate Claims brought
 by the Litigation Trustee and not collection or other actions brought by the Claimant Trustee).

 E.     Preservation of Rights of Action

        1.      Maintenance of Causes of Action

         Except as otherwise provided in this Plan, after the Effective Date, the Reorganized Debtor
 or the Claimant Trust will retain all rights to commence, pursue, litigate or settle, as appropriate,
 any and all Causes of Action included in the Reorganized Debtor Assets or Claimant Trust Assets,
 as applicable, whether existing as of the Petition Date or thereafter arising, in any court or other
 tribunal including, without limitation, in an adversary proceeding Filed in the Chapter 11 Case
 and, as the successors in interest to the Debtor and the Estate, may, and will have the exclusive
 right to, enforce, sue on, settle, compromise, transfer or assign (or decline to do any of the
 foregoing) any or all of the Causes of Action without notice to or approval from the Bankruptcy
 Court.

        2.      Preservation of All Causes of Action Not Expressly Settled or Released

         Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
 is expressly waived, relinquished, released, compromised or settled in this Plan or any Final Order
 (including, without limitation, the Confirmation Order), such Cause of Action is expressly reserved
 for later adjudication by the Reorganized Debtor or Claimant Trust, as applicable (including,


                                                  49
                                                                                       000310
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 147 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 321 of 648 PageID 3008



 without limitation, Causes of Action not specifically identified or of which the Debtor may
 presently be unaware or that may arise or exist by reason of additional facts or circumstances
 unknown to the Debtor at this time or facts or circumstances that may change or be different from
 those the Debtor now believes to exist) and, therefore, no preclusion doctrine, including, without
 limitation, the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
 waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such Causes of Action as
 a consequence of the confirmation, effectiveness, or consummation of this Plan based on the
 Disclosure Statement, this Plan or the Confirmation Order, except where such Causes of Action
 have been expressly released in this Plan or any other Final Order (including, without limitation,
 the Confirmation Order). In addition, the right of the Reorganized Debtor or the Claimant Trust
 to pursue or adopt any claims alleged in any lawsuit in which the Debtor is a plaintiff, defendant
 or an interested party, against any Entity, including, without limitation, the plaintiffs or co-
 defendants in such lawsuits, is expressly reserved.

 F.     Injunction

        Upon entry of the Confirmation Order, all Enjoined Parties are and shall be
 permanently enjoined, on and after the Effective Date, from taking any actions to interfere
 with the implementation or consummation of the Plan.

         Except as expressly provided in the Plan, the Confirmation Order, or a separate order
 of the Bankruptcy Court, all Enjoined Parties are and shall be permanently enjoined, on and
 after the Effective Date, with respect to any Claims and Equity Interests, from directly or
 indirectly (i) commencing, conducting, or continuing in any manner any suit, action, or other
 proceeding of any kind (including any proceeding in a judicial, arbitral, administrative or
 other forum) against or affecting the Debtor or the property of the Debtor, (ii) enforcing,
 levying, attaching (including any prejudgment attachment), collecting, or otherwise
 recovering, enforcing, or attempting to recover or enforce, by any manner or means, any
 judgment, award, decree, or order against the Debtor or the property of the Debtor, (iii)
 creating, perfecting, or otherwise enforcing in any manner, any security interest, lien or
 encumbrance of any kind against the Debtor or the property of the Debtor, (iv) asserting any
 right of setoff, directly or indirectly, against any obligation due to the Debtor or against
 property or interests in property of the Debtor, except to the limited extent permitted under
 Sections 553 and 1141 of the Bankruptcy Code, and (v) acting or proceeding in any manner,
 in any place whatsoever, that does not conform to or comply with the provisions of the Plan.

         The injunctions set forth herein shall extend to, and apply to any act of the type set
 forth in any of clauses (i)-(v) of the immediately preceding paragraph against any successors
 of the Debtor, including, but not limited to, the Reorganized Debtor, the Litigation Sub-
 Trust, and the Claimant Trust and their respective property and interests in property.

        Subject in all respects to ARTICLE XII.D, no Enjoined Party may commence or
 pursue a claim or cause of action of any kind against any Protected Party that arose or arises
 from or is related to the Chapter 11 Case, the negotiation of the Plan, the administration of
 the Plan or property to be distributed under the Plan, the wind down of the business of the
 Debtor or Reorganized Debtor, the administration of the Claimant Trust or the Litigation
 Sub-Trust, or the transactions in furtherance of the foregoing without the Bankruptcy Court



                                                 50
                                                                                      000311
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 148 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 322 of 648 PageID 3009



 (i) first determining, after notice and a hearing, that such claim or cause of action represents
 a colorable claim of any kind, including, but not limited to, negligence, bad faith, criminal
 misconduct, willful misconduct, fraud, or gross negligence against a Protected Party and (ii)
 specifically authorizing such Enjoined Party to bring such claim or cause of action against
 any such Protected Party; provided, however, the foregoing will not apply to a claim or cause
 of action against Strand or against any Employee other than with respect to actions taken,
 respectively, by Strand or by such Employee from the date of appointment of the
 Independent Directors through the Effective Date. The Bankruptcy Court will have sole and
 exclusive jurisdiction to determine whether a claim or cause of action is colorable and, only
 to the extent legally permissible and as provided for in ARTICLE XI, shall have jurisdiction
 to adjudicate the underlying colorable claim or cause of action.

 G.     Duration of Injunctions and Stays

         ARTICLE II. Unless otherwise provided in this Plan, in the Confirmation Order, or
 in a Final Order of the Bankruptcy Court, (i) all injunctions and stays entered during the
 Chapter 11 Case and in existence on the Confirmation Date shall remain in full force and
 effect in accordance with their terms; and (ii) the automatic stay arising under section 362
 of the Bankruptcy Code shall remain in full force and effect subject to Section 362(c) of the
 Bankruptcy Code, and to the extent necessary if the Debtor does not receive a discharge, the
 Court will enter an equivalent order under Section 105.

 H.     Continuance of January 9 Order

        Unless otherwise provided in this Plan, in the Confirmation Order, or in a Final Order of
 the Bankruptcy Court, the restrictions set forth in paragraphs 9 and 10 of the Order Approving
 Settlement with Official Committee of Unsecured Creditors Regarding Governance of the Debtor
 and Procedures for Operations in the Ordinary Course, entered by the Bankruptcy Court on
 January 9, 2020 [D.I. 339] shall remain in full force and effect following the Effective Date.



                                        ARTICLE X.
                                   BINDING NATURE OF PLAN

         On the Effective Date, and effective as of the Effective Date, the Plan, including, without
 limitation, the provisions in ARTICLE IX, will bind, and will be deemed binding upon, all Holders
 of Claims against and Equity Interests in the Debtor and such Holder’s respective successors and
 assigns, to the maximum extent permitted by applicable law, notwithstanding whether or not such
 Holder will receive or retain any property or interest in property under the Plan. All Claims and
 Debts shall be fixed and adjusted pursuant to this Plan. The Plan shall also bind any taxing
 authority, recorder of deeds, or similar official for any county, state, Governmental Unit or parish
 in which any instrument related to the Plan or related to any transaction contemplated thereby is
 to be recorded with respect to nay taxes of the kind specified in Bankruptcy Code section 1146(a).




                                                 51
                                                                                      000312
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 149 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 323 of 648 PageID 3010



                                      ARTICLE XI.
                                 RETENTION OF JURISDICTION

         Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the entry
 of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall,
 after the Effective Date, retain such jurisdiction over the Chapter 11 Case and all Entities with
 respect to all matters related to the Chapter 11 Case, the Reorganized Debtor, the Claimant Trust,
 and this Plan to the maximum extent legally permissible, including, without limitation, jurisdiction
 to:

        x   allow, disallow, determine, liquidate, classify, estimate or establish the priority,
            secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
            without limitation, the resolution of any request for payment of any Administrative
            Expense Claim and the resolution of any and all objections to the allowance or priority
            of any Claim or Equity Interest;

        x   grant or deny any applications for allowance of compensation or reimbursement of
            expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods ending
            on or before the Effective Date; provided, however, that, from and after the Effective
            Date, the Reorganized Debtor shall pay Professionals in the ordinary course of business
            for any work performed after the Effective Date subject to the terms of this Plan and
            the Confirmation Order, and such payment shall not be subject to the approval of the
            Bankruptcy Court;

        x   resolve any matters related to the assumption, assignment or rejection of any Executory
            Contract or Unexpired Lease to which the Debtor is party or with respect to which the
            Debtor, Reorganized Debtor, or Claimant Trust may be liable and to adjudicate and, if
            necessary, liquidate, any Claims arising therefrom, including, without limitation, any
            dispute regarding whether a contract or lease is or was executory or expired;

        x   make any determination with respect to a claim or cause of action against a Protected
            Party as set forth in ARTICLE IX;

        x   resolve any claim or cause of action against an Exculpated Party or Protected Party
            arising from or related to the Chapter 11 Case, the negotiation of this Plan, the
            administration of the Plan or property to be distributed under the Plan, the wind down
            of the business of the Debtor or Reorganized Debtor, or the transactions in furtherance
            of the foregoing;

        x   if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
            and allow any sale, disposition, assignment or other transfer of the Reorganized Debtor
            Assets or Claimant Trust Assets, including any break-up compensation or expense
            reimbursement that may be requested by a purchaser thereof; provided, however, that
            neither the Reorganized Debtor nor the Claimant Trustee shall be required to seek such
            authority or approval from the Bankruptcy Court unless otherwise specifically required
            by this Plan or the Confirmation Order;




                                                 52
                                                                                      000313
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 150 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 324 of 648 PageID 3011



       x   if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
           and allow any borrowing or the incurrence of indebtedness, whether secured or
           unsecured by the Reorganized Debtor or Claimant Trust; provided, however, that
           neither the Reorganized Debtor nor the Claimant Trustee shall be required to seek such
           authority or approval from the Bankruptcy Court unless otherwise specifically required
           by this Plan or the Confirmation Order;

       x   resolve any issues related to any matters adjudicated in the Chapter 11 Case;

       x   ensure that distributions to Holders of Allowed Claims and Allowed Equity Interests
           are accomplished pursuant to the provisions of this Plan;

       x   decide or resolve any motions, adversary proceedings, contested or litigated matters
           and any other Causes of Action (including Estate Claims) that are pending as of the
           Effective Date or that may be commenced in the future, including approval of any
           settlements, compromises, or other resolutions as may be requested by the Debtor, the
           Reorganized Debtor, the Claimant Trustee, or the Litigation Trustee whether under
           Bankruptcy Rule 9019 or otherwise, and grant or deny any applications involving the
           Debtor that may be pending on the Effective Date or instituted by the Reorganized
           Debtor, the Claimant Trustee, or Litigation Trustee after the Effective Date, provided
           that the Reorganized Debtor, the Claimant Trustee, and the Litigation Trustee shall
           reserve the right to commence actions in all appropriate forums and jurisdictions;

       x   enter such orders as may be necessary or appropriate to implement, effectuate, or
           consummate the provisions of this Plan, the Plan Documents, and all other contracts,
           instruments, releases, and other agreements or documents adopted in connection with
           this Plan, the Plan Documents, or the Disclosure Statement;

       x   resolve any cases, controversies, suits or disputes that may arise in connection with the
           implementation, effectiveness, consummation, interpretation, or enforcement of this
           Plan or any Entity’s obligations incurred in connection with this Plan;

       x   issue injunctions and enforce them, enter and implement other orders or take such other
           actions as may be necessary or appropriate to restrain interference by any Entity with
           implementation, effectiveness, consummation, or enforcement of this Plan, except as
           otherwise provided in this Plan;

       x   enforce the terms and conditions of this Plan and the Confirmation Order;

       x   resolve any cases, controversies, suits or disputes with respect to the release,
           exculpation, indemnification, and other provisions contained herein and enter such
           orders or take such others actions as may be necessary or appropriate to implement or
           enforce all such releases, injunctions and other provisions;

       x   enter and implement such orders or take such others actions as may be necessary or
           appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
           vacated;



                                                53
                                                                                     000314
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 151 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 325 of 648 PageID 3012



        x   resolve any other matters that may arise in connection with or relate to this Plan, the
            Disclosure Statement, the Confirmation Order, the Plan Documents, or any contract,
            instrument, release, indenture or other agreement or document adopted in connection
            with this Plan or the Disclosure Statement; and

        x   enter an order concluding or closing the Chapter 11 Case after the Effective Date.

                                      ARTICLE XII.
                                 MISCELLANEOUS PROVISIONS

 A.     Payment of Statutory Fees and Filing of Reports

         All outstanding Statutory Fees shall be paid on the Effective Date. All such fees payable,
 and all such fees that become due and payable, after the Effective Date shall be paid by the
 Reorganized Debtor when due or as soon thereafter as practicable until the Chapter 11 Case is
 closed, converted, or dismissed. The Claimant Trustee shall File all quarterly reports due prior to
 the Effective Date when they become due, in a form reasonably acceptable to the U.S. Trustee.
 After the Effective Date, the Claimant Trustee shall File with the Bankruptcy Court quarterly
 reports when they become due, in a form reasonably acceptable to the U.S. Trustee. The
 Reorganized Debtor shall remain obligated to pay Statutory Fees to the Office of the U.S. Trustee
 until the earliest of the Debtor’s case being closed, dismissed, or converted to a case under chapter
 7 of the Bankruptcy Code.

 B.     Modification of Plan

         Effective as of the date hereof and subject to the limitations and rights contained in this
 Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
 Bankruptcy Rules, to amend or modify this Plan prior to the entry of the Confirmation Order with
 the consent of the Committee, such consent not to be unreasonably withheld; and (b) after the entry
 of the Confirmation Order, the Debtor may, after notice and hearing and entry of an order of the
 Bankruptcy Court, amend or modify this Plan, in accordance with section 1127(b) of the
 Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in this Plan in
 such manner as may be necessary to carry out the purpose and intent of this Plan.

 C.     Revocation of Plan

         The Debtor reserves the right to revoke or withdraw this Plan prior to the Confirmation
 Date and to File a subsequent chapter 11 plan with the consent of the Committee. If the Debtor
 revokes or withdraws this Plan prior to the Confirmation Date, then: (i) this Plan shall be null and
 void in all respects; (ii) any settlement or compromise embodied in this Plan, assumption of
 Executory Contracts or Unexpired Leases effected by this Plan and any document or agreement
 executed pursuant hereto shall be deemed null and void except as may be set forth in a separate
 order entered by the Bankruptcy Court; and (iii) nothing contained in this Plan shall: (a) constitute
 a waiver or release of any Claims by or against, or any Equity Interests in, the Debtor or any other
 Entity; (b) prejudice in any manner the rights of the Debtor or any other Entity; or (c) constitute
 an admission, acknowledgement, offer or undertaking of any sort by the Debtor or any other Entity.




                                                  54
                                                                                       000315
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 152 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 326 of 648 PageID 3013



 D.     Obligations Not Changed

         Notwithstanding anything in this Plan to the contrary, nothing herein will affect or
 otherwise limit or release any non-Debtor Entity’s (including any Exculpated Party’s) duties or
 obligations, including any contractual and indemnification obligations, to the Debtor, the
 Reorganized Debtor, or any other Entity whether arising under contract, statute, or otherwise.

 E.     Entire Agreement

        Except as otherwise described herein, this Plan supersedes all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into this Plan.

 F.     Closing of Chapter 11 Case

        The Claimant Trustee shall, after the Effective Date and promptly after the full
 administration of the Chapter 11 Case, File with the Bankruptcy Court all documents required by
 Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close the Chapter 11
 Case.

 G.     Successors and Assigns

         This Plan shall be binding upon and inure to the benefit of the Debtor and its successors
 and assigns, including, without limitation, the Reorganized Debtor and the Claimant Trustee. The
 rights, benefits, and obligations of any Person or Entity named or referred to in this Plan shall be
 binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or assign
 of such Person or Entity.

 H.     Reservation of Rights

         Except as expressly set forth herein, this Plan shall have no force or effect unless and until
 the Bankruptcy Court enters the Confirmation Order and the Effective Date occurs. Neither the
 filing of this Plan, any statement or provision contained herein, nor the taking of any action by the
 Debtor, the Reorganized Debtor, the Claimant Trustee, or any other Entity with respect to this Plan
 shall be or shall be deemed to be an admission or waiver of any rights of: (1) the Debtor, the
 Reorganized Debtor, or the Claimant Trustee with respect to the Holders of Claims or Equity
 Interests or other Entity; or (2) any Holder of a Claim or an Equity Interest or other Entity prior to
 the Effective Date.

         Neither the exclusion or inclusion by the Debtor of any contract or lease on any exhibit,
 schedule, or other annex to this Plan or in the Plan Documents, nor anything contained in this Plan,
 will constitute an admission by the Debtor that any such contract or lease is or is not an executory
 contract or lease or that the Debtor, the Reorganized Debtor, the Claimant Trustee, or their
 respective Affiliates has any liability thereunder.

        Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
 diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the




                                                  55
                                                                                        000316
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 153 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 327 of 648 PageID 3014



 Debtor, the Reorganized Debtor, or the Claimant Trustee under any executory or non-executory
 contract.

        Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
 responsibilities, or liabilities of the Debtor, the Reorganized Debtor, or the Claimant Trustee, as
 applicable, under any executory or non-executory contract or lease.

         If there is a dispute regarding whether a contract or lease is or was executory at the time of
 its assumption under this Plan, the Debtor, the Reorganized Debtor, or the Claimant Trustee, as
 applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute to
 alter their treatment of such contract.

 I.     Further Assurances

         The Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, all Holders of
 Claims and Equity Interests receiving distributions hereunder, and all other Entities shall, from
 time to time, prepare, execute and deliver any agreements or documents and take any other actions
 as may be necessary or advisable to effectuate the provisions and intent of this Plan or the
 Confirmation Order. On or before the Effective Date, the Debtor shall File with the Bankruptcy
 Court all agreements and other documents that may be necessary or appropriate to effectuate and
 further evidence the terms and conditions hereof.

 J.     Severability

          If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
 Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the power
 to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
 practicable, consistent with the original purpose of the term or provision held to be invalid, void,
 or unenforceable, and such term or provision will then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
 provisions of this Plan will remain in full force and effect and will in no way be affected, impaired,
 or invalidated by such holding, alteration, or interpretation. The Confirmation Order will
 constitute a judicial determination and will provide that each term and provision of this Plan, as it
 may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
 pursuant to its terms.

 K.     Service of Documents

         All notices, requests, and demands to or upon the Debtor, the Reorganized Debtor, or the
 Claimant Trustee to be effective shall be in writing and, unless otherwise expressly provided
 herein, shall be deemed to have been duly given or made when actually delivered addressed as
 follows:

                If to the Claimant Trust:

                Highland Claimant Trust
                c/o Highland Capital Management, L.P.
                300 Crescent Court, Suite 700


                                                  56
                                                                                        000317
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 154 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 328 of 648 PageID 3015



                Dallas, Texas 75201
                Attention: James P. Seery, Jr.

                If to the Debtor:

                Highland Capital Management, L.P.
                300 Crescent Court, Suite 700
                Dallas, Texas 75201
                Attention: James P. Seery, Jr.

                with copies to:

                Pachulski Stang Ziehl & Jones LLP
                10100 Santa Monica Blvd., 13th Floor
                Los Angeles, CA 90067
                Telephone: (310) 277-6910
                Facsimile: (310) 201-0760
                Attn: Jeffrey N. Pomerantz, Esq.
                       Ira D. Kharasch, Esq.
                       Gregory V. Demo, Esq.

                If to the Reorganized Debtor:

                Highland Capital Management, L.P.
                300 Crescent Court, Suite 700
                Dallas, Texas 75201
                Attention: James P. Seery, Jr.
                with copies to:

                Pachulski Stang Ziehl & Jones LLP
                10100 Santa Monica Blvd., 13th Floor
                Los Angeles, CA 90067
                Attn: Jeffrey N. Pomerantz, Esq.
                       Ira D. Kharasch, Esq.
                       Gregory V. Demo, Esq.

 L.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
        Bankruptcy Code

         To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
 Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
 or governmental assessment in the United States, and the Confirmation Order shall direct the
 appropriate federal, state or local governmental officials or agents or taxing authority to forego the
 collection of any such Stamp or Similar Tax or governmental assessment and to accept for filing
 and recordation instruments or other documents pursuant to such transfers of property without the
 payment of any such Stamp or Similar Tax or governmental assessment. Such exemption
 specifically applies, without limitation, to (i) all actions, agreements and documents necessary to



                                                  57
                                                                                        000318
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 155 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 329 of 648 PageID 3016



 evidence and implement the provisions of and the distributions to be made under this Plan; (ii) the
 maintenance or creation of security or any Lien as contemplated by this Plan; and (iii) assignments,
 sales, or transfers executed in connection with any transaction occurring under this Plan.

 M.     Governing Law

          Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal
  law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise, the
  rights and obligations arising under this Plan shall be governed by, and construed and enforced
  in accordance with, the laws of Texas, without giving effect to the principles of conflicts of law
  of such jurisdiction; provided, however, that corporate governance matters relating to the
  Debtor, the Reorganized Debtor, New GP LLC, or the Claimant Trust, as applicable, shall be
  governed by the laws of the state of organization of the Debtor, the Reorganized Debtor, New
  GP LLC, or the Claimant Trustee, as applicable.

 N.     Tax Reporting and Compliance

         The Debtor is hereby authorized to request an expedited determination under
 section 505(b) of the Bankruptcy Code of the tax liability of the Debtor is for all taxable periods
 ending after the Petition Date through, and including, the Effective Date.

 O.     Exhibits and Schedules

      All exhibits and schedules to this Plan, if any, including the Exhibits and the Plan
 Documents, are incorporated and are a part of this Plan as if set forth in full herein.

 P.     Controlling Document

         In the event of an inconsistency between this Plan and any other instrument or document
 created or executed pursuant to this Plan, or between this Plan and the Disclosure Statement, this
 Plan shall control. The provisions of this Plan, the Disclosure Statement, and any Plan Document,
 on the one hand, and of the Confirmation Order, on the other hand, shall be construed in a manner
 consistent with each other so as to effectuate the purposes of each; provided, however, that if there
 is determined to be any inconsistency between any provision of this Plan, the Disclosure
 Statement, and any Plan Document, on the one hand, and any provision of the Confirmation Order,
 on the other hand, that cannot be so reconciled, then, solely to the extent of such inconsistency,
 the provisions of the Confirmation Order shall govern, and any such provisions of the
 Confirmation Order shall be deemed a modification of this Plan, the Disclosure Statement, and the
 Plan Documents, as applicable.

                              [Remainder of Page Intentionally Blank]




                                                  58
                                                                                        000319
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 156 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 330 of 648 PageID 3017




                                                                    000320
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 157 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 331 of 648 PageID 3018



                                     Exhibit B
     Schedule of CLO Management Agreements and Related Contracts to Be Assumed




                                                                      000321
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 158 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 332 of 648 PageID 3019



           Schedule of CLO Management Agreements and Related Contracts to Be Assumed

 1.      Servicing Agreement, dated December 20, 2007, by and among Greenbriar CLO, Ltd.,
         and Highland Capital Management, L.P.
 2.      Investment Management Agreement, dated November 1, 2007, by and between Longhorn
         Credit Funding, LLC, and Highland Capital Management, L.P. (as amended)
 3.      Reference Portfolio Management Agreement, dated August 1, 2016, by and between
         Highland Capital Management, L.P., and Valhalla CLO, Ltd.
 4.      Collateral Servicing Agreement, dated December 20, 2006, by and among Highland Park
         CDO I, Ltd., and Highland Capital Management, L.P.
 5.      Portfolio Management Agreement, dated March 15, 2005, by and among Southfork CLO
         Ltd., and Highland Capital Management, L.P.
 6.      Amended and Restated Portfolio Management Agreement, dated November 30, 2005, by
         and among Jaspar CLO Ltd., and Highland Capital Management, L.P.
 7.      Servicing Agreement, dated May 31, 2007, by and among Westchester CLO, Ltd., and
         Highland Capital Management, L.P.
 8.      Servicing Agreement, dated May 10, 2006, by and among Rockwall CDO Ltd. and
         Highland Capital Management, L.P. (as amended)
 9.      Portfolio Management Agreement, dated December 8, 2005, by and between Liberty
         CLO, Ltd., and Highland Capital Management, L.P.
 10.     Servicing Agreement, dated March 27, 2008, by and among Aberdeen Loan Funding,
         Ltd., and Highland Capital Management, L.P.
 11.     Servicing Agreement, dated May 9, 2007, by and among Rockwall CDO II Ltd. and
         Highland Capital Management, L.P.
 12.     Collateral Management Agreement, by and between, Highland Loan Funding V Ltd. and
         Highland Capital Management, L.P., dated August 1, 2001.
 13.     Collateral Management Agreement, dated August 18, 1999, by and between Highland
         Legacy Limited and Highland Capital Management, L.P.
 14.     Servicing Agreement, dated November 30, 2006, by and among Grayson CLO Ltd., and
         Highland Capital Management, L.P. (as amended)
 15.     Servicing Agreement, dated October 25, 2007, by and among Stratford CLO Ltd., and
         Highland Capital Management, L.P.
 16.     Servicing Agreement, dated August 3, 2006, by and among Red River CLO Ltd., and
         Highland Capital Management, L.P. (as amended)
 17.     Servicing Agreement, dated December 21, 2006, by and among Brentwood CLO, Ltd.,
         and Highland Capital Management, L.P.
 18.     Servicing Agreement, dated March 13, 2007, by and among Eastland CLO Ltd., and
         Highland Capital Management, L.P.



 DOCS_NY:42355.1 36027/002

                                                                               000322
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 159 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 333 of 648 PageID 3020



 19.     Portfolio Management, Agreement, dated October 13, 2005, by and among Gleneagles
         CLO, Ltd., and Highland Capital Management, L.P.
 20.     Members’ Agreement and Amendment, dated November 15, 2017, by and between
         Highland CLO Funding, Ltd. and Highland Capital Management, L.P.
 21.     Collateral Management Agreement, dated May 19, 1998, by and between Pam Capital
         Funding LP, Ranger Asset Mgt LP and Highland Capital Management, L.P.
 22.     Collateral Management Agreement, dated August 6, 1997, by and between Pamco
         Cayman Ltd., Ranger Asset Mgt LP and Highland Capital Management, L.P.
 23.     Amendment No. 1 to Servicing Agreement, October 2, 2007, between Highland Capital
         Management, L.P. and Red River CLO Ltd. et al
 24.     Interim Collateral Management Agreement, June 15, 2005, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd
 25.     Amendment No. 1 to Servicing Agreement, October 2, 2007, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd
 26.     Collateral Servicing Agreement dated December 20, 2006, between Highland Capital
         Management, L.P. and Highland Park CDO I, Ltd.; The Bank of New York Trust
         Company, National Association
 27.     Representations and Warranties Agreement, dated December 20, 2006, between Highland
         Capital Management, L.P. and Highland Park CDO I, Ltd.
 28.     Collateral Administration Agreement, dated March 27, 2008, between Highland Capital
         Management, L.P. and Aberdeen Loan Funding, Ltd.; State Street Bank and Trust
         Company
 29.     Collateral Administration Agreement, dated December 20, 2007, between Highland
         Capital Management, L.P. and Greenbriar CLO, Ltd.; State Street Bank and Trust
         Company
 30.     Collateral Acquisition Agreement, dated March 13, 2007, between Highland Capital
         Management, L.P. and Eastland CLO, Ltd
 31.     Collateral Administration Agreement, dated March 13, 2007, between Highland Capital
         Management, L.P. and Eastland CLO, Ltd. and Investors Bank and Trust Company
 32.     Collateral Administration Agreement, dated October 13, 2005, between Highland Capital
         Management, L.P. and Gleneagles CLO, Ltd.; JPMorgan Chase Bank, National
         Association
 33.     Collateral Acquisition Agreement, dated November 30, 2006, between Highland Capital
         Management, L.P. and Grayson CLO, Ltd.
 34.     Collateral Administration Agreement, dated November 30, 2006, between Highland
         Capital Management, L.P. and Grayson CLO, Ltd.; Investors Bank & Trust Company
 35.     Collateral Acquisition Agreement, dated August 3, 2006, between Highland Capital
         Management, L.P. and Red River CLO, Ltd.



                                               2
 DOCS_NY:42355.1 36027/002

                                                                                000323
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 160 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 334 of 648 PageID 3021



 36.     Collateral Administration Agreement, dated August 3, 2006, between Highland Capital
         Management, L.P. and Red River CLO, Ltd.; U.S. Bank National Association
 37.     Master Warehousing and Participation Agreement, dated April 19, 2006, between
         Highland Capital Management, L.P. and Red River CLO Ltd.; Highland Special
         Opportunities Holding Company
 38.     Master Warehousing and Participation Agreement, dated February 2, 2006, between
         Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5 Funding, LLC;
         IXIS Financial Products Inc.
 39.     Master Warehousing and Participation Agreement (Amendment No. 2), dated May 5,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 40.     Master Warehousing and Participation Agreement (Amendment No. 1), dated April 12,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 41.     Master Warehousing and Participation Agreement (Amendment No. 3), dated June 22,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 42.     Master Warehousing and Participation Agreement (Amendment No. 4), dated July 17,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 43.     Collateral Administration Agreement, dated February 2, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; U.S. Bank National Association; IXIS
         Financial Products Inc.
 44.     Collateral Administration Agreement, dated April 18, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; Highland Special Opportunities Holding
         Company; U.S. Bank National Association
 45.     Master Participation Agreement, dated June 5, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; Grand Central Asset Trust
 46.     A&R Asset Acquisition Agreement, dated July 18, 2001, between Highland Capital
         Management, L.P. and Salomon Smith Barney Inc.; Highland Loan Funding V Ltd.
 47.     A&R Master Participation Agreement, dated July 18, 2001, between Highland Capital
         Management, L.P. and Salomon Brothers Holding Company; Highland Loan Funding V
         Ltd.
 48.     Collateral Acquisition Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Jasper CLO Ltd.
 49.     Collateral Administration Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Jasper CLO Ltd.; JPMorgan Chase Bank, National Association
 50.     Master Warehousing and Participation Agreement, dated March 24, 2005, between
         Highland Capital Management, L.P. and Jasper CLO Ltd; MMP-5 Funding, LLC; and
         IXIS Financial Products Inc.


                                               3
 DOCS_NY:42355.1 36027/002

                                                                                000324
Case 19-34054-sgj11 Doc 1943 Filed 02/22/21 Entered 02/22/21 16:48:16 Page 161 of
Case 3:21-cv-00538-N Document 26-1 Filed161 06/09/21 Page 335 of 648 PageID 3022



 51.     Master Warehousing and Participation Agreement (Amendment No. 1), dated May 16,
         2005, between Highland Capital Management, L.P. and Jasper CLO Ltd; MMP-5
         Funding, LLC; and IXIS Financial Products Inc.
 52.     Collateral Administration Agreement, dated December 8, 2005, between Highland
         Capital Management, L.P. and Liberty CLO Ltd.
 53.     Collateral Administration Agreement, dated May 10, 2006, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd; JPMorgan Chase Bank, National Association
 54.     Collateral Administration Agreement, dated May 9, 2007, between Highland Capital
         Management, L.P. and Rockwall CDO II, Ltd.; Investors Bank & Trust Company
 55.     Collateral Administration Agreement, dated March 15, 2005, between Highland Capital
         Management, L.P. and Southfork CLO Ltd.; JPMorgan Chase Bank, National
         Association
 56.     Collateral Administration Agreement, dated October 25, 2007, between Highland Capital
         Management, L.P. and Stratford CLO Ltd.; State Street
 57.     Collateral Administration Agreement, dated August 18, 2004, between Highland Capital
         Management, L.P. and Valhalla CLO, Ltd.; JPMorgan Chase Bank
 58.     Collateral Acquisition Agreement, dated May 31, 2007, between Highland Capital
         Management, L.P. and Westchester CLO, Ltd.
 59.     Collateral Administration Agreement, dated May 31, 2007, between Highland Capital
         Management, L.P. and Westchester CLO, Ltd.; Investors Bank & Trust Company
 60.     Collateral Administration Agreement, dated December 21, 2006, between Highland
         Capital Management, L.P. and Brentwood CLO, Ltd.; Investors Bank & Trust Company




                                               4
 DOCS_NY:42355.1 36027/002

                                                                                000325
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21           Page 336 of 648 PageID 3023


           SEALEDEXH, APPEAL, DirectAppeal, SealedDocument, FUNDS, TRANSIN, REFORM,
                                                      ClaimsAgent, EXHIBITS, COMPLEX




                                    U.S. Bankruptcy Court
                               Northern District of Texas (Dallas)
                             Bankruptcy Petition #: 19−34054−sgj11
                                                                             Date filed:   10/16/2019
  Assigned to: Stacey G. Jernigan                               Date Plan Confirmed:       02/22/2021
  Chapter 11                                                          Date transferred:    12/04/2019
  Voluntary                                                            Plan confirmed:     02/22/2021
  Asset                                                                    341 meeting:    01/09/2020
  Show Previous Cases                                      Deadline for filing claims:     04/08/2020
                                                     Deadline for filing claims (govt.):   04/13/2020


  Debtor                                       represented by Zachery Z. Annable
  Highland Capital Management, L.P.                           Hayward PLLC
  300 Crescent Court                                          10501 N. Central Expressway
  Suite 700                                                   Suite 106
  Dallas, TX 75201                                            Dallas, TX 75231
  DALLAS−TX                                                   (972) 755−7108
                                                              Fax : (972) 755−7108
                                                              Email: zannable@haywardfirm.com

                                                             David Grant Crooks
                                                             Fox Rothschild LLP
                                                             5420 LBJ Freeway, Suite 1200
                                                             Dallas, TX 75240
                                                             (972) 991−0889
                                                             Fax : (972) 404−0516
                                                             Email: dcrooks@foxrothschild.com

                                                             Gregory V. Demo
                                                             Pachulski Stang Ziehl & Jones L.L.P.
                                                             780 Third Avenue
                                                             New York, NY 10017−2024
                                                             (212) 561−7700
                                                             Fax : (212) 561−7777
                                                             Email: gdemo@pszjlaw.com

                                                             Robert Joel Feinstein
                                                             Pachulski Stang Ziehl & Jones LLP
                                                             780 Third Avenue, 34th Floor
                                                             New York, NY 10017−2024
                                                             (212) 561−7700
                                                             Fax : (212) 561−7777
                                                             Email: rfeinstein@pszjlaw.com

                                                             Eric Thomas Haitz
                                                             Katten Muchin Rosenman LLP
                                                             1301 McKinney Street, Suite 3000
                                                             Houston, TX 77010
                                                             (713) 270−3410
                                                             Email: eric.haitz@katten.com
                                                             TERMINATED: 12/09/2019

                                                             Melissa S. Hayward
                                                                                 000326
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21   Page 337 of 648 PageID 3024

                                                    Hayward PLLC
                                                    10501 N. Central Expry, Ste. 106
                                                    Dallas, TX 75231
                                                    972−755−7104
                                                    Fax : 972−755−7104
                                                    Email: MHayward@HaywardFirm.com

                                                    Hayward & Associates PLLC
                                                    10501 N. Central Expwy., Ste 106
                                                    Dallas, TX 75231

                                                    Juliana Hoffman
                                                    Sidley Austin LLP
                                                    2021 McKinney Avenue, Suite 2000
                                                    Dallas, TX 75201
                                                    (214) 969−3581
                                                    Fax : (214) 981−3400
                                                    Email: jhoffman@sidley.com

                                                    Ira D Kharasch
                                                    10100 Santa Monica Boulevard
                                                    13th Floor
                                                    Los Angeles, CA 90067
                                                    310−227−6910
                                                    Fax : 310−201−0760
                                                    Email: ikharasch@pszjlaw.com

                                                    Alan J. Kornfeld
                                                    Pachulski Stang Ziehl & Jones LLPL
                                                    10100 Santa Monica Blvd., 13 Fl
                                                    Los Angeles, CA 90067
                                                    310−277−6910
                                                    Fax : 301−201−0760

                                                    Maxim B Litvak
                                                    Pachulski Stang Ziehl & Jones LLP
                                                    150 California Street
                                                    15th Floor
                                                    San Francisco, CA 94111
                                                    415−263−7000
                                                    Email: mlitvak@pszjlaw.com

                                                    John A. Morris
                                                    Pachulski Stang Ziehl & Jones, LLP
                                                    780 Third Avenue, 34th Floor
                                                    New York, NY 10017−2024
                                                    (212) 561−7700
                                                    Fax : (212) 561−7777
                                                    Email: jmorris@pszjlaw.com

                                                    James E. O'Neill
                                                    Pachulski Stang Ziehl & Jones LLP
                                                    919 North Market Street, 17th Fl.
                                                    Wilmington, DE 19801
                                                    302−652−4100
                                                    Fax : 302−652−4400
                                                    Email: joneill@pszjlaw.com

                                                    Jeffrey N. Pomerantz
                                                    Pachulski Stang Ziehl & Jones LLP
                                                    10100 Santa Monica Blvd., 13th Floor
                                                    Los Angeles, CA 90067
                                                    310−277−6910
                                                                     000327
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21           Page 338 of 648 PageID 3025

                                                             Fax : 310−201−0760
                                                             Email: jpomerantz@pszjlaw.com

                                                             Jeffrey Nathan Pomerantz
                                                             Pachulski Stang Ziehl & Jones LLP
                                                             10100 Santa Monica Blvd., 11th Floor
                                                             Los Angeles, CA 90067
                                                             (310) 277−6910
                                                             Fax : (310) 201−0760
                                                             Email: jpomerantz@pszjlaw.com

                                                             Elissa A. Wagner
                                                             Pachulski Stang Ziehl & Jones LLP
                                                             10100 Santa Monica Blvd., 13th Floor
                                                             Los Angeles, CA 90067−4003
                                                             310−277−6910
                                                             Fax : 310−201−0760

                                                             Hayley R. Winograd
                                                             Pachulski Stang Ziehl & Jones LLP
                                                             780 3rd Avenue #36
                                                             New York, NY 10017
                                                             (212) 561−7700
                                                             Fax : (212) 561−7777
                                                             Email: hwinograd@pszjlaw.com

  U.S. Trustee                                represented by Lisa L. Lambert
  United States Trustee                                      Office of the United States Trustee
  1100 Commerce Street                                       1100 Commerce St., Rm. 976
  Room 976                                                   Dallas, TX 75242
  Dallas, TX 75202                                           (214) 767−8967 ext 1080
  214−767−8967                                               Fax : (214) 767−8971
                                                             Email: lisa.l.lambert@usdoj.gov

  Creditor Committee                          represented by Sean M. Beach
  Official Committee of Unsecured Creditors                  YOUNG CONAWAY STARGATT &
                                                             TAYLOR, LLP
                                                             Rodney Square
                                                             1000 North King Street
                                                             Wilmington, DE 19801
                                                             302−571−6600
                                                             Email: bankfilings@ycst.com

                                                             Jessica Boelter
                                                             SIDLEY AUSTIN LLP
                                                             787 Seventh Avenue
                                                             New York, NY 10019
                                                             212−839−5300
                                                             Fax : 212−839−5599
                                                             Email: jboelter@sidley.com

                                                             Matthew A. Clemente
                                                             Sidley Austin LLP
                                                             One South Dearborn
                                                             Chicago, IL 60603
                                                             (312) 853−7539
                                                             Email: mclemente@sidley.com

                                                             David Grant Crooks
                                                             (See above for address)

                                                             Gregory V. Demo

                                                                               000328
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21   Page 339 of 648 PageID 3026

                                                    (See above for address)

                                                    Bojan Guzina
                                                    SIDLEY AUSTIN LLP
                                                    One South Dearborn Street
                                                    Chicago, IL 60603
                                                    312−853−7323
                                                    Fax : 312−853−7036
                                                    Email: bguzina@sidley.com

                                                    Bojan Guzina
                                                    Sidley Austin LLP
                                                    One South Dearborn Street
                                                    Chicago, IL 60603
                                                    3128537323
                                                    Email: bguzina@sidley.com

                                                    Juliana Hoffman
                                                    (See above for address)

                                                    Paige Holden Montgomery
                                                    Sidley Austin LLP
                                                    2021 McKinney Avenue, Suite 2000
                                                    Dallas, TX 75201
                                                    (214) 981−3300
                                                    Fax : (214) 981−3400
                                                    Email: pmontgomery@sidley.com

                                                    Edmon L. Morton
                                                    YOUNG CONAWAY STARGATT &
                                                    TAYLOR, LLP
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    302−571−6637
                                                    Fax : 302−571−1253
                                                    Email: emorton@ycst.com

                                                    Michael R. Nestor
                                                    YOUNG CONAWAY STARGATT &
                                                    TAYLOR, LL
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    302−571−6600
                                                    Email: mnestor@ycst.com

                                                    Charles Martin Persons, Jr.
                                                    Sidley Austin LLP
                                                    2020 McKinney Avenue, Suite 2000
                                                    Dallas, TX 75210
                                                    (214) 981−3300
                                                    Fax : (214) 981−3400
                                                    Email: cpersons@sidley.com

                                                    Jeffrey N. Pomerantz
                                                    (See above for address)

                                                    Penny Packard Reid
                                                    Sidley Austin LLP
                                                    2021 McKinney Avenue, Suite 2000
                                                    Dallas, TX 75201
                                                    (214) 981−3413
                                                    Fax : (214) 981−3400
                                                                      000329
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 340 of 648 PageID 3027

                                                                   Email: preid@sidley.com

                                                                   Alyssa Russell
                                                                   Sidley Austin LLP
                                                                   One South Dearborn
                                                                   Chicago, IL 60603
                                                                   (312) 853−7422
                                                                   Fax : (312) 853−7036
                                                                   Email: alyssa.russell@sidley.com

                                                                   Dennis M. Twomey
                                                                   Sidley Austin, LLP
                                                                   One South Dearborn Street
                                                                   Chicago, IL 60603
                                                                   (312) 853−7438
                                                                   Fax : (312) 853−7036
                                                                   Email: dtwomey@sidley.com

                                                                   Jaclyn C. Weissgerber
                                                                   YOUNG CONAWAY STARGATT &
                                                                   TAYLOR, LLP
                                                                   Rodney Square
                                                                   1000 North King Street
                                                                   Wilmington, DE 19801
                                                                   302−571−6600
                                                                   Email: bankfilings@ycst.com

                                                                   Sean M. Young Conway Stargatt &
                                                                   Taylor, LLP
                                                                   Young Conway Stargatt & Taylor, LLP
                                                                   Rodney Square
                                                                   1000 North King Street
                                                                   Wilmington, DE 19801
                                                                   302−571−6600
                                                                   Email: sbeach@ycst.com

   Filing Date                                         Docket Text

                  1 Order transferring case number 19−12239 from U.S. Bankruptcy Court for the District
   12/04/2019    of Delaware Filed by Highland Capital Management, L.P. (Okafor, M.)

                  2 DOCKET SHEET filed in 19−12239 in the U.S. Bankruptcy Court for Delaware .
   12/04/2019    (Okafor, M.)

                  3 Chapter 11 Voluntary Petition . Fee Amount $1717. Filed by Highland Capital
                 Management, L.P.. (Attachments: # 1 Creditor Matrix) [ORIGINALLY FILED AS
                 DOCUMENT #1 ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT
   12/04/2019    OF DELAWARE] (Okafor, M.)

                  4 Motion to Pay Employee Wages /Motion of the Debtors for Entry of Order (I)
                 Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation, Reimbursable
                 Business Expenses, and Employee Benefit Obligations, and (B) Maintain and Continue
                 Certain Compensation and Benefit Programs Postpetition; and (II) Granting Related Relief
                 Filed Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A −
                 Proposed Order) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #2 ON
                 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019    (Okafor, M.)

   12/04/2019     5 Motion to Pay Critical Trade Vendor Claims /Motion of the Debtor for Entry of Interim
                 and Final Orders (A) Authorizing Debtor to Pay Prepetition Claims of Critical Vendors and

                                                                                     000330
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 341 of 648 PageID 3028


                (B) Granting Related Relief Filed By Highland Capital Management, L.P. (Attachments: #
                1 Exhibit A − Proposed Order)(O'Neill, James) [ORIGINALLY FILED AS DOCUMENT
                #3 ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE]

                 6 Motion to Extend Deadline to File Schedules or Provide Required Information Filed by
                Highland Capital Management, L.P.(Attachments: # 1 Exhibit A − Proposed Order)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #4 ON 10/16/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE](Okafor, M.)

                 7 Motion to Maintain Bank Accounts /Motion of the Debtor for Interim and Final Orders
                Authorizing (A) Continuance of Existing Cash Management System and Brokerage
                Relationships, (B) Continued Use of the Prime Account, (C) Limited Waiver of Section
                345(b) Deposit and Investment Requirements, and (D) Granting Related Relief Filed By
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A − Interim Order) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #5 ON 10/16/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 8 **WITHDRAWN** − 10/29/2019. SEE DOCKET # 72. Motion to Approve Use of
                Cash Collateral /Motion of Debtor for Entry of Interim and Final Orders (A) Authorizing
                the Use of Cash Collateral, (B) Providing Adequate Protection, (C) Authorizing the
                Liquidation of Securities, (D) Modifying the Automatic Stay, and (E) Scheduling a Final
                Hearing Filed By Highland Capital Management, L.P. (Attachments: # 1 Exhibit A −
                Order)(O'Neill, James) Modified on 10/30/2019 (DMC)[ORIGINALLY FILED AS
                DOCUMENT #6 ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT
   12/04/2019   OF DELAWARE]

                 9 Application to Appoint Claims/Noticing Agent KURTZMAN CARSON
                CONSULTANTS, LLC Filed By Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A − Engagement Agreement # 2 Exhibit B − Gershbein Declaration # 3 Exhibit C
                − Proposed Order) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #7 ON
                10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.)

                 10 Motion to File Under Seal/Motion of the Debtor for Entry of Interim and Final Orders
                Authorizing the Debtor to File Under Seal Portions of Its Creditor Matrix Containing
                Employee Address Information Filed by Highland Capital Management, L.P..
                (Attachments: # 1 Exhibit A − Proposed Order) (O'Neill, James) [ORIGINALLY FILED
                AS DOCUMENT #8 ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 11 Affidavit/Declaration in Support of First Day Motion /Declaration of Frank
                Waterhouse in Support of First Day Motions Filed By Highland Capital Management, L.P.
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #9 ON 10/16/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE](Okafor, M.)

                 12 Notice of Hearing on First Day Motions (related document(s)2, 3, 5, 6, 7, 8, 9 [ON
                DELAWARE DOCKET]) Filed by Highland Capital Management, L.P.. Hearing
                scheduled for 10/18/2019 at 10:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl.,
                Courtroom #6, Wilmington, Delaware. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #11 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

   12/04/2019    13 Notice of Hearing // Notice of Interim Hearing on Motion of Debtor for Entry of
                Interim and Final Orders (A) Authorizing the Use of Cash Collateral, (B) Providing
                Adequate Protection, (C) Authorizing the Liquidation of Securities, (D) Modifying the
                Automatic Stay, and (E) Scheduling a Final Hearing (related document(s)6) Filed by
                Highland Capital Management, L.P.. Hearing scheduled for 10/18/2019 at 10:00 AM at US
                Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.


                                                                                    000331
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 342 of 648 PageID 3029


                (Attachments: # 1 Exhibit A) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT
                #12 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.)

                 14 Notice of Agenda of Matters Scheduled for Hearing Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 10/18/2019 at 10:00 AM at US Bankruptcy
                Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #13 ON 10/16/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 15 Notice of appearance Filed by Alvarez & Marsal CRF Management, LLC, as
                Investment Manager of the Highland Crusader Funds (Beach, Sean) [ORIGINALLY
                FILED AS DOCUMENT #14 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

                 16 Motion to Appear pro hac vice of Marshall R. King of Gibson, Dunn & Crutcher LLP.
                Receipt Number 2757354, Filed by Alvarez & Marsal CRF Management, LLC, as
                Investment Manager of the Highland Crusader Funds. (Beach, Sean) [ORIGINALLY
                FILED AS DOCUMENT #15 ON 10/1/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 17 Motion to Appear pro hac vice of Michael A. Rosenthal of Gibson, Dunn & Crutcher
                LLP. Receipt Number 2624495, Filed by Alvarez & Marsal CRF Management, LLC, as
                Investment Manager of the Highland Crusader Funds. (Beach, Sean) [ORIGINALLY
                FILED AS DOCUMENT #16 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

                 18 Motion to Appear pro hac vice of Alan Moskowitz of Gibson, Dunn & Crutcher LLP.
                Receipt Number 2624495, Filed by Alvarez & Marsal CRF Management, LLC, as
                Investment Manager of the Highland Crusader Funds. (Beach, Sean) ) [ORIGINALLY
                FILED AS DOCUMENT #17 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

                 19 Motion to Appear pro hac vice of Matthew G. Bouslog of Gibson, Dunn & Crutcher
                LLP. Receipt Number 2581894, Filed by Alvarez & Marsal CRF Management, LLC, as
                Investment Manager of the Highland Crusader Funds. (Beach, Sean)) [ORIGINALLY
                FILED AS DOCUMENT #18 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

                 20 Notice of Appearance and Request for Notice by Louis J. Cisz filed by Interested Party
                California Public Employees Retirement System (CalPERS) . (Okafor, M.)
                [ORIGINALLY FILED AS DOCUMENT #19 ON 10/17/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE]

                 21 Motion to Appear pro hac vice (Jeffrey N. Pomerantz). Receipt Number 2564620,
                Filed by Highland Capital Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #20 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 22 Motion to Appear pro hac vice (Maxim B. Litvak). Receipt Number 2564620, Filed by
                Highland Capital Management, L.P. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #21 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 23 Motion to Appear pro hac vice (Ira D. Kharasch). Receipt Number DEX032537, Filed
                by Highland Capital Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #22 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)


                                                                                    000332
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 343 of 648 PageID 3030


                 24 Motion to Appear pro hac vice (Gregory V. Demo). Receipt Number DEX032536,
                Filed by Highland Capital Management, L.P. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #23 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 25 Motion to Appear pro hac vice of Marc B. Hankin. Receipt Number 2757358, Filed by
                Redeemer Committee of the Highland Crusader Fund. (Miller, Curtis) [ORIGINALLY
                FILED AS DOCUMENT #24 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE](Okafor, M.)

                 26 Order Approving Motion for Admission pro hac vice Marshall R. King of
                Gibson(Related Doc # 15) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS
                DOCUMENT #25 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 27 Order Approving Motion for Admission pro hac vice Michael A. Rosenthal (Related
                Doc # 16) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT
                #26 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 28 Order Approving Motion for Admission pro hac vice Alan Moskowitz (Related Doc #
                17) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #27
                ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 29 Order Approving Motion for Admission pro hac vice Matthew G. Bouslog(Related
                Doc # 18) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT
                #28 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 30 Order Approving Motion for Admission pro hac vice Jeffrey N. Pomerantz (Related
                Doc # 20) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT
                #29 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 31 Order Approving Motion for Admission pro hac vice Maxim B. Litvak (Related Doc #
                21) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #30
                ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 32 Order Approving Motion for Admission pro hac vice Ira D. Kharasch (Related Doc #
                22) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #31
                ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 33 Order Approving Motion for Admission pro hac vice Gregory V. Demo(Related Doc #
                23) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #32
                ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 34 Order Approving Motion for Admission pro hac vice Marc B. Hankin(Related Doc #
                24) Order Signed on 10/17/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #33
                ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

   12/04/2019    35 Certificate of Service of: 1) Notice of Hearing on First Day Motions; 2) Notice of
                Interim Hearing on Motion of Debtor for Entry of Interim and Final Orders (A)
                Authorizing the Use of Cash Collateral, (B) Providing Adequate Protection, (C)


                                                                                      000333
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 344 of 648 PageID 3031


                Authorizing the Liquidation of Securities, (D) Modifying the Automatic Stay, and (E)
                Scheduling a Final Hearing; and 3) Notice of Agenda for Hearing of First Day Motions
                Scheduled for October 18, 2019 at 10:00 a.m. (related document(s)11, 12, 13) Filed by
                Highland Capital Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #34 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)

                 36 Motion to Appear pro hac vice (John A. Morris). Receipt Number 2635868, Filed by
                Highland Capital Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #35 ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE](Okafor, M.)

                 37 Notice of Appearance and Request for Notice by Richard B. Levin , Marc B. Hankin ,
                Kevin M. Coen , Curtis S. Miller filed by Interested Party Redeemer Committee of the
                Highland Crusader Fund . (Miller, Curtis) [ORIGINALLY FILED AS DOCUMENT #36
                ON 10/17/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE](Okafor, M.)

                 38 Order Approving Motion for Admission pro hac vice John A. Morris(Related Doc #
                35) Order Signed on 10/18/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #38
                ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 39 Order (I) Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation,
                Reimbursable Business Expenses, and Employee Benefit Obligations, and (B) Maintain
                and Continue Certain Compensation and Benefit Programs Postpetition; and (II) Granting
                Related Relief. (related document(s)2) Order Signed on 10/18/2019. (NAB)
                [ORIGINALLY FILED AS DOCUMENT #39 ON 10/18/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 40 Interim Order (A) Authorizing the Debtor to Pay Certain Prepetition Claims of Critical
                Vendors and (B) Granting Related Relief (Related Doc 3) Order Signed on 10/18/2019
                (Attachments: # 1 Agreement)) (NAB) Modified Text on 10/21/2019 (LB) [ORIGINALLY
                FILED AS DOCUMENT #40 ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

                 41 Notice of Appearance and Request for Notice by Eric Thomas Haitz filed by Debtor
   12/04/2019   Highland Capital Management, L.P.. (Haitz, Eric)

                 42 Interim Order Authorizing (A) Continuance of Existing Cash Management System, (B)
                Continued Use of the Prime Account, (C) Limited Waiver of Section 345(b) Deposit and
                Investment Requirements, and (D) Granting Related Relief. (Related Doc 5) Order Signed
                on 10/18/2019. (JS) Modified Text on 10/21/2019 (LB). [ORIGINALLY FILED AS
                DOCUMENT #42 ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 43 Order Appointing Kurtzman Carson Consultants, LLC as Claims and Noticing Agent
                for the Debtors Pursuant to 28 U.S.C. §156(C), 11 U.S.C. §105(A), and Local Rule
                2002−1(F) (Related Doc # 7) Order Signed on 10/18/2019. (JS) [ORIGINALLY FILED
                AS DOCUMENT #43 ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 44 Interim Order Authorizing the Debtor to File Under Seal Portions of Its Creditor
                Matrix Containing Employee Address Information. (Related Doc # 8) Order Signed on
                10/18/2019. (JS) [ORIGINALLY FILED AS DOCUMENT #44 ON 10/18/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

   12/04/2019    45 Notice of Appearance and Request for Notice by Elizabeth Weller filed by Irving ISD ,
                Grayson County , Upshur County , Dallas County , Tarrant County , Kaufman County ,

                                                                                    000334
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 345 of 648 PageID 3032


                Rockwall CAD , Allen ISD , Fannin CAD , Coleman County TAD . (Okafor, M.)

                  46 Notice of hearing/scheduling conference filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1 Order transferring case number 19−12239
                from U.S. Bankruptcy Court for the District of Delaware Filed by Highland Capital
                Management, L.P. (Okafor, M.)). Status Conference to be held on 12/6/2019 at 09:30 AM
   12/04/2019   at Dallas Judge Jernigan Ctrm. (Haitz, Eric)

                  47 Notice of Service // Notice of Entry of Order on Motion of Debtor for Entry of Order
                (I) Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation, Reimbursable
                Business Expenses, and Employee Benefit Obligations, and (B) Maintain and Continue
                Certain Compensation and Benefit Programs Postpetition; and (II) Granting Related Relief
                (related document(s)2, 39) Filed by Highland Capital Management, L.P.. (Attachments: # 1
                Exhibit 1 # 2 Exhibit 2) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #47
                ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 48 Notice of Service // Notice of Entry of Order on Application for an Order Appointing
                Kurtzman Carson Consultants LLC as Claims and Noticing Agent for the Debtor Pursuant
                to 28 U.S.C. §156(C), 11 U.S.C. §105(A), and Local Rule 2002−1(F) (related
                document(s)7, 43) Filed by Highland Capital Management, L.P.. (Attachments: # 1 Exhibit
                1 # 2 Exhibit 2) (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #48 ON 10/18/2019 IN U.S. BANKRUPTCY
                COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) Additional attachment(s)
   12/04/2019   added on 12/9/2019 (Okafor, M.).

                  49 Notice of Hearing // Notice of Motion of Debtor for Entry of an Order (I) Extending
                Time to File Schedules of Assets and Liabilities, Schedules of Executory Contracts and
                Unexpired Leases, and Statement of Financial Affairs, and (II) Granting Related Relief
                (related document(s)4) Filed by Highland Capital Management, L.P.. Hearing scheduled
                for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom
                #6, Wilmington, Delaware. Objections due by 11/12/2019.(Attachments: # 1 Exhibit 1)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #49 ON 10/18/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 50 Notice of Hearing // Notice of Entry of Interim Order and Final Hearing on Motion of
                Debtor for Entry of Interim and Final Orders (A) Authorizing Debtor to Pay Prepetition
                Claims of Critical Vendors and (B) Granting Related Relief (related document(s)3, 40)
                Filed by Highland Capital Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00
                PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 11/12/2019. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #50 ON 10/18/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 51 Notice of Hearing // Notice of Entry of Interim Order and Final Hearing on Motion of
                Debtor for Entry of Interim and Final Orders Authorizing (A) Continuance of Existing
                Cash Management System and Brokerage Relationships, (B) Continued Use of the Prime
                Account, (C) Limited Waiver of Section 345(b) Deposit and Investment Requirements, and
                (D) Granting Related Relief (related document(s)5, 42) Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy
                Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                11/12/2019 (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (O'Neill, James) [ORIGINALLY
                FILED AS DOCUMENT #51 ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

   12/04/2019    52 Notice of Hearing // Notice of Entry of Interim Order and Final Hearing on Motion of
                Debtor for Entry of Interim and Final Orders Authorizing Debtor to File Under Seal
                Portions of Its Creditor Matrix Containing Employee Address Information (related
                document(s)8, 44) Filed by Highland Capital Management, L.P.. Hearing scheduled for
                11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,

                                                                                     000335
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 346 of 648 PageID 3033


                Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1 Exhibit 1 # 2
                Exhibit 2) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #52 ON 10/18/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 53 Notice of Hearing // Notice of Motion of Debtor for Entry of Interim and Final Orders
                (A) Authorizing the Use of Cash Collateral, (B) Providing Adequate Protection, (C)
                Authorizing the Liquidation of Securities, (D) Modifying the Automatic Stay, and (E)
                Scheduling a Final Hearing (related document(s)6) Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 11/7/2019 at 03:00 PM at US Bankruptcy Court,
                824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                10/31/2019. (Attachments: # 1 Exhibit 1) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #53 ON 10/18/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 54 Affidavit/Declaration of Service for service of (1) [Signed] Order Approving Motion
                for Admission pro hac vice Jeffrey N. Pomerantz [Docket No. 29]; (2) [Signed] Order
                Approving Motion for Admission pro hac vice Maxim B. Litvak [Docket No. 30]; (3)
                [Signed] Order Approving Motion for Admission pro hac vice Ira D. Kharasch [Docket No.
                31]; (4) [Signed] Order Approving Motion for Admission pro hac vice Gregory V. Demo
                [Docket No. 32]; (5) [Signed] Order Approving Motion for Admission pro hac vice John
                A. Morris [Docket No. 38]; (6) Notice of Entry of Order on Motion of Debtor for Entry of
                Order (I) Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation,
                Reimbursable Business Expenses, and Employee Benefit Obligations, and (B) Maintain
                and Continue Certain Compensation and Benefit Programs Postpetition; and (II) Granting
                Related Relief [Docket No. 47]; (7) Notice of Entry of Order on Application for an Order
                Appointing Kurtzman Carson Consultants LLC as Claims and Noticing Agent for the
                Debtor Pursuant to 28 U.S.C. §156(C), 11 U.S.C. §105(A), and Local Rule 2002−1(F)
                [Docket No. 48]; (8) Notice of Motion of Debtor for Entry of an Order (I) Extending Time
                to File Schedules of Assets and Liabilities, Schedules of Executory Contracts and
                Unexpired Leases, and Statement of Financial Affairs, and (II) Granting Related Relief
                [Docket No. 49]; (9) Notice of Entry of Interim Order and Final Hearing on Motion of
                Debtor for Entry of Interim and Final Orders (A) Authorizing Debtor to Pay Prepetition
                Claims of Critical Vendors and (B) Granting Related Relief [Docket No. 50]; (10) Notice
                of Entry of Interim Order and Final Hearing on Motion of Debtor for Entry of Interim and
                Final Orders Authorizing (A) Continuance of Existing Cash Management System and
                Brokerage Relationships, (B) Continued Use of the Prime Account, (C) Limited Waiver of
                Section 345(b) Deposit and Investment Requirements, and (D) Granting Related Relief
                [Docket No. 51]; (11) Notice of Entry of Interim Order and Final Hearing on Motion of
                Debtor for Entry of Interim and Final Orders Authorizing Debtor to File Under Seal
                Portions of Its Creditor Matrix Containing Employee Address Information [Docket No.
                52]; and (12) Notice of Motion of Debtor for Entry of Interim and Final Orders (A)
                Authorizing the Use of Cash Collateral, (B) Providing Adequate Protection, (C)
                Authorizing the Liquidation of Securities, (D) Modifying the Automatic Stay, and (E)
                Scheduling a Final Hearing [Docket No. 53] (related document(s)29, 30, 31, 32, 38, 47, 48,
                49, 50, 51, 52, 53) Filed by Highland Capital Management, L.P. (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #55 ON 10/21/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M)

                 55 Notice of Appearance and Request for Notice by Josef W. Mintz , John E. Lucian ,
                Phillip L. Lamberson , Rakhee V. Patel filed by Acis Capital Management, L.P. , Acis
                Capital Management GP, LLC . (Attachments: # 1 Certificate of Service) (Mintz, Josef)
                [ORIGINALLY FILED AS DOCUMENT #56 ON 10/22/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE](Okafor, M.)

                 56 Motion to Appear pro hac vice of Rakhee V. Patel of Winstead PC. Receipt Number
                3112761165, Filed by Acis Capital Management GP LLC, Acis Capital Management, L.P..
                (Mintz, Josef) [ORIGINALLY FILED AS DOCUMENT #57 ON 10/22/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

   12/04/2019

                                                                                    000336
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 347 of 648 PageID 3034


                 57 Motion to Appear pro hac vice of Phillip Lamberson of Winstead PC. Receipt Number
                3112761165, Filed by Acis Capital Management GP LLC, Acis Capital Management, L.P..
                (Mintz, Josef) [ORIGINALLY FILED AS DOCUMENT #58 ON 10/22/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 58 Motion to Appear pro hac vice of John E. Lucian of Blank Rome LLP. Receipt
                Number 3112548736, Filed by Acis Capital Management GP LLC, Acis Capital
                Management, L.P.. (Mintz, Josef) [ORIGINALLY FILED AS DOCUMENT #59 ON
                10/22/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.)

                 59 Notice of Appearance and Request for Notice by Michael I. Baird filed by Interested
                Party Pension Benefit Guaranty Corporation . (Attachments: # 1 Certification of United
                States Government Attorney # 2 Certificate of Service) (Baird, Michael) [ORIGINALLY
                FILED AS DOCUMENT #60 ON 10/23/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE](Okafor, M.)

                 60 Order Granting Motion for Admission pro hac vice for Rakhee V. Patel (Related Doc #
                57) Order Signed on 10/24/2019. (DRG) [ORIGINALLY FILED AS DOCUMENT #61
                ON 10/24/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 61 Order Granting Motion for Admission pro hac vice of John E. Lucian (Related Doc #
                59) Order Signed on 10/24/2019. (DRG) [ORIGINALLY FILED AS DOCUMENT #62
                ON 10/24/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 62 Order Granting Motion for Admission pro hac vice of Phillip Lamberson (Related Doc
                # 58) Order Signed on 10/24/2019. (DRG) [ORIGINALLY FILED AS DOCUMENT #63
                ON 10/24/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.)

                 63 Notice of Appearance and Request for Notice by Michael L. Vild filed by Creditor
                Patrick Daugherty . (Vild, Michael) [ORIGINALLY FILED AS DOCUMENT #64 ON
                10/24/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.)

                 64 Notice of Appointment of Creditors' Committee Filed by U.S. Trustee. (Leamy, Jane)
                [ORIGINALLY FILED AS DOCUMENT #65 ON 10/29/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 65 Request of US Trustee to Schedule Section 341 Meeting of Creditors November
                20,2019 at 9:30 a.m. Filed by U.S. Trustee. (Leamy, Jane) [ORIGINALLY FILED AS
                DOCUMENT #66 ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.)

                 66 Notice of Meeting of Creditors/Commencement of Case Filed by Highland Capital
                Management, L.P.. 341(a) meeting to be held on 11/20/2019 at 09:30 AM at J. Caleb
                Boggs Federal Building, 844 King St., Room 3209, Wilmington, Delaware. (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #67 ON 10/29/2019 IN U.S.
   12/04/2019   BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

   12/04/2019     67 Motion to Authorize /Motion of the Debtor for Entry of an Order (I) Authorizing
                Bradley D. Sharp to Act as Foreign Representative Pursuant to 11 U.S.C. Section 1505 and
                (II) Granting Related Relief Filed by Highland Capital Management, L.P.. Hearing
                scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl.,
                Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1
                Notice # 2 Exhibit A − Proposed Form of Order # 3 Certificate of Service and Service List)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #68 ON 10/29/2019 IN U.S.

                                                                                     000337
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 348 of 648 PageID 3035


                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                 68 Application/Motion to Employ/Retain Foley Gardere, Foley & Lardner LLP as Special
                Texas Counsel Filed by Highland Capital Management, L.P.. Hearing scheduled for
                11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,
                Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2
                Exhibit A # 3 Exhibit B # 4 Exhibit C − Proposed Order # 5 2016 Statement # 6
                Declaration Frank Waterhouse # 7 Certificate of Service) (O'Neill, James) [ORIGINALLY
                FILED AS DOCUMENT #69 ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.)

                 69 **WITHDRAWN per #437. Application/Motion to Employ/Retain Lynn Pinker Cox
                & Hurst LLP as Special Texas Litigation Counsel Filed by Highland Capital Management,
                L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market
                St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019.
                (Attachments: # 1 Notice # 2 Exhibit A − Hurst Declaration # 3 Exhibit B − Proposed
                Order # 4 2016 Statement # 5 Declaration Frank Waterhouse # 6 Certificate of Service)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #70 ON 10/29/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) Modified
   12/04/2019   on 2/11/2020 (Ecker, C.). (Entered: 12/05/2019)

                 70 Application/Motion to Employ/Retain Pachulski Stang Ziehl & Jones LLP as Counsel
                for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date Filed by
                Highland Capital Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US
                Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 11/12/2019(Attachments: # 1 Notice # 2 Rule 2016 Statement # 3
                Declaration of Jeffrey N. Pomerantz in Support # 4 Declaration of Frank Waterhouse # 5
                Proposed Form of Order # 6 Certificate of Service and Service List) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #71 ON 10/29/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 71 Notice of Withdrawal of Motion of Debtor for Entry of Interim and Final Orders (A)
                Authorizing the Use of Cash Collateral, (B) Providing Adequate Protection, (C)
                Authorizing the Liquidation of Securities, (D) Modifying the Automatic Stay, and (E)
                Scheduling a Final Hearing (related document(s)6) Filed by Highland Capital
                Management, L.P. (Attachments: # 1 Certificate of Service and Service List) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #72 ON 10/29/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 72 Motion for Order Establishing Procedures for Interim Compensation and
                Reimbursement of Expenses of Professionals Filed by Highland Capital Management, L.P..
                Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St.,
                5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019.
                (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Certificate of Service and
                Service List) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #73 ON
                10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 73 Application/Motion to Employ/Retain Kurtzman Carson Consultants as Administrative
                Advisor Effective Nunc Pro Tunc to the Petition Date Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy
                Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B −
                Gershbein Declaration # 4 Certificate of Service and Service List) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #74 ON 10/29/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019    74 Application/Motion to Employ/Retain Development Specialists, Inc. as Provide a
                Chief Restructuring Officer, Additional Personnel, and Financial Advisory and

                                                                                  000338
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 349 of 648 PageID 3036


                Restructuring−Related Services, Nunc Pro Tunc As of the Petition Date Filed by Highland
                Capital Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US
                Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A − Engagement
                Letter # 3 Exhibit B − Sharp Declaration # 4 Exhibit C − Proposed Order # 5 Certificate of
                Service and Service List) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #75
                ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 75 Motion to Authorize /Motion for an Order Authorizing the Debtor to Retain, Employ,
                and Compensate Certain Professionals Utilized by the Debtors in the Ordinary Course of
                Business Filed by Highland Capital Management, L.P.. Hearing scheduled for 11/19/2019
                at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A −
                Proposed Order # 3 Exhibit B − OCP List # 4 Exhibit C − Form of Declaration of
                Disinterestedness # 5 Certificate of Service and Service List) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #76 ON 10/29/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 76 **WITHDRAWN by # 360** Motion to Approve /Precautionary Motion of the Debtor
                for Order Approving Protocols for the Debtor to Implement Certain Transactions in the
                Ordinary Course of Business Filed by Highland Capital Management, L.P.. Hearing
                scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl.,
                Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1
                Notice # 2 Appendix I # 3 Appendix II # 4 Proposed Form of Order # 5 Certificate of
                Service and Service List) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #77
                ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) Modified on 1/16/2020 (Ecker, C.). (Entered: 12/05/2019)

                 77 Notice of Appearance and Request for Notice by William A. Hazeltine filed by
                Interested Party Hunter Mountain Trust . (Okafor, M.) (Hazeltine, William)
                [ORIGINALLY FILED AS DOCUMENT #78 ON 10/30/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.). (Entered: 12/05/2019)

                 78 Notice of Meeting of Creditors/Commencement of Case (Corrected) Filed by Highland
                Capital Management, L.P.. 341(a) meeting to be held on 11/20/2019 at 09:30 AM at J.
                Caleb Boggs Federal Building, 844 King St., Room 3209, Wilmington, Delaware. (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #79 ON 10/30/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 79 Motion to Appear pro hac vice of Brian P. Shaw of Rogge Dunn Group. Receipt
                Number 0311−27677, Filed by Acis Capital Management GP LLC, Acis Capital
                Management, L.P. (Bibiloni, Jose) [ORIGINALLY FILED AS DOCUMENT #80 ON
                10/30/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 80 Amended Notice of Appearance. The party has consented to electronic service. Filed
                by Acis Capital Management GP LLC, Acis Capital Management, L.P. (Attachments: # 1
                Certificate of Service) (Bibiloni, Jose) [ORIGINALLY FILED AS DOCUMENT #81 ON
                10/30/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 81 Notice of Appearance and Request for Notice by Jessica Boelter , Alyssa Russell ,
                Matthew A. Clemente , Bojan Guzina filed by Creditor Committee Official Committee of
                Unsecured Creditors . (Guzina, Bojan) [ORIGINALLY FILED AS DOCUMENT #82 ON
                10/30/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)



                                                                                     000339
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 350 of 648 PageID 3037


                 82 Initial Reporting Requirements /Initial Monthly Operating Report of Highland Capital
                Management, LP Filed by Highland Capital Management, L.P.. (Attachments: # 1
                Certificate of Service and Service List) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #83 ON 10/31/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 83 Order Approving Motion for Admission pro hac vice Brian P. Shaw(Related Doc # 80)
                Order Signed on 11/1/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #84 ON
                11/01/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 84 Notice of Appearance and Request for Notice by Sarah E. Silveira , Michael J.
                Merchant , Asif Attarwala , Jeffrey E. Bjork filed by Interested Parties UBS AG London
                Branch , UBS Securities LLC . (Attachments: # 1 Certificate of Service) (Merchant,
                Michael) [ORIGINALLY FILED AS DOCUMENT #85 ON 11/01/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 85 Motion to Change Venue/Inter−district Transfer Filed by Official Committee of
                Unsecured Creditors. (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B # 3
                Exhibit C # 4 Exhibit D # 5 Exhibit E − Certificate of Service) (Guzina,
                Bojan)[ORIGINALLY FILED AS DOCUMENT #86 ON 11/01/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 86 Emergency Motion to Shorten Notice With Respect To The Motion Of Official
                Committee Of Unsecured Creditors To Transfer Venue Of This Case To The United States
                Bankruptcy Court For The Northern District Of Texas (related document(s)86) Filed by
                Official Committee of Unsecured Creditors. (Attachments: # 1 Exhibit A − Proposed Order
                # 2 Exhibit B − Certificate of Service) (Guzina, Bojan) [ORIGINALLY FILED AS
                DOCUMENT #87 ON 11/01/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 87 Order Denying Emergency Motion to Shorten Notice With Respect to The Motion of
                Official Committee of Unsecured Creditors to Transfer Venue of This Case to the United
                States Bankruptcy Court for the Northern District Of Texas (Related Doc # 87) Order
                Signed on 11/4/2019. (JS) [ORIGINALLY FILED AS DOCUMENT #88 ON 11/04/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 88 Notice of Appearance. The party has consented to electronic service. Filed by Jefferies
                LLC. (Bowden, William) [ORIGINALLY FILED AS DOCUMENT #89 ON 11/04/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 89 Motion to Appear pro hac vice of Patrick C. Maxcy. Receipt Number 2770240, Filed
                by Jefferies LLC. (Bowden, William) [ORIGINALLY FILED AS DOCUMENT #90 ON
                11/04/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 90 Motion to Appear pro hac vice of Lauren Macksoud. Receipt Number 2770389, Filed
                by Jefferies LLC. (Bowden, William) [ORIGINALLY FILED AS DOCUMENT #91 ON
                11/04/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 91 Notice of Appearance. The party has consented to electronic service. Filed by
                INTEGRATED FINANCIAL ASSOCIATES, INC. (Carlyon, Candace) [ORIGINALLY
                FILED AS DOCUMENT #92 ON 11/04/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                                                                                      000340
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 351 of 648 PageID 3038


                 92 Order Approving Motion for Admission pro hac vice Patrick C. Maxcy(Related Doc #
                90) Order Signed on 11/5/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #93 ON
                11/05/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 93 Order Approving Motion for Admission pro hac vice Lauren Macksoud(Related Doc #
                91) Order Signed on 11/5/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #94 ON
                11/05/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 94 HEARING CANCELLED. Notice of Agenda of Matters not going forward. The
                following hearing has been cancelled. Filed by Highland Capital Management, L.P..
                Hearing scheduled for 11/7/2019 at 03:00 PM at US Bankruptcy Court, 824 Market St., 5th
                Fl., Courtroom #6, Wilmington, Delaware. (Attachments: # 1 Certificate of Service)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #95 ON 11/05/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 95 Notice of Appearance. The party has consented to electronic service. Filed by BET
                Investments, II, L.P.. (Attachments: # 1 Certificate of Service) (Kurtzman, Jeffrey)
                (Attachments: # 1 Certificate of Service) [ORIGINALLY FILED AS DOCUMENT #96
                ON 11/05/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 96 Certification of Counsel Regarding Order Scheduling Omnibus Hearing Date Filed by
                Highland Capital Management, L.P.. (Attachments: # 1 Proposed Form of Order) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #97 ON 11/07/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 98 Order Scheduling Omnibus Hearings. Omnibus Hearings scheduled for 12/17/2019 at
                11:00 AM US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Signed on 11/7/2019. (CAS) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #98 ON 11/07/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 101 Exhibit(s) // Notice of Filing of Amended Exhibit B to Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                By the Debtor in the Ordinary Course of Business (related document(s)76) Filed by
                Highland Capital Management, L.P.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #99 ON
                11/07/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 102 Affidavit/Declaration of Service for service of [Signed] Order Scheduling Omnibus
                Hearing Date [Docket No. 98] (related document(s)98) Filed by Highland Capital
                Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #100 ON
                11/07/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 103 Notice of Deposition − Notice to Take Rule 30(b)(6) Deposition Upon Oral
                Examination of the Debtor, Highland Capital Management, L.P. Filed by Official
                Committee of Unsecured Creditors. (Guerke, Kevin) [ORIGINALLY FILED AS
                DOCUMENT #101 ON 11/10/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019    104 Notice of Deposition of Frank Waterhouse Filed by Official Committee of Unsecured
                Creditors. (Guerke, Kevin) [ORIGINALLY FILED AS DOCUMENT #102 ON 11/10/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)

                                                                                   000341
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 352 of 648 PageID 3039


                (Entered: 12/05/2019)

                 106 Notice of Service − Notice of Intent to Serve Subpoena Filed by Official Committee
                of Unsecured Creditors. (Guerke, Kevin) [ORIGINALLY FILED AS DOCUMENT #103
                ON 11/10/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 107 Notice of Substitution of Counsel Filed by Alvarez & Marsal CRF Management, LLC,
                as Investment Manager of the Highland Crusader Funds. (Attachments: # 1 Certificate of
                Service) (Ryan, Jeremy) [ORIGINALLY FILED AS DOCUMENT #104 ON 11/11/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 108 Amended Notice of Appearance. The party has consented to electronic service. Filed
                by Official Committee of Unsecured Creditors. (Beach, Sean) . [ORIGINALLY FILED AS
                DOCUMENT #105 ON 11/11/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 110 Motion to Appear pro hac vice Of Bojan Guzina of Sidley Austin LLP. Receipt
                Number 2775584, Filed by Official Committee of Unsecured Creditors. (Beach, Sean)
                [ORIGINALLY FILED AS DOCUMENT #106 ON 11/11/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 111 Motion to Appear pro hac vice of Alyssa Russell of Sidley Austin LLP. Receipt
                Number 2620330, Filed by Official Committee of Unsecured Creditors. (Beach,
                Sean)[ORIGINALLY FILED AS DOCUMENT #107 ON 11/11/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 112 Motion to Appear pro hac vice of Matthew A. Clemente of Sidley Austin LLP.
                Receipt Number 2775584, Filed by Official Committee of Unsecured Creditors. (Beach,
                Sean) [ORIGINALLY FILED AS DOCUMENT #108 ON 11/11/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 113 Motion to Appear pro hac vice of Paige Holden Montgomery. Receipt Number
                2775584, Filed by Official Committee of Unsecured Creditors. (Beach, Sean)
                [ORIGINALLY FILED AS DOCUMENT #109 ON 11/11/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 114 Motion to Appear pro hac vice of Penny P. Reid of Sidley Austin. Receipt Number
                2775584, Filed by Official Committee of Unsecured Creditors. (Beach, Sean)
                [ORIGINALLY FILED AS DOCUMENT #110 ON 11/11/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 115 Order Approving Motion for Admission pro hac vice Bojan Guzina(Related Doc #
                106) Order Signed on 11/12/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #111
                ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 116 Order Approving Motion for Admission pro hac vice Alyssa Russell (Related Doc #
                107) Order Signed on 11/12/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #112
                ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019    117 Order Approving Motion for Admission pro hac vice Matthew A. Clemente (Related
                Doc # 108) Order Signed on 11/12/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT
                #113 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF


                                                                                    000342
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 353 of 648 PageID 3040


                DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 118 Order Approving Motion for Admission pro hac vice Paige Holden(Related Doc #
                109) Order Signed on 11/12/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #114
                ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 119 Order Approving Motion for Admission pro hac vice Penny P. Reid(Related Doc #
                110) Order Signed on 11/12/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT #115
                ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 120 Limited Objection to the Debtors: (I) Application for an Order Authorizing the
                Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special Texas
                Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application for an Order Authorizing
                the Retention and Employment of Lynn Pinker Cox & Hurst LLP as Special Texas
                Litigation Counsel, Nunc Pro Tunc to the Petition Date (related document(s)69, 70) Filed by
                Acis Capital Management GP LLC, Acis Capital Management, L.P. (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
                G # 8 Exhibit H # 9 Exhibit I # 10 Certificate of Service) (Mintz, Josef) [ORIGINALLY
                FILED AS DOCUMENT #116 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 121 Limited Objection and Reservation of Rights of Jefferies LLC to Debtor's Motion for
                Order Approving Protocols for the Debtor to Implement Certain Transactions in the
                Ordinary Course of Business (related document(s)77) Filed by Jefferies LLC (Attachments:
                # 1 Exhibit A # 2 Certificate of Service) (Bowden, William) [ORIGINALLY FILED AS
                DOCUMENT #117 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 122 Objection of the Debtor to Motion of Official Committee of Unsecured Creditors to
                Transfer Venue of This Case to the United States Bankruptcy Court for the Northern
                District of Texas (related document(s)86) Filed by Highland Capital Management, L.P.
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #118 ON 11/12/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 123 Limited Objection to Motion of the Debtor for an Order Authorizing the Debtor to
                Retain, Employee, and Compensate Certain Professionals Utilized by the Debtors in the
                Ordinary Course of Business (related document(s)76) Filed by Official Committee of
                Unsecured Creditors (Weissgerber, Jaclyn) [ORIGINALLY FILED AS DOCUMENT #119
                ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE](Okafor, M.) (Entered: 12/05/2019)

                 124 **WITHDRAWN per # 456** Limited Objection to the Debtor's Application for an
                Order Authorizing the Retention and Employment of Foley Gardere, Foley & Lardner LLP
                and Lynn Pinker Cox & Hurst as Special Texas Counsel and Special Litigation Counsel,
                Nunc Pro Tunc to the Petition Date (related document(s)69, 70) Filed by Official
                Committee of Unsecured Creditors (Weissgerber, Jaclyn) [ORIGINALLY FILED AS
                DOCUMENT #120 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.) Modified on 2/19/2020 (Ecker, C.). (Entered:
   12/04/2019   12/05/2019)

                 125 Limited Objection to the Motion of Debtor for Entry of Interim and Final Orders (A)
                Authorizing Debtor to Pay Prepetition Claims of Critical Vendors and (B) Granting Related
                Relief (related document(s)3) Filed by Official Committee of Unsecured Creditors
                (Weissgerber, Jaclyn) [ORIGINALLY FILED AS DOCUMENT #121 ON 11/12/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)


                                                                                     000343
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 354 of 648 PageID 3041


                 126 Joinder to Motion of the Official Committee of Unsecured Creditors For an Order
                Transferring Venue of this Case to the United States Bankruptcy Court for the Northern
                District of Texas (related document(s)86) Filed by Acis Capital Management GP LLC, Acis
                Capital Management, L.P.. (Mintz, Josef) [ORIGINALLY FILED AS DOCUMENT #122
                ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE](Okafor, M.) (Entered: 12/05/2019)

                 127 Motion to File Under Seal of the Omnibus Objection of the Official Committee of
                Unsecured Creditors to the Debtors (I) Motion for Final Order Authorizing Continuance of
                the Existing Cash Management System, (II) Motion to Employ and Retain Development
                Specialists, Inc. to Provide a Chief Restructuring Officer, and (III) Precautionary Motion for
                Approval of Protocols for Ordinary Course Transactions Filed by Official Committee of
                Unsecured Creditors. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy
                Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                11/19/2019. (Attachments: # 1 Notice # 2 Proposed Form of Order) [ORIGINALLY FILED
                AS DOCUMENT #123 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                  128 [SEALED in Delaware Bankruptcy Court] Omnibus Objection to the Debtor's (I)
                Motion for Final Order Authorizing Continuance of the Existing Cash Management System,
                (II) Motion to Employ and Retain Development Specialists, Inc. to Provide a Chief
                Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols for
                "Ordinary Course" Transactions (related document(s)5, 75, 77, 123) Filed by Official
                Committee of Unsecured Creditors (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C
                # 4 Exhibit D # 5 Exhibit E) (Weissgerber, Jaclyn) [ORIGINALLY FILED AS
                DOCUMENT #124 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 130 Objection to the Debtor's (I) Motion for Final Order Authorizing Continuance of the
                Existing Cash Management System, (II) Motion to Employ and Retain Development
                Specialists, Inc. to Provide a Chief Restructuring Officer, and (III) Precautionary Motion for
                Approval of Protocols for "Ordinary Course" Transactions (Redacted) (related
                document(s)5, 75, 77, 123, 124) Filed by Official Committee of Unsecured Creditors
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit
                E)(Weissgerber, Jaclyn) [ORIGINALLY FILED AS DOCUMENT #125 ON 11/12/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 131 Notice of Service of Discovery Filed by Official Committee of Unsecured Creditors.
                (Guerke, Kevin) [ORIGINALLY FILED AS DOCUMENT #126 ON 11/12/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 132 Objection Motion of Debtor for Entry of Order Authorizing Debtor to File Under Seal
                Portions of Creditor Matrix Containing Employee Address Information (related
                document(s)8) Filed by U.S. Trustee (Leamy, Jane) [ORIGINALLY FILED AS
                DOCUMENT #127 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 133 Certificate of Service of Objection of the Debtor to Motion of Official Committee of
                Unsecured Creditors to Transfer Venue of This Case to the United States Bankruptcy Court
                for the Northern District of Texas (related document(s)118) Filed by Highland Capital
                Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #128 ON
                11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE](Okafor, M.) Modified text on 12/5/2019 (Okafor, M.). (Entered:
   12/04/2019   12/05/2019)

   12/04/2019    134 Certificate of Service of Acis's Joinder in Motion to Transfer Venue (related
                document(s)122) Filed by Acis Capital Management GP LLC, Acis Capital Management,
                L.P.. (Mintz, Josef) [ORIGINALLY FILED AS DOCUMENT #129 ON 11/13/2019 IN

                                                                                        000344
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 355 of 648 PageID 3042


                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
                (Entered: 12/05/2019)

                 135 Objection U.S. Trustee's Objection to the Motion of Debtor Pursuant to 11 U.S.C. §§
                105(a) and 363(b) to Provide a Chief Restructuring Officer, Additional Personnel and
                Financial Advisory and Restructuring Related Services, Nunc Pro Tunc as of the Petition
                Date (related document(s)75) Filed by U.S. Trustee (Attachments: # 1 Certificate of
                Service)(Leamy, Jane) [ORIGINALLY FILED AS DOCUMENT #130 ON 11/13/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 136 Certificate of Service of United States Trustees Objection to Motion of Debtor for
                Entry of Order Authorizing Debtor to File Under Seal Portions of Creditor Matrix
                Containing Employee Address Information (related document(s)127) Filed by U.S. Trustee.
                (Leamy, Jane) [ORIGINALLY FILED AS DOCUMENT #131 ON 11/13/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 137 Certification of Counsel Regarding Debtor's Motion Pursuant to Sections 105(A), 330
                and 331 of the Bankruptcy Code for Administrative Order Establishing Procedures for the
                Interim Compensation and Reimbursement of Expenses of Professionals (related
                document(s)73) Filed by Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A
                − Proposed Order # 2 Exhibit B − Blackline Order)(O'Neill, James) [ORIGINALLY FILED
                AS DOCUMENT #132 ON 11/13/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 138 Certificate of No Objection Regarding Debtor's Application for Authorization to
                Employ and Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective
                Nunc Pro Tunc to the Petition Date (related document(s)74) Filed by Highland Capital
                Management, L.P.. (Attachments: # 1 Exhibit A − Proposed Order) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #133 ON 11/13/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 139 Certificate of No Objection Regarding Motion of the Debtor for Entry of an Order (I)
                Extending Time to File Schedules of Assets and Liabilities, Schedules of Executory
                Contracts and Unexpired Leases, and Statement of Financial Affairs, and (II) Granting
                Related Relief (related document(s)4) Filed by Highland Capital Management, L.P..
                (Attachments: # 1 Exhibit A − Proposed Order) (O'Neill, James) [ORIGINALLY FILED
                AS DOCUMENT #134 ON 11/13/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 140 Notice of Appearance. The party has consented to electronic service. Filed by
                Crescent TC Investors, L.P.. (Held, Michael) [ORIGINALLY FILED AS DOCUMENT
                #135 ON 11/14/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 141 ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION AND
                REIMI3URSEMENT OF EXPENSES OF PROFESSIONALS(Related Doc # 73) Order
                Signed on 11/14/2019. (DRG) [ORIGINALLY FILED AS DOCUMENT #136 ON
                11/14/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 142 ORDER AUTHORIZING THE DEBTOR TO EMPLOY AND RETAIN
                KURTZMAN CARSON CONSULTANTS LLC AS ADMINISTRATIVE ADVISOR
                EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE (Related Doc # 74) Order
                Signed on 11/14/2019. (DRG) [ORIGINALLY FILED AS DOCUMENT #137 ON
                11/14/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)



                                                                                     000345
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 356 of 648 PageID 3043


                 143 ORDER (I) EXTENDING TIME TO FILE SCHEDULES OF ASSETS AND
                LIABILITIES, SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED
                LEASES, AND STATEMENTOF FINANCIAL AFFAIRS, AND (II) GRANTING
                RELATED RELIEF (Related Doc # 4) Order Signed on 11/14/2019. (DRG)
                [ORIGINALLY FILED AS DOCUMENT #138 ON 11/14/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 144 Notice of Appearance. The party has consented to electronic service. Filed by
                Intertrust Entities. (Desgrosseilliers, Mark) [ORIGINALLY FILED AS DOCUMENT #139
                ON 11/14/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 145 Notice of Appearance. The party has consented to electronic service. Filed by CLO
                Entities. (Desgrosseilliers, Mark) [ORIGINALLY FILED AS DOCUMENT #140 ON
                11/14/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 146 Notice of Deposition Upon Oral Examination Under Rules 30 and 30(b)(6) of the
                Debtor, Highland Capital Management, L.P. Filed by Official Committee of Unsecured
                Creditors. (Guerke, Kevin) [ORIGINALLY FILED AS DOCUMENT #141 ON 11/15/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 147 Notice of Agenda of Matters Scheduled for Hearing Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court,
                824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware (Attachments: # 1 Certificate
                of Service) [ORIGINALLY FILED AS DOCUMENT #142 ON 11/15/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 148 Affidavit/Declaration of Service for service of (1) [Signed] Order Establishing
                Procedures for Interim Compensation and Reimbursement of Expenses of Professionals
                [Docket No. 136]; (2) [Signed] Order Authorizing the Debtor to Employ and Retain
                Kurtzman Carson Consultants LLC as Administrative Advisor Effective Nunc Pro Tunc to
                the Petition Date [Docket No. 137]; and (3) [Signed] Order (I) Extending Time to File
                Schedules of Assets and Liabilities, Schedules of Executory Contracts and Unexpired
                Leases, and Statement of Financial Affairs, and (II) Granting Related Relief [Docket No.
                138] (related document(s)136, 137, 138) Filed by Highland Capital Management, L.P..
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #143 ON 11/15/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 149 Notice of Hearing regarding Motion to Change Venue/Inter−district Transfer (related
                document(s)86, 87, 88) Filed by Official Committee of Unsecured Creditors. Hearing
                scheduled for 12/2/2019 at 10:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl.,
                Courtroom #6, Wilmington, Delaware. (Beach, Sean) [ORIGINALLY FILED AS
                DOCUMENT #144 ON 11/18/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 150 Notice of Rescheduled 341 Meeting (related document(s)67, 79) Filed by Highland
                Capital Management, L.P.. 341(a) meeting to be held on 12/3/2019 at 10:30 AM (check
                with U.S. Trustee for location) (Attachments: # 1 Certificate of Service) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #145 ON 11/18/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019    151 Agenda of Matters Scheduled for Telephonic Hearing (related document(s)142) Filed
                by Highland Capital Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at
                US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware.(Attachments: # 1 Certificate of Service) (O'Neill, James) [ORIGINALLY FILED


                                                                                      000346
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 357 of 648 PageID 3044


                AS DOCUMENT #146 ON 11/18/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 152 Notice of Appearance. The party has consented to electronic service. Filed by CLO
                Holdco, Ltd.. (Kane, John) [ORIGINALLY FILED AS DOCUMENT #149 ON 11/19/2019
                IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
   12/04/2019   (Entered: 12/05/2019)

                 153 Amended Notice of Deposition of Frank Waterhouse Filed by Official Committee of
                Unsecured Creditors. (Guerke, Kevin) [ORIGINALLY FILED AS DOCUMENT #150 ON
                11/19/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 154 Notice of Appearance and Request for Notice by Sally T. Siconolfi , Joseph T.
                Moldovan filed by Interested Party Meta−e Discovery, LLC . (Moldovan,
                Joseph)[ORIGINALLY FILED AS DOCUMENT #152 ON 11/20/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 156 Affidavit/Declaration of Service regarding Notice of Hearing regarding Motion to
                Change Venue/Inter−district Transfer (related document(s)144) Filed by Official
                Committee of Unsecured Creditors. (Beach, Sean) [ORIGINALLY FILED AS
                DOCUMENT #153 ON 11/20/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 158 Motion to Appear pro hac vice of Annmarie Chiarello of Winstead PC. Receipt
                Number 0311−27843, Filed by Acis Capital Management GP LLC, Acis Capital
                Management, L.P.. (Bibiloni, Jose) [ORIGINALLY FILED AS DOCUMENT #154 ON
                11/20/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
                (Okafor, M.) Additional attachment(s) added on 12/5/2019 (Okafor, M.). (Entered:
   12/04/2019   12/05/2019)

                 159 Order Approving Motion for Admission pro hac vice Annmarie Chiarello (Related
                Doc # 154) Order Signed on 11/21/2019. (CAS) [ORIGINALLY FILED AS DOCUMENT
                #155 ON 11/21/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.) Additional attachment(s) added on 12/5/2019 (Okafor, M.).
   12/04/2019   (Entered: 12/05/2019)

                 162 Reply in Support of Motion to Transfer Venue of This Case to the United States
                Bankruptcy Court for the Northern District of Texas (related document(s)86, 118) Filed by
                Official Committee of Unsecured Creditors (Beach, Sean) [ORIGINALLY FILED AS
                DOCUMENT #156 ON 11/21/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 163 Reply in Support of the Motion of the Official Committee of Unsecured Creditors For
                an Order Transferring Venue of this Case to the United States Bankruptcy Court for the
                Northern District of Texas (related document(s)86, 118, 122, 156) Filed by Acis Capital
                Management GP LLC, Acis Capital Management, L.P. (Mintz, Josef) [ORIGINALLY
                FILED AS DOCUMENT #157 ON 11/21/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 164 Response of the Debtor to Acis's Joinder to Motion to Transfer Venue (related
                document(s)86, 122) Filed by Highland Capital Management, L.P. (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #158 ON 11/21/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019    165 Omnibus Reply In Support of (I) Application for an Order Authorizing the Retention
                and Employment of Foley Gardere, Foley & Lardner as Special Texas Counsel Nunc Pro
                Tunc to the Petition Date; and (II) Application for an Order Authorizing the Retention and

                                                                                      000347
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 358 of 648 PageID 3045


                Employment of Lynn Pinker Cox & Hurst LLP as Special Texas Litigation Counsel Nunc
                Pro Tunc to Petition Date (related document(s)69, 70, 116, 120) Filed by Highland Capital
                Management, L.P.(Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D #
                5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #159 ON 11/21/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) Modified
                text on 12/5/2019 (Okafor, M.). (Entered: 12/05/2019)

                 166 Omnibus Reply of the Debtor in Support of: (1) Motion for Final Order Authorizing
                Continuance of the Existing Cash Management System, (II) Motion to Employ and Retain
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                Precautionary Motion for Approval of Protocols for Ordinary Course Transactions (related
                document(s)5, 75, 77) Filed by Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A − Redline Order Approving Ordinary Course Protocols Motion # 2 Exhibit B −
                Redline Order Approving Cash Management Motion # 3 Exhibit C − Redline Order
                Approving DSI Retention Motion # 4 Exhibit D − Summary of Intercompany Transactions)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #160 ON 11/21/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 168 Certificate of Service of 1) Response of the Debtor to Acis's Joinder to Motion to
                Transfer Venue; 2) Omnibus Reply In Support of (I) Application for an Order Authorizing
                the Retention and Employment of Foley Gardere, Foley & Lardner as Special Texas
                Counsel Nunc Pro Tunc to the Petition Date, and (II) Application for an Order Authorizing
                the Retention and Employment of Lynn Pinker Cox & Hurst LLP; and 3) Omnibus Reply of
                the Debtor in Support of: (I) Motion for Final Order Authorizing Continuance of the
                Existing Cash Management System, (II) Motion to Employ and Retain Development
                Specialists, Inc. to Provide a Chief Restructuring Officer, and (III) Precautionary Motion for
                Approval of Protocols for Ordinary Course Transactions (related document(s)158, 159, 160)
                Filed by Highland Capital Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #161 ON 11/22/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 169 Exhibit(s) // Notice of Filing of Second Amended Exhibit B to Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                By the Debtor in the Ordinary Course of Business (related document(s)76, 99) Filed by
                Highland Capital Management, L.P.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #162 ON
                11/25/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 170 Certification of Counsel Regarding Motion of Debtor for Entry of Interim and Final
                Orders (A) Authorizing Debtor to Pay Prepetition Claims of Critical Vendors and (B)
                Granting Related Relief (related document(s)3, 40) Filed by Highland Capital Management,
                L.P..(Attachments: # 1 Exhibit A # 2 Exhibit B) (O'Neill, James) [ORIGINALLY FILED
                AS DOCUMENT #163 ON 11/25/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE (Okafor, M.) (Entered: 12/05/2019)

                 171 **WITHDRAWN** − 11/26/2019. SEE DOCKET # 165. Certification of Counsel
                Regarding Motion for an Order Authorizing the Debtor to Retain, Employ, and Compensate
                Certain Professionals Utilized by the Debtor in the Ordinary Course of Business (related
                document(s)76, 99, 162) Filed by Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A # 2 Exhibit B) (O'Neill, James) Modified on 11/26/2019 (DMC). [ORIGINALLY
                FILED AS DOCUMENT #164 ON 11/25/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019    172 Notice of Withdrawal of Certification of Counsel Regarding Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                By the Debtor in the Ordinary Course of Business (related document(s)164) Filed by
                Highland Capital Management, L.P.. (O'Neill, James) [ORIGINALLY FILED AS

                                                                                        000348
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 359 of 648 PageID 3046


                DOCUMENT #165 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 173 Certification of Counsel Regarding Motion for an Order Authorizing the Debtor to
                Retain, Employ, and Compensate Certain Professionals Utilized By the Debtor in the
                Ordinary Course of Business (related document(s)76, 99, 162) Filed by Highland Capital
                Management, L.P (Attachments: # 1 Exhibit A # 2 Exhibit B)(O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #166 ON 11/26/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE (Okafor, M.) (Entered: 12/05/2019)

                 174 Notice of Agenda of Matters Scheduled for Hearing Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 12/2/2019 at 10:00 AM at US Bankruptcy Court,
                824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. (Attachments: # 1 Certificate
                of Service) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #167 ON
                11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 175 FINAL ORDER (A) AUTHORIZING THE DEBTOR TO PAY CERTAIN
                PREPETITION CLAIMS OF CRITICAL VENDORS AND (B) GRANTING RELATED
                RELIEF (Related document(s) 3, 40) Signed on 11/26/2019. (DRG) [ORIGINALLY
                FILED AS DOCUMENT #168 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 176 ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF THE
                BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND
                COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE
                ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on
                11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT
                #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 177 Motion to Authorize Motion of the Debtor for Entry of an Order Authorizing the
                Debtor to Pay and Honor Ordinary Course Obligations Under Employee Bonus Plans and
                Granting Related Relief Filed by Highland Capital Management, L.P.. Hearing scheduled
                for 12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom
                #6, Wilmington, Delaware. Objections due by 12/10/2019. (Attachments: # 1 Exhibit A −
                Proposed Order # 2 Notice) [ORIGINALLY FILED AS DOCUMENT #170 ON
                11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   12/04/2019   (Okafor, M.) (Entered: 12/05/2019)

                 178 Supplemental Declaration in Support of Jeffrey N. Pomerantz in Support of
                Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
                Rules of Bankruptcy Procedure and Local Rule 2014−1 for Authorization to Employ and
                Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in
                Possession Nunc Pro Tunc to the Petition Date (related document(s)71) Filed by Highland
                Capital Management, L.P.. (Attachments: # 1 Exhibit 1 # 2 Certificate of Service) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #171 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE(Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                  179 Certification of Counsel Regarding Debtor's Application Pursuant to Section 327(A)
                of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and
                Local Rule 2014−1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones
                LLP as Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date
                (related document(s)71) Filed by Highland Capital Management, L.P.. (Attachments: # 1
                Exhibit A − Proposed Order # 2 Exhibit B − Blackline Order) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #172 ON 11/26/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE](Okafor, M.) (Entered: 12/05/2019)



                                                                                      000349
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 360 of 648 PageID 3047


                 180 Application/Motion to Employ/Retain Mercer (US) Inc. as Compensation Consultant
                Filed by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00
                AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A −
                Proposed Order # 3 Exhibit B − Declaration of John Dempsey in Support # 4 Exhibit C −
                Highland Key Employee Incentives # 5 Certificate of Service and Service List)(O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 181 Certificate of Service and Service List for service of Motion of the Debtor for Entry of
                an Order Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under
                Employee Bonus Plans and Granting Related Relief [Docket No. 170] (related
                document(s)170) Filed by Highland Capital Management, L.P.. (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #174 ON 11/27/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 182 Amended Notice of Agenda of Matters Scheduled for Hearing (related
                document(s)167) Filed by Highland Capital Management, L.P.. Hearing scheduled for
                12/2/2019 at 10:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,
                Wilmington, Delaware (Attachments: # 1 Certificate of Service)(O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #175 ON 11/27/2019 IN U.S. BANKRUPTCY
   12/04/2019   COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 183 ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE, RULE
                2414 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
                RULE 2014−1 AUTHORIZING THE EMPLOYMENT AND RETENTION OF
                PACHULSKI TANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTOR AND
                DEBTOR IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE (Related Doc
                # 71) Order Signed on 12/2/2019. (DRG) [ORIGINALLY FILED AS DOCUMENT #176
                ON 12/02/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
   12/04/2019   DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 184 Certification of Counsel Regarding Order Transferring Venue of This Case to the
                United States Bankruptcy Court for the Northern District of Texas (related document(s)86)
                Filed by Official Committee of Unsecured Creditors. (Weissgerber, Jaclyn) [ORIGINALLY
                FILED AS DOCUMENT #182 ON 12/03/2019 IN U.S. BANKRUPTCY COURT FOR
   12/04/2019   THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                  185 Affidavit/Declaration of Service for service of (1) [Signed] Final Order (A)
                Authorizing Debtor to Pay Prepetition Claims of Critical Vendors and (B) Granting Related
                Relief [Docket No. 168]; (2) [Signed] Order Pursuant to Sections 105(a), 327, 328, and 330
                of the Bankruptcy Code Authorizing the Debtor to Retain, Employ and Compensate Certain
                Professionals Utilized by the Debtor in the Ordinary Course of Business [Docket No. 169];
                and (3) [Signed] Order Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of
                the Federal Rules of Bankruptcy Procedure and Local Rule 2014−1 Authorizing the
                Employment and Retention of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date [Docket No. 176]
                (related document(s)168, 169, 176) Filed by Highland Capital Management, L.P.. (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #183 ON 12/03/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Entered:
   12/04/2019   12/05/2019)

                 186 ORDER TRANSFERRING VENUE OF THIS CASE TO THE UNITED STATES
                BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS (related
                document(s)86) Order Signed on 12/4/2019. (CAS) [ORIGINALLY FILED AS
                DOCUMENT #184 ON 12/04/2019 IN U.S. BANKRUPTCY COURT FOR THE
   12/04/2019   DISTRICT OF DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

   12/04/2019

                                                                                       000350
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 361 of 648 PageID 3048


                 187 Certificate of Service re: 1) Notice of Chapter 11 Bankruptcy Case; and 2) [Corrected]
                Notice of Chapter 11 Bankruptcy Case (related document(s)67, 79) Filed by Kurtzman
                Carson Consultants LLC. (Kass, Albert) ( [ORIGINALLY FILED AS DOCUMENT #185
                ON 12/04/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.) (Entered: 12/05/2019)

                 97 Motion to appear pro hac vice for Bojan Guzina. Fee Amount $100 Filed by Creditor
   12/05/2019   Committee Official Committee of Unsecured Creditors (Hoffman, Juliana)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27228141, amount $ 100.00 (re: Doc# 97).
   12/05/2019   (U.S. Treasury)

                 99 Notice of Appearance and Request for Notice by Linda D. Reece filed by Wylie ISD,
   12/05/2019   Garland ISD, City of Garland. (Reece, Linda)

                 100 Motion to appear pro hac vice for Matthew A. Clemente. Fee Amount $100 Filed by
   12/05/2019   Creditor Committee Official Committee of Unsecured Creditors (Hoffman, Juliana)

                 105 Motion to appear pro hac vice for Alyssa Russell. Fee Amount $100 Filed by Creditor
   12/05/2019   Committee Official Committee of Unsecured Creditors (Hoffman, Juliana)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27228455, amount $ 100.00 (re: Doc# 100).
   12/05/2019   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27228455, amount $ 100.00 (re: Doc# 105).
   12/05/2019   (U.S. Treasury)

                 109 Motion to appear pro hac vice for Ira D. Kharasch. Fee Amount $100 Filed by Debtor
   12/05/2019   Highland Capital Management, L.P. (Haitz, Eric)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27228644, amount $ 100.00 (re: Doc# 109).
   12/05/2019   (U.S. Treasury)

                 129 Notice of Appearance and Request for Notice by Laurie A. Spindler filed by City of
                Allen, Allen ISD, Dallas County, Grayson County, Irving ISD, Kaufman County, Tarrant
   12/05/2019   County. (Spindler, Laurie)

                 155 Notice of Appearance and Request for Notice by Mark A. Platt filed by Interested
   12/05/2019   Party Redeemer Committee of the Highland Crusader Fund. (Platt, Mark)

                 157 Motion to appear pro hac vice for Marc B. Hankin. Fee Amount $100 Filed by
   12/05/2019   Interested Party Redeemer Committee of the Highland Crusader Fund (Platt, Mark)

                 160 Motion to appear pro hac vice for Richard Levin. Fee Amount $100 Filed by
                Interested Party Redeemer Committee of the Highland Crusader Fund (Attachments: # 1
   12/05/2019   Addendum) (Platt, Mark)

                 161 Motion to appear pro hac vice for Terri L. Mascherin. Fee Amount $100 Filed by
   12/05/2019   Interested Party Redeemer Committee of the Highland Crusader Fund (Platt, Mark)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27229964, amount $ 100.00 (re: Doc# 157).
   12/05/2019   (U.S. Treasury)

                                                                                     000351
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 362 of 648 PageID 3049


                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27229964, amount $ 100.00 (re: Doc# 160).
   12/05/2019   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27229964, amount $ 100.00 (re: Doc# 161).
   12/05/2019   (U.S. Treasury)

                 167 Motion to appear pro hac vice for Gregory V. Demo. Fee Amount $100 Filed by
   12/05/2019   Debtor Highland Capital Management, L.P. (Haitz, Eric)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27230422, amount $ 100.00 (re: Doc# 167).
   12/05/2019   (U.S. Treasury)

                 188 Notice of Appearance and Request for Notice by Juliana Hoffman filed by Creditor
   12/05/2019   Committee Official Committee of Unsecured Creditors. (Hoffman, Juliana)

                 189 Motion to appear pro hac vice for Jeffrey N. Pomerantz. Fee Amount $100 Filed by
   12/06/2019   Debtor Highland Capital Management, L.P. (Haitz, Eric)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27233957, amount $ 100.00 (re: Doc# 189).
   12/06/2019   (U.S. Treasury)

                 190 Amended Motion to appear pro hac vice for Jeffrey N. Pomerantz. (related document:
   12/06/2019   189) Filed by Debtor Highland Capital Management, L.P. (Haitz, Eric)

                 191 Motion to appear pro hac vice for John A. Morris. Fee Amount $100 Filed by Debtor
   12/06/2019   Highland Capital Management, L.P. (Haitz, Eric)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27233983, amount $ 100.00 (re: Doc# 191).
   12/06/2019   (U.S. Treasury)

                 192 INCORRECT ENTRY − Incorrect Event Used; Refiled as Document 220. Motion to
                withdraw as attorney (Eric T. Haitz) Filed by Debtor Highland Capital Management, L.P.
   12/06/2019   (Haitz, Eric) Modified on 12/9/2019 (Dugan, S.). Modified on 12/9/2019 (Dugan, S.).

                  193 Hearing held on 12/6/2019., Hearing continued (RE: related document(s)1 Order
                transferring case number 19−12239 from U.S. Bankruptcy Court for the District of
                Delaware Filed by Highland Capital Management, L.P.,) (Continued Hearing to be held on
   12/06/2019   12/12/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 1, (Edmond, Michael)

                  194 Hearing held on 12/6/2019., Hearing continued (RE: related document(s)1 Order
                transferring case number 19−12239 from U.S. Bankruptcy Court for the District of
                Delaware Filed by Highland Capital Management, L.P. (Okafor, M.)) Hearing to be held on
                12/12/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 1, (Appearances: C. Gibbs,
                introducing J. Pomeranzt and I. Kharasch for Debtor (also J. Morris on phone); M.
                Clemente and P. Reid for Official Committee of Unsecured Creditors; B. Shaw for Acis; M.
                Platt for Redeemer Committee of Crusader Fund (also on phone M. Hankin and T.
                Mascherin); M. Rosenthal for Alvarez and Marsal; P. Maxcy (telephonically) for Jeffries; L.
                Lambert for UST. Nonevidentiary status conference. Court heard reports about case, parties,
                and ongoing discussions regarding corporate governance. Schedules will be filed next
                12/13/19. At request of parties, another status conference is set for 12/12/19 at 9:30 am
                (telephonic participation will be allowed if requested). At current time, parties are not
   12/06/2019   requesting that pending motions be set.) (Edmond, Michael)


                                                                                     000352
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 363 of 648 PageID 3050


                 195 Request for transcript regarding a hearing held on 12/6/2019. The requested
   12/06/2019   turn−around time is hourly. (Edmond, Michael)

                 196 Order granting motion to appear pro hac vice adding Bojan Guzina for Official
                Committee of Unsecured Creditors (related document # 97) Entered on 12/6/2019. (Banks,
   12/06/2019   Courtney)

                 197 Order granting motion to appear pro hac vice adding Matthew A. Clemente for
                Official Committee of Unsecured Creditors (related document # 100) Entered on 12/6/2019.
   12/06/2019   (Banks, Courtney)

                 198 Order granting motion to appear pro hac vice adding Alyssa Russell for Official
                Committee of Unsecured Creditors (related document # 105) Entered on 12/6/2019. (Banks,
   12/06/2019   Courtney)

                 199 Order granting motion to appear pro hac vice adding Ira D Kharasch for Highland
                Capital Management, L.P. (related document # 109) Entered on 12/6/2019. (Banks,
   12/06/2019   Courtney)

                 200 Order granting motion to appear pro hac vice adding Richard B. Levin for Redeemer
                Committee of the Highland Crusader Fund (related document # 160) Entered on 12/6/2019.
   12/06/2019   (Banks, Courtney)

                 201 Order granting motion to appear pro hac vice adding Terri L. Mascherin for Redeemer
                Committee of the Highland Crusader Fund (related document # 161) Entered on 12/6/2019.
   12/06/2019   (Banks, Courtney)

                 202 Order granting motion to appear pro hac vice adding Gregory V Demo for Highland
                Capital Management, L.P. (related document # 167) Entered on 12/6/2019. (Banks,
   12/06/2019   Courtney)

                 203 Order granting motion to appear pro hac vice adding Marc B. Hankin for Redeemer
                Committee of the Highland Crusader Fund (related document # 157) Entered on 12/6/2019.
   12/06/2019   (Banks, Courtney)

                 204 INCORRECT ENTRY: DRAFT OF MOTION. SEE DOCUMENT 206. Application
                to employ Sidley Austin LLP as Attorney APPLICATION OF THE OFFICIAL
                COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS 328 AND
                1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
                PROCEDURE 2014, FOR AN ORDER APPROVING THE RETENTION AND
                EMPLOYMENT OF SIDLEY AUSTIN LLP AS COUNSEL TO THE OFFICIAL
                COMMITTEE OF UNSECURED CREDITORS, NUNC PRO TUNC TO OCTOBER 29,
                2019 Filed by Creditor Committee Official Committee of Unsecured Creditors (Hoffman,
   12/06/2019   Juliana) Modified on 12/18/2019 (Rielly, Bill).

                 205 Application to employ FTI CONSULTING, INC. as Financial Advisor
                APPLICATION PURSUANT TO FED. R. BANKR. P. 2014(a) FOR ORDER UNDER
                SECTION 1103 OF THE BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT
                AND RETENTION OF FTI CONSULTING, INC. AS FINANCIAL ADVISOR TO THE
                OFFICIAL COMMITTEE OF UNSECURED CREDITORS NUNC PRO TUNC TO
                NOVEMBER 6, 2019 Filed by Creditor Committee Official Committee of Unsecured
   12/06/2019   Creditors (Hoffman, Juliana)

   12/06/2019    206 Application to employ Sidley Austin LLP as Attorney APPLICATION OF THE
                OFFICIAL COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS
                328 AND 1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
                PROCEDURE 2014, FOR AN ORDER APPROVING THE RETENTION AND
                EMPLOYMENT OF SIDLEY AUSTIN LLP AS COUNSEL TO THE OFFICIAL


                                                                                     000353
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 364 of 648 PageID 3051


                COMMITTEE OF UNSECURED CREDITORS, NUNC PRO TUNC TO OCTOBER 29,
                2019 (related document: 204) Filed by Creditor Committee Official Committee of
                Unsecured Creditors (Hoffman, Juliana) Modified on 12/18/2019 (Rielly, Bill).

                 220 Withdrawal filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)41 Notice of appearance and request for notice). (Dugan, S.) (Entered:
   12/06/2019   12/09/2019)

                  207 Transcript regarding Hearing Held 12/6/19 RE: Status and scheduling conference.
                THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 03/9/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Palmer Reporting Services, Telephone number PalmerRptg@aol.com,
                800−665−6251. (RE: related document(s) 193 Hearing held on 12/6/2019., Hearing
                continued (RE: related document(s)1 Order transferring case number 19−12239 from U.S.
                Bankruptcy Court for the District of Delaware Filed by Highland Capital Management,
                L.P.,) (Continued Hearing to be held on 12/12/2019 at 09:30 AM Dallas Judge Jernigan
                Ctrm for 1,, 194 Hearing held on 12/6/2019., Hearing continued (RE: related document(s)1
                Order transferring case number 19−12239 from U.S. Bankruptcy Court for the District of
                Delaware Filed by Highland Capital Management, L.P. (Okafor, M.)) Hearing to be held on
                12/12/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 1, (Appearances: C. Gibbs,
                introducing J. Pomeranzt and I. Kharasch for Debtor (also J. Morris on phone); M.
                Clemente and P. Reid for Official Committee of Unsecured Creditors; B. Shaw for Acis; M.
                Platt for Redeemer Committee of Crusader Fund (also on phone M. Hankin and T.
                Mascherin); M. Rosenthal for Alvarez and Marsal; P. Maxcy (telephonically) for Jeffries; L.
                Lambert for UST. Nonevidentiary status conference. Court heard reports about case, parties,
                and ongoing discussions regarding corporate governance. Schedules will be filed next
                12/13/19. At request of parties, another status conference is set for 12/12/19 at 9:30 am
                (telephonic participation will be allowed if requested). At current time, parties are not
                requesting that pending motions be set.)). Transcript to be made available to the public on
   12/08/2019   03/9/2020. (Palmer, Susan)

                 208 BNC certificate of mailing − PDF document. (RE: related document(s)197 Order
                granting motion to appear pro hac vice adding Matthew A. Clemente for Official
                Committee of Unsecured Creditors (related document 100) Entered on 12/6/2019.) No. of
   12/08/2019   Notices: 1. Notice Date 12/08/2019. (Admin.)

                 209 BNC certificate of mailing − PDF document. (RE: related document(s)198 Order
                granting motion to appear pro hac vice adding Alyssa Russell for Official Committee of
                Unsecured Creditors (related document 105) Entered on 12/6/2019.) No. of Notices: 1.
   12/08/2019   Notice Date 12/08/2019. (Admin.)

                 210 BNC certificate of mailing − PDF document. (RE: related document(s)199 Order
                granting motion to appear pro hac vice adding Ira D Kharasch for Highland Capital
                Management, L.P. (related document 109) Entered on 12/6/2019.) No. of Notices: 1. Notice
   12/08/2019   Date 12/08/2019. (Admin.)

                 211 BNC certificate of mailing − PDF document. (RE: related document(s)200 Order
                granting motion to appear pro hac vice adding Richard B. Levin for Redeemer Committee
                of the Highland Crusader Fund (related document 160) Entered on 12/6/2019.) No. of
   12/08/2019   Notices: 1. Notice Date 12/08/2019. (Admin.)

                 212 BNC certificate of mailing − PDF document. (RE: related document(s)201 Order
                granting motion to appear pro hac vice adding Terri L. Mascherin for Redeemer Committee
                of the Highland Crusader Fund (related document 161) Entered on 12/6/2019.) No. of
   12/08/2019   Notices: 1. Notice Date 12/08/2019. (Admin.)

   12/08/2019


                                                                                     000354
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 365 of 648 PageID 3052


                 213 BNC certificate of mailing − PDF document. (RE: related document(s)202 Order
                granting motion to appear pro hac vice adding Gregory V Demo for Highland Capital
                Management, L.P. (related document 167) Entered on 12/6/2019.) No. of Notices: 1. Notice
                Date 12/08/2019. (Admin.)

                 214 BNC certificate of mailing − PDF document. (RE: related document(s)203 Order
                granting motion to appear pro hac vice adding Marc B. Hankin for Redeemer Committee of
                the Highland Crusader Fund (related document 157) Entered on 12/6/2019.) No. of Notices:
   12/08/2019   1. Notice Date 12/08/2019. (Admin.)

                 215 Acknowledgment of split/transfer case received FROM another district, Delaware,
   12/09/2019   Delaware division, Case Number 19−12239. (Okafor, M.)

                 216 Order granting motion to appear pro hac vice adding Jeffrey N. Pomerantz for
                Highland Capital Management, L.P. (related document # 190) Entered on 12/9/2019.
   12/09/2019   (Banks, Courtney)

                 217 Order granting motion to appear pro hac vice adding John A. Morris for Highland
                Capital Management, L.P. (related document # 191) Entered on 12/9/2019. (Banks,
   12/09/2019   Courtney)

                 218 Motion for relief from stay MOTION OF PENSIONDANMARK
                PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN ORDER GRANTING RELIEF FROM
                THE AUTOMATIC STAY TO TERMINATE INVESTMENT MANAGEMENT AGREEMENT
                Fee amount $181, Filed by Creditor PensionDanmark Pensionsforsikringsaktieselskab
                Objections due by 12/23/2019. (Attachments: # 1 Declaration # 2 Proposed Order) (Crooks,
   12/09/2019   David)

                 219 Notice of Appearance and Request for Notice by Charles Martin Persons Jr. filed by
   12/09/2019   Creditor Committee Official Committee of Unsecured Creditors. (Persons, Charles)

                  Receipt of filing fee for Motion for relief from stay(19−34054−sgj11) [motion,mrlfsty] (
   12/09/2019   181.00). Receipt number 27240994, amount $ 181.00 (re: Doc# 218). (U.S. Treasury)

                 221 Notice of Appearance and Request for Notice by Brian Patrick Shaw filed by Acis
   12/09/2019   Capital Management GP, LLC, Acis Capital Management, L.P.. (Shaw, Brian)

                 222 Motion to appear pro hac vice for Dennis M. Twomey. Fee Amount $100 Filed by
   12/09/2019   Creditor Committee Official Committee of Unsecured Creditors (Hoffman, Juliana)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27241671, amount $ 100.00 (re: Doc# 222).
   12/09/2019   (U.S. Treasury)

   12/09/2019    223 Certificate of service re: 1) Application Pursuant to Fed. R. Bankr. P. 2014(a) for
                Order Under Section 1103 of the Bankruptcy Code Authorizing the Employment and
                Retention of FTI Consulting, Inc. as Financial Advisor to the Official Committee of
                Unsecured Creditors Nunc Pro Tunc to November 6, 2019; and 2) [Amended] Application
                of the Official Committee of Unsecured Creditors, Pursuant to Sections 328 and 1103 of the
                Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014, for an Order Approving
                the Retention and Employment of Sidley Austin LLP as Counsel to the Official Committee of
                Unsecured Creditors, Nunc Pro Tunc to October 29, 2019 Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)205 Application to employ FTI
                CONSULTING, INC. as Financial Advisor APPLICATION PURSUANT TO FED. R.
                BANKR. P. 2014(a) FOR ORDER UNDER SECTION 1103 OF THE BANKRUPTCY CODE
                AUTHORIZING THE EMPLOYMENT AND RETENTION OF FTI CONSULTING, INC. AS
                FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                NUNC PRO TUNC TO NOVEMBER 6, 2019 Filed by Creditor Committee Official


                                                                                      000355
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 366 of 648 PageID 3053


                Committee of Unsecured Creditors filed by Creditor Committee Official Committee of
                Unsecured Creditors, 206 Amended Application to employ Sidley Austin LLP as Attorney
                APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                PURSUANT TO SECTIONS 328 AND 1103 OF THE BANKRUPTCY CODE AND
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014, FOR AN ORDER APPROVING
                THE RETENTION AND EMPLOYMENT OF SIDLEY AUSTIN LLP AS COUNSEL TO THE
                OFFICIAL COMMITTEE OF UNSECURED CREDITORS, NUNC PRO TUNC TO
                OCTOBER 29, 2019 (related document: 204) Filed by Creditor Committee Official
                Committee of Unsecured Creditors filed by Creditor Committee Official Committee of
                Unsecured Creditors). (Kass, Albert)

                 224 Certificate Certificate of Conference filed by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab (RE: related document(s)218 Motion for relief from stay
                MOTION OF PENSIONDANMARK PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN
                ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO TERMINATE
   12/10/2019   INVESTMENT MANAGEMENT AGREEMENT Fee amount $181,). (Crooks, David)

                 225 Certificate of service re: Certificate of Service filed by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab (RE: related document(s)218 Motion for relief from stay
                MOTION OF PENSIONDANMARK PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN
                ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO TERMINATE
                INVESTMENT MANAGEMENT AGREEMENT Fee amount $181,, 224 Certificate
   12/10/2019   (generic)). (Attachments: # 1 Service List) (Crooks, David)

                 226 Application to employ Young Conaway Stargatt & Taylor, LLP as Attorney
                (Co−Counsel) Nunc Pro Tunc Filed by Creditor Committee Official Committee of
   12/10/2019   Unsecured Creditors (Hoffman, Juliana)

                 227 INCORRECT ENTRY: DEFICIENCIES ARE DUE 12/13/2019 − Notice of
                deficiency. Schedule A/B due 10/30/2019. Schedule D due 10/30/2019. Schedule E/F due
                10/30/2019. Schedule G due 10/30/2019. Schedule H due 10/30/2019. Declaration Under
                Penalty of Perjury for Non−individual Debtors due 10/30/2019. Summary of Assets and
                Liabilities and Certain Statistical Information due 10/30/2019. Statement of Financial
   12/10/2019   Affairs due 10/30/2019. (Okafor, M.) Modified on 12/10/2019 (Okafor, M.).

                 228 Notice of deficiency. Schedule A/B due 12/13/2019. Schedule D due 12/13/2019.
                Schedule E/F due 12/13/2019. Schedule G due 12/13/2019. Schedule H due 12/13/2019.
                Declaration Under Penalty of Perjury for Non−individual Debtors due 12/13/2019.
                Summary of Assets and Liabilities and Certain Statistical Information due 12/13/2019.
   12/10/2019   Statement of Financial Affairs due 12/13/2019. (Okafor, M.)

                 229 Meeting of creditors 341(a) meeting to be held on 1/9/2020 at 11:00 AM at Dallas,
                Room 976. Proofs of Claims due by 4/8/2020. Attorney(s)certificate of service of 341
   12/10/2019   meeting chapter 11 to be filed by 01/9/2020. (Neary, William)

                 230 Notice of Appearance and Request for Notice by Melissa S. Hayward filed by Debtor
   12/10/2019   Highland Capital Management, L.P.. (Hayward, Melissa)

                 231 Notice of Appearance and Request for Notice by Zachery Z. Annable filed by Debtor
   12/10/2019   Highland Capital Management, L.P.. (Annable, Zachery)

                 232 Joint Motion to continue hearing on (related documents 194 Hearing held, Hearing
                set/continued)Joint Motion to Continue Status Conference Filed by Debtor Highland Capital
                Management, L.P., Creditor Committee Official Committee of Unsecured Creditors
   12/11/2019   (Attachments: # 1 Proposed Order # 2 Service List) (Hayward, Melissa)

                 233 Motion to appear pro hac vice for Michael I. Baird. Fee Amount $100 Filed by
                Creditor Pension Benefit Guaranty Corporation (Attachments: # 1 Certificate of Service)
   12/11/2019   (Baird, Michael)

                                                                                     000356
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 367 of 648 PageID 3054


                 234 Order granting joint motion to continue hearing on (related document # 232) (related
                documents Hearing held) Status Conference to be held on 12/18/2019 at 09:30 AM. Entered
   12/11/2019   on 12/11/2019. (Banks, Courtney)

                 235 Application for compensation First Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From October 16, 2019 Through October 31, 2019 for Highland
                Capital Management, L.P., Debtor's Attorney, Period: 10/16/2019 to 10/31/2019, Fee:
                $383,583.75, Expenses: $9,958.84. Filed by Debtor Highland Capital Management, L.P.
   12/11/2019   Objections due by 1/2/2020. (Pomerantz, Jeffrey)

                 236 Motion to appear pro hac vice for Lauren Macksoud. Fee Amount $100 Filed by
   12/11/2019   Interested Party Jefferies LLC (Doherty, Casey)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27250084, amount $ 100.00 (re: Doc# 236).
   12/11/2019   (U.S. Treasury)

                 237 Motion to appear pro hac vice for Patrick C. Maxcy. Fee Amount $100 Filed by
   12/11/2019   Interested Party Jefferies LLC (Doherty, Casey)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27250165, amount $ 100.00 (re: Doc# 237).
   12/11/2019   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] (0.00). Receipt Number KF − No Fee Due, amount $ 0.00 (re: Doc233).
   12/11/2019   (Floyd)

                 238 BNC certificate of mailing − PDF document. (RE: related document(s)216 Order
                granting motion to appear pro hac vice adding Jeffrey N. Pomerantz for Highland Capital
                Management, L.P. (related document 190) Entered on 12/9/2019.) No. of Notices: 1. Notice
   12/11/2019   Date 12/11/2019. (Admin.)

                 239 BNC certificate of mailing − PDF document. (RE: related document(s)217 Order
                granting motion to appear pro hac vice adding John A. Morris for Highland Capital
                Management, L.P. (related document 191) Entered on 12/9/2019.) No. of Notices: 1. Notice
   12/11/2019   Date 12/11/2019. (Admin.)

                 240 Notice of Appearance and Request for Notice by J. Seth Moore filed by Creditor
   12/12/2019   Siepe, LLC. (Moore, J.)

                 241 Declaration re: Disclosure Declaration of Ordinary Course Professional (Charles
                Harder) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   12/12/2019   Document). (Annable, Zachery)

                 242 Order granting motion to appear pro hac vice adding Michael I. Baird for Pension
                Benefit Guaranty Corporation (related document # 233) Entered on 12/12/2019. (Okafor,
   12/12/2019   M.)

                 243 BNC certificate of mailing. (RE: related document(s)227 INCORRECT ENTRY:
                DEFICIENCIES ARE DUE 12/13/2019 − Notice of deficiency. Schedule A/B due
                10/30/2019. Schedule D due 10/30/2019. Schedule E/F due 10/30/2019. Schedule G due
                10/30/2019. Schedule H due 10/30/2019. Declaration Under Penalty of Perjury for
                Non−individual Debtors due 10/30/2019. Summary of Assets and Liabilities and Certain
                Statistical Information due 10/30/2019. Statement of Financial Affairs due 10/30/2019.
                (Okafor, M.) Modified on 12/10/2019 (Okafor, M.).) No. of Notices: 8. Notice Date
   12/12/2019   12/12/2019. (Admin.)

                                                                                    000357
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 368 of 648 PageID 3055


                 244 BNC certificate of mailing. (RE: related document(s)228 Notice of deficiency.
                Schedule A/B due 12/13/2019. Schedule D due 12/13/2019. Schedule E/F due 12/13/2019.
                Schedule G due 12/13/2019. Schedule H due 12/13/2019. Declaration Under Penalty of
                Perjury for Non−individual Debtors due 12/13/2019. Summary of Assets and Liabilities and
                Certain Statistical Information due 12/13/2019. Statement of Financial Affairs due
   12/12/2019   12/13/2019. (Okafor, M.)) No. of Notices: 8. Notice Date 12/12/2019. (Admin.)

                 245 Certificate of service re: 1) Application of the Official Committee of Unsecured
                Creditors to Retain and Employ Young Conaway Stargatt & Taylor, LLP as Co−Counsel,
                Nunc Pro Tunc to November 8, 2019 Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)226 Application to employ Young Conaway Stargatt & Taylor,
                LLP as Attorney (Co−Counsel) Nunc Pro Tunc Filed by Creditor Committee Official
                Committee of Unsecured Creditors filed by Creditor Committee Official Committee of
   12/13/2019   Unsecured Creditors). (Kass, Albert)

                 246 Certificate of service re: 1) First Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from October 16, 2019 Through October 31, 2019 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)235 Application for
                compensation First Monthly Application for Compensation and Reimbursement of Expenses
                of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for the Period From
                October 16, 2019 Through October 31, 2019 for Highland Capital Management, L.P.,
                Debtor's Attorney, Period: 10/16/2019 to 10/31/2019, Fee: $383,583.75, Expenses:
                $9,958.84. Filed by Debtor Highland Capital Management, L.P. Objections due by
   12/13/2019   1/2/2020. filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 247 Schedules: Schedules A/B and D−H with Summary of Assets and Liabilities (with
                Declaration Under Penalty of Perjury for Non−Individual Debtors,). Filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)228 Notice of deficiency).
   12/13/2019   (Attachments: # 1 Global notes regarding schedules) (Hayward, Melissa)

                 248 Statement of financial affairs for a non−individual . Filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)228 Notice of deficiency). (Attachments: # 1
   12/13/2019   Global notes regarding SOFA) (Hayward, Melissa)

                 249 BNC certificate of mailing − meeting of creditors. (RE: related document(s)229
                Meeting of creditors 341(a) meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room
                976. Proofs of Claims due by 4/8/2020. Attorney(s)certificate of service of 341 meeting
   12/13/2019   chapter 11 to be filed by 01/9/2020.) No. of Notices: 8. Notice Date 12/13/2019. (Admin.)

                 250 BNC certificate of mailing − PDF document. (RE: related document(s)234 Order
                granting joint motion to continue hearing on (related document 232) (related documents
                Hearing held) Status Conference to be held on 12/18/2019 at 09:30 AM. Entered on
   12/13/2019   12/11/2019.) No. of Notices: 1. Notice Date 12/13/2019. (Admin.)

                 251 Order granting motion to appear pro hac vice adding Lauren Macksoud for Jefferies
   12/16/2019   LLC (related document # 236) Entered on 12/16/2019. (Dugan, S.)

                 252 Order granting motion to appear pro hac vice adding Patrick C. Maxcy for Jefferies
   12/16/2019   LLC (related document # 237) Entered on 12/16/2019. (Dugan, S.)

                 253 Order rescheduling status conference (RE: related document(s)1 Order transferring
                case filed by Debtor Highland Capital Management, L.P.). Status Conference to be held on
   12/16/2019   12/18/2019 at 10:30 AM at Dallas Judge Jernigan Ctrm. Entered on 12/16/2019 (Dugan, S.)

                 254 Notice of Appearance and Request for Notice by Jason Patrick Kathman filed by
   12/17/2019   Creditor Patrick Daugherty. (Kathman, Jason)



                                                                                      000358
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 369 of 648 PageID 3056


                 255 Declaration re: Supplemental Declaration In Support of filed by Creditor Committee
                Official Committee of Unsecured Creditors (RE: related document(s)206 Amended
                Application to employ Sidley Austin LLP as Attorney APPLICATION OF THE OFFICIAL
                COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS 328 AND
                1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
   12/18/2019   PROCEDURE 2014, FOR AN ORDER APPROVING T). (Hoffman, Juliana)

                   Hearing held on 12/18/2019. (RE: related document(s)1 Status/Scheduling Conference;
                Order transferring case number 19−12239 from U.S. Bankruptcy Court for the District of
                Delaware Filed by Highland Capital Management, L.P.) (Appearances: J. Pomerantz and I.
                Kharasch for Debtor; M. Hayward, local counsel for Debtor; M. Clemente and P. Reid for
                Unsecured Creditors Committee; M. Platt and T. Mascherin and M. Hankin (each
                telephonically) for Redeemer Committee; L. Spindler for taxing authorities; A. Chiarello
                and R. Patel (telephonically) for Acis; L. Lambert for UST; P. Maxcy (telephonically) for
                Jeffries. Nonevidentiary status conference. Court heard reports regarding continued
                negotiations between Debtor and UCC regarding a proposed management structure for
                Debtor and ordinary course protocols. Debtor expects to file a motion for approval of same
                (if agreements reached) by 12/27/19 for a 1/9/20 hearing. Otherwise, UCC will file a motion
                for a chapter 11 trustee (which, if filed, will be filed 12/30/19 and set 1/20/20−1/21/20).
                Scheduling order to be submitted. Also, US Trustee announced intention to move for a
   12/18/2019   Chapter 11 Trustee.) (Edmond, Michael)

                 256 BNC certificate of mailing − PDF document. (RE: related document(s)251 Order
                granting motion to appear pro hac vice adding Lauren Macksoud for Jefferies LLC (related
                document 236) Entered on 12/16/2019. (Dugan, S.)) No. of Notices: 1. Notice Date
   12/18/2019   12/18/2019. (Admin.)

                 257 BNC certificate of mailing − PDF document. (RE: related document(s)252 Order
                granting motion to appear pro hac vice adding Patrick C. Maxcy for Jefferies LLC (related
                document 237) Entered on 12/16/2019. (Dugan, S.)) No. of Notices: 1. Notice Date
   12/18/2019   12/18/2019. (Admin.)

                 258 Declaration re: Disclosure Declaration of Ordinary Course Professional (Dechert
                LLP) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   12/19/2019   Document). (Demo, Gregory)

                 259 Support/supplemental document to the Motion of Debtor for Interim and Final Orders
                Authorizing (A) Continuance of Existing Cash Management System, (B) Continued Use of
                the Prime Account, (C) Limited Waiver filed by Debtor Highland Capital Management, L.P.
   12/19/2019   (RE: related document(s)7 Motion to maintain bank accounts.). (Hayward, Melissa)

                 260 Declaration re: Disclosure Declaration of Ordinary Course Professional (ASW Law
                Limited) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   12/19/2019   Document). (Hayward, Melissa)

                  261 Certificate of service re: Disclosure Declaration of Ordinary Course Professional
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)241
                Declaration re: Disclosure Declaration of Ordinary Course Professional (Charles Harder)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   12/19/2019   Document). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 262 Certificate of service re: Notice of Chapter 11 Bankruptcy Case and Meeting of
                Creditors Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)229 Meeting of creditors 341(a) meeting to be held on 1/9/2020 at 11:00 AM at
                Dallas, Room 976. Proofs of Claims due by 4/8/2020. Attorney(s)certificate of service of
   12/20/2019   341 meeting chapter 11 to be filed by 01/9/2020.). (Kass, Albert)

   12/20/2019    263 Certificate of service re: Supplemental Declaration of Bojan Guzina in Support of
                Application of the Official Committee of Unsecured Creditors, Pursuant to Sections 328 and

                                                                                     000359
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 370 of 648 PageID 3057


                1103 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014, for an
                Order Approving the Retention and Employment of Sidley Austin LLP as Counsel to the
                Official Committee of Unsecured Creditors Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)255 Declaration re: Supplemental Declaration In
                Support of filed by Creditor Committee Official Committee of Unsecured Creditors (RE:
                related document(s)206 Amended Application to employ Sidley Austin LLP as Attorney
                APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                PURSUANT TO SECTIONS 328 AND 1103 OF THE BANKRUPTCY CODE AND
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014, FOR AN ORDER APPROVING
                T). filed by Creditor Committee Official Committee of Unsecured Creditors). (Kass, Albert)

                 264 Certificate of service re: Supplement to the Motion of Debtor for Interim and Final
                Orders Authorizing (A) Continuance of Existing Cash Management System, (B) Continued
                Use of the Prime Account, (C) Limited Waiver of Section 345(b) Deposit and Investment
                Requirements, and (D) Granting Related Relief Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)259 Support/supplemental document to the Motion of
                Debtor for Interim and Final Orders Authorizing (A) Continuance of Existing Cash
                Management System, (B) Continued Use of the Prime Account, (C) Limited Waiver filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)7 Motion to maintain
   12/20/2019   bank accounts.). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 265 Objection to (related document(s): 176 Document)Limited Objection of The Official
                Committee of Unsecured Creditors to the Retention of Harder LLP as Ordinary Course
                Professional filed by Creditor Committee Official Committee of Unsecured Creditors.
   12/22/2019   (Hoffman, Juliana)

                 266 Declaration re: Disclosure Declaration of Ordinary Course Professional (Houlihan
                Lokey Financial Advisors Inc.) filed by Debtor Highland Capital Management, L.P. (RE:
   12/23/2019   related document(s)176 Document). (Hayward, Melissa)

                 267 Declaration re: Disclosure Declaration of Ordinary Course Professional (Rowlett Law
                PLLC) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   12/23/2019   Document). (Hayward, Melissa)

                 268 Declaration re: Disclosure Declaration of Ordinary Course Professional (DLA Piper
                LLP (US)) filed by Debtor Highland Capital Management, L.P. (RE: related
   12/23/2019   document(s)176 Document). (Hayward, Melissa)

                 269 Agreed scheduling Order (RE: related document(s)1 Order transferring case filed by
   12/23/2019   Debtor Highland Capital Management, L.P.). Entered on 12/23/2019 (Blanco, J.)

                 270 Application for compensation − First Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through November 30, 2019
                for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne Sewell LLP, Special
                Counsel, Period: 10/16/2019 to 11/30/2019, Fee: $176129.00, Expenses: $7836.31. Filed by
                Spec. Counsel Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne Sewell LLP
   12/23/2019   Objections due by 1/13/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                 271 Trustee's Motion to appoint trustee Filed by U.S. Trustee United States Trustee
   12/23/2019   (Lambert, Lisa)

                 272 Trustee's Objection to Motion to Seal Official Committee's Omnibus Objection and
   12/23/2019   Supporting Exhibits (RE: related document(s)127 Document) (Lambert, Lisa)

                 273 Motion for leave to Extend Deadline to Object to Motion for Relief of Stay of
                PensionDanmark (related document(s) 218 Motion for relief from stay) Filed by Debtor
                Highland Capital Management, L.P., Creditor Committee Official Committee of Unsecured
   12/23/2019   Creditors Objections due by 1/6/2020. (Hoffman, Juliana)

                                                                                      000360
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 371 of 648 PageID 3058


                 274 Declaration re: Disclosure Declaration of Ordinary Course Professional (Carey Olsen
                Cayman Limited) filed by Debtor Highland Capital Management, L.P. (RE: related
   12/24/2019   document(s)176 Document). (Hayward, Melissa)

                 275 Declaration re: Disclosure Declaration of Ordinary Course Professional (Hunton
                Andrews Kurth LLP) filed by Debtor Highland Capital Management, L.P. (RE: related
   12/24/2019   document(s)176 Document). (Hayward, Melissa)

                 276 Declaration re: Disclosure Declaration of Ordinary Course Professional (Wilmer
                Cutler Pickering Hale and Dorr LLP) filed by Debtor Highland Capital Management, L.P.
   12/24/2019   (RE: related document(s)176 Document). (Hayward, Melissa)

                 277 BNC certificate of mailing − PDF document. (RE: related document(s)269 Agreed
                scheduling Order (RE: related document(s)1 Order transferring case filed by Debtor
                Highland Capital Management, L.P.). Entered on 12/23/2019 (Blanco, J.)) No. of Notices:
   12/25/2019   1. Notice Date 12/25/2019. (Admin.)

                 278 Declaration re: Disclosure Declaration of Ordinary Course Professional (Kim &
                Chang) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   12/26/2019   Document). (Hayward, Melissa)

                 279 Certificate of service re: 1) Disclosure Declaration of Ordinary Course Professional;
                2) Disclosure Declaration of Ordinary Course Professional; 3) Declaration of Marc D.
                Katz Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)266
                Declaration re: Disclosure Declaration of Ordinary Course Professional (Houlihan Lokey
                Financial Advisors Inc.) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)176 Document). filed by Debtor Highland Capital Management, L.P., 267
                Declaration re: Disclosure Declaration of Ordinary Course Professional (Rowlett Law
                PLLC) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
                Document). filed by Debtor Highland Capital Management, L.P., 268 Declaration re:
                Disclosure Declaration of Ordinary Course Professional (DLA Piper LLP (US)) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)176 Document). filed
   12/26/2019   by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 280 Motion for protective orderJoint Motion for Entry of an Order Approving the Agreed
                Protective Order Filed by Debtor Highland Capital Management, L.P., Creditor Committee
   12/27/2019   Official Committee of Unsecured Creditors (Hoffman, Juliana)

                 281 Motion to compromise controversy with Official Committee of Unsecured Creditors.
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A # 2
   12/27/2019   Exhibit B # 3 Proposed Order) (Hayward, Melissa)

                 282 Support/supplemental document to the Motion of the Debtor Pursuant to 11 U.S.C. §§
                105(a) and 363(b) to Employ and Retain Development Specialists, Inc. to Provide a Chief
                Restructuring Officer, Additional Personnel, and Financial Advisory and Restructuring
                Related Services, Nunc Pro Tunc as of the Petition Date filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)74 Application to employ Development
   12/27/2019   Specialists, Inc as Financial Advisor). (Attachments: # 1 Exhibit A) (Hayward, Melissa)

                 283 Motion for expedited hearing(related documents 281 Motion to compromise
                controversy) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
   12/27/2019   Proposed Order) (Hayward, Melissa)

   12/28/2019    284 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)180 Application/Motion to Employ/Retain Mercer (US) Inc. as Compensation
                Consultant Filed by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019
                at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A −
                Proposed Order # 3 Exhibit B − Declaration of John Dempsey in Support # 4 Exhibit C −

                                                                                     000361
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 372 of 648 PageID 3059


                Highland Key Employee Incentives # 5 Certificate of Service and Service List)(O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)). Hearing
                to be held on 1/9/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 180, (Attachments: # 1
                Exhibit) (Hayward, Melissa)

                 285 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)177 Motion to Authorize Motion of the Debtor for Entry of an Order
                Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under Employee
                Bonus Plans and Granting Related Relief Filed by Highland Capital Management, L.P..
                Hearing scheduled for 12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market St.,
                5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 12/10/2019.
                (Attachments: # 1 Exhibit A − Proposed Order # 2 Notice) [ORIGINALLY FILED AS
                DOCUMENT #170 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). Hearing to be held on 1/9/2020 at 09:30 AM
   12/28/2019   Dallas Judge Jernigan Ctrm for 177, (Attachments: # 1 Exhibit) (Hayward, Melissa)

                 286 Application for compensation Second Monthly Application for Compensation and for
                Reimbursement of Expenses for the Period from November 1, 2019 through November 30,
                2019 for Highland Capital Management, L.P., Debtor's Attorney, Period: 11/1/2019 to
                11/30/2019, Fee: $798,767.50, Expenses: $26,317.71. Filed by Debtor Highland Capital
   12/30/2019   Management, L.P. Objections due by 1/21/2020. (Pomerantz, Jeffrey)

                 287 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)281 Motion to compromise controversy with Official Committee of Unsecured
                Creditors. Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A
                # 2 Exhibit B # 3 Proposed Order)). Hearing to be held on 1/9/2020 at 09:30 AM Dallas
   12/30/2019   Judge Jernigan Ctrm for 281, (Hayward, Melissa)

                 288 Certificate No Objection to Retention of Sidley Austin LLP filed by Creditor
                Committee Official Committee of Unsecured Creditors (RE: related document(s)206
                Amended Application to employ Sidley Austin LLP as Attorney APPLICATION OF THE
                OFFICIAL COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS
                328 AND 1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
   12/31/2019   PROCEDURE 2014, FOR AN ORDER APPROVING T). (Hoffman, Juliana)

                 289 Debtor−in−possession monthly operating report for filing period November 1, 2019 to
                November 30, 2019 filed by Debtor Highland Capital Management, L.P.. (Hayward,
   12/31/2019   Melissa)

                 290 Certificate No Objection to Retention of FTI Consulting, Inc. filed by Creditor
                Committee Official Committee of Unsecured Creditors (RE: related document(s)205
                Application to employ FTI CONSULTING, INC. as Financial Advisor APPLICATION
                PURSUANT TO FED. R. BANKR. P. 2014(a) FOR ORDER UNDER SECTION 1103 OF
                THE BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT AND RETENTION OF
   12/31/2019   FTI CONSULTING, INC. AS FINANCIAL ADVIS). (Hoffman, Juliana)

                 291 Order granting motion for expedited hearing (Related Doc# 283)(document set for
                hearing: 281 Motion to compromise controversy) Hearing to be held on 1/9/2020 at 09:30
   12/31/2019   AM Dallas Judge Jernigan Ctrm for 281, Entered on 12/31/2019. (Whitaker, Sheniqua)

   01/02/2020    292 Certificate of service re: 1) Disclosure Declaration of Ordinary Course Professional;
                2) Disclosure Declaration Alexander G. McGeoch in Support of Hunton Andrews Kurth
                LLP as Ordinary Course Professional; 3) Disclosure Declaration of Ordinary Course
                Professional Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)274 Declaration re: Disclosure Declaration of Ordinary Course Professional
                (Carey Olsen Cayman Limited) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)176 Document). filed by Debtor Highland Capital Management, L.P.,
                275 Declaration re: Disclosure Declaration of Ordinary Course Professional (Hunton


                                                                                     000362
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 373 of 648 PageID 3060


                Andrews Kurth LLP) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)176 Document). filed by Debtor Highland Capital Management, L.P., 276
                Declaration re: Disclosure Declaration of Ordinary Course Professional (Wilmer Cutler
                Pickering Hale and Dorr LLP) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)176 Document). filed by Debtor Highland Capital Management, L.P.).
                (Kass, Albert)

                  293 Certificate of service re: Disclosure Declaration of Ordinary Course Professional
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)278
                Declaration re: Disclosure Declaration of Ordinary Course Professional (Kim & Chang)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   01/02/2020   Document). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 294 Certificate Certificate of No Objection filed by Creditor Committee Official
                Committee of Unsecured Creditors (RE: related document(s)226 Application to employ
                Young Conaway Stargatt & Taylor, LLP as Attorney (Co−Counsel) Nunc Pro Tunc).
   01/02/2020   (Hoffman, Juliana)

                 295 Notice of Appearance and Request for Notice by Edwin Paul Keiffer filed by
   01/02/2020   Interested Party Hunter Mountain Trust. (Keiffer, Edwin)

                  296 Certificate of service re: Documents Served on December 27, 2019 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)280 Motion for protective
                orderJoint Motion for Entry of an Order Approving the Agreed Protective Order Filed by
                Debtor Highland Capital Management, L.P., Creditor Committee Official Committee of
                Unsecured Creditors filed by Debtor Highland Capital Management, L.P., Creditor
                Committee Official Committee of Unsecured Creditors, 281 Motion to compromise
                controversy with Official Committee of Unsecured Creditors. Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order)
                filed by Debtor Highland Capital Management, L.P., 282 Support/supplemental document
                to the Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and
                Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring Related Services, Nunc Pro Tunc as
                of the Petition Date filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)74 Application to employ Development Specialists, Inc as Financial Advisor).
                (Attachments: # 1 Exhibit A) filed by Debtor Highland Capital Management, L.P., 283
                Motion for expedited hearing(related documents 281 Motion to compromise controversy)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order)
   01/02/2020   filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 297 BNC certificate of mailing − PDF document. (RE: related document(s)291 Order
                granting motion for expedited hearing (Related Doc283)(document set for hearing: 281
                Motion to compromise controversy) Hearing to be held on 1/9/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 281, Entered on 12/31/2019.) No. of Notices: 2. Notice Date
   01/02/2020   01/02/2020. (Admin.)

   01/03/2020    298 Order Regarding Telephonic Appearances Entered on 1/3/2020 (Okafor, M.)

                 299 Motion to extend time to (RE: related document(s)273 Motion for leave) Filed by
                Creditor Committee Official Committee of Unsecured Creditors Objections due by
   01/03/2020   1/8/2020. (Hoffman, Juliana)

                 300 Order granting motion to appear pro hac vice adding Dennis M. Twomey for Official
                Committee of Unsecured Creditors (related document # 222) Entered on 1/3/2020. (Okafor,
   01/03/2020   M.)

   01/03/2020    301 Order granting the joint motion to extend time to object to the motion of
                PensionDanmark's motion for relief from the automatic stay (related document # 273). The
                Committee and the Debtor shall have until January 6, 2020 to object to PensionDanmarks

                                                                                     000363
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 374 of 648 PageID 3061


                Stay Relief Motion Entered on 1/3/2020. (Okafor, M.)

                 302 BNC certificate of mailing − PDF document. (RE: related document(s)298 Order
                Regarding Telephonic Appearances Entered on 1/3/2020 (Okafor, M.)) No. of Notices: 45.
   01/05/2020   Notice Date 01/05/2020. (Admin.)

                 303 BNC certificate of mailing − PDF document. (RE: related document(s)300 Order
                granting motion to appear pro hac vice adding Dennis M. Twomey for Official Committee
                of Unsecured Creditors (related document 222) Entered on 1/3/2020. (Okafor, M.)) No. of
   01/05/2020   Notices: 1. Notice Date 01/05/2020. (Admin.)

                 304 Order granting 299 joint motion to extend time to object to the motion of
                PensionDanmark's motion for relief from the automatic stay (Re: related document(s) 299
                Motion to extend time to (RE: related document(s)273 Motion for leave)) Entered on
   01/06/2020   1/6/2020. (Okafor, M.)

                 305 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)180 Application/Motion to Employ/Retain Mercer (US) Inc. as
                Compensation Consultant Filed by Highland Capital Management, L.P.. Hearing scheduled
                for 12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom
                #6, Wilmington, Delaware. Objections due by 12/10/2019. (Attachments: # 1 Notice # 2
                Exhibit A − Proposed Order # 3 Exhibit B − Declaration of John Dempsey in Support # 4
                Exhibit C − Highland Key Employee Incentives # 5 Certificate of Service and Service
                List)(O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #173 ON 11/26/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
                Hearing to be held on 1/21/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 180,
   01/06/2020   (Annable, Zachery)

                 306 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)177 Motion to Authorize Motion of the Debtor for Entry of an Order
                Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under Employee
                Bonus Plans and Granting Related Relief Filed by Highland Capital Management, L.P..
                Hearing scheduled for 12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market St.,
                5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 12/10/2019.
                (Attachments: # 1 Exhibit A − Proposed Order # 2 Notice) [ORIGINALLY FILED AS
                DOCUMENT #170 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). Hearing to be held on 1/21/2020 at 09:30 AM
   01/06/2020   Dallas Judge Jernigan Ctrm for 177, (Annable, Zachery)

                 307 Trustee's Objection to Joint Motion for Entry of an Order Approving the Agreed
   01/06/2020   Protective Order (RE: related document(s)280 Motion for protective order) (Lambert, Lisa)

                 308 Motion to appear pro hac vice for Asif Attarwala. Fee Amount $100 Filed by
   01/06/2020   Interested Parties UBS AG London Branch, UBS Securities LLC (Hoffman, Juliana)

                 309 Motion to appear pro hac vice for Kimberly A. Posin. Fee Amount $100 Filed by
   01/06/2020   Interested Parties UBS AG London Branch, UBS Securities LLC (Hoffman, Juliana)

                 310 Motion to appear pro hac vice for Andrew Clubok. Fee Amount $100 Filed by
   01/06/2020   Interested Parties UBS AG London Branch, UBS Securities LLC (Hoffman, Juliana)

                 311 Motion to appear pro hac vice for Kuan Huang. Fee Amount $100 Filed by Interested
   01/06/2020   Parties UBS AG London Branch, UBS Securities LLC (Hoffman, Juliana)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27322441, amount $ 100.00 (re: Doc# 308).
   01/06/2020   (U.S. Treasury)



                                                                                    000364
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 375 of 648 PageID 3062


                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27322441, amount $ 100.00 (re: Doc# 309).
   01/06/2020   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27322441, amount $ 100.00 (re: Doc# 310).
   01/06/2020   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27322441, amount $ 100.00 (re: Doc# 311).
   01/06/2020   (U.S. Treasury)

                 312 Response opposed to (related document(s): 281 Motion to compromise controversy
                with Official Committee of Unsecured Creditors. filed by Debtor Highland Capital
                Management, L.P.) filed by Interested Party Jefferies LLC. (Attachments: # 1 Exhibit A)
   01/06/2020   (Doherty, Casey)

                 313 Trustee's Objection to Motion to Approve Joint Agreement (RE: related
   01/06/2020   document(s)281 Motion to compromise controversy) (Lambert, Lisa)

                 314 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   01/06/2020   01/9/2020.). (Kass, Albert)

                 315 Certificate of service re: 1) Notice of Hearing on Debtors Application Pursuant to
                Sections 327(a) and 328(a) of the Bankruptcy Code for Authority to Employ Mercer (US)
                Inc. as Compensation Consultant; to held on January 9, 2020 at 9:30 a.m. (CT); and 2)
                Notice of Hearing on Motion of the Debtor for Entry of an Order Authorizing the Debtor to
                Pay and Honor Ordinary Course Obligations Under Employee Bonus Plans and Granting
                Related Relief; to be held on January 9, 2020 at 9:30 a.m. (CT) Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)284 Notice of hearing filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)180
                Application/Motion to Employ/Retain Mercer (US) Inc. as Compensation Consultant Filed
                by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00 AM at
                US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order #
                3 Exhibit B − Declaration of John Dempsey in Support # 4 Exhibit C − Highland Key
                Employee Incentives # 5 Certificate of Service and Service List)(O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S. BANKRUPTCY
                COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)). Hearing to be held on
                1/9/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 180, (Attachments: # 1 Exhibit) filed
                by Debtor Highland Capital Management, L.P., 285 Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)177 Motion to Authorize
                Motion of the Debtor for Entry of an Order Authorizing the Debtor to Pay and Honor
                Ordinary Course Obligations Under Employee Bonus Plans and Granting Related Relief
                Filed by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00
                AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 12/10/2019. (Attachments: # 1 Exhibit A − Proposed Order #
                2 Notice) [ORIGINALLY FILED AS DOCUMENT #170 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)). Hearing
                to be held on 1/9/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 177, (Attachments: # 1
   01/06/2020   Exhibit) filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   01/06/2020    316 Certificate of service re: 1) Second Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from November 1, 2019 Through November 30, 2019; 2) Notice of
                Hearing re: Motion of the Debtor to Approve Settlement with Official Committee of

                                                                                     000365
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 376 of 648 PageID 3063


                Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations
                in the Ordinary Course; to be Held on January 9, 2020 at 9:30 a.m. (Central Time) Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)286 Application for
                compensation Second Monthly Application for Compensation and for Reimbursement of
                Expenses for the Period from November 1, 2019 through November 30, 2019 for Highland
                Capital Management, L.P., Debtor's Attorney, Period: 11/1/2019 to 11/30/2019, Fee:
                $798,767.50, Expenses: $26,317.71. Filed by Debtor Highland Capital Management, L.P.
                Objections due by 1/21/2020. filed by Debtor Highland Capital Management, L.P., 287
                Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)281 Motion to compromise controversy with Official Committee of Unsecured
                Creditors. Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A
                # 2 Exhibit B # 3 Proposed Order)). Hearing to be held on 1/9/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 281, filed by Debtor Highland Capital Management, L.P.). (Kass,
                Albert)

                 317 Order granting motion to appear pro hac vice adding Asif Attarwala for UBS AG
                London Branch and UBS Securities LLC (related document # 308) Entered on 1/7/2020.
   01/07/2020   (Okafor, M.)

                 318 Order granting motion to appear pro hac vice adding Kimberly A. Posin for UBS AG
                London Branch and UBS Securities LLC (related document # 309) Entered on 1/7/2020.
   01/07/2020   (Okafor, M.)

                 319 Order granting motion to appear pro hac vice adding Andrew Clubok for UBS AG
                London Branch and UBS Securities LLC (related document 310) Entered on 1/7/2020.
   01/07/2020   (Okafor, M.) MODIFIED text on 1/7/2020 (Okafor, M.).

                 320 Order granting motion to appear pro hac vice adding Kuan Huang for UBS AG
                London Branch and UBS Securities LLC (related document # 311) Entered on 1/7/2020.
   01/07/2020   (Okafor, M.)

                 321 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)281 Motion to compromise controversy with Official Committee of
   01/07/2020   Unsecured Creditors. ). (Annable, Zachery)

                 322 Certificate of service re: Certificate of Service filed by Interested Party Jefferies LLC
   01/07/2020   (RE: related document(s)312 Response). (Doherty, Casey)

                 323 Notice of Appearance and Request for Notice (Amended) by Joseph E. Bain filed by
   01/07/2020   Creditor Issuer Group. (Bain, Joseph)

                 324 ***WITHDRAWN per docket # 467** Objection to (related document(s): 281
                Motion to compromise controversy with Official Committee of Unsecured Creditors. filed
                by Debtor Highland Capital Management, L.P.)Limited Objection to Motion of the Debtor
                for Approval of Settlement With the Official Committee of Unsecured Creditors Regarding
                Governance of the Debtor and Procedures for Operations in the Ordinary Course filed by
   01/07/2020   Creditor Issuer Group. (Bain, Joseph) Modified on 2/24/2020 (Ecker, C.).

                 325 Motion to appear pro hac vice for James T. Bentley. Fee Amount $100 Filed by
   01/08/2020   Creditor Issuer Group (Anderson, Amy)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27331269, amount $ 100.00 (re: Doc# 325).
   01/08/2020   (U.S. Treasury)

                 326 Notice of Compliance with Local Bankruptcy Rule 2090−4 filed by Creditor Issuer
   01/08/2020   Group. (Anderson, Amy)



                                                                                         000366
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 377 of 648 PageID 3064


                 327 Declaration re: (Declaration of Bradley D. Sharp in Support of the Motion of the
                Debtor for Approval of Settlement with the Official Committee of Unsecured Creditors
                Regarding Governance of the Debtor and Procedures for Operations in the Ordinary
                Course) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)281
                Motion to compromise controversy with Official Committee of Unsecured Creditors. ).
   01/08/2020   (Annable, Zachery)

                 328 Agreed Notice of hearingwith PensionDanmark and Highland Capital Management,
                L.P. filed by Creditor Committee Official Committee of Unsecured Creditors (RE: related
                document(s)218 Motion for relief from stay MOTION OF PENSIONDANMARK
                PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN ORDER GRANTING RELIEF FROM
                THE AUTOMATIC STAY TO TERMINATE INVESTMENT MANAGEMENT AGREEMENT
                Fee amount $181, Filed by Creditor PensionDanmark Pensionsforsikringsaktieselskab
                Objections due by 12/23/2019. (Attachments: # 1 Declaration # 2 Proposed Order)).
                Hearing to be held on 1/21/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 218,
   01/08/2020   (Hoffman, Juliana)

                 329 Response unopposed to (related document(s): 313 Objection) filed by Debtor
                Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (Hayward, Melissa)
   01/08/2020   Modified to match docket text to PDF on 1/9/2020 (Ecker, C.).

                 330 Response unopposed to (related document(s): 313 Objection) filed by Creditor
                Committee Official Committee of Unsecured Creditors. (Hoffman, Juliana) Modified text to
   01/08/2020   match PDF on 1/9/2020 (Ecker, C.).

                 331 Certificate of service re: Order Regarding Request for Expedited Hearing; to be Held
                on January 9, 2020 at 9:30 a.m. (Prevailing Central Time) Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)291 Order granting motion for
                expedited hearing (Related Doc283)(document set for hearing: 281 Motion to compromise
                controversy) Hearing to be held on 1/9/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for
   01/08/2020   281, Entered on 12/31/2019.). (Kass, Albert)

   01/08/2020     332 Certificate of service re: 1) Amended Notice of Hearing on Debtor's Application
                Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code for Authority to Employ
                Mercer (US) Inc. as Compensation Consultant; to be Held on January 21, 2020 at 9:30 a.m.
                (Central Time); 2) Amended Notice of Hearing on Motion of the Debtor for Entry of an
                Order Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under
                Employee Bonus Plans and Granting Related Relief; to be Held on January 21, 2020 at
                9:30 a.m. (Central Time) Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)305 Amended Notice of hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)180 Application/Motion to Employ/Retain
                Mercer (US) Inc. as Compensation Consultant Filed by Highland Capital Management,
                L.P.. Hearing scheduled for 12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market
                St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 12/10/2019.
                (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B − Declaration of
                John Dempsey in Support # 4 Exhibit C − Highland Key Employee Incentives # 5
                Certificate of Service and Service List)(O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #173 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). Hearing to be held on 1/21/2020 at 09:30 AM
                Dallas Judge Jernigan Ctrm for 180, filed by Debtor Highland Capital Management, L.P.,
                306 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)177 Motion to Authorize Motion of the Debtor for Entry of an Order
                Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under Employee
                Bonus Plans and Granting Related Relief Filed by Highland Capital Management, L.P..
                Hearing scheduled for 12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market St.,
                5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 12/10/2019.
                (Attachments: # 1 Exhibit A − Proposed Order # 2 Notice) [ORIGINALLY FILED AS
                DOCUMENT #170 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). Hearing to be held on 1/21/2020 at 09:30 AM
                Dallas Judge Jernigan Ctrm for 177, filed by Debtor Highland Capital Management, L.P.).

                                                                                     000367
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 378 of 648 PageID 3065


                (Kass, Albert)

                 333 Order granting motion to appear pro hac vice adding James T. Bentley for Issuer
   01/09/2020   Group (related document # 325) Entered on 1/9/2020. (Okafor, M.)

                 334 Order granting application to employ Sidley Austin LLP for Official Committee of
                Unsecured Creditors as Attorney (related document # 206) Entered on 1/9/2020. (Okafor,
   01/09/2020   M.)

                 335 Court admitted exhibits date of hearing 01/09/2020. DEBTOR EXHIBIT 1
                ADMITTED. (RE: related document(s)281 Motion to compromise controversy with
                Official Committee of Unsecured Creditors. Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order)) (Jeng,
   01/09/2020   Hawaii)

                 336 Order granting application to employ FTI Consulting, Inc. as Financial Advisor to The
                Official Committee of Unsecured Creditors (related document # 205) Entered on 1/9/2020.
   01/09/2020   (Okafor, M.)

                 337 Order granting application to employ Young Conway Stargatt & Taylor, LLP for
                Official Committee of Unsecured Creditors as Attorney (Co−Counsel) (related document
                226) Entered on 1/9/2020. (Okafor, M.) Modified to correct Firm name on 1/13/2020
   01/09/2020   (Ecker, C.).

                 338 Stipulation by Highland Capital Management, L.P. and Official Committee of
                Unsecured Creditors, Strand Advisors, Inc., and James Dondero. filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)281 Motion to compromise controversy
   01/09/2020   with Official Committee of Unsecured Creditors. ). (Hayward, Melissa)

                 339 Order Approve Settlement with Official Committee of Unsecured Creditors Regarding
                Governance of the Debtor and Procedures for Operations in the Ordinary Course ( (related
   01/09/2020   document # 281) Entered on 1/9/2020. (Okafor, M.)

                 340 Application to employ Hayward & Associates PLLC as Attorney (Debtor's
                Application Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code and
                Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the Employment of Hayward
                & Associates PLLC as Local Counsel) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Declaration of Melissa S. Hayward # 2 Proposed Order)
   01/09/2020   (Annable, Zachery)

                 341 BNC certificate of mailing − PDF document. (RE: related document(s)317 Order
                granting motion to appear pro hac vice adding Asif Attarwala for UBS AG London Branch
                and UBS Securities LLC (related document 308) Entered on 1/7/2020. (Okafor, M.)) No. of
   01/09/2020   Notices: 1. Notice Date 01/09/2020. (Admin.)

                  Hearing held on 1/9/2020. (RE: related document(s)281 Motion to compromise
                controversy with Official Committee of Unsecured Creditors, filed by Debtor Highland
                Capital Management, L.P.) (Appearances: J. Pomerantz, I. Kharasch, G. Demo, M.
                Hayward, and Z. Annabel for Debtor; M. Clemente, P. Reid and D. Tumi for Unsecured
                Creditors Committee; A. Chiarello and R. Patel for Asic; L. Lambert for UST; J. Bentley
                and J. Bain (both telephonically) for CLO and CDO Issuer Group; T. Mascherin and M.
                Hankin (telephonically) for Redeemer Committee; P. Maxcy (telephonically) for Jeffries.
                Evidentiary hearing. Motion granted. Counsel to upload appropriate form of order.)
   01/09/2020   (Edmond, Michael) (Entered: 01/10/2020)

   01/10/2020    342 Order granting application to employ Development Specialists, Inc. to Provide a Chief
                Restructuring Officer, Additional Personnel, and Financial Advisory and
                Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as of the Petition Date


                                                                                     000368
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 379 of 648 PageID 3066


                (related document # 74) Entered on 1/10/2020. (Okafor, M.)

                 343 Application for compensation First Monthly Application for Compensation and for
                Reimbursement of Expenses of Sidley Austin LLP for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 10/29/2019 to 11/30/2019, Fee: $795,054.96,
                Expenses: $10,247.88. Filed by Creditor Committee Official Committee of Unsecured
   01/10/2020   Creditors Objections due by 1/31/2020. (Hoffman, Juliana)

                 344 Certificate of service re: Documents Served on January 8, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)327 Declaration re: (Declaration of
                Bradley D. Sharp in Support of the Motion of the Debtor for Approval of Settlement with the
                Official Committee of Unsecured Creditors Regarding Governance of the Debtor and
                Procedures for Operations in the Ordinary Course) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)281 Motion to compromise controversy with
                Official Committee of Unsecured Creditors. ). filed by Debtor Highland Capital
                Management, L.P., 328 Agreed Notice of hearingwith PensionDanmark and Highland
                Capital Management, L.P. filed by Creditor Committee Official Committee of Unsecured
                Creditors (RE: related document(s)218 Motion for relief from stay MOTION OF
                PENSIONDANMARK PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN ORDER
                GRANTING RELIEF FROM THE AUTOMATIC STAY TO TERMINATE INVESTMENT
                MANAGEMENT AGREEMENT Fee amount $181, Filed by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab Objections due by 12/23/2019. (Attachments: # 1
                Declaration # 2 Proposed Order)). Hearing to be held on 1/21/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 218, filed by Creditor Committee Official Committee of Unsecured
                Creditors, 329 Response unopposed to (related document(s): 313 Objection) filed by Debtor
                Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (Hayward, Melissa)
                Modified to match docket text to PDF on 1/9/2020 (Ecker, C.). filed by Debtor Highland
                Capital Management, L.P., 330 Response unopposed to (related document(s): 313
                Objection) filed by Creditor Committee Official Committee of Unsecured Creditors.
                (Hoffman, Juliana) Modified text to match PDF on 1/9/2020 (Ecker, C.). filed by Creditor
   01/10/2020   Committee Official Committee of Unsecured Creditors). (Kass, Albert)

                  345 Certificate of service re: Documents Served on January 9, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)334 Order granting application to
                employ Sidley Austin LLP for Official Committee of Unsecured Creditors as Attorney
                (related document 206) Entered on 1/9/2020. (Okafor, M.), 336 Order granting application
                to employ FTI Consulting, Inc. as Financial Advisor to The Official Committee of
                Unsecured Creditors (related document 205) Entered on 1/9/2020. (Okafor, M.), 337 Order
                granting application to employ Conway Stargatt & Taylor, LLP for Official Committee of
                Unsecured Creditors as Attorney (Co−Counsel) (related document 226) Entered on
                1/9/2020. (Okafor, M.), 338 Stipulation by Highland Capital Management, L.P. and Official
                Committee of Unsecured Creditors, Strand Advisors, Inc., and James Dondero. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)281 Motion to
                compromise controversy with Official Committee of Unsecured Creditors. ). filed by Debtor
                Highland Capital Management, L.P., 340 Application to employ Hayward & Associates
                PLLC as Attorney (Debtor's Application Pursuant to Sections 327(a) and 328(a) of the
                Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the
                Employment of Hayward & Associates PLLC as Local Counsel) Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A−−Declaration of Melissa S.
                Hayward # 2 Proposed Order) filed by Debtor Highland Capital Management, L.P.). (Kass,
   01/10/2020   Albert)

                 346 BNC certificate of mailing − PDF document. (RE: related document(s)319 Order
                granting motion to appear pro hac vice adding Andrew Clubok for UBS AG London Branch
                and UBS Securities LLC (related document 310) Entered on 1/7/2020. (Okafor, M.)
                MODIFIED text on 1/7/2020 (Okafor, M.).) No. of Notices: 1. Notice Date 01/10/2020.
   01/10/2020   (Admin.)

   01/10/2020    347 BNC certificate of mailing − PDF document. (RE: related document(s)320 Order
                granting motion to appear pro hac vice adding Kuan Huang for UBS AG London Branch

                                                                                     000369
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 380 of 648 PageID 3067


                and UBS Securities LLC (related document 311) Entered on 1/7/2020. (Okafor, M.)) No. of
                Notices: 1. Notice Date 01/10/2020. (Admin.)

                 348 BNC certificate of mailing − PDF document. (RE: related document(s)333 Order
                granting motion to appear pro hac vice adding James T. Bentley for Issuer Group (related
                document 325) Entered on 1/9/2020. (Okafor, M.)) No. of Notices: 1. Notice Date
   01/11/2020   01/11/2020. (Admin.)

                  349 BNC certificate of mailing − PDF document. (RE: related document(s)342 Order
                granting application to employ Development Specialists, Inc. to Provide a Chief
                Restructuring Officer, Additional Personnel, and Financial Advisory and
                Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as of the Petition Date
                (related document 74) Entered on 1/10/2020. (Okafor, M.)) No. of Notices: 1. Notice Date
   01/12/2020   01/12/2020. (Admin.)

                 350 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   01/13/2020   01/9/2020.). (Kass, Albert)

                 351 Motion to extend time to (Debtor's Motion for Entry of an Order Extending the Period
                Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the
                Federal Rules of Bankruptcy Procedure) Filed by Debtor Highland Capital Management,
                L.P. Objections due by 2/6/2020. (Attachments: # 1 Exhibit A−−Proposed Order) (Annable,
   01/13/2020   Zachery)

                 352 DOCKET IN ERROR: Request for transcript regarding a hearing held on 1/9/2020.
                The requested turn−around time is daily. (Edmond, Michael) Modified on 1/21/2020
                REQUEST WAS CANCELLED THE SAME DATE AS REQUESTED OF 1/13/2020.
   01/13/2020   (Edmond, Michael).

                 353 Objection to (related document(s): 270 Application for compensation − First Monthly
                Application for Compensation and Reimbursement of Expenses of Foley Gardere, Foley &
                Lardner LLP as Special Texas Counsel to the Debtor for the Period from October 16, 2019
                through November 30, 2019) filed by Acis Capital Management GP, LLC, Acis Capital
   01/13/2020   Management, L.P.. (Patel, Rakhee)

                 354 Notice (Notice of Final Term Sheet) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)281 Motion to compromise controversy with Official
                Committee of Unsecured Creditors. Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order)). (Attachments: # 1 Exhibit
   01/14/2020   A−−Final Term Sheet) (Annable, Zachery)

                 355 Certificate of service re: Summary and First Monthly Application of Sidley Austin LLP
                for Allowance of Compensation and Reimbursement of Expenses for the Period from
                October 29, 2019 to and Including November 30, 2019 Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)343 Application for compensation First
                Monthly Application for Compensation and for Reimbursement of Expenses of Sidley Austin
                LLP for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
                10/29/2019 to 11/30/2019, Fee: $795,054.96, Expenses: $10,247.88. Filed by Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 1/31/2020. filed
   01/14/2020   by Creditor Committee Official Committee of Unsecured Creditors). (Kass, Albert)

   01/14/2020    356 Certificate of service re: Debtor's Motion for Entry of an Order Extending the Period
                Within Which it May Remove Actions Pursuant to 28 U.S.C. § 1452 and Rule 9027 of the
                Federal Rules of Bankruptcy Procedure Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)351 Motion to extend time to (Debtor's Motion for

                                                                                      000370
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 381 of 648 PageID 3068


                Entry of an Order Extending the Period Within Which It May Remove Actions Pursuant to
                28 U.S.C. 1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure) Filed by
                Debtor Highland Capital Management, L.P. Objections due by 2/6/2020. (Attachments: # 1
                Exhibit A−−Proposed Order) filed by Debtor Highland Capital Management, L.P.). (Kass,
                Albert)

                  357 Witness and Exhibit List in Connection with Motion to Appoint a Chapter 11 Trustee
                filed by U.S. Trustee United States Trustee (RE: related document(s)271 Trustee's Motion
   01/14/2020   to appoint trustee). (Lambert, Lisa)

                 358 Witness and Exhibit List in connection with Motion to Seal and Joint Motion for an
                Agreed Protective Order filed by U.S. Trustee United States Trustee (RE: related
                document(s)10 Motion to file document under seal., 280 Motion for protective orderJoint
   01/14/2020   Motion for Entry of an Order Approving the Agreed Protective Order). (Lambert, Lisa)

                 359 Agreed Motion to continue hearing on (related documents 218 Motion for relief from
                stay) Filed by Creditor Committee Official Committee of Unsecured Creditors (Hoffman,
   01/15/2020   Juliana)

                 360 Withdrawal of Precautionary Motion of the Debtor for Order Approving Protocols for
                the Debtor to Implement Certain Transactions in the Ordinary Course of Business filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)76 Motion by
   01/15/2020   Highland Capital Management, L.P..). (Hayward, Melissa)

                 361 Order granting motion to continue hearing on (related document # 359) (related
                documents Motion for relief from stay MOTION OF PENSIONDANMARK
                PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN ORDER GRANTING RELIEF FROM
                THE AUTOMATIC STAY TO TERMINATE INVESTMENT MANAGEMENT AGREEMENT
                Fee amount $181,). It is hereby ORDERED that a hearing on the Stay Relief Motion shall
                be continued to a later date provided by the Court and mutually acceptable to the Parties.
   01/15/2020   Entered on 1/15/2020. (Okafor, M.)

                  362 Response opposed to (related document(s): 271 Trustee's Motion to appoint trustee
                filed by U.S. Trustee United States Trustee) filed by Debtor Highland Capital Management,
   01/15/2020   L.P.. (Annable, Zachery)

   01/15/2020    363 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)7 Motion to Maintain Bank Accounts /Motion of the Debtor for Interim and
                Final Orders Authorizing (A) Continuance of Existing Cash Management System and
                Brokerage Relationships, (B) Continued Use of the Prime Account, (C) Limited Waiver of
                Section 345(b) Deposit and Investment Requirements, and (D) Granting Related Relief
                Filed By Highland Capital Management, L.P. (Attachments: 1 Exhibit A − Interim Order)
                (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #5 ON 10/16/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 68
                Application/Motion to Employ/Retain Foley Gardere, Foley & Lardner LLP as Special
                Texas Counsel Filed by Highland Capital Management, L.P.. Hearing scheduled for
                11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,
                Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit
                A # 3 Exhibit B # 4 Exhibit C − Proposed Order # 5 2016 Statement # 6 Declaration Frank
                Waterhouse # 7 Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #69 ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.), 69 Application/Motion to Employ/Retain Lynn
                Pinker Cox & Hurst LLP as Special Texas Litigation Counsel Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court,
                824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A − Hurst Declaration # 3 Exhibit B −
                Proposed Order # 4 2016 Statement # 5 Declaration Frank Waterhouse # 6 Certificate of
                Service) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #70 ON 10/29/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 177
                Motion to Authorize Motion of the Debtor for Entry of an Order Authorizing the Debtor to

                                                                                     000371
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 382 of 648 PageID 3069


                Pay and Honor Ordinary Course Obligations Under Employee Bonus Plans and Granting
                Related Relief Filed by Highland Capital Management, L.P.. Hearing scheduled for
                12/17/2019 at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,
                Wilmington, Delaware. Objections due by 12/10/2019. (Attachments: # 1 Exhibit A −
                Proposed Order # 2 Notice) [ORIGINALLY FILED AS DOCUMENT #170 ON
                11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
                (Okafor, M.), 180 Application/Motion to Employ/Retain Mercer (US) Inc. as Compensation
                Consultant Filed by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019
                at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A −
                Proposed Order # 3 Exhibit B − Declaration of John Dempsey in Support # 4 Exhibit C −
                Highland Key Employee Incentives # 5 Certificate of Service and Service List)(O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 259
                Support/supplemental document to the Motion of Debtor for Interim and Final Orders
                Authorizing (A) Continuance of Existing Cash Management System, (B) Continued Use of
                the Prime Account, (C) Limited Waiver filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)7 Motion to maintain bank accounts.)., 271 Trustee's Motion to
                appoint trustee Filed by U.S. Trustee United States Trustee, 280 Motion for protective
                orderJoint Motion for Entry of an Order Approving the Agreed Protective Order Filed by
                Debtor Highland Capital Management, L.P., Creditor Committee Official Committee of
                Unsecured Creditors). Hearing to be held on 1/21/2020 at 09:30 AM Dallas Judge Jernigan
                Ctrm for 7 and for 68 and for 177 and for 259 and for 280 and for 271 and for 180 and for
                69, (Annable, Zachery)

                 364 Objection to (related document(s): 271 Trustee's Motion to appoint trustee filed by
                U.S. Trustee United States Trustee) filed by Creditor Committee Official Committee of
   01/15/2020   Unsecured Creditors. (Hoffman, Juliana)

                 365 Certificate of service re: Objection to First Monthly Application for Compensation
                and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Special Texas
                Counsel for the Period From October 16, 2019 Through November 30, 2019 filed by Acis
                Capital Management GP, LLC, Acis Capital Management, L.P. (RE: related
                document(s)270 Application for compensation − First Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
   01/16/2020   November 30, 2019). (Chiarello, Annmarie)

                 366 Amended Witness and Exhibit List in Connection with Motion to Appoint a Chapter
                11 Trustee filed by U.S. Trustee United States Trustee (RE: related document(s)357 List
   01/16/2020   (witness/exhibit/generic)). (Lambert, Lisa)

                 367 Witness and Exhibit List filed by Acis Capital Management GP, LLC, Acis Capital
                Management, L.P. (RE: related document(s)68 Application to employ Foley Gardere, Foley
                & Lardner LLP as Special Counsel, 69 Application to employ Lynn Pinker Cox & Hurst
   01/16/2020   LLP as Special Counsel). (Chiarello, Annmarie)

                 368 Notice (Notice of Agenda of Matters Scheduled for Hearing on January 21, 2020 at
                9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P.. (Annable,
   01/16/2020   Zachery)

                 369 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc
                for the Period from October 16, 2019, Through November 30, 2019) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)342 Order granting
                application to employ Development Specialists, Inc. to Provide a Chief Restructuring
                Officer, Additional Personnel, and Financial Advisory and Restructuring−Related Services
                for Such Debtor, Nunc Pro Tunc as of the Petition Date (related document 74) Entered on
                1/10/2020. (Okafor, M.)). (Attachments: # 1 Exhibit A−−Staffing Report) (Annable,
   01/17/2020   Zachery)


                                                                                      000372
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 383 of 648 PageID 3070


                 370 Joint Motion to continue hearing on (related documents 68 Application to employ, 69
                Application to employ)(Joint Motion for Continuance of Hearing on (i) Debtor's
                Application for an Order Authorizing the Employment of Foley Gardere, Foley & Lardner
                LLP as Special Texas Counsel, Nunc Pro Tunc to the Petition Date, and (ii) Debtor's
                Application for an Order Authorizing the Retention and Employment of Lynn Pinker Cox &
                Hurst LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date) Filed
                by Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order)
   01/17/2020   (Annable, Zachery)

                 371 Order granting joint motion to continue hearing on (related document # 370) (related
                documents Application to employ Foley Gardere, Foley & Lardner LLP as Special Counsel,
                Application to employ Lynn Pinker Cox & Hurst LLP as Special Counsel). ORDERED that
                the hearing on the Applications currently scheduled for January 21, 2020 at 9:30 a.m., will
                be continued to a new hearing date to be determined by the Parties; and it is further Entered
   01/17/2020   on 1/17/2020. (Okafor, M.)

                 372 Witness and Exhibit List (Debtor's Witness and Exhibit List in Connection with Its
                Opposition to Motion to Appoint a Chapter 11 Trustee) filed by Debtor Highland Capital
   01/17/2020   Management, L.P. (RE: related document(s)362 Response). (Annable, Zachery)

                 373 Amended Notice (First Amended Notice of Agenda of Matters Scheduled for Hearing
                on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)368 Notice (Notice of Agenda of Matters
                Scheduled for Hearing on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor
   01/19/2020   Highland Capital Management, L.P..). (Annable, Zachery)

                  374 Amended Notice (Second Amended Notice of Agenda of Matters Scheduled for
                Hearing on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)368 Notice (Notice of Agenda of Matters
                Scheduled for Hearing on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor
                Highland Capital Management, L.P.., 373 Amended Notice (First Amended Notice of
                Agenda of Matters Scheduled for Hearing on January 21, 2020 at 9:30 a.m. (Central Time))
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)368 Notice
                (Notice of Agenda of Matters Scheduled for Hearing on January 21, 2020 at 9:30 a.m.
   01/20/2020   (Central Time)) filed by Debtor Highland Capital Management, L.P..).). (Annable, Zachery)

                 375 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   01/21/2020   01/9/2020.). (Kass, Albert)

                   Hearing held on 1/21/2020. (RE: related document(s)271 Trustee's Motion to appoint
                trustee filed by U.S. Trustee United States Trustee) (Appearances: J. Pomerantz, J. Morris,
                M. Litvak, M. Hayward, and Z. Annable for Debtor; D. Twomey, P. Reid, and J. Hoffman
                for Official Unsecured Creditors Committee; R. Patel for Acis; L. Lambert for UST; M.
                Platt and M. Hankin (telephonically) for Crusader Fund Redeemer Committee; K. Posin and
                A. Attarwala for UBS; A. Anderson and J. Bentley (telephonically) for CLO Issuers.
                Evidentiary hearing. Motion denied. Debtors counsel should upload a form of order
   01/21/2020   consistent with the courts ruling.) (Edmond, Michael)

   01/21/2020      Hearing held on 1/21/2020. (RE: related document(s)7 Motion to Maintain Bank
                Accounts /Motion of the Debtor for Interim and Final Orders Authorizing (A) Continuance
                of Existing Cash Management System and Brokerage Relationships, (B) Continued Use of
                the Prime Account, (C) Limited Waiver of Section 345(b) Deposit and Investment
                Requirements, and (D) Granting Related Relief Filed By Highland Capital Management,
                L.P. (Attachments: 1 Exhibit A − Interim Order) (O'Neill, James) [ORIGINALLY FILED
                AS DOCUMENT #5 ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.) (Appearances: J. Pomerantz, J. Morris, M.

                                                                                       000373
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 384 of 648 PageID 3071


                Litvak, M. Hayward, and Z. Annable for Debtor; D. Twomey, P. Reid, and J. Hoffman for
                Official Unsecured Creditors Committee; R. Patel for Acis; L. Lambert for UST; M. Platt
                and M. Hankin (telephonically) for Crusader Fund Redeemer Committee; K. Posin and A.
                Attarwala for UBS; A. Anderson and J. Bentley (telephonically) for CLO Issuers.
                Nonevidentiary hearing. Motion granted on a final basis. Debtors counsel should upload
                order.) (Edmond, Michael)

                 376 Certificate of service re: Notice of Final Term Sheet Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)354 Notice (Notice of Final Term Sheet) filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)281 Motion to
                compromise controversy with Official Committee of Unsecured Creditors. Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                Proposed Order)). (Attachments: # 1 Exhibit A−−Final Term Sheet) filed by Debtor
   01/21/2020   Highland Capital Management, L.P.). (Kass, Albert)

                   Hearing held on 1/21/2020. (RE: related document(s)177 Motion to Authorize Motion of
                the Debtor for Entry of an Order Authorizing the Debtor to Pay and Honor Ordinary Course
                Obligations Under Employee Bonus Plans and Granting Related Relief Filed by Highland
                Capital Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00 AM at US
                Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 12/10/2019. (Attachments: # 1 Exhibit A − Proposed Order # 2 Notice)
                [ORIGINALLY FILED AS DOCUMENT #170 ON 11/26/2019 IN U.S. BANKRUPTCY
                COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.) (Appearances: J.
                Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z. Annable for Debtor; D. Twomey, P.
                Reid, and J. Hoffman for Official Unsecured Creditors Committee; R. Patel for Acis; L.
                Lambert for UST; M. Platt and M. Hankin (telephonically) for Crusader Fund Redeemer
                Committee; K. Posin and A. Attarwala for UBS; A. Anderson and J. Bentley
                (telephonically) for CLO Issuers. Nonevidentiary hearing. Motion, as narrowed, granted.
   01/21/2020   Debtors counsel should upload order.) (Edmond, Michael)

                  Hearing held on 1/21/2020. (RE: related document(s)180 Application/Motion to
                Employ/Retain Mercer (US) Inc. as Compensation Consultant Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00 AM at US Bankruptcy
                Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B −
                Declaration of John Dempsey in Support # 4 Exhibit C − Highland Key Employee
                Incentives # 5 Certificate of Service and Service List)(O'Neill, James) [ORIGINALLY
                FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR
                THE DISTRICT OF DELAWARE] (Okafor, M.) (Appearances: J. Pomerantz, J. Morris, M.
                Litvak, M. Hayward, and Z. Annable for Debtor; D. Twomey, P. Reid, and J. Hoffman for
                Official Unsecured Creditors Committee; R. Patel for Acis; L. Lambert for UST; M. Platt
                and M. Hankin (telephonically) for Crusader Fund Redeemer Committee; K. Posin and A.
                Attarwala for UBS; A. Anderson and J. Bentley (telephonically) for CLO Issuers.
                Nonevidentiary hearing. Motion granted. Debtors counsel should upload order.) (Edmond,
   01/21/2020   Michael)

   01/21/2020    377 Certificate of service re: 1) Objection of the Debtor to United States Trustee's Motion
                for an Order Directing the Appointment of a Chapter 11 Trustee; and 2) Notice of Hearing;
                to be Held on January 21, 2020 at 9:30 a.m. (Central Time) Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)362 Response opposed to (related
                document(s): 271 Trustee's Motion to appoint trustee filed by U.S. Trustee United States
                Trustee) filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland
                Capital Management, L.P., 363 Notice of hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)7 Motion to Maintain Bank Accounts /Motion
                of the Debtor for Interim and Final Orders Authorizing (A) Continuance of Existing Cash
                Management System and Brokerage Relationships, (B) Continued Use of the Prime
                Account, (C) Limited Waiver of Section 345(b) Deposit and Investment Requirements, and
                (D) Granting Related Relief Filed By Highland Capital Management, L.P. (Attachments: 1
                Exhibit A − Interim Order) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #5
                ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF


                                                                                      000374
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 385 of 648 PageID 3072


                DELAWARE] (Okafor, M.), 68 Application/Motion to Employ/Retain Foley Gardere,
                Foley & Lardner LLP as Special Texas Counsel Filed by Highland Capital Management,
                L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market
                St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019.
                (Attachments: # 1 Notice # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C − Proposed Order # 5
                2016 Statement # 6 Declaration Frank Waterhouse # 7 Certificate of Service) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #69 ON 10/29/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 69
                Application/Motion to Employ/Retain Lynn Pinker Cox & Hurst LLP as Special Texas
                Litigation Counsel Filed by Highland Capital Management, L.P.. Hearing scheduled for
                11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,
                Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit
                A − Hurst Declaration # 3 Exhibit B − Proposed Order # 4 2016 Statement # 5 Declaration
                Frank Waterhouse # 6 Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #70 ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.), 177 Motion to Authorize Motion of the Debtor
                for Entry of an Order Authorizing the Debtor to Pay and Honor Ordinary Course
                Obligations Under Employee Bonus Plans and Granting Related Relief Filed by Highland
                Capital Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00 AM at US
                Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 12/10/2019. (Attachments: # 1 Exhibit A − Proposed Order # 2 Notice)
                [ORIGINALLY FILED AS DOCUMENT #170 ON 11/26/2019 IN U.S. BANKRUPTCY
                COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 180 Application/Motion to
                Employ/Retain Mercer (US) Inc. as Compensation Consultant Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00 AM at US Bankruptcy
                Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B −
                Declaration of John Dempsey in Support # 4 Exhibit C − Highland Key Employee
                Incentives # 5 Certificate of Service and Service List)(O'Neill, James) [ORIGINALLY
                FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR
                THE DISTRICT OF DELAWARE] (Okafor, M.), 259 Support/supplemental document to
                the Motion of Debtor for Interim and Final Orders Authorizing (A) Continuance of Existing
                Cash Management System, (B) Continued Use of the Prime Account, (C) Limited Waiver
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)7 Motion to
                maintain bank accounts.)., 271 Trustee's Motion to appoint trustee Filed by U.S. Trustee
                United States Trustee, 280 Motion for protective orderJoint Motion for Entry of an Order
                Approving the Agreed Protective Order Filed by Debtor Highland Capital Management,
                L.P., Creditor Committee Official Committee of Unsecured Creditors). Hearing to be held
                on 1/21/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 7 and for 68 and for 177 and for
                259 and for 280 and for 271 and for 180 and for 69, filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                   Hearing held on 1/21/2020. (RE: related document(s)280 Motion for protective order
                Joint Motion for Entry of an Order Approving the Agreed Protective Order filed by Debtor
                Highland Capital Management, L.P., Creditor Committee Official Committee of Unsecured
                Creditors) (Appearances: J. Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z. Annable
                for Debtor; D. Twomey, P. Reid, and J. Hoffman for Official Unsecured Creditors
                Committee; R. Patel for Acis; L. Lambert for UST; M. Platt and M. Hankin (telephonically)
                for Crusader Fund Redeemer Committee; K. Posin and A. Attarwala for UBS; A. Anderson
                and J. Bentley (telephonically) for CLO Issuers. Nonevidentiary hearing. Motion granted,
                with certain amendments as discussed on the record. Debtors counsel should upload order.)
   01/21/2020   (Edmond, Michael)

   01/21/2020      Hearing held on 1/21/2020. (RE: related document(s)127 Motion to File Under Seal of
                the Omnibus Objection of the Official Committee of Unsecured Creditors to the Debtors (I)
                Motion for Final Order Authorizing Continuance of the Existing Cash Management System,
                (II) Motion to Employ and Retain Development Specialists, Inc. to Provide a Chief
                Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols for
                Ordinary Course Transactions Filed by Official Committee of Unsecured Creditors. Hearing
                scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl.,
                Courtroom #6, Wilmington, Delaware. Objections due by 11/19/2019. (Attachments: # 1

                                                                                    000375
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 386 of 648 PageID 3073


                Notice # 2 Proposed Form of Order) [ORIGINALLY FILED AS DOCUMENT #123 ON
                11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
                (Okafor, M.)(Appearances: J. Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z.
                Annable for Debtor; D. Twomey, P. Reid, and J. Hoffman for Official Unsecured Creditors
                Committee; R. Patel for Acis; L. Lambert for UST; M. Platt and M. Hankin (telephonically)
                for Crusader Fund Redeemer Committee; K. Posin and A. Attarwala for UBS; A. Anderson
                and J. Bentley (telephonically) for CLO Issuers. Nonevidentiary hearing. Motion denied for
                mootness. UCCs counsel should upload order.) (Edmond, Michael)

                 378 Application for compensation First Monthly Application for Compensation and
                Reimbursement of Expenses on behalf of the Unsecured Creditors Committee for FTI
                Consulting, Inc., Financial Advisor, Period: 11/6/2019 to 11/30/2019, Fee: $322,274.88,
                Expenses: $4,687.35. Filed by Attorney Juliana Hoffman Objections due by 2/11/2020.
   01/21/2020   (Hoffman, Juliana)

                 383 Court admitted exhibits date of hearing January 21, 2020 (RE: related document(s)271
                Trustee's Motion to appoint trustee filed by Lisa Lambert representing the U.S. Trustee)
                (Court Admitted U.S. Trustee's Exhibits #4, #5, #7, #8, #9, #10 and Took Judicial Notice of
   01/21/2020   Exhibit #11) (Edmond, Michael) (Entered: 01/22/2020)

                 379 Final Order Authorizing (A) Continuance of Existing Cash Management System, (B)
                Continued Use of the Prime Account and Maxim Prime Account, (C) Limited Waiver of
                Section 345(b) Deposit and Investment Requirements, and (D) Granting Related Relief
                Filed By Highland Capital Management, L.P (related document # 7) Entered on 1/22/2020.
   01/22/2020   (Okafor, M.)

                 380 Order Authorizing Debtor to Pay and Honor Ordinary Course Obligations Under
                Employee Bonus Plans and Granting Related Relief Filed by Highland Capital
   01/22/2020   Management, L.P. (related document # 177) Entered on 1/22/2020. (Okafor, M.)

                 381 Order Granting Application to Employ Mercer (US) Inc. as Compensation Consultant
   01/22/2020   to the debtor (related document # 180) Entered on 1/22/2020. (Okafor, M.)

                 382 Agreed Order Granting Motion for Protective Order (related document # 280) Entered
   01/22/2020   on 1/22/2020. (Okafor, M.)

                 384 Declaration re: Notice / Declaration of Conor P. Tully in Support of the Retention of
                FTI Consulting, Inc. filed by Creditor Committee Official Committee of Unsecured
                Creditors (RE: related document(s)205 Application to employ FTI CONSULTING, INC. as
                Financial Advisor APPLICATION PURSUANT TO FED. R. BANKR. P. 2014(a) FOR
                ORDER UNDER SECTION 1103 OF THE BANKRUPTCY CODE AUTHORIZING THE
                EMPLOYMENT AND RETENTION OF FTI CONSULTING, INC. AS FINANCIAL ADVIS).
   01/22/2020   (Hoffman, Juliana)

                 385 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)235 Application for compensation First Monthly Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as
                Counsel to the Debtor for the Period From October 16, 2019 Through October 31, 2019 for
   01/22/2020   Highland C). (Annable, Zachery)

                 386 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)286 Application for compensation Second Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from November 1, 2019
                through November 30, 2019 for Highland Capital Management, L.P., Debtor's Attorney,
   01/22/2020   Period: 11/1). (Annable, Zachery)

                 387 Request for transcript regarding a hearing held on 1/21/2020. The requested
   01/22/2020   turn−around time is hourly. (Edmond, Michael) (Entered: 01/23/2020)


                                                                                     000376
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 387 of 648 PageID 3074


                 388 Certificate of service re: First Supplemental Declaration of Conor P. Tully In Support
                of the Application Authorizing the Employment and Retention of FTI Consulting, Inc., as
                Financial Advisor to the Official Committee of Unsecured Creditors Nunc Pro Tunc to
                November 6, 2019 filed by Creditor Committee Official Committee of Unsecured Creditors
   01/23/2020   (RE: related document(s)384 Declaration). (Hoffman, Juliana)

                 389 Application for compensation First and Final Application for Compensation and
                Reimbursement of Expenses on behalf of Young Conaway Stargatt & Taylor, LLP as
                Co−Counsel for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
                11/8/2019 to 1/13/2020, Fee: $272,300.00, Expenses: $8,855.56. Filed by Attorney Juliana
   01/23/2020   Hoffman Objections due by 2/13/2020. (Hoffman, Juliana)

                 390 Supplemental Notice of the Young Conaway Stargatt & Taylor, LLP Final Fee
                Application filed by Creditor Committee Official Committee of Unsecured Creditors (RE:
                related document(s)389 Application for compensation First and Final Application for
                Compensation and Reimbursement of Expenses on behalf of Young Conaway Stargatt &
                Taylor, LLP as Co−Counsel for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 11/8/2019 to 1/13/2020, Fee: $272,300.00, Expenses: $8,855.56. Filed
   01/23/2020   by Attorney Juliana Hoffman Objections due by 2/13/2020.). (Hoffman, Juliana)

                 391 Certificate of service re: Final Fee Application on behalf of Young Conaway Stargatt
                & Taylor, LLP filed by Creditor Committee Official Committee of Unsecured Creditors
                (RE: related document(s)389 Application for compensation First and Final Application for
                Compensation and Reimbursement of Expenses on behalf of Young Conaway Stargatt &
                Taylor, LLP as Co−Counsel for Official Committee of Unsecured Creditors, Creditor
   01/23/2020   Comm. Aty, Perio). (Hoffman, Juliana)

                 392 Application for compensation Third Monthly Application for Compensation and for
                Reimbursement of Expenses for the Period from December 1, 2019 through December 31,
                2019 for Highland Capital Management, L.P., Debtor's Attorney, Period: 12/1/2019 to
                12/31/2019, Fee: $589,730.35, Expenses: $26,226.80. Filed by Debtor Highland Capital
   01/24/2020   Management, L.P. Objections due by 2/14/2020. (Pomerantz, Jeffrey)

   01/24/2020    393 Transcript regarding Hearing Held 01/21/2020 (140 pgs.) RE: Motions. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 04/23/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) Hearing held on 1/21/2020. (RE: related
                document(s)271 Trustee's Motion to appoint trustee filed by U.S. Trustee United States
                Trustee) (Appearances: J. Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z. Annable
                for Debtor; D. Twomey, P. Reid, and J. Hoffman for Official Unsecured Creditors
                Committee; R. Patel for Acis; L. Lambert for UST; M. Platt and M. Hankin (telephonically)
                for Crusader Fund Redeemer Committee; K. Posin and A. Attarwala for UBS; A. Anderson
                and J. Bentley (telephonically) for CLO Issuers. Evidentiary hearing. Motion denied.
                Debtors counsel should upload a form of order consistent with the courts ruling.), Hearing
                held on 1/21/2020. (RE: related document(s)7 Motion to Maintain Bank Accounts /Motion
                of the Debtor for Interim and Final Orders Authorizing (A) Continuance of Existing Cash
                Management System and Brokerage Relationships, (B) Continued Use of the Prime
                Account, (C) Limited Waiver of Section 345(b) Deposit and Investment Requirements, and
                (D) Granting Related Relief Filed By Highland Capital Management, L.P. (Attachments: 1
                Exhibit A − Interim Order) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #5
                ON 10/16/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.) (Appearances: J. Pomerantz, J. Morris, M. Litvak, M.
                Hayward, and Z. Annable for Debtor; D. Twomey, P. Reid, and J. Hoffman for Official
                Unsecured Creditors Committee; R. Patel for Acis; L. Lambert for UST; M. Platt and M.
                Hankin (telephonically) for Crusader Fund Redeemer Committee; K. Posin and A.
                Attarwala for UBS; A. Anderson and J. Bentley (telephonically) for CLO Issuers.
                Nonevidentiary hearing. Motion granted on a final basis. Debtors counsel should upload

                                                                                      000377
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 388 of 648 PageID 3075


                order.), Hearing held on 1/21/2020. (RE: related document(s)177 Motion to Authorize
                Motion of the Debtor for Entry of an Order Authorizing the Debtor to Pay and Honor
                Ordinary Course Obligations Under Employee Bonus Plans and Granting Related Relief
                Filed by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019 at 11:00
                AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 12/10/2019. (Attachments: # 1 Exhibit A − Proposed Order #
                2 Notice) [ORIGINALLY FILED AS DOCUMENT #170 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
                (Appearances: J. Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z. Annable for Debtor;
                D. Twomey, P. Reid, and J. Hoffman for Official Unsecured Creditors Committee; R. Patel
                for Acis; L. Lambert for UST; M. Platt and M. Hankin (telephonically) for Crusader Fund
                Redeemer Committee; K. Posin and A. Attarwala for UBS; A. Anderson and J. Bentley
                (telephonically) for CLO Issuers. Nonevidentiary hearing. Motion, as narrowed, granted.
                Debtors counsel should upload order.), Hearing held on 1/21/2020. (RE: related
                document(s)180 Application/Motion to Employ/Retain Mercer (US) Inc. as Compensation
                Consultant Filed by Highland Capital Management, L.P.. Hearing scheduled for 12/17/2019
                at 11:00 AM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 12/10/2019. (Attachments: # 1 Notice # 2 Exhibit A −
                Proposed Order # 3 Exhibit B − Declaration of John Dempsey in Support # 4 Exhibit C −
                Highland Key Employee Incentives # 5 Certificate of Service and Service List)(O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #173 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)
                (Appearances: J. Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z. Annable for Debtor;
                D. Twomey, P. Reid, and J. Hoffman for Official Unsecured Creditors Committee; R. Patel
                for Acis; L. Lambert for UST; M. Platt and M. Hankin (telephonically) for Crusader Fund
                Redeemer Committee; K. Posin and A. Attarwala for UBS; A. Anderson and J. Bentley
                (telephonically) for CLO Issuers. Nonevidentiary hearing. Motion granted. Debtors counsel
                should upload order.), Hearing held on 1/21/2020. (RE: related document(s)280 Motion for
                protective order Joint Motion for Entry of an Order Approving the Agreed Protective Order
                filed by Debtor Highland Capital Management, L.P., Creditor Committee Official
                Committee of Unsecured Creditors) (Appearances: J. Pomerantz, J. Morris, M. Litvak, M.
                Hayward, and Z. Annable for Debtor; D. Twomey, P. Reid, and J. Hoffman for Official
                Unsecured Creditors Committee; R. Patel for Acis; L. Lambert for UST; M. Platt and M.
                Hankin (telephonically) for Crusader Fund Redeemer Committee; K. Posin and A.
                Attarwala for UBS; A. Anderson and J. Bentley (telephonically) for CLO Issuers.
                Nonevidentiary hearing. Motion granted, with certain amendments as discussed on the
                record. Debtors counsel should upload order.), Hearing held on 1/21/2020. (RE: related
                document(s)127 Motion to File Under Seal of the Omnibus Objection of the Official
                Committee of Unsecured Creditors to the Debtors (I) Motion for Final Order Authorizing
                Continuance of the Existing Cash Management System, (II) Motion to Employ and Retain
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                Precautionary Motion for Approval of Protocols for Ordinary Course Transactions Filed by
                Official Committee of Unsecured Creditors. Hearing scheduled for 11/19/2019 at 12:00 PM
                at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 11/19/2019. (Attachments: # 1 Notice # 2 Proposed Form of Order)
                [ORIGINALLY FILED AS DOCUMENT #123 ON 11/12/2019 IN U.S. BANKRUPTCY
                COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)(Appearances: J.
                Pomerantz, J. Morris, M. Litvak, M. Hayward, and Z. Annable for Debtor; D. Twomey, P.
                Reid, and J. Hoffman for Official Unsecured Creditors Committee; R. Patel for Acis; L.
                Lambert for UST; M. Platt and M. Hankin (telephonically) for Crusader Fund Redeemer
                Committee; K. Posin and A. Attarwala for UBS; A. Anderson and J. Bentley
                (telephonically) for CLO Issuers. Nonevidentiary hearing. Motion denied for mootness.
                UCCs counsel should upload order.)). Transcript to be made available to the public on
                04/23/2020. (Rehling, Kathy)

                 394 Application for compensation Second Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Proposed Special
                Texas Counsel to the Debtor for the Period from December 1, 2019 through December 30,
                2019 for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne Sewell LLP, Special
                Counsel, Period: 12/1/2019 to 12/31/2019, Fee: $143,328.50, Expenses: $2,808.29. Filed by
   01/24/2020   Attorney Holland N. O'Neil Objections due by 2/14/2020. (O'Neil, Holland)


                                                                                    000378
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 389 of 648 PageID 3076


                 395 Motion to extend or limit the exclusivity period Filed by Debtor Highland Capital
   01/24/2020   Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order) (Annable, Zachery)

                 396 Motion for expedited hearing(related documents 395 Motion to extend/shorten time)
                (Motion for (i) Expedited Hearing on Debtor's Motion for Entry of an Order Pursuant to 11
                U.S.C. 1121(d) and Local Rule 3016−1 Extending the Exclusivity Periods for the Filing and
                Solicitation of Acceptances of a Chapter 11 Plan, or Alternatively, (ii) Entry of a Bridge
                Order Extending the Exclusivity Period for the Filing of a Chapter 11 Plan Through
                February 19, 2020) Filed by Debtor Highland Capital Management, L.P. (Annable,
   01/24/2020   Zachery)

                 397 Motion to enforce(Motion of the Debtor for the Entry of an Order Concerning the
                "Sealing Motion" and for a Conference Concerning the Substance, Scope and Intent of
                Certain Recent Rulings) (related document(s): 382 Order on motion for protective order)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
   01/24/2020   A−−Proposed Order # 2 Exhibit B−−Email Correspondence) (Annable, Zachery)

                 398 BNC certificate of mailing − PDF document. (RE: related document(s)381 Order
                Granting Application to Employ Mercer (US) Inc. as Compensation Consultant to the
                debtor (related document 180) Entered on 1/22/2020. (Okafor, M.)) No. of Notices: 1.
   01/24/2020   Notice Date 01/24/2020. (Admin.)

                 399 BNC certificate of mailing − PDF document. (RE: related document(s)379 Final
                Order Authorizing (A) Continuance of Existing Cash Management System, (B) Continued
                Use of the Prime Account and Maxim Prime Account, (C) Limited Waiver of Section
                345(b) Deposit and Investment Requirements, and (D) Granting Related Relief Filed By
                Highland Capital Management, L.P (related document 7) Entered on 1/22/2020. (Okafor,
   01/24/2020   M.)) No. of Notices: 44. Notice Date 01/24/2020. (Admin.)

                 400 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   01/27/2020   01/9/2020.). (Kass, Albert)

                 401 Certificate of service re: Notice of Agenda of Matters Scheduled for Hearing on
                January 21, 2020 at 9:30 a.m. (Central Time) Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)368 Notice (Notice of Agenda of Matters Scheduled
                for Hearing on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass,
   01/27/2020   Albert)

   01/27/2020     402 Certificate of service re: Documents Served on January 17, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)369 Notice (Notice of Filing
                of Monthly Staffing Report by Development Specialists, Inc for the Period from October 16,
                2019, Through November 30, 2019) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)342 Order granting application to employ Development
                Specialists, Inc. to Provide a Chief Restructuring Officer, Additional Personnel, and
                Financial Advisory and Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as
                of the Petition Date (related document 74) Entered on 1/10/2020. (Okafor, M.)).
                (Attachments: # 1 Exhibit A−−Staffing Report) filed by Debtor Highland Capital
                Management, L.P., 370 Joint Motion to continue hearing on (related documents 68
                Application to employ, 69 Application to employ)(Joint Motion for Continuance of Hearing
                on (i) Debtor's Application for an Order Authorizing the Employment of Foley Gardere,
                Foley & Lardner LLP as Special Texas Counsel, Nunc Pro Tunc to the Petition Date, and
                (ii) Debtor's Application for an Order Authorizing the Retention and Employment of Lynn
                Pinker Cox & Hurst LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the
                Petition Date) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
                Proposed Order) filed by Debtor Highland Capital Management, L.P., 371 Order granting

                                                                                     000379
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 390 of 648 PageID 3077


                joint motion to continue hearing on (related document 370) (related documents Application
                to employ Foley Gardere, Foley & Lardner LLP as Special Counsel, Application to employ
                Lynn Pinker Cox & Hurst LLP as Special Counsel). ORDERED that the hearing on the
                Applications currently scheduled for January 21, 2020 at 9:30 a.m., will be continued to a
                new hearing date to be determined by the Parties; and it is further Entered on 1/17/2020.
                (Okafor, M.), 372 Witness and Exhibit List (Debtor's Witness and Exhibit List in
                Connection with Its Opposition to Motion to Appoint a Chapter 11 Trustee) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)362 Response). filed by
                Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 403 Certificate of service re: Documents Served on or before January 21, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)373 Amended
                Notice (First Amended Notice of Agenda of Matters Scheduled for Hearing on January 21,
                2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)368 Notice (Notice of Agenda of Matters Scheduled for Hearing on
                January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
                Management, L.P..). filed by Debtor Highland Capital Management, L.P., 374 Amended
                Notice (Second Amended Notice of Agenda of Matters Scheduled for Hearing on January
                21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)368 Notice (Notice of Agenda of Matters Scheduled for Hearing
                on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
                Management, L.P.., 373 Amended Notice (First Amended Notice of Agenda of Matters
                Scheduled for Hearing on January 21, 2020 at 9:30 a.m. (Central Time)) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)368 Notice (Notice of Agenda
                of Matters Scheduled for Hearing on January 21, 2020 at 9:30 a.m. (Central Time)) filed by
                Debtor Highland Capital Management, L.P..).). filed by Debtor Highland Capital
                Management, L.P., 378 Application for compensation First Monthly Application for
                Compensation and Reimbursement of Expenses on behalf of the Unsecured Creditors
                Committee for FTI Consulting, Inc., Financial Advisor, Period: 11/6/2019 to 11/30/2019,
                Fee: $322,274.88, Expenses: $4,687.35. Filed by Attorney Juliana Hoffman Objections due
   01/27/2020   by 2/11/2020. filed by Financial Advisor FTI Consulting, Inc.). (Kass, Albert)

                  404 Certificate of service re: Documents Served on January 22, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)379 Final Order Authorizing
                (A) Continuance of Existing Cash Management System, (B) Continued Use of the Prime
                Account and Maxim Prime Account, (C) Limited Waiver of Section 345(b) Deposit and
                Investment Requirements, and (D) Granting Related Relief Filed By Highland Capital
                Management, L.P (related document 7) Entered on 1/22/2020. (Okafor, M.), 380 Order
                Authorizing Debtor to Pay and Honor Ordinary Course Obligations Under Employee Bonus
                Plans and Granting Related Relief Filed by Highland Capital Management, L.P. (related
                document 177) Entered on 1/22/2020. (Okafor, M.), 381 Order Granting Application to
                Employ Mercer (US) Inc. as Compensation Consultant to the debtor (related document 180)
                Entered on 1/22/2020. (Okafor, M.), 382 Agreed Order Granting Motion for Protective
                Order (related document 280) Entered on 1/22/2020. (Okafor, M.), 385 Certificate of No
                Objection filed by Debtor Highland Capital Management, L.P. (RE: related document(s)235
                Application for compensation First Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From October 16, 2019 Through October 31, 2019 for Highland C).
                filed by Debtor Highland Capital Management, L.P., 386 Certificate of No Objection filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)286 Application for
                compensation Second Monthly Application for Compensation and for Reimbursement of
                Expenses for the Period from November 1, 2019 through November 30, 2019 for Highland
                Capital Management, L.P., Debtor's Attorney, Period: 11/1). filed by Debtor Highland
   01/27/2020   Capital Management, L.P.). (Kass, Albert)

                 405 Debtor−in−possession monthly operating report for filing period 10/16/2019 to
   01/27/2020   10/31/2019 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

   01/27/2020    406 Notice (Notice of Filing of Third Amended Exhibit B to Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized


                                                                                     000380
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 391 of 648 PageID 3078


                by the Debtor in the Ordinary Course of Business) filed by Debtor Highland Capital
                Management, L.P.. (Attachments: # 1 Exhibit 1−−Updated OCP List # 2 Exhibit
                2−−Blackline OCP List) (Annable, Zachery)

                 407 Declaration re: (Disclosure Declaration of Ordinary Course Professional−−Shawn
                Raver) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
   01/27/2020   Document). (Annable, Zachery)

                 408 Notice of hearing(Notice of Status Conference) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)397 Motion to enforce(Motion of the Debtor for
                the Entry of an Order Concerning the "Sealing Motion" and for a Conference Concerning
                the Substance, Scope and Intent of Certain Recent Rulings) (related document(s): 382 Order
                on motion for protective order) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Proposed Order # 2 Exhibit B−−Email Correspondence)).
                Status Conference to be held on 2/19/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm.
   01/27/2020   (Annable, Zachery)

                  409 Order Denying as Moot the Motion of the Official Committee of Unsecured Creditors
                for an Order Authorizing Filing Under Seal of the Omnibus Objection to the Debtor's (I)
                Motion for Final Order Authorizing Continuance of the Existing Cash Management System,
                (II) Motion to Employ and Retain Development Specialists, Inc. to Provide a Chief
                Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols for
                "Ordinary Course" Transactions (RE: related document(s) 128 Document and 127 Motion ).
   01/28/2020   Entered on 1/28/2020 (Okafor, M.). Modified linkage on 2/11/2020 (Okafor, M.).

                 410 Bridge Order extending the exclusivity periods for filing Chapter 11 Plan and granting
                motion for expedited hearing (Related Doc# 396)(document set for hearing: 395 Motion to
                extend/shorten time) Hearing to be held on 2/19/2020 at 09:30 AM Dallas Judge Jernigan
   01/28/2020   Ctrm for 395, Entered on 1/28/2020. (Okafor, M.)

                 411 Notice of Appearance and Request for Notice by Shawn M. Christianson Filed by
   01/28/2020   Creditor Oracle America, Inc.. (Christianson, Shawn)

                 412 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)395 Motion to extend or limit the exclusivity period Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be
   01/28/2020   held on 2/19/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 395, (Annable, Zachery)

                 413 Certificate of service re: 1) First and Final Application of Young Conaway Stargatt &
                Taylor, LLP as Co− Counsel for the Official Committee of Unsecured Creditors for
                Allowance of Compensation and Reimbursement of Expenses Incurred for the First and
                Final Period from November 8, 2019 Through and Including January 13, 2020; 2) Notice of
                First and Final Application of Young Conaway Stargatt & Taylor, LLP as Co−Counsel for
                the Official Committee of Unsecured Creditors for Allowance of Compensation and
                Reimbursement of Expenses Incurred for the First and Final Period from November 8, 2019
                Through and Including January 13, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)389 Application for compensation First and Final
                Application for Compensation and Reimbursement of Expenses on behalf of Young
                Conaway Stargatt & Taylor, LLP as Co−Counsel for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 11/8/2019 to 1/13/2020, Fee: $272,300.00,
                Expenses: $8,855.56. Filed by Attorney Juliana Hoffman Objections due by 2/13/2020. filed
                by Creditor Committee Official Committee of Unsecured Creditors, 390 Supplemental
                Notice of the Young Conaway Stargatt & Taylor, LLP Final Fee Application filed by
                Creditor Committee Official Committee of Unsecured Creditors (RE: related
                document(s)389 Application for compensation First and Final Application for
                Compensation and Reimbursement of Expenses on behalf of Young Conaway Stargatt &
                Taylor, LLP as Co−Counsel for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 11/8/2019 to 1/13/2020, Fee: $272,300.00, Expenses: $8,855.56. Filed
                by Attorney Juliana Hoffman Objections due by 2/13/2020.). filed by Creditor Committee
   01/29/2020   Official Committee of Unsecured Creditors). (Kass, Albert)

                                                                                     000381
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 392 of 648 PageID 3079


                 414 Certificate of service re: Documents Served on January 24, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)392 Application for
                compensation Third Monthly Application for Compensation and for Reimbursement of
                Expenses for the Period from December 1, 2019 through December 31, 2019 for Highland
                Capital Management, L.P., Debtor's Attorney, Period: 12/1/2019 to 12/31/2019, Fee:
                $589,730.35, Expenses: $26,226.80. Filed by Debtor Highland Capital Management, L.P.
                Objections due by 2/14/2020. filed by Debtor Highland Capital Management, L.P., 394
                Application for compensation Second Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Proposed Special
                Texas Counsel to the Debtor for the Period from December 1, 2019 through December 30,
                2019 for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne Sewell LLP, Special
                Counsel, Period: 12/1/2019 to 12/31/2019, Fee: $143,328.50, Expenses: $2,808.29. Filed by
                Attorney Holland N. O'Neil Objections due by 2/14/2020. (O'Neil, Holland), 395 Motion to
                extend or limit the exclusivity period Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor Highland Capital
                Management, L.P., 396 Motion for expedited hearing(related documents 395 Motion to
                extend/shorten time) (Motion for (i) Expedited Hearing on Debtor's Motion for Entry of an
                Order Pursuant to 11 U.S.C. 1121(d) and Local Rule 3016−1 Extending the Exclusivity
                Periods for the Filing and Solicitation of Acceptances of a Chapter 11 Plan, or
                Alternatively, (ii) Entry of a Bridge Order Extending the Exclusivity Period for the Filing of
                a Chapter 11 Plan Through February 19, 2020) Filed by Debtor Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P., 397 Motion to
                enforce(Motion of the Debtor for the Entry of an Order Concerning the "Sealing Motion"
                and for a Conference Concerning the Substance, Scope and Intent of Certain Recent
                Rulings) (related document(s): 382 Order on motion for protective order) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order # 2
                Exhibit B−−Email Correspondence) filed by Debtor Highland Capital Management, L.P.).
   01/29/2020   (Kass, Albert)

                 415 Certificate of service re: Documents Served on January 27, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)406 Notice (Notice of Filing
                of Third Amended Exhibit B to Motion for an Order Authorizing the Debtor to Retain,
                Employ, and Compensate Certain Professionals Utilized by the Debtor in the Ordinary
                Course of Business) filed by Debtor Highland Capital Management, L.P.. (Attachments: # 1
                Exhibit 1−−Updated OCP List # 2 Exhibit 2−−Blackline OCP List) filed by Debtor
                Highland Capital Management, L.P., 407 Declaration re: (Disclosure Declaration of
                Ordinary Course Professional−−Shawn Raver) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 Document). filed by Debtor Highland
                Capital Management, L.P., 408 Notice of hearing(Notice of Status Conference) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)397 Motion to
                enforce(Motion of the Debtor for the Entry of an Order Concerning the "Sealing Motion"
                and for a Conference Concerning the Substance, Scope and Intent of Certain Recent
                Rulings) (related document(s): 382 Order on motion for protective order) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order # 2
                Exhibit B−−Email Correspondence)). Status Conference to be held on 2/19/2020 at 09:30
                AM at Dallas Judge Jernigan Ctrm. filed by Debtor Highland Capital Management, L.P.).
   01/30/2020   (Kass, Albert)

   01/30/2020    416 Certificate of service re: Documents Served on January 28, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)409 Order Denying as Moot
                the Motion of the Official Committee of Unsecured Creditors for an Order Authorizing
                Filing Under Seal of the Omnibus Objection to the Debtor's (I) Motion for Final Order
                Authorizing Continuance of the Existing Cash Management System, (II) Motion to Employ
                and Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                Precautionary Motion for Approval of Protocols for "Ordinary Course" Transactions (RE:
                related document(s) 128 Document). Entered on 1/28/2020 (Okafor, M.), 410 Bridge Order
                extending the exclusivity periods for filing Chapter 11 Plan and granting motion for
                expedited hearing (Related Doc396)(document set for hearing: 395 Motion to
                extend/shorten time) Hearing to be held on 2/19/2020 at 09:30 AM Dallas Judge Jernigan
                Ctrm for 395, Entered on 1/28/2020. (Okafor, M.), 412 Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)395 Motion to extend or limit

                                                                                        000382
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 393 of 648 PageID 3080


                the exclusivity period Filed by Debtor Highland Capital Management, L.P. (Attachments: #
                1 Exhibit A−−Proposed Order)). Hearing to be held on 2/19/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 395, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 417 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from December 1, 2019 through December 31, 2019) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)342 Order granting
                application to employ Development Specialists, Inc. to Provide a Chief Restructuring
                Officer, Additional Personnel, and Financial Advisory and Restructuring−Related Services
                for Such Debtor, Nunc Pro Tunc as of the Petition Date (related document 74) Entered on
   01/31/2020   1/10/2020. (Okafor, M.)). (Annable, Zachery)

                 418 Debtor−in−possession monthly operating report for filing period December 1, 2019 to
                December 31, 2019 filed by Debtor Highland Capital Management, L.P.. (Annable,
   01/31/2020   Zachery)

                 419 Motion to extend time to (Agreed Motion to Extend by One Hundred Twenty Days the
                Deadline to Assume or Reject Unexpired Nonresidential Real Property Lease) Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order) (Annable,
   01/31/2020   Zachery)

                 420 Application for compensation Second Monthly Application of Sidley Austin LLP for
                Allowance of Compensation and Reimbursement of Expenses for Official Committee of
                Unsecured Creditors, Creditor Comm. Aty, Period: 12/1/2019 to 12/31/2019, Fee:
                $702,665.28, Expenses: $30,406.08. Filed by Attorney Juliana Hoffman, Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 2/21/2020.
                (Attachments: # 1 Exhibit A Fee Statement # 2 Exhibit B Expense Detail) (Hoffman,
   01/31/2020   Juliana)

                 421 Motion for leave (Debtor's Motion for an Order (i) Establishing Bar Dates for Filing
                Claims, Including 503(b)(9) Claims; and (ii) Approving the Form and Manner of Notice
                Thereof) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Form of Bar Date Notice # 2 Exhibit B−−Form of Publication Notice # 3 Exhibit
   01/31/2020   C−−Proposed Order) (Annable, Zachery)

                 422 Motion for expedited hearing(related documents 421 Motion for leave) (Motion for
                Expedited Hearing on Debtor's Motion for an Order (i) Establishing Bar Dates for Filing
                Claims, Including 503(b)(9) Claims; and (ii) Approving the Form and Manner of Notice
   01/31/2020   Thereof) Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 423 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)343 Application for compensation First
                Monthly Application for Compensation and for Reimbursement of Expenses of Sidley Austin
                LLP for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   02/02/2020   10/29/2019 to 11/30/2019, Fee: $7). (Hoffman, Juliana)

                 424 Certificate of service re: Notice of Chapter 11 Bankruptcy Case and Meeting of
                Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a) meeting to be
                held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by 4/8/2020.
                Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by 01/9/2020.). (Kass,
   02/03/2020   Albert)

                 425 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)340 Application to employ Hayward & Associates PLLC as Attorney
                (Debtor's Application Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code and
                Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the Employment of Hayward
   02/04/2020   & Associate). (Hayward, Melissa)


                                                                                        000383
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 394 of 648 PageID 3081


                 426 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)421 Motion for leave (Debtor's Motion for an Order (i) Establishing Bar Dates
                for Filing Claims, Including 503(b)(9) Claims; and (ii) Approving the Form and Manner of
                Notice Thereof) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A−−Form of Bar Date Notice # 2 Exhibit B−−Form of Publication Notice # 3
                Exhibit C−−Proposed Order)). Hearing to be held on 2/19/2020 at 09:30 AM Dallas Judge
   02/04/2020   Jernigan Ctrm for 421, (Annable, Zachery)

                 427 Order granting motion for expedited hearing (Related Doc# 422)(document set for
                hearing: 421 Motion for an Order (i) Establishing Bar Dates for Filing Claims, Including
                503(b)(9) Claims; and (ii) Approving the Form and Manner of Notice Thereof) Hearing to
                be held on 2/19/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 421, Entered on
   02/05/2020   2/5/2020. (Okafor, M.)

                 428 Order denying motion to appoint trustee. (related document # 271) Entered on
   02/05/2020   2/5/2020. (Okafor, M.)

                 429 Order granting 419 Motion to Extend Deadline to Assume or Reject Unexpired
                Nonresidential Real Property Lease by One Hundred and Twenty Days Entered on
   02/06/2020   2/6/2020. (Okafor, M.)

                 430 Certificate of service re: Documents Served on January 31, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)417 Notice (Notice of Filing
                of Monthly Staffing Report by Development Specialists, Inc. for the Period from December
                1, 2019 through December 31, 2019) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)342 Order granting application to employ Development
                Specialists, Inc. to Provide a Chief Restructuring Officer, Additional Personnel, and
                Financial Advisory and Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as
                of the Petition Date (related document 74) Entered on 1/10/2020. (Okafor, M.)). filed by
                Debtor Highland Capital Management, L.P., 419 Motion to extend time to (Agreed Motion
                to Extend by One Hundred Twenty Days the Deadline to Assume or Reject Unexpired
                Nonresidential Real Property Lease) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Proposed Order) filed by Debtor Highland Capital Management, L.P.,
                420 Application for compensation Second Monthly Application of Sidley Austin LLP for
                Allowance of Compensation and Reimbursement of Expenses for Official Committee of
                Unsecured Creditors, Creditor Comm. Aty, Period: 12/1/2019 to 12/31/2019, Fee:
                $702,665.28, Expenses: $30,406.08. Filed by Attorney Juliana Hoffman, Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 2/21/2020.
                (Attachments: # 1 Exhibit A Fee Statement # 2 Exhibit B Expense Detail) filed by Creditor
                Committee Official Committee of Unsecured Creditors, 421 Motion for leave (Debtor's
                Motion for an Order (i) Establishing Bar Dates for Filing Claims, Including 503(b)(9)
                Claims; and (ii) Approving the Form and Manner of Notice Thereof) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Form of Bar Date
                Notice # 2 Exhibit B−−Form of Publication Notice # 3 Exhibit C−−Proposed Order) filed
                by Debtor Highland Capital Management, L.P., 422 Motion for expedited hearing(related
                documents 421 Motion for leave) (Motion for Expedited Hearing on Debtor's Motion for an
                Order (i) Establishing Bar Dates for Filing Claims, Including 503(b)(9) Claims; and (ii)
                Approving the Form and Manner of Notice Thereof) Filed by Debtor Highland Capital
   02/06/2020   Management, L.P. filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   02/06/2020     431 Certificate of service re: Notice of Hearing on Debtor's Motion for an Order (I)
                Establishing Bar Dates for Filing Claims, Including 503(b)(9) Claims; and (II) Approving
                the Form and Manner of Notice Thereof Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)426 Notice of hearing filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)421 Motion for leave (Debtor's Motion
                for an Order (i) Establishing Bar Dates for Filing Claims, Including 503(b)(9) Claims; and
                (ii) Approving the Form and Manner of Notice Thereof) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Form of Bar Date Notice # 2 Exhibit
                B−−Form of Publication Notice # 3 Exhibit C−−Proposed Order)). Hearing to be held on
                2/19/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 421, filed by Debtor Highland

                                                                                     000384
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 395 of 648 PageID 3082


                Capital Management, L.P.). (Kass, Albert)

                 432 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   02/06/2020   01/9/2020.). (Kass, Albert)

                 433 Clerk's correspondence requesting an order or a notice of hearing from attorney for
                debtor. (RE: related document(s)270 Application for compensation − First Monthly
                Application for Compensation and Reimbursement of Expenses of Foley Gardere, Foley &
                Lardner LLP as Special Texas Counsel to the Debtor for the Period from October 16, 2019
                through November 30, 2019 for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne
                Sewell LLP, Special Counsel, Period: 10/16/2019 to 11/30/2019, Fee: $176129.00,
                Expenses: $7836.31. Filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP f/k/a
                Gardere Wynne Sewell LLP Objections due by 1/13/2020. (Attachments: # 1 Exhibit A)
   02/07/2020   (O'Neil, Holland)) Responses due by 2/14/2020. (Ecker, C.)

                 434 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)351 Motion to extend time to (Debtor's Motion for Entry of an Order
                Extending the Period Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452
   02/10/2020   and Rule 9027 of the Federal Rules of Bankruptcy Procedure)). (Hayward, Melissa)

                 435 Order granting application to employ Hayward & Associates PLLC for Highland
                Capital Management, L.P. as Local Counsel (related document # 340) Entered on
   02/10/2020   2/10/2020. (Okafor, M.)

                 436 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   02/10/2020   01/9/2020.). (Kass, Albert)

                 437 Notice (Notice of Withdrawal of Debtor's Application for an Order Authorizing the
                Retention and Employment of Lynn Pinker Cox & Hurst LLP as Special Texas Litigation
                Counsel, Nunc Pro Tunc to the Petition Date) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)69 Application/Motion to Employ/Retain Lynn
                Pinker Cox & Hurst LLP as Special Texas Litigation Counsel Filed by Highland Capital
                Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court,
                824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by
                11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A − Hurst Declaration # 3 Exhibit B −
                Proposed Order # 4 2016 Statement # 5 Declaration Frank Waterhouse # 6 Certificate of
                Service) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #70 ON 10/29/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   02/10/2020   (Annable, Zachery)

                  438 **WITHDRAWN by document # 443** Notice of hearing filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)270 Application for compensation −
                First Monthly Application for Compensation and Reimbursement of Expenses of Foley
                Gardere, Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period from
                October 16, 2019 through November 30, 2019 for Foley Gardere, Foley & Lardner LLP
                f/k/a Gardere Wynne Sewell LLP, Special Counsel, Period: 10/16/2019 to 11/30/2019, Fee:
                $176129.00, Expenses: $7836.31. Filed by Spec. Counsel Foley Gardere, Foley & Lardner
                LLP f/k/a Gardere Wynne Sewell LLP Objections due by 1/13/2020. (Attachments: # 1
                Exhibit A) (O'Neil, Holland)). Hearing to be held on 3/11/2020 at 09:30 AM Dallas Judge
   02/10/2020   Jernigan Ctrm for 270, (Annable, Zachery) Modified on 2/13/2020 (Ecker, C.).



                                                                                    000385
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 396 of 648 PageID 3083


                 439 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)67 Motion by Highland Capital Management, L.P..). (Annable,
   02/11/2020   Zachery)

                  440 Certificate of service re: 1) Order Granting Motion for Expedited Hearing on Debtor's
                Motion for an Order (I) Establishing Bar Dates for Filing Claims, Including 503(b)(9)
                Claims; and (II) Approving the Form and Manner of Notice Thereof; to be Held on
                February 19, 2020 at 9:30 a.m. (Central Time); 2) Order Denying United States Trustee's
                Motion for an Order Directing the Appointment of a Chapter 11 Trustee Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)427 Order granting motion
                for expedited hearing (Related Doc422)(document set for hearing: 421 Motion for an Order
                (i) Establishing Bar Dates for Filing Claims, Including 503(b)(9) Claims; and (ii) Approving
                the Form and Manner of Notice Thereof) Hearing to be held on 2/19/2020 at 09:30 AM
                Dallas Judge Jernigan Ctrm for 421, Entered on 2/5/2020. (Okafor, M.), 428 Order denying
                motion to appoint trustee. (related document 271) Entered on 2/5/2020. (Okafor, M.)).
   02/12/2020   (Kass, Albert)

                 441 Certificate of service re: Order Extending Deadline to Assume or Reject Unexpired
                Nonresidential Real Property Lease by One Hundred and Twenty Days Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)429 Order granting 419
                Motion to Extend Deadline to Assume or Reject Unexpired Nonresidential Real Property
                Lease by One Hundred and Twenty Days Entered on 2/6/2020. (Okafor, M.)). (Kass,
   02/12/2020   Albert)

                 442 Application for compensation Second Monthly Application for Allowance of
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 12/1/2019 to 12/31/2019, Fee: $89,215.36, Expenses: $3,955.12. Filed by Financial
   02/12/2020   Advisor FTI Consulting, Inc. Objections due by 3/4/2020. (Hoffman, Juliana)

                 443 Notice (Notice of Withdrawal of Notice of Hearing on the First Monthly Application
                for Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP
                as Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
                November 30, 2019) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)438 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)270 Application for compensation − First Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
                November 30, 2019 for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne Sewell
                LLP, Special Counsel, Period: 10/16/2019 to 11/30/2019, Fee: $176129.00, Expenses:
                $7836.31. Filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP f/k/a Gardere
                Wynne Sewell LLP Objections due by 1/13/2020. (Attachments: # 1 Exhibit A) (O'Neil,
                Holland)). Hearing to be held on 3/11/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for
   02/12/2020   270,). (Annable, Zachery)

                 444 Certificate No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)378 Application for compensation First
                Monthly Application for Compensation and Reimbursement of Expenses on behalf of the
                Unsecured Creditors Committee for FTI Consulting, Inc., Financial Advisor, Period:
   02/12/2020   11/6/2019 to 11/30/2019, Fee: $32). (Hoffman, Juliana)

   02/13/2020    445 Certificate of service re: 1) Order Authorizing and Approving Debtor's Application
                Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code and Bankruptcy Rules
                2014(a) and 2016 for an Order Authorizing the Employment of Hayward & Associates
                PLLC as Local Counsel; 2) Notice of Withdrawal of Debtor's Application for an Order
                Authorizing the Retention and Employment of Lynn Pinker Cox & Hurst LLP as Special
                Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date; and 3) Notice of Hearing re:
                First Monthly Application for Compensation and Reimbursement of Expenses of Foley
                Gardere, Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period from
                October 16, 2019 Through November 30, 2019; to be Held on March 11, 2020 at 9:30 a.m.
                (Central Time) Filed by Claims Agent Kurtzman Carson Consultants LLC (related

                                                                                      000386
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 397 of 648 PageID 3084


                document(s)435 Order granting application to employ Hayward & Associates PLLC for
                Highland Capital Management, L.P. as Local Counsel (related document 340) Entered on
                2/10/2020. (Okafor, M.), 437 Notice (Notice of Withdrawal of Debtor's Application for an
                Order Authorizing the Retention and Employment of Lynn Pinker Cox & Hurst LLP as
                Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)69 Application/Motion to
                Employ/Retain Lynn Pinker Cox & Hurst LLP as Special Texas Litigation Counsel Filed by
                Highland Capital Management, L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US
                Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington, Delaware.
                Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A − Hurst Declaration
                # 3 Exhibit B − Proposed Order # 4 2016 Statement # 5 Declaration Frank Waterhouse # 6
                Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #70 ON
                10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
                (Okafor, M.)). filed by Debtor Highland Capital Management, L.P., 438 **WITHDRAWN
                by document 443** Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)270 Application for compensation − First Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
                November 30, 2019 for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne Sewell
                LLP, Special Counsel, Period: 10/16/2019 to 11/30/2019, Fee: $176129.00, Expenses:
                $7836.31. Filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP f/k/a Gardere
                Wynne Sewell LLP Objections due by 1/13/2020. (Attachments: # 1 Exhibit A) (O'Neil,
                Holland)). Hearing to be held on 3/11/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for
                270, (Annable, Zachery) Modified on 2/13/2020 (Ecker, C.). filed by Debtor Highland
                Capital Management, L.P.). (Kass, Albert)

                 446 Witness and Exhibit List filed by Acis Capital Management GP, LLC, Acis Capital
                Management, L.P. (RE: related document(s)68 Application to employ Foley Gardere, Foley
   02/13/2020   & Lardner LLP as Special Counsel). (Chiarello, Annmarie)

                 447 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)395 Motion to extend or limit the exclusivity period). (Annable,
   02/13/2020   Zachery)

                 448 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)421 Motion for leave (Debtor's Motion for an Order (i) Establishing
                Bar Dates for Filing Claims, Including 503(b)(9) Claims; and (ii) Approving the Form and
   02/13/2020   Manner of Notice Thereof)). (Annable, Zachery)

   02/13/2020    449 Certificate of service re: 1) Second Monthly Application of FTI Consulting, Inc. for
                Allowance of Compensation and Reimbursement of Expenses for the Period from December
                1, 2019 to and Including December 31, 2019; 2) Notice of Withdrawal of Notice of Hearing
                on the First Monthly Application for Compensation and Reimbursement of Expenses of
                Foley Gardere, Foley & Lardner LLP as Special Texas Counsel to the Debtor for the
                Period from October 16, 2019 Through November 30, 2019 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)442 Application for compensation
                Second Monthly Application for Allowance of Compensation and Reimbursement of
                Expenses for FTI Consulting, Inc., Financial Advisor, Period: 12/1/2019 to 12/31/2019, Fee:
                $89,215.36, Expenses: $3,955.12. Filed by Financial Advisor FTI Consulting, Inc.
                Objections due by 3/4/2020. filed by Creditor Committee Official Committee of Unsecured
                Creditors, Financial Advisor FTI Consulting, Inc., 443 Notice (Notice of Withdrawal of
                Notice of Hearing on the First Monthly Application for Compensation and Reimbursement
                of Expenses of Foley Gardere, Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 through November 30, 2019) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)438 Notice of hearing filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)270 Application for
                compensation − First Monthly Application for Compensation and Reimbursement of
                Expenses of Foley Gardere, Foley & Lardner LLP as Special Texas Counsel to the Debtor
                for the Period from October 16, 2019 through November 30, 2019 for Foley Gardere, Foley
                & Lardner LLP f/k/a Gardere Wynne Sewell LLP, Special Counsel, Period: 10/16/2019 to


                                                                                     000387
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 398 of 648 PageID 3085


                11/30/2019, Fee: $176129.00, Expenses: $7836.31. Filed by Spec. Counsel Foley Gardere,
                Foley & Lardner LLP f/k/a Gardere Wynne Sewell LLP Objections due by 1/13/2020.
                (Attachments: # 1 Exhibit A) (O'Neil, Holland)). Hearing to be held on 3/11/2020 at 09:30
                AM Dallas Judge Jernigan Ctrm for 270,). filed by Debtor Highland Capital Management,
                L.P.). (Kass, Albert)

                 450 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)389 Application for compensation First and
                Final Application for Compensation and Reimbursement of Expenses on behalf of Young
                Conaway Stargatt & Taylor, LLP as Co−Counsel for Official Committee of Unsecured
   02/14/2020   Creditors, Creditor Comm. Aty, Perio). (Hoffman, Juliana)

                 451 Motion for relief from stay Fee amount $181, Filed by Jennifer G. Terry, Joshua Terry
                Objections due by 3/2/2020. (Attachments: # 1 Exhibit 1 (Arb Award) # 2 Exhibit 2 (Rule
   02/14/2020   11) # 3 Exhibit 3 (Terry Declaration)) (Shaw, Brian)

                  Receipt of filing fee for Motion for relief from stay(19−34054−sgj11) [motion,mrlfsty] (
   02/14/2020   181.00). Receipt number 27457656, amount $ 181.00 (re: Doc# 451). (U.S. Treasury)

                 452 Notice of hearing filed by Jennifer G. Terry, Joshua Terry (RE: related
                document(s)451 Motion for relief from stay Fee amount $181, Filed by Jennifer G. Terry,
                Joshua Terry Objections due by 3/2/2020. (Attachments: # 1 Exhibit 1 (Arb Award) # 2
                Exhibit 2 (Rule 11) # 3 Exhibit 3 (Terry Declaration))). Preliminary hearing to be held on
   02/14/2020   3/11/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Shaw, Brian)

                 453 Objection to (related document(s): 394 Application for compensation Second Monthly
                Application for Compensation and Reimbursement of Expenses of Foley Gardere, Foley &
                Lardner LLP as Proposed Special Texas Counsel to the Debtor for the Period from
                December 1, 2019 through December 30, 20) filed by Acis Capital Management GP, LLC,
   02/14/2020   Acis Capital Management, L.P.. (Patel, Rakhee)

                 454 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)68 Application to employ Foley Gardere, Foley & Lardner LLP as
   02/14/2020   Special Counsel). (Annable, Zachery)

                 455 Notice (Notice of Agenda of Matters Scheduled for Hearing on February 19, 2020 at
                9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P.. (Annable,
   02/17/2020   Zachery)

                 456 Notice of Withdrawal of Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)124 Limited Objection to the Debtor's
                Application for an Order Authorizing the Retention and Employment of Foley Gardere,
                Foley & Lardner LLP and Lynn Pinker Cox & Hurst as Special Texas Counsel and Special
                Litigation Counsel, Nunc Pro Tunc to the Petition Date (related document(s)69, 70) Filed by
                Official Committee of Unsecured Creditors (Weissgerber, Jaclyn) [ORIGINALLY FILED
                AS DOCUMENT #120 ON 11/12/2019 IN U.S. BANKRUPTCY COURT FOR THE
   02/18/2020   DISTRICT OF DELAWARE] (Okafor, M.)). (Hoffman, Juliana)

                 457 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)392 Application for compensation Third Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from December 1, 2019
                through December 31, 2019 for Highland Capital Management, L.P., Debtor's Attorney,
   02/18/2020   Period: 12/1/). (Annable, Zachery)

                 458 Order granting first and final application for compensation (related document # 389)
                granting for Young Conaway Stargatt & Taylor, LLP as co−counsel for Official Committee
                of Unsecured Creditors, fees awarded: $272300.00, expenses awarded: $8855.56 Entered on
   02/19/2020   2/19/2020. (Okafor, M.)


                                                                                      000388
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 399 of 648 PageID 3086


                 459 Order granting 351 Debtor's Motion for Entry of an Order Extending the Period
                Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the
   02/19/2020   Federal Rules of Bankruptcy Procedure Entered on 2/19/2020. (Okafor, M.)

                 460 Order granting 395 Debtor's Motion to extend or limit the exclusivity period through
   02/19/2020   and including June 12, 2020 Entered on 2/19/2020. (Okafor, M.)

                 461 Order granting motion of the Debtor for Entry of an Order (I) Authorizing Bradley D.
                Sharp to Act as Foreign Representative Pursuant to 11 U.S.C. Section 1505 and (II)
   02/19/2020   Granting Related Relief (related document # 67) Entered on 2/19/2020. (Okafor, M.)

                 462 Court admitted exhibits date of hearing February 19, 2020 (RE: related document(s)68
                Application/Motion to Employ/Retain Foley Gardere, Foley & Lardner LLP as Special
                Texas Counsel Filed by Highland Capital Management, L.P., (Court Admitted
                Debtors/Plaintiffs Exhibits #1, #2, #3, #4, #5, #6, #7 #8, & #9; Also Admitted
   02/19/2020   Defendant/Respondent Exhibits #16 & #27 only). (Edmond, Michael)

                 463 Request for transcript regarding a hearing held on 2/19/2020. The requested
   02/19/2020   turn−around time is hourly (Jeng, Hawaii)

                   Hearing held on 2/19/2020. (RE: related document(s)68 Application/Motion to
                Employ/Retain Foley Gardere, Foley & Lardner LLP as Special Texas Counsel Filed by
                Highland Capital Management, L.P.) (Appearances: G. Demo, J. Pomeranz, J. Morris, M.
                Hayward, and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured
                Creditors Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for
                Acis; M. Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J.
                Bentley (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Evidentiary hearing. Court granted in part and denied in part. Foley is approved
                for representation of Highland in all Acis bankruptcy case and adversary proceeding
                matters; court does not approve Highland paying Foley for Foleys representation of Neutra
                in Neutras appeal of Acis involuntary order for relief; court will approve Foley representing
                Highland in its appeal of Acis confirmation order but fees for Foley in connection with this
                appeal will be allocated appropriately between Neutra and Highland, and Highland will not
                pay for Neutras allocated portion of fees. Court added that it is skeptical regarding likely
                benefits to Highland of the appeal of Acis confirmation order, even assuming success on
                appeal (in contrast to possible benefits to Neutra and HCLOF) since, among other things,
                reversal of confirmation order would not reinstate previously rejected contracts or remove
                the Chapter 11 trustee. Thus, the court will closely evaluate fees requested ultimately for
                likely benefit to Highland. Order should be submitted.(Edmond, Michael) (Entered:
   02/19/2020   02/25/2020)

                   Hearing held on 2/19/2020. (RE: related document(s)281 Motion to compromise
                controversy with Official Committee of Unsecured Creditors filed by Debtor Highland
                Capital Management, L.P.) (Appearances: G. Demo, J. Pomeranz, J. Morris, M. Hayward,
                and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured Creditors
                Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for Acis; M.
                Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J. Bentley
                (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Nonevidentiary hearing. Court heard reports that carryover issues are being
   02/19/2020   resolved.) (Edmond, Michael) (Entered: 02/25/2020)

   02/19/2020      Hearing held on 2/19/2020. (RE: related document(s)397 Motion to enforce(Motion of
                the Debtor for the Entry of an Order Concerning the "Sealing Motion" and for a
                Conference Concerning the Substance, Scope and Intent of Certain Recent Rulings) (related
                document(s): 382 Order on motion for protective order) Filed by Debtor Highland Capital
                Management, L.P.) (Appearances: G. Demo, J. Pomeranz, J. Morris, M. Hayward, and Z.
                Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured Creditors Committee; L.
                Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for Acis; M. Platt for Redeemer
                Committee; A. Anderson for certain issuers of CLOs; J. Bentley (telephonically) for certain
                CLO issuers; M. Hankin (telephonically) for Redeemer Committee. Nonevidentiary hearing.

                                                                                       000389
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 400 of 648 PageID 3087


                Discussion of prior order on sealing motion and court clarified its intent.) (Edmond,
                Michael) (Entered: 02/25/2020)

                  Hearing held on 2/19/2020. (RE: related document(s)421 Motion for leave (Debtor's
                Motion for an Order (i) Establishing Bar Dates for Filing Claims, Including 503(b)(9)
                Claims; and (ii) Approving the Form and Manner of Notice Thereof) filed by Debtor
                Highland Capital Management, L.P.,) (Appearances: G. Demo, J. Pomeranz, J. Morris, M.
                Hayward, and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured
                Creditors Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for
                Acis; M. Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J.
                Bentley (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Nonevidentiary hearing. Motion granted. Counsel to upload order.) (Edmond,
   02/19/2020   Michael) (Entered: 02/25/2020)

                  Hearing held on 2/19/2020. (RE: related document(s)218 Motion for relief from stay
                MOTION OF PENSIONDANMARK PENSIONSFORSIKRINGSAKTIESELSKAB FOR
                AN ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO TERMINATE
                INVESTMENT MANAGEMENT AGREEMENT, Filed by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab) (Appearances: G. Demo, J. Pomeranz, J. Morris, M.
                Hayward, and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured
                Creditors Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for
                Acis; M. Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J.
                Bentley (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Nonevidentiary hearing. Court granted request to carry this matter to the
   02/19/2020   3/11/20 omnibus hearing.) (Edmond, Michael) (Entered: 02/25/2020)

                 464 Application for compensation Fourth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From January 1, 2020 through January 31, 2020 for Highland
                Capital Management, L.P., Debtor's Attorney, Period: 1/1/2020 to 1/31/2020, Fee:
                $898,094.25, Expenses: $28,854.75. Filed by Debtor Highland Capital Management, L.P.
   02/20/2020   Objections due by 3/12/2020. (Pomerantz, Jeffrey)

                 465 Application for compensation (First Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from December 10, 2019 through December 31, 2019) for Hayward
                & Associates PLLC, Debtor's Attorney, Period: 12/10/2019 to 12/31/2019, Fee: $18,695.00,
                Expenses: $80.60. Filed by Attorney Hayward & Associates PLLC (Attachments: # 1
   02/20/2020   Exhibit A−−H&A December 2019 Fee Statement) (Annable, Zachery)

                 466 Notice (Notice of Debtor's Amended Operating Protocols) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)339 Order Approve Settlement with
                Official Committee of Unsecured Creditors Regarding Governance of the Debtor and
                Procedures for Operations in the Ordinary Course ( (related document 281) Entered on
                1/9/2020. (Okafor, M.)). (Attachments: # 1 Exhibit A−−Amended Operating Protocols # 2
   02/21/2020   Exhibit B−−Redline of Amended Operating Protocols) (Annable, Zachery)

                 467 Withdrawal of Limited Objection to Motion of the Debtor for Approval of Settlement
                with The Official Committee Of Unsecured Creditors regarding Governance of the Debtor
                and Procedures for Operations in the Ordinary Course filed by Creditor Issuer Group (RE:
   02/21/2020   related document(s)324 Objection). (Bain, Joseph)

                 468 Certificate of service re: Objection to Second Monthly Application for Compensation
                and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Special Texas
                Counsel for the Period From December 1, 2019 through December 31, 2019 filed by Acis
                Capital Management GP, LLC, Acis Capital Management, L.P. (RE: related
                document(s)394 Application for compensation Second Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Proposed Special Texas Counsel to the Debtor for the Period from December 1, 2019
   02/21/2020   through December 30, 20). (Chiarello, Annmarie)

                                                                                       000390
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 401 of 648 PageID 3088


                 469 Certificate of service re: Debtor's Witness and Exhibit List in Connection with its
                Application for an Order Authorizing the Retention and Employment of Foley Gardere,
                Foley & Lardner LLP as Special Texas Counsel, Nunc Pro Tunc to the Petition Date Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)454 Witness and
                Exhibit List filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)68 Application to employ Foley Gardere, Foley & Lardner LLP as Special
   02/21/2020   Counsel). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 470 Certificate of service re: Notice of Agenda of Matters Scheduled for Hearing on
                February 19, 2020 at 9:30 a.m. (Central Time) Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)455 Notice (Notice of Agenda of Matters Scheduled
                for Hearing on February 19, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass,
   02/21/2020   Albert)

                 471 Certificate of service re: 1) Order Extending Period Within Which the Debtor May
                Remove Actions Pursuant to 28 U.S.C. § 1452 and Rule 9027 of the Federal Rules of
                Bankruptcy Procedure; 2) Order Granting Debtors Motion for Entry of an Order Pursuant
                to 11 U.S.C. § 1121(D) and Local Rule 3016−1 Extending the Exclusivity Periods for the
                Filing and Solicitation of Acceptances of a Chapter 11 Plan; 3) Order (I) Authorizing
                Bradley D. Sharp to Act as Foreign Representative Pursuant to 11 U.S.C. § 1505 and (II)
                Granting Related Relief Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)459 Order granting 351 Debtor's Motion for Entry of an Order Extending the
                Period Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of
                the Federal Rules of Bankruptcy Procedure Entered on 2/19/2020. (Okafor, M.), 460 Order
                granting 395 Debtor's Motion to extend or limit the exclusivity period through and
                including June 12, 2020 Entered on 2/19/2020. (Okafor, M.), 461 Order granting motion of
                the Debtor for Entry of an Order (I) Authorizing Bradley D. Sharp to Act as Foreign
                Representative Pursuant to 11 U.S.C. Section 1505 and (II) Granting Related Relief (related
   02/21/2020   document 67) Entered on 2/19/2020. (Okafor, M.)). (Kass, Albert)

                 472 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)420 Application for compensation Second
                Monthly Application of Sidley Austin LLP for Allowance of Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
   02/23/2020   Comm. Aty, Period: 12/1/2019 to 12/31/2019, Fee). (Hoffman, Juliana)

                 473 Agreed Order granting motion for relief from stay by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab (related document # 218) Entered on 2/24/2020. (Okafor,
   02/24/2020   M.)

                 474 Motion for authority to apply and disburse funds (Motion of the Debtor for Entry of an
                Order Authorizing, but Not Directing, the Debtor to Cause Distributions to Certain
                "Related Entities") Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A−−Proposed Order # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
   02/24/2020   Exhibit F # 7 Exhibit G) (Annable, Zachery)

                 475 Motion for expedited hearing(related documents 474 Motion for authority to apply
                and disburse funds) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
   02/24/2020   Proposed Order) (Annable, Zachery)

                 476 Certificate of service re: (Supplemental) Notice of Chapter 11 Bankruptcy Case and
                Meeting of Creditors; to be Held on January 9, 2020 at 11:00 a.m. Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)229 Meeting of creditors 341(a)
                meeting to be held on 1/9/2020 at 11:00 AM at Dallas, Room 976. Proofs of Claims due by
                4/8/2020. Attorney(s)certificate of service of 341 meeting chapter 11 to be filed by
   02/24/2020   01/9/2020.). (Kass, Albert)

   02/25/2020


                                                                                      000391
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 402 of 648 PageID 3089


                 477 Order granting motion for expedited hearing (Related Doc# 475)(document set for
                hearing: 474 Motion for authority to apply and disburse funds) Hearing to be held on
                3/4/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 474, Entered on 2/25/2020. (Okafor,
                M.)

                 478 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)474 Motion for authority to apply and disburse funds (Motion of the Debtor for
                Entry of an Order Authorizing, but Not Directing, the Debtor to Cause Distributions to
                Certain "Related Entities") Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Proposed Order # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D #
                5 Exhibit E # 6 Exhibit F # 7 Exhibit G)). Hearing to be held on 3/4/2020 at 01:30 PM
   02/25/2020   Dallas Judge Jernigan Ctrm for 474, (Annable, Zachery)

   02/26/2020     479 Transcript regarding Hearing Held 02/19/2020 (188 pgs.) RE: Motions. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 05/26/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) Hearing held on 2/19/2020. (RE: related
                document(s)68 Application/Motion to Employ/Retain Foley Gardere, Foley & Lardner LLP
                as Special Texas Counsel Filed by Highland Capital Management, L.P.) (Appearances: G.
                Demo, J. Pomeranz, J. Morris, M. Hayward, and Z. Annabel for Debtors; M. Clemente and
                J. Hoffman for Unsecured Creditors Committee; L. Lambert for UST; P. Lamberson, R.
                Patel, and A. Chiarello for Acis; M. Platt for Redeemer Committee; A. Anderson for certain
                issuers of CLOs; J. Bentley (telephonically) for certain CLO issuers; M. Hankin
                (telephonically) for Redeemer Committee. Evidentiary hearing. Court granted in part and
                denied in part. Foley is approved for representation of Highland in all Acis bankruptcy case
                and adversary proceeding matters; court does not approve Highland paying Foley for Foleys
                representation of Neutra in Neutras appeal of Acis involuntary order for relief; court will
                approve Foley representing Highland in its appeal of Acis confirmation order but fees for
                Foley in connection with this appeal will be allocated appropriately between Neutra and
                Highland, and Highland will not pay for Neutras allocated portion of fees. Court added that
                it is skeptical regarding likely benefits to Highland of the appeal of Acis confirmation order,
                even assuming success on appeal (in contrast to possible benefits to Neutra and HCLOF)
                since, among other things, reversal of confirmation order would not reinstate previously
                rejected contracts or remove the Chapter 11 trustee. Thus, the court will closely evaluate
                fees requested ultimately for likely benefit to Highland. Order should be submitted.,
                Hearing held on 2/19/2020. (RE: related document(s)281 Motion to compromise
                controversy with Official Committee of Unsecured Creditors filed by Debtor Highland
                Capital Management, L.P.) (Appearances: G. Demo, J. Pomeranz, J. Morris, M. Hayward,
                and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured Creditors
                Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for Acis; M.
                Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J. Bentley
                (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Nonevidentiary hearing. Court heard reports that carryover issues are being
                resolved.), Hearing held on 2/19/2020. (RE: related document(s)397 Motion to
                enforce(Motion of the Debtor for the Entry of an Order Concerning the "Sealing Motion"
                and for a Conference Concerning the Substance, Scope and Intent of Certain Recent
                Rulings) (related document(s): 382 Order on motion for protective order) Filed by Debtor
                Highland Capital Management, L.P.) (Appearances: G. Demo, J. Pomeranz, J. Morris, M.
                Hayward, and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured
                Creditors Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for
                Acis; M. Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J. Bentley
                (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Nonevidentiary hearing. Discussion of prior order on sealing motion and court
                clarified its intent.), Hearing held on 2/19/2020. (RE: related document(s)421 Motion for
                leave (Debtor's Motion for an Order (i) Establishing Bar Dates for Filing Claims, Including
                503(b)(9) Claims; and (ii) Approving the Form and Manner of Notice Thereof) filed by
                Debtor Highland Capital Management, L.P.,) (Appearances: G. Demo, J. Pomeranz, J.
                Morris, M. Hayward, and Z. Annabel for Debtors; M. Clemente and J. Hoffman for

                                                                                        000392
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 403 of 648 PageID 3090


                Unsecured Creditors Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A.
                Chiarello for Acis; M. Platt for Redeemer Committee; A. Anderson for certain issuers of
                CLOs; J. Bentley (telephonically) for certain CLO issuers; M. Hankin (telephonically) for
                Redeemer Committee. Nonevidentiary hearing. Motion granted. Counsel to upload order.),
                Hearing held on 2/19/2020. (RE: related document(s)218 Motion for relief from stay
                MOTION OF PENSIONDANMARK PENSIONSFORSIKRINGSAKTIESELSKAB FOR AN
                ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO TERMINATE
                INVESTMENT MANAGEMENT AGREEMENT, Filed by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab) (Appearances: G. Demo, J. Pomeranz, J. Morris, M.
                Hayward, and Z. Annabel for Debtors; M. Clemente and J. Hoffman for Unsecured
                Creditors Committee; L. Lambert for UST; P. Lamberson, R. Patel, and A. Chiarello for
                Acis; M. Platt for Redeemer Committee; A. Anderson for certain issuers of CLOs; J. Bentley
                (telephonically) for certain CLO issuers; M. Hankin (telephonically) for Redeemer
                Committee. Nonevidentiary hearing. Court granted request to carry this matter to the
                3/11/20 omnibus hearing.)). Transcript to be made available to the public on 05/26/2020.
                (Rehling, Kathy)

                 480 Certificate of service re: 1) Fourth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from January 1, 2020 Through January 31, 2020; 2) First Monthly
                Application for Compensation and Reimbursement of Expenses of Hayward & Associates
                PLLC as Local Counsel to the Debtor for the Period from December 1, 2019 Through
                December 31, 2019 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)464 Application for compensation Fourth Monthly Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as
                Counsel to the Debtor for the Period From January 1, 2020 through January 31, 2020 for
                Highland Capital Management, L.P., Debtor's Attorney, Period: 1/1/2020 to 1/31/2020, Fee:
                $898,094.25, Expenses: $28,854.75. Filed by Debtor Highland Capital Management, L.P.
                Objections due by 3/12/2020. filed by Debtor Highland Capital Management, L.P., 465
                Application for compensation (First Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from December 10, 2019 through December 31, 2019) for Hayward
                & Associates PLLC, Debtor's Attorney, Period: 12/10/2019 to 12/31/2019, Fee: $18,695.00,
                Expenses: $80.60. Filed by Attorney Hayward & Associates PLLC (Attachments: # 1
   02/26/2020   Exhibit A−−H&A December 2019 Fee Statement)). (Kass, Albert)

                 481 Certificate of service re: Notice of Debtor's Amended Operating Protocols Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)466 Notice (Notice
                of Debtor's Amended Operating Protocols) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)339 Order Approve Settlement with Official Committee of
                Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations in
                the Ordinary Course ( (related document 281) Entered on 1/9/2020. (Okafor, M.)).
                (Attachments: # 1 Exhibit A−−Amended Operating Protocols # 2 Exhibit B−−Redline of
                Amended Operating Protocols) filed by Debtor Highland Capital Management, L.P.). (Kass,
   02/26/2020   Albert)

                 482 BNC certificate of mailing − PDF document. (RE: related document(s)473 Agreed
                Order granting motion for relief from stay by Creditor PensionDanmark
                Pensionsforsikringsaktieselskab (related document 218) Entered on 2/24/2020. (Okafor,
   02/26/2020   M.)) No. of Notices: 1. Notice Date 02/26/2020. (Admin.)

                 483 Application to employ Deloitte Tax LLP as Other Professional (Debtor's Application
                for Entry of an Order (A) Authorizing the Employment and Retention of Deloitte Tax LLP as
                Tax Services Provider to the Debtor Nunc Pro Tunc to the Petition Date; and (B) Granting
                Related Relief) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
   02/27/2020   Exhibit A−−Crawford Declaration # 2 Exhibit B−−Proposed Order) (Annable, Zachery)

   02/28/2020    484 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)474 Motion for authority to apply and disburse funds (Motion of the
                Debtor for Entry of an Order Authorizing, but Not Directing, the Debtor to Cause

                                                                                    000393
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 404 of 648 PageID 3091


                Distributions to Certain "Related Entities")). (Annable, Zachery)

                 485 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 through January 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   02/28/2020   (Attachments: # 1 Exhibit A−−OCP Tracking Report) (Annable, Zachery)

                 486 Response opposed to (related document(s): 474 Motion for authority to apply and
                disburse funds (Motion of the Debtor for Entry of an Order Authorizing, but Not Directing,
                the Debtor to Cause Distributions to Certain "Related Entities") filed by Debtor Highland
                Capital Management, L.P.) filed by Interested Party California Public Employees
                Retirement System (CalPERS). (Attachments: # 1 Exhibit A − Purchase and Sale
   03/02/2020   Agreement # 2 Exhibit B − Assignment and Assumption Agreement) (Shriro, Michelle)

                 487 Objection to (related document(s): 474 Motion for authority to apply and disburse
                funds (Motion of the Debtor for Entry of an Order Authorizing, but Not Directing, the
                Debtor to Cause Distributions to Certain "Related Entities") filed by Debtor Highland
                Capital Management, L.P.) filed by Creditor Committee Official Committee of Unsecured
   03/02/2020   Creditors. (Hoffman, Juliana)

                  488 Order Granting Motion (i) Establishing Bar Dates for Filing Claims, Including
                503(b)(9) Claims; and (ii) Approving the Form and Manner of Notice Thereof Filed by
                Debtor Highland Capital Management, L.P(related document # 421) The General Bar Date
                is April 8, 2020 at 5:00 p.m. Central Time; other dates per Order Entered on 3/2/2020.
   03/02/2020   (Okafor, M.)

                 489 Joinder by Acis Capital Management, L.P. and Acis Capital Management GP, LLC to
                the Committee's Objection to the Motion of the Debtor for Entry of an Order Authorizing,
                but Not Directing, the Debtor to Cause Distributions to Certain "Related Entities," and
                Comment to the Same filed by Acis Capital Management GP, LLC, Acis Capital
   03/02/2020   Management, L.P. (RE: related document(s)487 Objection). (Enright, Jason)

                 490 Motion to appear pro hac vice for Louis J. Cisz, III. Fee Amount $100 Filed by
                Interested Party California Public Employees Retirement System (CalPERS) (Shriro,
   03/02/2020   Michelle)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27511024, amount $ 100.00 (re: Doc# 490).
   03/02/2020   (U.S. Treasury)

                 491 Certificate of service re: 1) Motion of the Debtor for Entry of an Order Authorizing,
                But Not Directing, the Debtor to Cause Distributions to Certain "Related Entities"; 2)
                Debtor's Motion for an Expedited Hearing on the Motion of the Debtor for Entry of an
                Order Authorizing, But Not Directing, the Debtor to Cause Distributions to Certain
                "Related Entities" Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)474 Motion for authority to apply and disburse funds (Motion of the Debtor for
                Entry of an Order Authorizing, but Not Directing, the Debtor to Cause Distributions to
                Certain "Related Entities") Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Proposed Order # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D #
                5 Exhibit E # 6 Exhibit F # 7 Exhibit G) filed by Debtor Highland Capital Management,
                L.P., 475 Motion for expedited hearing(related documents 474 Motion for authority to apply
                and disburse funds) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
   03/02/2020   Proposed Order) filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)


                                                                                     000394
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 405 of 648 PageID 3092


                  492 Certificate of service re: 1) Order Granting Debtor's Motion for an Expedited Hearing
                on the Motion of the Debtor for Entry of an Order Authorizing, But Not Directing, the
                Debtor to Cause Distributions to Certain "Related Entities"; 2) Notice of Hearing on the
                Motion of the Debtor for Entry of an Order Authorizing, But Not Directing, the Debtor to
                Cause Distributions to Certain "Related Entities"; to be Held on March 4, 2020 at 1:30
                p.m. (Prevailing Central Time) Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)477 Order granting motion for expedited hearing (Related
                Doc475)(document set for hearing: 474 Motion for authority to apply and disburse funds)
                Hearing to be held on 3/4/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 474, Entered on
                2/25/2020. (Okafor, M.), 478 Notice of hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)474 Motion for authority to apply and disburse
                funds (Motion of the Debtor for Entry of an Order Authorizing, but Not Directing, the
                Debtor to Cause Distributions to Certain "Related Entities") Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order # 2 Exhibit B # 3
                Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G)). Hearing to be held on
                3/4/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 474, filed by Debtor Highland Capital
   03/02/2020   Management, L.P.). (Kass, Albert)

                 493 Certificate of service re: 1) Witness and Exhibit List for March 4, 2020 Hearing; 2)
                Notice of Statement of Amounts Paid to Ordinary Course Professionals for the Period from
                October 16, 2019 through January 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)484 Witness and Exhibit List filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)474 Motion for authority to
                apply and disburse funds (Motion of the Debtor for Entry of an Order Authorizing, but Not
                Directing, the Debtor to Cause Distributions to Certain "Related Entities")). filed by Debtor
                Highland Capital Management, L.P., 485 Notice (Notice of Statement of Amounts Paid to
                Ordinary Course Professionals for the Period from October 16, 2019 through January 31,
                2020) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
                ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF THE
                BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND
                COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE
                ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on
                11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT
                #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.)). (Attachments: # 1 Exhibit A−−OCP Tracking Report) filed
   03/02/2020   by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                  494 Objection to (related document(s): 451 Motion for relief from stay Fee amount $181,
                filed by Creditor Joshua Terry, Creditor Jennifer G. Terry)(Debtor's Limited Objection to
                Motion for Relief from the Automatic Stay to Allow Pursuit of State Court Action Against
                Non−Debtors and Reservation of Rights) filed by Debtor Highland Capital Management,
   03/02/2020   L.P.. (Annable, Zachery)

                 495 Witness and Exhibit List filed by Creditor Committee Official Committee of
   03/02/2020   Unsecured Creditors (RE: related document(s)487 Objection). (Hoffman, Juliana)

                 496 Witness and Exhibit List filed by Acis Capital Management GP, LLC, Acis Capital
                Management, L.P. (RE: related document(s)474 Motion for authority to apply and disburse
                funds (Motion of the Debtor for Entry of an Order Authorizing, but Not Directing, the
   03/02/2020   Debtor to Cause Distributions to Certain "Related Entities")). (Enright, Jason)

                 497 Debtor−in−possession monthly operating report for filing period January 1, 2020 to
   03/03/2020   January 31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 498 Notice of Bar Date for Filing Claims filed by Debtor Highland Capital Management,
   03/03/2020   L.P.. (Hayward, Melissa)

                 499 Reply to (related document(s): 487 Objection filed by Creditor Committee Official
                Committee of Unsecured Creditors) filed by Debtor Highland Capital Management, L.P..
   03/04/2020   (Hayward, Melissa)

                                                                                       000395
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 406 of 648 PageID 3093


                 500 Order granting motion to appear pro hac vice adding Louis J. Cisz for California
                Public Employees Retirement System (CalPERS) (related document # 490) Entered on
   03/04/2020   3/4/2020. (Okafor, M.)

                 501 Application for compensation Third Monthly Application for Compensation and
                Reimbursement of Expenses of Sidley Austin, Counsel for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 1/1/2020 to 1/31/2020, Fee: $569,091.60,
                Expenses: $12,673.30. Filed by Attorney Juliana Hoffman, Creditor Committee Official
   03/04/2020   Committee of Unsecured Creditors Objections due by 3/25/2020. (Hoffman, Juliana)

                   Hearing held on 3/4/2020. (RE: related document(s)474 Motion for authority to apply and
                disburse funds (Motion of the Debtor for Entry of an Order Authorizing, but Not Directing,
                the Debtor to Cause Distributions to Certain "Related Entities") filed by Debtor Highland
                Capital Management, L.P.) (Appearances (live): J. Pomeranz, G. Demo, M. Hayward, and
                Z. Annabel for Debtor; M. Clemente, P. Reid, and J. Hoffman for UCC; M. Platt for
                Redeemer Committee; R. Patel and B. Shaw for ACIS; M. Shriro for CALPERS; A.
                Anderson for certain Cayman issuers; D.M. Lynn for J. Dondero. Appearances (telephonic):
                A. Attarwala for UBS; J. Bentley for certain Cayman issuers; E. Cheng for FTI Consulting;
                L. Cisz for CALPERS; T. Mascherin for Redeemer Committee. Evidentiary hearing.
                Motion resolved as follows: money owing to related entities will go into the registry of the
                court with the following exception−Mark Okada may be paid approximately $2.876 (the
                $4.176 million owing to him from the Dynamic Fund will be offset against his $1.3 million
                demand note owing to the Debtor). All parties rights are reserved with regard to funds being
                put in the registry of the court. Debtors counsel should upload order.) (Edmond, Michael)
   03/04/2020   (Entered: 03/05/2020)

                 504 Court admitted exhibits date of hearing March 4, 2020 (RE: related document(s)474
                Motion for authority to apply and disburse funds (Motion of the Debtor for Entry of an
                Order Authorizing, but Not Directing, the Debtor to Cause Distributions to Certain "Related
                Entities") Filed by Debtor Highland Capital Management, L.P.) (COURT ADMITTED
                EXHIBIT'S #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, & #12) (Edmond, Michael)
   03/04/2020   (Entered: 03/05/2020)

                 502 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)442 Application for compensation Second
                Monthly Application for Allowance of Compensation and Reimbursement of Expenses for
                FTI Consulting, Inc., Financial Advisor, Period: 12/1/2019 to 12/31/2019, Fee: $89,215.36,
   03/05/2020   Expenses: $3,955.12). (Hoffman, Juliana)

                 503 Request for transcript regarding a hearing held on 3/4/2020. The requested
   03/05/2020   turn−around time is daily (Jeng, Hawaii)

                 505 Notice of Appearance and Request for Notice by John Y. Bonds III filed by Interested
   03/06/2020   Party James Dondero. (Bonds, John)

                 506 Notice of Appearance and Request for Notice by Bryan C. Assink filed by Interested
   03/06/2020   Party James Dondero. (Assink, Bryan)

                 507 Motion to appear pro hac vice for Jeffrey Bjork. Fee Amount $100 Filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC (Hoffman, Juliana) Modified to
   03/06/2020   correct attorney name on 3/6/2020 (Ecker, C.).

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27531772, amount $ 100.00 (re: Doc# 507).
   03/06/2020   (U.S. Treasury)

                 508 Witness and Exhibit List filed by Jennifer G. Terry, Joshua Terry (RE: related
   03/06/2020   document(s)451 Motion for relief from stay Fee amount $181,). (Shaw, Brian)


                                                                                      000396
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                    Page 407 of 648 PageID 3094


                 509 BNC certificate of mailing − PDF document. (RE: related document(s)500 Order
                granting motion to appear pro hac vice adding Louis J. Cisz for California Public
                Employees Retirement System (CalPERS) (related document 490) Entered on 3/4/2020.
   03/06/2020   (Okafor, M.)) No. of Notices: 1. Notice Date 03/06/2020. (Admin.)

                 510 Order granting motion to appear pro hac vice adding Jeffrey E. Bjork for UBS AG
                London Branch and UBS Securities LLC (related document # 507) Entered on 3/10/2020.
   03/10/2020   (Okafor, M.)

                 511 Clerk's correspondence requesting an order from attorney for debtor. (RE: related
                document(s)68 Application/Motion to Employ/Retain Foley Gardere, Foley & Lardner LLP
                as Special Texas Counsel Filed by Highland Capital Management, L.P.. Hearing scheduled
                for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom
                #6, Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2
                Exhibit A # 3 Exhibit B # 4 Exhibit C − Proposed Order # 5 2016 Statement # 6 Declaration
                Frank Waterhouse # 7 Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #69 ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE
   03/11/2020   DISTRICT OF DELAWARE] (Okafor, M.)) Responses due by 3/25/2020. (Ecker, C.)

                 512 Order authorizing, but not directing, the debtor to cause distributions to certain 'related
   03/11/2020   entities'. (Related Doc # 474) Entered on 3/11/2020. (Bradden, T.)

                 513 Order granting application to employ Foley Gardere, Foley & Lardner LLP as Special
   03/11/2020   Texas Counsel (related document # 68) Entered on 3/11/2020. (Bradden, T.)

                 514 Clerk's correspondence requesting an order from attorney for debtor. (RE: related
                document(s)281 Motion to compromise controversy with Official Committee of Unsecured
                Creditors. Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A
   03/11/2020   # 2 Exhibit B # 3 Proposed Order)) Responses due by 3/25/2020. (Ecker, C.)

                   Hearing held on 3/11/2020. (RE: related document(s)451 Motion for relief from stay,
                filed by Jennifer G. Terry, Joshua Terry.) (Appearances: M. Hayward for Debtor; B Shaw
                for Movants; J. Hoffman for UCC; M. Platt (and M. Hankin telephonically) for Redeemer
                Committee; J. Bonds for J. Dondero; A. Anderson for certain Issuers. Evidentiary hearing.
   03/11/2020   Motion granted. Counsel to upload order.)(Edmond, Michael)

                 515 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from January 1, 2020 through January 31, 2020) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)342 Order granting application to
                employ Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.)). (Attachments: # 1 Exhibit A−−DSI January 2020 Staffing Report) (Annable,
   03/11/2020   Zachery)

                 516 Court admitted exhibits date of hearing March 11, 2020 (RE: related document(s)451
                Motion for relief from stay, filed by Jennifer G. Terry, Joshua Terry.) (COURT
   03/11/2020   ADMITTED PLAINTIFF EXHIBIT'S #M1, #M2 & #M3). (Edmond, Michael)

                 517 Application for compensation Third Monthly Application for Allowance of
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 1/1/2020 to 1/31/2020, Fee: $411,407.28, Expenses: $79.00. Filed by Financial
   03/12/2020   Advisor FTI Consulting, Inc. Objections due by 4/2/2020. (Hoffman, Juliana)

                 518 BNC certificate of mailing − PDF document. (RE: related document(s)510 Order
                granting motion to appear pro hac vice adding Jeffrey E. Bjork for UBS AG London Branch
                and UBS Securities LLC (related document 507) Entered on 3/10/2020. (Okafor, M.)) No.
   03/12/2020   of Notices: 1. Notice Date 03/12/2020. (Admin.)


                                                                                         000397
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                      Page 408 of 648 PageID 3095


                 519 Order granting motion for relief from stay by Jennifer G. Terry , Joshua Terry (related
   03/13/2020   document # 451) Entered on 3/13/2020. (Okafor, M.)

                 520 BNC certificate of mailing. (RE: related document(s)511 Clerk's correspondence
                requesting an order from attorney for debtor. (RE: related document(s)68
                Application/Motion to Employ/Retain Foley Gardere, Foley & Lardner LLP as Special
                Texas Counsel Filed by Highland Capital Management, L.P.. Hearing scheduled for
                11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6,
                Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit
                A # 3 Exhibit B # 4 Exhibit C − Proposed Order # 5 2016 Statement # 6 Declaration Frank
                Waterhouse # 7 Certificate of Service) (O'Neill, James) [ORIGINALLY FILED AS
                DOCUMENT #69 ON 10/29/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)) Responses due by 3/25/2020. (Ecker, C.)) No.
   03/13/2020   of Notices: 1. Notice Date 03/13/2020. (Admin.)

                 521 BNC certificate of mailing. (RE: related document(s)514 Clerk's correspondence
                requesting an order from attorney for debtor. (RE: related document(s)281 Motion to
                compromise controversy with Official Committee of Unsecured Creditors. Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                Proposed Order)) Responses due by 3/25/2020. (Ecker, C.)) No. of Notices: 1. Notice Date
   03/13/2020   03/13/2020. (Admin.)

                 522 BNC certificate of mailing − PDF document. (RE: related document(s)512 Order
                authorizing, but not directing, the debtor to cause distributions to certain 'related entities'.
                (Related Doc 474) Entered on 3/11/2020. (Bradden, T.)) No. of Notices: 1. Notice Date
   03/13/2020   03/13/2020. (Admin.)

                 523 BNC certificate of mailing − PDF document. (RE: related document(s)513 Order
                granting application to employ Foley Gardere, Foley & Lardner LLP as Special Texas
                Counsel (related document 68) Entered on 3/11/2020. (Bradden, T.)) No. of Notices: 1.
   03/13/2020   Notice Date 03/13/2020. (Admin.)

                 524 Certificate of service re: Order (I) Establishing Bar Dates for Filing Claims and (II)
                Approving the Form and Manner of Notice Thereof Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)488 Order Granting Motion (i) Establishing
                Bar Dates for Filing Claims, Including 503(b)(9) Claims; and (ii) Approving the Form and
                Manner of Notice Thereof Filed by Debtor Highland Capital Management, L.P(related
                document 421) The General Bar Date is April 8, 2020 at 5:00 p.m. Central Time; other
   03/14/2020   dates per Order Entered on 3/2/2020. (Okafor, M.)). (Kass, Albert)

                 525 Certificate of service re: Debtor's Limited Objection to Motion for Relief from the
                Automatic Stay to Allow Pursuit of State Court Action Against Non−Debtors and
                Reservation of Rights Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)494 Objection to (related document(s): 451 Motion for relief from stay Fee
                amount $181, filed by Creditor Joshua Terry, Creditor Jennifer G. Terry)(Debtor's Limited
                Objection to Motion for Relief from the Automatic Stay to Allow Pursuit of State Court
                Action Against Non−Debtors and Reservation of Rights) filed by Debtor Highland Capital
   03/14/2020   Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 526 Certificate of service re: Third Monthly Application of Sidley Austin LLP for
                Allowance of Compensation and Reimbursement of Expenses for the Period from January 1,
                2020 to and Including January 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)501 Application for compensation Third Monthly
                Application for Compensation and Reimbursement of Expenses of Sidley Austin, Counsel
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 1/1/2020 to
                1/31/2020, Fee: $569,091.60, Expenses: $12,673.30. Filed by Attorney Juliana Hoffman,
                Creditor Committee Official Committee of Unsecured Creditors Objections due by
                3/25/2020. filed by Creditor Committee Official Committee of Unsecured Creditors). (Kass,
   03/14/2020   Albert)


                                                                                            000398
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                    Page 409 of 648 PageID 3096


                 527 Notice of Appearance and Request for Notice by David G. Adams filed by Creditor
   03/16/2020   United States (IRS). (Adams, David)

                 528 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)464 Application for compensation Fourth Monthly Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as
                Counsel to the Debtor for the Period From January 1, 2020 through January 31, 2020 for
   03/16/2020   Highland C). (Annable, Zachery)

                 529 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)465 Application for compensation (First Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from December 10, 2019 through December 31, 2019)
   03/17/2020   for Hayward). (Annable, Zachery)

                 530 Certificate of service re: Notice of Bar Dates for Filing Claims Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)498 Notice of Bar Date for Filing
                Claims filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland
   03/17/2020   Capital Management, L.P.). (Kass, Albert)

                  531 Certificate of service re: 1) Order Authorizing, but Not Directing, the Debtor to Cause
                Distributions to Certain Related Entities; 2) Order Authorizing the Retention and
                Employment of Foley Gardere, Foley & Lardner LLP as Special Texas Counsel, Nunc Pro
                Tunc to the Petition Date; 3) Notice of Filing of Monthly Staffing Report by Development
                Specialists, Inc. for the Period from January 1, 2020 Through January 31, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)512 Order
                authorizing, but not directing, the debtor to cause distributions to certain 'related entities'.
                (Related Doc 474) Entered on 3/11/2020. (Bradden, T.), 513 Order granting application to
                employ Foley Gardere, Foley & Lardner LLP as Special Texas Counsel (related document
                68) Entered on 3/11/2020. (Bradden, T.), 515 Notice (Notice of Filing of Monthly Staffing
                Report by Development Specialists, Inc. for the Period from January 1, 2020 through
                January 31, 2020) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)342 Order granting application to employ Development Specialists, Inc. to
                Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
                Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as of the Petition Date
                (related document 74) Entered on 1/10/2020. (Okafor, M.)). (Attachments: # 1 Exhibit
                A−−DSI January 2020 Staffing Report) filed by Debtor Highland Capital Management,
   03/17/2020   L.P.). (Kass, Albert)

                 532 Certificate of service re: Third Monthly Application of FTI Consulting, Inc. for
                Allowance of Compensation and Reimbursement of Expenses for the Period from January 1,
                2020 to and Including January 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)517 Application for compensation Third Monthly
                Application for Allowance of Compensation and Reimbursement of Expenses for FTI
                Consulting, Inc., Financial Advisor, Period: 1/1/2020 to 1/31/2020, Fee: $411,407.28,
                Expenses: $79.00. Filed by Financial Advisor FTI Consulting, Inc. Objections due by
   03/17/2020   4/2/2020. filed by Financial Advisor FTI Consulting, Inc.). (Kass, Albert)

                  533 Certificate of service re: Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)498 Notice of Bar Date for Filing Claims filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass,
   03/18/2020   Albert)

                  534 Certificate of service re: Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)498 Notice of Bar Date for Filing Claims filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass,
   03/18/2020   Albert)

   03/19/2020


                                                                                         000399
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 410 of 648 PageID 3097


                 535 Application for compensation Fifth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from February 1, 2020 through February 29, 2020 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 2/1/2020 to 2/29/2020, Fee: $941,043.50, Expenses:
                $8,092.94. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by 4/9/2020.
                (Pomerantz, Jeffrey)

                 536 Application for compensation (Second Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from January 1, 2020 through January 31, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 1/1/2020 to 1/31/2020, Fee: $75315.00,
                Expenses: $2919.27. Filed by Attorney Hayward & Associates PLLC (Attachments: # 1
   03/19/2020   Exhibit A−−January 2020 Invoice) (Annable, Zachery)

                 537 Notice of Filing of Compensation Report of Development Specialists, Inc. for the
                Period October 16, 2019 through December 31, 2019 filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
   03/19/2020   (Okafor, M.)). (Annable, Zachery)

                 538 Amended application for compensation Amended First Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
                November 30, 2019 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                10/16/2019 to 11/30/2019, Fee: $84,194.00, Expenses: $4,458.87. Filed by Attorney
                Holland N. O'Neil Objections due by 4/10/2020. (Attachments: # 1 Exhibit A) (O'Neil,
   03/20/2020   Holland)

                 539 Amended application for compensation Amended Second Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Proposed Special Texas Counsel to the Debtor for the Period from December 1, 2019
                through December 30, 2019 for Foley Gardere, Foley & Lardner LLP, Special Counsel,
                Period: 12/1/2019 to 12/31/2019, Fee: $143,328.50, Expenses: $2,808.29. Filed by Attorney
                Holland N. O'Neil Objections due by 4/10/2020. (Attachments: # 1 Exhibit A) (O'Neil,
   03/20/2020   Holland)

                 540 Application for compensation Third Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Proposed Special
                Texas Counsel to the Debtor for the Period from January 1, 2020 through January 31, 2020
                for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 1/1/2020 to 1/31/2020,
                Fee: $88,520.60, Expenses: $2,180.35. Filed by Attorney Holland N. O'Neil Objections due
   03/20/2020   by 4/10/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                 541 Application for compensation Fourth Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Proposed Special
                Texas Counsel to the Debtor for the Period from February 1, 2020 through February 29,
                2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 2/1/2020 to
                2/29/2020, Fee: $86,276.50, Expenses: $1,994.83. Filed by Attorney Holland N. O'Neil
   03/20/2020   Objections due by 4/10/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                 542 Application for compensation Fourth Monthly Application for Compensation and
                Reimbursement of Expenses for Sidley Austin LLP, Counsel for Official Committee of
                Unsecured Creditors, Creditor Comm. Aty, Period: 2/1/2020 to 2/29/2020, Fee:
                $457,155.72, Expenses: $2,927.21. Filed by Attorney Juliana Hoffman Objections due by
   03/20/2020   4/10/2020. (Hoffman, Juliana)

   03/22/2020


                                                                                    000400
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 411 of 648 PageID 3098


                 543 Stipulation by Highland Capital Management, L.P., UBS AG London Branch, UBS
                Securities LLC and. filed by Debtor Highland Capital Management, L.P., Interested Parties
                UBS AG London Branch, UBS Securities LLC (RE: related document(s)488 Order on
                motion for leave). (Manns, Ryan)

                 544 Application for compensation Fourth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 2/1/2020 to
                2/29/2020, Fee: $383,371.20, Expenses: $59.62. Filed by Financial Advisor FTI Consulting,
   03/23/2020   Inc. Objections due by 4/13/2020. (Hoffman, Juliana)

                 545 Motion to extend time to file objection (Agreed Motion) (RE: related document(s)483
                Application to employ) Filed by Creditor Committee Official Committee of Unsecured
   03/23/2020   Creditors (Hoffman, Juliana)

                 546 Certificate of service re: (Supplemental) Notice of Bar Dates for Filing Claims Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)498 Notice of Bar
                Date for Filing Claims filed by Debtor Highland Capital Management, L.P.. filed by Debtor
   03/23/2020   Highland Capital Management, L.P.). (Kass, Albert)

                 547 Joint Stipulation and Order Extending Bar Date for UBS Securities LLC and UBS AG
                London Branch (RE: related document(s)543 Stipulation filed by Debtor Highland Capital
                Management, L.P., Interested Party UBS Securities LLC, Interested Party UBS AG London
   03/25/2020   Branch). Entered on 3/25/2020 (Okafor, M.)

                 548 Agreed Order Extending the Deadline to Object to the Application for Entry of an
                Order (A) Authorizing the Employment and Retention of Deloitte Tax LLP as Tax Services
                Provider to the Debtor Nunc Pro Tunc to the Petition Date; and (B) Granting Related Relief
                (Related documents # 545 Motion to extend and 483 Application to employ Deloitte Tax
   03/25/2020   LLP) Entered on 3/25/2020. (Okafor, M.)

                 549 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)501 Application for compensation Third
                Monthly Application for Compensation and Reimbursement of Expenses of Sidley Austin,
                Counsel for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   03/26/2020   1/1/2020 to 1/31/2020, Fee: $569). (Hoffman, Juliana)

                 550 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)483 Application to employ Deloitte Tax LLP as Other Professional
                (Debtor's Application for Entry of an Order (A) Authorizing the Employment and Retention
                of Deloitte Tax LLP as Tax Services Provider to the Debtor Nunc Pro Tunc to the Petition
   03/26/2020   Date;). (Annable, Zachery)

                 551 Agreed Order granting application to employ Deloitte Tax LLP as tax services
                provider nunc pro tunc to the petition date (related document # 483) Entered on 3/27/2020.
   03/27/2020   (Okafor, M.)

                 552 Stipulation by Highland Capital Management, L.P. and Brown Rudnick LLP. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)488 Order on motion
   03/27/2020   for leave). (Annable, Zachery)

   03/27/2020    553 Certificate of service re: 1) Fifth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from February 1, 2020 Through February 29, 2020; 2) Second
                Monthly Application for Compensation and Reimbursement of Expenses of Hayward &
                Associates PLLC as Local Counsel to the Debtor for the Period from January 1, 2020
                Through January 31, 2020; and 3) Compensation Report of Development Specialists, Inc.
                for the Period October 16, 2019 Through December 31, 2019 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)535 Application for compensation
                Fifth Monthly Application for Compensation and Reimbursement of Expenses of Pachulski

                                                                                      000401
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 412 of 648 PageID 3099


                Stang Ziehl & Jones LLP as Counsel to the Debtor for the Period from February 1, 2020
                through February 29, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                2/1/2020 to 2/29/2020, Fee: $941,043.50, Expenses: $8,092.94. Filed by Attorney Jeffrey
                Nathan Pomerantz Objections due by 4/9/2020. filed by Debtor Highland Capital
                Management, L.P., 536 Application for compensation (Second Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from January 1, 2020 through January 31, 2020) for
                Hayward & Associates PLLC, Debtor's Attorney, Period: 1/1/2020 to 1/31/2020, Fee:
                $75315.00, Expenses: $2919.27. Filed by Attorney Hayward & Associates PLLC
                (Attachments: # 1 Exhibit A−−January 2020 Invoice), 537 Notice of Filing of
                Compensation Report of Development Specialists, Inc. for the Period October 16, 2019
                through December 31, 2019 filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)342 Order granting application to employ Development Specialists, Inc.
                to Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
                Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as of the Petition Date
                (related document 74) Entered on 1/10/2020. (Okafor, M.)). filed by Debtor Highland
                Capital Management, L.P.). (Kass, Albert)

                 554 Certificate of service re: Documents Served on or Before March 21, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)538 Amended
                application for compensation Amended First Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through November 30, 2019
                for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to
                11/30/2019, Fee: $84,194.00, Expenses: $4,458.87. Filed by Attorney Holland N. O'Neil
                Objections due by 4/10/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec.
                Counsel Foley Gardere, Foley & Lardner LLP, 539 Amended application for compensation
                Amended Second Monthly Application for Compensation and Reimbursement of Expenses
                of Foley Gardere, Foley & Lardner LLP as Proposed Special Texas Counsel to the Debtor
                for the Period from December 1, 2019 through December 30, 2019 for Foley Gardere,
                Foley & Lardner LLP, Special Counsel, Period: 12/1/2019 to 12/31/2019, Fee: $143,328.50,
                Expenses: $2,808.29. Filed by Attorney Holland N. O'Neil Objections due by 4/10/2020.
                (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec. Counsel Foley Gardere, Foley
                & Lardner LLP, 540 Application for compensation Third Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Proposed Special Texas Counsel to the Debtor for the Period from January 1, 2020 through
                January 31, 2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                1/1/2020 to 1/31/2020, Fee: $88,520.60, Expenses: $2,180.35. Filed by Attorney Holland N.
                O'Neil Objections due by 4/10/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed
                by Spec. Counsel Foley Gardere, Foley & Lardner LLP, 541 Application for compensation
                Fourth Monthly Application for Compensation and Reimbursement of Expenses of Foley
                Gardere, Foley & Lardner LLP as Proposed Special Texas Counsel to the Debtor for the
                Period from February 1, 2020 through February 29, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 2/1/2020 to 2/29/2020, Fee: $86,276.50, Expenses:
                $1,994.83. Filed by Attorney Holland N. O'Neil Objections due by 4/10/2020.
                (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec. Counsel Foley Gardere, Foley
                & Lardner LLP, 542 Application for compensation Fourth Monthly Application for
                Compensation and Reimbursement of Expenses for Sidley Austin LLP, Counsel for Official
                Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 2/1/2020 to 2/29/2020,
                Fee: $457,155.72, Expenses: $2,927.21. Filed by Attorney Juliana Hoffman Objections due
                by 4/10/2020. filed by Creditor Committee Official Committee of Unsecured Creditors).
   03/27/2020   (Kass, Albert)

   03/27/2020    555 Certificate of service re: 1) Fourth Monthly Application of FTI Consulting, Inc. for
                Allowance of Compensation and Reimbursement of Expenses for the Period from February
                1, 2020 to and Including February 29, 2020; 2) Agreed Motion to Extend Objection
                Deadline for the Debtor's Application for Entry of an Order (A) Authorizing the
                Employment and Retention of Deloitte Tax LLP as Tax Services Provider to the Debtor
                Nunc Pro Tunc to the Petition Date; and (B) Granting Related Relief Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)544 Application for compensation
                Fourth Monthly Application for Compensation and Reimbursement of Expenses for FTI

                                                                                     000402
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 413 of 648 PageID 3100


                Consulting, Inc., Financial Advisor, Period: 2/1/2020 to 2/29/2020, Fee: $383,371.20,
                Expenses: $59.62. Filed by Financial Advisor FTI Consulting, Inc. Objections due by
                4/13/2020. filed by Financial Advisor FTI Consulting, Inc., 545 Motion to extend time to
                file objection (Agreed Motion) (RE: related document(s)483 Application to employ) Filed
                by Creditor Committee Official Committee of Unsecured Creditors filed by Creditor
                Committee Official Committee of Unsecured Creditors). (Kass, Albert)

                 556 Order approving stipulation permitting Brown Rudnick LLP to file a proof of claim
                after general bar date (RE: related document(s)552 Stipulation filed by Debtor Highland
   03/31/2020   Capital Management, L.P.). Entered on 3/31/2020 (Okafor, M.)

                 557 Motion to extend time to (Debtor's Emergency Motion for an Order Extending Bar
                Date Deadline for Employees to File Claims) (RE: related document(s)488 Order on motion
                for leave) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
   03/31/2020   A−−Proposed Order) (Annable, Zachery)

                 558 Debtor−in−possession monthly operating report for filing period 02/01/2020 to
   04/02/2020   02/29/2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 559 Certificate of service re: (Supplemental) Notice of Bar Dates for Filing Claims Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)498 Notice of Bar
                Date for Filing Claims filed by Debtor Highland Capital Management, L.P.. filed by Debtor
   04/02/2020   Highland Capital Management, L.P.). (Kass, Albert)

                 560 Order granting 557 Motion Extending Bar Date Deadline for Employees to File
                Claims. The General Bar Date is hereby extended, solely for the Debtors employees, to file
                claims that arose against the Debtor prior to the Petition Date through and including May
   04/03/2020   26, 2020 at 5:00 p.m. Entered on 4/3/2020. (Okafor, M.)

                 561 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)517 Application for compensation Third Monthly Application for
                Allowance of Compensation and Reimbursement of Expenses for FTI Consulting, Inc.,
                Financial Advisor, Period: 1/1/2020 to 1/31/2020, Fee: $411,407.28, Expenses: $79.00.).
   04/03/2020   (Hoffman, Juliana)

                 562 Notice of hearing(Notice of May 26, 2020 Omnibus Hearing Date) filed by Debtor
                Highland Capital Management, L.P.. Hearing to be held on 5/26/2020 at 09:30 AM Dallas
   04/03/2020   Judge Jernigan Ctrm (Annable, Zachery)

                 563 Notice of hearing(Notice of June 15, 2020 Omnibus Hearing Date) filed by Debtor
                Highland Capital Management, L.P.. Hearing to be held on 6/15/2020 at 01:30 PM Dallas
   04/03/2020   Judge Jernigan Ctrm (Annable, Zachery)

                 564 Certificate of service re: 1) Agreed Order: (A) Authorizing the Employment and
                Retention of Deloitte Tax LLP as Tax Services Provider Nunc Pro Tunc to the Petition
                Date; and (B) Granting Related Relief; 2) Stipulation by and Between the Debtor and
                Brown Rudnick LLP Extending the General Bar Date Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)551 Agreed Order granting application to
                employ Deloitte Tax LLP as tax services provider nunc pro tunc to the petition date (related
                document 483) Entered on 3/27/2020. (Okafor, M.), 552 Stipulation by Highland Capital
                Management, L.P. and Brown Rudnick LLP. filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)488 Order on motion for leave). filed by Debtor
   04/03/2020   Highland Capital Management, L.P.). (Kass, Albert)

   04/03/2020    565 Certificate of service re: 1) Order Approving Stipulation Permitting Brown Rudnick
                LLP to File a Proof of Claim After the General Bar Date; 2) Debtor's Emergency Motion
                for an Order Extending Bar Date Deadline for Employees to File Claims Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)556 Order approving
                stipulation permitting Brown Rudnick LLP to file a proof of claim after general bar date

                                                                                      000403
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 414 of 648 PageID 3101


                (RE: related document(s)552 Stipulation filed by Debtor Highland Capital Management,
                L.P.). Entered on 3/31/2020 (Okafor, M.), 557 Motion to extend time to (Debtor's
                Emergency Motion for an Order Extending Bar Date Deadline for Employees to File
                Claims) (RE: related document(s)488 Order on motion for leave) Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor
                Highland Capital Management, L.P.). (Kass, Albert)

                 566 Declaration re: (First Supplemental Declaration of Bradley D. Sharp in Support of
                Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) to Employ and Retain
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)74 Application to employ Development Specialists, Inc as
   04/06/2020   Financial Advisor). (Annable, Zachery)

                 567 Notice (Notice of Filing of Monthly Staffing Report By Development Specialists, Inc
                for the Period from February 1, 2020 through February 29, 2020) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)342 Order granting application to
                employ Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
   04/06/2020   (Okafor, M.)). (Attachments: # 1 Exhibit A−−Staffing Report) (Annable, Zachery)

                 568 Notice of hearing(Notice of July 8, 2020 Omnibus Hearing Date) filed by Debtor
                Highland Capital Management, L.P.. Hearing to be held on 7/8/2020 at 01:30 PM Dallas
   04/07/2020   Judge Jernigan Ctrm (Annable, Zachery)

                 569 Application for compensation Sidley Austin LLP's First Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 10/29/2019 to 2/29/2020, Fee: $3,154,959.45,
   04/07/2020   Expenses: $56,254.47. Filed by Objections due by 4/28/2020. (Hoffman, Juliana)

                 570 Application for compensation First Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 10/29/2019
                to 2/29/2020, Fee: $1,757,835.90, Expenses: $8,781.09. Filed by Financial Advisor FTI
   04/07/2020   Consulting, Inc. Objections due by 4/28/2020. (Hoffman, Juliana)

                 571 Transcript regarding Hearing Held 03/04/20 RE: Motion hearing. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 07/7/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber J&J Court Transcribers, Inc., Telephone number 609−586−2311. (RE:
                related document(s) Hearing held on 3/4/2020. (RE: related document(s)474 Motion for
                authority to apply and disburse funds (Motion of the Debtor for Entry of an Order
                Authorizing, but Not Directing, the Debtor to Cause Distributions to Certain "Related
                Entities") filed by Debtor Highland Capital Management, L.P.) (Appearances (live): J.
                Pomeranz, G. Demo, M. Hayward, and Z. Annabel for Debtor; M. Clemente, P. Reid, and J.
                Hoffman for UCC; M. Platt for Redeemer Committee; R. Patel and B. Shaw for ACIS; M.
                Shriro for CALPERS; A. Anderson for certain Cayman issuers; D.M. Lynn for J. Dondero.
                Appearances (telephonic): A. Attarwala for UBS; J. Bentley for certain Cayman issuers; E.
                Cheng for FTI Consulting; L. Cisz for CALPERS; T. Mascherin for Redeemer Committee.
                Evidentiary hearing. Motion resolved as follows: money owing to related entities will go
                into the registry of the court with the following exception−Mark Okada may be paid
                approximately $2.876 (the $4.176 million owing to him from the Dynamic Fund will be
                offset against his $1.3 million demand note owing to the Debtor). All parties rights are
                reserved with regard to funds being put in the registry of the court. Debtors counsel should
   04/08/2020   upload order.)). Transcript to be made available to the public on 07/7/2020. (Bowen, James)

   04/08/2020

                                                                                      000404
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 415 of 648 PageID 3102


                 572 Stipulation by Issuer Group and Highland Capital Management, L.P.. filed by Creditor
                Issuer Group (RE: related document(s)488 Order on motion for leave). (Bain, Joseph)

                 573 Application for compensation (Third Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from February 1, 2020 through February 29, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 2/1/2020 to 2/29/2020, Fee: $39,087.50,
                Expenses: $2,601.40. Filed by Other Professional Hayward & Associates PLLC
   04/09/2020   (Attachments: # 1 Exhibit A−−February 2020 Fee Statement) (Annable, Zachery)

                 574 Certificate No Objection Regarding Fifth Monthly Application for Compensation and
                Reimbursement of Expenses Of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From February 1, 2020 Through February 29, 2020 filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)535 Application for
                compensation Fifth Monthly Application for Compensation and Reimbursement of Expenses
                of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for the Period from
   04/09/2020   February 1, 2020 through February 29, 2020 for Jeffrey Nat). (Pomerantz, Jeffrey)

                  575 Certificate of service re: 1) Order Granting Debtor's Emergency Motion and
                Extending Bar Date Deadline for Employees to File Claims; 2) Notice of May 26, 2020
                Omnibus Hearing Date; to be Held on May 26, 2020 at 9:30 a.m. (Central Time); and 3)
                Notice of June 15, 2020 Omnibus Hearing Date; to be Held on June 15, 2020 at 1:30 p.m.
                (Central Time) Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)560 Order granting 557 Motion Extending Bar Date Deadline for Employees to
                File Claims. The General Bar Date is hereby extended, solely for the Debtors employees, to
                file claims that arose against the Debtor prior to the Petition Date through and including
                May 26, 2020 at 5:00 p.m. Entered on 4/3/2020. (Okafor, M.), 562 Notice of hearing(Notice
                of May 26, 2020 Omnibus Hearing Date) filed by Debtor Highland Capital Management,
                L.P.. Hearing to be held on 5/26/2020 at 09:30 AM Dallas Judge Jernigan Ctrm filed by
                Debtor Highland Capital Management, L.P., 563 Notice of hearing(Notice of June 15, 2020
                Omnibus Hearing Date) filed by Debtor Highland Capital Management, L.P.. Hearing to be
                held on 6/15/2020 at 01:30 PM Dallas Judge Jernigan Ctrm filed by Debtor Highland
   04/10/2020   Capital Management, L.P.). (Kass, Albert)

                 576 Certificate of service re: 1) First Supplemental Declaration of Bradley D. Sharp in
                Support of Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) to Employ and
                Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date; and 2) Notice of Filing of Monthly Staffing Report
                By Development Specialists, Inc for the Period from February 1, 2020 through February
                29, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)566 Declaration re: (First Supplemental Declaration of Bradley D. Sharp in
                Support of Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) to Employ and
                Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)74 Application to employ Development Specialists, Inc as
                Financial Advisor). filed by Debtor Highland Capital Management, L.P., 567 Notice (Notice
                of Filing of Monthly Staffing Report By Development Specialists, Inc for the Period from
                February 1, 2020 through February 29, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.)). (Attachments: # 1 Exhibit A−−Staffing Report) filed by Debtor Highland
   04/10/2020   Capital Management, L.P.). (Kass, Albert)

   04/10/2020    577 Certificate of service re: 1) Summary Sheet and First Interim Fee Application of Sidley
                Austin LLP, Attorneys for the Official Committee of Unsecured Creditors, for
                Compensation and Reimbursement of Expenses for the Period from October 29, 2019

                                                                                      000405
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 416 of 648 PageID 3103


                Through and Including February 29, 2020; and 2) Summary Sheet and First Interim Fee
                Application of FTI Consulting, Inc. as Financial Advisor for the Official Committee of
                Unsecured Creditors, for Compensation and Reimbursement of Expenses for the Period
                from October 29, 2019 Through and Including February 29, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)569 Application for compensation
                Sidley Austin LLP's First Interim Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
                10/29/2019 to 2/29/2020, Fee: $3,154,959.45, Expenses: $56,254.47. Filed by Objections
                due by 4/28/2020. filed by Creditor Committee Official Committee of Unsecured Creditors,
                570 Application for compensation First Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 10/29/2019
                to 2/29/2020, Fee: $1,757,835.90, Expenses: $8,781.09. Filed by Financial Advisor FTI
                Consulting, Inc. Objections due by 4/28/2020. filed by Financial Advisor FTI Consulting,
                Inc.). (Kass, Albert)

                  578 Certificate of service re: Notice of July 8, 2020 Omnibus Hearing Date Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)568 Notice of
                hearing(Notice of July 8, 2020 Omnibus Hearing Date) filed by Debtor Highland Capital
                Management, L.P.. Hearing to be held on 7/8/2020 at 01:30 PM Dallas Judge Jernigan Ctrm
   04/10/2020   filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 579 Certificate of service re: Joint Stipulation and [Proposed] Order Extending the
                General Bar Date Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)572 Stipulation by Issuer Group and Highland Capital Management, L.P.. filed
                by Creditor Issuer Group (RE: related document(s)488 Order on motion for leave). filed by
   04/10/2020   Creditor Issuer Group). (Kass, Albert)

                 580 Objection to (related document(s): 538 Amended application for compensation
                Amended First Monthly Application for Compensation and Reimbursement of Expenses of
                Foley Gardere, Foley & Lardner LLP as Special Texas Counsel to the Debtor for the
                Period from October 16, 2019 through November filed by Spec. Counsel Foley Gardere,
                Foley & Lardner LLP, 539 Amended application for compensation Amended Second
                Monthly Application for Compensation and Reimbursement of Expenses of Foley Gardere,
                Foley & Lardner LLP as Proposed Special Texas Counsel to the Debtor for the Period from
                December 1, 2019 through filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP,
                540 Application for compensation Third Monthly Application for Compensation and
                Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as Proposed Special
                Texas Counsel to the Debtor for the Period from January 1, 2020 through January 31,
                2020< filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP, 541 Application for
                compensation Fourth Monthly Application for Compensation and Reimbursement of
                Expenses of Foley Gardere, Foley & Lardner LLP as Proposed Special Texas Counsel to
                the Debtor for the Period from February 1, 2020 through February 29, 20 filed by Spec.
                Counsel Foley Gardere, Foley & Lardner LLP) filed by Acis Capital Management GP,
   04/10/2020   LLC, Acis Capital Management, L.P.. (Chiarello, Annmarie)

                 581 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)542 Application for compensation Fourth
                Monthly Application for Compensation and Reimbursement of Expenses for Sidley Austin
                LLP, Counsel for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   04/11/2020   2/1/2020 to 2/29/2020, Fee: &#0). (Hoffman, Juliana)

                 582 Motion for relief from stay − agreed Filed by Interested Party Hunton Andrews Kurth
   04/13/2020   LLP (Attachments: # 1 Proposed Order) (Skolnekovich, Nicole)

                 583 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)544 Application for compensation Fourth
                Monthly Application for Compensation and Reimbursement of Expenses for FTI Consulting,
                Inc., Financial Advisor, Period: 2/1/2020 to 2/29/2020, Fee: $383,371.20, Expenses:
   04/14/2020   $59.62.). (Hoffman, Juliana)


                                                                                    000406
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 417 of 648 PageID 3104


                 584 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)536 Application for compensation (Second Monthly Application
                for Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as
                Local Counsel to the Debtor for the Period from January 1, 2020 through January 31,
   04/14/2020   2020) for Hayward &). (Annable, Zachery)

                 585 Notice of Appearance and Request for Notice Filed by Creditor American Express
   04/14/2020   National Bank. (Bharatia, Shraddha)

                 586 Application for compensation Sixth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From March 1, 2020 Through March 31, 2020 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 3/1/2020 to 3/31/2020, Fee: $1,222,801.25,
                Expenses: $18,747.77. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
   04/14/2020   5/5/2020. (Pomerantz, Jeffrey)

                  587 Certificate of service re: Third Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from February 1, 2020 through February 29, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)573 Application for
                compensation (Third Monthly Application for Compensation and Reimbursement of
                Expenses of Hayward & Associates PLLC as Local Counsel to the Debtor for the Period
                from February 1, 2020 through February 29, 2020) for Hayward & Associates PLLC,
                Debtor's Attorney, Period: 2/1/2020 to 2/29/2020, Fee: $39,087.50, Expenses: $2,601.40.
                Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit
                A−−February 2020 Fee Statement) filed by Other Professional Hayward & Associates
   04/15/2020   PLLC). (Kass, Albert)

                 588 Certificate of service re: Omnibus Limited Objection to Applications for
                Compensation and Reimbursement of Expense of Foley Gardere, Foley & Lardner LLP as
                Special Counsel for the Period From October 16, 2019 Through February 29, 2020 filed by
                Acis Capital Management GP, LLC, Acis Capital Management, L.P. (RE: related
                document(s)538 Amended application for compensation Amended First Monthly
                Application for Compensation and Reimbursement of Expenses of Foley Gardere, Foley &
                Lardner LLP as Special Texas Counsel to the Debtor for the Period from October 16, 2019
                through November, 539 Amended application for compensation Amended Second Monthly
                Application for Compensation and Reimbursement of Expenses of Foley Gardere, Foley &
                Lardner LLP as Proposed Special Texas Counsel to the Debtor for the Period from
                December 1, 2019 through, 540 Application for compensation Third Monthly Application
                for Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP
                as Proposed Special Texas Counsel to the Debtor for the Period from January 1, 2020
                through January 31, 2020541 Application for compensation Fourth Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Proposed Special Texas Counsel to the Debtor for the Period from February 1, 2020
   04/15/2020   through February 29, 20). (Chiarello, Annmarie)

                 589 Notice of hearing filed by Interested Party Hunton Andrews Kurth LLP (RE: related
                document(s)582 Motion for relief from stay − agreed Filed by Interested Party Hunton
                Andrews Kurth LLP (Attachments: # 1 Proposed Order)). Hearing to be held on 5/7/2020 at
   04/15/2020   01:30 PM Dallas Judge Jernigan Ctrm for 582, (Skolnekovich, Nicole)

                 590 Motion to reclaim funds from the registry[Motion for Remittance of Funds Held in
                Registry of Court] Filed by Creditor CLO Holdco, Ltd. (Attachments: # 1 Exhibit A # 2
                Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit
   04/15/2020   H # 9 Exhibit I # 10 Proposed Order # 11 Service List) (Kane, John)

   04/17/2020    591 Certificate of service re: 1) Notice of Bar Dates for Filing Claims; and 2)
                [Customized] Official Form 410 Proof of Claim Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)498 Notice of Bar Date for Filing Claims filed by
                Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital Management,

                                                                                      000407
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 418 of 648 PageID 3105


                L.P.). (Kass, Albert)

                 592 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc
                for the Period from March 1, 2020 through March 31, 2020) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)342 Order granting application to
                employ Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.)). (Attachments: # 1 Exhibit A−−DSI Staffing Report for March 2020)
   04/17/2020   (Annable, Zachery)

                 593 Motion for relief from stay Fee amount $181, Filed by Acis Capital Management GP,
                LLC, Acis Capital Management, L.P. Objections due by 5/1/2020. (Attachments: # 1
                Exhibit 1 (Draft Motion Show Cause Motion) # 2 Exhibit 2 (DAF Complaint 1st case) # 3
                Exhibit 3 (DAF Dismissal first case) # 4 Exhibit 4 (DAF Complaint 2nd case) # 5 Exhibit 5
   04/17/2020   (DAF Dismissal 2nd Case) # 6 Proposed Order) (Shaw, Brian)

                  Receipt of filing fee for Motion for relief from stay(19−34054−sgj11) [motion,mrlfsty] (
   04/17/2020   181.00). Receipt number 27675692, amount $ 181.00 (re: Doc# 593). (U.S. Treasury)

                 594 Application for compensation Sidley Austin LLP's Fifth Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 3/1/2020 to 3/31/2020, Fee: $476,836.20,
                Expenses: $14,406.39. Filed by Attorney Juliana Hoffman Objections due by 5/11/2020.
   04/20/2020   (Hoffman, Juliana)

                 595 Certificate of service re: Sixth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From March 1, 2020 Through March 31, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)586 Application for compensation
                Sixth Monthly Application for Compensation and Reimbursement of Expenses of Pachulski
                Stang Ziehl & Jones LLP as Counsel to the Debtor for the Period From March 1, 2020
                Through March 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                3/1/2020 to 3/31/2020, Fee: $1,222,801.25, Expenses: $18,747.77. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 5/5/2020. filed by Debtor Highland Capital
   04/21/2020   Management, L.P.). (Kass, Albert)

                 596 Certificate of service re: Sidley Austin LLP's Fifth Monthly Application for
                Compensation and Reimbursement of Expenses Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)594 Application for compensation Sidley Austin
                LLP's Fifth Monthly Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 3/1/2020 to
                3/31/2020, Fee: $476,836.20, Expenses: $14,406.39. Filed by Attorney Juliana Hoffman
                Objections due by 5/11/2020. filed by Creditor Committee Official Committee of
   04/21/2020   Unsecured Creditors). (Kass, Albert)

                  597 Certificate of service re: Notice of Filing of Monthly Staffing Report by Development
                Specialists, Inc for the Period from March 1, 2020 through March 31, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)592 Notice (Notice of Filing
                of Monthly Staffing Report by Development Specialists, Inc for the Period from March 1,
                2020 through March 31, 2020) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)342 Order granting application to employ Development Specialists, Inc.
                to Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
                Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as of the Petition Date
                (related document 74) Entered on 1/10/2020. (Okafor, M.)). (Attachments: # 1 Exhibit
                A−−DSI Staffing Report for March 2020) filed by Debtor Highland Capital Management,
   04/21/2020   L.P.). (Kass, Albert)

   04/22/2020


                                                                                      000408
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 419 of 648 PageID 3106


                   Receipt Number 00338531, Fee Amount $3,601,018.59 (RE: Related document(s) 512
                Order on motion for authority to apply and disburse funds.) NOTE: Deposit of funds into
                the Registry of the Court. (Floyd,K) (Entered: 08/10/2020)

                   Receipt Number 00338532, Fee Amount $898,075.53 (RE: related document(s) 512
                Order on motion for authority to apply and disburse funds.) NOTE: Deposit of funds into
   04/23/2020   the Registry of the Court. (Floyd, K). (Entered: 08/10/2020)

                 598 Application for compensation (Fourth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from March 1, 2020 through March 31, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 3/1/2020 to 3/31/2020, Fee: $35,307.50,
                Expenses: $1,732.02. Filed by Other Professional Hayward & Associates PLLC
   04/24/2020   (Attachments: # 1 Exhibit A−−H&A March 2020 Invoice) (Annable, Zachery)

                 599 Notice (Notice of Additional Services to Be Provided by Deloitte Tax LLP) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)551 Agreed Order
                granting application to employ Deloitte Tax LLP as tax services provider nunc pro tunc to
                the petition date (related document 483) Entered on 3/27/2020. (Okafor, M.)).
   04/24/2020   (Attachments: # 1 Exhibit A−−Deloitte Tax Engagement Letters) (Annable, Zachery)

                 600 Stipulation by Highland Capital Management, L.P. and Brown Rudnick LLP. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)488 Order on motion
   04/28/2020   for leave). (Annable, Zachery)

                 601 Application for compensation Fifth Monthly Application for Compensation and
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from March 1, 2020 through March 31, 2020 for Foley Gardere,
                Foley & Lardner LLP, Special Counsel, Period: 3/1/2020 to 3/31/2020, Fee: $82,270.50,
                Expenses: $12.70. Filed by Attorney Holland N. O'Neil Objections due by 5/19/2020.
   04/28/2020   (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                 602 Application for compensation First Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 through March 31, 2020 for Foley Gardere,
                Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to 3/31/2020, Fee: $484,590.10,
                Expenses: $10,455.04. Filed by Attorney Holland N. O'Neil Objections due by 5/19/2020.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order Exhibit C − Proposed Order)
   04/28/2020   (O'Neil, Holland)

                  603 Certificate of service re: 1) Fourth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from March 1, 2020 through March 31, 2020; and 2) Notice of
                Additional Services to Be Provided by Deloitte Tax LLP Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)598 Application for compensation (Fourth
                Monthly Application for Compensation and Reimbursement of Expenses of Hayward &
                Associates PLLC as Local Counsel to the Debtor for the Period from March 1, 2020
                through March 31, 2020) for Hayward & Associates PLLC, Debtor's Attorney, Period:
                3/1/2020 to 3/31/2020, Fee: $35,307.50, Expenses: $1,732.02. Filed by Other Professional
                Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A March 2020 Invoice)
                filed by Other Professional Hayward & Associates PLLC, 599 Notice (Notice of Additional
                Services to Be Provided by Deloitte Tax LLP) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)551 Agreed Order granting application to
                employ Deloitte Tax LLP as tax services provider nunc pro tunc to the petition date (related
                document 483) Entered on 3/27/2020. (Okafor, M.)). (Attachments: # 1 Exhibit
                A−−Deloitte Tax Engagement Letters) filed by Debtor Highland Capital Management,
   04/28/2020   L.P.). (Kass, Albert)

   04/28/2020


                                                                                      000409
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 420 of 648 PageID 3107


                 604 Application to employ Hunton Andrews Kurth LLP as Special Counsel (Debtor's
                Application for Entry of an Order Authorizing the Retention and Employment of Hunton
                Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date) Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Declaration of
                Alexander McGeoch # 2 Exhibit B−−Proposed Order) (Annable, Zachery)

                 605 Application to employ Wilmer Cutler Pickering Hale and Dorr LLP as Special
                Counsel (Debtor's Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy
                Code and Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the Employment of
                Wilmer Cutler Pickering Hale and Dorr LLP as Regulatory and Compliance Counsel Nunc
                Pro Tunc to the Petition Date) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Declaration of Timothy Silva # 2 Exhibit B−−Proposed
   04/28/2020   Order) (Annable, Zachery)

                 606 Motion to extend or limit the exclusivity period (RE: related document(s)460 Order on
                motion to extend/shorten time) Filed by Debtor Highland Capital Management, L.P.
                Objections due by 5/22/2020. (Attachments: # 1 Exhibit A−−Proposed Order) (Annable,
   04/28/2020   Zachery)

                 607 Application for compensation First Interim Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel for the
                Debtor and Debtor in Possession, for the Period From October 16, 2019 Through March
                31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 10/16/2019 to
                3/31/2020, Fee: $4,834,021.00, Expenses: $118,198.81. Filed by Attorney Jeffrey Nathan
   04/28/2020   Pomerantz Objections due by 5/19/2020. (Pomerantz, Jeffrey)

                 608 Application for compensation First Interim Application for Compensation and
                Reimbursement of Expenses of Mercer (US) Inc., as Compensation Consultant to the Debtor
                for the Period From November 15, 2019 Through February 29, 2020 for Mercer (US) Inc.,
                Consultant, Period: 11/15/2019 to 2/29/2020, Fee: $113,804.64, Expenses: $2,151.69. Filed
   04/28/2020   by Consultant Mercer (US) Inc. Objections due by 5/19/2020. (Pomerantz, Jeffrey)

                 609 Application for compensation (Hayward & Associates PLLC's First Interim
                Application for Compensation and Reimbursement of Expenses for the Period from
                December 10, 2019 through March 31, 2020) for Hayward & Associates PLLC, Debtor's
                Attorney, Period: 12/10/2019 to 3/31/2020, Fee: $168,405.00, Expenses: $7,333.29. Filed
                by Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A
   04/28/2020   Fee Statements) (Annable, Zachery)

   04/28/2020    610 Notice of hearingOmnibus Notice of Hearing on First Interim Applications for
                Compensation and Reimbursement of Expenses of Estate Professionals filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)569 Application for
                compensation Sidley Austin LLP's First Interim Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 10/29/2019 to 2/29/2020, Fee: $3,154,959.45, Expenses: $56,254.47.
                Filed by Objections due by 4/28/2020., 570 Application for compensation First Interim
                Application for Compensation and Reimbursement of Expenses for FTI Consulting, Inc.,
                Financial Advisor, Period: 10/29/2019 to 2/29/2020, Fee: $1,757,835.90, Expenses:
                $8,781.09. Filed by Financial Advisor FTI Consulting, Inc. Objections due by 4/28/2020.,
                602 Application for compensation First Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 through March 31, 2020 for Foley Gardere,
                Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to 3/31/2020, Fee: $484,590.10,
                Expenses: $10,455.04. Filed by Attorney Holland N. O'Neil Objections due by 5/19/2020.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order Exhibit C − Proposed Order)
                (O'Neil, Holland), 607 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as
                Counsel for the Debtor and Debtor in Possession, for the Period From October 16, 2019
                Through March 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                10/16/2019 to 3/31/2020, Fee: $4,834,021.00, Expenses: $118,198.81. Filed by Attorney

                                                                                    000410
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 421 of 648 PageID 3108


                Jeffrey Nathan Pomerantz Objections due by 5/19/2020., 608 Application for compensation
                First Interim Application for Compensation and Reimbursement of Expenses of Mercer
                (US) Inc., as Compensation Consultant to the Debtor for the Period From November 15,
                2019 Through February 29, 2020 for Mercer (US) Inc., Consultant, Period: 11/15/2019 to
                2/29/2020, Fee: $113,804.64, Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc.
                Objections due by 5/19/2020., 609 Application for compensation (Hayward & Associates
                PLLC's First Interim Application for Compensation and Reimbursement of Expenses for the
                Period from December 10, 2019 through March 31, 2020) for Hayward & Associates
                PLLC, Debtor's Attorney, Period: 12/10/2019 to 3/31/2020, Fee: $168,405.00, Expenses:
                $7,333.29. Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1
                Exhibit A−−H&A Fee Statements)). Hearing to be held on 5/26/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 569 and for 607 and for 609 and for 570 and for 602 and for 608,
                (Pomerantz, Jeffrey)

                 611 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)604 Application to employ Hunton Andrews Kurth LLP as Special Counsel
                (Debtor's Application for Entry of an Order Authorizing the Retention and Employment of
                Hunton Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date) Filed
                by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Declaration
                of Alexander McGeoch # 2 Exhibit B−−Proposed Order), 605 Application to employ
                Wilmer Cutler Pickering Hale and Dorr LLP as Special Counsel (Debtor's Application
                Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code and Bankruptcy Rules
                2014(a) and 2016 for an Order Authorizing the Employment of Wilmer Cutler Pickering
                Hale and Dorr LLP as Regulatory and Compliance Counsel Nunc Pro Tunc to the Petition
                Date) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Declaration of Timothy Silva # 2 Exhibit B−−Proposed Order), 606 Motion to extend
                or limit the exclusivity period (RE: related document(s)460 Order on motion to
                extend/shorten time) Filed by Debtor Highland Capital Management, L.P. Objections due
                by 5/22/2020. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on
                5/26/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 605 and for 604 and for 606,
   04/28/2020   (Annable, Zachery)

                 612 Certificate of service re: (Supplemental) 1) Notice of Bar Dates for Filing Claims; and
                2) [Customized] Official Form 410 Proof of Claim Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)498 Notice of Bar Date for Filing Claims filed by
                Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital Management,
   04/28/2020   L.P.). (Kass, Albert)

                 613 Clerk's correspondence requesting a notice of hearing from attorney for debtor. (RE:
                related document(s)394 Application for compensation Second Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Gardere, Foley & Lardner LLP as
                Proposed Special Texas Counsel to the Debtor for the Period from December 1, 2019
                through December 30, 2019 for Foley Gardere, Foley & Lardner LLP f/k/a Gardere Wynne
                Sewell LLP, Special Counsel, Period: 12/1/2019 to 12/31/2019, Fee: $143,328.50,
                Expenses: $2,808.29. Filed by Attorney Holland N. O'Neil Objections due by 2/14/2020.
   04/29/2020   (O'Neil, Holland)) Responses due by 5/13/2020. (Ecker, C.)

                 614 Order approving second stipulation permitting Brown Rudnick LLP to file proof of
                claims after the general bar date (RE: related document(s)600 Stipulation filed by Debtor
   04/29/2020   Highland Capital Management, L.P.). Entered on 4/29/2020 (Okafor, M.)

                 615 Motion to extend time to Assume or Reject Unexpired Nonresidential Real Property
                Lease (RE: related document(s)429 Order on motion to extend/shorten time) Filed by
   04/29/2020   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 616 Agreed Order extending deadline to assume or reject unexpired nonresidential real
                property lease by sixty days (RE: 615 Motion to extend time.) Entered on 4/30/2020.
   04/30/2020   (Okafor, M.)

   05/01/2020

                                                                                      000411
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 422 of 648 PageID 3109


                 617 Response unopposed to (related document(s): 593 Motion for relief from stay Fee
                amount $181, filed by Creditor Acis Capital Management GP, LLC, Creditor Acis Capital
                Management, L.P.) filed by Interested Party James Dondero. (Assink, Bryan)

                 618 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 to March 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   05/05/2020   (Annable, Zachery)

   05/05/2020     619 Certificate of service re: Documents Served on April 28, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)600 Stipulation by Highland
                Capital Management, L.P. and Brown Rudnick LLP. filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)488 Order on motion for leave). filed by Debtor
                Highland Capital Management, L.P., 601 Application for compensation Fifth Monthly
                Application for Compensation and Reimbursement of Expenses of Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from March 1, 2020 through March 31,
                2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 3/1/2020 to
                3/31/2020, Fee: $82,270.50, Expenses: $12.70. Filed by Attorney Holland N. O'Neil
                Objections due by 5/19/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec.
                Counsel Foley Gardere, Foley & Lardner LLP, 602 Application for compensation First
                Interim Application for Compensation and for Reimbursement of Expenses of Foley &
                Lardner LLP as Special Texas Counsel to the Debtor for the Period from October 16, 2019
                through March 31, 2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                10/16/2019 to 3/31/2020, Fee: $484,590.10, Expenses: $10,455.04. Filed by Attorney
                Holland N. O'Neil Objections due by 5/19/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B
                # 3 Proposed Order Exhibit C − Proposed Order) (O'Neil, Holland) filed by Spec. Counsel
                Foley Gardere, Foley & Lardner LLP, 603 Certificate of service re: 1) Fourth Monthly
                Application for Compensation and Reimbursement of Expenses of Hayward & Associates
                PLLC as Local Counsel to the Debtor for the Period from March 1, 2020 through March
                31, 2020; and 2) Notice of Additional Services to Be Provided by Deloitte Tax LLP Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)598 Application for
                compensation (Fourth Monthly Application for Compensation and Reimbursement of
                Expenses of Hayward & Associates PLLC as Local Counsel to the Debtor for the Period
                from March 1, 2020 through March 31, 2020) for Hayward & Associates PLLC, Debtor's
                Attorney, Period: 3/1/2020 to 3/31/2020, Fee: $35,307.50, Expenses: $1,732.02. Filed by
                Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A
                March 2020 Invoice) filed by Other Professional Hayward & Associates PLLC, 599 Notice
                (Notice of Additional Services to Be Provided by Deloitte Tax LLP) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)551 Agreed Order granting
                application to employ Deloitte Tax LLP as tax services provider nunc pro tunc to the
                petition date (related document 483) Entered on 3/27/2020. (Okafor, M.)). (Attachments: #
                1 Exhibit A−−Deloitte Tax Engagement Letters) filed by Debtor Highland Capital
                Management, L.P.). filed by Claims Agent Kurtzman Carson Consultants LLC, 604
                Application to employ Hunton Andrews Kurth LLP as Special Counsel (Debtor's
                Application for Entry of an Order Authorizing the Retention and Employment of Hunton
                Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date) Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Declaration of
                Alexander McGeoch # 2 Exhibit B−−Proposed Order) filed by Debtor Highland Capital
                Management, L.P., 605 Application to employ Wilmer Cutler Pickering Hale and Dorr LLP
                as Special Counsel (Debtor's Application Pursuant to Sections 327(e) and 328(a) of the
                Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the
                Employment of Wilmer Cutler Pickering Hale and Dorr LLP as Regulatory and Compliance
                Counsel Nunc Pro Tunc to the Petition Date) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Declaration of Timothy Silva # 2 Exhibit
                B−−Proposed Order) filed by Debtor Highland Capital Management, L.P., 606 Motion to

                                                                                    000412
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21              Page 423 of 648 PageID 3110


              extend or limit the exclusivity period (RE: related document(s)460 Order on motion to
              extend/shorten time) Filed by Debtor Highland Capital Management, L.P. Objections due
              by 5/22/2020. (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor Highland
              Capital Management, L.P., 607 Application for compensation First Interim Application for
              Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as
              Counsel for the Debtor and Debtor in Possession, for the Period From October 16, 2019
              Through March 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
              10/16/2019 to 3/31/2020, Fee: $4,834,021.00, Expenses: $118,198.81. Filed by Attorney
              Jeffrey Nathan Pomerantz Objections due by 5/19/2020. filed by Debtor Highland Capital
              Management, L.P., 608 Application for compensation First Interim Application for
              Compensation and Reimbursement of Expenses of Mercer (US) Inc., as Compensation
              Consultant to the Debtor for the Period From November 15, 2019 Through February 29,
              2020 for Mercer (US) Inc., Consultant, Period: 11/15/2019 to 2/29/2020, Fee: $113,804.64,
              Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc. Objections due by 5/19/2020.
              filed by Consultant Mercer (US) Inc., 609 Application for compensation (Hayward &
              Associates PLLC's First Interim Application for Compensation and Reimbursement of
              Expenses for the Period from December 10, 2019 through March 31, 2020) for Hayward &
              Associates PLLC, Debtor's Attorney, Period: 12/10/2019 to 3/31/2020, Fee: $168,405.00,
              Expenses: $7,333.29. Filed by Other Professional Hayward & Associates PLLC
              (Attachments: # 1 Exhibit A−−H&A Fee Statements) filed by Other Professional Hayward
              & Associates PLLC, 610 Notice of hearingOmnibus Notice of Hearing on First Interim
              Applications for Compensation and Reimbursement of Expenses of Estate Professionals
              filed by Debtor Highland Capital Management, L.P. (RE: related document(s)569
              Application for compensation Sidley Austin LLP's First Interim Application for
              Compensation and Reimbursement of Expenses for Official Committee of Unsecured
              Creditors, Creditor Comm. Aty, Period: 10/29/2019 to 2/29/2020, Fee: $3,154,959.45,
              Expenses: $56,254.47. Filed by Objections due by 4/28/2020., 570 Application for
              compensation First Interim Application for Compensation and Reimbursement of Expenses
              for FTI Consulting, Inc., Financial Advisor, Period: 10/29/2019 to 2/29/2020, Fee:
              $1,757,835.90, Expenses: $8,781.09. Filed by Financial Advisor FTI Consulting, Inc.
              Objections due by 4/28/2020., 602 Application for compensation First Interim Application
              for Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
              Texas Counsel to the Debtor for the Period from October 16, 2019 through March 31, 2020
              for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to
              3/31/2020, Fee: $484,590.10, Expenses: $10,455.04. Filed by Attorney Holland N. O'Neil
              Objections due by 5/19/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed
              Order Exhibit C − Proposed Order) (O'Neil, Holland), 607 Application for compensation
              First Interim Application for Compensation and Reimbursement of Expenses of Pachulski
              Stang Ziehl & Jones LLP, as Counsel for the Debtor and Debtor in Possession, for the
              Period From October 16, 2019 Through March 31, 2020 for Jeffrey Nathan Pomerantz,
              Debtor's Attorney, Period: 10/16/2019 to 3/31/2020, Fee: $4,834,021.00, Expenses:
              $118,198.81. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by 5/19/2020.,
              608 Application for compensation First Interim Application for Compensation and
              Reimbursement of Expenses of Mercer (US) Inc., as Compensation Consultant to the Debtor
              for the Period From November 15, 2019 Through February 29, 2020 for Mercer (US) Inc.,
              Consultant, Period: 11/15/2019 to 2/29/2020, Fee: $113,804.64, Expenses: $2,151.69. Filed
              by Consultant Mercer (US) Inc. Objections due by 5/19/2020., 609 Application for
              compensation (Hayward & Associates PLLC's First Interim Application for Compensation
              and Reimbursement of Expenses for the Period from December 10, 2019 through March 31,
              2020) for Hayward & Associates PLLC, Debtor's Attorney, Period: 12/10/2019 to
              3/31/2020, Fee: $168,405.00, Expenses: $7,333.29. Filed by Other Professional Hayward &
              Associates PLLC (Attachments: # 1 Exhibit A−−H&A Fee Statements)). Hearing to be held
              on 5/26/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 569 and for 607 and for 609 and
              for 570 and for 602 and for 608, filed by Debtor Highland Capital Management, L.P., 611
              Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
              document(s)604 Application to employ Hunton Andrews Kurth LLP as Special Counsel
              (Debtor's Application for Entry of an Order Authorizing the Retention and Employment of
              Hunton Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date) Filed
              by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Declaration
              of Alexander McGeoch # 2 Exhibit B−−Proposed Order), 605 Application to employ
              Wilmer Cutler Pickering Hale and Dorr LLP as Special Counsel (Debtor's Application
              Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code and Bankruptcy Rules

                                                                                  000413
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 424 of 648 PageID 3111


                2014(a) and 2016 for an Order Authorizing the Employment of Wilmer Cutler Pickering
                Hale and Dorr LLP as Regulatory and Compliance Counsel Nunc Pro Tunc to the Petition
                Date) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Declaration of Timothy Silva # 2 Exhibit B−−Proposed Order), 606 Motion to extend
                or limit the exclusivity period (RE: related document(s)460 Order on motion to
                extend/shorten time) Filed by Debtor Highland Capital Management, L.P. Objections due
                by 5/22/2020. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on
                5/26/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 605 and for 604 and for 606, filed
                by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 620 Stipulation by Highland Capital Management, L.P. and Official Committee of
                Unsecured Creditors. filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)488 Order on motion for leave). (Attachments: # 1 Exhibit A−−Employee
   05/05/2020   Letter) (Annable, Zachery)

                  621 Certificate of No Objection Regarding Third Monthly Application for Compensation
                and Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from February 1, 2020 through February 29, 2020 filed by Other
                Professional Hayward & Associates PLLC (RE: related document(s)573 Application for
                compensation (Third Monthly Application for Compensation and Reimbursement of
                Expenses of Hayward & Associates PLLC as Local Counsel to the Debtor for the Period
   05/05/2020   from February 1, 2020 through February 29, 2020) for Hayward &). (Annable, Zachery)

                 622 Certificate No Objection Regarding Sixth Monthly Application for Compensation and
                Reimbursement of Expenses Of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period From March 1, 2020 Through March 31, 2020 filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)586 Application for
                compensation Sixth Monthly Application for Compensation and Reimbursement of Expenses
                of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for the Period From March
   05/05/2020   1, 2020 Through March 31, 2020 for Jeffrey Nathan Po). (Pomerantz, Jeffrey)

                 623 Stipulation and Agreed Order Permitting Hunton Andrews Kurth LLP to Apply
   05/06/2020   Prepetition Retainer (related document # 582) Entered on 5/6/2020. (Okafor, M.)

                 624 Objection to (related document(s): 590 Motion to reclaim funds from the
                registry[Motion for Remittance of Funds Held in Registry of Court] filed by Creditor CLO
                Holdco, Ltd.) filed by Creditor Committee Official Committee of Unsecured Creditors.
   05/06/2020   (Hoffman, Juliana)

                 625 Certificate of service re: Objection filed by Creditor Committee Official Committee of
   05/06/2020   Unsecured Creditors (RE: related document(s)624 Objection). (Hoffman, Juliana)

                 626 Certificate of service re: 1) Order Approving Second Stipulation Permitting Brown
                Rudnick LLP to File Proofs of Claim after the General Bar Date; and 2) Agreed Motion to
                Extend by Sixty Days the Deadline to Assume or Reject Unexpired Nonresidential Real
                Property Lease Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)614 Order approving second stipulation permitting Brown Rudnick LLP to file
                proof of claims after the general bar date (RE: related document(s)600 Stipulation filed by
                Debtor Highland Capital Management, L.P.). Entered on 4/29/2020 (Okafor, M.), 615
                Motion to extend time to Assume or Reject Unexpired Nonresidential Real Property Lease
                (RE: related document(s)429 Order on motion to extend/shorten time) Filed by Debtor
                Highland Capital Management, L.P. filed by Debtor Highland Capital Management, L.P.).
   05/06/2020   (Kass, Albert)

                 627 Certificate of service re: Agreed Order Extending Deadline to Assume or Reject
                Unexpired Nonresidential Property Lease by Sixty Days Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)616 Agreed Order extending deadline to
                assume or reject unexpired nonresidential real property lease by sixty days (RE: 615 Motion
   05/06/2020   to extend time.) Entered on 4/30/2020. (Okafor, M.)). (Kass, Albert)


                                                                                      000414
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 425 of 648 PageID 3112


                 628 Order approving joint stipulation of the Debtor and the Official Committee of the
                Unsecured Creditors modifying the Bar Date Order (RE: related document(s)620
                Stipulation filed by Debtor Highland Capital Management, L.P.). Entered on 5/8/2020
   05/08/2020   (Okafor, M.)

                 629 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)594 Application for compensation Sidley
                Austin LLP's Fifth Monthly Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 3/1/2020 to
   05/12/2020   3/31/2020, Fee: $476,). (Hoffman, Juliana)

                 630 Reply to (related document(s): 624 Objection filed by Creditor Committee Official
                Committee of Unsecured Creditors) filed by Creditor CLO Holdco, Ltd.. (Attachments: # 1
   05/13/2020   Service List) (Kane, John)

                  631 Certificate of service re: 1) Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to March 31, 2020; and 2) Joint
                Stipulation by Highland Capital Management, L.P. and Official Committee of Unsecured
                Creditors Modifying the Bar Date Order Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)618 Notice (Notice of Statement of Amounts Paid to
                Ordinary Course Professionals for the Period from October 16, 2019 to March 31, 2020)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176 ORDER
                PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF THE BANKRUPTCY
                CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE
                CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY
                COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019.
                (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON
                11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
                (Okafor, M.)). filed by Debtor Highland Capital Management, L.P., 620 Stipulation by
                Highland Capital Management, L.P. and Official Committee of Unsecured Creditors. filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)488 Order on
                motion for leave). (Attachments: # 1 Exhibit A−−Employee Letter) filed by Debtor
   05/13/2020   Highland Capital Management, L.P.). (Kass, Albert)

                 632 Certificate of service re: Stipulation and Agreed Order Permitting Hunton Andrew
                Kurth LLP to Apply Prepetition Retaine Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)623 Stipulation and Agreed Order Permitting Hunton
                Andrews Kurth LLP to Apply Prepetition Retainer (related document 582) Entered on
                5/6/2020. (Okafor, M.) filed by Interested Party Hunton Andrews Kurth LLP). (Kass,
   05/13/2020   Albert)

                 633 Certificate of service re: Order Approving Joint Stipulation of the Debtor and the
                Official Committee of Unsecured Creditors Modifying Bar Date Order Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)628 Order approving joint
                stipulation of the Debtor and the Official Committee of the Unsecured Creditors modifying
                the Bar Date Order (RE: related document(s)620 Stipulation filed by Debtor Highland
   05/13/2020   Capital Management, L.P.). Entered on 5/8/2020 (Okafor, M.)). (Kass, Albert)

                 634 Debtor−in−possession monthly operating report for filing period March 1, 2020 to
   05/14/2020   March 31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 635 Notice of hearing filed by Creditor CLO Holdco, Ltd. (RE: related document(s)590
                Motion to reclaim funds from the registry[Motion for Remittance of Funds Held in Registry
                of Court] Filed by Creditor CLO Holdco, Ltd. (Attachments: # 1 Exhibit A # 2 Exhibit B #
                3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9
                Exhibit I # 10 Proposed Order # 11 Service List)). Hearing to be held on 6/30/2020 at 09:30
   05/15/2020   AM Dallas Judge Jernigan Ctrm for 590, (Attachments: # 1 Service List) (Kane, John)

   05/19/2020


                                                                                      000415
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 426 of 648 PageID 3113


                 636 Notice of Appearance and Request for Notice by Martin A. Sosland filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC. (Sosland, Martin)

                 637 Notice of Appearance and Request for Notice by Candice Marie Carson filed by
   05/19/2020   Interested Parties UBS AG London Branch, UBS Securities LLC. (Carson, Candice)

                 638 Stipulation by Highland Capital Management, L.P. and Brown Rudnick LLP. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)488 Order on motion
   05/19/2020   for leave). (Annable, Zachery)

                 639 Application for compensation Sixth Monthly Application of Sidley Austin LLP for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 4/1/2020 to 4/30/2020, Fee: $438,619.32,
                Expenses: $5,765.07. Filed by Creditor Committee Official Committee of Unsecured
   05/19/2020   Creditors Objections due by 6/9/2020. (Hoffman, Juliana)

                 640 Application for compensation Fifth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 3/1/2020 to
                3/31/2020, Fee: $477,538.20, Expenses: $14,937.66. Filed by Attorney Juliana Hoffman
   05/19/2020   Objections due by 6/9/2020. (Hoffman, Juliana)

                 641 Objection to (related document(s): 601 Application for compensation Fifth Monthly
                Application for Compensation and Reimbursement of Expenses of Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from March 1, 2020 through March 31,
                2020 for Foley Gardere, filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP, 602
                Application for compensation First Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 through March 31, 2020 for Foley Ga filed by
                Spec. Counsel Foley Gardere, Foley & Lardner LLP) filed by Acis Capital Management
   05/19/2020   GP, LLC, Acis Capital Management, L.P.. (Chiarello, Annmarie)

                 642 Trustee's Objection to Foley & Lardner, LLP's First Interim Application for Fees and
   05/20/2020   Expenses (RE: related document(s)602 Application for compensation) (Lambert, Lisa)

                 643 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)598 Application for compensation (Fourth Monthly Application
                for Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as
                Local Counsel to the Debtor for the Period from March 1, 2020 through March 31, 2020)
   05/20/2020   for Hayward & Asso). (Annable, Zachery)

                 644 Motion for relief from stay (UBS's Motion for Relief From the Automatic Stay to
                Proceed With State Court Action) Fee amount $181, Filed by Interested Parties UBS AG
                London Branch, UBS Securities LLC Objections due by 6/3/2020. (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
   05/20/2020   G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K) (Sosland, Martin)

                 645 Notice of hearing filed by Interested Parties UBS AG London Branch, UBS Securities
                LLC (RE: related document(s)644 Motion for relief from stay (UBS's Motion for Relief
                From the Automatic Stay to Proceed With State Court Action) Fee amount $181, Filed by
                Interested Parties UBS AG London Branch, UBS Securities LLC Objections due by
                6/3/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit
                E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K)).
                Hearing to be held on 6/15/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 644, (Sosland,
   05/20/2020   Martin)

                  Receipt of filing fee for Motion for relief from stay(19−34054−sgj11) [motion,mrlfsty] (
   05/20/2020   181.00). Receipt number 27774088, amount $ 181.00 (re: Doc# 644). (U.S. Treasury)



                                                                                      000416
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 427 of 648 PageID 3114


                 646 Order approving third stipulation permitting Brown Rudnick LLP to file proof of
                claims after the general bar date (RE: related document(s)638 Stipulation filed by Debtor
   05/20/2020   Highland Capital Management, L.P.). Entered on 5/20/2020 (Okafor, M.)

                 647 Witness and Exhibit List filed by Acis Capital Management GP, LLC, Acis Capital
                Management, L.P. (RE: related document(s)601 Application for compensation Fifth
                Monthly Application for Compensation and Reimbursement of Expenses of Foley & Lardner
                LLP as Special Texas Counsel to the Debtor for the Period from March 1, 2020 through
                March 31, 2020 for Foley Gardere,, 602 Application for compensation First Interim
                Application for Compensation and for Reimbursement of Expenses of Foley & Lardner LLP
                as Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
                March 31, 2020 for Foley Ga). (Attachments: # 1 Exhibit 9 # 2 Exhibit 10 # 3 Exhibit 11 #
                4 Exhibit 12 # 5 Exhibit 13 # 6 Exhibit 14 # 7 Exhibit 15 # 8 Exhibit 16 # 9 Exhibit 17 # 10
                Exhibit 18 # 11 Exhibit 19 # 12 Exhibit 20 # 13 Exhibit 21 # 14 Exhibit 22 # 15 Exhibit 23
   05/20/2020   # 16 Exhibit 24 # 17 Exhibit 25) (Chiarello, Annmarie)

                 648 Application for compensation Seventh Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtors for the Period From April 1, 2020 Through April 30, 2020 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 4/1/2020 to 4/30/2020, Fee: $1,113,522.50,
                Expenses: $3,437.28. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
   05/21/2020   6/11/2020. (Pomerantz, Jeffrey)

                 649 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)607 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as
                Counsel for the Debtor and Debtor in Possession, for the Period From October 16, 2019
   05/22/2020   Through March 31, 20). (Annable, Zachery)

                 650 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)608 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses of Mercer (US) Inc., as Compensation
                Consultant to the Debtor for the Period From November 15, 2019 Through February 29,
   05/22/2020   2020 for Mercer (). (Annable, Zachery)

                 651 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)569 Application for compensation Sidley
                Austin LLP's First Interim Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 10/29/2019 to
   05/22/2020   2/29/2020, Fee: $3,). (Hoffman, Juliana)

                 652 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)570 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 10/29/2019 to 2/29/2020, Fee: $1,757,835.90, Expenses: $8,781.09.). (Hoffman,
   05/22/2020   Juliana)

                 653 Declaration re: (Second Supplemental Declaration of Bradley D. Sharp in Support of
                Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) to Employ and Retain
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)74 Application to employ Development Specialists, Inc as
   05/22/2020   Financial Advisor). (Annable, Zachery)

   05/22/2020    654 Witness and Exhibit List for May 26, 2020 Hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)569 Application for compensation Sidley Austin
                LLP's First Interim Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 10/29/2019 to


                                                                                      000417
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 428 of 648 PageID 3115


                2/29/2020, Fee: $3,, 570 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 10/29/2019 to 2/29/2020, Fee: $1,757,835.90, Expenses: $8,781.09., 602
                Application for compensation First Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 through March 31, 2020 for Foley Ga, 604
                Application to employ Hunton Andrews Kurth LLP as Special Counsel (Debtor's
                Application for Entry of an Order Authorizing the Retention and Employment of Hunton
                Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date), 605
                Application to employ Wilmer Cutler Pickering Hale and Dorr LLP as Special Counsel
                (Debtor's Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code and
                Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the Employment, 606 Motion
                to extend or limit the exclusivity period (RE: related document(s)460 Order on motion to
                extend/shorten time), 607 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as
                Counsel for the Debtor and Debtor in Possession, for the Period From October 16, 2019
                Through March 31, 20, 608 Application for compensation First Interim Application for
                Compensation and Reimbursement of Expenses of Mercer (US) Inc., as Compensation
                Consultant to the Debtor for the Period From November 15, 2019 Through February 29,
                2020 for Mercer (, 609 Application for compensation (Hayward & Associates PLLC's First
                Interim Application for Compensation and Reimbursement of Expenses for the Period from
                December 10, 2019 through March 31, 2020) for Hayward & Associates PLLC, Debtor's
                At). (Annable, Zachery)

                 655 COURT'S NOTICE/VIDEO CONFERENCE INFORMATION FOR HEARING ON
   05/22/2020   MAY 26, 2020 AT 9:30 a.m. (Ellison, T.)

                  656 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)609 Application for compensation (Hayward & Associates PLLC's
                First Interim Application for Compensation and Reimbursement of Expenses for the Period
                from December 10, 2019 through March 31, 2020) for Hayward & Associates PLLC,
   05/22/2020   Debtor's At). (Annable, Zachery)

                 657 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)606 Motion to extend or limit the exclusivity period (RE: related
   05/22/2020   document(s)460 Order on motion to extend/shorten time)). (Annable, Zachery)

                 658 Notice (Notice of Agenda of Matters Scheduled for Hearing on May 26, 2020 at 9:30
                a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P.. (Annable,
   05/22/2020   Zachery)

                 659 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)605 Application to employ Wilmer Cutler Pickering Hale and Dorr LLP
                as Special Counsel (Debtor's Application Pursuant to Sections 327(e) and 328(a) of the
                Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the
   05/23/2020   Employment). (Annable, Zachery)

                 660 Amended Notice (Amended Notice of Agenda of Matters Scheduled for Hearing on
                May 26, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)658 Notice (Notice of Agenda of Matters Scheduled for
                Hearing on May 26, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
   05/25/2020   Management, L.P..). (Annable, Zachery)

                 661 Order granting application for compensation (related document # 569) granting for
                Sidley Austin, attorney for Official Committee of Unsecured Creditors, fees awarded:
   05/26/2020   $3,154,959.45, expenses awarded: $56,254.47 Entered on 5/26/2020. (Ecker, C.)

   05/26/2020    662 Order granting application for compensation (related document # 570) granting for
                FTI Consulting, Inc., fees awarded: $1,757,835.90, expenses awarded: $8,781.09 Entered


                                                                                    000418
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 429 of 648 PageID 3116


                on 5/26/2020. (Ecker, C.)

                 663 Order granting application for compensation (related document # 607) granting for
                Pachulski Stang Ziehl & Jones LLP, as Counsel for the Debtor and Debtor in Possession,
                fees awarded: $4,834,021.00, expenses awarded: $118,198.81 Entered on 5/26/2020.
   05/26/2020   (Ecker, C.)

                 664 Order granting application for compensation (related document # 608) granting for
                Mercer (US) Inc., fees awarded: $113,804.64, expenses awarded: $2,151.69 Entered on
   05/26/2020   5/26/2020. (Ecker, C.)

                 665 Amended Order granting application for compensation (related document # 570)
                granting for FTI Consulting, Inc., fees awarded: $1,757,835.90, expenses awarded:
   05/26/2020   $8,781.09 Entered on 5/26/2020. (Ecker, C.)

                 666 Amended Order granting application for compensation (related document # 569)
                granting for Sidley Austin, attorney for Official Committee of Unsecured Creditors, fees
   05/26/2020   awarded: $3,154,959.45, expenses awarded: $56,254.47 Entered on 5/26/2020. (Ecker, C.)

                 667 Order granting application for compensation (related document # 609) granting for
                Hayward & Associates PLLC, fees awarded: $168,405.00, expenses awarded: $7,333.29
   05/26/2020   Entered on 5/26/2020. (Ecker, C.)

                 668 Order granting 606 Motion to extend or limit the exclusivity period. (Re: related
   05/26/2020   document(s) Chapter 11 Plan due by 7/13/2020, Entered on 5/26/2020. (Ecker, C.)

                 669 Order granting application to employ Wilmer Cutler Pickering Hale and Dorr LLP as
   05/26/2020   Other Professional (related document # 605) Entered on 5/26/2020. (Ecker, C.)

                 670 Order granting application for compensation (related document # 602) granting for
                Foley Gardere, Foley & Lardner LLP, fees awarded: $387,672.08, expenses awarded:
   05/26/2020   $10,455.04 Entered on 5/26/2020. (Ecker, C.)

                  672 Hearing held on 5/26/2020. (RE: related document(s)602 First Interim Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from October 16, 2019 through March 31, 2020
                for Foley Gardere, Foley & Lardner LLP, Special Counsel,) (Appearances (all video or
                telephonic): J. Pomeranz and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; R. Patel and A. Chiarello for Acis; H. ONiel, special counsel for Debtor; A.
                Attarwala for UBS; M. Hankin and T. Mascherin for Redeemer Committee; R. Matsumura
                for HCLOF; L. Lambert for UST. Nonevidentiary hearing. Agreed resolution accepted;
                80% of fees and 100% of expenses allowed on an interim basis with all rights of all parties
   05/26/2020   reserved. Counsel to upload order.) (Edmond, Michael) (Entered: 05/27/2020)

                  673 Hearing held on 5/26/2020. (RE: related document(s)605 Application to employ
                Wilmer Cutler Pickering Hale and Dorr LLP as Special Counsel (Debtor's Application
                Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code and Bankruptcy Rules
                2014(a) and 2016 for an Order Authorizing the Employment of Wilmer Cutler Pickering
                Hale and Dorr LLP as Regulatory and Compliance Counsel Nunc Pro Tunc to the Petition
                Date), filed by Debtor Highland Capital Management, L.P.) (Appearances (all video or
                telephonic): J. Pomeranz and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; R. Patel and A. Chiarello for Acis; H. ONiel, special counsel for Debtor; A.
                Attarwala for UBS; M. Hankin and T. Mascherin for Redeemer Committee; R. Matsumura
                for HCLOF; L. Lambert for UST. Nonevidentiary hearing. Application granted. Counsel to
   05/26/2020   upload order.) (Edmond, Michael) (Entered: 05/27/2020)

   05/26/2020    674 Hearing held on 5/26/2020. (RE: related document(s)606 Motion to extend or limit the
                exclusivity period (RE: related document(s)460 Order on motion to extend/shorten time)


                                                                                      000419
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 430 of 648 PageID 3117


                filed by Debtor Highland Capital Management, L.P.) (Appearances (all video or
                telephonic): J. Pomeranz and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; R. Patel and A. Chiarello for Acis; H. ONiel, special counsel for Debtor; A.
                Attarwala for UBS; M. Hankin and T. Mascherin for Redeemer Committee; R. Matsumura
                for HCLOF; L. Lambert for UST. Nonevidentiary hearing. Agreed resolution accepted; 30
                day extension. Counsel to upload order. (Edmond, Michael) (Entered: 05/27/2020)

                 671 Request for transcript (ruling only) regarding a hearing held on 5/26/2020. The
   05/27/2020   requested turn−around time is daily (Jeng, Hawaii)

                 675 Application for compensation Sixth Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 4/1/2020 to
                4/30/2020, Fee: $489,957.84, Expenses: $6,702.95. Filed by Attorney Juliana Hoffman
   05/28/2020   Objections due by 6/18/2020. (Hoffman, Juliana)

                  676 Transcript regarding Hearing Held 05/26/2020 (7 pgs.) RE: Fee Applications,
                Applications to Employ Nunc Pro Tunc, Motion to Extend Exclusivity Period (Excerpt:
                10:00−10:06 a.m. Only). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 08/26/2020. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 672 Hearing held on 5/26/2020. (RE:
                related document(s)602 First Interim Application for Compensation and for Reimbursement
                of Expenses of Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period
                from October 16, 2019 through March 31, 2020 for Foley Gardere, Foley & Lardner LLP,
                Special Counsel,) (Appearances (all video or telephonic): J. Pomeranz and G. Demo for
                Debtors; M. Clemente for Unsecured Creditors Committee; R. Patel and A. Chiarello for
                Acis; H. ONiel, special counsel for Debtor; A. Attarwala for UBS; M. Hankin and T.
                Mascherin for Redeemer Committee; R. Matsumura for HCLOF; L. Lambert for UST.
                Nonevidentiary hearing. Agreed resolution accepted; 80% of fees and 100% of expenses
                allowed on an interim basis with all rights of all parties reserved. Counsel to upload order.),
                673 Hearing held on 5/26/2020. (RE: related document(s)605 Application to employ
                Wilmer Cutler Pickering Hale and Dorr LLP as Special Counsel (Debtor's Application
                Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code and Bankruptcy Rules
                2014(a) and 2016 for an Order Authorizing the Employment of Wilmer Cutler Pickering
                Hale and Dorr LLP as Regulatory and Compliance Counsel Nunc Pro Tunc to the Petition
                Date), filed by Debtor Highland Capital Management, L.P.) (Appearances (all video or
                telephonic): J. Pomeranz and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; R. Patel and A. Chiarello for Acis; H. ONiel, special counsel for Debtor; A.
                Attarwala for UBS; M. Hankin and T. Mascherin for Redeemer Committee; R. Matsumura
                for HCLOF; L. Lambert for UST. Nonevidentiary hearing. Application granted. Counsel to
                upload order.), 674 Hearing held on 5/26/2020. (RE: related document(s)606 Motion to
                extend or limit the exclusivity period (RE: related document(s)460 Order on motion to
                extend/shorten time) filed by Debtor Highland Capital Management, L.P.) (Appearances (all
                video or telephonic): J. Pomeranz and G. Demo for Debtors; M. Clemente for Unsecured
                Creditors Committee; R. Patel and A. Chiarello for Acis; H. ONiel, special counsel for
                Debtor; A. Attarwala for UBS; M. Hankin and T. Mascherin for Redeemer Committee; R.
                Matsumura for HCLOF; L. Lambert for UST. Nonevidentiary hearing. Agreed resolution
                accepted; 30 day extension. Counsel to upload order.). Transcript to be made available to
   05/28/2020   the public on 08/26/2020. (Rehling, Kathy)

                 677 BNC certificate of mailing − PDF document. (RE: related document(s)663 Order
                granting application for compensation (related document 607) granting for Pachulski Stang
                Ziehl & Jones LLP, as Counsel for the Debtor and Debtor in Possession, fees awarded:
                $4,834,021.00, expenses awarded: $118,198.81 Entered on 5/26/2020. (Ecker, C.)) No. of
   05/28/2020   Notices: 1. Notice Date 05/28/2020. (Admin.)

   06/01/2020    678 Stipulation by Highland Capital Management, L.P. and Brown Rudnick LLP. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)488 Order on motion

                                                                                        000420
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 431 of 648 PageID 3118


                for leave). (Annable, Zachery)

                 679 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from April 1, 2020 through April 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.)). (Attachments: # 1 Exhibit A−−DSI Staffing Report for April 2020)
   06/01/2020   (Annable, Zachery)

                  680 Certificate of service re: 1) Third Stipulation by and Between the Debtor and Brown
                Rudnick LLP Extending the General Bar Date; 2) Summary Sheet and Sixth Monthly
                Application of Sidley Austin LLP for Allowance of Compensation and Reimbursement of
                Expenses for the Period from April 1, 2020 to and Including April 30, 2020; and 3)
                Summary Sheet and Fifth Monthly Application of FTI Consulting, Inc. for Allowance of
                Compensation and Reimbursement of Expenses for the Period from March 1, 2020 to and
                Including March 31, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)638 Stipulation by Highland Capital Management, L.P. and Brown
                Rudnick LLP. filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)488 Order on motion for leave). filed by Debtor Highland Capital Management,
                L.P., 639 Application for compensation Sixth Monthly Application of Sidley Austin LLP for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 4/1/2020 to 4/30/2020, Fee: $438,619.32,
                Expenses: $5,765.07. Filed by Creditor Committee Official Committee of Unsecured
                Creditors Objections due by 6/9/2020. filed by Creditor Committee Official Committee of
                Unsecured Creditors, 640 Application for compensation Fifth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 3/1/2020 to 3/31/2020, Fee: $477,538.20, Expenses: $14,937.66. Filed by Attorney
                Juliana Hoffman Objections due by 6/9/2020. filed by Financial Advisor FTI Consulting,
   06/01/2020   Inc.). (Kass, Albert)

                  681 Certificate of service re: 1) Webex Meeting Invitation to participate electronically in
                the hearing on Tuesday, May 26, 2020 at 9:30 a.m. Central Time before the Honorable
                Stacey G. Jernigan; and 2) Instructions for any counsel and parties who wish to participate
                in the Hearing [Attached hereto as Exhibit B] Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)658 Notice (Notice of Agenda of Matters Scheduled
                for Hearing on May 26, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
                Management, L.P.. filed by Debtor Highland Capital Management, L.P., 660 Amended
                Notice (Amended Notice of Agenda of Matters Scheduled for Hearing on May 26, 2020 at
                9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)658 Notice (Notice of Agenda of Matters Scheduled for Hearing on May 26,
                2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P..).
   06/01/2020   filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 682 Certificate of service re: Cover Sheet and Seventh Monthly Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as
                Counsel to the Debtor for the Period from April 1, 2020 Through April 30, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)648 Application for
                compensation Seventh Monthly Application for Compensation and Reimbursement of
                Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtors for the Period
                From April 1, 2020 Through April 30, 2020 for Jeffrey Nathan Pomerantz, Debtor's
                Attorney, Period: 4/1/2020 to 4/30/2020, Fee: $1,113,522.50, Expenses: $3,437.28. Filed by
                Attorney Jeffrey Nathan Pomerantz Objections due by 6/11/2020. filed by Debtor Highland
   06/01/2020   Capital Management, L.P.). (Kass, Albert)

   06/01/2020    683 Certificate of service re: Documents Served on May 22, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)653 Declaration re: (Second
                Supplemental Declaration of Bradley D. Sharp in Support of Motion of the Debtor Pursuant
                to 11 U.S.C. 105(a) and 363(b) to Employ and Retain Development Specialists, Inc. to

                                                                                       000421
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 432 of 648 PageID 3119


                Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
                Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as of the Petition Date)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)74
                Application to employ Development Specialists, Inc as Financial Advisor). filed by Debtor
                Highland Capital Management, L.P., 654 Witness and Exhibit List for May 26, 2020
                Hearing filed by Debtor Highland Capital Management, L.P. (RE: related document(s)569
                Application for compensation Sidley Austin LLP's First Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 10/29/2019 to 2/29/2020, Fee: $3,, 570 Application
                for compensation First Interim Application for Compensation and Reimbursement of
                Expenses for FTI Consulting, Inc., Financial Advisor, Period: 10/29/2019 to 2/29/2020, Fee:
                $1,757,835.90, Expenses: $8,781.09., 602 Application for compensation First Interim
                Application for Compensation and for Reimbursement of Expenses of Foley & Lardner LLP
                as Special Texas Counsel to the Debtor for the Period from October 16, 2019 through
                March 31, 2020 for Foley Ga, 604 Application to employ Hunton Andrews Kurth LLP as
                Special Counsel (Debtor's Application for Entry of an Order Authorizing the Retention and
                Employment of Hunton Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the
                Petition Date), 605 Application to employ Wilmer Cutler Pickering Hale and Dorr LLP as
                Special Counsel (Debtor's Application Pursuant to Sections 327(e) and 328(a) of the
                Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the
                Employment, 606 Motion to extend or limit the exclusivity period (RE: related
                document(s)460 Order on motion to extend/shorten time), 607 Application for compensation
                First Interim Application for Compensation and Reimbursement of Expenses of Pachulski
                Stang Ziehl & Jones LLP, as Counsel for the Debtor and Debtor in Possession, for the
                Period From October 16, 2019 Through March 31, 20, 608 Application for compensation
                First Interim Application for Compensation and Reimbursement of Expenses of Mercer
                (US) Inc., as Compensation Consultant to the Debtor for the Period From November 15,
                2019 Through February 29, 2020 for Mercer (, 609 Application for compensation
                (Hayward & Associates PLLC's First Interim Application for Compensation and
                Reimbursement of Expenses for the Period from December 10, 2019 through March 31,
                2020) for Hayward & Associates PLLC, Debtor's At). filed by Debtor Highland Capital
                Management, L.P., 655 COURT'S NOTICE/VIDEO CONFERENCE INFORMATION FOR
                HEARING ON MAY 26, 2020 AT 9:30 a.m. (Ellison, T.), 658 Notice (Notice of Agenda of
                Matters Scheduled for Hearing on May 26, 2020 at 9:30 a.m. (Central Time)) filed by
                Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                 684 Clerk's correspondence requesting a notice of hearing from attorney for creditor. (RE:
                related document(s)593 Motion for relief from stay Fee amount $181, Filed by Acis Capital
                Management GP, LLC, Acis Capital Management, L.P. Objections due by 5/1/2020.
                (Attachments: # 1 Exhibit 1 (Draft Motion Show Cause Motion) # 2 Exhibit 2 (DAF
                Complaint 1st case) # 3 Exhibit 3 (DAF Dismissal first case) # 4 Exhibit 4 (DAF Complaint
                2nd case) # 5 Exhibit 5 (DAF Dismissal 2nd Case) # 6 Proposed Order)) Responses due by
   06/02/2020   6/9/2020. (Ecker, C.)

                 685 Order approving fourth stipulation permitting Brown Rudnick LLP to file proof of
                claims after general bar date (RE: related document(s)638 Stipulation filed by Debtor
   06/02/2020   Highland Capital Management, L.P.). Entered on 6/2/2020 (Okafor, M.)

                 686 Debtor−in−possession monthly operating report for filing period April 1, 2020 to
   06/02/2020   April 30, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 687 Response opposed to (related document(s): 644 Motion for relief from stay (UBS's
                Motion for Relief From the Automatic Stay to Proceed With State Court Action) Fee amount
                $181, filed by Interested Party UBS Securities LLC, Interested Party UBS AG London
   06/03/2020   Branch) filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

   06/03/2020    688 Support/supplemental document(Appendix A of Exhibits in Support of Debtor's
                Objection to UBS's Motion for Relief from the Automatic Stay) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)687 Response). (Attachments: # 1

                                                                                      000422
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 433 of 648 PageID 3120


                Exhibit 1−−UBS v. Highland Capital Mgmt., L.P., 2010 NY Slip Op 1436 (N.Y. App. Div.)
                # 2 Exhibit 2−−UBS v. Highland Capital Mgmt., L.P., 86 A.D.3d 469 (N.Y. App. Div.
                2011) # 3 Exhibit 3−−UBS v. Highland Capital Mgmt., L.P., 93 A.D.3d 489 (N.Y. App.
                Div. 2012) # 4 Exhibit 4−−NY D.I. 411: March 13, 2017 Decision # 5 Exhibit 5−−NY D.I.
                494: Transcript of May 1, 2018 Telephonic Hearing # 6 Exhibit 6−−NY D.I. 472: UBSs
                Pre−Trial Brief in Support of Bifurcation # 7 Exhibit 7−−Shira A. Scheindlin, U.S.D.J.
                (Ret.), Why Not Arbitrate? Breaking the Backlog in State and Federal Courts, 263 N.Y. L.J.
                94 (May 15, 2020) # 8 Exhibit 8−−December 2, 2019 Email from the Debtors Pre−Petition
                Counsel to Counsel for UBS # 9 Exhibit 9−−March 6, 2020 Email Chain Between the
                Debtors Bankruptcy Counsel and Counsel for UBS # 10 Exhibit 10−−NY D.I. 320: UBSs
                Note of Issue Without Jury # 11 Exhibit 11−−March 22, 2020 New York Administrative
                Order AO/78/20 # 12 Exhibit 12−−May 26, 2020 Law360 Article (Excerpt Only))
                (Annable, Zachery)

                 689 Motion to file document under seal.(Debtor's Motion for Entry of an Order
                Authorizing Filing under Seal of Appendix B of Exhibits to Debtor's Objection to UBS's
                Motion for Relief from the Automatic Stay) Filed by Debtor Highland Capital Management,
                L.P. (Attachments: # 1 Exhibit A−−Proposed Order # 2 Exhibit B−−Protective Order Filed
   06/03/2020   in State Court Litigation) (Annable, Zachery)

                 690 Objection to (related document(s): 644 Motion for relief from stay (UBS's Motion for
                Relief From the Automatic Stay to Proceed With State Court Action) Fee amount $181, filed
                by Interested Party UBS Securities LLC, Interested Party UBS AG London Branch) filed by
   06/03/2020   Creditor Committee Official Committee of Unsecured Creditors. (Hoffman, Juliana)

                 691 Motion to file document under seal.MOTION FOR AN ORDER GRANTING LEAVE
                TO FILE DOCUMENTS UNDER SEAL REGARDING REDEEMER COMMITTEE
                OBJECTION TO UBS MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO
                PROCEED WITH STATE COURT ACTION Filed by Interested Party Redeemer Committee
                of the Highland Crusader Fund (Attachments: # 1 Exhibit Exhibit A # 2 Exhibit Exhibit B #
   06/03/2020   3 Exhibit Exhibit C # 4 Proposed Order) (Platt, Mark)

                 692 Objection to (related document(s): 644 Motion for relief from stay (UBS's Motion for
                Relief From the Automatic Stay to Proceed With State Court Action) Fee amount $181, filed
                by Interested Party UBS Securities LLC, Interested Party UBS AG London
                Branch)Redacted Version (Pending Ruling on Motion to Seal at D.I. 691) of Redeemer
                Committee Objection to UBS Motion for Relief from the Automatic Stay to Proceed with
                State Court Action filed by Interested Party Redeemer Committee of the Highland Crusader
                Fund. (Attachments: # 1 Exhibit Exhibit A (slip sheet, pending ruling on motion to seal) # 2
                Exhibit Exhibit B slip sheet (pending ruling on motion to seal) # 3 Exhibit Exhibit C slip
                sheet (pending ruling on motion to seal) # 4 Exhibit Exhibit D slip sheet (pending ruling on
                motion to seal) # 5 Exhibit Exhibit E # 6 Exhibit Exhibit F # 7 Exhibit Exhibit G # 8 Exhibit
                Exhibit H slip sheet (pending ruling on motion to seal) # 9 Exhibit Exhibit I slip sheet
                (pending ruling on motion to seal) # 10 Exhibit Exhibit J # 11 Exhibit Exhibit L # 12
   06/03/2020   Exhibit Exhibit M # 13 Exhibit Exhibit N) (Platt, Mark)

                 693 Support/supplemental documentExhibit K filed by Interested Party Redeemer
                Committee of the Highland Crusader Fund (RE: related document(s)692 Objection). (Platt,
   06/03/2020   Mark)

                 694 Joinder by filed by Acis Capital Management GP, LLC, Acis Capital Management,
   06/03/2020   L.P. (RE: related document(s)692 Objection). (Shaw, Brian)

                 695 Motion to appear pro hac vice for Robert J. Feinstein. Fee Amount $100 Filed by
   06/04/2020   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27814231, amount $ 100.00 (re: Doc# 695).
   06/04/2020   (U.S. Treasury)


                                                                                       000423
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 434 of 648 PageID 3121


                 696 Amended Motion to file document under seal.AMENDED MOTION FOR AN ORDER
                GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL REGARDING REDEEMER
                COMMITTEE OBJECTION TO UBS MOTION FOR RELIEF FROM THE AUTOMATIC
                STAY TO PROCEED WITH STATE COURT ACTION Filed by Interested Party Redeemer
                Committee of the Highland Crusader Fund (Attachments: # 1 Exhibit Exhibit A # 2 Exhibit
   06/04/2020   Exhibit B # 3 Exhibit Exhibit C # 4 Proposed Order) (Platt, Mark)

                  697 Certificate of service re: Amended Notice of Agenda of Matters Scheduled for Hearing
                on May 26, 2020 at 9:30 a.m. (Central Time) Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)660 Amended Notice (Amended Notice of Agenda of
                Matters Scheduled for Hearing on May 26, 2020 at 9:30 a.m. (Central Time)) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)658 Notice (Notice of
                Agenda of Matters Scheduled for Hearing on May 26, 2020 at 9:30 a.m. (Central Time))
                filed by Debtor Highland Capital Management, L.P..). filed by Debtor Highland Capital
   06/04/2020   Management, L.P.). (Kass, Albert)

                 698 Certificate of service re: Documents Served on May 26, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)661 Order granting application for
                compensation (related document 569) granting for Sidley Austin, attorney for Official
                Committee of Unsecured Creditors, fees awarded: $3,154,959.45, expenses awarded:
                $56,254.47 Entered on 5/26/2020. (Ecker, C.), 662 Order granting application for
                compensation (related document 570) granting for FTI Consulting, Inc., fees awarded:
                $1,757,835.90, expenses awarded: $8,781.09 Entered on 5/26/2020. (Ecker, C.), 663 Order
                granting application for compensation (related document 607) granting for Pachulski Stang
                Ziehl & Jones LLP, as Counsel for the Debtor and Debtor in Possession, fees awarded:
                $4,834,021.00, expenses awarded: $118,198.81 Entered on 5/26/2020. (Ecker, C.), 664
                Order granting application for compensation (related document 608) granting for Mercer
                (US) Inc., fees awarded: $113,804.64, expenses awarded: $2,151.69 Entered on 5/26/2020.
                (Ecker, C.), 665 Amended Order granting application for compensation (related document
                570) granting for FTI Consulting, Inc., fees awarded: $1,757,835.90, expenses awarded:
                $8,781.09 Entered on 5/26/2020. (Ecker, C.), 666 Amended Order granting application for
                compensation (related document 569) granting for Sidley Austin, attorney for Official
                Committee of Unsecured Creditors, fees awarded: $3,154,959.45, expenses awarded:
                $56,254.47 Entered on 5/26/2020. (Ecker, C.), 667 Order granting application for
                compensation (related document 609) granting for Hayward & Associates PLLC, fees
                awarded: $168,405.00, expenses awarded: $7,333.29 Entered on 5/26/2020. (Ecker, C.), 668
                Order granting 606 Motion to extend or limit the exclusivity period. (Re: related
                document(s) Chapter 11 Plan due by 7/13/2020, Entered on 5/26/2020. (Ecker, C.), 669
                Order granting application to employ Wilmer Cutler Pickering Hale and Dorr LLP as Other
                Professional (related document 605) Entered on 5/26/2020. (Ecker, C.), 670 Order granting
                application for compensation (related document 602) granting for Foley Gardere, Foley &
                Lardner LLP, fees awarded: $387,672.08, expenses awarded: $10,455.04 Entered on
   06/04/2020   5/26/2020. (Ecker, C.)). (Kass, Albert)

                  699 Certificate of service re: Summary Sheet and Sixth Monthly Application of FTI
                Consulting for Allowance of Compensation and Reimbursement of Expenses for the Period
                from April 1, 2020 to and Including April 30, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)675 Application for compensation Sixth Interim
                Application for Compensation and Reimbursement of Expenses for FTI Consulting, Inc.,
                Financial Advisor, Period: 4/1/2020 to 4/30/2020, Fee: $489,957.84, Expenses: $6,702.95.
                Filed by Attorney Juliana Hoffman Objections due by 6/18/2020. filed by Financial Advisor
   06/04/2020   FTI Consulting, Inc.). (Kass, Albert)

                 700 Motion to redact/restrict Restrict From Public View (related document(s):692) (Fee
                Amount $25) Filed by Interested Party Redeemer Committee of the Highland Crusader
   06/04/2020   Fund (Attachments: # 1 Proposed Order) (Platt, Mark)

                  Receipt of filing fee for Motion to Redact/Restrict From Public View(19−34054−sgj11)
                [motion,mredact] ( 25.00). Receipt number 27815698, amount $ 25.00 (re: Doc# 700). (U.S.
   06/04/2020   Treasury)

                                                                                     000424
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 435 of 648 PageID 3122


                 701 Objection to (related document(s): 644 Motion for relief from stay (UBS's Motion for
                Relief From the Automatic Stay to Proceed With State Court Action) Fee amount $181, filed
                by Interested Party UBS Securities LLC, Interested Party UBS AG London
                Branch)Redacted Version of Redeemer Committee Objection to UBS Motion for Relief from
                the Automatic Stay to Proceed with State Court Action filed by Interested Party Redeemer
                Committee of the Highland Crusader Fund. (Attachments: # 1 Exhibit Exhibit A # 2 Exhibit
                Exhibit B # 3 Exhibit Exhibit C # 4 Exhibit Exhibit D # 5 Exhibit Exhibit E # 6 Exhibit
                Exhibit F # 7 Exhibit Exhibit G # 8 Exhibit Exhibit H slip sheet # 9 Exhibit Exhibit I slip
                sheet # 10 Exhibit Exhibit J # 11 Exhibit Exhibit K # 12 Exhibit Exhibit L # 13 Exhibit
   06/04/2020   Exhibit M # 14 Exhibit Exhibit N) (Platt, Mark)

                 702 Notice of Appearance and Request for Notice by Thomas M. Melsheimer filed by
                Creditor Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter
   06/04/2020   Covitz and Thomas Surgent. (Melsheimer, Thomas)

                 703 Motion to appear pro hac vice for David Neier. Fee Amount $100 Filed by Creditor
                Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and
   06/04/2020   Thomas Surgent (Melsheimer, Thomas)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27816362, amount $ 100.00 (re: Doc# 703).
   06/04/2020   (U.S. Treasury)

                 704 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 to April 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   06/05/2020   (Annable, Zachery)

                 705 Order granting motion to appear pro hac vice adding David Neier for Frank
                Waterhouse, Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and
   06/05/2020   Thomas Surgent (related document # 703) Entered on 6/5/2020. (Okafor, M.)

                 706 Order granting motion to appear pro hac vice adding Robert J. Feinstein for Highland
   06/05/2020   Capital Management, L.P. (related document # 695) Entered on 6/5/2020. (Okafor, M.)

                 707 Certificate of service re: 1) Fourth Stipulation by and Between the Debtor and Brown
                Rudnick LLP Extending the General Bar Date; and 2) Notice of Filing of Monthly Staffing
                Report by Development Specialists, Inc. for the Period from April 1, 2020 Through April
                30, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)678 Stipulation by Highland Capital Management, L.P. and Brown Rudnick
                LLP. filed by Debtor Highland Capital Management, L.P. (RE: related document(s)488
                Order on motion for leave). filed by Debtor Highland Capital Management, L.P., 679
                Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for the
                Period from April 1, 2020 through April 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.)). (Attachments: # 1 Exhibit A−−DSI Staffing Report for April 2020) filed by
   06/05/2020   Debtor Highland Capital Management, L.P.). (Kass, Albert)

   06/05/2020    708 Certificate of service re: Order Approving Fourth Stipulation Permitting Brown
                Rudnick LLP to File Proofs of Claim After the General Bar Date Filed by Claims Agent


                                                                                       000425
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 436 of 648 PageID 3123


                Kurtzman Carson Consultants LLC (related document(s)685 Order approving fourth
                stipulation permitting Brown Rudnick LLP to file proof of claims after general bar date
                (RE: related document(s)638 Stipulation filed by Debtor Highland Capital Management,
                L.P.). Entered on 6/2/2020 (Okafor, M.)). (Kass, Albert)

                  709 Certificate of service re: 1) Debtor's Objection to UBS's Motion for Relief from the
                Automatic Stay to Proceed with State Court Action; 2) Appendix A of Exhibits in Support of
                Debtor's Objection to UBS's Motion for Relief from the Automatic Stay; and 3) Debtor's
                Motion for Entry of an Order Authorizing Filing Under Seal of Appendix B of Exhibits to
                Debtor's Objection to UBS's Motion for Relief from the Automatic Stay Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)687 Response opposed to
                (related document(s): 644 Motion for relief from stay (UBS's Motion for Relief From the
                Automatic Stay to Proceed With State Court Action) Fee amount $181, filed by Interested
                Party UBS Securities LLC, Interested Party UBS AG London Branch) filed by Debtor
                Highland Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.,
                688 Support/supplemental document(Appendix A of Exhibits in Support of Debtor's
                Objection to UBS's Motion for Relief from the Automatic Stay) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)687 Response). (Attachments: # 1
                Exhibit 1−−UBS v. Highland Capital Mgmt., L.P., 2010 NY Slip Op 1436 (N.Y. App. Div.)
                # 2 Exhibit 2−−UBS v. Highland Capital Mgmt., L.P., 86 A.D.3d 469 (N.Y. App. Div.
                2011) # 3 Exhibit 3−−UBS v. Highland Capital Mgmt., L.P., 93 A.D.3d 489 (N.Y. App.
                Div. 2012) # 4 Exhibit 4−−NY D.I. 411: March 13, 2017 Decision # 5 Exhibit 5−−NY D.I.
                494: Transcript of May 1, 2018 Telephonic Hearing # 6 Exhibit 6−−NY D.I. 472: UBSs
                Pre−Trial Brief in Support of Bifurcation # 7 Exhibit 7−−Shira A. Scheindlin, U.S.D.J.
                (Ret.), Why Not Arbitrate? Breaking the Backlog in State and Federal Courts, 263 N.Y. L.J.
                94 (May 15, 2020) # 8 Exhibit 8−−December 2, 2019 Email from the Debtors Pre−Petition
                Counsel to Counsel for UBS # 9 Exhibit 9−−March 6, 2020 Email Chain Between the
                Debtors Bankruptcy Counsel and Counsel for UBS # 10 Exhibit 10−−NY D.I. 320: UBSs
                Note of Issue Without Jury # 11 Exhibit 11−−March 22, 2020 New York Administrative
                Order AO/78/20 # 12 Exhibit 12−−May 26, 2020 Law360 Article (Excerpt Only)) filed by
                Debtor Highland Capital Management, L.P., 689 Motion to file document under
                seal.(Debtor's Motion for Entry of an Order Authorizing Filing under Seal of Appendix B of
                Exhibits to Debtor's Objection to UBS's Motion for Relief from the Automatic Stay) Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order
                # 2 Exhibit B−−Protective Order Filed in State Court Litigation) filed by Debtor Highland
   06/05/2020   Capital Management, L.P.). (Kass, Albert)

                 710 BNC certificate of mailing − PDF document. (RE: related document(s)706 Order
                granting motion to appear pro hac vice adding Robert J. Feinstein for Highland Capital
                Management, L.P. (related document 695) Entered on 6/5/2020. (Okafor, M.)) No. of
   06/07/2020   Notices: 1. Notice Date 06/07/2020. (Admin.)

                 711 Order granting motion to seal documents (related document # 696) Entered on
   06/08/2020   6/8/2020. (Okafor, M.)

                 712 Certificate of No Objection filed by Acis Capital Management GP, LLC, Acis Capital
                Management, L.P. (RE: related document(s)593 Motion for relief from stay Fee amount
   06/08/2020   $181,). (Shaw, Brian)

                 713 Order granting Motion to Redact (Related Doc # 700) Entered on 6/8/2020. (Okafor,
   06/08/2020   M.)

                 714 SEALED document regarding: Redeemer Committee's Objection to UBS's
                Motion for Relief From The Automatic Stay (unredacted version) per court order filed
                by Interested Party Redeemer Committee of the Highland Crusader Fund (RE: related
   06/08/2020   document(s)711 Order on motion to seal). (Platt, Mark)

                 715 SEALED document regarding: Exhibit A, Original Synthetic Warehouse
                Agreement per court order filed by Interested Party Redeemer Committee of the Highland
   06/08/2020   Crusader Fund (RE: related document(s)711 Order on motion to seal). (Platt, Mark)

                                                                                      000426
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 437 of 648 PageID 3124


                 716 SEALED document regarding: Exhibit B, Original Engagement Ltr. per court
                order filed by Interested Party Redeemer Committee of the Highland Crusader Fund (RE:
   06/08/2020   related document(s)711 Order on motion to seal). (Platt, Mark)

                 717 SEALED document regarding: Exhibit C, Original Cash Warehouse Agreement
                per court order filed by Interested Party Redeemer Committee of the Highland Crusader
   06/08/2020   Fund (RE: related document(s)711 Order on motion to seal). (Platt, Mark)

                 718 SEALED document regarding: Exhibit D, Expert Report of Louis G. Dudney per
                court order filed by Interested Party Redeemer Committee of the Highland Crusader Fund
   06/08/2020   (RE: related document(s)711 Order on motion to seal). (Platt, Mark)

                 719 SEALED document regarding: Exhibit E, 3/20/2009 Termination, Settlement,
                and Release Agreement per court order filed by Interested Party Redeemer Committee of
                the Highland Crusader Fund (RE: related document(s)711 Order on motion to seal). (Platt,
   06/08/2020   Mark)

                 720 SEALED document regarding: Exhibit H, UBS and Crusader Fund Settlement
                Agreement per court order filed by Interested Party Redeemer Committee of the Highland
   06/08/2020   Crusader Fund (RE: related document(s)711 Order on motion to seal). (Platt, Mark)

                 721 SEALED document regarding: Exhibit I, UBS and Credit Strategies Fund
                Settlement Agreement per court order filed by Interested Party Redeemer Committee of
                the Highland Crusader Fund (RE: related document(s)711 Order on motion to seal). (Platt,
   06/08/2020   Mark)

                 722 Order granting motion to seal documents (related document # 689) Entered on
   06/08/2020   6/8/2020. (Okafor, M.)

                 723 SEALED document regarding: Appendix B of Exhibits in Support of Debtor's
                Objection to UBS's Motion for Relief from the Automatic Stay per court order filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)722 Order on motion
   06/08/2020   to seal). (Annable, Zachery)

                 724 Certificate of service re: Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to April 30, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)704 Notice (Notice of
                Statement of Amounts Paid to Ordinary Course Professionals for the Period from October
                16, 2019 to April 30, 2020) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)176 ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330
                OF THE BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN,
                EMPLOY, AND COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE
                DEBTORS IN THE ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162)
                Order Signed on 11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED
                AS DOCUMENT #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). filed by Debtor Highland Capital
   06/08/2020   Management, L.P.). (Kass, Albert)

                 725 Motion to appear pro hac vice for Sarah Tomkowiak. Fee Amount $100 Filed by
   06/10/2020   Interested Parties UBS AG London Branch, UBS Securities LLC (Sosland, Martin)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27830926, amount $ 100.00 (re: Doc# 725).
   06/10/2020   (U.S. Treasury)

                 726 Stipulation by Highland Capital Management, L.P. and Brown Rudnick LLP. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)488 Order on motion
   06/10/2020   for leave). (Annable, Zachery)


                                                                                    000427
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 438 of 648 PageID 3125


                 727 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)639 Application for compensation Sixth
                Monthly Application of Sidley Austin LLP for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   06/10/2020   4/1/2020 to 4/30/2020, Fee: $438,619.). (Hoffman, Juliana)

                 728 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)640 Application for compensation Fifth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 3/1/2020 to 3/31/2020, Fee: $477,538.20, Expenses: $14,937.66.). (Hoffman,
   06/10/2020   Juliana)

                 729 Notice of Subpoena of Highland Capital Management, L.P. filed by Creditor CLO
   06/10/2020   Holdco, Ltd.. (Kane, John)

                 730 Motion to appear pro hac vice for Alan J. Kornfeld. Fee Amount $100 Filed by Debtor
   06/11/2020   Highland Capital Management, L.P. (Annable, Zachery)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27834758, amount $ 100.00 (re: Doc# 730).
   06/11/2020   (U.S. Treasury)

                 731 Order granting motion to appear pro hac vice adding Sarah A. Tomkowiak for UBS
                AG London Branch and UBS Securities LLC (related document # 725) Entered on
   06/11/2020   6/11/2020. (Okafor, M.)

                 732 Order approving fifth stipulation permitting Brown Rudnick LLP to file proofs of
                claim after the general bar ate (RE: related document(s)638 Stipulation filed by Debtor
                Highland Capital Management, L.P.). Entered on 6/11/2020 (Okafor, M.) Modified text on
   06/11/2020   6/11/2020 (Okafor, M.).

                  733 Motion for leave to File an Omnibus Reply to Objections to UBS's Motion for Relief
                from the Automatic Stay to Proceed With State Court Action (related document(s) 687
                Response, 690 Objection, 692 Objection, 694 Joinder, 701 Objection) Filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC Objections due by 7/2/2020.
                (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B − Reply # 3 Exhibit 1 # 4
                Exhibit 2 # 5 Exhibit 3 # 6 Exhibit 4 # 7 Exhibit 5 # 8 Exhibit 6 # 9 Exhibit 7 # 10 Exhibit 8
                # 11 Exhibit 9 # 12 Exhibit 10 # 13 Exhibit 11 # 14 Exhibit 12 # 15 Exhibit 13 # 16 Exhibit
   06/11/2020   14) (Sosland, Martin)

                  734 INCORRECT EVENT USED: See # 746 for correction. Motion for leave to File
                Documents Under Seal with UBS's Omnibus Reply to Objections to UBS's Motion for Relief
                from the Automatic Stay to Proceed With State Court Action (related document(s) 733
                Motion for leave) Filed by Interested Parties UBS AG London Branch, UBS Securities LLC
                Objections due by 7/2/2020. (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B −
   06/11/2020   State Court Protective Stipulation) (Sosland, Martin) Modified on 6/15/2020 (Ecker, C.).

                 746 Motion to file document under seal. Filed by Interested Parties UBS AG London
   06/11/2020   Branch , UBS Securities LLC (Ecker, C.) (Entered: 06/15/2020)

                 735 COURT'S NOTICE/VIDEO CONFERENCE INFORMATION FOR HEARING ON
                JUNE 15, 2020 AT 1:30 p.m. (RE: related document(s)644 Motion for relief from stay
                (UBS's Motion for Relief From the Automatic Stay to Proceed With State Court Action) Fee
                amount $181, Filed by Interested Parties UBS AG London Branch, UBS Securities LLC
                Objections due by 6/3/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4
                Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit
   06/12/2020   J # 11 Exhibit K)). (Ellison, T.)



                                                                                        000428
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 439 of 648 PageID 3126


                 736 Order granting motion to appear pro hac vice adding Alan J. Kornfeld for Highland
   06/12/2020   Capital Management, L.P. (related document # 730) Entered on 6/12/2020. (Okafor, M.)

                 737 Motion to extend or limit the exclusivity period (RE: related document(s)668 Order on
                motion to extend/shorten time) Filed by Debtor Highland Capital Management, L.P.
   06/12/2020   (Attachments: # 1 Exhibit A−−Proposed Order) (Annable, Zachery)

                 738 Certificate of No Objection Regarding Seventh Monthly Application for
                Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as
                Counsel to the Debtor for the Period from April 1, 2020 through April 30, 2020 filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)648 Application for
                compensation Seventh Monthly Application for Compensation and Reimbursement of
                Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtors for the Period
   06/12/2020   From April 1, 2020 Through April 30, 2020 for Jeffrey Nathan). (Annable, Zachery)

                 739 Witness and Exhibit List (Debtor's Witness and Exhibit List for June 15, 2020
                Hearing on UBS's Motion for Relief from the Automatic Stay) filed by Debtor Highland
                Capital Management, L.P. (Related document(s) 644 UBS's Motion for Relief From the
                Automatic Stay to Proceed With State Court Action) filed by Interested Party UBS
                Securities LLC, Interested Party UBS AG London Branch. MODIFIED to correct linkage
   06/12/2020   on 6/15/2020 (Ecker, C.).

                 740 Witness and Exhibit List REDEEMER COMMITTEE OF THE HIGHLAND
                CRUSADER FUND WITNESS AND EXHIBIT LIST FOR JUNE 15, 2020 HEARING ON
                UBS MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed by Interested Party
                Redeemer Committee of the Highland Crusader Fund (Related document(s) 644 UBS's
                Motion for Relief From the Automatic Stay to Proceed With State Court Action) filed by
                Interested Party UBS Securities LLC, Interested Party UBS AG London Branch.
   06/12/2020   MODIFIED to correct linkage on 6/15/2020 (Ecker, C.).

                 741 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)737 Motion to extend or limit the exclusivity period (RE: related
                document(s)668 Order on motion to extend/shorten time) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on
   06/12/2020   7/8/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 737, (Annable, Zachery)

                  742 Witness and Exhibit List for June 15, 2020 Hearing filed by Interested Parties UBS
                AG London Branch, UBS Securities LLC (RE: related document(s)644 Motion for relief
                from stay (UBS's Motion for Relief From the Automatic Stay to Proceed With State Court
   06/12/2020   Action) Fee amount $181,). (Sosland, Martin)

                 743 Amended Witness and Exhibit List REDEEMER COMMITTEE OF THE HIGHLAND
                CRUSADER FUND FIRST AMENDED WITNESS AND EXHIBIT LIST FOR JUNE 15,
                2020 HEARING ON UBS MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed by
                Interested Party Redeemer Committee of the Highland Crusader Fund (RE: related
   06/12/2020   document(s)740 List (witness/exhibit/generic)). (Platt, Mark)

                 744 BNC certificate of mailing − PDF document. (RE: related document(s)731 Order
                granting motion to appear pro hac vice adding Sarah A. Tomkowiak for UBS AG London
                Branch and UBS Securities LLC (related document 725) Entered on 6/11/2020. (Okafor,
   06/13/2020   M.)) No. of Notices: 1. Notice Date 06/13/2020. (Admin.)

                 745 BNC certificate of mailing − PDF document. (RE: related document(s)736 Order
                granting motion to appear pro hac vice adding Alan J. Kornfeld for Highland Capital
                Management, L.P. (related document 730) Entered on 6/12/2020. (Okafor, M.)) No. of
   06/14/2020   Notices: 1. Notice Date 06/14/2020. (Admin.)

   06/15/2020    747 Motion to extend time to (Debtor's Motion for Entry of an Order Further Extending
                the Period Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule

                                                                                     000429
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 440 of 648 PageID 3127


                9027 of the Federal Rules of Bankruptcy Procedure) (RE: related document(s)459 Order on
                motion to extend/shorten time) Filed by Debtor Highland Capital Management, L.P.
                Objections due by 7/6/2020. (Attachments: # 1 Exhibit A−−Proposed Order) (Annable,
                Zachery)

                 748 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)747 Motion to extend time to (Debtor's Motion for Entry of an Order Further
                Extending the Period Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452
                and Rule 9027 of the Federal Rules of Bankruptcy Procedure) (RE: related document(s)459
                Order on motion to extend/shorten time) Filed by Debtor Highland Capital Management,
                L.P. Objections due by 7/6/2020. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing
   06/15/2020   to be held on 7/8/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 747, (Annable, Zachery)

                 754 Hearing held on 6/15/2020. (RE: related document(s)644 (UBS's Motion for Relief
                From the Automatic Stay to Proceed With State Court Action), filed by Interested Parties
                UBS AG London Branch, UBS Securities LLC.,) (Appearances (all via WebEx): M.
                Sosland, A. Clubok, and S. Tomkowiak for UBS; J. Pomerantz, R. Feinstein, G. Demo, A.
                Kornfeld, M. Hayward, and Z. Annabel for Debtor; M. Clemente for Official Unsecured
                Creditors Committee; T. Mascherin, M. Platt, and M. Hankin for Redeemer Committee; B.
                Shaw and R. Patel for Acis; M. Rosenthal for Alvarez & Marsal. Evidentiary hearing.
   06/15/2020   Motion denied. Debtors counsel to upload order.) (Edmond, Michael) (Entered: 06/17/2020)

                 770 Court admitted exhibits date of hearing June 15, 2020 (RE: related document(s)644
                Motion for relief from stay (UBS's Motion for Relief From the Automatic Stay to Proceed
                With State Court Action), filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC., (COURT ADMITTED ALL EXHIBIT'S TO ALL THE ATTACHED
                OBJECTOR'S OBJECTION ALL EXCEPT FOR EXHIBIT #D (EXPERT REPORT OF
                LOUIS G. DUDLEY; THAT IS FILED UNDER SEAL); ON THE REDEEMER
                COMMITTEE OBJECTION; THE FOLLOWING EXHIBIT'S ATTACHED TO THE
                MOTION OF UBS'S MOTION TO LIFT STAY ALL ADMITTED; # 1 Exhibit A # 2
                Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit
                H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K; ALSO PLEASE SEE WITNESS AND
                EXHIBIT LIST OF DEBTOR; CREDITOR UBS AND REDEEMER COMMITTEE)
   06/15/2020   (Edmond, Michael) (Entered: 06/23/2020)

                 749 ENTER AN ERROR; NO PDF ATTACHED: Request for transcript regarding a
                hearing held on 6/15/2020. The requested turn−around time is daily (Edmond, Michael)
   06/16/2020   Modified on 6/16/2020 (Edmond, Michael).

                 750 Request for transcript regarding a hearing held on 6/15/2020. The requested
   06/16/2020   turn−around time is daily. (Edmond, Michael)

                 751 Application for compensation Sixth Monthly Application for Compensation and
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April 1, 2020 through April 30, 2020 for Foley Gardere, Foley
                & Lardner LLP, Special Counsel, Period: 4/1/2020 to 4/30/2020, Fee: $32,602.50,
                Expenses: $0.00. Filed by Attorney Holland N. O'Neil Objections due by 7/7/2020.
   06/16/2020   (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                 752 Notice of hearing(Notice of August 6, 2020 Omnibus Hearing Date) filed by Debtor
                Highland Capital Management, L.P.. Hearing to be held on 8/6/2020 at 09:30 AM Dallas
   06/16/2020   Judge Jernigan Ctrm (Annable, Zachery)

                 753 Notice of hearing (Notice of July 14, 2020 Omnibus Hearing Date) filed by Debtor
                Highland Capital Management, L.P.. Hearing to be held on 7/14/2020 at 01:30 PM Dallas
   06/16/2020   Judge Jernigan Ctrm (Annable, Zachery)

   06/17/2020     755 Transcript regarding Hearing Held 06/15/2020 (127 pages) RE: Motion for Relief
                from the Automatic Stay. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY

                                                                                      000430
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 441 of 648 PageID 3128


                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 09/15/2020. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 754 Hearing held on 6/15/2020. (RE:
                related document(s)644 (UBS's Motion for Relief From the Automatic Stay to Proceed With
                State Court Action), filed by Interested Parties UBS AG London Branch, UBS Securities
                LLC.,) (Appearances (all via WebEx): M. Sosland, A. Clubok, and S. Tomkowiak for UBS;
                J. Pomerantz, R. Feinstein, G. Demo, A. Kornfeld, M. Hayward, and Z. Annabel for Debtor;
                M. Clemente for Official Unsecured Creditors Committee; T. Mascherin, M. Platt, and M.
                Hankin for Redeemer Committee; B. Shaw and R. Patel for Acis; M. Rosenthal for Alvarez
                & Marsal. Evidentiary hearing. Motion denied. Debtors counsel to upload order.)).
                Transcript to be made available to the public on 09/15/2020. (Rehling, Kathy)

                  756 Certificate of service re: 1) WebEx Meeting Invitation to participate electronically in
                the hearing on Monday, June 15, 2020 at 1:30 p.m. Central Time before the Honorable
                Stacey G. Jernigan; and 2) Instructions for any counsel and parties who wish to participate
                in the Hearing Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)735 COURT'S NOTICE/VIDEO CONFERENCE INFORMATION FOR
                HEARING ON JUNE 15, 2020 AT 1:30 p.m. (RE: related document(s)644 Motion for
                relief from stay (UBS's Motion for Relief From the Automatic Stay to Proceed With State
                Court Action) Fee amount $181, Filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC Objections due by 6/3/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit
   06/17/2020   I # 10 Exhibit J # 11 Exhibit K)). (Ellison, T.)). (Kass, Albert)

                 757 Certificate of service re: Fifth Stipulation by and Between the Debtor and Brown
                Rudnick LLP Extending the General Bar Date Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)726 Stipulation by Highland Capital Management,
                L.P. and Brown Rudnick LLP. filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)488 Order on motion for leave). filed by Debtor Highland Capital
   06/17/2020   Management, L.P.). (Kass, Albert)

                 758 Certificate of service re: 1) Motion for Admission Pro Hac Vice of Alan J. Kornfeld to
                Represent Highland Capital Management, L.P.; and 2) Order Approving Fifth Stipulation
                Permitting Brown Rudnick LLP to File Proofs of Claim After the General Bar Date Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)730 Motion to
                appear pro hac vice for Alan J. Kornfeld. Fee Amount $100 Filed by Debtor Highland
                Capital Management, L.P. filed by Debtor Highland Capital Management, L.P., 732 Order
                approving fifth stipulation permitting Brown Rudnick LLP to file proofs of claim after the
                general bar ate (RE: related document(s)638 Stipulation filed by Debtor Highland Capital
                Management, L.P.). Entered on 6/11/2020 (Okafor, M.) Modified text on 6/11/2020
   06/17/2020   (Okafor, M.).). (Kass, Albert)

   06/17/2020     759 Certificate of service re: Documents Served on June 12, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)736 Order granting motion to
                appear pro hac vice adding Alan J. Kornfeld for Highland Capital Management, L.P.
                (related document 730) Entered on 6/12/2020. (Okafor, M.), 737 Motion to extend or limit
                the exclusivity period (RE: related document(s)668 Order on motion to extend/shorten time)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Proposed Order) filed by Debtor Highland Capital Management, L.P., 739 Witness and
                Exhibit List (Debtor's Witness and Exhibit List for June 15, 2020 Hearing on UBS's Motion
                for Relief from the Automatic Stay) filed by Debtor Highland Capital Management, L.P.
                (Related document(s) 644 UBS's Motion for Relief From the Automatic Stay to Proceed
                With State Court Action) filed by Interested Party UBS Securities LLC, Interested Party
                UBS AG London Branch. MODIFIED to correct linkage on 6/15/2020 (Ecker, C.). filed by
                Debtor Highland Capital Management, L.P., 741 Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)737 Motion to extend or limit
                the exclusivity period (RE: related document(s)668 Order on motion to extend/shorten time)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit


                                                                                       000431
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 442 of 648 PageID 3129


                A−−Proposed Order)). Hearing to be held on 7/8/2020 at 01:30 PM Dallas Judge Jernigan
                Ctrm for 737, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 760 Certificate of service re: 1) Debtor's Motion for Entry of an Order Further Extending
                the Period Within Which it May Remove Actions Pursuant to 28 U.S.C. § 1452 and Rule
                9027 of the Federal Rules of Bankruptcy Procedure; and 2) Notice of Hearing Regarding
                Debtor's Motion for Entry of an Order Further Extending the Period Within Which it May
                Remove Actions Pursuant to 28 U.S.C. § 1452 and Rule 9027 of the Federal Rules of
                Bankruptcy Procedure; to be Held on July 8, 2020 at 1:30 p.m. (Central Time) Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)747 Motion to
                extend time to (Debtor's Motion for Entry of an Order Further Extending the Period Within
                Which It May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal
                Rules of Bankruptcy Procedure) (RE: related document(s)459 Order on motion to
                extend/shorten time) Filed by Debtor Highland Capital Management, L.P. Objections due
                by 7/6/2020. (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor Highland
                Capital Management, L.P., 748 Notice of hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)747 Motion to extend time to (Debtor's Motion
                for Entry of an Order Further Extending the Period Within Which It May Remove Actions
                Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure)
                (RE: related document(s)459 Order on motion to extend/shorten time) Filed by Debtor
                Highland Capital Management, L.P. Objections due by 7/6/2020. (Attachments: # 1 Exhibit
                A−−Proposed Order)). Hearing to be held on 7/8/2020 at 01:30 PM Dallas Judge Jernigan
   06/17/2020   Ctrm for 747, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                  761 Certificate of service re: 1) Cover Sheet and Sixth Monthly Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from April 1, 2020 Through April 30, 2020; 2) Notice
                of August 6, 2020 Omnibus Hearing Date; and 3) Notice of July 14, 2020 Omnibus Hearing
                Date Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)751
                Application for compensation Sixth Monthly Application for Compensation and
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April 1, 2020 through April 30, 2020 for Foley Gardere, Foley
                & Lardner LLP, Special Counsel, Period: 4/1/2020 to 4/30/2020, Fee: $32,602.50,
                Expenses: $0.00. Filed by Attorney Holland N. O'Neil Objections due by 7/7/2020.
                (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec. Counsel Foley Gardere, Foley
                & Lardner LLP, 752 Notice of hearing(Notice of August 6, 2020 Omnibus Hearing Date)
                filed by Debtor Highland Capital Management, L.P.. Hearing to be held on 8/6/2020 at
                09:30 AM Dallas Judge Jernigan Ctrm filed by Debtor Highland Capital Management, L.P.,
                753 Notice of hearing (Notice of July 14, 2020 Omnibus Hearing Date) filed by Debtor
                Highland Capital Management, L.P.. Hearing to be held on 7/14/2020 at 01:30 PM Dallas
   06/17/2020   Judge Jernigan Ctrm filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 762 Application for compensation Seventh Monthly Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from May 1, 2020 through May 31, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 5/1/2020 to 5/31/2020, Fee: $27,822.00, Expenses:
                $489.80. Filed by Attorney Holland N. O'Neil Objections due by 7/9/2020. (Attachments: #
   06/18/2020   1 Exhibit A) (O'Neil, Holland)

                 763 Agreed Order granting application to employ Hunton Andrews Kurth LLP as Special
                Counsel Nunc Pro Tunc to the petition date (related document # 604) Entered on 6/18/2020.
   06/18/2020   (Bradden, T.)

                 764 Order granting motion for relief from stay by Acis Capital Management GP, LLC ,
                Acis Capital Management, L.P. (related document # 593) Entered on 6/18/2020. (Bradden,
   06/18/2020   T.)

                 765 Order denying motion for relief from stay by Interested Parties UBS AG London
   06/19/2020   Branch , UBS Securities LLC (related document # 644) Entered on 6/19/2020. (Okafor, M.)


                                                                                     000432
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 443 of 648 PageID 3130


                 766 BNC certificate of mailing − PDF document. (RE: related document(s)764 Order
                granting motion for relief from stay by Acis Capital Management GP, LLC , Acis Capital
                Management, L.P. (related document 593) Entered on 6/18/2020. (Bradden, T.)) No. of
   06/20/2020   Notices: 1. Notice Date 06/20/2020. (Admin.) (Entered: 06/21/2020)

                 767 Application for compensation Sidley Austin LLP's Seventh Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 5/1/2020 to 5/31/2020, Fee: $343,624.68,
                Expenses: $2,758.75. Filed by Creditor Committee Official Committee of Unsecured
   06/22/2020   Creditors Objections due by 7/13/2020. (Hoffman, Juliana)

                 768 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)675 Application for compensation Sixth Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   06/22/2020   Period: 4/1/2020 to 4/30/2020, Fee: $489,957.84, Expenses: $6,702.95.). (Hoffman, Juliana)

                 769 Certificate of service re: 1) Cover Sheet and Seventh Monthly Application for
                Compensation and Reimbursement of Expenses of Foley Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from May 1, 2020 Through May 31, 2020; and 2)
                Agreed Order Authorizing the Retention and Employment of Hunton Andrews Kurth LLP as
                Special Counsel Nunc Pro Tunc to the Petition Date Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)762 Application for compensation Seventh
                Monthly Application for Compensation and for Reimbursement of Expenses of Foley &
                Lardner LLP as Special Texas Counsel to the Debtor for the Period from May 1, 2020
                through May 31, 2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                5/1/2020 to 5/31/2020, Fee: $27,822.00, Expenses: $489.80. Filed by Attorney Holland N.
                O'Neil Objections due by 7/9/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by
                Spec. Counsel Foley Gardere, Foley & Lardner LLP, 763 Agreed Order granting application
                to employ Hunton Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the petition
   06/22/2020   date (related document 604) Entered on 6/18/2020. (Bradden, T.)). (Kass, Albert)

                 771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management L.P. and Acis Capital
                Management GP, LLC.. Filed by Debtor Highland Capital Management, L.P.. Responses
   06/23/2020   due by 7/23/2020. (Annable, Zachery)

                 772 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management L.P. and
                Acis Capital Management GP, LLC.. Filed by Debtor Highland Capital Management, L.P..
                Responses due by 7/23/2020.). Hearing to be held on 8/6/2020 at 09:30 AM Dallas Judge
   06/23/2020   Jernigan Ctrm for 771, (Annable, Zachery)

                 773 Application for compensation Eighth Monthly Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from May 1, 2020 through May 31, 2020 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 5/1/2020 to 5/31/2020, Fee: $803,509.50, Expenses:
                $4,372.94. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by 7/14/2020.
   06/23/2020   (Pomerantz, Jeffrey)

                 774 Application to employ James P. Seery, Jr. as Other Professional Debtors Motion
                Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to Retain James P.
                Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign
                Representative Nunc Pro Tunc to March 15, 2020 Filed by Debtor Highland Capital
   06/23/2020   Management, L.P. (Annable, Zachery)

                 775 Application to employ Development Specialists, Inc. as Other Professional Amended
                Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and Retain
                Development Specialists, Inc. to Provide Financial Advisory and Restructuring−Related
                Services, Nunc Pro Tunc to March 15, 2020 Filed by Debtor Highland Capital
   06/23/2020   Management, L.P. (Annable, Zachery)


                                                                                    000433
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 444 of 648 PageID 3131


                 776 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)774 Application to employ James P. Seery, Jr. as Other Professional Debtors
                Motion Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to Retain
                James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign
                Representative Nunc Pro Tunc to March 15, 2020 Filed by Debtor Highland Capital
                Management, L.P.). Hearing to be held on 7/14/2020 at 01:30 PM Dallas Judge Jernigan
   06/23/2020   Ctrm for 774, (Annable, Zachery)

                 777 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)775 Application to employ Development Specialists, Inc. as Other Professional
                Amended Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and
                Retain Development Specialists, Inc. to Provide Financial Advisory and
                Restructuring−Related Services, Nunc Pro Tunc to March 15, 2020 Filed by Debtor
                Highland Capital Management, L.P.). Hearing to be held on 7/14/2020 at 01:30 PM Dallas
   06/23/2020   Judge Jernigan Ctrm for 775, (Annable, Zachery)

                  778 Certificate of service re: Summary Sheet and Seventh Monthly Application of Sidley
                Austin LLP for Allowance of Compensation and Reimbursement of Expenses for the Period
                from May 1, 2020 to and Including May 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)767 Application for compensation Sidley Austin
                LLP's Seventh Monthly Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 5/1/2020 to
                5/31/2020, Fee: $343,624.68, Expenses: $2,758.75. Filed by Creditor Committee Official
                Committee of Unsecured Creditors Objections due by 7/13/2020. filed by Creditor
   06/24/2020   Committee Official Committee of Unsecured Creditors). (Kass, Albert)

   06/24/2020    779 Certificate of service re: Documents Served on 23, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)771 Objection to claim(s) 3 of
                Creditor(s) Acis Capital Management L.P. and Acis Capital Management GP, LLC.. Filed
                by Debtor Highland Capital Management, L.P.. Responses due by 7/23/2020. filed by
                Debtor Highland Capital Management, L.P., 772 Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)771 Objection to claim(s) 3 of
                Creditor(s) Acis Capital Management L.P. and Acis Capital Management GP, LLC.. Filed
                by Debtor Highland Capital Management, L.P.. Responses due by 7/23/2020.). Hearing to
                be held on 8/6/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 771, filed by Debtor
                Highland Capital Management, L.P., 773 Application for compensation Eighth Monthly
                Application for Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl
                & Jones LLP as Counsel to the Debtor for the Period from May 1, 2020 through May 31,
                2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 5/1/2020 to 5/31/2020, Fee:
                $803,509.50, Expenses: $4,372.94. Filed by Attorney Jeffrey Nathan Pomerantz Objections
                due by 7/14/2020. filed by Debtor Highland Capital Management, L.P., 774 Application to
                employ James P. Seery, Jr. as Other Professional Debtors Motion Under Bankruptcy Code
                Sections 105(a) and 363(b) for Authorization to Retain James P. Seery, Jr., as Chief
                Executive Officer, Chief Restructuring Officer and Foreign Representative Nunc Pro Tunc
                to March 15, 2020 Filed by Debtor Highland Capital Management, L.P. filed by Debtor
                Highland Capital Management, L.P., 775 Application to employ Development Specialists,
                Inc. as Other Professional Amended Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a)
                and 363(b) to Employ and Retain Development Specialists, Inc. to Provide Financial
                Advisory and Restructuring−Related Services, Nunc Pro Tunc to March 15, 2020 Filed by
                Debtor Highland Capital Management, L.P. filed by Debtor Highland Capital Management,
                L.P., 776 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)774 Application to employ James P. Seery, Jr. as Other Professional
                Debtors Motion Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to
                Retain James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and
                Foreign Representative Nunc Pro Tunc to March 15, 2020 Filed by Debtor Highland
                Capital Management, L.P.). Hearing to be held on 7/14/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 774, filed by Debtor Highland Capital Management, L.P., 777 Notice of
                hearing filed by Debtor Highland Capital Management, L.P. (RE: related document(s)775
                Application to employ Development Specialists, Inc. as Other Professional Amended
                Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and Retain
                Development Specialists, Inc. to Provide Financial Advisory and Restructuring−Related

                                                                                     000434
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 445 of 648 PageID 3132


                Services, Nunc Pro Tunc to March 15, 2020 Filed by Debtor Highland Capital
                Management, L.P.). Hearing to be held on 7/14/2020 at 01:30 PM Dallas Judge Jernigan
                Ctrm for 775, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   06/25/2020    780 Notice of Subpoena of David Klos filed by Creditor CLO Holdco, Ltd.. (Kane, John)

                 781 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from May 1, 2020 through May 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
   06/26/2020   (Okafor, M.)). (Annable, Zachery)

                 782 Witness and Exhibit List filed by Creditor CLO Holdco, Ltd. (RE: related
                document(s)590 Motion to reclaim funds from the registry[Motion for Remittance of Funds
                Held in Registry of Court]). (Attachments: # 1 Exhibit 1 # 2 Exhibit 1−A # 3 Exhibit 1−B #
                4 Exhibit 1−C # 5 Exhibit 1−D # 6 Exhibit 1−E # 7 Exhibit 1−F # 8 Exhibit 1−G # 9 Exhibit
                1−H # 10 Exhibit 1−I # 11 Exhibit 2 # 12 Exhibit 3 # 13 Exhibit 4 # 14 Exhibit 5 # 15
                Exhibit 6 # 16 Exhibit 7 # 17 Exhibit 8 # 18 Exhibit 9 # 19 Exhibit 10 # 20 Exhibit 11 # 21
   06/26/2020   Exhibit 12 # 22 Exhibit 13 # 23 Exhibit 14 # 24 Exhibit 15 # 25 Exhibit 16) (Kane, John)

                 783 SEALED document regarding: Exhibit 11 − AROF MUFG Bank Statement June
                2018_ Highland_PEO−032620 per court order filed by Creditor CLO Holdco, Ltd. (RE:
   06/26/2020   related document(s)382 Order on motion for protective order). (Kane, John)

                  784 SEALED document regarding: Exhibit 12 − GG and HCM Purchase and Sale
                Agreement Loan Fund dated December 28, 2016 Highly Confidential per court order
                filed by Creditor CLO Holdco, Ltd. (RE: related document(s)382 Order on motion for
   06/26/2020   protective order). (Kane, John)

                 785 SEALED document regarding: Exhibit 13 − GG and HCM Amendment to
                Purchase and Sale Agreement Loan Fund dated December 28, 2016 Highly
                Confidential per court order filed by Creditor CLO Holdco, Ltd. (RE: related
   06/26/2020   document(s)382 Order on motion for protective order). (Kane, John)

                 786 SEALED document regarding: Exhibit 14 − Exercise of Discretion by Trustee
                The Get Good Nonexempt Trust (Fully Executed) dated December 28, 2016 Highly
                Confidential per court order filed by Creditor CLO Holdco, Ltd. (RE: related
   06/26/2020   document(s)382 Order on motion for protective order). (Kane, John)

                  787 SEALED document regarding: Exhibit 15 − Dynamic Income CLO Holdco Side
                Letter ($2M Subscription) dated January 10, 2017 Highly Confidential per court order
                filed by Creditor CLO Holdco, Ltd. (RE: related document(s)382 Order on motion for
   06/26/2020   protective order). (Kane, John)

                 788 SEALED document regarding: Exhibit 16 − Highland Capital Management, L.P.
                December 31, 2016 Final Opinion per court order filed by Creditor CLO Holdco, Ltd.
   06/26/2020   (RE: related document(s)382 Order on motion for protective order). (Kane, John)

                 789 Witness and Exhibit List filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)590 Motion to reclaim funds from the
                registry[Motion for Remittance of Funds Held in Registry of Court]). (Attachments: # 1
   06/27/2020   Exhibit # 2 Exhibit # 3 Exhibit) (Hoffman, Juliana)

   06/29/2020    790 COURTS NOTICE/VIDEO CONFERENCE INFORMATION FOR HEARING ON
                June 30, 2020 at 09:30 AM; (RE: related document(s)590 Motion to reclaim funds from the
                registry [Motion for Remittance of Funds Held in Registry of Court] filed by Creditor CLO


                                                                                     000435
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 446 of 648 PageID 3133


                Holdco, Ltd. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Proposed Order # 11
                Service List)). (Edmond, Michael)

                 791 Clerk's correspondence requesting an order from attorney for debtor. (RE: related
                document(s)602 Application for compensation First Interim Application for Compensation
                and for Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to
                the Debtor for the Period from October 16, 2019 through March 31, 2020 for Foley
                Gardere, Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to 3/31/2020, Fee:
                $484,590.10, Expenses: $10,455.04. Filed by Attorney Holland N. O'Neil Objections due by
                5/19/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order Exhibit C −
   06/30/2020   Proposed Order) (O'Neil, Holland)) Responses due by 7/14/2020. (Ecker, C.)

                 792 Clerk's correspondence requesting an order from attorney for debtor. (RE: related
                document(s)605 Application to employ Wilmer Cutler Pickering Hale and Dorr LLP as
                Special Counsel (Debtor's Application Pursuant to Sections 327(e) and 328(a) of the
                Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the
                Employment of Wilmer Cutler Pickering Hale and Dorr LLP as Regulatory and Compliance
                Counsel Nunc Pro Tunc to the Petition Date) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Declaration of Timothy Silva # 2 Exhibit
   06/30/2020   B−−Proposed Order)) Responses due by 7/14/2020. (Ecker, C.)

                  793 Hearing held on 6/30/2020. (RE: related document(s)590 Motion to reclaim funds
                from the registry [Motion for Remittance of Funds Held in Registry of Court] filed by
                Creditor CLO Holdco, Ltd. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4
                Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10
                Proposed Order # 11 Service List). (Appearances: J. Kane and B. Clark for Movant; J.
                Pomeranz, J. Morris, G. Demo, and Z. Annabel for Debtor; M. Clemente for Unsecured
                Creditors Committee; M. Platt and M. Hankin for Redeemers Committee; R. Patel for Acis;
                A. Anderson and J. Bentley for certain CLO Issuers. Evidentiary hearing. Motion denied,
                but court ordered that funds in registry of court will be disbursed to CLO Holdco, Ltd. in 90
                days unless an adversary proceeding has been filed against it and injunctive/equitable relief
                is sought and granted in such adversary proceeding, requiring further holding of the funds in
                the registry of the court (subject to requests/agreements for extension of this 90−day
                deadline). Also, court registry will be receiving further funds that Debtor is due to disburse
                to CLO Holdco and Highland Capital Management Services, Inc. imminently (separate
                order is to be submitted by Debtors counsel; UCC counsel to submit an order on todays
   06/30/2020   ruling on CLO Holdcos motion). (Edmond, Michael)

                 794 Court admitted exhibits date of hearing June 30, 2020 (RE: related document(s)590
                Motion to reclaim funds from the registry [Motion for Remittance of Funds Held in
                Registry of Court] filed by Creditor CLO Holdco, Ltd. (COURT ADMITTED MOVANT'S
                CLO HOLDCO, LTD., EXHIBITS #1, #2, #3, #4, #5, #6, #7, #8, #9, #10, #11, #12, #13,
                #14, #15 & #16; ALSO ADMITTED DEFENDANT'S UNSECURED CREDITOR'S
   06/30/2020   COMMITTEE EXHIBIT'S #1, #2 & #3) (Edmond, Michael)

                 795 Application for compensation (Fifth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from April 1, 2020 through April 30, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 4/1/2020 to 4/30/2020, Fee: $24877.50,
                Expenses: $36.00. Filed by Other Professional Hayward & Associates PLLC (Attachments:
   06/30/2020   # 1 Exhibit A−−H&A April 2020 Invoice) (Annable, Zachery)

                 796 Request for transcript regarding a hearing held on 6/30/2020. The requested
   07/01/2020   turn−around time is daily. (Edmond, Michael)

   07/01/2020    797 Certificate of service re: re: Notice of Filing of Monthly Staffing Report by
                Development Specialists, Inc. for the Period from May 1, 2020 Through May 31, 2020 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)781 Notice
                (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for the Period

                                                                                        000436
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 447 of 648 PageID 3134


                from May 1, 2020 through May 31, 2020) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)342 Order granting application to employ Development
                Specialists, Inc. to Provide a Chief Restructuring Officer, Additional Personnel, and
                Financial Advisory and Restructuring−Related Services for Such Debtor, Nunc Pro Tunc as
                of the Petition Date (related document 74) Entered on 1/10/2020. (Okafor, M.)). filed by
                Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 798 Certificate of service re: re: The Official Committee of Unsecured Creditors' Witness
                and Exhibit List for the June 30, 2020 Hearing Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)789 Witness and Exhibit List filed by Creditor
                Committee Official Committee of Unsecured Creditors (RE: related document(s)590
                Motion to reclaim funds from the registry[Motion for Remittance of Funds Held in Registry
                of Court]). (Attachments: # 1 Exhibit # 2 Exhibit # 3 Exhibit) filed by Creditor Committee
   07/01/2020   Official Committee of Unsecured Creditors). (Kass, Albert)

                  799 Certificate of service re: Cover Sheet and Fifth Monthly Application for Compensation
                and Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from April 1, 2020 Through April 30, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)795 Application for compensation
                (Fifth Monthly Application for Compensation and Reimbursement of Expenses of Hayward
                & Associates PLLC as Local Counsel to the Debtor for the Period from April 1, 2020
                through April 30, 2020) for Hayward & Associates PLLC, Debtor's Attorney, Period:
                4/1/2020 to 4/30/2020, Fee: $24877.50, Expenses: $36.00. Filed by Other Professional
                Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A April 2020 Invoice)
   07/01/2020   filed by Other Professional Hayward & Associates PLLC). (Kass, Albert)

                 800 Debtor−in−possession monthly operating report for filing period May 1, 2020 to May
   07/02/2020   31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 801 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 to May 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   07/02/2020   (Annable, Zachery)

   07/02/2020     802 Transcript regarding Hearing Held 06/30/2020 (100 pages) RE: Motion for
                Remittance of Funds (590). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 09/30/2020. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 793 Hearing held on 6/30/2020. (RE:
                related document(s)590 Motion to reclaim funds from the registry [Motion for Remittance
                of Funds Held in Registry of Court] filed by Creditor CLO Holdco, Ltd. (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
                G # 8 Exhibit H # 9 Exhibit I # 10 Proposed Order # 11 Service List). (Appearances: J.
                Kane and B. Clark for Movant; J. Pomeranz, J. Morris, G. Demo, and Z. Annabel for
                Debtor; M. Clemente for Unsecured Creditors Committee; M. Platt and M. Hankin for
                Redeemers Committee; R. Patel for Acis; A. Anderson and J. Bentley for certain CLO
                Issuers. Evidentiary hearing. Motion denied, but court ordered that funds in registry of court
                will be disbursed to CLO Holdco, Ltd. in 90 days unless an adversary proceeding has been
                filed against it and injunctive/equitable relief is sought and granted in such adversary
                proceeding, requiring further holding of the funds in the registry of the court (subject to
                requests/agreements for extension of this 90−day deadline). Also, court registry will be
                receiving further funds that Debtor is due to disburse to CLO Holdco and Highland Capital

                                                                                        000437
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 448 of 648 PageID 3135


                Management Services, Inc. imminently (separate order is to be submitted by Debtors
                counsel; UCC counsel to submit an order on todays ruling on CLO Holdcos motion).).
                Transcript to be made available to the public on 09/30/2020. (Rehling, Kathy)

                 803 BNC certificate of mailing. (RE: related document(s)792 Clerk's correspondence
                requesting an order from attorney for debtor. (RE: related document(s)605 Application to
                employ Wilmer Cutler Pickering Hale and Dorr LLP as Special Counsel (Debtor's
                Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code and
                Bankruptcy Rules 2014(a) and 2016 for an Order Authorizing the Employment of Wilmer
                Cutler Pickering Hale and Dorr LLP as Regulatory and Compliance Counsel Nunc Pro
                Tunc to the Petition Date) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Declaration of Timothy Silva # 2 Exhibit B−−Proposed
                Order)) Responses due by 7/14/2020. (Ecker, C.)) No. of Notices: 1. Notice Date
   07/02/2020   07/02/2020. (Admin.)

                  804 Response unopposed to (related document(s): 737 Motion to extend or limit the
                exclusivity period (RE: related document(s)668 Order on motion to extend/shorten time)
                filed by Debtor Highland Capital Management, L.P.) filed by Creditor Committee Official
   07/03/2020   Committee of Unsecured Creditors. (Hoffman, Juliana)

                 805 Notice of hearing (Notice of September 10, 2020 Omnibus Hearing Date) filed by
                Debtor Highland Capital Management, L.P.. Hearing to be held on 9/10/2020 at 02:30 PM
   07/06/2020   Dallas Judge Jernigan Ctrm (Annable, Zachery)

                 806 Certificate of service re: 1) Webex Meeting Invitation to participate electronically in
                the hearing on Tuesday, May 26, 2020 at 9:30 a.m. Central Time before the Honorable
                Stacey G. Jernigan; 2) Instructions for any counsel and parties who wish to participate in
                the Hearing; and 3) Notice of Statement of Amounts Paid to Ordinary Course Professionals
                for the Period from October 16, 2019 to May 31, 2020 Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)801 Notice (Notice of Statement of Amounts
                Paid to Ordinary Course Professionals for the Period from October 16, 2019 to May 31,
                2020) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)176
                ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF THE
                BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND
                COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE
                ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on
                11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT
                #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.)). filed by Debtor Highland Capital Management, L.P.). (Kass,
   07/07/2020   Albert)

                 807 Certificate of service re: Statement of the Official Committee of Unsecured Creditors
                in Response to the Debtor's Third Motion for Entry of an Order Pursuant to 11 U.S.C. §
                1121(d) and Local Rule 3016−1 Further Extending the Exclusivity Periods for the Filing
                and Solicitation of Acceptances of a Chapter 11 Plan Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)804 Response unopposed to (related
                document(s): 737 Motion to extend or limit the exclusivity period (RE: related
                document(s)668 Order on motion to extend/shorten time) filed by Debtor Highland Capital
                Management, L.P.) filed by Creditor Committee Official Committee of Unsecured
                Creditors. filed by Creditor Committee Official Committee of Unsecured Creditors). (Kass,
   07/07/2020   Albert)

                 808 Motion to compel Production by the Debtor. Filed by Creditor Committee Official
   07/08/2020   Committee of Unsecured Creditors Objections due by 7/29/2020. (Montgomery, Paige)

                 809 Certificate of service re: Notice of September 10, 2020 Omnibus Hearing Date Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)805 Notice of
                hearing (Notice of September 10, 2020 Omnibus Hearing Date) filed by Debtor Highland
                Capital Management, L.P.. Hearing to be held on 9/10/2020 at 02:30 PM Dallas Judge
   07/08/2020   Jernigan Ctrm filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                                                                                      000438
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 449 of 648 PageID 3136


                 812 Hearing held on 7/8/2020. (RE: related document(s)737 Motion to extend or limit the
                exclusivity period (RE: related document(s)668 Order on motion to extend/shorten time)
                Filed by Debtor Highland Capital Management, L.P.) (Appearances: J. Pomerantz, M.
                Hayward, and Z. Annabel for Debtor; M. Clemente for Official Unsecured Creditors
                Committee; T. Mascherin, M. Platt, and M. Hankin for Redeemer Committee; R. Patel, A.
                Chiarello, and B. Shaw for Acis; M. Lynn for J. Dondero; J. Bjork for UBS. Evidentiary
                hearing. Motion granted in part (30−day extension). Debtors counsel to upload order.)
   07/08/2020   (Edmond, Michael) (Entered: 07/09/2020)

                  813 Hearing held on 7/8/2020. (RE: related document(s)747 Motion to extend time to
                (Debtor's Motion for Entry of an Order Further Extending the Period Within Which It May
                Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of
                Bankruptcy Procedure) (RE: related document(s)459 Order on motion to extend/shorten
                time) Filed by Debtor Highland Capital Management, L.P.) (Appearances: J. Pomerantz, M.
                Hayward, and Z. Annabel for Debtor; M. Clemente for Official Unsecured Creditors
                Committee; T. Mascherin, M. Platt, and M. Hankin for Redeemer Committee; R. Patel, A.
                Chiarello, and B. Shaw for Acis; M. Lynn for J. Dondero; J. Bjork for UBS. Evidentiary
                hearing. Motion granted. Debtors counsel to upload order.) (Edmond, Michael) (Entered:
   07/08/2020   07/09/2020)

                 810 Motion for protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in
                the Alternative, (ii) an Order Directing the Debtor to Comply with Certain Discovery
                Demands Tendered by the Official Committee of Unsecured Creditors Pursuant to Federal
                Rules of Bankruptcy Procedure 7026 and 7034) Filed by Debtor Highland Capital
   07/09/2020   Management, L.P. (Annable, Zachery)

                  811 Declaration re: (Declaration of John A. Morris in Support of Debtor's Motion for
                Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order Directing the Debtor to
                Comply with Certain Discovery Demands Tendered by the Official Committee of Unsecured
                Creditors Pursuant to Federal Rules of Bankruptcy Procedure 7026 and 7034) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)810 Motion for
                protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative,
                (ii) an Order Directing the Debtor to Comply with Certain Discovery Demands Tendered by
                the Official Committee of Unsecured Creditors Purs). (Attachments: # 1 Exhibit A # 2
                Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G) (Annable,
   07/09/2020   Zachery)

                 814 Motion for expedited hearing(related documents 808 Motion to compel) Filed by
   07/09/2020   Creditor Committee Official Committee of Unsecured Creditors (Hoffman, Juliana)

                 815 Request for transcript regarding a hearing held on 7/8/2020. The requested
   07/09/2020   turn−around time is hourly. (Edmond, Michael)

                 816 Order granting 747 Motion to extend time to within which it may remove actions
                Pursuant to 28 U.S.C. § 1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure
   07/09/2020   (RE: related document(s)459 O) Entered on 7/9/2020. (Okafor, M.)

   07/10/2020    817 Transcript regarding Hearing Held 07/08/2020 (58 pages) RE: Motions to Extend
                Time. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO
                THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 10/8/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 812 Hearing held on 7/8/2020. (RE:
                related document(s)737 Motion to extend or limit the exclusivity period (RE: related
                document(s)668 Order on motion to extend/shorten time) Filed by Debtor Highland Capital
                Management, L.P.) (Appearances: J. Pomerantz, M. Hayward, and Z. Annabel for Debtor;
                M. Clemente for Official Unsecured Creditors Committee; T. Mascherin, M. Platt, and M.
                Hankin for Redeemer Committee; R. Patel, A. Chiarello, and B. Shaw for Acis; M. Lynn for
                J. Dondero; J. Bjork for UBS. Evidentiary hearing. Motion granted in part (30−day

                                                                                       000439
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 450 of 648 PageID 3137


                extension). Debtors counsel to upload order.), 813 Hearing held on 7/8/2020. (RE: related
                document(s)747 Motion to extend time to (Debtor's Motion for Entry of an Order Further
                Extending the Period Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452
                and Rule 9027 of the Federal Rules of Bankruptcy Procedure) (RE: related document(s)459
                Order on motion to extend/shorten time) Filed by Debtor Highland Capital Management,
                L.P.) (Appearances: J. Pomerantz, M. Hayward, and Z. Annabel for Debtor; M. Clemente
                for Official Unsecured Creditors Committee; T. Mascherin, M. Platt, and M. Hankin for
                Redeemer Committee; R. Patel, A. Chiarello, and B. Shaw for Acis; M. Lynn for J.
                Dondero; J. Bjork for UBS. Evidentiary hearing. Motion granted. Debtors counsel to upload
                order.)). Transcript to be made available to the public on 10/8/2020. (Rehling, Kathy)

                 818 Certificate of No Objection filed by Spec. Counsel Foley Gardere, Foley & Lardner
                LLP (RE: related document(s)751 Application for compensation Sixth Monthly Application
                for Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from April 1, 2020 through April 30, 2020 for
   07/10/2020   Foley Gardere,). (O'Neil, Holland)

                 819 Certificate of No Objection filed by Spec. Counsel Foley Gardere, Foley & Lardner
                LLP (RE: related document(s)762 Application for compensation Seventh Monthly
                Application for Compensation and for Reimbursement of Expenses of Foley & Lardner LLP
                as Special Texas Counsel to the Debtor for the Period from May 1, 2020 through May 31,
   07/10/2020   2020 for Foley Gardere). (O'Neil, Holland)

                 820 Order granting 737 Motion to extend or limit the exclusivity period. The Exclusive
                Filing Period is extended through and including August 12, 2020. Entered on 7/10/2020.
   07/10/2020   (Okafor, M.)

                 821 Agreed order regarding deposit of funds into the registry of the Court. (Related Doc #
   07/10/2020   474) Entered on 7/10/2020. (Okafor, M.)

                 822 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)774 Application to employ James P. Seery, Jr. as Other Professional
                Debtors Motion Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to
                Retain James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and
                Foreign Repr, 775 Application to employ Development Specialists, Inc. as Other
                Professional Amended Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to
                Employ and Retain Development Specialists, Inc. to Provide Financial Advisory and
   07/10/2020   Restruct). (Annable, Zachery)

                 823 Certificate of service re: Official Committee of Unsecured Creditors' Emergency
                Motion to Compel Production by the Debtor Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)808 Motion to compel Production by the Debtor.
                Filed by Creditor Committee Official Committee of Unsecured Creditors Objections due by
                7/29/2020. filed by Creditor Committee Official Committee of Unsecured Creditors). (Kass,
   07/13/2020   Albert)

   07/13/2020    824 Certificate of service re: Documents Served on July 9, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)810 Motion for protective order
                (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order
                Directing the Debtor to Comply with Certain Discovery Demands Tendered by the Official
                Committee of Unsecured Creditors Pursuant to Federal Rules of Bankruptcy Procedure
                7026 and 7034) Filed by Debtor Highland Capital Management, L.P. filed by Debtor
                Highland Capital Management, L.P., 811 Declaration re: (Declaration of John A. Morris in
                Support of Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an
                Order Directing the Debtor to Comply with Certain Discovery Demands Tendered by the
                Official Committee of Unsecured Creditors Pursuant to Federal Rules of Bankruptcy
                Procedure 7026 and 7034) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)810 Motion for protective order (Debtor's Motion for Entry of (i) a Protective
                Order, or, in the Alternative, (ii) an Order Directing the Debtor to Comply with Certain
                Discovery Demands Tendered by the Official Committee of Unsecured Creditors Purs).

                                                                                        000440
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 451 of 648 PageID 3138


                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                Exhibit F # 7 Exhibit G) filed by Debtor Highland Capital Management, L.P., 814 Motion
                for expedited hearing(related documents 808 Motion to compel) Filed by Creditor
                Committee Official Committee of Unsecured Creditors filed by Creditor Committee Official
                Committee of Unsecured Creditors, 816 Order granting 747 Motion to extend time to within
                which it may remove actions Pursuant to 28 U.S.C. § 1452 and Rule 9027 of the Federal
                Rules of Bankruptcy Procedure (RE: related document(s)459 O) Entered on 7/9/2020.
                (Okafor, M.)). (Kass, Albert)

                 825 Order denying motion to reclaim funds from the registry (Related Doc # 590) Entered
   07/13/2020   on 7/13/2020. (Okafor, M.)

                 826 Stipulation by Highland Capital Management, L.P. and The Official Committee of
                Unsecured Creditors. filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)808 Motion to compel Production by the Debtor. , 810 Motion for protective
                order (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an
                Order Directing the Debtor to Comply with Certain Discovery Demands Tendered by the
                Official Committee of Unsecured Creditors Purs, 814 Motion for expedited hearing(related
   07/13/2020   documents 808 Motion to compel) ). (Annable, Zachery)

                 827 Objection to claim(s) 3 of Creditor(s) Acis Capital Management, L.P. and Acis Capital
   07/13/2020   Management GP, LLC.. Filed by Interested Party James Dondero. (Assink, Bryan)

                 828 Certificate of service re: 1) Order Granting Debtor's Third Motion for Entry of an
                Order Pursuant to 11 U.S.C. § 1121(d) and Local Rule 3016−1 Further Extending the
                Exclusivity Periods for the Filing and Solicitation of Acceptances of a Chapter 11 Plan; 2)
                Agreed Order Regarding Deposit of Funds into the Registry of the Court; and 3) Debtors
                Witness and Exhibit List with Respect to (A) the Debtors Motion Under Bankruptcy Code
                Sections 105(a) and 363(b) for Authorization to Retain James P. Seery, Jr., as Chief
                Executive Officer, Chief Restructuring Officer and Foreign Representative Nunc Pro Tunc
                to May 15, 2020, and (B) the Amended Motion of the Debtor Pursuant to 11 U.S.C. §§
                105(a) and 363 (b) to Employ and Retain Development Specialists, Inc. to Provide
                Financial Advisory and Restructuring Related Services Nunc Pro Tunc to March 15 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)820 Order
                granting 737 Motion to extend or limit the exclusivity period. The Exclusive Filing Period is
                extended through and including August 12, 2020. Entered on 7/10/2020. (Okafor, M.), 821
                Agreed order regarding deposit of funds into the registry of the Court. (Related Doc 474)
                Entered on 7/10/2020. (Okafor, M.), 822 Witness and Exhibit List filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)774 Application to employ James P.
                Seery, Jr. as Other Professional Debtors Motion Under Bankruptcy Code Sections 105(a)
                and 363(b) for Authorization to Retain James P. Seery, Jr., as Chief Executive Officer,
                Chief Restructuring Officer and Foreign Repr, 775 Application to employ Development
                Specialists, Inc. as Other Professional Amended Motion of the Debtor Pursuant to 11
                U.S.C. §§ 105(a) and 363(b) to Employ and Retain Development Specialists, Inc. to Provide
                Financial Advisory and Restruct). filed by Debtor Highland Capital Management, L.P.).
   07/13/2020   (Kass, Albert)

                 829 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)767 Application for compensation Sidley
                Austin LLP's Seventh Monthly Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   07/14/2020   5/1/2020 to 5/31/2020, Fee: $34). (Hoffman, Juliana)

                 830 Application for compensation Seventh Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 5/1/2020 to
                5/31/2020, Fee: $223,330.68, Expenses: $1,874.65. Filed by Attorney Juliana Hoffman
   07/14/2020   Objections due by 8/4/2020. (Hoffman, Juliana)

   07/14/2020    831 Application for compensation Sidley Austin LLP's Second Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured

                                                                                       000441
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 452 of 648 PageID 3139


                Creditors, Creditor Comm. Aty, Period: 3/1/2020 to 5/31/2020, Fee: $1,573,850.25,
                Expenses: $22,930.21. Filed by Objections due by 8/4/2020. (Attachments: # 1 Exhibit A #
                2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F) (Hoffman, Juliana)

                 832 Response opposed to (related document(s): 808 Motion to compel Production by the
                Debtor. filed by Creditor Committee Official Committee of Unsecured Creditors) filed by
   07/14/2020   Interested Party James Dondero. (Assink, Bryan)

                 833 Request for transcript regarding a hearing held on 7/14/2020. The requested
   07/14/2020   turn−around time is daily. (Edmond, Michael)

                 836 Court admitted exhibits date of hearing July 14, 2020 (RE: related document(s)774
                Application to employ James P. Seery, Jr. as Other Professional Debtors Motion Under
                Bankruptcy Code Sections 105(a) and 363(b) for Authorization to Retain James P. Seery,
                Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign Representative
                Nunc Pro Tunc to March 15, 2020, filed by Debtor Highland Capital Management, L.P.,
                And 775 Application to employ Development Specialists, Inc. as Other Professional
                Amended Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and
                Retain Development Specialists, Inc. to Provide Financial Advisory and
                Restructuring−Related Services, Nunc Pro Tunc to March 15, 2020 filed by Debtor
                Highland Capital Management, L.P.) (COURT ADMITTED EXHIBIT'S #1, #2, #3, #4, #5,
   07/14/2020   #6 & #7) (Edmond, Michael) (Entered: 07/15/2020)

                 862 Hearing held on 7/14/2020. (RE: related document(s)774 Application to employ
                James P. Seery, Jr. as Other Professional Debtors Motion Under Bankruptcy Code Sections
                105(a) and 363(b) for Authorization to Retain James P. Seery, Jr., as Chief Executive
                Officer, Chief Restructuring Officer and Foreign Representative Nunc Pro Tunc to March
                15, 2020, filed by Debtor Highland Capital Management, L.P.) (Appearances: J. Pomeranz,
                J. Morris, G. Demo, I. Karash, Z. Annabel, and M. Hayward for Debtors; M. Clemente and
                P. Montgomery for UCC; A. Clubok for UBS; R. Patel and B. Shaw for Acis; T. Mascherin,
                M. Hankin, and M. Platt for Redeemer Committee; D. Nier for various employees..
                Evidentiary hearing. Application granted (bonuses request withdrawn, per negotiations with
                UCC, subject to possible later request). Debtors counsel to submit order.) (Edmond,
   07/14/2020   Michael) (Entered: 07/17/2020)

                 863 Hearing held on 7/14/2020. (RE: related document(s)775 Application to employ
                Development Specialists, Inc. as Other Professional Amended Motion of the Debtor
                Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and Retain Development Specialists,
                Inc. to Provide Financial Advisory and Restructuring−Related Services, Nunc Pro Tunc to
                March 15, 2020, filed by Debtor Highland Capital Management, L.P.) (Appearances: J.
                Pomeranz, J. Morris, G. Demo, I. Karash, Z. Annabel, and M. Hayward for Debtors; M.
                Clemente and P. Montgomery for UCC; A. Clubok for UBS; R. Patel and B. Shaw for Acis;
                T. Mascherin, M. Hankin, and M. Platt for Redeemer Committee; D. Nier for various
                employees.. Evidentiary hearing. Application granted (bonuses request withdrawn, per
                negotiations with UCC, subject to possible later request). Debtors counsel to submit order.)
   07/14/2020   (Edmond, Michael) (Entered: 07/17/2020)

                 834 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)773 Application for compensation Eighth Monthly Application for
                Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP
                as Counsel to the Debtor for the Period from May 1, 2020 through May 31, 2020 for Jeffrey
   07/15/2020   Nathan P). (Annable, Zachery)

   07/15/2020    835 Motion to appear pro hac vice for James A. Wright III. Fee Amount $100 Filed by
                Interested Parties NexPoint Real Estate Strategies Fund, Highland Global Allocation Fund,
                Highland Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital, Inc.,
                Highland Total Return Fund, Highland Fixed Income Fund, Highland Socially Responsible
                Equity Fund, Highland Small−Cap Equity Fund, Highland Funds II and its series, Highland
                Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland/iBoxx Senior Loan
                ETF, Highland Healthcare Opportunities Fund, Highland Funds I and its series, NexPoint

                                                                                      000442
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 453 of 648 PageID 3140


                Advisors, L.P., Highland Capital Management Fund Advisors, L.P. (Varshosaz, Artoush)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27927823, amount $ 100.00 (re: Doc# 835).
   07/15/2020   (U.S. Treasury)

                 837 Response opposed to (related document(s): 808 Motion to compel Production by the
                Debtor. filed by Creditor Committee Official Committee of Unsecured Creditors, 810
                Motion for protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in the
                Alternative, (ii) an Order Directing the Debtor to Comply with Certain Discovery Demands
                Tendered by the Official Committee of Unsecured Creditors Purs filed by Debtor Highland
                Capital Management, L.P.) filed by John Honis, Rand PE Fund Management, LLC, Rand
                PE Fund I, LP, Rand Advisors, LLC, Hunter Mountain Investment Trust, Beacon Mountain,
   07/15/2020   LLC, Atlas IDF, LP, Atlas IDF, GP, LLC. (Keiffer, Edwin)

                 838 INCORRECT ENTRY: Attorney to amend and refile. Motion to appear pro hac vice
                for Stephen G. Topetzes. Fee Amount $100 Filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., Highland Fixed Income Fund, Highland Funds I and its
                series, Highland Funds II and its series, Highland Global Allocation Fund, Highland
                Healthcare Opportunities Fund, Highland Income Fund, Highland Merger Arbitrage Fund,
                Highland Opportunistic Credit Fund, Highland Small−Cap Equity Fund, Highland Socially
                Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx Senior Loan ETF,
                NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Real Estate Strategies Fund,
                NexPoint Strategic Opportunities Fund (Varshosaz, Artoush) MODIFIED on 7/16/2020
   07/15/2020   (Ecker, C.).

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27928069, amount $ 100.00 (re: Doc# 838).
   07/15/2020   (U.S. Treasury)

                 839 Response opposed to (related document(s): 810 Motion for protective order (Debtor's
                Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order Directing the
                Debtor to Comply with Certain Discovery Demands Tendered by the Official Committee of
                Unsecured Creditors Purs filed by Debtor Highland Capital Management, L.P.) filed by
   07/15/2020   Creditor Committee Official Committee of Unsecured Creditors. (Montgomery, Paige)

                 840 INCORRECT ENTRY: FILED WITHOUT EXHIBITS. Notice of Appearance and
                Request for Notice by Paul Richard Bessette filed by Interested Party Highland CLO
   07/15/2020   Funding, Ltd.. (Bessette, Paul) Modified on 7/15/2020 (Rielly, Bill).

                  841 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors, 810 Motion for
                protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative,
                (ii) an Order Directing the Debtor to Comply with Certain Discovery Demands Tendered by
                the Official Committee of Unsecured Creditors Purs filed by Debtor Highland Capital
                Management, L.P.) filed by Interested Parties Highland Capital Management Fund
                Advisors, L.P., Highland Fixed Income Fund, Highland Funds I and its series, Highland
                Funds II and its series, Highland Global Allocation Fund, Highland Healthcare
                Opportunities Fund, Highland Income Fund, Highland Merger Arbitrage Fund, Highland
                Opportunistic Credit Fund, Highland Small−Cap Equity Fund, Highland Socially
                Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx Senior Loan ETF,
                NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Real Estate Strategies Fund,
   07/15/2020   NexPoint Strategic Opportunities Fund. (Varshosaz, Artoush)

                 842 Notice of Appearance and Request for Notice by Amanda Melanie Rush filed by
   07/15/2020   Interested Party CCS Medical, Inc.. (Rush, Amanda)

                 843 Motion to appear pro hac vice for Tracy K. Stratford. Fee Amount $100 Filed by
   07/15/2020   Interested Party CCS Medical, Inc. (Rush, Amanda)

                                                                                         000443
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 454 of 648 PageID 3141


                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27928305, amount $ 100.00 (re: Doc# 843).
   07/15/2020   (U.S. Treasury)

                  844 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors, 810 Motion for
                protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative,
                (ii) an Order Directing the Debtor to Comply with Certain Discovery Demands Tendered by
                the Official Committee of Unsecured Creditors Purs filed by Debtor Highland Capital
   07/15/2020   Management, L.P.) filed by Interested Party CCS Medical, Inc.. (Rush, Amanda)

                  845 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors) filed by Debtor
   07/15/2020   Highland Capital Management, L.P.. (Annable, Zachery)

                  846 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors) filed by Creditor
   07/15/2020   CLO Holdco, Ltd.. (Attachments: # 1 Exhibit A) (Kane, John)

                  847 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors) filed by Interested
                Parties NexPoint Real Estate Advisors VIII, L.P., NexPoint Real Estate Advisors VII, L.P.,
                NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors V, L.P., NexPoint
                Real Estate Advisors IV, L.P., NexPoint Real Estate Advisors III, L.P., NexPoint Real
                Estate Advisors II, L.P., NexPoint Real Estate Advisors, L.P., VineBrook Homes, Trust,
                Inc., NexPoint Multifamily Capital Trust, Inc., NexPoint Real Estate Partners, LLC,
                NexPoint Hospitality Trust, NexPoint Residential Trust, Inc., Nexpoint Real Estate Capital,
   07/15/2020   LLC, NexPoint Real Estate Finance Inc.. (Drawhorn, Lauren)

                 848 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Objection to
                the Official Committee of Unsecured Creditors' Emergency Motion to Compel Production
                by the Debtor) filed by Debtor Highland Capital Management, L.P. (RE: related
   07/15/2020   document(s)845 Objection). (Attachments: # 1 Exhibit A) (Annable, Zachery)

                 849 Amended Motion to appear pro hac vice for Stephen G. Topetzes. (related document:
                838) Filed by Interested Parties Highland Capital Management Fund Advisors, L.P.,
                Highland Fixed Income Fund, Highland Funds I and its series, Highland Funds II and its
                series, Highland Global Allocation Fund, Highland Healthcare Opportunities Fund,
                Highland Income Fund, Highland Merger Arbitrage Fund, Highland Opportunistic Credit
                Fund, Highland Small−Cap Equity Fund, Highland Socially Responsible Equity Fund,
                Highland Total Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P.,
                NexPoint Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic
   07/16/2020   Opportunities Fund (Varshosaz, Artoush)

                  850 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)808 Motion to compel Production by the Debtor. Filed by Creditor Committee
                Official Committee of Unsecured Creditors Objections due by 7/29/2020., 810 Motion for
                protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative,
                (ii) an Order Directing the Debtor to Comply with Certain Discovery Demands Tendered by
                the Official Committee of Unsecured Creditors Pursuant to Federal Rules of Bankruptcy
                Procedure 7026 and 7034) Filed by Debtor Highland Capital Management, L.P.). Hearing
                to be held on 7/21/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 810 and for 808,
   07/16/2020   (Annable, Zachery)

                 851 Notice of hearing (Notice of September 17, 2020 Omnibus Hearing Date) filed by
                Debtor Highland Capital Management, L.P.. Hearing to be held on 9/17/2020 at 09:30 AM
   07/16/2020   Dallas Judge Jernigan Ctrm (Annable, Zachery)

   07/16/2020

                                                                                       000444
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 455 of 648 PageID 3142


                 852 Order Approving Stipulation Resolving the Motion for Expedited Consideration of the
                Official Committee of the Unsecured Creditors' Motion to Compel Production by the
                Debtor (RE: related document(s)826 Stipulation filed by Debtor Highland Capital
                Management, L.P.). Entered on 7/16/2020 (Ecker, C.)

                 853 Order granting application to employ Development Specialists, Inc. as Other
   07/16/2020   Professional (related document # 775) Entered on 7/16/2020. (Ecker, C.)

                 854 Order granting application to employ James P. Seery, Jr. as Chief Executive Officer,
                Chief Restructuring Officer and Foreign representative (related document 774) Entered on
   07/16/2020   7/16/2020. (Ecker, C.) Modified on 7/16/2020 (Ecker, C.).

                  855 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors) filed by Interested
   07/16/2020   Party MGM Holdings, Inc.. (Drawhorn, Lauren)

                 856 Notice of Appearance and Request for Notice by Artoush Varshosaz filed by
                Interested Parties Highland Capital Management Fund Advisors, L.P., Highland Fixed
                Income Fund, Highland Funds I and its series, Highland Funds II and its series, Highland
                Global Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland
                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.
   07/16/2020   (Varshosaz, Artoush)

                 857 Motion to appear pro hac vice for Mark M. Maloney. Fee Amount $100 Filed by
   07/16/2020   Interested Party Highland CLO Funding, Ltd. (Bessette, Paul)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 27932614, amount $ 100.00 (re: Doc# 857).
   07/16/2020   (U.S. Treasury)

                  858 Objection to (related document(s): 808 Motion to compel Production by the Debtor.
                filed by Creditor Committee Official Committee of Unsecured Creditors) filed by Interested
   07/16/2020   Party Highland CLO Funding, Ltd.. (Bessette, Paul)

                 859 Declaration re: 858 Objection filed by Interested Party Highland CLO Funding, Ltd.
                (RE: related document(s)808 Motion to compel Production by the Debtor. ). (Attachments:
   07/16/2020   # 1 Exhibit A) (Bessette, Paul)

                 860 Certificate of service re: 1) Order Denying Motion for Remittance of Funds Held in
                Registry of Court; and 2) Stipulation by and Between the Debtor and the Official Committee
                of Unsecured Creditors Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)825 Order denying motion to reclaim funds from the registry (Related Doc 590)
                Entered on 7/13/2020. (Okafor, M.), 826 Stipulation by Highland Capital Management, L.P.
                and The Official Committee of Unsecured Creditors. filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)808 Motion to compel Production by the
                Debtor. , 810 Motion for protective order (Debtor's Motion for Entry of (i) a Protective
                Order, or, in the Alternative, (ii) an Order Directing the Debtor to Comply with Certain
                Discovery Demands Tendered by the Official Committee of Unsecured Creditors Purs, 814
                Motion for expedited hearing(related documents 808 Motion to compel) ). filed by Debtor
   07/16/2020   Highland Capital Management, L.P.). (Kass, Albert)

   07/16/2020    861 Certificate of service re: 1) Summary Sheet and Seventh Monthly Application of FTI
                Consulting, Inc. for Allowance of Compensation and Reimbursement of Expenses for the
                Period from May 1, 2020 to and Including May 31, 2020; and 2) Summary Sheet and
                Second Interim Fee Application of Sidley Austin LLP, Attorneys for the Official Committee
                of Unsecured Creditors, for Compensation and Reimbursement of Expenses for the Period

                                                                                     000445
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 456 of 648 PageID 3143


                from March 1, 2020 Through and Including May 31, 2020 Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)830 Application for compensation Seventh
                Monthly Application for Compensation and Reimbursement of Expenses for FTI Consulting,
                Inc., Financial Advisor, Period: 5/1/2020 to 5/31/2020, Fee: $223,330.68, Expenses:
                $1,874.65. Filed by Attorney Juliana Hoffman Objections due by 8/4/2020. filed by
                Financial Advisor FTI Consulting, Inc., 831 Application for compensation Sidley Austin
                LLP's Second Interim Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 3/1/2020 to
                5/31/2020, Fee: $1,573,850.25, Expenses: $22,930.21. Filed by Objections due by 8/4/2020.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                Exhibit F) filed by Creditor Committee Official Committee of Unsecured Creditors). (Kass,
                Albert)

                 864 Transcript regarding Hearing Held 07/14/2020 (134 pages) RE: Applications to
                Employ. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO
                THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 10/15/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 863 Hearing held on 7/14/2020. (RE:
                related document(s)775 Application to employ Development Specialists, Inc. as Other
                Professional Amended Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to
                Employ and Retain Development Specialists, Inc. to Provide Financial Advisory and
                Restructuring−Related Services, Nunc Pro Tunc to March 15, 2020, filed by Debtor
                Highland Capital Management, L.P.) (Appearances: J. Pomeranz, J. Morris, G. Demo, I.
                Karash, Z. Annabel, and M. Hayward for Debtors; M. Clemente and P. Montgomery for
                UCC; A. Clubok for UBS; R. Patel and B. Shaw for Acis; T. Mascherin, M. Hankin, and M.
                Platt for Redeemer Committee; D. Nier for various employees.. Evidentiary hearing.
                Application granted (bonuses request withdrawn, per negotiations with UCC, subject to
                possible later request). Debtors counsel to submit order.)). Transcript to be made available
   07/17/2020   to the public on 10/15/2020. (Rehling, Kathy)

                 865 Order granting motion to appear pro hac vice adding Tracy K. Stratford for CCS
   07/17/2020   Medical, Inc. (related document # 843) Entered on 7/17/2020. (Ecker, C.)

                 866 Order granting motion to appear pro hac vice adding James A. Wright for Highland
                Funds I and its series; Highland Funds II and its series; Highland Global Allocation Fund;
                Highland Healthcare Opportunities Fund; Highland Income Fund; Highland Merger
                Arbitrage Fund; Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund;
                Highland Socially Responsible Equity Fund; Highland Total Return Fund; Highland/iBoxx
                Senior Loan ETF; NexPoint Advisors, L.P.; NexPoint Capital, Inc.; NexPoint Real Estate
                Strategies Fund; NexPoint Strategic Opportunities Fund; Highland Capital Management
                Fund Advisors, L.P. and Highland Fixed Income Fund (related document # 835) Entered on
   07/17/2020   7/17/2020. (Ecker, C.)

                 867 Order granting motion to appear pro hac vice adding Stephen G. Topetzes for
                Highland Funds I and its series; Highland Funds II and its series; Highland Global
                Allocation Fund; Highland Healthcare Opportunities Fund; Highland Income Fund;
                Highland Merger Arbitrage Fund; Highland Opportunistic Credit Fund; Highland
                Small−Cap Equity Fund; Highland Socially Responsible Equity Fund; Highland Total
                Return Fund; Highland/iBoxx Senior Loan ETF; NexPoint Advisors, L.P.; NexPoint
                Capital, Inc.; NexPoint Real Estate Strategies Fund; Highland Capital Management Fund
                Advisors, L.P. and Highland Fixed Income Fund (related document # 849) Entered on
   07/17/2020   7/17/2020. (Ecker, C.)

                 868 Objection to claim(s) of Creditor(s) Integrated Financial Associates, Inc... Filed by
                Debtor Highland Capital Management, L.P.. Responses due by 8/19/2020. (Annable,
   07/17/2020   Zachery)

   07/17/2020

                                                                                        000446
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 457 of 648 PageID 3144


                 869 Reply to (related document(s): 839 Response filed by Creditor Committee Official
                Committee of Unsecured Creditors) (Debtor's Reply to the Committee's Response to the
                Debtor's Discovery Motion) filed by Debtor Highland Capital Management, L.P.. (Annable,
                Zachery)

                  870 Declaration re: (Declaration of John A. Morris in Further Support of the Debtor's
                Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order Directing the
                Debtor to Comply with Certain Discovery Demands Tendered by the Official Committee of
                Unsecured Creditors Pursuant to Federal Rules of Bankruptcy Procedure 7026 and 7034)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)810 Motion
                for protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in the
                Alternative, (ii) an Order Directing the Debtor to Comply with Certain Discovery Demands
   07/17/2020   Tendered by the Official Committee of Unsecured Creditors Purs). (Annable, Zachery)

                 871 Declaration re: First Supplemental Declaration of Alexander McGeoch in Support of
                Debtor's Application for an Order Authorizing the Retention and Employment of Hunton
                Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date filed by Spec.
                Counsel Hunton Andrews Kurth LLP (RE: related document(s)604 Application to employ
                Hunton Andrews Kurth LLP as Special Counsel (Debtor's Application for Entry of an
                Order Authorizing the Retention and Employment of Hunton Andrews Kurth LLP as Special
   07/17/2020   Counsel Nunc Pro Tunc to the Petition Date)). (Hesse, Gregory)

                 872 Response opposed to (related document(s): 841 Objection filed by Interested Party
                Highland Capital Management Fund Advisors, L.P., Interested Party NexPoint Advisors,
                L.P., Interested Party Highland Funds I and its series, Interested Party Highland Healthcare
                Opportunities Fund, Interested Party Highland/iBoxx Senior Loan ETF, Interested Party
                Highland Opportunistic Credit Fund, Interested Party Highland Merger Arbitrage Fund,
                Interested Party Highland Funds II and its series, Interested Party Highland Small−Cap
                Equity Fund, Interested Party Highland Fixed Income Fund, Interested Party Highland
                Socially Responsible Equity Fund, Interested Party Highland Total Return Fund, Interested
                Party NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities Fund,
                Interested Party Highland Income Fund, Interested Party Highland Global Allocation Fund,
                Interested Party NexPoint Real Estate Strategies Fund, 844 Objection filed by Interested
                Party CCS Medical, Inc., 845 Objection filed by Debtor Highland Capital Management,
                L.P., 846 Objection filed by Creditor CLO Holdco, Ltd., 847 Objection filed by Interested
                Party NexPoint Real Estate Finance Inc., Interested Party Nexpoint Real Estate Capital,
                LLC, Interested Party NexPoint Residential Trust, Inc., Interested Party NexPoint
                Hospitality Trust, Interested Party NexPoint Real Estate Partners, LLC, Interested Party
                NexPoint Multifamily Capital Trust, Inc., Interested Party VineBrook Homes, Trust, Inc.,
                Interested Party NexPoint Real Estate Advisors, L.P., Interested Party NexPoint Real Estate
                Advisors II, L.P., Interested Party NexPoint Real Estate Advisors III, L.P., Interested Party
                NexPoint Real Estate Advisors IV, L.P., Interested Party NexPoint Real Estate Advisors V,
                L.P., Interested Party NexPoint Real Estate Advisors VI, L.P., Interested Party NexPoint
                Real Estate Advisors VII, L.P., Interested Party NexPoint Real Estate Advisors VIII, L.P.,
                855 Objection filed by Interested Party MGM Holdings, Inc., 858 Objection filed by
                Interested Party Highland CLO Funding, Ltd.) filed by Creditor Committee Official
   07/17/2020   Committee of Unsecured Creditors. (Montgomery, Paige)

                 873 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)868 Objection to claim(s) of Creditor(s) Integrated Financial Associates, Inc...
                Filed by Debtor Highland Capital Management, L.P.. Responses due by 8/19/2020.).
                Hearing to be held on 9/17/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 868,
   07/17/2020   (Annable, Zachery)

                  874 BNC certificate of mailing − PDF document. (RE: related document(s)865 Order
                granting motion to appear pro hac vice adding Tracy K. Stratford for CCS Medical, Inc.
                (related document 843) Entered on 7/17/2020. (Ecker, C.)) No. of Notices: 1. Notice Date
   07/19/2020   07/19/2020. (Admin.)

   07/19/2020

                                                                                         000447
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 458 of 648 PageID 3145


                 875 BNC certificate of mailing − PDF document. (RE: related document(s)866 Order
                granting motion to appear pro hac vice adding James A. Wright for Highland Funds I and its
                series; Highland Funds II and its series; Highland Global Allocation Fund; Highland
                Healthcare Opportunities Fund; Highland Income Fund; Highland Merger Arbitrage Fund;
                Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund; Highland Socially
                Responsible Equity Fund; Highland Total Return Fund; Highland/iBoxx Senior Loan ETF;
                NexPoint Advisors, L.P.; NexPoint Capital, Inc.; NexPoint Real Estate Strategies Fund;
                NexPoint Strategic Opportunities Fund; Highland Capital Management Fund Advisors, L.P.
                and Highland Fixed Income Fund (related document 835) Entered on 7/17/2020. (Ecker,
                C.)) No. of Notices: 1. Notice Date 07/19/2020. (Admin.)

                  876 BNC certificate of mailing − PDF document. (RE: related document(s)867 Order
                granting motion to appear pro hac vice adding Stephen G. Topetzes for Highland Funds I
                and its series; Highland Funds II and its series; Highland Global Allocation Fund; Highland
                Healthcare Opportunities Fund; Highland Income Fund; Highland Merger Arbitrage Fund;
                Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund; Highland Socially
                Responsible Equity Fund; Highland Total Return Fund; Highland/iBoxx Senior Loan ETF;
                NexPoint Advisors, L.P.; NexPoint Capital, Inc.; NexPoint Real Estate Strategies Fund;
                Highland Capital Management Fund Advisors, L.P. and Highland Fixed Income Fund
                (related document 849) Entered on 7/17/2020. (Ecker, C.)) No. of Notices: 1. Notice Date
   07/19/2020   07/19/2020. (Admin.)

                 877 Application for compensation Eighth Monthly Application for Compensation and
                Reimbursement of Expenses of Sidley Austin, LLP for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 6/1/2020 to 6/30/2020, Fee: $493,788.96,
   07/20/2020   Expenses: $5,759.29. Filed by Objections due by 8/10/2020. (Hoffman, Juliana)

                 878 Application for compensation Ninth Monthly Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from June 1, 2020 through June 30, 2020 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 6/1/2020 to 6/30/2020, Fee: $818,786.50, Expenses:
                $3,205.81. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by 8/10/2020.
   07/20/2020   (Pomerantz, Jeffrey)

                 879 Amended application for compensation Amended Ninth Monthly Application for
                Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP
                as Counsel to the Debtor for the Period from June 1, 2020 through June 30, 2020 (amended
                to include Exhibit) for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 6/1/2020 to
                6/30/2020, Fee: $818,786.50, Expenses: $3,205.81. Filed by Attorney Jeffrey Nathan
   07/20/2020   Pomerantz Objections due by 8/10/2020. (Pomerantz, Jeffrey)

                 880 Certificate of service re: 1) Debtor's Objection to Official Committee of Unsecured
                Creditors Emergency Motion to Compel Production by the Debtor; and 2) Declaration of
                John A. Morris in Support of the Debtor's Objection to the Official Committee of Unsecured
                Creditors Emergency Motion to Compel Production by the Debtor Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)845 Objection to (related
                document(s): 808 Motion to compel Production by the Debtor. filed by Creditor Committee
                Official Committee of Unsecured Creditors) filed by Debtor Highland Capital Management,
                L.P.. filed by Debtor Highland Capital Management, L.P., 848 Declaration re: (Declaration
                of John A. Morris in Support of the Debtor's Objection to the Official Committee of
                Unsecured Creditors' Emergency Motion to Compel Production by the Debtor) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)845 Objection).
                (Attachments: # 1 Exhibit A) filed by Debtor Highland Capital Management, L.P.). (Kass,
   07/20/2020   Albert)

   07/20/2020    881 Certificate of service re: Documents Served on July 16, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)850 Notice of hearing filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)808 Motion to compel
                Production by the Debtor. Filed by Creditor Committee Official Committee of Unsecured
                Creditors Objections due by 7/29/2020., 810 Motion for protective order (Debtor's Motion

                                                                                      000448
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 459 of 648 PageID 3146


                for Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order Directing the Debtor
                to Comply with Certain Discovery Demands Tendered by the Official Committee of
                Unsecured Creditors Pursuant to Federal Rules of Bankruptcy Procedure 7026 and 7034)
                Filed by Debtor Highland Capital Management, L.P.). Hearing to be held on 7/21/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 810 and for 808, filed by Debtor Highland
                Capital Management, L.P., 851 Notice of hearing (Notice of September 17, 2020 Omnibus
                Hearing Date) filed by Debtor Highland Capital Management, L.P.. Hearing to be held on
                9/17/2020 at 09:30 AM Dallas Judge Jernigan Ctrm filed by Debtor Highland Capital
                Management, L.P., 852 Order Approving Stipulation Resolving the Motion for Expedited
                Consideration of the Official Committee of the Unsecured Creditors' Motion to Compel
                Production by the Debtor (RE: related document(s)826 Stipulation filed by Debtor Highland
                Capital Management, L.P.). Entered on 7/16/2020 (Ecker, C.), 853 Order granting
                application to employ Development Specialists, Inc. as Other Professional (related
                document 775) Entered on 7/16/2020. (Ecker, C.), 854 Order granting application to employ
                James P. Seery, Jr. as Chief Executive Officer, Chief Restructuring Officer and Foreign
                representative (related document 774) Entered on 7/16/2020. (Ecker, C.) Modified on
                7/16/2020 (Ecker, C.).). (Kass, Albert)

                 882 Order granting motion to appear pro hac vice adding Mark M. Maloney for Highland
   07/21/2020   CLO Funding, Ltd. (related document # 857) Entered on 7/21/2020. (Okafor, M.)

                 883 Application for compensation Second Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 3/1/2020 to
                5/31/2020, Fee: $1,488,533.4, Expenses: $23,515.26. Filed by Objections due by 8/11/2020.
   07/21/2020   (Hoffman, Juliana)

                 894 Hearing held on 7/21/2020. (RE: related document(s)808 Motion to compel
                Production by the Debtor, filed by Creditor Committee Official Committee of Unsecured
                Creditors.) (Appearances: J. Morris, I. Karash, Z. Annabel, and M. Hayward for Debtors;
                M. Clemente and P. Montgomery for UCC; A. Clubok for UBS; R. Patel and A. Chiarello
                for Acis; T. Mascherin for Redeemer Committee; M. Lynn and J. Bonds for J. Dondero; L.
                Drawhorn for NexPoint funds and MGM; P. Keiffer for Atlas; S. Topetzes and J. Wright for
                Highland Capital Management Fund Advisors, L.P. and other funds; T. Stratford for CCS
                Medical; R. Matsumura and M. Maloney for HCLOF; J. Kane for CLO Holdco.; J. Slade
                for NexBank; K. Preston for certain employees sued by Acis. Nonevidentiary hearing.
                Motion granted in substantial part, but with special privilege review protections granted as
                to the three lawyer custodians, as to CCS Medical and MGM communications, and as to
                Atlass communications with outside law firms. Counsel to submit order. ) (Edmond,
   07/21/2020   Michael) (Entered: 07/24/2020)

                  895 Hearing held on 7/21/2020. (RE: related document(s)810 Motion for protective order
                (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order
                Directing the Debtor to Comply with Certain Discovery Demands Tendered by the Official
                Committee of Unsecured Creditors Pursuant to Federal Rules of Bankruptcy Procedure
                7026 and 7034), filed by Debtor Highland Capital Management, L.P.) (Appearances: J.
                Morris, I. Karash, Z. Annabel, and M. Hayward for Debtors; M. Clemente and P.
                Montgomery for UCC; A. Clubok for UBS; R. Patel and A. Chiarello for Acis; T.
                Mascherin for Redeemer Committee; M. Lynn and J. Bonds for J. Dondero; L. Drawhorn
                for NexPoint funds and MGM; P. Keiffer for Atlas; S. Topetzes and J. Wright for Highland
                Capital Management Fund Advisors, L.P. and other funds; T. Stratford for CCS Medical; R.
                Matsumura and M. Maloney for HCLOF; J. Kane for CLO Holdco.; J. Slade for NexBank;
                K. Preston for certain employees sued by Acis. Nonevidentiary hearing. Motion denied in
                substantial part, but with special privilege review protections granted as to the three lawyer
                custodians, as to CCS Medical and MGM, and as to Atlass communications with outside
   07/21/2020   law firms. Counsel to submit order.) (Edmond, Michael) (Entered: 07/24/2020)

   07/21/2020    896 Hearing held on 7/21/2020. (RE: related document(s)1 Order transferring case number
                19−12239 from U.S. Bankruptcy Court for the District of Delaware Filed by Highland
                Capital Management, L.P.) (Appearances: J. Morris, I. Karash, Z. Annabel, and M.
                Hayward for Debtors; M. Clemente and P. Montgomery for UCC; A. Clubok for UBS; R.

                                                                                        000449
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 460 of 648 PageID 3147


                Patel and A. Chiarello for Acis; T. Mascherin for Redeemer Committee; M. Lynn and J.
                Bonds for J. Dondero; L. Drawhorn for NexPoint funds and MGM; P. Keiffer for Atlas; S.
                Topetzes and J. Wright for Highland Capital Management Fund Advisors, L.P. and other
                funds; T. Stratford for CCS Medical; R. Matsumura and M. Maloney for HCLOF; J. Kane
                for CLO Holdco.; J. Slade for NexBank; K. Preston for certain employees sued by Acis.
                Nonevidentiary hearing. Scheduling discussed, including that there will be a setting on
                9/17/20 on the objections to Aciss proof of claim for arguing certain issues of law and,
                perhaps, narrow issues for trial. Counsel to submit an interim scheduling order that
                memorializes dicussions.) (Edmond, Michael) (Entered: 07/24/2020)

                 884 Application for compensation Eighth Monthly Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from June 1, 2020 through June 30, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 6/1/2020 to 6/30/2020, Fee: $21,242.00, Expenses:
                $343.69. Filed by Attorney Holland N. O'Neil Objections due by 8/12/2020. (Attachments:
   07/22/2020   # 1 Exhibit A) (O'Neil, Holland)

                 885 INCORRECT ENTRY: EVENT CODE. Motion to extend or limit the exclusivity
                period Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed
   07/22/2020   Order) (Annable, Zachery) Modified on 7/22/2020 (Rielly, Bill).

                 886 Motion to extend time to assume or reject unexpired nonresidential real property lease
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order)
   07/22/2020   (Annable, Zachery)

                 887 Notice of hearing (Notice of Status Conference) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)771 Objection to claim(s) 3 of Creditor(s) Acis
                Capital Management L.P. and Acis Capital Management GP, LLC.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 7/23/2020.). Status Conference to
   07/22/2020   be held on 8/14/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Annable, Zachery)

                 888 Request for transcript regarding a hearing held on 7/21/2020. The requested
   07/22/2020   turn−around time is daily. (Edmond, Michael)

                 889 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management
                L.P. and Acis Capital Management GP, LLC.. Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 7/23/2020.). Hearing to be held on 9/17/2020 at 09:30
   07/22/2020   AM Dallas Judge Jernigan Ctrm for 771, (Annable, Zachery)

   07/22/2020    890 Certificate of service re: Documents Served on July 17, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)868 Objection to claim(s) of
                Creditor(s) Integrated Financial Associates, Inc... Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 8/19/2020. filed by Debtor Highland Capital
                Management, L.P., 869 Reply to (related document(s): 839 Response filed by Creditor
                Committee Official Committee of Unsecured Creditors) (Debtor's Reply to the Committee's
                Response to the Debtor's Discovery Motion) filed by Debtor Highland Capital Management,
                L.P.. filed by Debtor Highland Capital Management, L.P., 870 Declaration re: (Declaration
                of John A. Morris in Further Support of the Debtor's Motion for Entry of (i) a Protective
                Order, or, in the Alternative, (ii) an Order Directing the Debtor to Comply with Certain
                Discovery Demands Tendered by the Official Committee of Unsecured Creditors Pursuant
                to Federal Rules of Bankruptcy Procedure 7026 and 7034) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)810 Motion for protective order
                (Debtor's Motion for Entry of (i) a Protective Order, or, in the Alternative, (ii) an Order
                Directing the Debtor to Comply with Certain Discovery Demands Tendered by the Official
                Committee of Unsecured Creditors Purs). filed by Debtor Highland Capital Management,
                L.P., 871 Declaration re: First Supplemental Declaration of Alexander McGeoch in
                Support of Debtor's Application for an Order Authorizing the Retention and Employment of
                Hunton Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the Petition Date filed by
                Spec. Counsel Hunton Andrews Kurth LLP (RE: related document(s)604 Application to

                                                                                      000450
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 461 of 648 PageID 3148


                employ Hunton Andrews Kurth LLP as Special Counsel (Debtor's Application for Entry of
                an Order Authorizing the Retention and Employment of Hunton Andrews Kurth LLP as
                Special Counsel Nunc Pro Tunc to the Petition Date)). filed by Interested Party Hunton
                Andrews Kurth LLP, Spec. Counsel Hunton Andrews Kurth LLP, 873 Notice of hearing
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)868
                Objection to claim(s) of Creditor(s) Integrated Financial Associates, Inc... Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 8/19/2020.). Hearing to be held on
                9/17/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 868, filed by Debtor Highland
                Capital Management, L.P.). (Kass, Albert)

                 891 Objection to claim(s) 3 of Creditor(s) ACIS Capital Management L.P. and ACIS
                Capital Management GP, LLC.. Filed by Interested Parties UBS AG London Branch, UBS
   07/23/2020   Securities LLC. (Sosland, Martin)

                 892 Certificate of service re: Amended Ninth Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from June 1, 2020 Through June 30, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)879 Amended application for
                compensation Amended Ninth Monthly Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from June 1, 2020 through June 30, 2020 (amended to include
                Exhibit) for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 6/1/2020 to 6/30/2020,
                Fee: $818,786.50, Expenses: $3,205.81. Filed by Attorney Jeffrey Nathan Pomerantz
                Objections due by 8/10/2020. filed by Debtor Highland Capital Management, L.P.). (Kass,
   07/23/2020   Albert)

                 893 BNC certificate of mailing − PDF document. (RE: related document(s)882 Order
                granting motion to appear pro hac vice adding Mark M. Maloney for Highland CLO
                Funding, Ltd. (related document 857) Entered on 7/21/2020. (Okafor, M.)) No. of Notices:
   07/23/2020   1. Notice Date 07/23/2020. (Admin.)

                 897 Transcript regarding Hearing Held 07/21/20 RE: DOCS 808 and 810. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 10/22/2020. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Transcripts Plus, Inc., Telephone number 215−862−1115
                CourtTranscripts@aol.com. (RE: related document(s) 896 Hearing held on 7/21/2020. (RE:
                related document(s)1 Order transferring case number 19−12239 from U.S. Bankruptcy
                Court for the District of Delaware Filed by Highland Capital Management, L.P.)
                (Appearances: J. Morris, I. Karash, Z. Annabel, and M. Hayward for Debtors; M. Clemente
                and P. Montgomery for UCC; A. Clubok for UBS; R. Patel and A. Chiarello for Acis; T.
                Mascherin for Redeemer Committee; M. Lynn and J. Bonds for J. Dondero; L. Drawhorn
                for NexPoint funds and MGM; P. Keiffer for Atlas; S. Topetzes and J. Wright for Highland
                Capital Management Fund Advisors, L.P. and other funds; T. Stratford for CCS Medical; R.
                Matsumura and M. Maloney for HCLOF; J. Kane for CLO Holdco.; J. Slade for NexBank;
                K. Preston for certain employees sued by Acis. Nonevidentiary hearing. Scheduling
                discussed, including that there will be a setting on 9/17/20 on the objections to Aciss proof
                of claim for arguing certain issues of law and, perhaps, narrow issues for trial. Counsel to
                submit an interim scheduling order that memorializes dicussions.)). Transcript to be made
   07/24/2020   available to the public on 10/22/2020. (Hartmann, Karen)

   07/24/2020    898 Certificate of service re: 1) Summary Cover Sheet and Eighth Monthly Application of
                Sidley Austin LLP for Allowance of Compensation and Reimbursement of Expenses for the
                Period from June 1, 2020 to and Including June 30, 2020; and 2) Summary Cover Sheet
                and Second Interim Fee Application of FTI Consulting, Inc. as Financial Advisor for the
                Official Committee of Unsecured Creditors, for Compensation and Reimbursement of
                Expenses for the Period from March 1, 2020 Through and Including May 31, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)877 Application for
                compensation Eighth Monthly Application for Compensation and Reimbursement of

                                                                                       000451
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 462 of 648 PageID 3149


                Expenses of Sidley Austin, LLP for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 6/1/2020 to 6/30/2020, Fee: $493,788.96, Expenses: $5,759.29. Filed
                by Objections due by 8/10/2020. filed by Creditor Committee Official Committee of
                Unsecured Creditors, 883 Application for compensation Second Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 3/1/2020 to 5/31/2020, Fee: $1,488,533.4, Expenses: $23,515.26. Filed by
                Objections due by 8/11/2020. filed by Financial Advisor FTI Consulting, Inc.). (Kass,
                Albert)

                 899 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)795 Application for compensation (Fifth Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from April 1, 2020 through April 30, 2020) for
   07/27/2020   Hayward & Assoc). (Annable, Zachery)

                  900 Certificate of service re: Documents Served on July 22, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)884 Application for compensation
                Eighth Monthly Application for Compensation and for Reimbursement of Expenses of Foley
                & Lardner LLP as Special Texas Counsel to the Debtor for the Period from June 1, 2020
                through June 30, 2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                6/1/2020 to 6/30/2020, Fee: $21,242.00, Expenses: $343.69. Filed by Attorney Holland N.
                O'Neil Objections due by 8/12/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed
                by Spec. Counsel Foley Gardere, Foley & Lardner LLP, 886 Motion to extend time to
                assume or reject unexpired nonresidential real property lease Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Proposed Order) filed by Debtor Highland
                Capital Management, L.P., 887 Notice of hearing (Notice of Status Conference) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)771 Objection to
                claim(s) 3 of Creditor(s) Acis Capital Management L.P. and Acis Capital Management GP,
                LLC.. Filed by Debtor Highland Capital Management, L.P.. Responses due by 7/23/2020.).
                Status Conference to be held on 8/14/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm.
                filed by Debtor Highland Capital Management, L.P., 889 Amended Notice of hearing filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)771 Objection to
                claim(s) 3 of Creditor(s) Acis Capital Management L.P. and Acis Capital Management GP,
                LLC.. Filed by Debtor Highland Capital Management, L.P.. Responses due by 7/23/2020.).
                Hearing to be held on 9/17/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 771, filed by
   07/27/2020   Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 901 INCORRECT ENTRY: See # 902 for correction. Clerk's correspondence requesting
                an order from attorney for creditor. (RE: related document(s)733 Motion for leave to File an
                Omnibus Reply to Objections to UBS's Motion for Relief from the Automatic Stay to
                Proceed With State Court Action (related document(s) 687 Response, 690 Objection, 692
                Objection, 694 Joinder, 701 Objection) Filed by Interested Parties UBS AG London Branch,
                UBS Securities LLC Objections due by 7/2/2020. (Attachments: # 1 Exhibit A − Proposed
                Order # 2 Exhibit B − Reply # 3 Exhibit 1 # 4 Exhibit 2 # 5 Exhibit 3 # 6 Exhibit 4 # 7
                Exhibit 5 # 8 Exhibit 6 # 9 Exhibit 7 # 10 Exhibit 8 # 11 Exhibit 9 # 12 Exhibit 10 # 13
                Exhibit 11 # 14 Exhibit 12 # 15 Exhibit 13 # 16 Exhibit 14)) Responses due by 8/4/2020.
   07/28/2020   (Ecker, C.) Modified on 7/28/2020 (Ecker, C.).

                 902 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)733 Motion for leave to File an Omnibus Reply to Objections to UBS's Motion
                for Relief from the Automatic Stay to Proceed With State Court Action (related document(s)
                687 Response, 690 Objection, 692 Objection, 694 Joinder, 701 Objection) Filed by
                Interested Parties UBS AG London Branch, UBS Securities LLC Objections due by
                7/2/2020. (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B − Reply # 3 Exhibit
                1 # 4 Exhibit 2 # 5 Exhibit 3 # 6 Exhibit 4 # 7 Exhibit 5 # 8 Exhibit 6 # 9 Exhibit 7 # 10
                Exhibit 8 # 11 Exhibit 9 # 12 Exhibit 10 # 13 Exhibit 11 # 14 Exhibit 12 # 15 Exhibit 13 #
   07/28/2020   16 Exhibit 14)) Responses due by 8/4/2020. (Ecker, C.)

   07/28/2020    903 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)746 Motion to file document under seal. Filed by Interested Parties UBS AG

                                                                                      000452
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 463 of 648 PageID 3150


                London Branch , UBS Securities LLC (Ecker, C.)) Responses due by 8/4/2020. (Ecker, C.)

                   Receipt Number 00338615, Fee Amount $30,715.92 (RE: related document(s)) 821
                Order on motion for authority to apply and disburse funds.) NOTE: Deposit of funds into
   07/28/2020   the Registry of the Court. (Floyd, K). (Entered: 08/10/2020)

                  Receipt Number 00338617, Fee Amount $20,830.29 (RE: related document(s) 821 Order
                on motion for authority to apply and disburse funds.) NOTE: Deposit of funds into the
   07/28/2020   Registry of the Court. (Floyd, K). (Entered: 08/10/2020)

                  Receipt Number 00338616, Fee Amount $84,062.32 (RE: related document(s) 821 Order
                on motion for authority to apply and disburse funds.) NOTE: Deposit of funds into the
   07/28/2020   Registry of the Court. (Floyd, K). (Entered: 08/10/2020)

                 904 Notice of Appearance and Request for Notice Chad Timmons, Emily M. Hahn, Larry
                R. Boyd by Chad D. Timmons filed by Creditor COLLIN COUNTY TAX
   07/30/2020   ASSESSOR/COLLECTOR. (Timmons, Chad)

                 905 Amended Debtor−in−possession monthly operating report for filing period May 1,
                2020 to May 31, 2020 filed by Debtor Highland Capital Management, L.P. (RE: related
   07/30/2020   document(s)800 Operating report). (Annable, Zachery)

                 906 Objection to claim(s) of Creditor(s) Daniel Sheehan and Associates, PLLC; Dun &
                Bradstreet; Eastern Point Trust Company, Inc.; Collin County Tax Assessor/Collector;
                Collin County Tax Assessor/Collector; Dallas County; Opus 2 International Inc.; Andrew
                Parmentier; 4CAST Inc.; Advent Software Inc.; ConvergeOne, Inc.; Denton County;
                Internal Revenue Service; Kaufman County; Maples and Calder; McLagen Partners, Inc.;
                Microsoft Corporation and Microsoft Licensing GP, a Subsidiary of Microsoft Corporation;
                Moodys Analytics, Inc.; Quintairos, Prieto, Wood & Boyer; Advisors Equity Group, LLC;
                Eagle Equity Advisors, LLC; HCRE Partner, LLC; Highland Capital Management Fund
                Advisors; Highland Capital Management Fund Advisors; Highland Capital Management
                Services, Inc.; Highland Capital Management Services, Inc.; Highland Energy MLP Fund;
                Highland Fixed Income Fund; Highland Floating Rate Fund; Highland Funds I; Highland
                Funds II; Highland Global Allocation Fund; Highland Healthcare Opportunities Fund;
                Highland iBoxx Senior Loan ETF; Highland Income Fund HFRO; Highland Long/Short
                Equity Fund; Highland Merger Arbitrage Fund; Highland Opportunistic Credit Fund;
                Highland Small−Cap Equity Fund; Highland Socially Responsible Equity Fund; Highland
                Tax−Exempt Fund; Highland Total Return Fund; NexBank SSB; NexPoint Advisors, L.P.;
                NexPoint Advisors, L.P.; NexPoint Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount
                Strategies Fund; NexPoint Energy and Material Opportunities Fund; NexPoint
                Event−Driven Fund; NexPoint Healthcare Opportunities Fund; NexPoint Latin America
                Opportunities Fund; NexPoint Real Estate Strategies Fund; NexPoint Strategic
                Opportunities Fund; The Dugaboy Investment Trust; The Dugaboy Investment Trust;
                Bentley Callan; City of Garland; Clay Callan; Eastern Point Trust Company, Inc.; Garland
                Independent School District; Grayson County; HarbourVest 2017 Global Fund L.P.;
                HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on behalf of funds and
                accounts under management; HarbourVest Dover Street IX Investment L.P.; HarbourVest
                Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris; John R. Watkins;
                Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant Communications Inc.;
                Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N. Adkins; Tarrant County;
                Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish Tailor; Mollie
                Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner Gordon; Joe
                Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1 Exhibit
   07/30/2020   A−−Proposed Order and Schedules 1−7) (Annable, Zachery)

   07/30/2020    907 Notice of hearing (Notice of Hearing on Debtor's First Omnibus Objection to Certain
                (A) Duplicate Claims; (B) Overstated Claims; (C) Late−Filed Claims; (D) Satisfied
                Claims; (E) No−Liability Claims; and (F) Insufficient−Documentation Claims) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)906 Objection to

                                                                                     000453
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 464 of 648 PageID 3151


                claim(s) of Creditor(s) Daniel Sheehan and Associates, PLLC; Dun & Bradstreet; Eastern
                Point Trust Company, Inc.; Collin County Tax Assessor/Collector; Collin County Tax
                Assessor/Collector; Dallas County; Opus 2 International Inc.; Andrew Parmentier; 4CAST
                Inc.; Advent Software Inc.; ConvergeOne, Inc.; Denton County; Internal Revenue Service;
                Kaufman County; Maples and Calder; McLagen Partners, Inc.; Microsoft Corporation and
                Microsoft Licensing GP, a Subsidiary of Microsoft Corporation; Moodys Analytics, Inc.;
                Quintairos, Prieto, Wood & Boyer; Advisors Equity Group, LLC; Eagle Equity Advisors,
                LLC; HCRE Partner, LLC; Highland Capital Management Fund Advisors; Highland Capital
                Management Fund Advisors; Highland Capital Management Services, Inc.; Highland
                Capital Management Services, Inc.; Highland Energy MLP Fund; Highland Fixed Income
                Fund; Highland Floating Rate Fund; Highland Funds I; Highland Funds II; Highland Global
                Allocation Fund; Highland Healthcare Opportunities Fund; Highland iBoxx Senior Loan
                ETF; Highland Income Fund HFRO; Highland Long/Short Equity Fund; Highland Merger
                Arbitrage Fund; Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund;
                Highland Socially Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total
                Return Fund; NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint
                Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy
                and Material Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare
                Opportunities Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate
                Strategies Fund; NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust;
                The Dugaboy Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point
                Trust Company, Inc.; Garland Independent School District; Grayson County; HarbourVest
                2017 Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on
                behalf of funds and accounts under management; HarbourVest Dover Street IX Investment
                L.P.; HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris;
                John R. Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant
                Communications Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N.
                Adkins; Tarrant County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish
                Tailor; Mollie Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner
                Gordon; Joe Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by
                Debtor Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1
                Exhibit A−−Proposed Order and Schedules 1−7)). Hearing to be held on 9/10/2020 at 02:30
                PM Dallas Judge Jernigan Ctrm for 906, (Annable, Zachery)

                 908 Response opposed to (related document(s): 771 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Acis Capital Management GP, LLC, Acis
                Capital Management, L.P.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4
   07/31/2020   Exhibit 4) (Patel, Rakhee)

                 909 Agreed Order Granting 886 Motion to extend deadline to assume or reject unexpired
   08/03/2020   nonresidential real property lease by sixty days. Entered on 8/3/2020. (Okafor, M.)

                 910 Order granting motion for leave to File an Omnibus Reply to Objections to UBS's
                Motion for Relief from the Automatic Stay to Proceed With State Court Action (related
   08/03/2020   document # 733) Entered on 8/3/2020. (Okafor, M.)

                 911 Order granting motion to seal documents (related document # 746) Entered on
   08/03/2020   8/3/2020. (Okafor, M.)

                 912 Order directing mediation (RE: related document(s)3 Document filed by Debtor
   08/03/2020   Highland Capital Management, L.P.). Entered on 8/3/2020 (Okafor, M.)

                 913 Debtor−in−possession monthly operating report for filing period June 1, 2020 to June
   08/03/2020   30, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 914 Motion for leave [CLO Holdco, Ltd.'s Motion for Clarification of Ruling] (related
                document(s) 808 Motion to compel, 846 Objection, 872 Response, 894 Hearing held) Filed
   08/03/2020   by Creditor CLO Holdco, Ltd. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Kane, John)



                                                                                     000454
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 465 of 648 PageID 3152


                 915 Joinder by NexPoint RE Entities' Joinder to CLO Holdco, Ltd.'s Motion for
                Clarification of Ruling filed by Interested Parties NexPoint Hospitality Trust, NexPoint
                Multifamily Capital Trust, Inc., NexPoint Real Estate Advisors II, L.P., NexPoint Real
                Estate Advisors III, L.P., NexPoint Real Estate Advisors IV, L.P., NexPoint Real Estate
                Advisors V, L.P., NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors
                VII, L.P., NexPoint Real Estate Advisors VIII, L.P., NexPoint Real Estate Advisors, L.P.,
                NexPoint Real Estate Finance Inc., NexPoint Real Estate Partners, LLC, NexPoint
                Residential Trust, Inc., Nexpoint Real Estate Capital, LLC, VineBrook Homes, Trust, Inc.
                (RE: related document(s)914 Motion for leave [CLO Holdco, Ltd.'s Motion for Clarification
                of Ruling] (related document(s) 808 Motion to compel, 846 Objection, 872 Response, 894
   08/04/2020   Hearing held)). (Drawhorn, Lauren)

   08/04/2020    916 Certificate of service re: 1) Debtor's First Omnibus Objection to Certain (A) Duplicate
                Claims; (B) Overstated Claims; (C) Late−Filed Claims; (D) Satisfied Claims; (E)
                No−Liability Claims; and (F) Insufficient−Documentation Claims; and 2) Notice of
                Hearing on Debtor's First Omnibus Objection to Certain (A) Duplicate Claims; (B)
                Overstated Claims; (C) Late−Filed Claims; (D) Satisfied Claims; (E) No−Liability Claims;
                and (F) Insufficient−Documentation Claims Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)906 Objection to claim(s) of Creditor(s) Daniel
                Sheehan and Associates, PLLC; Dun & Bradstreet; Eastern Point Trust Company, Inc.;
                Collin County Tax Assessor/Collector; Collin County Tax Assessor/Collector; Dallas
                County; Opus 2 International Inc.; Andrew Parmentier; 4CAST Inc.; Advent Software Inc.;
                ConvergeOne, Inc.; Denton County; Internal Revenue Service; Kaufman County; Maples
                and Calder; McLagen Partners, Inc.; Microsoft Corporation and Microsoft Licensing GP, a
                Subsidiary of Microsoft Corporation; Moodys Analytics, Inc.; Quintairos, Prieto, Wood &
                Boyer; Advisors Equity Group, LLC; Eagle Equity Advisors, LLC; HCRE Partner, LLC;
                Highland Capital Management Fund Advisors; Highland Capital Management Fund
                Advisors; Highland Capital Management Services, Inc.; Highland Capital Management
                Services, Inc.; Highland Energy MLP Fund; Highland Fixed Income Fund; Highland
                Floating Rate Fund; Highland Funds I; Highland Funds II; Highland Global Allocation
                Fund; Highland Healthcare Opportunities Fund; Highland iBoxx Senior Loan ETF;
                Highland Income Fund HFRO; Highland Long/Short Equity Fund; Highland Merger
                Arbitrage Fund; Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund;
                Highland Socially Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total
                Return Fund; NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint
                Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy
                and Material Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare
                Opportunities Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate
                Strategies Fund; NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust;
                The Dugaboy Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point
                Trust Company, Inc.; Garland Independent School District; Grayson County; HarbourVest
                2017 Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on
                behalf of funds and accounts under management; HarbourVest Dover Street IX Investment
                L.P.; HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris;
                John R. Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant
                Communications Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N.
                Adkins; Tarrant County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish
                Tailor; Mollie Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner
                Gordon; Joe Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by
                Debtor Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1
                Exhibit A−−Proposed Order and Schedules 1−7) filed by Debtor Highland Capital
                Management, L.P., 907 Notice of hearing (Notice of Hearing on Debtor's First Omnibus
                Objection to Certain (A) Duplicate Claims; (B) Overstated Claims; (C) Late−Filed Claims;
                (D) Satisfied Claims; (E) No−Liability Claims; and (F) Insufficient−Documentation
                Claims) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)906
                Objection to claim(s) of Creditor(s) Daniel Sheehan and Associates, PLLC; Dun &
                Bradstreet; Eastern Point Trust Company, Inc.; Collin County Tax Assessor/Collector;
                Collin County Tax Assessor/Collector; Dallas County; Opus 2 International Inc.; Andrew
                Parmentier; 4CAST Inc.; Advent Software Inc.; ConvergeOne, Inc.; Denton County;
                Internal Revenue Service; Kaufman County; Maples and Calder; McLagen Partners, Inc.;
                Microsoft Corporation and Microsoft Licensing GP, a Subsidiary of Microsoft Corporation;


                                                                                      000455
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 466 of 648 PageID 3153


                Moodys Analytics, Inc.; Quintairos, Prieto, Wood & Boyer; Advisors Equity Group, LLC;
                Eagle Equity Advisors, LLC; HCRE Partner, LLC; Highland Capital Management Fund
                Advisors; Highland Capital Management Fund Advisors; Highland Capital Management
                Services, Inc.; Highland Capital Management Services, Inc.; Highland Energy MLP Fund;
                Highland Fixed Income Fund; Highland Floating Rate Fund; Highland Funds I; Highland
                Funds II; Highland Global Allocation Fund; Highland Healthcare Opportunities Fund;
                Highland iBoxx Senior Loan ETF; Highland Income Fund HFRO; Highland Long/Short
                Equity Fund; Highland Merger Arbitrage Fund; Highland Opportunistic Credit Fund;
                Highland Small−Cap Equity Fund; Highland Socially Responsible Equity Fund; Highland
                Tax−Exempt Fund; Highland Total Return Fund; NexBank SSB; NexPoint Advisors, L.P.;
                NexPoint Advisors, L.P.; NexPoint Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount
                Strategies Fund; NexPoint Energy and Material Opportunities Fund; NexPoint
                Event−Driven Fund; NexPoint Healthcare Opportunities Fund; NexPoint Latin America
                Opportunities Fund; NexPoint Real Estate Strategies Fund; NexPoint Strategic
                Opportunities Fund; The Dugaboy Investment Trust; The Dugaboy Investment Trust;
                Bentley Callan; City of Garland; Clay Callan; Eastern Point Trust Company, Inc.; Garland
                Independent School District; Grayson County; HarbourVest 2017 Global Fund L.P.;
                HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on behalf of funds and
                accounts under management; HarbourVest Dover Street IX Investment L.P.; HarbourVest
                Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris; John R. Watkins;
                Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant Communications Inc.;
                Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N. Adkins; Tarrant County;
                Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish Tailor; Mollie
                Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner Gordon; Joe
                Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1 Exhibit
                A−−Proposed Order and Schedules 1−7)). Hearing to be held on 9/10/2020 at 02:30 PM
                Dallas Judge Jernigan Ctrm for 906, filed by Debtor Highland Capital Management, L.P.).
                (Kass, Albert)

                 917 Application for compensation (Sixth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from May 1, 2020 through May 31, 2020) for Hayward & Associates
                PLLC, Debtor's Attorney, Period: 5/1/2020 to 5/31/2020, Fee: $17,667.50, Expenses:
                $37.40. Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1
   08/05/2020   Exhibit A−−H&A May 2020 Invoice) (Annable, Zachery)

                 918 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)831 Application for compensation Sidley
                Austin LLP's Second Interim Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   08/05/2020   3/1/2020 to 5/31/2020, Fee: $1,5). (Attachments: # 1 Exhibit) (Hoffman, Juliana)

                 919 Certificate of service re: 1) Agreed Order Extending Deadline to Assume or Reject
                Unexpired Nonresidential Real Property Lease by Sixty Days; and 2) Order Directing
                Mediation Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)909 Agreed Order Granting 886 Motion to extend deadline to assume or reject
                unexpired nonresidential real property lease by sixty days. Entered on 8/3/2020. (Okafor,
                M.), 912 Order directing mediation (RE: related document(s)3 Document filed by Debtor
   08/05/2020   Highland Capital Management, L.P.). Entered on 8/3/2020 (Okafor, M.)). (Kass, Albert)

                 920 Certificate of No Objection (Amended) filed by Creditor Committee Official
                Committee of Unsecured Creditors (RE: related document(s)918 Certificate (generic)).
   08/05/2020   (Hoffman, Juliana)

   08/05/2020    921 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 to June 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN

                                                                                     000456
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 467 of 648 PageID 3154


                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
                (Annable, Zachery)

                 922 Application for compensation Ninth Monthly Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from July 1, 2020 through July 31, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 7/1/2020 to 7/31/2020, Fee: $6,264.50, Expenses:
                $0.00. Filed by Attorney Holland N. O'Neil Objections due by 8/27/2020. (Attachments: # 1
   08/06/2020   Exhibit A) (O'Neil, Holland)

                 923 Notice of Appearance and Request for Notice by Jared M. Slade filed by Interested
   08/06/2020   Party NexBank. (Slade, Jared)

                 924 Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April, 2020 through July 31, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 4/1/2020 to 7/31/2020, Fee: $87,931.00, Expenses:
                $833.49. Filed by Attorney Holland N. O'Neil Objections due by 8/27/2020. (Attachments:
   08/06/2020   # 1 Exhibit A − Invoices # 2 Proposed Order Exhibit B − Proposed Order) (O'Neil, Holland)

                 925 Certificate of service re: re: 1) Cover Sheet and Sixth Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from May 1, 2020 Through May 31, 2020; and 2)
                Notice of Statement of Amounts Paid to Ordinary Course Professionals for the Period from
                October 16, 2019 to June 30, 2020 Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)917 Application for compensation (Sixth Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from May 1, 2020 through May 31, 2020) for Hayward
                & Associates PLLC, Debtor's Attorney, Period: 5/1/2020 to 5/31/2020, Fee: $17,667.50,
                Expenses: $37.40. Filed by Other Professional Hayward & Associates PLLC (Attachments:
                # 1 Exhibit A−−H&A May 2020 Invoice) filed by Other Professional Hayward &
                Associates PLLC, 921 Notice (Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to June 30, 2020) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)176 ORDER PURSUANT
                TO SECTIONS 105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE
                AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE
                CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY
                COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019.
                (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON
                11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   08/06/2020   (Okafor, M.)). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 926 Withdrawal of claim(s) Claim has been satisfied. Claim: 9 Filed by Creditor Gray
   08/06/2020   Reed & McGraw LLP. (Brookner, Jason)

                 927 Joinder by filed by Interested Party NexBank (RE: related document(s)914 Motion for
                leave [CLO Holdco, Ltd.'s Motion for Clarification of Ruling] (related document(s) 808
   08/07/2020   Motion to compel, 846 Objection, 872 Response, 894 Hearing held)). (Slade, Jared)

                 928 Objection to claim(s) of Creditor(s) UBS Securities LLC and UBS AG, London
                Branch.. Filed by Debtor Highland Capital Management, L.P.. Responses due by 9/9/2020.
   08/07/2020   (Attachments: # 1 Exhibit 18 # 2 Exhibit 19) (Annable, Zachery)

   08/07/2020    929 Notice of hearing (Notice of Status Conference) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)928 Objection to claim(s) of Creditor(s) UBS
                Securities LLC and UBS AG, London Branch.. Filed by Debtor Highland Capital


                                                                                    000457
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 468 of 648 PageID 3155


                Management, L.P.. Responses due by 9/9/2020. (Attachments: # 1 Exhibit 18 # 2 Exhibit
                19)). Status Conference to be held on 9/29/2020 at 01:30 PM at Dallas Judge Jernigan Ctrm.
                (Annable, Zachery)

                 930 Response opposed to (related document(s): 914 Motion for leave [CLO Holdco, Ltd.'s
                Motion for Clarification of Ruling] (related document(s) 808 Motion to compel, 846
                Objection, 872 Response, 894 Hearing held) filed by Creditor CLO Holdco, Ltd.) filed by
                Creditor Committee Official Committee of Unsecured Creditors. (Attachments: # 1 Exhibit
   08/07/2020   A) (Montgomery, Paige)

                 931 Application for compensation (Seventh Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from June 1, 2020 through June 30, 2020) for Hayward & Associates
                PLLC, Debtor's Attorney, Period: 6/1/2020 to 6/30/2020, Fee: $18,025.00, Expenses:
                $452.40. Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1
   08/07/2020   Exhibit A−−H&A June 2020 Invoice) (Annable, Zachery)

                 932 Motion to file document under seal.MOTION FOR AN ORDER GRANTING LEAVE
                TO FILE DOCUMENTS UNDER SEAL REGARDING REDEEMER COMMITTEES
                OBJECTION TO THE PROOF OF CLAIM OF UBS AG, LONDON BRANCH AND UBS
                SECURITIES, LLC Filed by Interested Party Redeemer Committee of the Highland
                Crusader Fund (Attachments: # 1 Proposed Order Proposed Order Granting Motion to Seal)
   08/07/2020   (Platt, Mark)

                 933 Objection to claim(s) of Creditor(s) UBS Securities LLC and UBS AG, London
                Branch.. Filed by Interested Party Redeemer Committee of the Highland Crusader Fund.
                (Attachments: # 1 Exhibit Exhibit 1 (slip page − to be filed under seal upon order from
                Court)) # 2 Exhibit Exhibit 2 (slip page − to be filed under seal upon order from Court) # 3
                Exhibit Exhibit 3 (slip page − to be filed under seal upon order from Court) # 4 Exhibit
                Exhibit 4 # 5 Exhibit Exhibit 5 # 6 Exhibit Exhibit 6 (slip page − to be filed under seal upon
                order from Court) # 7 Exhibit Exhibit 7 (slip page − to be filed under seal upon order from
                Court) # 8 Exhibit Exhibit 8 # 9 Exhibit Exhibit 9 (slip page − to be filed under seal upon
                order from Court) # 10 Exhibit Exhibit 10 # 11 Exhibit Exhibit 11 # 12 Exhibit Exhibit 12 #
                13 Exhibit Exhibit 13 # 14 Exhibit Exhibit 14 # 15 Exhibit Exhibit 15 # 16 Exhibit Exhibit
                16 (slip page − to be filed under seal upon order from Court) # 17 Exhibit Exhibit 17 # 18
                Exhibit Exhibit 18 # 19 Exhibit Exhibit 19 # 20 Exhibit Exhibit 20 (slip page − to be filed
                under seal upon order from Court) # 21 Exhibit Exhibit 21 (slip page − to be filed under seal
                upon order from Court) # 22 Exhibit Exhibit 22 (slip page − to be filed under seal upon
   08/07/2020   order from Court)) (Platt, Mark)

                 934 Application for compensation Eighth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 6/1/2020 to
                6/30/2020, Fee: $328,185.72, Expenses: $440.33. Filed by Financial Advisor FTI
   08/10/2020   Consulting, Inc. Objections due by 8/31/2020. (Hoffman, Juliana)

                 935 Order on Motion for Clarification of Ruling and the Joinders Thereto (RE: related
                document(s)914 Motion for leave filed by Creditor CLO Holdco, Ltd., 915 Joinder filed by
                Interested Party NexPoint Real Estate Finance Inc., Interested Party Nexpoint Real Estate
                Capital, LLC, Interested Party NexPoint Residential Trust, Inc., Interested Party NexPoint
                Hospitality Trust, Interested Party NexPoint Real Estate Partners, LLC, Interested Party
                NexPoint Multifamily Capital Trust, Inc., Interested Party VineBrook Homes, Trust, Inc.,
                Interested Party NexPoint Real Estate Advisors, L.P., Interested Party NexPoint Real Estate
                Advisors II, L.P., Interested Party NexPoint Real Estate Advisors III, L.P., Interested Party
                NexPoint Real Estate Advisors IV, L.P., Interested Party NexPoint Real Estate Advisors V,
                L.P., Interested Party NexPoint Real Estate Advisors VI, L.P., Interested Party NexPoint
                Real Estate Advisors VII, L.P., Interested Party NexPoint Real Estate Advisors VIII, L.P.,
   08/11/2020   927 Joinder filed by Interested Party NexBank). Entered on 8/11/2020 (Rielly, Bill)

   08/11/2020    936 Application for compensation Tenth Monthly Application for Compensation and for
                Reimbursement of Expenses for the Period from July 1, 2020 through July 31, 2020 for

                                                                                       000458
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 469 of 648 PageID 3156


                Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 7/1/2020 to 7/31/2020, Fee:
                $739,976.00, Expenses: $1,189.12. Filed by Attorney Jeffrey Nathan Pomerantz Objections
                due by 9/1/2020. (Pomerantz, Jeffrey)

                 937 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)879 Amended application for compensation Amended Ninth Monthly
                Application for Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl
                & Jones LLP as Counsel to the Debtor for the Period from June 1, 2020 through June 30,
   08/11/2020   2020 (amended t). (Pomerantz, Jeffrey)

                  938 Certificate of service re: 1) Cover Sheet and Ninth Monthly Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from July 1, 2020 Through July 31, 2020; and 2)
                Cover Sheet and Second Interim Application for Compensation and Reimbursement of
                Expenses of Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period
                from April 1, 2020 Through July 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)922 Application for compensation Ninth Monthly
                Application for Compensation and for Reimbursement of Expenses of Foley & Lardner LLP
                as Special Texas Counsel to the Debtor for the Period from July 1, 2020 through July 31,
                2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 7/1/2020 to
                7/31/2020, Fee: $6,264.50, Expenses: $0.00. Filed by Attorney Holland N. O'Neil
                Objections due by 8/27/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec.
                Counsel Foley Gardere, Foley & Lardner LLP, 924 Application for compensation Second
                Interim Application for Compensation and for Reimbursement of Expenses of Foley &
                Lardner LLP as Special Texas Counsel to the Debtor for the Period from April, 2020
                through July 31, 2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                4/1/2020 to 7/31/2020, Fee: $87,931.00, Expenses: $833.49. Filed by Attorney Holland N.
                O'Neil Objections due by 8/27/2020. (Attachments: # 1 Exhibit A − Invoices # 2 Proposed
                Order Exhibit B − Proposed Order) (O'Neil, Holland) filed by Spec. Counsel Foley Gardere,
   08/11/2020   Foley & Lardner LLP). (Kass, Albert)

                  939 Certificate of service re: 1) Debtor's Objection to Proofs of Claim 190 and 191 of UBS
                Securities LLC and UBS AG, London Branch; and 2) Notice of Status Conference; to be
                Held on September 29, 2020 at 1:30 p.m. (Central Time); and 3) Seventh Monthly
                Application for Compensation and Reimbursement of Expenses of Hayward & Associates
                PLLC as Local Counsel to the Debtor for the Period from June 1, 2020 through June 30,
                2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)928
                Objection to claim(s) of Creditor(s) UBS Securities LLC and UBS AG, London Branch..
                Filed by Debtor Highland Capital Management, L.P.. Responses due by 9/9/2020.
                (Attachments: # 1 Exhibit 18 # 2 Exhibit 19) filed by Debtor Highland Capital
                Management, L.P., 929 Notice of hearing (Notice of Status Conference) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)928 Objection to claim(s) of
                Creditor(s) UBS Securities LLC and UBS AG, London Branch.. Filed by Debtor Highland
                Capital Management, L.P.. Responses due by 9/9/2020. (Attachments: # 1 Exhibit 18 # 2
                Exhibit 19)). Status Conference to be held on 9/29/2020 at 01:30 PM at Dallas Judge
                Jernigan Ctrm. filed by Debtor Highland Capital Management, L.P., 931 Application for
                compensation (Seventh Monthly Application for Compensation and Reimbursement of
                Expenses of Hayward & Associates PLLC as Local Counsel to the Debtor for the Period
                from June 1, 2020 through June 30, 2020) for Hayward & Associates PLLC, Debtor's
                Attorney, Period: 6/1/2020 to 6/30/2020, Fee: $18,025.00, Expenses: $452.40. Filed by
                Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A June
   08/11/2020   2020 Invoice) filed by Other Professional Hayward & Associates PLLC). (Kass, Albert)

   08/11/2020    940 Certificate of service re: 1) Webex Meeting Invitation to participate electronically in
                the hearing on Friday, August 14, 2020 at 9:30 a.m. Central Time before the Honorable
                Stacey G. Jernigan; 2) Instructions for any counsel and parties who wish to participate in
                the Hearing; and 3) Summary Cover Sheet and Eighth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc. for Allowance of
                Compensation and Reimbursement of Expenses for the Period From June 1, 2020 to and
                Including June 30, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related


                                                                                      000459
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 470 of 648 PageID 3157


                document(s)934 Application for compensation Eighth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 6/1/2020 to 6/30/2020, Fee: $328,185.72, Expenses: $440.33. Filed by Financial
                Advisor FTI Consulting, Inc. Objections due by 8/31/2020. filed by Financial Advisor FTI
                Consulting, Inc.). (Kass, Albert)

                 941 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)877 Application for compensation Eighth
                Monthly Application for Compensation and Reimbursement of Expenses of Sidley Austin,
                LLP for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 6/1/2020
   08/12/2020   to 6/30/2020, Fee: $493,78). (Hoffman, Juliana)

                 942 Order resolving discovery motions and objections thereto (related document 808 and
                810 Motion for protective order (Debtor's Motion for Entry of (i) a Protective Order, or, in
                the Alternative, (ii) an Order Directing the Debtor to Comply with Certain Discovery
                Demands Tendered by the Official Committee of Unsecured Creditors Purs filed by Debtor
                Highland Capital Management, ) Entered on 8/12/2020. (Okafor, M.). Modified linkage on
   08/12/2020   10/1/2020 (Okafor, M.).

                 943 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from June 1, 2020 through June 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
   08/12/2020   (Okafor, M.)). (Annable, Zachery)

                 944 Chapter 11 plan filed by Debtor Highland Capital Management, L.P.. (Annable,
   08/12/2020   Zachery)

                 945 Disclosure statement filed by Debtor Highland Capital Management, L.P..
   08/12/2020   (Attachments: # 1 Exhibit A−−Plan)(Annable, Zachery)

                 946 Certificate of No Objection filed by Spec. Counsel Foley Gardere, Foley & Lardner
                LLP (RE: related document(s)884 Application for compensation Eighth Monthly
                Application for Compensation and for Reimbursement of Expenses of Foley & Lardner LLP
                as Special Texas Counsel to the Debtor for the Period from June 1, 2020 through June 30,
   08/13/2020   2020 for Foley Garder). (O'Neil, Holland)

                 947 Joint Motion to continue hearing on (related documents 771 Objection to claim) (Joint
                Motion to Continue Status Conference) Filed by Debtor Highland Capital Management,
   08/13/2020   L.P. (Annable, Zachery)

                 948 Motion to file document under seal. (Debtor's Motion for Entry of an Order
                Authorizing Filing under Seal of the Debtor's Plan of Reorganization and Disclosure
                Statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
   08/13/2020   A−−Proposed Order) (Annable, Zachery)

                 949 Motion to extend or limit the exclusivity period (RE: related document(s)820 Order on
                motion to extend/shorten time) Filed by Debtor Highland Capital Management, L.P.
   08/13/2020   (Attachments: # 1 Exhibit A−−Proposed Order) (Annable, Zachery)

                 950 Order granting motion to seal documents (related document # 932) Entered on
   08/13/2020   8/13/2020. (Okafor, M.)

                 951 Order granting joint motion to continue hearing on (related document # 947) (related
                documents Objection to claim) Status Conference to be held on 8/19/2020 at 09:30 AM at
   08/13/2020   Dallas Judge Jernigan Ctrm. Entered on 8/13/2020. (Okafor, M.)


                                                                                       000460
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 471 of 648 PageID 3158


                 952 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)949 Motion to extend or limit the exclusivity period (RE: related
                document(s)820 Order on motion to extend/shorten time) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on
   08/13/2020   9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 949, (Annable, Zachery)

                 953 SEALED document regarding: REDEEMER COMMITTEE OF THE
                HIGHLAND CRUSADER FUNDS AND THE CRUSADER FUNDS' OBJECTION
                TO THE PROOF OF CLAIM OF UBS AG, LONDON BRANCH AND UBS
                SECURITIES, LLC AND JOINDER IN THE DEBTOR'S OBJECTION per court
                order filed by Interested Party Redeemer Committee of the Highland Crusader Fund (RE:
                related document(s)950 Order on motion to seal). (Attachments: # 1 Exhibit Exhibit 1 −
                Original Synthetic Warehouse Agreement # 2 Exhibit Exhibit 2 Original Engagement Ltr. #
                3 Exhibit Exhibit 3 Original Cash Warehouse Agreement # 4 Exhibit Exhibit 6 Expert
                Report of Louis G. Dudney # 5 Exhibit Exhibit 7 March 20, 2009 Termination Settlement
                and Release Agreement # 6 Exhibit Exhibit 9 UBS and Crusader Fund Settlement
                Agreement # 7 Exhibit Exhibit 16 Unredacted version of UBS's Second Amended
                Complaint # 8 Exhibit Exhibit 20 UBS's Pre−Trial Brief ISO Bifurcation # 9 Exhibit
                Exhibit 21 UBS and Credit Strategies Settlement Agreement # 10 Exhibit Exhibit 22
   08/13/2020   Crusader Fund scheme of Arrangement and Joint Plan of Distribution) (Platt, Mark)

                 954 Amended Notice of hearing (Amended Notice of Status Conference) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)771 Objection to claim(s) 3 of
                Creditor(s) Acis Capital Management L.P. and Acis Capital Management GP, LLC.. Filed
                by Debtor Highland Capital Management, L.P.. Responses due by 7/23/2020.). Status
                Conference to be held on 8/19/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Annable,
   08/13/2020   Zachery)

                 955 Order granting motion to seal documents (related document # 948) Entered on
   08/13/2020   8/13/2020. (Okafor, M.)

                 956 SEALED document regarding: Plan of Reorganization of Highland Capital
                Management, L.P. per court order filed by Debtor Highland Capital Management, L.P.
   08/13/2020   (RE: related document(s)955 Order on motion to seal). (Annable, Zachery)

                 957 SEALED document regarding: Disclosure Statement for the Plan of
                Reorganization of Highland Capital Management, L.P. per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)955 Order on motion to seal).
                (Attachments: # 1 Exhibit A−−Plan of Reorganization of Highland Capital Management,
   08/13/2020   L.P.) (Annable, Zachery)

                  958 BNC certificate of mailing − PDF document. (RE: related document(s)935 Order on
                Motion for Clarification of Ruling and the Joinders Thereto (RE: related document(s)914
                Motion for leave filed by Creditor CLO Holdco, Ltd., 915 Joinder filed by Interested Party
                NexPoint Real Estate Finance Inc., Interested Party Nexpoint Real Estate Capital, LLC,
                Interested Party NexPoint Residential Trust, Inc., Interested Party NexPoint Hospitality
                Trust, Interested Party NexPoint Real Estate Partners, LLC, Interested Party NexPoint
                Multifamily Capital Trust, Inc., Interested Party VineBrook Homes, Trust, Inc., Interested
                Party NexPoint Real Estate Advisors, L.P., Interested Party NexPoint Real Estate Advisors
                II, L.P., Interested Party NexPoint Real Estate Advisors III, L.P., Interested Party NexPoint
                Real Estate Advisors IV, L.P., Interested Party NexPoint Real Estate Advisors V, L.P.,
                Interested Party NexPoint Real Estate Advisors VI, L.P., Interested Party NexPoint Real
                Estate Advisors VII, L.P., Interested Party NexPoint Real Estate Advisors VIII, L.P., 927
                Joinder filed by Interested Party NexBank). Entered on 8/11/2020) No. of Notices: 2. Notice
   08/13/2020   Date 08/13/2020. (Admin.)

                 959 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)830 Application for compensation Seventh Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   08/14/2020   Period: 5/1/2020 to 5/31/2020, Fee: $223,330.68, Expenses: $1,874.65.). (Hoffman, Juliana)

                                                                                       000461
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 472 of 648 PageID 3159


                 960 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)883 Application for compensation Second Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 3/1/2020 to 5/31/2020, Fee: $1,488,533.4, Expenses: $23,515.26.). (Hoffman,
   08/14/2020   Juliana)

                 961 Certificate of service re: Cover Sheet and Tenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from July 1, 2020 through
                July 31, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)936 Application for compensation Tenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from July 1, 2020 through
                July 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 7/1/2020 to
                7/31/2020, Fee: $739,976.00, Expenses: $1,189.12. Filed by Attorney Jeffrey Nathan
                Pomerantz Objections due by 9/1/2020. filed by Debtor Highland Capital Management,
   08/14/2020   L.P.). (Kass, Albert)

                 962 Certificate of service re: 1) Order Resolving Discovery Motions and Objections
                Thereto; and 2) Notice of Filing of Monthly Staffing Report by Development Specialists,
                Inc. for the Period from June 1, 2020 Through June 30, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)942 Order resolving discovery
                motions and objections thereto (related document 808) Entered on 8/12/2020. (Okafor, M.),
                943 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for
                the Period from June 1, 2020 through June 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
   08/14/2020   (Okafor, M.)). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 963 Motion to file document under seal. Filed by Acis Capital Management GP, LLC,
   08/17/2020   Acis Capital Management, L.P. (Attachments: # 1 Proposed Order) (Chiarello, Annmarie)

                 964 Application for compensation (Hayward & Associates PLLC's Second Interim
                Application for Compensation and Reimbursement of Expenses for the Period from April 1,
                2020 through June 30, 2020) for Hayward & Associates PLLC, Debtor's Attorney, Period:
                4/1/2020 to 6/30/2020, Fee: $60,570.00, Expenses: $525.80. Filed by Other Professional
   08/18/2020   Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−Invoices) (Annable, Zachery)

                 965 Order granting motion to seal documents (related document # 963) Entered on
   08/18/2020   8/18/2020. (Okafor, M.)

                 966 SEALED document regarding: email correspondence produced by Highland
                Capital Management, L.P. in connection with Acis's bankruptcy cases and bates
                labeled CONFIDENTIAL Highland0035395− Highland0035405 per court order filed
                by Acis Capital Management GP, LLC, Acis Capital Management, L.P. (RE: related
   08/18/2020   document(s)965 Order on motion to seal). (Chiarello, Annmarie)

   08/18/2020    967 Certificate of service re: Documents Served on August 13, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)947 Joint Motion to continue
                hearing on (related documents 771 Objection to claim) (Joint Motion to Continue Status
                Conference) Filed by Debtor Highland Capital Management, L.P. filed by Debtor Highland
                Capital Management, L.P., 948 Motion to file document under seal. (Debtor's Motion for
                Entry of an Order Authorizing Filing under Seal of the Debtor's Plan of Reorganization and
                Disclosure Statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: #
                1 Exhibit A−−Proposed Order) filed by Debtor Highland Capital Management, L.P., 949
                Motion to extend or limit the exclusivity period (RE: related document(s)820 Order on
                motion to extend/shorten time) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor Highland Capital
                Management, L.P., 951 Order granting joint motion to continue hearing on (related
                document 947) (related documents Objection to claim) Status Conference to be held on

                                                                                      000462
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 473 of 648 PageID 3160


                8/19/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm. Entered on 8/13/2020. (Okafor, M.),
                952 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)949 Motion to extend or limit the exclusivity period (RE: related
                document(s)820 Order on motion to extend/shorten time) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on
                9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 949, filed by Debtor Highland
                Capital Management, L.P., 954 Amended Notice of hearing (Amended Notice of Status
                Conference) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management L.P. and
                Acis Capital Management GP, LLC.. Filed by Debtor Highland Capital Management, L.P..
                Responses due by 7/23/2020.). Status Conference to be held on 8/19/2020 at 09:30 AM at
                Dallas Judge Jernigan Ctrm. filed by Debtor Highland Capital Management, L.P., 955 Order
                granting motion to seal documents (related document 948) Entered on 8/13/2020. (Okafor,
                M.)). (Kass, Albert)

                 968 Hearing held on 8/19/2020. (RE: related document(s)771 Objection to claim(s) 3 of
                Creditor(s) Acis Capital Management L.P. and Acis Capital Management GP, LLC., filed
                by Debtor Highland Capital Management, L.P., (Appearances: J. Pomeranz, I. Karesh, Z.
                Annabel, and M. Hayward for Debtors; R. Patel and B. Shaw for Acis; P. Montgomery for
                Unsecured Creditors Committee; J. Bonds for J. Dondero; A. Clubock for UBS; T.
                Masherin for Crusader Redeemer Committee. Nonevidentiary status conference. Court
                heard and approved concept for a partial scheduling order, contemplating cross motions for
                summary judgment and setting thereon for 10/20/20 at 9:30 am to the extend this matter is
                not resolved in mediation. Mr. Pomeranz to draft order consistent with the terms of what
   08/19/2020   was announced.) (Edmond, Michael)

                 969 Application for compensation Sidley Austin, LLP's Ninth Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 7/1/2020 to 7/31/2020, Fee: $531,094.32,
                Expenses: $10,470.96. Filed by Creditor Committee Official Committee of Unsecured
   08/19/2020   Creditors Objections due by 9/9/2020. (Hoffman, Juliana)

                 970 Stipulation by Highland Capital Management, L.P. and Integrated Financial
                Associates, Inc.. filed by Debtor Highland Capital Management, L.P. (RE: related
   08/19/2020   document(s)868 Objection to claim). (Annable, Zachery)

                 971 Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession for the Period from April 1, 2020 through July 31, 2020
                for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 4/1/2020 to 7/31/2020, Fee:
                $3,475,794.50, Expenses: $12,205.15. Filed by Attorney Jeffrey Nathan Pomerantz
   08/19/2020   Objections due by 9/9/2020. (Pomerantz, Jeffrey)

                 972 Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Mercer (US) Inc. as Compensation Consultant for the
                Debtor for the Period from March 1, 2020 through May 31, 2020 for Mercer (US) Inc.,
                Consultant, Period: 3/1/2020 to 5/31/2020, Fee: $54,029.98, Expenses: $2,151.69. Filed by
   08/19/2020   Consultant Mercer (US) Inc. Objections due by 9/9/2020. (Pomerantz, Jeffrey)

                 973 Support/supplemental document (Notice of Filing of Executed Signature Pages to
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)944 Chapter 11 plan). (Attachments: # 1
   08/19/2020   Exhibit A) (Annable, Zachery)

                 974 Support/supplemental document (Notice of Filing of Executed Signature Pages to
                Disclosure Statement for the Plan of Reorganization of Highland Capital Management,
                L.P.) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
   08/19/2020   Disclosure statement). (Attachments: # 1 Exhibit A) (Annable, Zachery)



                                                                                     000463
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 474 of 648 PageID 3161


                 975 Application for compensation (Consolidated Monthly and First Interim Application of
                Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
                Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for the
                Period November 1, 2019 through June 30, 2020) for Wilmer Cutler Pickering Hale and
                Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee: $615,941.40, Expenses:
                $2,701.56. Filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP
   08/19/2020   (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B) (Annable, Zachery)

                 976 Notice of hearing (Omnibus Notice of Hearing on Second Interim Applications for
                Compensation and Reimbursement of Expenses of Estate Professionals) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)831 Application for
                compensation Sidley Austin LLP's Second Interim Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 3/1/2020 to 5/31/2020, Fee: $1,573,850.25, Expenses: $22,930.21.
                Filed by Objections due by 8/4/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
                C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F), 883 Application for compensation Second
                Interim Application for Compensation and Reimbursement of Expenses for FTI Consulting,
                Inc., Financial Advisor, Period: 3/1/2020 to 5/31/2020, Fee: $1,488,533.4, Expenses:
                $23,515.26. Filed by Objections due by 8/11/2020., 924 Application for compensation
                Second Interim Application for Compensation and for Reimbursement of Expenses of Foley
                & Lardner LLP as Special Texas Counsel to the Debtor for the Period from April, 2020
                through July 31, 2020 for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period:
                4/1/2020 to 7/31/2020, Fee: $87,931.00, Expenses: $833.49. Filed by Attorney Holland N.
                O'Neil Objections due by 8/27/2020. (Attachments: # 1 Exhibit A − Invoices # 2 Proposed
                Order Exhibit B − Proposed Order) (O'Neil, Holland), 964 Application for compensation
                (Hayward & Associates PLLC's Second Interim Application for Compensation and
                Reimbursement of Expenses for the Period from April 1, 2020 through June 30, 2020) for
                Hayward & Associates PLLC, Debtor's Attorney, Period: 4/1/2020 to 6/30/2020, Fee:
                $60,570.00, Expenses: $525.80. Filed by Other Professional Hayward & Associates PLLC
                (Attachments: # 1 Exhibit A−−Invoices), 971 Application for compensation Second Interim
                Application for Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl
                & Jones LLP as Counsel for the Debtor and Debtor in Possession for the Period from April
                1, 2020 through July 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                4/1/2020 to 7/31/2020, Fee: $3,475,794.50, Expenses: $12,205.15. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 9/9/2020., 972 Application for compensation
                Second Interim Application for Compensation and for Reimbursement of Expenses of
                Mercer (US) Inc. as Compensation Consultant for the Debtor for the Period from March 1,
                2020 through May 31, 2020 for Mercer (US) Inc., Consultant, Period: 3/1/2020 to
                5/31/2020, Fee: $54,029.98, Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc.
                Objections due by 9/9/2020., 975 Application for compensation (Consolidated Monthly and
                First Interim Application of Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of
                Compensation for Services Rendered and Reimbursement of Expenses as Regulatory and
                Compliance Counsel for the Period November 1, 2019 through June 30, 2020) for Wilmer
                Cutler Pickering Hale and Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee:
                $615,941.40, Expenses: $2,701.56. Filed by Other Professional Wilmer Cutler Pickering
                Hale and Dorr LLP (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B)).
                Hearing to be held on 9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 964 and for
   08/19/2020   831 and for 975 and for 972 and for 971 and for 924 and for 883, (Annable, Zachery)

                 977 Amended Notice of hearing (Amended Notice of Status Conference) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)928 Objection to claim(s) of
                Creditor(s) UBS Securities LLC and UBS AG, London Branch.. Filed by Debtor Highland
                Capital Management, L.P.. Responses due by 9/9/2020. (Attachments: # 1 Exhibit 18 # 2
                Exhibit 19)). Status Conference to be held on 10/6/2020 at 01:30 PM at Dallas Judge
   08/20/2020   Jernigan Ctrm. (Annable, Zachery)

                 978 Order approving joint stipulation extending response deadline to Debtor's objection to
                proof of claim No. 93 of Integrated Financial Associates, Inc. (RE: related document(s)970
                Stipulation filed by Debtor Highland Capital Management, L.P.). Entered on 8/20/2020
   08/20/2020   (Okafor, M.)


                                                                                      000464
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 475 of 648 PageID 3162


                 979 Certificate of service re: 1) Webex Meeting Invitation to participate electronically in
                the hearing on Wednesday, August 19, 2020 at 9:30 a.m. Central Time before the
                Honorable Stacey G. Jernigan; 2) Instructions for any counsel and parties who wish to
                participate in the Hearing; and 3) Notice of and Hayward & Associates PLLC's Second
                Interim Application for Compensation and Reimbursement of Expenses for the Period from
                April 1, 2020 Through June 30, 2020 Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)964 Application for compensation (Hayward & Associates
                PLLC's Second Interim Application for Compensation and Reimbursement of Expenses for
                the Period from April 1, 2020 through June 30, 2020) for Hayward & Associates PLLC,
                Debtor's Attorney, Period: 4/1/2020 to 6/30/2020, Fee: $60,570.00, Expenses: $525.80.
                Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit
   08/20/2020   A−−Invoices) filed by Other Professional Hayward & Associates PLLC). (Kass, Albert)

   08/20/2020     980 Certificate of service re: Documents Served on August 19, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)969 Application for compensation
                Sidley Austin, LLP's Ninth Monthly Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
                7/1/2020 to 7/31/2020, Fee: $531,094.32, Expenses: $10,470.96. Filed by Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 9/9/2020. filed by
                Creditor Committee Official Committee of Unsecured Creditors, 970 Stipulation by
                Highland Capital Management, L.P. and Integrated Financial Associates, Inc.. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)868 Objection to
                claim). filed by Debtor Highland Capital Management, L.P., 971 Application for
                compensation Second Interim Application for Compensation and for Reimbursement of
                Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in
                Possession for the Period from April 1, 2020 through July 31, 2020 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 4/1/2020 to 7/31/2020, Fee: $3,475,794.50,
                Expenses: $12,205.15. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
                9/9/2020. filed by Debtor Highland Capital Management, L.P., 972 Application for
                compensation Second Interim Application for Compensation and for Reimbursement of
                Expenses of Mercer (US) Inc. as Compensation Consultant for the Debtor for the Period
                from March 1, 2020 through May 31, 2020 for Mercer (US) Inc., Consultant, Period:
                3/1/2020 to 5/31/2020, Fee: $54,029.98, Expenses: $2,151.69. Filed by Consultant Mercer
                (US) Inc. Objections due by 9/9/2020. filed by Consultant Mercer (US) Inc., 975
                Application for compensation (Consolidated Monthly and First Interim Application of
                Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
                Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for the
                Period November 1, 2019 through June 30, 2020) for Wilmer Cutler Pickering Hale and
                Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee: $615,941.40, Expenses:
                $2,701.56. Filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP
                (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B), 976 Notice of hearing
                (Omnibus Notice of Hearing on Second Interim Applications for Compensation and
                Reimbursement of Expenses of Estate Professionals) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)831 Application for compensation Sidley Austin
                LLP's Second Interim Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 3/1/2020 to
                5/31/2020, Fee: $1,573,850.25, Expenses: $22,930.21. Filed by Objections due by 8/4/2020.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                Exhibit F), 883 Application for compensation Second Interim Application for Compensation
                and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period:
                3/1/2020 to 5/31/2020, Fee: $1,488,533.4, Expenses: $23,515.26. Filed by Objections due
                by 8/11/2020., 924 Application for compensation Second Interim Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from April, 2020 through July 31, 2020 for
                Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 4/1/2020 to 7/31/2020, Fee:
                $87,931.00, Expenses: $833.49. Filed by Attorney Holland N. O'Neil Objections due by
                8/27/2020. (Attachments: # 1 Exhibit A − Invoices # 2 Proposed Order Exhibit B −
                Proposed Order) (O'Neil, Holland), 964 Application for compensation (Hayward &
                Associates PLLC's Second Interim Application for Compensation and Reimbursement of
                Expenses for the Period from April 1, 2020 through June 30, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 4/1/2020 to 6/30/2020, Fee: $60,570.00,


                                                                                       000465
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 476 of 648 PageID 3163


                Expenses: $525.80. Filed by Other Professional Hayward & Associates PLLC
                (Attachments: # 1 Exhibit A−−Invoices), 971 Application for compensation Second Interim
                Application for Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl
                & Jones LLP as Counsel for the Debtor and Debtor in Possession for the Period from April
                1, 2020 through July 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                4/1/2020 to 7/31/2020, Fee: $3,475,794.50, Expenses: $12,205.15. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 9/9/2020., 972 Application for compensation
                Second Interim Application for Compensation and for Reimbursement of Expenses of
                Mercer (US) Inc. as Compensation Consultant for the Debtor for the Period from March 1,
                2020 through May 31, 2020 for Mercer (US) Inc., Consultant, Period: 3/1/2020 to
                5/31/2020, Fee: $54,029.98, Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc.
                Objections due by 9/9/2020., 975 Application for compensation (Consolidated Monthly and
                First Interim Application of Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of
                Compensation for Services Rendered and Reimbursement of Expenses as Regulatory and
                Compliance Counsel for the Period November 1, 2019 through June 30, 2020) for Wilmer
                Cutler Pickering Hale and Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee:
                $615,941.40, Expenses: $2,701.56. Filed by Other Professional Wilmer Cutler Pickering
                Hale and Dorr LLP (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B)).
                Hearing to be held on 9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 964 and for
                831 and for 975 and for 972 and for 971 and for 924 and for 883, filed by Debtor Highland
                Capital Management, L.P.). (Kass, Albert)

                 981 Certificate (Affidavit of Service) filed by Debtor Highland Capital Management, L.P..
   08/21/2020   (Annable, Zachery)

                 982 Stipulation by Highland Capital Management, L.P. and Official Committee of
                Unsecured Creditors. filed by Debtor Highland Capital Management, L.P. (RE: related
   08/21/2020   document(s)176 Document). (Annable, Zachery)

                 983 Agreed Scheduling Order and Order setting hearing on any timely filed Summary
                Judgment Motion and Summary Judgment Response (RE: related document(s)771
                Objection to claim filed by Debtor Highland Capital Management, L.P.). Hearing to be held
                on 10/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 771, Entered on 8/21/2020
   08/21/2020   (Okafor, M.) Modified text on 8/21/2020 (Okafor, M.).

                 984 Motion to appear pro hac vice for Tracy M. O'Steen. Fee Amount $100 Filed by
   08/21/2020   Interested Party Integrated Financial Associates, Inc. (Bryant, M.)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28037405, amount $ 100.00 (re: Doc# 984).
   08/23/2020   (U.S. Treasury)

                 985 BNC certificate of mailing − PDF document. (RE: related document(s)978 Order
                approving joint stipulation extending response deadline to Debtor's objection to proof of
                claim No. 93 of Integrated Financial Associates, Inc. (RE: related document(s)970
                Stipulation filed by Debtor Highland Capital Management, L.P.). Entered on 8/20/2020
   08/23/2020   (Okafor, M.)) No. of Notices: 1. Notice Date 08/23/2020. (Admin.)

                 986 Order approving joint stipulation regarding modification to order approving ordinary
                course professionals for Robert Half Legal (RE: related document(s)982 Stipulation filed by
   08/24/2020   Debtor Highland Capital Management, L.P.). Entered on 8/24/2020 (Okafor, M.)

                 987 Stipulation by Highland Capital Management, L.P. and Integrated Financial
                Associates, Inc.. filed by Debtor Highland Capital Management, L.P. (RE: related
   08/24/2020   document(s)868 Objection to claim). (Annable, Zachery)

   08/24/2020    988 Support/supplemental document Supplement to Second Interim Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from April, 2020 through July 31, 2020 filed by

                                                                                       000466
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 477 of 648 PageID 3164


                Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE: related document(s)924
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April, 2020 through July 31, 2020 for Foley Gardere). (O'Neil,
                Holland)

                 989 Order granting motion to appear pro hac vice adding Tracy M. O'Steen for Integrated
   08/25/2020   Financial Associates, Inc. (related document # 984) Entered on 8/25/2020. (Okafor, M.)

                 990 Order approving second joint stipulation extending response deadline to Debtor's
                objection to proof of claim No. 93 of Integrated Financial Associates, Inc. (RE: related
                document(s)987 Stipulation filed by Debtor Highland Capital Management, L.P.). Entered
   08/25/2020   on 8/25/2020 (Okafor, M.)

                  991 Certificate of service re: 1) Amended Notice of Status Conference; to be Held on
                October 6, 2020 at 1:30 p.m. (Central Time); and 2) Order Approving Joint Stipulation
                Extending Response Deadline to Debtor's Objection to Proof of Claim No. 93 of Integrated
                Financial Associates, Inc. Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)977 Amended Notice of hearing (Amended Notice of Status
                Conference) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)928 Objection to claim(s) of Creditor(s) UBS Securities LLC and UBS AG,
                London Branch.. Filed by Debtor Highland Capital Management, L.P.. Responses due by
                9/9/2020. (Attachments: # 1 Exhibit 18 # 2 Exhibit 19)). Status Conference to be held on
                10/6/2020 at 01:30 PM at Dallas Judge Jernigan Ctrm. filed by Debtor Highland Capital
                Management, L.P., 978 Order approving joint stipulation extending response deadline to
                Debtor's objection to proof of claim No. 93 of Integrated Financial Associates, Inc. (RE:
                related document(s)970 Stipulation filed by Debtor Highland Capital Management, L.P.).
   08/25/2020   Entered on 8/20/2020 (Okafor, M.)). (Kass, Albert)

                  992 Certificate of service re: 1) Affidavit of Service of Karina Yee re: Action by Written
                Consent of Stockholders in Lieu of Special Meeting (Cornerstone Healthcare Group
                Holding, Inc.); 2) Joint Stipulation Regarding Modification to Order Approving Ordinary
                Course Professionals for Robert Half Legal; and 3) Agreed Scheduling Order Regarding
                Objections to Proof of Claim of Acis Capital Management, L.P. and Acis Capital
                Management GP, LLC Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)981 Certificate (Affidavit of Service) filed by Debtor Highland Capital
                Management, L.P.. filed by Debtor Highland Capital Management, L.P., 982 Stipulation by
                Highland Capital Management, L.P. and Official Committee of Unsecured Creditors. filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)176 Document).
                filed by Debtor Highland Capital Management, L.P., 983 Agreed Scheduling Order and
                Order setting hearing on any timely filed Summary Judgment Motion and Summary
                Judgment Response (RE: related document(s)771 Objection to claim filed by Debtor
                Highland Capital Management, L.P.). Hearing to be held on 10/20/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 771, Entered on 8/21/2020 (Okafor, M.) Modified text on
   08/25/2020   8/21/2020 (Okafor, M.).). (Kass, Albert)

                 993 Request for transcript regarding a hearing held on 8/19/2020. The requested
   08/26/2020   turn−around time is daily. (Edmond, Michael)

   08/26/2020    994 Response opposed to (related document(s): 906 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Creditor Paul N. Adkins . (Dugan, S.) Filed
                by Creditor Paul N. Adkins (related document(s)906 Objection to claim(s) of Creditor(s)
                Daniel Sheehan and Associates, PLLC; Dun & Bradstreet; Eastern Point Trust Company,
                Inc.; Collin County Tax Assessor/Collector; Collin County Tax Assessor/Collector; Dallas
                County; Opus 2 International Inc.; Andrew Parmentier; 4CAST Inc.; Advent Software Inc.;
                ConvergeOne, Inc.; Denton County; Internal Revenue Service; Kaufman County; Maples
                and Calder; McLagen Partners, Inc.; Microsoft Corporation and Microsoft Licensing GP, a
                Subsidiary of Microsoft Corporation; Moodys Analytics, Inc.; Quintairos, Prieto, Wood &
                Boyer; Advisors Equity Group, LLC; Eagle Equity Advisors, LLC; HCRE Partner, LLC;
                Highland Capital Management Fund Advisors; Highland Capital Management Fund

                                                                                      000467
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 478 of 648 PageID 3165


                Advisors; Highland Capital Management Services, Inc.; Highland Capital Management
                Services, Inc.; Highland Energy MLP Fund; Highland Fixed Income Fund; Highland
                Floating Rate Fund; Highland Funds I; Highland Funds II; Highland Global Allocation
                Fund; Highland Healthcare Opportunities Fund; Highland iBoxx Senior Loan ETF;
                Highland Income Fund HFRO; Highland Long/Short Equity Fund; Highland Merger
                Arbitrage Fund; Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund;
                Highland Socially Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total
                Return Fund; NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint
                Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy
                and Material Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare
                Opportunities Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate
                Strategies Fund; NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust;
                The Dugaboy Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point
                Trust Company, Inc.; Garland Independent School District; Grayson County; HarbourVest
                2017 Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on
                behalf of funds and accounts under management; HarbourVest Dover Street IX Investment
                L.P.; HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris;
                John R. Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant
                Communications Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N.
                Adkins; Tarrant County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish
                Tailor; Mollie Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner
                Gordon; Joe Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by
                Debtor Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1
                Exhibit A−−Proposed Order and Schedules 1−7) filed by Debtor Highland Capital
                Management, L.P.). (COURT NOTE: Signature of filer not included. Amended response
                with signature requested) (Dugan, S.)

                 995 Adversary case 20−03105. Complaint by Highland Capital Management, L.P. against
                Hunter Mountain Investment Trust. Fee Amount $350 (Attachments: # 1 Adversary
                Proceeding Cover Sheet). Nature(s) of suit: 81 (Subordination of claim or interest). 91
   08/26/2020   (Declaratory judgment). (Annable, Zachery)

                 996 Objection to claim(s) of Creditor(s) Redeemer Committee of the Highland Crusader
                Fund − Proof of Claim No. 72.. Filed by Interested Parties UBS AG London Branch, UBS
   08/26/2020   Securities LLC. (Sosland, Martin)

                 997 Motion to file document under seal.(With the Objection to the Proof of Claim Filed by
                Redeemer Committee of the Highland Crusader Fund) Filed by Interested Parties UBS AG
                London Branch, UBS Securities LLC (Attachments: # 1 Proposed Order Ex A) (Sosland,
   08/26/2020   Martin)

                 998 Transcript regarding Hearing Held 08/19/2020 (20 pages) RE: Status Conference on
                Objection to Claim. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 11/24/2020. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 968 Hearing held on 8/19/2020. (RE:
                related document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management
                L.P. and Acis Capital Management GP, LLC., filed by Debtor Highland Capital
                Management, L.P., (Appearances: J. Pomeranz, I. Karesh, Z. Annabel, and M. Hayward for
                Debtors; R. Patel and B. Shaw for Acis; P. Montgomery for Unsecured Creditors
                Committee; J. Bonds for J. Dondero; A. Clubock for UBS; T. Masherin for Crusader
                Redeemer Committee. Nonevidentiary status conference. Court heard and approved concept
                for a partial scheduling order, contemplating cross motions for summary judgment and
                setting thereon for 10/20/20 at 9:30 am to the extend this matter is not resolved in
                mediation. Mr. Pomeranz to draft order consistent with the terms of what was announced.)).
   08/26/2020   Transcript to be made available to the public on 11/24/2020. (Rehling, Kathy)

   08/27/2020

                                                                                     000468
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 479 of 648 PageID 3166


                 999 Motion to file document under seal. (Debtor's Motion for Entry of an Order
                Authorizing Filing under Seal Certain of the Exhibits to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)
                (Annable, Zachery)

                 1000 Certificate of service re: 1) Order Approving Joint Stipulation Regarding
                Modification to Order Approving Ordinary Course Professionals for Robert Half Legal; 2)
                Second Joint Stipulation Extending Response Deadline to Debtor's Objection to Proof of
                Claim No. 93 of Integrated Financial Associates, Inc.; and 3) Supplement to the Second
                Interim Application for Compensation and Reimbursement of Expenses of Foley & Lardner
                LLP as Special Texas Counsel to the Debtor for the Period from April 1, 2020 Through July
                21, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)986 Order approving joint stipulation regarding modification to order
                approving ordinary course professionals for Robert Half Legal (RE: related document(s)982
                Stipulation filed by Debtor Highland Capital Management, L.P.). Entered on 8/24/2020
                (Okafor, M.), 987 Stipulation by Highland Capital Management, L.P. and Integrated
                Financial Associates, Inc.. filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)868 Objection to claim). filed by Debtor Highland Capital Management, L.P.,
                988 Support/supplemental document Supplement to Second Interim Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from April, 2020 through July 31, 2020 filed by
                Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE: related document(s)924
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April, 2020 through July 31, 2020 for Foley Gardere). (O'Neil,
   08/27/2020   Holland) filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP). (Kass, Albert)

                 1001 Certificate of service re: Order Approving Second Joint Stipulation Extending
                Response Deadline to Debtor's Objection to Proof of Claim No. 93 of Integrated Financial
                Associates, Inc. Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)990 Order approving second joint stipulation extending response deadline to
                Debtor's objection to proof of claim No. 93 of Integrated Financial Associates, Inc. (RE:
                related document(s)987 Stipulation filed by Debtor Highland Capital Management, L.P.).
   08/27/2020   Entered on 8/25/2020 (Okafor, M.)). (Kass, Albert)

                 1002 Response unopposed to (related document(s): 924 Application for compensation
                Second Interim Application for Compensation and for Reimbursement of Expenses of Foley
                & Lardner LLP as Special Texas Counsel to the Debtor for the Period from April, 2020
                through July 31, 2020 for Foley Gardere filed by Spec. Counsel Foley Gardere, Foley &
                Lardner LLP) filed by Acis Capital Management GP, LLC, Acis Capital Management, L.P..
   08/27/2020   (Chiarello, Annmarie)

                 1003 BNC certificate of mailing − PDF document. (RE: related document(s)989 Order
                granting motion to appear pro hac vice adding Tracy M. O'Steen for Integrated Financial
                Associates, Inc. (related document 984) Entered on 8/25/2020. (Okafor, M.)) No. of
   08/27/2020   Notices: 1. Notice Date 08/27/2020. (Admin.)

                 1004 BNC certificate of mailing − PDF document. (RE: related document(s)990 Order
                approving second joint stipulation extending response deadline to Debtor's objection to
                proof of claim No. 93 of Integrated Financial Associates, Inc. (RE: related document(s)987
                Stipulation filed by Debtor Highland Capital Management, L.P.). Entered on 8/25/2020
   08/27/2020   (Okafor, M.)) No. of Notices: 1. Notice Date 08/27/2020. (Admin.)

                 1005 Order granting motion to seal certain of the exhibits to proofs of claim 190 and 191
                of UBS Securities and UBS AG, London Branch (related document # 999) Entered on
   08/28/2020   8/28/2020. (Okafor, M.)

                 1006 Amended Response opposed to (related document(s): 906 Objection to claim filed by
   08/31/2020   Debtor Highland Capital Management, L.P.) filed by Creditor Paul N. Adkins . (Rielly, Bill)

                                                                                      000469
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 480 of 648 PageID 3167


                 1007 Amended Notice of hearing (Amended Notice of Hearing on Objection to Proof of
                Claim No. 93 of Integrated Financial Associates, Inc.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)868 Objection to claim(s) of Creditor(s)
                Integrated Financial Associates, Inc... Filed by Debtor Highland Capital Management, L.P..
                Responses due by 8/19/2020.). Hearing to be held on 10/14/2020 at 01:30 PM Dallas Judge
   08/31/2020   Jernigan Ctrm for 868, (Annable, Zachery)

                 1008 Adversary case 20−03107. Complaint by Highland Capital Management, L.P. against
                Patrick Daugherty. Fee Amount $350 (Attachments: # 1 Adversary Cover Sheet). Nature(s)
   08/31/2020   of suit: 81 (Subordination of claim or interest). (Annable, Zachery)

                 1009 SEALED document regarding: Exhibit 20 to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1005
   08/31/2020   Order on motion to seal). (Annable, Zachery)

                 1010 SEALED document regarding: Exhibit 21 to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1005
   08/31/2020   Order on motion to seal). (Annable, Zachery)

                 1011 SEALED document regarding: Exhibit 22 to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1005
   08/31/2020   Order on motion to seal). (Annable, Zachery)

                 1012 SEALED document regarding: Exhibit 23 to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1005
   08/31/2020   Order on motion to seal). (Annable, Zachery)

                 1013 SEALED document regarding: Exhibit 24 to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1005
   08/31/2020   Order on motion to seal). (Annable, Zachery)

                 1014 Debtor−in−possession monthly operating report for filing period July 1, 2020 to July
   09/01/2020   31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1015 Stipulation by Highland Capital Management, L.P. and Integrated Financial
                Associates, Inc.. filed by Debtor Highland Capital Management, L.P. (RE: related
   09/01/2020   document(s)868 Objection to claim). (Annable, Zachery)

                 1016 Certificate No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)917 Application for compensation (Sixth Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from May 1, 2020 through May 31, 2020) for Hayward
   09/01/2020   & Associate). (Annable, Zachery)

                 1017 Certificate No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)931 Application for compensation (Seventh Monthly Application
                for Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as
                Local Counsel to the Debtor for the Period from June 1, 2020 through June 30, 2020) for
   09/01/2020   Hayward & Assoc). (Annable, Zachery)

   09/01/2020    1018 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)934 Application for compensation Eighth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,


                                                                                     000470
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 481 of 648 PageID 3168


                Period: 6/1/2020 to 6/30/2020, Fee: $328,185.72, Expenses: $440.33.). (Hoffman, Juliana)

                 1019 Objection to (related document(s): 906 Objection to claim Filed by Debtor Highland
                Capital Management, L.P. filed by Creditor COLLIN COUNTY TAX
                ASSESSOR/COLLECTOR. (Lopez, Paul). MODIFIED to correct linkage on 9/2/2020
   09/01/2020   (Ecker, C.).

                 1020 Certificate of service re: Debtor's Motion for Entry of an Order Authorizing Filing
                under Seal Certain of the Exhibits to Debtor's Objection to Proofs of Claim 190 and 191 of
                UBS Securities LLC and UBS AG, London Branch Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)999 Motion to file document under seal. (Debtor's
                Motion for Entry of an Order Authorizing Filing under Seal Certain of the Exhibits to
                Debtor's Objection to Proofs of Claim 190 and 191 of UBS Securities LLC and UBS AG,
                London Branch) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A−−Proposed Order) filed by Debtor Highland Capital Management, L.P.). (Kass,
   09/01/2020   Albert)

                 1021 Order approving third joint stipulation extending response deadline to Debtor's
                objection to proof of claim No. 93 of Integrated Financial Associates, Inc (RE: related
                document(s)1015 Stipulation filed by Debtor Highland Capital Management, L.P.). Entered
   09/02/2020   on 9/2/2020 (Okafor, M.)

                 1022 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)936 Application for compensation Tenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from July 1, 2020 through
                July 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 7/1/2020 to
   09/02/2020   7/31/2020, F). (Pomerantz, Jeffrey)

                 1023 Certificate of service re: Order Granting Debtor's Motion for Entry of an Order
                Authorizing Filing Under Seal Certain of the Exhibits to Debtor's Objection to Proofs of
                Claim 190 and 191 of UBS Securities LLC and UBS AG, London Branch Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1005 Order granting motion
                to seal certain of the exhibits to proofs of claim 190 and 191 of UBS Securities and UBS
                AG, London Branch (related document 999) Entered on 8/28/2020. (Okafor, M.)). (Kass,
   09/02/2020   Albert)

                 1024 Certificate of service re: Amended Notice of Hearing on Objection to Proof of Claim
                No. 93 of Integrated Financial Associates, Inc.; to be Held on October 14, 2020 at 1:30 PM
                (Central Time) Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1007 Amended Notice of hearing (Amended Notice of Hearing on Objection to
                Proof of Claim No. 93 of Integrated Financial Associates, Inc.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)868 Objection to claim(s) of Creditor(s)
                Integrated Financial Associates, Inc... Filed by Debtor Highland Capital Management, L.P..
                Responses due by 8/19/2020.). Hearing to be held on 10/14/2020 at 01:30 PM Dallas Judge
   09/03/2020   Jernigan Ctrm for 868, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1025 Motion to compromise controversy with Carey International, Inc.. (Motion of the
                Debtor for Entry of an Order Approving Settlement with Carey International, Inc. [Claim
                No. 68] and Authorizing Actions Consistent Therewith) Filed by Debtor Highland Capital
                Management, L.P. Objections due by 9/28/2020. (Attachments: # 1 Exhibit A−−Proposed
   09/04/2020   Order # 2 Exhibit B−−Settlement Agreement) (Annable, Zachery)

                 1026 Objection to (related document(s): 949 Motion to extend or limit the exclusivity
                period (RE: related document(s)820 Order on motion to extend/shorten time) filed by
                Debtor Highland Capital Management, L.P.) filed by Creditor Committee Official
   09/04/2020   Committee of Unsecured Creditors. (Hoffman, Juliana)

   09/04/2020    1027 Certificate of service re: Third Joint Stipulation Extending Response Deadline to
                Debtor's Objection to Proof of Claim No. 93 of Integrated Financial Associates, Inc. Filed

                                                                                      000471
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 482 of 648 PageID 3169


                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1015 Stipulation
                by Highland Capital Management, L.P. and Integrated Financial Associates, Inc.. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)868 Objection to
                claim). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                  1028 Witness and Exhibit List for Hearing on September 10, 2020 filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)831 Application for
                compensation Sidley Austin LLP's Second Interim Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 3/1/2020 to 5/31/2020, Fee: $1,5, 883 Application for compensation
                Second Interim Application for Compensation and Reimbursement of Expenses for FTI
                Consulting, Inc., Financial Advisor, Period: 3/1/2020 to 5/31/2020, Fee: $1,488,533.4,
                Expenses: $23,515.26., 924 Application for compensation Second Interim Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from April, 2020 through July 31, 2020 for
                Foley Gardere, 949 Motion to extend or limit the exclusivity period (RE: related
                document(s)820 Order on motion to extend/shorten time), 964 Application for
                compensation (Hayward & Associates PLLC's Second Interim Application for
                Compensation and Reimbursement of Expenses for the Period from April 1, 2020 through
                June 30, 2020) for Hayward & Associates PLLC, Debtor's Attorn, 971 Application for
                compensation Second Interim Application for Compensation and for Reimbursement of
                Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in
                Possession for the Period from April 1, 2020 through July 31, 202, 972 Application for
                compensation Second Interim Application for Compensation and for Reimbursement of
                Expenses of Mercer (US) Inc. as Compensation Consultant for the Debtor for the Period
                from March 1, 2020 through May 31, 2020 for Mercer (US), 975 Application for
                compensation (Consolidated Monthly and First Interim Application of Wilmer Cutler
                Pickering Hale and Dorr LLP for Allowance of Compensation for Services Rendered and
                Reimbursement of Expenses as Regulatory and Compliance Counsel for). (Hayward,
   09/05/2020   Melissa)

                 1029 Certificate of service re: Order Approving Third Joint Stipulation Extending
                Response Deadline to Debtor's Objection to Proof of Claim No. 93 of Integrated Financial
                Associates, Inc. Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1021 Order approving third joint stipulation extending response deadline to
                Debtor's objection to proof of claim No. 93 of Integrated Financial Associates, Inc (RE:
                related document(s)1015 Stipulation filed by Debtor Highland Capital Management, L.P.).
   09/08/2020   Entered on 9/2/2020 (Okafor, M.)). (Kass, Albert)

                 1030 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to July 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   09/08/2020   (Annable, Zachery)

                 1031 Motion to appear pro hac vice for James E. O'Neill. Fee Amount $100 Filed by
   09/09/2020   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28083098, amount $ 100.00 (re: Doc# 1031).
   09/09/2020   (U.S. Treasury)

   09/09/2020    1032 Notice (Notice of Agenda of Matters Scheduled for Hearing on September 10, 2020
                at 2:30 p.m. (Central Time)) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)976 Notice of hearing (Omnibus Notice of Hearing on Second Interim

                                                                                    000472
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 483 of 648 PageID 3170


                Applications for Compensation and Reimbursement of Expenses of Estate Professionals)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)831
                Application for compensation Sidley Austin LLP's Second Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 3/1/2020 to 5/31/2020, Fee: $1,573,850.25,
                Expenses: $22,930.21. Filed by Objections due by 8/4/2020. (Attachments: # 1 Exhibit A #
                2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F), 883 Application for
                compensation Second Interim Application for Compensation and Reimbursement of
                Expenses for FTI Consulting, Inc., Financial Advisor, Period: 3/1/2020 to 5/31/2020, Fee:
                $1,488,533.4, Expenses: $23,515.26. Filed by Objections due by 8/11/2020., 924
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April, 2020 through July 31, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 4/1/2020 to 7/31/2020, Fee: $87,931.00, Expenses:
                $833.49. Filed by Attorney Holland N. O'Neil Objections due by 8/27/2020. (Attachments:
                # 1 Exhibit A − Invoices # 2 Proposed Order Exhibit B − Proposed Order) (O'Neil,
                Holland), 964 Application for compensation (Hayward & Associates PLLC's Second
                Interim Application for Compensation and Reimbursement of Expenses for the Period from
                April 1, 2020 through June 30, 2020) for Hayward & Associates PLLC, Debtor's Attorney,
                Period: 4/1/2020 to 6/30/2020, Fee: $60,570.00, Expenses: $525.80. Filed by Other
                Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−Invoices), 971
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession for the Period from April 1, 2020 through July 31, 2020
                for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 4/1/2020 to 7/31/2020, Fee:
                $3,475,794.50, Expenses: $12,205.15. Filed by Attorney Jeffrey Nathan Pomerantz
                Objections due by 9/9/2020., 972 Application for compensation Second Interim Application
                for Compensation and for Reimbursement of Expenses of Mercer (US) Inc. as
                Compensation Consultant for the Debtor for the Period from March 1, 2020 through May
                31, 2020 for Mercer (US) Inc., Consultant, Period: 3/1/2020 to 5/31/2020, Fee: $54,029.98,
                Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc. Objections due by 9/9/2020.,
                975 Application for compensation (Consolidated Monthly and First Interim Application of
                Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
                Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for the
                Period November 1, 2019 through June 30, 2020) for Wilmer Cutler Pickering Hale and
                Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee: $615,941.40, Expenses:
                $2,701.56. Filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP
                (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B)). Hearing to be held on
                9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 964 and for 831 and for 975 and for
                972 and for 971 and for 924 and for 883,). (Annable, Zachery)

                 1033 Order granting motion to seal documents (related document # 997) Entered on
   09/09/2020   9/9/2020. (Okafor, M.)

                 1034 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)975 Application for compensation (Consolidated Monthly and First
                Interim Application of Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of
                Compensation for Services Rendered and Reimbursement of Expenses as Regulatory and
   09/09/2020   Compliance Counsel for). (Annable, Zachery)

                 1035 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)972 Application for compensation Second Interim Application for
                Compensation and for Reimbursement of Expenses of Mercer (US) Inc. as Compensation
                Consultant for the Debtor for the Period from March 1, 2020 through May 31, 2020 for
   09/09/2020   Mercer (US)). (Annable, Zachery)

   09/09/2020    1036 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)971 Application for compensation Second Interim Application for
                Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP
                as Counsel for the Debtor and Debtor in Possession for the Period from April 1, 2020


                                                                                     000473
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 484 of 648 PageID 3171


                through July 31, 202). (Annable, Zachery)

                 1037 Certificate No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)964 Application for compensation (Hayward & Associates PLLC's
                Second Interim Application for Compensation and Reimbursement of Expenses for the
                Period from April 1, 2020 through June 30, 2020) for Hayward & Associates PLLC,
   09/09/2020   Debtor's Attorn). (Annable, Zachery)

                 1038 Certificate of service re: Motion of the Debtor for Entry of an Order Approving
                Settlement with Carey International, Inc. [Claim No. 68] and Authorizing Actions
                Consistent Therewith Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1025 Motion to compromise controversy with Carey International, Inc..
                (Motion of the Debtor for Entry of an Order Approving Settlement with Carey International,
                Inc. [Claim No. 68] and Authorizing Actions Consistent Therewith) Filed by Debtor
                Highland Capital Management, L.P. Objections due by 9/28/2020. (Attachments: # 1
                Exhibit A−−Proposed Order # 2 Exhibit B−−Settlement Agreement) filed by Debtor
   09/09/2020   Highland Capital Management, L.P.). (Kass, Albert)

                 1039 SEALED document regarding: Exhibits B and C to the Objection to the Proof
                of Claim Filed by Redeemer Committee of the Highland Crusader Fund per court
                order filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE:
                related document(s)1033 Order on motion to seal). (Attachments: # 1 Part 2 # 2 Part 3 # 3
   09/10/2020   Part 4 # 4 Part 5 # 5 Part 6) (Sosland, Martin)

                 1040 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)969 Application for compensation Sidley
                Austin, LLP's Ninth Monthly Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 7/1/2020 to
   09/10/2020   7/31/2020, Fee: $531). (Hoffman, Juliana)

   09/10/2020    1041 Amended Notice (Amended Notice of Agenda of Matters Scheduled for Hearing on
                September 10, 2020 at 2:30 p.m. (Central Time)) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)976 Notice of hearing (Omnibus Notice of
                Hearing on Second Interim Applications for Compensation and Reimbursement of Expenses
                of Estate Professionals) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)831 Application for compensation Sidley Austin LLP's Second Interim
                Application for Compensation and Reimbursement of Expenses for Official Committee of
                Unsecured Creditors, Creditor Comm. Aty, Period: 3/1/2020 to 5/31/2020, Fee:
                $1,573,850.25, Expenses: $22,930.21. Filed by Objections due by 8/4/2020. (Attachments:
                # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F), 883
                Application for compensation Second Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 3/1/2020 to
                5/31/2020, Fee: $1,488,533.4, Expenses: $23,515.26. Filed by Objections due by
                8/11/2020., 924 Application for compensation Second Interim Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from April, 2020 through July 31, 2020 for
                Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 4/1/2020 to 7/31/2020, Fee:
                $87,931.00, Expenses: $833.49. Filed by Attorney Holland N. O'Neil Objections due by
                8/27/2020. (Attachments: # 1 Exhibit A − Invoices # 2 Proposed Order Exhibit B −
                Proposed Order) (O'Neil, Holland), 964 Application for compensation (Hayward &
                Associates PLLC's Second Interim Application for Compensation and Reimbursement of
                Expenses for the Period from April 1, 2020 through June 30, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 4/1/2020 to 6/30/2020, Fee: $60,570.00,
                Expenses: $525.80. Filed by Other Professional Hayward & Associates PLLC
                (Attachments: # 1 Exhibit A−−Invoices), 971 Application for compensation Second Interim
                Application for Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl
                & Jones LLP as Counsel for the Debtor and Debtor in Possession for the Period from April
                1, 2020 through July 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                4/1/2020 to 7/31/2020, Fee: $3,475,794.50, Expenses: $12,205.15. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 9/9/2020., 972 Application for compensation

                                                                                      000474
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 485 of 648 PageID 3172


                Second Interim Application for Compensation and for Reimbursement of Expenses of
                Mercer (US) Inc. as Compensation Consultant for the Debtor for the Period from March 1,
                2020 through May 31, 2020 for Mercer (US) Inc., Consultant, Period: 3/1/2020 to
                5/31/2020, Fee: $54,029.98, Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc.
                Objections due by 9/9/2020., 975 Application for compensation (Consolidated Monthly and
                First Interim Application of Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of
                Compensation for Services Rendered and Reimbursement of Expenses as Regulatory and
                Compliance Counsel for the Period November 1, 2019 through June 30, 2020) for Wilmer
                Cutler Pickering Hale and Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee:
                $615,941.40, Expenses: $2,701.56. Filed by Other Professional Wilmer Cutler Pickering
                Hale and Dorr LLP (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B)).
                Hearing to be held on 9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 964 and for
                831 and for 975 and for 972 and for 971 and for 924 and for 883,). (Annable, Zachery)

                 1061 Hearing held on 9/10/2020., Hearing continued (RE: related document(s)949 Motion
                to extend or limit the exclusivity period (RE: related document(s)820 Order on motion to
                extend/shorten time) filed by Debtor Highland Capital Management, L.P.,) Continued
                Hearing to be held on 9/17/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 949,
                (Appearances: J. Pomeranz, J. Morris, and J. ONeill for Debtor; M. Clemente for Official
                Unsecured Creditors Committee; R. Patel and B. Shaw for Acis; A. Clubok for UBS; T.
                Masherin, M. Hankin and M. Platt for Redeemer Committee; B. Assing for J. Dondero; L.
                Lambert for UST. Evidentiary hearing. Motion continued to 9/17/20 at 9:30 am.) (Edmond,
   09/10/2020   Michael) (Entered: 09/14/2020)

   09/10/2020    1062 Hearing held on 9/10/2020. (RE: related document(s)906 Objection to claim(s) of
                Creditor(s) Daniel Sheehan and Associates, PLLC; Dun & Bradstreet; Eastern Point Trust
                Company, Inc.; Collin County Tax Assessor/Collector; Collin County Tax
                Assessor/Collector; Dallas County; Opus 2 International Inc.; Andrew Parmentier; 4CAST
                Inc.; Advent Software Inc.; ConvergeOne, Inc.; Denton County; Internal Revenue Service;
                Kaufman County; Maples and Calder; McLagen Partners, Inc.; Microsoft Corporation and
                Microsoft Licensing GP, a Subsidiary of Microsoft Corporation; Moodys Analytics, Inc.;
                Quintairos, Prieto, Wood & Boyer; Advisors Equity Group, LLC; Eagle Equity Advisors,
                LLC; HCRE Partner, LLC; Highland Capital Management Fund Advisors; Highland Capital
                Management Fund Advisors; Highland Capital Management Services, Inc.; Highland
                Capital Management Services, Inc.; Highland Energy MLP Fund; Highland Fixed Income
                Fund; Highland Floating Rate Fund; Highland Funds I; Highland Funds II; Highland Global
                Allocation Fund; Highland Healthcare Opportunities Fund; Highland iBoxx Senior Loan
                ETF; Highland Income Fund HFRO; Highland Long/Short Equity Fund; Highland Merger
                Arbitrage Fund; Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund;
                Highland Socially Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total
                Return Fund; NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint
                Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy
                and Material Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare
                Opportunities Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate
                Strategies Fund; NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust;
                The Dugaboy Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point
                Trust Company, Inc.; Garland Independent School District; Grayson County; HarbourVest
                2017 Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on
                behalf of funds and accounts under management; HarbourVest Dover Street IX Investment
                L.P.; HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris;
                John R. Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant
                Communications Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N.
                Adkins; Tarrant County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish
                Tailor; Mollie Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner
                Gordon; Joe Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by
                Debtor Highland Capital Management, L.P.,) (Appearances: J. Pomeranz, J. Morris, and J.
                ONeill for Debtor; M. Clemente for Official Unsecured Creditors Committee; R. Patel and
                B. Shaw for Acis; A. Clubok for UBS; T. Masherin, M. Hankin and M. Platt for Redeemer
                Committee; B. Assing for J. Dondero; L. Lambert for UST. Nonevidentiary hearing. Based
                on record presented by counsel, certain objections sustained, certain objections resolved,
                and certain ones carried to a date to be continued. Counsel to upload orders where

                                                                                    000475
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 486 of 648 PageID 3173


                appropriate and seeking resettings where appropriate.) (Edmond, Michael) (Entered:
                09/14/2020)

                 1042 Agreed Order regarding first omnibus objection to certain claims − administrative
                claim of Internal Revenue Service (RE: related document(s)906 Objection to claim filed by
   09/11/2020   Debtor Highland Capital Management, L.P.). Entered on 9/11/2020 (Dugan, S.)

                 1043 Order granting application for compensation (related document # 971) granting for
                Jeffrey Nathan Pomerantz, fees awarded: $3470794.50, expenses awarded: $12205.15
   09/11/2020   Entered on 9/11/2020. (Dugan, S.)

                 1044 Order granting application for compensation (related document # 975) granting for
                Wilmer Cutler Pickering Hale and Dorr LLP, fees awarded: $615941.40, expenses awarded:
   09/11/2020   $2701.56 Entered on 9/11/2020. (Dugan, S.)

                 1045 Order granting application for compensation (related document # 924) granting for
                Foley Gardere, Foley & Lardner LLP, fees awarded: $63144.80, expenses awarded:
   09/11/2020   $833.49 Entered on 9/11/2020. (Ecker, C.)

                 1046 Order granting application for compensation (related document # 972) granting for
                Mercer (US) Inc., fees awarded: $54029.98, expenses awarded: $297.68 Entered on
   09/11/2020   9/11/2020. (Ecker, C.)

                 1047 Order granting application for compensation (related document # 964) granting for
                Hayward & Associates PLLC, fees awarded: $60210.00, expenses awarded: $525.80
   09/11/2020   Entered on 9/11/2020. (Ecker, C.)

                 1048 Order granting application for compensation (related document # 831) granting for
                Official Committee of Unsecured Creditors, fees awarded: $1573850.25, expenses awarded:
   09/11/2020   $22930.21 Entered on 9/11/2020. (Ecker, C.)

                 1049 Request for transcript regarding a hearing held on 9/11/2020. The requested
   09/11/2020   turn−around time is daily. (Edmond, Michael)

                 1050 Order granting motion to appear pro hac vice adding James E. O'Neill for Highland
   09/11/2020   Capital Management, L.P. (related document # 1031) Entered on 9/11/2020. (Ecker, C.)

                 1051 Order granting application for compensation (related document # 883) granting for
                FTI Consulting, Inc., fees awarded: $1488533.40, expenses awarded: $23515.26 Entered on
   09/11/2020   9/11/2020. (Ecker, C.)

                 1052 Motion to appear pro hac vice for Erica S. Weisgerber. Fee Amount $100 Filed by
   09/11/2020   Creditor HarbourVest et al (Driver, Vickie)

                 1053 Motion to appear pro hac vice for Daniel E. Stroik. Fee Amount $100 Filed by
   09/11/2020   Creditor HarbourVest et al (Driver, Vickie)

                 1054 Motion to appear pro hac vice for M. Natasha Labovitz. Fee Amount $100 Filed by
   09/11/2020   Creditor HarbourVest et al (Driver, Vickie)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28091874, amount $ 100.00 (re: Doc# 1052).
   09/11/2020   (U.S. Treasury)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28091874, amount $ 100.00 (re: Doc# 1053).
   09/11/2020   (U.S. Treasury)

                                                                                     000476
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 487 of 648 PageID 3174


                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28091874, amount $ 100.00 (re: Doc# 1054).
   09/11/2020   (U.S. Treasury)

                 1055 Application for compensation Ninth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 7/1/2020 to
                7/31/2020, Fee: $182,490.32, Expenses: $1,392.77. Filed by Attorney Juliana Hoffman
   09/11/2020   Objections due by 10/2/2020. (Hoffman, Juliana)

                  1056 Certificate of service re: 1) Witness and Exhibit List for Hearing on September 10,
                2020; 2) WebEx Meeting Invitation to participate electronically in the hearing on Thursday,
                September 10, 2020 at 2:30 p.m. Central Time before the Honorable Stacey G. Jernigan;
                and 3) Instructions for any counsel and parties who wish to participate in the Hearing Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1028 Witness and
                Exhibit List for Hearing on September 10, 2020 filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)831 Application for compensation Sidley Austin
                LLP's Second Interim Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 3/1/2020 to
                5/31/2020, Fee: $1,5, 883 Application for compensation Second Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 3/1/2020 to 5/31/2020, Fee: $1,488,533.4, Expenses: $23,515.26., 924 Application
                for compensation Second Interim Application for Compensation and for Reimbursement of
                Expenses of Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period
                from April, 2020 through July 31, 2020 for Foley Gardere, 949 Motion to extend or limit the
                exclusivity period (RE: related document(s)820 Order on motion to extend/shorten time),
                964 Application for compensation (Hayward & Associates PLLC's Second Interim
                Application for Compensation and Reimbursement of Expenses for the Period from April 1,
                2020 through June 30, 2020) for Hayward & Associates PLLC, Debtor's Attorn, 971
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession for the Period from April 1, 2020 through July 31, 202,
                972 Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Mercer (US) Inc. as Compensation Consultant for the
                Debtor for the Period from March 1, 2020 through May 31, 2020 for Mercer (US), 975
                Application for compensation (Consolidated Monthly and First Interim Application of
                Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
                Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for).
   09/11/2020   filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1057 Response to (related document(s): 906 Objection to claim filed by Debtor Highland
                Capital Management, L.P.) filed by Creditor HarbourVest et al. (Attachments: # 1 Appendix
                Part 1 # 2 Appendix Part 2 # 3 Appendix Part 3 # 4 Appendix Part 4) (Driver, Vickie).
   09/11/2020   Modified linkage on 9/14/2020 (Rielly, Bill).

                 1058 BNC certificate of mailing − PDF document. (RE: related document(s)1044 Order
                granting application for compensation (related document 975) granting for Wilmer Cutler
                Pickering Hale and Dorr LLP, fees awarded: $615941.40, expenses awarded: $2701.56
   09/13/2020   Entered on 9/11/2020. (Dugan, S.)) No. of Notices: 1. Notice Date 09/13/2020. (Admin.)

                 1059 BNC certificate of mailing − PDF document. (RE: related document(s)1046 Order
                granting application for compensation (related document 972) granting for Mercer (US)
                Inc., fees awarded: $54029.98, expenses awarded: $297.68 Entered on 9/11/2020. (Ecker,
   09/13/2020   C.)) No. of Notices: 1. Notice Date 09/13/2020. (Admin.)

                 1060 BNC certificate of mailing − PDF document. (RE: related document(s)1050 Order
                granting motion to appear pro hac vice adding James E. O'Neill for Highland Capital
                Management, L.P. (related document 1031) Entered on 9/11/2020. (Ecker, C.)) No. of
   09/13/2020   Notices: 1. Notice Date 09/13/2020. (Admin.)

   09/14/2020

                                                                                      000477
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 488 of 648 PageID 3175


                  1063 Certificate of service re: 1) Motion for Admission Pro Hac Vice of James E. O'Neill
                to Represent Highland Capital Management, L.P; and 2) Notice of Agenda of Matters
                Scheduled for Hearing on September 10, 2020 at 2:30 p.m. (Central Time) Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1031 Motion to appear pro
                hac vice for James E. O'Neill. Fee Amount $100 Filed by Debtor Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P., 1032 Notice
                (Notice of Agenda of Matters Scheduled for Hearing on September 10, 2020 at 2:30 p.m.
                (Central Time)) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)976 Notice of hearing (Omnibus Notice of Hearing on Second Interim
                Applications for Compensation and Reimbursement of Expenses of Estate Professionals)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)831
                Application for compensation Sidley Austin LLP's Second Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 3/1/2020 to 5/31/2020, Fee: $1,573,850.25,
                Expenses: $22,930.21. Filed by Objections due by 8/4/2020. (Attachments: # 1 Exhibit A #
                2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F), 883 Application for
                compensation Second Interim Application for Compensation and Reimbursement of
                Expenses for FTI Consulting, Inc., Financial Advisor, Period: 3/1/2020 to 5/31/2020, Fee:
                $1,488,533.4, Expenses: $23,515.26. Filed by Objections due by 8/11/2020., 924
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from April, 2020 through July 31, 2020 for Foley Gardere, Foley &
                Lardner LLP, Special Counsel, Period: 4/1/2020 to 7/31/2020, Fee: $87,931.00, Expenses:
                $833.49. Filed by Attorney Holland N. O'Neil Objections due by 8/27/2020. (Attachments:
                # 1 Exhibit A − Invoices # 2 Proposed Order Exhibit B − Proposed Order) (O'Neil,
                Holland), 964 Application for compensation (Hayward & Associates PLLC's Second
                Interim Application for Compensation and Reimbursement of Expenses for the Period from
                April 1, 2020 through June 30, 2020) for Hayward & Associates PLLC, Debtor's Attorney,
                Period: 4/1/2020 to 6/30/2020, Fee: $60,570.00, Expenses: $525.80. Filed by Other
                Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−Invoices), 971
                Application for compensation Second Interim Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession for the Period from April 1, 2020 through July 31, 2020
                for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 4/1/2020 to 7/31/2020, Fee:
                $3,475,794.50, Expenses: $12,205.15. Filed by Attorney Jeffrey Nathan Pomerantz
                Objections due by 9/9/2020., 972 Application for compensation Second Interim Application
                for Compensation and for Reimbursement of Expenses of Mercer (US) Inc. as
                Compensation Consultant for the Debtor for the Period from March 1, 2020 through May
                31, 2020 for Mercer (US) Inc., Consultant, Period: 3/1/2020 to 5/31/2020, Fee: $54,029.98,
                Expenses: $2,151.69. Filed by Consultant Mercer (US) Inc. Objections due by 9/9/2020.,
                975 Application for compensation (Consolidated Monthly and First Interim Application of
                Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
                Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for the
                Period November 1, 2019 through June 30, 2020) for Wilmer Cutler Pickering Hale and
                Dorr LLP, Special Counsel, Period: 11/1/2019 to 6/30/2020, Fee: $615,941.40, Expenses:
                $2,701.56. Filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP
                (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit B)). Hearing to be held on
                9/10/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 964 and for 831 and for 975 and for
                972 and for 971 and for 924 and for 883,). filed by Debtor Highland Capital Management,
                L.P.). (Kass, Albert)

   09/16/2020    1064 Transcript regarding Hearing Held 09/10/2020 (49 pages) RE: Fee Applications;
                Motion to Extend; Omnibus Objection to Claims. THIS TRANSCRIPT WILL BE MADE
                ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 12/15/2020. Until that time
                the transcript may be viewed at the Clerk's Office or a copy may be obtained from the
                official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1061 Hearing held on 9/10/2020., Hearing continued (RE: related
                document(s)949 Motion to extend or limit the exclusivity period (RE: related
                document(s)820 Order on motion to extend/shorten time) filed by Debtor Highland Capital


                                                                                     000478
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 489 of 648 PageID 3176


                Management, L.P.,) Continued Hearing to be held on 9/17/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 949, (Appearances: J. Pomeranz, J. Morris, and J. ONeill for Debtor; M.
                Clemente for Official Unsecured Creditors Committee; R. Patel and B. Shaw for Acis; A.
                Clubok for UBS; T. Masherin, M. Hankin and M. Platt for Redeemer Committee; B. Assing
                for J. Dondero; L. Lambert for UST. Evidentiary hearing. Motion continued to 9/17/20 at
                9:30 am.), 1062 Hearing held on 9/10/2020. (RE: related document(s)906 Objection to
                claim(s) of Creditor(s) Daniel Sheehan and Associates, PLLC; Dun & Bradstreet; Eastern
                Point Trust Company, Inc.; Collin County Tax Assessor/Collector; Collin County Tax
                Assessor/Collector; Dallas County; Opus 2 International Inc.; Andrew Parmentier; 4CAST
                Inc.; Advent Software Inc.; ConvergeOne, Inc.; Denton County; Internal Revenue Service;
                Kaufman County; Maples and Calder; McLagen Partners, Inc.; Microsoft Corporation and
                Microsoft Licensing GP, a Subsidiary of Microsoft Corporation; Moodys Analytics, Inc.;
                Quintairos, Prieto, Wood & Boyer; Advisors Equity Group, LLC; Eagle Equity Advisors,
                LLC; HCRE Partner, LLC; Highland Capital Management Fund Advisors; Highland Capital
                Management Fund Advisors; Highland Capital Management Services, Inc.; Highland
                Capital Management Services, Inc.; Highland Energy MLP Fund; Highland Fixed Income
                Fund; Highland Floating Rate Fund; Highland Funds I; Highland Funds II; Highland Global
                Allocation Fund; Highland Healthcare Opportunities Fund; Highland iBoxx Senior Loan
                ETF; Highland Income Fund HFRO; Highland Long/Short Equity Fund; Highland Merger
                Arbitrage Fund; Highland Opportunistic Credit Fund; Highland Small−Cap Equity Fund;
                Highland Socially Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total
                Return Fund; NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint
                Capital, Inc.; NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy
                and Material Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare
                Opportunities Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate
                Strategies Fund; NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust;
                The Dugaboy Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point
                Trust Company, Inc.; Garland Independent School District; Grayson County; HarbourVest
                2017 Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on
                behalf of funds and accounts under management; HarbourVest Dover Street IX Investment
                L.P.; HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris;
                John R. Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant
                Communications Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N.
                Adkins; Tarrant County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish
                Tailor; Mollie Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner
                Gordon; Joe Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by
                Debtor Highland Capital Management, L.P.,) (Appearances: J. Pomeranz, J. Morris, and J.
                ONeill for Debtor; M. Clemente for Official Unsecured Creditors Committee; R. Patel and
                B. Shaw for Acis; A. Clubok for UBS; T. Masherin, M. Hankin and M. Platt for Redeemer
                Committee; B. Assing for J. Dondero; L. Lambert for UST. Nonevidentiary hearing. Based
                on record presented by counsel, certain objections sustained, certain objections resolved,
                and certain ones carried to a date to be continued. Counsel to upload orders where
                appropriate and seeking resettings where appropriate.)). Transcript to be made available to
                the public on 12/15/2020. (Rehling, Kathy)

                 1065 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from July 1, 2020 through July 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.), 853 Order granting application to employ Development Specialists, Inc. as
                Other Professional (related document 775) Entered on 7/16/2020. (Ecker, C.)). (Annable,
   09/16/2020   Zachery)

   09/16/2020    1066 Certificate of service re: Documents Served on September 11, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1042 Agreed Order
                regarding first omnibus objection to certain claims − administrative claim of Internal
                Revenue Service (RE: related document(s)906 Objection to claim filed by Debtor Highland
                Capital Management, L.P.). Entered on 9/11/2020 (Dugan, S.), 1048 Order granting
                application for compensation (related document 831) granting for Official Committee of

                                                                                     000479
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 490 of 648 PageID 3177


                Unsecured Creditors, fees awarded: $1573850.25, expenses awarded: $22930.21 Entered on
                9/11/2020. (Ecker, C.), 1051 Order granting application for compensation (related
                document 883) granting for FTI Consulting, Inc., fees awarded: $1488533.40, expenses
                awarded: $23515.26 Entered on 9/11/2020. (Ecker, C.)). (Kass, Albert)

                 1214 Motion for partial summary judgment on proof of claim(s) 190 and 191 of UBS
                Securities LLC and UBS AG, London Branch filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A − Proposed Order) (RE: Related
                document(s) 928 Objection to claim filed by Debtor Highland Capital Management, L.P.)
   09/16/2020   (Rielly, Bill). (Entered: 10/19/2020)

                 1067 Hearing held and conduct as as Status Conference on 9/17/2020. (RE: related
                document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management L.P. and
                Acis Capital Management GP, LLC., filed by Debtor Highland Capital Management, L.P.)
                (Appearances: J. Pomeranz for Debtor; M. Clemente for Unsecured Creditors Committee;
                R. Patel for Acis. Nonevidentiary status conference and continued hearing on Debtors
                Exclusivity Motion. Court heard reports of continuation of negotiations with regard to Mr.
                Dondero and between Committee and Debtor with regard to Plan issues. Debtor will file a
                revised (unsealed) disclosure statement and plan on 9/21/20 and court orally agreed to
                extension of exclusivity for solicitation through 12/4/20. Court approved certain deadlines
                suggested for a motion to establish voting procedures (with a 10/22/20 hearing for such
                motion and the disclosure statement) and court orally approved using 10/20/20 for a hearing
                on two Rule 9019 motions that will be filed by 9/23/20 with regard to Acis settlement and
   09/17/2020   Redeemer Committee settlement). Counsel to upload order(s).) (Edmond, Michael)

                 1068 Order granting motion to appear pro hac vice adding Erica S. Weisgerber for
   09/17/2020   HarbourVest et al (related document # 1052) Entered on 9/17/2020. (Okafor, M.)

                 1069 Order granting motion to appear pro hac vice adding Daniel E. Stroik for
   09/17/2020   HarbourVest et al (related document # 1053) Entered on 9/17/2020. (Okafor, M.)

                 1070 Order granting motion to appear pro hac vice adding M. Natasha Labovitz for
   09/17/2020   HarbourVest et al (related document # 1054) Entered on 9/17/2020. (Okafor, M.)

                 1071 Certificate of service re: Summary Cover Sheet and Ninth Monthly Application of
                FTI Consulting, Inc. for Allowance of Compensation and Reimbursement of Expenses for
                the Period from July 1, 2020 to and Including July 31, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1055 Application for compensation
                Ninth Monthly Application for Compensation and Reimbursement of Expenses for FTI
                Consulting, Inc., Financial Advisor, Period: 7/1/2020 to 7/31/2020, Fee: $182,490.32,
                Expenses: $1,392.77. Filed by Attorney Juliana Hoffman Objections due by 10/2/2020. filed
   09/17/2020   by Financial Advisor FTI Consulting, Inc.). (Kass, Albert)

                 1072 Application for compensation Tenth Monthly Application for Compensation and for
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from August 1, 2020 through August 31, 2020 for Foley Gardere,
                Foley & Lardner LLP, Special Counsel, Period: 8/1/2020 to 8/31/2020, Fee: $8,046.00,
                Expenses: $31.90. Filed by Attorney Holland N. O'Neil Objections due by 10/9/2020.
   09/18/2020   (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                 1073 Order setting Disclosure Statement hearing and deadline to object (RE: related
                document(s)945 Disclosure statement filed by Debtor Highland Capital Management, L.P.).
                Hearing to be held on 10/22/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 945. The
                deadline for any party wishing to object to the Disclosure Statement shall be October 19,
   09/18/2020   2020 at 5:00 p.m. Entered on 9/18/2020 (Okafor, M.)

   09/19/2020    1074 Application for compensation Sidley Austin LLP's Tenth Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 8/1/2020 to 8/31/2020, Fee: $467,533.08,

                                                                                     000480
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 491 of 648 PageID 3178


                Expenses: $2,448.22. Filed by Attorney Juliana Hoffman Objections due by 10/13/2020.
                (Hoffman, Juliana)

                  1075 BNC certificate of mailing − PDF document. (RE: related document(s)1068 Order
                granting motion to appear pro hac vice adding Erica S. Weisgerber for HarbourVest et al
                (related document 1052) Entered on 9/17/2020. (Okafor, M.)) No. of Notices: 1. Notice
   09/19/2020   Date 09/19/2020. (Admin.)

                  1076 BNC certificate of mailing − PDF document. (RE: related document(s)1069 Order
                granting motion to appear pro hac vice adding Daniel E. Stroik for HarbourVest et al
                (related document 1053) Entered on 9/17/2020. (Okafor, M.)) No. of Notices: 1. Notice
   09/19/2020   Date 09/19/2020. (Admin.)

                  1077 BNC certificate of mailing − PDF document. (RE: related document(s)1070 Order
                granting motion to appear pro hac vice adding M. Natasha Labovitz for HarbourVest et al
                (related document 1054) Entered on 9/17/2020. (Okafor, M.)) No. of Notices: 1. Notice
   09/19/2020   Date 09/19/2020. (Admin.)

                 1078 Clerk's correspondence requesting an order from attorney for debtor. (RE: related
                document(s)810 Motion for protective order (Debtor's Motion for Entry of (i) a Protective
                Order, or, in the Alternative, (ii) an Order Directing the Debtor to Comply with Certain
                Discovery Demands Tendered by the Official Committee of Unsecured Creditors Pursuant
                to Federal Rules of Bankruptcy Procedure 7026 and 7034) Filed by Debtor Highland
   09/21/2020   Capital Management, L.P.) Responses due by 10/5/2020. (Ecker, C.)

                 1079 Amended chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE:
   09/21/2020   related document(s)944 Chapter 11 plan). (Annable, Zachery)

                 1080 Amended disclosure statement filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)945 Disclosure statement). (Attachments: # 1 Exhibit A−−First
   09/21/2020   Amended Plan of Reorganization # 2 Exhibit B−−Organizational Chart)(Annable, Zachery)

                  1081 Notice of hearing (Notice of Hearing on Disclosure Statement for the First Amended
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1080 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement). (Attachments: # 1 Exhibit A−−First Amended Plan of
                Reorganization # 2 Exhibit B−−Organizational Chart)). Hearing to be held on 10/22/2020 at
   09/21/2020   09:30 AM Dallas Judge Jernigan Ctrm for 1080, (Annable, Zachery)

                 1082 Amended Schedules: E/F, with Summary of Assets and Liabilities (Adding
                additional creditor or creditors) fee Amount $31 (with Declaration Under Penalty of Perjury
                for Non−Individual Debtors,). Filed by Debtor Highland Capital Management, L.P..
                (Attachments: # 1 Exhibit 1−−Amended Schedules of Assets and Liabilities − Schedule
   09/22/2020   E−F) (Annable, Zachery)

                  Receipt of filing fee for Schedules(19−34054−sgj11) [misc,schedall] ( 31.00). Receipt
   09/22/2020   number 28122241, amount $ 31.00 (re: Doc# 1082). (U.S. Treasury)

                 1083 Certificate of service re: Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to July 31, 2020 filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1030 Notice (generic)).
   09/22/2020   (Annable, Zachery)

                 1084 Certificate of service re: Notice of Filing of Monthly Staffing Report by
                Development Specialists, Inc. for the Period from July 1, 2020 through July 31, 2020 filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)1065 Notice
   09/22/2020   (generic)). (Annable, Zachery)


                                                                                      000481
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 492 of 648 PageID 3179


                 1085 Certificate of service re: Orders of the Court filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1043 Order on application for compensation,
                1044 Order on application for compensation, 1045 Order on application for compensation,
                1046 Order on application for compensation, 1047 Order on application for compensation,
   09/22/2020   1050 Order on motion to appear pro hac vice). (Annable, Zachery)

                 1086 Certificate of service re: filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1073 Order to set hearing, 1079 Chapter 11 plan, 1080 Disclosure
   09/22/2020   statement, 1081 Notice of hearing). (Annable, Zachery)

                 1087 Motion to compromise controversy with (A) Acis Capital Management, L.P. and
                Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G.
                Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159). Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)
   09/23/2020   (Annable, Zachery)

                 1088 Declaration re: (Declaration of Gregory V. Demo in Support of the Debtor's Motion
                for Entry of an Order Approving Settlement with (a) Acis Capital Management, L.P. and
                Acis Capital Management GP LLC (Claim No. 23), (b) Joshua N. Terry and Jennifer G.
                Terry (Claim No. 156), and (c) Acis Capital Management, L.P. (Claim No. 159), and
                Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1087 Motion to compromise controversy with (A) Acis
                Capital Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B)
                Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management,
                L.P. (Claim No. 159). ). (Attachments: # 1 Exhibit 1−−Settlement Agreement # 2 Exhibit
   09/23/2020   2−−Release) (Annable, Zachery)

                 1089 Motion to compromise controversy with (a) the Redeemer Committee of the
                Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim No.
                81). Filed by Debtor Highland Capital Management, L.P. Objections due by 10/19/2020.
   09/23/2020   (Attachments: # 1 Exhibit A−−Proposed Order) (Annable, Zachery)

                 1090 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Motion for
                Entry of an Order Approving Settlements with (a) the Redeemer Committee of the Highland
                Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim No. 81), and
                Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1089 Motion to compromise controversy with (a) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland
                Crusader Funds (Claim No. 81). ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 #
   09/23/2020   4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6) (Annable, Zachery)

                 1091 Motion to file document under seal. (Debtor's Motion for Entry of an Order
                Authorizing Filing under Seal Certain of the Exhibits to the Declaration of John A. Morris
                in Support of the Debtor's Motion for Entry of an Order Approving Settlements with (a) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland
                Crusader Funds (Claim No. 81), and Authorizing Actions Consistent Therewith) Filed by
   09/23/2020   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 1092 Order further extending the debtor's exclusive period for solicitation of acceptances
                of a chapter 11 plan 949 Motion to extend or limit the exclusivity period. Entered on
   09/24/2020   9/24/2020. (Ecker, C.)

                 1093 Request for transcript regarding a hearing held on 9/17/2020. The requested
   09/24/2020   turn−around time is 3−day expedited. (Edmond, Michael)

   09/24/2020    1094 Application for compensation Eleventh Monthly Application for Compensation and
                for Reimbursement of Expenses for the Period from August 1, 2020 through August 31,
                2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 8/1/2020 to 8/31/2020, Fee:
                $672,815.00, Expenses: $3,428.14. Filed by Attorney Jeffrey Nathan Pomerantz Objections

                                                                                       000482
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 493 of 648 PageID 3180


                due by 10/15/2020. (Pomerantz, Jeffrey)

                 1095 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No.
                159). Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Proposed Order), 1089 Motion to compromise controversy with (a) the Redeemer
                Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader
                Funds (Claim No. 81). Filed by Debtor Highland Capital Management, L.P. Objections due
                by 10/19/2020. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on
                10/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1087 and for 1089, (Annable,
   09/24/2020   Zachery)

                  1096 Certificate of service re: 1) Cover Sheet and Tenth Monthly Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from August 1, 2020 Through August 31, 2020; and 2)
                Summary Cover Sheet and Tenth Monthly Application of Sidley Austin LLP for Allowance
                of Compensation and Reimbursement of Expenses for the Period from August 1, 2020 to
                and Including August 31, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1072 Application for compensation Tenth Monthly Application for
                Compensation and for Reimbursement of Expenses of Foley & Lardner LLP as Special
                Texas Counsel to the Debtor for the Period from August 1, 2020 through August 31, 2020
                for Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 8/1/2020 to 8/31/2020,
                Fee: $8,046.00, Expenses: $31.90. Filed by Attorney Holland N. O'Neil Objections due by
                10/9/2020. (Attachments: # 1 Exhibit A) (O'Neil, Holland) filed by Spec. Counsel Foley
                Gardere, Foley & Lardner LLP, 1074 Application for compensation Sidley Austin LLP's
                Tenth Monthly Application for Compensation and Reimbursement of Expenses for Official
                Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 8/1/2020 to 8/31/2020,
                Fee: $467,533.08, Expenses: $2,448.22. Filed by Attorney Juliana Hoffman Objections due
                by 10/13/2020. filed by Creditor Committee Official Committee of Unsecured Creditors).
   09/24/2020   (Kass, Albert)

                 1097 Certificate of service re: Notice of Hearing on Disclosure Statement for the First
                Amended Plan of Reorganization of Highland Capital Management, L.P Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1081 Notice of hearing
                (Notice of Hearing on Disclosure Statement for the First Amended Plan of Reorganization
                of Highland Capital Management, L.P.) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1080 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement).
                (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2 Exhibit
                B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P.). (Kass,
   09/24/2020   Albert)

                 1098 Certificate of service re: Notice of Filing of Debtor's Amended Schedules Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1082 Amended
                Schedules: E/F, with Summary of Assets and Liabilities (Adding additional creditor or
                creditors) fee Amount $31 (with Declaration Under Penalty of Perjury for Non−Individual
                Debtors,). Filed by Debtor Highland Capital Management, L.P.. (Attachments: # 1 Exhibit
                1−−Amended Schedules of Assets and Liabilities − Schedule E−F) filed by Debtor
   09/24/2020   Highland Capital Management, L.P.). (Kass, Albert)

                 1099 Motion for relief from stay − Daugherty's Motion to Confirm Status of Automatic
                Stay, or alternatively to Modify Automatic Stay Fee amount $181, Filed by Creditor Patrick
                Daugherty Objections due by 10/8/2020. (Attachments: # 1 Exhibit Declaration of Patrick
   09/24/2020   Daugherty in Support of Motion # 2 Service List) (Kathman, Jason)

                  Receipt of filing fee for Motion for relief from stay(19−34054−sgj11) [motion,mrlfsty] (
   09/24/2020   181.00). Receipt number 28129975, amount $ 181.00 (re: Doc# 1099). (U.S. Treasury)

                                                                                      000483
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 494 of 648 PageID 3181


                 1100 Notice of hearing filed by Creditor Patrick Daugherty (RE: related document(s)1099
                Motion for relief from stay − Daugherty's Motion to Confirm Status of Automatic Stay, or
                alternatively to Modify Automatic Stay Fee amount $181, Filed by Creditor Patrick
                Daugherty Objections due by 10/8/2020. (Attachments: # 1 Exhibit Declaration of Patrick
                Daugherty in Support of Motion # 2 Service List)). Preliminary hearing to be held on
                10/22/2020 at 01:30 PM at Dallas Judge Jernigan Ctrm. (Attachments: # 1 Service List)
   09/25/2020   (Clontz, Megan)

                 1101 Transcript regarding Hearing Held 09/17/2020 (13 pages) RE: Status Conference,
                Objection to Proof of Claim, Motion to Extend Exclusivity. THIS TRANSCRIPT WILL BE
                MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS
                AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 12/24/2020. Until
                that time the transcript may be viewed at the Clerk's Office or a copy may be obtained from
                the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1067 Hearing held and conduct as as Status Conference on 9/17/2020. (RE:
                related document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management
                L.P. and Acis Capital Management GP, LLC., filed by Debtor Highland Capital
                Management, L.P.) (Appearances: J. Pomeranz for Debtor; M. Clemente for Unsecured
                Creditors Committee; R. Patel for Acis. Nonevidentiary status conference and continued
                hearing on Debtors Exclusivity Motion. Court heard reports of continuation of negotiations
                with regard to Mr. Dondero and between Committee and Debtor with regard to Plan issues.
                Debtor will file a revised (unsealed) disclosure statement and plan on 9/21/20 and court
                orally agreed to extension of exclusivity for solicitation through 12/4/20. Court approved
                certain deadlines suggested for a motion to establish voting procedures (with a 10/22/20
                hearing for such motion and the disclosure statement) and court orally approved using
                10/20/20 for a hearing on two Rule 9019 motions that will be filed by 9/23/20 with regard to
                Acis settlement and Redeemer Committee settlement). Counsel to upload order(s).)).
   09/25/2020   Transcript to be made available to the public on 12/24/2020. (Rehling, Kathy)

                 1102 Amended Notice of hearing filed by Creditor Patrick Daugherty (RE: related
                document(s)1099 Motion for relief from stay − Daugherty's Motion to Confirm Status of
                Automatic Stay, or alternatively to Modify Automatic Stay Fee amount $181, Filed by
                Creditor Patrick Daugherty Objections due by 10/8/2020. (Attachments: # 1 Exhibit
                Declaration of Patrick Daugherty in Support of Motion # 2 Service List)). Preliminary
                hearing to be held on 10/22/2020 at 09:30 AM at Dallas Judge Jernigan Ctrm.
   09/25/2020   (Attachments: # 1 Service List) (Clontz, Megan)

                 1103 Certificate of service re: Order Further Extending the Debtor's Exclusive Period for
                Solicitation of Acceptances of a Chapter 11 Plan filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1092 Order on motion to extend/shorten time).
   09/25/2020   (Annable, Zachery)

                 1104 Certificate of service re: Eleventh Monthly Application for Compensation and
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from August 1, 2020 through August 31, 2020 filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1094 Application for
                compensation Eleventh Monthly Application for Compensation and for Reimbursement of
                Expenses for the Period from August 1, 2020 through August 31, 2020 for Jeffrey Nathan
   09/25/2020   Pomerantz, Debtor's Attorney, Period: 8/1/2020 to 8/31/). (Annable, Zachery)

   09/25/2020    1105 Omnibus Response opposed to (related document(s): 928 Objection to claim filed by
                Debtor Highland Capital Management, L.P., 933 Objection to claim filed by Interested
                Party Redeemer Committee of the Highland Crusader Fund) (UBS's Omnibus Response to
                Objections to the UBS Proofs of Claim) filed by Interested Parties UBS AG London Branch,
                UBS Securities LLC. (Sosland, Martin) Filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (related document(s)928 Objection to claim(s) of Creditor(s)
                UBS Securities LLC and UBS AG, London Branch.. Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 9/9/2020. (Attachments: # 1 Exhibit 18 # 2 Exhibit
                19) filed by Debtor Highland Capital Management, L.P., 933 Objection to claim(s) of

                                                                                      000484
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 495 of 648 PageID 3182


                Creditor(s) UBS Securities LLC and UBS AG, London Branch.. Filed by Interested Party
                Redeemer Committee of the Highland Crusader Fund. (Attachments: # 1 Exhibit Exhibit 1
                (slip page − to be filed under seal upon order from Court)) # 2 Exhibit Exhibit 2 (slip page −
                to be filed under seal upon order from Court) # 3 Exhibit Exhibit 3 (slip page − to be filed
                under seal upon order from Court) # 4 Exhibit Exhibit 4 # 5 Exhibit Exhibit 5 # 6 Exhibit
                Exhibit 6 (slip page − to be filed under seal upon order from Court) # 7 Exhibit Exhibit 7
                (slip page − to be filed under seal upon order from Court) # 8 Exhibit Exhibit 8 # 9 Exhibit
                Exhibit 9 (slip page − to be filed under seal upon order from Court) # 10 Exhibit Exhibit 10
                # 11 Exhibit Exhibit 11 # 12 Exhibit Exhibit 12 # 13 Exhibit Exhibit 13 # 14 Exhibit
                Exhibit 14 # 15 Exhibit Exhibit 15 # 16 Exhibit Exhibit 16 (slip page − to be filed under
                seal upon order from Court) # 17 Exhibit Exhibit 17 # 18 Exhibit Exhibit 18 # 19 Exhibit
                Exhibit 19 # 20 Exhibit Exhibit 20 (slip page − to be filed under seal upon order from
                Court) # 21 Exhibit Exhibit 21 (slip page − to be filed under seal upon order from Court) #
                22 Exhibit Exhibit 22 (slip page − to be filed under seal upon order from Court)) filed by
                Interested Party Redeemer Committee of the Highland Crusader Fund). (Sosland, Martin)

                  1106 Exhibit List to UBS's Omnibus Response to Objections to the UBS Proof of Claim
                filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE: related
                document(s)1105 Response to objection to claim). (Attachments: # 1 Exhibit 1 # 2 2 # 3
                Exhibit 3 # 4 Exhibit 4 # 5 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10
                Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15
                # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21
                Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26
                # 27 Exhibit 27 # 28 Exhibit 28 # 29 Exhibit 29 # 30 Exhibit 30 # 31 Exhibit 31 # 32
                Exhibit 32 # 33 Exhibit 33 # 34 Exhibit 34 # 35 Exhibit 35 # 36 Exhibit 36 # 37 Exhibit 37
                # 38 Exhibit 38 # 39 39 # 40 Exhibit 40 # 41 Exhibit 41 # 42 42 # 43 Exhibit 43 # 44
   09/25/2020   Exhibit 44) (Sosland, Martin)

                 1107 Motion to file document under seal.(UBS's Motion for Leave to file Documents
                Under Seal with UBS's Omnibus Response to Objections to the UBS Proof of Claim Filed
   09/25/2020   by Interested Parties UBS AG London Branch, UBS Securities LLC (Sosland, Martin)

                 1108 Motion for leave (Debtor's Motion for Entry of an Order (A) Approving the
                Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm the First
                Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections to
                Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation
                Procedures; and (E) Approving Form and Manner of Notice) (related document(s) 1079
                Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms
                of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4 Exhibit 1−C−−Notice of
   09/28/2020   Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption) (Annable, Zachery)

                 1109 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1108 Motion for leave (Debtor's Motion for Entry of an Order (A) Approving
                the Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm the First
                Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections to
                Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation
                Procedures; and (E) Approving Form and Manner of Notice) (related document(s) 1079
                Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms
                of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4 Exhibit 1−C−−Notice of
                Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption)). Hearing to be held on
   09/28/2020   10/22/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1108, (Annable, Zachery)

   09/28/2020    1110 Certificate of service re: 1) Debtors' Motion for Entry of an Order Approving
                Settlement with (A) Acis Capital Management, L.P. and Acis Capital Management GP LLC
                (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis
                Capital Management, L.P. (Claim No. 159), and Authorizing Actions Consistent Therewith;
                and 2) Declaration of Gregory V. Demo in Support of the Debtors' Motion for Entry of an
                Order Approving Settlement with (A) Acis Capital Management, L.P. and Acis Capital

                                                                                        000485
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 496 of 648 PageID 3183


                Management GP LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim
                No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159), and Authorizing Actions
                Consistent Therewith Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No.
                159). Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Proposed Order) filed by Debtor Highland Capital Management, L.P., 1088 Declaration
                re: (Declaration of Gregory V. Demo in Support of the Debtor's Motion for Entry of an
                Order Approving Settlement with (a) Acis Capital Management, L.P. and Acis Capital
                Management GP LLC (Claim No. 23), (b) Joshua N. Terry and Jennifer G. Terry (Claim
                No. 156), and (c) Acis Capital Management, L.P. (Claim No. 159), and Authorizing Actions
                Consistent Therewith) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No.
                159). ). (Attachments: # 1 Exhibit 1−−Settlement Agreement # 2 Exhibit 2−−Release) filed
                by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1111 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1025 Motion to compromise controversy with Carey International, Inc..
                (Motion of the Debtor for Entry of an Order Approving Settlement with Carey International,
   09/29/2020   Inc. [Claim No. 68] and Authorizing Actions Consistent Therewith)). (Annable, Zachery)

                 1112 Certificate of service re: filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1108 Motion for leave (Debtor's Motion for Entry of an Order (A)
                Approving the Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm
                the First Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections
   09/29/2020   to Conf, 1109 Notice of hearing). (Annable, Zachery)

                 1113 Certificate of service re: Documents Served on or Before September 24, 2020 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1089 Motion to
                compromise controversy with (a) the Redeemer Committee of the Highland Crusader Fund
                (Claim No. 72), and (b) the Highland Crusader Funds (Claim No. 81). Filed by Debtor
                Highland Capital Management, L.P. Objections due by 10/19/2020. (Attachments: # 1
                Exhibit A−−Proposed Order) filed by Debtor Highland Capital Management, L.P., 1090
                Declaration re: (Declaration of John A. Morris in Support of the Debtor's Motion for Entry
                of an Order Approving Settlements with (a) the Redeemer Committee of the Highland
                Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim No. 81), and
                Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1089 Motion to compromise controversy with (a) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland
                Crusader Funds (Claim No. 81). ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 #
                4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6) filed by Debtor Highland Capital Management, L.P.,
                1091 Motion to file document under seal. (Debtor's Motion for Entry of an Order
                Authorizing Filing under Seal Certain of the Exhibits to the Declaration of John A. Morris
                in Support of the Debtor's Motion for Entry of an Order Approving Settlements with (a) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland
                Crusader Funds (Claim No. 81), and Authorizing Actions Consistent Therewith) Filed by
                Debtor Highland Capital Management, L.P. filed by Debtor Highland Capital Management,
                L.P., 1095 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159). Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A−−Proposed Order), 1089 Motion to compromise controversy with (a) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland
                Crusader Funds (Claim No. 81). Filed by Debtor Highland Capital Management, L.P.
                Objections due by 10/19/2020. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to
                be held on 10/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1087 and for 1089, filed
   09/29/2020   by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                                                                                     000486
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 497 of 648 PageID 3184


                 1114 Motion to appear pro hac vice for Elissa A. Wagner. Fee Amount $100 Filed by
   09/30/2020   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28143856, amount $ 100.00 (re: Doc# 1114).
   09/30/2020   (U.S. Treasury)

                 1115 Debtor−in−possession monthly operating report for filing period August 1, 2020 to
   09/30/2020   August 31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1116 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to August 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   09/30/2020   (Annable, Zachery)

                 1117 Stipulation by Highland Capital Management, L.P. and Integrated Financial
                Associates, Inc.. filed by Debtor Highland Capital Management, L.P. (RE: related
   10/01/2020   document(s)868 Objection to claim). (Annable, Zachery)

                 1118 Motion to extend time to Assume or Reject Unexpired Nonresidential Real Property
                Lease Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed
   10/02/2020   Order) (Hayward, Melissa)

                 1119 Motion to extend time to Deadline To File An Adversary Proceeding Against CLO
                Holdco, Ltd. (EMERGENCY) Filed by Creditor Committee Official Committee of
   10/02/2020   Unsecured Creditors Objections due by 10/23/2020. (Montgomery, Paige)

                  1120 Motion for expedited hearing(related documents 1119 Motion to extend/shorten
                time) Filed by Creditor Committee Official Committee of Unsecured Creditors
   10/02/2020   (Montgomery, Paige)

                  1121 Response opposed to (related document(s): 1087 Motion to compromise controversy
                with (A) Acis Capital Management, L.P. and Acis Capital Management GP LLC (Claim
                No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital
                Management, L.P. (Claim No. 159). filed by Debtor Highland Capital Management, L.P.)
   10/05/2020   filed by Interested Party James Dondero. (Assink, Bryan)

                 1122 Agreed Order granting 1118 Motion to extend time to Assume or Reject Unexpired
                Nonresidential Real Property Lease Filed by Debtor Highland Capital Management, L.P.
   10/05/2020   Entered on 10/5/2020. (Okafor, M.)

                 1123 Order granting motion to compromise controversy with Carey International, Inc..
                (Motion of the Debtor for Entry of an Order Approving Settlement with Carey International,
                Inc. [Claim No. 68] and Authorizing Actions Consistent Therewith) Filed by Debtor
                Highland Capital Management, L.P. (related document # 1025) Entered on 10/5/2020.
   10/05/2020   (Okafor, M.)

                 1124 Order granting motion to appear pro hac vice adding Elissa A. Wagner for Highland
   10/05/2020   Capital Management, L.P. (related document # 1114) Entered on 10/5/2020. (Okafor, M.)

   10/05/2020    1125 Order granting motion to seal exhibits (related document # 1091 Motion for Entry of
                an Order Authorizing Filing under Seal Certain of the Exhibits to the Declaration of John A.

                                                                                      000487
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 498 of 648 PageID 3185


                Morris in Support of the Debtor's Motion for Entry of an Order Approving Settlements with
                (a) the Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the
                Highland Crusader Funds (Claim No. 81), and Authorizing Actions Consistent Therewith)
                Filed by Debtor Highland Capital Management, L.P. ) Entered on 10/5/2020. (Okafor, M.)

                 1126 Order approving stipulation regarding Proof of Claim No. 93 of Integrated Financial
                Associates, Inc. (RE: related document(s)1117 Stipulation filed by Debtor Highland Capital
                Management, L.P.). The hearing on the Debtors Objection to the IFA Claim currently
                scheduled to be held on October 14, 2020 at 1:30 p.m. (Central Time) is hereby
   10/05/2020   CANCELLED. Entered on 10/5/2020 (Okafor, M.)

                 1127 SEALED document regarding: Exhibit B−−Cornerstone Monetization Schedule
                per court order filed by Debtor Highland Capital Management, L.P. (RE: related
   10/05/2020   document(s)1125 Order on motion to seal). (Annable, Zachery)

                 1128 SEALED document regarding: Exhibit 2 − Partial Final Award dated March 6,
                2019 per court order filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1125 Order on motion to seal). (Annable, Zachery) Modified docket entry text
   10/05/2020   on 10/5/2020 in include exhibit number. (Ellison, T.).

                 1129 SEALED document regarding: Exhibit 3−−Disposition of Application of
                Modification of Award dated March 14, 2019 per court order filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1125 Order on motion to seal).
   10/05/2020   (Annable, Zachery)

                 1130 SEALED document regarding: Exhibit 4−−Final Award dated April 29, 2019
                per court order filed by Debtor Highland Capital Management, L.P. (RE: related
   10/05/2020   document(s)1125 Order on motion to seal). (Annable, Zachery)

                 1131 Order granting motion to seal documents (related document # 1107) Entered on
   10/06/2020   10/6/2020. (Okafor, M.)

                  1132 INCORRECT ENTRY − REQUESTER CANCELLED REQUEST. Request for
                transcript regarding a hearing held on 9/23/2020. The requested turn−around time is 3−day
   10/06/2020   expedited. (Edmond, Michael) Modified on 10/14/2020 (Edmond, Michael).

                 1133 SEALED document regarding: UBS's Omnibus Response to Objections to the
                UBS Proofs of Claim per court order filed by Interested Parties UBS AG London Branch,
                UBS Securities LLC (RE: related document(s)1131 Order on motion to seal). (Attachments:
                # 1 Exhibit 2 # 2 Exhibit 3 # 3 Exhibit 4 # 4 Exhibit 5 # 5 Exhibit 6 # 6 Exhibit 8 # 7
                Exhibit 9 # 8 Exhibit 10 # 9 Exhibit 11 # 10 Exhibit 12 # 11 Exhibit 14 # 12 Exhibit 18 # 13
                Exhibit 22 # 14 Exhibit 23 # 15 Exhibit 24 # 16 Exhibit 25 # 17 Exhibit 26 # 18 Exhibit 28
                # 19 Exhibit 29 # 20 Exhibit 32 # 21 Exhibit 34 # 22 Exhibit 35 # 23 Exhibit 36 # 24
                Exhibit 37 # 25 Exhibit 38 # 26 Exhibit 39 # 27 Exhibit 40 # 28 Exhibit 41 # 29 Exhibit 42
   10/06/2020   # 30 Exhibit 43) (Sosland, Martin)

                 1134 Motion to appear pro hac vice for Joseph L. Christensen. Fee Amount $100 Filed by
   10/06/2020   Creditor Patrick Daugherty (Kathman, Jason)

                 1135 Motion to appear pro hac vice for Thomas A. Uebler. Fee Amount $100 Filed by
   10/06/2020   Creditor Patrick Daugherty (Kathman, Jason)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28159068, amount $ 100.00 (re: Doc# 1134).
   10/06/2020   (U.S. Treasury)

   10/06/2020     Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28159068, amount $ 100.00 (re: Doc# 1135).

                                                                                      000488
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 499 of 648 PageID 3186


                (U.S. Treasury)

                 1136 Notice of hearing filed by Creditor Committee Official Committee of Unsecured
                Creditors (RE: related document(s)1119 Motion to extend time to Deadline To File An
                Adversary Proceeding Against CLO Holdco, Ltd. (EMERGENCY) Filed by Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 10/23/2020.).
                Hearing to be held on 10/8/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 1119,
   10/06/2020   (Hoffman, Juliana)

                  1137 Status Conference Hearing held on 10/6/2020. (RE: related document(s)928
                Objection to claim(s) of Creditor(s) UBS Securities LLC and UBS AG, London Branch,
                filed by Debtor Highland Capital Management, L.P.) (Appearances: J. Pomeranz and R.
                Feinstein for Debtor; A. Clubok, S. Tomkowiak, and J. Bjork for UBS; T. Mascherin, M.
                Hankin, and M. Platt for Redeemer Committee; M. Clemente for UCC. Nonevidentiary
                status conference. Court approved a schedule for motions for summary judgment and Rule
                3018 motions to estimate claim of UBS. Counsel to upload order. Hearing to be 11/20/20 at
   10/06/2020   9:30 am.)(Edmond, Michael)

                 1138 Certificate of service re: 1) Motion for Admission Pro Hac Vice for Elissa A. Wagner
                to Represent Highland Capital Management, L.P.; and 2) Notice of Statement of Amounts
                Paid to Ordinary Course Professionals for the Period from October 16, 2019 to August 31,
                2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1114
                Motion to appear pro hac vice for Elissa A. Wagner. Fee Amount $100 Filed by Debtor
                Highland Capital Management, L.P. filed by Debtor Highland Capital Management, L.P.,
                1116 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 to August 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)). filed by
   10/06/2020   Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1139 Certificate of service re: 1) Webex Meeting Invitation to participate electronically in
                the hearing on October 6, 2020 at 1:30 p.m. Central Time before the Honorable Stacey G.
                Jernigan; 2) Instructions for any counsel and parties who wish to participate in the
                Hearing; and 3) Stipulation Regarding Proof of Claim No. 93 of Integrated Financial
                Associates, Inc. Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1117 Stipulation by Highland Capital Management, L.P. and Integrated
                Financial Associates, Inc.. filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)868 Objection to claim). filed by Debtor Highland Capital Management, L.P.).
   10/06/2020   (Kass, Albert)

                 1140 Request for transcript regarding a hearing held on 10/6/2020. The requested
   10/06/2020   turn−around time is daily (Jeng, Hawaii) (Entered: 10/07/2020)

                 1141 Objection to (related document(s): 1119 Motion to extend time to Deadline To File
                An Adversary Proceeding Against CLO Holdco, Ltd. (EMERGENCY) filed by Creditor
                Committee Official Committee of Unsecured Creditors) filed by Creditor CLO Holdco,
   10/07/2020   Ltd.. (Kane, John)

                 1142 Application for compensation (Eighth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from July 1, 2020 through July 31, 2020) for Hayward & Associates
                PLLC, Debtor's Attorney, Period: 7/1/2020 to 7/31/2020, Fee: $29,785.00, Expenses:
                $980.60. Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1
   10/07/2020   Exhibit A−−H&A July 2020 Invoice) (Annable, Zachery)


                                                                                       000489
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 500 of 648 PageID 3187


                 1143 Certificate of service re: Agreed Motion to Extend the Deadline to Assume or Reject
                Unexpired Nonresidential Real Property Lease Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1118 Motion to extend time to Assume or Reject
                Unexpired Nonresidential Real Property Lease Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Proposed Order) filed by Debtor Highland Capital
   10/07/2020   Management, L.P.). (Kass, Albert)

                 1144 BNC certificate of mailing − PDF document. (RE: related document(s)1124 Order
                granting motion to appear pro hac vice adding Elissa A. Wagner for Highland Capital
                Management, L.P. (related document 1114) Entered on 10/5/2020. (Okafor, M.)) No. of
   10/07/2020   Notices: 1. Notice Date 10/07/2020. (Admin.)

                 1145 Transcript regarding Hearing Held 10/06/2020 (58 pages) RE: Status Conference on
                Objection to Claim. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 01/6/2021. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1137 Status Conference Hearing held on
                10/6/2020. (RE: related document(s)928 Objection to claim(s) of Creditor(s) UBS Securities
                LLC and UBS AG, London Branch, filed by Debtor Highland Capital Management, L.P.)
                (Appearances: J. Pomeranz and R. Feinstein for Debtor; A. Clubok, S. Tomkowiak, and J.
                Bjork for UBS; T. Mascherin, M. Hankin, and M. Platt for Redeemer Committee; M.
                Clemente for UCC. Nonevidentiary status conference. Court approved a schedule for
                motions for summary judgment and Rule 3018 motions to estimate claim of UBS. Counsel
                to upload order. Hearing to be 11/20/20 at 9:30 am.)). Transcript to be made available to the
   10/08/2020   public on 01/6/2021. (Rehling, Kathy)

                 1146 Order granting motion to appear pro hac vice adding Joseph L. Christensen for
   10/08/2020   Patrick Daugherty (related document # 1134) Entered on 10/8/2020. (Okafor, M.)

                 1147 Order granting motion to appear pro hac vice adding Thomas A. Uebler for Patrick
   10/08/2020   Daugherty (related document # 1135) Entered on 10/8/2020. (Okafor, M.)

                 1148 Objection to (related document(s): 1099 Motion for relief from stay − Daugherty's
                Motion to Confirm Status of Automatic Stay, or alternatively to Modify Automatic Stay Fee
                amount $181, filed by Creditor Patrick Daugherty) filed by Debtor Highland Capital
   10/08/2020   Management, L.P.. (Annable, Zachery)

                 1149 Declaration re: (Declaration of John A. Morris in Support of the Debtor's (I)
                Objection to Patrick Daugherty's Motion to Confirm Status of Automatic Stay, or
                Alternatively to Modify Automatic Stay and (II) Cross−Motion to Extend the Automatic Stay
                to, or Otherwise Enjoin, the Delaware Cases) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1148 Objection). (Attachments: # 1 Exhibit 1)
   10/08/2020   (Annable, Zachery)

                 1150 Adversary case 20−03128. Complaint by Highland Capital Management, L.P. against
                Patrick Hagaman Daugherty. Fee Amount $350 (Attachments: # 1 Adversary Cover Sheet).
   10/08/2020   Nature(s) of suit: 71 (Injunctive relief − reinstatement of stay). (Annable, Zachery)

                 1151 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1055 Application for compensation Ninth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   10/08/2020   Period: 7/1/2020 to 7/31/2020, Fee: $182,490.32, Expenses: $1,392.77.). (Hoffman, Juliana)

   10/08/2020    1152 Certificate of service re: Documents Served on October 5, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1119 Motion to extend time
                to Deadline To File An Adversary Proceeding Against CLO Holdco, Ltd. (EMERGENCY)
                Filed by Creditor Committee Official Committee of Unsecured Creditors Objections due by

                                                                                       000490
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 501 of 648 PageID 3188


                10/23/2020. filed by Creditor Committee Official Committee of Unsecured Creditors, 1120
                Motion for expedited hearing(related documents 1119 Motion to extend/shorten time) Filed
                by Creditor Committee Official Committee of Unsecured Creditors filed by Creditor
                Committee Official Committee of Unsecured Creditors, 1122 Agreed Order granting 1118
                Motion to extend time to Assume or Reject Unexpired Nonresidential Real Property Lease
                Filed by Debtor Highland Capital Management, L.P. Entered on 10/5/2020. (Okafor, M.),
                1123 Order granting motion to compromise controversy with Carey International, Inc..
                (Motion of the Debtor for Entry of an Order Approving Settlement with Carey International,
                Inc. [Claim No. 68] and Authorizing Actions Consistent Therewith) Filed by Debtor
                Highland Capital Management, L.P. (related document 1025) Entered on 10/5/2020.
                (Okafor, M.), 1124 Order granting motion to appear pro hac vice adding Elissa A. Wagner
                for Highland Capital Management, L.P. (related document 1114) Entered on 10/5/2020.
                (Okafor, M.), 1125 Order granting motion to seal exhibits (related document 1091 Motion
                for Entry of an Order Authorizing Filing under Seal Certain of the Exhibits to the
                Declaration of John A. Morris in Support of the Debtor's Motion for Entry of an Order
                Approving Settlements with (a) the Redeemer Committee of the Highland Crusader Fund
                (Claim No. 72), and (b) the Highland Crusader Funds (Claim No. 81), and Authorizing
                Actions Consistent Therewith) Filed by Debtor Highland Capital Management, L.P. )
                Entered on 10/5/2020. (Okafor, M.), 1126 Order approving stipulation regarding Proof of
                Claim No. 93 of Integrated Financial Associates, Inc. (RE: related document(s)1117
                Stipulation filed by Debtor Highland Capital Management, L.P.). The hearing on the
                Debtors Objection to the IFA Claim currently scheduled to be held on October 14, 2020 at
                1:30 p.m. (Central Time) is hereby CANCELLED. Entered on 10/5/2020 (Okafor, M.)).
                (Kass, Albert)

                 1153 Response opposed to (related document(s): 906 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Creditor The Dugaboy Investment Trust.
   10/08/2020   (Attachments: # 1 Ex. A − Loan Agreement # 2 Ex.B − Account Summary) (Assink, Bryan)

                 1164 Hearing held on 10/8/2020. (RE: related document(s)1119 Motion to extend time to
                Deadline To File An Adversary Proceeding Against CLO Holdco, Ltd. (EMERGENCY)
                Filed by Creditor Committee Official Committee of Unsecured Creditors.) (Appearances: P.
                Montgomery for Official Committee of Unsecured Creditors; J. Kane for CLO Holdco.
                Nonevidentiary hearing. Announcement of an agreed 60−day extension. Counsel to upload
   10/08/2020   order.) (Edmond, Michael) (Entered: 10/13/2020)

                 1154 Motion for leave to Amend Certain Proofs of Claim Filed by Creditor The Dugaboy
                Investment Trust Objections due by 10/30/2020. (Attachments: # 1 Proposed Order)
   10/09/2020   (Assink, Bryan)

                 1155 Order sustaining first omnibus objection to Certain (A) Duplicate Claims; (B)
                Overstated Claims; (C) Late−Filed Claims; (D) Satisfied Claims; (E) No−Liability Claims;
                and (F) Insufficient−Documentation Claims (RE: related document(s)906 Objection to
                claim filed by Debtor Highland Capital Management, L.P.). (Attachments: # 1 Schedules 1
   10/09/2020   − 6) Entered on 10/9/2020 (Okafor, M.)

                  1156 Certificate of service re: Notice of Hearing on PensionDanmarks Motion for Relief
                from the Automatic Stay and Extending the Objection Deadline Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1136 Notice of hearing filed by
                Creditor Committee Official Committee of Unsecured Creditors (RE: related
                document(s)1119 Motion to extend time to Deadline To File An Adversary Proceeding
                Against CLO Holdco, Ltd. (EMERGENCY) Filed by Creditor Committee Official
                Committee of Unsecured Creditors Objections due by 10/23/2020.). Hearing to be held on
                10/8/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for 1119, filed by Creditor Committee
   10/09/2020   Official Committee of Unsecured Creditors). (Kass, Albert)

   10/09/2020    1157 Certificate of service re: Eighth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from July 1, 2020 through July 31, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1142 Application for compensation

                                                                                     000491
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 502 of 648 PageID 3189


                (Eighth Monthly Application for Compensation and Reimbursement of Expenses of
                Hayward & Associates PLLC as Local Counsel to the Debtor for the Period from July 1,
                2020 through July 31, 2020) for Hayward & Associates PLLC, Debtor's Attorney, Period:
                7/1/2020 to 7/31/2020, Fee: $29,785.00, Expenses: $980.60. Filed by Other Professional
                Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A July 2020 Invoice) filed
                by Other Professional Hayward & Associates PLLC). (Kass, Albert)

                 1158 Certificate of service re: 1) Daugherty's Motion to Confirm Status of Automatic Stay,
                or alternatively to Modify Automatic Stay; and 2) Declaration of John A. Morris in Support
                of the Debtor's (I) Objection to Patrick Daugherty's Motion to Confirm Status of Automatic
                Stay, or Alternatively to Modify Automatic Stay and (II) Cross−Motion to Extend the
                Automatic Stay to, or Otherwise Enjoin, the Delaware Cases Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1148 Objection to (related
                document(s): 1099 Motion for relief from stay − Daugherty's Motion to Confirm Status of
                Automatic Stay, or alternatively to Modify Automatic Stay Fee amount $181, filed by
                Creditor Patrick Daugherty) filed by Debtor Highland Capital Management, L.P.. filed by
                Debtor Highland Capital Management, L.P., 1149 Declaration re: (Declaration of John A.
                Morris in Support of the Debtor's (I) Objection to Patrick Daugherty's Motion to Confirm
                Status of Automatic Stay, or Alternatively to Modify Automatic Stay and (II) Cross−Motion
                to Extend the Automatic Stay to, or Otherwise Enjoin, the Delaware Cases) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1148 Objection).
                (Attachments: # 1 Exhibit 1) filed by Debtor Highland Capital Management, L.P.). (Kass,
   10/09/2020   Albert)

                 1159 Certificate of service re: (Supplemental) Notice of Hearing on Disclosure Statement
                for the First Amended Plan of Reorganization of Highland Capital Management, L.P. Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1081 Notice of
                hearing (Notice of Hearing on Disclosure Statement for the First Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1080 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement). (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2
                Exhibit B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P., 1097
                Certificate of service re: Notice of Hearing on Disclosure Statement for the First Amended
                Plan of Reorganization of Highland Capital Management, L.P Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1081 Notice of hearing (Notice of
                Hearing on Disclosure Statement for the First Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1080 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement).
                (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2 Exhibit
                B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P.). filed by
   10/09/2020   Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1160 Application for compensation Ninth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 8/1/2020 to
                8/31/2020, Fee: $198,616.32, Expenses: $0. Filed by Financial Advisor FTI Consulting, Inc.
   10/09/2020   Objections due by 10/30/2020. (Hoffman, Juliana)

                  1161 BNC certificate of mailing − PDF document. (RE: related document(s)1146 Order
                granting motion to appear pro hac vice adding Joseph L. Christensen for Patrick Daugherty
                (related document 1134) Entered on 10/8/2020. (Okafor, M.)) No. of Notices: 1. Notice
   10/10/2020   Date 10/10/2020. (Admin.)

                  1162 BNC certificate of mailing − PDF document. (RE: related document(s)1147 Order
                granting motion to appear pro hac vice adding Thomas A. Uebler for Patrick Daugherty
                (related document 1135) Entered on 10/8/2020. (Okafor, M.)) No. of Notices: 1. Notice
   10/10/2020   Date 10/10/2020. (Admin.)

                                                                                      000492
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 503 of 648 PageID 3190


                 1163 Order setting hearing on any summary judgment motion and any 3018 Motion filed
                in accordance with this Order (RE: related document(s)928 Objection to claim filed by
                Debtor Highland Capital Management, L.P.). Hearing to be held on 11/20/2020 at 09:30
   10/12/2020   AM Dallas Judge Jernigan Ctrm for 928, Entered on 10/12/2020 (Okafor, M.)

                 1165 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement 3001 (e) 1
                Transferors: Stanton Advisors LLC (Amount $10,000.00) To Argo Partners. Filed by
   10/13/2020   Creditor Argo Partners. (Gold, Matthew)

                 1166 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement 3001 (e) 2
                Transferors: Lynn Pinker Cox & Hurst, LLP (Claim No. 148, Amount $507,430.34) To
   10/13/2020   MCS Capital LLC c/o STC, Inc.. Filed by Creditor Argo Partners. (Gold, Matthew)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28176112, amount $ 25.00 (re: Doc# 1165).
   10/13/2020   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28176112, amount $ 25.00 (re: Doc# 1166).
   10/13/2020   (U.S. Treasury)

                 1167 Notice to take deposition of James P. Seery, Jr., CEO, Highland Capital
   10/13/2020   Management, L.P. filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1168 Order granting extension of time to file an adversary proceeding against CLO Holdo,
                Ltd (RE: related document(s) 1119 Motion to extend time to Deadline To File An
                Adversary Proceeding Against CLO Holdco, Ltd. (EMERGENCY) filed by Creditor
                Committee Official Committee of Unsecured Creditors. Modified to correct linkage on
   10/14/2020   11/3/2020 (Ecker, C.).

                 1169 Agreed Supplemental Order authorizing the retention and employment of Hunton
                Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the petition date (RE: related
   10/14/2020   document(s)763 Order on application to employ). Entered on 10/14/2020 (Okafor, M.)

                 1170 Certificate of service re: Agreed Supplemental Order Authorizing the Retention and
                Employment of Hunton Andrews Kurth LLP as Special Counsel Nunc Pro Tunc to the
                Petition Date filed by Debtor Highland Capital Management, L.P. (RE: related
   10/14/2020   document(s)1169 Order (generic)). (Annable, Zachery)

                 1171 Notice to take deposition of Professor Nancy B. Rapaport filed by Debtor Highland
   10/14/2020   Capital Management, L.P.. (Annable, Zachery)

                 1172 Certificate of service re: Order Sustaining First Omnibus Objection to Certain (A)
                Duplicate Claims; (B) Overstated Claims; (C) Late−Filed Claims; (D) Satisfied Claims;
                (E) No−Liability Claims; and (F) Insufficient−Documentation Claims Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1155 Order sustaining first
                omnibus objection to Certain (A) Duplicate Claims; (B) Overstated Claims; (C) Late−Filed
                Claims; (D) Satisfied Claims; (E) No−Liability Claims; and (F) Insufficient−Documentation
                Claims (RE: related document(s)906 Objection to claim filed by Debtor Highland Capital
                Management, L.P.). (Attachments: # 1 Schedules 1 − 6) Entered on 10/9/2020 (Okafor,
   10/14/2020   M.)). (Kass, Albert)

   10/15/2020    1173 Notice (Notice of Filing of (I) Liquidation Analysis and (II) Financial Projections as
                Exhibits to Debtor's Disclosure Statement for the First Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1080 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement).
                (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2 Exhibit


                                                                                       000493
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 504 of 648 PageID 3191


                B−−Organizational Chart)). (Attachments: # 1 Exhibit C/D to Debtor's Disclosure
                Statement for the First Amended Plan of Reorganization of Highland Capital Management,
                L.P.) (Annable, Zachery)

                 1174 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1074 Application for compensation Sidley
                Austin LLP's Tenth Monthly Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 8/1/2020 to
   10/15/2020   8/31/2020, Fee: $467,). (Hoffman, Juliana)

                 1175 Witness and Exhibit List filed by Acis Capital Management GP, LLC, Acis Capital
                Management, L.P. (RE: related document(s)1087 Motion to compromise controversy with
                (A) Acis Capital Management, L.P. and Acis Capital Management GP LLC (Claim No. 23),
                (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital
   10/15/2020   Management, L.P. (Claim No. 159). ). (Chiarello, Annmarie)

                 1176 Certificate of service re: filed by Debtor Highland Capital Management, L.P. (RE:
   10/16/2020   related document(s)1173 Notice (generic)). (Annable, Zachery)

                  1177 Response opposed to (related document(s): 1087 Motion to compromise controversy
                with (A) Acis Capital Management, L.P. and Acis Capital Management GP LLC (Claim
                No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital
                Management, L.P. (Claim No. 159). filed by Debtor Highland Capital Management, L.P.)
   10/16/2020   filed by Creditor CLO Holdco, Ltd.. (Kane, John)

                 1178 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1089 Motion to compromise controversy with (a) the Redeemer
                Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader
                Funds (Claim No. 81). ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit
   10/16/2020   4) (Annable, Zachery)

                 1179 Omnibus Objection to claim(s) of Creditor(s) Crescent Research; Hedgeye Risk
                Management, LLC; James D. Dondero; NexVest, LLC; James D. Dondero.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 11/18/2020. (Attachments: # 1
   10/16/2020   Exhibit A−−Proposed Order) (Annable, Zachery)

                 1180 INCORRECT ENTRY: EVENT CODE. SEE DOCUMENT 1214. Motion to
                disallow claims (Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos.
                190 and 191 of UBS Securities LLC and UBS AG, London Branch) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)
   10/16/2020   (Annable, Zachery) Modified on 10/19/2020 (Rielly, Bill).

                  1181 Brief in support filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1214 Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and
                191 of UBS Securities LLC and UBS AG, London Branch)). (Annable, Zachery). Modified
   10/16/2020   linkage on 10/19/2020 (Rielly, Bill).

                 1182 Motion to file document under seal.MOTION FOR AN ORDER GRANTING LEAVE
                TO FILE DOCUMENTS UNDER SEAL REGARDING REDEEMER COMMITTEES
                MOTION FOR PARTIAL SUMMARY JUDGMENT AND JOINDER IN THE DEBTORS
                MOTION FOR PARTIAL SUMMARY JUDGMENT ON PROOF OF CLAIM NOS. 190 AND
                191 OF UBS AG, LONDON BRANCH AND UBS SECURITIES LLC Filed by Interested
                Party Redeemer Committee of the Highland Crusader Fund (Attachments: # 1 Exhibit A # 2
   10/16/2020   Exhibit B # 3 Exhibit C # 4 Proposed Order) (Platt, Mark)

   10/16/2020    1183 INCORRECT ENTRY: EVENT CODE. SEE DOCUMENT 1215 AND 1216.
                Motion to disallow claims REDEEMER COMMITTEE OF THE HIGHLAND CRUSADER
                FUND AND THE CRUSADER FUNDS MOTION FOR PARTIAL SUMMARY JUDGMENT
                AND JOINDER IN THE DEBTORS MOTION FOR PARTIAL SUMMARY JUDGMENT ON

                                                                                      000494
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 505 of 648 PageID 3192


                PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG, LONDON BRANCH AND UBS
                SECURITIES LLC Filed by Interested Party Redeemer Committee of the Highland Crusader
                Fund (Attachments: # 1 Proposed Order) (Platt, Mark) Modified on 10/19/2020 (Rielly,
                Bill).

                 1184 Support/supplemental document (Appendix of Exhibits in Support of Debtor's Motion
                for Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC
                and UBS AG, London Branch) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1214 Motion for partial summary judgment on proof of claim(s) 190
                and 191 of UBS Securities LLC and UBS AG, London Branch filed by Debtor Highland
                Capital Management, L.P.)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4
                Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit
                10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16
                Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19) (Annable, Zachery). Related
                document(s) 1214 Motion for summary judgment filed by Debtor Highland Capital
   10/16/2020   Management, L.P.. Modified linkage on 10/19/2020 (Rielly, Bill).

                 1185 Declaration re: (Declaration of Elissa A. Wagner in Support of Debtor's Motion for
                Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and
                UBS AG, London Branch) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1214 Motion for partial summary judgment on proof of claim(s) 190 and 191 of
                UBS Securities LLC and UBS AG, London Branch filed by Debtor Highland Capital
   10/16/2020   Management, L.P. )). (Annable, Zachery). Modified linkage on 10/19/2020 (Rielly, Bill).

                 1186 Brief in support filed by Interested Party Redeemer Committee of the Highland
                Crusader Fund (RE: related document(s)1215 Redeemer Committee of the Highland
                Crusander Fund and the Crusader Funds' Motion for partial summary judgment on proof of
                claim(s) 190 and 191 of UBS AG, London Branch and UBS Securities LLC filed by
                Interested Party Redeemer Committee of the Highland Crusader Fun and the Crusader's
   10/16/2020   Funds'). (Platt, Mark). Modified linkage on 10/19/2020 (Rielly, Bill).

                 1187 Motion to file document under seal. (Debtor's Motion for Leave to File Certain
                Documents under Seal in Connection with Debtor's Motion for Partial Summary Judgment
                on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS AG, London Branch)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
   10/16/2020   A−−Proposed Order) (Annable, Zachery)

                 1188 Motion to file document under seal.(UBS's Motion for Leave to File Documents
                Under Seal with (I) the Objection and (II) the Declaration of W. Kevin Moentmann in
                Support of the Objection to the Debtor's Motion for Entry of an Order Approving
                Settlements with (A) the Redeemer Committee of the Highland Crusader Fund (Claim No.
                72) and (B) the Highland Crusader Funds (Claim No. 81) Filed by Interested Parties UBS
                AG London Branch, UBS Securities LLC (Attachments: # 1 Proposed Order) (Sosland,
   10/16/2020   Martin)

   10/16/2020     1189 INCORRECT ENTRY: Attorney to refile. Support/supplemental
                documentAPPENDIX TO REDEEMER COMMITTEE OF THE HIGHLAND CRUSADER
                FUND AND THE CRUSADER FUNDS BRIEF IN SUPPORT OF MOTION FOR PARTIAL
                SUMMARY JUDGMENT AND JOINDER IN THE DEBTORS MOTION FOR PARTIAL
                SUMMARY JUDGMENT ON PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG,
                LONDON BRANCH AND UBS SECURITIES LLC filed by Interested Party Redeemer
                Committee of the Highland Crusader Fund (RE: related document(s)1183 Motion to
                disallow claims REDEEMER COMMITTEE OF THE HIGHLAND CRUSADER FUND
                AND THE CRUSADER FUNDS MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                JOINDER IN THE DEBTORS MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG, LOND, 1186 Brief). (Attachments: #
                1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7
                # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 #
                14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16 (slip page − to be filed under seal upon order
                from Court) # 17 Exhibit 17 (slip page) # 18 Exhibit 18 (slip page) # 19 Exhibit 19 (slip

                                                                                         000495
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 506 of 648 PageID 3193


                page) # 20 Exhibit 20 (slip page) # 21 Exhibit 21 (slip page) # 22 Exhibit 22 (slip page) #
                23 Exhibit 23 (slip page) # 24 Exhibit 24 (slip page) # 25 Exhibit 25 (slip page) # 26 Exhibit
                26 (slip page) # 27 Exhibit 27 (slip page) # 28 Exhibit 28 (slip page) # 29 Exhibit 29 (slip
                page)) (Platt, Mark) Modified on 10/19/2020 (Ecker, C.).

                 1190 Objection to (related document(s): 1089 Motion to compromise controversy with (a)
                the Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the
                Highland Crusader Funds (Claim No. 81). filed by Debtor Highland Capital Management,
                L.P.) filed by Interested Parties UBS AG London Branch, UBS Securities LLC.
   10/16/2020   (Attachments: # 1 A−C) (Sosland, Martin)

                  1191 Response opposed to (related document(s): 1087 Motion to compromise controversy
                with (A) Acis Capital Management, L.P. and Acis Capital Management GP LLC (Claim
                No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital
                Management, L.P. (Claim No. 159). filed by Debtor Highland Capital Management, L.P.)
   10/16/2020   filed by Interested Party Highland CLO Funding, Ltd.. (Maloney, Mark)

                 1192 Declaration re: W. Kevin Moentmann in Support of Objection to the Debtor's Motion
                for Entry of an Order Approving Settlements With (A) the Redeemer Committee of the
                Highland Crusader Fund (Claim No. 72), and (B) the Highland Crusader Funds (Claim No.
                81) filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE: related
                document(s)1190 Objection). (Attachments: # 1 Exhibit 1−6 # 2 Attachments A−C)
   10/16/2020   (Sosland, Martin)

                 1193 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1179 Omnibus Objection to claim(s) of Creditor(s) Crescent Research;
                Hedgeye Risk Management, LLC; James D. Dondero; NexVest, LLC; James D. Dondero..
                Filed by Debtor Highland Capital Management, L.P.. Responses due by 11/18/2020.
                (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on 12/14/2020 at 02:30
   10/16/2020   PM Dallas Judge Jernigan Ctrm for 1179, (Annable, Zachery)

                 1194 Witness and Exhibit List filed by Interested Party James Dondero (RE: related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No.
                159). ). (Attachments: # 1 Dondero Ex. A # 2 Dondero Ex. B # 3 Dondero Ex. C # 4
                Dondero Ex. D # 5 Dondero Ex. E # 6 Dondero Ex. F # 7 Dondero Ex. G # 8 Dondero Ex.
                H # 9 Dondero Ex. I # 10 Dondero Ex. J # 11 Dondero Ex. K # 12 Dondero Ex. L # 13
                Dondero Ex. M # 14 Dondero Ex. N # 15 Dondero Ex. O # 16 Dondero Ex. P # 17 Dondero
                Ex. Q # 18 Dondero Ex. R # 19 Dondero Ex. S # 20 Dondero Ex. T # 21 Dondero Ex. U #
   10/16/2020   22 Dondero Ex. V # 23 Dondero Ex. W # 24 Dondero Ex. X) (Assink, Bryan)

                 1195 Objection to (related document(s): 1087 Motion to compromise controversy with (A)
                Acis Capital Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B)
                Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management,
                L.P. (Claim No. 159). filed by Debtor Highland Capital Management, L.P.) filed by
   10/16/2020   Creditor HarbourVest et al. (Driver, Vickie)

                 1196 Witness and Exhibit List filed by Creditor HarbourVest et al (RE: related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No.
   10/16/2020   159). ). (Driver, Vickie)

   10/16/2020    1197 INCORRECT ENTRY: Attorney to refile. Notice Response to Debtor's Omnibus
                Objection filed by Creditor NexPoint Real Estate Partners LLC f/k/a HCRE Partners LLC
                (RE: related document(s)906 Objection to claim(s) of Creditor(s) Daniel Sheehan and
                Associates, PLLC; Dun & Bradstreet; Eastern Point Trust Company, Inc.; Collin County
                Tax Assessor/Collector; Collin County Tax Assessor/Collector; Dallas County; Opus 2


                                                                                        000496
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 507 of 648 PageID 3194


                International Inc.; Andrew Parmentier; 4CAST Inc.; Advent Software Inc.; ConvergeOne,
                Inc.; Denton County; Internal Revenue Service; Kaufman County; Maples and Calder;
                McLagen Partners, Inc.; Microsoft Corporation and Microsoft Licensing GP, a Subsidiary
                of Microsoft Corporation; Moodys Analytics, Inc.; Quintairos, Prieto, Wood & Boyer;
                Advisors Equity Group, LLC; Eagle Equity Advisors, LLC; HCRE Partner, LLC; Highland
                Capital Management Fund Advisors; Highland Capital Management Fund Advisors;
                Highland Capital Management Services, Inc.; Highland Capital Management Services, Inc.;
                Highland Energy MLP Fund; Highland Fixed Income Fund; Highland Floating Rate Fund;
                Highland Funds I; Highland Funds II; Highland Global Allocation Fund; Highland
                Healthcare Opportunities Fund; Highland iBoxx Senior Loan ETF; Highland Income Fund
                HFRO; Highland Long/Short Equity Fund; Highland Merger Arbitrage Fund; Highland
                Opportunistic Credit Fund; Highland Small−Cap Equity Fund; Highland Socially
                Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total Return Fund;
                NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint Capital, Inc.;
                NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy and Material
                Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare Opportunities
                Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate Strategies Fund;
                NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust; The Dugaboy
                Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point Trust
                Company, Inc.; Garland Independent School District; Grayson County; HarbourVest 2017
                Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on behalf
                of funds and accounts under management; HarbourVest Dover Street IX Investment L.P.;
                HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris; John R.
                Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant Communications
                Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N. Adkins; Tarrant
                County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish Tailor; Mollie
                Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner Gordon; Joe
                Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1 Exhibit
                A−−Proposed Order and Schedules 1−7)). (Drawhorn, Lauren) Modified on 10/19/2020
                (Ecker, C.).

   10/16/2020    1198 INCORRECT ENTRY: Attorney to refile. Notice Response to Debtor's Omnibus
                Objection filed by Advisors Equity Group, LLC, Eagle Equity Advisors, LLC (RE: related
                document(s)906 Objection to claim(s) of Creditor(s) Daniel Sheehan and Associates, PLLC;
                Dun & Bradstreet; Eastern Point Trust Company, Inc.; Collin County Tax
                Assessor/Collector; Collin County Tax Assessor/Collector; Dallas County; Opus 2
                International Inc.; Andrew Parmentier; 4CAST Inc.; Advent Software Inc.; ConvergeOne,
                Inc.; Denton County; Internal Revenue Service; Kaufman County; Maples and Calder;
                McLagen Partners, Inc.; Microsoft Corporation and Microsoft Licensing GP, a Subsidiary
                of Microsoft Corporation; Moodys Analytics, Inc.; Quintairos, Prieto, Wood & Boyer;
                Advisors Equity Group, LLC; Eagle Equity Advisors, LLC; HCRE Partner, LLC; Highland
                Capital Management Fund Advisors; Highland Capital Management Fund Advisors;
                Highland Capital Management Services, Inc.; Highland Capital Management Services, Inc.;
                Highland Energy MLP Fund; Highland Fixed Income Fund; Highland Floating Rate Fund;
                Highland Funds I; Highland Funds II; Highland Global Allocation Fund; Highland
                Healthcare Opportunities Fund; Highland iBoxx Senior Loan ETF; Highland Income Fund
                HFRO; Highland Long/Short Equity Fund; Highland Merger Arbitrage Fund; Highland
                Opportunistic Credit Fund; Highland Small−Cap Equity Fund; Highland Socially
                Responsible Equity Fund; Highland Tax−Exempt Fund; Highland Total Return Fund;
                NexBank SSB; NexPoint Advisors, L.P.; NexPoint Advisors, L.P.; NexPoint Capital, Inc.;
                NexPoint Capital, Inc.; NexPoint Discount Strategies Fund; NexPoint Energy and Material
                Opportunities Fund; NexPoint Event−Driven Fund; NexPoint Healthcare Opportunities
                Fund; NexPoint Latin America Opportunities Fund; NexPoint Real Estate Strategies Fund;
                NexPoint Strategic Opportunities Fund; The Dugaboy Investment Trust; The Dugaboy
                Investment Trust; Bentley Callan; City of Garland; Clay Callan; Eastern Point Trust
                Company, Inc.; Garland Independent School District; Grayson County; HarbourVest 2017
                Global Fund L.P.; HarbourVest 2017 Global AIF L.P.; HarbourVest Partners L.P. on behalf
                of funds and accounts under management; HarbourVest Dover Street IX Investment L.P.;
                HarbourVest Skew Base AIF L.P.; Hartman Wanzor LLP; Irving ISD; John Morris; John R.
                Watkins; Linear Technologies, Inc.; Mass. Dept. of Revenue; Mediant Communications


                                                                                   000497
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 508 of 648 PageID 3195


                Inc.; Oklahoma Tax Commission; Jun Park; Paul N. Adkins; Paul N. Adkins; Tarrant
                County; Theodore N. Dameris; Theodore N. Dameris; Weijun Zang; Anish Tailor; Mollie
                Boyce−Field; Charles Byrne; Donald Salvino; Ericka Garcia; Garman Turner Gordon; Joe
                Kingsley; Frederic Mason; TDA Associates, Inc.; Wilkinson Center.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 9/1/2020. (Attachments: # 1 Exhibit
                A−−Proposed Order and Schedules 1−7)). (Drawhorn, Lauren) Modified on 10/19/2020
                (Ecker, C.).

                 1199 Witness and Exhibit List filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC (RE: related document(s)1089 Motion to compromise controversy with (a)
                the Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the
                Highland Crusader Funds (Claim No. 81). ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 3
   10/16/2020   # 4 Exhibit 4 # 5 Exhibit 5) (Sosland, Martin)

                 1200 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1094 Application for compensation Eleventh Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from August 1, 2020
                through August 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 8/1/2020
   10/16/2020   to 8/31/). (Pomerantz, Jeffrey)

                 1201 Objection to (related document(s): 1087 Motion to compromise controversy with (A)
                Acis Capital Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B)
                Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management,
                L.P. (Claim No. 159). filed by Debtor Highland Capital Management, L.P.) filed by
                Creditor Patrick Daugherty. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Service List)
   10/16/2020   (Kathman, Jason)

                 1202 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159). ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4)
   10/16/2020   (Annable, Zachery)

                 1203 Certificate of service re: 1) Summary Cover Sheet and Ninth Monthly Application of
                FTI Consulting, Inc. for Allowance of Compensation and Reimbursement of Expenses for
                the Period from August 1, 2020 to and Including August 31, 2020; 2) Scheduling Order with
                Respect to Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS AG, London
                Branch; and 3) Scheduling Order with Respect to Proof of Claim Nos. 190 and 191 of UBS
                Securities LLC and UBS AG, London Branch Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1160 Application for compensation Ninth Monthly
                Application for Compensation and Reimbursement of Expenses for FTI Consulting, Inc.,
                Financial Advisor, Period: 8/1/2020 to 8/31/2020, Fee: $198,616.32, Expenses: $0. Filed by
                Financial Advisor FTI Consulting, Inc. Objections due by 10/30/2020. filed by Financial
                Advisor FTI Consulting, Inc., 1163 Order setting hearing on any summary judgment motion
                and any 3018 Motion filed in accordance with this Order (RE: related document(s)928
                Objection to claim filed by Debtor Highland Capital Management, L.P.). Hearing to be held
                on 11/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 928, Entered on 10/12/2020
                (Okafor, M.), 1167 Notice to take deposition of James P. Seery, Jr., CEO, Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P.. filed by Debtor
   10/16/2020   Highland Capital Management, L.P.). (Kass, Albert)

                 1215 Redeemer Committee of the Highland Crusander Fund and the Crusader Funds'
                Motion for partial summary judgment on proof of claim(s) 190 and 191 of UBS AG,
                London Branch and UBS Securities LLC filed by Interested Party Redeemer Committee of
                the Highland Crusader Fun and the Crusader's Funds' (Attachments: # 1 Proposed Order)
                (RE: Related document(s) 933 Objection to claim filed by Interested Party Redeemer
   10/16/2020   Committee of the Highland Crusader Fund). (Rielly, Bill). (Entered: 10/19/2020)

   10/16/2020

                                                                                      000498
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 509 of 648 PageID 3196


                 1216 Joinder by filed by Interested Party Redeemer Committee of the Highland Crusader
                Fund (RE: related document(s)1214 Motion for summary judgment). (Attachments: # 1
                Proposed Order) (Rielly, Bill) (Entered: 10/19/2020)

                 1204 Witness and Exhibit List filed by Creditor Patrick Daugherty (RE: related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No.
   10/17/2020   159). ). (Attachments: # 1 Exhibit PHD −1 # 2 Exhibit PHD − 2) (Kathman, Jason)

                 1205 Notice to take deposition of W. Kevin Moentmann filed by Debtor Highland Capital
   10/18/2020   Management, L.P.. (Annable, Zachery)

                 1206 Notice to take deposition of W. Kevin Moentmann filed by Debtor Highland Capital
   10/18/2020   Management, L.P.. (Annable, Zachery)

                 1207 Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal
                Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting
                to Accept or Reject the Plan Filed by Creditor HarbourVest et al Objections due by
   10/18/2020   11/9/2020. (Attachments: # 1 Proposed Order) (Driver, Vickie)

                 1208 Declaration re: /of Michael Pugatch in Support of 3018(A) Motion filed by Creditor
                HarbourVest et al (RE: related document(s)1207 Motion to allow claims of HarbourVest
                Pursuant to Rule 3018(A) of the Federal Rules of Bankruptcy Procedure for Temporary
   10/18/2020   Allowance of Claims for Purposes of Voting to Accept or Reject the Plan). (Driver, Vickie)

                 1209 Objection to disclosure statement (RE: related document(s)1080 Disclosure
   10/19/2020   statement) filed by Interested Party Jefferies LLC. (Doherty, Casey)

                 1210 Objection to disclosure statement (RE: related document(s)1080 Disclosure
                statement) filed by Creditor Pension Benefit Guaranty Corporation. (Attachments: # 1
   10/19/2020   Exhibit # 2 Certificate of Service) (Baird, Michael)

                 1211 List APPENDIX TO REDEEMER COMMITTEE OF THE HIGHLAND CRUSADER
                FUND AND THE CRUSADER FUNDS BRIEF IN SUPPORT OF MOTION FOR PARTIAL
                SUMMARY JUDGMENT AND JOINDER IN THE DEBTORS MOTION FOR PARTIAL
                SUMMARY JUDGEMENT ON PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG,
                LONDON BRANCH AND UBS SECURITIES LLC filed by Interested Party Redeemer
                Committee of the Highland Crusader Fund (RE: related document(s)1183 Motion to
                disallow claims REDEEMER COMMITTEE OF THE HIGHLAND CRUSADER FUND
                AND THE CRUSADER FUNDS MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                JOINDER IN THE DEBTORS MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG, LOND). (Attachments: # 1 Exhibit 1
                # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit
                8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit
                14 # 15 Exhibit 15 # 16 Exhibit 16 (slip page − to be filed under seal upon order from
                Court) # 17 Exhibit 17 (slip page) # 18 Exhibit 18 (slip page) # 19 Exhibit 19 (slip page) #
                20 Exhibit 20 (slip page) # 21 Exhibit 21 (slip page) # 22 Exhibit 22 (slip page) # 23 Exhibit
                23 (slip page) # 24 Exhibit 24 (slip page) # 25 Exhibit 25 (slip page) # 26 Exhibit 26 (slip
                page) # 27 Exhibit 27 (slip page) # 28 Exhibit 28 (slip page) # 29 Exhibit 29 (slip page))
   10/19/2020   (Platt, Mark)

                  1212 Response opposed to (related document(s): 906 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Creditor NexPoint Real Estate Partners LLC
   10/19/2020   f/k/a HCRE Partners LLC. (Drawhorn, Lauren)

                 1213 Response opposed to (related document(s): 906 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Advisors Equity Group, LLC, Eagle Equity
   10/19/2020   Advisors, LLC. (Drawhorn, Lauren)

                                                                                        000499
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 510 of 648 PageID 3197


                 1217 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159). Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
                Exhibit A−−Proposed Order), 1089 Motion to compromise controversy with (a) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland
                Crusader Funds (Claim No. 81). Filed by Debtor Highland Capital Management, L.P.
                Objections due by 10/19/2020. (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to
                be held on 10/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1087 and for 1089,
   10/19/2020   (Annable, Zachery)

                 1218 Objection to disclosure statement (RE: related document(s)1080 Disclosure
   10/19/2020   statement) filed by Creditor Patrick Daugherty. (Kathman, Jason)

                 1219 Objection to disclosure statement (RE: related document(s)1080 Disclosure
   10/19/2020   statement) filed by Creditor HarbourVest et al. (Driver, Vickie)

                 1220 Reply to (related document(s): 1190 Objection filed by Interested Party UBS
                Securities LLC, Interested Party UBS AG London Branch) filed by Debtor Highland
   10/19/2020   Capital Management, L.P.. (Annable, Zachery)

                 1221 Omnibus Reply to (related document(s): 1121 Response filed by Interested Party
                James Dondero, 1177 Response filed by Creditor CLO Holdco, Ltd., 1191 Response filed
                by Interested Party Highland CLO Funding, Ltd., 1195 Objection filed by Creditor
                HarbourVest et al, 1201 Objection filed by Creditor Patrick Daugherty) filed by Debtor
   10/19/2020   Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (Annable, Zachery)

                 1222 Notice of hearing filed by Creditor HarbourVest et al (RE: related document(s)1207
                Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal Rules of
                Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting to
                Accept or Reject the Plan Filed by Creditor HarbourVest et al Objections due by 11/9/2020.
                (Attachments: # 1 Proposed Order), 1208 Declaration re: /of Michael Pugatch in Support of
                3018(A) Motion filed by Creditor HarbourVest et al (RE: related document(s)1207 Motion
                to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal Rules of
                Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting to
                Accept or Reject the Plan).). Hearing to be held on 11/10/2020 at 01:30 PM Dallas Judge
   10/19/2020   Jernigan Ctrm for 1207 and for 1208, (Driver, Vickie)

                 1223 Certificate of service re: Motion of HarbourVest Pursuant to Rule 3018(A) of the
                Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes
                of Voting to Accept or Reject the Plan filed by Creditor HarbourVest et al (RE: related
                document(s)1207 Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the
                Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes
   10/19/2020   of Voting to Accept or Reject the Plan). (Driver, Vickie)

                 1224 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1214 Motion for partial summary judgment on proof of claim(s) 190 and 191 of
                UBS Securities LLC and UBS AG, London Branch filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A − Proposed Order) (RE: Related
                document(s) 928 Objection to claim filed by Debtor Highland Capital Management, L.P.).).
                Hearing to be held on 11/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1214,
   10/19/2020   (Annable, Zachery)

   10/19/2020    1225 Amended Witness and Exhibit List filed by Creditor Patrick Daugherty (RE: related
                document(s)1204 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit PHD−1 # 2
                Exhibit PHD−2 # 3 Exhibit PHD−3 # 4 Exhibit PHD−4 # 5 Exhibit PHD−5 # 6 Exhibit
                PHD−6 # 7 Exhibit PHD−7 # 8 Exhibit PHD−8 # 9 Exhibit PHD−9 # 10 Exhibit PHD−10 #
                11 Exhibit PHD−11 # 12 Exhibit PHD−12 # 13 Exhibit PHD−13 # 14 Exhibit PHD−14 #


                                                                                     000500
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 511 of 648 PageID 3198


                15 Exhibit PHD−15 # 16 Exhibit PHD−16 # 17 Exhibit PHD−17 # 18 Exhibit PHD−18 #
                19 Exhibit PHD−19 # 20 Exhibit PHD−20 # 21 Exhibit PHD−22) (Kathman, Jason)

                 1226 Witness and Exhibit List filed by Interested Party Redeemer Committee of the
                Highland Crusader Fund (RE: related document(s)1089 Motion to compromise controversy
                with (a) the Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (b)
   10/19/2020   the Highland Crusader Funds (Claim No. 81). ). (Platt, Mark)

                 1227 Notice of hearing filed by Interested Party Redeemer Committee of the Highland
                Crusader Fund (RE: related document(s)1215 Redeemer Committee of the Highland
                Crusander Fund and the Crusader Funds' Motion for partial summary judgment on proof of
                claim(s) 190 and 191 of UBS AG, London Branch and UBS Securities LLC filed by
                Interested Party Redeemer Committee of the Highland Crusader Fun and the Crusader's
                Funds' (Attachments: # 1 Proposed Order) (RE: Related document(s) 933 Objection to
                claim filed by Interested Party Redeemer Committee of the Highland Crusader Fund)..,
                1216 Joinder by filed by Interested Party Redeemer Committee of the Highland Crusader
                Fund (RE: related document(s)1214 Motion for summary judgment). (Attachments: # 1
                Proposed Order)). Hearing to be held on 11/20/2020 at 09:30 AM Dallas Judge Jernigan
   10/19/2020   Ctrm for 1215 and for 1216, (Platt, Mark)

                  1228 Certificate of service re: 1) Order Granting Extension of Time to File an Adversary
                Proceeding Against CLO Holdo, Ltd.; and 2) Notice of Deposition of Professor Nancy B.
                Rapaport Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1168 Order granting extension of time to file an adversary proceeding against
                CLO Holdo, Ltd (RE: related document(s)590 Motion to reclaim funds from the registry
                filed by Creditor CLO Holdco, Ltd.). Entered on 10/14/2020 (Okafor, M.), 1171 Notice to
                take deposition of Professor Nancy B. Rapaport filed by Debtor Highland Capital
   10/19/2020   Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1229 Amended Witness and Exhibit List filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (RE: related document(s)1199 List (witness/exhibit/generic)).
                (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 4 # 5 Exhibit 5 # 6 6) (Sosland,
   10/20/2020   Martin)

                 1230 Order granting motion to seal documents (related document # 1188 Motion for leave
                to file documents under seal with (I) the Objection and (II) the Declaration of W. Kevin
                Moentmann in Support of the Objection to the Debtor's Motion for Entry of an Order
                Approving Settlements with (A) the Redeemer Committee of the Highland Crusader Fund
                (Claim No. 72) and (B) the Highland Crusader Funds (Claim No. 81) Filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC) Entered on 10/20/2020. (Okafor,
   10/20/2020   M.)

                 1231 SEALED document regarding: Objection to the Debtor's Motion for Entry of
                an Order Approving Settlements With (A) the Redeemer Committee of the Highland
                Crusader Fund (Claim No. 7) and (B) the Highland Crusader Funds (Claim No. 81)
                per court order filed by Interested Parties UBS AG London Branch, UBS Securities LLC
                (RE: related document(s)1230 Order on motion to seal). (Attachments: # 1 Exhibit A # 2
   10/20/2020   Exhibit B # 3 Exhibit C) (Sosland, Martin)

                 1232 SEALED document regarding: Declaration of W. Kevin Moentmann in Support
                of Objection to the Debtor's Motion for Entry of an Order Approving Settlements with
                (A) the Redeemer Committee of the Highland Crusader Fund (Claim No. 7) and (B)
                the Highland Crusader Funds (Claim No. 81) per court order filed by Interested Parties
                UBS AG London Branch, UBS Securities LLC (RE: related document(s)1230 Order on
                motion to seal). (Attachments: # 1 Exhibit 4 # 2 Exhibit 4 # 3 Exhibit 6 # 4 Attachment A #
   10/20/2020   5 Attachment B # 6 Attachment C) (Sosland, Martin)

   10/20/2020    1233 First Supplemental Order Sustaining First Omnibus Objection to Certain (A)
                DuplicateClaims; (B) Overstated Claims; (C) Late−Filed Claims; (D) Satisfied Claims; (E)


                                                                                       000501
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 512 of 648 PageID 3199


                No−Liability Claims; and (F) Insufficient−Documentation Claims ( (RE: related
                document(s)906 Objection to claim filed by Debtor Highland Capital Management, L.P.).
                Entered on 10/20/2020 (Okafor, M.)

                 1234 Order granting motion to seal documents (related document # 1182 Motion to seal
                regarding the Redeemer Committee of the Crusader Funds Motion forPartial Summary
                Judgment and Joinder in the Debtors Motion for Partial Summary Judgment on Proof of
                Claim Nos. 190 and 191 of UBS AG, London Branch and UBS Securities LLC.) Entered on
   10/20/2020   10/20/2020. (Okafor, M.)

                 1235 Order granting motion to seal documents (related document # 1187 Debtor's Motion
                for Leave to File Certain Documents under Seal in Connection with Debtor's Motion for
                Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and
                UBS AG, London Branch) Filed by Debtor Highland Capital Management, L.P.) Entered on
   10/20/2020   10/20/2020. (Okafor, M.)

                 1236 SEALED document regarding: REDEEMER COMMITTEE OF THE
                HIGHLAND CRUSADER FUND AND THE CRUSADER FUNDS BRIEF IN
                SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND JOINDER
                IN THE DEBTORS MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG, LONDON BRANCH AND UBS
                SECURITIES LLC per court order filed by Interested Party Redeemer Committee of the
                Highland Crusader Fund (RE: related document(s)1234 Order on motion to seal). (Platt,
   10/20/2020   Mark)

                 1237 SEALED document regarding: APPENDIX TO REDEEMER COMMITTEE
                OF THE HIGHLAND CRUSADER FUND AND THE CRUSADER FUNDS BRIEF
                IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                JOINDER IN THE DEBTORS MOTION FOR PARTIAL SUMMARY
                JUDGEMENT ON PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG, LONDON
                BRANCH AND UBS SECURITIES LLC per court order filed by Interested Party
                Redeemer Committee of the Highland Crusader Fund (RE: related document(s)1234 Order
                on motion to seal). (Attachments: # 1 Exhibit 16 (sealed) # 2 Exhibit 17 (sealed) # 3 Exhibit
                18 (sealed) # 4 Exhibit 19 (sealed) # 5 Exhibit 20 (sealed) # 6 Exhibit 21 (sealed) # 7
                Exhibit 22 (sealed) # 8 Exhibit 23 (sealed) # 9 Exhibit 24 (sealed) # 10 Exhibit 25 (sealed) #
                11 Exhibit 26 (sealed) # 12 Exhibit 27 (sealed) # 13 Exhibit 28 (sealed) # 14 Exhibit 29
   10/20/2020   (sealed)) (Platt, Mark)

                 1238 Objection to disclosure statement (RE: related document(s)1080 Disclosure
                statement) filed by Interested Parties UBS AG London Branch, UBS Securities LLC.
   10/20/2020   (Sosland, Martin)

                 1239 Objection to disclosure statement (RE: related document(s)1080 Disclosure
                statement) filed by Creditor Committee Official Committee of Unsecured Creditors.
   10/20/2020   (Hoffman, Juliana)

                 1240 Joinder by META−E DISCOVERY, LLC TO THE OBJECTION OF THE OFFICIAL
                COMMITTEE OF UNSECURED CREDITORS TO THE DEBTORS MOTION FOR ENTRY
                OF AN ORDER (A) APPROVING THE ADEQUACY OF THE DISCLOSURE
                STATEMENT; (B) SCHEDULING A HEARING TO CONFIRM THE FIRST AMENDED
                PLAN OF REORGANIZATION; (C) ESTABLISHING DEADLINE FOR FILING
                OBJECTIONS TO CONFIRMATION OF PLAN; (D) APPROVING FORM OF BALLOTS,
                VOTING DEADLINE AND SOLICITATION PROCEDURES; AND (E) APPROVING
                FORM AND MANNER OF NOTICE filed by Interested Party Meta−e Discovery, LLC (RE:
   10/20/2020   related document(s)1239 Objection to disclosure statement). (Umari, Basil)

                 1241 Objection to disclosure statement (RE: related document(s)1080 Disclosure
                statement) filed by Acis Capital Management GP, LLC, Acis Capital Management, L.P..
   10/20/2020   (Patel, Rakhee)


                                                                                        000502
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 513 of 648 PageID 3200


                 1242 Joinder by REDEEMER COMMITTEE OF THE HIGHLAND CRUSADER FUNDS
                JOINDER TO OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
                CREDITORS TO THE DEBTORS MOTION FOR ENTRY OF AN ORDER (A) APPROVING
                THE ADEQUACY OF THE DISCLOSURE STATEMENT; (B) SCHEDULING A HEARING
                TO CONFIRM THE FIRST AMENDED PLAN OF REORGANIZATION; (C)
                ESTABLISHING DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF
                PLAN; (D) APPROVING FORM OF BALLOTS, VOTING DEADLINE AND
                SOLICITATION PROCEDURES; AND (E) APPROVING FORM AND MANNER OF
                NOTICE filed by Interested Party Redeemer Committee of the Highland Crusader Fund
   10/20/2020   (RE: related document(s)1239 Objection to disclosure statement). (Platt, Mark)

                 1243 Hearing held and Continued (RE: related document(s)1087 Motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP
                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)
                Acis Capital Management, L.P. (Claim No. 159) filed by Debtor Highland Capital
                Management, L.P.) (Continued Hearing to be held on 10/21/2020 at 10:00 AM Dallas Judge
   10/20/2020   Jernigan Ctrm for 1087,) (Edmond, Michael)

                 1244 Application for compensation Third Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 6/1/2020 to
                8/31/2020, Fee: $886,615.45, Expenses: $1,833.10. Filed by Attorney Juliana Hoffman
   10/20/2020   Objections due by 11/10/2020. (Hoffman, Juliana)

                 1256 Hearing held on 10/20/2020. (RE: related document(s)1087 Motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP
                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)
                Acis Capital Management, L.P. (Claim No. 159), filed by Debtor Highland Capital
                Management, L.P.) (Appearances: I. Kharasch, J. Morris, and G. Demo for Debtors; M.
                Clemente for Unsecured Creditors Committee; R. Patel and B. Shaw for Acis and Terrys; S.
                Tomkowiak, A. Clubok, and K. Posin for UBS; T. Mascherin, M. Hankin, and M. Platt for
                Redeemer Committee; J. Wilson, M. Lynn, J. Bonds, and B. Assink for J. Dondero; J.
                Kathman for P. Daugherty; R. Matsumura for HCLOF; J. Kane for CLO Holdco; E.
                Weisgerber for HarbourVest; L. Lambert for UST. Evidentiary hearing. Court recessed after
                evidence closed and will reconvene at 10:00 am 10/21/20 for closing arguments.) (Edmond,
   10/20/2020   Michael) (Entered: 10/21/2020)

                 1257 Hearing held on 10/20/2020. (RE: related document(s)1089 Motion to compromise
                controversy with (a) the Redeemer Committee of the Highland Crusader Fund (Claim No.
                72), and (b) the Highland Crusader Funds (Claim No. 81), filed by Debtor Highland Capital
                Management, L.P.) (Appearances: I. Kharasch, J. Morris, and G. Demo for Debtors; M.
                Clemente for Unsecured Creditors Committee; R. Patel and B. Shaw for Acis and Terrys; S.
                Tomkowiak, A. Clubok, and K. Posin for UBS; T. Mascherin, M. Hankin, and M. Platt for
                Redeemer Committee; J. Wilson, M. Lynn, J. Bonds, and B. Assink for J. Dondero; J.
                Kathman for P. Daugherty; R. Matsumura for HCLOF; J. Kane for CLO Holdco; E.
                Weisgerber for HarbourVest; L. Lambert for UST. Evidentiary hearing. Motion approved,
                based on reasoning given orally. Counsel to upload orders.) (Edmond, Michael) (Entered:
   10/20/2020   10/21/2020)

                 1303 Court admitted exhibits date of hearing October 20, 2020 (RE: related
                document(s)1089 Motion to compromise controversy with (a) the Redeemer Committee of
                the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim
                No. 81) filed by Debtor Highland Capital Management, L.P.) (COURT ADMITTED
                DEBTOR'S EXHIBIT'S #1, #2, #3 & #4; COURT TOOK JUDICIAL NOTICE OF THE
                DECLARATION OF JOHN A. MORRIS; ADMITTED AS AN EXHIBIT #3; EXHIBITS
                #2 #3 AND #4 TO DECLARATION AND EXHIBIT #B TO EXHIBIT #1 FILED UNDER
   10/20/2020   SEAL) (Edmond, Michael) (Entered: 10/28/2020)

   10/20/2020    1304 DOCKET AN ERROR: Court admitted exhibits date of hearing October 20, 2020
                (RE: related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.

                                                                                    000503
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 514 of 648 PageID 3201


                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159) filed by Debtor Highland Capital Management, L.P.) (COURT
                ADMITTED JAMES DONDERO'S EXHIBIT'S #A, #B, #C, #D, #E, #F, #G, #H, #I, #J,
                #K, #L, #M, #N, #O, #Q, #R, #S, #T, #U, #V, #W & #X; NOTE* EXHIBIT #P (Edmond,
                Michael) Modified on 10/28/2020 (Edmond, Michael). (Entered: 10/28/2020)

                 1305 MODIFIED TEXT: Court admitted exhibits date of hearing October 20, 2020 (RE:
                related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159) filed by Debtor Highland Capital Management, L.P.) (1304 Court admitted
                exhibits date of hearing October 20, 2020 (RE: related document(s)1087 Motion to
                compromise controversy with (A) Acis Capital Management, L.P. and Acis Capital
                Management GP LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim
                No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159) filed by Debtor
                Highland Capital Management, L.P.) (COURT ADMITTED JAMES DONDERO'S
                EXHIBIT'S #A, #B, #C, #D, #E, #F, #G, #H, #I, #J, #K, #L, #M, #N, #O, #P, #Q, #R, #S,
                #T, #U, #V, #W & #X; JASON KATHMAN; COUNSEL FOR PATRICK DAUGHERTY
                EXHIBIT'S #1079 − AMENDED PLAN & #1080 − AMENDED DISCLOSURE
                STATEMENT ADMITTED INTO EVIDENCE BY PATRICK DAUGHTERY COUNSEL
                JASON KATHMAN) (Edmond, Michael) Modified on 10/28/2020 (Edmond, Michael).
   10/20/2020   Modified on 10/30/2020 (Edmond, Michael). (Entered: 10/28/2020)

                  1314 Court admitted exhibits date of hearing October 20, 2020 (RE: related
                document(s)1087 Motion to compromise controversy with (A) Acis Capital Management,
                L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N. Terry and
                Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159)
                filed by Debtor Highland Capital Management, L.P.) (COURT ADMITTED JAMES
                DONDERO'S EXHIBIT'S #A, #B, #C, #D, #E, #F, #G, #H, #I, #J, #K, #L, #M, #N, #O, #P,
                #Q, #R, #S, #T, #U, #V, #W & #X; JASON KATHMAN ; COUNSEL FOR PATRICK
                DAUGHERTY EXHIBIT'S #1079 − AMENDED PLAN & #1080 − AMENDED
                DISCLOSURE STATEMENT ADMITTED INTO EVIDENCE). (Edmond, Michael)
   10/20/2020   (Entered: 10/30/2020)

                 1245 Request for transcript regarding a hearing held on 10/20/2020. The requested
   10/21/2020   turn−around time is hourly. (Edmond, Michael)

                 1246 Request for transcript regarding a hearing held on 10/20/2020. The requested
   10/21/2020   turn−around time is hourly (Jeng, Hawaii)

                 1247 Motion to appear pro hac vice for Faheem A. Mahmooth. Fee Amount $100 Filed by
   10/21/2020   Creditor Pension Benefit Guaranty Corporation (Webb, Donna)

                 1248 Application for compensation Cover Sheet and Twelfth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from September 1, 2020
                through September 30, 2020 for Pachulski Stang Ziehl & Jones, LLP, Debtor's Attorney,
                Period: 9/10/2020 to 9/30/2020, Fee: $828,193.00, Expenses: $7,707.11. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 11/12/2020. (Pomerantz, Jeffrey) MODIFIED
   10/21/2020   to correct party requesting fees/expenses. on 10/22/2020 (Ecker, C.).

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 0.00). Receipt number KF: No Fee Due − Exempt U.S. Government
   10/21/2020   Agency, amount $ 0.00 (re: Doc1247). (Floyd)

                 1249 SEALED document regarding: Debtor's Opening Brief in Support of Motion
                for Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities
                LLC and UBS AG, London Branch per court order filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1235 Order on motion to seal). (Annable,
   10/21/2020   Zachery)


                                                                                     000504
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 515 of 648 PageID 3202


                 1250 SEALED document regarding: Exhibit 2 to Appendix of Exhibits in Support of
                Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                of UBS Securities LLC and UBS AG, London Branch per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1235 Order on motion to
   10/21/2020   seal). (Annable, Zachery)

                 1251 SEALED document regarding: Exhibit 11 to Appendix of Exhibits in Support of
                Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                of UBS Securities LLC and UBS AG, London Branch per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1235 Order on motion to
   10/21/2020   seal). (Annable, Zachery)

                 1252 SEALED document regarding: Exhibit 12 to Appendix of Exhibits in Support of
                Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                of UBS Securities LLC and UBS AG, London Branch per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1235 Order on motion to
   10/21/2020   seal). (Annable, Zachery)

                 1253 SEALED document regarding: Exhibit 14 to Appendix of Exhibits in Support of
                Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                of UBS Securities LLC and UBS AG, London Branch per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1235 Order on motion to
   10/21/2020   seal). (Annable, Zachery)

                 1254 SEALED document regarding: Exhibit 15 to Appendix of Exhibits in Support of
                Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                of UBS Securities LLC and UBS AG, London Branch per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1235 Order on motion to
   10/21/2020   seal). (Annable, Zachery)

                 1255 SEALED document regarding: Exhibit 16 to Appendix of Exhibits in Support of
                Debtor's Motion for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                of UBS Securities LLC and UBS AG, London Branch per court order filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1235 Order on motion to
   10/21/2020   seal). (Annable, Zachery)

                 1258 Hearing held on 10/21/2020. (RE: related document(s)1087 Motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP
                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)
                Acis Capital Management, L.P. (Claim No. 159), filed by Debtor Highland Capital
                Management, L.P.) (Appearances: I. Kharasch, J. Morris, and G. Demo for Debtors; M.
                Clemente for Unsecured Creditors Committee; A. Chiarello for Acis and Terrys; M.
                Hankin, and M. Platt for Redeemer Committee; M. Lynn for J. Dondero; J. Kathman for P.
                Daugherty; R. Matsumura for HCLOF; J. Kane for CLO Holdco; E. Weisgerber for
                HarbourVest; L. Lambert for UST. Nonevidentiary closing arguments. Court granted
   10/21/2020   motion, based on reasoning granted orally. Counsel to upload order.) (Edmond, Michael)

                 1259 Notice of Appearance and Request for Notice by Thomas G. Haskins Jr. filed by
   10/21/2020   Creditor NWCC, LLC. (Haskins, Thomas)

                 1260 Motion to appear pro hac vice for Jonathan Sundheimer. Fee Amount $100 Filed by
   10/21/2020   Creditor NWCC, LLC (Haskins, Thomas)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28201179, amount $ 100.00 (re: Doc# 1260).
   10/21/2020   (U.S. Treasury)

   10/21/2020    1261 Certificate of service re: Joinder to Objection to Disclosure Statement filed by
                Interested Party Meta−e Discovery, LLC (RE: related document(s)1240 Joinder). (Umari,

                                                                                   000505
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 516 of 648 PageID 3203


                Basil)

                 1262 Motion to appear pro hac vice for Joseph T. Moldovan. Fee Amount $100 Filed by
   10/21/2020   Interested Party Meta−e Discovery, LLC (Umari, Basil)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28201283, amount $ 100.00 (re: Doc# 1262).
   10/21/2020   (U.S. Treasury)

                 1263 Emergency Motion to continue hearing on (related documents 1080 Disclosure
   10/21/2020   statement) Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 1264 Stipulation Resolving Proof of Claim No. 86 of NWCC, LLC filed by Debtor
                Highland Capital Management, L.P.. (Annable, Zachery) MODIFIED to correct text on
   10/21/2020   10/22/2020 (Ecker, C.).

   10/21/2020     1265 Certificate of service re: Documents Served on or Before October 16, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1178 Witness and
                Exhibit List filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1089 Motion to compromise controversy with (a) the Redeemer Committee of
                the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim
                No. 81). ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4) filed by
                Debtor Highland Capital Management, L.P., 1179 Omnibus Objection to claim(s) of
                Creditor(s) Crescent Research; Hedgeye Risk Management, LLC; James D. Dondero;
                NexVest, LLC; James D. Dondero.. Filed by Debtor Highland Capital Management, L.P..
                Responses due by 11/18/2020. (Attachments: # 1 Exhibit A−−Proposed Order) filed by
                Debtor Highland Capital Management, L.P., 1180 INCORRECT ENTRY: EVENT CODE.
                SEE DOCUMENT 1214. Motion to disallow claims (Debtor's Motion for Partial Summary
                Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS AG, London
                Branch) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Proposed Order) (Annable, Zachery) Modified on 10/19/2020. filed by Debtor
                Highland Capital Management, L.P., 1181 Brief in support filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1214 Motion for Partial Summary
                Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS AG,
                London Branch)). (Annable, Zachery). Modified linkage on 10/19/2020. filed by Debtor
                Highland Capital Management, L.P., 1184 Support/supplemental document (Appendix of
                Exhibits in Support of Debtor's Motion for Partial Summary Judgment on Proof of Claim
                Nos. 190 and 191 of UBS Securities LLC and UBS AG, London Branch) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1214 Motion for partial
                summary judgment on proof of claim(s) 190 and 191 of UBS Securities LLC and UBS AG,
                London Branch filed by Debtor Highland Capital Management, L.P.)). (Attachments: # 1
                Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7
                # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13
                # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19
                Exhibit 19) (Annable, Zachery). Related document(s) 1214 Motion for summary judgment
                filed by Debtor Highland Capital Management, L.P.. Modified linkage on 10/19/2020. filed
                by Debtor Highland Capital Management, L.P., 1185 Declaration re: (Declaration of Elissa
                A. Wagner in Support of Debtor's Motion for Partial Summary Judgment on Proof of Claim
                Nos. 190 and 191 of UBS Securities LLC and UBS AG, London Branch) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1214 Motion for partial
                summary judgment on proof of claim(s) 190 and 191 of UBS Securities LLC and UBS AG,
                London Branch filed by Debtor Highland Capital Management, L.P. )). (Annable, Zachery).
                Modified linkage on 10/19/2020. filed by Debtor Highland Capital Management, L.P., 1187
                Motion to file document under seal. (Debtor's Motion for Leave to File Certain Documents
                under Seal in Connection with Debtor's Motion for Partial Summary Judgment on Proof of
                Claim Nos. 190 and 191 of UBS Securities LLC and UBS AG, London Branch) Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)
                filed by Debtor Highland Capital Management, L.P., 1193 Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1179 Omnibus Objection to
                claim(s) of Creditor(s) Crescent Research; Hedgeye Risk Management, LLC; James D.

                                                                                       000506
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 517 of 648 PageID 3204


                Dondero; NexVest, LLC; James D. Dondero.. Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 11/18/2020. (Attachments: # 1 Exhibit A−−Proposed
                Order)). Hearing to be held on 12/14/2020 at 02:30 PM Dallas Judge Jernigan Ctrm for
                1179, filed by Debtor Highland Capital Management, L.P., 1202 Witness and Exhibit List
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1087 Motion
                to compromise controversy with (A) Acis Capital Management, L.P. and Acis Capital
                Management GP LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim
                No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159). ). (Attachments: # 1
                Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4) filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                 1266 Order granting motion to continue hearing on (related document # 1263) (related
                documents Disclosure statement) Hearing to be held on 10/27/2020 at 10:30 AM Dallas
   10/22/2020   Judge Jernigan Ctrm for 1080, Entered on 10/22/2020. (Ecker, C.)

                 1267 Notice of change of address filed by Interested Parties UBS AG London Branch,
   10/22/2020   UBS Securities LLC. (Sosland, Martin)

                 1268 Amended Notice of hearing (Amended Notice of Hearing on Disclosure Statement
                for the First Amended Plan of Reorganization of Highland Capital Management, L.P.) filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)1080 Amended
                disclosure statement filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)945 Disclosure statement). (Attachments: # 1 Exhibit A−−First Amended Plan
                of Reorganization # 2 Exhibit B−−Organizational Chart)). Hearing to be held on 10/27/2020
   10/22/2020   at 10:30 AM Dallas Judge Jernigan Ctrm for 1080, (Annable, Zachery)

                  1269 Certificate of service re: Documents Served on or Before October 19, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1206 Notice to take
                deposition of W. Kevin Moentmann filed by Debtor Highland Capital Management, L.P..
                filed by Debtor Highland Capital Management, L.P., 1217 Amended Notice of hearing filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)1087 Motion to
                compromise controversy with (A) Acis Capital Management, L.P. and Acis Capital
                Management GP LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim
                No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159). Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order), 1089
                Motion to compromise controversy with (a) the Redeemer Committee of the Highland
                Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim No. 81). Filed
                by Debtor Highland Capital Management, L.P. Objections due by 10/19/2020.
                (Attachments: # 1 Exhibit A−−Proposed Order)). Hearing to be held on 10/20/2020 at 09:30
                AM Dallas Judge Jernigan Ctrm for 1087 and for 1089, filed by Debtor Highland Capital
                Management, L.P., 1220 Reply to (related document(s): 1190 Objection filed by Interested
                Party UBS Securities LLC, Interested Party UBS AG London Branch) filed by Debtor
                Highland Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.,
                1221 Omnibus Reply to (related document(s): 1121 Response filed by Interested Party
                James Dondero, 1177 Response filed by Creditor CLO Holdco, Ltd., 1191 Response filed
                by Interested Party Highland CLO Funding, Ltd., 1195 Objection filed by Creditor
                HarbourVest et al, 1201 Objection filed by Creditor Patrick Daugherty) filed by Debtor
                Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) filed by Debtor Highland
                Capital Management, L.P., 1224 Notice of hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1214 Motion for partial summary judgment on
                proof of claim(s) 190 and 191 of UBS Securities LLC and UBS AG, London Branch filed
                by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A − Proposed
                Order) (RE: Related document(s) 928 Objection to claim filed by Debtor Highland Capital
                Management, L.P.).). Hearing to be held on 11/20/2020 at 09:30 AM Dallas Judge Jernigan
   10/22/2020   Ctrm for 1214, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   10/22/2020    1270 Certificate of service re: Documents Served on October 20, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1233 First Supplemental
                Order Sustaining First Omnibus Objection to Certain (A) DuplicateClaims; (B) Overstated
                Claims; (C) Late−Filed Claims; (D) Satisfied Claims; (E) No−Liability Claims; and (F)

                                                                                    000507
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 518 of 648 PageID 3205


                Insufficient−Documentation Claims ( (RE: related document(s)906 Objection to claim filed
                by Debtor Highland Capital Management, L.P.). Entered on 10/20/2020 (Okafor, M.), 1235
                Order granting motion to seal documents (related document 1187 Debtor's Motion for
                Leave to File Certain Documents under Seal in Connection with Debtor's Motion for Partial
                Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS
                AG, London Branch) Filed by Debtor Highland Capital Management, L.P.) Entered on
                10/20/2020. (Okafor, M.)). (Kass, Albert)

                  1271 Transcript regarding Hearing Held 10/20/2020 (256 pages) RE: Motions to
                Compromise Controversy. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 01/21/2021. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1256 Hearing held on 10/20/2020. (RE:
                related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159), filed by Debtor Highland Capital Management, L.P.) (Appearances: I.
                Kharasch, J. Morris, and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; R. Patel and B. Shaw for Acis and Terrys; S. Tomkowiak, A. Clubok, and K.
                Posin for UBS; T. Mascherin, M. Hankin, and M. Platt for Redeemer Committee; J. Wilson,
                M. Lynn, J. Bonds, and B. Assink for J. Dondero; J. Kathman for P. Daugherty; R.
                Matsumura for HCLOF; J. Kane for CLO Holdco; E. Weisgerber for HarbourVest; L.
                Lambert for UST. Evidentiary hearing. Court recessed after evidence closed and will
                reconvene at 10:00 am 10/21/20 for closing arguments.), 1257 Hearing held on 10/20/2020.
                (RE: related document(s)1089 Motion to compromise controversy with (a) the Redeemer
                Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader
                Funds (Claim No. 81), filed by Debtor Highland Capital Management, L.P.) (Appearances:
                I. Kharasch, J. Morris, and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; R. Patel and B. Shaw for Acis and Terrys; S. Tomkowiak, A. Clubok, and K.
                Posin for UBS; T. Mascherin, M. Hankin, and M. Platt for Redeemer Committee; J. Wilson,
                M. Lynn, J. Bonds, and B. Assink for J. Dondero; J. Kathman for P. Daugherty; R.
                Matsumura for HCLOF; J. Kane for CLO Holdco; E. Weisgerber for HarbourVest; L.
                Lambert for UST. Evidentiary hearing. Motion approved, based on reasoning given orally.
                Counsel to upload orders.)). Transcript to be made available to the public on 01/21/2021.
   10/23/2020   (Rehling, Kathy)

                 1272 Request for transcript regarding a hearing held on 10/21/2020. The requested
   10/23/2020   turn−around time is hourly. (Edmond, Michael)

                 1273 Order granting motion to compromise controversy with (a) the Redeemer Committee
                of the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds
                (Claim No. 81). Filed by Debtor Highland Capital Management, L.P (related document #
   10/23/2020   1089) Entered on 10/23/2020. (Okafor, M.)

                 1274 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1099 Motion for relief from stay − Daugherty's Motion to Confirm
                Status of Automatic Stay, or alternatively to Modify Automatic Stay Fee amount $181, Filed
                by Creditor Patrick Daugherty Objections due by 10/8/2020. (Attachments: # 1 Exhibit
                Declaration of Patrick Daugherty in Support of Motion # 2 Service List)). Hearing to be
   10/23/2020   held on 10/28/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1099, (Annable, Zachery)

   10/23/2020    1275 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1108 Motion for leave (Debtor's Motion for Entry of an Order (A)
                Approving the Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm
                the First Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections
                to Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation
                Procedures; and (E) Approving Form and Manner of Notice) (related document(s) 1079
                Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor Highland Capital

                                                                                     000508
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 519 of 648 PageID 3206


                Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms
                of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4 Exhibit 1−C−−Notice of
                Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption)). Hearing to be held on
                10/27/2020 at 10:30 AM Dallas Judge Jernigan Ctrm for 1108, (Annable, Zachery)

                 1276 Order granting motion to appear pro hac vice adding Faheem A. Mahmooth for
                Pension Benefit Guaranty Corporation (related document # 1247) Entered on 10/23/2020.
   10/23/2020   (Okafor, M.)

                 1277 Order granting motion to appear pro hac vice adding Jonathan D. Sundheimer for
   10/23/2020   NWCC, LLC (related document 1260) Entered on 10/23/2020. (Okafor, M.)

                 1278 Order granting motion to appear pro hac vice adding Joseph T. Moldovan for Meta−e
   10/23/2020   Discovery, LLC (related document # 1262) Entered on 10/23/2020. (Okafor, M.)

                 1279 Motion to file document under seal.− Daugherty's Motion for Leave to File Under
                Seal His Memorandum of Law and Brief in Support of Motion for Temporary Allowance for
                Voting Purposes Pursuant to Bankruptcy Rule 3018 and Supporting Documents Filed by
                Creditor Patrick Daugherty (Attachments: # 1 Exhibit A − Proposed Order # 2 Exhibit B −
   10/23/2020   Delaware Protective Order) (Kathman, Jason)

                 1280 Motion for leave to Amend Proof of Claim No. 77 Filed by Creditor Patrick
                Daugherty Objections due by 11/16/2020. (Attachments: # 1 Exhibit A − Proposed Order #
   10/23/2020   2 Exhibit B − Second Amended Proof of Claim) (Kathman, Jason)

                 1281 Motion for leave − Daugherty's Motion for Temporary Allowance of Claim for
                Voting Purposes Pursuant to Bankruptcy Rule 3018 Filed by Creditor Patrick Daugherty
   10/23/2020   (Attachments: # 1 Exhibit A − Proposed Order) (Kathman, Jason)

                 1282 Brief in support filed by Creditor Patrick Daugherty (RE: related document(s)1281
                Motion for leave − Daugherty's Motion for Temporary Allowance of Claim for Voting
   10/23/2020   Purposes Pursuant to Bankruptcy Rule 3018). (Kathman, Jason)

                 1283 Application for compensation Eleventh Monthly Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 9/1/2020 to 9/30/2020, Fee: $356,889.96, Expenses: $2,204.73. Filed
   10/23/2020   by Attorney Juliana Hoffman Objections due by 11/13/2020. (Hoffman, Juliana)

                 1284 Support/supplemental document− Appendix to Daugherty's Memorandum of Law
                and Brief in Support of Motion for Temporary Allowance for Voting Purposes Pursuant to
                Bankruptcy Rule 3018 filed by Creditor Patrick Daugherty (RE: related document(s)1282
                Brief). (Attachments: # 1 Appendix − Part 1 of 3 # 2 Appendix − Part 2 # 3 Appendix − Part
   10/23/2020   3) (Kathman, Jason)

   10/24/2020    1285 Transcript regarding Hearing Held 10/21/2020 (48 pages) RE: Motion to
                Compromise Controversy. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 01/22/2021. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1258 Hearing held on 10/21/2020. (RE:
                related document(s)1087 Motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159), filed by Debtor Highland Capital Management, L.P.) (Appearances: I.
                Kharasch, J. Morris, and G. Demo for Debtors; M. Clemente for Unsecured Creditors
                Committee; A. Chiarello for Acis and Terrys; M. Hankin, and M. Platt for Redeemer
                Committee; M. Lynn for J. Dondero; J. Kathman for P. Daugherty; R. Matsumura for
                HCLOF; J. Kane for CLO Holdco; E. Weisgerber for HarbourVest; L. Lambert for UST.

                                                                                      000509
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 520 of 648 PageID 3207


                Nonevidentiary closing arguments. Court granted motion, based on reasoning granted
                orally. Counsel to upload order.)). Transcript to be made available to the public on
                01/22/2021. (Rehling, Kathy)

                  1286 Omnibus Response opposed to (related document(s): 1209 Objection to disclosure
                statement filed by Interested Party Jefferies LLC, 1210 Objection to disclosure statement
                filed by Creditor Pension Benefit Guaranty Corporation, 1218 Objection to disclosure
                statement filed by Creditor Patrick Daugherty, 1219 Objection to disclosure statement filed
                by Creditor HarbourVest et al, 1238 Objection to disclosure statement filed by Interested
                Party UBS Securities LLC, Interested Party UBS AG London Branch, 1239 Objection to
                disclosure statement filed by Creditor Committee Official Committee of Unsecured
                Creditors, 1241 Objection to disclosure statement filed by Creditor Acis Capital
                Management GP, LLC, Creditor Acis Capital Management, L.P.) filed by Debtor Highland
   10/25/2020   Capital Management, L.P.. (Annable, Zachery)

                 1287 Amended chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE:
   10/25/2020   related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan). (Annable, Zachery)

                 1288 Support/supplemental document (Redline of Second Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
   10/25/2020   Management, L.P. (RE: related document(s)1287 Chapter 11 plan). (Annable, Zachery)

                 1289 Amended disclosure statement filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)945 Disclosure statement, 1080 Disclosure statement). (Annable,
   10/25/2020   Zachery)

                 1290 Support/supplemental document (Redline of the Disclosure Statement for the Second
                Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1289 Disclosure statement).
   10/25/2020   (Annable, Zachery)

                 1291 BNC certificate of mailing − PDF document. (RE: related document(s)1276 Order
                granting motion to appear pro hac vice adding Faheem A. Mahmooth for Pension Benefit
                Guaranty Corporation (related document 1247) Entered on 10/23/2020. (Okafor, M.)) No.
   10/25/2020   of Notices: 1. Notice Date 10/25/2020. (Admin.)

                 1292 BNC certificate of mailing − PDF document. (RE: related document(s)1278 Order
                granting motion to appear pro hac vice adding Joseph T. Moldovan for Meta−e Discovery,
                LLC (related document 1262) Entered on 10/23/2020. (Okafor, M.)) No. of Notices: 1.
   10/25/2020   Notice Date 10/25/2020. (Admin.)

   10/26/2020    1293 Certificate of service re: (Supplemental) Notice of Hearing on Disclosure Statement
                for the First Amended Plan of Reorganization of Highland Capital Management, L.P Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1081 Notice of
                hearing (Notice of Hearing on Disclosure Statement for the First Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1080 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement). (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2
                Exhibit B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P., 1097
                Certificate of service re: Notice of Hearing on Disclosure Statement for the First Amended
                Plan of Reorganization of Highland Capital Management, L.P Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1081 Notice of hearing (Notice of
                Hearing on Disclosure Statement for the First Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1080 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement).
                (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2 Exhibit


                                                                                      000510
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 521 of 648 PageID 3208


                B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P.). filed by
                Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1294 Certificate of service re: Documents Served on October 21, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1244 Application for
                compensation Third Interim Application for Compensation and Reimbursement of Expenses
                for FTI Consulting, Inc., Financial Advisor, Period: 6/1/2020 to 8/31/2020, Fee:
                $886,615.45, Expenses: $1,833.10. Filed by Attorney Juliana Hoffman Objections due by
                11/10/2020. filed by Financial Advisor FTI Consulting, Inc., 1248 Application for
                compensation Cover Sheet and Twelfth Monthly Application for Compensation and for
                Reimbursement of Expenses for the Period from September 1, 2020 through September 30,
                2020 for Pachulski Stang Ziehl & Jones, LLP, Debtor's Attorney, Period: 9/10/2020 to
                9/30/2020, Fee: $828,193.00, Expenses: $7,707.11. Filed by Attorney Jeffrey Nathan
                Pomerantz Objections due by 11/12/2020. (Pomerantz, Jeffrey) MODIFIED to correct party
                requesting fees/expenses. on 10/22/2020 (Ecker, C.). filed by Debtor Highland Capital
                Management, L.P., 1263 Emergency Motion to continue hearing on (related documents
                1080 Disclosure statement) Filed by Debtor Highland Capital Management, L.P. filed by
                Debtor Highland Capital Management, L.P., 1264 Stipulation Resolving Proof of Claim No.
                86 of NWCC, LLC filed by Debtor Highland Capital Management, L.P.. (Annable,
                Zachery) MODIFIED to correct text on 10/22/2020 (Ecker, C.). filed by Debtor Highland
   10/26/2020   Capital Management, L.P.). (Kass, Albert)

                 1295 Support/supplemental document (Notice of Supplemental Disclosures) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1289 Disclosure
   10/26/2020   statement). (Annable, Zachery)

                 1296 Application for compensation Sidley Austin LLP's Third Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 6/1/2020 to 8/31/2020, Fee: $1,865,520.45,
                Expenses: $18,678.47. Filed by Attorney Juliana Hoffman Objections due by 11/17/2020.
   10/27/2020   (Hoffman, Juliana)

                 1297 Request for transcript regarding a hearing held on 10/27/2020. The requested
   10/27/2020   turn−around time is hourly (Jeng, Hawaii)

                 1298 Certificate of service re: Documents Served on or Before October 23, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1266 Order granting
                motion to continue hearing on (related document 1263) (related documents Disclosure
                statement) Hearing to be held on 10/27/2020 at 10:30 AM Dallas Judge Jernigan Ctrm for
                1080, Entered on 10/22/2020. (Ecker, C.), 1268 Amended Notice of hearing (Amended
                Notice of Hearing on Disclosure Statement for the First Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1080 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement).
                (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2 Exhibit
                B−−Organizational Chart)). Hearing to be held on 10/27/2020 at 10:30 AM Dallas Judge
                Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P.). (Kass,
   10/27/2020   Albert)

   10/27/2020    1307 Hearing held on 10/27/2020., Hearing continued (RE: related document(s)1289
                Amended disclosure statement filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)945 Disclosure statement, 1080 Disclosure statement).) Hearing to be
                held on 11/23/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1289, (Appearances: J.
                Pomeranz, I. Kharasch, and G. Demo for Debtor; M. Clemente and P. Reid for Unsecured
                Creditors Committee; R. Patel and A. Chiarello for Acis and Terrys; T. Mascherin, M.
                Hankin, and M. Platt for Redeemer Committee; J. Kathman for P. Daugherty; K. Posin for
                UBS; D. Stroik for HarbourVest; M. Baird for SEC; L. Lambert for UST. Nonevidentiary
                hearing. Court sustained various objections to adequacy of certain provisions of disclosure
                statement, orally outlining both specific and general concerns (e.g., vagueness and breadth

                                                                                       000511
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                    Page 522 of 648 PageID 3209


                of releases; delay in Debtor providing certain important documents, such as Claimant Trust
                Agreement, until Plan Supplement; legal justification for an administrative convenience
                class at the $1 million level, consisting mostly of prepetition lawyers fee claim; lack of
                clarity about assets that will be liquidated for Class 7, particularly in scenario where certain
                disputed claims are allowed (revenue streams from Debtors management of third−party
                assets?); lack of support of UCC for plan). Hearing continued to 11/23/20.) (Edmond,
                Michael) (Entered: 10/28/2020)

                 1308 Hearing held on 10/27/2020., Hearing continued (RE: related document(s)1108
                Motion for leave (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of
                the Disclosure Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of
                Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan;
                (D) Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E)
                Approving Form and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080
                Disclosure statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: #
                1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice
                of Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)) Continued hearing to be held on 11/23/2020 at 01:30 PM
                Dallas Judge Jernigan Ctrm for 1108, (Appearances: J. Pomeranz, I. Kharasch, and G.
                Demo for Debtor; M. Clemente and P. Reid for Unsecured Creditors Committee; R. Patel
                and A. Chiarello for Acis and Terrys; T. Mascherin, M. Hankin, and M. Platt for Redeemer
                Committee; J. Kathman for P. Daugherty; K. Posin for UBS; D. Stroik for HarbourVest; M.
                Baird for SEC; L. Lambert for UST. Nonevidentiary hearing. Court sustained various
                objections to adequacy of certain provisions of disclosure statement, orally outlining both
                specific and general concerns (e.g., vagueness and breadth of releases; delay in Debtor
                providing certain important documents, such as Claimant Trust Agreement, until Plan
                Supplement; legal justification for an administrative convenience class at the $1 million
                level, consisting mostly of prepetition lawyers fee claim; lack of clarity about assets that
                will be liquidated for Class 7, particularly in scenario where certain disputed claims are
                allowed (revenue streams from Debtors management of third−party assets?); lack of support
                of UCC for plan). Hearing continued to 11/23/20.) (Edmond, Michael) (Entered:
   10/27/2020   10/28/2020)

                 1299 Request for transcript regarding a hearing held on 10/28/2020. The requested
   10/28/2020   turn−around time is hourly (Jeng, Hawaii)

                 1300 Notice of hearing (Notice of Continued Hearing on Disclosure Statement for the
                Second Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1289 Amended
                disclosure statement filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)945 Disclosure statement, 1080 Disclosure statement).). Hearing to be held on
   10/28/2020   11/23/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1289, (Annable, Zachery)

                 1301 Order approving stipulation resolving Proof of Claim No. 86 of NWCC, LLC (RE:
                related document(s)1264 Stipulation filed by Debtor Highland Capital Management, L.P.).
   10/28/2020   Entered on 10/28/2020 (Okafor, M.)

                 1302 Order granting motion to compromise controversy with (A) Acis Capital
                Management, L.P. and Acis Capital Management GP LLC (Claim No. 23), (B) Joshua N.
                Terry and Jennifer G. Terry (Claim No. 156), and (C) Acis Capital Management, L.P.
                (Claim No. 159). Filed by Debtor Highland Capital Management, L.P. (related document #
   10/28/2020   1087) Entered on 10/28/2020. (Okafor, M.)

                 1306 Hearing held on 10/28/2020. (RE: related document(s)1099 Motion for relief from
                stay − Daugherty's Motion to Confirm Status of Automatic Stay, or alternatively to Modify
                Automatic Stay, filed by Creditor Patrick Daugherty.) (Appearances: J. Kathman and T.
                Uebler for Movant, P. Daugherty; J. Morris for Debtor. Nonevidentiary hearing
                (Declaration only). Motion granted for reasons stated orally. Mr. Kathman to upload order.)
   10/28/2020   (Edmond, Michael)


                                                                                          000512
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 523 of 648 PageID 3210


                 1309 Amended Notice of hearing (Second Amended Notice of Hearing) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1108 Motion for leave
                (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the Disclosure
                Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of Reorganization;
                (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving
                Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form
                and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure
                statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
   10/28/2020   Jernigan Ctrm for 1108, (Annable, Zachery)

                 1310 Certificate of service re: 1) Order Approving Debtor's Settlement with (A) the
                Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (B) the Highland
                Crusader Funds (Claim No. 81), and Authorizing Actions Consistent Therewith; 2)
                Amended Notice of Hearing on Patrick Daugherty's Motion to Confirm Status of Automatic
                Stay, or Alternatively to Modify Automatic Stay; and 3) Amended Notice of Hearing Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1273 Order
                granting motion to compromise controversy with (a) the Redeemer Committee of the
                Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader Funds (Claim No.
                81). Filed by Debtor Highland Capital Management, L.P (related document 1089) Entered
                on 10/23/2020. (Okafor, M.), 1274 Amended Notice of hearing filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1099 Motion for relief from stay −
                Daugherty's Motion to Confirm Status of Automatic Stay, or alternatively to Modify
                Automatic Stay Fee amount $181, Filed by Creditor Patrick Daugherty Objections due by
                10/8/2020. (Attachments: # 1 Exhibit Declaration of Patrick Daugherty in Support of
                Motion # 2 Service List)). Hearing to be held on 10/28/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 1099, filed by Debtor Highland Capital Management, L.P., 1275
                Amended Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1108 Motion for leave (Debtor's Motion for Entry of an Order (A)
                Approving the Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm
                the First Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections
                to Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation
                Procedures; and (E) Approving Form and Manner of Notice) (related document(s) 1079
                Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms
                of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4 Exhibit 1−C−−Notice of
                Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption)). Hearing to be held on
                10/27/2020 at 10:30 AM Dallas Judge Jernigan Ctrm for 1108, filed by Debtor Highland
   10/28/2020   Capital Management, L.P.). (Kass, Albert)

   10/28/2020    1311 Certificate of service re: 1) Summary Cover Sheet and Eleventh Monthly Application
                of Sidley Austin LLP for Allowance of Compensation and Reimbursement of Expenses for
                the Period from September 1, 2020 Through September 30, 2020; and 2) Debtors Omnibus
                Reply to Objections to Approval of the Debtors Disclosure Statement for the Debtors First
                Amended Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1283 Application for
                compensation Eleventh Monthly Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
                9/1/2020 to 9/30/2020, Fee: $356,889.96, Expenses: $2,204.73. Filed by Attorney Juliana
                Hoffman Objections due by 11/13/2020. filed by Creditor Committee Official Committee of
                Unsecured Creditors, 1286 Omnibus Response opposed to (related document(s): 1209
                Objection to disclosure statement filed by Interested Party Jefferies LLC, 1210 Objection to
                disclosure statement filed by Creditor Pension Benefit Guaranty Corporation, 1218
                Objection to disclosure statement filed by Creditor Patrick Daugherty, 1219 Objection to
                disclosure statement filed by Creditor HarbourVest et al, 1238 Objection to disclosure
                statement filed by Interested Party UBS Securities LLC, Interested Party UBS AG London
                Branch, 1239 Objection to disclosure statement filed by Creditor Committee Official
                Committee of Unsecured Creditors, 1241 Objection to disclosure statement filed by
                Creditor Acis Capital Management GP, LLC, Creditor Acis Capital Management, L.P.)

                                                                                      000513
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                    Page 524 of 648 PageID 3211


                filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                  1312 Transcript regarding Hearing Held 10/27/2020 (95 pages) RE: Amended Disclosure
                Statement, Motion for Entry of an Order Approving Adequacy of Disclosure Statement.
                THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 01/27/2021. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1308 Hearing held on 10/27/2020.,
                Hearing continued (RE: related document(s)1108 Motion for leave (Debtor's Motion for
                Entry of an Order (A) Approving the Adequacy of the Disclosure Statement; (B) Scheduling
                a Hearing to Confirm the First Amended Plan of Reorganization; (C) Establishing Deadline
                for Filing Objections to Confirmation of Plan; (D) Approving Form of Ballots, Voting
                Deadline and Solicitation Procedures; and (E) Approving Form and Manner of Notice)
                (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2
                Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4
                Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption))
                Continued hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for
                1108, (Appearances: J. Pomeranz, I. Kharasch, and G. Demo for Debtor; M. Clemente and
                P. Reid for Unsecured Creditors Committee; R. Patel and A. Chiarello for Acis and Terrys;
                T. Mascherin, M. Hankin, and M. Platt for Redeemer Committee; J. Kathman for P.
                Daugherty; K. Posin for UBS; D. Stroik for HarbourVest; M. Baird for SEC; L. Lambert for
                UST. Nonevidentiary hearing. Court sustained various objections to adequacy of certain
                provisions of disclosure statement, orally outlining both specific and general concerns (e.g.,
                vagueness and breadth of releases; delay in Debtor providing certain important documents,
                such as Claimant Trust Agreement, until Plan Supplement; legal justification for an
                administrative convenience class at the $1 million level, consisting mostly of prepetition
                lawyers fee claim; lack of clarity about assets that will be liquidated for Class 7, particularly
                in scenario where certain disputed claims are allowed (revenue streams from Debtors
                management of third−party assets?); lack of support of UCC for plan). Hearing continued to
   10/29/2020   11/23/20.)). Transcript to be made available to the public on 01/27/2021. (Rehling, Kathy)

                  1313 Certificate of service re: Summary Cover Sheet and Third Interim Fee Application of
                Sidley Austin LLP, Attorneys for the Official Committee of Unsecured Creditors, for
                Compensation and Reimbursement of Expenses for the Period from June 1, 2020 Through
                and Including August 31, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1296 Application for compensation Sidley Austin LLP's Third Interim
                Application for Compensation and Reimbursement of Expenses for Official Committee of
                Unsecured Creditors, Creditor Comm. Aty, Period: 6/1/2020 to 8/31/2020, Fee:
                $1,865,520.45, Expenses: $18,678.47. Filed by Attorney Juliana Hoffman Objections due
                by 11/17/2020. filed by Creditor Committee Official Committee of Unsecured Creditors).
   10/29/2020   (Kass, Albert)

                 1315 Order directing UBS' Offer of Proof (RE: related document(s)1089 Motion to
                compromise controversy filed by Debtor Highland Capital Management, L.P.). Entered on
   10/30/2020   10/30/2020 (Okafor, M.)

                 1316 Certificate No Objection filed by Financial Advisor FTI Consulting, Inc. (RE: related
                document(s)1160 Application for compensation Ninth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   10/30/2020   Period: 8/1/2020 to 8/31/2020, Fee: $198,616.32, Expenses: $0.). (Hoffman, Juliana)

   10/30/2020    1317 Certificate of service re: (Supplemental) Notice of Hearing on Disclosure Statement
                for the First Amended Plan of Reorganization of Highland Capital Management, L.P Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1081 Notice of
                hearing (Notice of Hearing on Disclosure Statement for the First Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital

                                                                                          000514
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 525 of 648 PageID 3212


                Management, L.P. (RE: related document(s)1080 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement). (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2
                Exhibit B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas
                Judge Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P., 1097
                Certificate of service re: Notice of Hearing on Disclosure Statement for the First Amended
                Plan of Reorganization of Highland Capital Management, L.P Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1081 Notice of hearing (Notice of
                Hearing on Disclosure Statement for the First Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1080 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement).
                (Attachments: # 1 Exhibit A−−First Amended Plan of Reorganization # 2 Exhibit
                B−−Organizational Chart)). Hearing to be held on 10/22/2020 at 09:30 AM Dallas Judge
                Jernigan Ctrm for 1080, filed by Debtor Highland Capital Management, L.P.). filed by
                Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1318 Transcript regarding Hearing Held 10/28/2020 (32 pages) RE: Patrick Daugherty's
                Motion to Confirm Status of Automatic Stay. THIS TRANSCRIPT WILL BE MADE
                ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 01/29/2021. Until that time
                the transcript may be viewed at the Clerk's Office or a copy may be obtained from the
                official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1306 Hearing held on 10/28/2020. (RE: related document(s)1099 Motion for
                relief from stay − Daugherty's Motion to Confirm Status of Automatic Stay, or alternatively
                to Modify Automatic Stay, filed by Creditor Patrick Daugherty.) (Appearances: J. Kathman
                and T. Uebler for Movant, P. Daugherty; J. Morris for Debtor. Nonevidentiary hearing
                (Declaration only). Motion granted for reasons stated orally. Mr. Kathman to upload
   10/31/2020   order.)). Transcript to be made available to the public on 01/29/2021. (Rehling, Kathy)

                 1319 BNC certificate of mailing − PDF document. (RE: related document(s)1315 Order
                directing UBS' Offer of Proof (RE: related document(s)1089 Motion to compromise
                controversy filed by Debtor Highland Capital Management, L.P.). Entered on 10/30/2020
   11/01/2020   (Okafor, M.)) No. of Notices: 2. Notice Date 11/01/2020. (Admin.)

                 1320 Clerk's correspondence requesting an order from attorney for debtor. (RE: related
                document(s)771 Objection to claim(s) 3 of Creditor(s) Acis Capital Management L.P. and
                Acis Capital Management GP, LLC.. Filed by Debtor Highland Capital Management, L.P..
   11/02/2020   Responses due by 7/23/2020.) Responses due by 11/16/2020. (Ecker, C.)

                 1321 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)1119 Motion to extend time to Deadline To File An Adversary Proceeding
                Against CLO Holdco, Ltd. (EMERGENCY) Filed by Creditor Committee Official
                Committee of Unsecured Creditors Objections due by 10/23/2020.) Responses due by
   11/02/2020   11/16/2020. (Ecker, C.)

   11/02/2020    1322 Certificate of service re: Documents Served on October 28, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1300 Notice of hearing
                (Notice of Continued Hearing on Disclosure Statement for the Second Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1289 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at 01:30 PM
                Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital Management, L.P.,
                1301 Order approving stipulation resolving Proof of Claim No. 86 of NWCC, LLC (RE:
                related document(s)1264 Stipulation filed by Debtor Highland Capital Management, L.P.).
                Entered on 10/28/2020 (Okafor, M.), 1302 Order granting motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP
                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)

                                                                                      000515
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 526 of 648 PageID 3213


                Acis Capital Management, L.P. (Claim No. 159). Filed by Debtor Highland Capital
                Management, L.P. (related document 1087) Entered on 10/28/2020. (Okafor, M.), 1309
                Amended Notice of hearing (Second Amended Notice of Hearing) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1108 Motion for leave (Debtor's Motion
                for Entry of an Order (A) Approving the Adequacy of the Disclosure Statement; (B)
                Scheduling a Hearing to Confirm the First Amended Plan of Reorganization; (C)
                Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving Form
                of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and
                Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P.). (Kass,
                Albert)

                 1323 Certificate of service re: Daugherty's Objection to Approval of Debtor's Disclosure
                Statement filed by Creditor Patrick Daugherty (RE: related document(s)1218 Objection to
   11/03/2020   disclosure statement). (Kathman, Jason)

                 1324 Certificate of service re: Daugherty's Motion for Leave to File Under Seal filed by
                Creditor Patrick Daugherty (RE: related document(s)1279 Motion to file document under
                seal.− Daugherty's Motion for Leave to File Under Seal His Memorandum of Law and Brief
                in Support of Motion for Temporary Allowance for Voting Purposes Pursuant to
   11/03/2020   Bankruptcy Rule 3018 and Supporting Documents). (Kathman, Jason)

                 1325 Certificate of service re: Daugherty's Motion for Leave to Amend Proof of Claim No.
                77 filed by Creditor Patrick Daugherty (RE: related document(s)1280 Motion for leave to
   11/03/2020   Amend Proof of Claim No. 77). (Kathman, Jason)

                 1326 Certificate of service re: Daugherty's Motion for Temporary Allowance of Claim for
                Voting Purposes, Brief and Appendix filed by Creditor Patrick Daugherty (RE: related
                document(s)1281 Motion for leave − Daugherty's Motion for Temporary Allowance of
                Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018, 1282 Brief, 1284
   11/03/2020   Support/supplemental document). (Kathman, Jason)

                 1327 Order on Creditor Patrick Daugherty's Motion to confirm status of automatic stay, or
                alternatively to modify automatic stay (related document # 1099) Entered on 11/3/2020.
   11/03/2020   (Okafor, M.)

                 1328 Notice of Withdrawal of Motion for Relief from the Automatic Stay to Allow Pursuit
                of Motion for Order to Show Cause For Violations of the Acis Plan Injunction filed by Acis
                Capital Management GP, LLC, Acis Capital Management, L.P. (RE: related
                document(s)593 Motion for relief from stay Fee amount $181, Filed by Acis Capital
                Management GP, LLC, Acis Capital Management, L.P. Objections due by 5/1/2020.
                (Attachments: # 1 Exhibit 1 (Draft Motion Show Cause Motion) # 2 Exhibit 2 (DAF
                Complaint 1st case) # 3 Exhibit 3 (DAF Dismissal first case) # 4 Exhibit 4 (DAF Complaint
   11/03/2020   2nd case) # 5 Exhibit 5 (DAF Dismissal 2nd Case) # 6 Proposed Order)). (Shaw, Brian)

                 1329 Debtor−in−possession monthly operating report for filing period September 1, 2020
                to September 30, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable,
   11/03/2020   Zachery)

                 1330 Certificate No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)1142 Application for compensation (Eighth Monthly Application
                for Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as
                Local Counsel to the Debtor for the Period from July 1, 2020 through July 31, 2020) for
   11/03/2020   Hayward & Associ). (Annable, Zachery)



                                                                                     000516
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 527 of 648 PageID 3214


                 1331 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to September 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   11/03/2020   (Annable, Zachery)

                 1332 Certificate of service re: filed by Debtor Highland Capital Management, L.P. (RE:
   11/04/2020   related document(s)1331 Notice (generic)). (Annable, Zachery)

                 1333 Stipulation by Highland Capital Management, L.P. and Acis Capital Management,
                L.P., Acis Capital Management GP, LLC, Joshua N. Terry, Jennifer G. Terry, and James
                Dondero. filed by Debtor Highland Capital Management, L.P. (RE: related
   11/05/2020   document(s)1302 Order on motion to compromise controversy). (Annable, Zachery)

                  1334 Certificate of service re: (Amended) Documents Served on October 21, 2020 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1244 Application for
                compensation Third Interim Application for Compensation and Reimbursement of Expenses
                for FTI Consulting, Inc., Financial Advisor, Period: 6/1/2020 to 8/31/2020, Fee:
                $886,615.45, Expenses: $1,833.10. Filed by Attorney Juliana Hoffman Objections due by
                11/10/2020. filed by Financial Advisor FTI Consulting, Inc., 1248 Application for
                compensation Cover Sheet and Twelfth Monthly Application for Compensation and for
                Reimbursement of Expenses for the Period from September 1, 2020 through September 30,
                2020 for Pachulski Stang Ziehl & Jones, LLP, Debtor's Attorney, Period: 9/10/2020 to
                9/30/2020, Fee: $828,193.00, Expenses: $7,707.11. Filed by Attorney Jeffrey Nathan
                Pomerantz Objections due by 11/12/2020. (Pomerantz, Jeffrey) MODIFIED to correct party
                requesting fees/expenses. on 10/22/2020 (Ecker, C.). filed by Debtor Highland Capital
                Management, L.P., 1263 Emergency Motion to continue hearing on (related documents
                1080 Disclosure statement) Filed by Debtor Highland Capital Management, L.P. filed by
                Debtor Highland Capital Management, L.P., 1264 Stipulation Resolving Proof of Claim No.
                86 of NWCC, LLC filed by Debtor Highland Capital Management, L.P.. (Annable,
                Zachery) MODIFIED to correct text on 10/22/2020 (Ecker, C.). filed by Debtor Highland
                Capital Management, L.P., 1294 Certificate of service re: Documents Served on October 21,
                2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1244
                Application for compensation Third Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 6/1/2020 to
                8/31/2020, Fee: $886,615.45, Expenses: $1,833.10. Filed by Attorney Juliana Hoffman
                Objections due by 11/10/2020. filed by Financial Advisor FTI Consulting, Inc., 1248
                Application for compensation Cover Sheet and Twelfth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from September 1, 2020
                through September 30, 2020 for Pachulski Stang Ziehl & Jones, LLP, Debtor's Attorney,
                Period: 9/10/2020 to 9/30/2020, Fee: $828,193.00, Expenses: $7,707.11. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 11/12/2020. (Pomerantz, Jeffrey) MODIFIED
                to correct party requesting fees/expenses. on 10/22/2020 (Ecker, C.). filed by Debtor
                Highland Capital Management, L.P., 1263 Emergency Motion to continue hearing on
                (related documents 1080 Disclosure statement) Filed by Debtor Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P., 1264 Stipulation
                Resolving Proof of Claim No. 86 of NWCC, LLC filed by Debtor Highland Capital
                Management, L.P.. (Annable, Zachery) MODIFIED to correct text on 10/22/2020 (Ecker,
                C.). filed by Debtor Highland Capital Management, L.P.). filed by Claims Agent Kurtzman
   11/05/2020   Carson Consultants LLC). (Kass, Albert)

   11/05/2020    1335 Certificate of service re: (Amended) 1) Order Approving Debtor's Settlement with (A)
                the Redeemer Committee of the Highland Crusader Fund (Claim No. 72), and (B) the
                Highland Crusader Funds (Claim No. 81), and Authorizing Actions Consistent Therewith;
                2) Amended Notice of Hearing on Patrick Daugherty's Motion to Confirm Status of


                                                                                     000517
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 528 of 648 PageID 3215


                Automatic Stay, or Alternatively to Modify Automatic Stay; and 3) Amended Notice of
                Hearing Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1273 Order granting motion to compromise controversy with (a) the Redeemer
                Committee of the Highland Crusader Fund (Claim No. 72), and (b) the Highland Crusader
                Funds (Claim No. 81). Filed by Debtor Highland Capital Management, L.P (related
                document 1089) Entered on 10/23/2020. (Okafor, M.), 1274 Amended Notice of hearing
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1099 Motion
                for relief from stay − Daugherty's Motion to Confirm Status of Automatic Stay, or
                alternatively to Modify Automatic Stay Fee amount $181, Filed by Creditor Patrick
                Daugherty Objections due by 10/8/2020. (Attachments: # 1 Exhibit Declaration of Patrick
                Daugherty in Support of Motion # 2 Service List)). Hearing to be held on 10/28/2020 at
                09:30 AM Dallas Judge Jernigan Ctrm for 1099, filed by Debtor Highland Capital
                Management, L.P., 1275 Amended Notice of hearing filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1108 Motion for leave (Debtor's Motion for
                Entry of an Order (A) Approving the Adequacy of the Disclosure Statement; (B) Scheduling
                a Hearing to Confirm the First Amended Plan of Reorganization; (C) Establishing Deadline
                for Filing Objections to Confirmation of Plan; (D) Approving Form of Ballots, Voting
                Deadline and Solicitation Procedures; and (E) Approving Form and Manner of Notice)
                (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2
                Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4
                Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption)).
                Hearing to be held on 10/27/2020 at 10:30 AM Dallas Judge Jernigan Ctrm for 1108, filed
                by Debtor Highland Capital Management, L.P., 1310 Certificate of service re: 1) Order
                Approving Debtor's Settlement with (A) the Redeemer Committee of the Highland Crusader
                Fund (Claim No. 72), and (B) the Highland Crusader Funds (Claim No. 81), and
                Authorizing Actions Consistent Therewith; 2) Amended Notice of Hearing on Patrick
                Daugherty's Motion to Confirm Status of Automatic Stay, or Alternatively to Modify
                Automatic Stay; and 3) Amended Notice of Hearing Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)1273 Order granting motion to compromise
                controversy with (a) the Redeemer Committee of the Highland Crusader Fund (Claim No.
                72), and (b) the Highland Crusader Funds (Claim No. 81). Filed by Debtor Highland Capital
                Management, L.P (related document 1089) Entered on 10/23/2020. (Okafor, M.), 1274
                Amended Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1099 Motion for relief from stay − Daugherty's Motion to Confirm
                Status of Automatic Stay, or alternatively to Modify Automatic Stay Fee amount $181, Filed
                by Creditor Patrick Daugherty Objections due by 10/8/2020. (Attachments: # 1 Exhibit
                Declaration of Patrick Daugherty in Support of Motion # 2 Service List)). Hearing to be
                held on 10/28/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1099, filed by Debtor
                Highland Capital Management, L.P., 1275 Amended Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1108 Motion for leave
                (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the Disclosure
                Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of Reorganization;
                (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving
                Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form
                and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure
                statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 10/27/2020 at 10:30 AM Dallas
                Judge Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P.). filed
                by Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1336 BNC certificate of mailing − PDF document. (RE: related document(s)1327 Order on
                Creditor Patrick Daugherty's Motion to confirm status of automatic stay, or alternatively to
                modify automatic stay (related document 1099) Entered on 11/3/2020. (Okafor, M.)) No. of
   11/05/2020   Notices: 1. Notice Date 11/05/2020. (Admin.)

   11/06/2020    1337 Response opposed to (related document(s): 1214 Motion for summary judgment filed
                by Debtor Highland Capital Management, L.P., 1215 Motion for summary judgment filed
                by Interested Party Redeemer Committee of the Highland Crusader Fund) filed by

                                                                                      000518
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 529 of 648 PageID 3216


                Interested Parties UBS AG London Branch, UBS Securities LLC. (Sosland, Martin)

                 1338 Motion to allow claims(Motion for Temporary Allowance of Claims for voting
                Purposes Pursuant to Federal Rule of Bankruptcy Procedure 3018) Filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC Objections due by 11/20/2020.
   11/06/2020   (Attachments: # 1 Proposed Order) (Sosland, Martin)

                 1339 Notice of appeal . Fee Amount $298 filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (RE: related document(s)1273 Order on motion to
                compromise controversy). Appellant Designation due by 11/20/2020. (Attachments: # 1
   11/06/2020   Exhibit)(Sosland, Martin)

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   11/06/2020   Receipt number 28246686, amount $ 298.00 (re: Doc# 1339). (U.S. Treasury)

                 1340 Application for compensation Eleventh Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 9/1/2020 to
                9/30/2020, Fee: $170,859.60, Expenses: $806.60. Filed by Attorney Juliana Hoffman
   11/06/2020   Objections due by 11/30/2020. (Hoffman, Juliana)

                 1341 Brief in opposition filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC (RE: related document(s)1214 Motion for summary judgment, 1215 Motion
   11/06/2020   for summary judgment). (Sosland, Martin)

                 1342 Brief in support filed by Interested Parties UBS AG London Branch, UBS Securities
                LLC (RE: related document(s)1338 Motion to allow claims(Motion for Temporary
                Allowance of Claims for voting Purposes Pursuant to Federal Rule of Bankruptcy
   11/06/2020   Procedure 3018)). (Sosland, Martin)

                 1343 Motion to file document under seal.(With UBS's Brief and Appendix of Exhibits in
                Opposition to Motions for Partial Summary Judgment on Proof of Claim Nos. 190 and 191
                and in Support of Rule 56(d) Request) Filed by Interested Parties UBS AG London Branch,
   11/06/2020   UBS Securities LLC (Sosland, Martin)

                 1344 Motion to file document under seal.(With UBS's Brief and Appendix of Exhibits in
                Support of Motion for Temporary Allowance of Claims for Voting Purposes Pursuant to
                Federal Rule of Bankruptcy Procedure 3018) Filed by Interested Parties UBS AG London
   11/06/2020   Branch, UBS Securities LLC (Sosland, Martin)

                 1345 Exhibit List (Appendix of Exhibits to UBS's Brief in Opposition to Motions for
                Partial Summary Judgment on Proof of Claims Nos. 190 and 191 and in Support of Rule
                56(d) Request) filed by Interested Parties UBS AG London Branch, UBS Securities LLC
                (RE: related document(s)1337 Response). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit
   11/06/2020   9−21 # 10 Exhibit 22) (Sosland, Martin)

                 1346 Exhibit List (Appendix of Exhibits to UBS's Brief in Support of Motion for
                Temporary Allowance of Claims for Voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018) filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC (RE: related document(s)1338 Motion to allow claims(Motion for
                Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4
                Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9−29) (Sosland,
   11/06/2020   Martin)

                 1347 Notice of appeal . Fee Amount $298 filed by Interested Party James Dondero (RE:
                related document(s)1302 Order on motion to compromise controversy). Appellant
   11/09/2020   Designation due by 11/23/2020. (Attachments: # 1 Order)(Assink, Bryan)


                                                                                        000519
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 530 of 648 PageID 3217


                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   11/09/2020   Receipt number 28249949, amount $ 298.00 (re: Doc# 1347). (U.S. Treasury)

                 1348 Motion to continue hearing on (related documents 1207 Motion to allow claims)
   11/09/2020   Filed by Creditor HarbourVest et al (Attachments: # 1 Proposed Order) (Driver, Vickie)

                  1349 Objection to (related document(s): 1281 Motion for leave − Daugherty's Motion for
                Temporary Allowance of Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018
                filed by Creditor Patrick Daugherty) filed by Debtor Highland Capital Management, L.P..
   11/09/2020   (Annable, Zachery)

                 1350 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Objection
                to Patrick Hagaman Daugherty's Motion for Temporary Allowance of Claim for Voting
                Purposes Pursuant to Bankruptcy Rule 3018) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1349 Objection). (Attachments: # 1 Exhibit 1 #
   11/09/2020   2 Exhibit 2) (Annable, Zachery)

                 1351 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1281 Motion for leave − Daugherty's Motion for Temporary Allowance of
                Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018 Filed by Creditor Patrick
                Daugherty (Attachments: # 1 Exhibit A − Proposed Order)). Hearing to be held on
   11/10/2020   11/17/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1281, (Annable, Zachery)

                 1352 Order granting motion to continue hearing on (related document # 1348) (related
                documents Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal
                Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting
                to Accept or Reject the Plan) Hearing to be held on 12/2/2020 at 09:30 AM Dallas Judge
   11/10/2020   Jernigan Ctrm for 1207, Entered on 11/10/2020. (Okafor, M.)

                 1353 Order granting motion to seal documents with UBS's Brief and Appendix of Exhibits
                in Opposition to Motions for Partial Summary Judgment on Proof of Claim Nos. 190 and
                191 and in Support of Rule 56(d) Request (related document # 1343) Entered on
   11/10/2020   11/10/2020. (Okafor, M.)

                 1354 Order granting motion to seal documents with UBS's Brief and Appendix of Exhibits
                in Support of Motion for Temporary Allowance of Claims for Voting Purposes Pursuant to
                Federal Rule of Bankruptcy Procedure 3018 (related document # 1344) Entered on
   11/10/2020   11/10/2020. (Okafor, M.)

                 1355 SEALED document regarding: UBS's Brief in Opposition to Motions for Partial
                Summary Judgment on Proof of Claim Nos. 190 and 191 and in Support of Rule 56(d)
                Request per court order filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC (RE: related document(s)1353 Order on motion to seal). (Attachments: # 1
                Exhibit 9 # 2 Exhibit 10 # 3 Exhibit 11 # 4 Exhibit 12 # 5 Exhibit 13 # 6 Exhibit 14 # 7
                Exhibit 15 # 8 Exhibit 16 # 9 Exhibit 17 # 10 Exhibit 18 # 11 Exhibit 19 # 12 Exhibit 20 #
   11/10/2020   13 Exhibit 21) (Sosland, Martin)

                 1356 SEALED document regarding: UBS's Brief in Support of Motion for
                Temporary Allowance of claims for voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018 per court order filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (RE: related document(s)1354 Order on motion to seal).
                (Attachments: # 1 Exhibit 9 # 2 Exhibit 10 # 3 Exhibit 11 # 4 Exhibit 12 # 5 Exhibit 13 # 6
                Exhibit 14 # 7 Exhibit 15 # 8 Exhibit 16 # 9 Exhibit 17 # 10 Exhibit 18 # 11 Exhibit 19 # 12
                Exhibit 20 # 13 Exhibit 21 # 14 Exhibit 22 # 15 Exhibit 23 # 16 Exhibit 24 # 17 Exhibit 25
   11/10/2020   # 18 Exhibit 26 # 19 Exhibit 27 # 20 Exhibit 28 # 21 Exhibit 29) (Sosland, Martin)

   11/10/2020    1357 Notice of hearing filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC (RE: related document(s)1338 Motion to allow claims(Motion for
                Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule of

                                                                                      000520
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 531 of 648 PageID 3218


                Bankruptcy Procedure 3018) Filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC Objections due by 11/20/2020. (Attachments: # 1 Proposed Order)). Hearing
                to be held on 11/20/2020 at 09:30 AM Dallas Judge Jernigan Ctrm for 1338, (Sosland,
                Martin)

                 1358 Certificate of service re: Eleventh Monthly Application of FTI Consulting, Inc. for
                Allowance of Compensation and Reimbursement of Expenses for the Period from September
                1, 2020 to and Including September 30, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1340 Application for compensation Eleventh Monthly
                Application for Compensation and Reimbursement of Expenses for FTI Consulting, Inc.,
                Financial Advisor, Period: 9/1/2020 to 9/30/2020, Fee: $170,859.60, Expenses: $806.60.
                Filed by Attorney Juliana Hoffman Objections due by 11/30/2020. filed by Financial
   11/10/2020   Advisor FTI Consulting, Inc.). (Kass, Albert)

                 1359 Certificate of service re: 1) Debtors Objection to Patrick Hagaman Daugherty's
                Motion for Temporary Allowance of Claim for Voting Purposes Pursuant to Bankruptcy
                Rule 3018; and 2) Declaration of John A. Morris in Support of the Debtor's Objection to
                Patrick Hagaman Daugherty's Motion for Temporary Allowance of Claim for Voting
                Purposes Pursuant to Bankruptcy Rule 3018 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1349 Objection to (related document(s): 1281 Motion
                for leave − Daugherty's Motion for Temporary Allowance of Claim for Voting Purposes
                Pursuant to Bankruptcy Rule 3018 filed by Creditor Patrick Daugherty) filed by Debtor
                Highland Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.,
                1350 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Objection to
                Patrick Hagaman Daugherty's Motion for Temporary Allowance of Claim for Voting
                Purposes Pursuant to Bankruptcy Rule 3018) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1349 Objection). (Attachments: # 1 Exhibit 1 #
   11/10/2020   2 Exhibit 2) filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1360 Motion to appear pro hac vice for Hayley R. Winograd. Fee Amount $100 Filed by
   11/11/2020   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28256837, amount $ 100.00 (re: Doc# 1360).
   11/11/2020   (U.S. Treasury)

                  1361 Certificate of service re: 1) Notice of Transfer for MCS Capital LLC c/o STC, Inc. re:
                Lynn Pinker Cox & Hurst, LLP (Claim No. 148); and 2) Notice of Transfer for Argo
                Partners re: Stanton Advisors LLC (Scheduled Amount $10,000.00) Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1165 Assignment/Transfer of
                Claim. Fee Amount $25. Transfer Agreement 3001 (e) 1 Transferors: Stanton Advisors
                LLC (Amount $10,000.00) To Argo Partners. Filed by Creditor Argo Partners. filed by
                Creditor Argo Partners, 1166 Assignment/Transfer of Claim. Fee Amount $25. Transfer
                Agreement 3001 (e) 2 Transferors: Lynn Pinker Cox & Hurst, LLP (Claim No. 148,
                Amount $507,430.34) To MCS Capital LLC c/o STC, Inc.. Filed by Creditor Argo Partners.
   11/11/2020   filed by Creditor Argo Partners). (Kass, Albert)

                 1363 Certificate of mailing regarding appeal (RE: related document(s)1347 Notice of
                appeal . filed by Interested Party James Dondero (RE: related document(s)1302 Order on
                motion to compromise controversy). Appellant Designation due by 11/23/2020.
   11/12/2020   (Attachments: # 1 Order)) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                 1364 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1347 Notice of appeal . filed by Interested Party James Dondero (RE:
                related document(s)1302 Order on motion to compromise controversy). Appellant
   11/12/2020   Designation due by 11/23/2020. (Attachments: # 1 Order)) (Whitaker, Sheniqua)

   11/12/2020    1365 Agreed supplemental order regarding deposit of funds into the registry of the court
                (RE: related document(s)821 Agreed order regarding deposit of funds into the registry of


                                                                                       000521
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 532 of 648 PageID 3219


                the Court.). Entered on 11/12/2020 (Okafor, M.)

                 1366 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from August 1, 2020 through August 31, 2020) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)342 Order granting application to
                employ Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.), 853 Order granting application to employ Development Specialists, Inc. as
                Other Professional (related document 775) Entered on 7/16/2020. (Ecker, C.)).
                (Attachments: # 1 Exhibit A−−DSI Monthly Staffing Report for August 2020) (Annable,
   11/12/2020   Zachery)

                 1367 Certificate of service re: Notice of Hearing on Patrick Hagaman Daughertys Motion
                for Temporary Allowance of Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1351 Notice
                of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1281 Motion for leave − Daugherty's Motion for Temporary Allowance of
                Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018 Filed by Creditor Patrick
                Daugherty (Attachments: # 1 Exhibit A − Proposed Order)). Hearing to be held on
                11/17/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1281, filed by Debtor Highland
   11/12/2020   Capital Management, L.P.). (Kass, Albert)

                 1368 Clerk's correspondence requesting to amend the notice of appeal from attorney for
                appellant. (RE: related document(s)1339 Notice of appeal . Fee Amount $298 filed by
                Interested Parties UBS AG London Branch, UBS Securities LLC (RE: related
                document(s)1273 Order on motion to compromise controversy). Appellant Designation due
                by 11/20/2020. (Attachments: # 1 Exhibit)) Responses due by 11/16/2020. (Whitaker,
   11/12/2020   Sheniqua)

                 1369 Amended notice of appeal filed by Interested Parties UBS AG London Branch, UBS
   11/12/2020   Securities LLC (RE: related document(s)1339 Notice of appeal). (Sosland, Martin)

                 1370 Notice of docketing notice of appeal. Civil Action Number: 3:20−cv−03390−X. (RE:
                related document(s)1347 Notice of appeal . filed by Interested Party James Dondero (RE:
                related document(s)1302 Order on motion to compromise controversy). Appellant
   11/12/2020   Designation due by 11/23/2020. (Attachments: # 1 Order)) (Whitaker, Sheniqua)

                 1371 Order granting motion to appear pro hac vice adding Hayley R. Winograd for
                Highland Capital Management, L.P. (related document # 1360) Entered on 11/13/2020.
   11/13/2020   (Ecker, C.)

                 1372 Order granting motion to seal documents (related document # 1279) Entered on
   11/13/2020   11/13/2020. (Ecker, C.)

                 1374 INCORRECT ENTRY. Incomplete Form. Certificate of mailing regarding appeal
                (RE: related document(s)1339 Notice of appeal . filed by Interested Parties UBS AG
                London Branch, UBS Securities LLC (RE: related document(s)1273 Order on motion to
                compromise controversy). Appellant Designation due by 11/20/2020. (Attachments: # 1
                Exhibit)) (Attachments: # 1 Service List) (Whitaker, Sheniqua) Modified on 11/13/2020
   11/13/2020   (Whitaker, Sheniqua).

                 1375 Certificate of mailing regarding appeal (RE: related document(s)1339 Notice of
                appeal . filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE:
                related document(s)1273 Order on motion to compromise controversy). Appellant
                Designation due by 11/20/2020. (Attachments: # 1 Exhibit)) (Attachments: # 1 Service List)
   11/13/2020   (Whitaker, Sheniqua)

   11/13/2020

                                                                                     000522
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 533 of 648 PageID 3220


                 1376 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1339 Notice of appeal . filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (RE: related document(s)1273 Order on motion to
                compromise controversy). (Attachments: # 1 Exhibit)) (Whitaker, Sheniqua)

                 1377 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement 3001 (e) 2
                Transferors: Debevoise & Plimpton LLP (Claim No. 94, Amount $268,095.08) To
   11/13/2020   Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. (Schneller, Douglas)

                 1378 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement 3001 (e) 2
                Transferors: Debevoise & Plimpton LLP (Claim No. 97, Amount $268,095.08) To
   11/13/2020   Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. (Schneller, Douglas)

                 1379 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement 3001 (e) 2
                Transferors: Debevoise & Plimpton LLP (Amount $20,658.79) To Contrarian Funds LLC.
   11/13/2020   Filed by Creditor Contrarian Funds LLC. (Schneller, Douglas)

                 1380 WITHDRAWN per # 1421. Assignment/Transfer of Claim. Fee Amount $25.
                Transfer Agreement 3001 (e) 2 Transferors: DLA Piper LLC (US) (Amount $1,318,730.36)
                To Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. (Schneller, Douglas)
   11/13/2020   Modified on 11/19/2020 (Ecker, C.).

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28267014, amount $ 25.00 (re: Doc# 1377).
   11/13/2020   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28267014, amount $ 25.00 (re: Doc# 1378).
   11/13/2020   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28267014, amount $ 25.00 (re: Doc# 1379).
   11/13/2020   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28267014, amount $ 25.00 (re: Doc# 1380).
   11/13/2020   (U.S. Treasury)

                 1381 Notice of docketing notice of appeal. Civil Action Number: 3:20−cv−03408−G. (RE:
                related document(s)1339 Notice of appeal . filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (RE: related document(s)1273 Order on motion to
   11/13/2020   compromise controversy). (Attachments: # 1 Exhibit)) (Whitaker, Sheniqua)

                 1382 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1281 Motion for leave − Daugherty's Motion for Temporary Allowance
   11/13/2020   of Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018). (Annable, Zachery)

                 1383 Amended chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11 plan).
   11/13/2020   (Annable, Zachery)

                 1384 Amended disclosure statement filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)945 Disclosure statement, 1080 Disclosure statement, 1289
   11/13/2020   Disclosure statement). (Annable, Zachery)

                 1385 Support/supplemental document (Redline Comparison of Third Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
   11/13/2020   Management, L.P. (RE: related document(s)1383 Chapter 11 plan). (Annable, Zachery)

                                                                                      000523
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 534 of 648 PageID 3221


                 1386 Support/supplemental document (Redline Comparison of Disclosure Statement for
                the Third Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1384 Disclosure
   11/13/2020   statement). (Annable, Zachery)

                  1387 Certificate of service re: (Supplemental) Documents Served on October 28, 2020
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1300 Notice
                of hearing (Notice of Continued Hearing on Disclosure Statement for the Second Amended
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1289 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital
                Management, L.P., 1309 Amended Notice of hearing (Second Amended Notice of Hearing)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1108 Motion
                for leave (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the
                Disclosure Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of
                Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan;
                (D) Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E)
                Approving Form and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080
                Disclosure statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: #
                1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice
                of Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P., 1322
                Certificate of service re: Documents Served on October 28, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1300 Notice of hearing (Notice of
                Continued Hearing on Disclosure Statement for the Second Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1289 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at 01:30 PM
                Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital Management, L.P.,
                1301 Order approving stipulation resolving Proof of Claim No. 86 of NWCC, LLC (RE:
                related document(s)1264 Stipulation filed by Debtor Highland Capital Management, L.P.).
                Entered on 10/28/2020 (Okafor, M.), 1302 Order granting motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP
                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)
                Acis Capital Management, L.P. (Claim No. 159). Filed by Debtor Highland Capital
                Management, L.P. (related document 1087) Entered on 10/28/2020. (Okafor, M.), 1309
                Amended Notice of hearing (Second Amended Notice of Hearing) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1108 Motion for leave (Debtor's Motion
                for Entry of an Order (A) Approving the Adequacy of the Disclosure Statement; (B)
                Scheduling a Hearing to Confirm the First Amended Plan of Reorganization; (C)
                Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving Form
                of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and
                Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P.). filed by
   11/13/2020   Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

   11/13/2020    1388 Witness and Exhibit List for Hearing on Motion for Allowance of Claim filed by
                Creditor Patrick Daugherty (RE: related document(s)1281 Motion for leave − Daugherty's
                Motion for Temporary Allowance of Claim for Voting Purposes Pursuant to Bankruptcy
                Rule 3018). (Attachments: # 1 Exhibit PHD−1 # 2 Exhibit PHD−2 # 3 Exhibit PHD−3 # 4
                Exhibit PHD−4 # 5 Exhibit PHD−5 # 6 Exhibit PHD−6 # 7 Exhibit PHD−7 # 8 Exhibit
                PHD−8 # 9 Exhibit PHD−9 # 10 Exhibit PHD−10 # 11 Exhibit PHD−11 # 12 Exhibit
                PHD−12 # 13 Exhibit PHD−13 # 14 Exhibit PHD−14 # 15 Exhibit PHD−15 # 16 Exhibit

                                                                                   000524
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 535 of 648 PageID 3222


                PHD−16 # 17 Exhibit PHD−17 # 18 Exhibit PHD−18 # 19 Exhibit PHD−19 # 20 Exhibit
                PHD−20 # 21 Exhibit PHD−21 # 22 Exhibit PHD−22 # 23 Exhibit PHD−23 # 24 Exhibit
                PHD−24 # 25 Exhibit PHD−25 # 26 Exhibit PHD−26 # 27 Exhibit PHD−27 # 28 Exhibit
                PHD−28 # 29 Exhibit PHD−29 # 30 Exhibit PHD−30 # 31 Exhibit PHD−31 # 32 Exhibit
                PHD−32 # 33 Exhibit PHD−33 # 34 Exhibit PHD−34 # 35 Exhibit PHD−35 # 36 Exhibit
                PHD−36 # 37 Exhibit PHD−37 # 38 Exhibit PHD−38 # 39 Exhibit PHD−39 # 40 Exhibit
                PHD−40 # 41 Exhibit PHD−41 # 42 Exhibit PHD−42) (Kathman, Jason)

                 1389 Notice (Debtor's Notice of Filing of Supplement to the Third Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1383 Amended chapter 11 plan filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)944 Chapter 11 plan, 1079
                Chapter 11 plan, 1287 Chapter 11 plan).). (Attachments: # 1 Exhibit A−−Form of Claimant
                Trust Agreement # 2 Exhibit B−−Form of New GP LLC Documents # 3 Exhibit C−−Form
                of Reorganized Limited Partnership Agreement # 4 Exhibit D−−Form of Litigation
                Sub−Trust Agreement # 5 Exhibit E−−Schedule of Retained Causes of Action # 6 Exhibit
                F−−Form of New Frontier Note # 7 Exhibit G−−Schedule of Employees # 8 Exhibit
   11/13/2020   H−−Form of Senior Employee Stipulation) (Annable, Zachery)

                 1390 BNC certificate of mailing. (RE: related document(s)1364 Notice regarding the
                record for a bankruptcy appeal to the U.S. District Court. (RE: related document(s)1347
                Notice of appeal . filed by Interested Party James Dondero (RE: related document(s)1302
                Order on motion to compromise controversy). Appellant Designation due by 11/23/2020.
   11/14/2020   (Attachments: # 1 Order))) No. of Notices: 1. Notice Date 11/14/2020. (Admin.)

                 1391 BNC certificate of mailing. (RE: related document(s)1376 Notice regarding the
                record for a bankruptcy appeal to the U.S. District Court. (RE: related document(s)1339
                Notice of appeal . filed by Interested Parties UBS AG London Branch, UBS Securities LLC
                (RE: related document(s)1273 Order on motion to compromise controversy). (Attachments:
   11/15/2020   # 1 Exhibit))) No. of Notices: 2. Notice Date 11/15/2020. (Admin.)

                 1392 BNC certificate of mailing − PDF document. (RE: related document(s)1371 Order
                granting motion to appear pro hac vice adding Hayley R. Winograd for Highland Capital
                Management, L.P. (related document 1360) Entered on 11/13/2020. (Ecker, C.)) No. of
   11/15/2020   Notices: 1. Notice Date 11/15/2020. (Admin.)

                 1393 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1248 Application for compensation Cover Sheet and Twelfth Monthly
                Application for Compensation and for Reimbursement of Expenses for the Period from
                September 1, 2020 through September 30, 2020 for Jeffrey Nathan Pomerantz, Debtor's
   11/16/2020   Attorney, Peri). (Pomerantz, Jeffrey)

                  1394 SEALED document regarding: Exhibit 1 to Appendix to Patrick Hagaman
                Daugherty's Memorandum of Law and Brief in Support of Motion for Temporary
                Allowance for Voting Purposes Pursuant to Bankruptcy Rule 3018 per court order
                filed by Creditor Patrick Daugherty (RE: related document(s)1372 Order on motion to seal).
   11/16/2020   (Kathman, Jason)

                  1395 SEALED document regarding: Exhibit 26 to Appendix to Patrick Hagaman
                Daugherty's Memorandum of Law and Brief in Support of Motion for Temporary
                Allowance for Voting Purposes Pursuant to Bankruptcy Rule 3018 per court order
                filed by Creditor Patrick Daugherty (RE: related document(s)1372 Order on motion to seal).
   11/16/2020   (Kathman, Jason)

                  1396 SEALED document regarding: Exhibit 27 to Appendix to Patrick Hagaman
                Daugherty's Memorandum of Law and Brief in Support of Motion for Temporary
                Allowance for Voting Purposes Pursuant to Bankruptcy Rule 3018 per court order
                filed by Creditor Patrick Daugherty (RE: related document(s)1372 Order on motion to seal).
   11/16/2020   (Kathman, Jason)


                                                                                     000525
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 536 of 648 PageID 3223


                  1397 SEALED document regarding: Exhibit 36 to Appendix to Patrick Hagaman
                Daugherty's Memorandum of Law and Brief in Support of Motion for Temporary
                Allowance for Voting Purposes Pursuant to Bankruptcy Rule 3018 per court order
                filed by Creditor Patrick Daugherty (RE: related document(s)1372 Order on motion to seal).
   11/16/2020   (Kathman, Jason)

                  1398 SEALED document regarding: Exhibit 37 to Appendix to Patrick Hagaman
                Daugherty's Memorandum of Law and Brief in Support of Motion for Temporary
                Allowance for Voting Purposes Pursuant to Bankruptcy Rule 3018 per court order
                filed by Creditor Patrick Daugherty (RE: related document(s)1372 Order on motion to seal).
   11/16/2020   (Kathman, Jason)

                 1399 Notice (Notice of Filing of Fourth Amended Exhibit B to Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                by the Debtor in the Ordinary Course of Business) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)75 Motion to Authorize /Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                by the Debtors in the Ordinary Course of Business Filed by Highland Capital Management,
                L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market
                St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019.
                (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B − OCP List # 4
                Exhibit C − Form of Declaration of Disinterestedness # 5 Certificate of Service and Service
                List) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #76 ON 10/29/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 176
                ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF THE
                BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND
                COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE
                ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on
                11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT
                #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Annable,
   11/16/2020   Zachery)

                 1400 Declaration re: (Disclosure Declaration of Ordinary Course Professional) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)176 Document).
   11/16/2020   (Annable, Zachery)

                 1401 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement 3001 (e) 2
                Transferors: DLA Piper LLP (US) (Amount $1,318,730.36) To Contrarian Funds LLC.
   11/16/2020   Filed by Creditor Contrarian Funds LLC. (Schneller, Douglas)

                 1402 Reply to (related document(s): 1337 Response filed by Interested Party UBS
                Securities LLC, Interested Party UBS AG London Branch) filed by Debtor Highland
   11/16/2020   Capital Management, L.P.. (Annable, Zachery)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 25.00). Receipt number 28270620, amount $ 25.00 (re: Doc# 1401).
   11/16/2020   (U.S. Treasury)

                 1403 Exhibit List (Appendix of Exhibits to Debtor's Reply in Support of Motion for Partial
                Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS
                AG, London Branch) filed by Debtor Highland Capital Management, L.P. (RE: related
   11/16/2020   document(s)1402 Reply). (Annable, Zachery)

                 1404 Objection to (related document(s): 1338 Motion to allow claims(Motion for
                Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018) filed by Interested Party UBS Securities LLC, Interested Party
                UBS AG London Branch) filed by Debtor Highland Capital Management, L.P.. (Annable,
   11/16/2020   Zachery)


                                                                                      000526
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 537 of 648 PageID 3224


                 1405 Motion to file document under seal.MOTION FOR AN ORDER GRANTING LEAVE
                TO FILE DOCUMENTS UNDER SEAL REGARDING REDEEMER COMMITTEE OF THE
                HIGHLAND CRUSADER FUND AND THE CRUSADER FUNDS REPLY BRIEF IN
                SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AND JOINDER IN THE
                DEBTORS MOTION FOR PARTIAL SUMMARY JUDGEMENT ON PROOF OF CLAIM
                NOS. 190 AND 191 OF UBS AG, LONDON BRANCH AND UBS SECURITIES LLC Filed
                by Interested Party Redeemer Committee of the Highland Crusader Fund (Attachments: # 1
   11/16/2020   Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Proposed Order) (Platt, Mark)

                 1406 Motion to file document under seal.MOTION FOR AN ORDER GRANTING LEAVE
                TO FILE DOCUMENTS UNDER SEAL REGARDING REDEEMER COMMITTEE OF THE
                HIGHLAND CRUSADER FUND AND THE CRUSADER FUNDS OBJECTION AND
                JOINDER TO DEBTORS OBJECTION TO UBS AG, LONDON BRANCH AND UBS
                SECURITIES LLCS MOTION FOR TEMPORARY ALLOWANCE OF CLAIMS FOR
                VOTING PURPOSES PURSUANT TO FEDERAL RULE OF BANKRUPTCY
                PROCEDURE 3018 Filed by Interested Party Redeemer Committee of the Highland
   11/16/2020   Crusader Fund (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order) (Platt, Mark)

                 1407 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1244 Application for compensation Third Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   11/16/2020   Period: 6/1/2020 to 8/31/2020, Fee: $886,615.45, Expenses: $1,833.10.). (Hoffman, Juliana)

                 1408 Reply to (related document(s): 1337 Response filed by Interested Party UBS
                Securities LLC, Interested Party UBS AG London Branch) filed by Interested Party
                Redeemer Committee of the Highland Crusader Fund. (Attachments: # 1 Exhibit A # 2
   11/16/2020   Exhibit B (slip sheet only)) (Platt, Mark)

                 1409 Objection to (related document(s): 1338 Motion to allow claims(Motion for
                Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018) filed by Interested Party UBS Securities LLC, Interested Party
                UBS AG London Branch) filed by Interested Party Redeemer Committee of the Highland
                Crusader Fund. (Attachments: # 1 Exhibit A (slip sheet only) # 2 Exhibit B (slip sheet only)
   11/16/2020   # 3 Exhibit C (slip sheet only) # 4 Exhibit D (slip sheet only)) (Platt, Mark)

                 1410 Certificate Amended Certificate of No Objection filed by Financial Advisor FTI
                Consulting, Inc. (RE: related document(s)1244 Application for compensation Third Interim
                Application for Compensation and Reimbursement of Expenses for FTI Consulting, Inc.,
                Financial Advisor, Period: 6/1/2020 to 8/31/2020, Fee: $886,615.45, Expenses: $1,833.10.,
   11/16/2020   1407 Certificate (generic)). (Hoffman, Juliana)

                 1411 Reply to (related document(s): 1349 Objection filed by Debtor Highland Capital
                Management, L.P.) − Daugherty's Reply in Support of Motion for Temporary Allowance of
                Claims for Voting Purposes Pursuant to Bankruptcy Rule 3018 filed by Creditor Patrick
   11/16/2020   Daugherty. (Kathman, Jason)

                 1412 Declaration re: Michael S. Colvin in Support of Motion for Temporary Allowance of
                Claims for Voting Purposes filed by Creditor Patrick Daugherty (RE: related
   11/16/2020   document(s)1411 Reply). (Kathman, Jason)

                 1413 Witness and Exhibit List (Debtor's Witness and Exhibit List for November 20, 2020
                Hearing on Motions for Partial Summary Judgment on the UBS Claim and Motion for
                Temporary Allowance of the UBS Claim) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1214 Motion for summary judgment, 1215 Motion for
                summary judgment, 1338 Motion to allow claims(Motion for Temporary Allowance of
                Claims for voting Purposes Pursuant to Federal Rule of Bankruptcy Procedure 3018)).
   11/17/2020   (Attachments: # 1 Exhibit 30) (Annable, Zachery)

   11/17/2020

                                                                                      000527
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 538 of 648 PageID 3225


                 1414 Witness and Exhibit List for November 20, 2020 Hearing on Motions for Partial
                Summary Judgment on the UBS Claim and Motion for Temporary Allowance of the UBS
                Claim filed by Interested Party Redeemer Committee of the Highland Crusader Fund (RE:
                related document(s)1214 Motion for summary judgment, 1215 Motion for summary
                judgment, 1338 Motion to allow claims(Motion for Temporary Allowance of Claims for
                voting Purposes Pursuant to Federal Rule of Bankruptcy Procedure 3018)). (Platt, Mark)

                 1415 Request for transcript regarding a hearing held on 11/17/2020. The requested
   11/17/2020   turn−around time is hourly. (Edmond, Michael)

                 1416 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1296 Application for compensation Sidley
                Austin LLP's Third Interim Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 6/1/2020 to
   11/17/2020   8/31/2020, Fee: $1,86). (Hoffman, Juliana)

                  1417 Certificate of service re: 1) Motion for Admission Pro Hac Vice of Hayley R.
                Winograd to Represent Highland Capital Management, L.P.; 2) Agreed Supplemental
                Order Regarding Deposit of Funds Into the Registry of the Court; and 3) Notice of Filing of
                Monthly Staffing Report by Development Specialists, Inc. for the Period from August 1,
                2020 Through August 31, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1360 Motion to appear pro hac vice for Hayley R. Winograd. Fee
                Amount $100 Filed by Debtor Highland Capital Management, L.P. filed by Debtor
                Highland Capital Management, L.P., 1365 Agreed supplemental order regarding deposit of
                funds into the registry of the court (RE: related document(s)821 Agreed order regarding
                deposit of funds into the registry of the Court.). Entered on 11/12/2020 (Okafor, M.), 1366
                Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for the
                Period from August 1, 2020 through August 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)342 Order granting application to employ
                Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.), 853 Order granting application to employ Development Specialists, Inc. as
                Other Professional (related document 775) Entered on 7/16/2020. (Ecker, C.)).
                (Attachments: # 1 Exhibit A−−DSI Monthly Staffing Report for August 2020) filed by
   11/17/2020   Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1418 Witness and Exhibit List (UBS's Witness and Exhibit List for November 20, 2020
                Hearing) filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE:
                related document(s)1214 Motion for summary judgment, 1338 Motion to allow
                claims(Motion for Temporary Allowance of Claims for voting Purposes Pursuant to Federal
                Rule of Bankruptcy Procedure 3018)). (Attachments: # 1 Exhibit 26 − 28 # 2 Exhibit 29 # 3
                Exhibit 30 # 4 Exhibit AG30 # 5 Exhibit AG31 # 6 Exhibit AG32 − AG46) (Sosland,
   11/17/2020   Martin)

                 1419 Court admitted exhibits date of hearing November 17, 2020 (RE: related
                document(s)1281 Motion for leave − Daugherty's Motion for Temporary Allowance of
                Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018 Filed by Creditor Patrick
                Daugherty., (COURT ADMITTED THE FOLLOWING EXHIBIT'S; PLAINTIFF'S
                PATRICK H. DAUGHERTY EXHIBIT'S #1 THROUGH #41 BY THOMAS UEBLER
                AND DEFENDANT DEBTOR'S EXHIBIT'S #A THROUGH #V & EXHIBIT'S #X1 &
   11/17/2020   #X2 BY JOHN MORRIS) (Edmond, Michael) (Entered: 11/18/2020)

                 1422 Hearing held on 11/17/2020. (RE: related document(s)1281 Motion for leave −
                Daugherty's Motion for Temporary Allowance of Claim for Voting Purposes Pursuant to
                Bankruptcy Rule 3018 filed by Creditor Patrick Daugherty) (Appearances: T. Uebler, J.
                Christensen, and J. Kathman for P. Daugherty; J. Morris and J. Pomeranz for Debtor; M.
                Clemente for UCC. Evidentiary hearing. Claim estimated for voting purposes at $9,134,019
                for reasons stated on the record. Counsel to upload order.) (Edmond, Michael) (Entered:
   11/17/2020   11/18/2020)

                                                                                      000528
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 539 of 648 PageID 3226


                 1420 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from September 1, 2020 through September 30, 2020) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)342 Order granting
                application to employ Development Specialists, Inc. to Provide a Chief Restructuring
                Officer, Additional Personnel, and Financial Advisory and Restructuring−Related Services
                for Such Debtor, Nunc Pro Tunc as of the Petition Date (related document 74) Entered on
                1/10/2020. (Okafor, M.), 853 Order granting application to employ Development
                Specialists, Inc. as Other Professional (related document 775) Entered on 7/16/2020. (Ecker,
   11/18/2020   C.)). (Annable, Zachery)

                 1421 Withdrawal [Notice of Withdrawal of Notice of Transfer of Claim From Debevoise &
                Plimpton LLP to Contrarian Funds, LLC] Filed by Creditor Contrarian Funds LLC (related
                document(s)1380 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement
                3001 (e) 2 Transferors: DLA Piper LLC (US) (Amount $1,318,730.36) To Contrarian Funds
                LLC. Filed by Creditor Contrarian Funds LLC. filed by Creditor Contrarian Funds LLC).
   11/18/2020   (Schneller, Douglas)

                 1423 Amended Witness and Exhibit List filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1382 List (witness/exhibit/generic)). (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
                G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M #
                14 Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S #
                20 Exhibit T # 21 Exhibit U # 22 Exhibit V # 23 Exhibit X−1 # 24 Exhibit X−2) (Annable,
   11/18/2020   Zachery)

                 1424 Motion for leave (Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for
                Authority to Enter into Sub−Servicer Agreements) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Annable,
   11/18/2020   Zachery)

                 1425 Motion for expedited hearing(related documents 1424 Motion for leave) (Debtor's
                Motion for an Expedited Hearing on the Motion of the Debtor Pursuant to 11 U.S.C. 105(a)
                and 363(b) for Authority to Enter into Sub−Servicer Agreement) Filed by Debtor Highland
   11/18/2020   Capital Management, L.P. (Annable, Zachery)

                 1426 Transcript regarding Hearing Held 11/17/2020 (90 pages) RE: Motion for Temporary
                Allowance of Claim (#1281). THIS TRANSCRIPT WILL BE MADE
                ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 02/16/2021. Until that time
                the transcript may be viewed at the Clerk's Office or a copy may be obtained from the
                official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1422 Hearing held on 11/17/2020. (RE: related document(s)1281 Motion for
                leave − Daugherty's Motion for Temporary Allowance of Claim for Voting Purposes
                Pursuant to Bankruptcy Rule 3018 filed by Creditor Patrick Daugherty) (Appearances: T.
                Uebler, J. Christensen, and J. Kathman for P. Daugherty; J. Morris and J. Pomeranz for
                Debtor; M. Clemente for UCC. Evidentiary hearing. Claim estimated for voting purposes at
                $9,134,019 for reasons stated on the record. Counsel to upload order.)). Transcript to be
   11/18/2020   made available to the public on 02/16/2021. (Rehling, Kathy)

                 1427 Certificate of service re: Notice of Filing of Monthly Staffing Report by Development
                Specialists, Inc. for the Period from September 1, 2020 through September 30, 2020 filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1420 Notice
   11/18/2020   (generic)). (Annable, Zachery)

   11/18/2020    1428 Certificate of service re: Documents Served on or Before November 14, 2020 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1371 Order
                granting motion to appear pro hac vice adding Hayley R. Winograd for Highland Capital
                Management, L.P. (related document 1360) Entered on 11/13/2020. (Ecker, C.), 1382
                Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE: related

                                                                                      000529
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 540 of 648 PageID 3227


                document(s)1281 Motion for leave − Daugherty's Motion for Temporary Allowance of
                Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018). filed by Debtor Highland
                Capital Management, L.P., 1383 Amended chapter 11 plan filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)944 Chapter 11 plan, 1079 Chapter 11
                plan, 1287 Chapter 11 plan). filed by Debtor Highland Capital Management, L.P., 1384
                Amended disclosure statement filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)945 Disclosure statement, 1080 Disclosure statement, 1289 Disclosure
                statement). filed by Debtor Highland Capital Management, L.P., 1385
                Support/supplemental document (Redline Comparison of Third Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1383 Chapter 11 plan). filed by Debtor
                Highland Capital Management, L.P., 1386 Support/supplemental document (Redline
                Comparison of Disclosure Statement for the Third Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1384 Disclosure statement). filed by Debtor Highland Capital
                Management, L.P., 1389 Notice (Debtor's Notice of Filing of Supplement to the Third
                Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1383 Amended chapter 11
                plan filed by Debtor Highland Capital Management, L.P. (RE: related document(s)944
                Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11 plan).). (Attachments: # 1 Exhibit
                A−−Form of Claimant Trust Agreement # 2 Exhibit B−−Form of New GP LLC Documents
                # 3 Exhibit C−−Form of Reorganized Limited Partnership Agreement # 4 Exhibit D−−Form
                of Litigation Sub−Trust Agreement # 5 Exhibit E−−Schedule of Retained Causes of Action
                # 6 Exhibit F−−Form of New Frontier Note # 7 Exhibit G−−Schedule of Employees # 8
                Exhibit H−−Form of Senior Employee Stipulation) filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                 1429 Expedited Motion to file document under seal.(UBS's Expedited Motion for Leave to
                File Documents Under Seal With UBS's Witness and Exhibit List for November 20, 2020
                Hearing) Filed by Interested Parties UBS AG London Branch, UBS Securities LLC
   11/18/2020   (Sosland, Martin)

                 1430 Order granting motion to seal documents regarding the RedeemerCommittee of the
                Highland Crusader Funds and Crusader Funds Reply Brief in Support of their Motion for
                Partial Summary Judgment and Joinder in the DebtorsMotion for Partial Summary
                Judgement on Proof of Claim Nos. 190 and 191 of UBS AG, LondonBranch and UBS
   11/19/2020   Securities LLC.(related document # 1405) Entered on 11/19/2020. (Okafor, M.)

                 1431 Order granting motion to seal documents regarding the RedeemerCommittee of the
                Crusader Fund and the Crusader Funds Objection and Joinder to Debtors Objection to UBS
                AG, London Branch and UBS Securities LLCs Motionfor Temporary Allowance of Claims
                for Voting Purposes Pursuant to Federal Rule of BankruptcyProcedure 3018 (related
   11/19/2020   document # 1406) Entered on 11/19/2020. (Okafor, M.)

                 1432 SEALED document regarding: REDEEMER COMMITTEE OF THE
                HIGHLAND CRUSADER FUND AND THE CRUSADER FUNDS' OBJECTION
                AND JOINDER TO DEBTOR'S OBJECTION TO UBS AG, LONDON BRANCH
                AND UBS SECURITIES, LLC'S MOTION FOR TEMPORARY ALLOWANCE OF
                CLAIMS FOR VOTING PURPOSES PURSUANT TO FEDERAL RULE OF
                BANKRUPTCY PROCEDURE 3018 per court order filed by Interested Party Redeemer
                Committee of the Highland Crusader Fund (RE: related document(s)1431 Order on motion
                to seal). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D) (Platt,
   11/19/2020   Mark)

   11/19/2020    1433 SEALED document regarding: REDEEMER COMMITTEE OF THE
                HIGHLAND CRUSADER FUNDS AND THE CRUSADER FUNDS' REPLY BRIEF
                IN SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                JOINDER IN THE DEBTOR'S MOTION FOR PARTIAL SUMMARY JUDGMENT
                ON PROOF OF CLAIM NOS. 190 AND 191 OF UBS AG, LONDON BRANCH AND
                UBS SECURITIES LLC per court order filed by Interested Party Redeemer Committee

                                                                                    000530
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 541 of 648 PageID 3228


                of the Highland Crusader Fund (RE: related document(s)1430 Order on motion to seal).
                (Attachments: # 1 Exhibit B) (Platt, Mark)

                 1434 Notice of hearing (Notice of Hearing on Motion of the Debtor Pursuant to 11 U.S.C.
                105(a) and 363(b) for Authority to Enter into Sub−Servicer Agreements) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1424 Motion for leave
                (Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into
                Sub−Servicer Agreements) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)). Hearing to be held on
   11/19/2020   11/23/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1424, (Annable, Zachery)

                 1435 Stipulation by Highland Capital Management, L.P. and MCS Capital, LLC. filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1166
   11/19/2020   Assignment/Transfer of claim (Claims Agent)). (Annable, Zachery)

                 1436 Order granting motion for expedited hearing (Related Doc# 1425)(document set for
                hearing: 1424 Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority
                to Enter into Sub−Servicer Agreements) Hearing to be held on 11/23/2020 at 01:30 PM
   11/19/2020   Dallas Judge Jernigan Ctrm for 1424, Entered on 11/19/2020. (Okafor, M.)

                 1437 Notice (Notice of Agenda of Matters Scheduled for Hearing on November 20, 2020
                at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P.. (Annable,
   11/19/2020   Zachery)

                  1438 Notice (Reservation of Rights of UBS Regarding Debtor's Motion for Approval of the
                Debtor's Proposed Disclosure Statement and Certain Solicitation and Notice Procedures)
                filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE: related
                document(s)1108 Motion for leave (Debtor's Motion for Entry of an Order (A) Approving
                the Adequacy of the Disclosure Statement; (B) Scheduling a Hearing to Confirm the First
                Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections to
                Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation
                Procedures; and (E) Approving Form and Manner of Notice) (related document(s) 1079
                Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms
                of Ballots # 3 Exhibit 1−B−−Notice of Confirmation Hearing # 4 Exhibit 1−C−−Notice of
                Non−Voting Status # 5 Exhibit 1−D−−Notice of Assumption), 1384 Amended disclosure
                statement filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement, 1289 Disclosure statement).). (Sosland,
   11/19/2020   Martin)

                 1439 WITHDRAWN per docket # 1622Motion for leave (James Dondero's Motion for
                Entry of an Order Requiring Notice and Hearing for Future Estate Transactions Occurring
                Outside the Ordinary Course of Business) Filed by Interested Party James Dondero
   11/19/2020   (Attachments: # 1 Proposed Order) (Assink, Bryan) Modified on 12/28/2020 (Ecker, C.).

                 1440 Order granting motion to seal documents with UBSs Witness and Exhibit List for
                November 20, 2020 Hearing (related document # 1429) Entered on 11/19/2020. (Okafor,
   11/19/2020   M.)

                 1441 SEALED document regarding: UBS's Witness and Exhibit List for November
                20, 2020 Hearing per court order filed by Interested Parties UBS AG London Branch,
                UBS Securities LLC (RE: related document(s)1440 Order on motion to seal). (Attachments:
                # 1 Exhibit 26 # 2 Exhibit 27 # 3 Exhibit 28 # 4 Exhibit 30 # 5 Exhibit AG32 # 6 Exhibit
                AG33 # 7 Exhibit AG34 # 8 Exhibit AG35 # 9 Exhibit AG36 # 10 Exhibit AG37 # 11
                Exhibit AG38 # 12 Exhibit AG39 # 13 Exhibit AG40 # 14 Exhibit AG41 # 15 Exhibit
                AG42 # 16 Exhibit AG43 # 17 Exhibit AG44 # 18 Exhibit AG45 # 19 Exhibit AG46)
   11/19/2020   (Sosland, Martin)

   11/19/2020

                                                                                    000531
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 542 of 648 PageID 3229


                 1442 Certificate of service re: Documents Served on November 16, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1399 Notice (Notice of
                Filing of Fourth Amended Exhibit B to Motion for an Order Authorizing the Debtor to
                Retain, Employ, and Compensate Certain Professionals Utilized by the Debtor in the
                Ordinary Course of Business) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)75 Motion to Authorize /Motion for an Order Authorizing the Debtor to
                Retain, Employ, and Compensate Certain Professionals Utilized by the Debtors in the
                Ordinary Course of Business Filed by Highland Capital Management, L.P.. Hearing
                scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl.,
                Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019. (Attachments: # 1
                Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B − OCP List # 4 Exhibit C − Form of
                Declaration of Disinterestedness # 5 Certificate of Service and Service List) (O'Neill,
                James) [ORIGINALLY FILED AS DOCUMENT #76 ON 10/29/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.), 176
                ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF THE
                BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND
                COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE
                ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on
                11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT
                #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) filed by Debtor
                Highland Capital Management, L.P., 1400 Declaration re: (Disclosure Declaration of
                Ordinary Course Professional) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)176 Document). filed by Debtor Highland Capital Management, L.P.,
                1402 Reply to (related document(s): 1337 Response filed by Interested Party UBS
                Securities LLC, Interested Party UBS AG London Branch) filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P., 1403
                Exhibit List (Appendix of Exhibits to Debtor's Reply in Support of Motion for Partial
                Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and UBS
                AG, London Branch) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1402 Reply). filed by Debtor Highland Capital Management, L.P., 1404
                Objection to (related document(s): 1338 Motion to allow claims(Motion for Temporary
                Allowance of Claims for voting Purposes Pursuant to Federal Rule of Bankruptcy
                Procedure 3018) filed by Interested Party UBS Securities LLC, Interested Party UBS AG
                London Branch) filed by Debtor Highland Capital Management, L.P.. filed by Debtor
                Highland Capital Management, L.P.). (Kass, Albert)

                 1443 Motion for expedited hearing(related documents 1439 Motion for leave) (Request for
                Emergency Hearing on James Dondero's Motion for Entry of an Order Requiring Notice
                and Hearing for Future Estate Transactions Occurring Outside the Ordinary Course of
                Business) Filed by Interested Party James Dondero (Attachments: # 1 Proposed Order)
   11/19/2020   (Assink, Bryan)

                 1444 Notice (Revised Notice of Agenda of Matters Scheduled for Hearing on November
                20, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1437 Notice (Notice of Agenda of Matters Scheduled for Hearing
                on November 20, 2020 at 9:30 a.m. (Central Time)) filed by Debtor Highland Capital
   11/20/2020   Management, L.P..). (Annable, Zachery)

                 1445 Objection to disclosure statement (RE: related document(s)1384 Disclosure
   11/20/2020   statement) filed by Creditor Patrick Daugherty. (Kathman, Jason)

                 1446 Request for transcript regarding a hearing held on 11/20/2020. The requested
   11/20/2020   turn−around time is hourly. (Edmond, Michael)

                  1447 WITHDRAWN per # 1460 Response opposed to (related document(s): 1424 Motion
                for leave (Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to
                Enter into Sub−Servicer Agreements) filed by Debtor Highland Capital Management, L.P.)
                filed by Interested Party James Dondero. (Bonds, John) Modified on 11/23/2020 (Ecker,
   11/20/2020   C.).

                                                                                     000532
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 543 of 648 PageID 3230


                 1448 Application for compensation Thirteenth Monthly Application for Compensation and
                for Reimbursement of Expenses for the Period from October 1, 2020 through October 31,
                2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 10/1/2020 to 10/31/2020,
                Fee: $1,119,675.50, Expenses: $19,132.28. Filed by Attorney Jeffrey Nathan Pomerantz
   11/20/2020   Objections due by 12/11/2020. (Pomerantz, Jeffrey)

                 1449 Amended application for compensation Thirteenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from October 1, 2020
                through October 31, 2020 (amended solely to include Exhibit A) for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 10/1/2020 to 10/31/2020, Fee: $1,119,675.50,
                Expenses: $19,132.28. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
   11/20/2020   12/11/2020. (Pomerantz, Jeffrey)

                 1450 Amended chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11 plan, 1383
   11/20/2020   Chapter 11 plan). (Annable, Zachery)

                 1451 Support/supplemental document (Interim Redline of Fourth Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
   11/20/2020   Management, L.P. (RE: related document(s)1450 Chapter 11 plan). (Annable, Zachery)

                 1452 Support/supplemental document (Cumulative Redline of Fourth Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
   11/20/2020   Management, L.P. (RE: related document(s)1450 Chapter 11 plan). (Annable, Zachery)

                 1453 Amended disclosure statement filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)945 Disclosure statement, 1080 Disclosure statement, 1289
   11/20/2020   Disclosure statement, 1384 Disclosure statement). (Annable, Zachery)

                 1454 Support/supplemental document (Interim Redline of Disclosure Statement for the
                Fourth Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1453 Disclosure
   11/20/2020   statement). (Annable, Zachery)

                 1455 Support/supplemental document (Cumulative Redline of Disclosure Statement for the
                Fourth Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1453 Disclosure
   11/20/2020   statement). (Annable, Zachery)

                  1456 Appellant designation of contents for inclusion in record on appeal and statement of
                issues on appeal. , Statement of issues on appeal, filed by Interested Parties UBS AG
                London Branch, UBS Securities LLC (RE: related document(s)1369 Amended notice of
   11/20/2020   appeal). Appellee designation due by 12/4/2020. (Sosland, Martin)

   11/20/2020     1457 Certificate of service re: (Supplemental) Documents Served on October 28, 2020
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1300 Notice
                of hearing (Notice of Continued Hearing on Disclosure Statement for the Second Amended
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1289 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital
                Management, L.P., 1309 Amended Notice of hearing (Second Amended Notice of Hearing)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1108 Motion
                for leave (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the
                Disclosure Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of
                Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan;
                (D) Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E)
                Approving Form and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080

                                                                                      000533
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 544 of 648 PageID 3231


                Disclosure statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: #
                1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice
                of Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P., 1322
                Certificate of service re: Documents Served on October 28, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1300 Notice of hearing (Notice of
                Continued Hearing on Disclosure Statement for the Second Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1289 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at 01:30 PM
                Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital Management, L.P.,
                1301 Order approving stipulation resolving Proof of Claim No. 86 of NWCC, LLC (RE:
                related document(s)1264 Stipulation filed by Debtor Highland Capital Management, L.P.).
                Entered on 10/28/2020 (Okafor, M.), 1302 Order granting motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP
                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)
                Acis Capital Management, L.P. (Claim No. 159). Filed by Debtor Highland Capital
                Management, L.P. (related document 1087) Entered on 10/28/2020. (Okafor, M.), 1309
                Amended Notice of hearing (Second Amended Notice of Hearing) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1108 Motion for leave (Debtor's Motion
                for Entry of an Order (A) Approving the Adequacy of the Disclosure Statement; (B)
                Scheduling a Hearing to Confirm the First Amended Plan of Reorganization; (C)
                Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving Form
                of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and
                Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P.). filed by
                Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1462 Hearing held on 11/20/2020. (RE: related document(s)1214 Motion for partial
                summary judgment on proof of claim(s) 190 and 191 of UBS Securities LLC and UBS AG,
                London Branch filed by Debtor Highland Capital Management, L.P., (RE: Related
                document(s) 928 Objection to claim filed by Debtor Highland Capital Management, L.P.,)
                (Appearances: R. Feinstein and J. Pomeranz for Debtor; T. Mascherin, M. Hankin, and M.
                Platt for Crusader Funds; A. Clubok K. Posin and S. Tomkowiak for UBS. Motion granted
                as announced on the record. Counsel to submit an Order and Judgment.) (Edmond, Michael)
   11/20/2020   (Entered: 11/23/2020)

                 1463 Hearing held on 11/20/2020. (RE: related document(s)1215 Redeemer Committee of
                the Highland Crusander Fund and the Crusader Funds' Motion for partial summary
                judgment on proof of claim(s) 190 and 191 of UBS AG, London Branch and UBS
                Securities LLC filed by Interested Party Redeemer Committee of the Highland Crusader
                Fun and the Crusader's Funds' (Attachments: # 1 Proposed Order) (RE: Related document(s)
                933 Objection to claim filed by Interested Party Redeemer Committee of the Highland
                Crusader Fund). (Appearances: R. Feinstein and J. Pomeranz for Debtor; T. Mascherin, M.
                Hankin, and M. Platt for Crusader Funds; A. Clubok K. Posin and S. Tomkowiak for UBS.
                Motion granted as announced on the record. Counsel to submit an Order and Judgment.)
   11/20/2020   (Edmond, Michael) (Entered: 11/23/2020)

                 1464 Hearing held on 11/20/2020. (RE: related document(s)1338 Motion to allow claims
                (Motion for Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule
                of Bankruptcy Procedure 3018) filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC.,) (Appearances: R. Feinstein and J. Pomeranz for Debtor; T. Mascherin, M.
                Hankin, and M. Platt for Crusader Funds; A. Clubok K. Posin and S. Tomkowiak for UBS.
                Motion granted as follows: UBS shall have a voting claim estimated at $94.76 million.
   11/20/2020   Counsel for UBS to submit an Order.) (Edmond, Michael) (Entered: 11/23/2020)

                                                                                    000534
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 545 of 648 PageID 3232


                 1458 Clerk's correspondence requesting Amended designation from attorney for creditor.
                (RE: related document(s)1456 Appellant designation of contents for inclusion in record on
                appeal and statement of issues on appeal. , Statement of issues on appeal, filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC (RE: related document(s)1369
                Amended notice of appeal). Appellee designation due by 12/4/2020.) Responses due by
   11/23/2020   11/25/2020. (Blanco, J.)

                 1459 Reply to (related document(s): 1447 Response filed by Interested Party James
                Dondero) (Debtor's Reply in Support of the Motion of the Debtor Pursuant to 11 U.S.C.
                105(a) and 363(b) for Authority to Enter into Sub−Servicer Agreements) filed by Debtor
   11/23/2020   Highland Capital Management, L.P.. (Annable, Zachery)

                 1460 Withdrawal filed by Interested Party James Dondero (RE: related document(s)1447
   11/23/2020   Response). (Assink, Bryan)

                 1461 Objection to (related document(s): 1443 Motion for expedited hearing(related
                documents 1439 Motion for leave) (Request for Emergency Hearing on James Dondero's
                Motion for Entry of an Order Requiring Notice and Hearing for Future Estate Transactions
                Occurring Outside the Ordinary Co filed by Interested Party James Dondero) filed by
   11/23/2020   Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1465 Reply to (related document(s): 1461 Objection filed by Debtor Highland Capital
   11/23/2020   Management, L.P.) filed by Interested Party James Dondero. (Assink, Bryan)

                  1466 Appellant designation of contents for inclusion in record on appeal and statement of
                issues on appeal. , Statement of issues on appeal, filed by Interested Party James Dondero
                (RE: related document(s)1347 Notice of appeal). Appellee designation due by 12/7/2020.
   11/23/2020   (Assink, Bryan)

                 1467 Notice of hearing filed by Interested Party James Dondero (RE: related
                document(s)1439 Motion for leave (James Dondero's Motion for Entry of an Order
                Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business) Filed by Interested Party James Dondero (Attachments: # 1
                Proposed Order)). Hearing to be held on 12/16/2020 at 01:30 PM Dallas Judge Jernigan
   11/23/2020   Ctrm for 1439, (Assink, Bryan)

                 1468 Certificate of service re: re: 1) WebEx Meeting Invitation to participate
                electronically in the hearing on Tuesday, November 20, 2020 at 9:30 a.m. Central Time
                before the Honorable Stacey G. Jernigan; 2) Instructions for any counsel and parties who
                wish to participate in the Hearing; and 3) Debtors Witness and Exhibit List for November
                20, 2020 Hearing on Motions for Partial Summary Judgment on the UBS Claim and Motion
                for Temporary Allowance of the UBS Claim Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1413 Witness and Exhibit List (Debtor's Witness and
                Exhibit List for November 20, 2020 Hearing on Motions for Partial Summary Judgment on
                the UBS Claim and Motion for Temporary Allowance of the UBS Claim) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1214 Motion for summary
                judgment, 1215 Motion for summary judgment, 1338 Motion to allow claims(Motion for
                Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018)). (Attachments: # 1 Exhibit 30) filed by Debtor Highland
   11/23/2020   Capital Management, L.P.). (Kass, Albert)

   11/23/2020    1469 Certificate of service re: 1) Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a)
                and 363(b) for Authority to Enter into Sub−Servicer Agreements; and 2) Debtors Motion
                for an Expedited Hearing on the Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and
                363(b) for Authority to Enter Into Sub−Servicer Agreement Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1424 Motion for leave (Motion of
                the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into
                Sub−Servicer Agreements) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) filed by Debtor Highland Capital


                                                                                        000535
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 546 of 648 PageID 3233


                Management, L.P., 1425 Motion for expedited hearing(related documents 1424 Motion for
                leave) (Debtor's Motion for an Expedited Hearing on the Motion of the Debtor Pursuant to
                11 U.S.C. 105(a) and 363(b) for Authority to Enter into Sub−Servicer Agreement) Filed by
                Debtor Highland Capital Management, L.P. filed by Debtor Highland Capital Management,
                L.P.). (Kass, Albert)

                 1470 Certificate of service re: Documents Served on November 19, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1434 Notice of hearing
                (Notice of Hearing on Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for
                Authority to Enter into Sub−Servicer Agreements) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1424 Motion for leave (Motion of the Debtor
                Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into Sub−Servicer
                Agreements) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A # 2 Exhibit B # 3 Exhibit C)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas
                Judge Jernigan Ctrm for 1424, filed by Debtor Highland Capital Management, L.P., 1435
                Stipulation by Highland Capital Management, L.P. and MCS Capital, LLC. filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1166 Assignment/Transfer of
                claim (Claims Agent)). filed by Debtor Highland Capital Management, L.P., 1436 Order
                granting motion for expedited hearing (Related Doc1425)(document set for hearing: 1424
                Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into
                Sub−Servicer Agreements) Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1424, Entered on 11/19/2020. (Okafor, M.), 1437 Notice (Notice of
                Agenda of Matters Scheduled for Hearing on November 20, 2020 at 9:30 a.m. (Central
                Time)) filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland
   11/23/2020   Capital Management, L.P.). (Kass, Albert)

                 1478 Hearing held on 11/23/2020. (RE: related document(s)1424 Motion for leave
                (Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into
                Sub−Servicer Agreements) filed by Debtor Highland Capital Management, L.P.)
                (Appearances: J. Pomeranz and G. Demo for Debtor; M. Clemente for UCC; J. Kathman for
                P. Daugherty; B. Assink for J. Dondero. Nonevidentiary hearing. Court heard report of
                various amendments that have been negotiated. Motion granted. Counsel to upload order.)
   11/23/2020   (Edmond, Michael) (Entered: 11/24/2020)

                 1479 Hearing held on 11/23/2020. (RE: related document(s)1473 Amended disclosure
                statement filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement, 1289 Disclosure statement, 1384
                Disclosure statement, 1453 Disclosure statement).) (Appearances: J. Pomeranz and G.
                Demo for Debtor; M. Clemente for UCC; J. Kathman for P. Daugherty; B. Assink for J.
                Dondero. Nonevidentiary hearing. Court heard report of various amendments that have been
                negotiated. Disclosure Statement approved as adequate. Confirmation hearing will be held
                1/13/21 at 9:30 am and continuing on 1/14/21 at 9:30 (if necessary). Counsel to upload
   11/23/2020   order.) (Edmond, Michael) (Entered: 11/24/2020)

                 1480 Hearing held on 11/23/2020. (RE: related document(s)1108 Motion for leave
                (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the Disclosure
                Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of Reorganization;
                (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving
                Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and
                Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement)
                Filed by Debtor Highland Capital Management, L.P., (Appearances: J. Pomeranz and G.
                Demo for Debtor; M. Clemente for UCC; J. Kathman for P. Daugherty; B. Assink for J.
                Dondero. Nonevidentiary hearing. Court heard report of various amendments that have been
                negotiated. Motion granted. Confirmation hearing will be held 1/13/21 at 9:30 am and
                continuing on 1/14/21 at 9:30 (if necessary). Counsel to upload order.) (Edmond, Michael)
   11/23/2020   (Entered: 11/24/2020)

   11/24/2020    1471 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)1154 Motion for leave to Amend Certain Proofs of Claim Filed by Creditor The
                Dugaboy Investment Trust Objections due by 10/30/2020. (Attachments: # 1 Proposed

                                                                                    000536
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 547 of 648 PageID 3234


                Order)) Responses due by 12/8/2020. (Ecker, C.)

                 1472 Amended chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11 plan, 1383
   11/24/2020   Chapter 11 plan, 1450 Chapter 11 plan). (Annable, Zachery)

                 1473 Amended disclosure statement filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)945 Disclosure statement, 1080 Disclosure statement, 1289
                Disclosure statement, 1384 Disclosure statement, 1453 Disclosure statement). (Annable,
   11/24/2020   Zachery)

                 1474 Order Granting Motion for Temporary Allowance of Claim for Voting Purposes
                Pursuant to Bankruptcy Rule 3018 Filed by Creditor Patrick Daugherty (related document #
   11/24/2020   1281) Entered on 11/24/2020. (Okafor, M.)

                 1475 Order Granting Motion of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for
                Authority to Enter into Sub−Servicer Agreements (related document # 1424) Entered on
   11/24/2020   11/24/2020. (Okafor, M.)

                 1476 Order approving disclosure statement and setting hearing on confirmation of plan
                (RE: related document(s)1472 Chapter 11 plan filed by Debtor Highland Capital
                Management, L.P. and 1473 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. ). Confirmation hearing to be held on 1/13/2021 at 09:30 AM at
                Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation 1/5/2021. Ballots due
   11/24/2020   1/5/2021. Entered on 11/24/2020 (Okafor, M.)

                 1477 Order approving stipulation resolving proof of claim no. 148 filed by Lynn Pinker
                Cox & Hurst, LLP (RE: related document(s)1435 Stipulation filed by Debtor Highland
   11/24/2020   Capital Management, L.P.). Entered on 11/24/2020 (Okafor, M.)

                 1481 Clerk's correspondence requesting Amended designation from attorney for creditor.
                (RE: related document(s)1466 Appellant designation of contents for inclusion in record on
                appeal and statement of issues on appeal. , Statement of issues on appeal, filed by Interested
                Party James Dondero (RE: related document(s)1347 Notice of appeal). Appellee
   11/25/2020   designation due by 12/7/2020.) Responses due by 12/2/2020. (Blanco, J.)

   11/25/2020     1482 Transcript regarding Hearing Held 11/20/2020 (223 pages) RE: Motions for Partial
                Summary Judgment; Motion to Allow Claims for Voting Purposes. THIS TRANSCRIPT
                WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90
                DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 02/23/2021.
                Until that time the transcript may be viewed at the Clerk's Office or a copy may be obtained
                from the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1462 Hearing held on 11/20/2020. (RE: related document(s)1214 Motion for
                partial summary judgment on proof of claim(s) 190 and 191 of UBS Securities LLC and
                UBS AG, London Branch filed by Debtor Highland Capital Management, L.P., (RE:
                Related document(s) 928 Objection to claim filed by Debtor Highland Capital Management,
                L.P.,) (Appearances: R. Feinstein and J. Pomeranz for Debtor; T. Mascherin, M. Hankin,
                and M. Platt for Crusader Funds; A. Clubok K. Posin and S. Tomkowiak for UBS. Motion
                granted as announced on the record. Counsel to submit an Order and Judgment.), 1463
                Hearing held on 11/20/2020. (RE: related document(s)1215 Redeemer Committee of the
                Highland Crusander Fund and the Crusader Funds' Motion for partial summary judgment on
                proof of claim(s) 190 and 191 of UBS AG, London Branch and UBS Securities LLC filed
                by Interested Party Redeemer Committee of the Highland Crusader Fun and the Crusader's
                Funds' (Attachments: # 1 Proposed Order) (RE: Related document(s) 933 Objection to
                claim filed by Interested Party Redeemer Committee of the Highland Crusader Fund).
                (Appearances: R. Feinstein and J. Pomeranz for Debtor; T. Mascherin, M. Hankin, and M.
                Platt for Crusader Funds; A. Clubok K. Posin and S. Tomkowiak for UBS. Motion granted
                as announced on the record. Counsel to submit an Order and Judgment.), 1464 Hearing held


                                                                                        000537
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 548 of 648 PageID 3235


                on 11/20/2020. (RE: related document(s)1338 Motion to allow claims (Motion for
                Temporary Allowance of Claims for voting Purposes Pursuant to Federal Rule of
                Bankruptcy Procedure 3018) filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC.,) (Appearances: R. Feinstein and J. Pomeranz for Debtor; T. Mascherin, M.
                Hankin, and M. Platt for Crusader Funds; A. Clubok K. Posin and S. Tomkowiak for UBS.
                Motion granted as follows: UBS shall have a voting claim estimated at $94.76 million.
                Counsel for UBS to submit an Order.)). Transcript to be made available to the public on
                02/23/2021. (Rehling, Kathy)

                 1483 Application for compensation Third and Final Application for Compensation and
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 through October 31, 2020 for Foley Gardere,
                Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to 10/31/2020, Fee:
                $599,126.60, Expenses: $11,433.73. Filed by Attorney Holland N. O'Neil Objections due by
                12/16/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B/Proposed Order # 3 Exhibit C # 4
   11/25/2020   Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (O'Neil, Holland)

                 1484 Amended appellant designation of contents for inclusion in record on appeal and
                statement of issues on appeal. , Statement of issues on appeal, filed by Interested Parties
                UBS AG London Branch, UBS Securities LLC (RE: related document(s)1456 Appellant
   11/25/2020   designation, Statement of issues on appeal). (Sosland, Martin)

                 1485 Joint Motion to continue hearing on (related documents 1207 Motion to allow
   11/25/2020   claims) Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 1486 BNC certificate of mailing − PDF document. (RE: related document(s)1474 Order
                Granting Motion for Temporary Allowance of Claim for Voting Purposes Pursuant to
                Bankruptcy Rule 3018 Filed by Creditor Patrick Daugherty (related document 1281)
   11/26/2020   Entered on 11/24/2020. (Okafor, M.)) No. of Notices: 1. Notice Date 11/26/2020. (Admin.)

                 1487 BNC certificate of mailing − PDF document. (RE: related document(s)1477 Order
                approving stipulation resolving proof of claim no. 148 filed by Lynn Pinker Cox & Hurst,
                LLP (RE: related document(s)1435 Stipulation filed by Debtor Highland Capital
                Management, L.P.). Entered on 11/24/2020 (Okafor, M.)) No. of Notices: 1. Notice Date
   11/26/2020   11/26/2020. (Admin.)

                 1488 Certificate of service re: Thirteenth Monthly Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from October 1, 2020 through October 31, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1449 Amended application
                for compensation Thirteenth Monthly Application for Compensation and for Reimbursement
                of Expenses for the Period from October 1, 2020 through October 31, 2020 (amended solely
                to include Exhibit A) for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 10/1/2020 to
                10/31/2020, Fee: $1,119,675.50, Expenses: $19,132.28. Filed by Attorney Jeffrey Nathan
                Pomerantz Objections due by 12/11/2020. filed by Debtor Highland Capital Management,
   11/27/2020   L.P.). (Kass, Albert)

                 1489 Order granting motion to continue hearing on (related document # 1485) (related
                documents Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal
                Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting
                to Accept or Reject the Plan) Hearing to be held on 12/10/2020 at 09:30 AM Dallas Judge
   11/30/2020   Jernigan Ctrm for 1207, Entered on 11/30/2020. (Ecker, C.)

                 1490 Application for compensation Sidley Austin LLP's Twelfth Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 10/1/2020 to 10/31/2020, Fee: $537,841.80,
   11/30/2020   Expenses: $3,125.47. Filed by Objections due by 12/21/2020. (Hoffman, Juliana)

   11/30/2020

                                                                                        000538
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 549 of 648 PageID 3236


                 1491 Motion for relief from stay Fee amount $181, Filed by Creditor Patrick Daugherty
                Objections due by 12/14/2020. (Attachments: # 1 Exhibit Declaration of Patrick Daugherty
                in Support of Motion to Lift the Automatic Stay) (Kathman, Jason)

                 1492 Clerk's correspondence requesting exhibits from attorney for plaintiff. (RE: related
                document(s)1484 Amended appellant designation of contents for inclusion in record on
                appeal and statement of issues on appeal. , Statement of issues on appeal, filed by Interested
                Parties UBS AG London Branch, UBS Securities LLC (RE: related document(s)1456
                Appellant designation, Statement of issues on appeal).) Responses due by 12/14/2020.
   12/01/2020   (Blanco, J.)

                 1493 Debtor−in−possession monthly operating report for filing period October 1, 2020 to
   12/01/2020   October 31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1494 Notice of hearing on Daugherty's Motion to Lift the Automatic Stay filed by Creditor
                Patrick Daugherty (RE: related document(s)1491 Motion for relief from stay Fee amount
                $181, Filed by Creditor Patrick Daugherty Objections due by 12/14/2020. (Attachments: # 1
                Exhibit Declaration of Patrick Daugherty in Support of Motion to Lift the Automatic Stay)).
                Preliminary hearing to be held on 12/17/2020 at 01:30 PM at Dallas Judge Jernigan Ctrm.
   12/01/2020   (Attachments: # 1 Creditor Matrix) (Kathman, Jason)

                  1495 Certificate of service re: 1) Debtor's Reply in Support of the Motion of the Debtor
                Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into Sub−Servicer
                Agreements; and 2) Debtors Objection to Request for Emergency Hearing Filed by James
                Dondero [Docket No. 1443] Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1459 Reply to (related document(s): 1447 Response filed by Interested
                Party James Dondero) (Debtor's Reply in Support of the Motion of the Debtor Pursuant to
                11 U.S.C. 105(a) and 363(b) for Authority to Enter into Sub−Servicer Agreements) filed by
                Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital Management,
                L.P., 1461 Objection to (related document(s): 1443 Motion for expedited hearing(related
                documents 1439 Motion for leave) (Request for Emergency Hearing on James Dondero's
                Motion for Entry of an Order Requiring Notice and Hearing for Future Estate Transactions
                Occurring Outside the Ordinary Co filed by Interested Party James Dondero) filed by
                Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
   12/01/2020   Management, L.P.). (Kass, Albert)

                  1496 Certificate of service re: 1) Order Granting Patrick Hagaman Daughertys Motion for
                Temporary Allowance of Claim for Voting Purposes Pursuant to Bankruptcy Rule 3018; 2)
                Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Authority to Enter Into Sub−Servicer
                Agreements; and 3) Order Approving Stipulation Resolving Proof of Claim No. 148 Filed
                by Lynn Pinker Cox & Hurst, LLP Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)1474 Order Granting Motion for Temporary Allowance of Claim
                for Voting Purposes Pursuant to Bankruptcy Rule 3018 Filed by Creditor Patrick Daugherty
                (related document 1281) Entered on 11/24/2020. (Okafor, M.), 1475 Order Granting Motion
                of the Debtor Pursuant to 11 U.S.C. 105(a) and 363(b) for Authority to Enter into
                Sub−Servicer Agreements (related document 1424) Entered on 11/24/2020. (Okafor, M.),
                1477 Order approving stipulation resolving proof of claim no. 148 filed by Lynn Pinker Cox
                & Hurst, LLP (RE: related document(s)1435 Stipulation filed by Debtor Highland Capital
   12/01/2020   Management, L.P.). Entered on 11/24/2020 (Okafor, M.)). (Kass, Albert)

                 1497 Amended appellant designation of contents for inclusion in record on appeal and
                statement of issues on appeal. , Statement of issues on appeal, filed by Interested Party
                James Dondero (RE: related document(s)1466 Appellant designation, Statement of issues
   12/01/2020   on appeal). (Assink, Bryan)

                  Receipt of filing fee for Motion for relief from stay(19−34054−sgj11) [motion,mrlfsty] (
   12/02/2020   181.00). Receipt number 28309234, amount $ 181.00 (re: Doc# 1491). (U.S. Treasury)

   12/02/2020


                                                                                        000539
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 550 of 648 PageID 3237


                 1498 Notice of hearing filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE:
                related document(s)1483 Application for compensation Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through October 31, 2020 for
                Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to 10/31/2020,
                Fee: $599,126.60, Expenses: $11,433.73. Filed by Attorney Holland N. O'Neil Objections
                due by 12/16/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B/Proposed Order # 3 Exhibit
                C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (O'Neil, Holland)).
                Hearing to be held on 1/6/2021 at 02:30 PM Dallas Judge Jernigan Ctrm for 1483, (O'Neil,
                Holland)

                  1499 Certificate of service re: 1) Third and Final Application for Compensation and
                Reimbursement of Expenses of Foley & Lardner LLP as Special Texas Counsel to the
                Debtor for the Period from October 16, 2019 Through October 31, 2020; and 2) Joint
                Motion to Continue Hearing Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1483 Application for compensation Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through October 31, 2020 for
                Foley Gardere, Foley & Lardner LLP, Special Counsel, Period: 10/16/2019 to 10/31/2020,
                Fee: $599,126.60, Expenses: $11,433.73. Filed by Attorney Holland N. O'Neil Objections
                due by 12/16/2020. (Attachments: # 1 Exhibit A # 2 Exhibit B/Proposed Order # 3 Exhibit
                C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (O'Neil, Holland)
                filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP, 1485 Joint Motion to continue
                hearing on (related documents 1207 Motion to allow claims) Filed by Debtor Highland
                Capital Management, L.P. filed by Debtor Highland Capital Management, L.P.). (Kass,
   12/02/2020   Albert)

                 1500 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Katten Muchin Rosenman LLP (Claim No. 26, Amount $16,695.00) To Cedar
                Glade LP. Filed by Creditor Cedar Glade LP. (Attachments: # 1 Evidence of Transfer)
   12/03/2020   (Tanabe, Kesha)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28312406, amount $ 26.00 (re: Doc# 1500).
   12/03/2020   (U.S. Treasury)

                 1501 Request for transcript regarding a hearing held on 11/23/2020. The requested
   12/03/2020   turn−around time is hourly. (Edmond, Michael)

                 1502 Stipulation by James Dondero and Highland Capital Management, L.P.. filed by
                Interested Party James Dondero (RE: related document(s)1179 Objection to claim). (Assink,
   12/03/2020   Bryan)

                 1503 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from October 1, 2020 through October 31, 2020) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)342 Order granting application to
                employ Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional
                Personnel, and Financial Advisory and Restructuring−Related Services for Such Debtor,
                Nunc Pro Tunc as of the Petition Date (related document 74) Entered on 1/10/2020.
                (Okafor, M.), 853 Order granting application to employ Development Specialists, Inc. as
                Other Professional (related document 775) Entered on 7/16/2020. (Ecker, C.)). (Annable,
   12/03/2020   Zachery)

                 1504 Certificate of service re: Notice of Filing of Monthly Staffing Report by
                Development Specialists, Inc. for the Period from October 1, 2020 through October 31,
                2020 filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1503
   12/03/2020   Notice (generic)). (Annable, Zachery)

   12/03/2020


                                                                                      000540
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 551 of 648 PageID 3238


                  1505 Certificate of service re: Debtor's Notice of Affidavit of Publication of the Notice of
                (I) Entry of Order Approving Disclosure Statement; (II) Hearing to Confirm Plan; and (III)
                Related Important Dates in the New York Times Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1476 Order approving disclosure statement and
                setting hearing on confirmation of plan (RE: related document(s)1472 Chapter 11 plan filed
                by Debtor Highland Capital Management, L.P. and 1473 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. ). Confirmation hearing to be held on
                1/13/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation
                1/5/2021. Ballots due 1/5/2021. Entered on 11/24/2020 (Okafor, M.)). (Kass, Albert)

                  1506 Certificate of service re: 1) Order Granting Joint Motion to Continue Hearing; and
                2) Twelfth Monthly Application of Sidley Austin for Allowance of Compensation and
                Reimbursement of Expenses for the Period from October 1, 2020 to and Including October
                31, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1489 Order granting motion to continue hearing on (related document 1485)
                (related documents Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the
                Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes
                of Voting to Accept or Reject the Plan) Hearing to be held on 12/10/2020 at 09:30 AM
                Dallas Judge Jernigan Ctrm for 1207, Entered on 11/30/2020. (Ecker, C.), 1490 Application
                for compensation Sidley Austin LLP's Twelfth Monthly Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 10/1/2020 to 10/31/2020, Fee: $537,841.80, Expenses: $3,125.47.
                Filed by Objections due by 12/21/2020. filed by Creditor Committee Official Committee of
   12/03/2020   Unsecured Creditors). (Kass, Albert)

                  1507 Transcript regarding Hearing Held 11/23/2020 (42 pages) RE: Disclosure Statement
                Hearing; Motion to Enter into Sub−Servicer Agreements; Motion for Order Shortening
                Time. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO
                THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 03/3/2021. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1478 Hearing held on 11/23/2020. (RE:
                related document(s)1424 Motion for leave (Motion of the Debtor Pursuant to 11 U.S.C.
                105(a) and 363(b) for Authority to Enter into Sub−Servicer Agreements) filed by Debtor
                Highland Capital Management, L.P.) (Appearances: J. Pomeranz and G. Demo for Debtor;
                M. Clemente for UCC; J. Kathman for P. Daugherty; B. Assink for J. Dondero.
                Nonevidentiary hearing. Court heard report of various amendments that have been
                negotiated. Motion granted. Counsel to upload order.), 1479 Hearing held on 11/23/2020.
                (RE: related document(s)1473 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)945 Disclosure statement, 1080
                Disclosure statement, 1289 Disclosure statement, 1384 Disclosure statement, 1453
                Disclosure statement).) (Appearances: J. Pomeranz and G. Demo for Debtor; M. Clemente
                for UCC; J. Kathman for P. Daugherty; B. Assink for J. Dondero. Nonevidentiary hearing.
                Court heard report of various amendments that have been negotiated. Disclosure Statement
                approved as adequate. Confirmation hearing will be held 1/13/21 at 9:30 am and continuing
                on 1/14/21 at 9:30 (if necessary). Counsel to upload order.), 1480 Hearing held on
                11/23/2020. (RE: related document(s)1108 Motion for leave (Debtor's Motion for Entry of
                an Order (A) Approving the Adequacy of the Disclosure Statement; (B) Scheduling a
                Hearing to Confirm the First Amended Plan of Reorganization; (C) Establishing Deadline
                for Filing Objections to Confirmation of Plan; (D) Approving Form of Ballots, Voting
                Deadline and Solicitation Procedures; and (E) Approving Form and Manner of Notice)
                (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement) Filed by Debtor
                Highland Capital Management, L.P., (Appearances: J. Pomeranz and G. Demo for Debtor;
                M. Clemente for UCC; J. Kathman for P. Daugherty; B. Assink for J. Dondero.
                Nonevidentiary hearing. Court heard report of various amendments that have been
                negotiated. Motion granted. Confirmation hearing will be held 1/13/21 at 9:30 am and
                continuing on 1/14/21 at 9:30 (if necessary). Counsel to upload order.)). Transcript to be
   12/03/2020   made available to the public on 03/3/2021. (Rehling, Kathy)

   12/03/2020

                                                                                        000541
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 552 of 648 PageID 3239


                 1883 INCORRECT ENTRY − Agreed Notice of voluntary dismissal of appeals filed by
                Allied World Assurance Company (RE: related document(s)1347 Notice of appeal . Fee
                Amount $298 filed by Interested Party James Dondero (RE: related document(s)1302 Order
                on motion to compromise controversy). Appellant Designation due by 11/23/2020.
                (Attachments: # 1 Order)). (Blanco, J.) Modified on 2/2/2021 (Blanco, J.). (Entered:
                02/02/2021)

                 1508 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Daniel Sheehan & Associates, PLLC (Claim No. 47, Amount $32,433.75) To
   12/04/2020   Fair Harbor Capital, LLC. Filed by Creditor Fair Harbor Capital, LLC. (Knox, Victor)

                 1509 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Vengroff Williams Inc (American Arbitration Assoc (Claim No. 33, Amount
                $12,911.80) To Fair Harbor Capital, LLC. Filed by Creditor Fair Harbor Capital, LLC.
   12/04/2020   (Knox, Victor)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28315512, amount $ 26.00 (re: Doc# 1508).
   12/04/2020   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28315512, amount $ 26.00 (re: Doc# 1509).
   12/04/2020   (U.S. Treasury)

                 1510 Order approving stipulation and agreed order authorizing withdrawal of proofs of
                claim 138 and 188 (RE: related document(s)1502 Stipulation filed by Interested Party James
   12/04/2020   Dondero). Entered on 12/4/2020 (Ecker, C.)

   12/04/2020     1511 Certificate of service re: (Supplemental) Documents Served on October 28, 2020
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1300 Notice
                of hearing (Notice of Continued Hearing on Disclosure Statement for the Second Amended
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1289 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital
                Management, L.P., 1309 Amended Notice of hearing (Second Amended Notice of Hearing)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1108 Motion
                for leave (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the
                Disclosure Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of
                Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan;
                (D) Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E)
                Approving Form and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080
                Disclosure statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: #
                1 Exhibit 1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice
                of Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P., 1322
                Certificate of service re: Documents Served on October 28, 2020 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1300 Notice of hearing (Notice of
                Continued Hearing on Disclosure Statement for the Second Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1289 Amended disclosure statement filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at 01:30 PM
                Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital Management, L.P.,
                1301 Order approving stipulation resolving Proof of Claim No. 86 of NWCC, LLC (RE:
                related document(s)1264 Stipulation filed by Debtor Highland Capital Management, L.P.).
                Entered on 10/28/2020 (Okafor, M.), 1302 Order granting motion to compromise
                controversy with (A) Acis Capital Management, L.P. and Acis Capital Management GP

                                                                                    000542
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 553 of 648 PageID 3240


                LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim No. 156), and (C)
                Acis Capital Management, L.P. (Claim No. 159). Filed by Debtor Highland Capital
                Management, L.P. (related document 1087) Entered on 10/28/2020. (Okafor, M.), 1309
                Amended Notice of hearing (Second Amended Notice of Hearing) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1108 Motion for leave (Debtor's Motion
                for Entry of an Order (A) Approving the Adequacy of the Disclosure Statement; (B)
                Scheduling a Hearing to Confirm the First Amended Plan of Reorganization; (C)
                Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving Form
                of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and
                Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure statement)
                Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P.). filed by
                Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1512 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Foley Gardere, Foley Lardner LLP To Hain Capital Investors Master Fund,
   12/07/2020   Ltd. Filed by Creditor Hain Capital Group, LLC. (Rapoport, Amanda)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28320856, amount $ 26.00 (re: Doc# 1512).
   12/07/2020   (U.S. Treasury)

                 1513 Application for compensation Twelfth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 10/1/2020
                to 10/31/2020, Fee: $196,216.20, Expenses: $264.23. Filed by Attorney Juliana Hoffman
   12/07/2020   Objections due by 12/28/2020. (Hoffman, Juliana)

                 1514 Adversary case 20−03190. Complaint by Highland Capital Management, L.P. against
                James D. Dondero. Fee Amount $350 (Attachments: # 1 Adversary Cover Sheet). Nature(s)
   12/07/2020   of suit: 72 (Injunctive relief − other). (Annable, Zachery)

                 1515 Amended appellant designation of contents for inclusion in record on appeal and
                statement of issues on appeal. filed by Interested Party James Dondero (RE: related
                document(s)1466 Appellant designation, Statement of issues on appeal, 1497 Appellant
   12/07/2020   designation, Statement of issues on appeal). (Assink, Bryan)

                 1516 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1347 Notice of appeal,
   12/07/2020   Modified LINKAGE AND TEXT on 3/12/2021 (Blanco, J.).

                 1517 Appellee designation of contents for inclusion in record of appeal filed by Acis
                Capital Management GP, LLC, Acis Capital Management, L.P. (RE: related
   12/07/2020   document(s)1347 Notice of appeal). (Chiarello, Annmarie)

                 1518 Order temporarily granting UBS' motion to allow claim number(s) (related document
   12/08/2020   # 1338) Entered on 12/8/2020. (Ecker, C.)

                 1519 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)1280 Motion for leave to Amend Proof of Claim No. 77 Filed by Creditor
                Patrick Daugherty Objections due by 11/16/2020. (Attachments: # 1 Exhibit A − Proposed
                Order # 2 Exhibit B − Second Amended Proof of Claim)) Responses due by 12/22/2020.
   12/08/2020   (Ecker, C.)

   12/08/2020    1520 Application for compensation (Ninth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from August 1, 2020 through August 31, 2020) for Hayward &

                                                                                      000543
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 554 of 648 PageID 3241


                Associates PLLC, Debtor's Attorney, Period: 8/1/2020 to 12/31/2020, Fee: $27,465.00,
                Expenses: $859.43. Filed by Other Professional Hayward & Associates PLLC
                (Attachments: # 1 Exhibit A−−August 2020 Invoice) (Annable, Zachery)

                 1521 Application for compensation Fourteenth Monthly Application for Compensation
                and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for
                the Debtor for the Period from November 1, 2020 through November 30, 2020 for Jeffrey
                Nathan Pomerantz, Debtor's Attorney, Period: 11/1/2020 to 11/30/2020, Fee: $759,428.00,
                Expenses: $1,672.80. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
   12/08/2020   12/29/2020. (Pomerantz, Jeffrey)

                 1522 INCORRECT EVENT: See # 1528 for correction. Motion to compel Temporary
                Restriction of Sales by Non−Debtors CLOs. Filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P.,
                NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund (Attachments: # 1 Affidavit
   12/08/2020   # 2 Proposed Order) (Varshosaz, Artoush) Modified on 12/9/2020 (Ecker, C.).

                 1523 Motion for expedited hearing(related documents 1528 Motion by Highland Capital
                Management Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P.,
                NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund. filed by Interested Party
                Highland Capital Management Fund Advisors, L.P., Interested Party NexPoint Advisors,
                L.P., Interested Party Highland Fixed Income Fund, Interested Party NexPoint Capital, Inc.,
                Interested Party NexPoint Strategic Opportunities Fund. Modified linkage on 12/9/2020
   12/08/2020   (Ecker, C.).

                 1528 Motion for order imposing temporary restrictions on Debtor's ability, as portfolio
                manager , to initiate sales by non−debtor CLO Vehicles. Highland Capital Management
                Fund Advisors, L.P. , Highland Fixed Income Fund , NexPoint Advisors, L.P. , NexPoint
   12/08/2020   Capital, Inc. , NexPoint Strategic Opportunities Fund . (Ecker, C.) (Entered: 12/09/2020)

                 1524 Joint Motion to continue hearing on (related documents 1207 Motion to allow
   12/09/2020   claims) Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 1525 Request for transcript regarding a hearing held on 1/9/2020. The requested
   12/09/2020   turn−around time is hourly. (Edmond, Michael)

                 1526 Order granting partial summary judgment (related document # 1214) Entered on
   12/09/2020   12/9/2020. (Ecker, C.)

                  1527 Order granting joint motion to continue hearing on (related document # 1524)
                (related documents Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the
                Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes
   12/09/2020   of Voting to Accept or Reject the Plan) Entered on 12/9/2020. (Ecker, C.)

                 1529 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
   12/09/2020   related document(s)1179 Objection to claim). (Annable, Zachery)

                 1530 Motion to extend time to Time to File An Adversary Proceeding Against CLO
                Holdco, Ltd. (Agreed) (RE: related document(s)1168 Order (generic)) Filed by Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 12/30/2020.
   12/09/2020   (Montgomery, Paige)

                 1531 Application for compensation (Tenth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from September 1, 2020 through September 30, 2020) for Hayward &
                Associates PLLC, Debtor's Attorney, Period: 9/1/2020 to 9/30/2020, Fee: $25,075.00,
                Expenses: $132.60. Filed by Other Professional Hayward & Associates PLLC
   12/09/2020   (Attachments: # 1 Exhibit A−−H&A September 2020 Invoice) (Annable, Zachery)


                                                                                      000544
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 555 of 648 PageID 3242


                 1532 Notice (Notice of Stipulation Resolving Proof of Claim No. 164 Filed by Berkeley
                Research Group, LLC) filed by Debtor Highland Capital Management, L.P.. (Annable,
   12/09/2020   Zachery)

                 1533 Order granting motion to amend proof of claim #77 and to file supporting documents
   12/10/2020   under seal. (related document # 1280) Entered on 12/10/2020. (Ecker, C.)

                 1534 Order granting 1530 Motion to extend time. (Re: related document(s) 1530 Motion to
                extend time to Time to File An Adversary Proceeding Against CLO Holdco, Ltd. (Agreed)
   12/10/2020   (RE: related document(s)1168 Order (generic))) Entered on 12/10/2020. (Ecker, C.)

                 1535 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1207 Motion to allow claims of HarbourVest Pursuant to Rule
                3018(A) of the Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims
                for Purposes of Voting to Accept or Reject the Plan Filed by Creditor HarbourVest et al
                Objections due by 11/9/2020. (Attachments: # 1 Proposed Order)). Hearing to be held on
   12/10/2020   1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 1207, (Annable, Zachery)

                 1536 Stipulation by Highland Capital Management, L.P. and NexPoint Real Estate
                Partners, LLC f/k/a HCRE Partners, LLC. filed by Debtor Highland Capital Management,
   12/10/2020   L.P. (RE: related document(s)906 Objection to claim). (Annable, Zachery)

                 1537 Order regarding objection to claim number(s) (RE: related document(s)1179
                Objection to claim filed by Debtor Highland Capital Management, L.P.). Entered on
   12/10/2020   12/10/2020 (Ecker, C.)

                 1538 Order approving stipulation resolving proof of claim #164 (RE: related
                document(s)1532 Notice (generic) filed by Debtor Highland Capital Management, L.P.).
   12/10/2020   Entered on 12/10/2020 (Ecker, C.)

                 1539 Notice of hearingon Motion Imposing Restrictions on Debtor's Ability, as Portfolio
                Manager, to Initiate Sales by Non−Debotor CLO Vehicles filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund
                (RE: related document(s)1528 Motion for order imposing temporary restrictions on Debtor's
                ability, as portfolio manager, to initiate sales by non−debtor CLO Vehicles. Highland
                Capital Management Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint
                Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund. (Ecker, C.)).
                Hearing to be held on 12/16/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1528,
   12/10/2020   (Varshosaz, Artoush)

                 1540 Certificate of service re: Twelfth Monthly Application of FTI Consulting, Inc. for
                Allowance of Compensation and Reimbursement of Expenses for the Period from October 1,
                2020 to and Including October 31, 2020; and 2) Appellees Counter−Designation of Record
                on Appeal Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1513 Application for compensation Twelfth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 10/1/2020 to 10/31/2020, Fee: $196,216.20, Expenses: $264.23. Filed by Attorney
                Juliana Hoffman Objections due by 12/28/2020. filed by Financial Advisor FTI Consulting,
                Inc., 1516 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1347 Notice of appeal, 1369
                Amended notice of appeal). filed by Debtor Highland Capital Management, L.P.). (Kass,
   12/10/2020   Albert)

                 1541 BNC certificate of mailing − PDF document. (RE: related document(s)1518 Order
                temporarily granting UBS' motion to allow claim number(s) (related document 1338)
   12/10/2020   Entered on 12/8/2020. (Ecker, C.)) No. of Notices: 2. Notice Date 12/10/2020. (Admin.)

   12/11/2020

                                                                                       000545
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 556 of 648 PageID 3243


                 1542 Support/supplemental document/Supplement to the Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE:
                related document(s)1483 Application for compensation Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through October 31, 2020 for
                Foley Ga). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                Proposed Order /Exhibit E) (O'Neil, Holland)

                 1543 Transcript regarding Hearing Held 01/09/2020 (91 pages) RE: Motion to
                Compromise Controversy (#281). THIS TRANSCRIPT WILL BE MADE
                ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 03/11/2021. Until that time
                the transcript may be viewed at the Clerk's Office or a copy may be obtained from the
                official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) Hearing held on 1/9/2020. (RE: related document(s)281 Motion to compromise
                controversy with Official Committee of Unsecured Creditors, filed by Debtor Highland
                Capital Management, L.P.) (Appearances: J. Pomerantz, I. Kharasch, G. Demo, M.
                Hayward, and Z. Annabel for Debtor; M. Clemente, P. Reid and D. Tumi for Unsecured
                Creditors Committee; A. Chiarello and R. Patel for Asic; L. Lambert for UST; J. Bentley
                and J. Bain (both telephonically) for CLO and CDO Issuer Group; T. Mascherin and M.
                Hankin (telephonically) for Redeemer Committee; P. Maxcy (telephonically) for Jeffries.
                Evidentiary hearing. Motion granted. Counsel to upload appropriate form of order.)).
   12/11/2020   Transcript to be made available to the public on 03/11/2021. (Rehling, Kathy)

                 1544 Application for compensation (First Interim Application) for Hunton Andrews Kurth
                LLP, Special Counsel, Period: 7/1/2020 to 10/31/2020, Fee: $206933.85, Expenses:
   12/11/2020   $546.52. Filed by Spec. Counsel Hunton Andrews Kurth LLP (Hesse, Gregory)

                 1545 Application for compensation (Hayward & Associates PLLC's Third Interim
                Application for Compensation and Reimbursement of Expenses for the Period from July 1,
                2020 through September 30, 2020) for Hayward & Associates PLLC, Debtor's Attorney,
                Period: 7/1/2020 to 9/30/2020, Fee: $82,325.00, Expenses: $1,972.63. Filed by Other
                Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A Invoices
   12/11/2020   for July, August, and September 2020) (Annable, Zachery)

                 1546 Objection to (related document(s): 1439 Motion for leave (James Dondero's Motion
                for Entry of an Order Requiring Notice and Hearing for Future Estate Transactions
                Occurring Outside the Ordinary Course of Business) filed by Interested Party James
   12/11/2020   Dondero) filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1547 Application for compensation Third Interim Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession for the Period from August 1, 2020 through November 30,
                2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 8/1/2020 to 11/30/2020, Fee:
                $3,380,111.50, Expenses: $31,940.33. Filed by Attorney Jeffrey Nathan Pomerantz
   12/11/2020   Objections due by 1/4/2021. (Pomerantz, Jeffrey)

                 1548 Notice to take deposition of James P. Seery, Jr. filed by Interested Party James
   12/11/2020   Dondero. (Assink, Bryan)

                 1549 Notice to take deposition of John Dubel filed by Interested Party James Dondero.
   12/11/2020   (Assink, Bryan)

                 1550 Notice to take deposition of Russell Nelms filed by Interested Party James Dondero.
   12/11/2020   (Assink, Bryan)

   12/11/2020

                                                                                       000546
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 557 of 648 PageID 3244


                 1551 Objection to (related document(s): 1439 Motion for leave (James Dondero's Motion
                for Entry of an Order Requiring Notice and Hearing for Future Estate Transactions
                Occurring Outside the Ordinary Course of Business) filed by Interested Party James
                Dondero) filed by Creditor Committee Official Committee of Unsecured Creditors.
                (Hoffman, Juliana)

                 1552 Application for compensation (Consolidated Monthly and Second Interim
                Application of Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation
                for Services Rendered and Reimbursement of Expenses as Regulatory and Compliance
                Counsel for the Period from July 1, 2020 through November 30, 2020) for Wilmer Cutler
                Pickering Hale and Dorr LLP, Debtor's Attorney, Period: 7/1/2020 to 11/30/2020, Fee:
                $709,256.22, Expenses: $0.00. Filed by Other Professional Wilmer Cutler Pickering Hale
   12/11/2020   and Dorr LLP (Attachments: # 1 Exhibit A # 2 Exhibit B) (Annable, Zachery)

   12/11/2020     1553 Omnibus Notice of hearing (Omnibus Notice of Hearing on Interim Applications for
                Compensation and Reimbursement of Expenses of Estate Professionals) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1410 Certificate Amended
                Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE: related
                document(s)1244 Application for compensation Third Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 6/1/2020 to 8/31/2020, Fee: $886,615.45, Expenses: $1,833.10., 1407 Certificate
                (generic))., 1416 Certificate of No Objection filed by Creditor Committee Official
                Committee of Unsecured Creditors (RE: related document(s)1296 Application for
                compensation Sidley Austin LLP's Third Interim Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 6/1/2020 to 8/31/2020, Fee: $1,86)., 1483 Application for
                compensation Third and Final Application for Compensation and Reimbursement of
                Expenses of Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period
                from October 16, 2019 through October 31, 2020 for Foley Gardere, Foley & Lardner LLP,
                Special Counsel, Period: 10/16/2019 to 10/31/2020, Fee: $599,126.60, Expenses:
                $11,433.73. Filed by Attorney Holland N. O'Neil Objections due by 12/16/2020.
                (Attachments: # 1 Exhibit A # 2 Exhibit B/Proposed Order # 3 Exhibit C # 4 Exhibit D # 5
                Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (O'Neil, Holland), 1542
                Support/supplemental document/Supplement to the Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE:
                related document(s)1483 Application for compensation Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through October 31, 2020 for
                Foley Ga). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                Proposed Order /Exhibit E) (O'Neil, Holland), 1544 Application for compensation (First
                Interim Application) for Hunton Andrews Kurth LLP, Special Counsel, Period: 7/1/2020 to
                10/31/2020, Fee: $206933.85, Expenses: $546.52. Filed by Spec. Counsel Hunton Andrews
                Kurth LLP, 1545 Application for compensation (Hayward & Associates PLLC's Third
                Interim Application for Compensation and Reimbursement of Expenses for the Period from
                July 1, 2020 through September 30, 2020) for Hayward & Associates PLLC, Debtor's
                Attorney, Period: 7/1/2020 to 9/30/2020, Fee: $82,325.00, Expenses: $1,972.63. Filed by
                Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A
                Invoices for July, August, and September 2020), 1547 Application for compensation Third
                Interim Application for Compensation and for Reimbursement of Expenses of Pachulski
                Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession for the
                Period from August 1, 2020 through November 30, 2020 for Jeffrey Nathan Pomerantz,
                Debtor's Attorney, Period: 8/1/2020 to 11/30/2020, Fee: $3,380,111.50, Expenses:
                $31,940.33. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by 1/4/2021., 1552
                Application for compensation (Consolidated Monthly and Second Interim Application of
                Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
                Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for the
                Period from July 1, 2020 through November 30, 2020) for Wilmer Cutler Pickering Hale
                and Dorr LLP, Debtor's Attorney, Period: 7/1/2020 to 11/30/2020, Fee: $709,256.22,
                Expenses: $0.00. Filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP
                (Attachments: # 1 Exhibit A # 2 Exhibit B)). Hearing to be held on 1/6/2021 at 02:30 PM

                                                                                   000547
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 558 of 648 PageID 3245


                Dallas Judge Jernigan Ctrm for 1483 and for 1544 and for 1545 and for 1547 and for 1552
                and for 1410 and for 1416 and for 1542, (Annable, Zachery)

                 1554 Notice to take deposition of Dustin Norris filed by Debtor Highland Capital
   12/11/2020   Management, L.P.. (Annable, Zachery)

                 1555 Notice to take deposition of James Dondero filed by Debtor Highland Capital
   12/11/2020   Management, L.P.. (Annable, Zachery)

                  1556 Certificate of service re: 1) Ninth Monthly Application for Compensation and
                Reimbursement of Expenses of Hayward & Associates PLLC as Local Counsel to the
                Debtor for the Period from August 1, 2020 through August 31, 2020; and 2) Fourteenth
                Monthly Application for Compensation and for Reimbursement of Expenses of Pachulski
                Stang Ziehl & Jones LLP as Counsel for the Debtor for the Period from November 1, 2020
                through November 30, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1520 Application for compensation (Ninth Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from August 1, 2020 through August 31, 2020) for
                Hayward & Associates PLLC, Debtor's Attorney, Period: 8/1/2020 to 12/31/2020, Fee:
                $27,465.00, Expenses: $859.43. Filed by Other Professional Hayward & Associates PLLC
                (Attachments: # 1 Exhibit A−−August 2020 Invoice) filed by Other Professional Hayward
                & Associates PLLC, 1521 Application for compensation Fourteenth Monthly Application
                for Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones
                LLP as Counsel for the Debtor for the Period from November 1, 2020 through November
                30, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 11/1/2020 to
                11/30/2020, Fee: $759,428.00, Expenses: $1,672.80. Filed by Attorney Jeffrey Nathan
                Pomerantz Objections due by 12/29/2020. filed by Debtor Highland Capital Management,
   12/11/2020   L.P.). (Kass, Albert)

                  1557 Certificate of service re: Documents Served on December 9, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1524 Joint Motion to
                continue hearing on (related documents 1207 Motion to allow claims) Filed by Debtor
                Highland Capital Management, L.P. filed by Debtor Highland Capital Management, L.P.,
                1526 Order granting partial summary judgment (related document 1214) Entered on
                12/9/2020. (Ecker, C.), 1527 Order granting joint motion to continue hearing on (related
                document 1524) (related documents Motion to allow claims of HarbourVest Pursuant to
                Rule 3018(A) of the Federal Rules of Bankruptcy Procedure for Temporary Allowance of
                Claims for Purposes of Voting to Accept or Reject the Plan) Entered on 12/9/2020. (Ecker,
                C.), 1530 Motion to extend time to Time to File An Adversary Proceeding Against CLO
                Holdco, Ltd. (Agreed) (RE: related document(s)1168 Order (generic)) Filed by Creditor
                Committee Official Committee of Unsecured Creditors Objections due by 12/30/2020. filed
                by Creditor Committee Official Committee of Unsecured Creditors, 1531 Application for
                compensation (Tenth Monthly Application for Compensation and Reimbursement of
                Expenses of Hayward & Associates PLLC as Local Counsel to the Debtor for the Period
                from September 1, 2020 through September 30, 2020) for Hayward & Associates PLLC,
                Debtor's Attorney, Period: 9/1/2020 to 9/30/2020, Fee: $25,075.00, Expenses: $132.60.
                Filed by Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit
                A−−H&A September 2020 Invoice) filed by Other Professional Hayward & Associates
                PLLC, 1532 Notice (Notice of Stipulation Resolving Proof of Claim No. 164 Filed by
                Berkeley Research Group, LLC) filed by Debtor Highland Capital Management, L.P.. filed
   12/11/2020   by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   12/11/2020    1639 Hearing set (RE: related document(s)1244 Application for compensation Third
                Interim Application for Compensation and Reimbursement of Expenses for FTI Consulting,
                Inc., Financial Advisor, Period: 6/1/2020 to 8/31/2020, Fee: $886,615.45, Expenses:
                $1,833.10. Filed by Attorney Juliana Hoffman Objections due by 11/10/2020., 1296
                Application for compensation Sidley Austin LLP's Third Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 6/1/2020 to 8/31/2020, Fee: $1,865,520.45,
                Expenses: $18,678.47. Filed by Attorney Juliana Hoffman Objections due by 11/17/2020.)

                                                                                     000548
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 559 of 648 PageID 3246


                Hearing to be held on 1/6/2021 at 02:30 PM Dallas Judge Jernigan Ctrm for 1296 and for
                1244, (Ellison, T.) (Entered: 12/29/2020)

                 1558 Notice to take deposition of James Dondero filed by Debtor Highland Capital
   12/12/2020   Management, L.P.. (Annable, Zachery)

                 1559 WITHDRAWN per # 1622 Subpoena on Jean Paul Sevilla filed by Interested Party
                James Dondero. (Attachments: # 1 Ex. 1 − Sevilla Subpoena) (Assink, Bryan) Modified on
   12/13/2020   12/28/2020 (Ecker, C.).

                 1560 WITHDRAWN per # 1622 Subpoena on Russell Nelms filed by Interested Party
                James Dondero. (Attachments: # 1 Ex. 1 − Nelms Subpoena) (Assink, Bryan) Modified on
   12/13/2020   12/28/2020 (Ecker, C.).

                 1561 WITHDRAWN per # 1622 Subpoena on Fred Caruso filed by Interested Party James
                Dondero. (Attachments: # 1 Ex. 1 − Caruso Subpoena) (Assink, Bryan) Modified on
   12/13/2020   12/28/2020 (Ecker, C.).

                 1562 Order granting motion for expedited hearing (Related Doc# 1523)(document set for
                hearing: 1528 Generic motion) Hearing to be held on 12/16/2020 at 01:30 PM Dallas Judge
   12/14/2020   Jernigan Ctrm for 1528, Entered on 12/14/2020. (Ecker, C.)

                 1563 Witness and Exhibit List filed by Interested Party James Dondero (RE: related
                document(s)1439 Motion for leave (James Dondero's Motion for Entry of an Order
                Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4
   12/14/2020   Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8) (Assink, Bryan)

                 1564 Motion to quash (Debtor's Emergency Motion to Quash Subpoena and for Entry of a
                Protective Order or, in the Alternative, for an Adjournment) (related documents 1559
                Subpoena filed by Interested Party James Dondero, 1560 Subpoena filed by Interested Party
                James Dondero, 1561 Subpoena filed by Interested Party James Dondero) Filed by Debtor
   12/14/2020   Highland Capital Management, L.P. (Annable, Zachery)

                 1565 Motion for protective order (Debtor's Emergency Motion to Quash Subpoena and for
                Entry of a Protective Order or, in the Alternative, for an Adjournment) Filed by Debtor
   12/14/2020   Highland Capital Management, L.P. (Annable, Zachery)

                 1566 Notice to take deposition of James P. Seery, Jr. filed by Interested Parties Highland
                Capital Management Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint
                Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund. (Varshosaz,
   12/14/2020   Artoush)

                 1567 Motion for expedited hearing(related documents 1564 Motion to quash, 1565 Motion
                for protective order) Filed by Debtor Highland Capital Management, L.P. (Annable,
   12/14/2020   Zachery)

                 1568 Order approving stipulation and pre−trial schedule concerning Proof of Claim No.
                146 filed by HCRE Partners, LLC (RE: related document(s)1536 Stipulation filed by Debtor
   12/14/2020   Highland Capital Management, L.P.). Entered on 12/14/2020 (Okafor, M.)

                 1569 Objection to (related document(s): 1491 Motion for relief from stay Fee amount
                $181, filed by Creditor Patrick Daugherty) filed by Debtor Highland Capital Management,
   12/14/2020   L.P.. (Annable, Zachery)

   12/14/2020    1570 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Objection
                to Patrick Daugherty's Motion to Lift the Automatic Stay) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1569 Objection). (Attachments: # 1 Exhibit A #

                                                                                      000549
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 560 of 648 PageID 3247


                2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Annable, Zachery)

                 1571 Objection to (related document(s): 1564 Motion to quash (Debtor's Emergency
                Motion to Quash Subpoena and for Entry of a Protective Order or, in the Alternative, for an
                Adjournment) (related documents 1559 Subpoena filed by Interested Party James Dondero,
                1560 Subpoena file filed by Debtor Highland Capital Management, L.P., 1565 Motion for
                protective order (Debtor's Emergency Motion to Quash Subpoena and for Entry of a
                Protective Order or, in the Alternative, for an Adjournment) filed by Debtor Highland
   12/14/2020   Capital Management, L.P.) filed by Interested Party James Dondero. (Assink, Bryan)

                 1572 Witness and Exhibit List filed by Creditor Patrick Daugherty (RE: related
                document(s)1491 Motion for relief from stay Fee amount $181,). (Attachments: # 1 Exhibit
                PHD−1 # 2 Exhibit PHD−2 # 3 Exhibit PHD−3 # 4 Exhibit PHD−4 # 5 Exhibit PHD−5 # 6
   12/14/2020   Exhibit PHD−6) (Kathman, Jason)

                 1573 Witness and Exhibit List filed by Interested Parties Highland Capital Management
                Fund Advisors, L.P., Highland Income Fund, NexPoint Advisors, L.P., NexPoint Capital,
                Inc., NexPoint Strategic Opportunities Fund (RE: related document(s)1528 Motion by
                Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund.).
   12/14/2020   (Attachments: # 1 Exhibit # 2 Exhibit # 3 Exhibit) (Varshosaz, Artoush)

                 1574 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1439 Motion for leave (James Dondero's Motion for Entry of an Order
                Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business), 1528 Motion by Highland Capital Management Fund
                Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P., NexPoint Capital,
   12/14/2020   Inc., NexPoint Strategic Opportunities Fund.). (Annable, Zachery)

                 1575 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1564 Motion to quash (Debtor's Emergency Motion to Quash Subpoena and for
                Entry of a Protective Order or, in the Alternative, for an Adjournment) (related documents
                1559 Subpoena filed by Interested Party James Dondero, 1560 Subpoena filed by Interested
                Party James Dondero, 1561 Subpoena filed by Interested Party James Dondero) Filed by
                Debtor Highland Capital Management, L.P., 1565 Motion for protective order (Debtor's
                Emergency Motion to Quash Subpoena and for Entry of a Protective Order or, in the
                Alternative, for an Adjournment) Filed by Debtor Highland Capital Management, L.P.).
                Hearing to be held on 12/16/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1564 and for
   12/15/2020   1565, (Annable, Zachery)

                 1576 Order granting motion for expedited hearing (Related Doc# 1567)(document set for
                hearing: 1564 Motion to quash, 1565 Motion for protective order) Hearing to be held on
                12/16/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1564 and for 1565, Entered on
   12/15/2020   12/15/2020. (Okafor, M.)

                 1577 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to October 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   12/15/2020   (Annable, Zachery)

   12/15/2020    1578 Objection to (related document(s): 1528 Motion by Highland Capital Management
                Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Strategic Opportunities Fund. filed by Interested Party Highland


                                                                                     000550
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 561 of 648 PageID 3248


                Capital Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P.,
                Interested Party Highland Fixed Income Fund, Interested Party NexPoint Capital, Inc.,
                Interested Party NexPoint Strategic Opportunities Fund) filed by Debtor Highland Capital
                Management, L.P.. (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit A−3 # 4
                Exhibit B−1 # 5 Exhibit B−2 # 6 Exhibit B−3 # 7 Exhibit C (Part 1) # 8 Exhibit C (Part 2) #
                9 Exhibit C (Part 3) # 10 Exhibit D (Part 1) # 11 Exhibit D (Part 2) # 12 Exhibit D (Part 3) #
                13 Exhibit E # 14 Exhibit F # 15 Exhibit G) (Annable, Zachery)

                 1579 Amended Witness and Exhibit List (Debtor's Amended Witness and Exhibit List with
                Respect to Evidentiary Hearing to Be Held on December 16, 2020) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1574 List
   12/15/2020   (witness/exhibit/generic)). (Annable, Zachery)

                 1580 Objection to (related document(s): 1528 Motion by Highland Capital Management
                Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Strategic Opportunities Fund. filed by Interested Party Highland
                Capital Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P.,
                Interested Party Highland Fixed Income Fund, Interested Party NexPoint Capital, Inc.,
                Interested Party NexPoint Strategic Opportunities Fund) filed by Creditor Committee
   12/15/2020   Official Committee of Unsecured Creditors. (Hoffman, Juliana)

                 1581 INCORRECT ENTRY: See # 1580 for correction. Joinder to debtor's response to
                motion for order imposing temporary restrictions on debtor's ability to initial sales by
                non−debtor CLO vehicles filed by Creditor Committee Official Committee of Unsecured
                Creditors (RE: related document(s)1578 Objection). (Ecker, C.) Modified on 12/16/2020
   12/15/2020   (Ecker, C.). (Entered: 12/16/2020)

                 1582 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: CVE Technologies Group Inc. (Amount $1,500.00) To Fair Harbor Capital,
   12/16/2020   LLC. Filed by Creditor Fair Harbor Capital, LLC. (Knox, Victor)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28347173, amount $ 26.00 (re: Doc# 1582).
   12/16/2020   (U.S. Treasury)

                 1583 Motion to extend time to Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027
                of the Federal Rules of Bankruptcy Procedure (RE: related document(s)816 Order on
                motion to extend/shorten time) Filed by Debtor Highland Capital Management, L.P.
   12/16/2020   Objections due by 1/6/2021. (Annable, Zachery)

                 1584 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1449 Amended application for compensation Thirteenth Monthly
                Application for Compensation and for Reimbursement of Expenses for the Period from
                October 1, 2020 through October 31, 2020 (amended solely to include Exhibit A) for Jeffrey
   12/16/2020   Nathan Pomer). (Pomerantz, Jeffrey)

                  1585 Court admitted exhibits date of hearing December 16, 2020 (RE: related
                document(s)1528 Motion for order imposing temporary restrictions on Debtor's ability, as
                portfolio manager , to initiate sales by non−debtor CLO Vehicles. Highland Capital
                Management Fund Advisors, L.P. , Highland Fixed Income Fund , NexPoint Advisors, L.P.
                , NexPoint Capital, Inc. , NexPoint Strategic Opportunities Fund. (COURT ADMITTED
   12/16/2020   EXHIBIT'S #A & #B BY JAMES WRIGHT) (Edmond, Michael)

                 1586 Request for transcript regarding a hearing held on 12/16/2020. The requested
   12/16/2020   turn−around time is hourly. (Edmond, Michael)

   12/16/2020    1587 Certificate of service re: Debtor's Motion for Entry of an Order Further Extending the
                Period Within Which It May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of
                the Federal Rules of Bankruptcy Procedure filed by Debtor Highland Capital Management,

                                                                                        000551
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 562 of 648 PageID 3249


                L.P. (RE: related document(s)1583 Motion to extend time to Remove Actions Pursuant to
                28 U.S.C. 1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure (RE: related
                document(s)816 Order on motion to extend/shorten time)). (Annable, Zachery)

                 1588 Certificate of service re: Documents Served on December 10, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1534 Order granting 1530
                Motion to extend time. (Re: related document(s) 1530 Motion to extend time to Time to File
                An Adversary Proceeding Against CLO Holdco, Ltd. (Agreed) (RE: related
                document(s)1168 Order (generic))) Entered on 12/10/2020. (Ecker, C.), 1535 Amended
                Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1207 Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the
                Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes
                of Voting to Accept or Reject the Plan Filed by Creditor HarbourVest et al Objections due
                by 11/9/2020. (Attachments: # 1 Proposed Order)). Hearing to be held on 1/4/2021 at 01:30
                PM Dallas Judge Jernigan Ctrm for 1207, filed by Debtor Highland Capital Management,
                L.P., 1536 Stipulation by Highland Capital Management, L.P. and NexPoint Real Estate
                Partners, LLC f/k/a HCRE Partners, LLC. filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)906 Objection to claim). filed by Debtor Highland Capital
                Management, L.P., 1537 Order regarding objection to claim number(s) (RE: related
                document(s)1179 Objection to claim filed by Debtor Highland Capital Management, L.P.).
                Entered on 12/10/2020 (Ecker, C.), 1538 Order approving stipulation resolving proof of
                claim #164 (RE: related document(s)1532 Notice (generic) filed by Debtor Highland
   12/16/2020   Capital Management, L.P.). Entered on 12/10/2020 (Ecker, C.)). (Kass, Albert)

   12/16/2020    1589 Certificate of service re: Documents Served on or Before December 12, 2020 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1542
                Support/supplemental document/Supplement to the Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE:
                related document(s)1483 Application for compensation Third and Final Application for
                Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
                Counsel to the Debtor for the Period from October 16, 2019 through October 31, 2020 for
                Foley Ga). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
                Proposed Order /Exhibit E) (O'Neil, Holland) filed by Spec. Counsel Foley Gardere, Foley
                & Lardner LLP, 1544 Application for compensation (First Interim Application) for Hunton
                Andrews Kurth LLP, Special Counsel, Period: 7/1/2020 to 10/31/2020, Fee: $206933.85,
                Expenses: $546.52. Filed by Spec. Counsel Hunton Andrews Kurth LLP filed by Interested
                Party Hunton Andrews Kurth LLP, Spec. Counsel Hunton Andrews Kurth LLP, 1545
                Application for compensation (Hayward & Associates PLLC's Third Interim Application for
                Compensation and Reimbursement of Expenses for the Period from July 1, 2020 through
                September 30, 2020) for Hayward & Associates PLLC, Debtor's Attorney, Period: 7/1/2020
                to 9/30/2020, Fee: $82,325.00, Expenses: $1,972.63. Filed by Other Professional Hayward
                & Associates PLLC (Attachments: # 1 Exhibit A−−H&A Invoices for July, August, and
                September 2020) filed by Other Professional Hayward & Associates PLLC, 1546 Objection
                to (related document(s): 1439 Motion for leave (James Dondero's Motion for Entry of an
                Order Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business) filed by Interested Party James Dondero) filed by Debtor
                Highland Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.,
                1547 Application for compensation Third Interim Application for Compensation and for
                Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the
                Debtor and Debtor in Possession for the Period from August 1, 2020 through November 30,
                2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 8/1/2020 to 11/30/2020, Fee:
                $3,380,111.50, Expenses: $31,940.33. Filed by Attorney Jeffrey Nathan Pomerantz
                Objections due by 1/4/2021. filed by Debtor Highland Capital Management, L.P., 1551
                Objection to (related document(s): 1439 Motion for leave (James Dondero's Motion for
                Entry of an Order Requiring Notice and Hearing for Future Estate Transactions Occurring
                Outside the Ordinary Course of Business) filed by Interested Party James Dondero) filed by
                Creditor Committee Official Committee of Unsecured Creditors. filed by Creditor
                Committee Official Committee of Unsecured Creditors, 1552 Application for compensation
                (Consolidated Monthly and Second Interim Application of Wilmer Cutler Pickering Hale
                and Dorr LLP for Allowance of Compensation for Services Rendered and Reimbursement of

                                                                                    000552
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21             Page 563 of 648 PageID 3250


              Expenses as Regulatory and Compliance Counsel for the Period from July 1, 2020 through
              November 30, 2020) for Wilmer Cutler Pickering Hale and Dorr LLP, Debtor's Attorney,
              Period: 7/1/2020 to 11/30/2020, Fee: $709,256.22, Expenses: $0.00. Filed by Other
              Professional Wilmer Cutler Pickering Hale and Dorr LLP (Attachments: # 1 Exhibit A # 2
              Exhibit B) filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP, 1553
              Omnibus Notice of hearing (Omnibus Notice of Hearing on Interim Applications for
              Compensation and Reimbursement of Expenses of Estate Professionals) filed by Debtor
              Highland Capital Management, L.P. (RE: related document(s)1410 Certificate Amended
              Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE: related
              document(s)1244 Application for compensation Third Interim Application for
              Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
              Period: 6/1/2020 to 8/31/2020, Fee: $886,615.45, Expenses: $1,833.10., 1407 Certificate
              (generic))., 1416 Certificate of No Objection filed by Creditor Committee Official
              Committee of Unsecured Creditors (RE: related document(s)1296 Application for
              compensation Sidley Austin LLP's Third Interim Application for Compensation and
              Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
              Comm. Aty, Period: 6/1/2020 to 8/31/2020, Fee: $1,86)., 1483 Application for
              compensation Third and Final Application for Compensation and Reimbursement of
              Expenses of Foley & Lardner LLP as Special Texas Counsel to the Debtor for the Period
              from October 16, 2019 through October 31, 2020 for Foley Gardere, Foley & Lardner LLP,
              Special Counsel, Period: 10/16/2019 to 10/31/2020, Fee: $599,126.60, Expenses:
              $11,433.73. Filed by Attorney Holland N. O'Neil Objections due by 12/16/2020.
              (Attachments: # 1 Exhibit A # 2 Exhibit B/Proposed Order # 3 Exhibit C # 4 Exhibit D # 5
              Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (O'Neil, Holland), 1542
              Support/supplemental document/Supplement to the Third and Final Application for
              Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
              Counsel to the Debtor filed by Spec. Counsel Foley Gardere, Foley & Lardner LLP (RE:
              related document(s)1483 Application for compensation Third and Final Application for
              Compensation and Reimbursement of Expenses of Foley & Lardner LLP as Special Texas
              Counsel to the Debtor for the Period from October 16, 2019 through October 31, 2020 for
              Foley Ga). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5
              Proposed Order /Exhibit E) (O'Neil, Holland), 1544 Application for compensation (First
              Interim Application) for Hunton Andrews Kurth LLP, Special Counsel, Period: 7/1/2020 to
              10/31/2020, Fee: $206933.85, Expenses: $546.52. Filed by Spec. Counsel Hunton Andrews
              Kurth LLP, 1545 Application for compensation (Hayward & Associates PLLC's Third
              Interim Application for Compensation and Reimbursement of Expenses for the Period from
              July 1, 2020 through September 30, 2020) for Hayward & Associates PLLC, Debtor's
              Attorney, Period: 7/1/2020 to 9/30/2020, Fee: $82,325.00, Expenses: $1,972.63. Filed by
              Other Professional Hayward & Associates PLLC (Attachments: # 1 Exhibit A−−H&A
              Invoices for July, August, and September 2020), 1547 Application for compensation Third
              Interim Application for Compensation and for Reimbursement of Expenses of Pachulski
              Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession for the
              Period from August 1, 2020 through November 30, 2020 for Jeffrey Nathan Pomerantz,
              Debtor's Attorney, Period: 8/1/2020 to 11/30/2020, Fee: $3,380,111.50, Expenses:
              $31,940.33. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by 1/4/2021., 1552
              Application for compensation (Consolidated Monthly and Second Interim Application of
              Wilmer Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
              Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel for the
              Period from July 1, 2020 through November 30, 2020) for Wilmer Cutler Pickering Hale
              and Dorr LLP, Debtor's Attorney, Period: 7/1/2020 to 11/30/2020, Fee: $709,256.22,
              Expenses: $0.00. Filed by Other Professional Wilmer Cutler Pickering Hale and Dorr LLP
              (Attachments: # 1 Exhibit A # 2 Exhibit B)). Hearing to be held on 1/6/2021 at 02:30 PM
              Dallas Judge Jernigan Ctrm for 1483 and for 1544 and for 1545 and for 1547 and for 1552
              and for 1410 and for 1416 and for 1542, filed by Debtor Highland Capital Management,
              L.P., 1554 Notice to take deposition of Dustin Norris filed by Debtor Highland Capital
              Management, L.P.. filed by Debtor Highland Capital Management, L.P., 1555 Notice to
              take deposition of James Dondero filed by Debtor Highland Capital Management, L.P..
              filed by Debtor Highland Capital Management, L.P., 1558 Notice to take deposition of
              James Dondero filed by Debtor Highland Capital Management, L.P.. filed by Debtor
              Highland Capital Management, L.P.). (Kass, Albert)



                                                                                 000553
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 564 of 648 PageID 3251


                 1596 Hearing held on 12/16/2020. (RE: related document(s)1528 Motion for order
                imposing temporary restrictions on Debtor's ability, as portfolio manager , to initiate sales
                by non−debtor CLO Vehicles. Highland Capital Management Fund Advisors, L.P. ,
                Highland Fixed Income Fund , NexPoint Advisors, L.P. , NexPoint Capital, Inc. , NexPoint
                Strategic Opportunities Fund) (Appearances: J. Pomeranz, J. Morris, and G. Demo for
                Debtor; J. Wright for Movants; M. Clemente for UCC; R. Matsumura for HCLOF; J. Bain
                for CLO Issuers. Evidentiary hearing. Motion denied. Counsel to upload order.) (Edmond,
   12/16/2020   Michael) (Entered: 12/18/2020)

                 1597 Hearing held on 12/16/2020. (RE: related document(s)1564 Motion to quash
                (Debtor's Emergency Motion to Quash Subpoena and for Entry of a Protective Order or, in
                the Alternative, for an Adjournment) (related documents 1559 Subpoena filed by Interested
                Party James Dondero, 1560 Subpoena filed by Interested Party James Dondero, 1561
                Subpoena filed by Interested Party James Dondero) Filed by Debtor Highland Capital
                Management, L.P.) (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor; M.
                Lynn and B. Assink for J. Dondero; M. Clemente for UCC. Nonevidentiary announcement
                of an agreement and, with agreement, Motion is moot and/or resolved. Counsel to upload
   12/16/2020   agreed order.) (Edmond, Michael) (Entered: 12/18/2020)

                 1598 Hearing held on 12/16/2020. (RE: related document(s)1565 Motion for protective
                order (Debtor's Emergency Motion to Quash Subpoena and for Entry of a Protective Order
                or, in the Alternative, for an Adjournment) filed by Debtor Highland Capital Management,
                L.P.) (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor; M. Lynn and B.
                Assink for J. Dondero; M. Clemente for UCC. Nonevidentiary announcement of an
                agreement and, with agreement, Motion is moot and/or resolved. Counsel to upload agreed
   12/16/2020   order.) (Edmond, Michael) (Entered: 12/18/2020)

                 1599 Hearing held on 12/16/2020. (RE: related document(s)1439 Motion for leave (James
                Dondero's Motion for Entry of an Order Requiring Notice and Hearing for Future Estate
                Transactions Occurring Outside the Ordinary Course of Business) filed by Interested Party
                James Dondero.) (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor; M. Lynn
                and B. Assink for J. Dondero; M. Clemente for UCC. Nonevidentiary announcement of an
                agreement and, with agreement, Movant will withdraw this order. Counsel to upload agreed
   12/16/2020   order.) (Edmond, Michael) (Entered: 12/18/2020)

                 1590 Motion to pay (Debtor's Motion Pursuant to the Protocols for Authority for Highland
                Multi Strategy Credit Fund, L.P. to Prepay Loan) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Annable,
   12/17/2020   Zachery)

                 1591 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Bates White LLC (Amount $90,855.70) To Argo Partners. Filed by Creditor
   12/17/2020   Argo Partners. (Gold, Matthew)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28350580, amount $ 26.00 (re: Doc# 1591).
   12/17/2020   (U.S. Treasury)

   12/17/2020    1592 Certificate of service re: Documents Served on or Before December 16, 2020 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1564 Motion to
                quash (Debtor's Emergency Motion to Quash Subpoena and for Entry of a Protective Order
                or, in the Alternative, for an Adjournment) (related documents 1559 Subpoena filed by
                Interested Party James Dondero, 1560 Subpoena filed by Interested Party James Dondero,
                1561 Subpoena filed by Interested Party James Dondero) Filed by Debtor Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P., 1565 Motion for
                protective order (Debtor's Emergency Motion to Quash Subpoena and for Entry of a
                Protective Order or, in the Alternative, for an Adjournment) Filed by Debtor Highland
                Capital Management, L.P. filed by Debtor Highland Capital Management, L.P., 1567
                Motion for expedited hearing(related documents 1564 Motion to quash, 1565 Motion for
                protective order) Filed by Debtor Highland Capital Management, L.P. filed by Debtor

                                                                                        000554
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 565 of 648 PageID 3252


                Highland Capital Management, L.P., 1568 Order approving stipulation and pre−trial
                schedule concerning Proof of Claim No. 146 filed by HCRE Partners, LLC (RE: related
                document(s)1536 Stipulation filed by Debtor Highland Capital Management, L.P.). Entered
                on 12/14/2020 (Okafor, M.), 1569 Objection to (related document(s): 1491 Motion for relief
                from stay Fee amount $181, filed by Creditor Patrick Daugherty) filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P., 1570
                Declaration re: (Declaration of John A. Morris in Support of the Debtor's Objection to
                Patrick Daugherty's Motion to Lift the Automatic Stay) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1569 Objection). (Attachments: # 1 Exhibit A #
                2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) filed by Debtor Highland Capital
                Management, L.P., 1574 Witness and Exhibit List filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1439 Motion for leave (James Dondero's
                Motion for Entry of an Order Requiring Notice and Hearing for Future Estate Transactions
                Occurring Outside the Ordinary Course of Business), 1528 Motion by Highland Capital
                Management Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P.,
                NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund.). filed by Debtor Highland
                Capital Management, L.P.). (Kass, Albert)

   12/17/2020    1593 Certificate of service re: Documents Served on December 15, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1575 Notice of hearing filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)1564 Motion to
                quash (Debtor's Emergency Motion to Quash Subpoena and for Entry of a Protective Order
                or, in the Alternative, for an Adjournment) (related documents 1559 Subpoena filed by
                Interested Party James Dondero, 1560 Subpoena filed by Interested Party James Dondero,
                1561 Subpoena filed by Interested Party James Dondero) Filed by Debtor Highland Capital
                Management, L.P., 1565 Motion for protective order (Debtor's Emergency Motion to Quash
                Subpoena and for Entry of a Protective Order or, in the Alternative, for an Adjournment)
                Filed by Debtor Highland Capital Management, L.P.). Hearing to be held on 12/16/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 1564 and for 1565, filed by Debtor Highland
                Capital Management, L.P., 1576 Order granting motion for expedited hearing (Related
                Doc1567)(document set for hearing: 1564 Motion to quash, 1565 Motion for protective
                order) Hearing to be held on 12/16/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for 1564
                and for 1565, Entered on 12/15/2020. (Okafor, M.), 1577 Notice (Notice of Statement of
                Amounts Paid to Ordinary Course Professionals for the Period from October 16, 2019 to
                October 31, 2020) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)176 ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330 OF
                THE BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY,
                AND COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN
                THE ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on
                11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT
                #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF
                DELAWARE] (Okafor, M.)). filed by Debtor Highland Capital Management, L.P., 1578
                Objection to (related document(s): 1528 Motion by Highland Capital Management Fund
                Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P., NexPoint Capital,
                Inc., NexPoint Strategic Opportunities Fund. filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., Interested
                Party Highland Fixed Income Fund, Interested Party NexPoint Capital, Inc., Interested Party
                NexPoint Strategic Opportunities Fund) filed by Debtor Highland Capital Management,
                L.P.. (Attachments: # 1 Exhibit A−1 # 2 Exhibit A−2 # 3 Exhibit A−3 # 4 Exhibit B−1 # 5
                Exhibit B−2 # 6 Exhibit B−3 # 7 Exhibit C (Part 1) # 8 Exhibit C (Part 2) # 9 Exhibit C
                (Part 3) # 10 Exhibit D (Part 1) # 11 Exhibit D (Part 2) # 12 Exhibit D (Part 3) # 13 Exhibit
                E # 14 Exhibit F # 15 Exhibit G) filed by Debtor Highland Capital Management, L.P., 1579
                Amended Witness and Exhibit List (Debtor's Amended Witness and Exhibit List with
                Respect to Evidentiary Hearing to Be Held on December 16, 2020) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1574 List
                (witness/exhibit/generic)). filed by Debtor Highland Capital Management, L.P., 1580
                Objection to (related document(s): 1528 Motion by Highland Capital Management Fund
                Advisors, L.P., Highland Fixed Income Fund, NexPoint Advisors, L.P., NexPoint Capital,
                Inc., NexPoint Strategic Opportunities Fund. filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., Interested
                Party Highland Fixed Income Fund, Interested Party NexPoint Capital, Inc., Interested Party


                                                                                       000555
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 566 of 648 PageID 3253


                NexPoint Strategic Opportunities Fund) filed by Creditor Committee Official Committee of
                Unsecured Creditors. filed by Creditor Committee Official Committee of Unsecured
                Creditors). (Kass, Albert)

                 1594 Adversary case 20−03195. Complaint by Official Committee of Unsecured Creditors
                against CLO Holdco, Ltd., Charitable DAF Holdco, Ltd., Charitable DAF Fund, LP,
                Highland Dallas Foundation, Inc., The Dugaboy Investment Trust, Grant James Scott III,
                James D. Dondero. Fee Amount $350. Nature(s) of suit: 13 (Recovery of money/property −
                548 fraudulent transfer). 91 (Declaratory judgment). 72 (Injunctive relief − other). 02 (Other
                (e.g. other actions that would have been brought in state court if unrelated to bankruptcy)).
   12/17/2020   (Montgomery, Paige)

                 1600 Hearing held on 12/17/2020. (RE: related document(s)1491 Motion for relief from
                stay filed by Creditor Patrick Daugherty.) (Appearances: J. Kathman. J. Pomerantz and J.
   12/17/2020   Morris for debtor. Motion denied.) (Edmond, Michael) (Entered: 12/18/2020)

                 1595 Notice of Appearance and Request for Notice with Certificate of Service by Douglas
   12/18/2020   S. Draper filed by Get Good Trust, The Dugaboy Investment Trust. (Draper, Douglas)

                 1601 Request for transcript regarding a hearing held on 12/17/2020. The requested
   12/18/2020   turn−around time is daily. (Edmond, Michael)

                 1602 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1590 Motion to pay (Debtor's Motion Pursuant to the Protocols for Authority
                for Highland Multi Strategy Credit Fund, L.P. to Prepay Loan) Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)).
                Hearing to be held on 1/14/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1590,
   12/18/2020   (Annable, Zachery)

                 1603 Order resolving motions and adjourning evidentiary hearing (RE: related
                document(s)1439 Motion for leave filed by Interested Party James Dondero). Hearing to be
                held on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 1439, Entered on 12/18/2020
   12/18/2020   (Ecker, C.)

                 1604 Certificate of No Objection filed by Spec. Counsel Foley Gardere, Foley & Lardner
                LLP (RE: related document(s)1483 Application for compensation Third and Final
                Application for Compensation and Reimbursement of Expenses of Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through October
   12/18/2020   31, 2020 for Foley Ga). (O'Neil, Holland)

                 1605 Order denying motion for order imposing temporary restrictions on Debtor's ability,
                as portfolio manager , to initiate sales by non−debtor CLO Vehicles (related document #
   12/18/2020   1528) Entered on 12/18/2020. (Okafor, M.)

                 1606 Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the
                Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11
                plan). (Attachments: # 1 Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2
                Exhibit J−−Amended Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of
   12/18/2020   Form of Senior Employee Stipulation) (Annable, Zachery)

                 1607 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1439 Motion for leave (James Dondero's Motion for Entry of an Order
                Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business) Filed by Interested Party James Dondero (Attachments: # 1
                Proposed Order)). Hearing to be held on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm
   12/18/2020   for 1439, (Annable, Zachery)



                                                                                        000556
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 567 of 648 PageID 3254


                  1608 Certificate of service re: (Supplemental) Documents Served on October 28, 2020
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1300 Notice
                of hearing (Notice of Continued Hearing on Disclosure Statement for the Second Amended
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1289 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital
                Management, L.P., 1322 Certificate of service re: Documents Served on October 28, 2020
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1300 Notice
                of hearing (Notice of Continued Hearing on Disclosure Statement for the Second Amended
                Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1289 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)945
                Disclosure statement, 1080 Disclosure statement).). Hearing to be held on 11/23/2020 at
                01:30 PM Dallas Judge Jernigan Ctrm for 1289, filed by Debtor Highland Capital
                Management, L.P., 1301 Order approving stipulation resolving Proof of Claim No. 86 of
                NWCC, LLC (RE: related document(s)1264 Stipulation filed by Debtor Highland Capital
                Management, L.P.). Entered on 10/28/2020 (Okafor, M.), 1302 Order granting motion to
                compromise controversy with (A) Acis Capital Management, L.P. and Acis Capital
                Management GP LLC (Claim No. 23), (B) Joshua N. Terry and Jennifer G. Terry (Claim
                No. 156), and (C) Acis Capital Management, L.P. (Claim No. 159). Filed by Debtor
                Highland Capital Management, L.P. (related document 1087) Entered on 10/28/2020.
                (Okafor, M.), 1309 Amended Notice of hearing (Second Amended Notice of Hearing) filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)1108 Motion for
                leave (Debtor's Motion for Entry of an Order (A) Approving the Adequacy of the Disclosure
                Statement; (B) Scheduling a Hearing to Confirm the First Amended Plan of Reorganization;
                (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving
                Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form
                and Manner of Notice) (related document(s) 1079 Chapter 11 plan, 1080 Disclosure
                statement) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                1−−Proposed Order # 2 Exhibit 1−A−−Forms of Ballots # 3 Exhibit 1−B−−Notice of
                Confirmation Hearing # 4 Exhibit 1−C−−Notice of Non−Voting Status # 5 Exhibit
                1−D−−Notice of Assumption)). Hearing to be held on 11/23/2020 at 01:30 PM Dallas Judge
                Jernigan Ctrm for 1108, filed by Debtor Highland Capital Management, L.P.). filed by
   12/18/2020   Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                  1609 Transcript regarding Hearing Held 12/17/2020 (38 pages) RE: Motion for Relief
                from Stay (#1491). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 03/19/2021. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1600 Hearing held on 12/17/2020. (RE:
                related document(s)1491 Motion for relief from stay filed by Creditor Patrick Daugherty.)
                (Appearances: J. Kathman. J. Pomerantz and J. Morris for debtor. Motion denied.)).
   12/19/2020   Transcript to be made available to the public on 03/19/2021. (Rehling, Kathy)

   12/19/2020    1610 Transcript regarding Hearing Held 12/16/2020 (66 pages) RE: Motions. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 03/19/2021. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1596 Hearing held on 12/16/2020. (RE:
                related document(s)1528 Motion for order imposing temporary restrictions on Debtor's
                ability, as portfolio manager, to initiate sales by non−debtor CLO Vehicles. Highland
                Capital Management Fund Advisors, L.P., Highland Fixed Income Fund, NexPoint
                Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund)
                (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor; J. Wright for Movants; M.
                Clemente for UCC; R. Matsumura for HCLOF; J. Bain for CLO Issuers. Evidentiary

                                                                                      000557
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 568 of 648 PageID 3255


                hearing. Motion denied. Counsel to upload order.), 1597 Hearing held on 12/16/2020. (RE:
                related document(s)1564 Motion to quash (Debtor's Emergency Motion to Quash Subpoena
                and for Entry of a Protective Order or, in the Alternative, for an Adjournment) (related
                documents 1559 Subpoena filed by Interested Party James Dondero, 1560 Subpoena filed
                by Interested Party James Dondero, 1561 Subpoena filed by Interested Party James
                Dondero) Filed by Debtor Highland Capital Management, L.P.) (Appearances: J. Pomeranz,
                J. Morris, and G. Demo for Debtor; M. Lynn and B. Assink for J. Dondero; M. Clemente
                for UCC. Nonevidentiary announcement of an agreement and, with agreement, Motion is
                moot and/or resolved. Counsel to upload agreed order.), 1598 Hearing held on 12/16/2020.
                (RE: related document(s)1565 Motion for protective order (Debtor's Emergency Motion to
                Quash Subpoena and for Entry of a Protective Order or, in the Alternative, for an
                Adjournment) filed by Debtor Highland Capital Management, L.P.) (Appearances: J.
                Pomeranz, J. Morris, and G. Demo for Debtor; M. Lynn and B. Assink for J. Dondero; M.
                Clemente for UCC. Nonevidentiary announcement of an agreement and, with agreement,
                Motion is moot and/or resolved. Counsel to upload agreed order.), 1599 Hearing held on
                12/16/2020. (RE: related document(s)1439 Motion for leave (James Dondero's Motion for
                Entry of an Order Requiring Notice and Hearing for Future Estate Transactions Occurring
                Outside the Ordinary Course of Business) filed by Interested Party James Dondero.)
                (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor; M. Lynn and B. Assink for
                J. Dondero; M. Clemente for UCC. Nonevidentiary announcement of an agreement and,
                with agreement, Movant will withdraw this order. Counsel to upload agreed order.)).
                Transcript to be made available to the public on 03/19/2021. (Rehling, Kathy)

                 1611 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1340 Application for compensation Eleventh Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   12/19/2020   Period: 9/1/2020 to 9/30/2020, Fee: $170,859.60, Expenses: $806.60.). (Hoffman, Juliana)

                 1612 Order denying motion for relief from stay by Creditor Patrick Daugherty (related
   12/21/2020   document # 1491) Entered on 12/21/2020. (Okafor, M.)

                  1613 Certificate of service re: re: 1) Instructions for any counsel and parties who wish to
                participate in the Hearing; 2) Joinder of the Official Committee of Unsecured Creditors to
                Debtor's Response to Motion for Order Imposing Temporary Restrictions on Debtor's
                Ability, as Portfolio Manager, to Initiate Sales by Non−Debtor CLO Vehicles; and 3)
                Debtors Motion Pursuant to the Protocols for Authority for Highland and Multi Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1581 INCORRECT
                ENTRY: See 1580 for correction. Joinder to debtor's response to motion for order imposing
                temporary restrictions on debtor's ability to initial sales by non−debtor CLO vehicles filed
                by Creditor Committee Official Committee of Unsecured Creditors (RE: related
                document(s)1578 Objection). (Ecker, C.) Modified on 12/16/2020 (Ecker, C.). filed by
                Creditor Committee Official Committee of Unsecured Creditors, 1590 Motion to pay
                (Debtor's Motion Pursuant to the Protocols for Authority for Highland Multi Strategy
                Credit Fund, L.P. to Prepay Loan) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) filed by Debtor Highland Capital
   12/21/2020   Management, L.P.). (Kass, Albert)

                 1614 Notice (Notice of Stipulation Resolving Proof of Claim No. 99 Filed by Hunton
                Andrews Kurth LLP) filed by Debtor Highland Capital Management, L.P.. (Annable,
   12/22/2020   Zachery)

                 1615 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1490 Application for compensation Sidley
                Austin LLP's Twelfth Monthly Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   12/22/2020   10/1/2020 to 10/31/2020, Fee: $). (Hoffman, Juliana)

   12/22/2020    1616 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1283 Application for compensation Eleventh
                Monthly Application for Compensation and Reimbursement of Expenses for Official

                                                                                       000558
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 569 of 648 PageID 3256


                Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 9/1/2020 to 9/30/2020,
                Fee: $356,889.96, Expenses: &#03). (Hoffman, Juliana)

                 1617 Order approving stipulation resolving Proof of Claim No. 99 filed by Hunton
                Andrews Kurth LLP (RE: related document(s)1614 Notice (generic) filed by Debtor
   12/23/2020   Highland Capital Management, L.P.). Entered on 12/23/2020 (Okafor, M.)

                 1618 Notice (Notice of Filing of Fifth Amended Exhibit B to Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                by the Debtor in the Ordinary Course of Business) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)75 Motion to Authorize /Motion for an Order
                Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals Utilized
                by the Debtors in the Ordinary Course of Business Filed by Highland Capital Management,
                L.P.. Hearing scheduled for 11/19/2019 at 12:00 PM at US Bankruptcy Court, 824 Market
                St., 5th Fl., Courtroom #6, Wilmington, Delaware. Objections due by 11/12/2019.
                (Attachments: # 1 Notice # 2 Exhibit A − Proposed Order # 3 Exhibit B − OCP List # 4
                Exhibit C − Form of Declaration of Disinterestedness # 5 Certificate of Service and Service
                List) (O'Neill, James) [ORIGINALLY FILED AS DOCUMENT #76 ON 10/29/2019 IN
                U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   12/23/2020   (Attachments: # 1 Exhibit 1 # 2 Exhibit 2) (Annable, Zachery)

                 1619 Declaration re: (Disclosure Declaration of Ordinary Course Professional) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)176 Document).
   12/23/2020   (Annable, Zachery)

                 1620 Motion to appear pro hac vice for A. Lee Hogewood. Fee Amount $100 Filed by
                Interested Parties Highland Capital Management Fund Advisors, L.P., Highland Income
                Fund, NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Strategic Opportunities
   12/23/2020   Fund (Varshosaz, Artoush)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28366971, amount $ 100.00 (re: Doc# 1620).
   12/23/2020   (U.S. Treasury)

                 1621 Declaration re: (Disclosure Declaration of Ordinary Course Professional) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)176 Document).
   12/23/2020   (Annable, Zachery)

                 1622 Withdrawal (Notice of Withdrawal of James Dondero's Motion for Entry of an Order
                Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business and Related Notices of Subpoena) filed by Interested Party
                James Dondero (RE: related document(s)1439 Motion for leave (James Dondero's Motion
                for Entry of an Order Requiring Notice and Hearing for Future Estate Transactions
   12/23/2020   Occurring Outside the Ordinary Course of Business)). (Assink, Bryan)

                 1623 Motion to extend time to assume unexpired nonresidential real property lease Filed
                by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Proposed
   12/23/2020   Order) (Hayward, Melissa)

                 1624 Motion to assume executory contract or unexpired lease Filed by Debtor Highland
                Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Hayward,
   12/23/2020   Melissa)

                 1625 Motion to compromise controversy with HarbourVest 2017 Global Fund L.P.,
                HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P., HV
                International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
   12/23/2020   Partners L.P.. Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)



                                                                                      000559
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 570 of 648 PageID 3257


                 1626 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
                Partners L.P.. Filed by Debtor Highland Capital Management, L.P.). Hearing to be held on
   12/23/2020   1/13/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1625, (Annable, Zachery)

                 1627 Certificate of service re: Documents Served on December 18, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1602 Notice of hearing filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)1590 Motion to
                pay (Debtor's Motion Pursuant to the Protocols for Authority for Highland Multi Strategy
                Credit Fund, L.P. to Prepay Loan) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)). Hearing to be held on 1/14/2021
                at 09:30 AM Dallas Judge Jernigan Ctrm for 1590, filed by Debtor Highland Capital
                Management, L.P., 1603 Order resolving motions and adjourning evidentiary hearing (RE:
                related document(s)1439 Motion for leave filed by Interested Party James Dondero).
                Hearing to be held on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 1439, Entered
                on 12/18/2020 (Ecker, C.), 1605 Order denying motion for order imposing temporary
                restrictions on Debtor's ability, as portfolio manager, to initiate sales by non−debtor CLO
                Vehicles (related document 1528) Entered on 12/18/2020. (Okafor, M.), 1606
                Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the Fifth
                Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11 plan).
                (Attachments: # 1 Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit
                J−−Amended Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of
                Senior Employee Stipulation) filed by Debtor Highland Capital Management, L.P., 1607
                Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1439 Motion for leave (James Dondero's Motion for Entry of an Order
                Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the
                Ordinary Course of Business) Filed by Interested Party James Dondero (Attachments: # 1
                Proposed Order)). Hearing to be held on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm
   12/23/2020   for 1439, filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                  1628 Certificate of service re: Order Denying Patrick Daughertys Motion to Lift the
                Automatic Stay Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1612 Order denying motion for relief from stay by Creditor Patrick Daugherty
                (related document 1491) Entered on 12/21/2020. (Okafor, M.) filed by Creditor Patrick
   12/23/2020   Daugherty). (Kass, Albert)

                  1629 Certificate of service re: Stipulation Resolving Proof of Claim No. 99 Filed by
                Hunton Andrews Kurth LLP Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1614 Notice (Notice of Stipulation Resolving Proof of Claim No. 99
                Filed by Hunton Andrews Kurth LLP) filed by Debtor Highland Capital Management, L.P..
   12/23/2020   filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                  1630 Certificate of service re: Solicitation Materials Served on or Before December 2,
                2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1472
                Amended chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11 plan, 1383
                Chapter 11 plan, 1450 Chapter 11 plan). filed by Debtor Highland Capital Management,
                L.P., 1473 Amended disclosure statement filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)945 Disclosure statement, 1080 Disclosure statement, 1289
                Disclosure statement, 1384 Disclosure statement, 1453 Disclosure statement). filed by
                Debtor Highland Capital Management, L.P., 1476 Order approving disclosure statement and
                setting hearing on confirmation of plan (RE: related document(s)1472 Chapter 11 plan filed
                by Debtor Highland Capital Management, L.P. and 1473 Amended disclosure statement
                filed by Debtor Highland Capital Management, L.P. ). Confirmation hearing to be held on
                1/13/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation
   12/23/2020   1/5/2021. Ballots due 1/5/2021. Entered on 11/24/2020 (Okafor, M.)). (Kass, Albert)



                                                                                      000560
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 571 of 648 PageID 3258


                 1631 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Motion for
                Entry of an Order Approving Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150,
                153, 154) and Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1625 Motion to compromise controversy with
                HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest
                Dover Street IX Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew
                Base AIF L.P., and HarbourVest Partners L.P..). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 #
   12/24/2020   3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7) (Annable, Zachery)

                 1632 Application for compensation Sidley Austin LLP's Thirteenth Monthly Application
                for Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 11/1/2020 to 11/30/2020, Fee: $401,659.92,
                Expenses: $3,643.80. Filed by Attorney Juliana Hoffman Objections due by 1/14/2021.
   12/24/2020   (Hoffman, Juliana)

                 1633 Application for compensation Thirteenth Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 11/1/2020
                to 11/30/2020, Fee: $201,148.56, Expenses: $408.64. Filed by Attorney Juliana Hoffman
   12/24/2020   Objections due by 1/14/2021. (Hoffman, Juliana)

                 1634 Support/supplemental document (Exhibit A to the Debtor's Motion for Entry of an
                Order Approving Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154)
                and Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1625 Motion to compromise controversy with
                HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest
                Dover Street IX Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew
   12/24/2020   Base AIF L.P., and HarbourVest Partners L.P..). (Annable, Zachery)

                 1635 Declaration re: Supplemental Declaration of Matthew Clemente filed by Creditor
                Committee Official Committee of Unsecured Creditors (RE: related document(s)206
                Amended Application to employ Sidley Austin LLP as Attorney APPLICATION OF THE
                OFFICIAL COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS
                328 AND 1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
   12/26/2020   PROCEDURE 2014, FOR AN ORDER APPROVING T). (Hoffman, Juliana)

                 1636 Agreed order granting 1623 Motion to extend deadline to assume unexpired
                nonresidential real property lease and setting motion to assume for hearing at confirmation.
   12/28/2020   Entered on 12/28/2020. (Okafor, M.)

                 1637 Certificate of service re: (Supplemental) Solicitation Materials Served on or Before
                December 2, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1630 Certificate of service re: Solicitation Materials Served on or Before
                December 2, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1472 Amended chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11
                plan, 1383 Chapter 11 plan, 1450 Chapter 11 plan). filed by Debtor Highland Capital
                Management, L.P., 1473 Amended disclosure statement filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)945 Disclosure statement, 1080 Disclosure
                statement, 1289 Disclosure statement, 1384 Disclosure statement, 1453 Disclosure
                statement). filed by Debtor Highland Capital Management, L.P., 1476 Order approving
                disclosure statement and setting hearing on confirmation of plan (RE: related
                document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management, L.P. and
                1473 Amended disclosure statement filed by Debtor Highland Capital Management, L.P. ).
                Confirmation hearing to be held on 1/13/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm.
                Last day to Object to Confirmation 1/5/2021. Ballots due 1/5/2021. Entered on 11/24/2020
   12/28/2020   (Okafor, M.)). filed by Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

   12/28/2020    1638 Certificate of service re: Documents Served on December 23, 2020 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1617 Order approving
                stipulation resolving Proof of Claim No. 99 filed by Hunton Andrews Kurth LLP (RE:

                                                                                       000561
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 572 of 648 PageID 3259


                related document(s)1614 Notice (generic) filed by Debtor Highland Capital Management,
                L.P.). Entered on 12/23/2020 (Okafor, M.), 1618 Notice (Notice of Filing of Fifth Amended
                Exhibit B to Motion for an Order Authorizing the Debtor to Retain, Employ, and
                Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course of
                Business) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)75
                Motion to Authorize /Motion for an Order Authorizing the Debtor to Retain, Employ, and
                Compensate Certain Professionals Utilized by the Debtors in the Ordinary Course of
                Business Filed by Highland Capital Management, L.P.. Hearing scheduled for 11/19/2019 at
                12:00 PM at US Bankruptcy Court, 824 Market St., 5th Fl., Courtroom #6, Wilmington,
                Delaware. Objections due by 11/12/2019. (Attachments: # 1 Notice # 2 Exhibit A −
                Proposed Order # 3 Exhibit B − OCP List # 4 Exhibit C − Form of Declaration of
                Disinterestedness # 5 Certificate of Service and Service List) (O'Neill, James)
                [ORIGINALLY FILED AS DOCUMENT #76 ON 10/29/2019 IN U.S. BANKRUPTCY
                COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)). (Attachments: # 1 Exhibit
                1 # 2 Exhibit 2) filed by Debtor Highland Capital Management, L.P., 1619 Declaration re:
                (Disclosure Declaration of Ordinary Course Professional) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 Document). filed by Debtor Highland
                Capital Management, L.P., 1621 Declaration re: (Disclosure Declaration of Ordinary
                Course Professional) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)176 Document). filed by Debtor Highland Capital Management, L.P., 1623
                Motion to extend time to assume unexpired nonresidential real property lease Filed by
                Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Proposed
                Order) filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1640 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1513 Application for compensation Twelfth Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 10/1/2020 to 10/31/2020, Fee: $196,216.20, Expenses: $264.23.). (Hoffman,
   12/29/2020   Juliana)

                 1641 Order granting motion to appear pro hac vice adding A. Lee Hogewood, III for
                Highland Capital Management Fund Advisors, L.P. and NexPoint Advisors, L.P. (related
   12/30/2020   document # 1620) Entered on 12/30/2020. (Okafor, M.)

                 1642 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)1520 Application for compensation (Ninth Monthly Application for
                Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as Local
                Counsel to the Debtor for the Period from August 1, 2020 through August 31, 2020) for
   12/30/2020   Hayward & Ass). (Annable, Zachery)

                 1643 Agreed Motion to substitute attorney David Neier with Frances A. Smith, Michelle
                Hartmann, and Debra A. Dandeneau Filed by Creditor Scott Ellington, Thomas Surgent,
   12/30/2020   Frank Waterhouse, Isaac Leventon (Attachments: # 1 Proposed Order) (Smith, Frances)

                 1644 Notice of Appearance and Request for Notice by Frances Anne Smith filed by
                Creditor Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon. (Smith,
   12/30/2020   Frances)

                 1645 Certificate of service re: Senior Employees Agreed Motion to Withdraw and
                Substitute Counsel of Record and Notice of Appearance filed by Creditor Scott Ellington,
                Thomas Surgent, Frank Waterhouse, Isaac Leventon (RE: related document(s)1643 Agreed
                Motion to substitute attorney David Neier with Frances A. Smith, Michelle Hartmann, and
   12/30/2020   Debra A. Dandeneau, 1644 Notice of appearance and request for notice). (Smith, Frances)

   12/30/2020    1646 Certificate of service re: Documents Served on or Before December 24, 2020 Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1625 Motion to
                compromise controversy with HarbourVest 2017 Global Fund L.P., HarbourVest 2017
                Global AIF L.P., HarbourVest Dover Street IX Investment L.P., HV International VIII
                Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners L.P.. Filed by
                Debtor Highland Capital Management, L.P. filed by Debtor Highland Capital Management,

                                                                                    000562
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 573 of 648 PageID 3260


                L.P., 1626 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global
                Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment
                L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and
                HarbourVest Partners L.P.. Filed by Debtor Highland Capital Management, L.P.). Hearing
                to be held on 1/13/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1625, filed by Debtor
                Highland Capital Management, L.P., 1631 Declaration re: (Declaration of John A. Morris in
                Support of the Debtor's Motion for Entry of an Order Approving Settlement with
                HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and Authorizing Actions Consistent
                Therewith) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
                Partners L.P..). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5
                Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7) filed by Debtor Highland Capital Management, L.P.,
                1632 Application for compensation Sidley Austin LLP's Thirteenth Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 11/1/2020 to 11/30/2020, Fee: $401,659.92,
                Expenses: $3,643.80. Filed by Attorney Juliana Hoffman Objections due by 1/14/2021. filed
                by Creditor Committee Official Committee of Unsecured Creditors, 1633 Application for
                compensation Thirteenth Application for Compensation and Reimbursement of Expenses for
                FTI Consulting, Inc., Financial Advisor, Period: 11/1/2020 to 11/30/2020, Fee:
                $201,148.56, Expenses: $408.64. Filed by Attorney Juliana Hoffman Objections due by
                1/14/2021. filed by Financial Advisor FTI Consulting, Inc., 1634 Support/supplemental
                document (Exhibit A to the Debtor's Motion for Entry of an Order Approving Settlement
                with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and Authorizing Actions
                Consistent Therewith) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
                Partners L.P..). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1647 Certificate of service re: 1) Supplemental Declaration of Matthew Clemente in
                Support of Application of the Official Committee of Unsecured Creditors, Pursuant to
                Sections 328 and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure
                2014, for an Order Approving the Retention and Employment of Sidley Austin LLP as
                Counsel to the Official Committee of Unsecured Creditors; and 2) Agreed Order Extending
                Deadline to Assume Unexpired Nonresidential Real Property Lease and Setting Motion to
                Assume for Hearing at Confirmation Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)1635 Declaration re: Supplemental Declaration of Matthew
                Clemente filed by Creditor Committee Official Committee of Unsecured Creditors (RE:
                related document(s)206 Amended Application to employ Sidley Austin LLP as Attorney
                APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                PURSUANT TO SECTIONS 328 AND 1103 OF THE BANKRUPTCY CODE AND
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014, FOR AN ORDER APPROVING
                T). filed by Creditor Committee Official Committee of Unsecured Creditors, 1636 Agreed
                order granting 1623 Motion to extend deadline to assume unexpired nonresidential real
                property lease and setting motion to assume for hearing at confirmation. Entered on
   12/30/2020   12/28/2020. (Okafor, M.)). (Kass, Albert)

                 1648 Notice (Notice of (I) Executory Contracts and Unexpired Leases to Be Assumed by
                the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any, and (III) Related
                Procedures in Connection Therewith) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1606 Support/supplemental document (Debtor's Notice of Filing of
                Plan Supplement to the Fifth Amended Plan of Reorganization of Highland Capital
                Management, L.P.) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of Contracts
                and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee Stipulation
   12/30/2020   # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). (Annable, Zachery)

   12/31/2020

                                                                                     000563
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 574 of 648 PageID 3261


                 1649 Joint Motion to continue hearing on (related documents 1207 Motion to allow
                claims) Filed by Creditor HarbourVest et al (Attachments: # 1 Proposed Order) (Driver,
                Vickie)

                 1650 Witness and Exhibit List filed by Spec. Counsel Foley Gardere, Foley & Lardner
                LLP (RE: related document(s)1483 Application for compensation Third and Final
                Application for Compensation and Reimbursement of Expenses of Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through October
                31, 2020 for Foley Ga). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit
   12/31/2020   4 # 5 Exhibit 5) (O'Neil, Holland)

                 1651 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)1531 Application for compensation (Tenth Monthly Application
                for Compensation and Reimbursement of Expenses of Hayward & Associates PLLC as
                Local Counsel to the Debtor for the Period from September 1, 2020 through September 30,
   12/31/2020   2020) for Hayward). (Annable, Zachery)

                 1652 Order granting motion to continue hearing on (related document # 1649) (related
                documents Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal
                Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting
                to Accept or Reject the Plan) Hearing to be held on 1/13/2021 at 09:30 AM Dallas Judge
   12/31/2020   Jernigan Ctrm for 1207, Entered on 12/31/2020. (Okafor, M.)

                 1653 Certificate of service re: (Supplemental) Solicitation Materials Served on or Before
                December 2, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1476 Order approving disclosure statement and setting hearing on confirmation
                of plan (RE: related document(s)1472 Chapter 11 plan filed by Debtor Highland Capital
                Management, L.P. and 1473 Amended disclosure statement filed by Debtor Highland
                Capital Management, L.P. ). Confirmation hearing to be held on 1/13/2021 at 09:30 AM at
                Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation 1/5/2021. Ballots due
                1/5/2021. Entered on 11/24/2020 (Okafor, M.), 1630 Certificate of service re: Solicitation
                Materials Served on or Before December 2, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1472 Amended chapter 11 plan filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)944 Chapter 11 plan, 1079
                Chapter 11 plan, 1287 Chapter 11 plan, 1383 Chapter 11 plan, 1450 Chapter 11 plan). filed
                by Debtor Highland Capital Management, L.P., 1473 Amended disclosure statement filed
                by Debtor Highland Capital Management, L.P. (RE: related document(s)945 Disclosure
                statement, 1080 Disclosure statement, 1289 Disclosure statement, 1384 Disclosure
                statement, 1453 Disclosure statement). filed by Debtor Highland Capital Management, L.P.,
                1476 Order approving disclosure statement and setting hearing on confirmation of plan (RE:
                related document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. and 1473 Amended disclosure statement filed by Debtor Highland Capital
                Management, L.P. ). Confirmation hearing to be held on 1/13/2021 at 09:30 AM at Dallas
                Judge Jernigan Ctrm. Last day to Object to Confirmation 1/5/2021. Ballots due 1/5/2021.
                Entered on 11/24/2020 (Okafor, M.)). filed by Claims Agent Kurtzman Carson Consultants
   12/31/2020   LLC). (Kass, Albert)

                 1654 Certificate No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1521 Application for compensation Fourteenth Monthly Application for
                Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP
                as Counsel for the Debtor for the Period from November 1, 2020 through November 30,
   01/04/2021   2020 for J). (Pomerantz, Jeffrey)

                 1655 Application for compensation Fourth Interim Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 9/1/2020 to
                11/30/2020, Fee: $710,280.45, Expenses: $1,479.47. Filed by Attorney Juliana Hoffman
   01/04/2021   Objections due by 1/25/2021. (Hoffman, Juliana)

   01/04/2021    1656 Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the
                Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by

                                                                                     000564
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 575 of 648 PageID 3262


                Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11
                plan). (Attachments: # 1 Exhibit L−−Amended Schedule of Retained Causes of Action # 2
                Exhibit M−−Amended Form of Claimant Trust Agreement # 3 Exhibit N−−Redline of Form
                of Claimant Trust Agreement # 4 Exhibit O−−Amended Form of Litigation Trust
                Agreement # 5 Exhibit P−−Redline of Form of Litigation Trust Agreement) (Annable,
                Zachery)

                 1657 Notice of Appearance and Request for Notice by Daniel P. Winikka filed by
   01/05/2021   Interested Parties Brad Borud, Jack Yang. (Winikka, Daniel)

                 1658 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: ACA Compliance Group (Amount $26,324.25) To Argo Partners. Filed by
   01/05/2021   Creditor Argo Partners. (Gold, Matthew)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28389049, amount $ 26.00 (re: Doc# 1658).
   01/05/2021   (U.S. Treasury)

                 1659 Certificate of No Objection filed by Other Professional Hayward & Associates PLLC
                (RE: related document(s)1545 Application for compensation (Hayward & Associates
                PLLC's Third Interim Application for Compensation and Reimbursement of Expenses for
                the Period from July 1, 2020 through September 30, 2020) for Hayward & Associates
   01/05/2021   PLLC, Debtor's Att). (Annable, Zachery)

                 1660 Notice (Notice of Agenda of Matters Scheduled for Hearing on January 6, 2021 at
                2:30 p.m. (Central Time) filed by Debtor Highland Capital Management, L.P.. (Annable,
   01/05/2021   Zachery)

                  1661 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
   01/05/2021   filed by Interested Party James Dondero. (Clarke, James)

                  1662 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
                filed by City of Richardson, Allen ISD, City of Allen, Dallas County, Kaufman County.
   01/05/2021   (Spindler, Laurie)

                 1663 Certificate of No Objection filed by Spec. Counsel Hunton Andrews Kurth LLP (RE:
                related document(s)1544 Application for compensation (First Interim Application) for
                Hunton Andrews Kurth LLP, Special Counsel, Period: 7/1/2020 to 10/31/2020, Fee:
   01/05/2021   $206933.85, Expenses: $546.52.). (Annable, Zachery)

                 1664 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1547 Application for compensation Third Interim Application for
                Compensation and for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP
                as Counsel for the Debtor and Debtor in Possession for the Period from August 1, 2020
   01/05/2021   through November 30,). (Annable, Zachery)

                 1665 Certificate of No Objection filed by Other Professional Wilmer Cutler Pickering
                Hale and Dorr LLP (RE: related document(s)1552 Application for compensation
                (Consolidated Monthly and Second Interim Application of Wilmer Cutler Pickering Hale
                and Dorr LLP for Allowance of Compensation for Services Rendered and Reimbursement of
   01/05/2021   Expenses as Regulatory and Compliance Counsel for). (Annable, Zachery)

                  1666 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
   01/05/2021   filed by Interested Parties Brad Borud, Jack Yang. (Winikka, Daniel)

                 1667 Objection to confirmation of planwith Certificate of Service (RE: related
                document(s)1472 Chapter 11 plan) filed by Get Good Trust, The Dugaboy Investment
   01/05/2021   Trust. (Draper, Douglas)

                                                                                    000565
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 576 of 648 PageID 3263


                  1668 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
   01/05/2021   filed by Creditor United States (IRS). (Adams, David)

                 1669 WITHDRAWN per # 1845. Objection to confirmation of plan (RE: related
                document(s)1472 Chapter 11 plan) filed by Creditor Scott Ellington, Thomas Surgent,
                Frank Waterhouse, Isaac Leventon. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Smith,
   01/05/2021   Frances) MODIFIED on 1/27/2021 (Ecker, C.).

                  1670 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
                filed by Interested Parties Highland Capital Management Fund Advisors, L.P., Highland
                Fixed Income Fund, Highland Funds I and its series, Highland Funds II and its series,
                Highland Global Allocation Fund, Highland Healthcare Opportunities Fund, Highland
                Income Fund, Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund,
                Highland Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland
                Total Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.
   01/05/2021   (Attachments: # 1 Exhibit A) (Rukavina, Davor)

                 1671 Trustee's Objection to Fifth Amended Plan (RE: related document(s)1472 Chapter 11
   01/05/2021   plan) (Lambert, Lisa)

                 1672 Certificate of service re: Senior Employees' Objection to Debtor's Fifth Amended
                Plan of Reorganization filed by Creditor Scott Ellington, Thomas Surgent, Frank
                Waterhouse, Isaac Leventon (RE: related document(s)1669 Objection to confirmation of
   01/05/2021   plan). (Smith, Frances)

                  1673 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
                filed by Creditor NexPoint Real Estate Partners LLC f/k/a HCRE Partners LLC. (Drawhorn,
   01/05/2021   Lauren)

                 1674 Joinder by Kauffman, Travers and Deadman to Limited Objection of Jack Yang and
                Brad Borud to Fifth Amended Plan of Reorganization filed by Paul Kauffman, Todd
                Travers, Davis Deadman (RE: related document(s)1472 Chapter 11 plan, 1666 Objection to
   01/05/2021   confirmation of plan). (Kathman, Jason)

                 1675 Joinder by [Joinder to Objection to Confirmation of Fifth Amended Plan of
                Reorganization of Highland Capital Management, L.P. [Dkt. No. 1670] and Supplemental
                Objection to Plan Confirmation] filed by Creditor CLO Holdco, Ltd. (RE: related
   01/05/2021   document(s)1670 Objection to confirmation of plan). (Kane, John)

                  1676 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
                filed by Interested Parties NexBank Title Inc., NexBank Securities Inc., NexBank Capital
   01/05/2021   Inc., NexBank. (Drawhorn, Lauren)

                 1677 Joinder by NexPoint RE Entities to Objection to Confirmation of Fifth Amended Plan
                of Reorganization filed by Interested Parties NexPoint Hospitality Trust, NexPoint
                Multifamily Capital Trust, Inc., NexPoint Real Estate Advisors II, L.P., NexPoint Real
                Estate Advisors III, L.P., NexPoint Real Estate Advisors IV, L.P., NexPoint Real Estate
                Advisors V, L.P., NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors
                VII, L.P., NexPoint Real Estate Advisors VIII, L.P., NexPoint Real Estate Advisors, L.P.,
                NexPoint Real Estate Finance Inc., NexPoint Real Estate Partners, LLC, NexPoint
                Residential Trust, Inc., Nexpoint Real Estate Capital, LLC, VineBrook Homes, Trust, Inc.
   01/05/2021   (RE: related document(s)1670 Objection to confirmation of plan). (Drawhorn, Lauren)

                  1678 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
   01/05/2021   filed by Creditor Patrick Daugherty. (Kathman, Jason)

   01/05/2021


                                                                                     000566
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 577 of 648 PageID 3264


                 1679 Joinder by Kauffman, Travers and Deadman to Limited Objection of Jack Yang and
                Brad Borud to Fifth Amended Plan of Reorganization (Amended) filed by Davis Deadman,
                Paul Kauffman, Todd Travers (RE: related document(s)1472 Chapter 11 plan, 1666
                Objection to confirmation of plan). (Kathman, Jason)

                 1680 Motion to appear pro hac vice for Debra Dandenau. Fee Amount $100 Filed by
                Creditor Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter
   01/05/2021   Covitz and Thomas Surgent (Soderlund, Eric)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28390902, amount $ 100.00 (re: Doc# 1680).
   01/05/2021   (U.S. Treasury)

                 1681 Motion to appear pro hac vice for Douglas S. Draper. Fee Amount $100 Filed by Get
   01/06/2021   Good Trust, The Dugaboy Investment Trust (Draper, Douglas)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28393061, amount $ 100.00 (re: Doc# 1681).
   01/06/2021   (U.S. Treasury)

                 1682 Motion to appear pro hac vice for Leslie A. Collins. Fee Amount $100 Filed by Get
   01/06/2021   Good Trust, The Dugaboy Investment Trust (Draper, Douglas)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28393082, amount $ 100.00 (re: Doc# 1682).
   01/06/2021   (U.S. Treasury)

                 1683 Motion to appear pro hac vice for Greta M. Brouphy. Fee Amount $100 Filed by Get
   01/06/2021   Good Trust, The Dugaboy Investment Trust (Brouphy, Greta)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28393123, amount $ 100.00 (re: Doc# 1683).
   01/06/2021   (U.S. Treasury)

                 1684 Order granting third interim fee application for compensation (related document #
                1296) granting for Official Committee of Unsecured Creditors, fees awarded: $1865520.45,
   01/06/2021   expenses awarded: $18678.47 Entered on 1/6/2021. (Okafor, M.)

                 1685 Order granting third interim application for compensation (related document # 1244)
                granting for FTI Consulting, Inc., fees awarded: $886615.45, expenses awarded: $1833.10
   01/06/2021   Entered on 1/6/2021. (Okafor, M.)

                 1686 Order granting first interim application for compensation (related document # 1544)
                granting for Hunton Andrews Kurth LLP, fees awarded: $206933.85, expenses awarded:
   01/06/2021   $546.52 Entered on 1/6/2021. (Okafor, M.)

                 1687 Order granting third interim application for compensation (related document # 1547)
                granting for Jeffrey Nathan Pomerantz, fees awarded: $3380111.5, expenses awarded:
   01/06/2021   $31940.33 Entered on 1/6/2021. (Okafor, M.)

                 1688 Second Agreed Order regarding deposit of funds into the registry of the court (RE:
                related document(s) 1365 Agreed Supplemental Order re: 474 Motion for authority to apply
                and disburse funds filed by Debtor Highland Capital Management, L.P., 1365 Order
   01/06/2021   (generic)). Entered on 1/6/2021 (Okafor, M.)

                 1689 Motion to appear pro hac vice for Warren Horn. Fee Amount $100 Filed by Get
   01/06/2021   Good Trust, The Dugaboy Investment Trust (Horn, Warren)


                                                                                     000567
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 578 of 648 PageID 3265


                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28393995, amount $ 100.00 (re: Doc# 1689).
   01/06/2021   (U.S. Treasury)

                 1690 Order granting motion to appear pro hac vice adding Debra A. Dandeneau for FTI
                Consulting, Inc. and Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean Paul
                Sevilla, Hunter Covitz and Thomas Surgent (related document # 1680) Entered on 1/6/2021.
   01/06/2021   (Okafor, M.)

                 1691 Order granting third and final application for compensation (related document 1483)
                granting for Foley Gardere, Foley & Lardner LLP, fees awarded: $617654.60, expenses
                awarded: $11433.73 Entered on 1/6/2021. (Okafor, M.) Modified to correct text on
   01/06/2021   1/29/2021 (Ecker, C.).

                 1692 Adversary case 21−03000. Complaint by Highland Capital Management, L.P. against
                Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P., Highland
                Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital, Inc., CLO Holdco,
                Ltd.. Fee Amount $350 (Attachments: # 1 Adversary Proceeding Cover Sheet). Nature(s) of
                suit: 91 (Declaratory judgment). 72 (Injunctive relief − other). 02 (Other (e.g. other actions
   01/06/2021   that would have been brought in state court if unrelated to bankruptcy)). (Annable, Zachery)

                 1693 Subpoena on Highland Capital Management, L.P. filed by Interested Party James
   01/06/2021   Dondero. (Attachments: # 1 Ex. 1 − Subpoena with Document Requests) (Assink, Bryan)

                 1694 Subpoena on Kurtzman Carson Consultants LLC filed by Interested Party James
   01/06/2021   Dondero. (Attachments: # 1 Ex. 1 − Subpoena with Document Requests) (Assink, Bryan)

                 1695 Certificate of service re: 1) WebEx Meeting Invitation to participate electronically in
                the hearing on Wednesday, December 16, 2020 at 1:30 p.m. Central Time before the
                Honorable Stacey G. Jernigan; 2) Instructions for any counsel and parties who wish to
                participate in the Hearing; and 3) Foley & Lardner LLP's Witness and Exhibit List for
                Final Fee Application Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1650 Witness and Exhibit List filed by Spec. Counsel Foley Gardere, Foley &
                Lardner LLP (RE: related document(s)1483 Application for compensation Third and Final
                Application for Compensation and Reimbursement of Expenses of Foley & Lardner LLP as
                Special Texas Counsel to the Debtor for the Period from October 16, 2019 through October
                31, 2020 for Foley Ga). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit
                4 # 5 Exhibit 5) (O'Neil, Holland) filed by Spec. Counsel Foley Gardere, Foley & Lardner
   01/06/2021   LLP). (Kass, Albert)

                 1696 Certificate of service re: 1) Fourth Interim Fee Application of FTI Consulting, Inc. as
                Financial Advisor for the Official Committee of Unsecured Creditors, for Compensation
                and Reimbursement of Expenses for the Period from September 1, 2020 Through and
                Including November 30, 2020; and 2) Debtor's Notice of Filing of Plan Supplement to the
                Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1655 Application for
                compensation Fourth Interim Application for Compensation and Reimbursement of
                Expenses for FTI Consulting, Inc., Financial Advisor, Period: 9/1/2020 to 11/30/2020, Fee:
                $710,280.45, Expenses: $1,479.47. Filed by Attorney Juliana Hoffman Objections due by
                1/25/2021. filed by Financial Advisor FTI Consulting, Inc., 1656 Support/supplemental
                document (Debtor's Notice of Filing of Plan Supplement to the Fifth Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1
                Exhibit L−−Amended Schedule of Retained Causes of Action # 2 Exhibit M−−Amended
                Form of Claimant Trust Agreement # 3 Exhibit N−−Redline of Form of Claimant Trust
                Agreement # 4 Exhibit O−−Amended Form of Litigation Trust Agreement # 5 Exhibit
                P−−Redline of Form of Litigation Trust Agreement) filed by Debtor Highland Capital
   01/06/2021   Management, L.P.). (Kass, Albert)



                                                                                       000568
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 579 of 648 PageID 3266


                 1697 Objection to (related document(s): 1625 Motion to compromise controversy with
                HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest
                Dover Street IX Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew
                Base AIF L.P., and HarbourVest Partners L.P.. filed by Debtor Highland Capital
   01/06/2021   Management, L.P.) filed by Interested Party James Dondero. (Assink, Bryan)

                 1698 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1583 Motion to extend time to Remove Actions Pursuant to 28 U.S.C.
                1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure (RE: related
   01/07/2021   document(s)816 Order on motion to extend/shorten time)). (Annable, Zachery)

                 1699 Certificate of service re: Notice of (I) Executory Contracts and Unexpired Leases to
                Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any,
                and (III) Related Procedures in Connection Therewith filed by Debtor Highland Capital
   01/07/2021   Management, L.P. (RE: related document(s)1648 Notice (generic)). (Annable, Zachery)

                 1700 Certificate of service re: Notice of (I) Executory Contracts and Unexpired Leases to
                Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any,
                and (III) Related Procedures in Connection Therewith filed by Debtor Highland Capital
   01/07/2021   Management, L.P. (RE: related document(s)1648 Notice (generic)). (Annable, Zachery)

                 1701 Order granting motion to appear pro hac vice adding Douglas S. Draper for Get
                Good Trust and The Dugaboy Investment Trust (related document 1681) Entered on
   01/07/2021   1/7/2021. (Okafor, M.) Modified to add party on 1/7/2021 (Okafor, M.).

                 1702 Order granting motion to appear pro hac vice adding Leslie A. Collins for Get Good
                Trust and The Dugaboy Investment Trust (related document # 1682) Entered on 1/7/2021.
   01/07/2021   (Okafor, M.)

                 1703 Order granting motion to appear pro hac vice adding Greta M. Brouphy for Get Good
                Trust and The Dugaboy Investment Trust (related document # 1683) Entered on 1/7/2021.
   01/07/2021   (Okafor, M.)

                 1704 Order granting motion to appear pro hac vice adding Warren Horn for Get Good
                Trust and The Dugaboy Investment Trust (related document # 1689) Entered on 1/7/2021.
   01/07/2021   (Okafor, M.)

                 1705 Notice to take deposition of Michael Pugatch filed by Interested Party James
   01/07/2021   Dondero. (Assink, Bryan)

                 1706 Objection to (related document(s): 1625 Motion to compromise controversy with
                HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest
                Dover Street IX Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew
                Base AIF L.P., and HarbourVest Partners L.P.. filed by Debtor Highland Capital
                Management, L.P.)Objection to Debtor's Motion for Entry of an Order Approving
                Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and Authorizing
                Actions Consistent Therewith with Certficate of Service filed by Get Good Trust, The
   01/08/2021   Dugaboy Investment Trust. (Draper, Douglas)

                 1707 Objection to (related document(s): 1625 Motion to compromise controversy with
                HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest
                Dover Street IX Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew
                Base AIF L.P., and HarbourVest Partners L.P.. filed by Debtor Highland Capital
   01/08/2021   Management, L.P.) filed by Creditor CLO Holdco, Ltd.. (Kane, John)

   01/08/2021    1708 SEALED document regarding: Exhibit A to CLO Holdco, Ltd.'s Objection to
                Harbourvest Settlement [Docket No. 1707] Members Agreement Relating to the
                Company dated November 15, 2017 by and between each of the members of HCLOF,


                                                                                     000569
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 580 of 648 PageID 3267


                including Harbourvest, the Debtor, and CLO Holdco − Confidential [Confidential
                Subject to Agreed Protective Order See Docket No. 382] per court order filed by
                Creditor CLO Holdco, Ltd. (RE: related document(s)382 Order on motion for protective
                order). (Kane, John)

                 1709 Notice (Notice of Filing of Certificate of Service Regarding Letter Dated January 7,
                2021 to Highland Capital Management Services, Inc. from James P. Seery, Jr. Regarding
                Demand on Promissory Note) filed by Debtor Highland Capital Management, L.P..
   01/08/2021   (Annable, Zachery)

                 1710 Debtor−in−possession monthly operating report for filing period November 1, 2020
                to November 30, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable,
   01/08/2021   Zachery)

                 1711 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to November 30, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   01/08/2021   (Annable, Zachery)

                 1712 Certificate of service re: Notice of Agenda of Matters Scheduled for Hearing on
                January 6, 2021 at 2:30 p.m. (Central Time) Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1660 Notice (Notice of Agenda of Matters Scheduled
                for Hearing on January 6, 2021 at 2:30 p.m. (Central Time) filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass,
   01/08/2021   Albert)

                 1713 BNC certificate of mailing − PDF document. (RE: related document(s)1690 Order
                granting motion to appear pro hac vice adding Debra A. Dandeneau for FTI Consulting, Inc.
                and Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz
                and Thomas Surgent (related document 1680) Entered on 1/6/2021. (Okafor, M.)) No. of
   01/08/2021   Notices: 1. Notice Date 01/08/2021. (Admin.)

                 1714 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1625 Motion to compromise controversy with HarbourVest 2017
                Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX
                Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P.,
                and HarbourVest Partners L.P.. Filed by Debtor Highland Capital Management, L.P.).
                Hearing to be held on 1/14/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1625,
   01/09/2021   (Annable, Zachery)

                 1715 Order granting application for compensation (related document # 1552) granting for
                Wilmer Cutler Pickering Hale and Dorr LLP, fees awarded: $709256.22, expenses awarded:
   01/11/2021   $0.0 Entered on 1/11/2021. (Ecker, C.)

                 1716 Witness and Exhibit List filed by Creditor CLO Holdco, Ltd. (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
   01/11/2021   Partners L.P..). (Kane, John)

   01/11/2021    1717 SEALED document regarding: Exhibit 4, Members Agreement Relating to the
                Company dated November 15, 2017 by and between each of the members of HCLOF,
                including Harbourvest, the Debtor, and CLO Holdco [Confidential Subject to Agreed

                                                                                     000570
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 581 of 648 PageID 3268


                Protective Order] per court order filed by Creditor CLO Holdco, Ltd. (RE: related
                document(s)382 Order on motion for protective order). (Kane, John)

                 1718 Amended Notice of hearing (Amended Notice of (I) Hearing to Confirm Plan and (II)
                Related Important Dates) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1472 Amended chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11
                plan, 1383 Chapter 11 plan, 1450 Chapter 11 plan).). Confirmation hearing to be held on
   01/11/2021   1/26/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Annable, Zachery)

                  1719 Notice (Second Notice of (I) Executory Contracts and Unexpired Leases to Be
                Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any, and
                (III) Related Procedures in Connection Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1606 Support/supplemental document (Debtor's
                Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of
                Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee
                Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). (Annable,
   01/11/2021   Zachery)

                 1720 Amended Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1207 Motion to allow claims of HarbourVest Pursuant to Rule
                3018(A) of the Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims
                for Purposes of Voting to Accept or Reject the Plan Filed by Creditor HarbourVest et al
                Objections due by 11/9/2020. (Attachments: # 1 Proposed Order)). Hearing to be held on
   01/11/2021   1/14/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1207, (Annable, Zachery)

                 1721 Witness and Exhibit List filed by Interested Party James Dondero (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
                Partners L.P..). (Attachments: # 1 Dondero Ex. A − POCs # 2 Dondero Ex. B # 3 Dondero
                Ex. C # 4 Dondero Ex. D # 5 Dondero Ex. E # 6 Dondero Ex. F # 7 Dondero Ex. G # 8 Ex.
   01/11/2021   H − M) (Assink, Bryan)

                 1722 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global
                Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment
                L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and
   01/11/2021   HarbourVest Partners L.P..). (Annable, Zachery)

                 1723 Witness and Exhibit List filed by Creditor HarbourVest et al (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
   01/11/2021   Partners L.P..). (Driver, Vickie)

   01/11/2021    1724 Certificate of service re: Documents Served on January 6, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1684 Order granting third
                interim fee application for compensation (related document 1296) granting for Official
                Committee of Unsecured Creditors, fees awarded: $1865520.45, expenses awarded:
                $18678.47 Entered on 1/6/2021. (Okafor, M.), 1685 Order granting third interim application
                for compensation (related document 1244) granting for FTI Consulting, Inc., fees awarded:
                $886615.45, expenses awarded: $1833.10 Entered on 1/6/2021. (Okafor, M.), 1686 Order
                granting first interim application for compensation (related document 1544) granting for
                Hunton Andrews Kurth LLP, fees awarded: $206933.85, expenses awarded: $546.52
                Entered on 1/6/2021. (Okafor, M.), 1687 Order granting third interim application for
                compensation (related document 1547) granting for Jeffrey Nathan Pomerantz, fees
                awarded: $3380111.5, expenses awarded: $31940.33 Entered on 1/6/2021. (Okafor, M.),

                                                                                     000571
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 582 of 648 PageID 3269


                1688 Second Agreed Order regarding deposit of funds into the registry of the court (RE:
                related document(s) 1365 Agreed Supplemental Order re: 474 Motion for authority to apply
                and disburse funds filed by Debtor Highland Capital Management, L.P., 1365 Order
                (generic)). Entered on 1/6/2021 (Okafor, M.), 1691 Order granting first and final application
                for compensation (related document 1483) granting for Foley Gardere, Foley & Lardner
                LLP, fees awarded: $617654.60, expenses awarded: $11433.73 Entered on 1/6/2021.
                (Okafor, M.)). (Kass, Albert)

                 1725 Order further extending period within which the Debtor may remove actions 1583
                Motion to extend time. (Re: related document(s) 1583 Motion to extend time to Remove
                Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of Bankruptcy
                Procedure (RE: related document(s)816 Order on motion to extend/shorten time)) Entered
   01/12/2021   on 1/12/2021. (Ecker, C.)

                 1726 Amended Witness and Exhibit List filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1722 List (witness/exhibit/generic)). (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
                G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M #
                14 Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S #
                20 Exhibit T # 21 Exhibit U # 22 Exhibit V # 23 Exhibit W # 24 Exhibit X # 25 Exhibit
   01/12/2021   DD) (Annable, Zachery)

                 1727 Certificate of service re: Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to November 30, 2020 filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1711 Notice (generic)).
   01/13/2021   (Annable, Zachery)

                 1728 Order granting application for compensation (related document # 1545) granting for
                Hayward & Associates PLLC, fees awarded: $82325.00, expenses awarded: $1972.63
   01/13/2021   Entered on 1/13/2021. (Ecker, C.)

                 1729 Certificate of service re: Order (A) Approving the Adequacy of the Disclosure
                Statement; (B) Scheduling a Hearing to Confirm the Fifth Amended Plan of Reorganization;
                (C) Establishing Deadline for Filing Objections to Confirmation of the Plan; (D) Approving
                Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and
                Manner of Notice filed by Debtor Highland Capital Management, L.P. (RE: related
   01/13/2021   document(s)1476 Order approving disclosure statement). (Annable, Zachery)

                 1730 Certificate of service re: Order Further Extending Period Within Which the Debtor
                May Remove Actions Pursuant to 28 U.S.C. 1452 and Rule 9027 of the Federal Rules of
                Bankruptcy Procedure filed by Debtor Highland Capital Management, L.P. (RE: related
   01/13/2021   document(s)1725 Order on motion to extend/shorten time). (Annable, Zachery)

                 1731 Omnibus Reply to (related document(s): 1697 Objection filed by Interested Party
                James Dondero, 1706 Objection filed by Creditor The Dugaboy Investment Trust, Creditor
                Get Good Trust, 1707 Objection filed by Creditor CLO Holdco, Ltd.) filed by Debtor
   01/13/2021   Highland Capital Management, L.P.. (Annable, Zachery)

                 1732 Amended Witness and Exhibit List (Debtor's Second Amended Witness and Exhibit
                List with Respect to Hearing to Be Held on January 14, 2021) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1722 List (witness/exhibit/generic),
   01/13/2021   1726 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit EE) (Annable, Zachery)

                 1733 Expedited Motion to file document under seal./Expedited Motion for Leave to File
                Documents Under Seal in Connection with the HarbourVest Reply in Support of Debtor's
                Motion for Entry of an Order Approving Settlement with HarbourVest and Authorizing
                Actions Consistent Therewith Filed by Creditor HarbourVest et al (Attachments: # 1 Exhibit
   01/13/2021   A − Proposed Order) (Driver, Vickie)


                                                                                       000572
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 583 of 648 PageID 3270


                 1734 Omnibus Reply to (related document(s): 1697 Objection filed by Interested Party
                James Dondero, 1706 Objection filed by Creditor The Dugaboy Investment Trust, Creditor
                Get Good Trust, 1707 Objection filed by Creditor CLO Holdco, Ltd.) /HarbourVest Reply
                in Support of Debtor's Motion for Entry of an Order Approving Settlement with
                HarbourVest and Authorizing Actions Consistent Therewith filed by Creditor HarbourVest
   01/13/2021   et al. (Driver, Vickie)

                 1735 Support/supplemental document /Appendix to HarbourVest Reply in Support of
                Debtor's Motion for Entry of an Order Approving Settlement with HarbourVest and
                Authorizing Actions Consistent Therewith filed by Creditor HarbourVest et al (RE: related
   01/13/2021   document(s)1734 Reply). (Driver, Vickie)

                 1736 Emergency Motion to file document under seal.(Debtor's Emergency Motion for
                Entry of an Order Authorizing the Filing under Seal of Exhibits to Debtor's Omnibus Reply
                in Support of Debtor's Motion for Entry of an Order Approving Settlement with
                HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154), and Authorizing Actions
                Consistent Therewith) Filed by Debtor Highland Capital Management, L.P. (Attachments: #
   01/13/2021   1 Exhibit A−−Proposed Order) (Annable, Zachery)

                 1737 Order granting motion to seal exhibits (related document # 1736) Entered on
   01/14/2021   1/14/2021. (Ecker, C.)

                 1738 SEALED document regarding: Exhibit A−−Members Agreement per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1737
   01/14/2021   Order on motion to seal). (Annable, Zachery)

                 1739 SEALED document regarding: Exhibit B−−Articles of Incorporation per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1737
   01/14/2021   Order on motion to seal). (Annable, Zachery)

                 1740 SEALED document regarding: Exhibit C−−Offering Memorandum per court
                order filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1737
   01/14/2021   Order on motion to seal). (Annable, Zachery)

                 1741 Notice (Notice of Stipulation Resolving Proof of Claim No. 166 Filed by Stinson
                Leonard Street LLP) filed by Debtor Highland Capital Management, L.P.. (Annable,
   01/14/2021   Zachery)

                 1742 Exhibit List (Supplemental Exhibit List) filed by Interested Party James Dondero
                (RE: related document(s)1625 Motion to compromise controversy with HarbourVest 2017
                Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX
                Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P.,
   01/14/2021   and HarbourVest Partners L.P..). (Attachments: # 1 Dondero Ex. N) (Assink, Bryan)

                 1743 Declaration re: Supplemental Declaration of Conor P. Tully In Support of the
                Application Authorizing the Employment and Retention of FTI Consulting, Inc. as Financial
                Advisor to the Official Committee of Unsecured Creditors filed by Financial Advisor FTI
                Consulting, Inc. (RE: related document(s)336 Order on application to employ). (Hoffman,
   01/14/2021   Juliana)

                 1744 Declaration re: (Supplemental Declaration of Marc D. Katz) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)268 Declaration). (Annable,
   01/14/2021   Zachery)

                 1745 Motion to appoint trusteeMotion to Appoint Examiner Pursuant to 11 U.S.C. §
                1104(c) Filed by Get Good Trust, The Dugaboy Investment Trust (Attachments: # 1
   01/14/2021   Proposed Order) (Draper, Douglas)



                                                                                     000573
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 584 of 648 PageID 3271


                 1752 INCORRECT Entry: Original entry at # [1745 is correct} Motion to Appoint
                Examiner pursuant to 11 U.S.C. § 1104(c) by Get Good Trust , The Dugaboy Investment
   01/14/2021   Trust . (Ecker, C.) Modified on 1/15/2021 (Ecker, C.). (Entered: 01/15/2021)

                 1753 Hearing held on 1/14/2021. (RE: related document(s)1590 Motion to pay Debtor's
                Motion Pursuant to the Protocols for Authority for Highland Multi Strategy Credit Fund,
                L.P. to Prepay Loan) filed by Debtor Highland Capital Management, L.P. (Appearances: J.
                Pomeranz, J. Morris, and G. Demo for Debtor; J. Wilson, M. Lynn, J. Bonds, and B. Assink
                for J. Dondero; E. Weisgerber for HarbourVest; J. Kane for CLO Holdco; D. Draper for
                Dugaboy and Get Good Trust; M. Clemente for UCC; R. Matsumura for HCLOF.
                Nonevidentiary hearing. Motion granted. Counsel to upload order.) (Edmond, Michael)
   01/14/2021   (Entered: 01/15/2021)

                 1754 Hearing held on 1/14/2021. (RE: related document(s)1625 Motion to compromise
                controversy with HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P.,
                HarbourVest Dover Street IX Investment L.P., HV International VIII Secondary L.P.,
                HarbourVest Skew Base AIF L.P., and HarbourVest Partners L.P., filed by Debtor Highland
                Capital Management, L.P.) (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor;
                J. Wilson, M. Lynn, J. Bonds, and B. Assink for J. Dondero; E. Weisgerber for
                HarbourVest; J. Kane for CLO Holdco; D. Draper for Dugaboy and Get Good Trust; M.
                Clemente for UCC; R. Matsumura for HCLOF. Evidentiary hearing. Motion granted.
   01/14/2021   Counsel to upload order.) (Edmond, Michael) (Entered: 01/15/2021)

                 1755 Hearing held on 1/14/2021. (RE: related document(s)1207 Motion to allow claims of
                HarbourVest Pursuant to Rule 3018(A) of the Federal Rules of Bankruptcy Procedure for
                Temporary Allowance of Claims for Purposes of Voting to Accept or Reject the Plan filed
                by Creditor HarbourVest et al (Appearances: J. Pomeranz, J. Morris, and G. Demo for
                Debtor; J. Wilson, M. Lynn, J. Bonds, and B. Assink for J. Dondero; E. Weisgerber for
                HarbourVest; J. Kane for CLO Holdco; D. Draper for Dugaboy and Get Good Trust; M.
                Clemente for UCC; R. Matsumura for HCLOF. Evidentiary hearing. Motion resolved by
                approval of compromise and settlement. Counsel to upload order.) (Edmond, Michael)
   01/14/2021   (Entered: 01/15/2021)

                 1782 Court admitted exhibits date of hearing January 14, 2021 (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
                Partners L.P., filed by Debtor Highland Capital Management, L.P.) (COURT ADMITTED
                DEBTOR'S/PLAINTIFF EXHIBIT'S #A THROUGH #EE BY JAMES MORRIS AND
                EXHIBIT'S #34 & #36 BY ERICA WEISGERBER AND DEFENDANT'S DONDERO
                EXHIBIT #N (ONLY PORTIONS OF EXHIBIT) BY J. WILSON) (Edmond, Michael)
   01/14/2021   (Entered: 01/20/2021)

                 1746 Order granting motion to pay (related document # 1590) Entered on 1/15/2021.
   01/15/2021   (Ecker, C.)

                 1747 Order (RE: related document(s)1741 Notice (generic) filed by Debtor Highland
   01/15/2021   Capital Management, L.P.). Entered on 1/15/2021 (Ecker, C.)

                 1748 Motion for expedited hearing(related documents 1745 Motion to appoint trustee)
                Filed by Get Good Trust, The Dugaboy Investment Trust (Attachments: # 1 Proposed
   01/15/2021   Order) (Draper, Douglas)

   01/15/2021     1749 Notice (Third Notice of (I) Executory Contracts and Unexpired Leases to Be
                Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any, and
                (III) Related Procedures in Connection Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1606 Support/supplemental document (Debtor's
                Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.


                                                                                   000574
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 585 of 648 PageID 3272


                (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of
                Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee
                Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). (Annable,
                Zachery)

                 1750 Request for transcript regarding a hearing held on 1/14/2021. The requested
   01/15/2021   turn−around time is hourly (Green, Shanette)

                 1751 Supplemental Certificate of service re: filed by Creditors The Dugaboy Investment
                Trust, Get Good Trust (RE: related document(s)1745 Motion to appoint trusteeMotion to
                Appoint Examiner Pursuant to 11 U.S.C. § 1104(c), 1748 Motion for expedited
                hearing(related documents 1745 Motion to appoint trustee) ). (Draper, Douglas) Modified
   01/15/2021   on 1/15/2021 (Rielly, Bill).

                 1756 Joinder by filed by Interested Party James Dondero (RE: related document(s)1745
                Motion to appoint trusteeMotion to Appoint Examiner Pursuant to 11 U.S.C. § 1104(c)).
   01/15/2021   (Assink, Bryan)

                 1757 Notice of Increase in Hourly Rates for Pachulski Stang Ziehl & Jones LLP Effective
                as of January 1, 2021 filed by Debtor Highland Capital Management, L.P.. (Pomerantz,
   01/15/2021   Jeffrey)

                 1758 Certificate No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1632 Application for compensation Sidley
                Austin LLP's Thirteenth Monthly Application for Compensation and Reimbursement of
                Expenses for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period:
   01/15/2021   11/1/2020 to 11/30/2020, Fee: &#0). (Hoffman, Juliana)

                 1759 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1633 Application for compensation Thirteenth Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 11/1/2020 to 11/30/2020, Fee: $201,148.56, Expenses: $408.64.). (Hoffman,
   01/15/2021   Juliana)

                 1760 Certificate of service re: (Supplemental) Solicitation Materials Served on January
                11, 2021 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1630 Certificate of service re: Solicitation Materials Served on or Before
                December 2, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1472 Amended chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11
                plan, 1383 Chapter 11 plan, 1450 Chapter 11 plan). filed by Debtor Highland Capital
                Management, L.P., 1473 Amended disclosure statement filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)945 Disclosure statement, 1080 Disclosure
                statement, 1289 Disclosure statement, 1384 Disclosure statement, 1453 Disclosure
                statement). filed by Debtor Highland Capital Management, L.P., 1476 Order approving
                disclosure statement and setting hearing on confirmation of plan (RE: related
                document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management, L.P. and
                1473 Amended disclosure statement filed by Debtor Highland Capital Management, L.P. ).
                Confirmation hearing to be held on 1/13/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm.
                Last day to Object to Confirmation 1/5/2021. Ballots due 1/5/2021. Entered on 11/24/2020
   01/15/2021   (Okafor, M.)). filed by Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

   01/15/2021    1761 Certificate of service re: Documents Served on or Before January 12, 2021 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1714 Amended
                Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1625 Motion to compromise controversy with HarbourVest 2017 Global Fund
                L.P., HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment L.P.,
                HV International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest
                Partners L.P.. Filed by Debtor Highland Capital Management, L.P.). Hearing to be held on


                                                                                     000575
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 586 of 648 PageID 3273


                1/14/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1625, filed by Debtor Highland
                Capital Management, L.P., 1715 Order granting application for compensation (related
                document 1552) granting for Wilmer Cutler Pickering Hale and Dorr LLP, fees awarded:
                $709256.22, expenses awarded: $0.0 Entered on 1/11/2021. (Ecker, C.), 1718 Amended
                Notice of hearing (Amended Notice of (I) Hearing to Confirm Plan and (II) Related
                Important Dates) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1472 Amended chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11
                plan, 1383 Chapter 11 plan, 1450 Chapter 11 plan).). Confirmation hearing to be held on
                1/26/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm. filed by Debtor Highland Capital
                Management, L.P., 1719 Notice (Second Notice of (I) Executory Contracts and Unexpired
                Leases to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure
                Amounts, If Any, and (III) Related Procedures in Connection Therewith) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1606 Support/supplemental
                document (Debtor's Notice of Filing of Plan Supplement to the Fifth Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1
                Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended
                Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee
                Stipulation)). filed by Debtor Highland Capital Management, L.P., 1720 Amended Notice
                of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1207 Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the
                Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for Purposes
                of Voting to Accept or Reject the Plan Filed by Creditor HarbourVest et al Objections due
                by 11/9/2020. (Attachments: # 1 Proposed Order)). Hearing to be held on 1/14/2021 at
                09:30 AM Dallas Judge Jernigan Ctrm for 1207, filed by Debtor Highland Capital
                Management, L.P., 1722 Witness and Exhibit List filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1625 Motion to compromise controversy with
                HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P., HarbourVest
                Dover Street IX Investment L.P., HV International VIII Secondary L.P., HarbourVest Skew
                Base AIF L.P., and HarbourVest Partners L.P..). filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                 1762 Certificate of service re: Documents Served on January 12, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1725 Order further
                extending period within which the Debtor may remove actions 1583 Motion to extend time.
                (Re: related document(s) 1583 Motion to extend time to Remove Actions Pursuant to 28
                U.S.C. 1452 and Rule 9027 of the Federal Rules of Bankruptcy Procedure (RE: related
                document(s)816 Order on motion to extend/shorten time)) Entered on 1/12/2021. (Ecker,
                C.), 1726 Amended Witness and Exhibit List filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1722 List (witness/exhibit/generic)).
                (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12
                Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18
                Exhibit R # 19 Exhibit S # 20 Exhibit T # 21 Exhibit U # 22 Exhibit V # 23 Exhibit W # 24
                Exhibit X # 25 Exhibit DD) filed by Debtor Highland Capital Management, L.P.). (Kass,
   01/15/2021   Albert)

                 1763 BNC certificate of mailing − PDF document. (RE: related document(s)1728 Order
                granting application for compensation (related document 1545) granting for Hayward &
                Associates PLLC, fees awarded: $82325.00, expenses awarded: $1972.63 Entered on
   01/15/2021   1/13/2021. (Ecker, C.)) No. of Notices: 1. Notice Date 01/15/2021. (Admin.)

                 1764 Notice to take deposition of James P. Seery, Jr. filed by Debtor Highland Capital
   01/16/2021   Management, L.P.. (Annable, Zachery)

   01/17/2021    1765 Transcript regarding Hearing Held 01/14/2021 (173 pages) RE: Motion to Prepay
                Loan; Motion to Compromise Controversy; Motion to Allow Claims. THIS TRANSCRIPT
                WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90
                DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 04/19/2021.


                                                                                      000576
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 587 of 648 PageID 3274


                Until that time the transcript may be viewed at the Clerk's Office or a copy may be obtained
                from the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1753 Hearing held on 1/14/2021. (RE: related document(s)1590 Motion to pay
                Debtor's Motion Pursuant to the Protocols for Authority for Highland Multi Strategy Credit
                Fund, L.P. to Prepay Loan) filed by Debtor Highland Capital Management, L.P.
                (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor; J. Wilson, M. Lynn, J.
                Bonds, and B. Assink for J. Dondero; E. Weisgerber for HarbourVest; J. Kane for CLO
                Holdco; D. Draper for Dugaboy and Get Good Trust; M. Clemente for UCC; R. Matsumura
                for HCLOF. Nonevidentiary hearing. Motion granted. Counsel to upload order.), 1754
                Hearing held on 1/14/2021. (RE: related document(s)1625 Motion to compromise
                controversy with HarbourVest 2017 Global Fund L.P., HarbourVest 2017 Global AIF L.P.,
                HarbourVest Dover Street IX Investment L.P., HV International VIII Secondary L.P.,
                HarbourVest Skew Base AIF L.P., and HarbourVest Partners L.P., filed by Debtor Highland
                Capital Management, L.P.) (Appearances: J. Pomeranz, J. Morris, and G. Demo for Debtor;
                J. Wilson, M. Lynn, J. Bonds, and B. Assink for J. Dondero; E. Weisgerber for
                HarbourVest; J. Kane for CLO Holdco; D. Draper for Dugaboy and Get Good Trust; M.
                Clemente for UCC; R. Matsumura for HCLOF. Evidentiary hearing. Motion granted.
                Counsel to upload order.), 1755 Hearing held on 1/14/2021. (RE: related document(s)1207
                Motion to allow claims of HarbourVest Pursuant to Rule 3018(A) of the Federal Rules of
                Bankruptcy Procedure for Temporary Allowance of Claims for Purposes of Voting to
                Accept or Reject the Plan filed by Creditor HarbourVest et al (Appearances: J. Pomeranz, J.
                Morris, and G. Demo for Debtor; J. Wilson, M. Lynn, J. Bonds, and B. Assink for J.
                Dondero; E. Weisgerber for HarbourVest; J. Kane for CLO Holdco; D. Draper for Dugaboy
                and Get Good Trust; M. Clemente for UCC; R. Matsumura for HCLOF. Evidentiary
                hearing. Motion resolved by approval of compromise and settlement. Counsel to upload
                order.)). Transcript to be made available to the public on 04/19/2021. (Rehling, Kathy)

                 1766 BNC certificate of mailing − PDF document. (RE: related document(s)1747 Order
                (RE: related document(s)1741 Notice (generic) filed by Debtor Highland Capital
                Management, L.P.). Entered on 1/15/2021 (Ecker, C.)) No. of Notices: 1. Notice Date
   01/17/2021   01/17/2021. (Admin.)

                 1767 Verified statement pursuant to Rule 2019 filed by Creditor Scott Ellington, Thomas
   01/18/2021   Surgent, Frank Waterhouse, Isaac Leventon. (Smith, Frances)

                 1768 Certificate of service re: Verified Statement Pursuant to Federal Rule of Bankruptcy
                Procedure 2019 of (I) Frances A. Smith and Disclosures of Ross & Smith, PC; and (II)
                Michelle Hartmann and Disclosures of Baker & McKenzie LLP filed by Creditor Scott
                Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon (RE: related
   01/18/2021   document(s)1767 Verified statement pursuant to Rule 2019). (Smith, Frances)

                 1769 Declaration re: (Report of Mediators) filed by Debtor Highland Capital Management,
   01/18/2021   L.P. (RE: related document(s)912 Order (generic)). (Annable, Zachery)

                 1770 Order Granting Expedited Motion for Leave to File Documents Under Seal in
                Connection with the HarbourVest Reply in Support of Debtors Motion for Entry of an
                Order Approving Settlement with HarbourVest and Authorizing Actions Consistent
   01/19/2021   Therewith (related document # 1733) Entered on 1/19/2021. (Okafor, M.)

                 1771 Application for compensation Fifteenth Monthly Application for Compensation and
                for Reimbursement of Expenses for the Period from December 1, 2020 through December
                31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 12/1/2020 to
                12/31/2020, Fee: $1,046,024.00, Expenses: $4,130.90. Filed by Attorney Jeffrey Nathan
   01/19/2021   Pomerantz Objections due by 2/9/2021. (Pomerantz, Jeffrey)

                 1772 Chapter 11 ballot summary filed by Debtor Highland Capital Management, L.P..
   01/19/2021   (Annable, Zachery)



                                                                                      000577
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 588 of 648 PageID 3275


                 1773 Notice to take deposition of James P. Seery, Jr. filed by Debtor Highland Capital
   01/19/2021   Management, L.P.. (Annable, Zachery)

                 1774 Notice to take deposition of Highland Capital Management, L.P. filed by Interested
                Parties Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                Highland Funds I and its series, Highland Funds II and its series, Highland Global
                Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland
                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.
   01/19/2021   (Hogewood, A.)

                 1775 Certificate of service re: 1) Order Granting Debtors Motion Pursuant to the
                Protocols for Authority for Highland Multi Strategy Credit Fund, L.P. to Prepay; 2) Order
                Approving Stipulation Resolving Proof of Claim No. 166 Filed by Stinson Leonard Street
                LLP; and 3) Third Notice of (I) Executory Contracts and Unexpired Leases to Be Assumed
                by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any, and (III)
                Related Procedures in Connection Therewith Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1746 Order granting motion to pay (related document
                1590) Entered on 1/15/2021. (Ecker, C.), 1747 Order (RE: related document(s)1741 Notice
                (generic) filed by Debtor Highland Capital Management, L.P.). Entered on 1/15/2021
                (Ecker, C.), 1749 Notice (Third Notice of (I) Executory Contracts and Unexpired Leases to
                Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any,
                and (III) Related Procedures in Connection Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1606 Support/supplemental document (Debtor's
                Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of
                Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee
                Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). filed by
   01/19/2021   Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1776 Notice to take deposition of Highland Capital Management LP filed by Get Good
   01/19/2021   Trust, The Dugaboy Investment Trust. (Draper, Douglas)

                 1777 Motion for leave (Motion of the Debtor for Entry of an Order Authorizing the Debtor
                to Implement a Key Employee Retention Plan with Non−Insider Employees and Granting
                Related Relief) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1
   01/19/2021   Exhibit A # 2 Exhibit B−1 # 3 Exhibit B−2 # 4 Exhibit C) (Annable, Zachery)

                 1778 Motion for expedited hearing(related documents 1777 Motion for leave) Filed by
   01/19/2021   Debtor Highland Capital Management, L.P. (Annable, Zachery)

   01/19/2021    1779 Certificate of service re: Documents Served on January 13, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1728 Order granting
                application for compensation (related document 1545) granting for Hayward & Associates
                PLLC, fees awarded: $82325.00, expenses awarded: $1972.63 Entered on 1/13/2021.
                (Ecker, C.), 1731 Omnibus Reply to (related document(s): 1697 Objection filed by
                Interested Party James Dondero, 1706 Objection filed by Creditor The Dugaboy Investment
                Trust, Creditor Get Good Trust, 1707 Objection filed by Creditor CLO Holdco, Ltd.) filed
                by Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
                Management, L.P., 1732 Amended Witness and Exhibit List (Debtor's Second Amended
                Witness and Exhibit List with Respect to Hearing to Be Held on January 14, 2021) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1722 List
                (witness/exhibit/generic), 1726 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit
                EE) filed by Debtor Highland Capital Management, L.P., 1736 Emergency Motion to file
                document under seal.(Debtor's Emergency Motion for Entry of an Order Authorizing the
                Filing under Seal of Exhibits to Debtor's Omnibus Reply in Support of Debtor's Motion for
                Entry of an Order Approving Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150,

                                                                                      000578
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 589 of 648 PageID 3276


                153, 154), and Authorizing Actions Consistent Therewith) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor
                Highland Capital Management, L.P.). (Kass, Albert)

                 1780 Notice of District Court Order Accepting Documents Designated for Inclusion in
                Record on Appeal Under Seal filed by Interested Parties UBS AG London Branch, UBS
   01/20/2021   Securities LLC. (Sosland, Martin)

                  1781 Certificate of service re: Notice of Rule 30(b)(6) Amended Certificate of Service filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1776 Notice to
   01/20/2021   take deposition). (Draper, Douglas)

                 1783 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1777 Motion for leave (Motion of the Debtor for Entry of an Order Authorizing
                the Debtor to Implement a Key Employee Retention Plan with Non−Insider Employees and
                Granting Related Relief) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A # 2 Exhibit B−1 # 3 Exhibit B−2 # 4 Exhibit C)). Hearing to be
   01/20/2021   held on 1/26/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1777, (Annable, Zachery)

                 1784 WITHDRAWN PER # 1876. Objection to (related document(s): 1719 Notice
                (generic) filed by Debtor Highland Capital Management, L.P.) filed by Interested Party
   01/20/2021   James Dondero. (Assink, Bryan) Modified on 2/2/2021 (Ecker, C.).

                 1785 Order granting motion for expedited hearing (Related Doc# 1778)(document set for
                hearing: 1777 Motion of the Debtor for Entry of an Order Authorizing the Debtor to
                Implement a Key Employee Retention Plan with Non−Insider Employees and Granting
                Related Relief)) Hearing to be held on 1/26/2021 at 09:30 AM Dallas Judge Jernigan Ctrm
   01/20/2021   for 1777, Entered on 1/20/2021. (Rielly, Bill)

                 1786 Certificate of service re: Documents Served on January 14, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1737 Order granting motion
                to seal exhibits (related document 1736) Entered on 1/14/2021. (Ecker, C.), 1741 Notice
                (Notice of Stipulation Resolving Proof of Claim No. 166 Filed by Stinson Leonard Street
                LLP) filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
                Management, L.P., 1743 Declaration re: Supplemental Declaration of Conor P. Tully In
                Support of the Application Authorizing the Employment and Retention of FTI Consulting,
                Inc. as Financial Advisor to the Official Committee of Unsecured Creditors filed by
                Financial Advisor FTI Consulting, Inc. (RE: related document(s)336 Order on application to
                employ). filed by Financial Advisor FTI Consulting, Inc., 1744 Declaration re:
                (Supplemental Declaration of Marc D. Katz) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)268 Declaration). filed by Debtor Highland
   01/20/2021   Capital Management, L.P.). (Kass, Albert)

   01/20/2021     1787 Certificate of service re: Documents Served on or Before January 19, 2021 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1764 Notice to take
                deposition of James P. Seery, Jr. filed by Debtor Highland Capital Management, L.P.. filed
                by Debtor Highland Capital Management, L.P., 1769 Declaration re: (Report of Mediators)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)912 Order
                (generic)). filed by Debtor Highland Capital Management, L.P., 1771 Application for
                compensation Fifteenth Monthly Application for Compensation and for Reimbursement of
                Expenses for the Period from December 1, 2020 through December 31, 2020 for Jeffrey
                Nathan Pomerantz, Debtor's Attorney, Period: 12/1/2020 to 12/31/2020, Fee:
                $1,046,024.00, Expenses: $4,130.90. Filed by Attorney Jeffrey Nathan Pomerantz
                Objections due by 2/9/2021. filed by Debtor Highland Capital Management, L.P., 1772
                Chapter 11 ballot summary filed by Debtor Highland Capital Management, L.P.. filed by
                Debtor Highland Capital Management, L.P., 1773 Notice to take deposition of James P.
                Seery, Jr. filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland
                Capital Management, L.P., 1777 Motion for leave (Motion of the Debtor for Entry of an
                Order Authorizing the Debtor to Implement a Key Employee Retention Plan with
                Non−Insider Employees and Granting Related Relief) Filed by Debtor Highland Capital

                                                                                        000579
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 590 of 648 PageID 3277


                Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B−1 # 3 Exhibit B−2 # 4 Exhibit
                C) filed by Debtor Highland Capital Management, L.P., 1778 Motion for expedited
                hearing(related documents 1777 Motion for leave) Filed by Debtor Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1788 Order granting motion to compromise controversy with HarbourVest (Claim Nos.
                143, 147, 149, 150, 153, 154) and authorizing actions consistent therewith (related
   01/21/2021   document # 1625) Entered on 1/21/2021. (Okafor, M.)

                 1789 Notice (Notice of Service of Discovery on Highland Capital Management, L.P.) filed
                by Interested Party James Dondero. (Attachments: # 1 Ex. A − Document Requests)
   01/21/2021   (Assink, Bryan)

                 1790 Subpoena on Jean Paul Sevilla filed by Interested Party James Dondero.
   01/21/2021   (Attachments: # 1 Ex. 1 − Subpoena) (Assink, Bryan)

                  1791 Notice (Notice of Withdrawal of Certain Executory Contracts and Unexpired Leases
                from List of Executory Contracts and Unexpired Leases to Be Assumed by the Debtor
                Pursuant to the Fifth Amended Plan) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1648 Notice (Notice of (I) Executory Contracts and Unexpired
                Leases to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure
                Amounts, If Any, and (III) Related Procedures in Connection Therewith) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1606 Support/supplemental
                document (Debtor's Notice of Filing of Plan Supplement to the Fifth Amended Plan of
                Reorganization of Highland Capital Management, L.P.) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1
                Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended
                Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee
                Stipulation))., 1719 Notice (Second Notice of (I) Executory Contracts and Unexpired Leases
                to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If
                Any, and (III) Related Procedures in Connection Therewith) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1606 Support/supplemental document
                (Debtor's Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization
                of Highland Capital Management, L.P.) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit
                I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of
                Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee
                Stipulation))., 1749 Notice (Third Notice of (I) Executory Contracts and Unexpired Leases
                to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If
                Any, and (III) Related Procedures in Connection Therewith) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1606 Support/supplemental document
                (Debtor's Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization
                of Highland Capital Management, L.P.) filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit
                I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of
                Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee
   01/21/2021   Stipulation)).). (Annable, Zachery)

                 1792 Witness and Exhibit List United States' (IRS) Witness & Exhibit List filed by
                Creditor United States (IRS) (RE: related document(s)1668 Objection to confirmation of
                plan). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6
   01/22/2021   Exhibit 6) (Adams, David)

   01/22/2021    1793 Witness and Exhibit List for Confirmation Hearing filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                Highland Funds I and its series, Highland Funds II and its series, Highland Global
                Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland
                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint

                                                                                        000580
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 591 of 648 PageID 3278


                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund
                (RE: related document(s)1670 Objection to confirmation of plan). (Hogewood, A.)

                 1794 Witness and Exhibit List with Certificate of Service filed by Get Good Trust, The
                Dugaboy Investment Trust (RE: related document(s)1472 Chapter 11 plan). (Attachments: #
   01/22/2021   1 Exhibit 5 # 2 Exhibit 6 # 3 Exhibit 6−1) (Draper, Douglas)

                 1795 Witness and Exhibit List filed by Interested Party James Dondero (RE: related
                document(s)1472 Chapter 11 plan). (Attachments: # 1 Dondero Ex. 1 # 2 Dondero Ex. 2 # 3
                Dondero Ex. 3 # 4 Dondero Ex. 4 # 5 Dondero Ex. 5 # 6 Dondero Ex. 6 # 7 Dondero Ex. 7
                # 8 Dondero Ex. 8 # 9 Dondero Ex. 9 # 10 Dondero Ex. 10 # 11 Dondero Ex. 11 # 12
                Dondero Ex. 12 # 13 Dondero Ex. 13 # 14 Dondero Ex. 14 # 15 Dondero Ex. 15 # 16
   01/22/2021   Dondero Ex. 16 # 17 Dondero Ex. 17) (Assink, Bryan)

                  1796 Witness and Exhibit List for Hearing Scheduled for January 26, 2021 at 9:30 a.m.
                filed by Creditor Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon (RE:
                related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit SE1 # 2 Exhibit SE2
                # 3 Exhibit SE # 4 Exhibit SE4 # 5 Exhibit SE5 # 6 Exhibit SE6 # 7 Exhibit SE7 # 8 Exhibit
                SE8 # 9 Exhibit SE9 # 10 Exhibit SE10 # 11 Exhibit SE11 # 12 Exhibit SE12 # 13 Exhibit
                SE13 # 14 Exhibit SE14 # 15 Exhibit SE15 # 16 Exhibit SE16 # 17 Exhibit SE17 # 18
                Exhibit SE18 # 19 Exhibit SE19 # 20 Exhibit SE20 # 21 Exhibit SE21 # 22 Exhibit SE22 #
                23 Exhibit SE23 # 24 Exhibit SE24 # 25 Exhibit SE25 # 26 Exhibit SE26 # 27 Exhibit
                SE27 # 28 Exhibit SE28 # 29 Exhibit SE29 # 30 Exhibit SE30 # 31 Exhibit SE31 # 32
                Exhibit SE33 # 33 Exhibit SE34 # 34 Exhibit SE35 # 35 Exhibit SE36 # 36 Exhibit SE37 #
   01/22/2021   37 Exhibit SE38 # 38 Exhibit SE39 # 39 Exhibit SE40) (Smith, Frances)

                 1797 Witness and Exhibit List filed by Creditor CLO Holdco, Ltd. (RE: related
   01/22/2021   document(s)1472 Chapter 11 plan). (Kane, John)

                 1798 Certificate of service re: Witness & Exhibit List for Hearing Scheduled for January,
                26, 2021 at 9:30 a.m. filed by Creditor Scott Ellington, Thomas Surgent, Frank Waterhouse,
                Isaac Leventon (RE: related document(s)1796 List (witness/exhibit/generic)). (Smith,
   01/22/2021   Frances)

                  1799 Witness and Exhibit List for Hearing Scheduled for January 26, 2021 at 9:30 a.m.
                filed by Creditor Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon (RE:
                related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit SE33) (Smith,
   01/22/2021   Frances)

   01/22/2021    1800 Exhibit and Witness List for Confirmation Hearing filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                Highland Funds I and its series, Highland Funds II and its series, Highland Global
                Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland
                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund
                (RE: related document(s)1670 Objection to confirmation of plan). (Attachments: # 1 Exhibit
                A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
                Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14
                Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20
                Exhibit U # 21 Exhibit U # 22 Exhibit V # 23 Exhibit W # 24 Exhibit X # 25 Exhibit Y # 26
                Exhibit Z # 27 Exhibit AA # 28 Exhibit BB # 29 Exhibit CC # 30 Exhibit DD # 31 Exhibit
                EE # 32 Exhibit FF # 33 Exhibit GG # 34 Exhibit HH # 35 Exhibit II # 36 Exhibit JJ # 37
                Exhibit KK # 38 Exhibit LL # 39 Exhibit MM # 40 Exhibit NN # 41 Exhibit OO # 42
                Exhibit PP # 43 Exhibit QQ # 44 Exhibit RR # 45 Exhibit SS # 46 Exhibit TT # 47 Exhibit
                UU # 48 Exhibit VV # 49 Exhibit WW # 50 Exhibit XX # 51 Exhibit YY # 52 Exhibit ZZ #
                53 Exhibit AAA # 54 Exhibit BBB # 55 Exhibit CCC # 56 Exhibit DDD # 57 Exhibit EEE
                # 58 Exhibit FFF # 59 Exhibit GGG # 60 Exhibit HHH # 61 Exhibit III # 62 Exhibit JJJ #
                63 Exhibit KKK # 64 Exhibit LLL # 65 Exhibit MMM # 66 Exhibit NNN # 67 Exhibit

                                                                                     000581
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 592 of 648 PageID 3279


                OOO # 68 Exhibit PPP # 69 Exhibit QQQ # 70 Exhibit RRR # 71 Exhibit SSS # 72 Exhibit
                TTT # 73 Exhibit UUU # 74 Exhibit VVV # 75 Exhibit WWW # 76 Exhibit ZZZ)
                (Hogewood, A.) MODIFIED on 1/25/2021 (Ecker, C.).

                 1801 Adversary case 21−03003. Complaint by Highland Capital Management, L.P. against
                James Dondero. Fee Amount $350 (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 #
                4 Exhibit 4 # 5 Adversary Cover Sheet). Nature(s) of suit: 02 (Other (e.g. other actions that
                would have been brought in state court if unrelated to bankruptcy)). 11 (Recovery of
   01/22/2021   money/property − 542 turnover of property). (Annable, Zachery)

                 1802 Adversary case 21−03004. Complaint by Highland Capital Management, L.P. against
                Highland Capital Management Fund Advisors, L.P.. Fee Amount $350 (Attachments: # 1
                Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Cover Sheet). Nature(s) of suit: 02 (Other (e.g.
                other actions that would have been brought in state court if unrelated to bankruptcy)). 11
   01/22/2021   (Recovery of money/property − 542 turnover of property). (Annable, Zachery)

                 1803 Adversary case 21−03005. Complaint by Highland Capital Management, L.P. against
                NexPoint Advisors, L.P.. Fee Amount $350 (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                Exhibit 3 # 4 Adversary Cover Sheet). Nature(s) of suit: 02 (Other (e.g. other actions that
                would have been brought in state court if unrelated to bankruptcy)). 11 (Recovery of
   01/22/2021   money/property − 542 turnover of property). (Annable, Zachery)

                 1804 Adversary case 21−03006. Complaint by Highland Capital Management, L.P. against
                Highland Capital Management Services, Inc.. Fee Amount $350 (Attachments: # 1 Exhibit
                1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8
                Adversary Cover Sheet). Nature(s) of suit: 02 (Other (e.g. other actions that would have
                been brought in state court if unrelated to bankruptcy)). 11 (Recovery of money/property −
   01/22/2021   542 turnover of property). (Annable, Zachery)

                 1805 Adversary case 21−03007. Complaint by Highland Capital Management, L.P. against
                HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC). Fee Amount $350
                (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6
                Exhibit 6 # 7 Exhibit 7 # 8 Cover Sheet). Nature(s) of suit: 02 (Other (e.g. other actions that
                would have been brought in state court if unrelated to bankruptcy)). 11 (Recovery of
   01/22/2021   money/property − 542 turnover of property). (Annable, Zachery)

                 1806 Motion to file document under seal. Filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., Highland Fixed Income Fund, Highland Funds I and its
                series, Highland Funds II and its series, Highland Global Allocation Fund, Highland
                Healthcare Opportunities Fund, Highland Income Fund, Highland Merger Arbitrage Fund,
                Highland Opportunistic Credit Fund, Highland Small−Cap Equity Fund, Highland Socially
                Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx Senior Loan ETF,
                NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Real Estate Strategies Fund
   01/22/2021   (Attachments: # 1 Proposed Order) (Vasek, Julian)

   01/22/2021    1807 INCORRECT EVENT: Attorney to refile. Notice (Debtor's Omnibus Reply to
                Objections to Confirmation of the Fifth Amended Plan of Reorganization of Highland
                Capital Management L.P. (with Technical Modifications) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1661 Objection to confirmation of plan (RE:
                related document(s)1472 Chapter 11 plan) filed by Interested Party James Dondero., 1662
                Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan) filed by
                City of Richardson, Allen ISD, City of Allen, Dallas County, Kaufman County., 1666
                Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan) filed by
                Interested Parties Brad Borud, Jack Yang., 1667 Objection to confirmation of planwith
                Certificate of Service (RE: related document(s)1472 Chapter 11 plan) filed by Get Good
                Trust, The Dugaboy Investment Trust., 1668 Objection to confirmation of plan (RE: related
                document(s)1472 Chapter 11 plan) filed by Creditor United States (IRS)., 1669 Objection to
                confirmation of plan (RE: related document(s)1472 Chapter 11 plan) filed by Creditor Scott
                Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon. (Attachments: # 1 Exhibit
                A # 2 Exhibit B), 1670 Objection to confirmation of plan (RE: related document(s)1472

                                                                                        000582
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 593 of 648 PageID 3280


                Chapter 11 plan) filed by Interested Parties Highland Capital Management Fund Advisors,
                L.P., Highland Fixed Income Fund, Highland Funds I and its series, Highland Funds II and
                its series, Highland Global Allocation Fund, Highland Healthcare Opportunities Fund,
                Highland Income Fund, Highland Merger Arbitrage Fund, Highland Opportunistic Credit
                Fund, Highland Small−Cap Equity Fund, Highland Socially Responsible Equity Fund,
                Highland Total Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P.,
                NexPoint Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic
                Opportunities Fund. (Attachments: # 1 Exhibit A), 1673 Objection to confirmation of plan
                (RE: related document(s)1472 Chapter 11 plan) filed by Creditor NexPoint Real Estate
                Partners LLC f/k/a HCRE Partners LLC., 1676 Objection to confirmation of plan (RE:
                related document(s)1472 Chapter 11 plan) filed by Interested Parties NexBank Title Inc.,
                NexBank Securities Inc., NexBank Capital Inc., NexBank., 1678 Objection to confirmation
                of plan (RE: related document(s)1472 Chapter 11 plan) filed by Creditor Patrick
                Daugherty.). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Annable, Zachery)
                MODIFIED on 1/25/2021 (Ecker, C.).

                 1808 Modified chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE:
   01/22/2021   related document(s)1472 Chapter 11 plan). (Annable, Zachery)

                 1809 Support/supplemental document (Redline of Fifth Amended Plan of Reorganization
                of Highland Capital Management, L.P. (as Modified) filed by Debtor Highland Capital
   01/22/2021   Management, L.P. (RE: related document(s)1808 Chapter 11 plan). (Annable, Zachery)

                 1810 Witness and Exhibit List [Exhibits 1−2 and 12−17] filed by Creditor CLO Holdco,
                Ltd. (RE: related document(s)1797 List (witness/exhibit/generic)). (Attachments: # 1 CLO
                Exhibit 2 # 2 CLO Exhibit 12 # 3 CLO Exhibit 13 # 4 CLO Exhibit 14 # 5 CLO Exhibit 15
                # 6 CLO Exhibit 16 # 7 CLO Exhibit 17) (Kane, John) MODIFIED on 1/25/2021 (Ecker,
   01/22/2021   C.).

                 1811 NOTICE (Debtor's Notice of Filing of Plan Supplement to the Fifth Amended Plan
                of Reorganization of Highland Capital Management, L.P. (as Modified) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1808 Chapter 11 plan).
                (Attachments: # 1 Exhibit Q # 2 Exhibit R # 3 Exhibit S # 4 Exhibit T # 5 Exhibit U # 6
                Exhibit V # 7 Exhibit W # 8 Exhibit X # 9 Exhibit Y # 10 Exhibit Z # 11 Exhibit AA # 12
                Exhibit BB # 13 Exhibit CC # 14 Exhibit DD) (Annable, Zachery) Modified text on
   01/22/2021   1/25/2021 (Ecker, C.).

                 1812 SEALED document regarding: CLO Exhibit 3 − Aberdeen Loan Funding, Ltd.
                Servicing Agreement [CONFIDENTIAL] in connection to CLO's Witness and Exhibit
                List at Docket No. 1797 per court order filed by Creditor CLO Holdco, Ltd. (RE: related
   01/22/2021   document(s)382 Order on motion for protective order). (Kane, John)

                 1813 SEALED document regarding: CLO Exhibit 4 − Brentwood CLO Ltd.
                Servicing Agreement [CONFIDENTIAL] in connection to CLO's Witness and Exhibit
                List at Docket No. 1797 per court order filed by Creditor CLO Holdco, Ltd. (RE: related
   01/22/2021   document(s)382 Order on motion for protective order). (Kane, John)

                 1814 Memorandum of Law in support of confirmation filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1808 Chapter 11 plan). (Annable, Zachery)
   01/22/2021   Modified on 1/25/2021 (Ecker, C.).

                 1815 SEALED document regarding: CLO Exhibit 5 − Grayson CLO Ltd. Servicing
                Agreement and Amendment to Servicing Agreement [CONFIDENTIAL] in
                connection to CLO's Witness and Exhibit List at Docket No. 1797 per court order filed
                by Creditor CLO Holdco, Ltd. (RE: related document(s)382 Order on motion for protective
   01/22/2021   order). (Kane, John)

   01/22/2021    1816 SEALED document regarding: CLO Exhibit 6 − Liberty CLO, Ltd. Portfolio
                Management Agreement [CONFIDENTIAL] in connection to CLO's Witness and

                                                                                    000583
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 594 of 648 PageID 3281


                Exhibit List at Docket No. 1797 per court order filed by Creditor CLO Holdco, Ltd. (RE:
                related document(s)382 Order on motion for protective order). (Kane, John)

                 1817 SEALED document regarding: CLO Exhibit 7 − Red River CLO Ltd. Servicing
                Agreement and Amendment to Servicing Agreement [CONFIDENTIAL] in
                connection to CLO's Witness and Exhibit List at Docket No. 1797 per court order filed
                by Creditor CLO Holdco, Ltd. (RE: related document(s)382 Order on motion for protective
   01/22/2021   order). (Kane, John)

                 1818 SEALED document regarding: CLO Exhibit 8 − Rockwall CDO Ltd. Servicing
                Agreement [CONFIDENTIAL] in connection to CLO's Witness and Exhibit List at
                Docket No. 1797 per court order filed by Creditor CLO Holdco, Ltd. (RE: related
   01/22/2021   document(s)382 Order on motion for protective order). (Kane, John)

                 1819 SEALED document regarding: CLO Exhibit 9 − Valhalla CLO, Ltd. Reference
                Portfolio Management Agreement [CONFIDENTIAL] in connection to CLO's
                Witness and Exhibit List at Docket No. 1797 per court order filed by Creditor CLO
                Holdco, Ltd. (RE: related document(s)382 Order on motion for protective order). (Kane,
   01/22/2021   John)

                 1820 SEALED document regarding: CLO Exhibit 10 − Westchester CLO, Ltd.
                Servicing Agreement [CONFIDENTIAL] in connection to CLO's Witness and Exhibit
                List at Docket No. 1797 per court order filed by Creditor CLO Holdco, Ltd. (RE: related
   01/22/2021   document(s)382 Order on motion for protective order). (Kane, John)

                 1821 SEALED document regarding: CLO Exhibit 11 − Debtor Prepared Summary of
                CLO Holdco, Ltd.'s Interest in Debtor−Managed CLO Funds [CONFIDENTIAL] in
                connection to CLO's Witness and Exhibit List at Docket No. 1797 per court order filed
                by Creditor CLO Holdco, Ltd. (RE: related document(s)382 Order on motion for protective
   01/22/2021   order). (Kane, John)

   01/22/2021    1822 (REDACTED EXHIBITS ADDED 01/27/2021); Witness and Exhibit List filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1808 Chapter 11
                plan). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 List of 20 Largest Creditors C # 4
                Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit
                J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit O # 16 Exhibit
                P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20 Exhibit T # 21 Exhibit U # 22 Exhibit
                V # 23 List of 20 Largest Creditors W # 24 Exhibit X # 25 Exhibit Y # 26 Exhibit Z # 27
                Exhibit AA # 28 Exhibit BB # 29 Exhibit CC # 30 Exhibit DD # 31 Exhibit EE # 32 Exhibit
                FF # 33 Exhibit GG # 34 Exhibit HH # 35 Exhibit II # 36 Exhibit JJ # 37 Exhibit KK # 38
                Exhibit LL # 39 Exhibit MM # 40 Exhibit NN # 41 Exhibit OO # 42 Exhibit PP # 43
                Exhibit QQ # 44 Exhibit RR # 45 Exhibit SS # 46 Exhibit TT # 47 Exhibit UU # 48 Exhibit
                VV # 49 Exhibit WW # 50 Exhibit XX # 51 Exhibit YY # 52 Exhibit ZZ # 53 Exhibit AAA
                # 54 Exhibit BBB # 55 Exhibit CCC # 56 Exhibit DDD # 57 Exhibit EEE # 58 Exhibit FFF
                # 59 Exhibit GGG # 60 Exhibit HHH # 61 Exhibit III # 62 Exhibit JJJ # 63 Exhibit KKK #
                64 Exhibit LLL # 65 Exhibit MMM # 66 Exhibit NNN # 67 Exhibit OOO # 68 Exhibit PPP
                # 69 Exhibit QQQ # 70 Exhibit RRR # 71 Exhibit SSS # 72 Exhibit TTT # 73 Exhibit UUU
                # 74 Exhibit VVV # 75 Exhibit WWW # 76 Exhibit XXX # 77 Exhibit YYY # 78 Exhibit
                ZZZ # 79 Exhibit AAAA # 80 Exhibit BBBB # 81 Exhibit CCCC # 82 Exhibit DDDD # 83
                Exhibit EEEE # 84 Exhibit FFFF # 85 Exhibit GGGG # 86 Exhibit MMMM # 87 Exhibit
                NNNN # 88 Exhibit OOOO # 89 Exhibit PPPP # 90 Exhibit QQQQ # 91 Exhibit RRRR #
                92 Exhibit SSSS # 93 Exhibit TTTT # 94 Exhibit UUUU # 95 Exhibit VVVV # 96 Exhibit
                WWWW # 97 Exhibit XXXX # 98 Exhibit YYYY # 99 Exhibit ZZZZ # 100 Exhibit
                AAAAA # 101 Exhibit BBBBB # 102 Exhibit CCCCC # 103 Exhibit DDDDD # 104
                Exhibit EEEEE # 105 Exhibit FFFFF # 106 Exhibit GGGGG # 107 Exhibit HHHHH # 108
                Exhibit IIIII # 109 Exhibit JJJJJ # 110 Exhibit KKKKK # 111 Exhibit LLLLL # 112 Exhibit
                MMMMM # 113 Exhibit NNNNN # 114 Exhibit OOOOO # 115 Exhibit PPPPP # 116
                Exhibit QQQQQ # 117 Exhibit RRRRR # 118 Exhibit SSSSS # 119 Exhibit TTTTT # 120
                Exhibit UUUUU # 121 Exhibit VVVVV # 122 Exhibit WWWWW # 123 Exhibit XXXXX
                # 124 Exhibit YYYYY # 125 Exhibit ZZZZZ # 126 Exhibit AAAAAA # 127 Exhibit

                                                                                      000584
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 595 of 648 PageID 3282


                BBBBBB # 128 Exhibit CCCCCC # 129 Exhibit DDDDDD # 130 Exhibit EEEEEE # 131
                Exhibit FFFFFF # 132 Exhibit GGGGGG # 133 Exhibit HHHHHH # 134 Exhibit IIIIII #
                135 Exhibit JJJJJJ # 136 Exhibit KKKKKK # 137 Exhibit LLLLLL # 138 Exhibit
                MMMMMM # 139 Exhibit NNNNNN # 140 Exhibit OOOOOO # 141 Exhibit PPPPPP #
                142 Exhibit QQQQQQ # 143 Exhibit RRRRRR # 144 Exhibit SSSSSS # 145 Exhibit
                TTTTTT # 146 Exhibit UUUUUU # 147 Exhibit VVVVVV # 148 Exhibit WWWWWW #
                149 Exhibit XXXXXX # 150 Exhibit YYYYYY # 151 Exhibit ZZZZZZ) (Annable,
                Zachery) Additional attachment(s) added on 1/27/2021 (Okafor, M.). Modified on
                1/27/2021 (Okafor, M.). Additional attachment(s) added on 1/28/2021 (Okafor, M.).

                 1823 Response unopposed to (related document(s): 1828 Response filed by Debtor
   01/22/2021   Highland Capital Management, L.P.. Modified linkage on 1/25/2021 (Ecker, C.).

                  1828 Response opposed to (related document(s): 1661 Objection to confirmation of plan
                filed by Interested Party James Dondero, 1662 Objection to confirmation of plan filed by
                Creditor City of Richardson, Creditor Allen ISD, Creditor Kaufman County, Creditor Dallas
                County, Creditor City of Allen, 1666 Objection to confirmation of plan filed by Interested
                Party Jack Yang, Interested Party Brad Borud, 1667 Objection to confirmation of plan filed
                by Creditor The Dugaboy Investment Trust, Creditor Get Good Trust, 1668 Objection to
                confirmation of plan filed by Creditor United States (IRS), 1669 Objection to confirmation
                of plan filed by Creditor Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac
                Leventon, 1670 Objection to confirmation of plan filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., Interested
                Party Highland Funds I and its series, Interested Party Highland Healthcare Opportunities
                Fund, Interested Party Highland/iBoxx Senior Loan ETF, Interested Party Highland
                Opportunistic Credit Fund, Interested Party Highland Merger Arbitrage Fund, Interested
                Party Highland Funds II and its series, Interested Party Highland Small−Cap Equity Fund,
                Interested Party Highland Fixed Income Fund, Interested Party Highland Socially
                Responsible Equity Fund, Interested Party Highland Total Return Fund, Interested Party
                NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities Fund, Interested
                Party Highland Income Fund, Interested Party Highland Global Allocation Fund, Interested
                Party NexPoint Real Estate Strategies Fund, 1671 Objection, 1673 Objection to
                confirmation of plan filed by Creditor NexPoint Real Estate Partners LLC f/k/a HCRE
                Partners LLC, 1676 Objection to confirmation of plan filed by Interested Party NexBank,
                Interested Party NexBank Capital Inc., Interested Party NexBank Securities Inc., Interested
                Party NexBank Title Inc., 1678 Objection to confirmation of plan filed by Creditor Patrick
                Daugherty) filed by Debtor Highland Capital Management, L.P.. (Attachments: # 1 Exhibit
                A # 2 Exhibit B # 3 Exhibit C) (Annable, Zachery) Modified date on 1/25/2021 (Ecker, C.).
   01/22/2021   (Entered: 01/25/2021)

                 1824 Notice to take deposition of James P. Seery, Jr. filed by Debtor Highland Capital
   01/23/2021   Management, L.P.. (Annable, Zachery)

                 1825 BNC certificate of mailing − PDF document. (RE: related document(s)1785 Order
                granting motion for expedited hearing (Related Doc1778)(document set for hearing: 1777
                Motion of the Debtor for Entry of an Order Authorizing the Debtor to Implement a Key
                Employee Retention Plan with Non−Insider Employees and Granting Related Relief))
                Hearing to be held on 1/26/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1777, Entered
   01/23/2021   on 1/20/2021.) No. of Notices: 1. Notice Date 01/23/2021. (Admin.)

                 1826 Application for administrative expenses Filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (Attachments: # 1 Service List)
   01/24/2021   (Vasek, Julian)

                 1827 Emergency Motion to continue hearing on (related documents 1808 Chapter 11 plan)
   01/25/2021   Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 1829 Notice (Notice of Increase in Hourly Rates for Hayward PLLC (Formerly Hayward
                & Associates PLLC) Effective as of January 1, 2021) filed by Other Professional Hayward
   01/25/2021   & Associates PLLC. (Annable, Zachery)

                                                                                      000585
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 596 of 648 PageID 3283


                 1830 Order granting motion to continue hearing on (related document # 1827) (related
                documents Modified Chapter 11 plan) Confirmation hearing to be held on 2/2/2021 at 09:30
   01/25/2021   AM at Dallas Judge Jernigan Ctrm. Entered on 1/25/2021. (Okafor, M.)

                 1831 Order granting motion to file exhibits under seal (related document # 1806) Entered
   01/25/2021   on 1/25/2021. (Okafor, M.)

                 1832 Notice of hearing filed by Get Good Trust, The Dugaboy Investment Trust (RE:
                related document(s)1745 Motion to appoint trusteeMotion to Appoint Examiner Pursuant to
                11 U.S.C. § 1104(c) Filed by Get Good Trust, The Dugaboy Investment Trust (Attachments:
                # 1 Proposed Order)). Hearing to be held on 3/2/2021 at 01:30 PM Dallas Judge Jernigan
   01/25/2021   Ctrm for 1745, (Draper, Douglas)

                 1833 Notice (Notice of Certificate of Service re: Letter Dated January 19, 2021 to PCMG
                Trading Partners XXIII, L.P. from James P. Seery, Jr. re Highland Select Equity Fund,
   01/25/2021   L.P.) filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1834 Certificate of service re: Notice Of Hearing filed by Get Good Trust, The Dugaboy
   01/25/2021   Investment Trust (RE: related document(s)1832 Notice of hearing). (Draper, Douglas)

                 1835 INCORRECT ENTRY: Attorney to refile. Motion to redact/restrict Emergency
                Redact (related document(s):1822) (Fee Amount $26) Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Proposed Order) (Annable, Zachery) MODIFIED on
   01/25/2021   1/26/2021 (Ecker, C.).

                  Receipt of filing fee for Motion to Redact/Restrict From Public View(19−34054−sgj11)
                [motion,mredact] ( 26.00). Receipt number 28441834, amount $ 26.00 (re: Doc# 1835).
   01/25/2021   (U.S. Treasury)

                 1836 Motion to file document under seal. Emergency Motion to File Competing Plan and
                Disclosure Statement Under Seal Filed by Interested Party NexPoint Advisors, L.P.
   01/25/2021   (Attachments: # 1 Proposed Order) (Rukavina, Davor)

                 1837 Certificate of service re: 1) Notice of Hearing on Motion of the Debtor for Entry of
                an Order Authorizing the Debtor to Implement a Key Employee Retention Plan with
                Non−Insider Employees and Granting Relief; and 2) Order Granting Debtors Motion for
                an Expedited Hearing on the Motion of the Debtor for Entry of an Order Authorizing the
                Debtor to Implement a Key Employee Retention Plan with Non−Insider Employees and
                Granting Related Relief Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1783 Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1777 Motion for leave (Motion of the Debtor for Entry of an Order
                Authorizing the Debtor to Implement a Key Employee Retention Plan with Non−Insider
                Employees and Granting Related Relief) Filed by Debtor Highland Capital Management,
                L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B−1 # 3 Exhibit B−2 # 4 Exhibit C)). Hearing
                to be held on 1/26/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1777, filed by Debtor
                Highland Capital Management, L.P., 1785 Order granting motion for expedited hearing
                (Related Doc1778)(document set for hearing: 1777 Motion of the Debtor for Entry of an
                Order Authorizing the Debtor to Implement a Key Employee Retention Plan with
                Non−Insider Employees and Granting Related Relief)) Hearing to be held on 1/26/2021 at
   01/25/2021   09:30 AM Dallas Judge Jernigan Ctrm for 1777, Entered on 1/20/2021.). (Kass, Albert)

                 1838 Notice (Notice of Settlement) filed by Debtor Highland Capital Management, L.P..
   01/26/2021   (Attachments: # 1 Exhibit A−−Settlement Agreement) (Annable, Zachery)

   01/26/2021    1839 WITHDRAWN at # 1858. Notice to take deposition of Frank Waterhouse filed by
                Interested Parties Highland Capital Management Fund Advisors, L.P., Highland Fixed
                Income Fund, Highland Funds I and its series, Highland Funds II and its series, Highland
                Global Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland

                                                                                     000586
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 597 of 648 PageID 3284


                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.
                (Hogewood, A.) Modified on 1/29/2021 (Ecker, C.).

                 1840 INCORRECT ENTRY: Attorney to refile. Motion to withdraw documentNotice of
                Withdrawal of Limited Objection of Senior Employees By Frank Waterhouse and Thomas
                Surgent Only (related document(s) 1669 Objection to confirmation of plan) Filed by
                Creditor Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon (Smith,
   01/26/2021   Frances) MODIFIED on 1/27/2021 (Ecker, C.).

                 1841 Certificate of service re: Notice of Withdrawal of Limited Objection of Senior
                Employees By Frank Waterhouse and Thomas Surgent Only filed by Creditor Scott
                Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon (RE: related
                document(s)1840 Motion to withdraw documentNotice of Withdrawal of Limited Objection
                of Senior Employees By Frank Waterhouse and Thomas Surgent Only (related document(s)
   01/26/2021   1669 Objection to confirmation of plan)). (Smith, Frances)

                 1842 Application for compensation Fourteenth Monthly Application for Compensation
                and Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 12/1/2020 to 12/31/2020, Fee: $416,359.08, Expenses: $5,403.36.
   01/26/2021   Filed by Attorney Juliana Hoffman Objections due by 2/16/2021. (Hoffman, Juliana)

                  1843 Stipulation by Highland Capital Management, L.P. and Crescent TC Investors, L.P..
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1623 Motion
   01/26/2021   to extend time to assume unexpired nonresidential real property lease). (Hayward, Melissa)

   01/26/2021     1844 Certificate of service re: Documents Served on January 21, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1788 Order granting motion
                to compromise controversy with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154)
                and authorizing actions consistent therewith (related document 1625) Entered on 1/21/2021.
                (Okafor, M.), 1791 Notice (Notice of Withdrawal of Certain Executory Contracts and
                Unexpired Leases from List of Executory Contracts and Unexpired Leases to Be Assumed
                by the Debtor Pursuant to the Fifth Amended Plan) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1648 Notice (Notice of (I) Executory Contracts
                and Unexpired Leases to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan,
                (II) Cure Amounts, If Any, and (III) Related Procedures in Connection Therewith) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1606
                Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the Fifth
                Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11 plan).
                (Attachments: # 1 Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit
                J−−Amended Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of
                Senior Employee Stipulation))., 1719 Notice (Second Notice of (I) Executory Contracts and
                Unexpired Leases to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II)
                Cure Amounts, If Any, and (III) Related Procedures in Connection Therewith) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1606
                Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the Fifth
                Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11 plan).
                (Attachments: # 1 Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit
                J−−Amended Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of
                Senior Employee Stipulation))., 1749 Notice (Third Notice of (I) Executory Contracts and
                Unexpired Leases to Be Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II)
                Cure Amounts, If Any, and (III) Related Procedures in Connection Therewith) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1606
                Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the Fifth
                Amended Plan of Reorganization of Highland Capital Management, L.P.) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11 plan).
                (Attachments: # 1 Exhibit I−−Schedule of Contracts and Leases to Be Assumed # 2 Exhibit

                                                                                     000587
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 598 of 648 PageID 3285


                J−−Amended Form of Senior Employee Stipulation # 3 Exhibit K−−Redline of Form of
                Senior Employee Stipulation)).). filed by Debtor Highland Capital Management, L.P.).
                (Kass, Albert)

                 1850 Hearing held on 1/26/2021. (RE: related document(s)1777 Motion for leave (Motion
                of the Debtor for Entry of an Order Authorizing the Debtor to Implement a Key Employee
                Retention Plan with Non−Insider Employees and Granting Related Relief) filed by Debtor
                Highland Capital Management, L.P.) (Appearances: J. Pomeranz and J. Morris for Debtor;
                M. Clemente for UCC; J. Kane for CLO Holdco; D. Rukavina and L. Hogewood for
                Advisors and Funds; J. Wilson for J. Dondero. Evidentiary hearing. Motion granted.
   01/26/2021   Counsel to upload order.) (Edmond, Michael) (Entered: 01/27/2021)

                 1845 Withdrawal of Limited Objection of Senior Employees By Frank Waterhouse and
                Thomas Surgent Only filed by Creditor Scott Ellington, Thomas Surgent, Frank
                Waterhouse, Isaac Leventon (RE: related document(s)1669 Objection to confirmation of
   01/27/2021   plan). (Smith, Frances)

                 1846 Notice to take deposition of Isaac Leventon filed by Debtor Highland Capital
   01/27/2021   Management, L.P.. (Annable, Zachery)

                  1847 Notice (Fourth Notice of (I) Executory Contracts and Unexpired Leases to Be
                Assumed by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if Any, and
                (III) Related Procedures in Connection Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1606 Support/supplemental document (Debtor's
                Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of
                Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee
                Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). (Annable,
   01/27/2021   Zachery)

                 1848 Amended Motion to redact/restrict (related document(s):1835) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Proposed Order # 2 Exhibit PPPP #
                3 Exhibit QQQQ # 4 Exhibit RRRR # 5 Exhibit SSSS # 6 Exhibit TTTT # 7 Exhibit UUUU
                # 8 Exhibit VVVV # 9 Exhibit WWWW # 10 Exhibit XXXX # 11 Exhibit YYYY # 12
   01/27/2021   Exhibit ZZZZ # 13 Exhibit DDDDDD) (Annable, Zachery)

                 1849 Order Granting Motion of the Debtor for Entry of an Order Authorizing the Debtor to
                Implement a Key Employee Retention Plan with Non−Insider Employees and Granting
   01/27/2021   Related Relief (related document # 1777) Entered on 1/27/2021. (Okafor, M.)

                 1851 Order granting motion to seal documents (related document # 1836) Entered on
   01/27/2021   1/27/2021. (Okafor, M.)

                 1852 Order Granting Amended Emergency Motion to Redact Certain Exhibits Attached to
                Debtors Witness and Exhibit List with Respect to Confirmation Hearing to Be Held on
   01/27/2021   February 2, 2021 (Related Doc # 1848) Entered on 1/27/2021. (Okafor, M.)

                 1853 Application for compensation Sidley Austin LLP's Fourth Interim Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 9/1/2020 to 11/30/2020, Fee: $1,620,489.60,
                Expenses: $8,974.00. Filed by Attorney Juliana Hoffman Objections due by 2/17/2021.
   01/27/2021   (Hoffman, Juliana)

   01/27/2021    1854 Certificate of service re: Documents Served on January 22, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1807 INCORRECT
                EVENT: Attorney to refile. Notice (Debtor's Omnibus Reply to Objections to Confirmation
                of the Fifth Amended Plan of Reorganization of Highland Capital Management L.P. (with
                Technical Modifications) filed by Debtor Highland Capital Management, L.P. (RE: related

                                                                                     000588
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 599 of 648 PageID 3286


              document(s)1661 Objection to confirmation of plan (RE: related document(s)1472 Chapter
              11 plan) filed by Interested Party James Dondero., 1662 Objection to confirmation of plan
              (RE: related document(s)1472 Chapter 11 plan) filed by City of Richardson, Allen ISD,
              City of Allen, Dallas County, Kaufman County., 1666 Objection to confirmation of plan
              (RE: related document(s)1472 Chapter 11 plan) filed by Interested Parties Brad Borud, Jack
              Yang., 1667 Objection to confirmation of planwith Certificate of Service (RE: related
              document(s)1472 Chapter 11 plan) filed by Get Good Trust, The Dugaboy Investment
              Trust., 1668 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11
              plan) filed by Creditor United States (IRS)., 1669 Objection to confirmation of plan (RE:
              related document(s)1472 Chapter 11 plan) filed by Creditor Scott Ellington, Thomas
              Surgent, Frank Waterhouse, Isaac Leventon. (Attachments: # 1 Exhibit A # 2 Exhibit B),
              1670 Objection to confirmation of plan (RE: related document(s)1472 Chapter 11 plan)
              filed by Interested Parties Highland Capital Management Fund Advisors, L.P., Highland
              Fixed Income Fund, Highland Funds I and its series, Highland Funds II and its series,
              Highland Global Allocation Fund, Highland Healthcare Opportunities Fund, Highland
              Income Fund, Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund,
              Highland Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland
              Total Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
              Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.
              (Attachments: # 1 Exhibit A), 1673 Objection to confirmation of plan (RE: related
              document(s)1472 Chapter 11 plan) filed by Creditor NexPoint Real Estate Partners LLC
              f/k/a HCRE Partners LLC., 1676 Objection to confirmation of plan (RE: related
              document(s)1472 Chapter 11 plan) filed by Interested Parties NexBank Title Inc., NexBank
              Securities Inc., NexBank Capital Inc., NexBank., 1678 Objection to confirmation of plan
              (RE: related document(s)1472 Chapter 11 plan) filed by Creditor Patrick Daugherty.).
              (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Annable, Zachery) MODIFIED
              on 1/25/2021 (Ecker, C.). filed by Debtor Highland Capital Management, L.P., 1808
              Modified chapter 11 plan filed by Debtor Highland Capital Management, L.P. (RE: related
              document(s)1472 Chapter 11 plan). filed by Debtor Highland Capital Management, L.P.,
              1809 Support/supplemental document (Redline of Fifth Amended Plan of Reorganization of
              Highland Capital Management, L.P. (as Modified) filed by Debtor Highland Capital
              Management, L.P. (RE: related document(s)1808 Chapter 11 plan). filed by Debtor
              Highland Capital Management, L.P., 1811 NOTICE (Debtor's Notice of Filing of Plan
              Supplement to the Fifth Amended Plan of Reorganization of Highland Capital Management,
              L.P. (as Modified) filed by Debtor Highland Capital Management, L.P. (RE: related
              document(s)1808 Chapter 11 plan). (Attachments: # 1 Exhibit Q # 2 Exhibit R # 3 Exhibit S
              # 4 Exhibit T # 5 Exhibit U # 6 Exhibit V # 7 Exhibit W # 8 Exhibit X # 9 Exhibit Y # 10
              Exhibit Z # 11 Exhibit AA # 12 Exhibit BB # 13 Exhibit CC # 14 Exhibit DD) (Annable,
              Zachery) Modified text on 1/25/2021 (Ecker, C.). filed by Debtor Highland Capital
              Management, L.P., 1814 Memorandum of Law in support of confirmation filed by Debtor
              Highland Capital Management, L.P. (RE: related document(s)1808 Chapter 11 plan).
              (Annable, Zachery) Modified on 1/25/2021 (Ecker, C.). filed by Debtor Highland Capital
              Management, L.P., 1822 (REDACTED EXHIBITS ADDED 01/27/2021); Witness and
              Exhibit List filed by Debtor Highland Capital Management, L.P. (RE: related
              document(s)1808 Chapter 11 plan). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 List of
              20 Largest Creditors C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit
              H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N
              # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20 Exhibit T #
              21 Exhibit U # 22 Exhibit V # 23 List of 20 Largest Creditors W # 24 Exhibit X # 25
              Exhibit Y # 26 Exhibit Z # 27 Exhibit AA # 28 Exhibit BB # 29 Exhibit CC # 30 Exhibit
              DD # 31 Exhibit EE # 32 Exhibit FF # 33 Exhibit GG # 34 Exhibit HH # 35 Exhibit II # 36
              Exhibit JJ # 37 Exhibit KK # 38 Exhibit LL # 39 Exhibit MM # 40 Exhibit NN # 41 Exhibit
              OO # 42 Exhibit PP # 43 Exhibit QQ # 44 Exhibit RR # 45 Exhibit SS # 46 Exhibit TT # 47
              Exhibit UU # 48 Exhibit VV # 49 Exhibit WW # 50 Exhibit XX # 51 Exhibit YY # 52
              Exhibit ZZ # 53 Exhibit AAA # 54 Exhibit BBB # 55 Exhibit CCC # 56 Exhibit DDD # 57
              Exhibit EEE # 58 Exhibit FFF # 59 Exhibit GGG # 60 Exhibit HHH # 61 Exhibit III # 62
              Exhibit JJJ # 63 Exhibit KKK # 64 Exhibit LLL # 65 Exhibit MMM # 66 Exhibit NNN # 67
              Exhibit OOO # 68 Exhibit PPP # 69 Exhibit QQQ # 70 Exhibit RRR # 71 Exhibit SSS # 72
              Exhibit TTT # 73 Exhibit UUU # 74 Exhibit VVV # 75 Exhibit WWW # 76 Exhibit XXX #
              77 Exhibit YYY # 78 Exhibit ZZZ # 79 Exhibit AAAA # 80 Exhibit BBBB # 81 Exhibit
              CCCC # 82 Exhibit DDDD # 83 Exhibit EEEE # 84 Exhibit FFFF # 85 Exhibit GGGG # 86
              Exhibit MMMM # 87 Exhibit NNNN # 88 Exhibit OOOO # 89 Exhibit PPPP # 90 Exhibit

                                                                                   000589
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 600 of 648 PageID 3287


                QQQQ # 91 Exhibit RRRR # 92 Exhibit SSSS # 93 Exhibit TTTT # 94 Exhibit UUUU # 95
                Exhibit VVVV # 96 Exhibit WWWW # 97 Exhibit XXXX # 98 Exhibit YYYY # 99
                Exhibit ZZZZ # 100 Exhibit AAAAA # 101 Exhibit BBBBB # 102 Exhibit CCCCC # 103
                Exhibit DDDDD # 104 Exhibit EEEEE # 105 Exhibit FFFFF # 106 Exhibit GGGGG # 107
                Exhibit HHHHH # 108 Exhibit IIIII # 109 Exhibit JJJJJ # 110 Exhibit KKKKK # 111
                Exhibit LLLLL # 112 Exhibit MMMMM # 113 Exhibit NNNNN # 114 Exhibit OOOOO #
                115 Exhibit PPPPP # 116 Exhibit QQQQQ # 117 Exhibit RRRRR # 118 Exhibit SSSSS #
                119 Exhibit TTTTT # 120 Exhibit UUUUU # 121 Exhibit VVVVV # 122 Exhibit
                WWWWW # 123 Exhibit XXXXX # 124 Exhibit YYYYY # 125 Exhibit ZZZZZ # 126
                Exhibit AAAAAA # 127 Exhibit BBBBBB # 128 Exhibit CCCCCC # 129 Exhibit
                DDDDDD # 130 Exhibit EEEEEE # 131 Exhibit FFFFFF # 132 Exhibit GGGGGG # 133
                Exhibit HHHHHH # 134 Exhibit IIIIII # 135 Exhibit JJJJJJ # 136 Exhibit KKKKKK # 137
                Exhibit LLLLLL # 138 Exhibit MMMMMM # 139 Exhibit NNNNNN # 140 Exhibit
                OOOOOO # 141 Exhibit PPPPPP # 142 Exhibit QQQQQQ # 143 Exhibit RRRRRR # 144
                Exhibit SSSSSS # 145 Exhibit TTTTTT # 146 Exhibit UUUUUU # 147 Exhibit VVVVVV
                # 148 Exhibit WWWWWW # 149 Exhibit XXXXXX # 150 Exhibit YYYYYY # 151
                Exhibit ZZZZZZ) (Annable, Zachery) Additional attachment(s) added on 1/27/2021
                (Okafor, M.). Modified on 1/27/2021 (Okafor, M.). filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert)

                 1855 Notice of Appearance and Request for Notice by Jeff P. Prostok filed by Acis Capital
   01/28/2021   Management GP, LLC, Acis Capital Management, L.P.. (Prostok, Jeff)

                 1856 Notice of Appearance and Request for Notice by Suzanne K. Rosen filed by Acis
   01/28/2021   Capital Management GP, LLC, Acis Capital Management, L.P.. (Rosen, Suzanne)

                 1857 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1624 Motion to assume executory contract or unexpired lease Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Proposed Order)).
                Hearing to be held on 2/2/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1624,
   01/28/2021   (Annable, Zachery)

                 1858 Withdrawal of Notice of Deposition filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., Highland Fixed Income Fund, Highland Funds I and its
                series, Highland Funds II and its series, Highland Global Allocation Fund, Highland
                Healthcare Opportunities Fund, Highland Income Fund, Highland Merger Arbitrage Fund,
                Highland Opportunistic Credit Fund, Highland Small−Cap Equity Fund, Highland Socially
                Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx Senior Loan ETF,
                NexPoint Advisors, L.P., NexPoint Capital, Inc., NexPoint Real Estate Strategies Fund,
                NexPoint Strategic Opportunities Fund (RE: related document(s)1839 Notice to take
   01/28/2021   deposition). (Hogewood, A.)

                 1859 SEALED document regarding: PLAN OF REORGANIZATION OF JAMES
                DONDERO, NEXPOINT ADVISORS, L.P. per court order filed by Interested Parties
                James Dondero, Highland Capital Management Fund Advisors, L.P., NexPoint Advisors,
   01/28/2021   L.P. (RE: related document(s)1851 Order on motion to seal). (Rukavina, Davor)

                 1860 SEALED document regarding: DISCLOSURE STATEMENT IN SUPPORT
                OF PLAN OF REORGANIZATION per court order filed by Interested Parties James
                Dondero, Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P.
   01/28/2021   (RE: related document(s)1851 Order on motion to seal). (Rukavina, Davor)

   01/28/2021    1861 Certificate of service re: Documents Served on or Before January 25, 2021 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1824 Notice to take
                deposition of James P. Seery, Jr. filed by Debtor Highland Capital Management, L.P.. filed
                by Debtor Highland Capital Management, L.P., 1827 Emergency Motion to continue
                hearing on (related documents 1808 Chapter 11 plan) Filed by Debtor Highland Capital
                Management, L.P. filed by Debtor Highland Capital Management, L.P., 1829 Notice
                (Notice of Increase in Hourly Rates for Hayward PLLC (Formerly Hayward & Associates
                PLLC) Effective as of January 1, 2021) filed by Other Professional Hayward & Associates

                                                                                     000590
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 601 of 648 PageID 3288


                PLLC. filed by Other Professional Hayward & Associates PLLC, 1830 Order granting
                motion to continue hearing on (related document 1827) (related documents Modified
                Chapter 11 plan) Confirmation hearing to be held on 2/2/2021 at 09:30 AM at Dallas Judge
                Jernigan Ctrm. Entered on 1/25/2021. (Okafor, M.)). (Kass, Albert)

                 1862 Transcript regarding Hearing Held 01/26/2021 (257 pages) RE: KERP Motion 1777.
                THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 04/29/2021. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1850 Hearing held on 1/26/2021. (RE:
                related document(s)1777 Motion for leave (Motion of the Debtor for Entry of an Order
                Authorizing the Debtor to Implement a Key Employee Retention Plan with Non−Insider
                Employees and Granting Related Relief) filed by Debtor Highland Capital Management,
                L.P.) (Appearances: J. Pomeranz and J. Morris for Debtor; M. Clemente for UCC; J. Kane
                for CLO Holdco; D. Rukavina and L. Hogewood for Advisors and Funds; J. Wilson for J.
                Dondero. Evidentiary hearing. Motion granted. Counsel to upload order.)). Transcript to be
   01/29/2021   made available to the public on 04/29/2021. (Rehling, Kathy)

                 1863 Amended Witness and Exhibit List of Funds and Advisors filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                Highland Funds I and its series, Highland Funds II and its series, Highland Global
                Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland
                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund
                (RE: related document(s)1793 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit 1 #
                2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit
                8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit
                14 # 15 Exhibit 15 # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20
                Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24 # 25 Exhibit 25
                # 26 Exhibit 26 # 27 Exhibit 27 # 28 Exhibit 28 # 29 Exhibit 29 # 30 Exhibit 30 # 31
                Exhibit 31 # 32 Exhibit 32 # 33 Exhibit 33 # 34 Exhibit 34 # 35 Exhibit 35 # 36 Exhibit 36
                # 37 Exhibit 37 # 38 Exhibit 38 # 39 Exhibit 39 # 40 Exhibit 40 # 41 Exhibit 41 # 42
                Exhibit 42 # 43 Exhibit 43 # 44 Exhibit 44 # 45 Exhibit 45 # 46 Exhibit 46 # 47 Exhibit 47
                # 48 Exhibit 48 # 49 Exhibit 49 # 50 Exhibit 50 # 51 Exhibit 51 # 52 Exhibit 52 # 53
                Exhibit 53 # 54 Exhibit 54 # 55 Exhibit 55 # 56 Exhibit 56 # 57 Exhibit 57 # 58 Exhibit 58
                # 59 Exhibit 59 # 60 Exhibit 60 # 61 Exhibit 61 # 62 Exhibit 62 # 63 Exhibit 63 # 64
                Exhibit 64 # 65 Exhibit 65 # 66 Exhibit 66 # 67 Exhibit 67 # 68 Exhibit 68 # 69 Exhibit 69
                # 70 Exhibit 70 # 71 Exhibit 71 # 72 Exhibit 72 # 73 Exhibit 73 # 74 Exhibit 74 # 75
                Exhibit 75 # 76 Exhibit 76 # 77 Exhibit 77 # 78 Exhibit 78 # 79 Exhibit 79 # 80 Exhibit 80
   01/29/2021   # 81 Exhibit 81 # 82 Exhibit 82) (Hogewood, A.)

                 1864 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from November 1, 2020 through November 30, 2020) filed by Other
                Professional Development Specialists, Inc. (RE: related document(s)853 Order granting
                application to employ Development Specialists, Inc. as Other Professional (related
   01/29/2021   document 775) Entered on 7/16/2020. (Ecker, C.)). (Annable, Zachery)

                 1865 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from December 1, 2020 through December 31, 2020) filed by Other
                Professional Development Specialists, Inc. (RE: related document(s)853 Order granting
                application to employ Development Specialists, Inc. as Other Professional (related
   01/29/2021   document 775) Entered on 7/16/2020. (Ecker, C.)). (Annable, Zachery)

   01/29/2021    1866 Amended Witness and Exhibit List (Debtor's Amended Witness and Exhibit List with
                Respect to Confirmation Hearing to Be Held on February 2, 2021) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1822 List

                                                                                       000591
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 602 of 648 PageID 3289


                (witness/exhibit/generic)). (Attachments: # 1 Exhibit SSSSS # 2 Exhibit AAAAAAA # 3
                Exhibit BBBBBBB # 4 Exhibit CCCCCCC # 5 Exhibit DDDDDDD # 6 Exhibit
                EEEEEEE) (Annable, Zachery)

                  1867 Certificate of service re: 1) Notice of Settlement; 2) Fourteenth Monthly Application
                of Sidley Austin LLP for Allowance of Compensation and Reimbursement of Expenses for
                the Period from December 1, 2020 Through December 31, 2020; and 3) Stipulation
                Extending Deadline to Assume Lease and Setting Motion to Assume for Hearing at
                Confirmation Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1838 Notice (Notice of Settlement) filed by Debtor Highland Capital
                Management, L.P.. (Attachments: # 1 Exhibit A−−Settlement Agreement) filed by Debtor
                Highland Capital Management, L.P., 1842 Application for compensation Fourteenth
                Monthly Application for Compensation and Reimbursement of Expenses for Official
                Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 12/1/2020 to 12/31/2020,
                Fee: $416,359.08, Expenses: $5,403.36. Filed by Attorney Juliana Hoffman Objections due
                by 2/16/2021. filed by Creditor Committee Official Committee of Unsecured Creditors,
                1843 Stipulation by Highland Capital Management, L.P. and Crescent TC Investors, L.P..
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1623 Motion
                to extend time to assume unexpired nonresidential real property lease). filed by Debtor
   01/29/2021   Highland Capital Management, L.P.). (Kass, Albert)

   02/01/2021     Adversary case 3:20−ap−3128 closed (Ecker, C.)

                 1868 Supplemental Objection to confirmation of plan with Certificate of Service (RE:
                related document(s)1472 Chapter 11 plan, 1808 Chapter 11 plan) filed by Get Good Trust,
   02/01/2021   The Dugaboy Investment Trust. (Draper, Douglas)

                  1869 Certificate of service re: Monthly Staffing Reports by Development Specialists, Inc.
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1864 Notice
   02/01/2021   (generic), 1865 Notice (generic)). (Annable, Zachery)

                 1870 Notice of appeal and Statement of Election. Fee Amount $298 filed by Get Good
                Trust, The Dugaboy Investment Trust. Appellant Designation due by 02/16/2021. (Draper,
                Douglas). Related document(s) 1788 Order on motion to compromise controversy.
   02/01/2021   Modified LINKAGE on 2/4/2021 (Blanco, J.).

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   02/01/2021   Receipt number 28458158, amount $ 298.00 (re: Doc# 1870). (U.S. Treasury)

                 1871 Reply to (related document(s): 1784 Objection filed by Interested Party James
                Dondero) (Debtor's Reply to James Dondero's Objection to Debtor's Proposed Assumption
                of Executory Contracts and Cure Amounts Proposed in Connection Therewith) filed by
   02/01/2021   Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1872 SEALED document regarding: Exhibit 76 per court order filed by Interested
                Parties Highland Capital Management Fund Advisors, L.P., Highland Fixed Income Fund,
                Highland Funds I and its series, Highland Funds II and its series, Highland Global
                Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund,
                Highland Merger Arbitrage Fund, Highland Opportunistic Credit Fund, Highland
                Small−Cap Equity Fund, Highland Socially Responsible Equity Fund, Highland Total
                Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund
                (RE: related document(s)1831 Order on motion to seal). (Attachments: # 1 Exhibit 77 # 2
   02/01/2021   Exhibit 78 # 3 Exhibit 79 # 4 Exhibit 80 # 5 Exhibit 81 # 6 Exhibit 82) (Vasek, Julian)

   02/01/2021    1873 Notice (Fifth Notice of (I) Executory Contracts and Unexpired Leases to Be Assumed
                by the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any, and (III)
                Related Procedures in Connection Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1606 Support/supplemental document (Debtor's

                                                                                       000592
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 603 of 648 PageID 3290


                Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P.) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of
                Contracts and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee
                Stipulation # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). (Annable,
                Zachery)

                 1874 Amended Witness and Exhibit List filed by Interested Party James Dondero (RE:
                related document(s)1795 List (witness/exhibit/generic)). (Attachments: # 1 Dondero Ex. 1 #
                2 Dondero Ex. 2 # 3 Dondero Ex. 3 # 4 Dondero Ex. 4 # 5 Dondero Ex. 5 # 6 Dondero Ex.
                6 # 7 Dondero Ex. 7 # 8 Dondero Ex. 8 # 9 Dondero Ex. 9 # 10 Dondero Ex. 10 # 11
                Dondero Ex. 11 # 12 Dondero Ex. 12 # 13 Dondero Ex. 13 # 14 Dondero Ex. 14 # 15
                Dondero Ex. 15 # 16 Dondero Ex. 16 # 17 Dondero Ex. 17 # 18 Dondero Ex. 18 # 19
   02/01/2021   Dondero Ex. 19 # 20 Dondero Ex. 20) (Assink, Bryan)

                 1875 Support/supplemental document (Debtor's Notice of Filing of Plan Supplement to the
                Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as
                Modified)) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1808 Chapter 11 plan). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
   02/01/2021   DD # 4 Exhibit EE # 5 Exhibit FF) (Annable, Zachery)

                 1876 Withdrawal (Notice of Withdrawal of Document) filed by Interested Party James
   02/01/2021   Dondero (RE: related document(s)1784 Objection). (Assink, Bryan)

                 1877 Amended Witness and Exhibit List (Debtor's Second Amended Witness and Exhibit
                List with Respect to Confirmation Hearing to Be Held on February 2, 2021) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1822 List
                (witness/exhibit/generic), 1866 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit
                SSSSS # 2 Exhibit DDDDDD # 3 Exhibit FFFFFFF # 4 Exhibit GGGGGGG # 5 Exhibit
                HHHHHHH # 6 Exhibit IIIIIII # 7 Exhibit JJJJJJJ # 8 Exhibit KKKKKKK # 9 Exhibit
                LLLLLLL # 10 Exhibit MMMMMMM # 11 Exhibit NNNNNNN # 12 Exhibit OOOOOOO
   02/01/2021   # 13 Exhibit PPPPPPP # 14 Exhibit QQQQQQQ) (Annable, Zachery)

                 1878 Motion to compel an Order Requiring James D. Dondero to Preserve Documents and
                to Identify Measures Taken to Ensure Document Preservation. Filed by Creditor Committee
                Official Committee of Unsecured Creditors (Attachments: # 1 Proposed Order Exhibit A # 2
   02/01/2021   Exhibit Exhibit B) (Montgomery, Paige)

                 1879 Certificate of service re: Documents Served on January 27, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1846 Notice to take
                deposition of Isaac Leventon filed by Debtor Highland Capital Management, L.P.. filed by
                Debtor Highland Capital Management, L.P., 1847 Notice (Fourth Notice of (I) Executory
                Contracts and Unexpired Leases to Be Assumed by the Debtor Pursuant to the Fifth
                Amended Plan, (II) Cure Amounts, if Any, and (III) Related Procedures in Connection
                Therewith) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1606 Support/supplemental document (Debtor's Notice of Filing of Plan
                Supplement to the Fifth Amended Plan of Reorganization of Highland Capital Management,
                L.P.) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1472
                Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of Contracts and Leases to Be
                Assumed # 2 Exhibit J−−Amended Form of Senior Employee Stipulation # 3 Exhibit
                K−−Redline of Form of Senior Employee Stipulation)). filed by Debtor Highland Capital
                Management, L.P., 1849 Order Granting Motion of the Debtor for Entry of an Order
                Authorizing the Debtor to Implement a Key Employee Retention Plan with Non−Insider
                Employees and Granting Related Relief (related document 1777) Entered on 1/27/2021.
                (Okafor, M.), 1852 Order Granting Amended Emergency Motion to Redact Certain Exhibits
                Attached to Debtors Witness and Exhibit List with Respect to Confirmation Hearing to Be
                Held on February 2, 2021 (Related Doc 1848) Entered on 1/27/2021. (Okafor, M.)). (Kass,
   02/01/2021   Albert)

   02/01/2021

                                                                                     000593
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 604 of 648 PageID 3291


                  1880 Response opposed to (related document(s): 1868 Objection to confirmation of plan
                filed by Creditor The Dugaboy Investment Trust, Creditor Get Good Trust) filed by
                Creditor Committee Official Committee of Unsecured Creditors. (Hoffman, Juliana)

                 1881 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1655 Application for compensation Fourth Interim Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
                Period: 9/1/2020 to 11/30/2020, Fee: $710,280.45, Expenses: $1,479.47.). (Hoffman,
   02/01/2021   Juliana)

                 1882 Clerk's correspondence requesting File an amended appeal from attorney for
                appellant. (RE: related document(s)1870 Notice of appeal and Statement of Election. Fee
                Amount $298 filed by Get Good Trust, The Dugaboy Investment Trust. Appellant
   02/02/2021   Designation due by 02/16/2021.) Responses due by 2/5/2021. (Blanco, J.)

                 1884 Request for transcript regarding a hearing held on 2/2/2021. The requested
   02/02/2021   turn−around time is hourly. (Edmond, Michael)

                 1885 Hearing continued (RE: related document(s)1808 Modified chapter 11 plan filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11
                plan).) Continued Confirmation hearing to be held on 2/3/2021 at 09:30 AM at Dallas Judge
   02/02/2021   Jernigan Ctrm. (Edmond, Michael)

                 1886 Certificate of service re: Documents Served on or Before January 28, 2021 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1853 Application for
                compensation Sidley Austin LLP's Fourth Interim Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 9/1/2020 to 11/30/2020, Fee: $1,620,489.60, Expenses: $8,974.00.
                Filed by Attorney Juliana Hoffman Objections due by 2/17/2021. filed by Creditor
                Committee Official Committee of Unsecured Creditors, 1857 Notice of hearing filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1624 Motion to
                assume executory contract or unexpired lease Filed by Debtor Highland Capital
                Management, L.P. (Attachments: # 1 Exhibit A # 2 Proposed Order)). Hearing to be held on
                2/2/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1624, filed by Debtor Highland
   02/02/2021   Capital Management, L.P.). (Kass, Albert)

                 1921 Hearing held on 2/2/2021. (RE: related document(s)1624 Motion to assume
                executory contract or unexpired lease Filed by Debtor Highland Capital Management, L.P.,
                (Appearances: J. Pomeranz, J. Morris, I. Kharesh, and G. Demo for Debtor; M. Clemente
                for UCC; T. Mascherin for Redeemer Committee; R. Patel for Acis; A. Clubock for UBS; J.
                Kathman for P. Daugherty; E. Weisgerber for HarbourVest; C. Taylor for J. Dondero; D.
                Rukavina and A. Hogewood for Advisors and Funds; D. Draper for Dugaboy and Get Good
                Trusts; L. Drawhorn for NexBank; M. Held for Crescent landlord. L. Lambert for UST.
                Matter not taken up in light of all−day confirmation hearing.) (Edmond, Michael) (Entered:
   02/02/2021   02/09/2021)

                  1922 Hearing held on 2/2/2021. (RE: related document(s)1808 Modified chapter 11 plan
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter
                11 plan). (Appearances: J. Pomeranz, J. Morris, I. Kharesh, and G. Demo for Debtor; M.
                Clemente for UCC; T. Mascherin for Redeemer Committee; R. Patel for Acis; A. Clubock
                for UBS; J. Kathman for P. Daugherty; E. Weisgerber for HarbourVest; C. Taylor for J.
                Dondero; D. Rukavina and A. Hogewood for Advisors and Funds; D. Draper for Dugaboy
                and Get Good Trusts; L. Drawhorn for NexBank; M. Held for Crescent landlord. L.
                Lambert for UST. Evidentiary hearing. Hearing recessed and will resume on 2/3/21.)
   02/02/2021   (Edmond, Michael) (Entered: 02/09/2021)

                 1887 Chapter 11 ballot summary filed by Debtor Highland Capital Management, L.P..
   02/03/2021   (Annable, Zachery)



                                                                                     000594
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 605 of 648 PageID 3292


                 1888 Application for administrative expenses Filed by Interested Parties NexBank,
   02/03/2021   NexBank Capital Inc., NexBank Securities Inc., NexBank Title Inc. (Drawhorn, Lauren)

                 1889 Amended notice of appeal filed by Get Good Trust, The Dugaboy Investment Trust
   02/03/2021   (RE: related document(s)1870 Notice of appeal). (Draper, Douglas)

                 1890 Request for transcript regarding a hearing held on 2/3/2021. The requested
   02/03/2021   turn−around time is hourly. (Edmond, Michael)

                 1891 Certificate of service re: Supplemental Certification of Patrick M. Leathem with
                Respect to the Tabulation of Votes on the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P. Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)1887 Chapter 11 ballot summary filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.). (Kass,
   02/03/2021   Albert)

                 1892 Certificate of service re: 1) Notice of Filing of Monthly Staffing Report by
                Development Specialists, Inc. for the Period from November 1, 2020 Through November 30,
                2020; 2) Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for
                the Period from December 1, 2020 Through December 31, 2020; and 3) Debtor's Amended
                Witness and Exhibit List with Respect to Confirmation Hearing to Be Held on February 2,
                2021 Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1864
                Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for the
                Period from November 1, 2020 through November 30, 2020) filed by Other Professional
                Development Specialists, Inc. (RE: related document(s)853 Order granting application to
                employ Development Specialists, Inc. as Other Professional (related document 775) Entered
                on 7/16/2020. (Ecker, C.)). filed by Other Professional Development Specialists, Inc., 1865
                Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc. for the
                Period from December 1, 2020 through December 31, 2020) filed by Other Professional
                Development Specialists, Inc. (RE: related document(s)853 Order granting application to
                employ Development Specialists, Inc. as Other Professional (related document 775) Entered
                on 7/16/2020. (Ecker, C.)). filed by Other Professional Development Specialists, Inc., 1866
                Amended Witness and Exhibit List (Debtor's Amended Witness and Exhibit List with
                Respect to Confirmation Hearing to Be Held on February 2, 2021) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1822 List
                (witness/exhibit/generic)). (Attachments: # 1 Exhibit SSSSS # 2 Exhibit AAAAAAA # 3
                Exhibit BBBBBBB # 4 Exhibit CCCCCCC # 5 Exhibit DDDDDDD # 6 Exhibit
   02/03/2021   EEEEEEE) filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   02/03/2021    1893 Certificate of service re: Documents Served on February 1, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1871 Reply to (related
                document(s): 1784 Objection filed by Interested Party James Dondero) (Debtor's Reply to
                James Dondero's Objection to Debtor's Proposed Assumption of Executory Contracts and
                Cure Amounts Proposed in Connection Therewith) filed by Debtor Highland Capital
                Management, L.P.. filed by Debtor Highland Capital Management, L.P., 1873 Notice (Fifth
                Notice of (I) Executory Contracts and Unexpired Leases to Be Assumed by the Debtor
                Pursuant to the Fifth Amended Plan, (II) Cure Amounts, If Any, and (III) Related
                Procedures in Connection Therewith) filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)1606 Support/supplemental document (Debtor's Notice of Filing of
                Plan Supplement to the Fifth Amended Plan of Reorganization of Highland Capital
                Management, L.P.) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1472 Chapter 11 plan). (Attachments: # 1 Exhibit I−−Schedule of Contracts
                and Leases to Be Assumed # 2 Exhibit J−−Amended Form of Senior Employee Stipulation
                # 3 Exhibit K−−Redline of Form of Senior Employee Stipulation)). filed by Debtor
                Highland Capital Management, L.P., 1875 Support/supplemental document (Debtor's
                Notice of Filing of Plan Supplement to the Fifth Amended Plan of Reorganization of
                Highland Capital Management, L.P. (as Modified)) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1808 Chapter 11 plan). (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit DD # 4 Exhibit EE # 5 Exhibit FF) filed by Debtor
                Highland Capital Management, L.P., 1877 Amended Witness and Exhibit List (Debtor's

                                                                                      000595
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 606 of 648 PageID 3293


                Second Amended Witness and Exhibit List with Respect to Confirmation Hearing to Be Held
                on February 2, 2021) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1822 List (witness/exhibit/generic), 1866 List (witness/exhibit/generic)).
                (Attachments: # 1 Exhibit SSSSS # 2 Exhibit DDDDDD # 3 Exhibit FFFFFFF # 4 Exhibit
                GGGGGGG # 5 Exhibit HHHHHHH # 6 Exhibit IIIIIII # 7 Exhibit JJJJJJJ # 8 Exhibit
                KKKKKKK # 9 Exhibit LLLLLLL # 10 Exhibit MMMMMMM # 11 Exhibit NNNNNNN
                # 12 Exhibit OOOOOOO # 13 Exhibit PPPPPPP # 14 Exhibit QQQQQQQ) filed by Debtor
                Highland Capital Management, L.P.). (Kass, Albert)

                 1902 Bench Ruling set (RE: related document(s)1808 Modified chapter 11 plan filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter 11
                plan).) Hearing to be held on 2/8/2021 at 09:00 AM Dallas Judge Jernigan Ctrm for 1808,
   02/03/2021   (Ellison, T.) (Entered: 02/05/2021)

                 1915 Court admitted exhibits date of hearing February 3, 2021 (RE: related
                document(s)1808 Modified chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1472 Chapter 11 plan).) (COURT ADMITTED ALL THE
                DEBTOR'S EXHIBIT'S THAT APPEAR AT DOC. #1822, #1866 & #1877 &
                DONDERO'S EXHIBITS #6 THROUGH #12, #15, 16 & #17; & HIGHLAND CAPTIAL
                MGMT. FUNDING EXHIBIT #2 AT DOC. #1863 AND JUDGE JERNIGAN TOOK
                JUDICIAL NOTICE OF THE DEBTOR'S SCHEDULES) (Edmond, Michael) (Entered:
   02/03/2021   02/08/2021)

                  1923 Hearing held on 2/3/2021. (RE: related document(s)1808 Modified chapter 11 plan
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter
                11 plan) (Appearances: J. Pomeranz, J. Morris, I. Kharesh, and G. Demo for Debtor; M.
                Clemente for UCC; T. Mascherin for Redeemer Committee; R. Patel for Acis; A. Clubock
                for UBS; J. Kathman for P. Daugherty; E. Weisgerber for HarbourVest; C. Taylor for J.
                Dondero; D. Rukavina and A. Hogewood for Advisors and Funds; D. Draper for Dugaboy
                and Get Good Trusts; L. Drawhorn for NexBank and NexPoint; L. Lambert for UST.
                Evidentiary hearing. Court took matter under advisement after conclusion of evidence and
                arguments. Bench ruling scheduled for 2/8/21 at 9:00 am.) (Edmond, Michael) (Entered:
   02/03/2021   02/09/2021)

                 1894 Transcript regarding Hearing Held 02/02/2021 (295 pages) RE: Confirmation
                Hearing, Day One (#1808); Motion to Assume (#1624). THIS TRANSCRIPT WILL BE
                MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS
                AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 05/5/2021. Until
                that time the transcript may be viewed at the Clerk's Office or a copy may be obtained from
                the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1885 Hearing continued (RE: related document(s)1808 Modified chapter 11
                plan filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1472
                Chapter 11 plan).) Continued Confirmation hearing to be held on 2/3/2021 at 09:30 AM at
                Dallas Judge Jernigan Ctrm.). Transcript to be made available to the public on 05/5/2021.
   02/04/2021   (Rehling, Kathy)

                 1895 Amended Witness and Exhibit List (Debtor's Third Amended Witness and Exhibit
                List with Respect to Confirmation Hearing Held on February 3, 2021) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1877 List
                (witness/exhibit/generic)). (Attachments: # 1 Exhibit PPPPPPP # 2 Exhibit RRRRRRR # 3
   02/04/2021   Exhibit SSSSSSS # 4 Exhibit TTTTTTT # 5 Exhibit UUUUUUU) (Annable, Zachery)

                  1896 Stipulation by Highland Capital Management, L.P. and Crescent TC Investors, L.P..
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1623 Motion
   02/04/2021   to extend time to assume unexpired nonresidential real property lease). (Hayward, Melissa)

                 1898 Notice to take deposition of NexPoint Real Estate Partners, LLC f/k/a HCRE
   02/05/2021   Partners, LLC filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)


                                                                                      000596
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 607 of 648 PageID 3294


                 1899 Notice of docketing notice of appeal. Civil Action Number: 3:21−CV−00261−L
                (Lindsay). (RE: related document(s)1870 Notice of appeal filed by Get Good Trust, The
                Dugaboy Investment Trust. (Draper, Douglas). Related document(s) 1788 Order on motion
                to compromise controversy. Modified LINKAGE on 2/4/2021 (Blanco, J.)., 1889 Amended
                notice of appeal filed by Get Good Trust, The Dugaboy Investment Trust (RE: related
   02/05/2021   document(s)1870 Notice of appeal).) (Blanco, J.)

                 1900 Certificate of mailing regarding appeal (RE: related document(s)1889 Amended
                notice of appeal filed by Get Good Trust, The Dugaboy Investment Trust (RE: related
                document(s)1870 Notice of appeal).) (Blanco, J.) Additional attachment(s) added on
   02/05/2021   2/5/2021 (Blanco, J.).

                 1901 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1870 Notice of appeal filed by Get Good Trust, The Dugaboy
                Investment Trust. Related document(s) 1788 Order on motion to compromise controversy.
   02/05/2021   Modified LINKAGE on 2/4/2021 (Blanco, J.).) (Blanco, J.)

                 1903 Order approving stipulation extending deadline to assume lease and setting motion to
                assume for hearing oat confirmation, which is currently set for February 2, 2021 at 9:30 a.m
                (RE: related document(s)1843 Stipulation filed by Debtor Highland Capital Management,
   02/05/2021   L.P.). Entered on 2/5/2021 (Okafor, M.)

                  1904 Order approving second stipulation extending deadline to assume lease and setting
                motion to assume for hearing at confirmation (RE: related document(s)1896 Stipulation
   02/05/2021   filed by Debtor Highland Capital Management, L.P.). Entered on 2/5/2021 (Okafor, M.)

                 1905 Transcript regarding Hearing Held 02/03/2021 (257 pages) RE: Confirmation
                Hearing, Day Two (#1808); Motion to Assume (#1624). THIS TRANSCRIPT WILL BE
                MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS
                AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 05/6/2021. Until
                that time the transcript may be viewed at the Clerk's Office or a copy may be obtained from
                the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                kathyrehlingtranscripts@gmail.com, Telephone number 972−786−3063. (RE: related
                document(s) 1885 Hearing continued (RE: related document(s)1808 Modified chapter 11
                plan filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1472
                Chapter 11 plan).) Continued Confirmation hearing to be held on 2/3/2021 at 09:30 AM at
                Dallas Judge Jernigan Ctrm.). Transcript to be made available to the public on 05/6/2021.
   02/05/2021   (Rehling, Kathy)

                 1906 Certificate of service re: Official Committee of Unsecured Creditors' Motion for an
                Order Requiring James D. Dondero to Preserve Documents and to Identify Measures Taken
                to Ensure Document Preservation Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)1878 Motion to compel an Order Requiring James D. Dondero to
                Preserve Documents and to Identify Measures Taken to Ensure Document Preservation.
                Filed by Creditor Committee Official Committee of Unsecured Creditors (Attachments: # 1
                Proposed Order Exhibit A # 2 Exhibit Exhibit B) filed by Creditor Committee Official
   02/05/2021   Committee of Unsecured Creditors). (Kass, Albert)

                 1907 Certificate of service re: Response of the Official Committee of Unsecured Creditors
                to Supplemental Objection to Fifth Amended Plan of Reorganization of Highland Capital
                Management, L.P. (as Modified) Filed by the Dugaboy Investment Trust and Get Good
                Trust Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1880
                Response opposed to (related document(s): 1868 Objection to confirmation of plan filed by
                Creditor The Dugaboy Investment Trust, Creditor Get Good Trust) filed by Creditor
                Committee Official Committee of Unsecured Creditors. filed by Creditor Committee
   02/05/2021   Official Committee of Unsecured Creditors). (Kass, Albert)

   02/05/2021    1908 Certificate of service re: Documents Served on February 4, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1895 Amended Witness and


                                                                                      000597
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 608 of 648 PageID 3295


                Exhibit List (Debtor's Third Amended Witness and Exhibit List with Respect to
                Confirmation Hearing Held on February 3, 2021) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1877 List (witness/exhibit/generic)).
                (Attachments: # 1 Exhibit PPPPPPP # 2 Exhibit RRRRRRR # 3 Exhibit SSSSSSS # 4
                Exhibit TTTTTTT # 5 Exhibit UUUUUUU) filed by Debtor Highland Capital Management,
                L.P., 1896 Stipulation by Highland Capital Management, L.P. and Crescent TC Investors,
                L.P.. filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1623
                Motion to extend time to assume unexpired nonresidential real property lease). filed by
                Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1909 Certificate of service re: (Supplemental) Solicitation Materials Served on February
                1, 2021 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1630 Certificate of service re: Solicitation Materials Served on or Before
                December 2, 2020 Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1472 Amended chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)944 Chapter 11 plan, 1079 Chapter 11 plan, 1287 Chapter 11
                plan, 1383 Chapter 11 plan, 1450 Chapter 11 plan). filed by Debtor Highland Capital
                Management, L.P., 1473 Amended disclosure statement filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)945 Disclosure statement, 1080 Disclosure
                statement, 1289 Disclosure statement, 1384 Disclosure statement, 1453 Disclosure
                statement). filed by Debtor Highland Capital Management, L.P., 1476 Order approving
                disclosure statement and setting hearing on confirmation of plan (RE: related
                document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management, L.P. and
                1473 Amended disclosure statement filed by Debtor Highland Capital Management, L.P. ).
                Confirmation hearing to be held on 1/13/2021 at 09:30 AM at Dallas Judge Jernigan Ctrm.
                Last day to Object to Confirmation 1/5/2021. Ballots due 1/5/2021. Entered on 11/24/2020
   02/05/2021   (Okafor, M.)). filed by Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 1910 Appellant designation of contents for inclusion in record on appeal filed by Get Good
                Trust, The Dugaboy Investment Trust (RE: related document(s)1870 Notice of appeal, 1889
                Amended notice of appeal, 1899 Notice of docketing notice of appeal/record, 1900
                Certificate of mailing regarding appeal, 1901 Notice regarding the record for a bankruptcy
   02/06/2021   appeal). Appellee designation due by 02/22/2021. (Draper, Douglas)

                 1911 Statement of issues on appeal, filed by Get Good Trust, The Dugaboy Investment
                Trust (RE: related document(s)1870 Notice of appeal, 1889 Amended notice of appeal,
                1899 Notice of docketing notice of appeal/record, 1901 Notice regarding the record for a
   02/06/2021   bankruptcy appeal, 1910 Appellant designation). (Draper, Douglas)

                 1912 Clerk's correspondence requesting Amended designation from attorney for appellant.
                (RE: related document(s)1910 Appellant designation of contents for inclusion in record on
   02/08/2021   appeal) Responses due by 2/10/2021. (Blanco, J.)

                 1913 Request for transcript (ruling only) regarding a hearing held on 2/8/2021. The
   02/08/2021   requested turn−around time is hourly. (Edmond, Michael)

                 1914 Motion for leave (Motion for Status Conference) Filed by Interested Party James
   02/08/2021   Dondero (Attachments: # 1 Proposed Order) (Assink, Bryan)

                  1924 Hearing held on 2/8/2021. (RE: related document(s)1808 Modified chapter 11 plan
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1472 Chapter
                11 plan). (Appearances: J. Pomeranz; M. Clemente for UCC; M. Lynn, J. Bonds, and B.
                Assink for J. Dondero; D. Rukavina and L. Hogewood for Advisors and Funds; D. Draper
                for Dugaboy and Get Good Trusts; L. Lambert for UST (numerous others; full roll call not
                taken). Court read bench ruling approving plan. Counsel to incorporate courts bench ruling
                into their own set of FOFs, COLS and Order to be submitted.) (Edmond, Michael) (Entered:
   02/08/2021   02/09/2021)

   02/09/2021


                                                                                      000598
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 609 of 648 PageID 3296


                 1916 Notice of hearing (Status Conference) filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s)1826
                Application for administrative expenses Filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (Attachments: # 1 Service
                List)). Status Conference to be held on 3/22/2021 at 09:30 AM at Dallas Judge Jernigan
                Ctrm. (Attachments: # 1 Service List) (Vasek, Julian)

                 1917 Transcript regarding Hearing Held 02/08/2021 (51 pages) RE: Bench Ruling. THIS
                TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 05/10/2021. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 1902 Bench Ruling set (RE: related
                document(s)1808 Modified chapter 11 plan filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1472 Chapter 11 plan).) Hearing to be held on 2/8/2021 at
                09:00 AM Dallas Judge Jernigan Ctrm for 1808, (Ellison, T.)). Transcript to be made
   02/09/2021   available to the public on 05/10/2021. (Rehling, Kathy)

                 1918 Notice to take deposition of James Dondero filed by Debtor Highland Capital
   02/09/2021   Management, L.P.. (Annable, Zachery)

                 1919 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to December 31, 2020) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   02/09/2021   (Annable, Zachery)

                 1920 Certificate of service re: 1) Debtors Notice of Rule 30(b)(6) Deposition to NexPoint
                Real Estate Partners, LLC f/k/a HCRE Partners, LLC; 2) Order Approving Stipulation
                Extending Deadline to Assume Lease and Setting Motion to Assume for Hearing at
                Confirmation; and 3) Order Approving Second Stipulation Extending Deadline to Assume
                Lease and Setting Motion to Assume for Hearing at Confirmation Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)1898 Notice to take deposition of
                NexPoint Real Estate Partners, LLC f/k/a HCRE Partners, LLC filed by Debtor Highland
                Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P., 1903 Order
                approving stipulation extending deadline to assume lease and setting motion to assume for
                hearing oat confirmation, which is currently set for February 2, 2021 at 9:30 a.m (RE:
                related document(s)1843 Stipulation filed by Debtor Highland Capital Management, L.P.).
                Entered on 2/5/2021 (Okafor, M.), 1904 Order approving second stipulation extending
                deadline to assume lease and setting motion to assume for hearing at confirmation (RE:
                related document(s)1896 Stipulation filed by Debtor Highland Capital Management, L.P.).
   02/09/2021   Entered on 2/5/2021 (Okafor, M.)). (Kass, Albert)

                 1925 Application for compensation First Monthly Fee Application for Hunton Andrews
                Kurth LLP, Special Counsel, Period: 11/1/2020 to 12/31/2020, Fee: $73121.04, Expenses:
                $10.35. Filed by Spec. Counsel Hunton Andrews Kurth LLP Objections due by 3/2/2021.
   02/09/2021   (Hesse, Gregory)

                 1926 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1771 Application for compensation Fifteenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from December 1, 2020
                through December 31, 2020 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
   02/10/2021   12/1/2020 to). (Pomerantz, Jeffrey)


                                                                                    000599
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 610 of 648 PageID 3297


                 1927 Application for compensation Fourteenth Application of FTI Consulting, Inc. for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Financial Advisor, Period: 12/1/2020 to 12/31/2020, Fee: $239,297.76, Expenses:
   02/10/2021   $0. Filed by Attorney Juliana Hoffman Objections due by 3/3/2021. (Hoffman, Juliana)

                 1928 Amended appellant designation of contents for inclusion in record on appeal filed by
                Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1910 Appellant
   02/10/2021   designation). (Draper, Douglas)

                 1929 Order denying motion for status conference (related document # 1914) Entered on
   02/11/2021   2/11/2021. (Ecker, C.)

                 1930 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Stanton Law Firm PC (Claim No. 163, Amount $88,133.99) To Cedar Glade
                LP. Filed by Creditor Cedar Glade LP. (Attachments: # 1 Evidence of Transfer) (Tanabe,
   02/11/2021   Kesha)

                 1931 Agreed Order granting motion to assume nonresidential real property lease with
   02/12/2021   Crescent TC Investors, L.P. (related document # 1624) Entered on 2/12/2021. (Okafor, M.)

                  1932 Certificate of service re: 1) Debtors Notice of Deposition to James Dondero in
                Connection with Debtors Objection to Proof of Claim Filed by HCRE Partners, LLC; and
                2) Notice of Statement of Amounts Paid to Ordinary Course Processionals for the Period
                from October 16, 2019 to December 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1918 Notice to take deposition of James Dondero
                filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
                Management, L.P., 1919 Notice (Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to December 31, 2020) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)176 ORDER PURSUANT
                TO SECTIONS 105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE
                AUTH0RIZING THE DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE
                CERTAIN PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY
                COURSE OF BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019.
                (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON
                11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE]
   02/12/2021   (Okafor, M.)). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28493529, amount $ 26.00 (re: Doc# 1930).
   02/13/2021   (U.S. Treasury)

                 1933 Agreed Motion to continue hearing on (related documents 1826 Application for
                administrative expenses) Filed by Interested Parties Highland Capital Management Fund
   02/16/2021   Advisors, L.P., NexPoint Advisors, L.P. (Hogewood, A.)

                 1934 Certificate of service re: Fourteenth Monthly Application of FTI Consulting, Inc. for
                Allowance of Compensation and Reimbursement of Expenses for the Period from December
                1, 2020 to and Including December 31, 2020 Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1927 Application for compensation Fourteenth
                Application of FTI Consulting, Inc. for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Financial Advisor, Period: 12/1/2020 to
                12/31/2020, Fee: $239,297.76, Expenses: $0. Filed by Attorney Juliana Hoffman Objections
                due by 3/3/2021. filed by Creditor Committee Official Committee of Unsecured Creditors).
   02/16/2021   (Kass, Albert)

   02/17/2021    1935 Adversary case 21−03010. Complaint by Highland Capital Management, L.P. against
                Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P.. Fee Amount
                $350 (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E #
                6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Adversary Cover

                                                                                     000600
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                   Page 611 of 648 PageID 3298


                Sheet). Nature(s) of suit: 91 (Declaratory judgment). 02 (Other (e.g. other actions that
                would have been brought in state court if unrelated to bankruptcy)). 72 (Injunctive relief −
                other). (Annable, Zachery)

                 1936 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)1643 Agreed Motion to substitute attorney David Neier with Frances A. Smith,
                Michelle Hartmann, and Debra A. Dandeneau Filed by Creditor Scott Ellington, Thomas
                Surgent, Frank Waterhouse, Isaac Leventon (Attachments: # 1 Proposed Order)) Responses
   02/17/2021   due by 2/24/2021. (Ecker, C.)

                 1937 Order granting motion to continue hearing on (related document 1933) (related
                documents Application for administrative expenses) The Status Conference is hereby
                continued from March 22, 2021 at 9:30 a.m. to to such date and time on or after March 29,
                2021 that is determined by the Court. (Okafor, M.) MODIFIED to correct hearing setting on
   02/17/2021   2/17/2021 (Okafor, M.).

                 1938 Stipulation by Highland Capital Management, L.P. and The Dugaboy Investment
                Trust and Get Good Trust. filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1745 Motion to appoint trusteeMotion to Appoint Examiner Pursuant to 11
   02/18/2021   U.S.C. § 1104(c)). (Annable, Zachery)

                 1939 Certificate of service re: Agreed Order on Motion to Assume Nonresidential Real
                Property Lease with Crescent TC Investors, L.P. Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1931 Agreed Order granting motion to assume
                nonresidential real property lease with Crescent TC Investors, L.P. (related document 1624)
   02/18/2021   Entered on 2/12/2021. (Okafor, M.)). (Kass, Albert)

                 1940 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1842 Application for compensation
                Fourteenth Monthly Application for Compensation and Reimbursement of Expenses for
                Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 12/1/2020 to
   02/19/2021   12/31/2020, Fee: $416,359.08, Expenses:). (Hoffman, Juliana)

                 1941 Certificate of Counsel filed by Debtor Highland Capital Management, L.P. (RE:
   02/22/2021   related document(s) 1924 Hearing held). (Annable, Zachery)

                 1942 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1870 Notice of appeal, 1889
                Amended notice of appeal, 1899 Notice of docketing notice of appeal/record, 1900
                Certificate of mailing regarding appeal, 1901 Notice regarding the record for a bankruptcy
   02/22/2021   appeal). (Annable, Zachery)

                 1943 Order confirming the fifth amended chapter 11 plan, as modified and granting related
                relief (RE: related document(s)1472 Chapter 11 plan filed by Debtor Highland Capital
                Management, L.P., 1808 Chapter 11 plan filed by Debtor Highland Capital Management,
   02/22/2021   L.P.). Entered on 2/22/2021 (Okafor, M.)

                 1944 Application for compensation Sixteenth Monthly Application for Compensation and
                for Reimbursement of Expenses for the Period from January 1, 2021 through January 31,
                2021 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 1/1/2021 to 1/31/2021, Fee:
                $2,557,604.00, Expenses: $32,906.65. Filed by Attorney Jeffrey Nathan Pomerantz
   02/22/2021   Objections due by 3/15/2021. (Pomerantz, Jeffrey)

   02/23/2021    1945 Certificate of service re: Stipulation by Highland Capital Management, L.P. and The
                Dugaboy Investment Trust and Get Good Trust Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1938 Stipulation by Highland Capital Management,
                L.P. and The Dugaboy Investment Trust and Get Good Trust. filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1745 Motion to appoint trusteeMotion
                to Appoint Examiner Pursuant to 11 U.S.C. § 1104(c)). filed by Debtor Highland Capital

                                                                                        000601
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 612 of 648 PageID 3299


                Management, L.P.). (Kass, Albert)

                 1946 Clerk's correspondence requesting from attorney for appellant. (RE: related
                document(s)1928 Amended appellant designation of contents for inclusion in record on
                appeal filed by Get Good Trust, The Dugaboy Investment Trust (RE: related
   02/24/2021   document(s)1910 Appellant designation).) Responses due by 3/10/2021. (Blanco, J.)

                 1947 Notice of hearing filed by Creditor Committee Official Committee of Unsecured
                Creditors (RE: related document(s)1878 Motion to compel an Order Requiring James D.
                Dondero to Preserve Documents and to Identify Measures Taken to Ensure Document
                Preservation. Filed by Creditor Committee Official Committee of Unsecured Creditors
                (Attachments: # 1 Proposed Order Exhibit A # 2 Exhibit Exhibit B)). Hearing to be held on
   02/24/2021   3/22/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 1878, (Montgomery, Paige)

                 1948 Notice (Notice of (I) Confirmation Date and (II) Bar Date for Filing Rejection
                Claims) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1943
                Order confirming the fifth amended chapter 11 plan, as modified and granting related relief
                (RE: related document(s)1472 Chapter 11 plan filed by Debtor Highland Capital
                Management, L.P., 1808 Chapter 11 plan filed by Debtor Highland Capital Management,
   02/24/2021   L.P.). Entered on 2/22/2021 (Okafor, M.)). (Annable, Zachery)

                 1949 Debtor−in−possession monthly operating report for filing period December 1, 2020
                to December 31, 2020 filed by Debtor Highland Capital Management, L.P.. (Annable,
   02/24/2021   Zachery)

                 1950 BNC certificate of mailing − PDF document. (RE: related document(s)1943 Order
                confirming the fifth amended chapter 11 plan, as modified and granting related relief (RE:
                related document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management,
                L.P., 1808 Chapter 11 plan filed by Debtor Highland Capital Management, L.P.). Entered
   02/24/2021   on 2/22/2021 (Okafor, M.)) No. of Notices: 8. Notice Date 02/24/2021. (Admin.)

                 1951 Amended appellee designation of contents for inclusion in record of appeal filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1942 Appellee
   02/25/2021   designation). (Annable, Zachery)

   02/25/2021     Receipt of Registry Funds − $43976.75 by SD. Receipt Number 338805. (admin)

   02/25/2021     Receipt of Registry Funds − $3022.74 by SD. Receipt Number 338806. (admin)

                  1952 Certificate of service re: Documents Served on February 22, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)1941 Certificate of Counsel
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s) 1924 Hearing
                held). filed by Debtor Highland Capital Management, L.P., 1942 Appellee designation of
                contents for inclusion in record of appeal filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)1870 Notice of appeal, 1889 Amended notice of appeal, 1899
                Notice of docketing notice of appeal/record, 1900 Certificate of mailing regarding appeal,
                1901 Notice regarding the record for a bankruptcy appeal). filed by Debtor Highland
                Capital Management, L.P., 1943 Order confirming the fifth amended chapter 11 plan, as
                modified and granting related relief (RE: related document(s)1472 Chapter 11 plan filed by
                Debtor Highland Capital Management, L.P., 1808 Chapter 11 plan filed by Debtor Highland
                Capital Management, L.P.). Entered on 2/22/2021 (Okafor, M.), 1944 Application for
                compensation Sixteenth Monthly Application for Compensation and for Reimbursement of
                Expenses for the Period from January 1, 2021 through January 31, 2021 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 1/1/2021 to 1/31/2021, Fee: $2,557,604.00,
                Expenses: $32,906.65. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
   02/25/2021   3/15/2021. filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   02/26/2021    1953 Agreed Order granting motion to substitute attorney adding Frances Anne Smith for
                Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon, Michelle Hartmann

                                                                                      000602
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 613 of 648 PageID 3300


                for Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon, Debra A.
                Dandeneau for Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon,
                terminating David Neier. (related document # 1643) Entered on 2/26/2021. (Okafor, M.)

                 1954 Certificate of service re: 1) Notice of Hearing on Motion for an Order Requiring
                James D. Dondero to Preserve Documents and to Identify Measures Taken to Ensure
                Document Preservation; and 2) Notice of (I) Confirmation Date and (II) Bar Date for
                Filing Rejection Claims Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1947 Notice of hearing filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1878 Motion to compel an Order Requiring
                James D. Dondero to Preserve Documents and to Identify Measures Taken to Ensure
                Document Preservation. Filed by Creditor Committee Official Committee of Unsecured
                Creditors (Attachments: # 1 Proposed Order Exhibit A # 2 Exhibit Exhibit B)). Hearing to
                be held on 3/22/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 1878, filed by Creditor
                Committee Official Committee of Unsecured Creditors, 1948 Notice (Notice of (I)
                Confirmation Date and (II) Bar Date for Filing Rejection Claims) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1943 Order confirming the fifth
                amended chapter 11 plan, as modified and granting related relief (RE: related
                document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management, L.P.,
                1808 Chapter 11 plan filed by Debtor Highland Capital Management, L.P.). Entered on
                2/22/2021 (Okafor, M.)). filed by Debtor Highland Capital Management, L.P.). (Kass,
   02/26/2021   Albert)

                 1955 Motion to stay pending appeal (related documents 1943 Order confirming chapter 11
                plan) Filed by Interested Parties Highland Capital Management Fund Advisors, L.P.,
   02/28/2021   NexPoint Advisors, L.P. (Rukavina, Davor)

                 1956 BNC certificate of mailing − PDF document. (RE: related document(s)1953 Agreed
                Order granting motion to substitute attorney adding Frances Anne Smith for Scott Ellington,
                Thomas Surgent, Frank Waterhouse, Isaac Leventon, Michelle Hartmann for Scott
                Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon, Debra A. Dandeneau for
                Scott Ellington, Thomas Surgent, Frank Waterhouse, Isaac Leventon, terminating David
                Neier. (related document 1643) Entered on 2/26/2021. (Okafor, M.)) No. of Notices: 3.
   02/28/2021   Notice Date 02/28/2021. (Admin.)

                 1957 Notice of appeal . Fee Amount $298 filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s)1943
                Order confirming chapter 11 plan). Appellant Designation due by 03/15/2021.
   03/01/2021   (Attachments: # 1 Exhibit A)(Rukavina, Davor)

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   03/01/2021   Receipt number 28523950, amount $ 298.00 (re: Doc# 1957). (U.S. Treasury)

                 1958 Motion for expedited hearing(related documents 1955 Motion to stay pending
                appeal) Filed by Interested Parties Highland Capital Management Fund Advisors, L.P.,
   03/01/2021   NexPoint Advisors, L.P. (Rukavina, Davor)

                 1959 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Action Shred Of Texas (Amount $3,825.00) To Fair Harbor Capital, LLC.
   03/01/2021   Filed by Creditor Fair Harbor Capital, LLC. (Knox, Victor)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28524853, amount $ 26.00 (re: Doc# 1959).
   03/01/2021   (U.S. Treasury)

                  1960 Order Denying Motion to Appoint Examiner Pursuant to 11 U.S.C. § 1104(c)
   03/01/2021   (related document # 1745) Entered on 3/1/2021. (Okafor, M.)

   03/01/2021

                                                                                      000603
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 614 of 648 PageID 3301


                 1961 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1853 Application for compensation Sidley
                Austin LLP's Fourth Interim Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 9/1/2020 to
                11/30/2020, Fee: $1,). (Hoffman, Juliana)

                 1962 Certificate of service re: Appellees Amended Supplemental Designation of Record on
                Appeal Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1951 Amended appellee designation of contents for inclusion in record of
                appeal filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1942
   03/02/2021   Appellee designation). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 1963 Application for compensation Sidley Austin LLP's 15th Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 1/1/2021 to 1/31/2021, Fee: $655,724.88,
                Expenses: $6,612.00. Filed by Attorney Juliana Hoffman Objections due by 3/23/2021.
   03/02/2021   (Hoffman, Juliana)

                 1964 Notice to take deposition of James Dondero filed by Debtor Highland Capital
   03/03/2021   Management, L.P.. (Annable, Zachery)

                 1965 Notice to take deposition of NexPoint Real Estate Partners, LLC f/k/a HCRE
   03/03/2021   Partners, LLC filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)

                 1966 Notice of appeal . Fee Amount $298 filed by Interested Parties Highland Global
                Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
                Opportunities Fund (RE: related document(s)1943 Order confirming chapter 11 plan).
   03/03/2021   Appellant Designation due by 03/17/2021. (Hogewood, A.)

                 1967 Motion to stay pending appeal (related documents 1943 Order confirming chapter 11
                plan) Filed by Interested Parties Highland Global Allocation Fund, Highland Income Fund,
   03/03/2021   NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund (Hogewood, A.)

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   03/03/2021   Receipt number 28532838, amount $ 298.00 (re: Doc# 1966). (U.S. Treasury)

                 1968 Application for compensation 15th Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 1/1/2021 to
                1/31/2021, Fee: $244,315.80, Expenses: $0.00. Filed by Attorney Juliana Hoffman
   03/03/2021   Objections due by 3/24/2021. (Hoffman, Juliana)

                 1969 Objection to (related document(s): 1878 Motion to compel an Order Requiring James
                D. Dondero to Preserve Documents and to Identify Measures Taken to Ensure Document
                Preservation. filed by Creditor Committee Official Committee of Unsecured Creditors) filed
   03/03/2021   by Interested Party James Dondero. (Assink, Bryan)

                 1970 Notice of appeal . Fee Amount $298 filed by Interested Party James Dondero.
   03/04/2021   Appellant Designation due by 03/18/2021. (Attachments: # 1 Exhibit)(Taylor, Clay)

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   03/04/2021   Receipt number 28537086, amount $ 298.00 (re: Doc# 1970). (U.S. Treasury)

                 1971 Joinder by Joinder to Motions for Stay Pending Appeal of the Court's Order
                Confirming the Debtor's Fifth Amended Plan with Certificate of Service filed by Get Good
                Trust, The Dugaboy Investment Trust (RE: related document(s)1955 Motion to stay
                pending appeal (related documents 1943 Order confirming chapter 11 plan), 1967 Motion to
                stay pending appeal (related documents 1943 Order confirming chapter 11 plan)).
   03/04/2021   (Attachments: # 1 Exhibit Opinion) (Draper, Douglas)

                                                                                      000604
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 615 of 648 PageID 3302


                 1972 Notice of appeal Notice of Appeal and Statement of Election. Fee Amount $298 filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1943 Order
   03/04/2021   confirming chapter 11 plan). Appellant Designation due by 03/18/2021. (Draper, Douglas)

                 1973 Joinder by filed by Interested Party James Dondero (RE: related document(s)1955
                Motion to stay pending appeal (related documents 1943 Order confirming chapter 11 plan)).
   03/04/2021   (Taylor, Clay)

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   03/04/2021   Receipt number 28537308, amount $ 298.00 (re: Doc# 1972). (U.S. Treasury)

                 1974 Stipulation by Highland Capital Management, L.P. and the Official Committee of
                Unsecured Creditors; Highland Capital Management Fund Advisors, L.P.; NexPoint
                Advisors, L.P.; Highland Income Fund; NexPoint Strategic Opportunities Fund; Highland
                Global Allocation Fund; NexPoint Capital, Inc.; James Dondero; The Dugaboy Investment
                Trust; and Get Good Trust. filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1955 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan), 1967 Motion to stay pending appeal (related documents 1943
   03/04/2021   Order confirming chapter 11 plan)). (Annable, Zachery)

                 1976 Certificate of No Objection Regarding First Monthly Fee Application filed by Spec.
                Counsel Hunton Andrews Kurth LLP (RE: related document(s)1925 Application for
                compensation First Monthly Fee Application for Hunton Andrews Kurth LLP, Special
                Counsel, Period: 11/1/2020 to 12/31/2020, Fee: $73121.04, Expenses: $10.35.). (Hesse,
   03/05/2021   Gregory)

                 1977 Transmittal of record on appeal to U.S. District Court . Complete record on appeal .
                ,Transmitted: Volume 1, Mini Record. Number of appellant volumes: 12 Number of
                appellee volumes: 13. Civil Case Number: 3:20−CV−03390−X (RE: related
   03/05/2021   document(s)1347 Notice of appeal ) (Blanco, J.)

                 1978 Notice of docketing COMPLETE record on appeal. 3:20−CV−03390−X (RE: related
                document(s)1347 Notice of appeal filed by Interested Party James Dondero (RE: related
   03/05/2021   document(s)1302 Order on motion to compromise controversy). (Blanco, J.)

                 1979 Order approving stipulation regarding briefing (Re: related document(s) 1974
                Stipulation) and setting hearing (RE: related document(s)1955 Motion to stay pending
                appeal filed by Interested Party Highland Capital Management Fund Advisors, L.P.,
                Interested Party NexPoint Advisors, L.P., 1967 Motion to stay pending appeal filed by
                Interested Party NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities
                Fund, Interested Party Highland Income Fund, Interested Party Highland Global Allocation
                Fund). Hearing to be held on 3/19/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1955
   03/05/2021   and for 1967, Entered on 3/5/2021 (Okafor, M.)

                 1980 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1927 Application for compensation Fourteenth Application of FTI
                Consulting, Inc. for Compensation and Reimbursement of Expenses for Official Committee
                of Unsecured Creditors, Financial Advisor, Period: 12/1/2020 to 12/31/2020, Fee:
   03/05/2021   $239,297). (Hoffman, Juliana)

                 1981 BNC certificate of mailing − PDF document. (RE: related document(s)1979 Order
                approving stipulation regarding briefing (Re: related document(s) 1974 Stipulation) and
                setting hearing (RE: related document(s)1955 Motion to stay pending appeal filed by
                Interested Party Highland Capital Management Fund Advisors, L.P., Interested Party
                NexPoint Advisors, L.P., 1967 Motion to stay pending appeal filed by Interested Party
                NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities Fund, Interested
                Party Highland Income Fund, Interested Party Highland Global Allocation Fund). Hearing
                to be held on 3/19/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1955 and for 1967,
   03/07/2021   Entered on 3/5/2021 (Okafor, M.)) No. of Notices: 2. Notice Date 03/07/2021. (Admin.)

                                                                                      000605
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 616 of 648 PageID 3303


                 1986 Certificate of mailing regarding appeal (RE: related document(s)1966 Notice of
                appeal . filed by Interested Parties Highland Global Allocation Fund, Highland Income
                Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund (RE: related
                document(s)1943 Order confirming chapter 11 plan). (Attachments: # 1 Service List)
   03/08/2021   (Whitaker, Sheniqua)

                 1987 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1966 Notice of appeal . filed by Interested Parties Highland Global
                Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
                Opportunities Fund (RE: related document(s)1943 Order confirming chapter 11 plan).
   03/08/2021   (Whitaker, Sheniqua)

                 1988 Certificate of mailing regarding appeal (RE: related document(s)1957 Notice of
                appeal . filed by Interested Parties Highland Capital Management Fund Advisors, L.P.,
                NexPoint Advisors, L.P. (RE: related document(s)1943 Order confirming chapter 11 plan).
   03/08/2021   (Attachments: # 1 Exhibit A)) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                 1989 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1957 Notice of appeal . filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s)1943
   03/08/2021   Order confirming chapter 11 plan). (Attachments: # 1 Exhibit A)) (Whitaker, Sheniqua)

                 1990 Certificate of mailing regarding appeal (RE: related document(s)1970 Notice of
                appeal . filed by Interested Party James Dondero. (Attachments: # 1 Exhibit)) (Attachments:
   03/08/2021   # 1 Service List) (Whitaker, Sheniqua)

                 1991 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1970 Notice of appeal . filed by Interested Party James Dondero.
   03/08/2021   (Attachments: # 1 Exhibit)) (Whitaker, Sheniqua)

                 1992 Certificate of mailing regarding appeal (RE: related document(s)1972 Notice of
                appeal Notice of Appeal and Statement of Election. filed by Get Good Trust, The Dugaboy
                Investment Trust (RE: related document(s)1943 Order confirming chapter 11 plan).
   03/08/2021   (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                 1993 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)1972 Notice of appeal Notice of Appeal and Statement of Election. filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1943 Order
   03/08/2021   confirming chapter 11 plan). (Whitaker, Sheniqua)

                 1994 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan) Filed by Interested Parties Highland Capital Management Fund Advisors,
                L.P., NexPoint Advisors, L.P., 1967 Motion to stay pending appeal (related documents 1943
                Order confirming chapter 11 plan) Filed by Interested Parties Highland Global Allocation
                Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities
                Fund (Hogewood, A.), 1971 Joinder by Joinder to Motions for Stay Pending Appeal of the
                Court's Order Confirming the Debtor's Fifth Amended Plan with Certificate of Service filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1955 Motion
                to stay pending appeal (related documents 1943 Order confirming chapter 11 plan), 1967
                Motion to stay pending appeal (related documents 1943 Order confirming chapter 11 plan)).
                (Attachments: # 1 Exhibit Opinion), 1973 Joinder by filed by Interested Party James
                Dondero (RE: related document(s)1955 Motion to stay pending appeal (related documents
                1943 Order confirming chapter 11 plan)).). Hearing to be held on 3/19/2021 at 09:30 AM at
                https://us−courts.webex.com/meet/jerniga for 1967 and for 1973 and for 1955 and for 1971,
   03/08/2021   (Annable, Zachery)

   03/08/2021    1995 Notice to take deposition of Paul Broaddus filed by HCRE Partners, LLC (n/k/a
                NexPoint Real Estate Partners, LLC), Highland Capital Management Services, Inc..

                                                                                      000606
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 617 of 648 PageID 3304


                (Drawhorn, Lauren)

                 1996 Notice to take deposition of Mark Patrick filed by HCRE Partners, LLC (n/k/a
                NexPoint Real Estate Partners, LLC), Highland Capital Management Services, Inc..
   03/08/2021   (Drawhorn, Lauren)

                 1997 Certificate of service re: Documents Served on or Before March 3, 2021 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)1963 Application for
                compensation Sidley Austin LLP's 15th Monthly Application for Compensation and
                Reimbursement of Expenses for Official Committee of Unsecured Creditors, Creditor
                Comm. Aty, Period: 1/1/2021 to 1/31/2021, Fee: $655,724.88, Expenses: $6,612.00. Filed
                by Attorney Juliana Hoffman Objections due by 3/23/2021. filed by Creditor Committee
                Official Committee of Unsecured Creditors, 1964 Notice to take deposition of James
                Dondero filed by Debtor Highland Capital Management, L.P.. filed by Debtor Highland
                Capital Management, L.P., 1965 Notice to take deposition of NexPoint Real Estate Partners,
                LLC f/k/a HCRE Partners, LLC filed by Debtor Highland Capital Management, L.P.. filed
                by Debtor Highland Capital Management, L.P., 1968 Application for compensation 15th
                Monthly Application for Compensation and Reimbursement of Expenses for FTI Consulting,
                Inc., Financial Advisor, Period: 1/1/2021 to 1/31/2021, Fee: $244,315.80, Expenses: $0.00.
                Filed by Attorney Juliana Hoffman Objections due by 3/24/2021. filed by Financial Advisor
   03/08/2021   FTI Consulting, Inc.). (Kass, Albert)

                 1998 Certificate of service re: 1) [Customized for Rule 3001(e)(1) or 3001(e)(3)] Notice of
                Transfer of Claim Pursuant to F.R.B.P 3001(e)(1) or 3001(e)(3); and 2) [Customized for
                Rule 3001(e)(2) or 3001(e)(4)] Notice of Transfer of Claim Pursuant to F.R.B.P. 3001(e)(2)
                or 3001(e)(4) Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1377 Assignment/Transfer of Claim. Fee Amount $25. Transfer Agreement
                3001 (e) 2 Transferors: Debevoise & Plimpton LLP (Claim No. 94, Amount $268,095.08)
                To Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. filed by Creditor
                Contrarian Funds LLC, 1378 Assignment/Transfer of Claim. Fee Amount $25. Transfer
                Agreement 3001 (e) 2 Transferors: Debevoise & Plimpton LLP (Claim No. 97, Amount
                $268,095.08) To Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. filed by
                Creditor Contrarian Funds LLC, 1379 Assignment/Transfer of Claim. Fee Amount $25.
                Transfer Agreement 3001 (e) 2 Transferors: Debevoise & Plimpton LLP (Amount
                $20,658.79) To Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. filed by
                Creditor Contrarian Funds LLC, 1401 Assignment/Transfer of Claim. Fee Amount $25.
                Transfer Agreement 3001 (e) 2 Transferors: DLA Piper LLP (US) (Amount $1,318,730.36)
                To Contrarian Funds LLC. Filed by Creditor Contrarian Funds LLC. filed by Creditor
   03/08/2021   Contrarian Funds LLC). (Kass, Albert)

   03/08/2021    1999 Certificate of service re: 1) [Customized for Rule 3001(e)(1) or 3001(e)(3)] Notice of
                Transfer of Claim Pursuant to F.R.B.P 3001(e)(1) or 3001(e)(3); and 2) [Customized for
                Rule 3001(e)(2) or 3001(e)(4)] Notice of Transfer of Claim Pursuant to F.R.B.P. 3001(e)(2)
                or 3001(e)(4) Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1500 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement
                3001 (e) 2 Transferors: Katten Muchin Rosenman LLP (Claim No. 26, Amount $16,695.00)
                To Cedar Glade LP. Filed by Creditor Cedar Glade LP. (Attachments: # 1 Evidence of
                Transfer) filed by Creditor Cedar Glade LP, 1508 Assignment/Transfer of Claim. Fee
                Amount $26. Transfer Agreement 3001 (e) 2 Transferors: Daniel Sheehan & Associates,
                PLLC (Claim No. 47, Amount $32,433.75) To Fair Harbor Capital, LLC. Filed by Creditor
                Fair Harbor Capital, LLC. filed by Creditor Fair Harbor Capital, LLC, 1509
                Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Vengroff Williams Inc (American Arbitration Assoc (Claim No. 33, Amount
                $12,911.80) To Fair Harbor Capital, LLC. Filed by Creditor Fair Harbor Capital, LLC. filed
                by Creditor Fair Harbor Capital, LLC, 1512 Assignment/Transfer of Claim. Fee Amount
                $26. Transfer Agreement 3001 (e) 2 Transferors: Foley Gardere, Foley Lardner LLP To
                Hain Capital Investors Master Fund, Ltd. Filed by Creditor Hain Capital Group, LLC. filed
                by Creditor Hain Capital Group, LLC, 1582 Assignment/Transfer of Claim. Fee Amount
                $26. Transfer Agreement 3001 (e) 1 Transferors: CVE Technologies Group Inc. (Amount
                $1,500.00) To Fair Harbor Capital, LLC. Filed by Creditor Fair Harbor Capital, LLC. filed


                                                                                      000607
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 618 of 648 PageID 3305


                by Creditor Fair Harbor Capital, LLC, 1591 Assignment/Transfer of Claim. Fee Amount
                $26. Transfer Agreement 3001 (e) 1 Transferors: Bates White LLC (Amount $90,855.70)
                To Argo Partners. Filed by Creditor Argo Partners. filed by Creditor Argo Partners, 1658
                Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: ACA Compliance Group (Amount $26,324.25) To Argo Partners. Filed by
                Creditor Argo Partners. filed by Creditor Argo Partners, 1930 Assignment/Transfer of
                Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2 Transferors: Stanton Law Firm PC
                (Claim No. 163, Amount $88,133.99) To Cedar Glade LP. Filed by Creditor Cedar Glade
                LP. (Attachments: # 1 Evidence of Transfer) filed by Creditor Cedar Glade LP). (Kass,
                Albert)

                 2000 Notice of docketing notice of appeal. Civil Action Number: 3:21−cv−00538−N. (RE:
                related document(s)1957 Notice of appeal . filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s)1943
   03/09/2021   Order confirming chapter 11 plan). (Attachments: # 1 Exhibit A)) (Whitaker, Sheniqua)

                 2001 Notice of docketing notice of appeal. Civil Action Number: 3:21−cv−00539−N. (RE:
                related document(s)1966 Notice of appeal . filed by Interested Parties Highland Global
                Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
                Opportunities Fund (RE: related document(s)1943 Order confirming chapter 11 plan).
   03/09/2021   (Hogewood, A.)) (Whitaker, Sheniqua)

                 2002 Notice of docketing notice of appeal. Civil Action Number: 3:21−cv−00546−L. (RE:
                related document(s)1970 Notice of appeal . filed by Interested Party James Dondero.
   03/09/2021   (Attachments: # 1 Exhibit)) (Whitaker, Sheniqua)

                 2003 Application for compensation (First Combined Monthly Fee Statement of Deloitte
                Tax LLP for Compensation for Services Rendered as Tax Services Provider to the Debtor
                for the Period from October 16, 2019 through July 31, 2020) for Deloitte Tax LLP, Other
                Professional, Period: 10/16/2019 to 7/31/2020, Fee: $87,972.80, Expenses: $0.00. Filed by
   03/09/2021   Other Professional Deloitte Tax LLP (Annable, Zachery)

                 2004 Application for compensation (Second Monthly Fee Statement of Deloitte Tax LLP
                for Compensation for Services Rendered as Tax Services Provider to the Debtor for the
                Period from August 1, 2020 through August 31, 2020) for Deloitte Tax LLP, Other
                Professional, Period: 8/1/2020 to 8/31/2020, Fee: $91,353.40, Expenses: $0.00. Filed by
   03/09/2021   Other Professional Deloitte Tax LLP (Annable, Zachery)

                  2005 Application for compensation (Third Monthly Fee Statement of Deloitte Tax LLP for
                Compensation for Services Rendered as Tax Services Provider to the Debtor for the Period
                from September 1, 2020 through September 30, 2020) for Deloitte Tax LLP, Other
                Professional, Period: 9/1/2020 to 9/30/2020, Fee: $78,594.30, Expenses: $0.00. Filed by
   03/09/2021   Other Professional Deloitte Tax LLP (Annable, Zachery)

                 2006 Certificate of service re: Stipulation Regarding Briefing and Hearing Schedule Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1974 Stipulation
                by Highland Capital Management, L.P. and the Official Committee of Unsecured Creditors;
                Highland Capital Management Fund Advisors, L.P.; NexPoint Advisors, L.P.; Highland
                Income Fund; NexPoint Strategic Opportunities Fund; Highland Global Allocation Fund;
                NexPoint Capital, Inc.; James Dondero; The Dugaboy Investment Trust; and Get Good
                Trust. filed by Debtor Highland Capital Management, L.P. (RE: related document(s)1955
                Motion to stay pending appeal (related documents 1943 Order confirming chapter 11 plan),
                1967 Motion to stay pending appeal (related documents 1943 Order confirming chapter 11
   03/09/2021   plan)). filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

   03/10/2021    2007 Notice (Notice of Filing of Monthly Staffing Report by Development Specialists, Inc.
                for the Period from January 1, 2021 through January 31, 2021) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)853 Order granting application to
                employ Development Specialists, Inc. as Other Professional (related document 775) Entered


                                                                                     000608
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 619 of 648 PageID 3306


                on 7/16/2020. (Ecker, C.)). (Annable, Zachery)

                 2008 Notice of docketing notice of appeal. Civil Action Number: 3:21−cv−00550−L. (RE:
                related document(s)1972 Notice of appeal Notice of Appeal and Statement of Election. filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1943 Order
   03/10/2021   confirming chapter 11 plan). (Whitaker, Sheniqua)

                 2009 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1826 Application for administrative expenses Filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P. (Attachments:
                # 1 Service List)). Status Conference to be held on 3/29/2021 at 09:30 AM at
   03/10/2021   https://us−courts.webex.com/meet/jerniga. (Annable, Zachery)

                 2011 Certificate of service re: Order Approving Stipulation Regarding Briefing and
                Hearing Schedule Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)1979 Order approving stipulation regarding briefing (Re: related document(s)
                1974 Stipulation) and setting hearing (RE: related document(s)1955 Motion to stay pending
                appeal filed by Interested Party Highland Capital Management Fund Advisors, L.P.,
                Interested Party NexPoint Advisors, L.P., 1967 Motion to stay pending appeal filed by
                Interested Party NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities
                Fund, Interested Party Highland Income Fund, Interested Party Highland Global Allocation
                Fund). Hearing to be held on 3/19/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 1955
   03/10/2021   and for 1967, Entered on 3/5/2021 (Okafor, M.)). (Kass, Albert)

                 2012 BNC certificate of mailing. (RE: related document(s)1989 Notice regarding the
                record for a bankruptcy appeal to the U.S. District Court. (RE: related document(s)1957
                Notice of appeal . filed by Interested Parties Highland Capital Management Fund Advisors,
                L.P., NexPoint Advisors, L.P. (RE: related document(s)1943 Order confirming chapter 11
   03/10/2021   plan). (Attachments: # 1 Exhibit A))) No. of Notices: 1. Notice Date 03/10/2021. (Admin.)

                 2013 BNC certificate of mailing. (RE: related document(s)1993 Notice regarding the
                record for a bankruptcy appeal to the U.S. District Court. (RE: related document(s)1972
                Notice of appeal Notice of Appeal and Statement of Election. filed by Get Good Trust, The
                Dugaboy Investment Trust (RE: related document(s)1943 Order confirming chapter 11
   03/10/2021   plan).) No. of Notices: 1. Notice Date 03/10/2021. (Admin.)

                 2014 Amended notice of appeal filed by Get Good Trust, The Dugaboy Investment Trust
   03/11/2021   (RE: related document(s)1972 Notice of appeal). (Draper, Douglas)

                 2015 Statement of issues on appeal, filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s)1957
   03/11/2021   Notice of appeal). (Rukavina, Davor)

                 2016 Appellant designation of contents for inclusion in record on appeal filed by Interested
                Parties Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P. (RE:
                related document(s)1957 Notice of appeal). Appellee designation due by 03/25/2021.
   03/11/2021   (Rukavina, Davor)

   03/11/2021     2017 Certificate of service re: Notice of Hearing Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)1994 Notice of hearing filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1955 Motion to stay pending appeal
                (related documents 1943 Order confirming chapter 11 plan) Filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P., 1967 Motion
                to stay pending appeal (related documents 1943 Order confirming chapter 11 plan) Filed by
                Interested Parties Highland Global Allocation Fund, Highland Income Fund, NexPoint
                Capital, Inc., NexPoint Strategic Opportunities Fund (Hogewood, A.), 1971 Joinder by
                Joinder to Motions for Stay Pending Appeal of the Court's Order Confirming the Debtor's
                Fifth Amended Plan with Certificate of Service filed by Get Good Trust, The Dugaboy
                Investment Trust (RE: related document(s)1955 Motion to stay pending appeal (related

                                                                                       000609
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 620 of 648 PageID 3307


                documents 1943 Order confirming chapter 11 plan), 1967 Motion to stay pending appeal
                (related documents 1943 Order confirming chapter 11 plan)). (Attachments: # 1 Exhibit
                Opinion), 1973 Joinder by filed by Interested Party James Dondero (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan)).). Hearing to be held on 3/19/2021 at 09:30 AM at
                https://us−courts.webex.com/meet/jerniga for 1967 and for 1973 and for 1955 and for 1971,
                filed by Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 2018 Transmittal of record on appeal to U.S. District Court . Complete record on appeal .
                ,Transmitted: Volume 1, Mini Record. Number of appellant volumes: 6 Number of appellee
                volumes: 1. Civil Case Number: 3:20−CV−03408−G (RE: related document(s)1339 Notice
                of appeal filed by Interested Parties UBS AG London Branch, UBS Securities LLC (RE:
   03/12/2021   related document(s)1273 Order on motion to compromise controversy). (Blanco, J.)

                 2019 Notice of docketing record on appeal. 3:20−CV−03408−G (RE: related
                document(s)1339 Notice of appeal filed by Interested Parties UBS AG London Branch,
                UBS Securities LLC (RE: related document(s)1273 Order on motion to compromise
   03/12/2021   controversy). (Blanco, J.)

                 2021 Notice of transmittal 20−CV−03408−G 13 SEALED DOCUMENTS (RE: related
                document(s)2019 Notice of docketing record on appeal. 3:20−CV−03408−G (RE: related
                document(s)1339 Notice of appeal filed by Interested Parties UBS AG London Branch,
                UBS Securities LLC (RE: related document(s)1273 Order on motion to compromise
   03/12/2021   controversy). (Blanco, J.)). (Blanco, J.)

                  2022 Omnibus Response opposed to (related document(s): 1955 Motion to stay pending
                appeal (related documents 1943 Order confirming chapter 11 plan) filed by Interested Party
                Highland Capital Management Fund Advisors, L.P., Interested Party NexPoint Advisors,
                L.P., 1967 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan, 1971 Joinder filed by Creditor The Dugaboy Investment Trust, Creditor
                Get Good Trust, 1973 Joinder filed by Interested Party James Dondero) filed by Interested
                Party NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities Fund,
                Interested Party Highland Income Fund, Interested Party Highland Global Allocation Fund)
                filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery). Modified linkage
   03/12/2021   on 3/12/2021 (Rielly, Bill).

                 2023 Joinder by the Official Committee of Unsecured Creditors filed by Creditor
                Committee Official Committee of Unsecured Creditors (RE: related document(s)2022
   03/12/2021   Response). (Hoffman, Juliana)

                 2024 Application for compensation − Second Monthly Fee Application for Hunton
                Andrews Kurth LLP, Special Counsel, Period: 1/1/2021 to 1/31/2021, Fee: $35042.76,
                Expenses: $3.80. Filed by Spec. Counsel Hunton Andrews Kurth LLP Objections due by
   03/12/2021   4/2/2021. (Hesse, Gregory)

                 2025 Application for compensation − Third Monthly Fee Application for Hunton Andrews
                Kurth LLP, Special Counsel, Period: 2/1/2021 to 2/28/2021, Fee: $37092.24, Expenses:
                $94.54. Filed by Spec. Counsel Hunton Andrews Kurth LLP Objections due by 4/2/2021.
   03/12/2021   (Hesse, Gregory)

   03/12/2021    2026 Certificate of service re: 1) First Combined Monthly Fee Statement of Deloitte Tax
                LLP for Compensation for Services Rendered as Tax Services Provider to the Debtor for the
                Period from October 16, 2019 Through July 31, 2020; 2) Second Monthly Fee Statement of
                Deloitte Tax LLP for Compensation for Services Rendered as Tax Services Provider to the
                Debtor for the Period from August 1, 2020 Through August 31, 2020; and 3) Third Monthly
                Fee Statement of Deloitte Tax LLP for Compensation for Services Rendered as Tax Services
                Provider to the Debtor for the Period from September 1, 2020 Through September 30, 2020
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)2003
                Application for compensation (First Combined Monthly Fee Statement of Deloitte Tax LLP


                                                                                     000610
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 621 of 648 PageID 3308


                for Compensation for Services Rendered as Tax Services Provider to the Debtor for the
                Period from October 16, 2019 through July 31, 2020) for Deloitte Tax LLP, Other
                Professional, Period: 10/16/2019 to 7/31/2020, Fee: $87,972.80, Expenses: $0.00. Filed by
                Other Professional Deloitte Tax LLP filed by Other Professional Deloitte Tax LLP, 2004
                Application for compensation (Second Monthly Fee Statement of Deloitte Tax LLP for
                Compensation for Services Rendered as Tax Services Provider to the Debtor for the Period
                from August 1, 2020 through August 31, 2020) for Deloitte Tax LLP, Other Professional,
                Period: 8/1/2020 to 8/31/2020, Fee: $91,353.40, Expenses: $0.00. Filed by Other
                Professional Deloitte Tax LLP filed by Other Professional Deloitte Tax LLP, 2005
                Application for compensation (Third Monthly Fee Statement of Deloitte Tax LLP for
                Compensation for Services Rendered as Tax Services Provider to the Debtor for the Period
                from September 1, 2020 through September 30, 2020) for Deloitte Tax LLP, Other
                Professional, Period: 9/1/2020 to 9/30/2020, Fee: $78,594.30, Expenses: $0.00. Filed by
                Other Professional Deloitte Tax LLP filed by Other Professional Deloitte Tax LLP). (Kass,
                Albert)

                  2027 Certificate of service re: (Supplemental) Notice of (I) Confirmation Date and (II) Bar
                Date for Filing Rejection Claims Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)1948 Notice (Notice of (I) Confirmation Date and (II) Bar Date for
                Filing Rejection Claims) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1943 Order confirming the fifth amended chapter 11 plan, as modified and
                granting related relief (RE: related document(s)1472 Chapter 11 plan filed by Debtor
                Highland Capital Management, L.P., 1808 Chapter 11 plan filed by Debtor Highland
                Capital Management, L.P.). Entered on 2/22/2021 (Okafor, M.)). filed by Debtor Highland
                Capital Management, L.P., 1954 Certificate of service re: 1) Notice of Hearing on Motion
                for an Order Requiring James D. Dondero to Preserve Documents and to Identify Measures
                Taken to Ensure Document Preservation; and 2) Notice of (I) Confirmation Date and (II)
                Bar Date for Filing Rejection Claims Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)1947 Notice of hearing filed by Creditor Committee Official
                Committee of Unsecured Creditors (RE: related document(s)1878 Motion to compel an
                Order Requiring James D. Dondero to Preserve Documents and to Identify Measures Taken
                to Ensure Document Preservation. Filed by Creditor Committee Official Committee of
                Unsecured Creditors (Attachments: # 1 Proposed Order Exhibit A # 2 Exhibit Exhibit B)).
                Hearing to be held on 3/22/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 1878, filed by
                Creditor Committee Official Committee of Unsecured Creditors, 1948 Notice (Notice of (I)
                Confirmation Date and (II) Bar Date for Filing Rejection Claims) filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)1943 Order confirming the fifth
                amended chapter 11 plan, as modified and granting related relief (RE: related
                document(s)1472 Chapter 11 plan filed by Debtor Highland Capital Management, L.P.,
                1808 Chapter 11 plan filed by Debtor Highland Capital Management, L.P.). Entered on
                2/22/2021 (Okafor, M.)). filed by Debtor Highland Capital Management, L.P.). filed by
   03/12/2021   Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 2028 Certificate of service re: 1) Notice of Filing of Monthly Staffing Report by
                Development Specialists, Inc. for the Period from January 1, 2021 Through January 31,
                2021; and 2) Notice of Status Conference Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)2007 Notice (Notice of Filing of Monthly Staffing
                Report by Development Specialists, Inc. for the Period from January 1, 2021 through
                January 31, 2021) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)853 Order granting application to employ Development Specialists, Inc. as
                Other Professional (related document 775) Entered on 7/16/2020. (Ecker, C.)). filed by
                Debtor Highland Capital Management, L.P., 2009 Notice of hearing filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1826 Application for
                administrative expenses Filed by Interested Parties Highland Capital Management Fund
                Advisors, L.P., NexPoint Advisors, L.P. (Attachments: # 1 Service List)). Status Conference
                to be held on 3/29/2021 at 09:30 AM at https://us−courts.webex.com/meet/jerniga. filed by
   03/12/2021   Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 2030 Debtor−in−possession monthly operating report for filing period January 1, 2021 to
   03/15/2021   January 31, 2021 filed by Debtor Highland Capital Management, L.P.. (Hayward, Melissa)


                                                                                       000611
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 622 of 648 PageID 3309


                 2032 Notice of transmittal 3:20−CV−03390−X. CLERKS OFFICE OVERLOOKED
                SECOND APPELLEE. AMENDED MINI RECORD TO INCLUDE SECOND
                APPELLEE INDEX. ATTACHED ALSO: APPELLEE VOL. 27 (RE: related
                document(s)1978 Notice of docketing COMPLETE record on appeal. 3:20−CV−03390−X
                (RE: related document(s)1347 Notice of appeal filed by Interested Party James Dondero
                (RE: related document(s)1302 Order on motion to compromise controversy). (Blanco, J.)).
   03/15/2021   (Blanco, J.)

                 2033 Motion for Certification to Court of Appeals (Joint Motion) Filed by Interested
                Parties James Dondero, Highland Capital Management Fund Advisors, L.P., Highland
                Global Allocation Fund, Highland Income Fund, NexPoint Advisors, L.P., NexPoint
                Capital, Inc., NexPoint Strategic Opportunities Fund, Get Good Trust, The Dugaboy
                Investment Trust, Debtor Highland Capital Management, L.P. (Attachments: # 1 Proposed
   03/16/2021   Order) (Rukavina, Davor)

                 2034 Order certifying appeals of the confirmation order for direct appeal to the United
                States Court of appeals for the Fifth Circuit (Related Doc # 2033) Entered on 3/16/2021.
   03/16/2021   (Okafor, M.)

                 2035 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1944 Application for compensation Sixteenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from January 1, 2021
                through January 31, 2021 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
   03/16/2021   1/1/2021 to 1/). (Pomerantz, Jeffrey)

                 2036 Reply to (related document(s): 2022 Response filed by Debtor Highland Capital
                Management, L.P.) filed by Interested Parties Highland Capital Management Fund
   03/16/2021   Advisors, L.P., NexPoint Advisors, L.P.. (Rukavina, Davor)

                 2037 Reply to (related document(s): 2022 Response filed by Debtor Highland Capital
                Management, L.P.) filed by Interested Parties Highland Global Allocation Fund, Highland
                Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund. (Hogewood,
   03/16/2021   A.)

                 2038 Second Notice of Additional Services to be Provided by Deloitte Tax LLP filed by
   03/16/2021   Debtor Highland Capital Management, L.P.. (Hayward, Melissa)

                 2039 Notice of Statement of Amounts Paid to Ordinary Course Professionals for the
                Period from October 16, 2019 to January 31, 2021 filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   03/16/2021   (Hayward, Melissa)

                 2040 Statement of issues on appeal, filed by Interested Parties Highland Global Allocation
                Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities
   03/17/2021   Fund (RE: related document(s)1966 Notice of appeal). (Hogewood, A.)

                 2041 Appellant designation of contents for inclusion in record on appeal filed by Interested
                Parties Highland Global Allocation Fund, Highland Income Fund, NexPoint Capital, Inc.,
                NexPoint Strategic Opportunities Fund (RE: related document(s)1966 Notice of appeal).
   03/17/2021   Appellee designation due by 03/31/2021. (Hogewood, A.)

   03/17/2021    2042 Certificate of service re: 1) Debtor's Omnibus Response to Motions for Stay Pending
                Appeal of the Confirmation Order; and 2) Omnibus Objection of the Official Committee of

                                                                                       000612
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 623 of 648 PageID 3310


                Unsecured Creditors Objection to Motions for Stay Pending Appeal of the Confirmation
                Order and Joinder in Debtors Omnibus Objection to Motions for Stay Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)2022 Omnibus Response
                opposed to (related document(s): 1955 Motion to stay pending appeal (related documents
                1943 Order confirming chapter 11 plan) filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., 1967 Motion
                to stay pending appeal (related documents 1943 Order confirming chapter 11 plan, 1971
                Joinder filed by Creditor The Dugaboy Investment Trust, Creditor Get Good Trust, 1973
                Joinder filed by Interested Party James Dondero) filed by Interested Party NexPoint Capital,
                Inc., Interested Party NexPoint Strategic Opportunities Fund, Interested Party Highland
                Income Fund, Interested Party Highland Global Allocation Fund) filed by Debtor Highland
                Capital Management, L.P.. (Annable, Zachery). Modified linkage on 3/12/2021. filed by
                Debtor Highland Capital Management, L.P., 2023 Joinder by the Official Committee of
                Unsecured Creditors filed by Creditor Committee Official Committee of Unsecured
                Creditors (RE: related document(s)2022 Response). filed by Creditor Committee Official
                Committee of Unsecured Creditors). (Kass, Albert)

                 2043 Witness and Exhibit List filed by Interested Parties Highland Capital Management
                Fund Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s)1955 Motion to stay
                pending appeal (related documents 1943 Order confirming chapter 11 plan)). (Attachments:
                # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7
                Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13
   03/17/2021   Exhibit M) (Vasek, Julian)

                 2044 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Bhawika Jain To NexPoint Advisors LP. Filed by Interested Party NexPoint
   03/17/2021   Advisors, L.P.. (Vasek, Julian)

                 2045 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Michael Beispiel To NexPoint Advisors LP. Filed by Interested Party NexPoint
   03/17/2021   Advisors, L.P.. (Vasek, Julian)

                 2046 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Sang Kook (Michael) Jeong To NexPoint Advisors LP. Filed by Interested
   03/17/2021   Party NexPoint Advisors, L.P.. (Vasek, Julian)

                 2047 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Phoebe Stewart To NexPoint Advisors LP. Filed by Interested Party NexPoint
   03/17/2021   Advisors, L.P.. (Vasek, Julian)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28570099, amount $ 26.00 (re: Doc# 2044).
   03/17/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28570099, amount $ 26.00 (re: Doc# 2045).
   03/17/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28570099, amount $ 26.00 (re: Doc# 2046).
   03/17/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28570099, amount $ 26.00 (re: Doc# 2047).
   03/17/2021   (U.S. Treasury)

                 2048 Declaration re: Third Supplemental Declaration filed by Financial Advisor FTI
                Consulting, Inc. (RE: related document(s)336 Order on application to employ). (Hoffman,
   03/17/2021   Juliana)

                                                                                      000613
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 624 of 648 PageID 3311


                 2052 Notice of transmittal to submit Amended Mini Record Vol. 1 to remove appellee
                index and to disregard Appellee Record Vol. 8 filed at doc 27 in 3:20−CV−03408−G (RE:
                related document(s)2019 Notice of docketing record on appeal. 3:20−CV−03408−G (RE:
                related document(s)1339 Notice of appeal filed by Interested Parties UBS AG London
                Branch, UBS Securities LLC (RE: related document(s)1273 Order on motion to
   03/18/2021   compromise controversy). (Blanco, J.)). (Blanco, J.)

                 2053 Clerk's correspondence requesting Amended designation from attorney for
                Appellant. (RE: related document(s)2041 Appellant designation of contents for inclusion in
                record on appeal filed by Interested Parties Highland Global Allocation Fund, Highland
                Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund (RE: related
                document(s)1966 Notice of appeal). Appellee designation due by 03/31/2021. (Hogewood,
   03/18/2021   A.)) Responses due by 3/24/2021. (Blanco, J.)

                 2054 Appellant designation of contents for inclusion in record on appeal filed by Get Good
                Trust, The Dugaboy Investment Trust (RE: related document(s)2014 Amended notice of
   03/18/2021   appeal). Appellee designation due by 04/1/2021. (Draper, Douglas)

                 2055 Statement of issues on appeal, filed by Get Good Trust, The Dugaboy Investment
   03/18/2021   Trust (RE: related document(s)2014 Amended notice of appeal). (Draper, Douglas)

                 2056 Statement of issues on appeal, filed by Interested Party James Dondero (RE: related
   03/18/2021   document(s)1970 Notice of appeal). (Taylor, Clay)

                  2057 Appellant designation of contents for inclusion in record on appeal filed by Interested
                Party James Dondero (RE: related document(s)1970 Notice of appeal, 2056 Statement of
   03/18/2021   issues on appeal). Appellee designation due by 04/1/2021. (Taylor, Clay)

                 2058 Witness and Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1955 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan), 1967 Motion to stay pending appeal (related documents 1943
                Order confirming chapter 11 plan)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3
                # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10
                Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15
                # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21
                Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26
                # 27 Exhibit 27 # 28 Exhibit 28 # 29 Exhibit 29 # 30 Exhibit 30 # 31 Exhibit 31 # 32
   03/18/2021   Exhibit 32 # 33 Exhibit 33) (Annable, Zachery)

                 2059 Omnibus Objection to claim(s) of Creditor(s) Christopher Rice; Helen Kim; Jason
                Rothstein; Jerome Carter; Kari Kovelan; Kellie Stevens; Lauren Thedford; Mark Patrick;
                Charles Hoedebeck; Stephanie Vitiello; Steven Haltom; William Gosserand; Brian Collins;
                Hayley Eliason; Lucy Bannon; Mary Irving; Matthew DiOrio; Ricky Swadley; William
                Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford Stoops; Jason Post; Ajit Jain; Paul
                Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry; Yegor Nikolayev; Sahan
                Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James Mills; Bhawika Jain; Jae
                Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy; Sarah Goldsmith; Sarah
                Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton; Lauren Baker; Phoebe
                Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by Debtor Highland Capital
   03/18/2021   Management, L.P.. Responses due by 4/20/2021. (Annable, Zachery)

                 2060 Motion to recuse Judge Jernigan Filed by Interested Party James Dondero (Lang,
   03/18/2021   Michael)

                 2061 Brief in support filed by Interested Party James Dondero (RE: related
   03/18/2021   document(s)2060 Motion to recuse Judge Jernigan). (Lang, Michael)

   03/18/2021    2062 Support/supplemental documentAppendix to Motion to Recuse filed by Interested
                Party James Dondero (RE: related document(s)2060 Motion to recuse Judge Jernigan).

                                                                                       000614
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 625 of 648 PageID 3312


                (Lang, Michael)

                 2063 Request for transcript regarding a hearing held on 3/19/2021. The requested
   03/19/2021   turn−around time is hourly. (Edmond, Michael)

                 2064 Motion to continue hearing on (related documents 1878 Motion to compel) Filed by
   03/19/2021   Creditor Committee Official Committee of Unsecured Creditors (Montgomery, Paige)

                 2065 Court admitted exhibits date of hearing March 19, 2021 (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan) Filed by Interested Parties Highland Capital Management Fund Advisors,
                L.P., NexPoint Advisors, L.P., 1967 Motion to stay pending appeal (related documents 1943
                Order confirming chapter 11 plan) Filed by Interested Parties Highland Global Allocation
                Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities
                Fund (Hogewood, A.), 1971 Joinder by Joinder to Motions for Stay Pending Appeal of the
                Court's Order Confirming the Debtor's Fifth Amended Plan with Certificate of Service filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1955 Motion
                to stay pending appeal (related documents 1943 Order confirming chapter 11 plan), 1967
                Motion to stay pending appeal (related documents 1943 Order confirming chapter 11 plan)).
                (Attachments: # 1 Exhibit Opinion), 1973 Joinder by filed by Interested Party James
                Dondero (RE: related document(s)1955 Motion to stay pending appeal (related documents
                1943 Order confirming chapter 11 plan)).) (COURT ADMITTED MOVANT'S EXHIBIT'S
                #A THROUGH #M BY DAVOR RUKAVINA & DEFENDANT'S EXHIBIT'S #1
   03/19/2021   THROUGH #33 BY JEFFREY POMERANTZ) (Edmond, Michael)

                 2066 Witness List (Debtor's Witness List with Respect to Hearing to Be Held on March
                24, 2021) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan), 1967 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan), 1971 Joinder filed by Creditor The Dugaboy Investment Trust,
                Creditor Get Good Trust, 1973 Joinder filed by Interested Party James Dondero). (Annable,
   03/19/2021   Zachery). Modified linkage on 3/19/2021 (Rielly, Bill).

                 2067 Hearing held on 3/19/2021. (RE: related document(s)1955 Motion to stay pending
                appeal (related documents 1943 Order confirming chapter 11 plan) Filed by Interested
                Parties Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P.)
                (Appearances: D. Rukavina for Advisors; L. Hogewood for Funds; C. Taylor for J.
                Dondero; D. Draper for Get Good and Dugaboy Trusts; J. Pomeranz for Debtor; M.
                Clemente for UCC. Evidentiary hearing. Motion denied, based on reasons stated orallycourt
                determined 4−factor test for a stay pending appeal not met. Court will hold a follow up
                hearing on whether a sufficient monetary bond/supersedeas bond might be posted to warrant
                a mandatory stay pending appeal, on 3/24/21 at 9:30 am, since the issue of monetary bond
                was not fully addressed in evidence and arguments. Mr. Pomeranz will submit written order
   03/19/2021   memorializing todays hearing.) (Edmond, Michael)

                 2068 Hearing held on 3/19/2021. (RE: related document(s)1967 Motion to stay pending
                appeal (related documents 1943 Order confirming chapter 11 plan) Filed by Interested
                Parties Highland Global Allocation Fund, Highland Income Fund, NexPoint Capital, Inc.,
                NexPoint Strategic Opportunities Fund (Hogewood, A.) (Appearances: D. Rukavina for
                Advisors; L. Hogewood for Funds; C. Taylor for J. Dondero; D. Draper for Get Good and
                Dugaboy Trusts; J. Pomeranz for Debtor; M. Clemente for UCC. Evidentiary hearing.
                Motion denied, based on reasons stated orallycourt determined 4−factor test for a stay
                pending appeal not met. Court will hold a follow up hearing on whether a sufficient
                monetary bond/supersedeas bond might be posted to warrant a mandatory stay pending
                appeal, on 3/24/21 at 9:30 am, since the issue of monetary bond was not fully addressed in
                evidence and arguments. Mr. Pomeranz will submit written order memorializing todays
   03/19/2021   hearing.) (Edmond, Michael)

   03/19/2021    2069 Hearing held on 3/19/2021. (RE: related document(s)1971 Joinder by Joinder to
                Motions for Stay Pending Appeal of the Court's Order Confirming the Debtor's Fifth

                                                                                      000615
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 626 of 648 PageID 3313


                Amended Plan with Certificate of Service filed by Get Good Trust, The Dugaboy
                Investment Trust (RE: related document(s)1955 Motion to stay pending appeal (related
                documents 1943 Order confirming chapter 11 plan), 1967 Motion to stay pending appeal
                (related documents 1943 Order confirming chapter 11 plan)). (Attachments: # 1 Exhibit
                Opinion) (Appearances: D. Rukavina for Advisors; L. Hogewood for Funds; C. Taylor for J.
                Dondero; D. Draper for Get Good and Dugaboy Trusts; J. Pomeranz for Debtor; M.
                Clemente for UCC. Evidentiary hearing. Motion denied, based on reasons stated orallycourt
                determined 4−factor test for a stay pending appeal not met. Court will hold a follow up
                hearing on whether a sufficient monetary bond/supersedeas bond might be posted to warrant
                a mandatory stay pending appeal, on 3/24/21 at 9:30 am, since the issue of monetary bond
                was not fully addressed in evidence and arguments. Mr. Pomeranz will submit written order
                memorializing todays hearing.) (Edmond, Michael)

                 2070 Hearing held on 3/19/2021. (RE: related document(s)1973 Joinder by filed by
                Interested Party James Dondero (RE: related document(s)1955 Motion to stay pending
                appeal (related documents 1943 Order confirming chapter 11 plan). (Appearances: D.
                Rukavina for Advisors; L. Hogewood for Funds; C. Taylor for J. Dondero; D. Draper for
                Get Good and Dugaboy Trusts; J. Pomeranz for Debtor; M. Clemente for UCC. Evidentiary
                hearing. Motion denied, based on reasons stated orallycourt determined 4−factor test for a
                stay pending appeal not met. Court will hold a follow up hearing on whether a sufficient
                monetary bond/supersedeas bond might be posted to warrant a mandatory stay pending
                appeal, on 3/24/21 at 9:30 am, since the issue of monetary bond was not fully addressed in
                evidence and arguments. Mr. Pomeranz will submit written order memorializing todays
   03/19/2021   hearing.) (Edmond, Michael)

                  2071 Witness List filed by Creditor Committee Official Committee of Unsecured Creditors
                (RE: related document(s)1967 Motion to stay pending appeal (related documents 1943
                Order confirming chapter 11 plan)). (Hoffman, Juliana). Related document(s) 1971 Joinder
                filed by Creditor The Dugaboy Investment Trust, Creditor Get Good Trust, 1973 Joinder
                filed by Interested Party James Dondero. Modified to create linkages on 3/22/2021 (Tello,
   03/19/2021   Chris).

                 2072 Certificate of service re: 1) Second Notice of Additional Services to be Provided by
                Deloitte Tax LLP; and 2) Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to January 31, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)2038 Second Notice of
                Additional Services to be Provided by Deloitte Tax LLP filed by Debtor Highland Capital
                Management, L.P.. filed by Debtor Highland Capital Management, L.P., 2039 Notice of
                Statement of Amounts Paid to Ordinary Course Professionals for the Period from October
                16, 2019 to January 31, 2021 filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)176 ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330
                OF THE BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN,
                EMPLOY, AND COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE
                DEBTORS IN THE ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162)
                Order Signed on 11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED
                AS DOCUMENT #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). filed by Debtor Highland Capital
   03/19/2021   Management, L.P.). (Kass, Albert)

   03/19/2021    2077 Hearing set − follow up hearing on whether a sufficient monetary bond/supersedeas
                bond might be posted to warrant a mandatory stay pending appeal (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan) Filed by Interested Parties Highland Capital Management Fund Advisors,
                L.P., NexPoint Advisors, L.P., 1967 Motion to stay pending appeal (related documents 1943
                Order confirming chapter 11 plan) Filed by Interested Parties Highland Global Allocation
                Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities
                Fund (Hogewood, A.), 1971 Joinder by Joinder to Motions for Stay Pending Appeal of the
                Court's Order Confirming the Debtor's Fifth Amended Plan with Certificate of Service filed
                by Get Good Trust, The Dugaboy Investment Trust (RE: related document(s)1955 Motion
                to stay pending appeal (related documents 1943 Order confirming chapter 11 plan), 1967


                                                                                     000616
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 627 of 648 PageID 3314


                Motion to stay pending appeal (related documents 1943 Order confirming chapter 11 plan)).
                (Attachments: # 1 Exhibit Opinion), 1973 Joinder by filed by Interested Party James
                Dondero (RE: related document(s)1955 Motion to stay pending appeal (related documents
                1943 Order confirming chapter 11 plan)).) Hearing to be held on 3/24/2021 at 09:30 AM at
                https://us−courts.webex.com/meet/jerniga for 1955 and for 1967 and for 1973 and for 1971,
                (Ellison, T.) (Entered: 03/22/2021)

                 2073 Transcript regarding Hearing Held 03/19/2021 (82 pages) RE: Motions/Joinders to
                Stay Pending Appeal. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                TRANSCRIPT RELEASE DATE IS 06/18/2021. Until that time the transcript may be
                viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 2067 Hearing held on 3/19/2021. (RE:
                related document(s)1955 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan) Filed by Interested Parties Highland Capital Management Fund
                Advisors, L.P., NexPoint Advisors, L.P.) (Appearances: D. Rukavina for Advisors; L.
                Hogewood for Funds; C. Taylor for J. Dondero; D. Draper for Get Good and Dugaboy
                Trusts; J. Pomeranz for Debtor; M. Clemente for UCC. Evidentiary hearing. Motion denied,
                based on reasons stated orallycourt determined 4−factor test for a stay pending appeal not
                met. Court will hold a follow up hearing on whether a sufficient monetary bond/supersedeas
                bond might be posted to warrant a mandatory stay pending appeal, on 3/24/21 at 9:30 am,
                since the issue of monetary bond was not fully addressed in evidence and arguments. Mr.
                Pomeranz will submit written order memorializing todays hearing.), 2068 Hearing held on
                3/19/2021. (RE: related document(s)1967 Motion to stay pending appeal (related documents
                1943 Order confirming chapter 11 plan) Filed by Interested Parties Highland Global
                Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
                Opportunities Fund (Hogewood, A.) (Appearances: D. Rukavina for Advisors; L.
                Hogewood for Funds; C. Taylor for J. Dondero; D. Draper for Get Good and Dugaboy
                Trusts; J. Pomeranz for Debtor; M. Clemente for UCC. Evidentiary hearing. Motion denied,
                based on reasons stated orallycourt determined 4−factor test for a stay pending appeal not
                met. Court will hold a follow up hearing on whether a sufficient monetary bond/supersedeas
                bond might be posted to warrant a mandatory stay pending appeal, on 3/24/21 at 9:30 am,
                since the issue of monetary bond was not fully addressed in evidence and arguments. Mr.
                Pomeranz will submit written order memorializing todays hearing.), 2069 Hearing held on
                3/19/2021. (RE: related document(s)1971 Joinder by Joinder to Motions for Stay Pending
                Appeal of the Court's Order Confirming the Debtor's Fifth Amended Plan with Certificate
                of Service filed by Get Good Trust, The Dugaboy Investment Trust (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan), 1967 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan)). (Attachments: # 1 Exhibit Opinion) (Appearances: D.
                Rukavina for Advisors; L. Hogewood for Funds; C. Taylor for J. Dondero; D. Draper for
                Get Good and Dugaboy Trusts; J. Pomeranz for Debtor; M. Clemente for UCC. Evidentiary
                hearing. Motion denied, based on reasons stated orallycourt determined 4−factor test for a
                stay pending appeal not met. Court will hold a follow up hearing on whether a sufficient
                monetary bond/supersedeas bond might be posted to warrant a mandatory stay pending
                appeal, on 3/24/21 at 9:30 am, since the issue of monetary bond was not fully addressed in
                evidence and arguments. Mr. Pomeranz will submit written order memorializing todays
                hearing.), 2070 Hearing held on 3/19/2021. (RE: related document(s)1973 Joinder by filed
                by Interested Party James Dondero (RE: related document(s)1955 Motion to stay pending
                appeal (related documents 1943 Order confirming chapter 11 plan). (Appearances: D.
                Rukavina for Advisors; L. Hogewood for Funds; C. Taylor for J. Dondero; D. Draper for
                Get Good and Dugaboy Trusts; J. Pomeranz for Debtor; M. Clemente for UCC. Evidentiary
                hearing. Motion denied, based on reasons stated orallycourt determined 4−factor test for a
                stay pending appeal not met. Court will hold a follow up hearing on whether a sufficient
                monetary bond/supersedeas bond might be posted to warrant a mandatory stay pending
                appeal, on 3/24/21 at 9:30 am, since the issue of monetary bond was not fully addressed in
                evidence and arguments. Mr. Pomeranz will submit written order memorializing todays
   03/20/2021   hearing.)). Transcript to be made available to the public on 06/18/2021. (Rehling, Kathy)

   03/22/2021

                                                                                     000617
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 628 of 648 PageID 3315


                 2074 Amended appellant designation of contents for inclusion in record on appeal filed by
                Interested Parties Highland Global Allocation Fund, Highland Income Fund, NexPoint
                Capital, Inc., NexPoint Strategic Opportunities Fund (RE: related document(s)2041
                Appellant designation). (Hogewood, A.)

                 2075 Notice to take deposition of James P. Seery filed by Interested Parties Highland
                Global Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
   03/22/2021   Opportunities Fund. (Hogewood, A.)

                 2076 Order granting motion to continue hearing on (related document # 2064) (related
                documents Motion to compel an Order Requiring James D. Dondero to Preserve Documents
                and to Identify Measures Taken to Ensure Document Preservation. ) Hearing to be held on
                4/5/2021 at 01:30 PM at https://us−courts.webex.com/meet/jerniga for 1878, Entered on
   03/22/2021   3/22/2021. (Okafor, M.)

                 2078 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2059 Omnibus Objection to claim(s) of Creditor(s) Christopher Rice; Helen
                Kim; Jason Rothstein; Jerome Carter; Kari Kovelan; Kellie Stevens; Lauren Thedford;
                Mark Patrick; Charles Hoedebeck; Stephanie Vitiello; Steven Haltom; William Gosserand;
                Brian Collins; Hayley Eliason; Lucy Bannon; Mary Irving; Matthew DiOrio; Ricky
                Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford Stoops; Jason Post; Ajit
                Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry; Yegor Nikolayev; Sahan
                Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James Mills; Bhawika Jain; Jae
                Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy; Sarah Goldsmith; Sarah
                Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton; Lauren Baker; Phoebe
                Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 4/20/2021.). Hearing to be held on 5/3/2021 at 01:30
   03/22/2021   PM at https://us−courts.webex.com/meet/jerniga for 2059, (Annable, Zachery)

                 2079 Declaration re: (Supplemental Declaration of Jeffrey N. Pomerantz in Support of
                Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal
                Rules of Bankruptcy Procedure and Local Rule 2014−1 for Authorization to Employ and
                Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in
                Possession Nunc Pro Tunc to the Petition Date) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)70 Application to employ Pachulski Stang Ziehl
   03/22/2021   & Jones LLP as Attorney). (Annable, Zachery)

                 2080 Amended appellant designation of contents for inclusion in record on appeal filed by
                Interested Parties Highland Capital Management Fund Advisors, L.P., NexPoint Advisors,
   03/22/2021   L.P. (RE: related document(s)2016 Appellant designation). (Rukavina, Davor)

                 2081 Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                document(s)1888 Application for administrative expenses Filed by Interested Parties
                NexBank, NexBank Capital Inc., NexBank Securities Inc., NexBank Title Inc.) Responses
   03/23/2021   due by 4/6/2021. (Ecker, C.)

                 2082 Notice of Authority to Clerk of Bankruptcy Court filed by Get Good Trust, The
   03/23/2021   Dugaboy Investment Trust. (Attachments: # 1 Order) (Draper, Douglas)

                 2083 Order denying motion to recuse (related document #2060) Entered on 3/23/2021.
   03/23/2021   (Okafor, M.)

   03/23/2021    2084 Order denying motion to stay pending appeal Filed by Interested Parties Highland
                Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P. (related document #
                1955), denying motion to stay pending appeal Filed by Interested Parties Highland Global
                Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
                Opportunities Fund(related document # 1967), denying Joinder by Joinder to Motions for
                Stay Pending Appeal of the Court's Order Confirming the Debtor's Fifth Amended Plan
                with Certificate of Service filed by Get Good Trust, The Dugaboy Investment Trust (related

                                                                                     000618
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 629 of 648 PageID 3316


                document # 1971), denying Joinder by filed by Interested Party James Dondero (related
                document # 1973). Hearing to be held on 3/24/2021 at 09:30 AM at
                https://us−courts.webex.com/meet/jernigan for 1955 and for 1967 and for 1973 and for
                1971, Entered on 3/23/2021. (Okafor, M.)

                 2085 Amended Notice of hearing filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1878 Motion to compel an Order Requiring
                James D. Dondero to Preserve Documents and to Identify Measures Taken to Ensure
                Document Preservation. Filed by Creditor Committee Official Committee of Unsecured
                Creditors (Attachments: # 1 Proposed Order Exhibit A # 2 Exhibit Exhibit B)). Hearing to
                be held on 4/5/2021 at 01:30 PM at https://us−courts.webex.com/meet/jerniga for 1878,
   03/23/2021   (Montgomery, Paige)

                 2086 Support/supplemental document (Letter to Court Regarding Mandatory Stay Pending
                Appeal Bond Hearing) filed by Interested Parties Highland Capital Management Fund
                Advisors, L.P., NexPoint Advisors, L.P. (RE: related document(s) 2077 Hearing
                set/continued, 2084 Order on motion to stay pending appeal, Order on motion to stay
   03/23/2021   pending appeal). (Rukavina, Davor)

                  2087 Debtor's Supplemental Brief in opposition filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1955 Motion to stay pending appeal (related
                documents 1943 Order confirming chapter 11 plan), 1967 Motion to stay pending appeal
                (related documents 1943 Order confirming chapter 11 plan)). (Annable, Zachery). Related
                document(s) 1971 Joinder filed by Creditor The Dugaboy Investment Trust, Creditor Get
                Good Trust, 1973 Joinder filed by Interested Party James Dondero. Modified to add
   03/23/2021   linkages on 3/23/2021 (Tello, Chris).

                 2088 Amended Exhibit List filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)2058 List (witness/exhibit/generic), 2066 List
   03/23/2021   (witness/exhibit/generic)). (Attachments: # 1 Exhibit 34) (Annable, Zachery)

                 2089 Supplemental Response opposed to (related document(s): 1955 Motion to stay
                pending appeal (related documents 1943 Order confirming chapter 11 plan) filed by
                Interested Party Highland Capital Management Fund Advisors, L.P., Interested Party
                NexPoint Advisors, L.P., 1967 Motion to stay pending appeal (related documents 1943
                Order confirming chapter 11 plan) filed by Interested Party NexPoint Capital, Inc.,
                Interested Party NexPoint Strategic Opportunities Fund, Interested Party Highland Income
                Fund, Interested Party Highland Global Allocation Fund) filed by Creditor Committee
   03/23/2021   Official Committee of Unsecured Creditors. (Hoffman, Juliana)

                  2090 Certificate of service re: Debtor's Witness and Exhibit List with Respect to Hearing
                to be Held on March 19, 2021 Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)2058 Witness and Exhibit List filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)1955 Motion to stay pending appeal (related
                documents 1943 Order confirming chapter 11 plan), 1967 Motion to stay pending appeal
                (related documents 1943 Order confirming chapter 11 plan)). (Attachments: # 1 Exhibit 1 #
                2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit
                8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit
                14 # 15 Exhibit 15 # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20
                Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24 # 25 Exhibit 25
                # 26 Exhibit 26 # 27 Exhibit 27 # 28 Exhibit 28 # 29 Exhibit 29 # 30 Exhibit 30 # 31
                Exhibit 31 # 32 Exhibit 32 # 33 Exhibit 33) filed by Debtor Highland Capital Management,
   03/23/2021   L.P.). (Kass, Albert)

   03/23/2021    2091 Certificate of service re: Debtor's Third Omnibus Objection to Certain No Liability
                Claims Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)2059 Omnibus Objection to claim(s) of Creditor(s) Christopher Rice; Helen
                Kim; Jason Rothstein; Jerome Carter; Kari Kovelan; Kellie Stevens; Lauren Thedford;
                Mark Patrick; Charles Hoedebeck; Stephanie Vitiello; Steven Haltom; William Gosserand;
                Brian Collins; Hayley Eliason; Lucy Bannon; Mary Irving; Matthew DiOrio; Ricky

                                                                                       000619
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 630 of 648 PageID 3317


                Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford Stoops; Jason Post; Ajit
                Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry; Yegor Nikolayev; Sahan
                Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James Mills; Bhawika Jain; Jae
                Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy; Sarah Goldsmith; Sarah
                Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton; Lauren Baker; Phoebe
                Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 4/20/2021. filed by Debtor Highland Capital
                Management, L.P.). (Kass, Albert) Modified on 3/24/2021 (Rielly, Bill).

                 2092 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Scott Ellington (Claim No. 244) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2093 Assignment/Transfer of Claim. Fee Amount $26. Transferors: Frank Waterhouse
                (Claim No. 217) To CPCM, LCC. Filed by Interested Party CPCM, LLC. (Hartmann,
   03/24/2021   Margaret)

                 2094 Assignment/Transfer of Claim. Fee Amount $26. Transferors: Jean Paul Sevilla
                (Claim No. 241) To CPCM, LLC. Filed by Interested Party CPCM, LLC. (Hartmann,
   03/24/2021   Margaret)

                 2095 Supplemental Order on Motions for stay pending appeal (RE: related document(s)
                2084 Order, 1955 Motion to stay pending appeal filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., 1967 Motion
                to stay pending appeal filed by Interested Party NexPoint Capital, Inc., Interested Party
                NexPoint Strategic Opportunities Fund, Interested Party Highland Income Fund, Interested
                Party Highland Global Allocation Fund, 1971 Joinder filed by Creditor The Dugaboy
                Investment Trust, Creditor Get Good Trust, 1973 Joinder filed by Interested Party James
   03/24/2021   Dondero). Entered on 3/24/2021 (Okafor, M.)

                 2096 Assignment/Transfer of Claim. Fee Amount $26. Transferors: Isaac Leventon (Claim
   03/24/2021   No. 216) To CPCM, LLC. Filed by Interested Party CPCM, LLC. (Hartmann, Margaret)

                 2097 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Lucy Bannon (Claim No. 235) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2098 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Jerome Carter (Claim No. 223) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2099 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Brian Collins (Claim No. 233) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2100 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Matthew DiOrio (Claim No. 230) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2101 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Hayley Eliason (Claim No. 236) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2102 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: William Gosserand (Claim No. 232) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

   03/24/2021

                                                                                     000620
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21               Page 631 of 648 PageID 3318


                 2103 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Steven Haltom (Claim No. 224) To CPCM, LLC. Filed by Interested Party
                CPCM, LLC. (Hartmann, Margaret)

                 2104 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Charles Hoedebeck (Claim No. 228) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2105 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Mary Irving (Claim No. 231) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2106 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Helen Kim (Claim No. 226) To CPCM, LLC. Filed by Interested Party CPCM,
   03/24/2021   LLC. (Hartmann, Margaret)

                 2107 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Kari Kovelan (Claim No. 227) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2108 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: William Mabry (Claim No. 234) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2109 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Mark Patrick (Claim No. 219) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2110 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Christopher Rice (Claim No. 220) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2111 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Jason Rothstein (Claim No. 229) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2112 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Kellie Stevens (Claim No. 221) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2113 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Ricky Swadley (Claim No. 237) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2114 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Lauren Thedford (Claim No. 222) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2115 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Stephanie Vitiello (Claim No. 225) To CPCM, LLC. Filed by Interested Party
   03/24/2021   CPCM, LLC. (Hartmann, Margaret)

                 2116 Certificate of No Objection filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1963 Application for compensation Sidley
                Austin LLP's 15th Monthly Application for Compensation and Reimbursement of Expenses
                for Official Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 1/1/2021 to
   03/24/2021   1/31/2021, Fee: $655,7). (Hoffman, Juliana)


                                                                                   000621
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 632 of 648 PageID 3319


                 2117 Certificate of service re: Documents Served on March 19, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)2048 Declaration re: Third
                Supplemental Declaration filed by Financial Advisor FTI Consulting, Inc. (RE: related
                document(s)336 Order on application to employ). filed by Financial Advisor FTI
                Consulting, Inc., 2064 Motion to continue hearing on (related documents 1878 Motion to
                compel) Filed by Creditor Committee Official Committee of Unsecured Creditors filed by
                Creditor Committee Official Committee of Unsecured Creditors, 2066 Witness List
                (Debtor's Witness List with Respect to Hearing to Be Held on March 24, 2021) filed by
                Debtor Highland Capital Management, L.P. (RE: related document(s)1955 Motion to stay
                pending appeal (related documents 1943 Order confirming chapter 11 plan), 1967 Motion to
                stay pending appeal (related documents 1943 Order confirming chapter 11 plan), 1971
                Joinder filed by Creditor The Dugaboy Investment Trust, Creditor Get Good Trust, 1973
                Joinder filed by Interested Party James Dondero). (Annable, Zachery). Modified linkage on
                3/19/2021. filed by Debtor Highland Capital Management, L.P., 2071 Witness List filed by
                Creditor Committee Official Committee of Unsecured Creditors (RE: related
                document(s)1967 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan)). (Hoffman, Juliana). Related document(s) 1971 Joinder filed by Creditor
                The Dugaboy Investment Trust, Creditor Get Good Trust, 1973 Joinder filed by Interested
                Party James Dondero. Modified to create linkages on 3/22/2021. filed by Creditor
   03/24/2021   Committee Official Committee of Unsecured Creditors). (Kass, Albert)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2092).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2093).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2094).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2096).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2097).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2098).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2099).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2100).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2101).
   03/25/2021   (U.S. Treasury)

   03/25/2021      Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2102).

                                                                                    000622
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 633 of 648 PageID 3320


                (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2103).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2104).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2105).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2106).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2107).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2108).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2109).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2110).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2111).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2112).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2113).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2114).
   03/25/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28587981, amount $ 26.00 (re: Doc# 2115).
   03/25/2021   (U.S. Treasury)

                 2118 Notice to take deposition of NexPoint Real Estate Partners, LLC f/k/a HCRE
   03/25/2021   Partners, LLC filed by Debtor Highland Capital Management, L.P.. (Annable, Zachery)



                                                                                    000623
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 634 of 648 PageID 3321


                 2119 Notice to take deposition of James Dondero filed by Debtor Highland Capital
   03/25/2021   Management, L.P.. (Annable, Zachery)

                 2120 INCORRECT ENTRY: Attorney to refile. Certificate of No Objection filed by
                Financial Advisor FTI Consulting, Inc. (RE: related document(s)1968 Application for
                compensation 15th Monthly Application for Compensation and Reimbursement of Expenses
                for FTI Consulting, Inc., Financial Advisor, Period: 1/1/2021 to 1/31/2021, Fee:
   03/25/2021   $244,315.80, Expenses: $0.00.). (Hoffman, Juliana) Modified on 3/26/2021 (Ecker, C.).

                 2121 BNC certificate of mailing − PDF document. (RE: related document(s)2084 Order
                denying motion to stay pending appeal Filed by Interested Parties Highland Capital
                Management Fund Advisors, L.P., NexPoint Advisors, L.P. (related document 1955),
                denying motion to stay pending appeal Filed by Interested Parties Highland Global
                Allocation Fund, Highland Income Fund, NexPoint Capital, Inc., NexPoint Strategic
                Opportunities Fund(related document 1967), denying Joinder by Joinder to Motions for
                Stay Pending Appeal of the Court's Order Confirming the Debtor's Fifth Amended Plan
                with Certificate of Service filed by Get Good Trust, The Dugaboy Investment Trust (related
                document 1971), denying Joinder by filed by Interested Party James Dondero (related
                document 1973). Hearing to be held on 3/24/2021 at 09:30 AM at
                https://us−courts.webex.com/meet/jernigan for 1955 and for 1967 and for 1973 and for
                1971, Entered on 3/23/2021. (Okafor, M.)) No. of Notices: 1. Notice Date 03/25/2021.
   03/25/2021   (Admin.)

                 2122 Certificate of No Objection filed by Financial Advisor FTI Consulting, Inc. (RE:
                related document(s)1968 Application for compensation 15th Monthly Application for
                Compensation and Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor,
   03/26/2021   Period: 1/1/2021 to 1/31/2021, Fee: $244,315.80, Expenses: $0.00.). (Hoffman, Juliana)

                 2123 Amended Notice of hearing (Amended Notice of Status Conference) filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1826 Application for
                administrative expenses Filed by Interested Parties Highland Capital Management Fund
                Advisors, L.P., NexPoint Advisors, L.P. (Attachments: # 1 Service List)). Status Conference
                to be held on 5/7/2021 at 09:30 AM at https://us−courts.webex.com/meet/jerniga. (Annable,
   03/26/2021   Zachery)

                 2124 Application for compensation Seventeenth Monthly Application for Compensation
                and for Reimbursement of Expenses for the Period from February 1, 2021 through
                February 28, 2021 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period: 2/1/2021 to
                2/28/2021, Fee: $1,358,786.50, Expenses: $21,401.29. Filed by Attorney Jeffrey Nathan
   03/26/2021   Pomerantz Objections due by 4/16/2021. (Pomerantz, Jeffrey)

   03/26/2021    2125 Certificate of service re: 1) Order Granting the Motion for Continuance of Hearing
                on the Preservation Motion Filed by the Official Committee of Unsecured Creditors; 2)
                Notice of Hearing on Debtor's Third Omnibus Objection to Certain No Liability Claims;
                and 3) Supplemental Declaration of Jeffrey N. Pomerantz in Support of Application
                Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                Bankruptcy Procedure and Local Rule 2014−1 for Authorization to Employ and Retain
                Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession
                Nunc Pro Tunc to the Petition Date Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)2076 Order granting motion to continue hearing on (related
                document 2064) (related documents Motion to compel an Order Requiring James D.
                Dondero to Preserve Documents and to Identify Measures Taken to Ensure Document
                Preservation. ) Hearing to be held on 4/5/2021 at 01:30 PM at
                https://us−courts.webex.com/meet/jerniga for 1878, Entered on 3/22/2021. (Okafor, M.),
                2078 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2059 Omnibus Objection to claim(s) of Creditor(s) Christopher Rice; Helen
                Kim; Jason Rothstein; Jerome Carter; Kari Kovelan; Kellie Stevens; Lauren Thedford;
                Mark Patrick; Charles Hoedebeck; Stephanie Vitiello; Steven Haltom; William Gosserand;
                Brian Collins; Hayley Eliason; Lucy Bannon; Mary Irving; Matthew DiOrio; Ricky
                Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford Stoops; Jason Post; Ajit

                                                                                     000624
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 635 of 648 PageID 3322


                Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry; Yegor Nikolayev; Sahan
                Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James Mills; Bhawika Jain; Jae
                Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy; Sarah Goldsmith; Sarah
                Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton; Lauren Baker; Phoebe
                Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by Debtor Highland Capital
                Management, L.P.. Responses due by 4/20/2021.). Hearing to be held on 5/3/2021 at 01:30
                PM at https://us−courts.webex.com/meet/jerniga for 2059, filed by Debtor Highland Capital
                Management, L.P., 2079 Declaration re: (Supplemental Declaration of Jeffrey N. Pomerantz
                in Support of Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of
                the Federal Rules of Bankruptcy Procedure and Local Rule 2014−1 for Authorization to
                Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and
                Debtor in Possession Nunc Pro Tunc to the Petition Date) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)70 Application to employ Pachulski Stang Ziehl
                & Jones LLP as Attorney). filed by Debtor Highland Capital Management, L.P.). (Kass,
                Albert)

                 2126 Certificate of service re: Documents Served on March 23, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)2084 Order denying motion
                to stay pending appeal Filed by Interested Parties Highland Capital Management Fund
                Advisors, L.P., NexPoint Advisors, L.P. (related document 1955), denying motion to stay
                pending appeal Filed by Interested Parties Highland Global Allocation Fund, Highland
                Income Fund, NexPoint Capital, Inc., NexPoint Strategic Opportunities Fund(related
                document 1967), denying Joinder by Joinder to Motions for Stay Pending Appeal of the
                Court's Order Confirming the Debtor's Fifth Amended Plan with Certificate of Service filed
                by Get Good Trust, The Dugaboy Investment Trust (related document 1971), denying
                Joinder by filed by Interested Party James Dondero (related document 1973). Hearing to be
                held on 3/24/2021 at 09:30 AM at https://us−courts.webex.com/meet/jernigan for 1955 and
                for 1967 and for 1973 and for 1971, Entered on 3/23/2021. (Okafor, M.), 2085 Amended
                Notice of hearing filed by Creditor Committee Official Committee of Unsecured Creditors
                (RE: related document(s)1878 Motion to compel an Order Requiring James D. Dondero to
                Preserve Documents and to Identify Measures Taken to Ensure Document Preservation.
                Filed by Creditor Committee Official Committee of Unsecured Creditors (Attachments: # 1
                Proposed Order Exhibit A # 2 Exhibit Exhibit B)). Hearing to be held on 4/5/2021 at 01:30
                PM at https://us−courts.webex.com/meet/jerniga for 1878, filed by Creditor Committee
                Official Committee of Unsecured Creditors, 2087 Debtor's Supplemental Brief in
                opposition filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1955 Motion to stay pending appeal (related documents 1943 Order confirming
                chapter 11 plan), 1967 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan)). (Annable, Zachery). Related document(s) 1971 Joinder filed
                by Creditor The Dugaboy Investment Trust, Creditor Get Good Trust, 1973 Joinder filed by
                Interested Party James Dondero. Modified to add linkages on 3/23/2021. filed by Debtor
                Highland Capital Management, L.P., 2088 Amended Exhibit List filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)2058 List (witness/exhibit/generic),
                2066 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit 34) filed by Debtor
                Highland Capital Management, L.P., 2089 Supplemental Response opposed to (related
                document(s): 1955 Motion to stay pending appeal (related documents 1943 Order
                confirming chapter 11 plan) filed by Interested Party Highland Capital Management Fund
                Advisors, L.P., Interested Party NexPoint Advisors, L.P., 1967 Motion to stay pending
                appeal (related documents 1943 Order confirming chapter 11 plan) filed by Interested Party
                NexPoint Capital, Inc., Interested Party NexPoint Strategic Opportunities Fund, Interested
                Party Highland Income Fund, Interested Party Highland Global Allocation Fund) filed by
                Creditor Committee Official Committee of Unsecured Creditors. filed by Creditor
   03/26/2021   Committee Official Committee of Unsecured Creditors). (Kass, Albert)

   03/26/2021    2127 BNC certificate of mailing − PDF document. (RE: related document(s)2095
                Supplemental Order on Motions for stay pending appeal (RE: related document(s) 2084
                Order, 1955 Motion to stay pending appeal filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., 1967 Motion
                to stay pending appeal filed by Interested Party NexPoint Capital, Inc., Interested Party
                NexPoint Strategic Opportunities Fund, Interested Party Highland Income Fund, Interested
                Party Highland Global Allocation Fund, 1971 Joinder filed by Creditor The Dugaboy

                                                                                     000625
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 636 of 648 PageID 3323


                Investment Trust, Creditor Get Good Trust, 1973 Joinder filed by Interested Party James
                Dondero). Entered on 3/24/2021 (Okafor, M.)) No. of Notices: 1. Notice Date 03/26/2021.
                (Admin.)

                 2128 Motion for leave to file Adversary Complaint and Other Materials Under Seal Filed
   03/29/2021   by Interested Parties UBS AG London Branch, UBS Securities LLC (Sosland, Martin)

                 2129 Motion to file document under seal. (Debtor's Motion for Leave to File under Seal
                the Debtor's Statement with Respect to UBS's Motion for Leave to File Adversary
                Complaint and Other Materials under Seal) Filed by Debtor Highland Capital Management,
   03/29/2021   L.P. (Attachments: # 1 Exhibit A−−Proposed Order) (Annable, Zachery)

                 2130 Certificate of service re: Supplemental Order on Motions for Stay Pending Appeal
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)2095
                Supplemental Order on Motions for stay pending appeal (RE: related document(s) 2084
                Order, 1955 Motion to stay pending appeal filed by Interested Party Highland Capital
                Management Fund Advisors, L.P., Interested Party NexPoint Advisors, L.P., 1967 Motion
                to stay pending appeal filed by Interested Party NexPoint Capital, Inc., Interested Party
                NexPoint Strategic Opportunities Fund, Interested Party Highland Income Fund, Interested
                Party Highland Global Allocation Fund, 1971 Joinder filed by Creditor The Dugaboy
                Investment Trust, Creditor Get Good Trust, 1973 Joinder filed by Interested Party James
   03/29/2021   Dondero). Entered on 3/24/2021 (Okafor, M.)). (Kass, Albert)

                 2131 Certificate of Conference filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)2129 Motion to file document under seal. (Debtor's Motion for Leave to
                File under Seal the Debtor's Statement with Respect to UBS's Motion for Leave to File
   03/29/2021   Adversary Complaint and Other Materials under Seal)). (Annable, Zachery)

                 2132 Certificate of Conference filed by Interested Parties UBS AG London Branch, UBS
                Securities LLC (RE: related document(s)2128 Motion for leave to file Adversary Complaint
   03/29/2021   and Other Materials Under Seal). (Sosland, Martin)

                 2133 Objection to claim(s) of Creditor(s) Integrated Financial Associates, Inc... Filed by
                Debtor Highland Capital Management, L.P.. Responses due by 4/28/2021. (Annable,
   03/29/2021   Zachery)

                 2134 Notice to take deposition of HCRE Partners, LLC filed by Debtor Highland Capital
   03/29/2021   Management, L.P.. (Annable, Zachery)

                 2135 Notice to take deposition of James Dondero filed by Debtor Highland Capital
   03/29/2021   Management, L.P.. (Annable, Zachery)

                 2136 Notice to take deposition of Paul Broaddus filed by HCRE Partners, LLC (n/k/a
                NexPoint Real Estate Partners, LLC), Highland Capital Management Services, Inc..
   03/30/2021   (Drawhorn, Lauren)

                 2137 Notice to take deposition of Mark Patrick filed by HCRE Partners, LLC (n/k/a
                NexPoint Real Estate Partners, LLC), Highland Capital Management Services, Inc..
   03/30/2021   (Drawhorn, Lauren)

                 2138 INCORRECT EVENT: Attorney to refile. Notice (Joint Stipulation as to the
                Withdrawal of Hunter Mountain Investment Trust's Proof of Claim No. 152) filed by Debtor
                Highland Capital Management, L.P.. (Annable, Zachery) MODIFIED on 3/31/2021 (Ecker,
   03/30/2021   C.).

                 2139 Withdrawal of claim(s): (Joint Stipulation as to the Withdrawal of Hunter Mountain
                Investment Trust's Proof of Claim No. 152) Filed by Debtor Highland Capital Management,
   03/31/2021   L.P.. (Annable, Zachery)

                                                                                       000626
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 637 of 648 PageID 3324


                 2140 Order granting motion for leave to file Adversary Complaint and Other Materials
                Under Seal Filed by Interested Parties UBS AG London Branch, UBS Securities
   03/31/2021   LLC(related document # 2128) Entered on 3/31/2021. (Okafor, M.)

                 2141 Certificate of service re: 1) Debtor's Second Amended Notice of Rule 30(b)(6)
                Deposition to HCRE Partners, LLC; and 2) Debtor's Second Amended Notice of Deposition
                to James Dondero in Connection with Debtor's Objection to Proof of Claim Filed by HCRE
                Partners, LLC Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                document(s)2118 Notice to take deposition of NexPoint Real Estate Partners, LLC f/k/a
                HCRE Partners, LLC filed by Debtor Highland Capital Management, L.P.. filed by Debtor
                Highland Capital Management, L.P., 2119 Notice to take deposition of James Dondero filed
                by Debtor Highland Capital Management, L.P.. filed by Debtor Highland Capital
   03/31/2021   Management, L.P.). (Kass, Albert)

                  2142 Adversary case 21−03020. Complaint by UBS Securities LLC, UBS AG London
                Branch against Highland Capital Management, L.P.. Fee Amount $350. Nature(s) of suit: 72
   03/31/2021   (Injunctive relief − other). (Sosland, Martin)

                 2143 Order approving joint stipulation as to withdrawal of Hunter Mountain Investment
                Trust's proof of claim No. 152 (RE: related document(s)2139 Withdrawal of claim filed by
   03/31/2021   Debtor Highland Capital Management, L.P.). Entered on 3/31/2021 (Okafor, M.)

                 2144 Certificate of service re: 1) Amended Notice of Status Conference; and 2)
                Seventeenth Monthly Application for Compensation and Reimbursement of Expenses of
                Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for the Period from February
                1, 2021 Through February 28, 2021 Filed by Claims Agent Kurtzman Carson Consultants
                LLC (related document(s)2123 Amended Notice of hearing (Amended Notice of Status
                Conference) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)1826 Application for administrative expenses Filed by Interested Parties
                Highland Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P. (Attachments:
                # 1 Service List)). Status Conference to be held on 5/7/2021 at 09:30 AM at
                https://us−courts.webex.com/meet/jerniga. filed by Debtor Highland Capital Management,
                L.P., 2124 Application for compensation Seventeenth Monthly Application for
                Compensation and for Reimbursement of Expenses for the Period from February 1, 2021
                through February 28, 2021 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
                2/1/2021 to 2/28/2021, Fee: $1,358,786.50, Expenses: $21,401.29. Filed by Attorney
                Jeffrey Nathan Pomerantz Objections due by 4/16/2021. filed by Debtor Highland Capital
   03/31/2021   Management, L.P.). (Kass, Albert)

                  2145 Certificate of service re: Doucments Served on March 29, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)2129 Motion to file
                document under seal. (Debtor's Motion for Leave to File under Seal the Debtor's Statement
                with Respect to UBS's Motion for Leave to File Adversary Complaint and Other Materials
                under Seal) Filed by Debtor Highland Capital Management, L.P. (Attachments: # 1 Exhibit
                A−−Proposed Order) filed by Debtor Highland Capital Management, L.P., 2131 Certificate
                of Conference filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2129 Motion to file document under seal. (Debtor's Motion for Leave to File
                under Seal the Debtor's Statement with Respect to UBS's Motion for Leave to File
                Adversary Complaint and Other Materials under Seal)). filed by Debtor Highland Capital
                Management, L.P., 2133 Objection to claim(s) of Creditor(s) Integrated Financial
                Associates, Inc... Filed by Debtor Highland Capital Management, L.P.. Responses due by
                4/28/2021. filed by Debtor Highland Capital Management, L.P., 2134 Notice to take
                deposition of HCRE Partners, LLC filed by Debtor Highland Capital Management, L.P..
                filed by Debtor Highland Capital Management, L.P., 2135 Notice to take deposition of
                James Dondero filed by Debtor Highland Capital Management, L.P.. filed by Debtor
   03/31/2021   Highland Capital Management, L.P.). (Kass, Albert)

   04/01/2021    2146 Order Granting Debtor's Motion for Leave to File under Seal the Debtor's Statement
                with Respect to UBS's Motion for Leave to File Adversary Complaint and Other Materials
                under Seal) Filed by Debtor Highland Capital Management, L.P. (related document # 2129)

                                                                                    000627
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 638 of 648 PageID 3325


                Entered on 4/1/2021. (Okafor, M.)

   04/01/2021     Adversary case 3:20−ap−3105 closed (Ecker, C.)

                 2147 Response unopposed to (related document(s): 2128 Motion for leave to file
                Adversary Complaint and Other Materials Under Seal filed by Interested Party UBS
                Securities LLC, Interested Party UBS AG London Branch) filed by Debtor Highland
   04/01/2021   Capital Management, L.P.. (Annable, Zachery)

                 2148 SEALED document regarding: (Debtor's Statement with Respect to UBS's
                Motion for Leave to File Adversary Complaint and Other Materials under Seal) per
                court order filed by Debtor Highland Capital Management, L.P. (RE: related
   04/01/2021   document(s)2146 Order on motion to seal). (Annable, Zachery)

                 2149 Notice of appeal . Fee Amount $298 filed by Interested Party James Dondero (RE:
                related document(s)2083 Order on motion to recuse Judge). Appellant Designation due by
   04/01/2021   04/15/2021. (Attachments: # 1 Exhibit)(Lang, Michael)

                  Receipt of filing fee for Notice of appeal(19−34054−sgj11) [appeal,ntcapl] ( 298.00).
   04/01/2021   Receipt number 28609730, amount $ 298.00 (re: Doc# 2149). (U.S. Treasury)

                 2150 Certificate of service re: re: Joint Stipulation as to the Withdrawal of Hunter
                Mountain Investment Trust's Proof of Claim No. 152 Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)2138 INCORRECT EVENT: Attorney to
                refile. Notice (Joint Stipulation as to the Withdrawal of Hunter Mountain Investment Trust's
                Proof of Claim No. 152) filed by Debtor Highland Capital Management, L.P.. (Annable,
                Zachery) MODIFIED on 3/31/2021 (Ecker, C.). filed by Debtor Highland Capital
   04/02/2021   Management, L.P.). (Kass, Albert)

                 2151 Motion to appear pro hac vice for Zachary F. Proulx. Fee Amount $100 Filed by
   04/02/2021   Interested Parties UBS AG London Branch, UBS Securities LLC (Clubok, Andrew)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28612120, amount $ 100.00 (re: Doc# 2151).
   04/02/2021   (U.S. Treasury)

                 2152 Motion to appear pro hac vice for Kathryn K. George. Fee Amount $100 Filed by
   04/02/2021   Interested Parties UBS AG London Branch, UBS Securities LLC (Clubok, Andrew)

                  Receipt of filing fee for Motion to Appear pro hac vice(19−34054−sgj11)
                [motion,mprohac] ( 100.00). Receipt number 28612132, amount $ 100.00 (re: Doc# 2152).
   04/02/2021   (U.S. Treasury)

                 2153 Witness and Exhibit List filed by Interested Party James Dondero (RE: related
                document(s)1878 Motion to compel an Order Requiring James D. Dondero to Preserve
                Documents and to Identify Measures Taken to Ensure Document Preservation. ).
                (Attachments: # 1 Ex. 1 # 2 Ex. 2 # 3 Ex. 3 # 4 Ex. 4 # 5 Ex. 5 # 6 Ex. 6 # 7 Ex. 7) (Assink,
   04/02/2021   Bryan)

                 2154 Reply to (related document(s): 1969 Objection filed by Interested Party James
                Dondero) Reply to James Donderos Objection and Response to the Committees Motion for
                an Order Requiring James D. Dondero to Preserve Documents and to Identify Measures
                Taken to Ensure Document Preservation filed by Creditor Committee Official Committee
   04/02/2021   of Unsecured Creditors. (Montgomery, Paige)

                 2155 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s) 2014 Amended notice of
   04/02/2021   appeal, ). (Annable, Zachery). Modified LINKAGE and TEXT on 4/6/2021 (Blanco, J.).

                                                                                       000628
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 639 of 648 PageID 3326


                 2156 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1970 Notice of appeal).
   04/02/2021   (Annable, Zachery)

                 2157 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1966 Notice of appeal).
   04/02/2021   (Annable, Zachery)

                 2158 Witness and Exhibit List filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)1878 Motion to compel an Order Requiring
                James D. Dondero to Preserve Documents and to Identify Measures Taken to Ensure
   04/03/2021   Document Preservation. ). (Montgomery, Paige)

                 2159 Amended Witness and Exhibit List for April 5, 2021 Hearing filed by Creditor
                Committee Official Committee of Unsecured Creditors (RE: related document(s)2158 List
                (witness/exhibit/generic)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4
   04/05/2021   Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8) (Montgomery, Paige)

                 2160 Application for compensation Sidley Austin LLP's Sixteenth Monthly Application for
                Compensation and Reimbursement of Expenses for Official Committee of Unsecured
                Creditors, Creditor Comm. Aty, Period: 2/1/2021 to 2/28/2021, Fee: $493,524.00,
                Expenses: $11,141.12. Filed by Attorney Juliana Hoffman Objections due by 4/26/2021.
   04/05/2021   (Hoffman, Juliana)

                 2161 Application for compensation Sixteenth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 2/1/2021 to
                2/28/2021, Fee: $187,387.56, Expenses: $0.00. Filed by Attorney Juliana Hoffman
   04/05/2021   Objections due by 4/26/2021. (Hoffman, Juliana)

                 2162 Withdrawal of claim(s): (Stipulation and Agreed Order Authorizing Withdrawal of
                Proofs of Claim 110 and 111) Filed by Debtor Highland Capital Management, L.P..
   04/05/2021   (Annable, Zachery)

                 2163 Certificate of service re: 1) Joint Stipulation as to the Withdrawal of Hunter
                Mountain Investment Trust's Proof of Claim No. 152; and 2) Order Approving Joint
                Stipulation as to Withdrawal of Hunter Mountain Investment Trust's Proof of Claim No. 152
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)2139
                Withdrawal of claim(s): (Joint Stipulation as to the Withdrawal of Hunter Mountain
                Investment Trust's Proof of Claim No. 152) Filed by Debtor Highland Capital Management,
                L.P.. filed by Debtor Highland Capital Management, L.P., 2143 Order approving joint
                stipulation as to withdrawal of Hunter Mountain Investment Trust's proof of claim No. 152
                (RE: related document(s)2139 Withdrawal of claim filed by Debtor Highland Capital
   04/05/2021   Management, L.P.). Entered on 3/31/2021 (Okafor, M.)). (Kass, Albert)

                 2164 Hearing held on 4/5/2021. (RE: related document(s)1878 Motion to compel an Order
                Requiring James D. Dondero to Preserve Documents and to Identify Measures Taken to
                Ensure Document Preservation filed by Creditor Committee Official Committee of
                Unsecured Creditors) (Appearances: P. Montgomery for Unsecured Creditors Committee;
                A. Russell for J. Dondero; J. Pomeranz and J. Morris for Debtor. Evidentiary hearing.
   04/05/2021   Motion granted. Counsel to submit an order.) (Edmond, Michael) (Entered: 04/06/2021)

                 2165 Order granting motion to appear pro hac vice adding Zachary F. Proulx for UBS AG
                London Branch and UBS Securities LLC (related document # 2151) Entered on 4/6/2021.
   04/06/2021   (Okafor, M.)

                 2166 Order granting motion to appear pro hac vice adding Kathryn K. George for UBS
                AG London Branch and UBS Securities LLC (related document # 2152) Entered on
   04/06/2021   4/6/2021. (Okafor, M.)


                                                                                      000629
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 640 of 648 PageID 3327


                 2167 Clerk's correspondence requesting to amend document from attorney for Interested
                Party. (RE: related document(s)2149 Notice of appeal . Fee Amount $298 filed by
                Interested Party James Dondero (RE: related document(s)2083 Order on motion to recuse
                Judge). Appellant Designation due by 04/15/2021. (Attachments: # 1 Exhibit)) Responses
   04/06/2021   due by 4/8/2021. (Whitaker, Sheniqua)

                 2168 Request for hearing filed by Interested Parties NexBank, NexBank Capital Inc.,
                NexBank Securities Inc., NexBank Title Inc. (RE: related document(s)2081 Clerk's
   04/06/2021   correspondence). (Attachments: # 1 Proposed Order) (Drawhorn, Lauren)

                 2169 Amended notice of appeal filed by Interested Party James Dondero (RE: related
   04/06/2021   document(s)2149 Notice of appeal). (Lang, Michael)

                 2170 Certificate of service re: 1) Order Granting Debtor's Motion for Leave to File Under
                Seal the Debtor's Statement with Respect to UBS's Motion for Leave to File Adversary
                Complaint and Other Materials Under Seal; and 2) Debtor's Statement with Respect to
                UBS's Motion for Leave to File Adversary Complaint and Other Materials Under Seal Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)2146 Order
                Granting Debtor's Motion for Leave to File under Seal the Debtor's Statement with Respect
                to UBS's Motion for Leave to File Adversary Complaint and Other Materials under Seal)
                Filed by Debtor Highland Capital Management, L.P. (related document 2129) Entered on
                4/1/2021. (Okafor, M.), 2147 Response unopposed to (related document(s): 2128 Motion
                for leave to file Adversary Complaint and Other Materials Under Seal filed by Interested
                Party UBS Securities LLC, Interested Party UBS AG London Branch) filed by Debtor
                Highland Capital Management, L.P.. filed by Debtor Highland Capital Management, L.P.).
   04/06/2021   (Kass, Albert)

                 2171 Request for transcript regarding a hearing held on 4/5/2021. The requested
   04/07/2021   turn−around time is hourly. (Edmond, Michael)

                  2172 Certificate of service re: Documents Served on or Before April 3, 2021 Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)2154 Reply to
                (related document(s): 1969 Objection filed by Interested Party James Dondero) Reply to
                James Donderos Objection and Response to the Committees Motion for an Order Requiring
                James D. Dondero to Preserve Documents and to Identify Measures Taken to Ensure
                Document Preservation filed by Creditor Committee Official Committee of Unsecured
                Creditors. filed by Creditor Committee Official Committee of Unsecured Creditors, 2155
                Appellee designation of contents for inclusion in record of appeal filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s) 2014 Amended notice of appeal, ).
                (Annable, Zachery). Modified LINKAGE and TEXT on 4/6/2021 (Blanco, J.). filed by
                Debtor Highland Capital Management, L.P., 2156 Appellee designation of contents for
                inclusion in record of appeal filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)1970 Notice of appeal). filed by Debtor Highland Capital Management,
                L.P., 2157 Appellee designation of contents for inclusion in record of appeal filed by Debtor
                Highland Capital Management, L.P. (RE: related document(s)1966 Notice of appeal). filed
                by Debtor Highland Capital Management, L.P., 2158 Witness and Exhibit List filed by
                Creditor Committee Official Committee of Unsecured Creditors (RE: related
                document(s)1878 Motion to compel an Order Requiring James D. Dondero to Preserve
                Documents and to Identify Measures Taken to Ensure Document Preservation. ). filed by
   04/07/2021   Creditor Committee Official Committee of Unsecured Creditors). (Kass, Albert)

   04/07/2021    2173 Certificate of service re: Documents Served on April 5, 2021 Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)2159 Amended Witness and
                Exhibit List for April 5, 2021 Hearing filed by Creditor Committee Official Committee of
                Unsecured Creditors (RE: related document(s)2158 List (witness/exhibit/generic)).
                (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6
                Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8) filed by Creditor Committee Official Committee of
                Unsecured Creditors, 2160 Application for compensation Sidley Austin LLP's Sixteenth
                Monthly Application for Compensation and Reimbursement of Expenses for Official
                Committee of Unsecured Creditors, Creditor Comm. Aty, Period: 2/1/2021 to 2/28/2021,

                                                                                       000630
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 641 of 648 PageID 3328


                Fee: $493,524.00, Expenses: $11,141.12. Filed by Attorney Juliana Hoffman Objections
                due by 4/26/2021. filed by Creditor Committee Official Committee of Unsecured Creditors,
                2161 Application for compensation Sixteenth Monthly Application for Compensation and
                Reimbursement of Expenses for FTI Consulting, Inc., Financial Advisor, Period: 2/1/2021 to
                2/28/2021, Fee: $187,387.56, Expenses: $0.00. Filed by Attorney Juliana Hoffman
                Objections due by 4/26/2021. filed by Financial Advisor FTI Consulting, Inc., 2162
                Withdrawal of claim(s): (Stipulation and Agreed Order Authorizing Withdrawal of Proofs
                of Claim 110 and 111) Filed by Debtor Highland Capital Management, L.P.. filed by Debtor
                Highland Capital Management, L.P.). (Kass, Albert)

                 2174 Certificate of No Objection filed by Spec. Counsel Hunton Andrews Kurth LLP (RE:
                related document(s)2024 Application for compensation − Second Monthly Fee Application
                for Hunton Andrews Kurth LLP, Special Counsel, Period: 1/1/2021 to 1/31/2021, Fee:
   04/08/2021   $35042.76, Expenses: $3.80.). (Hesse, Gregory)

                 2175 Certificate of No Objection filed by Spec. Counsel Hunton Andrews Kurth LLP (RE:
                related document(s)2025 Application for compensation − Third Monthly Fee Application
                for Hunton Andrews Kurth LLP, Special Counsel, Period: 2/1/2021 to 2/28/2021, Fee:
   04/08/2021   $37092.24, Expenses: $94.54.). (Hesse, Gregory)

                 2176 Transcript regarding Hearing Held 04/05/2021 (75 pages) RE: Motion to Compel
                (1878). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO
                THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                RELEASE DATE IS 07/7/2021. Until that time the transcript may be viewed at the Clerk's
                Office or a copy may be obtained from the official court transcriber. Court
                Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                number 972−786−3063. (RE: related document(s) 2164 Hearing held on 4/5/2021. (RE:
                related document(s)1878 Motion to compel an Order Requiring James D. Dondero to
                Preserve Documents and to Identify Measures Taken to Ensure Document Preservation filed
                by Creditor Committee Official Committee of Unsecured Creditors) (Appearances: P.
                Montgomery for Unsecured Creditors Committee; A. Russell for J. Dondero; J. Pomeranz
                and J. Morris for Debtor. Evidentiary hearing. Motion granted. Counsel to submit an
   04/08/2021   order.)). Transcript to be made available to the public on 07/7/2021. (Rehling, Kathy)

                 2177 Order requiring James D. Dondero to preserve documents and to identify measures
                taken to ensure document preservation (related document # 1878) Entered on 4/8/2021.
   04/08/2021   (Okafor, M.)

                 2178 BNC certificate of mailing − PDF document. (RE: related document(s)2165 Order
                granting motion to appear pro hac vice adding Zachary F. Proulx for UBS AG London
                Branch and UBS Securities LLC (related document 2151) Entered on 4/6/2021. (Okafor,
   04/08/2021   M.)) No. of Notices: 1. Notice Date 04/08/2021. (Admin.)

                 2179 BNC certificate of mailing − PDF document. (RE: related document(s)2166 Order
                granting motion to appear pro hac vice adding Kathryn K. George for UBS AG London
                Branch and UBS Securities LLC (related document 2152) Entered on 4/6/2021. (Okafor,
   04/08/2021   M.)) No. of Notices: 1. Notice Date 04/08/2021. (Admin.)

   04/09/2021     2181 Certificate of service re: (Supplemental) Notice of Hearing on Debtor's Third
                Omnibus Objection to Certain No Liability Claims Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)2078 Notice of hearing filed by Debtor Highland
                Capital Management, L.P. (RE: related document(s)2059 Omnibus Objection to claim(s) of
                Creditor(s) Christopher Rice; Helen Kim; Jason Rothstein; Jerome Carter; Kari Kovelan;
                Kellie Stevens; Lauren Thedford; Mark Patrick; Charles Hoedebeck; Stephanie Vitiello;
                Steven Haltom; William Gosserand; Brian Collins; Hayley Eliason; Lucy Bannon; Mary
                Irving; Matthew DiOrio; Ricky Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch;
                Clifford Stoops; Jason Post; Ajit Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will
                Mabry; Yegor Nikolayev; Sahan Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff;
                James Mills; Bhawika Jain; Jae Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will
                Duffy; Sarah Goldsmith; Sarah Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin

                                                                                      000631
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 642 of 648 PageID 3329


                Cotton; Lauren Baker; Phoebe Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed
                by Debtor Highland Capital Management, L.P.. Responses due by 4/20/2021.). Hearing to
                be held on 5/3/2021 at 01:30 PM at https://us−courts.webex.com/meet/jerniga for 2059,
                filed by Debtor Highland Capital Management, L.P., 2125 Certificate of service re: 1)
                Order Granting the Motion for Continuance of Hearing on the Preservation Motion Filed
                by the Official Committee of Unsecured Creditors; 2) Notice of Hearing on Debtor's Third
                Omnibus Objection to Certain No Liability Claims; and 3) Supplemental Declaration of
                Jeffrey N. Pomerantz in Support of Application Pursuant to Section 327(a) of the
                Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule
                2014−1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP as
                Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date Filed
                by Claims Agent Kurtzman Carson Consultants LLC (related document(s)2076 Order
                granting motion to continue hearing on (related document 2064) (related documents Motion
                to compel an Order Requiring James D. Dondero to Preserve Documents and to Identify
                Measures Taken to Ensure Document Preservation. ) Hearing to be held on 4/5/2021 at
                01:30 PM at https://us−courts.webex.com/meet/jerniga for 1878, Entered on 3/22/2021.
                (Okafor, M.), 2078 Notice of hearing filed by Debtor Highland Capital Management, L.P.
                (RE: related document(s)2059 Omnibus Objection to claim(s) of Creditor(s) Christopher
                Rice; Helen Kim; Jason Rothstein; Jerome Carter; Kari Kovelan; Kellie Stevens; Lauren
                Thedford; Mark Patrick; Charles Hoedebeck; Stephanie Vitiello; Steven Haltom; William
                Gosserand; Brian Collins; Hayley Eliason; Lucy Bannon; Mary Irving; Matthew DiOrio;
                Ricky Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford Stoops; Jason
                Post; Ajit Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry; Yegor
                Nikolayev; Sahan Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James Mills;
                Bhawika Jain; Jae Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy; Sarah
                Goldsmith; Sarah Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton; Lauren
                Baker; Phoebe Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 4/20/2021.). Hearing to be held on
                5/3/2021 at 01:30 PM at https://us−courts.webex.com/meet/jerniga for 2059, filed by
                Debtor Highland Capital Management, L.P., 2079 Declaration re: (Supplemental
                Declaration of Jeffrey N. Pomerantz in Support of Application Pursuant to Section 327(a)
                of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and
                Local Rule 2014−1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones
                LLP as Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition
                Date) filed by Debtor Highland Capital Management, L.P. (RE: related document(s)70
                Application to employ Pachulski Stang Ziehl & Jones LLP as Attorney). filed by Debtor
                Highland Capital Management, L.P.). filed by Claims Agent Kurtzman Carson Consultants
                LLC). (Kass, Albert)

                 2182 Application for compensation (Fourth Combined Monthly Fee Statement of Deloitte
                Tax LLP for Compensation for Services Rendered as Tax Services Provider to the Debtor
                for the Period from October 1, 2021 through December 31, 2020) for Deloitte Tax LLP,
                Other Professional, Period: 10/1/2020 to 12/31/2020, Fee: $153,957.60, Expenses: $0.00.
   04/09/2021   Filed by Other Professional Deloitte Tax LLP (Annable, Zachery)

                 2183 Motion to withdraw as attorney (Brian P. Shaw) Filed by Acis Capital Management
                GP, LLC, Acis Capital Management, L.P., Jennifer G. Terry, Joshua Terry (Attachments: #
   04/09/2021   1 Proposed Order) (Shaw, Brian)

                 2184 Order approving stipulation and agreed order authorizing withdrawal of proofs of
                claim 110 and 111 (RE: related document(s)2162 Withdrawal of claim filed by Debtor
   04/09/2021   Highland Capital Management, L.P.). Entered on 4/9/2021 (Okafor, M.)

                 2185 BNC certificate of mailing − PDF document. (RE: related document(s)2184 Order
                approving stipulation and agreed order authorizing withdrawal of proofs of claim 110 and
                111 (RE: related document(s)2162 Withdrawal of claim filed by Debtor Highland Capital
                Management, L.P.). Entered on 4/9/2021 (Okafor, M.)) No. of Notices: 1. Notice Date
   04/11/2021   04/11/2021. (Admin.)

   04/12/2021

                                                                                     000632
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 643 of 648 PageID 3330


                 2186 Notice of Appearance and Request for Notice by Jeff P. Prostok filed by Jennifer G.
                Terry, Joshua Terry. (Prostok, Jeff)

                 2187 Transmittal of record on appeal to U.S. District Court . Complete record on appeal .
                ,Transmitted: Volume 1, Mini Record. Number of appellant volumes: 8 Number of appellee
                volumes: 4. Civil Case Number: 3:21−CV−00261−L (Lindsay) (RE: related
                document(s)1870 Notice of appeal Related document(s) 1788 Order on motion to
   04/13/2021   compromise controversy. (Blanco, J.)

                 2189 Order granting motion to withdraw as attorney (attorney Brian Patrick Shaw
   04/13/2021   terminated). (related document # 2183) Entered on 4/13/2021. (Ecker, C.)

                 2190 Notice of docketing COMPLETE record on appeal. 3:21−CV−00261−L (Lindsay)
                (RE: related document(s)1870 Notice of appeal. Related document(s) 1788 Order on motion
                to compromise controversy. 1889 Amended notice of appeal filed by Get Good Trust, The
   04/13/2021   Dugaboy Investment Trust.) (Blanco, J.)

                 2191 Notice of Transmittal 3:21−CV−00261−L (Lindsay) TRANSMITTED 5 SEALED
                DOCUMENTS (RE: related document(s)2190 Notice of docketing COMPLETE record on
                appeal. 3:21−CV−00261−L (Lindsay) (RE: related document(s)1870 Notice of appeal.
                Related document(s) 1788 Order on motion to compromise controversy. 1889 Amended
                notice of appeal filed by Get Good Trust, The Dugaboy Investment Trust.) (Blanco, J.)).
   04/13/2021   (Blanco, J.)

                 2192 Certificate of service re: 1) Order Requiring James D. Dondero to Preserve
                Documents and to Identify Measures Taken to Ensure Document Preservation; 2) Fourth
                Combined Monthly Fee Statement of Deloitte Tax LLP for Compensation for Services
                Rendered as Tax Services Provider to the Debtor for the Period from October 1, 2020
                Through December 31, 2020; and 3) Order Approving Stipulation and Agreed Order
                Authorizing Withdrawal of Proofs of Claim 110 and 111 Filed by Claims Agent Kurtzman
                Carson Consultants LLC (related document(s)2177 Order requiring James D. Dondero to
                preserve documents and to identify measures taken to ensure document preservation (related
                document 1878) Entered on 4/8/2021. (Okafor, M.), 2182 Application for compensation
                (Fourth Combined Monthly Fee Statement of Deloitte Tax LLP for Compensation for
                Services Rendered as Tax Services Provider to the Debtor for the Period from October 1,
                2021 through December 31, 2020) for Deloitte Tax LLP, Other Professional, Period:
                10/1/2020 to 12/31/2020, Fee: $153,957.60, Expenses: $0.00. Filed by Other Professional
                Deloitte Tax LLP filed by Other Professional Deloitte Tax LLP, 2184 Order approving
                stipulation and agreed order authorizing withdrawal of proofs of claim 110 and 111 (RE:
                related document(s)2162 Withdrawal of claim filed by Debtor Highland Capital
   04/13/2021   Management, L.P.). Entered on 4/9/2021 (Okafor, M.)). (Kass, Albert)

                 2193 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)2003 Application for compensation (First Combined Monthly Fee
                Statement of Deloitte Tax LLP for Compensation for Services Rendered as Tax Services
                Provider to the Debtor for the Period from October 16, 2019 through July 31, 2020) for
   04/13/2021   Deloitte Ta). (Annable, Zachery)

                 2194 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)2004 Application for compensation (Second Monthly Fee Statement of
                Deloitte Tax LLP for Compensation for Services Rendered as Tax Services Provider to the
                Debtor for the Period from August 1, 2020 through August 31, 2020) for Deloitte Tax LLP,
   04/13/2021   O). (Annable, Zachery)

                 2195 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)2005 Application for compensation (Third Monthly Fee Statement of
                Deloitte Tax LLP for Compensation for Services Rendered as Tax Services Provider to the
                Debtor for the Period from September 1, 2020 through September 30, 2020) for Deloitte
   04/13/2021   Tax L). (Annable, Zachery)


                                                                                     000633
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                  Page 644 of 648 PageID 3331


                 2196 Motion to compel Disqualification of Wick Phillips Gould & Martin, LLP as
                Counsel to HCRE Partners, LLC. (Debtor's Motion to Disqualify Wick Phillips Gould &
                Martin, LLP as Counsel to HCRE Partners, LLC and for Related Relief) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)
   04/14/2021   (Annable, Zachery)

                 2197 Brief in support filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2196 Motion to compel Disqualification of Wick Phillips Gould & Martin, LLP
                as Counsel to HCRE Partners, LLC. (Debtor's Motion to Disqualify Wick Phillips Gould &
                Martin, LLP as Counsel to HCRE Partners, LLC and for Related Relief)). (Annable,
   04/14/2021   Zachery)

                 2198 Declaration re: (Declaration of John A. Morris in Support of the Debtor's Motion to
                Disqualify Wick Phillips Gould & Martin, LLP as Counsel to HCRE Partners, LLC and for
                Related Relief) filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2196 Motion to compel Disqualification of Wick Phillips Gould & Martin, LLP
                as Counsel to HCRE Partners, LLC. (Debtor's Motion to Disqualify Wick Phillips Gould &
                Martin, LLP as Counsel to HCRE Partners, LLC and for Related Relief)). (Attachments: # 1
                Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
   04/14/2021   G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J) (Annable, Zachery)

                 2199 Motion to compromise controversy with UBS Securities LLC and UBS AG London
                Branch. (Debtor's Motion for Entry of an Order Approving Settlement with UBS Securities
                LLC and UBS AG London Branch and Authorizing Actions Consistent Therewith) Filed by
   04/15/2021   Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 2200 Declaration re: (Declaration of Robert J. Feinstein in Support of Debtor's Motion for
                Entry of an Order Approving Settlement with UBS Securities LLC and UBS AG, London
                Branch and Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)2199 Motion to compromise controversy with
                UBS Securities LLC and UBS AG London Branch. (Debtor's Motion for Entry of an Order
                Approving Settlement with UBS Securities LLC and UBS AG London Branch and
                Authorizing Actions Consistent Therewith)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
   04/15/2021   Exhibit 3 # 4 Exhibit 4) (Annable, Zachery)

                 2201 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2199 Motion to compromise controversy with UBS Securities LLC and UBS
                AG London Branch. (Debtor's Motion for Entry of an Order Approving Settlement with
                UBS Securities LLC and UBS AG London Branch and Authorizing Actions Consistent
                Therewith) Filed by Debtor Highland Capital Management, L.P.). Hearing to be held on
                5/17/2021 at 09:30 AM at https://us−courts.webex.com/meet/jerniga for 2199, (Annable,
   04/15/2021   Zachery)

                 2203 Certificate of mailing regarding appeal (RE: related document(s)2169 Amended
                notice of appeal filed by Interested Party James Dondero (RE: related document(s)2149
   04/15/2021   Notice of appeal).) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                 2204 Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                related document(s)2169 Amended Notice of appeal . filed by Interested Party James
                Dondero (RE: related document(s)2083 Order on motion to recuse Judge). (Attachments: #
   04/15/2021   1 Exhibit)) (Whitaker, Sheniqua)

                 2205 Statement of issues on appeal, filed by Interested Party James Dondero (RE: related
   04/15/2021   document(s)2083 Order on motion to recuse Judge). (Lang, Michael)

                 2206 Appellant designation of contents for inclusion in record on appeal filed by Interested
                Party James Dondero (RE: related document(s)2169 Amended notice of appeal). Appellee
   04/15/2021   designation due by 04/29/2021. (Lang, Michael)


                                                                                       000634
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 645 of 648 PageID 3332


                  2207 Certificate of service re: (Supplemental) Debtor's Third Omnibus Objection to
                Certain No Liability Claim Filed by Claims Agent Kurtzman Carson Consultants LLC
                (related document(s)2059 Omnibus Objection to claim(s) of Creditor(s) Christopher Rice;
                Helen Kim; Jason Rothstein; Jerome Carter; Kari Kovelan; Kellie Stevens; Lauren
                Thedford; Mark Patrick; Charles Hoedebeck; Stephanie Vitiello; Steven Haltom; William
                Gosserand; Brian Collins; Hayley Eliason; Lucy Bannon; Mary Irving; Matthew DiOrio;
                Ricky Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford Stoops; Jason
                Post; Ajit Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry; Yegor
                Nikolayev; Sahan Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James Mills;
                Bhawika Jain; Jae Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy; Sarah
                Goldsmith; Sarah Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton; Lauren
                Baker; Phoebe Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by Debtor
                Highland Capital Management, L.P.. Responses due by 4/20/2021. filed by Debtor
                Highland Capital Management, L.P., 2091 Certificate of service re: Debtor's Third Omnibus
                Objection to Certain No Liability Claims Filed by Claims Agent Kurtzman Carson
                Consultants LLC (related document(s)2059 Omnibus Objection to claim(s) of Creditor(s)
                Christopher Rice; Helen Kim; Jason Rothstein; Jerome Carter; Kari Kovelan; Kellie
                Stevens; Lauren Thedford; Mark Patrick; Charles Hoedebeck; Stephanie Vitiello; Steven
                Haltom; William Gosserand; Brian Collins; Hayley Eliason; Lucy Bannon; Mary Irving;
                Matthew DiOrio; Ricky Swadley; William Mabry; Jean Paul Sevilla; Jon Poglitsch; Clifford
                Stoops; Jason Post; Ajit Jain; Paul Broaddus; Melissa Schroth; Mauro Staltari; Will Mabry;
                Yegor Nikolayev; Sahan Abayarantha; Kunal Sachdev; Kent Gatzki; Scott Groff; James
                Mills; Bhawika Jain; Jae Lee; Cyrus Eftekhari; Tara Loiben; Michael Jeong; Will Duffy;
                Sarah Goldsmith; Sarah Hale; Heriberto Rios; Mariana Navejas; Joye Luu; Austin Cotton;
                Lauren Baker; Phoebe Stewart; Blair Roeber; Brad McKay; Jennifer School.. Filed by
                Debtor Highland Capital Management, L.P.. Responses due by 4/20/2021. filed by Debtor
                Highland Capital Management, L.P.). (Kass, Albert) Modified on 3/24/2021. filed by
   04/15/2021   Claims Agent Kurtzman Carson Consultants LLC). (Kass, Albert)

                 2208 INCORRECT EVENT: Attorney to refile. Notice of Transfer of Claim Other Than
                for Security filed by Creditor Acis Capital Management, L.P.. (Prostok, Jeff) Modified on
   04/15/2021   4/16/2021 (Ecker, C.).

                 2209 INCORRECT EVENT: Attorney to refile. Notice of Transfer of Claim Other Than
                for Security filed by Creditor Acis Capital Management GP, LLC. (Prostok, Jeff) Modified
   04/15/2021   on 4/16/2021 (Ecker, C.).

                 2210 Clerk's correspondence requesting Amended designation from attorney for appellant.
                (RE: related document(s)2206 Appellant designation of contents for inclusion in record on
                appeal filed by Interested Party James Dondero (RE: related document(s)2169 Amended
                notice of appeal). Appellee designation due by 04/29/2021.) Responses due by 4/20/2021.
   04/16/2021   (Blanco, J.)

                 2211 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Acis Capital Management GP, LLC (Claim No. 23, Amount $23,000,000.00)
                To ACMLP Claim, LLC. Filed by Creditor Acis Capital Management GP, LLC. (Prostok,
   04/16/2021   Jeff)

                 2212 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: Acis Capital Management L.P. (Claim No. 23, Amount $23,000,000.00) To
   04/16/2021   ACMLP Claim, LLC. Filed by Creditor Acis Capital Management, L.P.. (Prostok, Jeff)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28644419, amount $ 26.00 (re: Doc# 2211).
   04/16/2021   (U.S. Treasury)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28644419, amount $ 26.00 (re: Doc# 2212).
   04/16/2021   (U.S. Treasury)


                                                                                      000635
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 646 of 648 PageID 3333


                 2213 Amended appellant designation of contents for inclusion in record on appeal filed by
                Interested Party James Dondero (RE: related document(s)2206 Appellant designation).
   04/16/2021   (Lang, Michael)

                 2214 Notice (Notice of Statement of Amounts Paid to Ordinary Course Professionals for
                the Period from October 16, 2019 to February 28, 2021) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)176 ORDER PURSUANT TO SECTIONS
                105(A), 327, 328, AND 330 OF THE BANKRUPTCY CODE AUTH0RIZING THE
                DEBTOR TO RETAIN, EMPLOY, AND COMPENSATE CERTAIN
                PROFESSIONALSUTILIZED BY THE DEBTORS IN THE ORDINARY COURSE OF
                BUSINESS (Related Doc # 76, 99, 162) Order Signed on 11/26/2019. (Attachments: # 1
                Exhibit A) (DRG) [ORIGINALLY FILED AS DOCUMENT #169 ON 11/26/2019 IN U.S.
                BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE] (Okafor, M.)).
   04/16/2021   (Annable, Zachery)

                 2215 Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 2
                Transferors: ACMLP Claim, LLC (Claim No. 23, Amount $23,000,000.00) To Muck
   04/16/2021   Holdings LLC. Filed by Creditor Muck Holdings LLC. (McIlwain, Brent)

                   Receipt of filing fee for Assignment/Transfer of claim (Claims Agent)(19−34054−sgj11)
                [claims,trclmagt] ( 26.00). Receipt number 28646419, amount $ 26.00 (re: Doc# 2215).
   04/16/2021   (U.S. Treasury)

                  2216 Certificate of service re: 1) Debtor's Motion to Disqualify Wick Phillips Gould &
                Martin, LLP as Counsel to HCRE Partners, LLC and for Related Relief; 2) Debtor's
                Memorandum of Law in Support of Motion to Disqualify Wick Phillips Gould & Martin,
                LLP as Counsel to HCRE Partners, LLC and for Related Relief; and 3) Declaration of John
                A. Morris in Support of the Debtor's Motion to Disqualify Wick Phillips Gould & Martin,
                LLP as Counsel to HCRE Partners, LLC and for Related Relief Filed by Claims Agent
                Kurtzman Carson Consultants LLC (related document(s)2196 Motion to compel
                Disqualification of Wick Phillips Gould & Martin, LLP as Counsel to HCRE Partners, LLC.
                (Debtor's Motion to Disqualify Wick Phillips Gould & Martin, LLP as Counsel to HCRE
                Partners, LLC and for Related Relief) Filed by Debtor Highland Capital Management, L.P.
                (Attachments: # 1 Exhibit A−−Proposed Order) filed by Debtor Highland Capital
                Management, L.P., 2197 Brief in support filed by Debtor Highland Capital Management,
                L.P. (RE: related document(s)2196 Motion to compel Disqualification of Wick Phillips
                Gould & Martin, LLP as Counsel to HCRE Partners, LLC. (Debtor's Motion to Disqualify
                Wick Phillips Gould & Martin, LLP as Counsel to HCRE Partners, LLC and for Related
                Relief)). filed by Debtor Highland Capital Management, L.P., 2198 Declaration re:
                (Declaration of John A. Morris in Support of the Debtor's Motion to Disqualify Wick
                Phillips Gould & Martin, LLP as Counsel to HCRE Partners, LLC and for Related Relief)
                filed by Debtor Highland Capital Management, L.P. (RE: related document(s)2196 Motion
                to compel Disqualification of Wick Phillips Gould & Martin, LLP as Counsel to HCRE
                Partners, LLC. (Debtor's Motion to Disqualify Wick Phillips Gould & Martin, LLP as
                Counsel to HCRE Partners, LLC and for Related Relief)). (Attachments: # 1 Exhibit A # 2
                Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit
                H # 9 Exhibit I # 10 Exhibit J) filed by Debtor Highland Capital Management, L.P.). (Kass,
   04/16/2021   Albert)

                 2217 Notice of docketing notice of appeal. Civil Action Number: 3:21−cv−00879−K. (RE:
                related document(s)2169 Amended notice of appeal filed by Interested Party James
   04/18/2021   Dondero (RE: related document(s)2149 Notice of appeal).) (Whitaker, Sheniqua)

                 2218 Certificate of No Objection filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)2124 Application for compensation Seventeenth Monthly Application
                for Compensation and for Reimbursement of Expenses for the Period from February 1,
                2021 through February 28, 2021 for Jeffrey Nathan Pomerantz, Debtor's Attorney, Period:
   04/19/2021   2/1/2021 t). (Pomerantz, Jeffrey)

   04/19/2021

                                                                                     000636
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                 Page 647 of 648 PageID 3334


                 2219 Certificate of service re: Customized for Rule 3001(e)(1) or 3001(e)(3)] Notice of
                Transfer of Claim Pursuant to F.R.B.P. 3001(e)(1) or 3001(e)(3) [Re Docket No. 1959]
                Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)1959
                Assignment/Transfer of Claim. Fee Amount $26. Transfer Agreement 3001 (e) 1
                Transferors: Action Shred Of Texas (Amount $3,825.00) To Fair Harbor Capital, LLC.
                Filed by Creditor Fair Harbor Capital, LLC. filed by Creditor Fair Harbor Capital, LLC).
                (Kass, Albert)

                 2220 Certificate of service re: 1) Debtor's Motion for Entry of an Order Approving
                Settlement with UBS Securities LLC and UBS AG London Branch and Authorizing Actions
                Consistent Therewith; 2) Declaration of Robert J. Feinstein in Support of Debtor's Motion
                for Entry of an Order Approving Settlement with UBS Securities LLC and UBS AG, London
                Branch and Authorizing Actions Consistent Therewith; and 3) Notice of Hearing Filed by
                Claims Agent Kurtzman Carson Consultants LLC (related document(s)2199 Motion to
                compromise controversy with UBS Securities LLC and UBS AG London Branch. (Debtor's
                Motion for Entry of an Order Approving Settlement with UBS Securities LLC and UBS AG
                London Branch and Authorizing Actions Consistent Therewith) Filed by Debtor Highland
                Capital Management, L.P. filed by Debtor Highland Capital Management, L.P., 2200
                Declaration re: (Declaration of Robert J. Feinstein in Support of Debtor's Motion for Entry
                of an Order Approving Settlement with UBS Securities LLC and UBS AG, London Branch
                and Authorizing Actions Consistent Therewith) filed by Debtor Highland Capital
                Management, L.P. (RE: related document(s)2199 Motion to compromise controversy with
                UBS Securities LLC and UBS AG London Branch. (Debtor's Motion for Entry of an Order
                Approving Settlement with UBS Securities LLC and UBS AG London Branch and
                Authorizing Actions Consistent Therewith)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                Exhibit 3 # 4 Exhibit 4) filed by Debtor Highland Capital Management, L.P., 2201 Notice
                of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2199 Motion to compromise controversy with UBS Securities LLC and UBS
                AG London Branch. (Debtor's Motion for Entry of an Order Approving Settlement with
                UBS Securities LLC and UBS AG London Branch and Authorizing Actions Consistent
                Therewith) Filed by Debtor Highland Capital Management, L.P.). Hearing to be held on
                5/17/2021 at 09:30 AM at https://us−courts.webex.com/meet/jerniga for 2199, filed by
   04/19/2021   Debtor Highland Capital Management, L.P.). (Kass, Albert)

                 2221 Application for compensation Fifth Interim Application for Compensation of FTI
                Consulting, Inc. for Official Committee of Unsecured Creditors, Financial Advisor, Period:
                12/1/2020 to 2/28/2021, Fee: $838,751.40, Expenses: $0. Filed by Attorney Juliana
   04/19/2021   Hoffman Objections due by 5/10/2021. (Hoffman, Juliana)

                 2222 Response opposed to (related document(s): 2059 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Interested Party NexPoint Advisors, L.P..
   04/20/2021   (Vasek, Julian)

                 2223 Application for compensation Eighteenth Monthly Application for Compensation and
                for Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the
                Debtor for the Period from March 1, 2021 through March 31, 2021 for Jeffrey Nathan
                Pomerantz, Debtor's Attorney, Period: 3/1/2021 to 3/31/2021, Fee: $1,277,710.00,
                Expenses: $13,687.50. Filed by Attorney Jeffrey Nathan Pomerantz Objections due by
   04/20/2021   5/11/2021. (Pomerantz, Jeffrey)

                 2224 Notice of Appearance and Request for Notice by Frances Anne Smith filed by
   04/20/2021   Interested Party CPCM, LLC. (Smith, Frances)

   04/20/2021    2225 Response opposed to (related document(s): 2059 Objection to claim filed by Debtor
                Highland Capital Management, L.P.) filed by Interested Party CPCM, LLC. (Smith,
                Frances) Filed by Interested Party CPCM, LLC (related document(s)2059 Omnibus
                Objection to claim(s) of Creditor(s) Christopher Rice; Helen Kim; Jason Rothstein; Jerome
                Carter; Kari Kovelan; Kellie Stevens; Lauren Thedford; Mark Patrick; Charles Hoedebeck;
                Stephanie Vitiello; Steven Haltom; William Gosserand; Brian Collins; Hayley Eliason;
                Lucy Bannon; Mary Irving; Matthew DiOrio; Ricky Swadley; William Mabry; Jean Paul

                                                                                      000637
Case 3:21-cv-00538-N Document 26-1 Filed 06/09/21                Page 648 of 648 PageID 3335


                Sevilla; Jon Poglitsch; Clifford Stoops; Jason Post; Ajit Jain; Paul Broaddus; Melissa
                Schroth; Mauro Staltari; Will Mabry; Yegor Nikolayev; Sahan Abayarantha; Kunal
                Sachdev; Kent Gatzki; Scott Groff; James Mills; Bhawika Jain; Jae Lee; Cyrus Eftekhari;
                Tara Loiben; Michael Jeong; Will Duffy; Sarah Goldsmith; Sarah Hale; Heriberto Rios;
                Mariana Navejas; Joye Luu; Austin Cotton; Lauren Baker; Phoebe Stewart; Blair Roeber;
                Brad McKay; Jennifer School.. Filed by Debtor Highland Capital Management, L.P..
                Responses due by 4/20/2021. filed by Debtor Highland Capital Management, L.P.). (Smith,
                Frances)

                 2226 Motion to continue hearing on (related documents 2059 Objection to claim) Filed by
   04/20/2021   Interested Party CPCM, LLC (Attachments: # 1 Proposed Order) (Smith, Frances)

                 2227 Motion for expedited hearing(related documents 2226 Motion to continue) Filed by
   04/20/2021   Interested Party CPCM, LLC (Attachments: # 1 Proposed Order) (Smith, Frances)

                 2228 Certificate of service re: Notice of Statement of Amounts Paid to Ordinary Course
                Professionals for the Period from October 16, 2019 to February 28, 2021 Filed by Claims
                Agent Kurtzman Carson Consultants LLC (related document(s)2214 Notice (Notice of
                Statement of Amounts Paid to Ordinary Course Professionals for the Period from October
                16, 2019 to February 28, 2021) filed by Debtor Highland Capital Management, L.P. (RE:
                related document(s)176 ORDER PURSUANT TO SECTIONS 105(A), 327, 328, AND 330
                OF THE BANKRUPTCY CODE AUTH0RIZING THE DEBTOR TO RETAIN,
                EMPLOY, AND COMPENSATE CERTAIN PROFESSIONALSUTILIZED BY THE
                DEBTORS IN THE ORDINARY COURSE OF BUSINESS (Related Doc # 76, 99, 162)
                Order Signed on 11/26/2019. (Attachments: # 1 Exhibit A) (DRG) [ORIGINALLY FILED
                AS DOCUMENT #169 ON 11/26/2019 IN U.S. BANKRUPTCY COURT FOR THE
                DISTRICT OF DELAWARE] (Okafor, M.)). filed by Debtor Highland Capital
   04/20/2021   Management, L.P.). (Kass, Albert)

                 2229 Motion to borrow/incur debt (Debtor's Motion for Entry of an Order (I) Authorizing
                the Debtor to (A) Enter into Exit Financing Agreement in Aid of Confirmed Chapter 11
                Plan and (B) Incur and Pay Related Fees and Expenses, and (II) Granting Related Relief)
   04/20/2021   Filed by Debtor Highland Capital Management, L.P. (Annable, Zachery)

                 2230 Notice of hearing filed by Debtor Highland Capital Management, L.P. (RE: related
                document(s)2196 Motion to compel Disqualification of Wick Phillips Gould & Martin, LLP
                as Counsel to HCRE Partners, LLC. (Debtor's Motion to Disqualify Wick Phillips Gould &
                Martin, LLP as Counsel to HCRE Partners, LLC and for Related Relief) Filed by Debtor
                Highland Capital Management, L.P. (Attachments: # 1 Exhibit A−−Proposed Order)).
                Hearing to be held on 5/18/2021 at 09:30 AM at https://us−courts.webex.com/meet/jerniga
   04/20/2021   for 2196, (Annable, Zachery)

                 2231 Certificate of service re: Notice of Appearance, Preliminary Response to Debtors
                Third Omnibus Objection to Certain No Liability Claims, Motion to Continue Hearing on
                Debtors Third Omnibus Objection to Certain Liability Claims, and Motion for Setting and
                Request for Expedited Hearing filed by Interested Party CPCM, LLC (RE: related
                document(s)2224 Notice of appearance and request for notice, 2225 Response to objection
                to claim, 2226 Motion to continue hearing on (related documents 2059 Objection to claim),
                2227 Motion for expedited hearing(related documents 2226 Motion to continue) ). (Smith,
   04/21/2021   Frances)




                                                                                    000638
